2nd Court of Appeals                                                                               Docket Sheet
                                                                                          Case Number: 02-14-00143-CV
                                                                                          Date Filed: 05/07/2014 9:14AM
Style: Appellant Harry Bizios

     v.Appellee Town of Lakewood Village, Texas
                                                                                                                             Case Priority:   Accelerated

  Original Proceeding:           No

    Case Description:            Injunction

 Trial Court Information
 County                    Court Name           Case #                 Judge                   Court Reporter
 Denton                    431st District Court 14-01991-431           Hon. Jonathan M.        431st District Court, Court
                                                                       Bailey                  Reporter,
 Parties and Attorneys
 Party                 Party Name             Remarks             Counsel Code        Person Name                     Date On           Date Off
 Appellant             Bizios, Harry                              Retained attorney   Arthur J. Anderson              05/08/2014

                                                                  Retained attorney   David F. Johnson                08/08/2014

 Appellee              Town of Lakewood                           Retained attorney   William Andrew Messer           05/08/2014
                       Village, Texas
 Interested Entities
 Entity Name           Interested Notice      Date On       Date Off
                       Entity
                       Type
 431st District        RPT        No          05/08/2014
 Court, Court                                 9:16AM
 Reporter,
 Anderson, Arthur RE ATTY Yes                 05/08/2014
 J.                                           9:17AM
 Bailey, Jonathan      TC JDG     No          05/08/2014
 M.                                           9:16AM
 Denton County,        DT CLK     No          05/08/2014
 Civil District                               9:16AM
 Clerk,
 Evans, David L.       ADMJUD     No          05/08/2014
                                              9:16AM
 Johnson, David        RE ATTY No             08/08/2014
 F.                                           8:58AM
 Messer, , William RE ATTY Yes                05/08/2014
 Andrew                                       9:17AM
 Events and Opinions

 Event Date Stage                Event             Event                Disposition   Grouping       Order       Submis
                                                   Description                                       Type        sion

 06/24/2015 SUP CT               BRIEF FLD NO

 02/26/2015 SUP CT               PET REVIEW
                                 FLD
 02/06/2015 SUP CT               MT EXT PET                             GRANT
                                 REV DISP
 02/06/2015 SUP CT               MT EXT PET
                                 REV FLD
 12/31/2014 FILING               OPINION ISSD                           REVREM

                                 Opinion Type      Author

                                 Original          Hon. Bob McCoy
                                 Memorandum
                                 Opinion Type      Author

                                 Original          Justice Bob
                                 Memorandum        McCoy
 12/30/2014 FILING               LTR RECD          ANT
 9:53AM


 Report Prepared By: RStewart, on 9/9/2015 11:27:25 AM                                1 of 4
2nd Court of Appeals                                                                 Docket Sheet
                                                                            Case Number: 02-14-00143-CV
                                                                            Date Filed: 05/07/2014 9:14AM
Style: Appellant Harry Bizios

     v.Appellee Town of Lakewood Village, Texas
 Events and Opinions

 Event Date Stage          Event         Event           Disposition   Grouping     Order     Submis
                                         Description                                Type      sion

 09/30/2014 FILING         SUBMITTED                                                          Oral

 09/26/2014 FILING         AMICUS        AMICUS
 2:30PM                    BRIEF RECD
 09/26/2014 FILING         AMICUS        AMICUS
 11:49AM                   BRIEF RECD
 09/19/2014 FILING         SUBMISSION/                                                        Oral
                           OA
 09/11/2014 FILING         SUBMISSION/                                                        Oral
                           OA
 08/28/2014 FILING         REPLY BRIEF ANT
 3:46PM                    FLD
 08/26/2014 FILING         SUBMISSION/                                                        Oral
                           OA
 08/20/2014 FILING         ORDER         COURT
                           ENTERED
 08/18/2014 FILING         RESP FLD      RPT
 4:55PM
 08/14/2014 FILING         MT SUPP       APE             GRANT         04
                           RECORD
                           DISP
 08/11/2014 FILING         MT SUPP    APE                              04
 11:18AM                   RECORD FLD
 08/08/2014 FILING         BRIEF FLD     APE
 8:56PM                    YES
 08/08/2014 FILING         AT ISSUE

 08/01/2014 FILING         MT EXT BRIEF APE              GRANT         03
                           DISP
 07/31/2014 FILING         MT EXT BRIEF APE                            03
 1:48PM                    FLD
 07/03/2014 FILING         MT EXT BRIEF APE              GRANT         02
 4:02PM                    DISP
 07/03/2014 FILING         MT EXT BRIEF APE                            02
 4:02PM                    FLD
 07/01/2014 FILING         LTR RECD      ANT
 4:18PM
 06/25/2014 FILING         BRIEF FLD     ANT
 4:09PM                    YES
 06/19/2014 FILING         MT EXT BRIEF ANT              GRANT         01
                           DISP
 06/18/2014 FILING         MT EXT BRIEF ANT                            01
 1:54PM                    FLD
 06/06/2014 FILING         LTR RECD      ANT
 3:38PM
 06/02/2014 FILING         ERPT       RPT
 2:41PM                    RECORD FLD
 05/20/2014 FILING         RPT RECORD RPT
 3:15PM                    NOTICE
 05/13/2014 FILING         ECLK
 10:07AM                   RECORD FLD
 05/09/2014 FILING         ADDTL COPY    ANT
 10:03AM                   RECD
 05/07/2014 FILING         NOA FLD/COA
 8:39AM
 05/07/2014 FILING         DS FLD




 Report Prepared By: RStewart, on 9/9/2015 11:27:25 AM                 2 of 4
2nd Court of Appeals                                                               Docket Sheet
                                                                          Case Number: 02-14-00143-CV
                                                                          Date Filed: 05/07/2014 9:14AM
Style: Appellant Harry Bizios

     v.Appellee Town of Lakewood Village, Texas
 Document Summary
 Stage              Location        File Date     Event           File Description                         Index   Volume Page

 FILING             Event           12/31/2014    OPINION ISSD    judgment                                 Y       80     285
                                                  REVREM
 FILING             Opinion         12/31/2014    OPINION ISSD    opinion                                  Y       80     285
                                                  REVREM
 FILING             Event           12/30/2014    LTR RECD        vacation ltr
                                    9:53AM        ANT
 FILING             Event           09/26/2014    AMICUS BRIEF    brief
                                    11:49AM       RECD
                                                  AMICUS
 FILING             Event           09/26/2014    AMICUS BRIEF    brief
                                    2:30PM        RECD
                                                  AMICUS
 FILING             Event           08/28/2014    REPLY BRIEF     brief
                                    3:46PM        FLD
                                                  ANT
 FILING             Event           08/18/2014    RESP FLD        Response to Order
                                    4:55PM        RPT
 FILING             Event           08/11/2014    MT SUPP         Appellee's Motion to Supplement Record
                                    11:18AM       RECORD FLD
                                                  APE
 FILING             Event           08/08/2014    BRIEF FLD YES   Appellee's Brief
                                    8:56PM        APE
 FILING             Event           07/31/2014    MT EXT BRIEF    motion
                                    1:48PM        FLD
                                                  APE
 FILING             Event           07/03/2014    MT EXT BRIEF    motion
                                    4:02PM        FLD
                                                  APE
 FILING             Event           07/01/2014    LTR RECD        ant Vacation Letter
                                    4:18PM        ANT
 FILING             Event           06/25/2014    BRIEF FLD YES   ANT Brief
                                    4:09PM        ANT
 FILING             Event           06/18/2014    MT EXT BRIEF    motion
                                    1:54PM        FLD
                                                  ANT
 FILING             Event           06/06/2014    LTR RECD        021400143CV.VacationLetterToCourt
                                    3:38PM        ANT
 FILING             Event           06/02/2014    ERPT RECORD     Vol. 1
                                    2:41PM        FLD
                                                  RPT
 FILING             Event           06/02/2014    ERPT RECORD     Vol. 2
                                    2:41PM        FLD
                                                  RPT
 FILING             Event           06/02/2014    ERPT RECORD     Vol. 3
                                    2:41PM        FLD
                                                  RPT
 FILING             Event           06/02/2014    ERPT RECORD     Vol. 4
                                    2:41PM        FLD
                                                  RPT
 FILING             Event           05/20/2014    RPT RECORD      Court Reporter Status
                                    3:15PM        NOTICE
                                                  RPT
 FILING             Event           05/13/2014    ECLK RECORD     Clerk's Record
                                    10:07AM       FLD
 FILING             Event           05/09/2014    ADDTL COPY      Notice Of Appeal
                                    10:03AM       RECD
                                                  ANT
 FILING             Event           05/07/2014    NOA FLD/COA     Notice of Appeal
                                    8:39AM
 FILING             Event           05/07/2014    NOA FLD/COA     Order Granting Temporary Injunction
                                    8:39AM

 Report Prepared By: RStewart, on 9/9/2015 11:27:25 AM              3 of 4
2nd Court of Appeals                                                                       Docket Sheet
                                                                                  Case Number: 02-14-00143-CV
                                                                                  Date Filed: 05/07/2014 9:14AM
Style: Appellant Harry Bizios

     v.Appellee Town of Lakewood Village, Texas
 Document Summary
 Stage                Location              File Date      Event            File Description                          Index   Volume Page

 FILING               Event                 05/07/2014     DS FLD           DocketingStatement.BiziosVs.LakewoodV
                                                                            lg
 Calendars
 Stage               Set Date                 Calendar Name          Reason Set

 SUP CT              02/06/2015               APPL                   CT REVIEW

 Fees
 Fee Date    Fee Type            Amount          Payment      Noticed Date Payment Type   Party Type   Received From          Check Number
                                                 Status
 08/11/2014 MT FEE                         $10.00 E-PAID                  Credit Card     APE          Kaira Cabranes

 07/31/2014 MT FEE                         $10.00 E-PAID                  Credit Card     APE          Kaira Cabranes

 07/03/2014 MT FEE                         $10.00 E-PAID                  Credit Card     APE          Kaira Cabranes

 06/18/2014 MT FEE                         $10.00 E-PAID                  Credit Card     ANT          Art Anderson

 06/02/2014 RPT RECORD                $2863.00 PAID                                       RPT          Art Anderson

 05/13/2014 CLK RECORD                    $665.00 PAID                                    CLK          Art Anderson

 05/09/2014 INDIGENT                       $25.00 E-PAID                  Credit Card     ANT          Art Anderson

 05/09/2014 CHAPTER 51                     $50.00 E-PAID                  Credit Card     ANT          Art Anderson

 05/09/2014 FILING                        $100.00 E-PAID                  Credit Card     ANT          Art Anderson

 05/09/2014 STATEWIDE                      $20.00 E-PAID                  Credit Card     ANT          Art Anderson
            EFILING




 Report Prepared By: RStewart, on 9/9/2015 11:27:25 AM                        4 of 4
                                                  CLERK’S RECORD
                                                          VOLUME 1 of 1
                                                                                                      FILED IN
                                             Trial Court Cause No. 14-01991-431                2nd COURT OF APPEALS
                                                                                                 FORT WORTH, TEXAS
                                                     In the 431st District Court
                                                                                               5/13/2014 10:07:07 AM
                                                     of Denton County, Texas                        DEBRA SPISAK
                                                                                                        Clerk
                                       Honorable, Jonathan Bailey, Judge Presiding


                                                    Town of Lakewood Village
                                                                                                      FILED IN
                                                                VS                             2nd COURT OF APPEALS
                                                                                                 FORT WORTH, TEXAS
                                                           Harry Bizios
                                                                                               5/13/2014 10:07:07 AM
                                                                                                    DEBRA SPISAK
                                                                                                        Clerk
                                                  Appealed to the Court of Appeals
                                     for the Second District of Texas, at Fort Worth, Texas


         Attorney for Appellant(s):
               Name:                   Arthur J. Anderson
               Address:                500 Winstead Building
                                       2728 N. Harwood St.
                                       Dallas, TX 75201
               Phone No.:              214-745-5745
               Fax No.:                214-745-5390
               E-Mail Address:         Unknown
               SBOT No.:               01165957
               Attorney for:           Harry Bizios, Appellant(s)


Delivered to the Court of Appeals for the 2nd Supreme                                     COURT OF APPEALS
Judicial District of Texas at Fort Worth, Texas                               Cause No. ____________________________
         th
on the 13 day of May, 2014
                                                                              Filed in the Court of Appeals for the 2nd Supreme
SHERRI ADELSTEIN, DISTRICT CLERK                                              Judicial District of Texas, at Fort Worth, Texas, this
DENTON COUNTY, DENTON, TEXAS                                                  _______day of ____________________, 2014
         /s/ JoAnna Price        ,
JoAnna Price                                                                  _________________________________________
Deputy Clerk                                                                  By: ________________________________, Deputy



                                                                                                                                       1
                                                INDEX
                                             14-01991-431

Front Cover Page                                                                                           1

Index                                                                                                      2

Caption                                                                                                    3

Plaintiff's Original Petition, Verified Request for Temporary Restraining Order, Request for Temporary
and Permanent Injunction, and Request for Disclosure (filed 03/20/14)                                      4

Temporary Restraining Order and Order Setting Hearing for Temporary Injunction (filed 03/20/14)           85

Citation issued to Harry Bizios (filed 03/20/14)                                                          87

Temporary Restraining Order issued to Harry Bizios (filed 03/20/14)                                       88

Bizios' Motion to Dissolve Temporary Restraining Order (filed 03/24/14)                                   89

Letter Regarding Hearing from Adam L. Plumbley (filed 03/25/14)                                           94

Defendant's Trial Brief (filed 04/02/14)                                                                  95

Stipulated Facts and Admissiability of Exhibits (filed 04/04/14)                                         109

Agreed Order Extending and Modifying Temporary Restraining Order and Order Setting Hearing for
Temporary Injunction (filed 04/08/14)                                                                    500

Town of Lakewood Village's Brief Supporting Injunctive Relief (filed 04/14/14)                           503

Order Granting Temporary Injunction (filed 04/17/14)                                                     651

Notice of Appeal (filed 05/06/14)                                                                        656

Defendant's Request for Reporter's Record (filed 05/06/14)                                               658

Request for Preparation of Clerk's Record (filed 05/06/14)                                               660

Docket Sheet                                                                                             662

Bill of Costs                                                                                            663

Clerk’s Certificate                                                                                      664

Back Cover Page                                                                                          665
                                                                                                           2
                                          CAPTION



THE STATE OF TEXAS                           *

COUNTY OF DENTON                             *



In the 431st Judicial District Court of Denton County, Texas the Honorable Jonathan Bailey,

judge presiding in Cause Number 14-01991-431, the following proceedings were held and the

following instruments and other papers were filed in this cause, to-wit:

                  Trial Court Cause No. 14-01991-431




TOWN OF LAKEWOOD VILLAGE                                     * IN THE DISTRICT COURT OF

VS                                                           * DENTON COUNTY, TEXAS

HARRY BIZIOS                                                 * 431ST JUDICIAL DISTRICT




                                                                                              3
                                                                                   FILED: 3/20/2014 9:42:11 AM
                                                                                   SHERRI ADELSTEIN
                                                                                   Denton County District Clerk
                                                                                   By: Joanna Price, Deputy


                                          Cause No. 14-01991-431
                                                    ----




TOWN OF LAKEWOOD VILLAGE,                          §                IN THE DISTRICT COURT
    Plaintiff,                                     §
                                                   §
                                                   §
v.                                                 §
                                                   §                DENTON COUNTY, TEXAS
HARRY BIZIOS,                                      §
    Defendant.                                     §                         JUDICIAL DISTRICT



     PLAINTIFF'S ORIGINAL PETITION, VERIFIED REQUEST FOR TEMPORARY
       RESTRAINING ORDER, REQUEST FOR TEMPORARY AND PERMANENT
                 INJUNCTION, AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, The Town of Lakewood Village, Plaintiff, and files this Original

Petition, Verified Request for Temporary Restraining Order, Request for Temporary and

Permanent Injunction, and Request for Disclosure, and would respectfully show unto the Court

the following:

         I. DISCOVERY CONTROL PLAN AND REQUEST FOR DISCLOSURE

        1.       Discovery is intended to be conducted under Level 2 of Rule 190 of the Texas

Rules of Civil Procedure.

        2.       Defendant is requested to disclose, within fifty (50) days of service of this

request, the information or material described in Rule 194.2 of the Texas Rules of Civil

Procedure.

                          II. STATEMENT REGARDING DAMAGES

        3.       Pursuant to Rule 47 of the Texas Rules of Civil Procedure, the Town of

Lakewood Village seeks monetary relief of $100,000 or less and non-monetary relief.

Plaintiffs Original Petition, Request for Temporary Restraining Order,
Request for Temporary and Permanent Injunction, and Request for Disclosure                          Page 1
Town of Lakewood Village v. Harry Bizios

                                                                                                                  4
                                                  III. PARTIES

         4.      The Town of Lakewood Village ("Town" or "Lakewood Village") is a

municipality situated in Denton County, Texas, incorporated in and operating under the laws of

the State of Texas.

         5.      Harry Bizios is an individual owning real property in Denton County, Texas.

Service of process may be made upon Defendant Bizios at 6107 Sweeney Trail, Frisco, Texas

74034.

                                  IV. VENUE AND JURISDICTION

         6.     The Town brings this cause of action to obtain a temporary restraining order and

temporary and permanent injunctive relief and recover civil penalties against Defendant pursuant

to Subchapter B of Chapter 54 and Section 212.003 of the Texas Local Government Code.

         7.     Venue is proper and this Court has jurisdiction pursuant to Section 54.013 and

Section 212.003 of the Texas Local Government Code.

                                                V. FACTS

         8.     Defendant Bizios owns the property described as LOT 84, BLOCK 1 OF

SUNRISE BAY AT LAKE LEWISVILLE, AN ADDITION TO THE CITY OF LITTLE ELM,

DENTON COUNTY, TEXAS, ACCORDING TO THE PLAT THEREOF RECORDED IN

CABINET L, PAGE 224, PLAT RECORDS, DENTON COUNTY, TEXAS, also sometimes

known as 3950 or 3960 Spinnaker Run Point, Denton County, Texas (the "Property").

         9.     The Property is located in the Extraterritorial Jurisdiction ("ETJ") of Lakewood

Village. A copy of the Lakewood Village map is attached as Exhibit A, and a depiction that the

Plaintiffs Original Petition, Request for Temporary Restraining Order,
Request for Temporary and Permanent Injunction, and Request for Disclosure                Page 2
Town of Lakewood Village v. Harry Bizios

                                                                                                   5
Property is located in the Lakewood Village ETJ is attached as Exhibit B. Pursuant to Chapter

212 of the Texas Local Government Code, Lakewood Village has extended its subdivision

regulations to its ETJ. See Lakewood Village Ordinance No. 13-07, attached as Exhibit C, which

extends the subdivision regulations to the ETJ .

        10.      Lakewood Village Ordinance No. 11-16, which adopts the 2006 International

Residential Code, requires that before beginning new construction of a residential structure,

mechanical, electrical, plumbing, and building permits (collectively "Permits") must be obtained.

Excerpts of Ordinance No. 11-16 are attached as Exhibit D.                   This Ordinance, adopting the

International Residential Code, relates to:

           [E]stablish[ing] minimum requirements to safeguard the public safety, health, and
           general welfare through affordability, structural strength, means of egress facilities,
           stability, sanitation, light and ventilation, energy conservation and safety to life and
           property from fire and other hazards attributed to the built environment and to provide
           safety to fire fighters and emergency responders during emergency operations.

           See IRC 101.3.

        11.      Upon information and belief, Defendant Bizios hired a construction company,

Allan Hoffmann, LLC ("Contractor"). The Defendant's Contractor is currently engaged in

constructing a residential structure on the Property.

        12.     Defendant has failed and/or refused to request and obtain Permits for construction

of the residential structure on the Property, in violation of the Lakewood Village Ordinances.

        13.     The purpose of obtaining Permits and complying with the building criteria

contained in the Lakewood Village Ordinances in part is to provide minimum standards to

protect the health, safety and welfare of persons and/or property by regulating and controlling the

design, construction, quality of materials, and maintenance of structures.



Plaintiff's Original Petition, Request for Temporary Restraining Order,
Request for Temporary and Permanent Injunction, and Request for Disclosure                         Page 3
Town of Lakewood Village v. Harry Bizios

                                                                                                            6
        14.      The Contractor, on behalf of Defendant, submitted site plans to the Town for the

construction work on or about January 27, 2014. The site plans were reviewed by the Town and

comments and changes were made to the site plans. The comments and changes were to be

discussed with the Contractor at a required pre-construction meeting. The Contractor cancelled

the pre-construction meeting on February 19, 2014, and never rescheduled. The Contractor is

currently building the residential structure on plans without the Town's comments and changes.

Part of the residential structure is being constructed within the 100 year flood plain. The finished

floor surface of the structure must be built at or above the 540 msl. The current plans do not

contain the level on which the residential structure is being built, and on information and belief,

it appears the foundation will be below the required standard.               To date, Defendant has not

applied for or obtained the required Permits, in violation of the Town's Ordinances.

        15.      On Monday, March 10, 2014, Lakewood Village learned that construction work

for the residential structure was being conducted on the Property.              On that day, the Town

Secretary drove to the site and observed construction work had been performed on the Property.

A picture of the work is depicted in Exhibit E. On Thursday, March 13, 2014, construction

work continued at the Property, in violation of the Town's Ordinances. Pictures of the

construction on that date are attached in Exhibit F. The Building Official for Lakewood Village

therefore placed a stop work order ("First Stop Work Order") on the Property for performing

work without the required Permits. A copy of the First Stop Work Order (unsigned) is attached

as Exhibit G, and pictures of posting of the First Stop Work Order are attached as Exhibit H.

Workers for the Contractor were told about the First Stop Work Order.

        16.     On Friday, March 14, 2014, the posted First Stop Work Order had been removed.

See Exhibit I. Construction work continued on the Property that date, in violation of the Town's

Plaintiffs Original Petition, Request for Temporary Restraining Order,
Request for Temporary and Permanent Injunction, and Request for Disclosure                       Page 4
Town of Lakewood Village v. Harry Bizios

                                                                                                          7
Ordinances, so a stop work order ("Second Stop Work Order") was posted on the Property. A

copy of the Second Stop Work Order (unsigned) is attached as Exhibit J, and a picture of the

posted Second Stop Work Order is attached as Exhibit K. The Second Stop Work Order was

discussed with the Owner and the Contractor. Nevertheless, construction continued on the

Property, in violation of the Town's Ordinances. See Exhibit L. On Tuesday, March 18, the

Second Stop Work Order had been removed from the Property, see Exhibit M, workers were

observed leaving the site with construction equipment on that date, see Exhibit N, and

construction continued on the Property on Wednesday, March 19, 2014, all in violation of the

Town's Ordinances.

        17.      Upon information and belief, Defendant has begun pier construction work for the

foundation of the Property. To date, Defendant has failed to submit an engineer's certification

that the pier construction being performed on the Property was done in accordance with an

engineer's plan as required by the Town's Ordinances.

        18.     To date, and despite ongoing construction of the residential structure on the

Property, Defendant has not applied for nor obtained the Permits for the Property.

        19.     To date, Defendant has failed to permit the Building Official to inspect the

construction work being done on the Property in violation of Ordinance 11-16, which

incorporates R109.1 - R109.3 of the International Residential Code.

        20.     To date, Defendant has failed to abide by the stop work orders posted on the

Property, and discussed with the Owner and Contractor. Failing to abide by a stop work order is

proscribed by Ordinance 11-16, which incorporates Chapter R 114.2 of the International

Residential Code.



Plaintiff's Original Petition, Request for Temporary Restraining Order,
Request for Temporary and Permanent Injunction, and Request for Disclosure                Page 5
Town of Lakewood Village v. Harry Bizios

                                                                                                   8
                                       VI. CAUSE OF ACTION

        21.      Subchapter B of Chapter 54 and Section 212.003 of the Texas Local Government

Code apply to the Lakewood Village Ordinances.

        22.      Pursuant to Sections 54.016 and/or Section 212.003(c) of the Texas Local

Government Code, Plaintiff requests that the Court issue a temporary restraining order, ordering

Defendant to immediately cease any construction on the Property (1) without obtaining

necessary permits; (2) without obtaining necessary engineering inspection certificates; (3)

without permitting inspections by the Building Official or designee; and (4) in violation of stop

work orders from the Building Inspector.

        23.      Pursuant to Sections 54.012, 54.016, and Section 212.003 of the Texas Local

Government Code, Plaintiff requests upon notice and hearing, the issuance of a temporary

injunction and a permanent injunction, ordering Defendant to comply with Lakewood Village

Ordinances.

        24.     Section 212.003 of the Local Government Code provides: "The municipality is

entitled to appropriate injunctive relief in district court to enjoin a violation of municipal

ordinances or codes applicable in the extraterritorial jurisdiction." TEX. Loe. Gov'T CODE

ANN.   § 212.003(c) (emphasis added). In seeking injunctive relief, it is not necessary for the

municipality to prove that another adequate remedy or penalty for a violation does not exist or to

show that prosecution in a criminal action has occurred or has been attempted. TEX. Loe. Gov'T

CODE§ 54.016(b).

        25.     Pursuant to Section 54.017 of the Texas Local Government Code, Plaintiff

requests civil penalties not to exceed one thousand dollars ($1,000) per day for each violation of

Lakewood Village Ordinances.

Plaintiff's Original Petition, Request for Temporary Restraining Order,
Request for Temporary and Permanent Injunction, and Request for Disclosure                  Page 6
Town of Lakewood Village v. Harry Bizios

                                                                                                     9
        26.      As a matter of law, Lakewood Village, as a municipality, is not required to post a

bond to obtain injunctive relief requiring the Defendant to comply with the Lakewood Village

Ordinances.

                                              VII. PRAYER

        WHEREFORE, Plaintiff the Town of Lakewood Village prays for the following relief:

        1)      Plaintiff be granted a temporary restraining order, ordering Defendant, his agents,
                contractors, and employees and the Defendant's representative(s) with control
                over the Property to allow inspections by the Town's Building Official or
                designee on the Property, and immediately cease and desist any construction on
                the Property until such time as they have (1) applied for and obtained approval
                from the Town of Lakewood Village of necessary permits and inspections; (2)
                submitted engineering inspection certificates to the Town of Lakewood Village;
                and (3) complied with the Town's Ordinances.

        2)      Plaintiff be granted temporary and permanent injunctive relief as provided herein;

        3)      Plaintiff be awarded judgment against Defendant for a civil penalty not to exceed
                one thousand dollars ($1,000) per day for each violation of the Code of
                Ordinances, Town of Lakewood Village, Texas on the Property;

        4)      Plaintiff be granted judgment against Defendant for all costs of court;

        5)      Plaintiff be granted judgment against Defendant for post-judgment interest at the
                highest legal rate; and

        6)      Plaintiff be granted such other and further relief, both general or special, at law or
                in equity, to which it may show itself to be justly entitled.


                                                   Respectfully submitted,



                                                   WM.   ANDREW MESSER
                                                   STATE BAR No. 13472230
                                                   andy@txmunicipallaw.com
                                                   BRENDA McDONALD
                                                   STATE BARNo. 14993300
                                                   brenda@txmunicipallaw.com
                                                   BRETT GARDNER
                                                   STATE BAR    No. 24078539
Plaintiff's Original Petition, Request for Temporary Restraining Order,
Request for Temporary and Permanent Injunction, and Request for Disclosure                      Page 7
Town of Lakewood Village v. Harry Bizios

                                                                                                         10
                                                   brett@txmunicipallaw.com
                                                   MESSER ROCKEFELLER & FORT, PLLC
                                                   6351 PRESTON ROAD, SUITE 350
                                                   FRISCO, TEXAS 75034
                                                   972.668.6400 - TELEPHONE
                                                   972.668.6414 - FACSIMILE

                                                   ATTORNEYS FOR PLAINTIFF
                                                   TOWN OF LAKEWOOD VILLAGE




Plaintiffs Original Petition, Request for Temporary Restraining Order,
Request for Temporary and Permanent Injunction, and Request for Disclosure           Page 8
Town of Lakewood Village v. Harry Bizios

                                                                                              11
                                               VERIFICATION


STATE OF TEXAS
COUNTY OF DENTON

        I, Steve Freeman, the Building Official for the Town of Lakewood Village, after being
duly sworn, hereby certify that I am qualified and authorized to make this affidavit, and that I
have read each and every factual allegation in paragraphs 8-20 of the foregoing pleading and that
said factual allegations are within my personal knowledge and are true and correct.


                                                       I   )
                                                               ') A11~' fgr/£/fL/'
                                                               'UM_   _./
                                                   Steve Freeman: Building Official


        Subscribed and sworn to before me this ~day of March 2014.


                                                   W1Yil \N °1\l1 ?1J\S6
                                                   Notary Public
                    IWRA WILLIAMS
                  My Cemmlllion Expires
                    February 25. 2018




Plaintiffs Original Petition, Request for Temporary Restraining Order,
Request for Temporary and Permanent Injunction, and Request for Disclosure                 Page 9
Town of Lakewood Village v. Harry Bizios

                                                                                                    12
                                               VERIFICATION


STATE OF TEXAS
COUNTY OF DENTON

        I, Linda Asbell, Town Secretary for the Town of Lakewood Village, after being duly
sworn, hereby certify that I am qualified and authorized to make this affidavit, and that I have
read each and every factual allegation in paragraphs 8-20 of the foregoing pleading and that said
factual allegations are within my personal knowledge and are true and correct.



                                                 ~cl[/y~k:uiz
                                                   Lmda Asbell, Town Secretary


                                             l
Subscribed and sworn to before me this qfuday of March 2014.


                                                   4tLW~ ~'J1\llCAA~
                                                   Notary Public
                   KAIRA WILLIAMS
                My Comnilllon Expires
                  February 25. 2018




Plaintiffs Original Petition, Request for Temporary Restraining Order,
Request for Temporary and Permanent Injunction, and Request for Disclosure                Page 10
Town of Lakewood Village v. Harry Bizios

                                                                                                    13
                                 LOCAL RULE 2.1 CERTIFICATE

        I certify that to the best of my knowledge the party against whom relief is sought ex parte

is not represented by counsel in the matter made the basis of the relief sought.

        Certified to this 20th day of March, 2014.



                                                   Wm. Andrew Messer




Plaintiff's Original Petition, Request for Temporary Restraining Order,
Request for Temporary and Permanent Injunction, and Request for Disclosure                  Page 11
Town of Lakewood Village v. Harry Bizios

                                                                                                      14
Exhibit A




            15
Resolution 12-01
Exhibit A



                                TOWN OF LAI(EWOOD VILLAGE
                                      OFFICIAL MAP

                               O\CK~;OM l.N
                                                                I
                                                              ~~UNfW;r      ClAY Pl
             Oak Point                                                                                 llttleElm
             City Umlts:oExhibit B




            17
 Resolution 12-0 I
 Exhibit A



                              TOWN OF LAKEWOOD VILLAGE
                                    OFFICIAL MAP


              Oak Point                                        LlttleElm
             City Umlts. _'·' , u       Oak Point              City limits
                                    (     ETJ             ·,




                                        Lakewod Village
                                          Town Limits




Resolution 12-01                         Oflicinl Mup               Page 2 of2




                                                                                 18
19
Exhibit C




            20
STATE OF TEXAS
                                      CERTIFICATE TO COPY OF PUBLIC RECORD
COU~TY     OF DENTON

        I hereby certify. in the performance of the functions of my onice. that the attached instrument is a fulL
true and correct copy or the Town of Lake\vood Village Ordinance 13-07. The same appear of record in my
office and said documents arc the official records from the public onice or the Town Secretary or the Town of
Lakewood Village. Denton County. Texas. and arc kept in said office.

       I fu11hcr certiJ~· that I am the Tmvn Secretary of the Town or Lakewood Village. that              have legal
custody of said records. and that I am a lawful pnssessor and keeper of' the ri.::cords in said office.

        In witness whereof I have hereunto set my hand and affixed the onicial seal of The To1,,vn of Lakewood
Village this 19th day of March, 2014.



                                                                     TOWN OF LAKEWOOD VILLAGE, TEXAS

                                    ORDINANCE NO. 13-07

 AN ORDINANCE OP THE TOWN OF LAKEWOOD VILLAGE, TEXAS,
REGULATING SUBDIVISIONS AND OTHER PROPERTY DEVELOPMENTS,
PROVIDING FOR PRELIMINARY PLATS, FINAL PLATS, MINOR PLATS,
VACATION OF PLATS, REPLATS AND AMENDMENT OF PLATS; PROVIDING
FOR DEVELOPMENT PROCESS;       PROVIDING  FOR ST AND ARDS AND
REQUIREMENTS; PROVIDING FOR STREETS AND DRAINAGE, WATER AND
SEWER INFRASTRUCTURE; EXTENDING REGULATIONS TO THE TOWN'S
EXTRATERRITORIAL JURISDICTION; PROVIDING SEVERABILITY CLAUSE;
PROVIDING SAVINGS CLAUSE; PROVIDING A PENALTY NOT TO EXCEED THE
SUM OF TWO THOUSAND DOLLARS ($2,000.00) FOR EACH OFFENSE AND A
SEPARATE OFFENSE SHALL BE DEEMED COMMITTED EACH DAY DURING OR
ON WHICH A VIOLATION OCCURS OR CONTINUES; PROVIDING A REPEALER;
AND PROVIDING AN EFFECTIVE DATE.


       WHEREAS, the Town Council ('"Town Council'') desires to amend Ordinance 08-06
and all other ordinances regarding the Town's rules and regulations for subdivisions and
property development as authorized by Chapter 212, Texas Local Government Code, as
amended; and

       WHEREAS, the Town Council ('"TO\vn Council") desires to review for approval or
disapproval plan, plats, and replats filed with the Town as authorized by Chapter 212, Tex. Loe.
Gov. Code (Vernon), as amended; and

        WHEREAS, the Town Council finds that there is a public necessity requiring adoption
of this Ordinance, said public necessity being the need to establish rules and regulations for
subdivisions and property development and extend such rules and regulations to the
extraterritorial jurisdiction of the Town (''ETJ") to protect the public health, welfare and safety
of the citizens of the Town and the ETJ; and

        WHEREAS, the Town Council is authorized and empowered to or require the developer
to (i) design, install or improve streets, roads. water and a sanitary sewer systems within the
Town by constructing, extending, or enlarging sucb system, and is further authorized to adopt
any rules and regulations appropriate to the exercise of such powers, and to (ii) protect the
public health, welfare and safety of the citizens of the Town: and

        WHEREAS, the Town Council has conducted a public hearing on the application of the
Town's regulations for subdivisions and property development to its ET.l, and the Town Council
finds and determines that all required notices and hearings in this regard have been given and
that the meeting at which the public hearing has been held and at which this ordinance is being
adopted were open to the public and conducted according to applicable law~ and



Ordinance 13-07                      Subdivision Regulations                       Page 1 of24


                                                                                                      22
        WHEREAS, the Town Council is authorized and empm,vered to apply the Town's
regulations for subdivisions and property development to its ETJ pursuant to Section 212.003 of
the Texas Local Government Code; and

        WHEREAS, the Town Council hereby finds that the adoption of this Ordinance is in the
best interests of the health, safety and \Velfare of the citizens of the Town.

    NO\\', THEREFORE, BE 1T ORDAINED BY THE TOWN COUNCIL OF THE
TOWN OF LAKEWOOD VILLAGE, TEXAS :


                                  ARTICLE I. IN GENERAL

Sec. 1. Findings Incorporated.

The findings set forth above are incorporated into the body of this ordinance as if fully set forth
herein.

Sec. 2. Short title.

    The following regulations are hereby adopted and shall be known and may be cited as ''Town
of Lakewood Village Subdivision and Property Development Regulations."

Sec. 3. Definitions.

    The following words, terms, anc.l phrases, when used in this chapter, shall have the meaning
ascribed to them in this section, except where the context clearly indicates a different meaning.
Words not specifically delined shall have the meanings given in Webster's Ninth New Collegiate
Dictionary. as revised.

    Accessory structure or /mi/ding shall mean a subordinate structure or building customarily
incident to and located on the same lot occupied by the main structure or building.

   Applicant shall mean the owner(s) of the property to be developed.

    Bond shall mean any form of security, including a cash deposit, surety bond, or instrument of
credit in an amount and form approved by the TO\vn.

    Building shall mean any structure designed or built for the support, enclosure, shelter or
protection of persons, animals, chattel or property of any kind.

    To11•11 means Town of Lakewood Village.

    Town Council means Town Coum:il ol' the Town of Lakewood Village.

    Town standards shall mean those standards and spcci fications. together \Vi th all tables.


Ordinance 13-07                     Subdivision Regulations                      Page 2 of 24


                                                                                                      23
charts, graphs, drawings and other attachments hereinafter approved and adopted by the Town
Council, which may be amended from time to time, and are administered by the Town staff for
the construction and installation of streets, sidewalks, drainage facilities, water and sanitary
sewer mains and any other public facilities. All such facilities which are to become the property
of the Town upon completion must he constructed in conformance with these standards.

   Construction plans shall mean the maps. drawings and technical specifications. including bid
documents and contract conditions, where applicable, which provide a graphic and written
description of the character and scope or the work to be performed prepared for approval by the
Town for construction.

    Cross drainage shall mean a defined waterway course, approximately perpendicular to the
proposed roadway, which requires the construction or a bridge, pipes or box culvert, or other
structure to conduct drainage under the roadway.

    Developer shall mean any person, corporation, governmental or other legal entity engaged in
the development of property by improving a tract or parcel of land for any use. The term
"developer'' is intended to include the term ··subdivider."

     Development shall mean the construction of one (I) or more new buildings or structures, or
the structural alteration, relocation or enlargement or one (1) or more new buildings or structures
of an existing building or structure on one (I) or more building lots or sites. or the installation of
site improvements.

    Easement shall mean a grant by a property O\vner to the public. a corporation, or persons for
a general or specific use of a defined strip or parcel or land, for such purpose as the installation,
construction, maintenance and/or repair of utility lines, drainage ditches or channels, or other
public services, the ownership or title to the land encompassed by the casement being retained by
the O\vner of the property.

    Engineer shall mean any person duly authorized under the Texas Engineering Practice Act
(V .A.C.S. art. 3271 a). ns amended, to practice the profession or engineering.

    Engineering plans shall mean the maps and drawings required for plat approval.

    Lot shall mean an uncli vided tract or parcel of land having access to a street, which is
designated as a separate and distinct tract or lot number or symbol on a duly approved plat filed
of record. The terms ''lot" and "tract" shall be used interchangeably.

    O.fl-site shall mean any premises not located \vithin the property to be developed, regardless
of ownership.

    OH·'ner shall mean any persons, firm or corporation having leg.al title to the property.

   Plat shall mean a map representing a tract of ·land showing the boundaries of individual
prope1iies and streets or a map. drawing. chart. or plan showing the layout of a proposed


Ordinance 13-07                      Subdivision Regulations                       Page 3 of24


                                                                                                         24
subdivision into lots, blocks, streets, parks, school sites. commercial or industrial sites, drainage
ways, easements, alleys, which an applicant submits for approval and a copy of which he intends
to record with the County Clerk of Denton County.

    Plat, final, shall mean the map or plan or a proposed development submitted for approval by
the Town Council. where required, prepared in accordance \Vith the provisions of this chapter
and requested to be filed with the Countv. Clerk of Denton Countv.
                                                                .
   Plat, prelimina1:v, shall mean the initial map or plan or a proposed development showing the
general layout of streets. blocks and lots, utility systems. and drainage systems.

    Righl-lots, including an addition to the Town, to lay out suburban, building or other lots or to lay out
streets, alleys, squares, parks, or other parts of the tract intended to be dedicated to the public use
or for the use of purchasers or owners of lots fronting on or adjacent to the streets, alleys,
squares, parks or other parts. "Subdivision" refers to any division irrespective of whether the
actual division is made by metes and bounds description in a deed of conveyance or a contract
for a deed, by using a contract of sale or other executory contract to convey, or by using any
other method. A subdivision does not include a division of land into parts greater than five (5)
acres, where each part has access and no public improvement is being dedicated.

Sec. 4. Purpose.

    The purpose of this ordinance is to set forth the procedures and standards for development of
property, layout and design of subdivisions or real property within the corporate limits of the
TO\vn which are intended to promote the health. safety and general welfare of the Town and the
safe, orderly, and healthful development of the Town.

Sec. 5. Compliance required.

   (a) Any owner of land who proposes the development of a lot or tract of land located within
       the corporate limits of the Town or ET.I or the subdivision of a lot or tract located in the
       corporate limits of the To\vn or ET.I shall have a plat of the lot or tract of land or
       subdivision prepared and approved in accordance with all Ordinances of the Town and
       recorded with the County Clerk of Denton County.

   (b) Notwithstanding paragraph (a) above, a plat shall not be required where the development
       of the lot or tract of land is for the sole purpose of perfom1ing alteration(s) or
       improvements to an existing single-family residence or the auxiliary uses thereto. All
       such alterations or improvements must be permitted in compliance with all applicable
       codes and ordinances of the Town

   (c) No Final Plat shall be approved within the Town of Lakewood Village or its
       extraterritorial jurisdiction until the applicant has made adequate provision for
       thoroughfares as shown on the Thoroughfare Plan (map) as approved by the Town. The
       Thoroughfare Plan is a guide for the roadway connections and types that will be needed
       in the future. Subject to Town Council. or designee approval. as long as the connection is
       made, whether or not it is close to the exact alignment shown on the Thoroughfare Plan,
       no Thoroughfare Plan amendment should be necessary. The design and construction of
       the proposed thoroughfare shall be in conformance with the Town's master plans for
       thoroughfares and with any adopted Developmell/ Standardsfbr Construction (DSC). and
       shall be subject to approval by the Tov·:n Council. or designee. If a different roadway
       type is found to be adequate or if the connection is not proposed to be made. then the plat
       may not be approved unless the thoroughfare plan is amended. A Traffic Impact
       Analysis may be required prior to approval of the proposed amendment.

Sec. 6. Extension of Subdivision Rules and Regulations, Building Standards and
Construction Permits and Fees, and Uniform Codes to the Extraterritorial .Jurisdiction.


Ordinance 13-07                       Subdivision Regulations                       Page 5 of24


                                                                                                          26
        This ordinance is hereby adopted under the authority of the Constitution and laws of the
State of Texas. including Texas Local Government Code Chapter 212, and is being adopted after
conducting a public hearing on the matter.

         The Town Council hereby amends Ordinance 08-06, the Town of Lakewood Village
Subdivision and Property Regulations by extending the application of the Town of Lakewood
Village Subdivision and Property Regulations to the cxtratcITitorial jurisdiction of the Town, as
that area may exist from time to time. This ordinance shall be applicable to the filing of plats,
the subdivision of land, and development of property within the corporate limits of the Town and
its extraterritorial jurisdiction as they may exist from time to time adjusted.

       All ordinances of the Town, including Ordinance 10-0L which by such ordinance(s) the
Town Council has adopted and made applicable to the TO\·Vn the uniform codes, including but
not limited to those concerning and applicable to building, plumbing, mechanical. energy, fuel
and gas, property maintenance, electrical, fire and all appendices thereto, and all ordinance(s)
concerning and related to permits and permit foes for building and construction, shall be and are
hereby amended to apply and extend all such ordinances and their provisions to the "ET.I" of the
Town to the full extent as permitted by law.

       The Town shall have all remedies and rights provided by Texas Local Government Code,
Chapter 212, with regard to the control and approval of subdivisions and plats and property
development both within the TO\vn and within its ETJ to the full extent as permitted by law.


                                     ARTICLE: II. PLATS

                                  DIVISION 1. GENERALLY
Sec. 7. Fees.

    The applicant for approval of a preliminary plat, final plat, replat amended plat, minor plat
or modified final plat shall, upon submission of the plat application and all required
documentation, pay a nonreturnable fee, as established by the Town Council, for the review and
processing of the plat application. Upon approval of the final plat, replat, amended plat or final
minor plat. the applicant shall pay an additional recording fee established by the county for
recording the plat \.Vith the county clerk.

            Preliminary, Replat and final Plat Review Fees. A preliminary plat, replat, and final
            plat review fee shall be paid to the Tovm upon the filing of the preliminary and final
            plat in accordance with the follmving schedule: $700 per plat plus $20.00 per lot.



Sec. 8. Process for approval.

        (a) The plat shall be scheduled for consideration at the next regular meeting of the Town


Ordinance 13-07                      Subdivision Regulations                    Page 6 of24


                                                                                                     27
Council.

    (b) If the plat is disapproved by the Town Council, the applicant may correct the items of
concern and resubmit the plat for approval one (1) time within six (6) months by paying one-half
(1/2) of the original fee. If the plat is disapproved a second time or if a second request is not
received within six (6) months of the first disapproval, the applicant will be required to repeat the
plat application process from the beginning and pay all standard application fees.

    (c) An applicant may withdraw his plat application from consideration at any time during the
application process by filing a \Witten notice of withdrawal with the Town. Upon filing the
notice to withdraw, the Town shall discontinue processing the plat application. The applicant
must file a wTitten request to proceed with further consideration of the plat within six (6) months
of withdrawal and the Town shall continue the application process. If the request to proceed with
tUrther consideration of the plat is filed more than six (6) months after filing the notice of
withdrawal, the applicant shall be required to repeat the plat application process from the
beginning and pay the standard application fees.

Sec. 9. Requirements for approval of application by Town Council.

    (a) Within thirty (30) days of the date that the application is deemed administratively
complete, the Town Council shall approve a plat if it complies with the requirements of this
chapter, the applicant is not in arrears in the payment of any debts owed the Town required by
this chapter on a previous plat, it contemns to the general plan of the Town and its current and
future streets, alleys, parks, playgrounds, and public utility facilities plans, and it conforms to the
Town's general plan for the extension of roads, streets, and public highways, taking into account
access to and extension of sewer and water mains and instrumentalities of public utilities.

   (b) A plat is considered approved by the Town Council unless it is disapproved within such
       thirty-day period.


Sec. 10. Recordation.

   (a) Preliminary plats are not recorded with the county clerk.

   (b) Applicant shall record all plats with the county clerk upon the Town Council's approval
       of the plat and the applicant's submission of the required recording fee to the County.

   (c) Applicant shall record all other plats with the county clerk upon the Town Council's
       approval of the plat and the applicant's submission of the required recording fee to the
       County.

   (d) A final plat shall become null and void six (6) months after its approval by the Town
       Council, unless the final plat is filed and recorded in Denton County Clerk Real Property
       Records.



Ordinance 13-07                       Subdivision Regulations                       Page 7 of24



                                                                                                          28
   (e) A general development plan shall become null and void six (6) months after its approval
       by the City Council, unless the general development plan is filed and recorded in Denton
       County Clerk Real Property Records.

Sec. 11. Approval of preliminary plats.

    Approval of a preliminary plat shall be deemed to be an expression of approval to the layout
submitted as a guide to the preparation of the final plat and shall not constitute approval of a final
plat.

                              DIVISION 2. PRELil'vlINARY PLATS

Sec. 12. Form, contents and required documentation.

    (a) Preliminary plats shall be filed with the town secretary. The town secretary shall stamp
the following notice on the face of each preliminmy plat: "Preliminary plat for inspection
purposes only and in no way official or approved for record purposes and not approved for
construction.

   (b) When filing a preliminary plat application, it shall be accompanied by the following
minimum documentation:

       (1) Completed preliminary plat application;

       (2) Eight (8) copies of the plat:

       (3) Eight (8) copies of engineering plans;

       (4) Deed showing current ownership of the platted property:

       (5) Tax certificates showing property owner is not in arrears in payment of taxes; and

       (6) Nonrefundable application fee, as established by the Town Council.

   (c) Preliminary plats must meet the following criteria and contain the following information:

       (1) Scaled drawing no smaller than l" = 200' on a sheet size no greater than twenty-four
           (24) inches by thirty-six (36) inches (multiple sheets may be submitted; however,
           each sheet must be registered and match lines to allow assembly of the multiple
           sheets);

       (2) Boundary of the subject tract:

       (3) All existing and/or proposed streets and alleys with street names, widths and relation
           to surrounding existing street patterns;



Ordinance 13-07                       Subdivision Regulations                      Page 8 of24



                                                                                                         29
        ( 4) Approximate width and depth of all proposed lots;

        (5) Layout, in dotted lines, of all adjacent lots to the property being platted shO\ving lot
            size, lot and block numbers, name of existing subdivision or prope11y owner if
            undeveloped property;

        (6) FEMA designated 100-year floodplain boundary;

        (7) Date, scale, north point, and small scale location map:

        (8) Name and address of all property owners of the property being platted;

        (9) Name and address of engineer and surveyor; and

      ( 10) Signed statement of the engineer and/or surveyor who prepared the preliminary plat
            indicating the records or survey from \vhich the property description of the boundary
            of the proposed plat was developed.

   (d) The engineering plans shall be in compliance with the current adopted construction
       standards of the Town and shall consist of the following:

        (1) Layout of all needed off-site utilities;

        (2) Water system layout. including size of line and fire hydrant location;

        (3) Sewer system layout, including size of line, location of manholes and cleanouts;

        (4) Drainage plan prepared in accordance with standard 100 year flood frequencies
            rainfalls which shows the overall analysis of the change of existing condition to fully
            developed condition and identify approximate location where water will exit the
            subdivision. Drainage plan shall show all contours for proposed development; and

        (5) As-built drawings of existing structures, if applicable.

                                     DIVISION 3. FINAL PLATS

Sec. 13. Form, contents and required documentation.

    (a) Final plats are mandatory.

   (b) In cases where a preliminary plat was previously approved, the final plat shall confom1 to
       the approved preliminary plat.

   (c)    Final plats shall be filed with the City Secretary and shall be accompanied by the
   following minimum documentation:



Ordinance 13-07                       Subdivision Regulations                    Page 9 of24


                                                                                                       30
        (I) Completed final plat application;

        (2) Eight (8) copies of the plat:

        (3) Eight (8) copies of engineering plans:

        (4) Deed showing cmTent O\Vnership of the platted property;

        (5) Tax certificates showing property owner is not in arrears in payment of taxes;

        (6) A statement on the plat application showing that all fees owed the Town on any prior
            projects has been paid in full at the time the application was filed: and

        (7) Nonrefundable application fee, as established by the TO\vn Council.

    (d) Final plats must meet the following criteria and contain the following information:

        ( 1) Scaled drawing no smaller than 1" = l 00' on a sheet size no greater than twenty-four
             (24) inches by thirty-six (36) inches (multiple sheets may be submitted; however,
             each sheet must be registered and match lines to allow assembly of the multiple
             sheets and an index sheet shall be dra\vn on a sheet twenty-four (24) inches by thirty-
             six (36) inches shov./ing the entire property being platted);

        (2) The shape and the exterior boundaries of the property being platted shall be indicated
            by the use of a distinctive and individual symbol;

        (3) The length of all straight lines. deflection angles, radii, arcs, and central angles of all
            curves shall be given along the property lines of each street or tabulated on the same
            sheet showing all curve data with its symbol. All dimensions along the lines of each
            lot with the angles of intersections \Yhich they make with each other shall be
            indicated;

        (4) The names of all adjoining subdivisions, the side lines of abutting lots, lot and block
            numbers, all in dotted lines, and where possible, accurate reference tics to at least hvo
            (2) adjacent recognized land corners shall be clearly indicated;

        (5) The description and location of all survey monuments placed on the property being
            platted shall be indicated:

        (6) A title shall be indicated, including the name of the property being platted, the name
            of the applicant and scale and location of the property being platted with reference to
            original surveys and a norlh point which may be magnetic or true north, with notation
            stating which.

        (7) FEMA designated 100-ycar floodplain boundary, including finish floor elevation
            established a minimum of three feet above the calculated 100 year flood. A


Ordinance 13-07                       Subdivision Regulations                      Page 10 of24


                                                                                                          31
            surveyor's certificate shall be placed on the final plat as follows:

            KNOW ALL MEN BY THESE PRESENTS:

               That I,          • do hereby certify that I prepared this plat from an actual and
            accurate survey of the land and that the comer monuments shown thereon were
            properly placed under my personal supervision, in accordance \Vith the Subdivision
            and Prope1ty Development Regulations of the Town of Lakewood Village, Texas.


                                                 Signature

                                                 Texas Reg. No.


        (9)A certificate of O\Vnership and of dedication of all streets. alleys. easements and lands
           to public use forever, signed and acknowledged before a notary public by the owner
           of the land, shall appear on the face of the map, containing complete and accurate
           description of the property being platted and the streets dedicated;

     (10) The applicant will furnish the Town a copy of the dedication at the same time the
          final plat is submitted for approval: and

      (11) The following certificate of approval by the Town Council shall be placed on the plat:

                Approved this         day of _ _ _ _ , 20 _ _ _ _ , by the Town Council of
            the Town of Lakewood Village, Texas.


                                                 Mayor

                                                 Town Secretary

    (e) The engineering plans shall be in compliance with the current adopted construction
standards of the Town and shall consist of the following:

        (1) Street layout and grades:

        (2) Water system layout, including size of line and fire hydrant location;

       (3) Sewer system layout, including size and grade of lines. location of manholes and
           cleanouts. and Ii ft station design;

       (4) All drainage structure designs, analysis of as-is and full development for where the
           water exits the subdivision, analysis of all streets to determine if they meet drainage
           criteria, FEMA floodplain and Ooodway boundaries (if applicable), and letter(s) of


Ordinance 13-07                         Subdivision Regulations                    Page 11 of24



                                                                                                       32
            release from property owners affected by diversion of water (except for
            watercourse(s) designated on current Town topography maps); and

       (5) As-built drawings of existing structures, if applicable.


     DIVISION 4. VACATION OF PLATS, REPLATS AND AMENDMENT OF PLATS'

Sec. 15. Vacation of plats.

    (a) Any plat, replat or amended plat previously recorded with the county clerk may be
vacated by the property owner(s) at any time prior to the sale of any lot therein by filing a written
signed and acknowledged instrument declaring the same to be vacated and recorded with the
county clerk.

    (b) If the one (1) or more lots have been sold, the plat, rep lat or amended plat may be vacated
by the property ovmers by filing a written signed and acknowledged instrument with the town
secretary. The vacating instrument must be approved by the Town Council in the same manner
as the original plat, replat or amended plat. The Town Council shall disapprove the vacating
instrument which abridges or destroys public rights in any of its public uses, improvements,
streets, or alleys. Upon approval by the Town Council, the vacating instrument may be recorded
with the county clerk and the vacated plat, replat or amended plat shall have no effect.

   State law reference(s)--Vacating plats, V.T.C.A., Local Government Code§ 212.013.

Sec. 16. Replats without vacating preceding plat.

    A replat may be recorded and controls over a previously recorded plat without vacation of
that plat if the replat is signed and acknowledged by the mvners of the property being platted,
does not attempt to amend or remove any covenants or restrictions, and is approved, after a
public hearing on the matter, by the Town Council.

Sec. 17. Plat amendments or corrections.

    (a) The Town Council may approve and issue an amended plat, which may be recorded with
the county clerk and controls over the preceding plat without vacation of the plat, if the amended
plat is signed by the applicant(s) and is solely for one (l) or more of the following purposes:

        (1) To correct an error in a course or distance shown on the preceding plat;

        (2) To add a course or distance that was omitted on the preceding plat;

        (3) To cotTect an error in the description of the real propetiy shown on the preceding plat;


·state law reference-Vacating plats, amending plats, etc., V.T.C.A. Local Government Code §
212.013 et seq.

Ordinance 13-07                      Subdivision Regulations                      Page 12 of24



                                                                                                        33
       (4) To indicate monuments set forth after death, disability, or retirement from practice of
           the engineer or surveyor responsible for setting monuments;

       (5) To show the proper location or character of any monument which has been changed
           in location or character or which originally was shown incorrectly as to location or
           character on the preceding plat;

       (6) To correct any other type of scrivener's or clerical error or omission previously
           approved by the planning and zoning commission and/or Town Council, including lot
           numbers, acreage, street names, and identification of adjacent recorded plats;

       (7) To correct an error in courses and distances of lot lines between two (2) adjacent lots
           where both lot owners join in the application for plat amendment and neither lot is
           abolished; provided, that such amendment does not attempt to remove recorded
           covenants or restrictions and does not have a material adverse effect on the property
           rights of the other owners in the plat:

        (8) To relocate a lot line in order to cure an inadvertent encroachment of a building or
            improvement on a lot line or on an easement;

       (9) To relocate one (1) or more lot lines between one (1) or more adjacent lots where the
           owner(s) of all such lots join in the application for the plat amendment; provided, that
           such amendment does not attempt to remove recorded covenants or restrictions and
           does not increase the number of lots; or

      (10) To make necessary changes to the preceding plat to create six (6) or fewer lots in the
           plat if the changes do not affect applicable zoning and other regulations of the Town,
           and the changes do not attempt to amend or remove any covenants or restrictions and
           the area covered by the changes is located in an area that the Town Council has
           approved, after a public hearing, as a residential improvement area.

      (11) To replat one or more lots fronting on an existing street if the owners of all those lots
           join in the application for the amendment; the amendment does not attempt to remove
           recorded covenants or restrictions or increase the number of lots; and, the amendment
           does not create or require the creation of a new street or make necessary the extension
           of municipal facilities.

   (b) Notice, a hearing, and the approval of other lot owners are not required for the approval
and issuance of an amended plat.

                         ARTICLE III. DEVELOPMENT PROCESS

Sec. 18. Construction of infrastructure.

    (a) Following approval of the final plat, the plat applicant shall submit full construction plans
for all proposed infrastructure to be constructed for the platted prope1iy. Construction plans


Ordinance 13-07                      Subdivision Regulations                     Page 13 of24


                                                                                                        34
submitted shall be in conformance with the approved plat. The Town engineer shall review the
submitted plans for compliance with the construction standards adopted by the Town.

    (b) Upon approval of construction plans by Town Council, the plat applicant and/or the plat
applicant's contractor will provide written notification to the Town engineer of the intent to
commence construction of the required infrastructure. No work may be performed unless written
notification has been provided to the Tov"·n engineer. The written notification shall contain the
following information:

       (I) Name of the plat or subdivision;

       (2) Plat applicant's name;

       (3) Contractor's name, address and phone number;

       (4) Type of construction to be performed; and

   (5) Estimated value of construction contract.

   (c) The Town engineer shall issue an acknowledgment of receipt of notification to the
developer and/or his contractor.

Sec. 19. Acceptance of infrastructure.

    (a) Upon completion of all required infrastructure, prior to the acceptance of the subdivision
by the Town for maintenance, the applicant shall post, or cause to be posted, a maintenance bond
executed by a corporate surety or corporate sureties duly authorized to do business in this state,
payable to the Town and approved by the Town as to form, to guarantee the maintenance of the
construction for a period of one ( 1) year after its completion and acceptance by the Town. In lieu
of a maintenance bond, the applicant may submit either an irrevocable letter of credit payable to
the Town and approved by the Town as to form or a cash bond payable to the Town and
approved by the Town as to form. The actual value of the maintenance bond or letter of credit or
cash bond shall be ten ( 10) percent of the full cost of the water and sewer system and fifteen (15)
percent of the full cost of the cost of street and drainage construction, as detem1ined by the
estimate of construction costs.

    (b) Upon receipt of the approved maintenance bond, irrevocable letter of credit or cash bond.
the Town engineer shall issue a written letter of acceptance of the infrastructure and notify the
building and development department that the subdivision has been accepted by the Town.

Sec. 20. Building permits issued prior to completion of infrastructure.

    (a) In the event an applicant \vishcs to obtain building permits prior to acceptance of the
subdivision by the Town, the applicant shall post with the Town a completion bond executed by
a corporate surety or corporate sureties duly authorized to do business in this state, payable to the
Town and approved by the Town us to form for all construction included in the approved


Ordinance 13-07                      Subdivision Regulations                     Page 14 of24



                                                                                                        35
construction plans that has not been completed. In lieu of a completion bond, the applicant may
submit either an irrevocable letter of credit payable to the Town and approved by the Town as to
form or a cash bond payable to the Town and approved by the To"vn as to form.

     (b) Under no circumstances shall building above the foundation be permitted until adequate
fire protection is available. Adequate lire protection means:

       (I) Town utilities are installed;

       (2) Fire hydrants providing protection arc operational: and

       (3) Streets are open and drivable, street subgrades worked to proper compaction and base
           course installed, graded and leveled, to facilitate vehicle movement.

    (c) After the plat has been recorded and the completion bond, irrevocable letter of credit or
cash bond has been received and approved by the Town, the Town engineer shall notify the
building and development department. by lot and block numbers, that building permits may be
issued.

Sec. 21. Agreements with the Town.

   (a) All agreements entered into between the Town and the developer and/or applicant, as a
condition of plat approval. shall be recorded along with the final plat.

    (b) The executed agreement shall be submitted to the To\vn Council in conjunction with the
original drawings required for filing and recordation.

                   ARTICLE IV. STANDARDS AND REQUIREMENTS

                                    DIVISION 1. GENERALLY

Sec. 22. Lots and blocks.

   (a) All lots of the plat shall front on a dedicated street.

    (b) In general, lots shall conform in width, depth. and area to the pattern already established
in the adjacent areas, having due regard to the character of the neighborhood, its particular
suitability for residential purposes, and also taking into consideration the natural topography of
the ground, drainage, sanitary sewage facilities, and the proposed layout of the streets.

   (c) Lots shall have the size. \vie.Ith measurements, front, rear, and side yard requirements
required by the cuffent Town Zoning Ordinance ..

   (d) The area of the lots shall be computed by taking the average width of the lot times the
average depth of the lot measured from the street line to the rear lot line.



Ordinance 13-07                       Subdivision Regulations                  Page J 5 of24


                                                                                                      36
    (e) All sidelines oflots shall be at right angles to straight street lines or radial to curved street
lines, unless a variation from this rule would, in the opinion of the Town Council, produce a
better lot plan and better utilize the proposed development.

Sec. 23. Park sites.

    The Town Council shall consider offers of land for parks or playgrounds which conform to
the current master plan adopted by the Town, provided such plan exists.

Sec. 24. Use of Town condemnation authority.

    (a) Water and sewer mains, force mains and lift stations, streets and drainage ways shall be
located in easements or rights-of-way secured and paid for by the applicant. Such easements
shall be properly assigned to the Town before service is extended to the subdivision.

    (b) In cases where easements cannot be secured by the applicant, the applicant may file a
written petition with the Town engineer, accompanying the plat application, requesting that the
Town Council utilize its condemnation authority. The written petition must satisfy all of the
following criteria:

       (1) The applicant must establish that clear evidence of public need exists;

        (2) The applicant must establish that the proposed extension is in accordance with the
            current adopted master utility plan(s). if such plan(s) exists;

        (3) The applicant must establish that the proposed extension will be able to serve other
            development areas;

        (4) The applicant must agree to pay all costs of the condemnation; and

        (5) The applicant must present written evidence that every practical attempt to secure the
            needed easements and/or right-of-way has been made by submitting the following:

           a. A condemnation appraisal by an independent appraiser as to the current market
              value and damages, if any, of acquiring the easement and/or right-of-way; and

            b. Documentation that a written offer has been made to purchase the easement
               and/or right-of-way for the appraised value and the offer was rejected.

   (c) The petition shall be forwarded to the Town for review and recommendation and
scheduled for consideration by the Town Council.


                            DIVISION 2. STREETS AND DRAINAGE
Sec. 25. Streets.



Ordinance 13-07                       Subdivision Regulations                       Page 16 of24



                                                                                                            37
    (a) Street widths in subdivisions shall conform to:

Designation                    Right-of-Way (feet)         Paving (feet)

A+ major arterial                     110                      86
A major arterial                      110                      90
B +minor arterial                       90                     66
B minor arterial                        80                     56
C major collector                       70                     44
D minor collector                       60                     38
E minor local                           50                     31

   (b) Existing streets shall be continued where practical, as determined by the Town Council.
Continuations of existing streets shall have the same or greater right-of:-\vay, pavement \vidths,
and composition as the existing streets being connected. Street names shall be continuous.

    (c) All necessary street rights-of-way shall be dedicated as part of the platting process and
shall be dedicated to the To'Wn without cost.

    (d) Dead-end streets may be platted \Vhere the land adjoining the plat has not been platted. In
the event that such dead-end street exceeds one hundred fifty ( 150) feet in length or one (1) lot
width, from the nearest street intersection, the street will be provided with a cul-de-sac, either
permanent or temporary, having a minimum right-of-\vay radius of fifty (50) feet.

   (e) Where dead-end streets are dictated by lot designs, such dead-end streets shall be
provided with a permanent .cul-de-sac having a minimum right-of-way radius of fifty (50) feet.

   (f) No street intersection shall be designed having an inside angle of less than thirty (30)
degrees between the two (2) intersecting street lines, nor more than one hundred fifty ( 150)
degrees.

   (g) Block lengths between intersecting cross streets or to the end of a cul-de-sac shall be no
more than one thousand two hundred (1.200) feet.

    (h) Streets, where practical, shall be designed and platted with appropriate regard to
topographical features, i.e., creeks and drainage ways, \vooded areas, etc., with the aim of
creating desirable and attractive treatments of significant existing features. (Ord. No. 95-38, § I,
4-25-95). Private Streets shall not be allowed.

    (i) Driveways; Any drive\vay or other common access to more than two residences which is
not defined in Section 23(a), shall he considered a minor local road and shall conform to defined
standards.

    (j) Streets shall be concrete with a minimum thickness of 5'' and shall meet current Town
design standards as determined by the Tovvn engineer.



Ordinance 13-07                      Subdivision Regulations                    Page 17 of24


                                                                                                       38
Sec. 26. Alleys, reserve strips.

     (a) Alleys and/or easements shall be laid in the rear of lots fronting on adjoining streets
\:vhere practicable. In residential subdivisions. the minimum width of right-of-way of an alley
shall not be less than twenty (20) feet. All alleys shall be paved for the entire width of the right-
of-way to the same specifications as minor residential streets. The rear or side line easement,
where alleys are not provided, shall be a minimum of twenty (20) feet wide, arranged such that
each lot shall have an equal ten-foot easement.

   (b) No plat shovving reserve strips of land controlling access to public ways or adjoining
properties \viii be approved.

Sec. 27. Drainage in special flood hazard areas.

   Drainage structures in areas of special llood hazard m the Town shall comply with the
provisions of the Tovm Ordinances.

Sec. 28. Drainage not in special flood hazard areas.

    (a) Design of all improved open drainage courses and enclosed drainage structures shall be
by a registered professional engineer in accordance with the current drainage design standards
approved by the Tov.n Council. A revie\v of the downstream drainage system capacity to a point
of discharge into the lake area shall be made. The rate of storm water discharge from the
proposed development shall not exceed !low capacity of any existing structure or drainage
system. This may require stom1 water detention or retention on site of the project.

    (b) The design and construction of all improved open drainage courses and enclosed drainage
structures shall provide for adequate access for the performance of necessary maintenance by the
Town.

   (c) All improved drainage courses and enclosed drainage structures shall be dedicated to the
Town and accepted for maintenance by the Town upon approval of the construction by the Town
engineer.

   (d) The Town shall maintain all improved drainage courses. provided that the original design
and construction has been approved by the Town engineer and accepted by the Town for
maintenance.

   (e) Improved open drainage courses shall conform as follows:
       (I) Open drainage courses which carries runoff from a street, between two (2) lots, to a
           drainage course running behind lots shall be a concrete-lined flume.

       (2) Open drainage courses running behind lots may be of earthen channel or concrete-
           lined channel, provided the type of channel used satisfies the design criteria (velocity,
           type of soil, etc.) in accordance with the current drainage design standards approved
           by the Town Council.


Ordinance 13-07                      Subdivision Regulations                     Page 18 of24


                                                                                                        39
        (3) Where the open drainage course is a concrete-lined flume, the width of the easement
            shall be equal to the \.vidth of the flume. All other open drainage courses require the
            width of the easement to be equal to the width from top-of-bank to top-of-bank plus
            maintenance way needs as given in the drainage design standards.

    (f) Enclosed drainage courses shall conform as follows:

        (I) Cross drainage for right-of-\vay needs shall be designed to meet the same
            requirements as its channel,

        (2) Permanent structures and improvements may be constructed upon and across
            improved enclosed drainage courses in business zoning districts and manufacturing
            zoning districts. Design shall be to accommodate the 100-year frequency flood.

        (3) The width to the easement shall be equal lo the width of the structure plus a width on
            each side of the structure lo allow maintenance and/or repairs.

Sec. 29. Street name signs.

    Street name signs and markers and traffic control signs. in accordance with standards adopted
by the Town, will be required at each intersection. The developer will provide street signs and
posts for the markers and make the installations when the subdivision is accepted by the Town
for maintenance.

DIVISION 3. WATER AND SEWER INFRASTRUCTURE

Sec. 30. General Provisions.

    (a) The intent and purpose of this division is lo provide equitable charges for water and
sewer connections as a proportionate distribution of the cost of the water and sewer main
extensions to serve property within the Town. If the existing Town utility facilities are not within
or adjacent to a subdivision, the developer shall construct the necessary extension of water and
sewer mains, force mains, force mains, and lift stations, including all valves, manholes, and
piping necessary to serve any future development of abutting property as specified in this
chapter. The developer's engineer shall prepare a proposed plan of service for the subdivision
and property along the extension which shall be reviewed by the Town engineer. These facilities
shall be constructed in accordance with both the master plan and the Technical and
Administrative Manual for Water and Sewer System Development (''Manual").

   (b) It is the general policy of the Town that:

       (1) Water and sev..·er mains should be large enough to serve all the lots platted and,
            should the Tovvn determine oversizing is necessary, the Town may participate in
            those lines greater than 8" for water and greater than 1O" for sewer.



Ordinance 13-07                      Subdivision Regulations                    Page 19 of24



                                                                                                       40
        (2) All utilities shall be required to extend across the full width of the last lot platted on
            each street proposed within the subdivision, in such an alignment that it can be
            extended to the next property in accordance with the master se\~er and water plans for
            the Town, provided such plan(s) exist. Properties already served by water and sewer
            shall not be required to install additional facilities unless:

            (I) The current lines arc not of adequate capacity to serve the proposed development;
                in which case the applicant will be required to install adequate facilities.

    (c) Every lot of the plat shall have direct access to the \Valer and sewer system. Utility
              service shall be from a water/sewer main located in an abutting right-of-way or
              through easements from the Jot to a water/sewer main.


    (e) (I) The terms of this division shall be cumulative of all other ordinances regulating
            subdivisions, and such other ordinances arc not repealed by this division, except to
            the extent that such other provisions conflict with the tenns of this chapter, in which
            event this chapter shall prevail.

        (2) The status of any previously designated line extension, lift station, or main shall be
            unaffected by this ordinance, save and except the Clear Creek pro rata line,
            designated in CCM #95-121 R. The Clear Creek pro rata line designation is hereby
            rescinded.

    (f) In addition to any other remedy provided by lmv. the Town and its officers shall have the
right to enjoin any violation of this chapter by injunction issued by a court of competent
jurisdiction.

Sec. 31. \\'ater.

   (a) No water main shall be extended unless the diameter of any such extended main is a
minimum of six (6) inches inside the subdivision. Larger mains may be required per the water
master plan, provided such plan exists.

    (b) Water system layout shall be looped \Vhenevcr possible. Dead-end mains shall not exceed
one thousand eight hundred (1,800) feet or include three (3) fire hydrants. Single feeds may be
permitted at the discretion of the Town engineer; however, any such denial may be appealed to
the Tovn1 Council. Single feeds should include provisions for looping in futme development.

   (c) The location of fire hydrant(s) shall comply with and be approved by the Town Engineer
and/or Fire Marshall and insurance requirements.

    (d) Long water service taps shall be installed while the subdivision is being developed. Short
water service taps shall be installed when needed for development. Long water service taps
locations shall be clearly marked \Vith a plastic valve box directly above the tap. A Yi inch x 2
foot steel rod shall be driven vertically 6" inches below the ground surface for the location of


Ordinance 13-07                      Subdivision Regulations                      Page 20 of24


                                                                                                         41
each water tap. No water service taps smaller than six (6) inches in diameter shall be allowed on
water mains larger than twelve ( 12) inches in diameter.

Sec. 32. Sewer.

   (a) No se\ver main shall be extended unless the diameter of any such extended main is a
minimum of six (6) inches inside the subdivision. Larger mains may be required per the sewer
master plan, provided such plan exists.

   (b) Manholes are required any time the alignment slope, or diameter of the sewer mam
changes, or when two or more sewer mains intersect. In no case will the maximum spacmg
between manholes, or from a manhole to cleanout, exceed 500 feet.

    (c) Sewer services for sewer mains located in roadways shall be installed while the
subdivision is being developed. Sewer services with direct access to the sewer main without
encroaching on a roadway may be installed when needed for development. Sewer tap locations
shall be clearly marked with a plastic valve box directly above the tap. A 1lz inch x 2 foot steel
rod shall be driven vertically 6" inches below the ground surface for the location of each water
tap. Sewer services six (6) inches and larger require a manhole where they intersect the sewer
main. The sewer service shall extend a minimum of ten feet ( 1O') into the lot area.

    (d) Minimum lift station capacity shall be one hundred (I 00) gallons per minute and shall
have at least two (2) pumps, each of \vhich shall be capable or pumping the design capacity of
the lift station. The minimum size of the wet w·ell shall be such that with any combination of
inflow and pumping. the cycle of operation for each pump shall not be less than five (5) minutes
and the maximum retention time in the wet well shall not average more than thirty (30) minutes.

   (e) Septic system holding tanks or any other sewage rctainage facilities for the storage or
removal of sewage are prohibited.

Sec. 33. Costs of Extensions.

     a. Developer initiated. All costs or all water and sewer main extensions, force mains, and
lift stations initiated by a developer in order to provide required service for their development
area, shall be paid for by the developer. Such costs may include; but is not necessarily limited to,
right-of-way acquisition, pipes, motors. pumps, engineering. construction costs, inspection fees,
and all weather access.

   In no event shall the Town pay for any costs associated with water and/or sewer
improvements.


Sec. 34. Use of Water and Sewer Tap fices and Rate Revenues.

    Tap fees and rate revenues shall be set in an amount sufficient to maintain and operate the
system, with due regard for anticipated needs to improve, update, construct, and maintain the


Ordinance 13-07                      Subdivision Regulations                    Page 21 of24



                                                                                                       42
system.

Sec. 35. Use of Town Condemnation Authority.

    a. Water and sewer mains, force mains, and litl stations shall be located in easements,
secured and paid for by the developer. and assigned to the Town before service is extended to the
subdivision. For the Town to consider to using condemnation authority to assist a developer in
extension of the system, the applicant musl show clear evidence that every practical attempt to
secure the easement has failed and there is a public need and interest for condemnation. Specific
criteria and procedures shall be as stated in the manual.

    b. Upon compliance with all procedures by the developer, the Town, at least l 0 days prior
to the hearing shall notify all property owners within the proposed easement and 200 feet
therefrom. A hearing of facts by the Town Council is required. Determination of the Town
Council shall be final.


Sec. 36. Property Owners & Homeowner Associations

Property Owners Associations or Homeowner Associations which require mandatory
membership and who require mandatory fees, dues, levies, or monetary assessments are
prohibited.


Sec. 37. Severability.

It is hereby declared to be the intention of the Town Council that if any of the sections,
paragraphs, sentences, clauses, and phrases of this Ordinance shall be declared unconstitutional
or invalid by the valid judgment or decree of any court of competent jurisdiction, such
unconstitutionality or invalidity shall not effect any of the remaining phrases, clauses, sentences,
paragraphs, or sections of this Ordinance of unconstitutional or invalid phrases, clauses,
sentences paragraphs or sections.

Sec. 38. Savings.

This Ordinance shall be cumulative of all other ordinances of the Town and shall not repeal any
of the provisions of those ordinances except in those instances where the provisions of those
Ordinances are in direct conflict with the provisions of this Ordinance; provided, however, that
Ordinance No. 08-06 of the Town is hereby repealed, but provided that any complaint, action,
cause of action, or claim which prior to the effective date of this Ordinance has been initiated or
has arisen under or pursuant to Ordinance No. 08-06 shall continue to be governed by the
provisions of that Ordinance and for that purpose Ordinance No. 08-06 shall be deemed to
remain and shall continue in full force and effect.

Sec. 39. Repealer.

Ordinance 02-05A,        Ordinance 00-09, Ordinance 08-06, and Ordinance 11-11 are hereby

Ordinance 13-07                      Subdivision Regulations                    Page 22 of24



                                                                                                       43
 repealed.

 Sec. 40. Penalty.

 Any person who should violate any prov1s10n of this Ordinance or should fail to comply
 herewith shall for each and every violation or noncompliance be deemed guilty of a
 misdemeanor and shall be fined not more than $2,000.00 (two thousand dollars) and each day
 such violation shall be permitted to exist shall be construed a separate offense.

Sec. 41. Effective Date.

 This Ordinance shall become effective from and after its date of passage and publication as
 provided by lav,r.

 PASSED AND APPROVED the 13 111 day of .June, 2013



 ATTEST:
                                                            Mi~tker,     Mayor


~,d}vbeR(2
 Liif;SbelL Town Secretary




 Ordinance 13-07                  Subdivision Regulations                 Page 23 of24


                                                                                               44
             ~Thoroughfare Types
               -TJ1>0U40
               -       TypoC2U Eml:n9
               llllllllL Typo C2U Pltll>OS"..t

               0       L.Ml;llWW
               /iiWi':\ Cid Lllco Oalo1 Oarw
               o~"""'                  ..
               -       Pt.llklSem>Pvblr.:
               1-. -i LolieL.,,.,;..;ne
                       100Y• Roodjleo


                                                                                          .       .
                                                                                              .       EUUUIVl:.lllll r..cgun111u11:.
                                                                                                                                      'I


45
Exhibit D




            46
STATE OF TEXAS                )
                              )       CEl~TIFICATE      TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instruments are full,
true and correct copies of the Town of Lakewood Village Ordinance I 1-16. The same appear of record in my
office and said documents are the otlicial records from the public office of the Tmvn Secretary of the Town of
Lakewood Village, Denton County, Texas, and are kept in said office.

       I forther certify that I mn the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       In witness whereof I have hereunto set my hand and affixed the otlicial seal of The Town of Lakewood
Village this I 6th day of l'vlarch, 2014.



                                            ~r-'o..-'--f'JDbg 0 Q
                                             m,Lbcll, TRMC, Town Secretary
                                             Town of Lakewood Village  ....:::!o:SS:SS:s:i:-....._
                                             Denton County
                                             State of Texas




                                                                                                                  47
                       TOWN OF LAKEWOOD VILLAGE, TEXAS

                                   ORDINANCE NO. 11-16

       AN ORDINANCE TO ADOPT THE 2006 INTERNATIONAL
       RESIDENTIAL CODE, WITHIN THE TOWN OF LAKEWOOD
       VILLAGE AND THE TOWN OF LAKEWOOD VILLAGE
       EXTRATERRITORTIAL     JURISDICTION;    PROVIDING   A
       SAVINGS/REPEALING CLAUSE, PROVIDING A PENALTY CLAUSE;
       PROVIDING A SEVERABILITY CLAUSE; PROVIDING AN
       EFFECTIVE DATE.


        WHEREAS, the Town Council of the Town of Lakewood Village, Texas ("Town
Council") has investigated and detennined that it would be advantageous and beneficial to the
citizens of the Town of Lakewood Village, Texas and the citizens inside the Town of Lakewood
Village Extraterritorial Jurisdiction (collectively ..Lakewood Village") to adopt the 2006 Edition
of the International Residential Code, save and except the deletions and amendments set forth
below.

    NOW, THEREFORE, BE IT ORDAINED BY THE TOWN COUNCIL OF THE
TOWN OF LAKEWOOD VILLAGE, TEXAS:

       SECTION l: Findings Incorporated. The findings set forth above are incorporated into
the body of this Ordinance as if fully set forth herein.

       SECTION 2: Adoption of the 2006 International Residential Code. The International
Residential Code, 2006 Edition, copyrighted by the International Code Council, Inc., including
Appendix G, J, and K, save and except the deletions and amendments set forth in Exhibit "A'\
attached hereto and incorporated herein for all purposes, is hereby adopted as the Residential
code for Lakewood Village, regulating the construction, alteration, movement, enlargement,
replacement, repair, equipment, use and occupancy, location, removal, and demolition of
detached one- and two-family dwellings and multiple single-family dwellings (townhouses) not
more than three stories in height with a separate means of egress and related accessory structures
in Lakewood Village (the "2006 International Residential Code"). The 2006 International
Residential Code is made a part of this Ordinance as if fully set forth herein.

        SECTION 3: Savings/Repealing Clause. All provisions of any ordinance in conflict with
this Ordinance are hereby repealed to the extent they are in conflict; but such repeal shall not
abate any pending prosecution for violation of the repealed ordinance, nor shall the repeal
prevent a prosecution from being commenced for any violation if occurring prior to the repeal of
the ordinance. Any remaining portion of conflicting ordinances shall remain in full force and
effect.




                                                                                                     48
                                        Exhibit "A,,
                          Town of Lakewood Village Amendments
                            2006 International Residential Code



The Following additions, deletions and amendments to the 2006 International Residential Code
adopted herein are herby approved and adopted.

Section 1.

Chapter 1. Administration of the 2006 International Residential Code is amended as follows:

       Section R102 Applicability of the 2006 International Residential Code is amended as
follows:

              RI 02.4 Referenced codes and standards. The codes, when specifically adopted
              by the Town of Lakewood Village, and standards referenced in this code shall be
              considered part of the requirements of this code to the prescribed extent of each
              such reference. Whenever amendments have been adopted to the referenced codes
              and standards, each reference to said code and standard shall be considered to
              reference the amendments as well. Where differences occur between provisions
              of this code and referenced codes and standards, the provisions of this code shall
              apply. Any reference made to NFPA 70 or the ICC Electrical Code shall mean
              the Electrical Code as adopted. Where requirements in this code conflict with
              any requirements of other adopted codes by the Town of Lakewood Village the
              most stringent requirements shall apply.

              Exception: Where enforcement of a code provision would violate the conditions
              of the listing of the equipment or appliance, the conditions of the listing and
              manufacturer's instructions shall apply.

       Section RIOS Permits of the 2006 International Residential Code is amended as follows:

              RlOS.2 Work exempt from permit. Pennits shall not be required for the
              following. Exemption from pennit requirements of this code shall not be deemed
              to grant authorization for any work to be done in any manner in violation of the
              provisions of this code or any other laws or ordinances of this jurisdiction.
              Building:
                      1. One-story detached accessory structures used as tool and storage sheds,
                     playhouses and similar uses, provided the floor area does not exceed 250
                     square feet.
                     2. Retaining walls that are not over 4 feet (1219 mm) in height measured
                     from the bottom of the footing to the top of the wall, unless supporting a
                     surcharge.
                     3. Water tanks suppo1ted directly upon grade if the capacity does not
                     exceed 5,000 gallons (18 927 L) and the ratio of height to diameter or
                     width does not exceed 2 to I.


Ordinance 11-16              2006 International Residential Code                      Page 3 of23


                                                                                                    49
E. All remodels, repairs, alterations, must have two (2) copies of the plot plans turned into the
Town showing the actual dimensions and shape of the lot to be built upon or altered, the exact
sizes and locations on the lot of any already existing buildings, and the location and dimensions
of the proposed building or alteration.

F. Two copies of the existing house plans prior to any alterations, remodels or repair must be
turned in prior to approval of the permit.


Section lC.

SECTION 106, BUILDING PLAN PACKET SUBMISSION

Along with the pennit application forms set forth above, the following docwnents are required
prior to any approval being granted in the quantity and detail as specified:

A. Two (2) plot plans containing lot dimensions, plan footprint, set-backs (front, rear and sides)
complete address, lot and block, subdivision and phase, uti1ity and easement locations, engineers
and contractors names, finish pad elevations, finish floor elevations, topographical elevations,
driveways, sidewalks, fence locations, lot area, slab area, and covemge percent. All drawings
provided must be to scale.

B. Two (2) foundation designs (11" x 17" drawing and engineer letters) one of which must have
an original signature and stamp.

C. Three (3) complete bound sets of construction drawings. Town Copy must be 11" x 17" or
application will be automatically rejected without further action or notification by any Town
Official. Plans must include elevations, framing details, including soffit overhang details,
masonry percentage calculations, square foot calculations, electrical load calculations, electrical
panel size, electrical panel location, mechanical specifications, foundation design letter must be
address specific. All plans must be drawn by a state licensed architect and must be drawn to
scale.

D. Two (2) sets of drainage plans must be provided. Town copy must be 11" x 17" drawn to
scale, showing the actual dimensions and shape of the lot to be built upon. The drainage plans
must show sea level elevations and all flatwork drawn to scale.

E. Floor plans, elevations, framing, roof plan, electrical and "to be built options" must be clearly
shown and detailed. Single sheet submittals are not acceptable. HV AC and Plumbing design
drawings are also required. Options reflecting additional buildable space must be identified by
the actual square footage area and included in the permit values for total air-conditioned area and
or construction area under roof.




Ordinance 11-16                2006 International Residential Code                         Page? of23


                                                                                                        50
CONCRETE REGISTRANT:

1. Contractor registration application filled out completely.

2. A valid State of Texas driver's license or photo I.D. card.

3. Proof of insurance as set forth in Section 8 (B) above.

FENCE I SCREENING WALL REGISTRANT:

1. Contractor registration application filled out completely.

2. A valid State of Texas driver's license or photo I.D. card.

3. Proof of insurance as set forth in Section 8 (B) above.

D. Any registered Contractor that fails to maintain compliance with any provisions of this
section shall cease all work being performed at the time the Contractor is no longer in
compliance.

Section 109 Inspections

A. Request for Inspections

B. Building permits will include inspections performed during the following construction stages:
1. T-Pole

2. Plumbing Rough, includes water and sewer tap (form board surveys due at this time on site)

3. Pier and Beam - shall be inspected by the engineer and an approval letter shall be provided to
the building official.

4.Foundation

5. Frame

6. Mechanical Rough

7. Electrical Rough

8. Rough Gas

9. Plumbing Top Out

10. 4 foot brick tie inspection and/or Stucco inspection

11. Drywall



Ordinance 11-16                2006 International Residential Code                     Page 12 of23


                                                                                                      51
12. Electrical/Gas Meter Release

13. Flatwork

14. 100% Final

· All Third party insulation inspections reports are due prior to the electrical/gas meter release.

· At the time of the scheduled pour, and prior to driving to the location of the pour, the
Contractor will be responsible for turning in all weight tickets to the Town.

· Termite letter, Customer Service Inspection letter, and the Final Grade survey is due on site at
the 100% Final Inspection.

·Piers must be inspected by an independent contractor. A copy of the inspection must be
supplied to the Town prior to calling in the next inspection.

E. All Sprinkler Contractors must have the Backflow Prevention Form filed with the Town of
Lakewood Village prior to hooking the system up to the water supply.

F. All inspections must be performed during daylight hours

Section lF.

A. Upon completion of construction, no one may occupy or move any objects into or onto the
property of new construction until a Certificate of Occupancy (100 % Final) inspection has been
performed and passed by an official of the Town. Violation of this requirement will result in all
utilities being disconnected until such time as a Certificate of Occupancy has been issued after
all the proper inspections have been performed.

B. Secondary structures will be permitted as new construction with minimum square footage
requirements waived as long as secondary structure is contained within the property lines of the
primary residence lot(s) and required set backs are met. Any secondary structure built on any
adjacent lot must conform ·to the minimum square footage requirements of that section as stated
in the current zoning ordinance as amended or revised unless both lots are re-platted as a single
lot and said plat is filed on record with Denton County, Texas. Proper proof of filing with
Denton County, Texas must be provided to the Town at the time the building permit is sought.

C. All new building construction will have a garage with the following requirements:
1. There shall be no front-facing garages on any new construction. Where the configuration of
the ground is such that conformity with this provision of this ordinance would work a hardship,
the Town Council may permit a variance.

2. There shall be a garage size requirement on all new construction of a minimum of 25 feet in
width and 22 feet in depth. Where the configuration of the ground is such that conformity with

Ordinance 11-16                2006 International Residential Code                        Page 13 of23


                                                                                                         52
Exhibit E




            53
54
Exhibit F




            55
56
57
58
•..\
p,
. \
       ,,
        I




            59
60
61
62
63
Exhibit G




            64
65
Exhibit H




            66
67
68
69
Exhibit I




            70
71
Exhibit J




            72
73
Exhibit K




            74
75
Exhibit L




            76
77
78
Exhibit M




            79
80
81
..•




      82
Exhibit N




            83
84
                                        CauseNo.     14   0/C[C,I 43)
TOWN OF LAKEWOOD VILLAGE,                        §
    Plaintiff,                                   §
                                                 §
                                                 §
v.                                               §
                                                 §
HARRY BIZIOS,                                    §
                                                 §
                                                 §
        Dejendant                                §

                      TEMPORARY RESTRAINING ORDER
           AND ORDER SETTING HEARING FOR TEMPORARY INJUNCTION

        On this 19th day of March, 2014, the Court considered Plaintiff Town of Lakewood

Village's application for Temporary Restraining Order. Wm. Andrew Messer, attorney for the

Plaintiff, appeared in person. Defendant Harry Bizios Mdid not appear. After reviewing the

verified pleadings and arguments of counsel, the Court finds that good cause exists to grant

Plaintiffs application for Temporary Restraining Order as Defendant is violating the Town's

ordinances.

        IT IS THEREFORE ORDERED that Defendant Harry Bizios, his agents, contractors,

and employees and the Defendant's representative(s) with control over the Property (hereafter

defined) shall allow inspections by the Town's Building Official or designee on the Property,

and shall immediately cease and desist any construction on the Property described as LOT 84,

BLOCK 1 OF SUNRISE BAY AT LAKE LEWISVILLE, AN ADDITION TO THE CITY OF

LITTLE ELM, DENTON COUNTY, TEXAS, ACCORDING TO THE PLAT THEREOF

RECORDED IN CABINET L, PAGE 224, PLAT RECORDS, DENTON, COUNTY, TEXAS

(the "Property") until such time as they have (1) applied for and obtained approval from the




Temporary Restraining Order -- Page 1
Town ofLakewood Village v. Harry Bizios, Alan Hoffmann, and Alan Hoffmann, LLC
                                                                                                85
                           c
Town of Lakewood Village of necessary permits; (2) submitted engmeenng inspection

certificates to the Town of Lakewood Village; and (3) complied with the Town's Ordinances.

        This Temporary Restraining Order is issued with notice to Defendant and is ordered

because construction without obtaining permits, construction in contravention of a stop work

order, and construction without submitting engineering certification on pier work will continue

to occur in its absence.
                                                                                          ,__J.__
        Plaintiffs Application for Temporary Injunction is set for the              2               day of

-J---+;Jp~&~J__ , 2014, at       I: 3o          ~/p.m.       The purpose of this hearing shall be to

determine whether this Temporary Restraining Order should be made a Temporary Injunction

pending a full trial on the merits and whether the Court should enter a Temporary Injunction

regarding the violation(s) alleged and the relief requested in Plaintiffs pleadings.

        Because Plaintiff is a municipality in the State of Texas, no bond is required.

        This Temporary Restraining Order expires fourteen (14) days from the date of issuance,

unless otherwise extended.



        Signed   on--1-/}1_,___~-----=2o
                                     _ _ , 2014, at~·




Temporary Restraining Order -- Page 2
Town ofLakewood Village v. Harry Bizios, Alan Hoffmann, and Alan Hoffmann, LLC
                                                                                                             86
STATE OF TEXAS                                                                                   COUNTY OF DENTON
                                                      CITATION
                                              CAUSE NO. 14-01991-431

To: Harry Bizios, 6107 Sweeney Trail, Frisco, TX 75034, (or wherever he or she may be found)

    Notice to Defendant/Respondent: You have been sued. You may employ an attorney. If you, or your attorney, do
not file a written answer with the clerk who issued this citation by 10:00 a.m. on the first Monday following the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against you.

                         431st Judicial District Court
 Court:
                         1450 E. McKinney, 2nd Floor, Denton, TX 76209
 Cause No.               14-01991-431
 Date of Filing:         03/20/2014
                         Plaintiffs Original Petition, Verified Request for Temporary Restraining Order, Request for
 Document:
                         Temoorarv and Permanent lniunction, and Reauest for Disclosure
 Parties in Suit:        The Town of Lakewood Village; Harry Bizios
                         Sherri Adelstein, District Clerk
 Clerk:
                         1450 E. McKinney, Suite 1200, Denton, TX 76209
 Party or                Wm. Andrew Messer
 Party's Attorney:       6351 Preston Road, Suite 350, Frisco, Texas 75034

Issued under my hand and seal of Court at office in Denton, Denton County, Texas               o~fi~~
March, 2014.

                                                                         By: __-f~~-'-~~___;~~---­
                                                  OFFICER'S RETURN

        Came to hand on the                  day of                                , 20         at            M.
and executed on the                   day of                              , 20__ at            M., by delivering to
the within named                                                                 in person a true copy of this
citation and Plaintiff's Original Petition, Verified Request for Temporary Restraining Order, Request for
Temporary and Permanent Injunction, and Request for Disclosure; Temporary Restraining Order and Order
Setting Hearing for Temporary Injunction at


 Service Fees: $- - - - - -
                                                                      -------------------- Sheriff/Constable
 Service ID No.      -----------                                       - - - - - - - - - - - C o u n t y , Texas
                                                                     By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                              Deputy/Authorized Person


                                                      VERIFICATION
        On this day personally appeared                                                                known to me to be the
person whose name is subscribed on the foregoing instrument and who has stated: upon penalty of perjury, I attest that
the foregoing instrument has been executed by me in this cause pursuant to the Texas Rules of Civil Procedure. I am
over the age of eighteen years and I am not a party to or interested in the outcome of this suit, and have been authorized
by the Denton County Courts to serve process.
        Subscribed and sworn to before me on this the _ _ _ day of ___________________, 20_
                                                                                _ _ _ _ _ _ _ _ _ _ Notary Public


                                                                                                                             87
STATE OF TEXAS                                                                                             COUNTY OF DENTON

                                           TEMPORARY RESTRAINING ORDER

                                                  CAUSE NO. 14-01991-431

To: Harry Bizios, 6107 Sweeney Trail, Frisco, TX 75034, (or wherever he or she may be found.)
Greetings:
         Whereas, The Town of Lakewood Village, filed a(n) Plaintiff's Original Petition, Verified Request for
Temporary Restraining Order, Request for Temporary and Permanent Injunction, and Request for Disclosure
in the 431st Judicial District Court of Denton County, Texas on 03/20/2014 in suit number 14-01991-431 on
the docket of said Court and styled Town of Lakewood Village v. Harry Bizios and appeared as per attached
copy of Plaintiff's Original Petition, Verified Request for Temporary Restraining Order, Request for Temporary
and Permanent Injunction, and Request for Disclosure.
         And upon presentation of said Pleading and consideration thereof, the Honorable Jonathan Bailey
Judge of said Court, made the following order thereon: the requirement for a bond having been posted or
waived, you are therefore commanded to desist and refrain from: as per attached copy of Temporary
Restraining Order and Order Setting Hearing for Temporary Injunction until and pending the hearing of such
Temporary Restraining Order and Order Setting Hearing for Temporary Injunction before the Judge of said
Court at 1:30 p.m. on the 2nd day of April, 2014 in the 431st Judicial District Court Courtroom, located at 1450
E. McKinney, 2nd Floor of the Courts Building of Denton County, in the City of Denton, Texas, when and where
you will appear to show cause why injunction should not be granted upon such Petition/Application effective
until Final Order/Decree in suit.
                Issued under my hand and seal of Court at office in Denton, Denton County, Texas on this the
20th day of March, 2014.

                                                                                                Sherri Adelstein, District Clerk
                                                                                                1450 E. Mc ·           · e 1200
                                                                                            Denton, Dento                  6209
                                                                                                "    ~          i ..~
                                                                                By: __--f'"~---~----~~~~~--­
                                                                                               Ri n«:il'ti:u:

                                                     OFFICER'S RETURN

         Came to hand on the           day of                                   , 20        at              M. and
executed on the              day of                             , 20      at         M., by delivering to the within
named                                                             in person a true copy of this Plaintiff's Original Petition,
Verified Request for Temporary Restraining Order, Request for Temporary and Permanent Injunction, and Request for
Disclosure and Temporary Restraining Order and Order Setting Hearing for Temporary Injunction at


 Service Fees: $________                                                       ---------Sheriff/Constable

 Service ID No. _ _ _ __                                                        _ _ _ _ _ _ _ _ _ _ _ County, Texas

                                                                              By: _ _ _ _ _ _ _ _ _ _ _ _ ___
                                                                                                         Deputy/Authorized Person
                                                         VERIFICATION
         On this day personally appeared                                                               known to me to be the person
whose name is subscribed on the foregoing instrument and who has stated: upon penalty of perjury, I attest that the foregoing
instrument has been executed by me in this cause pursuant to the Texas Rules of Civil Procedure. I am over the age of eighteen
years and I am not a party to or interested in the outcome of this suit, and have been authorized by the Denton County Courts to serve
process.
         Subscribed and sworn to before me on this the                day of                                  , 20_
                                                                                              _ _ _ _ _ _ _ _ _Notary Public


                                                                                                                                    88
                                                                        FILED: 3/24/2014 11:14:32 AM
                                                                        SHERRI ADELSTEIN
                                                                        Denton County District Clerk
                                                                        By: Amanda Gonzalez, Deputy


                               CAUSE NO. 14-01991-431

TOWN OF LAKEWOOD VILLAGE,                     §        IN THE DISTRICT COURT OF
TEXAS,                                        §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §        DENTON COUNTY, TEXAS
                                              §
HARRY BIZIOS,                                 §
                                              §
       Defendant.                             §        431st JUDICIAL DISTRICT


     BIZIOS’ MOTION TO DISSOLVE TEMPORARY RESTRAINING ORDER

       Harry Bizios (“Bizios”) moves to dissolve the Temporary Restraining Order

(“TRO”) by the Town of Lakewood Village, Texas (“Town”) entered on or about

March 20, 2014.

                                       SUMMARY

       The TRO at issue is void and must be dissolved because:

        It dramatically affects Bizios’ rights, but was entered without notice to Bizios
         in violation of Texas Rules of Civil Procedure 39 and 680;

        It fails to state the reason for its issuance by defining the injury and describing
         why it is irreparable; and

        The Town’s actions are illegal.

                                     BACKGROUND

       Bizios owns a lot (“Lot”) in the Sunrise Bay at Lake Lewisville Addition

(“Subdivision”) which received plat approval from Denton County in 1995.                  The

Subdivision is located in the extraterritorial jurisdiction (“ETJ”), not corporate, limits of

the Town. As a general law town, Lakewood Village’s authority is limited to specific



                                                                                                   89
grants by the Texas Constitution or statute. Because the Subdivision plat has been

recorded, the Town has no subdivision authority under Chapter 212, Tex. Loc. Gov’t

Code allowing it to enforce its building code in the ETJ. Further, because the Town’s

ordinances were adopted after the Subdivision plat was approved, Bizios has

grandfathered rights under Chapter 245, Tex. Loc. Gov’t Code.

                          ARGUMENT AND AUTHORITIES

A.     The Agreed Injunction is void because it was entered without notice to Bizios,
       without a hearing, and without evidence.

       First and foremost, the TRO is void because it was entered without notice to

Bizios. The Texas Rules of Civil Procedure expressly provide that no TRO shall be

issued without notice to the adverse party. See Tex. R. Civ. P. 680.

       Bizios’ rights are dramatically affected by the TRO, procured without notice to or

the involvement of Bizios. Thus, Bizios was not afforded any opportunity to be heard.

Moreover, the TRO itself states that it was entered without a hearing. Because no

hearing occurred to support the entry of the TRO, no argument was introduced as to

Plaintiff’s probable right to recovery and probable injury.

B.     The TRO is illegal and changes the status quo.

       Lakewood Village is a general law town that lacks the necessary legal authority to

extend its building ordinance to its ETJ. In Texas, provision is made for the governance

of two types of municipalities, general law cities and home rule cities. See generally,

Commentary on the History, Status and Function of Title 28, Cities, Towns and Villages,

pages XIII to XXXVIII of Volume 2A, V.T.C.S. General law cities are governed by




                                                                                            90
articles 961 et seq. See Woolridge v. Folsom, 564 S.W.2d 471 (Tex. Civ. App.—Dallas

1978, no writ). They are creatures of statute and have no powers except those expressly

or impliedly granted by the statute creating them. City of Uvalde v. Uvalde Electric &

Ice Co., 250 S.W. 140 (Tex. 1923).

       Lakewood Village is unable to cite to legal statutory authority to enforce its

building standards in its ETJ including fees, inspection requirements and contractor

registration regulations. The Town’s reliance on Subchapter A, Chapter 212 of the Texas

Local Government Code is misplaced because Subchapter A relates to a city’s

subdivision and platting powers. The property in question was already platted in Denton

County in 1995. Consequently, Subchapter B of Chapter 212 might apply because it

defines development as “new construction.” Subchapter B, however, does not authorize

a city to apply its building standards in the ETJ.

       In 2009, the Texas Legislature granted counties the option to exercise building

code authority in unincorporated areas of the state. Denton County exercises this option

in the Town’s ETJ, which is an unincorporated area of the county. As such, the Town’s

efforts to regulate building codes run directly counter to the intent of the Legislature and

are duplicative of the approvals already obtained.

       Furthermore, Lakewood Village is prohibited from applying the recently enacted

Ordinance to a previously approved subdivision pursuant to Chapter 245, Tex. Loc.

Gov’t Code. This issue was squarely addressed in Hartsell v. Town of Talty, 130 S.W.3d
325 (Tex. App.—Dallas 2004, pet. den.). The Town has no authority to enforce its

building code in the ETJ, and the Town’s attempt to do so is illegal.



                                                                                               91
       WHEREFORE, PREMISES CONSIDERED, Bizios respectfully requests that

the Court dissolve the TRO and grant Bizios such other and further relief to which he

may be justly entitled.

                                       Respectfully submitted,

                                       WINSTEAD PC


                                       By: /s/ Arthur J. Anderson
                                          Arthur J. Anderson
                                          State Bar No. 01165957
                                          500 Winstead Building
                                          2728 N. Harwood Street
                                          Dallas, Texas 75201
                                          Phone: 214.745.5745
                                          Fax: 214.745.5390
                                          aanderson@winstead.com

                                          Adam L. Plumbley
                                          State Bar No. 24056146
                                          777 Main Street, Suite 1100
                                          Fort Worth, Texas 76102
                                          Phone: 817.420.8200
                                          Fax: 817.420.8201
                                          aplumbley@winstead.com

                                       ATTORNEYS FOR DEFENDANT HARRY
                                       BIZIOS




                                                                                        92
                           CERTIFICATE OF SERVICE

      I hereby certify that on March 24, 2014, I served a true and correct copy of the

foregoing upon the following counsel of record:

      William Andrew Messer
      Messer, Rockefeller & Fort, P.L.L.C.
      6351 Preston Road
      Suite 350
      Frisco, TX 75034


                                              /s/ Arthur J. Anderson
                                        One of Counsel




                                                                                         93
                                                                                             FILED: 3/25/2014 4:07:32 PM
                                                                                             SHERRI ADELSTEIN
                                                                                             Denton County District Clerk

WINSTEAD             Austin   Charlotte   Dallas   Fort Worth   Houston     San A ntonio    The Woodlands      Washi ngton, D.C.
                                                                                            By: Rina Shelton, Deputy



                                                                          1100 Carter Burgess Plaza          817.420.8200   OFFICE

                                                                          777 Main Street                    817.420.8201   FAX

                                                                          Fort Worth, Texas 76102            winstead.com




 March 25, 2014

                                                                                                            ADAM L. PLUMBLEY
                                                                                                    direct dial: (817)420-8234
                                                                                                    apiumbiey@winstead.com
 Fax and Email
 andy@txmunicipallaw.com

 William Andrew Messer, Esq.
 Lakewood Village Town Attorney
 c/o Messer, Rockefeller & Fort, PLLC
 6351 Preston Road, Suite 350
 Frisco, TX 75034

        Re:     Cause No. 14-01991-431; Town of Lakewood Village, Texas v. Harry Bizios, in
                the District Court of Denton County, Texas, 431st Judicial District

  Dear Mr. Messer:

          Please be advised that Bizios' Motion to Dissolve Temporary Restraining Order has
  been set for hearing on April 2, 2014, at 1:30 p.m., the same time as the Town of Lakewood
  Village's hearing on its Application for Temporary Injunction.

         If you have any questions regarding this matter, please do not hesitate to contact me.




                                                                                                                                  94
                                                                                                              WINSTEAD PC   ATTORNEYS
                                                                      FILED: 4/2/2014 10:21:37 AM
                                                                      SHERRI ADELSTEIN
                                                                      Denton County District Clerk
                                                                      By: Shelley Mccutcheon, Deputy



                                CAUSE NO. 14-01991-431

TOWN OF LAKEWOOD VILLAGE,                      §        IN THE DISTRICT COURT OF
TEXAS,                                         §
                                               §
      Plaintiff,                               §
                                               §
v.                                             §        DENTON COUNTY, TEXAS
                                               §
HARRY BIZIOS,                                  §
                                               §           ,
                                                        st
      Defendant.                               §        431 JUDICIAL DISTRICT


                             DEFENDANT'S TRIAL BRIEF

      Defendant Harry Bizios ("Bizios"), files this trial brief against Plaintiff Town of

Lakewood Village, Texas ("Town") and states as follows:

                                        I.
                               FACTUAL BACKGROUND

       Lakewood Village is a small general law town with a population o f around 620. It

is unlikely it will ever reach the 5,000 population level needed to hold a home rule

charter election.   As a result it will never be able to annex Bizios' land. Lakewood

Village has no involvement in the platting and development o f the Sunrise Bay Addition

("Addition") where Bizios' Lot 84 ("Lot") is located. Over 15 years after the Addition

was developed, the Town extended its building code (with its requirement to pay an

excessive permit fee) to its extraterritorial jurisdiction ("ETJ").




DEFENDANT'S TRIAL BRIE
                  F    - Page 1                                                                    95
                                          II.
                         ARGUMENT AND AUTHORITIES

      A.      Because Lakewood Village is a general law town and extending its
              building code to the ETJ exceeds statutory authority, the Town is
              prohibited from extending its building code to the ETJ

      1.      General law town ordinance-making authority is extremely limited.

      The two predominant classifications o f cities in Texas are general law towns (like

Lakewood Village) and home rule cities. As a general law town, Lakewood Village (like

a county) can only exercise those governmental powers expressly delegated to it by the

Texas Legislature. David Brooks, Municipal Law and Practice, Texas Practice
                                                                   .        Vol. 22,

p. 89. The 1912 amendment to the Texas Constitution authorized cities on a local basis

to adopt a charter, thus creating home rule cities as mini-legislatures unto themselves.

Home rule cities have significantly broader governmental powers than general law towns

such as Lakewood Village. Forwood v. City o f Taylor, 214 S.W.2d 282 (Tex. 1948). In

more than one instance, the Texas Supreme Court has recognized that the home rule

amendment granted to home rule cities the '"full power o f local self-government.'" City

o f Houston v. State ex rel City o f West University Place, 142 Tex. 190, 176 S.W.2d 928,

929 (1943).    General law towns, on the other hand, derive their power from the

Legislature and are restricted by the express language o f state statute. Tex. AG Op.

JM-169.

       2.     No Texas statute expressly authorizes Lakewood Village to apply its
              building code to its ETJ.

       The Town claims that its authority to require building permits in the ETJ is

implied under the state platting statute, Chapter 212, TEX. LOC. GOV'T CODE. A plat is




DEFENDANT'S TRIAL BRIE
                  F    - Page 2                                                             96
only required to be submitted and approved under § 212.004 when a tract o f land is

subdivided. No such subdivision is involved here, and there is no indication that the

Legislature intended to address building permits in the platting statute.      "Legislative

intent remains the polestar o f statutory construction." City o f LaPorte v. Barfield, 898
S.W.2d 288, 292 (Tex. 1995). It is cardinal law in Texas that a court construes a statute,

"first, by looking to the plain and common meaning o f the statute's words." Liberty Mut.

Ins. Co. v. Garrison Contractors, 966 S.W.2d 482, 484 (Tex. 1998).

       Ordinary citizens should be able to rely on the plain language o f a statute to mean

what it says. See Addison v. Holly Hill Fruit Prods., Inc., 322 U.S. 607, 618, 64 S. Ct.
1215, 88 L. Ed. 2d. 1488 (1944). Typically, courts will concentrate on the literal text o f a

statute in order to ascertain its meaning. Bridgestone/Firestone, Inc. v. Glyn-Jones, 878
S.W.2d 132, 133 (Tex. 1996).

       The Town cites Local Government Code sections 212.002 and 212.003 as

authority for its assertion o f the power to require builders to obtain building permits in

the Town's ETJ. These statutes, however, are directed at the regulation o f plats and

subdivisions, not building and development. In fact, Subchapter A o f Chapter 212 is

entitled "Regulation o f Subdivisions." This subchapter says nothing about building in

general or permits in specific.

       Subchapter B, in contrast, is titled "Regulation o f Property Development," with

"development" defined as "the new construction or the enlargement o f any exterior

dimension o f any building, structure, or improvement."          TEX. LOC. GOV'T CODE

§ 212.043(1). This subchapter, moreover, expressly provides that "[t]his subchapter does



DEFENDANT'S TRIAL BRIE
                  F    - Page 3                                                                97
not authorize the municipality to require municipal building permits or otherwise enforce

the municipality's building code in its extraterritorial jurisdiction." TEX. LOC. GOV'T

CODE § 212.049. The Town attempts to evade this clear prohibition by contending that

its power to require building permits in the ETJ arises by implication. Adding verbiage

to statutes by implication was expressly forbidden by the Texas Supreme Court in M.

Fitzgerald v. Advanced Spine Fixation, 996 S.W.2d 865 (Tex. 1999).

      In this case, neither the subdivision statute for municipalities (Chapter 212, TEX.

LOC. GOVT. CODE) nor any other statute expressly authorizes general law towns to extend

their building codes to their ETJs.    There are no "truly extraordinary circumstances"

justifying the court from enforcing Chapter 212 as written. 996 S.W.2d at 867. In short,

the Town has not demonstrated that it has authority, and in fact does not have authority,

to require Bizios to obtain building permits for development in the ETJ. Accordingly,

Bizios is entitled to judgment declaring that he may continue construction without

obtaining building permits from, undergoing inspection by paying fees, or complying

with the building code o f the City.

       3.     The trial court's ruling violates Texas Supreme Court precedent.

       The Texas Supreme Court held in City o f San Antonio v. City o f Boerne, 111
S.W.3d 22 (Tex. 2003), that the authority o f a county (similar to the authority o f general

law towns) would not extend beyond the express grant o f the statute. In Boerne, two

county commissioner courts consented to the annexation o f county roads to assist in a

Boerne annexation.      The Supreme Court held that a commissioners court can only

exercise those powers "expressly given by either the Texas Constitution or the



DEFENDANT'S TRIAL BRIE
                  F    - Page 4                                                                98
Legislature (italics added)." Id. at 28. I f the Constitution or Legislature imposes an

obligation, then the commissioners court has an implied authority to exercise the powers

needed to fulfill the obligation. In Boerne, the statute authorizing "general control" of

roads to counties did not authorize them to petition for annexation.                Unless a

commissioner court's action was restricted to providing for safer roads for public travel,

its action would be deemed void as exceeding legislative authority. Id. at 29.

       Similarly, in this case, the Town does not have express authority to require that

building permits be obtained in the ETJ. The Town places sole reliance on the holding in

City o f Lucas v. North Texas Municipal Water District that the platting statute implies

that buildings codes can be extended to the ETJ. 724 S.W.2d 811 (Tex. App.—Dallas,

1986, writ ref. n.r.e.). In 1986 (the date o f the Lucas opinion), state statutes did not

expressly address the adoption and implementation o f building codes by municipalities.

       The Lucas court based its holding on City o f Weslaco v. Carpenter, 644 S.W.
2d 601, 603 (Tex. App.—Corpus Christi 1985, writ refd n.r.e.). Weslaco involved the

partitioning o f land into 128 mobile home rental spaces. The developer was attempting

to avoid the applicability o f the subdivision statute by renting, rather than selling, spaces.

The Lucas court cites Weslaco's holding on subdivisions that the "use o f the term is not

restricted to the division itself but also encompasses development o f the divided tracts."
724 S.W.2d at 823. The development o f the tracts in Weslaco referred to subdivision

development only because there would be no construction o f mobile homes as there

would be with site-built housing. While the Corpus Christi Court of Appeals held that

the City's subdivision rules and regulations must be followed, there was no discussion in



DEFENDANT'S TRIAL BRIE
                  F    - Page 5                                                                   99
Weslaco that the city would be authorized to extend its building codes into its ETJ. The

Lucas holding that a general law town has authority under Chapter 212 to extend its

building codes to its ETJ has been effectively overruled by the Supreme Court's Boerne

decision.

       The Lucas supplemental opinion cites another Corpus Christi opinion in support.

City o f Corpus Christi v. Unitarian Church, 436 S.W. 923 (Tex. App.—Corpus Christi

1985, writ refd n.r.e.). However, this case concerned the withholding o f a building

permit within the municipality because Corpus Christi did not receive a requested

right-of-way dedication by plat. While the court held that a city could require platting

prior to building permit issuance within its corporate limits, there is not even a hint in the

opinion that the court intended to authorize a general law town to extend its building code

to its ETJ.     Therefore, there is no precedent case law prior to Lucas supporting the

proposition that Chapter 212 authorizes general law towns to extend their building codes

to their ETJ.

       The Town o f Lakewood Village can provide no city services to the future

residents in the subdivisions at issue in this appeal, and the Town cannot unilaterally

annex these county residents. Town o f Fairview v. Stover, No. 05-01-01318-CV, 2002
WL 1981371 *2 (Tex. App.-Dallas 2002, no pet.) (not designated for publication). These

houses and their residents will be served by the County, not the Town. The Town has no

authority to apply its zoning or house maintenance requirements in its ETJ. Because

Lakewood Village will have no authority over these houses and their residents (and




DEFENDANT'S TRIAL BRIE
                  F    - Page 6                                                                  100
provide no benefits) after construction is completed, the Town should be estopped from

applying the Ordinance to these subdivisions.

      4.      More recent changes in State law limit the application o f municipal
              building codes only to buildings within corporate limits.

       Since the date o f Lucas, the Legislature has adopted a state-wide building code

requirement that limits its applicability within corporate limits. At the time o f the Lucas

opinion, there were no statutes directly addressing municipal building codes. In 2001,

however, the Legislature required all Texas cities pursuant to Senate Bill 365 to adopt the

International Residential Code ("IRC") in § 214.212, TEX. LOC. GOVT. CODE ("IRC"):

               "(a) To protect the public health, safety, and welfare, the
       International Residential Code, as it existed on May 1, 2001, is adopted as a
       municipal residential building code in this state.

                (b)   The International Residential Code applies to all construction,
       alteration, remodeling, enlargement and repair o f residential structures in a
       municipality."



TEX. LOC. GOVT. CODE ANN. § 214.212(a)-(b) (Vernon Supp. 2002).

       Significantly, § 214.212 requires municipalities to adopt the IRC. It imposes a

mandatory uniform residential building code, as opposed to merely providing an optional

code that cities may, but are not required to, adopt. The statute expressly authorizes a

municipality such as Lakewood Village to apply its building code to construction only "in

a municipality," e.g., within its corporate boundaries.     To imply that the Legislature

intended to allow general towns to also apply their building codes in the ETJ would

violate the holdings in M. Fitzgerald and Boerne.




DEFENDANT'S TRIAL BRIE
                  F    - Page 7                                                                101
      Another indicia o f legislative intent was the introduction, but lack o f passage, of

HB 609 (by Rep. Smith o f Tarrant County) in 2007. This bill would have expressly

authorized cities to extend by ordinance their building codes to the ETJ.              I f the

Legislature's interpretation of state statutes was that cities already had the power to

require building permits in the ETJ, then HB 609 would have been unnecessary.

      Further, it is significant that the Legislature has expressly stated its intent in other

statutes as to when a municipality can extend its land use regulations to its ETJ. For

example, § 216.003, TEX. LOC. GOVT. CODE authorizes a municipality to regulate "any

sign within its corporate limits or extraterritorial jurisdiction." Similarly, § 216.902

authorizes a city to "extend the provisions o f its outdoor sign regulatory ordinance and

enforce the ordinance within its extraterritorial jurisdiction." A home rule city may

define and prohibit a nuisance "within the limits o f the municipality and within 5,000 feet

outside the limits." § 217.042, TEX. LOC. GOVT. CODE.

       The Legislature has also enacted § 212.041, et. seq., TEX. LOC. GOVT. CODE

which applies to development plats. I f a city adopts an ordinance under these sections,

then any person who proposes development in the ETJ must obtain approval o f a

development plat. § 212.045, TEX. LOC. GOVT. CODE. However, even under this statute,

a municipality is not authorized to require building permits in its ETJ. § 212.049, TEX.

Loc. GOVT. CODE.
       Extending building codes to the ETJ is excluded from this list of statutes. The

Latin maxim: "expressio unius est exclusio alterius" means "expression o f one thing is

the exclusion o f another." Cameron v. Terrell & Garrett, Inc., 628 S.W.2d 535 (Tex.



DEFENDANT'S TRIAL BRIE
                  F    - Page 8                                                                  102
1981)   I f the Legislature intended to allow general law towns to apply the IRC in a

municipality and its ETJ, it could have done so. Because extending the building code to

the ETJ is not expressly addressed by the Legislature, it is clear that the Legislature did

not intend for general law towns to extend their building codes to the ETJ.

        B.    Lakewood Village has no platting authority over the Sunrise Bay
              Addition, and its subdivision/platting ordinance therefore does not
              apply.

        Lakewood Village's sole argument that it can extend its building code to the

Sunrise Addition and the Lot is based on the platting statute found in Chapter 212, TEX.

LOC. GOV'T CODE. The Town, however, does not have, and never had, platting authority

over the Sunrise Addition and the Lot. The final plat was approved in 1995 by Little Elm

and Denton County.        With this approval, Lakewood Village lost its subdivision

regulatory power over the Lot.

        C.    The statutory project is protected from the application of new city
              building permit regulations in accordance with the vested rights
              statute.

        The concept o f vested rights refers to those circumstances where the law prevents

governmental interference with a landowner's partially completed development. David

Hartman, Risky Business:      Vested Real Property Development Rights - The Texas

Experience and Proposals f o r the Texas Legislature to Improve Certainty in the Law, 30

Tex. Tech L. Rev. 297, 299 (1999). In passing the Texas vested rights statute, the Texas

Legislature clearly intended to protect development rights similar to Appellants' rights in

the present case at the expense o f municipalities such as Lakewood Village. The Texas

vested rights statute became effective on May 11, 1999, when it was signed by Governor




DEFENDANT'S TRIAL BRIE
                  F    - Page 9                                                               103
Bush as an emergency measure, and was subsequently codified as Chapter 245 o f the

Texas Local Government Code ("Chapter 245"). The purpose o f Chapter 245 was to

reenact the vested rights statute previously contained in Chapter 481 o f the Government

Code, which was inadvertently repealed by the 75th Legislature.

      When Chapter 245 was added to the Local Government Code by the

76th Legislature in 1999, the Legislature made several findings. Among those findings

listed in the Sessions Laws enacting Chapter 245 is:

              Section 1. FINDINGS; INTENT . . . (b) The legislature finds
              that the repeal o f former Subchapter 1, Chapter 481,
              Government Code, which became effective September 1,
              1997, resulted in the reestablishment o f administrative and
              legislative practices that often result in unnecessary
              governmental regulatory uncertainty that inhibits the
              economic development o f the state and increases the cost of
              housing and other forms o f land development and often
              resulted in the repeal o f previously approved permits causing
              decreased property and related values, bankruptcies, and
              failed projects . . (emphasis added)

       Lakewood Village's position that it can apply subsequently enacted regulations to

previously permitted projects inhibits economic development and increases the cost of

housing in violation o f the Legislature's statutory intent. A project that requires a series

o f permits or approvals in order to reach completion is to be governed by the rules in

effect at the time that the first application in that series is made to the appropriate

regulatory authority:

              Each regulatory agency shall consider the approval,
              disapproval, or conditional approval o f an application for a
              permit solely on the basis o f any orders, regulations,
              ordinances, rules, expiration dates, or other properly adopted




DEFENDANT'S TRIAL BRIE
                  F    - Page 10                                                                104
             requirements in effect at the time the original application for
             the permit is filed.

TEX. Loc. GOVT. CODE, § 245.002.

      A permit is defined as a "license, certificate, approval... or other form of

authorization required by law that a person must have to initiate, continue or complete a

project." Id. at § 245.001(1). The statute expressly provides that "Preliminary plans and

related subdivision plats, site plans, and all other development permits for land covered

by the preliminary plans or subdivision plats are considered collectively to be one series

o f permits for a project." Id. at § 245.002.   In this case, the protected project is the

subdivision where Bizios is building his house.        The plat (initial permit) for the

Subdivision was approved prior to the enactment o f the City's subdivision ordinance.

       It is undisputed that the City started requiring building permits after the initial

permits for the subdivision were approved. As a result, the new regulations cannot be

applied pursuant to § 245.002.

       The facts in this case are very similar to those in Hartsell v. Town ofTalty, 130
S.W.3d 325 (Tex. App.—Dallas 2004, pet. denied.). Talty, like Lakewood Village, is a

general law town. After plats were approved, lots were sold and houses were under

construction, Talty started applying its building code to the previously platted

subdivision. It is undisputed in this case that Lakewood Village is attempting to apply its

building code after the plat for the subdivision was approved, lots were sold and houses

were under construction. The trial court ruled in favor o f the Town ofTalty.




DEFENDANT'S TRIAL BRIE
                  F    - Page 11                                                              105
        The Dallas Court o f Appeals reversed and rendered in favor o f the homebuilder on

his Chapter 245 claim. Id. at 326. In addition, the Dallas Court o f Appeals reversed the

trial court's award o f attorney's fees to Talty and remanded the issue to the trial court for

its reconsideration. Id. Subsequently, attorneys' fees were awarded to the homebuilder.

        The Dallas Court o f Appeals did not reach the issue o f whether a general law town

could apply its building code in its ETJ. Id. at 329. Instead, the court held that the

subdivision in that case was a protected project which prohibited Talty from subsequently

applying its building code to new housing construction in the ETJ. Id. at 328. Just as in

the Hartsell case, the Town o f Lakewood Village is attempting to apply new ordinances

to previously platted projects in its ETJ in violation o f Chapter 245, TEX. LOC. GOVT.

CODE.

        D.     Lakewood Village's building permit fees are an unconstitutional tax.

        Whether the building permit fees imposed by the City constitute an occupation tax

or a license fee depends upon the primary purpose o f the fee when considering the

ordinance as a whole. Hurt v. Cooper, 130 Tex. 433, 110 S.W.2d 896, 899 (1937); City

o f Houston v. Harris County Outdoor Adver. Ass'n, 879 S.W.2d 322, 326 (Tex. App—

Houston [14th Dist.] 1994, writ denied). I f the primary purpose o f the exaction is for

regulation, then it is a license fee; if, however, the primary purpose is to raise revenue,

then the exaction is an unconstitutional occupation tax regardless o f the name by which it

is designated.    Hurt, 110 S.W.2d at 899; Harris County Outdoor Adver. Ass'n, 879
S.W.2d at 326. Lakewood Village's building permit revenues far exceed its costs to run

its building inspection program, thus making this cost an unconstitutional tax.




DEFENDANT'S TRIAL BRIE
                  F    - Page 12                                                                 106
                                         III.
                                       PRAYER

      Bizios respectfully requests that this Court deny the Town's Application for

Temporary Injunction and grant such other and further relief, both at law and equity, to

which Defendant may be justly entitled.

                                          Respectfully submitted,

                                          WINSTEAD PC
                                          500 Winstead Building
                                          2728 N. Harwood Street
                                          Dallas, TX 75201
                                          (214) 745-5745 - Phone
                                          (214) 745-5390-Fax


                                          By:   /s/Arthur J. Anderso
                                                             n
                                                Arthur J. Anderson
                                                State Bar No. 01165957

                                          ATTORNEYS FOR DEFENDANT HARRY
                                          BIZIOS




DEFENDANT'S TRIAL BRIE
                  F    - Page 13                                                           107
                             CERTIFICATE OF SERVICE

       I hereby certify that on this nd2 day o f April, 2014, a true and correct copy o f the
foregoing document was sent via electronic filing to the following counsel o f record:

        William Andrew Messer
        Messer, Rockefeller & Fort, P.L.L.C.
        6351 Preston Road
        Suite 350
        Frisco, TX 75034



                                                /s/ Arthur J. Anderson
                                           ONE OF COUNSEL
DALLAS_l/6263723v.l
56756-1 03/31/2014




DEFENDANT'S TRIAL BRIE
                  F    - Page 14                                                                108
                                                                        FILED: 4/4/2014 3:47:22 PM
                                                                        SHERRI ADELSTEIN
                                                                        Denton County District Clerk
                                                                        By: Joanna Price, Deputy


                                   Cause No. 14-01991-431


TOWN OF LAKEWOOD VILLAGE,                  §              IN THE DISTRICT COURT
     Plaintiff,                            §
                                           §
                                           §
v.                                         §              DENTON COUNTY, TEXAS
                                           §
HARRY BIZIOS,                              §
     Defendant.                            §              431" WDICIAL DISTRICT


            STIPULATED FACTS AND ADMISSIABILITY OF EXHIBITS

1.    Harry Bizios owns and controls the property located at Lot 84, Block 1 of Sunrise Bay at
      Lake Lewisville, an addition to the town of Little Elm, Denton County, Texas, otherwise
      known as 3950 or 3960 Spinnaker Run Point (the "Property").
2.    Mr. Bizios ("Owner") has owned and controlled the Property since June 7, 2013 pursuant
      to warranty deed no. 2013-69513 when he purchased the Property.
3.    The Property is located in the Extraterritorial Jurisdiction ("ETJ") of the general law
      Town of Lakewood Village, Texas ("Town" or "Lakewood Village") and at all times
      material has been located in the ETJ of the Town.
4.    The Property is located in the Sunrise Bay subdivision. This subdivision is partly located
      in the Lakewood Village ETJ and partly located in the town of Little Elm and its ETJ.
5.    A plat was filed for the Sunrise Bay subdivision with Denton County on August 2, 1995.
      The plat was approved by Denton County and Little Elm. The plat has not been
      approved by the Town.
6.    The Sunrise Bay subdivision plat was filed by Marcus Smith of "Properties of the
      Southwest." Bizios currently owns Lot 84.
7.    Construction for a residential structure and a retaining wall on the Prope11y is being
      performed by Allan Hoffmann, LLC, as contractor and agent for the Owner.
8.    Construction for the residential structure on the Property began around March 10, 2014
      and is currently at the plumbing rough in stage. The Town has not approved a building
      permit for the Property.
9.    Site plans were filed by the Owner and Contractor with the Town on Januaiy 27, 2014.
10.   The Contractor filed a registration application with the Town on January 27, 2014.
11.   The Contractor and the Owner did not pay a permit fee to the Town.
12.   The 100 year flood plain is at the 537 msl elevation.
13.   The Owner has not provided the Town the finished floor elevation at which the
      residential structure on the Property is being constructed.
14.   The Army Corp of Engineers flowage easement on the Property is 537 ms!.
15.   The federal goverrunent owns Lewisville Lake, which abuts the Property.
16.   At all times material, the Owner and Contractor do not have a permit from the Town.
17.   At all times material, the Owner and Contractor have not paid permitting fees to the
      Town.


                                                                                                       109
The following is a list of admissible exhibits:

Exhibit No.     Description
I               General Warranty Deed 2013-69513 dated 06/07/13
2               Town Limits and ETJ Official Map
3               Denton County Map of Town and ETJ
4               Denton County ETJ Map of subdivision
5               Denton County Map of Contours
6               Denton County Appraisal District Records of Property
7               Plat of Sunrise Bay Subdivision
8               Site plans and Building plans and elevations of 3960 Spinnaker Run Point
9               Stop Work Order dated 03/13/14
10              Stop Work Order dated 03/14/14
11              Photographs dated 03/10114
12              Photographs dated 03/13/14
13              Photographs dated 03/14/14
14              Photographs dated 03/18/14
15              Builder's Registration Application dated 01/27/14
16              Flowage Easement
17              Denton County Commissioners Court Order No. I 0-0045 dated 01/26/10
18              Denton County Notice to Home Builders and Home Buyers
19              Town of Lakewood Village Ordinance No. 08-06
20              Town of Lakewood Village Ordinance No. 08-09
21              Town of Lakewood Village Ordinance No. 10-01
22              Town of Lakewood Village Ordinance No. 11-04
23              Town of Lakewood Village Ordinance No. 11-08
24              Town of Lakewood Village Ordinance No. 11-09
25              Town of Lakewood Village Ordinance No. 11-11
26              Town of Lakewood Village Ordinance No. 11-13
27              Town of Lakewood Village Ordinance No. 11-16
28              Town of Lakewood Village Ordinance No. 13-07
29              2006 International Residential Building Code, Ch. I and excerpts
30              2005 National Electric Code excerpts
31              Email between Linda Asbell and Alan Hoffmann dated 03/12/14
32              Copy of a map showing Little Elm and Lakewood Village limits.
33              US Army Corp of Engineer Consent No. DACW63-9-14-0533
34              Declaration of Covenants, Conditions and Restrictions Sunrise Bay at Lake
                Lewisville Section One
35              Application for Development Permit approved by Denton County
36              Elevation Certificate
37              Form Board Survey



Respectfully submitted,




                                                                                            110
WM. ANDREW MESSER
STATE BAR No. 13472230
ancly@tx mun ic ipaI law.com
J ENNIFER W. DECURTIS
STATE BAR NO.   24045767
jcnni fer@txmun icipa Ilaw.com
BRETT GARDNER
STATE BAR NO. 24078539
brctt@tx municipal law.com
MESSER ROCKEFELLER & FORT, PLLC
6351 PRESTON ROAD, SUITE 350
FR ISCO, TEXAS 75034
972.668.6400 - TELEPHONE
972.668.6414 - FACSIM ILE

ATTORNEYS FOR PLAINTIFF
TOWN OF LAKEWOOD VILLAGE




A~s~
State Bar No. 01165957
500 Winstead Bui lding
2728 N. Harwood Street
Dallas, Texas 75201
Phone: 214-745-5745
Facsimile: 214-745-5390
aanderson@\vinstead.com

Adam L. Plumbley
State Bar No. 24056146
777 Main Street, Suite 1100
Fort Worth, Texas 76102
Phone: 817-420-8200
Facsimile: 817-420-8201
aplumbley@,vinstead.com

Attorneys for Defendant Harry Bizios




                                       111
Exhibit 1




            112
J9513


                       ****               Electronically Filed Document                                                  ****
                                                                       Denton County
                                                                       Cynthia Mitchell
                                                                        County Clerk




                                               Document Number: 2013-69513
                                               Recorded As   : ERX-WARRANTY DEED


                                Recorded On:                                                      June 07, 2013
                                Recorded At:                                                      01 :42:11 pm
                                Number of Pages:                                                  3

                               Recording Fee:                                                     $24.00

                               Parties:
                                                                                      Direct~              LANGLEY KELLY 8
                                                                                  Indirect-

                               Receipt Number:                                                   1050348
                               Processed By:                                                     Jane Kline




                **********"**THIS PAG E IS PART OF TH E INSTRUMENT                                                 00
                                                                                                                        ********
                   Any provision herein which restricts the Sale, Rental or use of the described REAL PROPERTY
                               because of color or race is invalid and unenforceable under federal law.




        Ttl E. SrATE Uf TEXAS)
        COUNTV OF DENTON)
        I ~ucby ct.rlilJ' U.at tli.is lnatru..CJ\t wu r-ILED In t.h< Fllc tfva\u r u .qucncc- \In t.ht Jttcl•i•c
        91r ~1c.1I •e1on, -.11d wu d1.1Jy RECOROEO     V. tliie Olfici• I R•cou\r o r 0 1 nlon Cowity, Tu u .




        County Cl u k ·
        (hniao Coa11ty, "Tu:u




                                                                                                                                   113
Doc-69513




             \soa L~ !3s+t2--
                           1
            NUTCCE Of! CONFIDENTfA LlTY RIGHTS:                     u·
                                                     YOU Allli A NATUHAL l'JmSON, YOU
            MAYRli:l\iOVE ORSTlUKEANV OR ALL OlfTHR FOLLOWTNG lNli'OllMATION FROM
            At'iY INST RUMENT Tl:IAT TnANSFERS Al~ TNTEREST IN HEAL PROPERTY BF,)s or implied, has Grnntcd, Sold and Conveyed, nud by lhesc prc.sc11ts ITIONTOTHR
             CITY OF LITTLE ELi\I, DE NTON COUNTY, TEXAS, ACCORDING TO nm PLAT
             THEREOF RECOIWEO IN C;\JlJNET L, PAGE 22•1, PLAT m~corms , DENTON
             COUNTY, TRXAS.

             together with <111 improvcmcnls thereon, ifany, and all rights, privi leges, tenements, hcrcdilamcnts,
             righls of way, casements, nppendngcs nnd np[lllrlt.manees, in nuyWl\Y appertaining thereto, and all
             right, title and interest ofGrantor in nnd lo 1111y streets, ways, alleys, strips or gores of land adjoining
             thti nbovc·doscrlbed properly or uny pntt thereof (hcrcinallcr, the "Property").

             This deed is c.xecutc1l and delivered subject lo all easements, t'CSl'rvnlions, conditions, covennnts ttnd
             restrictive covcnnnts ns the same appear ofrccord In tlle otlicc ofthe Co\lnty Clerk of the eo1111ty In
             which the Propei·ty is located.

                                                               Page l




                                                                                                                                 114
                                                           I    -p-   -·.   ·-- .. ---.---- ·--,
Doc-69513




            TO HAVE AND TO HOLD the above described Property, together with all and singular the rights
            and appurtenances thereto in anywise belonging ltnto the said Grantee, his, her or its successors,
            heirs and assigns, as the case may be, forever; and Gran tor does hereby bind Granter and Grantor's
            successors, heirs, executors and administrators, as the case may be, to \Varrant and Forever Defend
            all and singular the said Prope1ty unto the said Grantee and Grantee's suc.:c.:essors, heirs and assigns,
            as the case may be, against every person whomsoever lawfully claiming, or to claim the same, or any
            part thereof.



            Executed th;s !he   _t    day of   ~-·(!..MA.-
                                                        _ _ _ __ ,            20~
                           'R-Q

                                                               ACKNOWLEDGMENT

            STATE OF TE~As                          §
            COUNTY OF        j)(JJ}Jv.J             §

                Before me, the undersigned authority, on this day personally appeare~LY B. LANGLEY
            Al"'ID KATHL ~. ~ N LANGLEY [check one] _ known to me or _ proved to me through
            ~~~~~-,.,,...,..._....~~~~
                                              (description of identity card) to be the person whose name is
            subscribed tot ie foregoing instrument, and acknowledged to me that said person executed the same
            for the purposes and consideration therei n expressed.

                    Given under my hand and seal of office this         1       day of             ~L( , 2o_B




            After Recording Return To:
            HARRY .T. IHZIOS


            ~~y,5~                                             Page 2
                                                                                                          CERTIFIED ATRlJE AND OOR.RttO'r
                                                                                                          OF THE RECCRo ON FILE IN ~om'o'l

                                                                                                                         CYNTHIA MITCHEU.
                                                                                                      "
                                                                                                      ~
                                                                                                            ~-~
                                                                                                             )EN'l'O . #'tqL-
                                                                                                                        NlYClERi{
                                                                                                                             _ __
                                                                                                                                  DepUt.Y
                                                                                                                                       115Cloitc
Exhibit 2




            116
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instruments are full,
true and correct copies of the Town of Lakewood Village Resolution 12~01. The same appear of record in my
office and said documents are the official records from the public office of the Town Secretary of the Town of
Lakewood Village, Denton County, Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

        In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 16th day of March, 2014.




                                           ~clo_~~
                                             Li ili(Asbell, TRMC, Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             State of Texas




                                                                                                           117
                       THE TOWN OF LAKEWOOD VILLAGl 1: , TEXAS

                                         1u;:soL UTION NO. 12-0 I


        A Rl~SOLUTION OF TJ-m TOWN COUNCIL OF THE TOWN OF
        LAKJi:WOOD VILLAGF., DENTON COUNTY, TEXAS, ADOPTING AN
        OFFI CIAL TOW N MAP OF THf.: COJ1POl~AT E UOUNDARIF.S AND
        Tl-IE EXTRA Tl~ RRITORIA L BOUNDARIES OF TH E TOWN OF
        LAK EWOOD VILLACE, TEXAS.

    NOW, TllEREFOIU~ . Lm IT IH:SOLVEI> BY Tim TOWN COUNCIL Of Tl--m
TOWN OF LAKEWOOD VILLAGE, TEXAS:

         I.       That the map or lhc boumlariL'S or Lhl.! lO Wll limits and Extra Territorial Jurisdi ction
Limits or the Town nr Lakewood Vill ngc presc ntl'd to the Town Council al thi.: Town Council
meeting held on April 12. 201 2 is hereby adoptcd and approved as the oflkiul map or the Town
or Lakewood Village, Tex•1s and mncnd s nnd replaces any previous offici al map of the Town or
I.a kc wood \Ii IIage, Te:-.; as.

         2.      That the ori gin al   or this   map, attached as ex hihil J\, shall be maintained in th..:
office: ol' the Town Secretary.

      3.           That the Town Secretary is hereby directed lo file with Lhc County Clerk ol' Dentnn
County a ct.:l'li lied copy o f thi s Resolution and nmp.


        PASSED AND APPROVED by the Town Coum;il ol' the Town
              111
                                                                                    or Lakewood Village.
Texas this 12 day of April 2001 2.




/\Tll~S T:




                                                                                                               118
Resolution 12-UI
Exhibit J\



                                    TOWN OF L/\KR~IOOD VILLAGE
                                          OFFICIAL MAP

                                                                '
                                                                    '\ ,
                  Oak Point                                                                     Little Elm
                  City Limits                           Oak Point                               City Limits
                                                          ETJ




                                                                           )       Little Elm
                                                                       I               ETJ -+




                          La kew~o d Village ETJ        ~ _.                   ,• ··
                                '                  ,.
                                        , , / Lakewod Village
                                      (         Town Limits

                                      l        \ .-1;;




R ~so lutio11   I 2-0 I                                                                               Pnge 2of2

                                                                                                              119
Exhibit 3




            120
DEP.ARTMENTOFTEcHNolOGY 5ERvlCEs                                             940-349-4500
701 KIMBERLY DR., SUITEA285                                             Fax: 940-349-4501
DENTON, TX 76208-6301                                               www .dentoncou nty.com




  March 27, 2014



   Dear Sir/Madam,

  I hereby certify, in the pe1formance of the functions of my office, that the attached
  instruments are full, true and correct copies of the maps maintained by the Geographic
  Information Systems. The same appear of record in my office and said documents are the
  official records from the public office of the GIS Depa11ment of Denton County, Texas,
  and are kept in said office.

  I further ce11ify that I am the Manager of GJS Depaitment of Denton County, that I have
  legal custody of said records, and that I am a lawful possessor and keeper of the records
  in said office.

  In witness whereof I have hereunto set my hand and affixed the official seal of Denton
  County this 27th day of March, 2014.




  Rachel Crowe
  GIS Manager, Department of Technology Services
  Denton County

  701 Kimberly Dr.
  Suite A285
  Denton TX 76208-6301

  940-349-4590

  Rachcl .Crowc@dcnloncounly.com




                                                                                              121
Lakewood Village


                                      Mary Hom- County Judge
                     Hugh Coleman- Commissioner Precinct 1
                      Ron Marchant- Commissioner Precinct 2
                   Bobbie J. Mitchell- Commissioner Precinct 3
                         Andy Ead&- Commissioner Precinct 4




                              •                INTERSTATE

                      --E}--                   U.S. HIGHWAY

                      -(!!}--                  STATE HIGHWAY
                      ~                        FARMTOMARKET
                                               MAJOR THOROUGHFARES
                                               MINOR ROADS
                                  ttt          CEMETERY
                                               RAILROADS

                            t • .....,         AIRPORTS

                              --...---       STREAMS



                                             lAKES & PONDS




                                        City Population
                                          Denton> 100,000
                                        Lewisrille 40,000- 100,000
                                           Corintbl~ 39,91)9



                                                 -·-
                                              ~~9,999




                          N

                        A

                                    NAO 1983 StatePlane
                                       (Zone 5351)
                                    Texas North Central
                                  Lambert Confonnal Conic

                                                   N


                                  W           ~
                                          ~;z~~
                                                                 E


                                                   s
                                           1 inch = 0.1 miles
                                           March 25, 2014




                        This product is for informational purposes
                        and may not have been prepared for or be
                       suitable for legal, engineering, or surveying
                    purposes. It does not represent an on-the-ground
                      survey and represents only the approximate
                        relative location of property boundaries.

                    Denton County does not guarantee the correctness
                     or accuracy of any features on this product and
                    assumes no responsibility in connection therewith.
                     This product may be revised at any time without
                                 notification to any user.




                                         CONTACT INFORMATION
                         LAHOllARKllAP GlS: gis.dentoncounty.com
                             E-MAIL:: gis@dentoncounty.com




                      DEPARTMENT OF
                   TECHNOLOGY SERVICES




                     DENTON                              COUNTY




                                                                         122
Exhibit 4




            123
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby ce1tify, in the performance of the functions of my office, that the attached instnunents are full,
true and correct copies of Extra Territorial Jurisdiction Map showing the Sunrise Bay area. The same appear of
record in my office and said documents are the official records from the p ublic office of the Town Secretru·y of
the Town of Lakewood Village, Denton County, Texas, and are kept in said office.

       I further ce11ify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a Lawful possessor and keeper of the cecords in said office.

       In witness whereof I have hereunto set my hand and affixed the official sea] of The Town of Lakewood
Village this 26th day of March, 2014.




                                                                                                           124
           TRm~~JII ~.,,~.-. 1[                            -.T:::
           - '   IHACRIDExhibit 5




            126
ST ATE OF TEXAS               )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instruments are foll,
true and correct copies of Extra Tenitorial Jurisdiction Map showing the 2-foot contours of the Bizios Property
area. The same appear of record in my office and said documents are the official records from the public office
of the Town Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

        ln witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.




                                                                                                            127
128
Exhibit 6




            129
               DENTON CENTRAL APPRAISAL DISTRICT

          CERTIFICATE OF AUTHENTICITY OF OFFICIAL RECORDS

STATE OF TEXAS

COUNTY OF DENTON

       BEFORE ME, the undersigned official on this day appeared ROGER HARRIS, who is
personally known to me, and first being duly sworn according to law upon his oath deposed and
said:

        My name is ROGER HARRIS. I am over 18 years of age. I have never been convicted of
a crime, and I am fully competent to make this affidavit. I have personal knowledge of the facts
stated herein, and they are all true and correct.

        I am custodian of records of the DENTON CENTRAL APPRAISAL DISTRICT.
Attached hereto is 1 page of duplicate copies of official records from the District's
Appraisal Records. These said pages of records are kept by the Denton Central Appraisal District
in the regular course of business, and it was the regular course of business of the Denton Central
Appraisal District for a representative of the District with knowledge of the act, event, condition,
opinion, or diagnosis, recorded to make the record; and the record was made at or near the time
of receipt of same or reasonable soon thereafter. The records attached hereto are exact duplicates
of the originals.




       SUBSCRIDED AND SWORN TO BEFORE ME ON THE 26th day of
       March, 2014, to certify which witness my hand and official seal.




Enclosure:
Owner Records (Screen Prints) for:

PID 182659




                                                                                                   130
'1PROPlO: 182659    TYPE: Real     OBA:                                                                                                                                                                                                             BIZlOS, HARRY J                                                                                                                                                                                                                                                                                0                0
.SUNRISE BAY AT LAKE LEWISVILLE BLK 1 LOT 84                                                                                                                                                                                                        6107 SWEENEYTRL                                                                                                                                                                                                                                                                          474,430          474,430
 GEO ID ' SN0104A-000001-0000-0084-0000                                                                                                    MAPID:                               LE01                                                                FRISCO, TX 75034-2269 US                                                                                                                                                                                                                                                                 474,430          474,430
 REFl01: 255462             REFl02: R182659                                                                                                MAPSCO:                                                                                                                                                                                                                                                                                                                                                                                       -         0                0
 srrus    3960 SPINNAKER RUN PT TX 75068-3110                                                                                             TIF'                N                                                                                                                                                                                                                                                                                                                                                                              474,430          474,430
PROP USE:                                                SUBMKT:                                                                                                                                                                                    EFFECTIVE ACRES:                                                                    0 .QQQQ                                                                                                                                                                                                    0                0
GSA            0                                         NRA:              0                                                               UNITS :                              0                                                                                                                                                                                                                                                                                                                                                            474,430          474,430
                                                                                                                                                                                                                                                                                                                                            Cost




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DATE--3....,/_Z_ CORRECT COPY OF TIE RECORDS OF "iME
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DENTON CENTRAL APPRAISAL illSTRICt
TAX AGENT:                                                                                                                  PHONE:
GROSSSQFT:                                                                                                                  NET SOFT:
LINKED ACCTS:                                                                                                               RECONCILED VALUE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         RUDY DURHAM. CHIEF APPRAISER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         sv'Rd--c~
                                                                               Ill
SAL£·'t)'{7'                    ;,'SAl:J:::f-'tYP1f?iAAt'10\':;m·co :;:Flff /·                 "t,A$Q'Fl'\'       s,--_-_•.::i,-_-_.__-•-,,·o
                                                                                                                                       _ ___                                                                                                                                      ___
                                                                                                                                                                                                                                                                                  ·,·:; : ..•_,
                                                                                                                                           -_FT,.-.____,.-_,:._,__- _-__-__ST_-),'.llP---------·_-_.___ .-____.__--._·,;·_,_.:;_:.-_·-,•_.:,-_•,:'.·_,·'._-,_-_._,___.·~- .- :--_.....       _____;1_ _._-
                                                                                                                                                                                                                                                                                                        _ _ _._--""-- - -__,_-: ._-.~,_-_,_-_·_:_-_:_·_-_· -- 7''0RANT0i:t\CL'   :\/C!~L ~-;-;-;~_:,:;;;;                                -----\   :c~---:~:::   ":~';,:,;,_L--t:_S_CFJIPT_l~~ .. .., ___ •           -TYPE, ;--so1c.::           ;·Cl..S        TABLE _ .. _.sc . Hs· -                                                                                                                          ::'!:)tu_~IONs                                                          ;'-"'NIT:~C;E,                                                ~J-; M_~s'~J- VAL.SAC-,                         MKT,VAL- l.11                _AOJTy~E.                 '>,.oo_Af81'.'.>::~-_%::,   AG   AGUSE   ;AG_T~L.E.    AGUNIT'f'RC   -AGVALUE
1. RESIDENT LOT                                  a                                     ""L.:SNo10'c5 N                                                                                                                                          2.5000 AC                                                                                         1.35 5.50                                      1.00       A                  474 430 1.                       LVIEW                                 550.00         N                                 0.00   ___o
                                                                                                                                                                                                                                                                                                                                                                                                                               474,430                                                                                                                           0




          131
 Page 1 of 1                                                                                                                                                                                                    Effective Date of Appraisal: January 1                                                                                                                                           Date Printed: 03/26/2014 02:32:27PM                                                   by rogerh                                               True Automation, Inc.
Exhibit 7




            132
                                   OWNERS CERTIFICAT,!.ON
                                                                                                                                                                                                                                         NOW THEREFORE KNOW ALL MEN BY THESE               ~RESENTS•
      STATE OF TEXAS
      COUNTY OF DENTON                                                                                                                                                                                                                   THAT, PROPERTIES· OF THE SOUTHWEST INC, OWNER, ACTING BY AND THROUGH ITS VICE PRESIDENT, MAR.GUS SMHH. tlUL Y AUTHORIZED TO SO ACT,
                                                                                                                                                                                                                                         ODES HEREBY·l'fDOPT THIS PLAT DESIGNAl!NG TRE HEREINABDVE PROPERTY AS ' SUNRISE BAY A'f LAKE LEWISVILLE', AN ADDITION TO DENTON.CD.UNT't, TEXAS,
                                                                                                                                                                                                                                         AND DOES HEREBY D.EDICATE. TO THE PUBLIC USE FOREVER THE STREETS ANO EASEMENTS SHOWN ON THlS PLAT FOR TflE MUTUAL USE ANO
      J'lLL THAT CERTAIN TRACT DR PARCEL OF LAND BEING SITUIHED 1N. DENTON COUNTY, TEXAS,. BEING A PORT10"1   THENCE SOUTH 04' 25' 32' EAST, 157. B5 FEET TO A GOVERNMENT MONUMENT FOUND•·                                               ACCOMODATIQN OF ALL PUBLIC UTrLIT!ES DESIRING TO USE OR USING SAME. ANY PUBLIC UTILITY SHALL HAVE THE RIGHT rO REMOVE AND KEEP
       OF THE OR. W. BREASHEARS SURVEY, ABSTRACT NO. 1634; .ANO THE J. KING SURVEY, ABSTRACT NO. 718.                                                                                                                                    REMOVED ALL DR PAIJ,J OF ANY BUILDINGS, FENCES, TREES, SHRUBS OR OTHER IMPRO.VEMENTS OR GROWTHS WHICH IN ANY WAY ENDANGER. OR INTERFERE
       AND THE WM. H. PEA SURVEY, ABSTRACT ND. 11'44, AND THE DAVID M•. CU~E SURVEY, .ABSTRACT NO.       ·    THENCE SOUTH 51'4G'08' WEST,_ 149°.83 FEET TD A GOVERNMENT MONUMENT FOUND1                                                 WITH   THE CONSIBUCTION, MA.INTENANCE DR EFFIC!.ENCY OF IlS RESPECTIVE SYSTEMS ON ANY OF 1f1ESE EASEMENT STRIPS AND ANY !'UBL!G UTIL,ITY
       226, BEING A PORTION OF THAT CALLEO 315. 6. ACRE TRACT AS DESCRIBED. IN VOLUME 383, PAGE· 69 OF DEED                                                                                                                              SHALL, AT ALL TIMES, HAVE THE RIGHT OF INGRESS AND EGRESS TO-AND FROM ANO· UPON THE SAID STRIPS FOR THE PURPOSE OF CONSTRUCTING,.
       RECORDS OF DENTON COUNTY, TEXAS, AND BEING. A PORTION OF THAT CALLED 30.363 ACRE TRACT AS              THENCE SOUTH 21'55'56' EAST, 243.71 FEET TO A GOVERNMENT MONUMENT FOUND•
       DESCRIBED IN VOLUME 614, PAGE 399.0F THE DEED RECORDS OF DENTON COUNTY, TEXAS, BEING FURTHER                                                                                                                                      RECONSTRUCTION,     INSPECTING, PATROLLING, MAINTAINING ANO ADDING TO.OR REMOVING ALL OR PART OF ITS RESPECTIVE SYSTEMS WITHOUT THE
       DIOSCRIBED BY METES AND BOUNDS AS· FOLLOWS•              .                                             THENCE SOUTH 0'4" 53' 49' WEST., 369.66 FEET TO A GOVERNMENT MONUMENT FOUNDt                                               NECESSITY AT ANY TIME OF PROCURING HIE PERMISSION OF ANYONE.
       BEGINNING l'>T 5/B' IRON ROD WITH CAP SE"F IN THE SOUTH LINE OF lHE DAVID M. CULE SURVEY,              THENCE.NORTH 38"21'36' WEST, 491. 89 FEET TO A GOVERNMENT MONUMENT FOUND•
       ABSTRACT NO. 226. l\T THE NORTHWEST CORNER OF THE WM. H. PEA SIJRVEY, ABSTRACT NO. 1044, SAME
       BEING THE NORTHWEST CORNER. OF SAID CALLED 315,6 l'>CRE TRACTt          .               .              THENCE SOUTH 19"02'58' WEST, 28Z.ll9 FEET TO A GOVERNMENT MONUMENT FOUND1
       THENCE SOUTH B5"18'5:1'. EAST ALONG· THE COMMON LINE OF SAID CULE AND PEA SURVEYS. 1935,13             THENCE SOUTH 53' 13'24" WEST, 367.65 FEET TO A GOVERNMEN·T MONUMENT FOUND1
       FEET. TO AN 1/2' IRON ROD FOUND•                                          .                                                                                                                                                       WITNESS·MY HAND. THIS                                                                  , 1SISl5.
                                                                                                              THENCE SOUTH 54"14'25' EAST, 330'.49 FEET TO A GOVERNMENT MONUMENT FOUND1                                                                                   THE-~)__/ ___ DAY OF;~/
       THENCE NORTH 02'42'00' EAST, 34.57 FEET TO AN 1/2' IRON ROD FOUND•                                                                                                                                                                                                                                                                                                            WEST IN
                                                                                                              THENCE SOUTH 18'31'1~' WEST, 198.45. FEET TO A GOVERNMENT MONUMENT FOUND•
       THENCE SOUTH B4' 30'1!.0'' EAST, 421.17 FEET TO AN 1/2' IRON PIPE FOUND•
                                                                                                              THENCE SOUTH B0'27'10'' WEST, 162.24 FEET TO A GOVERNMENT MONUMENT FDUND1
       THENCIO NORTH 99· 24' 0!if'. EAST, 22:1. 12 FEET TD AN l/ : 95-R00457'34                                                                                                                    DALLAS, TEXAS 75240, (214) 458·2173
      THENCE SOUTH 85'02'31' WEST. 217.40 FEET To· A GOVERNMENT MONUMENT FOUN01                                                                                 VICINITY MAP                                             Doc/T)'pe :         PLA                                        UTILITY PROVIDERS•
                                                                                                                                                                          N. T.S.
                                                                                                                                                                                                                         Record1n![:      '38.00                                        TELEPHONE• SOUTHWESTERN BELL         T.C.           ~   B. JOB NO. 45-94008-203
                                                                                                                                                                                                                         Doc/Mgmt :        6.00                                                    307 NORTH KENTUCKY STREET
                                                                                                                                                                                                                         Receipt II:      21161                                                    MCKINNEY, TX- 75069
                                                                                                                                                                                                                          Deputy - CASSY                                                 ELECTRIC• D.C.E.C.
                                                                                                                                                                                                                                                                                                   3!5lil1 F.M. 2181
                                                                                                                                                                                                                                                                                                                                                                       SHE.ET 1 OF 4                            : ,..~-
                                                                                                                                                                                                                                                                                                   CORINTH, TX. 76.21!5                                                                                         0:..J

                                                                                                                                   ...::--,c-.
                                                                                                                             .::-~::-                                                                                                                                       :=.
                                                                                                                                             -:-::-,-=-=-.:=.=============::;:::::;_=.:;;:;;::::._.=_;:=_=.==::::==_::::.=.=.=:_::::.=::;:::::::===.=..:;._;:;_..:;:=...:=...   ===;;:;:::::;:::;::::;========::::::===========;::::===:::;:::;::::;;:=::;:::::::::;:;::;::=======;;;;;;;;;;;;;;;.;;:;::;;:::::l'"""u




133
 -it===::=.=._=.-=
                ...===:;:================-~-- -                                                                   '"-· ~                                                                                                                                                                                                                                           -~-
                                                                                                                                                                                                                                                                                                                                                                                                                -- -
 "
                                                                                                   -----------




                                                                                                                                                                                                 I
                                                                                                                                                                                                 l
                                      1---

                                                                                                                                                                                                 Il
                                                                                                                                                                                                      S 84-30-00 E   421.   17

                                                                   173           '          172
                                                                  1.03 AC ~;'           !.lo AC          171
                                                                             iii                       !.24 AC                                                                                                       135
                                                                             z             [§]          [§]                                                                                                      !. Hl AC
                                                                                                                                                                                                                                                                                                                                     w"'
                                                                                                                                                                                                                                                                                                                                                                                                       2011l       411ll1l   51irn   611l0

                                                                                                                                                                                                                                                                                                                      1-1
                                                                                                                                                                                                                                                                                                                      141                                                                             SCALE     1" =200'
                                                                                                         1... 1                                                                                                                                                                                                   1.14 AC               142
                                                                                                                                                                                                                                   137                                                                                              1.0S AC
                                                                                                              11                                                                                                                 !. l'l AC                                                                                   • gi                                        1... 1
                                                                                                          1.22 AC                                                                                                                                                                                  140
                                                                                                                                                                                           163                                                                                                    1.53 AC                   ..                                      144
                                                                                                                                                                                         1.31 AC4'                                                                                                                                                                1~30   AC   _.

                                                     2                                                                                                                                   1-1                                                                                                                                                                             .•              1... 1
                                                  !.03 AC     I                                                                                                      N248                                                                                                                                                                                                . "·--·1·~ -··
                    (;()                                                     7                                                                                                                                                                                                                                                                                                     1.47 AC
                                                                         1. 0;3 AC




                                                                            8
                                                                         1. !! AC                                                                                                                                                                                                                      179
                                                  215._se
                                                                                                                                                                                                                                                                                                     1.0S_ AC-7
                                                                                                                                                      13
                                                                                                                                                    1.24 AC
                                                                                                                                                    J-1
                                                  215.Be.                                                                                                       14
                                                                                                                                                              l.3e AC
                                                                                                                                                               [§]
                                                   119
                                                 1.02 AC
                                                                    22
                                                                  !.35 AC                                     19
                                                                                                          !.2! AC        7'
                               ( J)
                               -
                               ID                                                                                               18                                          15
                           .   (\[                  120                                                                       1.25 AC
                                                                                                                                                                     1.52 AC
                               w                 ·1.01 AC
                                                   ••                                                                                                                       1-1

                                                                                                                                                                                                                                                                      - j         ;
                                                                                                                                                                                                                                                                           ,<   ;•Al $
                                                    1-21
                                                  l.01 AC
                                                                                                                                                                                                                                                                                                                                        151.'
                                                                                                                                                                                                                                                                                                                            •'!)$. 1. 04   AC
                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                    "
                                               122                                                                                                                                                                                                                                                     153                                 I "" I
                                             1.0'1 AC'                                                                                                                                                                                                                                               1.ss   AC
                                                                                                                                                                                                                                                                                                     [§]
                                                                                                                                                                                                                                                           155!                          154
                                                                                                                                                                                                                                                         1.$1 AG .,
                                                                                                                                                                                                                                                                                      !.Sq AC
                                                                                                                                                                                                                                                          [!!]          f                I,,. I
                                                    123
                                                 1.01 AC
      -   .     "
              c;;                                        ••
              ~·-


                                                   124
                                                 1.02 AC               42
                                         •                           1.04 AC



                                                                                                                                                                                                                                                                                                                       GENERAL NOTES•
                                                   125
                                                 1.03.AC-                                                                                                                                                                                                              i                                                !. )     TH~RAOIUS          ON ALL BLOCK CORNERS rs 20.00 FEET UNLESS OTHERWISE NOTED,
                                                                                                                 39                                                                         NMG:                                             I                                                                          2. l ALL EASEMENTS ON LOT LiNES ARE CENTERED UNLESS· OTHERWISE NDTEO•
                                                                                                              1.10 AC                                                                                                                                                                                                   3. l A 20 FOOT UTILITY I SLOPE EASEMENT AOJDiNING ALL RIGHT OF' YAYS IS HEREBY
                                                                                                              ~                                                   ( ·~·~·                  . .r~ /lfAff4J'f£11/JUVtlT OF           Db4114'~1Jr-'ts                                          11,..,P fa.c=                    OEO!CATEO. A 10 FOOT SIDELOT U.E. / D.E. IS HEREBY DED.!CATEO.                                                  '
                                                                            43                                                                                          .                                                                                                                                               4. l ELE.VAT!ONS REFEfiENCED TO N.G.S. DATUM SITE B.M. • eRASS DISK l!ONUl'IENT                                      '
                                                   126                   l.15 AC                                                                                                 '.;13
                                                 1.03 AC                                                                                                                     !.B7 AC           ()lfi.t1•ill"t:.F /JltPUlfif~eAff"S WfT1fi/1" 111£ /J/1Afl'f~£                                                                .STAMPED F q47 1q4S N 540426.228 E 2161833.063 EUSVATIDN 576.40.· ·
                                                                                                                                                                                 [§]                                                                                                                                    5.l U.      INDICATES UTILITY EASEHENT• W.L.E. INDI~Tt'S WATER
                                                                                                                                                                                               .·ff NO /Oil tfflUO/ E"M'1146AJfS 9#1f"AJ ON 11115                                                                             LINE EASEMENT! O.E. INDICATES DRAINAGE EASEMENT! 8.L. INDICATES BUILDING LINE
                                                                                                                                                                                                                                                                                                                              S.E.. INDICATES SLOPE EASEMENT.
                                                                                                                                                                                                                                                                                                                                                                                                                                             If
                                                                                ""'"
                                                                                                                                                                                                P""'f' /lerr 11/L us"1Alsr&ll.d'I rlf.£ IAIQtfflDVllL              tf                                                  6.) THAT PROPERTY SHOWN HEREON WHICH rs SITUATED 'BETllEEN THE 537 FOOT GONTOUR-
                                                                                       44                                                                                                                                                                                                                                    CMEAN' SEA LEVEL> ANO THE BOUNDARY OF LAKE LEWISVILLE RESERVOIR,
                                      .~/.         127                               l.50' AC                                                                                                                                                                                                                                IS SITUATED IN FLOOD ZONE Al5 (100 YR. FLOOD) PER FEMA MAPS NO. 490774 0150C,
                                      ~          1. 03 AC                                                                                                                                                                                                                                                                    DATED [!/;;'3/qJ, AND ND. 480774 0225C, llATE;D q/14;q0,
                                                                                                                                                                                                                                             ·._,-.t H ""·) _.,.   I \;, ;>
                                                                                                                                                                                               PttoPeutl fJIV'VUS AN° 1 ~ f.YM71.V &ovl'Vr'/.                                                                                THIS PROPERTY IS ALSO S!JllJECT TO .AN EASEMENT RESERVED IN-A QU11CLAl:M DEED REC'D
                                                                                       -47"1. 71                                                                                                                                                          r-~'<
                                                                                                                                                                                                                                               I '--·r r ,,-_
                                                                                                                                                                                                                                    _._,,. (·~· "''~                                                                    7.l THE OEVEl.OPHENT OF INOIVl.DUAL OliNERS SHALL NOT Bt.OCK ANY TRIBUTARY 'RlmFF.
                                                                                                                                                                                                                                    ''.L,~·.....,.-:
                                                                                        45                                                                                                                                                                                                                              e.l LANO USE OESIGNATEO AS SINGLE FfiHILY RESIDENTIAL.
                                                   12$                               !;85 AC                                                                                                                                                                                                                            q, l A.O.E. IS HERE!lY DEOICATED FROM 2" FEET DN ElTHgR SIDE DF THE CENTERLINE OF
                                                1.134 AC ·
                                                                                                                                                                                                                                                                                                                              ANY. ANO ALL CREEKS, GULLIES, RAVINES, DRAWS• SLOUGHS, DR OTHER NATURAL
                                                                                                                                                                                                                                                                                                                              DRAINAGE COURSES LOCATED IN SAID PLAT ARE HEREaY DEDICATED TO.JHE PUBLIC As
                                                                                                                                                                                                                                                                                                                              EASEMEN'TS POR DRAINAGE PURPOSES.
                                                                                                                                                                                                                                                                                                                              ALL COMMON GREENS ARE ALSO HEREBY DED!CATEO AS DRAINAGE EASEHENTS FOR PRAINAGE PURPOSES.
                           MATCH LINE                                                                                                                                                                                                                                                                                  10. l THE AVERAGE PERCOLATION RATE VARIED WITH DISTANC.E HAVING A RANGE OF 40 TO 120
                                                                                                                                                                                                                                                                                                                              MINUTES/INCH,                                                                                                                                                                                                                                                                               ---------------····-------------------------------- -------- - -
                                                                                                                                                                                         ···---




                                                                                                                                                                                                                                                            MATCH LINE.



                                                                                                                                                         50        /.I>'
                                                                                                                                                       1~55   AC1q
                                                                                                                                                        1-1                                                                                                                                                                          80                                                        Ill           200          400   500    S00
         '    .                                                                                                                                                                                                                                                                                                                   1. 71 AC
                                                                                                                                                                                                                                                                                                                                                                                                ~I~~I --1                        1...---1
                                                                                                                                           51                                                                                                                                                                                                                                                               SCALE 1"=200'
      ;, .                                                                                                                            1.50 AC
      c; •'
      :'',,:                                                                                                                  I• I
      >                                                                                                                                                                                                                                          1.40 AC
                                         a>                                                                                                                                                                                                                                     1... 1
                                         "'• I                                                                                                                                                                                                                                                                                                       ;(' T                      _.,
                                                                                                                                                                                                                                                                                                                                                     j "-. ..L
                                         t8 I
                                         l\l I                                                                                                                                                                                                                        86
                                                                                                                                                                                                                                                                    1.41 AC
                                         "' I                                                                                                                                                                                                                         1-1
                                         ;x; I
                                                                          60                                                                                                                                                                   8'l
                                         *"'"'i-                        1.06 AC                                                                                                                                                            1.14 AC

                                         z

                            ,--'I""
                            '·,./                                            61                                                                                                                               'l4
                            ("'1''\                                      l.ll3 AC                                                                                                                         1. 14 AC
                            .,      '
                            c·r~_;


                                                                                                                                                                                                                      'l3
                                                                                                                                                                                                                     1.30 AC



                                                                                                                                                                    '·
                                                                                                                                                                   ' w



                                                                                                                                                                                                                                                                                               LEGEND                                                        Filed     fo~ Reco~d      in:
                                                                                                                                                                                                                                                                                                                                                          DENTON COUNTY, TX
                                                                                      \/I L_,L                                                                                                                                                                                                                                                            HONORABLE Til'I HODGES/COUNTY
                                                                                                                                                                                                                                                                                                                                                          CL'ERK
                                                                                                                                                                                                                                                                                         CD            BLOCK DESIGNATION                                                                                    FINAL PLAT
                                                                                                                                                                                                                                                                                                                                                                 011  Aug 02 1995
                                                                                                                                                                                                                                                                                                                                                                   llt 9:04am
                                                                                                                                                                                                                                                                                                       SURVEY   LINE~
                                                                                                                                                                                                                                                                                                                                                          Doc/Mum ' 95-R0045794
                                                                                                                                                                                                                                                                                                                                                                                                     SUNRISE BAY
                                                                                                                                                                                                                                                                                         1   538
                                                                                                                                                                                                                                                                                                   I   M!N. FINISH FLOOR ELEVATION
                                                                                                                                                                                                                                                                                                                                                          Doc/Type :        PLA               AT     LAKE LEWISVILLE
                                                                                                                                                                                                                                                                                                                                                          Rec                                                                                                                                                                                                          ···--··                                                    ~---~--
                                                                                                                                                                                                                                   -~-·----·

                                                                                                                                                                                                                                                                        ··-··                 ·······-··
                                                                                                                                                                                                                                                                                                  - ...•   '        ---   ~-
                                                                                                                                                                                                                                                                                                                               ..
      ~~~
                                --··--.--.-                                                                                                                                                                                                                          ··-·-                                     ·-
                                                                                                                                                                                                                                                                                                                                    Il
                                 ~i~'                                                                   NO!e     ,:Ast.£-
                                                                                                                                                                                                                                                                                                                                    t.
                                                                                                                                                                                                                                                                                                                                    '
                              tl!-STANCE_ ·,       -~HIN3.               AAO!-US           NOT!!      lJlSTAl«:E                                   RACIIIJS                                                                                                                                                                         f
                  """'                                 OR                                                                         OR
                                                                                                                                """''""                                                                                                                                                                                             I
                              ARC LEOO'rtf
                                  ""               · DELTA                                           ·ARC lEOO'fH
                                                                                                          "'                     IE.TA.
                                                                                                                                                                                                                         CUFIV£ ~LE

                       j          31-~           -"0..,00-00              2111 • •          !6"           sa.42             H13-a2;-114E                                                                                                            Cl«lllO                 - CHORD
            '1·
                      2.          31~-~           W-OO•li!B                                               14.~              ft,.«~-34E                        NOT!!          ABC    LEJ0:rn           DELTA                    flA'OIIJ$           BrHllNG                  n1StAl:ICf:'.                             "
                                 . 16.43·        N 8'"5'l-:i4E
                                                                          ~.-                um           -i58·1'£
                    12            12..ee.           t-Z?-46              "t7ilrU:           111           61.<12            'Sl3-IJ2:·04V                       ,.                 1 is~::m        23-23-17                     ~:-               ~-~3$                          t~::
                    l3                           S.11-M·34V                                 172           311,.43           s 0-!5<4-34-W                       11                 138.67          26-28-~                      300."'1!:.        N:'{S:53-f1E                   137 ."43
                    14            47.U
                                  '"""'          -             17.'11          '!it - f ')'"liH        21i1.00           116          32:. t:l           Jf.St-t7-00~                        10                 32.'1.M         37·4°6-il5"                  -sw.Blil           sn-12~23E.                   323.1.!:S
                                  3!..42:         90-02!-00               .ze.oo            !77          l;il.,41           S-£!·54--3-fli                                                         34-~2:a-a1--eaE                 ~.76
                    l•
                    14            17-111          51:-{-53E:                321, 1513
                   ,.             2'1.75          85-13-11                2-'1:.90          179         f7lf'A1             a Ji!-E+-34W                        18                 2-43.J;>')
                                                                                                                                                                                   """·""         .,,........                   299.a.r            s12-.m-s1£                   Z?S·eq
                   >!             32.1-3         ~.f--27-YE'.,
                                                                                            is•         126. 71             S3'3-~6'4W                          !~                 '412. 11       118·iD-4a.                     ,......           N73·-1'4--4BE                a:-42.qf)
                                  11• .q1         ~l-1'3-0'4              2:i:J. i:Ji:J_    1"1         101.31              S li!l..:lllil-i0E                  21!                  '4-7.12       qjii-00-il!J                   38~1i1Q          544-05-261.:'r                 42.43                                             r
                   23
                   "'             .f3.2'!1        41~15-11
                                                  s1-1<3.:a.,..
                                                                          sa.-es
                                                                          20~.gs-
                                                                                            "32          1612·22£                   2tll.<4'l
                    3'             17-':ll        5-1-i--15-eaE                                            oo.1_i;           s4s~10--9211                                             Exhibit 8




            137
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

       I hereby certify, in the performance of the fu nctions of my office, that the attached instruments are full,
true and correct copies of the builder's plans for "3950 Spinaker Run Poi nte Rel.". The same appear of record in
my office and said documents are the official records from the public office of the Town Secretary of lhe Town
of Lakewood Village, Denton County, Texas, and are kept in said office.

       I fmiher certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       In witness whereof! have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th clay of March, 2014.




                                                                                                            138
                                                                                                                                                                                                                   PL.-l.~l\O.


      GENERAL CONTRACTORS NOTES                                                GE!IERAL FRAMING NOTES                                                   BUILDER COPY
      1.)Prioc to any construction, the Contractor shall fantiliarize         1.)Structure was designed in accordance lo the International
                                                                                                                                                                                                                  7134
      himself with the Contract Documents and Specifocations, Ille            Building Code 2003 Edition.
      Plans, including all notes, !he Cily Standard Details and
      Specifications and any Olf>e< appticable Standards or                   2.)All joists and rafte-
      Reviewing Authorities and Agencies. Unre$tricted access shall                                                                                                                                                         s 11.
      be provided lo them during normal wor1ttn oompleled and accepted.                                 and roof deck attac:IYM:nts have been com~1ed and all                                    /       AS   LEFT/ RIGHT ELEVATIONS
                                                                              permanent bracing has been inslaned.                                                             A6   ROOF/ PLAT PLAN
      8.)lf atrt unforeseen problems or conflicts are encournered in           GENERAL CONCRETE NOTES                                                             •            A?   CROSS SECTIONS
      the course of cpnstruction, for which an immediate solution Is                                                                                                           Sl   FOUNDATION / PLUMBING
                                                                              1.)Do not use f.oundatlon outline plan for actual construction..                                 S2   ROOF FRAMING
      not apparent. the Engineer and OWner shall be notilied.
                                                                              Foundation documents musl be drawn & sealed by a registered                                      53   DOOR/WINDOW SCHEDULES
                                                                              engineer. Peskuski Home Oes.ign assumes no responsibility for                                    Dl   CONSTRUCTION DETAILS
      9.)The Contractor shall be responsible for removing any existing
      S1rvc!Ure$. fences, debri$, or trees that are located within the
                                                                              slab strength or integrity.
                                                                                                                                                    I                          El
                                                                                                                                                                               E2
                                                                                                                                                                                    FIRST FLOOR ELECTRICAL
                                                                                                                                                                                    SECOND FLOOR ELECTRICAL
      boundaries or this l'fOiect. unless otherw;se noted on the plans.
                                                                              2.)Concrete shall have a minimum compressive strength of         i
                                                                              3000 psi al 28 days. Reinlofcing steel shall Ila ASTM A615       '                                                  ~4-ais lo match end lap                                                           ~I)>
      Installation.                                                           horizontal reinlofce                                                       1f.'lill'*O~llll1 )~1'• >1t.1

                 """'
                           1:4;t1-a•;.:W!i):x\·"1
                                            ,.,·x;.u,, ,.,,,\.,,                                           OU ~ILLNIOcl NOH 'H~DIVNi'ilcIS 096~
      ~          '::::!
                                                                                                                                                                                      I0
6
:1sm1s:•1<1
             ~
      ~                   ~ m8:i1<1                                                                                                                                                         i-<
z                e;i
                 ~                                                                                      fil:)NctlUlSfilU SOJ'.llll
~     i-<
      2:'-
                 ,.....
                 Q                 OHd                                                              AN VdJ!\10~) NNVJ!\1!IJIOH NV'IV                                                  (/)




                                                                                                              w
                                                                                                              .J                           Ci
                                                                                                                                          w•
                                                                                                              ...J
                                                                                                              -Q'.                        ~~                                    p '
                                                                                                                                                                                  )


                                                                                                                                                                                      ~b~
                                                                                                                                          z2
                                                                                                              >-                          (g
                                                                                                              UJO
                                                                                                              ->
                                                                                                               ~o
                                                                                                              WUJ
                                                                                                              ...Jw
                                                                                                              WQ'.
                                                                                                                                          "-
                                                                                                                                          o•
                                                                                                                                           ~

                                                                                                                                                .,.,
                                                                                                                                           ,.....
                                                                                                                                                                         "1
                                                                                                                                                                        Jfe
                                                                                                                                                                       _gj§           ~~
                                                                                                                                                                                      ~~
                                                                                                               ~                                                       ~,e.!i
                                                                                                                                                                                            (fl
                                                                                                              '
                                                                                                                    0
                                                                                                                        .,<>
                                                                                                                               .,-.·•"
                                                                                                                                                       \   r   ;
                                                                                                                                                                                      rn
                                                                                                            0
                                                                         /



                                                                                                .: :: II




                                                                        I
                                                                         I.


                                                                                                                                                                                                  140
                                                                                                                                                                        Pr~INNO.



                                                                                                                                                                       7134

                                                                                                                                                                       11,-05/13


                                                                                                                                   NOTES:



                                                                                                                                                                       0
                                                                                                                                                                       I
                                                                                                                                                                       a.

                                                                                            ... ...._
                                                                                         "'°"1r>J11............~40J.,..
                                                                                            """""'.. "'
      FIRST FLOOR                                                                                           ..
                                                                                              -·-----
                                                                                                                                  AREAS
                                                                                                                          LIVING               ~\
                                                                                                                          FIRST FLOOR A/C    / 553& j
                                                                                                                          SECOND FLOOR A/C ( 1 3&! {
                                                                                                                          LOFT             I    229
                                                                                                                          TOTAL LIVING           ~                 '
                                                                                                                          GARAGES
                                                                                                                          2 CARS                       &lB
                                                                                                                          2 CARS                       61B
                                                                                                                          SHOP                         221
                                                                                                                          PORCHES
                                                                                                                          ENTRY • GATE                 1 75
                                                                                                                          ENTRY· FRONT DOOR            1 23
                                                                                                                          PRIVATE                        82
                                                                                                                          BACK SNGLE VOLUME            471
                                                                                                                          BACK DBL VOLUME              505
                                                                                     I                                    GARAGES/PORCHES            2813
                     ;;:!;,;;~R:F;?. }7iF,==::;::=:~';=:'!i"fiit.__,.;IL_ _ _J___llAlllns1at/arfons                       TOTAL UNDER ROOF         ~
                                                                                      TOF/oiatn               .Su •
                                                                                                                                                 1...____.....i)
                                                                                     , mS?ect~""                                                                                                          l>fJANNO.

                                                                         NOTES:
                                                       I. COMPLY \.'m'HM.L $TAT!,~. Alf/Jt.OCA.l         7134
                                                       9UllDING COOES, OftOOW.ICESAHJ REGUlAT10NS
                                                       PERTMllHO TO CONSTRUCTION.
                                                       2. CONNICTWAT!R. GAS.N«J B.l:CTRIC ll'ES TO
                                                       EXIS'nNG UTUT"IE$ ~ ACOOACW«:f' Y«TM LOCAL
                                                       aTY ISl.ll..D9NG OOOES. IF NU0m.                        DA'fl~
                                                        3. MMUUM ANISlitO 'lOOR n.IVA'ftOH:WU.11 AT
                                                       lfAST 2' MIOY£ MN1M1..1M FEW!. 100 'l'£AR R.000
                                                       El.EVA.TION,ORMNOTEOONSITE.
                                                       •.AU   '°°n.tGS TO!XTENO mowGIW>E                 llt05/l3
                                                       .,...MUUAS P£R lOCAl 000E AT KAAIHG
                                                       WM.LS. INT9t'OR 8EARWG FOOTINGS 6"' INTO
                                                        NA.1\JAM.~ UNt£$$ OTtERWISfZ        NOTED.
                                                       S. l!Xtt.RIOlt WALL$ r xr sTUOnw.ttNG v~
                                                        ~SA&stu:CTm.
                                                        l.IH'lli:RIORWM.1.$ 2'"X4"\"oU00$1\JO\'YITH
                                                        SMttt'ROCKFACE, EXCEPT WH£Ftlt 5HO'Mf A$&"'
                                                        WAl.L FOft P\.UUSING $UPP\.Y MOVEHT'$                     z
                                                  i    1. \.'IHf ALL PlUMlHG STAOCS TOREAR:Olf HOUR               9        ~
                                                  ~ • t. HENXR HOGHTS SHCWIN AltE TOP OF 'WIHOOll                          ~
                                          1       r ( HEIGHT$                                                     ~
                                              I   ,tl ~~~1~~~                                            0        - ..P.
                                                                                                                  :gd
                                              ,'fl' ~....,,..ICINSANOSCAl.EONOWSUNt.£$$NOT£0QTHERWI~             I        :6 ~i
                                                        tZ. OIMEUSIONS S.HO\"M MEASt.IRE TO STUl WALL•            - :: g
                                                        Tl4Cl                                                                                                                                 I                                                                                       Pl.\NNO.
                                                                                                                                 I                                                    NOTES:
                                                                                                                                                                    1, c::c:>MPl.Y 'MTH ALL $TA1', OOUH1Y. NC> l<>CA&.
                                                                                                                                 I                                  BUIL.OINGCOOES, ~NfO A!GU.ATK»IS                     7134
                                                                                                                                                                    P£RTAJNIHO TO OOf\ISTRUCTlON.
                                                                               ---------»-r                       - --=J- - -1r..---                                 2. ~ECTWATER. GAS. AHi) fL.ECTRIC L.KSTO
                                                                                                                                                                    ~nNC:UftmJ:~l'./A~'MTM lnt"J.l
                                                                                                         """                    ·d                                  Cl1'Y BUIU)ING 000£$. 1F NEEDa).
                                                                                                                                                                    3. M£MIMUMFINISIEOfl00REUVAnoNWU.8i,1.1                  11.\'l'F.
                                                                                                                                ~I                                  LEA$T 2"' MOYE ...._........ ~ tOO'i'EAR Fl.000
                                                                                                                                                                    ELEVATION, ORAS NOTED ON SCTE.
                                                                                               ---- ~i- ri                             §....                        4M.I. FOOnNGS TO £X1'ENO 8a.OWGAADE                  UA>5113
                                                                                                                                                                    M1HM.M ASPER LOCAL CODE ATBEAAING
                                                                                                                                                                    WAU.$, M'EFllOR BU.RING FOOTINGS 6"' INTO
                                                                                      •                                        iii    1,I                           HAT\IV.L GRACE. l.N..E$$ onlfRWISI! NOTED..

                                                                                                                                                                    5. EXTCRIOR WALLS 2'" X r ST\.IO FRAMING Wln1
                                                                                       \                                                              OININI        \ltNe£FtS AS SEt..Ec:rm•
                                                                                           -   CU.tfOCM • t..ltC.f. EXCUT WHERE! SHOWN AS&'"
      •4'·~·-~        =-                                     ::c••• "{.                                                          1\                                 WALL FO't PU#.181NG SUP9lY ~VWTS
      -...:.~ ....                                        .....~-· -....                                                         I                                  1, V!NT AU.P\.UM61No'.l$TAOCSTO REM OF HOUSE
                                                               ,-.         '
                                                                                                                          "\._                                      a. HEAOEft HEIGHT'S SHOWN AA£ TOP Ofl WN>OW
                                                          .      -~Jr                                                                                               t. PERSECT'Kltf907..2.11. tECSMQKE
                                                                                                                                                                    """""'
                                                                                                                                                                    DIT(.CTO't t.OCATIOHS SHO'Mf CN Q.CCTJUC.Al.         0
                                                     .I       -;tl"'~l                                                                                              PWUt HIEtGHtS TO MATCH
                                                                                                                                                         .,,~
                                                                                                                                                           .
                                                                                                                                                 ,.....,.\.Wl,..D   £X1$11NO WINDOWS UNL£$S HOTto QlHEAWtSE.             I
                         I' .                I ~.1                                                                                                    :-:.~         12. DIMENSIONS SttOY<1'I MEASUR£ TO STUD WALL·
                                                                                                                                                                    ~ MVEHUltS.F0011HG$. SHU'1"RIOCI                                                                                                                                                                          l'f,,\N NO.
                                                                                                                              NOTES:
                                                                                                             1, COMPl..V wtTH ALL STATE. COUH'TV, ANO LOCAL.
                                                                                                             8l.&OINO COOES. ORDttW«:UANO Rf.OlAATlONS
                                                                                                             PERTAINING lO CONSTAUCnON.                                   7134
                                                                                                              :l.C:ONNECTWATU\. OAS, N'40 o.ECTRIC t.N$ TO
                                                                                                              EXISTING UTIJTIES: ~ ACOORDAHCE WITH LOCAL
                                                                                                              CtrV BUii.DiNG C00ES. IF Wl!EDED.
                                                                                                              3. ~ FNSHm FLOOR ELEVATION WU &e Al
                                                                                                              l.EASl r MIOVEJrMHIMW F(Jr.IA 100 'l'ENl A.000                 Tlil'l'fll
                                                                                                              llSVAnDH. ORAS NO'l'E>OH stnL
                                                                                                             l .AU. FOOTINQS TOEXTDI) IB.OW GAA0E
                                                                                                             .-NJMAS PERt.OCALCOCJI! ATMAA:IHG                           llt05/l3
                                                                                                             WAL.LS. 1NlliRIOA BEAA:lNO F{)OTlHGS C" INTO
                                                                                                             H4TURAl CRAOE UN..£$$ OTH9lY«$£ NOTED.
                                                                                                             S.. txT!RlOR WAIJ.$ TX r STUD '7tMUNG wmt
                                                                                                             VEHEERS AS sa.Ec:rr!>.
                                                                                                             I, INltRIOR WAU..S 2" X. o1· W000 S1U) W'lfii
                                                                                                             SHEETROCK F~ EXC£PTWHElt£ SHC'J'Mril A.St>"'
                                                                                                             WAU. FOO PUJ~G SIJfPlV AMOYOillS
                                                                                                                                                                                  z
                                                                                                             1. vafT AU.PLUM81HaSTACKS TO ~Of' HOUSE.
                                                                                                             I. HEADER HEIGKTS SHOWN AR! TOPOI WHX1N
                                                                                                                                                                                  9             ..~
                                                                                                                                                                                  ~
                                                                                                             """""'
                                                                                                             t. PER SECTION IQ7.2.11. t llC SMOk£                                 ~             "~
                                                                                                             OETEc:TOR LOCATIONS SHOWN ON 6.ECTRICA.l                    0
                                                                                                             .......
                                                                                                             10.   ~AHOSCAL!OMLYACCUR.A.T!_.
                                                                                                                                                                                  ~~ ~
                                                                                                             PLOTTED ON 1oi"X3e" PAGE.
                                                                                                                                                                                  ::;
                                                                                                             11. WINDOW HEADER teGHTS TO MATQ4
                                                                                                                                                                                  .-,     ,.ii!~
                                                                                                                                                                                  ~       .,,
                                                                                                             exJS'nNG WINOOWS !JNt.n;S HOTtD O~SIL
                                                                                                                                                                                  ~       3     :t
                                                                                                             12. ~SHOWN MEASURE TO $1\IOWAU. •
                                                                                                             TMCICNESS OF VENURS, FOOT\NGS. $ttEE'TFtOC!
      -------------·-i                                                r/                                     OCDfllOTHllCA.TlflO(:...,_V,,,,,OV.CT~                      ~                 ~
                    ~ --   -----------·-------.···~
                                                  ..... _____ ,;··"
                                                                                                             -·
                                                                                                           SECOND FLOOR                                                    SHENJ'
                                                                                                           PLAN                  SCALE: ~116" - I'
                                                                                                                                      ...-.                                  A-3




144
                                                             1'1,,\NNO.


                                                            7134
                                                              ll.\TIJ

                                                            11,-05/13
      .--·······-·
      m
      "-· -·~~§




                     FRONT/NORTH ELEVATION




                            ELEVATIONS 1
                                    SCATiF~   3116""': J'    A-4




145
                                                                                                                 PT~WNO.


                                                               --~~
                                                                  ...                                           7134
                                                                                                                  OATI~


                                                                                                                11;()4113




                                                                        LEFT/EAST ELEVATION




                                ICll ICll ICll ICll ICllICll
                                                                                   All fnStaflalJans Subj
                                                                                   To Flo1d ,,,._,_ llCl

                                                                                                        ~r
                                                                                                            '
                                                                                  . . -,-. .,.

                                                                                                                 SHEIDT
                         1
      RIGHT/WEST ELEVA'J. ION
                                                                                                                 A-5




146
                                                                                                    =                                                            PT,.~NNO.
                                                                                             =
                                                                                         3 :1   z                                                               7134
          ' °'1'12
                                                            .... 1r
                                                                                                                                                                  l>ATF.

                                                                                                                                                                11,-04/13
                             j'
                                                                                       ...                                 • : 12
                                                                                                        0
                                         .~-·~~~~ I                           0
                                                                              .:.:12
                                         .....~~····~·~ I             D   J   J




                                                                                                                                    ROOF PLAN
                                                                                                                                        SC'A.L F"J: 118" _ I'




                                                                                                                                    LAKE LEWISVILLE
                                                                                                                                       RESOVDIR

      '
      "




                                                                                                            .c11 . e 9 •
          PLAT PLAN
                     SCALF..: I"_ :30•                                                                                                                           A-6




147
                                                                                                                                            l'lu\NNO.


                                                                                                                                           7134
                     11          _-j
                                 11                                                                 l                                             r>ATI»


                     I                                                                                                                    10130113
                                                      I
                                J                     L                   ,,
                            -
                                                                                                                                                         7:
                                                                                                                                                                      ~
                                                                                                                                                         :r.
                                                                                                                                                         ~
                                                                                                                                                         - ".
                                                                                                                                          0              - ".,,e
                                                                                                                                                         ~            ~

                          FIRST FLOOR                                                                                                     I              ~ s
                                                                                                                                                         -
                                                                                                                                                         .,,.
                                                                                                                                                         - i
                                                                                                                                                         (f.
                                                                                                                                          0... ::::      ;;;;,        ~
                                                                                                                                                                      ~
                                                                                                                                                                      !:
                                                                                                                                                         ~




                                                                                                                                          >-
                                                                                                                                          z
                                                                                                                                          ....-                  -::::,...,
                                                                                                                                          ""'
                                                                                                                                          ~~                     ;;;J
                                                                                                                                          ~v                     =-
                                                                                                                                                                 z
                                                                                                                                          oz                     /"'"'\

                                                                                                                                          ~~ 9
                                                                                                                                          zO z
                                                                                                                                          ztij :;:)
                                                                                                                                               ,.,..
                                                                                                                                                                                                                                                                                                                     Pl "\~l\I).



                                                                                                                                                                          7134
                                                                                                                                                                             11.\'r1EO PM Nee. ART, 250-f1             o~~
                                                                                            COHVl'.NENCe OUT\.E'TS IM GATHAOOM!., tcm::HEN OQl.Hl'eRTOPS V•TTHIN $1X
                                                                                            FttT OF THE~ SH(, OUTDOORS. J.N> IN GNU.GU .AHO aA.SEMENT'8                  ~~ ~
                                                                                            (OTHIER nwf FOR l.AUNDftY OR; SIMI.AA tOUIPMEHT) S1w.t. N Gf-Q
                                                                                            MOTliCTm, IEC, ART. 2 1o.t,

                                                                                            Tl1E nECmlCA&. Pl>H(Sl INCWOED tH TWESE DOa.IMENTS ls.wt! W'l'DOXO
                                                                                            A$AGl.a.OHl.Y,         T11E.~CC>tlTAAC10R81.11lJJERSHMJ..~AU
                                                                                            El.lCTRICAL SER'Ya. _,,STM.LATIOH.AHO nEl.OCATIOHOF M..c SWITCHES.                           Cf>
                                                                                            Fll('1\llH, E                                                                                                                                                                                        PlulNNO.
                        , ........................................................................,.......__..-...        ~···· · -·· ··· ········
                                                                                                                     ......                          .... ..
                                                                                                                                                                                       7134
                                                                                                                                                                                           l ),\'J'l'J

                                                                                                                                                                                       11,-05113


                                                                                                                                                                                                 z
                                                                                                                                                                                                 3 :~
                                                                                                                                                                                                 ~ •~
                                                                                                                                                                                       0         ~ ~ ~
                                                                                                                                                                                                 ~ :!"'
                                                                                                                                                                                                 o ~

                                                                                                                                                                                       I         :c ~ ~
                                                                                                                                                                                                 ::: ~ ~
                                                                                                                                                                                                 ii3 ~
                                                                                                                                                9RIOOC.
                                                                                                                                                                                       Cl        ;;;>
                                   l                                            ...······- ····---------------....                                   .                                           ~
                                                                                                                                                                                                            g
                                                                                                                                                                                                            ~·
                                                                                                                                                                                                 ::r:.      E
                          .~i::.   T                                                                                                                                                             ~
                                   .L
                                                                                   ·-----·---·-·-·-·-···-t

                                                                                                                                                                                                         ,....,
      - - - - - - - - · · · -· · · ~r ___-'·C~                                                                                                                                         ~  -:::::::
                                                                                                                                                                                       ~o
                                                                                                                                                                                       ~~~
                                                                                                                                                                                       r -· ~
                                                                                                                                                                                       oz 0
                                                                                                                                                                                       -                 ~

                                                                                                                                                                                             r.nb
                                                                                                                                                                                       isz   ~::i::
                                                                                                                                                                                              ~~
                                                                                                                                                                                             r.n~
                                                                                                                                                                                       00~
                                                                                                                                                                                       ~s~
                                                                                                                                                                                                         L~
                                                                                                                                                                                       r~~               Cl
                                                                                                                                                                                                         ~




                                                                                                                                                         ELECTRICAL 2                   SHEE'l'
                                                                                                                                                               SCA [,Ii]: 3116" - l'       E-2




150
                Ct:>       llGO'fl!i,(j:"!.l):X\'11       U'.Mt~('tM)~IMll 11I
                                                                                  nu ITTJ,N:roa Nnu u~n:rv~rra s 096~
~   ~
                s
                                                                                                                              I
                                              :o'\'X;U.,.\'"l' l\'11
                                                                                                                                  .,.-(
z   co      ~           l\ !) l ~'':tl11rn11 I ~1!41 l>l!·;'.llcl
                                                                                     ~f:)N~I (JTS~H 80JZHT
                                                                                                                                  ~
            <
<   .,.-(   ;::.: ~
i   c-          .....
                ~                  OHd                                           ANv~u~OJ NN\~i\ill&OH NV'IV




                                                                                                                          m
                                                                                                                          [ Dl
                                                                                                                          DJ\
                                                                                                                          [I]
                                                                                                                          DJ
                                                                                                                ~----.-iltn


                                                                                                                          CD
                                                                                                                              D
                                                                                                                              D




                                                                                                                                          151
                                                                                                                                                                                                              SO!Z!8 f""l)d
                                                                                                                                                                                             SOXOl ' WIJ             •ill!1
                                                                                                                                                                                    UM!j JO~OUU!dS 096£
                                                                                             ·o ..... s , .,,... . . . . . ~SON•                                                            l :111,t9              tQ :.01
                                                                                             ---JI.-~                       aNV•.L•                                                        a:>UOP!SO~    G}OA!Jd
~WI                                                                                                                                                                                               UUOWJJOM UOfV




                                                                                                                                                                                                                                  ®
                                                                                                                                                                                                                              •
                                                                                                                                                                                                                              l
                                                                                                                                                                                                                              I




                                                                                                                                                                                                                              ill·

                                                                                                                                                                                                        c:




                                                                                                                                                                                                                  r!ft~I
      'lo                                                                                                                                                                                               0
       ~
                                                                                                                                                                                           l"I          a.
                                                                                                                                                                                                        g~           ,, s
                                    !'.t                                                                                                                                           '\'
                                                                                                                                                                                   "                    ~~
                                                                                                                                                                                                        c-
                                                                                                                                                                                                        ~J ~i&: 0.
                                                                                                                                                                                    t                                  ~!
                                                                                                                                                                               ~1:.
                                                                                                                                                                                   .....
                                                                                                                                                                                   ·1

                                                                                                                                                                                   ....
                                                                                                                               ~~
                                                                                                                                                                                   i


            ....
            Ii
                       ~
                                                                                                                               ~L_
            ~                                                                                                                                                                      ,I
            .1 ~1'?.
            ~
            i               ;   "

                       ~r                                                                                                                                                          "'i
                       ~I
        .r
                   I




                                     ~

                                                                                                                                     ;ftti           ~...             ~,, I
                                                              --- -

                                                                                                                                                                      ~--r
                                               $~~~i;~l:;               ~H ~~ 1;1;1;~ ~~                                       ~~~           :;i;,nssnn~" ~                   '~                   e;
                                           l - - - - - - - \, h                                                                                                                ~l!~ ~
                                                                                                                                                                       ~ mi !
                                                                                                                          "n" ....... . - - - - - - - - - =                                             1'!
                                           i ' ----.. -~ -... -.. ---.----.-......-... --... -,. -• ipl•
                                                                   W    N   "     "" -   •    •   •   •   •   •       •                                                   1J

                                                                                                                                                                                                        ti
                                            H~ ..."". ".-.t>.ie.:..:.iaaiii:tat
                                                          ~ ~
                                                          Q   ••   II      ~ f ~ =~ a a ;
                                                                            :It                 g    • Q x s  ~          •     ~~~~~          ~~~
                                                                                                                                  • ' s a l! ;; g             f1 ·~      lj
                                                                                                                                                                          lJ                at •'1- a
                                               ~                                   o\lat\Jiia""illl}Ji.;.ii.13iQ;Ji~                                                                                                                              I   I

                                        ~f
                                        !"'
                                        3~
                                        ~1~

                                                       ii.!
                                     ® Perimeter Grode Beam at Pool
                                                                                                                        •o
                                        Al ~" ....... "'*""" 10 ~- d pd.tnl'41
                                        ~ p;xll ~sPIOlbl~to
                                                                                                                        ••H
                                                                                                                        ~e
                                           :$6. ..... , ................                                                ' l
                                                                                                                      3i
                                                                                                                         I
                                                                                                                        Q1
                                                                                                                        lZ
                                                                                                                        fl r..                     2     !
                                          @                                            \.SJ Column   Footing        ""'
                                                                                                                     ~- 13_1_'40
                                                                                                                              _7_9--I ~
      @Memote Perimeter Grode Beam




153
Al·•~•   ~"'-'IW_U.,.   _ _ _ _ 1_...  .,....,....~..,,.     ! ......- - .   -~...,~1-J       ___._._.,._
                                                                                                                                     ---               SO!l~S   1"'1 ,.t
                                                                                                                                               SD••1 'WIJ •mn
                                   -                                               ;;~ " ' ~ ~ t.l!J
                                                                                          0
                                                                                    tV"~·J. ) ''~
                                                                                                                ill.II'~~ i.. ~. ~
                                                                                                               ~· ~


                                  ----                                                                                                     UO!j JO~OUU!dS 096£
                                                                                                       ,,, ,          "'.   ,




                                                                                                                                             l   ·1"        ta:101
~ a}Ofl!Jd
 -.,                                    t r ;ii,      )lt)                                                                                        \JUOWJJOH UOf9'




                                                                                                                                                                           / T'




                                                                                                                                                                                  154
                                                                i                      I             I
      1,   o . . _ ..        M1J.._J9:;~.......,-
                                                                                               I
         ...,.,......, __.....,_..,.,
           .,.._..,....... _ Ott>U ........             ~
           ,,_
           1:1Jt.11C).c.... - - · ........ · -
                                                   ........_
      - ______
           ----·r.-KL                                      ..
           . . . . ,._.,..
           ......___                         __
                         .... ..,._I.Oil,. ........,,,.._
                                         _____ ..
                                     _,. _..,.,r.,,
           ..,. ,r .... ,. ..,.......,,_,.....,
           .........                                                            11
           ,.... _ _ i.. ..... . .,, . . . . . ...,..
                       -.-_                                                                    II I
                                                                                !      i
      t    ="i'i!~=:.::::.--=.:                                 l'                                         !
           --~"'°-......,.     ,~_.._
           ......
           .............
                  ., .. . ..._
                     ____              ......._.._
                                                . .... .. .     ~
           ,,_.J
           # '" l,illill......_...._
                t·i• •.--r •_.. ~('lt­
                                     _ ,_                                       I                          i'
           ,,v..,.... ... - .,, .. _.....,. Q_... _
           _ .. J,. ........ \IO,
                                                                                I II                       J
      i.   ::1-:.i; :-u::....-:::~·-==
           _,. ,v~            .... .....,._,.,, .. .. ..                                                   ~
           -     ._~~-"I). c . - -
                            ..............  "" _......,....,                    I      II
           .. ..-i.•....t • k fl~ ~......-.
                          ,     .,. .,_._...,.,_ ...            .
                                                                ~;
            __.... ....___......_
           _.......____.,,.,_.                                                         I I ''              I
      .. · - · ..... 111 ... ......            _."""vt
           :-::::..=::::.::::""".. - ·                          ~                      I II i
      ~    :..-;:.~:;: ::::o.. - .. -                                                                      1
      • ._,......, .. ,,c..i..Mf"'tlr•- -
                                                                                                           r-
                                                                                                           '
                                                                                                           !

                                                                                  i;
                                                                                                           .
                                                                           •s   •o ~
                                                                           >.
                                                                        IHI~=-
                                                                                  :
                                                                       ~e ,,, ? ;
                                                                       ~·1
                                                                       •i                       ..
                                                                    I" ~ i ~· .· II
                                                                    \l'tf JI     -'
                                                                         D1
                                                                                p
                                                                            lzt, ;~ ~                      .'
                                                                            I~/~               ~t          .I
                                                                                               f.~
                                                                                II
                                                                                                          I!
                                                                                ii         j               '
                                                                                                          I!
                                                                                jih ll.J_--3~
                                                                                1· i.il!                   t
                                                                                ·h!~
                                                                                                           i
                                                                                ~ !£
                                                                                lri                        .
                                                                                                          Ir
                                                                --~

                                                                                                           '
                                                                                                           ii
                   M1n:ipoot""'3                                                           c
                                                                                                          I!
                St'lftl~.,.1U1                                                             ~
                                                                            ~---er                         {
            200!llRCRoq_ ,
            &f"l(IClpl:t1dOcd1ri,V'OC"'                             e       ~:~~
                                                                    5~
                                                                     go! 'i
                                                                .§~ .~ E 8 :
                                                                ~           tt             ~w :E ~
      All lnsl:!ilotlons Subject                                            -       11'-             Ql ~
      To Aeld lnlpectlOno 111<1                                 a.~~~3      g:
        lrlspoctor ~ffl                                         ~~  ,..,::; ~ -

                                                                 '.'.? \  I ;.,, •
                                                                '~· 3£'. . ~ ·,.~      x1.:rj:
                                                                0 ~ ::]1~ I(:-;
                                                                ~I          . •
                                                                ~* i ~1 h
                                                                e• "     /                                 t

                                                                    FR ,. :
                                                                        /
                                                                                /' 2 [
                                                                /                                        . ,I
                                                                    :j,' 1314079                           '




155
                                                                SO!Z!0 t   ~
t\C1 .1 11•   .~I           • .   ~   l   .,, •'      $Ox&j 'Wl3 •lllll
V°:V\~ tt'          tll,   "'"="',..•        1~1
                                                   Un!J ;•~OUU!dS 096l:
                                                      l "'1•J        \rQ ., ,
                                                     ,)~U~P!Sa.ij   a1D/\!Jd
                                                          uUOWJIOH \.10"1'




                                                                                156
           Isl floor Told liolo 0..ris
                                                                                                                                                                                           ~
                                                                                                                                                                                           , . . . . , . . . . . . . - - . .... MIJti.t; .... ...... W . . . . . . . .
           '"' Gct094                                                                                                                                                                          ..... •"' ~ ar..... si.. . . . (CCill) v 114.., *'4nl
                                                                                                                                                                                               ~......, ~ ..... ._~. 0.1l~tS' .......
                                                                                                                                                                                               ,,,,.,.._.~ ..... :.- ........ 8'.0.CUAA•..._ f'et
                                                                                                                                                                                               ...... ,,.......... ,..... .. 12'ti- Q.t U..'4 ~ _,,. ...
                                                                                                                                                                                               . . . . . , . , . . . . , . . . tc ......    Olll..W•~•
                                                                                                                                                                                               ..   __
                                                                                                                                                                                          i     ·~sa,,...                  .......... ,,,.....,.,,11'..,..,
                                                                                                                                                                                               ................... ' fl ....... UJlQ. .,... .ncd
                                                                                                                                                                                               -  .... ~~'f/JMdlfttf1t_ . . .., . . . . .
                                                                                                                                                                                                ·--~-- . . -W'l.
      "* ...... Wf'IW\••~~ ... ....
                 ~ ... ~
              ...........
              ,........__,,,,           ~          ............
                                                     ........ ....
              ............
                        ,. ..           ~..,                .....
        . . ., ...   eca....,.n ....... _...._., , ,
      l.      ~""'-1-L                                              .




                                                                                                                                                                 0




                                                                                                                                                                 0


                                                                                                                                           a   I                              I
                                                                                                                                                                     l1J
                                                                                                                                          :,OJ
                                                                                                                                          -~-;==
                                                                                              ....                                        6'
                                                                                              ....
                                        S~.ar Woll Ott~n Cclcu'°UoM • t.toifl Hous~
                                                                        ..                            .......
                                                      ••-M ,.,...... 
                                                                                                                                                            -*-Wtocoltd.,tMol,tifOC'tlllli.UHO. IJ'lllwf-'lc.,i
                                                                                                                                                              1.ikwtlnq~~' ol~t'ldci!Mlt«'-oll~lltlll(IO
                                                                                                                                                              \l"l""'olwnims._'lfOf-.ltndbotl.




                                                                                                                    ~
                                                                                                                     I
                                                                                                                    J
                                                                                                                     I
      2                                                                                                          ~:to
      ...                                                                                                         ~
      ~,.
      ~
                                                                                                                 cg_,
                                                                                                                                               ~~~~~~~~~~--"CIJ
      !                                                                                                           7=·                           _,..
      ft-;
      -/
                                                                                                                    --  7·~

                                                                                                                 r4-'~
                                                                                                                 ~c

                                                                                                                 .--i   0      -1        ~~~~~~~~~--~~~~~~~----'CC

                                  I   4'..t'f        •<>r             I   .,, .....        14-.•1.eoc
                                  I   Exhibit 9




            159
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

       I hereby certify, in the performance of the functions of my office, that the attached instruments are full,
true and correct copies of the Town of Lakewood Village Stop Work Order dated March 14, 2014. The same
appear of record in my office and said documents are the official records from the public office of the Town
Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that 1am a lawful possessor and keeper of the records in said office.

       In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March , 2014.




                                                                                                          160
161
Exhibit 10




             162
STATE OF TEXAS                 )
                               )      CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON               )

        [ hereby certify, in the performance of the functions of my office, that the attached instruments are full ,
true and correct copies of the Town of Lakewood Village Stop Work Order dated March 13, 2014. The same
appear of record in my office and said documents are the official records from the public office of the Town
Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

        [n witness whereof I have hereunto set my hand and affixed the officfal seal of The Town of Lakewood
ViJlage this 26th day of March, 20 J 4.




                                                                                                            163
164
Exhibit 11




             165
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

       I hereby certify, in the performance of the functions of my office, that the attached instruments are full,
true and correct copies of the photograph taken of 3960 Spinnaker Run Pt. dated March 10, 2014. The same
appear of record in my office and said documents are the official records from the public office of the Town
Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.




                                             L~ell, TRMC, Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             State of Texas




                                                                                                           166
167
Exhibit 12




             168
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

       1 hereby ce1tify, in the performance of the functions of my office, that the attached instruments are fuJJ,
true and correct copies of the photographs taken of 3960 Spinnaker Run Pt. dated March 13, 2014. The same
appear of record in my office and said documents are the official records from the public office of the Town
Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.




                                             Linda As'beU, TRMC, Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             State of Texas




                                                                                                           169
170
171
172
173
174
•

    •
        -   •




                ·ii




                      175
~
    ..'
    ,,

'




          176
177
178
179
180
Exhibit 13




             181
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

       I hereby certify, in the performance of the ftmctions of my office, that the attached instruments are full,
true and conect copies of the photographs taken of 3960 Spinnaker Run Pt. dated March 14, 2014. The same
appear of rec01"d in my office and said documents are the official records from the public office of the Town
Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in said office.

       T further certify that T am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.




                                                                                                          182
183
184
185
186
Exhibit 14




             187
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

       I hereby ce1iify, in the performance of the functions of my office, that the attached insh·uments are full,
true and correct copies of the photographs taken of 3960 Spinnaker Run Pt. dated March 18, 2014. The same
appear of record in my office and said documents are the official records from the public office of the Town
Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       Jn witness whereof! have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.




                                             LilldaASbell, TRMC, Town ~ecretary
                                             Town of Lakewood Village
                                             Denton County
                                             State of Texas




                                                                                                           188
189
190
191
192
Exhibit 15




             193
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instrnments are full,
trne and correct copies of the Town of Lakewood Village Builder Registration for "3960 Spinnaker Run
Pointe". The same appear of record in my office and said documents are the official records from the public
office of the Town Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in said
office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that 1 am a lawful possessor and keeper of the records in said office.

       In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.




                                             ~ol DYdr-J,.9 o_Q
                                             ~ell, TRMC, Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             State of Texas




                                                                                                           194
                            BUILDER REGISTRATION APPLICATION

               /\ ! ;/                                     BlJll.D EH INFOliMATJOO



:~:~:-:::::t:-Ad_ iM~ I 1-1-E~_J__A~c...~~
              ;~~/*:y:fr _          . _~ _ vlAt- r~
                                                                                                                                                      !LJv.         )

llllll,UEl                         ~LJ-/J ~UUJ~-,4,t;-foc_....,_
                                                    , -                                                                 ------
l'llONEll                ~:f~~~)~~ti_MEMBERSllll'll. 
                         -~:; . -AS!aL!ifrJ-;;J ~ 6-1/J~IL?.--~- - -
l'llONE/I                1Pd~~b-df?--ME1v1n1msH11'11 _ _ Z/~-y_~~-                                                                           - -
                                              PROPERTY OWNF,J!SJNFOHJ\·IAI10N


PROPERTY            OWNEI~                                          /-IAAJ
OWNERS 1\DDnESS
& TEl.El'HONE/I


ADDIU:SS OF llOME TO IJlt: BUILT




ELEVATION GIHJUND Fl.OOll LEVEL

TOTAL SQUARE FOOTAGE




                                                                             Page 4




                                                                                                                                                              195
Exhibit 16




             196
                                           DR VOL OO_±?~PAGE 144
                                                                                                         J
                                                                                                             l

______JJ_O L

               STATE OF TEXAS      )
                                   )
               COUNTY OF TARRANT   )
                                                                         ·~-

                                                                         :,
                                                                               .......
                                                                                  {
                                               QUITCLAIM DEED                  _.,""-    526
                                                                                               .
                   'KNOW ALL MEN BY THESE PRESENTS:   That the UNITED STATES OF AMERICA,

               acting by and through the Secreta:r;y of the Apny, under and pursuant to the
               powers and authority contained in Public Law 85-500, approved 3 July 1958,
               party of the first part, for and in consideration of THIRTEEN THOUSAND FOUR
               IIDNDRED TWENTY EIGHT AND 17/100 DOLLARS ($13,428.17), to it in hand paid by
               Joe A. Reeves and wife, Ruth Gossett Reeves, party of the second part, the

               receipt of which is hereby acknowledged, does by these presents bargain,
               sell, remise, release and forever quitclaim, without warranty, express or
               implied, unto the party of the second part, their heirs, representatives
               and assigns, all that right, title and interest which the party of the first
               part has or may have had in or to the following described property situate,
               lying and being in the County of Denton, State of Texas, to-wit:
                                             A Portion of Tract E-424
                    A tract of land situated in the County of Denton, State of Texas,
                    being part of the Wm. M. Pea Survey (A-1044) and the John King
                    Survey (A-718), and being part of a 161 acre tract of land
                    acquired by the United States of America from Joe A. Reeves and
                    wife, Ruth Gossett Reeves, by deed dated 13 August 1953, and
                    recorded in Volume 390 at Page 493 of the Deed Records of Denton
                    County, Texas, said 161 acre tract being designated as Tract No.
                    E-424 for Garza-Little Elm Reservoir., Texas, and being more
                    particularly described as follows; From the northwest corner of
                    said Wm. M. Pea Survey, south 60°40 1 east, 540 feet to the point
                    of beginning, said point being the most northerly northwest
                    corner of said Tract E-424; Thence south 81°25 1 east, 917.8 feet
                    to a point; Thence south 66°25 1 east, 530.3 feet to a point;
                    Thence south 80°13 1 east, 138.5 feet to a point; Thence south
                    23°11 1 east, 478.1 feet to a point; Thence south 79°59 1 east,
                    190.1 feet to a point; Thence south 11°17 1 east, 604.8 feet to
                    a point; Thence north 43°45 1 east, 140 feet to a point in the
                    east boundary line of said Tract E-424; Thence along the common
                    line between said Tract E-424 and the tract of land acquired by
                    the United States of America from J. C. Olsen and designated as
                    Tract No. E-429-1, south 00°50 1 west, 265.8 feet to a point;·
                    Thence severing said Tract E-424 as follows: south 86°50 1 west,
                    139.0 feet t,o a 1 11 .:±rm pin; north 51°24 1 west, 100.3 feet to a
                    1 11 iron pin; north 22°23 1 west, 445.0 feet to a 1 11 iron pin;
                    north 28°05 1 west, 342.0 feet to a 1 11 _._iron pin; north 34°22 1
                    west, 278. 7 feet to a 1 11 iron pin; north 55°45 1 west, 323.0 ·
                    feet to a 1 11 iron pin; south 83°57 1 west, 294.6 feet to a 1 11
                    iron pin; south 41°00 1 east, 422.4 feet to a 1 11 iron pin;
                    south 20°44 1 east, 268.0 feet to a 1 11 iron pin; south 13°48'
                    west, 160.8 feet to a 1 11 iron pin; south 73°49 1 west, 347.4 feet
                    to a 1 11 iron pin; south 25°01 1 east, 426.5 feet to a 1 11 iron
                    pin; south 18°06 1 east, 534.6 feet to a 1 11 iron pin; south 38~33 1


                     west, 514.3 feet to a 1 11 iron pin; north 62°38 1 west, 557.4
                     feet to a 1 11 iron pin; south 88°23 1 west, 114.6 feet to a 1 11
                     iron pin; south 04°07 1 west, 90.0 feet to a 1 11 iron pin; south
                     71°271 east, 130.6 feet to a 1 11 iron pin; south 29°22 1 east,
                     349.8 feet to a 1 11 iron pin; south 30°29 1 east, -.393.6 feet to
                     a l" iron pin; south 26°17 1 west, 300.8 feet to a 1 11 iron pin;
                     south 32°53 1 east, 93.0 feet to a 1 11 iron pin; north 32°38 1
                  ·: east, 182.5 feet to a 1 11 iron pin; north 53°49 1• east, 331.5
                     feet to al" iron pin; north 80°35 1 east, 653.3 feet to a 1 11
                     iron pin; south 82°051 east, 226.5 i'eet to a 1 11 iron.pin;
                     north 22°21 1 west, 163.3 feet to a 1 1' iron pin; north 53°57 1
                     east, 432.6 feet to a 1 11 iron pin; south 24°05 1 east, 275.4
                     feet to a 1 11 iron pin; south 80°03 1 east, 212.0 feet to a 1 11
                     iron pin; south 13°19 1 east, 182.8 feet to a 1 11 iron pin;
                     south 13°41 1 west, 209.0 feet to a 1 11 iron pin; south 85°04 1
                     west, 217.4 feet to al" iron pin; south 04°49 1 east, 158.0
                     feet to a 1 11 iron pin; south 51°20 1 west, 149.4 feet to a 1 11
                     iron pin; south 21°51 r ·east, 243. 6 feet to a 1 11 iron pin;
                     south 04°301 west, 369.0 feet to a 1 11 iron pin; north 38°29 1
                     west, 492.3 feet to a 1 11 iron pin; south 19°03 1 west, 281.8
                     feet to a 1 11 iron pin; south 52°55 1 'west, 368.0 feet to a 1 11
                     iron pin; south 54°15 1 east, 330.0 feet to a 1 11 'iron pin;.
                                                                                                   197
 I   '
                                DR VOL 00463 PAGE 445
                                                                                                       "
                                                                                   VOL   463 PAGt445
      south.18°28 1 west, 198.0 feet to a 1 11 iron pin; south 80°431
      west, 'J.60.0 feet to a i 11 iron pin; north 59°221 west, .326.8
      feet to a 1 11 iron pin; south 15°41 1 east, 425.2 feet to a 1 11
      iron pin; south 60°37 1. west, 166.6 feet to a 1 11 iron pin;
      north 80°08' east, 180.0 feet to a 1 11 iron pin; south 43°40 1
      east, 1.3-1.0 feet to a 1 11 iron pin; south 25°00 1 east, 100 feet
      to a point in the co~on line between said Tract E-424 and the
      tract-of land acquired by the United States of .America from
      T. H. Purnell and designated as Tract No. E-415-3; Thence
      departing from said severance line, along said common line,
      west, 255.0 feet to the northwest corner of said Tract E-415-3;
      Thence along the common line betweeµ said Tract E-424 and the
      T. H. Purnell property, south 82°00 1 west, 120 feet to a
      point; Thence north 21°36 1 west, 157.6 feet to a point; Thence
      north 65°32' east, 469.9 feet to a point; Thence north 43°11 1
      west, 529 .. 1 feet to a point; Thence north 81°57 1 east, 488.4
      feet to a point; Thence north 39°07 1 east, 1508.1 feet to a
      point; The~ce south 78°41 1 west, 482.4 feet to a point; Thence
      south 60°40 1 west, 388.9 feet to a point; Thence south 42°01 1
      west, 504.6 feet_to a point; Thence north 26°47 1 west, 422.2
      feet to a point; Thence south 53°06 1 west, 977.5 feet to a
      point; Thence south 06°53 1 west, 396.2 feet to a point; Thence
      north 46°44 1 west, 237.3 feet to a point; Thence north 21°11 1
      east, 1081.8 feet to a point; Thence north .35~52 1 east, 492.7
      feet to a point; Thence north 68°49 1 west, 682.1 feet to a
      point; Thence north .30°10 1 east, 623.1 feet to a point; Thence
      south 57°41 1 east, 848.4 feet to a point; Thence north 06°20 1
      east, 619.4 feet to a point; Thence north 51°25 1 west, 592.3
      feet to a point; Thence north 53°40 1 east, 628.5 feet to a
      point; Thence north 50°35 1 west, 1346.1 feet to the point of
      beginning, containing 108.25 acres, more or less.
Subject to the following: ·
     (l)· There shall be reserved to-the Government the perpetual right and
easement to occasionally overflow, flood, and submerge the herein described
lands below an elevation of 537 feet, mean sea level, there being 59.70 acres,
more or less, lying below said elevation.
     (2) In connection with the above reserved easement, no structure for
human habitation shall be constructed or maintained on the herein described
lands below an elevation of 5.37 feet, mean sea level.               .
     (J) With respect to said land and in connection with.the above reserved
rights and easements, the written consent of the representative of the United
States in charge shall be obtained for the type and location of any structure
and/or appurtenances thereto now existing or to be erected or constructed     ·
below an elevation of 537 feet, mean sea level.
     (4) ·There shall be reserved to the.Government the perpetual right to
maintain mosquito control and to enter upon the said land for this purpose
below an elevation of 537 feet, _mean sea level.
     (5) Existing easements for public roads, highways, public utilities
and pipelines.
      TO HAVE .AND TO HOLD the foregoing described premises, together with

all and singular the rights, privileges and appurtenances thereto in anywise
belonging, unto the party of the second part, their heirs, representatives ·
                                                                                         .
and assigns forever, subject, however, to the restrictions, reservations and

conditions hereinbefore set out and any existing encumbrances.

      IN WITNESS WHEREOF the party of the first part has caused these
                                                        WilberV. Bruck&r
presents to be executed in its name by
                                         ~


Sec.r£>1!R.i:>v ~:[ the Army this.2o~~y of'                                        19~b.
              (

              '                                    UNITED STATES OF .AMERICA



                                               .
                                                -~uR&~.e~   Wilber M. Brucker     .    .
                                                            Secretary of the .Army . -
B'l'A'l'E Oli~ ViRGINIA      )
                             ) SS
COUNTY OF .ARLINGTON         )
      BEFORE ME, a Notary Public in and        fo~   the State of Virginia, CountY. of
                       :~


.Arl~ngton,       persbnally appeared    ~~:)u~                                     , to me
                     .                   and officer whose name is subscribed:ter the
known
   . to be            .
                  the identical person
                                                        .                      .
foregoing     instrumen~                           ..
                            and acknowledged to me.that he executed the said

instrument for the purpose and consideration.iherein
                                            . .      expressed and in th;
                                                                                                 198
                                                             DR VOL 00463 PAGE 446


            i-

            VOL
                     capacity therein stated and as the act and deed of the United States of

                     .America.
                             GIVEN UNDER MY HAND AND SEAL "OF OFFICE this _ _-.,,c.)..:::d;...;:~~.;__-- day of

                             ~.J/4-                                  19£!.
                                                                                    NOT.ARY PUBLIC IN AND FOR
                                                                                    COUNTY OF .ARLINGTON,
                                                                                    STATE OF VIRGINIA




                    State of Virginia
                    M.yC~mmissi~n EXi)ires         J.7 -Sept ..   lQG~. _


       FILED FOR RECORD: 19' day of~:~ A•D.1961 atL(j :/O o'clock
       RECORDED:
       By:
                        p?S-day of:/,                               ~
                                 -(?~ ~'A.J. Barnett,Clerk County ---..:. •
                                                                            .M.
                                           A.D .1961 at7".· t> o o'clock C1 M

~~~--~=::::='.:::::::::::::::::::'.:'.'.".::::::::::::::::=·=:::::::::::=D~e~put
                                                                                   "=   Court, Denton Coun!y. Texas
            111




                                                                                                                      199
Exhibit 17




             200
                                                                                                    10-A


                                     Denton County
                                   Commissioners Court
                                       __J~_n_26, 2()10__
                                                             Date      \Q rC045
                                        Court Order Number

The Order:




                      Mary Horn                                             Abstain
                                                                                 No
                                                                             Absent

Commissioner Pct No 1                Yes    'ji_                      Commissioner Pct No 2         Yes    )(
Hugh Coleman                      Abstain                             Ron Marchant               Abstain
                                      No                                                             No
                                  Absent                                                         Absent

c_oJJJmlssioner Pct No.   3          Yes    'h_                       Cgmo:dssJQ11er_PclN_o .4      Yes    ~
Bobbie J_ Mitchell                Abstain                             Andy Eads                  Abstain
                                      No                                                             No
                                  Absent                                                         Absent

                                            Motion Carried             5 -Q - 0
          Other Action: Pulled from Consent                            No Action __ Postponed __


      BY ORDER OF THE COMMISSIONERS COURT:                            ATTEST:




   Assistant District Attorney




                                                            /'
                                             .-    ')   ~        .,
                                             Oerilun County_-.·
                                              -', ,        _,
                                                                                                            p. 165   or 220


      ----------------~-----'----·---·                                                                               201
                                                        RESOLUTION

      APPLYJNG SUBCHAPTER F. CHAPTER 233, TEXAS LOCAL GOVERNMENT CODE,
      TO CERTAIN RESIDENTIAL CONSTRUCTION IN UNINCORPORATED AREAS OF
                 DENTON COUNTY - BEGUN AFTER FEBRUARY I, 2010

              WHEREAS, the Texas Legislature passed HB 2833 during the 81" Regular Session,
      codified in Sections 233.151through233.157 of the Texas Local Government Code, to provide
      for the health, safety and general welfare of all Texans through home construction standards in
      the unincorporated areas of counties, and

           WHEREAS, the citizens of Denton County desire the construction of quality housing
     and wholesome living environments for its citizens living in unincorporated areas.

             NOW, THEREFORE, BE IT RESOLVED, that we, the Commissioners Court of
     Denton County, in accordance with Section 233.153, Texas Local Government Code, order that
     construction of a new single-family house or duplex on a vacant lot begun after February !,
     2010, in the unincorporated areas of Denton County must conform to either the version of the
     International Residential Code published as of May 1, 2008 or the version of the International
     Residential Code that is applicable in the City of Denton, Texas; and

             FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233.153,
     Texas Local Government Code, any construction of an addition to an existing single-family
     house or duplex, if the addition will increase the square footage or value of the existing
     residential building by more than 50 percent, begun after February I, 2010, in the unincorporated
     areas of Denton County must conform to either the version of the International Residential Code
     published as of May. 1, 2008 or the version of the International Residential Code that is
     applicable in the City of Denton, Texas; and

             FURTHERMORE, BE IT RESOLVED, that notwithstanding the above language and
     in accordance with Section 233. 153(c), if the above described construction occurs in the
     extraterritorial jurisdiction of a municipality that has adopted a building code for the
     municipality's extraterritorial jurisdiction, the building code adopted by the municipality controls
     and building code standards under Subcbapter F of Section 233.153 of the Texas Local
     Government Code have no effect in that municipality's extraterritorial jurisdiction.

            FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233.154(a),
    Texas Local Government Code, a minimum of three inspections must be performed to ensure
    substantial building code compliance in the construction of a new single-family house or duplex
    or the construction of an addition to an existing single-family house or duplex begun after
    February l, 2010, in the unincorporated areas of Denton County. The three required inspections
    during the construction project, as applicable must be performed at (l) the foundation stage,
    before the placement of concrete; (2) lhe framing and mechanical systems stage, before covering
    with drywall or other interior wall covering; and (3) completion of construction of the residence.
    For remodeling construction to an existing residence in which the structure's square footage or
    value will increase by more than 50 percent, the iµspection requirements must be performed as
                                                               ,'.,'·;!.'



    Resolution -Certain Residential Construction in Unincorporai~ Areas of Denton County·
    Chapter 233 Tex. L-OC. Gov't Code                                                         ·Page I of3




__________________.......                                  ~::~_',..~·~ .    ------------------             202
   -·   -·,--~~--·---------------------~




  necessary based on the scope of work of the construction project. The builder is responsible for
  contracting to perfollll the required inspections with (I) licensed engineer; (2) a registered
  architect; (3) a professional inspector licensed by the Texas Real Estate Commission; (4) a
  plumbing inspector employed by a municipality and licensed by the Texas State Board of
  Plumbing Inspectors; (5) a building inspector employed by a political subdivision; or (6) an
  individual certified as a residential combination inspector by the International Code Council. A
  builder may use the same inspector for all the required inspections or a different inspector for
  each required inspection; and

         FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233.154(b),
 Texas Local Government Code, a builder perfolllling construction of a new single-family house
  or duplex or the construction of an addition to an existing single-family house or duplex begun
 after February I, 2010, in the unincorporated areas of Denton County must, prior to beginning
 the construction project, provide notice to the Director of Public Works/Engineering. The
 Denton County Commissioners Court prescribes the Notice of Residential Construction in
 Unincorporated Areas attached to this Resolution as the required Notice. The notice must
 include (I) the location of the new residential construction; (2) the approximate date by which
 the new residential construction will be commenced; and (3) the version of the International
 Residential Code that will be used by the builder to construct the new residential construction,
 and

         FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233.!54(c),
 Texas Local Government Code, not later than the I 0th day after the date of a final inspection, a
 builder perfolllling construction of a new single-family house or duplex of the construction of an
 addition to an existing single-family house or duplex begun after February I, 2010, in the
 unincorporated areas of Denton County must submit notice to (I) the Director of Public
 Works/Engineering and (2) the person for whom the new residential construction is being built,
if different from the builder, stating whether or not the inspection showed compliance with the
building code standards applicable to that phase of construction. The Denton County
Commissioners Court prescribes the Notice of Residential Construction Inspection Compliance
in Unincorporated Areas attached to this Resolution as the required Notice.




HUGH COLEMAN, COMMISSIONER
PRECINCT I

Resolution-Certain Residential Construction in Unincorporated Areas of Denton County·
Chapter 233 Te.. Loo. Cl<>v't Code                                                      - Page2of3




                                              ---~ ...        --....,.,---------------------
                                                                                        203
                                                                                        OMMISSIONER




   AITEST:




Resolution-Certain Residential Construction in Unincorporated Areas of Denton County-
Chapter 233 Tex. Loe. Gov't Code
                                                                                                 • Page3 of3




                                                                                                               204
---·-···············---------------------------

                                                        DENTON COUNTY

                                 NOTICE OF RESIDENTIAL CONSTRUCTION
                                      IN UNINCORPORATED AREA



      BUILDER/ CONTRACTOR INFORMATION



      BUSINESS ADDRESS:                                            MAILING ADDRESS (IF DIFFEREITT):




      PHONE NUMBER:

      FAXNUMBER: _ _ _ _ _ _ _ _ _ _ CONTACTPERSON: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




       PROJECI !NFORMAJION

       TYPE OF CONSTRUCTION: (CHECK ONE)
       C ] New Residential Consfruction on Vacant Lot
       [ J Addition to an Existing Residential Unit

        LOCATION ADDRESS (INCLUDINO ZIP CODE}:             OR   LOT AND BLOCK# _ _ _ _ _ _ _ _ _ __

                                                                SUBDIVISION: _ _ _~---------

                                                                SURVEY: - - - - - - - - - - - - - -

                                                                TRACT: - - - - - - - - - - - - - -
     PLANNED DATE TO BEGIN CONSTRUCTION: - - - - - - - - - - - - - - - - - - - - - - -


     RESIDENTIAL CODE TO BE USED IN CONSTRUCTION: (CHECK ONE}
     [ JINTERNATIONAL RESIDENTIAL CODE ·published May I, 2008
     [ ] INTERNATIONAL RESIDENTIAL CODE- applicable lo Denton




     AUfHORIZBD REPRESENTATIVE SIGNATURB                   PRINTED NAME                               DATE




                                                                                                             205
                            DENTON COUNTY NOTICE OF RESIDENTIAL
                            CONSTRUCTION INSPECTION COMPLIANCE                                                 Received
                                  IN UNINCORPORATED AREA
                                                                                                               Permit#


   !NSPECTQR INFORMATION



  BUSINESS ADDRESS:                                                           MAILING ADDRESS (IF DIFFERBNn




 PHONBNUMBER: - - - - - - - - EMAJLADDRESS: - - - - - - - - - - - - - - - -

 FAX NUMBER:      ----~----                           PROPESSJONALltEOJSTRATION (TYPEAND#j _ _ _ _ _ _ _ __




   PBOJECT INFORMATION
   DATEOFINSPECTION: - - - - -                         TYPEOFCONSTBUCTION: (CHECK ONE)

   LOCATION                                            [ ] New Residential Construction on Vacant Lot
   ADDRESS: - - - - - - - - -                          [ ] Addition to an Existing Residential Unlt


                                                       RESIDEIIT!AL CODEUSED JN CONSTRUCfION: (CHECK ONE)

                                                       [ ] INTERNATIONAL RESIDENTIAL CODE-published May I, 2008
  OR LOT AND BLOCK# - - - -                            [ ] INTERNATIONAL RESIDENTIAL CODE- applicable in Denton

  SUBDMSION: - - - - - - - -                          CONSTRUCTION PHASE: (CHECK ONE)
  SURVEY: _ _ _ _ _ _ _ _ __                          [ ] FOUNDATION STAGE (before placement of concrete)
                                                      [ ] FRAMING AND MECHANICAL SYSTEMS STATE (before covering
  TRACf: _ _ _ _ _ _ _ _ _                        ~
                                                        with dcywall or othor interior wall covering)
                                                      [ ) COMPLETION

INSPECTION CONCLUSION
At the indicated stage ofconstruction, theproJectindicate.d above is: (check one)

[ ] IN COMPLIANCE
[ ] NOT IN COMPLIANCE

with the residential code used in construction.

COMMENTS:




SIONATIJRE OF INSPECTOR                                             PRINTED NAME                        DATE




                                                                                                                          206
·----         ·~--~,~·'   ___... ___________________________
                              ..,                                                                         ~.~----·




                                                                                               10-A




                                           AGENDA PLACEMENT MEMO
                  DATE:               Jan 22, 2010 ·
                  TO:                 Commissioners Court
                  FROM:               Bennett Howell
                  SUBJECT:            Resolution - Residential Construction in Unincorporated Areas of
                                      Denton County


                 REQUESTED ACTION/RECOMMENDAI!QN

                Approval of a resolution applying Subchapter F, Chapter 233, Texas Local
                Government Code, to certain residential construction in unincorporated areas of
                Denton County - begun after February 1, 2010, and any appropriate action.




                The Texas State Legislature enacted HB 1038 during the 80th Regular Session,
                effective September 1, 2007, that provided criteria for the inspection of homes which
                heretofore were not subject to the inspection codes of a municipality. The
                requirements of this bill was supposed to result in homes that were in greater
                compliance with the accepted residential building standards, safer and with fewer
                construction defects.

                The Legislature also created the Texas Residential Construction Commission (TRCC)
                to oversee this new law. The TRCC was also supposed to license builders, monitor
                compliance and store the Inspection records.

                The Legislature during the 81st Regular Session passed HB 2833 which essentially
                eliminated the TRCC and placed the responsibility on the county government to
                ensure residential home builders were complying with HB 1038. However, HB 2833 did
                provide counties with the authority to enact building codes, inspect the structures or
                require the builders to provide inspection documentation, it specially stated that
                counties cannot charge a fee for this service.

                This proposed Resolution provides that the County will be the depository for the home
                inspection documentation for homes constructed after February 1, 2010. Home
                builders will be required to notify the County when construction is going to begin and
                submit documentation that the inspections were made in accordance with HB 2833.


                OPERATIONS AND M,~-·~---+,'-'---~·---·-----------------
----   ..............   -


                            were supposed to be occurring prior to 2007.


                            l.E~[>._LJNEORMATION

                            The Legal Department has worked closely with the Public Works Department on this
                            Resolution.


                            E!/llANclAl..JMl'AcT
                            This Resolution will not have any financial impact on the County or the home builder.




                            The Resolution has an effective date of February 1, 2010.


                            PRECEDJN~_CQIJRT       ACI1QN
                            None




 Jan 22, 2010 8:20 AM                                          Denloh Counfy"                                 p. 167 or 220


                                                                                                                       208
                                                                                                                 10-A


                                                               Denton County
                                                             Commissioners Court
                                      Request For Agenda Placement
                 Submitted By:          Bennett Holvell                        Requested Agenda Date:    Jan 26, 2010
                 Department:            Pu bile Works/Engineering              Grouping:                 PUBLIC WORKS



                       Specific Agenda Wording:
                       Approval of a resolution applying Subchaptcr F, Chapter 233, Texas Local Government Code, to certain
                       residential construction In unincorporated areas of Denton County begun after February 1, 2010, and
                                                                                                e


                       any appropriate action.




                                                  APPROVAL FLOW
                  10 - A - Resolution - Residential Construction in Unincorporated Areas of Denton
                                                        County




                                                                              .
Jan 22, 2010 8:20 AM                                            Den.tori ~Ouilt~·-                                            p. 164   or 220


                                                 -·~~----·~'"'-· ~~j~~~.:...· ....~·>'
                                                                                         .1l'

                                                                                                ---~                                    209
Cl~H fl FIED COPY CERTIFJC/\TE
STATE OF TEX/\S, COUNTY OF DENTON
I, CYNTHIA MITCHELL, County Cleric o f Donlon County,
·1exas clo hereby certify that this Is a true & correct
cor y as same appears of re ord In my olfice.
Wilnr.ss my hn                          of office on

                 Cynthia Mitchell
                 Denton County Clerkt      j
                                                   210
                 By Deputy     \~ I
                                               \
Exhibit 18




             211
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

       l hereby certify, in the performance of the function s o f my office, that the attached instruments are full ,
true and correct cop ies of Denton County Noti ce lo Home Builders and Home Buyers. The same appear of
record in my office and said docume nts are the o ffici al records from the publ ic office of the Public Works
Department of Denton County, Texas, and arc kept in said o ffice.

       [ fu11her certify that I am the Director of Public Works for Dento n County, Texas, that I have lega l
custody of sa id records, and that I am a lawful possessor and keeper of the records in sa id office.

       ln w itness whereof I have here unto set my hand this I st day of Apri l, 20 14.




                                              Bennett C. Howel l TIT, P E, C F
                                              Denton County
                                              State o f T exas




                                                                                                               212
{

                                                            Denton Count~
                                                     Ucparhncnt of Public Works
      ~
          -
      . .....                                            Enginccrin~ Division
    . /                             1505 East McKinney Street, Suite 175 - Denton, Texas 76209
    ... .
    ~ ~                                       9.. 0.349.3250 phone - 940.3-49.299 l fax
                                                       \VWW .dcntoncounty .com

                ..'8 -tl>
                      . ... ~-



                                              NOTICE
                                   Ho1ne Builders and Home Buyers

                On Januar) 26. 20 I 0. Denton Count) Commissioners Court apprm cr\: t.:uvering wi th drywall
                                     or other interior vvall covering: anf




               o   For remodeling prujccb Lhat med the definition of this resolution, the
                   number or inspecti ons arc ba!->l.!0 0 11 the scope or work or the projt:ct

    Who performs these inspections'?

       •   Licensed Engineer:
       •   Registered Architect:
       •   Profess ional lnspl'Ctor liccn::.ed b) the Texas Real Estate Comm issio n:
       •   Plumbing Inspector employed by a municipulity and licensed by Lhe Texa a residential combination inspcCtl)r hy the Internal Code
           Counci l.
       •   The builder rnuy use the s;,.1111e inspector ror all th\.! n.:quired inspec tio ns or a
           different inspector for each required inspection.

    Who receives the   documentation~>


       •   lh.: builder shall provide the inspection informati on to the home buyer and
           Denton Coumy Public Works.
       •   The rcquireJ fbrm s me attacht.:d to this Notice.

              o    The builder uses tht: lirst form Lo nntil) the County spcc ilieall~·:
                      • Location of the new residential co nstruction
                      • /\pproximutc Jatc b~ \\hich lhi.! construction ''il l he commenced
                      • The \'crsion or the International Res identia l Code used to construct
                          the hl)J1le
              o    The bui lder uses the second form lo tloc wnent the inspections.




                                                                                                     214
                                                       RESOLUTION

 APPL YING SUBCHAPTER F. CHAPTER 233, TEXAS LOCAL GOVERNMENT CODE,
 TO CERTAIN RESIDENTIAL CONSTRUCTION IN UNINCORPORATED AREAS OF
             DENTON COUNTY - BEGUN AFTER FEBRUARY 1, 2010

         WHEREAS, lhe Texas Legislature passed HB 2833 during the 81sl Regular Session,
 codified in Sections 233. 15 1 through 233.157 of the Texas Local Government Code, to provide
 for the health, safety and general welfare of all Texans through home construction standards in
 the unincorporated areas of counties, and

       WHEREAS, the citizens· of Denton County desire the construction of quality housing
 and wholesome living environments for its citizens living in unincorporated areas.

         NOW, THEREFORE, BE IT RESOLVED, that we, the Commissioners Court of
Denton County, in accordance with Section 233. J 53, Texas Local Government Code, order that
construction of a new single-family house or duplex on a vacant lot begun after February I,
20 I 0, in the unincorporated areas of Denton County must conform to either the version of the
lnlemational Residential Code published as of May 1, 2008 or the version of the International
Residential Code that is applicable in the City of Denton, Texas; and

        FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233.153,
Texas Local Government Code, any construction of an addition to an existing single-family
house or duplex, if the addition will increase the square footage or value of the existing
residential building by more than 50 percent, begun aft.er February I , 2010, in the unincorporated
areas of Denton County must conform to either the version of the International Residential Code
published as of May . 1, 2008 or the version of the Lntemational Residential Code that is
applicable in the City of Denton, Texas; and

        FURTHERMORE, BE IT RESOLVED, that notwithstanding the above language and
in accordance with Section 233. 153(c), if the above described construction occurs in the
extraterritorial jurisdiction o f a municipality that has adopted a building code for the
municipal ity's extraterritorial jurisdiction, the building code adopted by the municipality controls
and building code standards under Subchaptcr F of Section 233 .153 of the Texas Local
Govenunent Code have no effect in that municipality's extratenitorial jurisdiction.

        FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233.154(a),
Texas Local Government Code, a minimum of three inspections must be performed to ensure
substantial building code compliance in the construction of a new single-family house of duplex
or the construction of an addition to an existing single-family house or duplex begun after
February I, 20 I 0, in the unincorporated areas of Denton County. The three required inspections
during th e constructi on project, as applicable must be performed at (I) the foundation stage,
before the placement of concrete; (2) the framing and mechanical systems stage, before covering
with drywall or other interior wall covering; and (3) completion of construction of the residence.
For remodeling construction to an existing residence in which the structure's square footage or
value will increase by more tJ1an 50 percent. the inspection requirements must be perform~d as

Resolution - Certa in R~iden tial Constniction in Unincorporated An.'llS of Denton County ·
Chapa..,. 233 Te.\. Loe. Gov·t Code                                                           · Page l of 3




                                                                                                              215
 necessary based on the scope of work of the construction project. The builder is responsible for
 contracting to perform the required inspections with (I) licensed engineer; (2) a registered
 architect; (3) a professional inspector licensed by the Texas Real Estate Commission; (4) a
 plumbing inspector employed by a municipality and licensed by the Texas State Board of
 Plumbing Inspectors; (5) a building inspector employed by a political subdivision; or (6) an
 individual ce1tified as a residential combination insp~tor by the International Code Council. A
 builder may use the same inspector for all the required inspections or a different inspector for
 each required inspection; and

         FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233. I 54(b),
 Texas Local Government Code,~ builder perfonning construction of a new single-family house
 or duplex or the construction of an addition to an existing single-fami ly house or duplex begun
 after February I , 20 10, in the unincorporated areas of Denton County must, prior lo beginning
 the construction project, provide notice to the Director of Public Works/Engineering. The
 Denton County Commissioners Court prescribes the Notice of Residential Construction in
 Unincorporated Areas attached to this Resolution as the required Notice. The notice must
 include (1) the location of the new residential construction; (2) the approximate date by which
 the new residential construction will be commenced; and (3) the version of the International
 Residential Code that will be used by the builder to construct the new residential construction,
 and

         FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233 . 154(c),
                                                        111
Texas Local Government Code, not later than the I 0 day after th e date of a final inspection, a
builder performing construction of a new single- fami ly house or duplex of the construction of an
addition to an existing single-family house or duplex begun after February 1, 2010, in the
unincorporated areas of Denton County must submit notice to (1) the Director of Public
Works/Engineering and (2) the person for whom the new residentiaJ construction is being bui lt,
if different from the builder, s tating whether or not the inspection showed compliance with the
building code standards applicable to that phase of construction. The Denton County
Commissioners Court prescribes the Notice of Residential Construction Inspection Comp liance
in Unincorporated Areas a ttached lo this Resolution as the required Notice.

      IN WITNESS THEREOF, we have hereunto set our hands and caused the great seal of
DcntonCountytobeaffixedthis ,-XL dayof J.,,,,, ,_,        ,2010.

         ADOPTED fN OPEN COURT the _j!::._ day of January, 2010 upon Motion made by
    )Ji/itc  I;/~;/
               //i        and seconded by     4',, /, cr-1->~                 , and
J       members      of   the court being [           'and   voti0                             /1   ,



                                         MARY HOn..-•~'-J


H GH COLEMAN. COMMISSIONER
PRECINCT I

Rc:solution - Ct:nain Residential Construction in Unincol'J'Or.itcd Areas of Denton County -
Chapter 233 Tt:x. Loe. Gov't Code                                                                       · Pugc 2 of 3




                                                                                                                        216
                                                                                           MMISSJONER




 AITEST:

 CYNTH IA MITCHELL, County Clerk and Ex-Officio
 Clerk oft  mmissioners Court of Denton ~oµ1'1..9'                              ,
                                                         ("_ - .......
                                                                   - ~r....'•       '\

                                                                        ·....




Rcsoluoon - Certain Residential Construction in Unincorporated   Are~   ofDcnion County·
Chapter 233 Tex . Loe Gov't Code                                                                    ·Page 3 of3




                                                                                                                  217
                                                   DENTON COUNTY
                                                                                                 Received
                           NOTICE OF RESIDENTIAL CONSTRUCTION
                                IN UNINCORPORATED AREA                                           Permit #




 BUILDER I CONTSACTOR INFORMATION



 BUSINESS ADDRESS:                                             MAILING ADDRESS (IF DIFFERENT):




PHONE NUMBER:

FAX NUMBER: _ _ _ __ _ _ __ _ CONTACT PERSON: _ _ _ _ _ _ __ _ __ __ __ _ __




  PROJECT JNFORMA TJON

  lYPE OF CONSTRUCTION: (CHECK ONE)
  [ ] New Residential Construction on Vacant Lot
  [ ) Addition to an Existing Residential Unit

   LOCATION ADDRESS (INCLUDING ZIP CODE):             OR    LOTANDBLOCK# _ _ _ _ _ __ _ __ __

                                                            SUBDIVISION: _ _ __ _ _ _ _ _ _ _ __

                                                            SURVEY: -------------~

                                                            TRACT: -   -   - - --   - - - - - --            --

PLANNED DATE TO BEGIN CONS'ffiUCTION :



RESIDENTIAL CODE TO BE USED IN CONSTRUCTION: (Cl:fECK ONE)
( J!NTERNATl ONAL RESIDENTIAL CODE -published Moy I, 2008
[ ] INTERNATIONAL RESIDENTIAL CODE - applicable in Denton




AtrrHORJZED REPRESENTATJVE SIGNATURE                  PRINTED NAME                                          DATE




                                                                                                                   218
                           DENTON COUNTY NOTICE OF RESIDENTIAL
                           CONSTRUCTION INSPECTION COMPLIANCE                                                     Received

                                 IN UNINCORPORATED AREA
                                                                                                                  Permit#


  INSPECTOR INFQRMATIQN




 BUSINESS ADDRESS:                                                              MAILING ADDRESS (IF DlfFERENT):




FAX NUMBER: ----------PROFESSIONAL REGISTRATION (TYPE AND#) _ _ _ _ _ _ _ _ __




  PROJECT JNFQRMATION
  DATE OF INSPECTION: - - - - -                         TYPEOFCONSTRUCTION: (CHECK ONE)

  LOCATION                                              [ JNew Residential Construction on Vacant Lot
  ADDRESS: - - - -- - - --                              [ ) Addition to an Existing Residential Unit


                                                        RESIDENTlAL CODEUSED IN CONSTRUCTION: (CHECK ONE)

                                                        [ ) INTERNATIONAL RESIDENTIAL CODE- published May 1, 2008
  OR     LOT AND BLOCK# _ _ __                          ( ) INTERNATIONAL RESIDENTIAL CODE - applicable in Denton

  SUBDIVISION:-- - - - - - -                            CONSTRUCTION PHASE: (CHECK ONE)
  SURVEY: _ _ _ _ __ _ __ _                             [ ) FOUNDATION STAGE (before placement of concrete)
                                                        [ ) FRAMING AND MECHANICAL SYSTEMS STATE (before covering
  TRACT:                                                   with drywall or other interior wall covering)
             - - - - - -- - --                          [ ) COMPLETION

INSPECTION CONCLUSION

At the indicated stage of construction, the project indicated 11bove is: (check one)

( J lN COMPLIANCE
[ ) NOT IN COMPLIANCE

with the residential code used in construction.

COMMENTS:




SIGNATURE OF INSPECTOR                                                PRINTED NAME                          DATE




                                                                                                                             219
Exhibit 19




             220
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instrnments are full,
trne and correct copies of the Town of Lakewood Village Ordinance 08-06. The same appear of record in my
office and said documents are the official records from the public office of the Town Secretary of the Town of
Lakewood Village, Denton County, Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that 1 am a lawful possessor and keeper of the records in said office.

       In witness whereof I have hereunto sel my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.




                                                                                                           221
                       TOWN OF LAKEWOOD VILLAGE, TEXAS

                                   ORDINANCE NO. 08·06

 AN ORDINANCE OF THE TOWN OF LAKEWOOD VILLAGE, TEXAS,
REGULATING SUBDIVISIONS AND OTHER PROPERTY DEVELOPMENTS,
PROVIDING FOR PRELIMINARY PLATS, FINAL PLATS, MINOR PLATS,
VACATION OF PLATS, REPLATS AND AMENDMENT OF PLATS; PROVIDING
FOR DEVELOPMENT PROCESS; PROVIDING FOR STANDARDS AND
REQUIREMENTS; PROVIDING FOR STREETS AND DRAINAGE, WATER AND
SEWER INFRASTRUCTURE; PROVIDING SEVERABILITY CLAUSE; PROVIDING
SAVINGS CLAUSE; PROVIDING A PENALTY NOT TO EXCEED THE SUM OF
TWO THOUSAND DOLLARS ($2,000.00) FOR EACH OFFENSE AND A SEPARATE
OFFENSE SHALL BE DEEMED COMMITTED EACH DAY DURING OR ON WHICH
A VIOLATION OCCURS OR CONTINUES; PROVIDING A REPEALER; AND
PROVIDING AN EFFECTIVE DATE.


       WHEREAS, the Town Council ("Town Council") desires to review for approval or
disapproval plan, plats, and replats filed with the Town as authorized by Chapter 212, Tex. Loe.
Gov. Code (Vernon), as amended; and

        WHEREAS, the Town Council finds that there is a public necessity requiring adoption
of this Ordinance, said public necessity being the need to establish rules and regulations for
subdivisions and property development; and

        WHEREAS, the Town Council is authorized and empowered to or require the developer
to (i) design, install or improve streets, roads, water and a sanitary sewer systems within the
Town by constructing, extending, or enlarging such system, and is further authorized to adopt
any rules and regulations appropriate to the exercise of such powers, and to (ii) protect the
public health, welfare and safety of the citizens of the Town; and

        WHEREAS, the Town Council hereby finds that the adoption of this Ordinance is in the
best interests of the health, safety and welfare of the citizens of the Town.

    NOW, THEREFORE, BE IT ORDAINED BY THE TOWN COUNCIL OF THE
TOWN OF LAKEWOOD VILLAGE, TEXAS :



                                 ARTICLE I. IN GENERAL

Sec. 1. Short title.

    The following regulations are hereby adopted and shall be known and may be cited as "Town
of Lakewood Village Subdivision and Property Development Regulations."




                                                                                                   222
Sec. 2. Definitions.

    The following words, terms, and phrases, when used in this chapter, shall have the meaning
ascribed to them in this section, except where the context clearly indicates a different meaning.
Words not specifically defined shall have the meanings given in Webster's Ninth New Collegiate
Dictionary, as revised.

    Accessory structure or building shall mean a subordinate structure or building customarily
incident to and located on the same lot occupied by the main structure or building.

    Applicant shall mean the owner(s) of the property to be developed.

    Bond shall mean any form of security, including a cash deposit, surety bond, or instrument of
credit in an amount and form approved by the Town.

    Building shall mean any structure designed or built for the support, enclosure, shelter or
protection of persons, animals, chattel or property of any kind.

    Town means Town of Lakewood Village.

    Town Council means Town Council of the Town of Lakewood Village.

    Town standards shall mean those standards and specifications, together with all tables,
charts, graphs, drawings and other attachments hereinafter approved and adopted by the Town
Council, which may be amended from time to time, and are administered by the Town staff for
the construction and installation of streets, sidewalks, drainage facilities, water and sanitary
sewer mains and any other public facilities. All such facilities which are to become the property
of the Town upon completion must be constructed in conformance with these standards.

   Construction plans shall mean the maps, drawings and technical specifications, including bid
documents and contract conditions, where applicable, which provide a graphic and written
description of the character and scope of the work to be performed prepared for approval by the
Town for construction.

    Cross drainage shall mean a defined waterway course, approximately perpendicular to the
proposed roadway, which requires the construction of a bridge, pipes or box culvert, or other
structure to conduct drainage under the roadway.

    Developer shall mean any person, corporation, governmental or other legal entity engaged in
the development of property by improving a tract or parcel of land for any use. The term
"developer" is intended to include the term "subdivider."

    Development shall mean the construction of one (1) or more new buildings or structures, or
the structural alteration, relocation or enlargement of one (1) or more new buildings or structures
of an existing building or structure on one (l) or more building lots or sites, or the installation of
site improvements.


Ordinance 08-06 /Subdivision                                                              Page2 of23


                                                                                                         223
    Easement shall mean a grant by a property owner to the public, a corporation, or persons for
a general or specific use of a defined strip or parcel of land, for such purpose as the installation,
construction, maintenance and/or repair of utility lines, drainage ditches or channels, or other
public services, the ownership or title to the land encompassed by the easement being retained by
the owner of the property.

   Engineer shall mean any person duly authorized under the Texas Engineering Practice Act
(V.A.C.S. art. 3271a), as amended, to practice the profession of engineering.

    Engineering plans shall mean the maps and drawings required for plat approval.

    Lot shall mean an undivided tract or parcel of land having access to a street, which is
designated as a separate and distinct tract or lot number or symbol on a duly approved plat filed
of record. The terms "lot" and "tract" shall be used interchangeably.

    Off-site shall mean any premises not located within the property to be developed, regardless
of ownership.

    Owner shall mean any persons, firm or corporation having legal title to the property.

    Plat shall mean a map representing a tract of land showing the boundaries of individual
properties and streets or a map, drawing, chart, or plan showing the layout of a proposed
subdivision into lots, blocks, streets, parks, school sites, commercial or industrial sites,
drainageways, easements, alleys, which an applicant submits for approval and a copy of which
he intends to record with the County Clerk of Denton County.

    Plat, final, shall mean the map or plan of a proposed development submitted for approval by
the Town Council, where required, prepared in accordance with the provisions of this chapter
and requested to be filed with the County Clerk of Denton County.

   Plat, preliminary, shall mean the initial map or plan of a proposed development showing the
general layout of streets, blocks and lots, utility systems, and drainage systems.

    Right-of-way shall mean a strip of land acquired by dedication, prescription or condemnation
and intended to be occupied by a road, sidewalk, railroad, electric transmission facility, water
mains, sewer mains, storm drainage or other similar facility. Rights-of-way intended for streets,
sidewalks, water mains, sewer mains, or any other use involving maintenance by a public agency
shall be dedicated to the public use by the plat applicant either by easement or in fee simple title.

   Streets and alleys shall mean a way for vehicular traffic, whether designated as a street,
highway, thoroughfare, parkway, throughway, road, avenue, boulevard, lane, alley, place or
however otherwise designated. Town streets shall conform to the following classifications:

    (1) Arterial streets and highways are those which are used primarily for higher speed and
        higher volume traffic. Routes for such streets shall provide for cross-town circulation and
        through-town movements.


Ordinance 08-06 /Subdivision                                                             Page 3 of23


                                                                                                        224
    (2) Collector streets are those which carry traffic from minor streets to the major system of
        arterial streets and highways, including the principal entrance, circulation streets of a
        residential development and streets for circulations within such a development of a
        residential subdivision.

    (3) Minor streets are those, which are used primarily for access to abutting properties.

    (4) Marginal access streets are minor streets located parallel to and adjacent to arterial streets
        and highways, providing access to abutting properties and protection from the traffic of
        the thoroughfares.

    (5) Alleys are minor ways used primarily for access to abutting properties for vehicle service
        usually to the back or side of a property.

   Structural alterations shall mean the installation or assembly of any new structural
components, or any change to existing structural components, in a system, building or structure.

    Structure shall mean anything constructed or erected, which requires location on the ground,
or attached to something having a location on the ground, including, but not limited to, buildings
of all types and ground signs, but exclusive of customary fences or boundary or retaining walls.

    Subdivision shall mean dividing a tract in two (2) or more parts for the purpose of creating
lots, including an addition to the Town, to lay out suburban, building or other lots or to lay out
streets, alleys, squares, parks, or other parts of the tract intended to be dedicated to the public use
or for the use of purchasers or owners of lots fronting on or adjacent to the streets, alleys,
squares, parks or other parts. "Subdivision" refers to any division irrespective of whether the
actual division is made by metes and bounds description in a deed of conveyance or a contract
for a deed, by using a contract of sale or other executory contract to convey, or by using any
other method. A subdivision does not include a division of land into parts greater than five (5)
acres, where each part has access and no public improvement is being dedicated.

Sec. 3. Purpose.

    The purpose of this ordinance is to set forth the procedures and standards for development of
property, layout and design of subdivisions or real property within the corporate limits of the
Town which are intended to promote the health, safety and general welfare of the Town and the
safe, orderly, and healthful development of the Town.

Sec. 4. Compliance required.

    (a) Any owner of land who proposes the development of a lot or tract of land located within
        the corporate limits of the Town or the subdivision of a lot or tract located in the
        corporate limits of the Town shall have a plat of the lot or tract of land or subdivision
        prepared and approved in accordance with all Ordinances of the Town and recorded with
        the County Clerk of Denton County.



Ordinance 08-06 /Subdivision                                                               Page4 of23


                                                                                                          225
    (b) Notwithstanding paragraph (a) above, a plat shall not be required where the development
        of the lot or tract of land is for the sole purpose of performing alteration(s) or
        improvements to an existing single-family residence or the auxiliary uses thereto. All
        such alterations or improvements must be permitted in compliance with all applicable
        codes and ordinances of the Town

    (c) No Final Plat shall be approved within the Town of Lakewood Village or its
        extraterritorial jurisdiction until the applicant has made adequate provision for
        thoroughfares as shown on the Thoroughfare Plan (map) as approved by the Town. The
        Thoroughfare Plan is a guide for the roadway connections and types that will be needed
        in the future. Subject to Town Council, or designee approval, as long as the connection is
        made, whether or not it is close to the exact alignment shown on the Thoroughfare Plan,
        no Thoroughfare Plan amendment should be necessary. The design and construction of
        the proposed thoroughfare shall be in conformance with the Town's master plans for
        thoroughfares and with any adopted Development Standards for Construction (DSC), and
        shall be subject to approval by the Town Council, or designee. If a different roadway
        type is found to be adequate or if the connection is not proposed to be made, then the plat
        may not be approved unless the thoroughfare plan is amended. A Traffic Impact
        Analysis may be required prior to approval of the proposed amendment .

                                       ARTICLE II. PLATS

                                    DIVISION 1. GENERALLY
Sec. 5. Fees.

    The applicant for approval of a preliminary plat, final plat, replat, amended plat, minor plat
or modified final plat shall, upon submission of the plat application and all required
documentation, pay a nonreturnable fee, as established by the Town Council, for the review and
processing of the plat application. Upon approval of the final plat, replat, amended plat or final
minor plat, the applicant shall pay an additional recording fee established by the county for
recording the plat with the county clerk.

Preliminary, Replat and Final Plat Review Fees. A preliminary plat review fee and final plat
review fee shall be paid to the Town upon the filing of the preliminary and final plat in
accordance with the following schedule:

                (a)     Plats that are platted by the acre:
                        (1)     $500 per plat plus $10.00 per acre when there are less than three
                                (3) acres; or

                        (2)    $600 per plat plus $20.00 per acre when there are three (3) or more
                               acres.

                (b)     For purposes of this section, the term "lot" shall mean any tract of land
                        which is one (1) acre.


Ordinance 08,06 /Subdivision                                                              Pages of23


                                                                                                       226
Sec. 6. Process for approval.

       (a) The plat shall be scheduled for consideration at the next regular meeting of the Town
Council.

    (b) If the plat is disapproved by the Town Council, the applicant may correct the items of
concern and resubmit the plat for approval one (1) time within six (6) months by paying one-half
(1/2) of the original fee. If the plat is disapproved a second time or if a second request is not
received within six (6) months of the first disapproval, the applicant will be required to repeat the
plat application process from the beginning and pay all standard application fees.

    (c) An applicant may withdraw his plat application from consideration at any time during the
application process by filing a written notice of withdrawal with the Town. Upon filing the
notice to withdraw, the Town shall discontinue processing the plat application. The applicant
must file a written request to proceed with further consideration of the plat within six (6) months
of withdrawal and the Town shall continue the application process. If the request to proceed with
further consideration of the plat is filed more than six (6) months after filing the notice of
withdrawal, the applicant shall be required to repeat the plat application process from the
beginning and pay the standard application fees.

Sec. 7. Requirements for approval of application by Town Council.

    (a) Within thirty (30) days of the date that the application is deemed administratively
complete, the Town Council shall approve a plat if it complies with the requirements of this
chapter, the applicant is not in arrears in the payment of any debts owed the Town required by
this chapter on a previous plat, it conforms to the general plan of the Town and its current and
future streets, alleys, parks, playgrounds, and public utility facilities plans, and it conforms to the
Town's general plan for the extension of roads, streets, and public highways, taking into account
access to and extension of sewer and water mains and instrumentalities of public utilities.

    (b) A plat is considered approved by the Town Council unless it is disapproved within such
        thirty-day period.


Sec. 8. Recordation.

    (a) Preliminary plats are not recorded with the county clerk.

    (b) Applicant shall record all plats with the county clerk upon the Town Council's approval
        of the plat and the applicant's submission of the required recording fee to the County.

    (c) Applicant shall record all other plats with the county clerk upon the Town Council's
        approval of the plat and the applicant's submission of the required recording fee to the
        County.



Ordinance 08-06 /Subdivision                                                               Page 6 of23


                                                                                                          227
    (d) A final plat shall become null and void six (6) months after its approval by the Town
        Council, unless the final plat is filed and recorded in Denton County Clerk Real Property
        Records.

    (e) A general development plan shall become null and void six (6) months after its approval
        by the City Council, unless the general development plan is filed and recorded in Denton
        County Clerk Real Prope1ty Records .

Sec. 9. Approval of preliminary plats.

    Approval of a preliminary plat shall be deemed to be an expression of approval to the layout
submitted as a guide to the preparation of the final plat and shall not constitute approval of a final
plat.

                               DIVISION 2. PRELIMINARY PLATS

Sec. 10. Form, contents and required documentation.

    (a) Preliminary plats shall be filed with the town secretary. The town secretary shall stamp
the following notice on the face of each preliminary plat: "Preliminary plat for inspection
purposes only and in no way official or approved for record purposes and not approved for
construction."

   (b) When filing a preliminary plat application, it shall be accompanied by the following
minimum documentation:

        (1) Completed preliminary plat application;

        (2) Eight (8) copies of the plat;

        (3) Eight (8) copies of engineering plans;

        (4) Deed showing current ownership of the platted property;

        (5) Tax certificates showing property owner is not in an·ears in payment of taxes; and

        (6) Nonrefundable application fee, as established by the Town Council.

    (c) Preliminary plats must meet the following criteria and contain the following information:

                                                =
        (1) Scaled drawing no smaller than 1" 200' on a sheet size no greater than twenty-four
            (24) inches by thirty-six (36) inches (multiple sheets may be submitted; however,
            each sheet must be registered and match lines to allow assembly of the multiple
            sheets);

        (2) Boundary of the subject tract;


Ordinance 08-06 /Subdivision                                                              Page 7 of23


                                                                                                         228
        (3) All existing and/or proposed streets and alleys with street names, widths and relation
            to surrounding existing street patterns;

        (4) Approximate width and depth of all proposed lots;

        (5) Layout, in dotted lines, of all adjacent lots to the property being platted showing lot
            size, lot and block numbers, name of existing subdivision or property owner if
            undeveloped property;

        (6) FEMA designated 100-year floodplain boundary;

        (7) Date, scale, north point, and small scale location map;

        (8) Name and address of all property owners of the property being platted;

        (9) Name and address of engineer and surveyor; and

       (10) Signed statement of the engineer and/or surveyor who prepared the preliminary plat
            indicating the records or survey from which the property description of the boundary
            of the proposed plat was developed.

    (d) The engineering plans shall be in compliance with the current adopted construction
        standards of the Town and shall consist of the following:

        (1) Layout of all needed off-site utilities;

        (2) Water system layout, including size of line and fire hydrant location;

        (3) Sewer system layout, including size of line, location of manholes and cleanouts;

        (4) Drainage plan prepared in accordance with standard 100 year flood frequencies
            rainfalls which shows the overall analysis of the change of existing condition to fully
            developed condition and identify approximate location where water will exit the
            subdivision. Drainage plan shall show all contours for proposed development; and

        (5) As-built drawings of existing structures, if applicable.

                                     DIVISION 3. FINAL PLATS

Sec. 11. Form, contents and required documentation.

    (a) Final plats are mandatory.

    (b) In cases where a preliminary plat was previously approved, the final plat shall conform to
        the approved preliminary plat.


Ordinance 08-06 /Subdivision                                                            Page 8 of23


                                                                                                      229
    (c)    Final plats shall be filed with the City Secretary and shall be accompanied by the
    following minimum documentation:

        (1) Completed final plat application;

        (2) Eight (8) copies of the plat;

        (3) Eight (8) copies of engineering plans;

        (4) Deed showing current ownership of the platted property;

        (5) Tax certificates showing property owner is not in arrears in payment of taxes;

        (6) A statement on the plat application showing that all fees owed the Town on any prior
            projects has been paid in full at the time the application was filed; and

        (7) Nonrefundable application fee, as established by the Town Council.

    (d) Final plats must meet the following criteria and contain the following information:

                                                 =
        (1) Scaled drawing no smaller than l" 100' on a sheet size no greater than twenty-four
            (24) inches by thirty-six (36) inches (multiple sheets may be submitted; however,
            each sheet must be registered and match lines to allow assembly of the multiple
            sheets and an index sheet shall be drawn on a sheet twenty-four (24) inches by thirty-
            six (36) inches showing the entire property being platted);

        (2) The shape and the exterior boundaries of the property being platted shall be indicated
            by the use of a distinctive and individual symbol;

        (3) The length of all straight lines, deflection angles, radii, arcs, and central angles of all
            curves shall be given along the property lines of each street or tabulated on the same
            sheet showing all curve data with its symbol. All dimensions along the lines of each
            lot with the angles of intersections which they make with each other shall be
            indicated;

        (4) The names of all adjoining subdivisions, the side lines of abutting lots, lot and block
            numbers, all in dotted lines, and where possible, accurate reference ties to at least two
            (2) adjacent recognized land comers shall be clearly indicated;

        (5) The description and location of all survey monuments placed on the property being
            platted shall be indicated;

        (6) A title shall be indicated, including the name of the property being platted, the name
            of the applicant and scale and location of the property being platted with reference to
            original surveys and a north point which may be magnetic or true north, with notation
            stating which.


Ordinance 08-06 /Subdivision                                                               Page9 of23


                                                                                                          230
        (7) FEMA designated 100-year floodplain boundary, including finish floor elevation
            established a minimum of two (2) feet above the calculated 100 year flood. A
            surveyor's certificate shall be placed on the final plat as follows:

            KNOW ALL MEN BY THESE PRESENTS:

               That I,          , do hereby certify that I prepared this plat from an actual and
            accurate survey of the land and that the corner monuments shown thereon were
            properly placed under my personal supervision, in accordance with the Subdivision
            and Property Development Regulations of the Town of Lakewood Village, Texas.


                                              Signature

                                              Texas Reg. No.


         (9)A ce1tificate of ownership and of dedication of all streets, alleys, easements and lands
            to public use forever, signed and acknowledged before a notary public by the owner
            of the land, shall appear on the face of the map, containing complete and accurate
            description of the property being platted and the streets dedicated;

      (10) The applicant will furnish the Town a copy of the dedication at the same time the
           final plat is submitted for approval; and

       (11) The following certificate of approval by the Town Council shall be placed on the plat:

                Approved this          day of _ _ _ , 20_ _ _ , by the Town Council of
            the Town of Lakewood Village, Texas.


                                              Mayor

                                              Town Secretary

    (e) The engineering plans shall be in compliance with the current adopted construction
standards of the Town and shall consist of the following:

        (1) Street layout and grades;

        (2) Water system layout, including size of line and fire hydrant location;

        (3) Sewer system layout, including size and grade of lines, location of manholes and
            cleanouts, and lift station design;



Ordinance 08-06 /Subdivision                                                           Page 10 of23


                                                                                                       231
        (4) All drainage structure designs, analysis of as-is and full development for where the
            water exits the subdivision, analysis of all streets to determine if they meet drainage
            criteria, FEMA floodplain and floodway boundaries (if applicable), and letter(s) of
            release from property owners affected by di version of water (except for
            watercourse(s) designated on current Town topography maps); and

       (5) As-built drawings of existing structures, if applicable.
     DIVISION 4. VACATION OF PLATS, REPLATS AND AMENDMENT OF PLATS'

Sec. 13. Vacation of plats.

    (a) Any plat, replat or amended plat previously recorded with the county clerk may be
vacated by the property owner(s) at any time prior to the sale of any lot therein by filing a written
signed and acknowledged instrument declaring the same to be vacated and recorded with the
county clerk.

    (b) If the one (I) or more lots have been sold, the plat, replat or amended plat may be vacated
by the property owners by filing a written signed and acknowledged instrument with the town
secretary. The vacating instrument must be approved by the Town Council in the same manner
as the original plat, replat or amended plat. The Town Council shall disapprove the vacating
instrument which abridges or destroys public rights in any of its public uses, improvements,
streets, or alleys. Upon approval by the Town Council, the vacating instrument may be recorded
with the county clerk and the vacated plat, replat or amended plat shall have no effect.

    State law reference(s)··Vacating plats, V.T.C.A., Local Government Code§ 212.013.

Sec. 14. Replats without vacating preceding plat.

    A replat may be recorded and controls over a previously recorded plat without vacation of
that plat if the replat is signed and acknowledged by the owners of the property being platted,
does not attempt to amend or remove any covenants or restrictions, and is approved, after a
public hearing on the matter, by the Town Council.

Sec. 15. Plat amendments or corrections.

    (a) The Town Council may approve and issue an amended plat, which may be recorded with
the county clerk and controls over the preceding plat without vacation of the plat, if the amended
plat is signed by the applicant(s) and is solely for one (I) or more of the following purposes:

        (1) To correct an error in a course or distance shown on the preceding plat;

        (2) To add a course or distance that was omitted on the preceding plat;

        (3) To correct an error in the description of the real property shown on the preceding plat;

'State law reference-Vacating plats, amending plats, etc., V.T.C.A. Local Government Code§
212.013 et seq.

Ordinance 08-06 /Subdivision                                                            Page II of23


                                                                                                        232
        (4) To indicate monuments set forth after death, disability, or retirement from practice of
            the engineer or surveyor responsible for setting monuments;

        (5) To show the proper location or character of any monument which has been changed
            in location or character or which originally was shown incorrectly as to location or
            character on the preceding plat;

        (6) To correct any other type of scrivener's or clerical error or omission previously
            approved by the planning and zoning commission and/or Town Council, including lot
            numbers, acreage, street names, and identification of adjacent recorded plats;

        (7) To correct an error in courses and distances of lot lines between two (2) adjacent lots
            where both lot owners join in the application for plat amendment and neither lot is
            abolished; provided, that such amendment does not attempt to remove recorded
            covenants or restrictions and does not have a material adverse effect on the property
            rights of the other owners in the plat;

        (8) To relocate a lot line in order to cure an inadvertent encroachment of a building or
            improvement on a lot line or on an easement;

        (9) To relocate one (1) or more lot lines between one (1) or more adjacent lots where the
            owner(s) of all such lots join in the application for the plat amendment; provided, that
            such amendment does not attempt to remove recorded covenants or restrictions and
            does not increase the number of lots; or

      (10) To make necessary changes to the preceding plat to create six (6) or fewer lots in the
           plat if the changes do not affect applicable zoning and other regulations of the Town,
           and the changes do not attempt to amend or remove any covenants or restrictions and
           the area covered by the changes is located in an area that the Town Council has
           approved, after a public hearing, as a residential improvement area.

      ( 11) To rep lat one or more lots fronting on an existing street if the owners of all those lots
            join in the application for the amendment; the amendment does not attempt to remove
            recorded covenants or restrictions or increase the number of lots; and, the amendment
            does not create or require the creation of a new street or make necessary the extension
            of municipal facilities.

    (b) Notice, a hearing, and the approval of other lot owners are not required for the approval
and issuance of an amended plat.

                           ARTICLE III. DEVELOPMENT PROCESS

Sec. 16. Construction of infrastructure.

    (a) Following approval of the final plat, the plat applicant shall submit full construction plans


Ordinance 08-06 /Subdivision                                                             Page 12 of23


                                                                                                         233
for all proposed infrastructure to be constructed for the platted property. Construction plans
submitted shall be in conformance with the approved plat. The Town engineer shall review the
submitted plans for compliance with the construction standards adopted by the Town.

    (b) Upon approval of construction plans by Town Council, the plat applicant and/or the plat
applicant's contractor will provide written notification to the Town engineer of the intent to
commence construction of the required infrastructure. No work may be performed unless written
notification has been provided to the Town engineer. The written notification shall contain the
following information:

        (1) Name of the plat or subdivision;

        (2) Plat applicant's name;

        (3) Contractor's name, address and phone number;

        (4) Type of construction to be performed; and

    (5) Estimated value of construction contract.

   (c) The Town engineer shall issue an acknowledgment of receipt of notification to the
developer and/or his contractor.

Sec. 17. Acceptance of infrastructure.

    (a) Upon completion of all required infrastructure, prior to the acceptance of the subdivision
by the Town for maintenance, the applicant shall post, or cause to be posted, a maintenance bond
executed by a corporate surety or corporate sureties duly authorized to do business in this state,
payable to the Town and approved by the Town as to form, to guarantee the maintenance of the
construction for a period of one (1) year after its completion and acceptance by the Town. In lieu
of a maintenance bond, the applicant may submit either an irrevocable Jetter of credit payable to
the Town and approved by the Town as to form or a cash bond payable to the Town and
approved by the Town as to form. The actual value of the maintenance bond or letter of credit or
cash bond shall be ten (10) percent of the full cost of the water and sewer system and fifteen (15)
percent of the full cost of the cost of street and drainage construction, as determined by the
estimate of construction costs.

    (b) Upon receipt of the approved maintenance bond, irrevocable letter of credit or cash bond,
the Town engineer shall issue a written letter of acceptance of the infrastructure and notify the
building and development department that the subdivision has been accepted by the Town.

Sec. 18. Building permits issued prior to completion of infrastructure.

    (a) In the event an applicant wishes to obtain building permits prior to acceptance of the
subdivision by the Town, the applicant shall post with the Town a completion bond executed by
a corporate surety or corporate sureties duly authorized to do business in this state, payable to the


Ordinance 08-06 /Subdivision                                                            Page 13 of23


                                                                                                        234
Town and approved by the Town as to fonn for all construction included in the approved
construction plans that has not been completed. In lieu of a completion bond, the applicant may
submit either an irrevocable letter of credit payable to the Town and approved by the Town as to
fonn or a cash bond payable to the Town and approved by the Town as to fonn.

     (b) Under no circumstances shall building above the foundation be permitted until adequate
fire protection is available. Adequate fire protection means:

        (1) Town utilities are installed;

        (2) Fire hydrants providing protection are operational; and

        (3) Streets are open and driveable, street subgrades worked to proper compaction and
            base course installed, graded and leveled, to facilitate vehicle movement.

    (c) After the plat has been recorded and the completion bond, irrevocable letter of credit or
cash bond has been received and approved by the Town, the Town engineer shall notify the
building and development department, by lot and block numbers, that building permits may be
issued.

Sec. 19. Agreements with the Town.

   (a) All agreements entered into between the Town and the developer and/or applicant, as a
condition of plat approval, shall be recorded along with the final plat.

    (b) The executed agreement shall be submitted to the Town Council in conjunction with the
original drawings required for filing and recordation.

                     ARTICLE IV. STANDARDS AND REQUIREMENTS

                                    DIVISION I. GENERALLY

Sec. 20. Lots and blocks.

    (a) All lots of the plat shall front on a dedicated street.

    (b) In general, lots shall confonn in width, depth, and area to the pattern already established
in the adjacent areas, having due regard to the character of the neighborhood, its particular
suitability for residential purposes, and also taking into consideration the natural topography of
the ground, drainage, sanitary sewage facilities, and the proposed layout of the streets.

   (c) Lots shall have the width measurements, front, rear, and side yard requirements required
by Town Ordinance 83-1.

   (d) The area of the lots shall be computed by taking the average width of the lot times the
average depth of the lot measured from the street line to the rear lot line.


Ordinance 08-06 /Subdivision                                                           Page 14 of23




                                                                                                      235
    (e) All sidelines of lots shall be at right angles to straight street lines or radial to curved street
lines, unless a variation from this rule would, in the opinion of the Town Council, produce a
better lot plan and better utilize the proposed development.

Sec. 21. Park sites.

    The Town Council shall consider offers of land for parks or playgrounds which conform to
the current master plan adopted by the Town, provided such plan exists.

Sec. 22. Use of Town condemnation authority.

    (a) Water and sewer mains, force mains and lift stations, streets and drainageways shall be
located in easements or rights-of-way secured and paid for by the applicant. Such easements
shall be properly assigned to the Town before service is extended to the subdivision.

    (b) In cases where easements cannot be secured by the applicant, the applicant may file a
written petition with the Town engineer, accompanying the plat application, requesting that the
Town Council utilize its condemnation authority. The written petition must satisfy all of the
following criteria:

        (1) The applicant must establish that clear evidence of public need exists;

        (2) The applicant must establish that the proposed extension is in accordance with the
            current adopted master utility plan(s), if such plan(s) exists;

        (3) The applicant must establish that the proposed extension will be able to serve other
            development areas;

        (4) The applicant must agree to pay all costs of the condemnation; and

        (5) The applicant must present written evidence that every practical attempt to secure the
            needed easements and/or right-of-way has been made by submitting the following:

            a. A condemnation appraisal by an independent appraiser as to the current market
               value and damages, if any, of acquiring the easement and/or right-of-way; and

            b. Documentation that a written offer has been made to purchase the easement
               and/or right-of-way for the appraised value and the offer was rejected.

   (c) The petition shall be forwarded to the Town for review and recommendation and
scheduled for consideration by the Town Council.

                               DIVISION 2. STREETS AND DRAINAGE




Ordinance 08-06 /Subdivision                                                                 Page 15 of23


                                                                                                             236
Sec. 23. Streets.

    (a) Street widths in subdivisions shall confonn to:

Designation                    Right-of-Way (feet)        Paving (feet)

A + major arterial                    110                     86
A major arterial                      110                     90
B + minor arterial                     90                     66
B minor arterial                       80                     56
C major collector                      70                     44
D minor collector                      60                     38
E minor local                          50                     31

   (b) Existing streets shall be continued where practical, as determined by the Town Council.
Continuations of existing streets shall have the same or greater tight-of-way and pavement
widths as the existing streets being connected. Street names shall be continuous.

    (c) All necessary street rights-of-way shall be dedicated as part of the platting process and
shall be dedicated to the Town without cost.

    (d) Dead-end streets may be platted where the land adjoining the plat has not been platted. In
the event that such dead-end street exceeds one hundred fifty (150) feet in length or one (1) lot
width, from the nearest street intersection, the street will be provided with a cul-de-sac, either
pennanent or temporary, having a minimum right-of-way radius of fifty (50) feet.

   (e) Where dead-end streets are dictated by lot designs, such dead-end streets shall be
provided with a permanent cul-de-sac having a minimum right-of-way radius of fifty (50) feet.

   (f) No street intersection shall be designed having an inside angle of less than thirty (30)
degrees between the two (2) intersecting street lines, nor more than one hundred fifty (150)
degrees.

   (g) Block lengths between intersecting cross streets or to the end of a cul-de-sac shall be no
more than one thousand two hundred (1,200) feet.

    (h) Streets, where practical, shall be designed and platted with appropriate regard to
topographical features, i.e., creeks and drainageways, wooded areas, etc., with the aim of
creating desirable and attractive treatments of significant existing features. (Ord. No. 95-38, § I,
4-25-95). Private Streets shall not be allowed.

    (i) Driveways; Any driveway or other common access to more than two residences which is
not defined in Section 23(a), shall be considered a minor local road and shall conform to defined
standards.




Ordinance 08-06 /Subdivision                                                            Page 16 of23


                                                                                                       237
Sec. 24. Alleys, reserve strips.

    (a) Alleys and/or easements shall be laid in the rear of lots fronting on adjoining streets
where practicable. In residential subdivisions, the minimum width of right-of-way of an alley
shall not be less than twenty (20) feet. All alleys shall be paved for the entire width of the right-
of-way to the same specifications as minor residential streets. The rear or side line easement,
where alleys are not provided, shall be a minimum of twenty (20) feet wide, arranged such that
each lot shall have an equal ten-foot easement.

   (b) No plat showing reserve strips of land controlling access to public ways or adjoining
properties will be approved.

Sec. 25. Drainage in special flood hazard areas.

   Drainage structures in areas of special flood hazard in the Town shall comply with the
provisions of the Town Ordinances.

Sec. 26. Drainage not in special flood hazard areas.

    (a) Design of all improved open drainage courses and enclosed drainage structures shall be
by a registered professional engineer in accordance with the current drainage design standards
approved by the Town Council. A review of the downstream drainage system capacity to a point
of discharge into the lake area shall be made. The rate of storm water discharge from the
proposed development shall not exceed flow capacity of any existing structure or drainage
system. This may require storm water detention or retention on site of the project.

    (b) The design and construction of all improved open drainage courses and enclosed drainage
structures shall provide for adequate access for the performance of necessary maintenance by the
Town.

   (c) All improved drainage courses and enclosed drainage structures shall be dedicated to the
Town and accepted for maintenance by the Town upon approval of the construction by the Town
engineer.

   (d) The Town shall maintain all improved drainage courses, provided that the original design
and construction has been approved by the Town engineer and accepted by the Town for
maintenance.

    (e) Improved open drainage courses shall conform as follows:
        (1) Open drainage courses which carries runoff from a street, between two (2) lots, to a
            drainage course running behind lots shall be a concrete-lined flume.

        (2) Open drainage courses running behind lots may be of earthen channel or concrete-
            lined channel, provided the type of channel used satisfies the design criteria (velocity,
            type of soil, etc.) in accordance with the current drainage design standards approved
            by the Town Council.


Ordinance 08-06 /Subdivision                                                             Page 17 of23


                                                                                                        238
        (3) Where the open drainage course is a concrete-lined flume, the width of the easement
            shall be equal to the width of the flume. All other open drainage courses require the
            width of the easement to be equal to the width from top-of-bank to top-of-bank plus
            maintenance way needs as given in the drainage design standards.

    (f) Enclosed drainage courses shall conform as follows:

        (1) Cross drainage for right-of-way needs shall be designed to meet the same
            requirements as its channel.

        (2) Permanent structures and improvements may be constructed upon and across
            improved enclosed drainage courses in business zoning districts and manufacturing
            zoning districts. Design shall be to accommodate the 100-year frequency flood.

        (3) The width to the easement shall be equal to the width of the structure plus a width on
            each side of the structure to allow maintenance and/or repairs.

Sec. 27. Street name signs.

    Street name signs and markers and traffic control signs, in accordance with standards adopted
by the Town, will be required at each intersection. The developer will provide street signs and
posts for the markers and make the installations when the subdivision is accepted by the Town
for maintenance.

DIVISION 3. WATER AND SEWER INFRASTRUCTURE

Sec. 28. General Provisions.

    (a) The intent and purpose of this division is to provide equitable charges for water and
sewer connections as a propo1tionate distribution of the cost of the water and sewer main
extensions to serve property within the Town. If the existing Town utility facilities are not within
or adjacent to a subdivision, the developer shall construct the necessary extension of water and
sewer mains, force mains, force mains, and lift stations, including all valves, manholes, and
piping necessary to serve any future development of abutting property as specified in this
chapter. The developer's engineer shall prepare a proposed plan of service for the subdivision
and property along the extension which shall be reviewed by the Town engineer. These facilities
shall be constructed in accordance with both the master plan and the Technical and
Administrative Manual for Water and Sewer System Development ("Manual").

    (b) It is the general policy of the Town that:

        (1) Water and sewer mains should be large enough to serve all the lots platted and,
            should the Town determine oversizing is necessary, the Town may participate in
            those lines greater than 8" for water and greater than 10" for sewer.



Ordinance 08-06 /Subdivision                                                            Page 18 of23


                                                                                                       239
        (2) All utilities shall be required to extend across the full width of the last lot platted on
            each street proposed within the subdivision, in such an alignment that it can be
            extended to the next property in accordance with the master sewer and water plans for
            the Town, provided such plan(s) exist. Properties already served by water and sewer
            shall not be required to install additional facilities unless:

            (I) The current lines are not of adequate capacity to serve the proposed development;
                in which case the applicant will be required to install adequate facilities.

    (c) Every lot of the plat shall have direct access to the water and sewer system. Utility
               service shall be from a water/sewer main located in an abutting right-of-way or
               through easements from the lot to a water/sewer main.

    (d) Water and/or sewer service may not be extended outside the Town limits.

    (e) (l) The terms of this division shall be cumulative of all other ordinances regulating
            subdivisions, and such other ordinances are not repealed by this division, except to
            the extent that such other provisions conflict with the terms of this chapter, in which
            event this chapter shall prevail.

        (2) The status of any previously designated line extension, lift station, or main shall be
            unaffected by this ordinance, save and except the Clear Creek pro rata line,
            designated in CCM #95-121R. The Clear Creek pro rata line designation is hereby
            rescinded.

    (f) In addition to any other remedy provided by law, the Town and its officers shall have the
right to enjoin any violation of this chapter by injunction issued by a court of competent
jurisdiction.

Sec. 29. Water.

   (a) No water main shall be extended unless the diameter of any such extended main is a
minimum of six (6) inches inside the subdivision. Larger mains may be required per the water
master plan, provided such plan exists.

    (b) Water system layout shall be looped whenever possible. Dead-end mains shall not exceed
one thousand eight hundred (1,800) feet or include three (3) fire hydrants. Single feeds may be
permitted at the discretion of the Town engineer; however, any such denial may be appealed to
the Town Council. Single feeds should include provisions for looping in future development.

   (c) The location of fire hydrant(s) shall comply with and be approved by the Town Engineer
and/or Fire Marshall and insurance requirements.

    (d) Long water service taps shall be installed while the subdivision is being developed. Short
water service taps shall be installed when needed for development. Long water service taps
locations shall be clearly marked with a plastic valve box directly above the tap. A Yi inch x 2


Ordinance 08-06 /Subdivision                                                             Page 19 of23


                                                                                                         240
foot steel rod shall be driven vertically 6" inches below the ground surface for the location of
each water tap. No water service taps smaller than six (6) inches in diameter shall be allowed on
water mains larger than twelve (12) inches in diameter.

Sec. 30. Sewer.

   (a) No sewer main shall be extended unless the diameter of any such extended main is a
minimum of six (6) inches inside the subdivision. Larger mains may be required per the sewer
master plan, provided such plan exists.

   (b) Manholes are required any time the alignment, slope, or diameter of the sewer main
changes, or when two or more sewer mains intersect. In no case will the maximum spacing
between manholes, or from a manhole to cleanout, exceed 500 feet.

    (c) Sewer services for sewer mains located in roadways shall be installed while the
subdivision is being developed. Sewer services with direct access to the sewer main without
encroaching on a roadway may be installed when needed for development. Sewer tap locations
shall be clearly marked with a plastic valve box directly above the tap. A Y2 inch x 2 foot steel
rod shall be driven vertically 6" inches below the ground surface for the location of each water
tap. Sewer services six (6) inches and larger require a manhole where they intersect the sewer
main. The sewer service shall extend a minimum of ten feet (10') into the lot area.

    (d) Minimum lift station capacity shall be one hundred (100) gallons per minute and shall
have at least two (2) pumps, each of which shall be capable of pumping the design capacity of
the lift station. The minimum size of the wetwell shall be such that with any combination of
inflow and pumping, the cycle of operation for each pump shall not be less than five (5) minutes
and the maximum retention time in the wetwell shall not average more than thirty (30) minutes.

   (e) Septic system holding tanks or any other sewage retainage facilities for the storage or
removal of sewage are prohibited.

Sec. 31. Costs of Extensions.

     a. Developer initiated. All costs of all water and sewer main extensions, force mains, and
lift stations initiated by a developer in order to provide required service for their development
area, shall be paid for by the developer. Such costs may include; but is not necessarily limited to,
right-of-way acquisition, pipes, motors, pumps, engineering, construction costs, inspection fees,
and all weather access.

   In no event shall the Town pay for any costs associated with water and/or sewer
improvements.


Sec. 32. Use of Water and Sewer Tap Fees and Rate Revenues.

   Tap fees and rate revenues shall be set in an amount sufficient to maintain and operate the


Ordinance 08-06 /Subdivision                                                            Page20of23


                                                                                                       241
system, with due regard for anticipated needs to improve, update, construct, and maintain the
system.

Sec. 33. Use of Town Condemnation Authority.

    a. Water and sewer mains, force mains, and lift stations shall be located in easements,
secured and paid for by the developer, and assigned to the Town before service is extended to the
subdivision. For the Town to consider to using condemnation authority to assist a developer in
extension of the system, the applicant must show clear evidence that every practical attempt to
secure the easement has failed and there is a public need and interest for condemnation. Specific
criteria and procedures shall be as stated in the manual.

    b. Upon compliance with all procedures by the developer, the Town, at least 10 days prior
to the hearing shall notify all property owners within the proposed easement and 200 feet
therefrom. A hearing of facts by the Town Council is required. Determination of the Town
Council shall be final.

Sec. 34. Severability.

It is hereby declared to be the intention of the Town Council that if any of the sections,
paragraphs, sentences, clauses, and phrases of this Ordinance shall be declared unconstitutional
or invalid by the valid judgment or decree of any court of competent jurisdiction, such
unconstitutionality or invalidity shall not effect any of the remaining phrases, clauses, sentences,
paragraphs, or sections of this Ordinance of unconstitutional or invalid phrases, clauses,
sentences paragraphs or sections.

Sec. 35. Savings.

This Ordinance shall be cumulative of all other ordinances of the Town and shall not repeal any
of the provisions of those ordinances except in those instances where the provisions of those
Ordinances are in direct conflict with the provisions of this Ordinance; provided, however, that
Ordinance No. 93-1 (Revised) of the Town are hereby repealed, but provided that any complaint,
action, cause of action, or claim which prior to the effective date of this Ordinance has been
initiated or has arisen under or pursuant to Ordinance No. 93-1 (Revised) shall continue to be
governed by the provisions of that Ordinance and for that purpose Ordinance No. 93-1 (Revised)
shall be deemed to remain and shall continue in full force and effect.

Sec. 36. Repealer.

Ordinance 02-0SA and Ordinance 00-09 are hereby repealed.

Sec. 37. Penalty.

Any person who should violate any provision of this Ordinance or should fail to comply
herewith shall for each and every violation or noncompliance be deemed guilty of a
misdemeanor and shall be fined not more than $2,000.00 (two thousand dollars) and each day
such violation shall be permitted to exist shall be construed a separate offense.

Ordinance 08-06 /Subdivision                                                            Page 21 of23


                                                                                                       242
Sec. 38. Effective Date.

This Ordinance shall become effective from and after its date of passage and publication as
provided by law.

PASSED AND APPROVED the 14th day of August, 2008



ATTEST:

~cl~PY




Ordinance 08-06 /Subdivision                                                   Page 22 of23


                                                                                              243
Exhibit 20




             244
STATE OF TEXAS                )
                              )       CERTIFJCATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instruments are full ,
true and correct cop ies of Town of Lakewood Village Ordinance 08-09. The same appear of record in my
office and said documents are the official records from the public office of the TO\;\,'ll Secretary of the Town of
Lakewood Village, Denton County, Texas. and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that J am a lawfu l possessor and keeper of the record s in said office.

         ln witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Vi llage this 26th day of March, 20 14.




                                                                                                              245
                            TOWN OF LAKEWOOD VILLAGE, TEXAS
                                   ORDINANCE NO. 08-09


  AN ORDINANCE ADOPTING FLOOD DAMAGE PREVENTION GUIDELINES;
 PROVIDING A REPEAL CLAUSE; PROVIDING FOR A SEVERABILITY CLAUSE;
                PROVIDING FOR AN EFFECTIVE DATE.

NOW, THEREFORE, BE IT ORDAINED BY THE TOWN COUNCIL OF THE TOWN
OF LAKEWOOD VILLAGE, TEXAS THAT THE TOWN HEREBY ADOPTS THE
FOLLOWING:

ARTICLE I: SfATUfORY AUIHORIZA110N,FINDINGSOFFACT,PURPOSEANDMEIHODS

SECTION A. STATUTORY AUTHORIZATION

The Legislature of the State of Texas has in the Flood Control Insurance Act, Texas Water Code,
Section 16.315, delegated the responsibility of local governmental units to adopt regulations
designed to minimize flood losses. Therefore, the Town of Lakewood Village, Texas does
ordain as follows:

SECTION B. FINDINGS OF FACT

        (1) The flood hazard areas of Lakewood Village are subject to periodic inundation, which
results in loss of life and property, health and safety hazards, disruption of commerce and
governmental services, and extraordinary public expenditures for flood protection and relief, all
of which adversely affect the public health, safety and general welfare.

        (2) These flood losses are created by the cumulative effect of obstructions in floodplains
which cause an increase in flood heights and velocities, and by the occupancy of flood hazard
areas by uses vulnerable to floods and hazardous to other lands because they are inadequately
elevated, flood proofed or otherwise protected from flood damage.

SECTION C. STATEMENT OF PURPOSE

It is the purpose of this ordinance to promote the public health, safety and general welfare and to
minimize public and private losses due to flood conditions in specific areas by provisions
designed to:

        (1) Protect human life and health;

        (2) Minimize expenditure of public money for costly flood control projects;

       (3) Minimize the need for rescue and relief efforts associated with flooding and generally
undertaken at the expense of the general public;


Ordinance 08-09 Flood Damage Prevention                                               Page I of 17


                                                                                                      246
        (4) Minimize prolonged business interruptions;

        (5) Minimize damage to public facilities and utilities such as water and gas mains,
electric, telephone and sewer lines, streets and bridges located in floodplains;

       (6) Help maintain a stable tax base by providing for the sound use and development of
flood-prone areas in such a manner as to minimize future flood blight areas; and

        (7) Insure that potential buyers are notified that property is in a flood area.

SECTION D. METHODS OF REDUCING FLOOD LOSSES

In order to accomplish its purposes, this ordinance uses the following methods:

        (1) Restrict or prohibit uses that are dangerous to health, safety or     property in times of
flood, or cause excessive increases in flood heights or velocities;

        (2) Require that uses vulnerable to floods, including facilities which serve such uses, be
protected against flood damage at the time of initial construction;

        (3) Control the alteration of natural floodplains, stream channels, and natural protective
barriers, which are involved in the accommodation of flood waters;

      (4) Control filling, grading, dredging and other development which may increase flood
damage;

       (5) Prevent or regulate the construction of flood barriers which will        unnaturally divert
flood waters or which may increase flood hazards to other lands.


ARTICLE 2 DEFINITIONS

Unless specifically defined below, words or phrases used in this ordinance shall be interpreted to
give them the meaning they have in common usage and to give this ordinance its most
reasonable application.

ALLUVIAL FAN FLOODING - means flooding occurring on the surface of an alluvial fan or
similar landform which originates at the apex and is characterized by high-velocity flows; active
processes of erosion, sediment transport, and deposition; and unpredictable flow paths.

APEX - means a point on an alluvial fan or similar landform below which the flow path of the
major stream that formed the fan becomes unpredictable and alluvial fan flooding can occur.

APPURTENANT STRUCTURE- means a structure which is on the same parcel of property as
the principal structure to be insured and the use of which is incidental to the use of the principal
structure

Ordinance 08-09 Flood Damage Prevention                                                   Page 2of17


                                                                                                         247
AREA OF FUTURE CONDITIONS FLOOD HAZARD - means the land area that would be
inundated by the 1-percent-annual chance (100 year) flood based on future conditions hydrology.

AREA OF SHALLOW FLOODING - means a designated AO, AH, ARIAO, ARIAH, or VO
zone on a community's Flood Insurance Rate Map (FIRM) with a 1 percent or greater annual
chance of flooding to an average depth of 1 to 3 feet where a clearly defined channel does not
exist, where the path of flooding is unpredictable and where velocity flow may be evident. Such
flooding is characterized by ponding or sheet flow.

AREA OF SPECIAL FLOOD HAZARD - is the land in the floodplain within a community
subject to a 1 percent or greater chance of flooding in any given year. The area may be
designated as Zone A on the Flood Hazard Boundary Map (FHBM). After detailed rate-making
has been completed in preparation for publication of the FIRM, Zone A usually is refined into
Zones A, AO, AH, Al-30, AB, A99, AR, AR/Al-30, AR/AB, AR/AO, AR/AH, ARIA, VO, Vl-
30, VEorV.

BASE FLOOD - means the flood having a 1 percent chance of being equaled or exceeded in any
given year.

BASE FLOOD ELEVATI ON (BFE) - The elevation shown on the Flood Insurance Rate Map
(FIRM) and found in the accompanying Flood Insurance Study (FIS) for Zones A, AB, AH, Al-
A30, AR, Vl-V30, or VE that indicates the water surface elevation resulting from the flood that
has a 1% chance of equaling or exceeding that level in any given year - also called the Base
Flood.

BASE1\.1ENT - means any area of the building having its floor sub grade (below ground level) on
all sides.

BREA.KAWA Y WALL - means a wall that is not part of the structural support of the building
and is intended through its design and construction to collapse under specific lateral loading
forces, without causing damage to the elevated portion of the building or supporting foundation
system.

CRITICAL FEATURE - means an integral and readily identifiable part of a flood protection
system, without which the flood protection provided by the entire system would be
compromised.

DEVELOP1\.1ENT - means any man-made change to improved and unimproved real estate,
including but not limited to buildings or other structures, mining, dredging, filling, grading,
paving, excavation or drilling operations or storage of equipment or materials.

ELEV ATED BUILDING - means, for insurance purposes, a non-basement building, which has
its lowest elevated floor, raised above ground level by foundation walls, shear walls, posts, piers,
pilings, or columns.


Ordinance 08-09 Flood Damage Prevention                                               Page 3of17


                                                                                                       248
EXISTING CONSTRUCTION - means for the purposes of determining rates, structures for
which the "start of construction" commenced before the effective date of the FIRM or before
January 1, 1975, for FIRMs effective before that date. "Existing construction" may also be
referred to as "existing structures."

EXISTING MANUFACTURED HOME PARK OR SUBDIVISION - means a manufactured
home park or subdivision for which the construction of facilities for servicing the lots on which
the manufactured homes are to be affixed (including, at a minimum, the installation of utilities,
the construction of streets, and either final site grading or the pouring of concrete pads) is
completed before the effective date of the floodplain management regulations adopted by a
community.

EXPANSION TO AN EXISTING MANUFACTURED HOME PARK OR SUBDIVISION -
means the preparation of additional sites by the construction of facilities for servicing the lots on
which the manufactured homes are to be affixed (including the installation of utilities, the
construction of streets, and either final site grading or the pouring of concrete pads).

FLOOD OR FLOODING - means a general and temporary condition of partial or complete
inundation of normally dry land areas from:

        (1) the overflow of inland or tidal waters.
        (2) the unusual and rapid accumulation or runoff of surface waters from any source.

FLOOD ELEVATION STUDY - means an examination, evaluation and determination of flood
hazards and, if appropriate, corresponding water surface elevations, or an examination,
evaluation and determination of mudslide (i.e., mudflow) and/or flood-related erosion hazards.

FLOOD INSURANCE RATE MAP (FIRM) - means an official map of a community, on which
the Federal Emergency Management Agency has delineated both the special flood hazard areas
and the risk premium zones applicable to the community.

FLOOD INSURANCE STUDY (FIS) - see Flood Elevation Study

FLOODPLAIN OR FLOOD-PRONE AREA - means any land area susceptible to being
inundated by water from any source (see definition of flooding).

FLOODPLAIN MANAGEMENT - means the operation of an overall program of corrective and
preventive measures for reducing flood damage, including but not limited to emergency
preparedness plans, flood control works and floodplain management regulations.

FLOODPLAIN MANAGEMENT REGULATIONS - means zoning ordinances, subdivision
regulations, building codes, health regulations, special purpose ordinances (such as a floodplain
ordinance, grading ordinance and erosion control ordinance) and other applications of police
power. The term describes such state or local regulations, in any combination thereof, which
provide standards for the purpose of flood damage prevention and reduction.


Ordinance 08-09 Flood Damage Prevention                                                Page 4of17


                                                                                                        249
FLOOD PROTECTION SYSTEM - means those physical structural works for which funds have
been authorized, appropriated, and expended and which have been constructed specifically to
modify flooding in order to reduce the extent of the area within a community subject to a
"special flood hazard" and the extent of the depths of associated flooding. Such a system
typically includes hurricane tidal barriers, dams, reservoirs, levees or dikes. These specialized
flood modifying works are those constructed in conformance with sound engineering standards.

FLOOD PROOFING - means any combination of structural and non-structural additions,
changes, or adjustments to structures which reduce or eliminate flood damage to real estate or
improved real property, water and sanitary facilities, structures and their contents.

FLOODW AY - see Regulatory Floodway

FUNCTIONALLY DEPENDENT USE - means a use, which cannot perform its intended
purpose unless it is located or carried out in close proximity to water. The term includes only
docking facilities, port facilities that are necessary for the loading and unloading of cargo or
passengers, and ship building and ship repair facilities, but does not include long-term storage or
related manufacturing facilities.

lllGHEST ADJACENT GRADE - means the highest natural elevation of the ground surface
prior to construction next to the proposed walls of a structure.

lllSTORIC STRUCTURE - means any structure that is:

       (1) Listed individually in the National Register of Historic Places (a listing maintained by
the Department of Interior) or preliminarily determined by the Secretary of the Interior as
meeting the requirements for individual listing on the National Register;

        (2) Certified or preliminarily determined by the Secretary of the Interior as contributing
to the historical significance of a registered historic district or a district preliminarily determined
by the Secretary to qualify as a registered historic district;

       (3) Individually listed on a state inventory of historic places in states with historic
preservation programs which have been approved by the Secretary of Interior; or

       (4) Individually listed on a local inventory or historic places in communities with historic
preservation programs that have been certified either:

        (a) By an approved state program as determined by the Secretary of the Interior or;

        (b) Directly by the Secretary of the Interior in states without approved programs.

LEVEE - means a man-made structure, usually an earthen embankment, designed and
constructed in accordance with sound engineering practices to contain, control, or divert the flow
of water so as to provide protection from temporary flooding.


Ordinance 08-09 Flood Damage Prevention                                                 Page 5of17


                                                                                                          250
LEVEE SYSTEM - means a flood protection system which consists of a levee, or levees, and
associated structures, such as closure and drainage devices, which are constructed and operated
in accordance with sound engineering practices.

LOWEST FLOOR - means the lowest floor of the lowest enclosed area (including basement).
An unfinished or flood resistant enclosure, usable solely for parking or vehicles, building access
or storage in an area other than a basement area is not considered a building's lowest floor;
provided that such enclosure is not built so as to render the structure in violation of the
applicable non-elevation design requirement of Section 60.3 of the National Flood Insurance
Program regulations.

MANUFACTURED HOME - means a structure transportable in one or more sections, which is
built on a permanent chassis and is designed for use with or without a permanent foundation
when connected to the required utilities. The term "manufactured home" does not include a
"recreational vehicle".

MANUFACTURED HOME PARK OR SUBDIVISION - means a parcel (or contiguous parcels)
of land divided into two or more manufactured home lots for rent or sale.

MEAN SEA LEVEL - means, for purposes of the National Flood Insurance Program, the
National Geodetic Vertical Datum (NGVD) of 1929 or other datum, to which base flood
elevations shown on a community's Flood Insurance Rate Map are referenced.

NEW CONSTRUCTION - means; for the purpose of determining insurance rates, structures for
which the "start of construction" commenced on or after the effective date of an initial FIRM or
after December 31, 1974, whichever is later, and includes any subsequent improvements to such
structures. For floodplain management purposes, "new construction" means structures for which
the "start of construction" commenced on or after the effective date of a floodplain management
regulation adopted by a community and includes any subsequent improvements to such
structures.

NEW MANUFACTURED HOME PARK OR SUBDIVISION - means a manufactured home
park or subdivision for which the construction of facilities for servicing the lots on which the
manufactured homes are to be affixed (including at a minimum, the installation of utilities, the
construction of streets, and either final site grading or the pouring of concrete pads) is completed
on or after the effective date of floodplain management regulations adopted by a community.

RECREATIONAL VEHICLE - means a vehicle which is (i) built on a single chassis; (ii) 400
square feet or less when measured at the largest horizontal projections; (iii) designed to be self-
propelled or permanently towable by a light duty truck; and (iv) designed primarily not for use as
a permanent dwelling but as temporary living quarters for recreational, camping, travel, or
seasonal use.

REGULATORY FLOODWAY - means the channel of a river or other watercourse and the
adjacent land areas that must be reserved in order to discharge the base flood without
cumulatively increasing the water surface elevation more than a designated height.

Ordinance 08-09 Flood Damage Prevention                                               Page 6of17


                                                                                                       251
RIVERINE - means relating to, formed by, or resembling a river (including tributaries), stream,
brook, etc.

SPECIAL FLOOD HAZARD AREA - see Area of Special Flood Hazard

START OF CONSTRUCTION - (for other than new construction or substantial improvements
under the Coastal Barrier Resources Act (Pub. L. 97-348)), includes substantial improvement
and means the date the building permit was issued, provided the actual start of construction,
repair, reconstruction, rehabilitation, addition placement, or other improvement was within 180
days of the permit date. The actual start means either the first placement of permanent
construction of a structure on a site, such as the pouring of slab or footings, the installation of
piles, the construction of columns, or any work beyond the stage of excavation; or the placement
of a manufactured home on a foundation. Permanent construction does not include land
preparation, such as clearing, grading and filling; nor does it include the installation of streets
and/or walkways; nor does it include excavation for basement, footings, piers or foundations or
the erection of temporary forms; nor does it include the installation on the property of accessory
buildings, such as garages or sheds not occupied as dwelling units or not part of the main
structure. For a substantial improvement, the actual start of construction means the first
alteration of any wall, ceiling, floor, or other structural part of a building, whether or not that
alteration affects the external dimensions of the building.

STRUCTURE - means, for floodplain management purposes, a walled and roofed building,
including a gas or liquid storage tank, that is principally above ground, as well as a manufactured
home.

SUBSTANTIAL DAMAGE - means damage of any origin sustained by a structure whereby the
cost of restoring the structure to its before damaged condition would equal or exceed 50 percent
of the market value of the structure before the damage occurred.

SUBSTANTIAL IMPROVEMENT - means any reconstruction, rehabilitation, addition, or other
improvement of a structure, the cost of which equals or exceeds 50 percent of the market value
of the structure before "start of construction" of the improvement. This term includes structures
which have incurred "substantial damage", regardless of the actual repair work performed. The
term does not, however, include either: (1) Any project for improvement of a structure to correct
existing violations of state or local health, sanitary, or safety code specifications which have been
identified by the local code enforcement official and which are the minimum necessary to assure
safe living conditions or (2) Any alteration of a "historic structure", provided that the alteration
will not preclude the structure's continued designation as a "historic structure."

VARIANCE - means a grant of relief by a community from the terms of a floodplain
management regulation. (For full requirements see Section 60.6 of the National Flood Insurance
Program regulations.)

VIOLATION - means the failure of a structure or other development to be fully compliant with
the community's floodplain management regulations. A structure or other development without

Ordinance 08-09 Hood Damage Prevention                                                 Page 7of17


                                                                                                        252
the elevation certificate, other certifications, or other evidence of compliance required in Section
60.3(b)(5), (c)(4), (c)(lO), (d)(3), (e)(2), (e)(4), or (e)(5) is presumed to be in violation until such
time as that documentation is provided.

WATER SURFACE ELEVATION - means the height, in relation to the National Geodetic
Vertical Datum (NGVD) of 1929 (or other datum, where specified), of floods of various
magnitudes and frequencies in the floodplains of coastal or riverine areas.

ARTICLE 3 GENERAL PROVISIONS

SECTION A. LANDS TO WHICH THIS ORDINANCE APPLIES

The ordinance shall apply to all areas of special flood hazard within the jurisdiction of Town of
Lakewood Village, Texas.

SECTION B. BASIS FOR ESTABLISHING THE AREAS OF SPECIAL FLOOD
HAZARD

The areas of special flood hazard identified by the Federal Emergency Management Agency in
the current scientific and engineering report entitled, "The Flood Insurance Study (FIS) for
Denton County, Texas," dated April 2, 1997, and/Map Number 48121C0415 E (Panel 415 of
750), with accompanying Flood Insurance Rate Maps and/or Flood Boundary-Floodway Maps
(FIRM and/or FBFM) dated April 2, 1997. and any revisions thereto are hereby adopted by
reference and declared to be a part of this ordinance.

SECTION C. ESTABLISHMENT OF DEVELOPMENT PERMIT

A Floodplain Development Permit shall be required to ensure conformance with the provisions
of this ordinance.

SECTION D. COMPLIANCE

No structure or land shall hereafter be located, altered, or have its use changed without full
compliance with the terms of this ordinance and other applicable regulations.

SECTION E. ABROGATION AND GREATER RESTRICTIONS

This ordinance is not intended to repeal, abrogate, or impair any existing easements, covenants,
or deed restrictions. However, where this ordinance and another ordinance, easement, covenant,
or deed restriction conflict or overlap, whichever imposes the more stringent restrictions shall
prevail.

SECTION F. INTERPRETATION

In the interpretation and application of this ordinance, all provisions shall be; (1) considered as
minimum requirements; (2) liberally construed in favor of the governing body; and (3) deemed

Ordinance 08-09 Flood Damage Prevention                                                  Page 8of17


                                                                                                           253
neither to limit nor repeal any other powers granted under State statutes.

SECTION G. WARNING AND DISCLAIMER OR LIABILITY

The degree of flood protection required by this ordinance is considered reasonable for regulatory
purposes and is based on scientific and engineering considerations. On rare occasions greater
floods can and will occur and flood heights may be increased by man-made or natural causes.
This ordinance does not imply that land outside the areas of special flood hazards or uses
permitted within such areas will be free from flooding or flood damages. This ordinance shall
not create liability on the part of the community or any official or employee thereof for any flood
damages that result from reliance on this ordinance or any administrative decision lawfully made
hereunder.

ARTICLE 4 ADMINISTRATION

SECTION A. DESIGNATION OF THE FLOODPLAIN ADMINISTRATOR

The Mayor is hereby appointed the Floodplain Administrator to administer and implement the
provisions of this ordinance and other appropriate sections of 44 CFR (Emergency Management
and Assistance - National Flood Insurance Program Regulations) pertaining to floodplain
management.

SECTION B.    DUTIES                      &   RESPONSIBILITIES     OF        THE   FLOODPLAIN
ADMINISTRATOR

Duties and responsibilities of the Floodplain Administrator shall include, but not be limited to,
the following:

        (1) Maintain and hold open for public inspection all records pertaining to the provisions
of this ordinance.

        (2) Review permit application to determine whether to ensure that the proposed building
site project, including the placement of manufactured homes, will be reasonably safe from
flooding.

       (3) Review, approve or deny all applications for development permits required by
adoption of this ordinance.

        (4) Review permits for proposed development to assure that all necessary permits have
been obtained from those Federal, State or local governmental agencies (including Section 404
of the Federal Water Pollution Control Act Amendments of 1972, 33 U.S.C. 1334) from which
prior approval is required.

       (5) Where interpretation is needed as to the exact location of the boundaries of the areas
of special flood hazards (for example, where there appears to be a conflict between a mapped
boundary and actual field conditions) the Floodplain Administrator shall make the necessary

Ordinance 08-09 Flood Damage Prevention                                              Page 9of17


                                                                                                      254
interpretation.

        (6) Notify, in riverine situations, adjacent communities and the State Coordinating
Agency which is the Texas Water Development Board (TWDB), prior to any alteration or
relocation of a watercourse, and submit evidence of such notification to the Federal Emergency
Management Agency.

       (7) Assure that the flood carrying capacity within the altered or relocated portion of any
watercourse is maintained.

        (8) When base flood elevation data has not been provided in accordance with Article 3,
Section B, the Floodplain Administrator shall obtain, review and reasonably utilize any base
flood elevation data and floodway data available from a Federal, State or other source, in order to
administer the provisions of Article 5.

        (9) When a regulatory floodway has not been designated, the Floodplain Administrator
must require that no new construction, substantial improvements, or other development
(including fill) shall be permitted within Zones Al-30 and AE on the community's FIRM, unless
it is demonstrated that the cumulative effect of the proposed development, when combined with
all other existing and anticipated development, will not increase the water surface elevation of
the base flood more than one foot at any point within the community.

       (10) Under the provisions of 44 CFR Chapter 1, Section 65.12, of the National Flood
Insurance Program regulations, a community may approve certain development in Zones Al-30,
AE, AH, on the community's FIRM which increases the water surface elevation of the base flood
by more than 1 foot, provided that the community first completes all of the provisions required
by Section 65.12.

SECTION C. PERMIT PROCEDURES

(1) Application for a Floodplain Development Permit shall be presented to the Floodplain
Administrator on forms furnished by him/her and may include, but not be limited to, plans in
duplicate drawn to scale showing the location, dimensions, and elevation of proposed landscape
alterations, existing and proposed structures, including the placement of manufactured homes,
and the location of the foregoing in relation to areas of special flood hazard. Additionally, the
following information is required:

               (a) Elevation (in relation to mean sea level), of the lowest floor (including
basement) of all new and substantially improved structures;

                (b) Elevation in relation to mean sea level to which any nonresidential structure
shall be flood proofed;

               (c) A certificate from a registered professional engineer or architect that the
nonresidential flood proofed structure shall meet the flood proofing criteria of Article 5, Section
B (2);


Ordinance 08-09 Flood Damage Prevention                                            Page IO of 17


                                                                                                      255
                (d) Description of the extent to which any watercourse or natural drainage will be
altered or relocated as a result of proposed development;

                 (e) Maintain a record of all such information in accordance with Article 4, Section
(B)(l);

         (2) Approval or denial of a Floodplain Development Permit by the Floodplain
Administrator shall be based on all of the provisions of this ordinance and the following relevant
factors:

                 (a) The danger to life and property due to flooding or erosion damage;

                (b) The susceptibility of the proposed facility and its contents to flood damage
and the effect of such damage on the individual owner;

                 (c) The danger that materials may be swept onto other lands to the injury of
others;

                 (d) The compatibility of the proposed use with existing and anticipated
development;

             (e) The safety of access to the property in times of flood for ordinary and
emergency vehicles;

               (f) The costs of providing governmental services during and after flood conditions
including maintenance and repair of streets and bridges, and public utilities and facilities such as
sewer, gas, electrical and water systems;

               (g) The expected heights, velocity, duration, rate of rise and sediment transport of
the floodwaters and the effects of wave action, if applicable, expected at the site;

                 (h) The necessity to the facility of a waterfront location, where applicable;

               (i) The availability of alternative locations, not subject to flooding or erosion
damage, for the proposed use.

SECTION D. VARIANCE PROCEDURES

       (1) The Appeal Board, as established by the community, shall hear and render judgment
on requests for variances from the requirements of this ordinance.

       (2) The Appeal Board shall hear and render judgment on an appeal only when it is
alleged there is an error in any requirement, decision, or determination made by the Floodplain
Administrator in the enforcement or administration of this ordinance.


Ordinance 08-09 Flood Damage Prevention                                               Page II of 17


                                                                                                       256
       (3) Any person or persons aggrieved by the decision of the Appeal Board may appeal
such decision in the courts of competent jurisdiction.

       (4) The Floodplain Administrator shall maintain a record of all actions involving an
appeal and shall report variances to the Federal Emergency Management Agency upon request.

        (5) Variances may be issued for the reconstruction, rehabilitation or restoration of
structures listed on the National Register of Historic Places or the State Inventory of Historic
Places, without regard to the procedures set forth in the remainder of this ordinance.

        (6) Variances may be issued for new construction and substantial improvements to be
erected on a lot of 1/2 acre or less in size contiguous to and surrounded by lots with existing
structures constructed below the base flood level, providing the relevant factors in Section C (2)
of this Article have been fully considered. As the lot size increases beyond the 1/2 acre, the
technical justification required for issuing the variance increases.

        (7) Upon consideration of the factors noted above and the intent of this ordinance, the
Appeal Board may attach such conditions to the granting of variances as it deems necessary to
further the purpose and objectives of this ordinance (Article 1, Section C).

        (8) Variances shall not be issued within any designated floodway if any increase in flood
levels during the base flood discharge would result.

        (9) Variances may be issued for the repair or rehabilitation of historic structures upon a
determination that the proposed repair or rehabilitation will not preclude the structure's continued
designation as a historic structure and the variance is the minimum necessary to preserve the
historic character and design of the structure.

        (10) Prerequisites for granting variances:

            (a) Variances shall only be issued upon a determination that the variance is the
minimum necessary, considering the flood hazard, to afford relief.

               (b) Variances shall only be issued upon: (i) showing a good and sufficient cause;
(ii) a determination that failure to grant the variance would result in exceptional hardship to the
applicant, and (iii) a determination that the granting of a variance will not result in increased
flood heights, additional threats to public safety, extraordinary public expense, create nuisances,
cause fraud on or victimization of the public, or conflict with existing local laws or ordinances.

                (c) Any application to which a variance is granted shall be given written notice
that the structure will be permitted to be built with the lowest floor elevation below the base
flood elevation, and that the cost of flood insurance will be commensurate with the increased risk
resulting from the reduced lowest floor elevation.

      (11) Variances may be issued by a community for new construction and substantial
improvements and for other development necessary for the conduct of a functionally dependent

Ordinance 08-09 Flood Damage Prevention                                            Page 12of17


                                                                                                       257
use provided that (i) the criteria outlined in Article 4, Section D (1)-(9) are met, and (ii) the
structure or other development is protected by methods that minimize flood damages during the
base flood and create no additional threats to public safety.

ARTICLE 5 PROVISIONS FOR FLOOD HAZARD REDUCTION

SECTION A. GENERAL STANDARDS

In all areas of special flood hazards the following provisions are required for all new
construction and substantial improvements:

       (1) All new construction or substantial improvements shall be designed (or modified) and
adequately anchored to prevent flotation, collapse or lateral movement of the structure resulting
from hydrodynamic and hydrostatic loads, including the effects of buoyancy;

       (2) All new construction or substantial improvements shall be constructed by methods
and practices that minimize flood damage;

        (3) All new construction or substantial improvements shall be constructed with materials
resistant to flood damage;

        (4) All new construction or substantial improvements shall be constructed with electrical,
heating, ventilation, plumbing, and air conditioning equipment and other service facilities that
are designed and/or located so as to prevent water from entering or accumulating within the
components during conditions of flooding;

       (5) All new and replacement water supply systems shall be designed to minimize or
eliminate infiltration of flood waters into the system;

        (6) New and replacement sanitary sewage systems shall be designed to minimize or
eliminate infiltration of flood waters into the system and discharge from the systems into flood
waters; and,

      (7) On-site waste disposal systems shall be located to avoid impairment to them or
contamination from them during flooding.

SECTION B. SPECIFIC STANDARDS

In all areas of special flood hazards where base flood elevation data has been provided as set
forth in (i) Article 3, Section B, (ii) Article 4, Section B (8), or (iii) Article 5, Section C (3), the
following provisions are required:

        (1) Residential Construction - new construction and substantial improvement of any
residential structure shall have the lowest floor (including basement), elevated to two (2) feet
above the base flood elevation. A registered professional engineer, architect, or land surveyor
shall submit a certification to the Floodplain Administrator that the standard of this subsection as

Ordinance 08-09 Flood Damage Prevention                                                Page 13of17


                                                                                                           258
proposed in Article 4, Section C (1) a., is satisfied.

        (2) Nonresidential Construction - new construction and substantial improvements of any
commercial, industrial or other nonresidential structure shall either have the lowest floor
(including basement) elevated to two (2) feet above the base flood level or together with
attendant utility and sanitary facilities, be designed so that below the base flood level the
structure is watertight with walls substantially impermeable to the passage of water and with
structural components having the capability of resisting hydrostatic and hydrodynamic loads and
effects of buoyancy. A registered professional engineer or architect shall develop and/or review
structural design, specifications, and plans for the construction, and shall certify that the design
and methods of construction are in accordance with accepted standards of practice as outlined in
this subsection. A record of such certification which includes the specific elevation (in relation
to mean sea level) to which such structures are flood proofed shall be maintained by the
Floodplain Administrator.

         (3) Enclosures - new construction and substantial improvements, with fully enclosed
areas below the lowest floor that are usable solely for parking of vehicles, building access or
storage in an area other than a basement and which are subject to flooding shall be designed to
automatically equalize hydrostatic flood forces on exterior walls by allowing for the entry and
exit of floodwaters. Designs for meeting this requirement must either be certified by a registered
professional engineer or architect or meet or exceed the following minimum criteria:

              (a) A minimum of two openings on separate walls having a total net area of not
less than one square inch for every square foot of enclosed area subject to flooding shall be
provided.

                 (b) The bottom of all openings shall be no higher than 1 foot above grade.

              (c) Openings may be equipped with screens, louvers, valves, or other coverings or
devices provided that they permit the automatic entry and exit of floodwaters.

        (4) Manufactured Homes -

               (a) Require that all manufactured homes to be placed within Zone A on a
community's FHBM or FIRM shall be installed using methods and practices which minimize
flood damage. For the purposes of this requirement, manufactured homes must be elevated and
anchored to resist flotation, collapse, or lateral movement. Methods of anchoring may include,
but are not limited to, use of over-the-top or frame ties to ground anchors. This requirement is in
addition to applicable State and local anchoring requirements for resisting wind forces.

                (b) Require that manufactured homes that are placed or substantially improved
within Zones Al-30, AH, and AE on the community's FIRM on sites (i) outside of a
manufactured home park or subdivision, (ii) in a new manufactured home park or subdivision,
(iii) in an expansion to an existing manufactured home park or subdivision, or (iv) in an existing
manufactured home park or subdivision on which a manufactured home has incurred "substantial
damage" as a result of a flood, be elevated on a permanent foundation such that the lowest floor

Ordinance 08-09 Flood Damage Prevention                                             Page 14of17


                                                                                                       259
of the manufactured home is elevated to two (2) feet above the base flood elevation and be
securely anchored to an adequately anchored foundation system to resist flotation, collapse, and
lateral movement.

               (c) Require that manufactured homes be placed or substantially improved on sites
in an existing manufactured home park or subdivision with Zones Al-30, AH and AE on the
community's FIRM that are not subject to the provisions of paragraph (4) of this section be
elevated so that either:

                       (i) the lowest floor of the manufactured home is at two (2) feet above the
base flood elevation, or

                        (ii) the manufactured home chassis is supported by reinforced       piers or
other foundation elements of at least equivalent strength that are no less than 36 inches in height
above grade and be securely anchored to an adequately anchored foundation system to resist
flotation, collapse, and lateral movement.

       (5) Recreational Vehicles - Require that recreational vehicles placed on sites within
Zones Al-30, AH, and AE on the community's FIRM either (i) be on the site for fewer than 180
consecutive days, or (ii) be fully licensed and ready for highway use, or (iii) meet the permit
requirements of Article 4, Section C (1), and the elevation and anchoring requirements for
"manufactured homes" in paragraph (4) of this section. A recreational vehicle is ready for
highway use if it is on its wheels or jacking system, is attached to the site only by quick
disconnect type utilities and security devices, and has no permanently attached additions.

SECTION C. STANDARDS FOR SUBDIVISION PROPOSALS

        (1) All subdivision proposals including the placement of manufactured home parks and
subdivisions shall be consistent with Article 1, Sections B, C, and D of this ordinance.

       (2) All proposals for the development of subdivisions including the placement of
manufactured home parks and subdivisions shall meet Floodplain Development Permit
requirements of Article 3, Section C; Article 4, Section C; and the provisions of Article 5 of this
ordinance.

        (3) Base flood elevation data shall be generated for subdivision proposals and other
proposed development including the placement of manufactured home parks and subdivisions
which is greater than 50 lots or 5 acres, whichever is lesser, if not otherwise provided pursuant to
Article 3, Section B or Article 4, Section B (8) of this ordinance.

       (4) All subdivision proposals including the placement of manufactured home parks and
subdivisions shall have adequate drainage provided to reduce exposure to flood hazards.

       (5) All subdivision proposals including the placement of manufactured home parks and
subdivisions shall have public utilities and facilities such as sewer, gas, electrical and water
systems located and constructed to minimize or eliminate flood damage.

Ordinance 08-09 Flood Damage Prevention                                             Page 15of17


                                                                                                       260
SECTION D. STANDARDS FOR AREAS OF SHALLOW FLOODING (AO/AH ZONES)

Located within the areas of special flood hazard established in Article 3, Section B, are areas
designated as shallow flooding. These areas have special flood hazards associated with flood
depths of 1 to 3 feet where a clearly defined channel does not exist, where the path of flooding is
unpredictable, and where velocity flow may be evident. Such flooding is characterized by
ponding or sheet flow; therefore, the following provisions apply:

        (1) All new construction and substantial improvements of residential structures have the
lowest floor (including basement) elevated to or above the base flood elevation or the highest
adjacent grade at least as high as the depth number specified in feet on the community's FIRM
(at least 2 feet if no depth number is specified), or

        (2) All new construction and substantial improvements of non-residential structures;

               (a) have the lowest floor (including basement) elevated to or above the base flood
elevation or the highest adjacent grade at least as high as the depth number specified in feet on
the community's FIRM (at least two feet if no depth number is specified), or

                (b) together with attendant utility and sanitary facilities be designed so that below
the base specified flood depth in an AO Zone, or below the Base Flood Elevation in an AH Zone,
level the structure is watertight with walls substantially impermeable to the passage of water and
with structural components having the capability of resisting hydrostatic and hydrodynamic
loads of effects of buoyancy.

         (3) A registered professional engineer or architect shall submit a certification to the
Floodplain Administrator that the standards of this Section, as proposed in Article 4, Section C
are satisfied.

        (4) Require within Zones AH or AO adequate drainage paths around structures on slopes,
to guide flood waters around and away from proposed structures.

SECTION E. SEVERABILITY

If any section, clause, sentence, or phrase of this Ordinance is held to be invalid or
unconstitutional by any court of competent jurisdiction, then said holding shall in no way affect
the validity of the remaining portions of this Ordinance.

SECTION F. PENALTIES FOR NON COMPLIANCE

No structure or land shall hereafter be constructed, located, extended, converted, or altered
without full compliance with the terms of this court order and other applicable regulations.
Violation of the provisions of this court order by failure to comply with any of its requirements
(including violations of conditions and safeguards established in connection with conditions)
shall constitute a misdemeanor. Any person who violates this court order or fails to comply with

Ordinance 08-09 Flood Damage Prevention                                             Page 16of17


                                                                                                        261
any of its requirements shall upon conviction thereof be fined not more than $500.00 for each
violation, and in addition shall pay all costs and expenses involved in the case. Each day a
violation continues to exist will constitute a new and separate violation. Nothing herein
contained shall prevent Town of Lakewood Village, Texas from taking such other lawful action
as is necessary to prevent or remedy any violation.

SECTION G. EFFECTIVE DATE

This ordinance shall be in full force and effect from and after its date of passage and publication
as provided by law.


DULY PASSED AND APPROVED BY THE TOWN COUNCIL OF THE TOWN OF
LAKEWOOD VILLAGE, TEXAS, on this 9th day of September 2008.


                                                      APPROVED:



                                                     l\liike Schnittker,
                                                     Mayor
ATTEST:

~cla -Ck>beRQ               <



Linda Asbell,
City Secretary




 Ordinance 08-09 Flood Damage Prevention                                            Page 17of17


                                                                                                      262
Exhibit 21




             263
ST ATE OF TEXAS               )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby ce1tify, in the performance of the functions of my office, that the attached instruments are full,
true and correct copies of the Town of Lakewood Village Ordinance 10-01. The same appear of record in my
office and said documents are the official records from the public office of the Town Secretary of the Town of
Lakewood Village, Denton County, Texas, and are kept in said office.

       I further ce1tify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

        In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Vi llage this 26th day of March, 2014.




                                             LllldASbeiJ, TRMC, Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             State of Texas




                                                                                                           264
                TOWN OF LAKEWOOD VILLAGE, TEXAS

                                     ORDINANCE 10-01
AN ORDINANCE TO ADOPT THE MOST CURRENT EDITION OF THE
INTERNATIONAL RESIDENTIAL CODE, THE INTERNATIONAL BUILDING CODE,
THE INTERNATIONAL PLUMBING CODE, THE INTERNATIONAL MECHANICAL
CODE, THE INTERNATIONAL ENERGY CODE, THE INTERNATIONAL FUEL AND
GAS CODE, THE INTERNATIONAL PROPERTY MAINTENANCE CODE, THE
NATIONAL ELECTRICAL CODE, INTERNATIONAL FIRE CODE AND ALL
APPENDICES THERETO, AS AMENDED BY THE TERMS OF THIS ORDINANCE;
PROVIDING FOR PERMIT FEES; PROVIDING FOR THE REGISTRATION OF
BUILDERS AND ALL PERSONS PERFORMING ELECTRICAL, PLUMBING,
MECHANICAL, IRRIGATION, IRRIGATION TESTING BACKFLOW, THIRD PARTY
INSPECTIONS, ROOFING, FENCING, FRAMING, AND CONCRETE, WORK ON
ANY NEW OR EXISTING CONSTRUCTION OR STRUCTURE WITHIN THE TOWN
OR THE EXTRATERRITORTIAL JURISDICTION; PROVIDING FOR A BOARD OF
APPEALS; PROVIDING FOR PREMISE IDENTIFICATION; PROVIDING FOR
INSPECTIONS AND TOWN BUILDING REQUIREMENTS; PROVIDING A PENALTY
CLAUSE; PROVIDING A REPEAL OF ORDINANCE 06-06A; PROVIDING A
SEVERABILITY CLAUSE; PROVIDING AN EFFECTIVE DATE,

WHEREAS, the Town Council of the Town of Lakewood Village, Texas desires to establish a
specific requirement for all building construction;

WHEREAS, the State of Texas mandates that it is necessary to establish uniform and minimum
standards for the construction, erection, and maintenance of buildings and other structures in
order to protect and promote the public health, safety, and welfare of the citizens of the Town
and the Extraterritorial Jurisdiction of the Town,

WHEREAS, the Town of Lakewood Village desires to adopt the most current set of
International and minimum standard building codes;

      NOW, THEREFORE BE IT ORDAINED by the Town Council of the Town of
Lakewood Village, Texas:

SECTION 1. CODES

 The current versions of the International Residential Code, the International Building Code, the
International Plumbing Code, the International Mechanical Code, the International Energy Code,
the International Fuel and Gas Code, the International Prope1ty Maintenance Code, the National
Electrical Code, the International Fire Code, and all appendices thereto, as herein after revised or
amended are adopted. The said International Building Code, the International Plumbing Code,
the International Mechanical Code, the International Energy Code, the International Fuel and
Gas Code, the International Property Maintenance Code, the National Electrical Code are
incorporated herein as if copied in their entirety.



                                                                                                       265
SECTION 2. DEFINITIONS

The Town - shall mean the Town of Lakewood Village

Contractor - shall mean any person, firm, corporation, or other entity that is hired by a
homeowner or landowner to perform any new construction, remodel, or repair on said
homeowner or landowner's real property.

Building Official - shall mean an employee of the Town of Lakewood Village who performs
inspections, plan reviews, and is licensed by the State of Texas as a Building Inspector, or any
properly qualified person that is employed by the Town that has been appointed to perform such
work.

Erosion Control - the containment of all dirt, soils, sand, fill or grass, in such a manner, to
prevent said materials from encroaching onto adjacent properties, town easements, drainage
culverts, or utility placements

ETJ ·shall mean the Extraterritorial Jurisdiction of the Town of Lakewood Village

Masonry - shall be defined as brick, concrete hollow clay tile, concrete block, natural stone, or
any combination of these materials that are laid up by unit and set in mortar.

Construction Site Refuse Control • the containment of and weekly or monthly removal of both
construction and laborer refuse to prevent said materials from encroaching onto adjacent
homeowner properties, town easements, drainage ditches and culverts, and should be in
compliance with OSHA and local codes.

SECTION 3. GENERAL

All Building Permits shall expire 180 days from the date the permit is issued. A permit
expiration may be extended if a Contractor issues a construction calendar with the submission
packet and the calendar is approved by the Building Official and Mayor. If the Construction
Calendar that is provided by the Contractor is not adhered to, the Building Permit shall expire
without further action by the Town.

SECTION 4. BUILDING FEES & REOUIREMENTS

A.     Fees will be outlined in Exhibit A of this ordinnace

B.     Water/Sewer Taps· A licensed plumber that is registered with the Town shall perform all
       work connecting to the Town utilities.

C.     All sprinkler permits are required to have a final inspection accompanied by a Backflow
       Prevention Report Form and a Customer Service Inspection Letter. These forms can be
       obtained from the office of the Town Secretary.

Ordinance 10-01                           Building Ordinance                        Page 2of19

                                                                                                    266
D.     In the construction, maintenance, or repair of any building or structure within the Town
       or the ETJ, for which a building permit is required by the current building codes, no
       person shall perform any electrical, plumbing, mechanical, fencing, backflow, concrete,
       third party inspections, irrigation, or roofing unless and until such time as that person is
       registered with the Town to perform such work.

E.    All contractors who are required by state law or local ordinance to be licensed must
      register with the Town of Lakewood Village before applying for permits or performing
      any work. All contractors registered with the Town, or unregistered, shall perform no
      work of any sort/kind without being properly licensed. The Mayor or Building Official,
      upon receipt of a written citizen complaint, shall place said Contractor's registration in
      investigation status. No inspections will be allowed or permits issued to any Contractor
      whose registration is in investigation status. The Mayor, in periods of absence from the
      Town, may designate an individual to act in his/her stead for purposes of this section.
      The Town shall forward the citizen's written complaint to the Contractor. In the event a
      Contractor wishes to contest a citizen's complaint, the contractor shall request a
      complaint review by the Mayor or Building Official. If a written response to the citizen's
      written complaint is not made by the Contractor within fourteen (14) days of the date the
      citizen's complaint is mailed to the Contractor, the Mayor or Building Official shall in
      his/her sole discretion place any condition upon the contractor's registration necessary to
      rectify the citizen's complaint including, but not limited to, revocation of the contractor's
      registration. No complaint other than one in writing may be used to revoke or otherwise
      place any condition upon any contractor's registration. Complaints that do not affect the
      citizens of the Town of Lakewood Village or residents of the ETJ will be summarily
      dismissed. The Mayor or Building Official shall issue his/her decision in writing to the
      Contractor and complaining citizen. The Contractor or citizen may appeal the Mayor or
      Building Official's decision to the Board of Appeals as set forth in Section 9. An appeal
      of the Mayor or Building Official's decision must be completed by written document
      within fourteen (14) days of the date of the Mayor or Building Official's decision. At
      any appeal to the Board of Appeals, the Contractor or citizen bear the burden to produce
      evidence establishing any error occun"ing in the Mayor or Building Official's decision
      regarding the contractor's registration.

SECTION 5. PERMIT APPLICATION

A.    A residential permit application consist of five (5) forms, which must be completed and
      signed by the Contractor and his or her registered mechanical, electrical, and plumbing
      contractors. These forms are the mechanical permit, electrical permit, plumbing permit,
      concrete permit, and application for building permit forms.

B.    Detailed and accurate descriptions are required regarding the addresses and legal
      description of the subject property including Lot, Block and complete subdivision name
      with correct phase.




Ordinance 10-01                           Building Ordinance                         Page 3of19

                                                                                                      267
C.     All contractors are required to be registered with the town and must have such approved
       registration on file before any permit will be issued.

SECTION 6. BUILDING PLAN PACKET SUBMISSION

Along with the permit application forms set forth above, the following documents are required
prior to any approval being granted in the quantity and detail as specified:

A.    Two (2) plot plans containing lot dimensions, plan footprint, set-backs (front, rear and
      sides) complete address, lot and block, subdivision and phase, utility and easement
      locations, engineers and contractors names, finish pad elevations, finish floor elevations,
      topographical elevations, driveways, sidewalks, fence locations, lot area, slab area, and
      coverage percent. All drawings provided must be to scale.

B.    Two (2) foundation designs (11" x 17'' drawing and engineer letters) one of which must
      have an original signature and stamp.

C.    Three (3) complete bound sets of construction drawings. Town Copy must be 11" x 17"
      or application will be automatically rejected without further action or notification by any
      Town Official. Plans must include elevations, framing details, including soffit overhang
      details, masonry percentage calculations, square foot calculations, electrical load
      calculations, electrical panel size, electrical panel location, mechanical specifications,
      foundation design letter must be address specific. All plans must be drawn by a state
      licensed architect and must be drawn to scale.

D.    Two (2) sets of drainage plans must be provided. Town copy must be 11" x 17" drawn to
      scale, showing the actual dimensions and shape of the lot to be built upon. The drainage
      plans must show sea level elevations and all flatwork drawn to scale.

E.    Floor plans, elevations, framing, roof plan, electrical and "to be built options" must be
      clearly shown and detailed. Single sheet submittals are not acceptable. HV AC and
      Plumbing design drawings are also required. Options reflecting additional buildable
      space must be identified by the actual square footage area and included in the permit
      values for total air-conditioned area and or construction area under roof.

F.    Elevation drawings must clearly state that the structure meets the exterior requirements
      set forth below in Section 11 by the Town of Lakewood Village, or provide masonry
      calculations (i.e. Front % + Right % + Left % + Rear % = total masonry %)

G.    All drawings must be legible and show proper square footage for air-conditioned and
      total building areas.

H.    One(!) Energy analysis (i.e.; MecCheck, ResCheck or Energy-Star) shall be provided by
      a certified professional.




Ordinance 10-01                         Building Ordinance                         Page 4of19

                                                                                                    268
I.     All third party rater information and documentation must be submitted if an Energy Star
       Home is being constructed or modified.

J.     Electrical Voltage Drop letter shall be provided and must be on the electrical contractors
       letterhead

K.     Mechanical Air Flow Calculations shall be provided and must be on the mechanical
       contractors letterhead

L.     A copy of the contract agreement between the contractor and the homeowner/landowner
       must be provided to the town, unless the homeowner/landowner is the contractor.

SECTION 7. PLAN REVIEW PROCESS

All plans must be submitted to the Town of Lakewood Village for review. Plans are reviewed in
the order they are received. The Town's goal in plan review is a one to two week tum around
time for complete and accurately prepared submittal packages. Incomplete submissions may
require additional time processing the plan review for the permit.

SECTION 8. LICENSING AND REGISTRATION REQUIREMENTS

A.     No person shall engage in the business of construction of new buildings or structures, or
       make any repairs, alterations, or changes to an existing building or structure, unless that
       person is registered as a Contractor by the Town. Provided however that (i) no license
       shall be required for work on any building or structure for which a building permit is not
       required by this code and (ii) persons who occupy and reside within any property as their
       home shall not be required to obtain a license or register with the Town.

B.    All Contractors must register with the Town of Lakewood Village before applying for
      permits or performing any work. A master or contractor license in the specific trade is
      required to register as a Contractor. All licensed Journeymen working for the Contractor
      shall be listed on the contractor registration form. All work shall be supervised by a
      licensed individual, who must be within 5 minutes of any job under their supervision. A
      licensed residential wireman may supervise one helper or apprentice. Any work
      discovered being perfo1med without the required licensed personnel shall be
      conspicuously identified to prevent reuse and shall be removed. In addition to a citizen
      complaint, multiple violations of licensure requirements may result in suspension of a
      Contractors' registration. Any individuals found performing work without the required
      registration shall be required to leave the jobsite. A Contractor is defined as set forth
      above in Section 2. All registrations will expire on December 301h of each year. The
      General Contractor must carry insurance that covers all subcontractors and the projects
      they are actively working on under the General Contractor. In the event there is not a
      General Contractor, each subcontractor is required to supply the Town with a copy of
      their liability insurance with a minimum $100,000.00 policy coverage for each project. It
      will be the responsibility of the registered individuals to ensure that this process is
      complete before permits will be issued and any work in the specific trade is commenced.


Ordinance 10-01                           Building Ordinance                         Page 5of19

                                                                                                     269
       The Town reserves the right to deny or revoke any contractor registration if there are
       justifiable reasons or violations as determined by the Town.

C. The following Contractors disciplines must follow the applicable registration process.

       GENERAL CONTRACTORS. BUILDER REGISTRANTS:
       1. Contractor registration filled out completely.
       2. A valid State of Texas driver's license or photo I.D. card.
       3. A valid certificate of liability insurance or bond in an amount no less than
       $1,000,000.00 kept in force for the duration of the project. Each project is required to
       have it's own policy.
       4. Proof of registration with Texas Residential Construction Commission is required at
       the time ofregistration and for the duration of the project.

       ELECTRICAL REGISTRANTS:
       I. Contractor registration filled out completely.
       2. A valid Masters license is required at the time of registration and for the duration of the
       project.
       3. A valid State of Texas driver's license or photo I.D. card.
       4. All Journeyman and or Wireman performing work must be registered and posses a
       current license at the time of registration and for the duration of the project.
       5. A list of additional persons authorized to sign applications and pick up approved
       permits for your company.
       6. Proof of insurance as set forth in Section 8 (B) above.

       PLUMBING REGISTRANT:
       I. Contractor registration application filled out completely.
       2. A valid Masters license is required at the time of registration and for the duration of the
       project.
       3. A valid State of Texas driver's license or photo l.D. card.
       4. All journeyman, tradesman, and apprentices performing work must be registered and
       possess a current license at the time of registration and for the duration of the project.
       5. A list of additional persons authorized to sign applications and pick up approved
       permits for your company.
       6. Proof of insurance as set forth in Section 8 (B) above.

       MECHANICAL REGISTRANT:
       I. Contractor registration application filled out completely.
       2. A valid Masters license is required at the time of registration and forthe duration of the
       project.
       3. A valid State of Texas driver's license or photo l.D. card.
       4. A list of additional persons authorized to sign and pick up approved permits for your
       company.
       5. Proof of insurance as set forth in Section 8 (B) above.

       IRRIGATION REGISTRANT:

Ordinance I 0-0 I                          Building Ordinance                          Page 6of19

                                                                                                        270
        1. Contractor registration application filled out completely.
       2. A valid Irrigation license is required at the time of registration and for the duration of
       the project.
       3. A valid State of Texas driver's license or photo l.D. card.
       4. A list of additional persons authorized to sign applications and pick up approved
       permits for your company.
       5. Proof of insurance as set forth in Section 8 (B) above.

       BACKFLOW TESTER REGISTRANTS:
       I. Contractor registration application filled out completely.
       2. A valid Backflow Testers License is required at the time of registration at the time of
       registration and for the duration of the project.
       3. A valid State of Texas driver's license or photo I.D. card.
       4. Proof of insurance as set forth in Section 8 (B) above.

       SIGN CONTRACTOR REGISTRANT:
       I. Contractor registrant application filled out completely.
       2. A valid State of Texas driver's license or photo I.D. card.
       3. A list of additional persons authorized to sign applications and pick up approved
       permits for your company.
       4. Proof of insurance as set forth in Section 8 (B) above.

       THIRD PARTY INSPECTOR REGISTRANT:
       1. Contractor registration application form filled out completely.
       2. A valid State of Texas driver's license or photo l.D. card.
       3. A list of qualified persons authorized to perform inspections.
       4. Proof of certification
       5. Proof of insurance as set forth in Section 8 (B) above.

       ROOFING REGISTRANT:
       I. Contractor registration application filled out completely.
       2. Valid State of Texas drivers license or photo l.D. card.
       3. Proof of insurance as set forth in Section 8 (B) above.

       CONCRETE REGISTRANT:
       1. Contractor registration application filled out completely.
       2. A valid State of Texas driver's license or photo I.D. card.
       3. Proof of insurance as set forth in Section 8 (B) above.

       FENCE I SCREENING WALL REGISTRANT:
       1. Contractor registration application filled out completely.
       2. A valid State of Texas driver's license or photo l.D. card.
       3. Proof of insurance as set forth in Section 8 (B) above.




Ordinance I 0-0 I                          Building Ordinance                         Page 7 of19

                                                                                                       271
D.     Any registered Contractor that fails to maintain compliance with any provisions of this
       section shall cease all work being performed at the time the Contractor is no longer in
       compliance.

SECTION 9. BOARD OF APPEALS

A.     In order to hear and decide appeals of orders, decisions, or determinations made by the
       Building Official relative to the application and interpretation of this Ordinance, there
       shall be and is hereby created a Board of Appeals. The Town Council of the Town of
       Lakewood Village, Texas shall serve as the Board of Appeals. The Building Official shall
       be an ex-officio member of and shall act as secretary to the Board but shall have no vote
       on any matter before the Board. The Board shall adopt the rules of procedure for
       conducting its business, and shall render all decisions and finding in writing to the
       appellant with a duplicate copy to the Building Official.

       I.     The powers of the Board shall be as follows:

              a.     To hear appeals from decisions of the Building Official

              b.     To hear requests for the use of a material or method of construction not
                     prescribed or authorized by this code, and to authorize the use when, in the
                     Board's judgment, the material or method of construction is at least
                     equivalent to that prescribed; and

              c.     To hear complaints, after suspension of any Contractor's registration as set
                     forth in Section 4(1), from the Building Official, or any citizen, arising
                     against any person, firm, or business registered with the Town to perform
                     construction work of any type and shall have the power, after a hearing, to
                     revoke or suspend the registration for any of the following reasons:

                     (i)      Chronic violation of these codes and this ordinance:
                     (ii)     Misrepresentation of material facts in obtaining the said
                              registration or any renewal thereof:
                     (iii)    Chronic failure to secure permits, inspections, or approvals as
                              required by this code;
                     (iv)     Use of said registration to obtain a permit for another person, firm,
                              or corporation;
                     (v)      Causing liens, other than the registrant's, to be improperly created
                              on a citizen's property;
                     (vi)     Threatening any citizen in any manner;
                     (vii)    Committing any crime of violence within the Town; or
                     (viii)   Committing any single violation of these codes or this ordinance
                              placing any citizen in imminent danger.




Ordinance 10-0 I                          Building Ordinance                         Page 8of19

                                                                                                      272
      2.     The Board of Appeals shall have no authority relative to interpretation of the
             administration provisions of this Code nor shall the Board be empowered to waive
             requirements of this Code.

SECTION 10. PREMISE IDENTIFICATION

A.    Approved numbers or addresses shall be placed on all new and existing buildings in such
      a position as to be plainly visible and legible from the street or road fronting property.
      Said numbers shall contrast with their background, and shall comply with the following
      provisions, as applicable:

       !.    Residential occupancies shall have numbers a minimum of six (6) inches in height
             and be in a contrasting color to the background;

      2.     Duplexes shall have street and/or building numbers a minimum of eight (8) inches
             in height. When deemed necessary by the Town the street and/or building
             numbers may be required to be of a larger size for immediate and visible
             identification;

      3.     If the structure is more than two hundred (200) feet from a public street, the
             address shall also appear at the front or main entry to the property with numbers a
             minimum of six (6) inches in height.

      4.     When deemed necessary by the Town street or building numbers may be required
             on more than one side of the structure or property;

      5.     Building and/or street numbers shall be located in an area and lighted in a manner
             that will make them immediately discernible as approved by the Town.

SECTION 11 NEW CONSTRUCTION REQUIREMENTS

A.    Temporary buildings or structures such as reviewing stand and other miscellaneous
      structures, sheds, canopies, or fences used for the protection of the public around and in
      conjunction with construction work may be erected only by special permit from the Town
      Building Official for a limited period of time to be designated in said permit; provided,
      however, that no portable or moveable trailer or similar building or structure shall be
      permitted during any period of construction.

B.    Temporary buildings or structures need not comply with the type of construction or fire
      resistive time periods required by this code. Temporary buildings or structures shall be
      completely removed upon the expiration of the time limit stated in this permit with all
      surface area restored to its natural state.

C.    Portable toilets shall be provided at all construction job sites for which a building permit
      is required by this code.



Ordinance 10-01                          Building Ordinance                         Page 9of19

                                                                                                     273
D.     All Contractors will comply with the town's construction site refuse control program as
       outlined here. All residential and/or commercial construction sites shall be responsible
       for providing at a minimum, one 20-yard open top roll-off bulk trash container for
       construction debris and refuse, or a temporary refuse containment structure with
       minimum dimensions of 81 L x 81 W x 41 H made of 111 extel'ior plywood secured tightly
       on all four corners and to the ground in some manner. The container should have a
       hinged drop down or swing gate on one side for debris removal access. The contractor
       will also provide a temporary removable top cover either of exterior plywood and or a
       heavy tarp for either type of debris storage receptacle to prevent flying debris from
       possible windy or stormy conditions, etc. If a roll-off trash receptacle is used it must be
       obtained from the waste company that is currently under contract with the Town of
       Lakewood Village.

       Contractors are required to keep construction sites free and clear of trash at all times
       including no overflowing trash receptacles. The town administrative staff and designated
       building inspector reserve the right to perform unannounced spot inspections. If the
       construction site is found in violation of this ordinance then the construction site will be
       RED FLAGGED and an IMMEDIATE Stop Work Order will be issued with possible
       suspension of any registration. Once Red Flagged, the contractor will need to take
       corrective action to bring the work site to an acceptable condition and when compliance
       is obtained, the Red Flag will be lifted and construction activities may be resumed.

E.     Effective erosion control is required prior to any constmction activity and will include the
       installation of an adequate and repositionable silt fence which should run along the
       property lot's inside border boundary above and adjacent to the drainage ditch area and
       the public roadway. The silt fence will be constrncted in a practical manner with the
       necessary openings so as to allow easy entry and exit from the roadway to the prope1ty
       constrnction site for all necessary construction equipment and machinery.

F.     It is the responsibility of the Contractor to place the proper size culvert on the lot to gain
       access to the lot prior to any construction. Upon completion of construction the culve11s
       ends must be in concrete and the culve11 must continue the direction of the flow of
       drainage. All culvert sizes are obtained through the Town.

G.     A Contractor is prohibited from adding dirt to the lot, benching the lot, or preparation of
       the lot prior to obtaining permit approval.

H.     It is the responsibility of the Contractors to keep a copy of all approved plans on the
       construction site at all times. They must be placed in a water tight container. All
       paperwork due to the inspector for inspection purposes and in compliance with this
       ordinance must be placed within this container. The replacement of any lost or stolen
       permits will be at a cost of $10.00 per occurrence.

I.     Energy Conservation Code Compliance




Ordinance I 0-0 l                          Building Ordinance                         Page 10of19

                                                                                                        274
        1      All residential construction shall comply with the following simplified
               requirements or provide other approved energy compliance documentation (i.e.
               MecCheck, ResCheck, or Energy Star). These are minimum requirements.

               1.     Attic Insulation (blown)= R38
               2.     Exterior Sloped Ceilings (blanket)= RI 9
               3.     Floor insulation (blanket)= Rl9
               4.     Exterior Wall Insulation= RI 3
               5.     Environmental Air Duct in unconditioned Spaces= R6 (supply & return)
               6.     Windows= U.65 SHGC = .40
               7.     NC system efficiency minimum of 13 SEER

       2.      Each window assembly (doors with 50% or more glazing) is required to display at
               the time of insulation a certificate rating label indicating the National Fenestration
               Rating Council has tested the assembly. The label shall not be removed until after
               insulation inspection has been completed and approved. Window assemblies,
               which do not bear a certification rating shall be failed and removed from the
               window opening.

J.     Energy Star Homes

       1. A third party rater plan review and inspection/testing by RESNET agency certified
            for the State of Texas will be required. Both voluntary and mandatory compliance
            will require two complete copies of rater analysis with building plan submission for
            building permit. Raters air-conditioning must be within 1% of plan/permit area.
            Contractors shall employ the same rater for plan review, inspection, and testing.

       2. A third party verification form must be completely filled out, indicating final "HERS"
          rating score prior to the builders request for final inspection and certificate of
          occupancy.

       3. To verify compliance with Environmental Protection Agency, the Town of Lakewood
          Village will not issue a ce1tificate of occupancy until all required documentation has
          been submitted and approved. This will only apply to homes that fall under this
          category.

K.     Upon completion of construction, no one may occupy or move any objects into or onto
       the property of new construction until a Certificate of Occupancy inspection has been
       performed and passed by an official of the Town. This is a separate inspection from the
       Final 100% complete inspection. Violation of this requirement will result in all utilities
       being disconnected until such time as a Certificate of Occupancy has been issued after all
       the proper inspections have been performed.

L.     Secondary structures will be permitted as new construction with minimum square footage
       requirements waived as long as secondary structure is contained within the property lines
       of the primary residence lot(s) and required set backs are met. Any secondary structure


Ordinance I 0-0 I                          Building Ordinance                         Page 11of19

                                                                                                        275
       built on any adjacent lot must conform to the minimum square footage requirements of
       that section as stated in Ordinance 83-0lA Section 9 as amended or revised unless both
       lots are re-platted as a single lot and said plat is filed on record with Denton County,
       Texas. Proper proof of filing with Denton County, Texas must be provided to the Town
       at the time the building permit is sought.

M.     All new building construction will have a garage with the following requirements:

        1.     There shall be no front-facing garages on any new construction. Where the
               configuration of the ground is such that conformity with this provision of this
               ordinance would work a hardship, the Town Council may permit a variance.

       2.      There shall be a garage size requirement on all new construction of a minimum of
               25 feet in width and 22 feet in depth. Where the configuration of the ground is
               such that conformity with this provision of this ordinance would work a hardship,
               the Town Council may permit a variance.

N.     Driveways

       1. All new building construction will have a driveway. The pouring requirements are as
          follows:

               a. The Contractor shall notify the Town of when they are scheduled to pour
                  within 48-hours prior to pouring.
               b. No concrete will be poured before 7:00 a.m.
               c. At the time of the scheduled pour, and prior to driving to the location of the
                  pour, the Contractor and concrete registrant will be responsible for turning in
                  all weight tickets to the Town.
               d. As per Weight Ordinance No. 98-09 Section 3 (C) as amended or revised, the
                  gross weight limit on Town streets for a ready-mix concrete truck shall be
                  58,420 lbs.
               e. The minimum thickness of six (6) inches and minimum compression strength
                  shall be 3000 psi at 28 days.
               f. Driveways shall be a minimum of IO foot wide, in Town Section S driveways
                  shall be a minimum of 12 foot wide.

               g. 3/8 inch rebar with no greater than 16 inch centers is required on all driveway
                  construction. Re-bar placement must be inspected 48-hours prior to the
                  pouring of concrete.
               h. All driveways must properly tie into the street. The Contractor is responsible
                  for any road damage that may occur during the construction of the permitted
                  project. All roads must be restored at least to their original condition prior to
                  receiving their 100% final inspection.
               i. It shall be unlawful for any person, firm, or corporation or other legal entity to
                  erect, construct, enlarge, alter, repair, move, improve, convert, or demolish



Ordinance I 0-0 I                          Building Ordinance                        Page 12of19


                                                                                                       276
                  any flatwork or driveway or cause to permit the same to be done in violation
                  of this ordinance.
             j.   A driveway permit that would place the water meter, water valve and meter
                  box in the driveway shall provide, as a condition of said permit, for the
                  removal of the water meter, water valve, and meter box out of the driveway, at
                  the home and/or land owners expense. Replacement of the water meter, water
                  valve, and meter box shall be in a manner were the meter can be serviced with
                  an additional inspection on the plumbing performed by the Building Official
                  at an additional cost of $75.00. A licensed plumber who is registered to work
                  in the Town of Lakewood Village shall perform the replacement of the water
                  meter, water valve, and meter box.

0.    A form survey will be completed at the time that the forms are in position before the
      concrete is poured to ensure that the location of the slab is in compliance with all town
      ordinances. A copy of the form survey will be submitted to the Town.

P.    Height. There shall be no buildings, residential or commercial, that exceed 35 foot in
      height. Any exceptions are outlined in the Zoning Ordinance 83-0lA, as amended or
      revised.

Q.    The exterior facades of a main building or structure, excluding glass windows and doors
      shall be constructed of eighty (80) percent masonry requirement on all new construction
      for anything over 200 square feet or greater. Cementatious fiber board shall not be
      considered masonry; cementatious fiber board may be used to replace existing siding on
      existing structures, with pre-approval of the Building Official. Cementatious fiber board
      may also be used for architectural features, including window box-outs, bay windows,
      roof dormers, garage door headers, columns, or other architectural features approved by
      the Building Official.

R.    Wood roof shingles are prohibited.

S.    The use of Stucco, various types of stucco and installation procedures must have prior
      approval from the Building Official. If approved, the builder must provide the installer's
      certification and certificate for the Town's files. Only true three coat stuccoing will be
      considered. Additional inspections are required at, hath, scratch coat, and brown coat.

T.    Exterior Insulation Finish System (EIFS) shall not be permitted on any construction.

U.    Construction work times shall begin no earlier than 7:00 a.m. and shall end no later than
      7:00 p.m.

V.    All roof pitches shall have a minimum of four (4) inches over twelve (12) inches.

W.    The Town will grant approval to initiate electrical service for permanent or temporary
      use.



Ordinance 10-01                          Building Ordinance                      Page 13of19

                                                                                                   277
X.     All new construction shall have gutters installed in accordance to the submitted drainage
       plan with the minimum of the entire front of house, all exits, and above all air-
       conditioning units.

Y.      It is also the responsibility of the Contractor to ensure the grading of the ditches or
       easements continue the flow of drainage prior to receiving the 100% Final Inspection. Lot
       to lot drainage is not allowed.

Z.     All property comers must be permanently identifiable.

SECTION 12 INSPECTION REQUIREMENTS

A. Request for Inspections

FAXED REQUESTS:
Faxed requests will be accepted until 8:00 a.m. for inspection within 48 hours. Official time will
be accounted for based on time noted on the received fax. Receipt of any faxed request without a
date and time set forth in a proper header will not be processed. Missing the cut off time will
require the inspection to be made on the following business day. Fax number is provided in the
Contractor Guidelines

TELEPHONE REQUESTS:
Telephone requests will be accepted until 11 :00 AM for inspection within 48 hours.
Official time will be accounted for based on the time call is received or by voice mail time
stamp. Missing the cut off time will require the inspection to be made on the following business
day. All phone numbers are provided in the Contractors Guideline.

Inspector will leave the inspection tag on site in a designated water-tight box that is provided by
the Contractor.

B.     Building permits will include inspections performed during the following construction
       stages:

       I. T-Pole
       2. Plumbing Rough, form board surveys are due at this time on site
       3. WaterTap
       4. SewerTap
       5. Pier and Beam
       6. Foundation
       7. Pre-frame, prior to any roof decking, soffit, or fascia
       8. Frame
       9. Mechanical
       10. Electrical
       11. Plumbing Top Out
       12. 4 foot brick tie inspection
       13. Electrical/Gas Meter Release

Ordinance I 0-0 I                         Building Ordinance                        Page 14 of19

                                                                                                      278
       14. Flatwork
       15. 100% Final
       16. Certificate of Occupancy

              •   All Third party insulation inspections reports are due prior to the electrical/gas
                  meter release.
              •   At the time of the scheduled pour, and prior to driving to the location of the
                  pour, the Contractor will be responsible for turning in all weight tickets to the
                  Town.
              •   Inspectors will not provide more than ten (10) items of which need corrected.
                  Once ten (10) items have been noted for corrections the inspection will be
                  stopped and failed until all items have been corrected.
              •   Termite letter, Customer Service Inspection letter, and the Final Grade survey
                  is due on site at the 100% Final Inspection.
              •   Piers must be inspected by an independent contractor. A copy of the
                  inspection must be supplied to the Town prior to calling in the next inspection.

C.    Mandatory re-inspections. All Contractors shall have one ( 1) week to fix all items from
      the prior inspection. The Building Official will immediately fail and discontinue the re-
      inspection upon finding a prior failed item that was listed on the prior inspection tag. All
      items must be inspected prior to cover up, i.e. concrete and sheet rock. Mandatory re-
      inspections shall continue weekly until such time as the inspection is passed, and subject
      to the re-inspection fees below.

D.    Re-inspection fees. The Town shall charge up to $100.00 for the first re-inspection. With
      each subsequent re-inspection the Town shall increase the re-inspection fee, for the failed
      inspection only, by $100.00 each time it fails, up to a maximum of $1,000.00 per
      inspection.

E.    Local amendments to the International Plumbing Code for new construction will meet the
      following:

      1. No air admittance valve shall be permitted
      2. All underground domestic water supply shall be copper, 1 inch copper type L service
         line with a one inch meter.
      3. Termite shield wire mesh is required on all plumbing into the house.

F.    Local amendments to the National Electric Code for new construction will meet the
      following:

      1. Minimum size wire shall be # 12.

G.    It is the responsibility of the Contractor to provide what the inspector may need to
      perform the inspections, i.e. a ladder, temporary lighting, etc. Temporary lighting is
      required for all House Seconds and Rough Inspections to be installed prior to request for


Ordinance 10-01                           Building Ordinance                         Page 15of19

                                                                                                       279
       inspections. Should temporary lighting not be in place, the inspection will be failed and
       subject to 12 (C) above.

H.     All Sprinkler Contractors must have the Backflow Prevention Form filed with the Town
       of Lakewood Village prior to hooking the system up to the water supply.

I.     All inspections must be performed during daylight hours.

SECTION 13. EXISTING               CONSTRUCTION            I   REPAIRS       I   REMODELING
REQUIREMENTS

A.     All remodels and repairs for buildings over 200 square feet, inspections are required only
       as they apply to the permitted improvements, applicable building codes and Town
       ordinances.

B.     All new construction foundation plans are to be drawn and sealed by an Engineer
       licensed by the State of Texas.

C.     An application for flatwork must be submitted to the Town for approval. Flatwork must
       follow all other flatwork requirements within this ordinance.

D.     Erosion control is required prior to any construction and must be maintained throughout
       construction completion.

E.     All remodels, repairs, alterations, must have two (2) copies of the plot plans turned into
       the Town showing the actual dimensions and shape of the lot to be built upon or altered,
       the exact sizes and locations on the lot of any already existing buildings, and the location
       and dimensions of the proposed building or alteration.

F.     Two copies of the existing house plans prior to any alterations, remodels or repair must
       be turned in prior to approval of the permit.

SECTION 14. AUTHORITY OF THE BUILDING OFFICIAL

The Town's Building Official shall have the authority and power to enforce all provisions of all
ordinances passed and approved by the Town of Lakewood Village, Texas and all codes
contained within this ordinance and all amendments.

SECTION 15. PENALTY

It shall be unlawful for any person to violate any provision of this ordinance. Any person
violating or failing to comply with any provisions hereof shall be fined, upon conviction, in an
amount not more than two thousand dollars ($ 2,000.00). Each day during or on which a
violation occurs or continues shall be a separate offense.




Ordinance 10-01                           Building Ordinance                        Page 16of19

                                                                                                      280
  SECTION 16. REPEALER

  Previous Building Code ordinance 06-06/\ and all of its amenclmenls and revisions are hereby
  repealed in lhei r enti rely.

  SECTION 17. SEVERABILITY

  The provisions of this ord inance are severable and if any scclion, article, paragraph, sentence,
  clause, phrase, or word in this ordinance or appl icalion thereof to any person or circumstance is
  held invalid or unconstitutional by a Courl or compelent jurisdiclion such holding shall not affect
  the validity of the remaining porlions or!his ord inance despi te such invalidity, which remaining
  porlions shall remain in full force and effect.

  SECTION 18. EFFECTIVE DATE

  This ordinance shall become effective rrom and arter its date of adoption and publication as
  requ ired by law.

  PASSED and APPROVED by the Town Counci l           or the Town of Lakewood Village. Texas !his
  !he 14t h clay of January, 20 I 0.




  ATTEST:



,~',.l1 · l.·. Jl     J:NV(I
                      1


  Linda Asbell, Town Secretary
  Town of Lakewood Village, Texas




  Ordinance I 0-0 1                         Building Ordinance                        Page 17of 19

                                                                                                        281
EXHIBIT A
FEES:

A.     Building Permit Fees inside the Town- the building permit fee shall be $1,500.00 for the
       minimum square footage, plus $1.25 for each square foot of the building or structure
       which exceeds the minimum square footage requirement of the particular zoning district
       in which the building is located.

B.     Building Permit Fees inside the ETJ - The building permit fee shall be $1.25 for each
       square foot of the building

C.     Water/Sewer Taps -The charges for tapping water mains and conveying the water to the
       property line shall be a minimum of $900.00 plus any other expenses the town incurs. All
       costs and expenses for labor and materials incurred by the Contractor which costs
       include, but are not limited to, meter boxes, couplings, tubing, and necessary excavation
       work are the responsibility of the Contractor. It is the responsibility of the Contractor to
       ensure all meters, water shut off valves, and fire hydrants are brought up to grade by use
       of risers prior to receiving the water tap inspections. Meter boxes cannot be made of
       plastic.

D.     Flatwork Permit Fees -$250.00 for any flatwork, other than foundations, which includes,
       but is not limited to, flatwork greater than 200 square foot or greater, sidewalks,
       driveways and patios for the first two inspections, each subsequent inspection shall be
       $75.00 per inspection after the second inspection.

E.     Driveway Permits -$200.00. A driveway permit that would place the water meter, water
       valve and meter box in the driveway shall have a condition of said driveway permit for
       the removal of the water meter, water valve, and meter box out of the driveway, at the
       home and/or land owners expense. Replacement of the water meter, water valve, and
       meter box shall be in a manner were the meter can be serviced with an additional
       inspection on the plumbing performed by the Building Official at the cost of $75.00

F.     Plan Review Fees - When documents are submitted a plan review fee shall be paid at the
       time of submittal. The plan review fee shall be 65% of the building permit fee. The plan
       review fee is a separate fee from all other fees and is in addition to the permit fee.

G.     Registration Fees -- General Contractor $500, sub-contractors and others $100 per
       person/per year

H.     Fence Permit -- $150.00

I.     Sprinkler Permit -- $150.00.

J.     Electrical Permit -- $150.00

K.     Plumbing Permit -- $150.00


Ordinance I 0-0 I                         Building Ordinance                        Page 18of19

                                                                                                      282
EXHIBIT A
PAGE TWO
FEES (continued):


L.    Miscellaneous Permits -- $150.00 if not more than two inspections are required. For each
      inspection required over two an additional fee of $75 will be applicable.

L.    Pool Permits -- $500.00. Ordinance 98-06A is incorporated herein as revised or amended.
      Soil reports are required for all pool construction prior to permitting.

M.    Spa Permits -- $250.00. Ordinance 98-06A is incorporated herein as revised or amended.

N.    The Board of Appeals fee for structures up to 500 square feet - $100.00, 501 square feet
      up to 5,000 square feet - $250.00, structures over 5001 square feet - $500.00.

0.    Stucco Exterior Finish -- $250, in addition to any necessary building permits, requires 3
      additional inspections.




Ordinance 10-01                         Building Ordinance                      Page 19of19


                                                                                                  283
Exhibit 22




             284
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
CO UNTY OF DENTON             )

        I hereby certify. in the performance or the functions of my office. that th e attached instruments are full.
true and correct copies of Town of Lakewood Vill age Ord inance 11 -04. The same appear of record in my
office and said documents are the official records from the public office of the Town Secretary of the Town of
Lakewood Vi llage. Denton County . Texas, and are kept in said office .

       I fu11her certify that r am the Town Secretary of the Town of Lakewood Village. that 1 have legal
cust0dy of said records, and that I am a lawfu l possessor and keeper of the records in said office.

        In witness whereof I have hereunto set my hand nnd affixed the o ffi cial seal of The Town o f Lakewood
Village th is 26th day o f March. 20 14.




                                                                                                             285
                       TOWN OF LAKEWOOD VILLAGE, TEXAS

                                   ORDINANCE NO. 11-04

       AN ORDINANCE TO ADOPT THE 2006 INTERNATIONAL
       MECHANICAL CODE, WITHIN THE TOWN OF LAKEWOOD
       VILLAGE AND     THE  TOWN OF      LAKEWOOD VILLAGE
       EXTRATERRITORTIAL     JURISDICTION;    PROVIDING   A
       SAVINGS/REPEALING CLAUSE, PROVIDING A PENALTY CLAUSE;
       PROVIDING A SEVERABILITY CLAUSE;        PROVIDING AN
       EFFECTIVE DATE

        WHEREAS, the Town Council of the Town of Lakewood Village, Texas ("Town
Council") has investigated and determined that it would be advantageous and beneficial to the
citizens of the Town of Lakewood Village, Texas and the citizens inside the Town of Lakewood
Village Extraterritorial Jurisdiction (collectively "Lakewood Village") to adopt the 2006 Edition
of the International Mechanical Code, save and except the deletions and amendments set forth
below.

    NOW, THEREFORE, BE IT ORDAINED BY THE TOWN COUNCIL OF THE
TOWN OF LAKEWOOD VILLAGE, TEXAS:

       SECTION 1: Findings Incorporated. The findings set forth above are incorporated into
the body of this Ordinance as if fully set forth herein.

        SECTION 2: Adoption of the 2006 International Mechanical Code. The International
Mechanical Code, 2006 Edition, copyrighted by the International Code Council, Inc., save and
except the deletions and amendments set forth in Exhibit "A", attached hereto and incorporated
herein for all purposes, is hereby adopted as the mechanical code for Lakewood Village,
regulating the design, installation, maintenance, addition, alteration, and inspection of
mechanical systems that are permanently installed and utilized to provide control of
environmental conditions and related processes within Lakewood Village (The "2006
International Mechanical Code"). The 2006 International Mechanical Code is made a part of this
Ordinance as if fully set forth herein

       SECTION 3: Savings/Repealing Clause. All provisions of any ordinance in conflict with
this Ordinance are hereby repealed to the extent they are in conflict; but such repeal shall not
abate any pending prosecution for violation of the repealed ordinance, nor shall the repeal
prevent a prosecution from being commenced for any violation if occurring prior to the repeal of




                                                                                                    286
the ordinance. Any remaini11g portion of conflicting ordinances shall remain in full force and
effect.

        SECTION 4: Penalty Provision. Any person, firm, corporation or business entity
violating this Ordinance shall be deemed guilty of a misdemeanor, and upon conviction
therefore, shall be fined a sum not exceeding Two Thousand DoJlars ($2,000.00), and each and
every day that such violation continues shall be considered a separate offense; provided,
however, that such penal provision shall not preclude a suit to enjoin such violation. Lakewood
Village retains all legal rights and remedies available to it pursuant to local, state and federal law.

        SECTION 5: Severability. If any section, subsection, sentence, clause or phrase of this
Ordinance is for any reason, held to be unconstitutional or invalid by a court of competent
jurisdiction, such decision shall not affect the validity of the remaining portions of this
Ordinance. Lakewood Village hereby declares that it would have passed this Ordinance, and
each section, subsection, clause or phrase thereof, i1Tespective of the fact that any one or more
sections, subsections, sentences, clauses, and phrases be declared unconstitutional.

       SECTION 6: Effective Date. This Ordinance shall become effective upon its passage and
publication as required by law.

     DULY PASSED AND APPROVED BY THE TOWN COUNCIL OF THE TOWN
OF LAKE\.VOOD VILLAGE, TEXAS, on thjs 12th day of MAY, 2011.



                                               t1c~
                                                 own of Lakewood Viilage

ATTEST


~ohb&e lL
Linda Asbell, Town Secretary
Town of Lakewood Village




Ordinance 11-04                    2006 International Mechanical Code                        Page 2of5

                                                                                                          287
                                        Exhibit "A"
                                Town of Lakewood Village
                            2006 International Mechanical Code

The following additions, deletions, and amendments to the 2006 International Mechanical Code
adopted herein are hereby approved and adopted.

Chapter 1. Administration of the 2006 International Mechanical Code is amended as follows:

       Section 102 Applicability of the 2006 International Mechanical Code is amended as
follows:

              102.8 Referenced codes and standards. The codes and standards referenced
              herein shall be those that are listed in Chapter 15 and such codes, when
              specifically adopted, and standards shall be considered as part of the requirements
              of this code to the prescribed extent of each such reference. Where differences
              occur between provisions of this code and the referenced standards, the provisions
              of this code shall apply. Whenever amendments have been adopted to the
              referenced codes and standards, each reference to said code and standard shall be
              considered to reference the amendments as well. Any reference to NFP A 70 or
              the ICC Electrical Code shall mean the Electrical Code as adopted by the Town of
              Lakewood Village as it currently exist or may be amended. Where requirements
              in this code conflict with any requirements of other adopted codes by the Town of
              Lakewood Village the most stringent requirements shall apply.

              Exception: Where enforcement of a code provision would violate the conditions
              of the listing of the equipment or appliance, the conditions of the listing and the
              manufacturer's installation instructions shall apply.

       Section 106 Permits of the 2006 International Mechanical Code is amended as follows:

              106.3.2 Time limitation of application. An application for a permit for any
              proposed work shall be deemed to have been abandoned 90 days after the date of
              filing unless such application has been pursued in good faith or a permit has been
              issued; except that the building official is authorized to grant one or more
              extensions of time for additional periods not exceeding 180 days each. The
              extension shall be requested in writing and justifiable cause demonstrated.

              106.4.3 Expiration. Every permit issued by the code official under the provisions
              of this code shall expire by limitation and become null and void if the work
              authorized by such permit is not commenced within 180 days from the date of
              such permit, or if the work authorized by such permit is suspended or abandoned
              at any time after the work is commenced for a period of 180 days. Before such
              work recommences, a new permit shall be first obtained and the fee, therefore,
              shall be one-half the amount required for a new permit for such work, provided no
              changes have been made or will be made in the original construction documents

Ordinance 11-04                 2006 International Mechanical Code                      Page 3 of5

                                                                                                    288
              for such work, and provided further that such suspension or abandonment has not
              exceeded one year.

              106.5.2 Fee schedule. The fees for mechanical work shall be as indicated in the
              Town of Lakewood Village Building Inspections Fee Schedule

              106.5.3 Fee refunds. The code official shall authorize the refunding of fees as
              follows.

              1. The full amount of any fee paid hereunder which was erroneously paid or
              collected.

              2. Not more than 80 percent of the permit fee paid when no work has been done
              under a permit issued in accordance with this code.

              3. Not more than 50 percent of the plan review fee paid when an application for a
              permit for which a plan review fee has been paid is withdrawn or canceled before
              any plan review effort has been expended.

              The code official shall not authorize the refunding of any fee paid, except upon
              written application filed by the original permittee not later than 180 days after the
              date of fee payment.

Chapter 3 Regulations of the 2006 International Mechanical Code is amended as follows:

       Section 304 Installation of the 2006 International Mechanical Code is amended as
follows:

              304.9 Clearances from grade. Equipment and appliances installed at grade level
              shall be supported on a level concrete slab extending above adjoining grade a
              minimum of3 inches (76 mm) or shall be suspended a minimwn of 6 inches (152
              mm) above adjoining grade.

       Section 306 Access and service space of the 2006 International Mechanical Code is
       amended as follows:

              306.3 Appliances in attics. Attics containing appliances requiring access shall be
              provided with an opening and unobstructed passageway large enough to allow
              removal of the largest appliance. The passageway shall not be less than 30 inches
              (762 mm) high and 22 inches (559 mm) wide and not more than 20 feet (6096
              mm) in length measured along the center line of the passageway from the opening
              to the appliance. The passageway shall have continuous unobstructed solid
              flooring not less than 24 inches (610 mm) wide. A level service space not less
              than 30 inches (762 mm) deep and 30 inches (762 mm) wide shall be present at
              the front or service side of the appliance. The clear access opening dimensions
              shall be a minimum of 20 inches by 30 inches (508 mm by 762 mm), where such

Ordinance 11-04                 2006 International Mechanical Code                        Page 4of5

                                                                                                      289
             dimensions are large enough to allow removal of the largest appliance. As a
             minimum, access to the attic space shall be provided by one of the following:

                     1. Permanent stairs or ladder fastened to the building.
                     2. A pull down stair with a minimum 300 lb. rating.
                     3. An access door from an upper floor.

             Exceptions:
             1. The passageway and level service space are not required where the appliance
             can be serviced and removed through the required opening.

             2. Where the passageway is unobstructed and not less than 6 feet (1829 mm) high
             and 22 inches (559 mm) wide for its entire length, the passageway shall be not
             more than 50 feet (15 250 mm) long.

Chapter 5 Exhaust Systems of the 2006 International Mechanical Code is amended as follows:

      Section 504 Clothes dryer exhaust of the 2006 International Mechanical Code is
      amended as follows:

             504.6.1 Maximum length. The maximum length of a clothes dryer exhaust duct
             shall not exceed 25 feet (7620 mm) from the dryer location to the outlet terminal.
             The maximum length of the duct shall be reduced 21/2 feet (762 mm) for each 45
             degree (0.79 rad) bend and 5 feet (1524 mm) for each 90 degree (1.6 rad) bend.
             The maximum length of the exhaust duct does not include the transition duct.

             Exception: Where the make and model of the clothes dryer to be installed is
             known and the manufacturer's installation instructions for such dryer are provided
             to the code official, the maximum length of the exhaust duct, including any
             transition duct, shall be permitted to be in accordance with the dryer
             manufacturer's installation instructions, and provided that a 4 inch by six inch
             sign red in color with white letters is permanently affixed to the structure stating
             the following:

             Warning: Dryer must be approved for vent length not to exceed 40 feet total
             developed length (TDL). Duct Size: (Insert Number) Total Developed Length:
             (Insert Number)

Chapter 6 Duct systems of the 2006 International Mechanical Code is amended as follows:

      Section 603 Duct construction and installation of the 2006 International Mechanical
      Code is amended as follows:

             603.6.1.1 Duct length. For other than residential construction, flexible ducts shall
             be limited to 5 foot connections at end of duct runs.
                                             End of Exhibit "A"

Ordinance 11-04                 2006 International Mechanical Code                      Page 5 of5

                                                                                                    290
Exhibit 23




             291
STATE OF TEXAS                 )
                               )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DE:NTON              )

        l hereby certify, in the performance of the fun ctions of my office, th at the attached instruments are full ,
true and correct copies of Town of Lakewood Vi llage Ord inance 11-08. The same appear o f record in my
office and said documents are the offic ia l records from the public office of the Town Secreta ry of the Town of
Lakewood V illage. Denton County, Texas. and are kept in said office.

       I further certify that l am the Town Secretary o r Lhc Town of Lakewood V illage, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

         fn witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Vi llage this 26th day of March, 20 14.




                                              ~cLc~~&o2.
                                              ~bell.TRMC, Town Secretary
                                               Tovvn of Lakewood Vi llage
                                               Denton Co unty
                                               State of Texas




                                                                                                               292
                       TOWN OF LAKEWOOD VILLAGE, TEXAS

                                   ORDINANCE N0.11-08

       AN ORDINANCE TO ADOPT THE 2005 NATIONAL ELECTRICAL
       CODE, WITHIN THE TOWN OF LAKEWOOD VILLAGE AND THE
       TOWN    OF   LAKEWOOD     VILLAGE    EXTRA TERRITORTIAL
       JURISDICTION; PROVIDING A SAVINGS/REPEALING CLAUSE,
       PROVIDING A PENAL TY CLAUSE; PROVIDING A SEVERABILITY
       CLAUSE; PROVIDING AN EFFECTIVE DATE.

        WHEREAS, the Town Council of the Town of Lakewood Village, Texas ("Town
Council") has investigated and determined that it would be advantageous and beneficial to the
citizens of the Town of Lakewood Village, Texas and the citizens inside the Town of Lakewood
Village Extraterritorial Jurisdiction (collectively "Lakewood Village") to adopt the 2005 Edition
of the National Electrical Code, save and except the deletions and amendments set forth below.

    NOW, THEREFORE, BE IT ORDAINED BY THE TOWN COUNCIL OF THE
TOWN OF LAKEWOOD VILLAGE, TEXAS:

       SECTION 1: Findings Incorporated. The findings set forth above are incorporated into
the body of this Ordinance as if fully set forth herein.

        SECTION 2: Adoption of the 2005 National Electrical Code. The National Electrical
Code, 2005 Edition, copyrighted by the National Fire Protection Association including Annex G,
save and except the deletions and amendments set forth in Exhibit "A", attached hereto and
incorporated herein for all purposes, is hereby adopted as the Electrical code for Lakewood
Village, regulating the construction, alteration, removal, use, and/or maintenance of any
electrical wiring, apparatus, device, or system within Lakewood Village (The "2005 National
Electrical Code"). The 2005 National Electrical Code including Annex G is made a part of this
Ordinance as if fully set forth herein.

        SECTION 3: Savings/Repealing Clause. All provisions of any ordinance in conflict with
this Ordinance are hereby repealed to the extent they are in conflict; but such repeal shall not
abate any pending prosecution for violation of the repealed ordinance, nor shall the repeal
prevent a prosecution from being commenced for any violation if occurring prior to the repeal of
the ordinance. Any remaining portion of conflicting ordinances shall remain in full force and
effect.

        SECTION 4: Penalty Provision. Any person, firm, corporation or business entity
violating this Ordinance shall be deemed guilty of a misdemeanor, and upon conviction
therefore, shall be fined a sum not exceeding Two Thousand Dollars ($2,000.00), and each and
every day that such violation continues shall be considered a separate offense; provided,



                                                                                                    293
however, that such penal provision shall not preclude a suit to enjoin such violation. Lakewood
Village retains all legal rights and remedies available to it pursuant to local, state and federal law.

        SECTION 5: Severability. If any section, subsection, sentence, clause or phrase of this
Ordinance is for any reason, held to be unconstitutional or invalid by a court of competent
jurisdiction, such decision shall not affect the validity of the remaining p01tions of this
Ordinance. Lakewood Village hereby declares that it would have passed this Ordinance, and
each section, subsection, clause or phrase thereof, i1Tespective of the fact that any one or more
sections, subsections, sentences, clauses, and phrases be declared unconstitutional.

       SECTION 6: Effective Date. This Ordinance shall become effective upon its passage and
publication as required by law.

     DULY PASSED AND APPROVED BY THE TOWN COUNCIL OF THE TOWN
OF LAKEWOOD VILLAGE, TEXAS, on th.is 12th day of MAY, 2011.



                                               $.s~ayor
                                               Town of Lakewood Village

ATTEST



Linda Asbell, Town Secretary
Town of Lakewood Village




Ordinance 11-08                       2005 National Electrical Code                       Page 2of6


                                                                                                          294
                                      Exhibit "A"
                               Town of Lakewood Village
                              2005 National Electrical Code

The following additions, deletions, and amendments to the 2005 National Electrical Code
adopted herein are hereby approved and adopted.

Chapter 3 Wiring Methods and Material of the 2005 National Electrical Code is amended as
follows:

       Article 300 Wiring Methods of the 2005 National Electrical Code is amended as
follows:

             300.1 Scope
             (A) All Wiring Installations This article covers wiring methods for all wiring
             installations unless modified by other articles.

      Article 310 Conductors for General Wiring of the 2005 National Electrical Code is
      amended as follows:

             310.2 Conductors
             (B) Conductor Material Conductors in this article shall be of copper unless
             otherwise specified. Use of aluminum 1/0 and larger is allowed for multifamily
             and commercial use only. All grounding and bonding conductors shall be of
             copper. All electrical conductors for commercial, office, or industrial installation
             shall be installed in approved conduits or raceways regardless of type of
             construction.

             310.5 Minimum Size of Conductors The minimum size of conductors shall be as
             shown in Table 310.5, except for low voltage control circuits.

             Table 310.5 Minimum Size of Conductors
             Conductor      Minimum Conductor Size (A WG)
             Voltage Rating
             (Volts)                Aluminum or Copper-Clad Aluminum
                            Copper      Aluminum (only feeders allowed)


             0-2000                 12                     1/0
             2001-8000               8                     1/0
             8001-15,000             2                     1/0
             15,001-28,000           1                    1/0
             28,001-35,000          1/0                   1/0


             310.14 Aluminum Conductor Material
Ordinance 11-08                    2005 National Electrical Code                     Page 3of6

                                                                                                    295
             Solid aluminum conductors 8, 10, and 12 AWG shall be made of an AA-8000
             series electrical grade aluminum alloy conductor material. For multifamily and
             commercial use only. Stranded aluminum conductors 8 A WG 1/0 through 1000
             kcmil marked as Type RHH, RHW, XHHW, THW, THHW, THWN, THHN,
             service-entrance Type SE Style U and SE Style R shall be made of an AA-8000
             series electrical grade aluminum alloy conductor material. Documentation of all
             installations shall be provided for torque and terminations as required by article
             110.

      ARTICLE 334 Nonmetallic-Sheathed Cable: Types NM, NMC, and NMS of the
      2005 National Electrical Code is amended as follows:

             334.12 Uses Not Permitted
                    (A) Types NM, NMC, and NMS Types NM, NMC, and NMS cables shall
                    not be permitted as follows:
                            (1)    In any dwelling or structure not specifically permitted in
                                   334.10(1), (2), and (3)
                            (2)    Exposed in dropped or suspended ceilings in other than
                                   one- and two-family and multifamily dwellings
                            (3)    As service-entrance cable
                            (4)    In commercial garages having hazardous (classified)
                                   locations as defined in 511.3
                            (5)    In theaters and similar locations, except where permitted in
                                   518.4(B)
                            (6)    In motion picture studios
                            (7)    In storage battery rooms
                            (8)    In hoistways or on elevators or escalators
                            (9)    Embedded in poured cement, concrete, or aggregate
                            (10) In hazardous (classified) locations, except where permitted
                                   by the following:
                                   a.      501.10(B)(3)
                                   b.      502.10(B)(3)
                                   c.      504.20
                            (11) In building where it would be required to pass through either
                            factory or field punched, cut, or drilled slots or holes in metal
                            members.

Chapter 6 Special Equipment of the 2005 National Electrical Code is amended as follows:

      ARTICLE 680 Swimming Pools, Fountains, and Similar Installations of the 2005
      National Electrical Code is amended as follows:


              680. 71 Protection
              Hydromassage bathtubs and their associated electrical components shall be
              protected by a dedicated_ground-fault circuit interrupter. All 125-volt, single-
Ordinance 11-08                    2005 National Electrical Code                   Page 4of6

                                                                                                  296
              phase receptacles not exceeding 30 amperes and located within 1.5 m (5 ft)
              measured horizontally of the inside walls of a hydromassage tub shall be
              protected by a ground-fault circuit interrupter(s).

Annex G Administration and Enforcement of the 2005 National Electrical Code is amended
as follows:

       80.15 Electrical Board. This Section deleted in its entirety.

       80.23 Notice of Violations, Penalties.

       Notice of violations and penalties shall conform to 80.23(A) and (B).

               (B) Penalties.

                      (1)       Any person who fails to comply with the provisions of this Code or
                                who fails to carry out an order made pursuant to this Code or
                                violates any condition attached to a permit, approval, or certificate
                                shall be subject to the penalties established by this jurisdiction.
                      (2)       Failure to comply with the time limits of an abatement notice or
                                other corrective notice issued by the authority having jurisdiction
                                shall result in each day that such violation continues being
                                regarded as a new and separate offense.
                      (3)       Any person who commences any work on an electrical system
                                before obtaining the necessary permits shall be subject to a Penalty
                                of 100% of the usual permit fee in addition to the required permit
                                fees.

       80.25 Connection to Electricity Supply.

       Connections to the electric supply shall conform to 80.25(A) through (E).

       80.27 Inspector's Qualifications.

              (A) Certificate.

              All electrical inspectors shall be certified by a nationally recognized inspector
              certification program. The certification program shall specifically qualify the
              inspector in electrical inspections. No person shall be employed as an Electrical
              Inspector unless that person is the holder of an Electrical Inspector's certificate of
              qualification, or can obtain the certificate of qualification within 6 months of
              initial hire issued by a nationally recognized inspector certification program.

              (B) Experience.

              Electrical inspector applicants shall demonstrate the following:
Ordinance 11-08                        2005 National Electrical Code                     Page 5of6

                                                                                                        297
                     ( 1)     Have a demonstrated knowledge of the standard materials and
                              methods used in the installation of electric equipment

                     (2)      Be well versed in the approved methods of construction for safety
                              to persons and property

                     (3)      Be well versed in the statutes and ordinances of The Town of
                              Lakewood Village relating to electrical work and the National
                              Electrical Code, as approved by the American National Standards
                              Institute

                     (4)      Have had at least l years! experience as an Electrical Inspector or 2
                              years in the installation of electrical equipment. In lieu of such
                              experience, the applicant shall be a graduate in electrical
                              engineering or of a similar curriculum of a college or university
                              considered by the Board as having suitable requirements for
                              graduation and shall have had two years' practical electrical
                              expenence.


      80.29 Liability for Damages.

      Article 80 shall not be construed to affect the responsibility or liability of any party
      owning, designing, operating, controlling, or installing any electric equipment for
      damages to persons or property caused by a defect therein, nor shall the Town of
      Lakewood Village or any of its employees or agents be held as assuming any such
      liability by reason of the inspection, reinspection, or other examination authorized.

      80.35 Effective Date.

      Article 80 shall take effect July 1, 2009 after its passage and publication.




                                              End of Exhibit "A"




Ordinance 11-08                      2005 National Electrical Code                     Page 6of6

                                                                                                      298
Exhibit 24




             299
STATE OF TEXAS                 )
                               )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON               )

         I hereby certify, in the perform ance of the functions o r my office, that the attached instruments ru·e ful l,
true and correct copies of Town of Lakewood Village O rdinance 11-09. The same appear of record in my
offi ce and said documents are the offici a l records from the public office o f the Town Secretary of the Town of
Lakewood Village. Denton County, Texas, ru1d are kept in sa id office.

       I further certify that I am the Town Secretary or the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawfu l possessor and keeper of the records in said office.

        In witness whereof I have hereunto ser my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 20 14.




                                               ~cLo.~W .
                                               ~ell, TRMC. Town Secretary
                                               Town of Lakewood Village
                                               Denton County
                                               State of Texas




                                                                                                                300
                        TOWN OF LAKEWOOD VILLAGE, TEXAS

                                    ORDINANCE NO. 11-09

       AN ORDINANCE TO ADOPT THE 2006 INTERNATIONAL PLUMBING
       CODE, WITHIN THE TOWN OF LAKEWOOD VILLAGE AND THE
       TOWN    OF   LAKEWOOD     VILLAGE    EXTRATERRITORTIAL
       JURISDICTION; PROVIDING A SAVINGS/REPEALING CLAUSE,
       PROVIDING A PENALTY CLAUSE; PROVIDING A SEVERABILITY
       CLAUSE; PROVIDING AN EFFECTIVE DATE.

        WHEREAS, the Town Council of the Town of Lakewood Village, Texas ("Town
Council") has investigated and determined that it would be advantageous and beneficial to the
citizens of the Town of Lakewood Village, Texas and the citizens inside the Town of Lakewood
Village Extraterritorial Jurisdiction (collectively "Lakewood Village") to adopt the 2006 Edition
of the International Plumbing Code, save and except the deletions and amendments set forth
below.

    NOW, THEREFORE, BE IT ORDAINED BY THE TOWN COUNCIL OF THE
TOWN OF LAKEWOOD VILLAGE, TEXAS:

       SECTION 1: Findings Incorporated. The findings set forth above are incorporated into
the body of this Ordinance as if fully set forth herein.

        SECTION 2: Adoption of the 2006 International Plumbing Code. The International
Plumbing Code, 2006 Edition, copyrighted by the International Code Council, Inc., save and
except the deletions and amendments set forth in Exhibit "A", attached hereto and incorporated
herein for all purposes, is hereby adopted as the Plumbing Code for Lakewood Village,
regulating the erection, installation, alteration, repairs, relocation, replacement, addition to, use
or maintenance of plumbing systems within Lakewood Village (The "2006 International
Plumbing Code"). The 2006 International Plumbing Code is made a part of this Ordinance as if
fully set forth herein.

        SECTION 3: Savings/Repealing Clause. All provisions of any ordinance in conflict with
this Ordinance are hereby repealed to the extent they are in conflict; but such repeal shall not
abate any pending prosecution for violation of the repealed ordinance, nor shall the repeal
prevent a prosecution from being commenced for any violation if occurring prior to the repeal of
the ordinance. Any remaining portion of conflicting ordinances shall remain in full force and
effect.

        SECTION 4: Penalty Provision. Any person, firm, corporation or business entity
violating this Ordinance shall be deemed guilty of a misdemeanor, and upon conviction
therefore, shall be fined a sum not exceeding Two Thousand Dollars ($2,000.00), and each and




                                                                                                        301
 every day that such violation continues shall be considered a separate offense; provided,
 however, that such penal provision shall not preclude a suit to enjoin such violation. Lakewood
 Village retains all legal rights and remedies available to it pursuant to local, state and federal law.

        SECTION 5: Severability. If any section, subsection, sentence, clause or phrase of this
Ordinance is for any reason, held to be unconstitutional or invalid by a court of competent
jurisdiction, such decision shall not affect the validity of the remaining portions of this
Ordinance. Lakewood Village hereby declares that it would have passed this Ordinance, and
each section, subsection, clause or phrase thereof, inespective of the fact that any one or more
sections, subsections, sentences, clauses, ru1d phrases be declared unconstitutional.

        SECTION 6: Effective Date. This Ordinru1ce shall become effective upon its passage and
 publication as required by Jaw.

      DULY PASSED AND APPROVED BY THE TOWN COUNCIL OF THE TOWN
 OF LAKEWOOD VJLLAGE, TEXAS, on this 12th day of MAY, 2011.



                                                Mi~ Scl1J1ittker, Mayor
                                                Town of Lakewood Village

 ATTEST


~JcJ9k&Q~
 Linda Asbell, Town Secretary
 Town of Lakewood Village




 Ordinru1ce 11-09                    2006 International Plumbing Code                        Page 2of4

                                                                                                           302
                                         Exhibit "A"
                                Town of Lakewood Village
                             2006 International Plumbing Code

The following additions, deletions, and amendments to the 2006 International Plumbing Code
adopted herein are hereby approved and adopted.


Chapter 1. Administration of the 2006 International Plumbing Code is amended as follows:

       Section 102 Applicability of the 2006 International Plumbing Code is amended as
follows:

              102.8 Referenced codes and standards. The codes and standards referenced
              herein shall be those that are listed in Chapter 15 and such codes, when
              specifically adopted, and standards shall be considered as part of the requirements
              of this code to the prescribed extent of each such reference. Where differences
              occur between provisions of this code and the referenced standards, the provisions
              of this code shall apply. Whenever amendments have been adopted to the
              referenced codes and standards, each reference to said code and standard shall be
              considered to reference the amendments as well. Any reference to NFP A 70 or
              the ICC Electrical Code shall mean the Electrical Code as adopted by the Town of
              Lakewood Village as it currently exist or may be amended. Where requirements
              in this code conflict with any requirements of other adopted codes by the Town of
              Lakewood Village the most stringent requirements shall apply.


              Exception: Where enforcement of a code provision would violate the conditions
              of the listing of the equipment or appliance, the conditions of the listing and the
              manufacturer's installation instructions shall apply.

       Section 106 Permits of the 2006 International Plumbing Code is amended as follows:

              106.3.2 Time limitation of application. An application for a permit for any
              proposed work shall be deemed to have been abandoned 90 days after the date of
              filing unless such application has been pursued in good faith or a permit has been
              issued; except that the building official is authorized to grant one or more
              extensions of time for additional periods not exceeding 180 days each. The
              extension shall be requested in writing and justifiable cause demonstrated.

              106.5.3 Expiration. Every permit issued by the code official under the provisions
              of this code shall expire by limitation and become null and void if the work
              authorized by such permit is not commenced and received a minimum of one
              approved inspection within 180 days from the date of such permit, or if the work
              authorized by such permit is suspended or abandoned at any time after the work is
              commenced for a period of 180 days. Before such work recommences, a new
Ordinance 11-09                  2006 International Plumbing Code                    Page 3 of 4

                                                                                                    303
              permit shall be first obtained and the fee, therefore, shall be one half the amount
              required for a new permit for such work, provided no changes have been made or
              will be made in the original construction documents for such work, and provided
              further that such suspension or abandonment has not exceeded one year.

              106.6.2 Fee schedule. The fees for Plumbing work shall be as indicated in the
              Town of Lakewood Village Building Inspections Fee Schedule

              106.6.3 Fee refunds. The code official shall authorize the refunding of fees as
              follows.

              1. The full amount of any fee paid hereunder which was erroneously paid or
              collected.

              2. Not more than 80 percent of the permit fee paid when no work has been done
              under a permit issued in accordance with this code.

              3. Not more than 50 percent of the plan review fee paid when an application for a
              permit for which a plan review fee has been paid is withdrawn or canceled before
              any plan review effort has been expended.

              The code official shall not authorize the refunding of any fee paid, except upon
              written application filed by the original permittee not later than 180 days after the
              date of fee payment.

Chapter 9. Vents of the 2006 International Plumbing Code is amended as follows:

       Section 917 Air Admittance Valves of the 2006 International Plumbing Code is
       amended as follows:

              917.3 Where permitted. Individual, branch and circuit vents shall be permitted to
              terminate with a connection to an individual or branch-type air admittance valve.
              Stack vents and vent stacks shall be permitted to terminate to stack-type air
              admittance valves. Individual and branch-type air admittance valves shall vent
              only fixtures that are on the same floor level and connect to a horizontal branch
              drain. The horizontal branch drain having individual and branch-type air
              admittance valves shall conform to Section 917.3.l or 917.3.2. Stack-type air
              admittance valves shall conform to Section 917.3.3. Air admittance valves shall
              only be installed with the prior written approval of the Building Official.



                                              End of Exhibit "A"




Ordinance 11-09                  2006 International Plumbing Code                       Page 4of4


                                                                                                      304
Exhibit 25




             305
ST ATE OF TEXAS                 )
                                )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON                )

         I hereby cerli fy, in Lbe performance o f Lhe flln cLions o f my ofii ce, that Lhe attached instruments are full ,
true and correct copies of the Town o r Lakewood Vi ll age Ord inance 11- 11. T he same appear of record in my
o ffice and said documents are the offic ial records fro m the public office of the Town Secretary of the Tovm or
Lakewood Vi llage, Denton County, Texas, and are kept in said o ffi ce.

       l further certify th at I am the Town Secretary of the Town of Lakewood Vi llage. that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

        In witness whereof l have hereunto set my hand and affixed the offi cial seal of The T own of Lakewood
Vi llage thi s 16th day o r March. 20 14.




                                                                                                                    306
                     TOWN OF LAKEWOOD VILLAGE, TEXAS

                                 ORDINANCE NO. 11-11

        AN ORDINANCE OF THE TOWN OF LAKEWOOD VILLAGE,
        TEXAS, AMENDING ORDINANCE 08-06 AND ALL OTHER
        ORDINANCES OF THE TOWN REGULATING SUBDIVISIONS
        AND OTHER PROPERTY; PROVIDING A SEVERABILITY
        CLAUSE; PROVIDING A SAVINGS, AMENDMENT AND REPEAL
        CLAUSE; AND PROVIDING AN EFFECTIVE DATE.

       WHEREAS, the Town Council ("Town Council") desires to amend Ordinance
08-06 and all other ordinances regarding the Town's rules and regulations for
subdivisions and property development as authorized by Chapter 212, Texas Local
Government Code, as amended; and

        WHEREAS, the Town Council finds that there is a public necessity requiring
adoption of this ordinance, said public necessity being the need to establish rules and
regulations for subdivisions and property development and extend such rules and
regulations to the extraterritorial jurisdiction of the Town ("ETJ") to protect the public
health, welfare and safety of the citizens of the Town and the ETJ; and

       WHEREAS, the Town Council is authorized and empowered to apply the
Town's regulations for subdivisions and property development to its ETJ pursuant to
Section 212.003 of the Texas Local Government Code; and

        WHEREAS, the Town Council has conducted a public hearing on the application
of the Town's regulations for subdivisions and property development to its ETJ, and the
Town Council finds and determines that all required notices and hearings in this regard
have been given and that the meeting at which the public hearing has been held and at
which this ordinance is being adopted were open to the public and conducted according
to applicable law; and

        WHEREAS, the Town Council hereby finds and determines that the adoption of
this ordinance is in the best interests of the health, safety and welfare of the citizens of the
Town.

     NOW, THEREFORE, BE IT ORDAINED BY THE TOWN COUNCIL OF
THE TOWN OF LAKEWOOD VILLAGE, TEXAS:

Sec. 1. Findings Incorporated.

The findings set forth above are incorporated into the body of this ordinance as if fully set
forth herein.

Sec. 2. Extension of Subdivision Rules and Regulations, Building Standards and

Ordinance 11-11                Amendment of Subdivision Regulations                  Page 1 of3


                                                                                                   307
Construction Permits and Fees, and Uniform Codes to the Extraterritorial
Jurisdiction.

This ordinance is hereby adopted under the authority of the Constitution and laws of the
State of Texas, including Texas Local Government Code Chapter 212, and is being
adopted after conducting a public hearing on the matter.

The Town Council hereby amends Ordinance 08-06, the Town of Lakewood Village
Subdivision and Property Regulations by extending the application of the Town of
Lakewood Village Subdivision and Property Regulations to the extraterritorial
jurisdiction of the Town, as that area may exist from time to time. This ordinance shall
be applicable to the filing of plats, the subdivision of land, and development of property
within the corporate limits of the Town and its extraterritorial jurisdiction as they may
exist from time to time adjusted.

All ordinances of the Town, including Ordinance 10-01, which by such ordinance( s) the
Town Council has adopted and made applicable to the Town the uniform codes,
including but not limited to those concerning and applicable to building, plumbing,
mechanical, energy, fuel and gas, property maintenance, electrical, fire and all appendices
thereto, and all ordinance(s) concerning and related to permits and permit fees for
building and construction, shall be and are hereby amended to apply and extend all such
ordinances and their provisions to the ETJ of the Town to the full extent as permitted by
law.

The Town shall have all remedies and rights provided by Texas Local Government Code,
Chapter 212, with regard to the control and approval of subdivisions and plats and
property development both within the Town and within its ETJ to the full extent as
permitted by law.

Sec. 3. Severability.

It is hereby declared to be the intention of the Town Council that if any of the sections,
paragraphs, sentences, clauses, and phrases of this ordinance shall be declared
unconstitutional or invalid by the valid judgment or decree of any court of competent
jurisdiction, such unconstitutionality or invalidity shall not effect any of the remaining
phrases, clauses, sentences, paragraphs, or sections of this ordinance of unconstitutional
or invalid phrases, clauses, sentences paragraphs or sections.

Sec. 4. Savings, Amendment and Repeal.

This ordinance shall be cumulative of all other ordinances of the Town and shall not
repeal any of the provisions of those ordinances except in those instances where the
provisions of those ordinances are in direct conflict with the provisions of this ordinance;
provided, however, that Ordinance No. 08-06 of the Town and all other ordinance and
parts of ordinance of the Town in conflict with this ordinance are hereby amended and
repealed to the extent of such conflict, but provided that any complaint, action, cause of

Ordinance l 1-11              Amendment of Subdivision Regulations                Page 2 of3


                                                                                               308
 action, or claim which prior to the effective date of this ordinance has been initiated or
 has arisen under or pursuant to Ordinance No. 08-06 shall continue to be governed by the
 provisjons of that ordinance and for that purpose Ordinance No. 08-06 shall be deemed
 to remain and shall continue in full force and effect.

 Sec. 5. Effective Date.

 This ordinance shall become effective from and after its date of passage and publication
 as provided by law.


        PASSED AND APPROVED by the Town Council of the Town of Lakewood
 Village 011the1 lth day of March, 2011.




                                               ~Mayor
 ATTEST:


~ l o'7Qobe02
 ~sbell, Town Secretary


 APPROVED AS TO FORM:



 Wm. Andrew Messer, Town Attorney




 Ordinance 11-1 J             Amendment of Subdivision Regu lations              Page 3 of3


                                                                                              309
action, or claim which prior lo the effective date of this ordi11ance has been initiated or
has arisen under or pursuanl to Ordinance No. 08-06 shall continue to be governed by the
provisions of that ordinance and [or that purpose Ordinance No. 08-06 shall be deemed
to remain and shall continue in 1.1.tll force and effocl.

Sec, 5. Effective Date.

This ol'dinance shall become etlective from und aller ils date of pnssage and publication
as provided by law.


       PASSED AND APPROVED by the Town Council of the Town of Lakewood
Village on the 11th day of March, 2011.




                                                 ~,ike Schnittker. Mayor


ATTEST:




APPROVED AS TO FORM:




Ordinance 11-11                 Amendment ofSuhdivisim1 Rcgulntions              Page 3 of3




                                                                                              310
Exhibit 26




             311
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instruments are full,
true and correct copies of Town of Lakewood Vi I lage Ordinance 11-13. The same appear of record in my
office and said docw11ents are the official records from the public office of the Town Secretary of the Town of
Lakewood Village, Denton County, Texas, and are kept in said office.

       1 further certify that I am the Town Secretary of the Town of Lakewood Village, that 1 have legal
custody of said records, and that I am a lawfu l possessor and keeper of the records in said office.

       In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 20 14.




                                             ~cl~b20Q
                                             ~ell, TRMC, Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             State of Tex as




                                                                                                            312
                       TOWN OF LAKEWOOD VILLAGE, TEXAS

                                   ORDINANCE NO. 11-13

       AN ORDINANCE TO ADOPT THE 2006 FUEL GAS CODE, WITHIN
       THE TOWN OF LAKEWOOD VILLAGE AND THE TOWN OF
       LAKEWOOD VILLAGE EXTRATERRITORTIAL JURISDICTION;
       PROVIDING A SAVINGS/REPEALING CLAUSE, PROVIDING A
       PENALTY CLAUSE; PROVIDING A SEVERABILITY CLAUSE;
       PROVIDING AN EFFECTIVE DATE.


        WHEREAS, the Town Council of the Town of Lakewood Village, Texas ("Town
Council") has investigated and determined that it would be advantageous and beneficial to the
citizens of the Town of Lakewood Village, Texas and the citizens inside the Town of Lakewood
Village Extraterritorial Jurisdiction (collectively "Lakewood Village") to adopt the 2006 Edition
of the International Fuel Gas Code, save and except the deletions and amendments set forth
below.

    NOW, THEREFORE, BE IT ORDAINED BY THE TOWN COUNCIL OF THE
TOWN OF LAKEWOOD VILLAGE, TEXAS:

       SECTION 1: Findings Incorporated. The findings set forth above are incorporated into
the body of this Ordinance as if fully set forth herein.

        SECTION 2: Adoption of the 2006 International Fuel Gas Code. The International Fuel
Gas Code, 2006 Edition, copyrighted by the International Code Council, Inc., save and except
the deletions and amendments set forth in Exhibit "A'', attached hereto and incorporated herein
for all purposes, is hereby adopted as the Fuel Gas code for Lakewood Village, regulating the
design, installation, maintenance, addition, alteration, and inspection of Fuel Gas systems that
are permanently installed and utilized to provide control of environmental conditions and related
processes within Lakewood Village (The "2006 International Fuel Gas Code"). The 2006
International Fuel Gas Code is made a part of this Ordinance as if fully set forth herein.

        SECTION 3: Savings/Repealing Clause. All provisions of any ordinance in conflict with
this Ordinance are hereby repealed to the extent they are in conflict; but such repeal shall not
abate any pending prosecution for violation of the repealed ordinance, nor shall the repeal
prevent a prosecution from being commenced for any violation if occurring prior to the repeal of
the ordinance. Any remaining portion of conflicting ordinances shall remain in full force and
effect.

        SECTION 4: Penalty Provision. Any person, firm, corporation or business entity
violating this Ordinance shall be deemed guilty of a misdemeanor, and upon conviction
therefore, shall be fined a sum not exceeding Two Thousand Dollars ($2,000.00), and each and



                                                                                                    313
every day that such violation continues shall be considered a separate offense; provided,
however, that such penal provision shall not preclude a suit to enjoin such violation. Lakewood
Village retains all legal rights and remedies available to it pmsuant to local, state and federal law.

        SECTION 5: Severability. If any section, subsection, sentence, clause or phrase of this
Ordinance is for any reason, held to be unconstitutional or invalid by a court of competent
jurisdiction, such decision shall not affect the validity of the remaining po1tions of this
Ordinance. Lakewood Village hereby declares that it would have passed this Ordinance, and
each section, subsection, clause or phrase thereof, irrespective of the fact that any one or more
sections, subsections, sentences, clauses, and phrases be declared unconstitutional.

       SECTION 6: Effective Date. This Ordinance shall become effective upon its passage and
publication as required by law.

     DULY PASSED AND APPROVED BY THE TOWN COUNCIL OF THE TOWN
OF LAKEWOOD VILLAGE, TEXAS, on this 14th day of APRIL, 2011.



                                               01ke
                                                  Schnittker, Mayor
                                              Town of Lakewood Village

ATTEST


~0Cbb>P/L
Linda Asbell, Town Secretary
Town of Lakewood Village




 Ordinance 11-1 3                   2006 International Fuel Gas Code                      Page 2of5




                                                                                                         314
Exhibit "A"
                                Town of Lakewood Village
                             2006 International Fuel Gas Code

The following additions, deletions, and amendments to the 2006 International Fuel Gas Code
adopted herein are hereby approved and adopted.


Chapter 1. Administration of the 2006 International Fuel Gas Code is amended as follows:

       Section 102 Applicability of the 2006 International Fuel Gas Code is amended as
follows:

              102.8 Referenced codes and standards. The codes, when specifically adopted
              by the Town of Lakewood Village. and standards referenced in this code shall be
              those that are listed in Chapter 8 and such codes and standards shall be considered
              part of the requirements of this code to the prescribed extent of each such
              reference. Where differences occur between provisions of this code and the
              referenced standards, the provisions of this code shall apply. Whenever
              amendments have been adopted to the referenced codes and standards, each
              reference to said code and standard shall be considered to reference the
              amendments as well. Any reference to NFP A 70 or the ICC Electrical Code shall
              mean the Electrical Code as adopted by the Town of Lakewood Village as it
              currently exist or may be amended. Where requirements in this code conflict with
              any requirements of other adopted codes by the Town of Lakewood Village the
              most stringent requirements shall apply.


              Exception: Where enforcement of a code provision would violate the conditions
              of the listing of the equipment or appliance, the conditions of the listing and the
              manufacturer's installation instructions shall apply.

       Section 106 Permits of the 2006 International Fuel Gas Code is amended as follows:

              106.3.2 Time limitation of application. An application for a permit for any
              proposed work shall be deemed to have been abandoned 90 days after the date of
              filing unless such application has been pursued in good faith or a permit has been
              issued; except that the building official is authorized to grant one or more
              extensions of time for additional periods not exceeding 180 days each. The
              extension shall be requested in writing and justifiable cause demonstrated.

              106.4.3 Expiration. Every permit issued by the code official under the provisions
              of this code shall expire by limitation and become null and void if the work
              authorized by such permit is not commenced and received a minimum of one
              approved inspection within 180 days from the date of such permit, or if the work
Ordinance 11-13                   2006 International Fuel Gas Code                   Page 3 of 5


                                                                                                    315
             authorized by such permit is suspended or abandoned at any time after the work is
             commenced for a period of 180 days. Before such work recommences, a new
             permit shall be first obtained and the fee, therefore, shall be ORe half the amount
             required for a new permit for such work, provided no changes have been made or
             will be made in the original construction documents for such work, and provided
             further that such suspension or abandonment has not exceeded one year.

             106.5.2 Fee schedule. The fees for Fuel Gas work shall be as indicated in the
             Town of Lakewood Village Building Inspections Fee Schedule

             106.5.3 Fee refunds. The code official shall authorize the refunding of fees as
             follows.

             1. The full amount of any fee paid hereunder which was erroneously paid or
             collected.

             2. Not more than 80 percent of the permit fee paid when no work has been done
             under a permit issued in accordance with this code.

             3. Not more than 50 percent of the plan review fee paid when an application for a
             permit for which a plan review fee has been paid is withdrawn or canceled before
             any plan review effort has been expended.

             The code official shall not authorize the refunding of any fee paid, except upon
             written application filed by the original permittee not later than 180 days after the
             date of fee payment.

Chapter 3 General Regulations of the 2006 International Fuel Gas Code 1s amended as
follows:

      Section 305 Installation of the 2006 International Fuel Gas Code is amended as follows:

             305. 7 Clearances from grade. Equipment and appliances installed at grade level
             shall be supported on a level concrete slab or other approved material extending
             above adjoining grade a minimum of 3 inches (76 mm) or shall be suspended a
             minimum of 6 inches (152 mm) above adjoining grade.

      Section 306 Access and service space of the 2006 International Fuel Gas Code 1s
      amended as follows:

             306.3 Appliances in attics. Attics containing appliances requiring access shall be
             provided with an opening and unobstructed passageway large enough to allow
             removal of the largest appliance. The passageway shall not be less than 30 inches
             (762 mm) high and 22 inches (559 mm) wide and not more than 20 feet (6096
             mm) in length measured along the center line of the passageway from the opening

Ordinance 11-13                  2006 International Fuel Gas Code                     Page 4of5



                                                                                                     316
              to the appliance. The passageway shall have continuous unobstructed solid
              flooring not less than 24 inches (610 mm) wide. A level service space not less
              than 30 inches (762 mm) deep and 30 inches (762 mm) wide shall be present at
              the front or service side of the appliance. The clear access opening dimensions
              shall be a minimum of 20 inches by 30 inches (508 mm by 762 mm), where such
              dimensions are large enough to allow removal of the largest appliance. As a
              minimum, access to the attic space shall be provided by one of the following:

                     1. Permanent stairs or ladder fastened to the building.
                     2. A pull down stair with a minimum 300 lb. rating.
                     3. An access door from an upper floor.

              Exceptions:
              1. The passageway and level service space are not required where the appliance
              can be serviced and removed through the required opening.

              2. Where the passageway is unobstructed and not less than 6 feet (1829 mm) high
              and 22 inches (559 mm) wide for its entire length, the passageway shall be not
              more than 50 feet (15 250 mm) long.

Chapter 6 Specific Appliances of the 2006 International Fuel Gas Code is amended as follows:

       Section 614 Clothes dryer exhaust of the 2006 International Fuel Gas Code is amended
       as follows:

              614.6.1 Maximum length. The maximum length of a clothes dryer exhaust duct
              shall not exceed 25 feet (7620 mm) from the dryer location to the outlet terminal.
              The maximum length of the duct shall be reduced 21/2 feet (762 mm) for each 45
              degree (0.79 rad) bend and 5 feet (1524 mm) for each 90 degree (1.6 rad) bend.
              The maximum length of the exhaust duct does not include the transition duct.

              Exception: Where the make and model of the clothes dryer to be installed is
              known and the manufacturer's installation instructions for such dryer are provided
              to the code official, the maximum length of the exhaust duct, including any
              transition duct, shall be permitted to be in accordance with the dryer
              manufacturer's installation instructions, and provided that a 4 inch by six inch
              sign red in color with white letters is permanently affixed to the structure stating
              the following:

              Warning: Dryer must be approved for vent length not to exceed 40 feet total
              developed length (TDL). Duct Size: (Insert Number) Total Developed Length:
              (Insert Number)


                                              End of Exhibit "A"

Ordinance 11-13                   2006 International Fuel Gas Code                    Page 5of5



                                                                                                     317
Exhibit 27




             318
ST ATE OF TEXAS                )
                               )       CERTIFrCATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON               )

        1 hereby certify, in the performance of the !'uncti o ns o f my office, that the attached instruments are full ,
true and correct copies of the Town of Lakewood Vi llage Ordinance 11-1 6. T he same appear o r record in my
office and said documents are the officia l records from the public office of the Town Secretary of the Town of
Lakewood Village, Denton County, Texas. and are kept in said office.

       T rurther certify that l am the Town Secretary of the Town of Lakewood Vi llage, that 1 have legal
custody or said records, and that I am a lawful possessor and keeper of the records in said office.

        In wi tness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 16th day of March. 20 14.




                                               Lillai\Sbe ll. TRMC, Town Secretary
                                               Town of Lakewood Vi llage       ~>S=S:S::S:s.:r..,...._
                                               Denton County
                                               State of Texas




                                                                                                                  319
                       TOWN OF LAKEWOOD VILLAGE, TEXAS

                                   ORDINANCE N0.11-16

       AN ORDINANCE TO ADOPT THE 2006 INTERNATIONAL
       RESIDENTIAL CODE, WITHIN THE TOWN OF LAKEWOOD
       VILLAGE   AND    THE  TOWN    OF   LAKEWOOD   VILLAGE
       EXTRATERRITORTIAL      JURISDICTION;   PROVIDING    A
       SAVINGS/REPEALING CLAUSE, PROVIDING A PENALTY CLAUSE;
       PROVIDING A     SEVERABILITY CLAUSE;    PROVIDING AN
       EFFECTIVE DATE.


        WHEREAS, the Town Council of the Town of Lakewood Village, Texas ("Town
Council") has investigated and determined that it would be advantageous and beneficial to the
citizens of the Town of Lakewood Village, Texas and the citizens inside the Town of Lakewood
Village Extraterritorial Jurisdiction (collectively "Lakewood Village") to adopt the 2006 Edition
of the International Residential Code, save and except the deletions and amendments set forth
below.

    NOW, THEREFORE, BE IT ORDAINED BY THE TOWN COUNCIL OF THE
TOWN OF LAKEWOOD VILLAGE, TEXAS:

       SECTION 1: Findings Incorporated. The findings set forth above are incorporated into
the body of this Ordinance as if fully set forth herein.

       SECTION 2: Adoption of the 2006 International Residential Code. The International
Residential Code, 2006 Edition, copyrighted by the International Code Council, Inc., including
Appendix G, J, and K, save and except the deletions and amendments set forth in Exhibit "A",
attached hereto and incorporated herein for all purposes, is hereby adopted as the Residential
code for Lakewood Village, regulating the construction, alteration, movement, enlargement,
replacement, repair, equipment, use and occupancy, location, removal, and demolition of
detached one- and two-family dwellings and multiple single-family dwellings (townhouses) not
more than three stories in height with a separate means of egress and related accessory structures
in Lakewood Village (the "2006 International Residential Code"). The 2006 International
Residential Code is made a part of this Ordinance as if fully set forth herein.

        SECTION 3: Savings/Repealing Clause. All provisions of any ordinance in conflict with
this Ordinance are hereby repealed to the extent they are in conflict; but such repeal shall not
abate any pending prosecution for violation of the repealed ordinance, nor shall the repeal
prevent a prosecution from being commenced for any violation if occurring prior to the repeal of
the ordinance. Any remaining portion of conflicting ordinances shall remain in full force and
effect.




                                                                                                     320
        SECTION 4: Penalty Provision. Any person, firm, corporation or business entity
violating this Ordinance shall be deemed guilty of a misdemeanor, and upon conviction
therefore, shall be fined a sum not exceeding Two Thousand Dollars ($2,000.00), and each and
every day that such violation continues shall be considered a separate offense; provided,
however, that such penal provision shall not preclude a suit to enjoin such violation. Lakewood
Village retains all legaJ rights and remedies available to it pursuant to local, state and federal law.

        SECTION 5: Severability. If any section, subsection, sentence, clause or phrase of this
Ordinance is for any reason, held to be unconstitutional or invalid by a court of competent
jurisdiction, such decision shall not affect the validity of the remaining portions of this
Ordinance. Lakewood Village hereby declares that it would have passed this Ordinance, and
each section, subsection, clause or phrase thereof, irrespective of the fact that any one or more
sections, subsections, sentences, clauses, and plu·ases be declared unconstitutional.

       SECTION 6: Effective Date. This Ordinance shall become effective upon its passage and
publication as required by law.

     DULY PASSED AND APPROVED BY THE TOWN COUNCIL OF THE TOWN
OF LAKEWOOD VILLAGE, TEXAS, on this 8th day of SEPTEMBER, 2011.




                                               M~r, Mayor
                                               Town of Lakewood Village

ATTEST


       '-            '-
Linda Asbell , Town Secretary
Town of Lakewood Village




Ordinance 1 t -16               2006 International Residential Code                         Page 2 of23
                                                                                                       321
                                       Exhibit "A"
                          Town of Lakewood Village Amendments
                            2006 International Residential Code



The Following additions, deletions and amendments to the 2006 International Residential Code
adopted herein are herby approved and adopted.

Section 1.

Chapter 1. Administration of the 2006 International Residential Code is amended as follows:

       Section Rl02 Applicability of the 2006 International Residential Code is amended as
follows:
              R102.4 Referenced codes and standards. The codes, when specifically adopted
              by the Town of Lakewood Village, and standards referenced in this code shall be
              considered part of the requirements of this code to the prescribed extent of each
              such reference. Whenever amendments have been adopted to the referenced codes
              and standards, each reference to said code and standard shall be considered to
              reference the amendments as well. Where differences occur between provisions
              of this code and referenced codes and standards, the provisions of this code shall
              apply. Any reference made to NFPA 70 or the ICC Electrical Code shall mean
              the Electrical Code as adopted. Where requirements in this code conflict with
              any requirements of other adopted codes by the Town of Lakewood Village the
              most stringent requirements shall apply.

              Exception: Where enforcement of a code provision would violate the conditions
              of the listing of the equipment or appliance, the conditions of the listing and
              manufacturer's instructions shall apply.

       Section R105 Permits of the 2006 International Residential Code is amended as follows:

              R105.2 Work exempt from permit. Permits shall not be required for the
              following. Exemption from permit requirements of this code shall not be deemed
              to grant authorization for any work to be done in any manner in violation of the
              provisions of this code or any other laws or ordinances of this jurisdiction.
              Building:
                      1. One-story detached accessory structures used as tool and storage sheds,
                     playhouses and similar uses, provided the floor area does not exceed 250
                     square feet.
                      2. Retaining walls that are not over 4 feet (1219 mm) in height measured
                      from the bottom of the footing to the top of the wall, unless supporting a
                     surcharge.
                      3. Water tanks supported directly upon grade if the capacity does not
                      exceed 5,000 gallons (18 927 L) and the ratio of height to diameter or
                      width does not exceed 2 to 1.


Ordinance 11-16              2006 International Residential Code                      Page 3 of23
                                                                                                 322
                      4. Painting, papering, tiling, carpeting, cabinets, counter tops and similar
                      finish work.
                      5. Prefabricated swimming pools that are less than 24 inches (610 mm)
                      deep.
                      6. Swings and other playground equipment.
                      7. Window awnings supported by an exterior wall which do not project
                      more than 54 inches (13 72 mm) from the exterior wall and do not require
                      additional support.

Section 105, PERMIT APPLICATION

A. A residential permit application consist of five (5) forms, which must be completed and
signed by the Contractor and his or her registered mechanical, electrical, and plumbing
contractors. These forms are the mechanical permit, electrical permit, plumbing permit, concrete
permit, and application for building permit forms.

B. Detailed and accurate descriptions are required regarding the addresses and legal description
of the subject property including Lot, Block and complete subdivision name with correct phase.

C. All contractors are required to be registered with the town and must have such approved
registration on file before any permit will be issued.


              R105.3.2 Time limitation of application. An application for a permit for any
              proposed work shall be deemed to have been abandoned -l-8G 90 days after the
              date of filing unless such application has been pursued in good faith or a permit
              has been issued; except that the building official is authorized to grant one or
              more extensions of time for additional periods not exceeding 180 days each. The
              extension shall be requested in writing and justifiable cause demonstrated.

              R105.5 Expiration. Every permit issued by the code official under the provisions
              of this code shall expire by limitation and become null and void if the work
              authorized by such permit is not commenced within 180 days from the date of
              such permit, or if the work authorized by such permit is suspended or abandoned
              at any time after the work is commenced for a period of 180 days. Before such
              work recommences, a new permit shall be first obtained and the fee, therefore,
              shall be one-half the amount required for a new permit for such work, provided no
              changes have been made or will be made in the original construction documents
              for such work, and provided further that such suspension or abandonment has not
              exceeded one year.

       Section R106 Construction Documents of the 2006 International Residential Code is
       amended as follows:

              R106.1 Submittal documents. Construction documents, special inspection and
              structural observation programs and other data shall be submitted in one or more


Ordinance 11-16               2006 International Residential Code                      Page 4 of23
                                                                                                  323
               sets with each application for a permit. The construction documents shall be
               prepared by a registered design professional where required by the statutes of the
               jurisdiction in which the project is to be constructed. Where special conditions
               exist, the building official is authorized to require additional construction
               documents to be prepared by a registered design professional. Foundation plans
               shall be submitted with each application and shall be sight specific. These plans
               shall be designed by an engineer licensed by the State of Texas and shall bear that
               engineers seal.

               Exception: The building official is authorized to waive the submission of
               construction documents and other data not required to be prepared by a registered
               design professional if it is found that the nature of the work applied for is such
               that reviewing of construction documents is not necessary to obtain compliance
               with this code.

Section lA.

NEW CONSTRUCTION REQUIREMENTS

A. Temporary buildings or structures such as reviewing stand and other miscellaneous structures,
sheds, canopies, or fences used for the protection of the public around and in conjunction with
construction work may be erected only by special permit for a limited period of time to be
designated in said permit; provided, however, that no portable or moveable trailer or similar
building or structure shall be permitted during any period of construction.

B. Temporary buildings or structures need not comply with the type of construction or fire
resistive time periods required by this code. Temporary buildings or structures shall be
completely removed upon the expiration of the time limit stated in this permit with all surface
area restored to its natural state.

C. Portable toilets shall be provided at all construction job sites for which a building permit is
required by this code.

D. All Contractors will comply with the town's construction site refuse control program as
outlined here. All residential and/or commercial construction sites shall be responsible for
providing at a minimum, one 20-yard open top roll-off bulk trash container for construction
debris and refuse, or a temporary refuse containment structure with minimum dimensions of 8' L
x 8' W x 4' H made of 1" exterior plywood secured tightly on all four comers and to the ground
in some manner. The container should have a hinged drop down or swing gate on one side for
debris removal access. The contractor will also provide a temporary removable top cover either
of exterior plywood and or a heavy tarp for either type of debris storage receptacle to prevent
flying debris from possible windy or stormy conditions, etc. If a roll-off trash receptacle is used
it must be obtained from the waste company that is currently under contract with the Town of
Lakewood Village. Contractors are required to keep construction sites free and clear of trash at


Ordinance 11-16                2006 International Residential Code                         Page 5 of23
                                                                                                      324
all times including no overflowing trash receptacles. The town administrative staff and
designated building inspector reserve the right to perform unannounced spot inspections. If the
construction site is found in violation of this ordinance then the construction site will be RED
TAGGED and an IMMEDIATE Stop Work Order will be issued with possible suspension of any
registration. Once Red Tagged, the contractor will need to take corrective action to bring the
work site to an acceptable condition and when compliance is obtained, the Red Tag will be lifted
and construction activities may be resumed.

E. Effective erosion control is required prior to any construction activity and will include the
installation of an adequate and repositionable silt fence which should run along the property lot's
inside border boundary above and adjacent to the drainage ditch area and the public roadway.
The silt fence will be constructed in a practical manner with the necessary openings so as to
allow easy entry and exit from the roadway to the property construction site for all necessary
construction equipment and machinery.

F. It is the responsibility of the Contractor to place the proper size culvert on the lot to gain
access to the lot prior to any construction. Upon completion of construction the culverts ends
must be in concrete and the culvert must continue the direction of the flow of drainage. All
culvert sizes are obtained through the Town.

G. A Contractor is prohibited from benching the lot, or preparation of the lot prior to obtaining
permit approval.

H. It is the responsibility of the Contractors to keep a copy of all approved plans on the
construction site at all times. They must be placed in a water tight container. All paperwork due
to the inspector for inspection purposes and in compliance with this ordinance must be placed
within this container. The replacement of any lost or stolen permits will be at a cost of $10.00 per
occurrence.

Section lB.

EXISTING CONSTRUCTION I REPAIRS I REMODELING REQUIREMENTS

A. All remodels and repairs for buildings over 200 square feet, inspections are required only as
they apply to the permitted improvements, applicable building codes and Town ordinances.

B. All new construction foundation plans are to be drawn and sealed by an Engineer licensed by
the State of Texas.

C. An application for flatwork must be submitted to the Town for approval. Flatwork must
follow all other flatwork requirements within this ordinance.

D. Erosion control is required prior to any construction and must be maintained throughout
construction completion.


Ordinance 11-16                2006 International Residential Code                         Page 6 of23
                                                                                                       325
E. All remodels, repairs, alterations, must have two (2) copies of the plot plans turned into the
Town showing the actual dimensions and shape of the lot to be built upon or altered, the exact
sizes and locations on the lot of any already existing buildings, and the location and dimensions
of the proposed building or alteration.

F. Two copies of the existing house plans prior to any alterations, remodels or repair must be
turned in prior to approval of the permit.


Section lC.

SECTION 106, BUILDING PLAN PACKET SUBMISSION

Along with the permit application forms set forth above, the following documents are required
prior to any approval being granted in the quantity and detail as specified:

A. Two (2) plot plans containing lot dimensions, plan footprint, set-backs (front, rear and sides)
complete address, lot and block, subdivision and phase, utility and easement locations, engineers
and contractors names, finish pad elevations, finish floor elevations, topographical elevations,
driveways, sidewalks, fence locations, lot area, slab area, and coverage percent. All drawings
provided must be to scale.

B. Two (2) foundation designs (11" x 17" drawing and engineer letters) one of which must have
an original signature and stamp.

C. Three (3) complete bound sets of construction drawings. Town Copy must be 11" x 17" or
application will be automatically rejected without further action or notification by any Town
Official. Plans must include elevations, framing details, including soffit overhang details,
masonry percentage calculations, square foot calculations, electrical load calculations, electrical
panel size, electrical panel location, mechanical specifications, foundation design letter must be
address specific. All plans must be drawn by a state licensed architect and must be drawn to
scale.

D. Two (2) sets of drainage plans must be provided. Town copy must be 11" x 17" drawn to
scale, showing the actual dimensions and shape of the lot to be built upon. The drainage plans
must show sea level elevations and all flatwork drawn to scale.

E. Floor plans, elevations, framing, roof plan, electrical and "to be built options" must be clearly
shown and detailed. Single sheet submittals are not acceptable. HV AC and Plumbing design
drawings are also required. Options reflecting additional buildable space must be identified by
the actual square footage area and included in the permit values for total air-conditioned area and
or construction area under roof.




Ordinance 11-16                2006 International Residential Code                        Page 7 of23
                                                                                                        326
F. Elevation drawings must clearly state that the structure meets the exterior requirements set
forth below in Section 11 by the Town of Lakewood Village, or provide masonry calculations
(i.e. Front%+ Right%+ Left%+ Rear%= total masonry%)

G. All drawings must be legible and show proper square footage for air-conditioned and total
building areas.

H. One (1) Energy analysis (i.e.; IC3, ResCheck or Energy-Star) shall be provided by a certified
professional.

I. All third party rater information and documentation must be submitted if an Energy Star Home
is being constructed or modified.

J. Mechanical Air Flow Calculations shall be provided and must be on the mechanical
contractors letterhead


       Section RIOS Fees of the 2006 International Residential Code is amended as follows:

               R108.6 Work commencing before permit issuance. Any person who
               commences any work on a building, structure, electrical, gas, mechanical or
               plumbing system before obtaining the necessary permits shall be subject to a
               Penalty of 100% of the usual permit fee in addition to the required permit fees.


Section ID.

REQUIREMENTS

A. Water/Sewer Taps - A licensed plumber that is registered with the Town shall perform all
work connecting to the Town utilities.

B. All sprinkler permits are required to have a final inspection accompanied by a Backflow
Prevention Report Form and a Customer Service Inspection Letter. These forms can be obtained
from the office of the Town Secretary.

C. In the construction, maintenance, or repair of any building or structure within the Town or the
ETJ, for which a building permit is required by the current building codes, no person shall
perform any electrical, plumbing, mechanical, fencing, backflow, concrete, third party
inspections, irrigation, or roofing unless and until such time as that person is registered with the
Town to perform such work.

Section IE.

LICENSING AND REGISTRATION REQUIREMENTS



Ordinance 11-16                2006 International Residential Code                        Page 8 of23
                                                                                                     327
A. No person shall engage in the business of construction of new buildings or structures, or make
any repairs, alterations, or changes to an existing building or structure, unless that person is
registered as a Contractor by the Town. Provided however that (i) no license shall be required for
work on any building or structure for which a building permit is not required by this code and (ii)
persons who occupy and reside within any property as their home shall not be required to obtain
a license or register with the Town when performing work on their home.

B. All Contractors must register with the Town of Lakewood Village before applying for permits
or performing any work. A master or contractor license in the specific trade is required to
register as a Contractor. All licensed Journeymen working for the Contractor shall be listed on
the contractor registration form. All work shall be supervised by a licensed individual, A licensed
residential wireman may supervise one helper or apprentice. Any work discovered being
performed without the required licensed personnel shall be conspicuously identified to prevent
reuse and shall be removed. In addition to a citizen complaint, multiple violations of licensure
requirements may result in suspension of a Contractors' registration. Any individuals found
performing work without the required registration shall be required to leave the jobsite. A
Contractor is defined as set forth above in Section 2. All registrations will expire on December
30th of each year. The General Contractor must carry insurance that covers all subcontractors
and the projects they are actively working on under the General Contractor. In the event there is
not a General Contractor, each subcontractor is required to supply the Town with a copy of their
liability insurance with a minimum $100,000.00 policy coverage for each project. It will be the
responsibility of the registered individuals to ensure that this process is complete before permits
will be issued and any work in the specific trade is commenced. The Town reserves the right to
deny or revoke any contractor registration ifthere are justifiable reasons or violations as
determined by the Town.

C. The following Contractors disciplines must follow the applicable registration process.

GENERAL CONTRACTORS, BUILDER REGISTRANTS:

1. Contractor registration filled out completely.

2. A valid State of Texas driver's license or photo I.D. card.

3. A valid certificate of liability insurance or bond in an amount no less than $1,000,000.00 kept
in force for the duration of the project. Each project is required to have its own policy.

ELECTRICAL REGISTRANTS:

1. Contractor registration filled out completely.

2. A valid Masters license is required at the time of registration and for the duration of the
project.



Ordinance 11-16                2006 International Residential Code                         Page 9 of23
                                                                                                         328
3. A valid State of Texas driver's license or photo I.D. card.

4. All Journeyman and or Wireman performing work must be registered and posses a current
license at the time ofregistration and for the duration of the project.

5. A list of additional persons authorized to sign applications and pick up approved permits for
your company.

6. Proof of insurance as set forth in Section 8 (B) above.

PLUMBING REGISTRANT:

1. Contractor registration application filled out completely.

2. A valid Masters license is required at the time of registration and for the duration of the
project.

3. A valid State of Texas driver's license or photo I.D. card.

4. All journeyman, tradesman, and apprentices performing work must be registered and possess a
current license at the time of registration and for the duration of the project.

5. A list of additional persons authorized to sign applications and pick up approved permits for
your company.

6. Proof of insurance as set forth in Section 8 (B) above.

MECHANICAL REGISTRANT:

1. Contractor registration application filled out completely.

2. A valid Masters license is required at the time of registration and for the duration of the
project.

3. A valid State of Texas driver's license or photo I.D. card.

4. A list of additional persons authorized to sign and pick up approved permits for your
company.

5. Proof of insurance as set forth in Section 8 (B) above.

IRRIGATION REGISTRANT:

1. Contractor registration application filled out completely.

2. A valid Irrigation license is required at the time ofregistration and for the duration of the
project.



Ordinance 11-16                2006 International Residential Code                        Page 10 of23
                                                                                                      329
3. A valid State of Texas driver's license or photo l.D. card.

4. A list of additional persons authorized to sign applications and pick up approved permits for
your company.

5. Proof of insurance as set forth in Section 8 (B) above.

BACKFLOW TESTER REGISTRANTS:

1. Contractor registration application filled out completely.

2. A valid Back.flow Testers License is required at the time of registration at the time of
registration and for the duration of the project.

3. A valid State of Texas driver's license or photo l.D. card.

4. Proof of insurance as set forth in Section 8 (B) above.

SIGN CONTRACTOR REGISTRANT:

1. Contractor registrant application filled out completely.

2. A valid State of Texas driver's license or photo l.D. card.

3. A list of additional persons authorized to sign applications and pick up approved permits for
your company.

4. Proof of insurance as set forth in Section 8 (B) above.

THIRD PARTY INSPECTOR REGISTRANT:

1. Contractor registration application form filled out completely.

2. A valid State of Texas driver's license or photo l.D. card.

3. A list of qualified persons authorized to perform inspections.

4. Proof of certification

5. Proof of insurance as set forth in Section 8 (B) above.

ROOFING REGISTRANT:

1. Contractor registration application filled out completely.

2. Valid State of Texas drivers license or photo l.D. card.

3. Proof of insurance as set forth in Section 8 (B) above.



Ordinance 11-16                2006 International Residential Code                       Page 11 of23
                                                                                                        330
CONCRETE REGISTRANT:

1. Contractor registration application filled out completely.

2. A valid State of Texas driver's license or photo I.D. card.

3. Proof of insurance as set forth in Section 8 (B) above.

FENCE I SCREENING WALL REGISTRANT:

1. Contractor registration application filled out completely.

2. A valid State of Texas driver's license or photo I.D. card.

3. Proof of insurance as set forth in Section 8 (B) above.

D. Any registered Contractor that fails to maintain compliance with any provisions of this
section shall cease all work being performed at the time the Contractor is no longer in
compliance.

Section 109 Inspections

A. Request for Inspections

B. Building permits will include inspections performed during the following construction stages:

1. T-Pole

2. Plumbing Rough, includes water and sewer tap (form board surveys due at this time on site)

3. Pier and Beam - shall be inspected by the engineer and an approval letter shall be provided to
the building official.

4. Foundation

5. Frame

6. Mechanical Rough

7. Electrical Rough

8. Rough Gas

9. Plumbing Top Out

10. 4 foot brick tie inspection and/or Stucco inspection

11. Drywall



Ordinance 11-16                2006 International Residential Code                     Page 12 of23
                                                                                                    331
12. Electrical/Gas Meter Release

13. Flatwork

14. 100% Final

· All Third party insulation inspections reports are due prior to the electrical/gas meter release.

· At the time of the scheduled pour, and prior to driving to the location of the pour, the
Contractor will be responsible for turning in all weight tickets to the Town.

· Termite letter, Customer Service Inspection letter, and the Final Grade survey is due on site at
the 100% Final Inspection.

· Piers must be inspected by an independent contractor. A copy of the inspection must be
supplied to the Town prior to calling in the next inspection.

E. All Sprinkler Contractors must have the Backflow Prevention Form filed with the Town of
Lakewood Village prior to hooking the system up to the water supply.

F. All inspections must be performed during daylight hours

Section lF.

A. Upon completion of construction, no one may occupy or move any objects into or onto the
property of new construction until a Certificate of Occupancy (100 % Final) inspection has been
performed and passed by an official of the Town. Violation of this requirement will result in all
utilities being disconnected until such time as a Certificate of Occupancy has been issued after
all the proper inspections have been performed.

B. Secondary structures will be permitted as new construction with minimum square footage
requirements waived as long as secondary structure is contained within the property lines of the
primary residence lot(s) and required set backs are met. Any secondary structure built on any
adjacent lot must conform to the minimum square footage requirements of that section as stated
in the current zoning ordinance as amended or revised unless both lots are re-platted as a single
lot and said plat is filed on record with Denton County, Texas. Proper proof of filing with
Denton County, Texas must be provided to the Town at the time the building permit is sought.

C. All new building construction will have a garage with the following requirements:

1. There shall be no front-facing garages on any new construction. Where the configuration of
the ground is such that conformity with this provision of this ordinance would work a hardship,
the Town Council may permit a variance.

2. There shall be a garage size requirement on all new construction of a minimum of 25 feet in
width and 22 feet in depth. Where the configuration of the ground is such that conformity with


Ordinance 11-16                2006 International Residential Code                        Page 13 of23
                                                                                                     332
this provision of this ordinance would work a hardship, the Town Council may permit a
variance.

Section lG.

A. A form survey will be completed at the time that the forms are in position before the concrete
is poured to ensure that the location of the slab is in compliance with all town ordinances. A
copy of the form survey will be submitted to the Town.

B. Height. There shall be no buildings, residential or commercial, that exceed 2 Yi stories Any
exceptions are outlined in the Zoning Ordinance 83-0lA, as amended or revised.

C. The exterior facades of a main building or structure, excluding glass windows and doors shall
be constructed of eighty (80) percent masonry requirement on all new construction for anything
over 200 square feet or greater. Cementatious fiber board shall not be considered masonry;
cementatious fiber board may be used to replace existing siding on existing structures, with pre-
approval of the Building Official. Cementatious fiber board may also be used for architectural
features, including window box-outs, bay windows, roof dormers, garage door headers, columns,
or other architectural features approved by the Building Official.

D. Wood roof shingles are prohibited.

E. The use of Stucco, various types of stucco and installation procedures must have prior
approval from the Building Official. If approved, the builder must provide the installer's
certification and certificate for the Town's files. Only true three coat stuccoing will be
considered. Additional inspections are required at, hath, scratch coat, and brown coat.

F. Exterior Insulation Finish System (EIFS) shall not be permitted on any construction.

G. Construction work times shall begin no earlier than 7:00 a.m. and shall end no later than 7:00
p.m.

H. All roof pitches shall have a minimum of four (4) inches over twelve (12) inches.

I. The Town will grant approval to initiate electrical service for permanent or temporary use.

J. All new construction shall have gutters installed in accordance to the submitted drainage plan
with the minimum of the entire front of house, all exits, and above all air-conditioning units.

K. It is also the responsibility of the Contractor to ensure the grading of the ditches or easements
continue the flow of drainage prior to receiving the 100% Final Inspection. Lot to lot drainage is
not allowed.



Section lH.


Ordinance 11-16                2006 International Residential Code                       Page 14of23
                                                                                                    333
VARIANCES and BOARD OF APPEALS

A. In order to hear and decide appeals of orders, decisions, or determinations made by the
Building Official relative to the application and interpretation of this Ordinance, there shall be
and is hereby created a Board of Appeals. The Town Council of the Town of Lakewood Village,
Texas shall serve as the Board of Appeals. The Building Official shall be an ex-officio member
of and shall act as secretary to the Board but shall have no vote on any matter before the Board.
The Board shall adopt the rules of procedure for conducting its business, and shall render all
decisions and finding in writing to the appellant with a duplicate copy to the Building Official.

1. The powers of the Board shall be as follows:

a. To hear appeals from decisions of the Building Official

b. To hear requests for the use of a material or method of construction not prescribed or
authorized by this code, and to authorize the use when, in the Board's judgment, the material or
method of construction is at least equivalent to that prescribed; and

c. To grant or deny variance requests

B. Variance Requests

1. Variances will be considered only when, because of special circumstances applicable to the
property, including size, shape, topography, location or surroundings, the strict application of the
building and zoning ordinances would cause an undue hardship. Financial considerations are not
relevant and will not be considered in the request.

2. A variance which would have a detrimental effect on public health and/or safety will not be
considered.

3. Variances for self imposed hardships will not be considered.

4. Approved variances expire 180 days following the approval.




Section 2.

Chapter 2. DEFINITIONS of the 2006 International Residential Code

The Town-shall mean the Town of Lakewood Village




Ordinance 11-16               2006 International Residential Code                       Page 15 of23
                                                                                                   334
Contractor - shall mean any person, firm, corporation, or other entity that is hired by a
homeowner or landowner to perform any new construction, remodel, or repair on said
homeowner or landowner's real property.

Erosion Control - the containment of all dirt, soils, sand, fill or grass, in such a manner, to
prevent said materials from encroaching onto adjacent properties, town easements, drainage
culverts, or utility placements

ETJ - shall mean the Extraterritorial Jurisdiction of the Town of Lakewood Village

Masonry - shall be defined as brick, concrete hollow clay tile, concrete block, natural stone, or
any combination of these materials that are laid up by unit and set in mortar.

Construction Site Refuse Control - the containment of and weekly or monthly removal of both
construction and laborer refuse to prevent said materials from encroaching onto adjacent
homeowner properties, town easements, drainage ditches and culverts, and should be in
compliance with OSHA and local codes.

Section 3.

Chapter 3. Building Planning of the 2006 International Residential Code 1s amended as
follows:

       Section 309 Garages and Carports of the 2006 International Residential Code 1s
       amended as follows:

               Section 309 Carports shall not be allowed in Lakewood Village.

               R309.1 Opening protection. Openings from a private garage directly into a room
               used for sleeping purposes shall not be permitted. Other openings between the
               garage and residence shall be equipped with a self closing, tight fitting solid wood
               doors not less than 13/8 inches (35 mm) in thickness, solid or honeycomb core
               steel doors not less than 13/8 inches (35 mm) thick, or 20-minute fire-rated doors.

                       R309.1.l Duct penetration. Ducts in the garage and ducts penetrating the
                       walls or ceilings separating the dwelling from the garage shall be
                       constructed of a minimum No. 26 gage (0.48 mm) sheet steel or other
                       approved material and shall have no openings into the garage.

                       R309.1.2 Other penetrations. Penetrations through the separation
                       required in Section R309.2 shall be protected by filling the opening around
                       the penetrating item with approved material to resist the free passage of
                       flame and products of combustion.

                       R309.1.3 Access Openings. Access openings in the separation required
                       by R309.2 shall have a tight fitting, non-combustible and latching cover.



Ordinance 11-16                2006 International Residential Code                       Page 16 of23
                                                                                                    335
               R309.2 Separation required. The garage shall be separated from the residence
               and its attic area by not less than 5/8-inch (15.9 mm) gypsum board applied to the
               garage side. Garages beneath habitable rooms shall be separated from all
               habitable rooms above by not less than 5/8-inch (15.9 mm) Type X gypsum board
               or equivalent. Where the separation is a floor-ceiling assembly, the structure
               supporting the separation shall also be protected by not less than 5/8 inch (15.9
               mm) gypsum board or equivalent. Garages located less than 5 feet (1524 mm)
               from a dwelling unit on the same lot shall be protected with not less than 5/8-inch
               (15.9 mm) gypsum board applied to the interior side of exterior walls that are
               within this area. Openings in these walls shall be regulated by Section R309.l.
               This provision does not apply to garage walls that are perpendicular to the
               adjacent dwelling unit wall.

       Section 313 Smoke Alarms of the 2006 International Residential Code is added as
follows:

               R313.4 Carbon Monoxide Detector. A carbon monoxide detector shall be
               installed for each 1,000 square feet (305 m2 ) of living area. Carbon monoxide
               detectors shall be placed adjacent to openings in enclosures for fuel burning
               appliances, at least one location per floor level and at garage entrances, Power
               source shall be same as required by section R313 .3 for smoke detectors.


       Section 319 Site Address of the 2006 International Residential Code is amended as
follows:

A. Approved numbers or addresses shall be placed on all new and existing buildings in such a
position as to be plainly visible and legible from the street or road fronting property. Said
numbers shall contrast with their background, and shall comply with the following provisions, as
applicable:

1. Residential occupancies shall have numbers a minimum of six (6) inches in height and be in a
contrasting color to the background;

2. Duplexes shall have street and/or building numbers a minimum of eight (8) inches in height.
When deemed necessary by the Town the street and/or building numbers may be required to be
of a larger size for immediate and visible identification;

3. If the structure is more than two hundred (200) feet from a public street, the address shall alse
appear at the front or main entry to the property with numbers a minimum of six (6) inches in
height.




Ordinance 11-16                2006 International Residential Code                       Page 17 of23
                                                                                                       336
4. When deemed necessary by the Town street or building numbers may be required on more
than one side of the structure or property;

5. Building and/or street numbers shall be located in an area and lighted in a manner that will
make them immediately discernible as approved by the Town.


Section 4.

Chapter 4. Foundations of the 2006 International Residential Code is amended as follows:

       Section 403 Footings of the 2006 International Residential Code is amended as follows:

               R403.1.8 Foundations on expansive soils. Foundation and floor slabs for
               buildings located on expansive soils shall be designed in accordance with Section
               1805.8 of the International Building Code, the American Society of Civil
               Engineers Texas Section Recommended Practice for the Design of Residential
               Foundations Version 1 as it currently exists or may be amended, or other
               accepted industry standards that may be acceptable to the Building Official. All
               foundations shall be designed by a registered Professional Engineer in the State of
               Texas and all drawings and documentation must be signed and sealed.
               Documentation shall include:

                          1. Design letter referencing soils report number, date of report, soils,
                             and engineer name; specific location including lot, block, and
                             subdivision; specific design criteria including soil bearing capacity,
                             plasticity index, and potential vertical rise. The Engineer shall also
                             approve a concrete mix design with performance criteria based on
                             soils and seasonal conditions.
                          2. Signed and sealed drawings clearly indicating strand and
                             reinforcement placement, pier size, depth, location, and
                             reinforcing, beam size and location, and special details. Design
                             calculations must be included. One ledger size copy of plans and
                             calculations will be included in the permanent permit file for each
                             project.
                          3. Design engineer must perform a pre-pour inspection and provide
                             the Building Official with signed and sealed document stating that
                             the foundation has been inspected and approved. This inspection
                             must take place prior to requesting a foundation inspection from
                             the Building Official. The engineer shall be present during
                             placement of concrete to verify concrete mix design and seasonal
                             conditions during placement, and verify tensioning and elongation
                             of cables.
                          4. Rough grading of lot after form removal to maintain drainage away
                             from foundation during the construction process.




Ordinance 11-16               2006 International Residential Code                       Page 18 of23
                                                                                                   337
                       5. Prior to rece1vmg a Certificate of Occupancy, a final survey
                          indicating final grade elevations and verifying positive drainage
                          away from the foundation, and evidence from the homeowner that
                          they have received a copy of foundation maintenance instructions
                          must be submitted to the Building Official.
                       6. The Engineer must provide to the Building Official a letter of Final
                          Acceptance stating that the foundation has been placed in
                          compliance with the design prior to the issuance of a Certificate of
                          Occupancy.
                       7. Anchorage shall be installed before foundation is approved for
                          pouring, per Section 403.1.6

      R403.1.7.3 Foundation elevation of the 2006 International Residential Code is amended
      as follows: No cross lot drainage shall be allowed.

      Section 4A.

                       Driveways
                       1. All new building construction will have a driveway. The pouring
                       requirements are as follows:
                       a. The Contractor shall notify the Town of when they are scheduled to
                       pour within 48-hours prior to pouring.
                       b. No concrete will be poured before 7:00 a.m.
                       c. At the time of the scheduled pour, and prior to driving to the
                       location of the pour, the Contractor and concrete registrant will be
                       responsible for turning in all weight tickets to the Town.
                       d. As per Weight Ordinance No. 98-09 Section 3 (C) as amended or
                       revised, the gross weight limit on Town streets for a ready-mix
                       concrete truck shall be58,420 lbs.
                       e. The minimum thickness of four inches and minimum compression
                       strength shall be 3000 psi at 28 days.
                       f. Driveways shall be a minimum of 10 foot wide, in Town Section 5
                       driveways shall be a minimum of 12 foot wide.
                       g. 3/8 inch rebar with no greater than 16 inch centers is required on all
                       drivewayconstruction. Re-bar placement must be inspected 48-hours
                       prior to the pouring of concrete.
                       h. All driveways must properly tie into the street. The Contractor is
                       responsiblefor any road damage that may occur during the
                       construction of the permitted project. All roads must be restored at
                       least to their original condition prior to receiving their 100% final
                       inspection. It shall be unlawful for any person, firm, or corporation or
                       other legal entity to erect, construct, enlarge, alter, repair, move,
                       improve, convert, or demolish any flatwork or driveway or cause to
                       permit the same to be done in violation of this ordinance.
                       j. A driveway permit that would place the water meter, water valve
                       and meter



Ordinance 11-16            2006 International Residential Code                       Page 19 of23
                                                                                                338
                         box in the driveway shall provide, as a condition of said permit, for the
                         removal of the water meter, water valve, and meter box out of the
                         driveway, at the home and/or land owners expense. Replacement of
                         the water meter, water valve, and meter box shall be in a manner were
                         the meter can be serviced with an additional inspection on the
                         plumbing performed by the Building Official at an additional cost of
                         $75.00. A licensed plumber who is registered to work in the Town of
                         Lakewood Village shall perform the replacement of the water meter,
                         water valve, and meter box.

Section 5.

Chapter 13. General Mechanical System Requirements of the 2006 International Residential
Code is amended as follows:

       Section 1305 Appliances Access of the 2006 International Residential Code is amended
       as follows:
               M1305.1.3 Appliances in attics. Attics containing appliances requiring access
               shall have with an opening and a clear and unobstructed passageway large enough
               to allow removal of the largest appliance, but not less than 30 inches (762 mm)
               high and 22 inches (559 mm) wide and not more than 20 feet (6096 mm) long
               when measured along the centerline of the passageway from the opening to the
               appliance. The passageway shall have continuous unobstructed solid flooring in
               accordance with Chapter 5 not less than 24 inches (610 mm) wide. A level service
               space at least 30 inches (762 mm) deep and 30 inches (762 mm) wide shall be
               present along all sides of the appliance where access is required. The clear access
               opening dimensions shall be a minimum of 20 inches by 30 inches (508 mm) by
               762 mm), where such dimensions are large enough to allow removal of the largest
               appliance. As a minimum, access to the attic space shall be provided by one of
               the following:

                      1. A permanent stair.
                      2. A pull down stair with a minimum 300 lb. rating.
                      3. An access door from an upper floor.

              Exceptions:
              1. The passageway and level service space are not required where the appliance
              can be serviced and removed through the required opening.
              2. Where the passageway is unobstructed and not less than 6 feet (1829 mm) high
              and 22 inches (559 mm) wide for its entire length, the passageway shall be not
              more than 50 feet (15 250 mm) long.

              M1305.1.4.1 Ground clearance. Appliances supported from the ground shall be
              level and firmly supported on a concrete slab extending above the adjoining
              ground a minimum of 3 inches (76mm). Appliances suspended from the floor
              shall have a clearance of not less than 6 inches (152 mm) from the ground.


Ordinance 11-16              2006 International Residential Code                      Page 20 of23
                                                                                                 339
Section 6.

Chapter 15. Exhaust Systems of the 2006 International Residential Code is amended as
follows:
       Section 1502 Clothes Dryer Exhaust of the 2006 International Residential Code is
       amended as follows:

               M1502.3 Duct size. The diameter of the exhaust duct shall be as required by the
               clothes dryer's listing and the manufacturer's Installation instructions. Duct size
               shall be at least the diameter of the appliance outlet and shall be a minimum
             · nominal size of 4" (102mm) in diameter. The size duct shall not be reduced along
               its developed length nor at the point of termination.

              M1502.6 Duct length. The maximum length of a clothes dryer exhaust duct shall
              not exceed 25 feet (7620 mm) from the dryer location to the wall or roof
              termination. The maximum length of the duct shall be reduced 2.5 feet (762 mm)
              for each 45-degree (0.8 rad) bend and 5 feet (1524 mm) for each 90-degree (1.6
              rad) bend. The maximum length of the exhaust duct does not include the
              transition duct.

              Exceptions:
              Where the make and model of the clothes dryer to be installed is known and the
              manufacturer's installation instructions for the dryer are provided to the building
              official, the maximum length of the exhaust duct, including any transition duct,
              shall be permitted to be in accordance with the dryer manufacturer's installation
              instructions, and provided that a 4 inch by 6 inch sign red in color with white
              letters is permanently affixed to the structure stating the following:

              Warning: Dryer must be approved for vent length not to exceed 40 feet total
              developed length (TDL.)
              Duct Size: (Number)
              Total Developed Length: (Number)

Chapter 24. Fuel Gas of the 2006 International Residential Code is amended as follows:

       Section 2439 Clothes Dryer Exhaust of the 2006 International Residential Code is
       amended as follows:

              G2439.5.1 Maximum Length.
               The maximum length of a clothes dryer exhaust duct shall not exceed 25 feet
              (7620 mm) from the dryer location to the wall or roof termination. The maximum
              length of the duct shall be reduced 2.5 feet (762 mm) for each 45-degree (0.8 rad)
              bend and 5 feet (1524 mm) for each 90-degree (1.6 rad) bend. The maximum
              length of the exhaust duct does not include the transition duct.




Ordinance 11-16              2006 International Residential Code                      Page 21 of23
                                                                                                  340
              Exceptions:
              Where the make and model of the clothes dryer to be installed is known and the
              manufacturer's installation instructions for the dryer are provided to the building
              official, the maximum length of the exhaust duct, including any transition duct,
              shall be permitted to be in accordance with the dryer manufacturer's installation
              instructions, and provided that a 4 inch by 6 inch sign red in color with white
              letters is permanently affixed to the structure stating the following:

              Warning: Dryer must be approved for vent length not to exceed 40 feet total
              developed length (TDL.)
              Duct Size: (Number)
              Total Developed Length: (Number)

Section 7.

Chapter 31. Vents of the 2006 International Residential Code is amended as follows:

       Section 3114 Air admittance Valves of the 2006 International Residential Code is
       amended as follows:

              P3114.3 Where permitted. Individual vents, branch vents, circuit vents, and
              stack vents may be permitted to terminate with a connection to an air admittance
              valve. Air admittance valves shall only be installed with the prior written
              approval of the Building Official.

Section 8.

Chapter 33. General Requirements of the 2006 International Residential Code is amended as
follows:

       Section 3306 Electrical conductors and Connections of the 2006 International
       Residential Code is amended as follows:

              E3306.2 Conductor material. Conductors used to conduct current shall be of
              copper as provided in Chapters 33 through 42. Where the conductor material is
              not specified, the material and the sizes given in these chapters shall apply to
              copper conductors. Where other materials are used, the conductor sizes shall be
              changed accordingly.

              E3306.3 Minimum size of conductors. The minimum size of conductors for
              feeders and branch circuits shall be 12 AWG copper. The minimum size of
              service conductors shall be as specified in Chapter 35. The minimum size of class
              2 remote control, signaling and power-limited circuits conductors shall be as
              specified in Chapter 42.

Chapter 35. Services of the 2006 International Residential Code is amended as follows:


Ordinance 11-16              2006 International Residential Code                     Page 22 of23
                                                                                                 341
             Section 3501 General Services of the 2006 International Residential Code is
             amended as follows:

             E3501.2 Number of services. One-and two-family dwellings or Property zoned
             single family (SF) or Two Family (2F) district(s) shall be supplied by only one
             service. Additional service for an accessory use(s) shall only be installed with
             the prior approval of the Building Official.

Chapter 36. Branch Circuit Feeder Requirements of the 2006 International Residential Code
is amended as follows:

      Section 3602 Branch Circuit Ratings of the 2006 International Residential Code is
      amended as follows:

             E3602.5 Branch circuits serving multiple loads or outlets. General-purpose
             branch circuits shall supply lighting outlets, appliances, equipment or receptacle
             outlets, and combinations of such. The rating of a fastened-in-place appliance or
             equipment, where used in combination on the same branch circuit with light
             fixtures, receptacles, and/or other appliances or equipment not fastened in place,
             shall not exceed 50 percent of the branch-circuit rating. Multi-outlet branch
             circuits serving lighting or receptacles shall be limited to a maximum branch-
             circuit rating of 20 amperes. The maximum number of outlets connected to
             general purpose branch circuits shall be ten (10) for 15-amp circuits, and thirteen
             (13) for 20-amp circuits.




                                            End of Exhibit "A"




Ordinance 11-16             2006 International Residential Code                     Page 23 of23
                                                                                                342
Exhibit 28




             343
STATE OF TEXAS                 )
                               )       CERTIFI CATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON               )

        I hereby certify, in Lhe perfo rmance or Lhc fun ctions o f my office, that the attached instru ment is a full ,
true and correct co py or the Town of Lakewood Village Ordinance 13-07. The same appea r or record in my
orficc and said doc uments are the offi cial records from the public office o l' the Town Secretary of the Town of
Lakewood Vi llage. Denton County. Texas. and arc kepi in said office.

      I further ce11ify that I am the Town Secretary of the Town of Lakewood Vi llage. that I have legal
cuswdy of said records. and that 1 am a lawfu l possessor and keeper of the records in said offi ce.

        In witness whereof I have hereun to set my hand and affixed Lhe official seal of The Town of Lakewood
Vi llage this 19th day of March, 20 14.




                                              ~o~bo-QQ
                                              Lin a ASbcll. TRJvlC. Town Secretary
                                               Town of Lakewood Vi ll age
                                               Denton County
                                               Sime of'Tcxas




                                                                                                                  344
                        TOWN OF LAKEWOOD VILLAGE, TEXAS

                                    ORDINANCE NO. 13-07

 AN ORDINANCE OF THE TOWN OF LAKEWOOD VILLAGE, TEXAS,
REGULATING SUBDIVISIONS AND OTHER PROPERTY DEVELOPMENTS,
PROVIDING FOR PRELIMINARY PLATS, FINAL PLATS, MINOR PLATS,
VACATION OF PLATS, REP LATS AND AMENDMENT OF PLATS; PROVIDING
FOR DEVELOPMENT PROCESS; PROVIDING FOR STANDARDS AND
REQUIREMENTS; PROVIDING FOR STREETS AND DRAINAGE, WATER AND
SEWER INFRASTRUCTURE; EXTENDING REGULATIONS TO THE TOWN'S
EXTRA TERRITORIAL JURISDICTION; PROVIDING SEVERABlLITY CLAUSE;
PROVIDING SA VTNGS CLAUSE; PROVIDING A PENALTY NOT TO EXCEED THE
SUM OF TWO THOUSAND DOLLARS ($2,000.00) FOR EACH OFFENSE AND A
SEP ARA TE OFFENSE SHALL BE DEEMED COMMITTED EACH DAY DURJNG OR
ON WHICH A VIOLATION OCCURS OR CONTINUES; PROVIDING A REPEALER;
AND PROVIDING AN EFFECTIVE DATE.


       WHEREAS, the Town Council (''Town Co uncil") desires to amend Ordinance 08-06
and all other ordinances regard ing the Town' s rules and regulations for subdivi sions and
property development as authorized by C hapter 2 12, Texas Local Government Code, as
amended; and

       WHEREAS, the Town Council (" Town Council") desires to review for approval or
disapproval plan. plats, and replats filed with the Town as authori zed by Chapter 2 12, Tex. Loe.
Gov. Code (Vernon), as amended; and

        WHEREAS, the Town Co unci l finds that there is a public necessity req uiring adoption
of this Ordinance, said public necessity being the need to establ ish rules and regulations for
subdivisions and property development and extend such rules and regulations to the
extrate1Titorial jurisdiction of the Town (''ETJ") to protect the public health, welfare and safety
of the citizens of the Town and the ETJ; and

         WHEREAS, the Town Council is authorized and empowered to or require the developer
to (i) design, install or improve streets, roads, water and a sanitary sewer systems within the
Town by constructing, extendi ng, or enlarging such system, and is further authorized to adopt
any rules and regulations appropriate to the exercise of such powers, and to (ii) protect the
publi c health. welfare and safety of the citizens of the Town; and

        WHEREAS, the Town Co uncil has conducted a publi c hearing on the application of the
Town 's regulations for subdivisions and property development to its ETL and the Town Council
finds and determines that a ll required notices and hearings in this regard have been given and
that the meeting at which the public hearing has been held and at which this ordinance is being
adopted were open to the publi c and conducted according to applicable law; and



Ordinance 13-07                      Subdivision Regulations                       Page I of24

                                                                                                      345
        WHEREAS, the Town Counci l is authorized and empowered to app ly the Town ' s
regulations for subdivisions and property development to its ETJ pursuant to Section 2 12 .003 of
the Texas Local Government Code; and

        WHEREAS, the Town Counc il hereby finds that the adoption of this O rdinance is in the
best interests of the health, safety and welfare of the citizens of the Town .

    NOW, THEREFORE, BE IT ORDAINED BY THE TOWN COUNCIL OF THE
TOWN OF LAKEWOOD VILLAGE, TEXAS:


                                     ARTICLE I. JN GENERAL

Sec. I. Findings Incorporated.

The findings set forth above are inco rporated into the body of this ord inance as if ful ly set forth
herein.

Sec. 2. Short title.

    The following regu lations are hereby adopted and shall be known a nd may be cited as "Town
of Lakewood Vi llage Subdivision and Pro perty Developmen t Regula tions:·

Sec. 3. Definitions.

    The following words, term s, and phrases, w hen used in this chapter, shall have the mean ing
ascribed to them in this section, except where the contex t clearl y indicates a different meaning.
Words not specifically defined shall have the meanings given in Webster's Ninth New Collegiate
Dictiona ry. as revised.

    Access01y structure or building shall mean a subord inate structure or bui lding customari ly
incident to and located on the sa me lot occupied by the ma in structure or building.

    Applicant shall mean the owncr(s) of the property to be developed.

    Bond shal I mean any fo rm o r securi ty, including a cash deposit. surely bo nd, or instrument of
credi t in an amount and fo rm approved by the Town.

    Building shall mean any structure designed o r bui lt for the support. enclosure, shelter or
protection of persons, ani ma ls, chatte l o r pro perty of any kind.

    To 111n means   To v.rn of La kewood Vill age.

    Town Council means Town Counc il o f the Tov.rn of Lakewood Village.

    Town standards· shal l mean those standards and speci fl cations. together with al I tables,


Ordinance 13-07                         Subdivi sion Regulations                   Page 2 of 24
                                                                                                         346
charts, graphs, drawings and other attacltmcnts hereinafter approved and adopted by the Town
Council. which may be amended from time to time. and are admini stered by the Town staff fo r
the construction and installation of streets. sidewalks, drainage fac ilities, water and sanjtary
sewer mains and any other pub lic faci lities. All such faci lities which are to become the property
of Lhe Town upon completion must be constructed in conformance with these standards.

   Construction plans shall mean the maps. drawings and technical specifications, including bid
documents and contract conditions, where applicable, which provide a graphi c and written
description of the character and scope or the work to be performed prepared for approval by the
Tovm for construction.

    Cross drainage shall mean a defined waterway course, approximately perpendi cular to the
proposed roadway. which requires the construction of a bridge. pipes or box culvert, or other
structure to conduct drainage under the roadway.

    Developer shall mean any person. corporation, governmental or other legal entity engaged in
the development of property by improvin g a tract or parcel of land fo r any use. The term
"developer'' is intended to include the tenn ·'subd ivider. '"

    Development shall mean the construction of one (I) or more new bui ldings or structures, or
the structural alteration, relocation or en largement of one (1) or more new bui Idings or structures
of an ex isting building or structure on one ( 1) or more building lots or sites. or the installation of
site improvements.

    Easement shall mean a grant by a property owner to the public. a corporation, or persons for
a general or specifi c use of a defined strip or parcel of land, for such purpose as the installation,
construction maintenance and/or repair of utility li nes, drainage ditches or chaimels, or other
public services, the ownershi p or title to the land encompassed by the easement being retained by
the owner of the property.

   Engineer shall mean any person du ly aut horized under the Texas Engineering Practice Act
(V.A.C.S. art. 327 1a). as amended. to practice the profession of engineering.

    Engineering plans shall mean the maps and drawings required for plat approval.

    Lot shall mean an undi vided tract or parce l of lai1d having access to a street, wh.ich is
designated as a separate and distinct tract or lot num ber or symbo l on a duly approved plat fi led
of record . The terms "lot" and ·•tract" shall be used interchangeably.

    Off-site shall mean any premises not located within the property to be developed. regardless
of o·wnership.

    Owner shall mean any persons, firm or corporation having legal title to the property.

   Plat shall mean a map representing a tract of land showing the boundaries of individual
properties and streets or a map, drawing, chart, or plan showing the layout of a proposed


Ordinance 13-07                       Subdi vision Regulations                      Page 3 o f 24

                                                                                                           347
subdi vision into lots, blocks, streets. parks, schoo l sites, commercia l or industrial sites, drainage
ways, easements, alleys, which an applicant submits for approval and a copy o f which he intends
to record with the County Clerk of Denton Coun ty.

    Plat, f; nal, shall mean the map or plan of a proposed develo pment submitted for approval by
the Town Council , where required, prepared in accordance with the provisions of this chapter
and requested to be fi led with the County C le rk of Denton County.

   Plat, preliminary, sha ll mean the initi al map or pJan of a proposed deve lo pment showing the
general layout of streets. blocks and lots, uti li ty systems. and drainage systems.

    Righ1-lots, including an addition to the Town, to lay out suburban, bui lding or other lots or to lay out
streets, alleys, squares, parks, or other parts of the tract intended to be dedicated to the public use
or for the use of purchasers or owners of Jots fronting on or adjacent to the streets, alleys.
squares. parks or other parts. "Subdivision" refers Lo any division irrespective of whether the
actual division is made by metes and bow1ds description in a deed of conveyance or a contract
for a deed, by using a contract of sale or other exec utory contract to convey, or by us ing any
other method . A subdivision does not include a division of land into parts greater than fi ve (5)
acres, where each part has access and no public improvement is being dedicated.

Sec. 4. Purpose.

    The purpose of this ordinance is to set forth the procedures and standards for development of
prope1ty, layout and design o f subdi visions or rea l property within the corporate limits o f the
Town which are intended to promote the health, sa fety and general welfare of the Town and the
safe, orderly, and healthful development of the Town.

Sec. 5. Compliance required.

    (a) Any owner of land who proposes the development of a lot or tract of land located within
        the corporate limits of the Town or ETJ or the subdi vision of a lot or tract located in the
        corporate limits of the Town or ET.I shall have a plat of the lot or tract of land or
        subdivision prepared and approved in accordance with a ll Ordinances of the Town and
        recorded with the County Clerk of Denton County.

    (b) Notwithstanding paragraph (a) above, a plat shall not be required where the deve lopment
        of the Jot or tract of land is for the sole purpose of performing a lteration(s) or
        improvements to an ex isting single-fam ily residence or the a uxiliary uses thereto. All
        such alterations or improvements must be permitted in compliance with a ll app licable
        codes and ordinances of the Town

    (c) No Final Plat shall be approved within the Town o f Lakewood Village or its
        extraterritorial jurisdiction until the appli cant has made adequate provision fo r
        thoroughfares as shown on rhe Thoroughfare Plan (map) as approved by the Town. The
        Thoroughfare Plan is a guide fo r the roadway co1111ections and types that will be needed
        in the future. Subject to Town Counc il, or designee approval as long as the c01m ection is
        made whether or not it is close to the exact a lignment shown on the Thoroughfare Plan.
        no Thoroughfare Pl an amendment should be necessary. T he design and con struction of
        the proposed thoroughfare shall be in conformance wi th the Town's master plans for
        thoroughfares and with any adopted Development Standards.for Construction (DSC), and
        shall be subject to approval by the Town Counci l, or des ignee. If a different roadway
        type is found to be adequate or if the connec tion is not proposed to be made. then the plat
        may not be approved un less the thoro ughfa re plan is am ended . A T raffi c Impact
        Analysis may be required prior to approval of the proposed amendment .

Sec. 6. Extension of Subdivision Rules and Regulations, Building Standards and
Construction Permits and Fees, and Uniform Codes to the Extraterritorial Jurisdiction.


Ordin ance 13-07                      Subdiv ision Regulat ions                     Page 5 of 24

                                                                                                          349
       This ordinance is hereby adopted under the authority of the Constitution and laws of the
State of Texas including Texas Local Government Code Chapter 212, and is being adopted after
conducting a public hearing on the matter.

         The Town Co uncil hereby amends Ordinance 08-06, the Town of Lakewood Village
Subdivision and Property Regul ati ons by ex tending the application of the Town of Lakewood
Village Subdivision and Properly Regulations to the exu·atetTitorial jurisdiction of the Town, as
that area may exist from time to time. This ordinance shall be applicable to the filing of plats,
the subdi vision of land, and development of property wi thin the corporate limits of the Town and
its extraterritorial jurisdiction as they may exist from time to time adjusted.

       All ordinances of the Town. including Ordinance I0-01. which by such ordinance(s) the
Town Counci l has adopted and made applicable to the Town the uniform codes, including but
not limited to those concerning and applicable to building, plumbing. mechanical energy, fuel
and gas, property maintenance. electrical, fi re and all appendices thereto, and all ordinance(s)
concerning and related to permits and permit fees for building and construction, shall be and are
hereby an1ended to apply and extend all such ordinances and their provisions to the "ETJ" of the
Town to the full extent as permitted by law.

       The Town shall have all remedies and rights provided by Tex.as Local Government Code,
Chapter 212. with regard to the control and approval of subdivisions and plats and prope1iy
development both within the Town and within its ETJ to the full extent as pem1itted by law.


                                      ARTICLE II. PLATS

                                   DlVlSION 1. GENERALLY
Sec. 7. Fees.

    The applicant for approval of a preliminary plat, final plat, replat. amended plat, minor plat
or modified final plat shall, upon submi ssion of the plat application and all requi red
documentation, pay a nonreturnable fee, as estab lished by the Town Council, for the review and
processing of the plat application. Upon approval of the final plat, rcplat, amended plat or final
minor plat. the applicant shall pay an additional recording fee established by the county for
recording the plat with the county clerk.

            Prel iminary. Replal and Fi nal Plat Review Fees. A preliminary plat, replat. and final
            plat review fee shall be paid to the Town upon the filing of the preliminary and final
            plat in accordance with the following sched ul e: $700 per plat plus $20.00 per lot.



Sec. 8. Process for approval.

        (a) The plat shall be scheduled for considerati on at the next regular meeting of the Town


Ordinance 13-07                      Subdivision Regulations                     Page 6 of24

                                                                                                      350
Council.

    (b) If the plat is disapproved by the Town Council, the applicant may correct the items of
concern and resubmit the plat for approval one ( I) time within six (6) months by paying one-half
(1/2) of the original fee. 1f the plat is disapproved a second time or if a second request is not
received within six (6) months of the first disapproval , the applicant wi ll be required to repeat the
plat application process from the beginning and pay all standard application fees.

    (c) An applicant may withdraw his plat application from consideration at any time during the
application process by fil ing a written notice of withdrawal with the Town. Upon fi li ng the
notice to withdraw, the Town shall discontinue processing the plat application. The applicant
must fil e a written request to proceed with further consideration of the plat v.rithin six (6) months
of withdrawal and the Town shall continue the application process. If the request to proceed with
fmther consideration of the plat is filed more than six (6) months after filing the notice of
withdrawal, the applicant shall be required to repeat the plat applicati on process from the
beginning and pay the standard application fees.

Sec. 9. Requirements for approval of application by Town Council.

    (a) Within thirty (30) days of the date that the application is deemed administratively
complete, the Town Cmmcil shall approve a plat if it complies with the requirements of this
chapter, the applicant is not in arrears in the payment of any debts owed the Town required by
this chapter on a previous plat, it conforms to the general plan of the Town and its current and
future streets, alleys, parks, playgrounds, and public utility facilities plans, and it conforms to the
Tow11's general plan for the extens ion of roads, streets, and public highways, taking into account
access to and extension of sewer and water mains and instrumentalities of public utilities.

    (b) A plat is considered approved by the Town Council unless it is disapproved within such
        thirty-day period.


Sec. 10. Recordation.

    (a) Preliminary plats are not recorded with the county clerk.

    (b) Applicant shall record all plats with the county clerk upon the Town Council's approval
        of the plat and the applicant' s submission of the required recording fee to the County.

    (c) Applicant shall record all other plats with the county clerk upon the Town Council ' s
        approval of the plat and the applicant' s submission of the required recording fee to the
        County.

    (d) A fiJ1al plat shall become null and void six (6) months after its approval by the Town
        Council, unless the final plat is filed and recorded in Denton County Clerk Real Property
        Records.



Ordinance 13-07                       Subdivision Regu lations                      Page 7 of24

                                                                                                          351
   (e) A general development pl an shall become null and vo id six (6) months after its approval
       by the City Council, unl ess the general development p lan is filed and recorded in Denton
       County Clerk Real Prope rty Records.

Sec. 11. Approval of preliminary plats.

    Approval of a preliminary plat shall be deemed to be an expression of approval to the layout
submjtted as a guide to the preparation of the final plat and shall not constitute approval of a final
plat.

                              DIVISION 2. PRELIMI NARY PLATS

Sec. 12. Form, contents and required documentation.

    (a) Preliminary plats shall be fi led with the town secretary. The town secretary shall stamp
the fo llowing notice on the face of each preliminary plat: "Preliminary plat for inspection
purposes only and in no way official or approved for record pmposes and not approved for
constructi on."

   (b) When fi ling a preliminary plat appl ication, it s ha ll be accompani ed by the fo llowing
mirumum documentation:

       (1) Completed preliminary plat application;

       (2) Eight (8) copies of the plat;

       (3) Eight (8) copies of engineeri ng plans;

       (4) Deed showing current owne rship of the platted property;

       (5) Tax certificates showing property owner is not in arrears in payment of taxes; and

       (6) Nonrefundable application fee, as establi shed by the Town Council.

   (c) Preliminary plats must meet the fo llowing criteria and contain the fo llowing information:

        ( 1) Scaled drawing no sma ller than I" = 200' on a sheet size no greater than twenty-four
             (24) inches by thirty-six (36) inches (multiple sheets may be submitted; however ,
             each sheet must be registered and match lines to allow assembly of the multiple
             sheets);

        (2) Boundary of the s ubject tract;

       (3) All ex isting and/or proposed streets and alleys with street names, widths and relation
           to surrounding existing street patterns;



Ordinance 13-07                      Subdivision Regulations                       Page 8 of24

                                                                                                         352
        (4) Approximate width and depth 1of all proposed lots;

        (5) Layout, in dotted lines. of all adjacent lots to the property being platted showing lot
            size, lot and block num bers. name of existing subdivision or prope1ty owner if
            undeveloped property:

        (6) FEMA designated 100-year floodplain boundary;

        (7) Date. scale, north point, and small scale location map;

        (8) Name and address of a ll prope1rly mvners of the property being platted:

        (9) Name and address of engineer and surveyor; and

       ( I 0) Signed statement of the enginieer and/or surveyor who prepared the preliminary plat
              indicating the records or s urvey from which the property description of the boundary
              of the proposed plat was developed.

    (d) The engin eering plans shall be in compliance with the current adopted construction
        standards of the Town and shall consist of the following:

        (1) Layout of all needed off-site utilities;

        (2) Water system layout, includinf: size o f line and fire hydrant location;

        (3) Sewer system layout, including size of line, location of manholes and cleanouts;

        (4) Drainage plan prepared in accordance with standard 100 year flood frequencies
            rainfalls which shows the overall analysis of the change of existing condition to fully
            developed condi tion and ident ify approximate location where water will exit the
            subdi vision. Drai nage plan sha ll show a ll contours for proposed development; and

        (5) As-b uilt drawings o f existing structures. if applicable.

                                     DIVISION 3. FrN AL PLATS

Sec. 13. Form, contents and required documentation.

    (a) Final plats are mandatory.

    (b) In cases where a pre liminary p lat was previously approved, the final p lat shall confo1111 to
        the approved prelim inary plat.

    (c)     Final plats shall be filed w ith the City Secretary and shall be accompanied by the
    fo llowing minimum documentation:



O rdinance 13-07                      Subdivision Regulations                       Page 9 of24

                                                                                                          353
        (I) Completed fina l plat applicalion;

        (2) Eight (8) copies of the plat;

        (3) E ight (8) copies of engineering plans;

        (4) Deed sho\.ving current ownershi p of the platted property;

        (5) Tax certificates showing property owner is nol in arrears in payment of taxes;

        (6) A slalement on the plat application showing that all fees owed the Town on any prior
            proj ects has been paid in ful l at the time the application was fi led; and

        (7) Nonrefundable application fee. as established by the Town Cow1cil.

    (d) Fi na l plats must meet the fo llowing criteria and contain the followi ng in fo rmation:

        ( 1) Scaled drawing no small er than l" = 100 1 on a sheet size no greater than twenty-four
             (24) inches by thi1ty-six (36) inches (multiple sheets may be submitted: however,
             each sheet must be registered and match li nes to a llow assembly of the multiple
             sheets and an index sheet shall be drawn on a sheet twenty-four (24) inches by thirty-
             six (36) inches showing the entire property being pl atted) ;

        (2) The shape and the exterior boundaries of the property being platted shall be indicated
            by the use of a distincti ve and individ ual symbol;

        (3) The length of all strai ght li nes. deflection angles, rad ii, arcs, and central angles of all
            curves sha ll be g iven along the property lines of each street or tabulated on the same
            sheet showing all curve data with its symbol. A ll dimensions a long the lines of each
            lot with the an gles of intersections which they make with each other shall be
            indicated;

        (4) The names of all adjo ining subdivisions, tJ1e side li nes of abutting lots, lot and block
            numbers, all in dotted lines, and where possible, accu rate reference ties to at least two
            (2) adjacent recogni zed land co rners shall be cl early ind icated;

        (5) The description and locati on of a ll survey monuments placed on the property being
            platted shal l be indicated;

        (6) A title shall be indicated, inc luding the name o f the property being platted, the name
            of the appli cant and scale and location of the property being p latted with reference to
            original surveys and a north poi nt which may be magnetic or true north, with notation
            stating which.

        (7) FEMA designated I 00-year fl oodplain boundary. including fini sh floor elevation
            established a minimum of three feel above the calculated I 00 year flood. A


O rdinance 13-07                       Subdivision Regulations                       Page 10 of24

                                                                                                             354
            surveyor's certificate shal l be placed on the final pl at as fo ll ows:

            KNOW ALL MEN BY TH ESE PRESENTS:

               T hat I,          , do hereby ce11ify Lhat I prepared this plat from an actual and
            accurate survey of the land and that the com er mo numents shown thereon were
            properl y placed under my personal supervision, in accordance with the Subdivision
            and Property Develo pment Regulatio ns of the Town of Lakewood Vi llage, Texas.


                                                  Signature

                                                  Texas Reg. No.


        (9)A certificate of ownership and of dedication of all streets. alleys. easements and lands
           to public use forever, signed and acknowledged before a notary public by the owner
           of the .l and, shall appear on the face of the map, co ntainjng complete and accurate
           description of the property being platted and the streets dedicated;

     (10) The applicant w ill furni sh the Town a copy of the dedication at the sam e time the
          final plat is submitted for approval; and

      ( 11 ) The fo llowing certificate of approval by the Town Council shall be placed on the plat:

                Approved this           day o f _ _ _ _, 20_ _ _ _, by the Town Council of
            tbe Town of Lakewood Vi llage, Texas.


                                                  Mayor

                                                  Town Secretary

    (e) The engineering plans shall be in compl iance with the current adopted construction
standards of the Town and sha ll consist of the fo llowing:

        ( 1) Street layout and grades;

        (2) Water system layout, including size of line and fire hyd rant location;

        (3) Sewer system layout, incl uding size and grade of lines. locatio n of manholes and
            cleanouts, and lift station des ign:

        (4) Al l drai nage structure desig ns, ana lysis of as-is and fu ll development for where the
            water exits the subdivision, ana lysis of a ll streets to determine if they meet drainage
            criteria, FEMA fl oodplain and fl oodway boundaries (if applicable), and letter(s) of


Ordinance 13-07                          Subdivision Regulations                       Page 11 of24

                                                                                                        355
            release from property owners affected by diversion of water (except for
            watercourse(s) designated on current Town topography maps); and

        (5) As-built drawings of existing structures, if applicable.


     DIVISION 4. VACATION OF PLATS , REPLATS AND AMENDMENT OF PLATS '

Sec. J 5. Vacation of plats.

    (a) Any plat, replat or amended plat previously recorded w ith the county clerk may be
vacated by the property owner(s) at any time prior to the sale of any lot therein by filing a written
signed and acknowledged instrument declaring the same to be vacated and recorded with the
county clerk.

    (b) If the one (1) or more lots have been sold, the plat, rep lat or amended plat may be vacated
by the property owners by tiling a written signed and acknowledged instrument with the town
secretary. The vacating instrument must be approved by the Town Council in the same manner
as the original p lat, replat or amended plat. The Town Council shal l disapprove the vacating
instrument wh ich abridges or desh·oys public rights in any of its public uses, improvements,
streets, or alleys. Upon approval by the Town Council , the vacating instrument may be recorded
with the county clerk and the vacated plat, replat or amended plat shall have no effect.

    State law reference(s)--Vacating plats, V.T.C.A., Local Government Code§ 212.013.

Sec. 16. Replats without vacating preceding plat.

    A replat may be recorded and controls over a previously recorded p lat without vacation of
that plat if the replat is signed and acknowledged by the owners of the property bei ng platted,
does not attempt to amend or remove any covenants or restrictions, and is approved, after a
public heari ng on the matter, by the Town Counci l.

Sec. 17. Plat amendments or corrections.

     (a) The Town Council may approve and issue an amended plat, which may be recorded with
the county clerk and controls over the preceding plat without vacation of the plat, if the amended
p lat is signed by the applicant(s) and is solely for one (1) or more of the following purposes:

        (1) To co1Tect an error in a course or distance shown on the preceding plat;

        (2) To add a course or d istance that was om itted on the preceding plat;

        (3) To con-ect an e1Tor in the description of the real property shown on the preceding plat;


·state law refe1·ence-Vacating plats, amending plats, etc., V.T.C.A. Local Government Code §
2 12.0 13 et seq.

Ord inance 13-07                      Subdivi sion Regulations                      Page 12 of24

                                                                                                        356
        (4) To indicate monuments set f011h after death, disability, or retirement from practice of
            the engineer or s urveyor responsible for setting monuments;

        (5) To show the proper location or character of any monument which has been changed
            in location or character or which 01iginal ly was shown incorrectly as to location or
            character on the preceding plat;

        (6) To correct any 0U1er type of scrivener's or clerical error or omission previously
            approved by the planning and zoning commi ssion and/or Town Council, including lot
            numbers, acreage, street names, and identification of adjacent recorded plats;

        (7) To correct an error in courses and distances of lot lines between two (2) adjacent lots
            where both lot owners join in the application for plat amendment and neither lot is
            abolished; provided, that such amendment does not attempt to remove recorded
            covenants or restrictions and does not have a material adverse effect on the property
            rights of the other owners in the plat;

        (8) To relocate a lot line in order to cure an inadvertent encroachment of a buildjng or
            improvement on a lot line or on an easement;

        (9) To relocate one ( I) or mo re lot lines between one (1) or more adjacent lots where the
            owner(s) of all such lots join in the application for the plat amendment; provided, that
            such amendment does not attempt to remove recorded covenants or restrictions and
            does not increase the number of lots; or

      (10) To make necessary changes to the preceding plat to create six (6) or fewer lots in the
           plat if the changes do not affect applicable zoning and other regulations of the Town,
           and the changes do not attempt to amend or remove an y covenants or restrictions and
           the area covered by the changes is located in an area that the Town Council has
           approved, after a public hearing, as a residential improvement area.

      (11 ) To replat one or more lots fro nting on an existing stTeet if the owners of all those lots
            join in the application for the amendment; the amendment does not attempt to remove
            recorded covenants or restrictions or increase the number of lots; and, the amendment
            does not create or require the creation of a new street or make necessary the extension
            of murucipal facilities.

   (b) Notice, a hearing, and the approval of other lot owners are not required for the approval
and issuance of an amended pl at.

                         ARTICLE Ill. DEVELOPMENT PROCESS

Sec. 18. Construction of infrastructure.

    (a) Following approval of the final plat, the plat applicant shall submit full construction plans
for all proposed infrastructure to be constructed for the platted property. Construction plans


Ordinance 13-07                      Subdivision Regulations                      Page 13 of 24

                                                                                                         357
submitted shall be in conformance with the approved plat. The Town engineer shall review the
submitted plans fo r compli ance with the construction standards adopted by the Town.

    (b) Upon approval of construction plans by Town Council, the pl at applicant and/or the plat
applicant' s contractor w ill provide wri tten notification to the Town engineer of the intent to
commence construction of the required infrastrucrure. No work may be perfo1med unless written
notification has been provided to the T own engineer. The written noti fication shall contain the
following infonnati on:

        (I) Name of the plat or subdivision:

        (2) Plat applicant's name;

        (3) Contractor's name, address and phone number;

        (4) Type of constructi on to be pe1fonncd; and

    (5) Estimated value o f construction contract.

   (c) The Town engineer sha ll issue an acknowledgment of receipt of notification to the
developer and/or hi s contrac tor.

Sec. 19. Acceptance of infrast r ucture.

    (a) Upon completion of a ll required in fras tructure, prior to the acceptance of the subdivision
by the Town for maintenance, the applicant shall post, or cause to be posted, a maintenance bond
executed by a corporate surety or corporate sureties duly authorized to do business in this state,
payabl e to the Town and approved by the T own as to form, to guarantee the maintenance of the
construction for a period of one ( 1) year after its completi on and acceptance by the T own. In lieu
of a maintenance bond: the applicant may subm it either an irrevocable letter of credit payable to
the Town and approved by the Town as to form or a cash bond payable to the Town and
approved by the Tovm as to fo rm . The actual value of the maintenance bond or letter of credit or
cash bond shall be ten ( 10) percent of the full cost of the water and sewer system and fifteen (15)
percent of the full cost of the cost of street and drainage constructi on, as determined by the
estimate o f construction costs .

    (b) Upon receipt of the approved maintenance bond, irrevocable letter of credit or cash bond.
the Town engineer shall issue a wri tten letter o f acceptance of the infrastructure and noti fy the
building and development department that the subdivision has been accepted by the Town.

Sec. 20. Building permits issu ed prior to completion of infrastructure.

    (a) In the event an appl icant wishes to obtai n building permi ts prior to acceptance of the
subdi vision by the Town , the applicant shall post with the Town a completion bond executed by
a corporate surety or corporate sureti es duly authori zed to do business in thi s state, payable to the
Town and approved by the Town as to form ro r all construction included in the approved


Ordinance 13-07                       Subdivision Regulations                      Page 14 of24

                                                                                                           358
construction pl ans that has not been completed. In lieu of a comp letion bond, the appl icant may
submit either an irrevocable letter of credit payabl e to the Town and approved by the Town as to
form or a cash bond payable to the Town and approved by the Town as to form.

     (b) Under no circumstances shall building above the foundation be permitted until adequate
fire protection is availabl e. Adequate fire pro tection means:

        ( I) Town utilities are insta lled;

        (2) Fire hydrants providing protection arc operational; and

        (3) Streets are open and drivable, street subgrades worked to proper compaction and base
            course install ed, graded and leveled. to faci litate veh icle movement.

    (c) After the plat has been recorded and the completion bond, irrevocable letter of credit or
cash bond has been rece ived and approved by the Town, the Town engineer shall notify the
building and develo pment department. by lot and block numbers, that bui lding perm its may be
issued.

Sec. 21. Agreements with the Town.

   (a) Al l agreements entered into between the Town and the deve loper and/or applicant, as a
condition of plat approval, shall be recorded al ong with the final plat.

    (b) The executed agreement shall be submi tted to the Town Counc il in conjunction with the
original drawings required for fili ng and recordati on.

                     ARTICLE IV. ST ANDARDS ANO REQU IREM ENTS

                                      DIVISION I.GENERALLY

Sec. 22. Lots and blocks.

    (a) All lots o f the plat shall front on a dedica ted street.

    (b) In general, lots sha ll conform in width, depth, and area to the pattern already established
in the adjacent areas. havi ng due regard to the character of the neighborhood, its particular
suitability fo r residenti al purposes, and also tak ing into consideration the natural topography of
the ground, drainage, sanitary sewage facilities, and the proposed layout of the streets.

   (c) Lots shall have the size, wi dth measurements, front, rear, and side yard requi rements
required by the current T own Zoni.ng O rdinance ..

   (d) The area of the lots sha ll be computed by taki ng the average wicJth of the lot times the
average deptl1 of the lot measured from the sa-eet line to the rear lot line.



Ordinance 13-07                         Subdivision Regul ations                 Page 15 o f 24

                                                                                                        359
     (e) All sidel ines oflots shall be at right angles to straight street lines or radial to curved street
Ji nes, unJess a variation from this rul e wou ld. in the opinion of the Town Council , produce a
better lot plan and better utili ze the proposed development.

Sec. 23. Park sites.

    The Town Council shall consider offors of land fo r parks or playgrounds which conform to
the cmrent master plan adopted by the Town, provided such plan exists.

Sec. 24. Use of Town condemnation authority.

    (a) Water and sewer mains, force ma ins and lift stations, streets and drainage ways shall be
located in easements or rights-of-way secured and paid for by the applicant. Such easements
shall be properly assigned to the Town before service is extended to the subdivision.

      (b) In cases where easements cannot be secured by the applicant, the applicant may file a
written petition with the Town engineer, accompanying the plat application, requesting that the
Town Council utilize its condemnati on authority. The written petit ion must sati sfy all of the
fo ll owing criteria:

        ( l ) The applicant must establish that clear evidence of publi c need exists;

        (2) The applicant must establish that the proposed extension is in accordance with the
            cwTent adopted master utili ty ]plan(s), if such plan(s) exists;

        (3) The applicant must establi sh 1that the proposed extension will be able to serve other
            development areas;

        (4) The applicant must af,rree to pay al l costs of the condemnation; and

        (5) The appli cant must present written evidence that every practical attempt to secure the
            needed easements and/or right-of-way has been made by submitting the fo llowing:

            a. A condem11ation appraisal by an independent appraiser as to the cu1Tent market
               value and damages, if any, of acqu iring the easement and/or right-of-way; and

            b. Documentation that a written offer has been made to purchase the easement
               and/or right-of-way for the appraised value and the offer was rejected.

   (c) The petition shall be forwarded to the Town for review and recommendation and
schedu led for consideration by the Town Counci l.


                             DIVISION 2. STREETS AND DRAINAGE
Sec. 25. Streets.



Ordinance 13-07                        Subd ivision Regulations                       Page 16 of24

                                                                                                              360
    (a) Street w idths in subdi visions sha ll conform to:

Designati on                    Right-of-Way (feet)          Paving (feet)

A + major arterial                      110                      86
A major arterial                        11 0                     90
B + minor arterial                       90                      66
B minor arteri al                        80                      56
C major collector                        70                      44
D minor collector                        60                      38
E minor local                            50                      31

   (b) Existing streets sha ll be co ntinued where practical, as determ ined by the Town Council.
Continuations of existing streets shall have the same or greater ri ght-of-way, pavement widths,
and composition as the existing streets being connected. Street names shall be continuous.

    (c) All necessary street ri ghts-of-way shal l be dedicated as parl of the platting process and
shall be dedicated to U1e Town w ithout cost.

    (d) Dead-end streets may be platted where the land adjo in ing the plat has not been planed. In
the event that such dead-end street exceeds one hundred fi fty ( 150) feet in length or one ( l ) lot
width, from the nearest street intersection, the street will be provided with a cul-de-sac, e ither
pennanent or temporary, having a mi nimum right-of-way radi us of fi fty (50) feet.

   (e) Where dead-end streets are dictated by lot designs, such dead-end streets sha ll be
provided with a pennanent .cul-de-sac havin g a mi nimum right-of-way rad ius of fifty (50) feet.

   (i) No street intersection sha ll be designed havi.ng an inside angle of less than thi1ty (30)
degrees between the two (2) intersecting street li nes, nor more than one hundred fi fty ( 150)
degrees.

   (g) Block lengths between intersecti ng cross streets or to the end of a cul-de-sac sha ll be no
more than one thousand two hundred (1.200) feet.

    (h) Streets, where practica l, shall be designed and platted with appro priate regard to
topographical featmes, i.e., creeks and drainage ways. wooded areas, etc., with the aim of
creating desirable and attractive treatments of s igni fican t existing features. (Ord. No . 95-38, § I,
4-25-95). Private Streets sha ll not be a llowed.

    (i) Driveways; Any driveway or oth er common access to more than two residences wh ich is
not de fined in Section 23(a), sha ll be considered a minor local road and shall conform to defined
standards.

    U) Streets shall be concrete w ith a mini mum lh ick.ness of 5" and shall meet current Town
design standards as determi ned by the Town eng ineer.



Ordinance 13-07                       Subd ivision Regulations                     Page 17 of24

                                                                                                           361
Sec. 26. Alleys, reserve strips.

    (a) Alleys and/or easements shall be laid in the rear of lots fronting on adjoining streets
where practicable. In residentia l subdivisions. the minimum width of right-of-way o f an alley
shall not be less than twenty (20) feet. All alleys shall be paved for the entire width of the right-
of-way to the same specifications as minor residential streets. The rear or side line easement,
where alleys are not provided , shall be a minimum of twenty (20) feel wide, ananged such that
each lot shall have an equal ten-fool easement.

   (b) No plat shov.ring reserve strips of land controlling access to public ways or adjoining
properties wi ll be approved.

Sec. 27. Drainage in special flood hazard areas.

   Drainage structures in areas of specia l Aood hazard m the Town shall comply with the
provisions of the Town Ordinances.

Sec. 28. Drainage not in special flood hazard areas.

    (a) Design of all improved open drainage courses and enclosed drainage structures shall be
by a registered professional engineer in accordance with the cu rrent drainage design standards
approved by the Town Council. A review of the downstream drainage system capacity to a point
of di scharge into the lake area shall be made. The rate of storm waler discharge from the
proposed development shall not exceed fl ow capacity of any ex isting structure or drainage
system. Thi s may require storm water detention or retention on site of the project.

    (b) The design and construction of all improved open drainage courses and enc losed drainage
structures s hall provide for adequate access for the performance of necessary maintenance by the
Town.

   (c) All improved drainage courses and enclosed drai nage structures shall be dedi cated to the
Tovm and accepted for maintenance by the Town upon approval of the construction by the Town
engineer.

   (d) The Town shall maintain all improved drainage courses. provided that the original des ign
and construction has been approved by the Town engineer and accepted by the Town for
maintenance.

    (e) Improved open drainage courses shall con form as follows:
        ( I) Open drainage courses which carries runoff from a street, between two (2) lots. to a
             drai nage course running behind lots shall be a concrete-lined flume .

        (2) Open drainage courses running behind lots may be of earlhen channel or concrete-
            1ined channeL provided the type of channel used satisfies the design criteria (velocity,
            type of soil, etc.) in accordance w ith lJ1e current drai nage design standards approved
            by the Town Council.


Ordinance 13-07                      Subdivision Rcgula1ion s                    Page 18 of24

                                                                                                        362
        (3) Where the open drainage course is a concrete- lined fl ume, the width of the easement
            shall be equal to the width o f the flume. All other open drainage co urses require the
            width of the easement to be equal to the width from top-of-bank to top-of-bank plus
            maintenance way needs as given in the drainage design standards.

    (f) Enclosed drainage courses sha ll conform as fo llows:

        ( 1) Cross drainage for ri ght-o f-way needs shall be designed to meet the same
             requirements as its channe l.

        (2) Permanent structures a nd improvements may be constructed upon and across
            improved enclosed drainage courses in business zoning districts and manufacturing
            zoning districts. Design sha ll be to accommodate the 100-year frequency flood.

        (3) The width to the easement shall be equal to the width of the structure plus a width on
            each side of the structure to al low maintenance and/or repairs.

Sec. 29. Street name signs.

    Street name signs and marke rs and Lraffic control signs, in accordance w ith standards adopted
by the Town, will be required at each intersection. The developer will provide street signs and
posts for the markers and make the in stallations when the subdivision is accepted by the Town
for maintenance.

DIVISION 3. WATER AND SEWER INFRASTRUCTURE

Sec. 30. General Provisions.

    (a) The intent and purpose of th is division is to provide equitable charges for water and
sewer connections as a proporti onate di stribution of the cost of the water and sewer main
extensions to serve property withjn the Town. If the ex isting Town utility fac ilities are not within
or adjacent to a subdivision, the developer shall con struct the necessary extension of water and
sewer mains, force mains, force main s, and lift stations, including all valves, manholes, and
piping necessary to serve any future development of abutt ing property as specified in thj s
chapter. The deve loper' s engineer shall prepare a proposed plan of service fo r the subdivision
and property along the extension whi ch sha ll be reviewed by the Town engineer. These facilities
shall be constructed in accordance with both the master plan and the Technical and
Admiill strative Manual for Water and Sewer System Development ("Manual").

    (b) It is the genera l policy o f the Town that:

        (1) Water and sewer mains should be large enough to serve all the lots platted and,
            should the Town determi11e oversizing is necessary, the Town may participate m
            those lines greater than 8" fo r water and greater than 1O" for sewer.



Ord inance 13-07                       Subdi vision Regulatio ns                  Page 19 of24

                                                                                                         363
        (2) All utilities shall be required to extend across the fu ll width of the last lot platted on
            each street proposed w ithin the subdi vision, in such an a li gmnem that it can be
            extended to the next property in accordance with the master sewer and water plans for
            the Town, provided such plan(s) ex ist. Properties already served by water and sewer
            shall not be required to install additi onal facilities unless:

            (I) The current lines are not of adequate capacity to serve the proposed development;
                in which case the applicant will be req uired to install adequate fac ili ties.

    (c) Every lot of the plat shall have direct access to the water and sewer system. Utility
              service shall be from a water/sewer ma in located in an abutting ri ght-of-way or
               through easements from the lot to a water/sewer main.


    (e) ( 1) The terms of this division sha ll be cumu lative of all other ordinances regulating
             subdi visions, and such other ordinances are not repealed by this division, except to
             the ex tent that such other provisions conflict with the terms of this chapter, in which
             event this chapter shall prevai l.

        (2) The status of any prev iously designated line extension, lift station, or main shall be
            unaffected by this ordinance, save and except the Clear C reek pro rata line,
            designated in CCM #95-1 2 1R. The Clear Creek pro rata line designation is hereby
            rescinded.

     (t) In addition to any other remedy provided by law, the Town and its officers shall have the
 right to enjoin any violation of thi s chapter by injunction issued by a court of competent
jurisdiction.

Sec. 31. Water.

   (a) No water main shall be extended unless the diameter of any such extended main is a
minimum of six (6) inches inside the subdivision. Larger mains may be required per the water
master plan, provided such plan exists.

    (b) Water system layout shall be looped whenever possible. Dead-end mains shal l not exceed
one thousand eight hundred ( J,800) feet or include three (3) fire hydrants. Single feeds may be
permitted at the discretion of the Town engineer; however, any such denial may be appealed to
the Town Council. Single feeds should include provisions for looping in future development.

   (c) The location of fire hydrant(s) sha ll compl y with and be approved by the Town Engineer
and/or Fire Marshall and insurance requiremen ts.

    (d) Long water service taps shaU be installed whil e the subdivision is being developed. Short
water service taps shall be installed when needed fo r development. Long water serv ice taps
locations shall be clearl y marked w ith a plastic valve box directly above the tap. A Yi inch x 2
foot steel rod shall be driven verticall y 6" inches below the ground surface for the location of


Ord inance 13-07                      Subdivision Regularions                      Page 20 of24

                                                                                                          364
each water tap. No water serv ice taps smal ler than six (6) inches in diameter shall be allowed on
water mains larger than twelve ( 12) inches in diameter.

Sec. 32. Sewer.

   (a) No sewer main shall be extended un less the diameter of any such extended main is a
minimum o f six (6) inches inside the subdivision. Larger rnaj ns may be required per the sewer
master plan, provided such plan exists.

   (b) Man.ho les are required any time th e alignment, slope, or diameter of the sewer main
changes, or when two or more sewer ma ins intersect. In no case w ill the maximum spacing
between manholes, or from a manhole to clcanout, exceed 500 feet.

    (c) Sewer services for sewer mains located in roadways shall be instal led while the
subdivision is being developed. Sewer services with d irect access to the sewer ma in without
encroach ing on a roadway may be installed when needed for development. Sewer tap locations
shall be clearly marked with a plastic valve box directly above the tap. A Yi inch x 2 foot steel
rod shall be driven ve11ically 6" inches below the ground surface for the location of each water
tap. Sewer services six (6) inches and larger require a manho le where they intersect the sewer
mai.n. T he sewer service sha ll extend a mi nim um of ten feet (1 O') into the lot area.

    (d) Minimum li ft station capacity shall be one hu ndred (I 00) gallons per minute and sha ll
have at least two (2) pumps, each of wh ich shall be capable of pumping the design capacity of
the lift station. The minimum size of the wet well shall be such that with any combination of
inflow and pumping. the cycle of operation fo r each pump shall not be less than fi ve (5) minutes
and the maximum retention time in the wet well shal l not average more than thirty (30) m inutes.

   (e) Septic system holding tanks or any other sewage retai nage fac iliti es for the storage or
removal of sewage are prohibited.

Sec. 33. Costs of Extensions.

     a. Developer initiated. All costs of all water and sewer main extensions, force mains, and
lift stations initiated by a developer in order to provide required service fo r their development
area, sha ll be paid fo r by the deve loper. S uch costs may include; but is not necessarily li mjted to,
right-of-way acquisition, pipes, motors, pumps, engineering, construction costs, inspection fees,
and all weather access.

   In no event shall the T own pay for any costs associated with water and/or sewer
improvements.


Sec. 34. Use of Water and Sewer Tap Fees and Rate Revenues.

    Tap fees and rate revenues shall be set in an amount sufficient to maintain and operate the
system, with due regard for anticipated needs to improve, update, construct, and maintain the


Ordinance 13-07                       Subdi vision Regulati ons                     Page 2 1 of24

                                                                                                            365
system.

Sec. 35. Use of Town Condemnation Authority.

    a. Water and sewer mains, force mains, and lift stations shall be located in easements,
secured and paid for by the developer. and assigned to the Town before service is extended to the
subd ivision. For the Tovm to consider to using condemnation authority to assist a developer in
extension of the system, the applicant must show cl ear evidence that every practical attempt to
secme the easement has failed and there is a public need and interest fo r condemnation. Specific
criteria and procedures shall be as stated in the manual.

    b. Upon compl iance w ith a ll procedures by the developer, the Tovv11 at least I 0 days prior
to the hearing shall noti fy all property owners within the proposed easement and 200 feet
therefrom. A hearing of facts by the Town Council is required. Determination of the Town
Council shall be final.


Sec. 36. Property Owners & Homeowner Associations

Property Owners Associations or Homeowner Associations which require mandatory
membership and who require mandatory fees, dues, levies, or monetary assessments are
prohibited.


Sec. 37. Severability.

It is hereby declared to be the intention of the Town Council that if any of Lhe sections,
paragraphs, sentences, cla uses, and plu·ases of thi s Ordinance shall be declared unconstitutional
or invalid by the valid j udgment or decree o f any coutt of competent jurisdiction, such
unconstitutionality or invalidity sha ll not effect any of the remaining phrases, clauses. sentences,
paragraphs, or sections of this Ord inance of unconstitutional or invalid phrases, clauses,
sentences paragraphs or sections.

Sec. 38. Savings.

This Ordinance shall be cumulative of all other ordinances of the Town and shall not repeal any
of the provis ions of those ordinances except in those instances where the provisions of those
Ordinances are in direct conflict with the provisions of this Ord inance; provided, however, that
Ordinance No. 08-06 of the Town is hereby repealed, but provided that any complaint, action,
cause of action, or claim which prior to the effective date of thi s Ord inance has been initiated or
has arisen under or pursuant to Ordinance No. 08-06 shall continue to be governed by the
provisions of that Ordinance and ror that purpose Ord inance No. 08-06 shall be deemed to
remain and shall continue in full force and effect.

Sec. 39. Repealer.

Ordinance 02-0SA,        Ordinance 00-09, Ordinance 08-06, and Ordinance 11-11 are hereby

Ordinance 13-07                      Subdivision Regulations                     Page 22 of 24

                                                                                                        366
repealed.

Sec. 40. Penalty.

Any person who should violate any provision of thi s Ordinance or shou ld fail to comply
herewith shall for each and every violati on or noncompliance be deemed guilty of a
misdemeanor and shall be fined not more than $2,000.00 (two thousand dollars) and each day
such violation shall be permitted to exist shall be construed a separate offense.

Sec. 41. Effective Date.

This Ordinance shall become effective from and after its date of passage and publication as
provided by law.

PASSED AND APPROVED the 13 111 day of June , 20 13


                                                           Mifefc;:ttk-;;r, Mayor
ATTEST:

~,~bepQ
Lill;;bell, Town Secretary




Ordinance 13-07                  Subdivision Regulations                    Page 23 of24

                                                                                              367
                                                                                                                                                                                         ./
                                                                                                                                                                                     r
                                                                                                                                       I
                                                                                                                                                     .     •        -                         4"
                                                                                                                                                 Denton Co111t Thorou hfare Plan


                                                                                                                       Ll: l~ Vlt~
                                                                                                                   Ap1rcnr.aa t l'Z Mic
                                                                                                                        E'T.JL.r.c




                  Thoroughfare fypes
                                                                                                                               RIGllTOFW/¥
                  llC!J Typt M40                                                                                                    6lt
                  =       Typo C2U Exipo< ETJ                                                                                                           _f
                  0       I.hie Elm Cly Lmt.
                  !iWAi\ Cid Lake Dai n    Dom
                  D       Re:idcn1al Arc••
                  -       l'l.tll!clSem• Pubhc
                          LohL.,.mwle
                          100 Yw AoodPoin


                                                                                                       I
                                                                                                           ..,,   ••   I           '       :. 1,.         •r.:. :            =:::.   'tf!A"I
                                                                                                    B, ..
                                                                                                    I~                                                                               -
                                                                                                                                                                                     ~I
                                                                                                                           Eldorado Parl UUUIVl ~ I Vll   l\.cg u1 tt uu11 ~




368
Exhibit 29




             369
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

       I hereby certify, in the performance of the functions of my office, that the attached instruments are full,
true and conect copies of the 2006 International Residential Code, Chapter 1, Part 1, R 101.1 - Rll 4.2. The
same appear of record in my office and said documents are the official records from the public office of the
Town Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in said office.

       I further ce1tify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.




                                                                                                           370
Part I-Administrative
CHAPTER 1
SCOPE AND ADMINISTRATION
PART 1-SCOPE AND APPLICATION
SECTION R101
GENERAL
 R101.1 Title. These provisions shall be known as the Residential
 Code for One- and Two-family DwefUngs of [NAME
 OF JURISDICTION], and shall be cited as such and will be
 referred to herein as ''this code."
 RlOl.2 Scope. The provisions of the International Residential
 Code for One- and Twofamily Dwellings shall apply to
 the construction, alteration, movement, enlargement,
 replacement, repair, equipment, use and occupancy, location,
 removal and demolition of detached one- and two-family
 dwellings and townhouses not more than three stories above
 grade plane in height with a separate means of egress and
 their accessory structures.
 Exceptions:
 1. Live/work units complying with the requirements of
 Section 419 of the International BuUding Code shall
be permitted to be built as one- and two-family
 dwellings or townhouses. Fire suppression required
by Section 4195 of the International Building Code
when constructed under the International Residential
 Code for One- and Twofamily Dwellings shall
 conform to Section P2904.
2. Owner-occupied lodging houses with five or fewer
 guestrooms shall be pennitted to be constructed in
 accordance with the International Residential Code
for One- and Two-family Dwellings when equipped
 with a fire sprinkler system in accordance with Section
P2904.
R10L3 Intent. The purpose of this code is to establish minimum
requirements to safeguard the public safety, health and
general welfare through affordability, structural strength,
means of egress facilities, stabi1ity> sanitation, light and ventilation,
energy conservation and safety to life and property
from fire and other hazards attributed to the built enviromnent
and to provide safety to fire fighters and emergency
responders during emergency operations.
SECTION R102
APPLICABILlTY
R102.1 General. Where there is a conflict between a general
requirement and a specific requirement> the specific requirement
shall be applicable. Where, in any specific case, different
sections of this code specify different materials, methods
of construction or other requirements, the most restrictive
shall govern.
R102.2 Other laws. The provisions of this code shall not be
deemed to nullify any provisions oflocal, state or federal law.
R102.3 Application of references. References to chapter or
section numbers, or to provisions not specifically identified
by number, shall be construed to refer to such chapter, section




                                                                            371
or provision of this code.
R102.4 Referenced codes and standards. The codes and
standards referenced in this code shall be considered part of
the requirements of this code to the prescribed extent of each
such reference and as further regulated in Sections Rl 02.4. l
and R102.4.2.
Exception: Where enforcement of a code provision would
violate the conditions of the listing of the equipment or
appliance, the conditions of the listing and manufacturer's
instructions shall apply.
R102.4.l Differences. Where differences occur between
provisions of this code and referenced codes and standards~
the provisions of this code shall apply.
R102.4.2 Provisions in referenced codes and standards.
Where the extent of the reference to a referenced code or
standard includes subject matter that is within the scope of
this code, the provisions of this code, as applicable, shall
take precedence over the provisions in the referenced code
01· standard.
R102.5 Appendices. Provisions in the appendices shall not
apply unless specifically referenced in the adopting ordinance.
R102.6 Partial invalidity. In the event any pmi or provision
of this code fa held to be illegal or void, this shall not have the
effect of making void or illegal any of the other paits or provisions.
R102.7 Existing structures. The legal occupancy of any
structure existing on the date of adoption of this code shall be
permitted to continue without change, except as is specifically
covered in this code, the International Property Maintenance
Code 01· the International Fire Code, or as is deemed
necessary by the building official for the general safety and
welfare of the occupants and the public.
R102.7.1 Additions, alterations or repairs. Additions.,
alterations or repairs to any structure shall conform to the
requirements for a new structure without requiring the
existing structure to comply with all of the requirements of
this code:, unles!i otherwise slated. Additions, alferalions or
repairs shall not cause an existing structure to become
unsafe or adversely affect the performance of the building.

SCOPE AND ADMINISTRATlON
2 2012 INTERNATlONAL RESIDENTIAL CODE0
PART 2-ADMINISTRATION AND ENFORCEMENT
SECTION R103
DEPARTMENT OF BUILDING SAFETY
R103.1 Creation of enforcement agency. The department of
building safety is hereby created and the official in charge
thereof shall be known as the building official.
R103.2 Appointment. The building official shall be
appointed by the chief appointing authority of the jurisdiction.
R103.3 Deputies. In accordance with the prescribed procedures
ofthisjw·isdiction and with the concurrence of the
appointing authority, the building official shall have the
authority to appoint a deputy building official, the related
technical officers, inspectors, plan examiners and other
employees. Such employees shal1 have powers as delegated
by the building official.




                                                                         372
SECTION R104
DUTlES AND POWERS OF THE BUILD1NG OFFICIAL
R104.1 General. The building official is hereby authorized
and directed to enforce the provisions of this code. The building
official shall have the authority to render interpretations
of this code and to adopt policies and procedures in order to
clarify the application of its provisions. Such interpretations,
policies and procedures shall be in conformance with the
intent and purpose of this code. Such policies and procedures
shall not have the effect of waiving requirements specifically
provided for in this code.
R104.2 Applications and permits. The building official
shall receive applications, review construction documents
and issue permits for the erection and alteration of buildings
and structures, inspect the premises for which such permits
have been issued and enforce compliance with the provisions
of this code.
R104.3 Notices and orders. The building official shall issue
all necessary notices or orders to ensure compliance with this
code.
Rl04.4 Inspections. The building official is authorized to
make all of the required inspections, or the building official
shall have the authority to accept reports of inspection by
approved agencies or individuals. Reports of such inspections
shall be in writing and be certified by a responsible officer
of such approved agency or by the responsible individual.
The building official is authorized to engage such expert
opinion as deemed necessary to report upon unusual technical
issues that arise, subject to the approval of the appointing
authority.
R104.5 Identification. The building official shall carry
proper identification when inspecting structures or premises
in the performance of duties under this code.
R104.6 Right of entry. Where it is necessary to make an
inspection to enforce the provisions of this code) or where the
building o;]icial has reasonable cause to believe that there
exists in a structure or upon a premises a condition which is
contrary to or in violation of this code which makes the structure
or premises unsafe, dangerous or hazardous; the building
official or designee is authorized to enter the structure or
premises at reasonable times to inspect or to perfmm the
duties imposed by this code, provided that if such structure or
premises be occupied that credentials be presented to the
occupant and entry requested. If such structure or premises be
unoccupied, the building official shall first make a reasonable
effort to locate the owner or other person having charge or
contra] of the structure or premises and request entry. If entry
is refused, the building official shall have recourse to the remedies
provided by law to secure entry.
R104.7 Department records. The building official shall
keep official records of applications received, permits and
certificates issued> fees collected, reports of inspections_, and
notices and orders issued. Such records shall be retained in
the official records for the period required for the retention of
public records.
Rl04.8 Liability. The building official, member of the board




                                                                        373
of appeals or employee charged with the enforcement of this
code, while acting for the jurisdiction in good faith and without
malice in the discharge of the duties required by this code
or other pertinent law or ordinance, shall not thereby be rendered
liable personally and is hereby relieved from personal
liability for any damage accruing to persons or property as a
result of any act or by reason of an act or omission in the discharge
of official duties. Any suit instituted against an officer
or employee because of an act perfonned by that officer or
employee in the lawful discharge of duties and under the provisions
of this code shall be defended by legal representative
of the jurisdiction until the final termination of the proceedings.
The building official or any subordinate shall not be liable
for cost in any action, suit or proceeding that is instituted
in pursuanc~ of the provisions of this code.
R104.9 Approved materials and equipment. Materials,
equipment and devices approved by the building official shall
be constructed and installed in accordance with such
approval.
R104.9.1 Used materials and equipment. Used materials~
equipment and devices shall not be reused unless
approved by the building official.
R104.10 Modifications. Wherever there are practical difficulties
involved in canying out the provisions of this code,
the building official shall have the authority to grant modifications
for individual cases, provided the building official
shall first find that special individual reason makes the strict
letter of this code impractical and the modification is in compliance
with the intent and purpose of this code and that such
modification does not lessen health, life and fire safety or
structural requirements. The details of action granting modifications
shall be recorded and entered in the files of the
department of building safety.
R104.10.1 Flood hazard areas. The building official shall
not grant modifications to any provision related to flood
hazard areas as established by Table R301.2(1) without
the granting of a val'iance to such provisions by the board
of appeals.

SCOPE AND ADMINISTRATION
2012 lNTERNATlONAL RESlDENTIAL CODE® 3
RI04.ll Alternative materials, design and methods of
construction and equipment. The provisions of this code
are not intended to prevent the installation of any material or
to prohibit any design or method of construction not specifically
prescribed by this code, provided that any such alternative
has been approved. An alternative material, design or
method of construction shall be approved where the building
official finds that the proposed design is satisfactory and
complies with the intent of the provisions of this code, and
that the material, method or work offered is, for the purpose
intended, at least the equivalent of that prescribed in this
code. Compliance with the specific performance-based provisions
of the International Codes in lieu of specific requirements
of this code shall also be permitted as an alternate.
R104.11.1 Tests. Whenever there is insufficient evidence




                                                                        374
of compliance with the provisions of this code, or evidence
that a material or method does not conform to the
requirements of this code, or in order to substantiate
claims for alternative materials or methods, the building
official sha11 have the authority to require tests as evidence
of compliance to be made at no expense to the jurisdiction.
Test methods shall be as specified in this code or by other
recognized test standards. In the absence ofrecognized
and accepted test methods, the building official shall
approve the testing procedures. Tests shall be performed
by an approved agency. Reports of such tests shall be
retained by the building official for the period required for
retention of public records.
SECTION R105
PERMITS
RlOS.l Required. Any owner or authorized agent who
 intends to construct, enlarge, alter, repair, move demolish or
                                                  1

 change the occupancy of a building or structure, or to erect,
 install, enlarge, alter, repair, remove, convert or replace any
electrical, gas, mechanical or plumbing system, the installation
 of whlch is regulated by this code, or to cause any such
work to be done, shall first make application to the building
 official and obtain the required permit.
R105.2 Work exempt from permit. Permits shall not be
required for the following. Exemption from permit requirements
of this code shall not be deemed to grant authorization
for any work to be done in any manner in violation of the provisions
of this code or any other laws or ordinances of this
jurisdiction.
Building:
 1. One-story detached accessOJ)' structures used as
tool and storage sheds, playhouses and similar
 uses provided the floor area does not exceed 200
    1

 square feet (18.58 m2).
2. Fences not over 7 feet (2134 mm) high.
3. Retaining walls that are nol over 4 feel (1219 mm)
 in height measured from the bottom of the footing
to the top of the wall, unless supporting a surcharge.
4. Water tanks supported directly upon grade if the
 capacity does not exceed 5,000 gallons (18 927 L)
 and the ratio of height to diameter or width does
not exceed 2 to 1.
 5. Sidewalks and driveways.
 6. Painting, papering, tiling, carpeting, cabinets,
 counter tops and similar finish work.
 7. Prefabricated swimming pools that are less than 24
 inches (610 mm) deep.
 8. Swings and other playground equipment.
 9. Window awnings supported by an exterior wall
 which do not project more than 54 inches (1372
 mm) from the exterior wall and do not require
 additional support.
  10. Decks not exceeding 200 square feet (18.58 m2) in
 area, that are not more than 30 inches (762 tmn)
 above grade at any point, are not attached to a
 dwelling and do not serve the exit door required by




                                                                       375
Section R3 l l .4.
Electrical:
1. Listed cord-and-plug connected temporary decorative
lighting.
2. Reinstallation of attachment plug receptacles but not
the outlets therefor.
3. Replacement of branch circuit overcunent devices
of the required capacity in the same location.
4. Electrical wiring~ devices, appliances, apparatus or
equipment operating at less than 25 volts and not
capable of supplying more than 50 watts of energy.
5. Minor repair work, including the replacement of
lamps or the connection of approved portable electrical
equipment to approved permanently installed
receptacles.
Gas:
 1. Portable heating, cooking or clothes drying appliances.
2. Replacement of any minor part that does not alter
approval of equipment or make such equipment
unsafe.
3. Portable-fuel-cell appliances that are not connected
to a fixed piping system and are not interconnected
to a power grid.
Mechanical:
1. Portable heating appliances.
2. P01iable ventilation appliances.
3. Portable cooling units.
4. Steam) hot- or chilled-water piping within any heating
or cooling equipment regulated by this code.
5. Replacement of any minor part that does not alter
approval of equipment or make such equipment
unsafe.
6. P011able evaporative coolers.

SCOPE AND ADMINISTRATION
4 2012 INTERNATIONAL RESIDENTIAL CODE~
7. Self-contained refrigeration systems containing 10
pounds (4.54 kg) or less of refrigerant or that are
actuated by motors of 1 horsepower (746 W) or less.
8. Portable-fuel-cell appliances that are not connected
to a fixed piping system and are not interconnected
to a power grid.
The stopping of leaks in drains, water, soil, waste or vent
pipe; provided, however, that if any concealed trap, drainpipe,
water, soil, waste or vent pipe becomes defective and it
becomes necessary to remove and replace the same with new
material, such work shall be considered as new work and a
permit shall be obtained and inspection made as provided in
this code.
The clearing of stoppages or the repairing of leaks in pipes,
valves or fixtures, and the removal and reinstallation of water
closets, provided such repairs do not involve or require the
replacement or rearrangement of valves, pipes or fixtures.
R105.2.1 Emergency repairs. Where equipment replacements
and repairs must be perfonned in an emergency situation,
the permit application shall be submitted within the




                                                                  376
next working business day to the building official.
RlOS.2.2 Repah·s. Application or notice to the building
official is not required for ordinary repairs to stmctures,
replacement of lamps or the connection of approved pmiable
electrical equipment to approved pennanently installed
receptacles. Such repairs shall not include the cutting
away of any wall, partition or portion thereof, the removal
or cutting of any structural beam or load-bearing suppmt,
or the removal or change of any required means of egress,
or rearrangement of parts of a structure affecting the
egress requirements; nor shall ordinaiy repairs include
addition to, alteration of, replacement or relocation of any
water supply, sewer, drainage, drain leader, gas; soil,
waste} vent or similar piping, electric wiring or mechanical
or other work affecting public health or general safety.
R105.2.3 Public service agencies. A permit shall not be
required for the installation, alteration or repair of generation,
transmission, distribution, metering or other related
equipment that is under the ownersWp and control of public
service agencies by established right
Rl 05.3 Application for permit. To obtain a permit, the
app1icant shall first file an application therefor in writing on a
form furnished by the department of building safety for that
purpose. Such application shall:
1. Identify and describe the work to be covered by the
permit for which application is made.
2. Describe the land on which the proposed work is to be
done by legal description, street address or similar
description that will readily identify and definitely
locate the proposed building or work,
3. Indicate the use and occupancy for which the proposed
work is intended.
4. Be accompanied by construction documents and other
information as required in Section RI 06.1.
5. State the valuation of the proposed work.
6. Be signed by the applicant or the applicant's authorized
agent.
7. Give such other data and information as required by the
building official.
RlOS.3.1 Action on application. The building official
shall examine or cause to be examined applications for
permits and amendments thereto within a reasonable time
after filing. If the application or the construction documents
do not conform to the requirements of pertinent
laws, the building offtdal shall reject such application in
writing stating the reasons therefor. If the building official
is satisfied that the proposed work conforms to the requirements
of this code and laws and ordinances applicable
thereto, the building official shall issue a permit therefor as
soon as practicable.
R105.3.1.1 Determination of substantially improved
or substantially damaged existing buildings in flood
hazard areas. For applications for reconstruction,
rehabilitation, addition or other improvement of existing
buildings or sh-uctures located in a flood hazard
area as established by Table R301.2(1 )i the building




                                                                     377
official shall examine or cause to be examined the construction
documents and shall prepare a finding with
regard to the value of the proposed work. For buildings
that have sustained damage of any origin, the value of
the proposed work shall include the cost to repair the
building or structure to its predamaged condition. If the
building official finds that the value of proposed work
equals or exceeds 50 percent of the market value of the
building or structure before the damage has occurred or
the improvement is started, the finding shall be provided
to the board of appeals for a determination of
substantial improvement or substantial damage. Applications
determined by the board of appeals to constitute
substantial improvement or substantial damage shall
require aU existing portions of the entire building or
strncture to meet the Iequirements of Section R322.
R105.3.2 Time limitation of application. An application
for a perm U for any proposed work shall be deemed to
have been abandoned 180 days after the date of filing
unless such application has been pursued in good faith or a
permit has been issued; except that the building official is
authorized to grant one or more extensions of time for
additional periods not exceeding 180 days each. The
extension shall be requested in writing and justifiable
cause demonstrated.
RlOS.4 Validity of permit. The issuance or granting of a
permit shall not be constrned to be a permit for, or an
approval ot: any violation of any of the provisions of this
code or of any other ordinance of the jurisdiction. Pennits
presuming to give authority to violate or cancel the provisions
of this code or other ordinances of the jurisdiction shall
not be valid. The issuance of a permit based on construction
documents and other data shall not prevent the building official
from requiring the cmTection of errors in the construction
documents and other data. The building official is also authorized
io prevent occupancy or use of a sh'uchire where in vioSCOPE AND ADi\iliNISTRATION
2012 INTERNATIONAL RESIDENTIAL CODE0 5
 lation of this code or of any other ordinances of this
jurisdiction.
R105.5 Expiration. Every permit issued shall become
 invalid unless the work authorized by such permit is commenced
 within 180 days after its issuancej or if the work
 authorized by such permit is suspended or abandoned for a
period of 180 days after the time the work is commenced. The
 building official is authorized to grant, in writing, one or
more extensions of time, for periods not more than 180 days
 each. The extension shall be requested in writing and justifiable
cause demonstrated.
R105.6 Suspension or revocation. The building official is
 authorized to suspend or revoke a permit issued under the
provisions of this code wherever the permit is issued in enor
 or on the basis of incorrect, inaccurate or incomplete information,
 or in violation of any ordinance or regulation or any of
the provisions of this code.
R105.7 Placement of permit. The buildingpermit or copy
thereof shall be kept on the site of the work until the completion




                                                                                     378
of the project.
R105.8 Responsibility. It shall be the duty of every person
who performs work for the installation or repafr of building,
structure, electrical, gas, mechanical or plumbing systems,
for which this code is applicable, to comply with this code.
Rl05.9 Preliminary inspection. Before issuing a permit; the
building official is authorized to examine or cause to be
examined buildings> structures and sites for which an application
has been filed.
SECTION R106
CONSTRUCTION DOCUMENTS
R106.1 Submittal documents. Submittal documents consisting
 of construction documents, and other data shall be submitted
in two or more sets with each application for a permU.
The construction documents shall be prepared by a registered
 design professional where required by the statutes of the
jurisdiction in which the project is to be conshucted. Where
special conditions exist, the building official is authorized to
require additional construction documents to be prepared by a
registered design professional.
Exception: The building official is authorized to waive the
submission of construction documents and other data not
required to be prepared by a registered design professional
if it is found that the nature of the work applied for is such
that reviewing of construction documents is not necessary
to obtain compliance with this code.
RI06.1.1 Information on construction documents. Construction
documents shall be drawn upon suitable material.
Electronic media documents are pe11nitted to be submitted
when approved by the building official. Construction documents
shall be of sufficient clarity to indicate the location,
nature and extent of the work proposed and show in
detail that it will confonn to the provisions of this code
and relevant laws, ordinances, rules and regulations} as
detennined by the building official. Where required by the
building official, all braced wa11 lines, shall be identified
on the construction documents and all pertinent information
including, but not limited to, bracing methods, location
and length of braced wall panels, foundation
requirements of braced wall panels at top and bottom shall
be provided. ·
Rl06.1.2 Manufacturer's installation instructions.
Manufacturer's installation instructions, as required by
this code, shall be available on the job site at the time of
inspection.
Rl 06.1.3 Information for construction in flood hazard
areas. For buildings and structures located in whole or in
part in flood hazard areas as established by Table
R301.2(1)} construction documents shall include:
 1. Delineation of flood hazard areas, floodway boundaries
and flood zones and the design flood elevation,
as appropriate;
2. The elevation of the proposed lowest floor, including
basement; in areas of shallow flooding (AO
Zones), the height of the proposed lowest floor,
including basement, above the highest adjacent




                                                                    379
grade;
3. The elevation of the bottom of the lowest horizontal
structural member in coastal high hazard areas (V
Zone); and
4. If design flood elevations are not included on the
conununitts Flood lnsurance Rate Map (FIRM),
the building official and the applicant shall obtain
and reasonably utilize any design flood elevation
and floodway data available from other sources.
R106.2 Site plan or plot plan. The construction documents
submitted with the application for permit shall be accompanied
by a site plan showing the size and location of new construction
and existing structures on the site and distances
from lot lines. In the case of demolition, the site plan shall
show construction to be demolished and the location and size
of existing structures and construction that are to remain on
the site or plot. The building official is authorized to waive or
modify the requirement for a site plan when the application
for permit is for alteration or repair or when otherwise warranted.
R106.3 Examination of documents. The building official
shall examine or cause to be examined construction documents
for code compliance.
R106.3.1 Approval of construction documents. When
the building official issues a permit, the construction documents
shall be approved in writing or by a stamp which
states 'REVIEWED FOR CODE COMPLIANCE.n One
      1


set of construction documents so reviewed shall be
retained by the building official. The other set shall be
returned to the app1icant, shall be kept at the site of work
and shall be open to inspection by the building official or
his or her authorized representative.
R106.3.2 Previous appl'ovals. This code shall not requh'e
changes in the construction documents, construction or
designated occupancy of a structure for which a lawful
permit has been heretofore issued or otherwise lawfully
authorized, and the constrnction of which has been purSCOPE AND ADMINISTRATION
6 2012 INTERNATIONAL RESlDENTIAL CODE®
sued in good faith within 180 days after the effective date
of this code and has not been abandoned.
R106.3.3 Phased a1>proval. The building official is authorized
to issue a permit for the construction of foundations
or any other part of a buildjng or structure before the construction
documents for the whole building or structure
have been submitted, provided that adequate infonnation
and detailed statements have been filed complying with
pertinent requirements of this code. The holder of such
permit for the foundation or other parts of a building or
structure shall proceed at the holder's own risk with the
building operation and without assurance that a permit for
the entire structure will be granted.
R106.4 Amended construction documents. Work sha11 be
installed in accordance with the approved construction documents,
and any changes made during construction that are not
in compliance with the approved construction documents
shall be resubmitted for approval as an amended set of construction
documents.




                                                                                 380
 Rl06.5 Retention of construction documents. One set of
 approved construction documents shall be retained by the
 building official for a period ofnot less than 180 days from
 date of completion of the pennitted work, or as required by
 state or local laws.
 SECTION R107
TEMPORARY STRUCTURES AND USES
 Rl07 .1 General. The building official is authorized to issue a
permit for temporary structures and temporary uses. Such
 permits shall be limited as to time of service, but shall not be
permitted for more than 180 days. The building official is
authorized to grant extensions for demonstrated cause.
R107.2 Conformance. Temporary structures and uses shall
conform to the structural strength~ fire safety, means of
egress} light, ventilation and sanitary requirements of this
code as necessary to ensure the pub He health, safety and general
welfare.
R107.3 Temporary power. The building official is authorized
to give permission to temporarily supply and use power
in pati of an electric installation before such installation has
been fully completed and the final certificate of completion
has been issued. The part covered by the temporary ce11ificate
shall comply with the requirements specified for temporary
lighting, heat or power in NFPA 70.
Rl07.4 Termination of approval. The building official is
authorized to te1minate such permit for a temporary stmcture
or use and to order the temporary structure or use to be discontinued.
SECTION R108
FEES
R108.1 Payment of fees. A permit shall not be valid until the
fees prescribed by law have been paid. Nor shall an amendment
to a permit be released until the additional fee, if any,
has been paid.
R108.2 Schedule of permit fees. On buildings, structures,
electrical, gas, mechanical and plumbing systems or alterations
requiring a permit, a fee for each permit shall be paid as
required, in accordance with the schedule as established by
the applicable governing authority.
R108.3 Building permit valuations. Building permit valuation
shall include total value of the work for which a permit is
being issued, such as electrical, gas, mechanical, pJumbing
equipment and other permanent systems, including materials
and labor.
R108.4 Related fees. The payment of the fee for the constrnction,
alteration, removal or demolition for work done in
connection with or concurrently with the work authorized by
a building perm it shall not relieve the applicant or holder of
the permit from the payment of other fees that are prescribed
bylaw.                                      ·
Rl08.5 Refunds. The building official is authorized to establish
a .-efund policy.
R108.6 Work commencing before permit issuance. Any
person who commences work requiring a permit on a building,
structure, electrical, gas) mechanical or plumbing system
before obtaining the necessary permits shall be subject to a
fee established by the applicable governing authority that




                                                                         381
shall be in addition to the required permit fees.
SECTION R109
INSPECTIONS
R109.1 Types of inspections. For onsite construction, from
time to time the building official, upon notification from the
permit holder or his agent~ shall make or cause to be made
any necessary inspections and shall either approve that portion
of the construction as completed or shall notify the permit
holder or his or her agent wherein the same fails to
comply with this code.
R109.1.1 Foundation inspection. Inspection ofthe foundation
shall be made after poles or piers are set or trenches
or basement areas are excavated and any required forms
erected and any required reinforcing steel is in place and
supported prior to the placing of concrete. The foundation
inspection shall include excavations for thickened slabs
intended for the support of bearing walls> partitions, structural
supports> or equipment and special requirements for
wood foundations.
Rl09.1.2 Plumbing, mechanical, gas and electrical systems
inspection. Rough inspection of plumbing, mechankalj
gas and electrical systems shall be made prior to
covering or concealment, before fixtures or appliances are
set or instaJled, and prior to framing inspection.
Exception: Backfilling of ground-source heat pump
loop systems tested in accordance with Section
M2105 .1 prior to inspection shall be permitted.
Rl09.1.3 Floodplain inspections. For construction in
flood hazard areas as established by Table R30l.2(1),
upon placement of the lowest floor, including basement,
and prior to further vertical construction, the buildtng official
shall require submission of documentation, piepared

SCOPE AND ADMINISTRATION
2012 INTERNATIONAL RESIDENTIAL CODE© 7
and sealed by a registered design professional, of the elevation
of the lowest floor, including basement, required in
Section R322.
R109.1.4 Frame and masonry inspection. Inspection of
framing and masonry construction shall be made after the
roof, masonry, all framing, firestopping, draftstopping and
bracing are in place and after the plumbing, mechanical
and electrical rough inspections are approved.
R109.1.5 Other inspections. In addition to the called
inspections above> the building official may make or
require any other inspections to ascertain comp1iance with
this code and other Jaws enforced by the building official.
R109.l.5.l Fire-resistance-rated construction
inspection. Where fire"resistance-rated construction is
required between dwelling units or due to location on
property, the building official shall require an inspection
of such construction after all lathing and/or wallboard
is in place, but before any plaster is applied, or
before wallboard joints and fasteners are taped and finished.
Rl 09.1.6 Final inspection. Final inspection shall be made
after the penn itted work is complete and prior to occupancy.




                                                                    382
R109.1.6.l Elevation documentation. If located in a
flood hazard area, the documentation of elevations
required in Section R322.1. l 0 shall be submitted to the
building official prior to the final inspection.
R109.2 Inspection agencies. The building official is authorized
to accept reports of approved agencies, provided such
agencies satisfy the requirements as to qualifications and reliability.
R109.3 Inspection requests. It shall be the duty of the permit
holder or their agent to notify the building official that such
work is ready for inspection. It shall be the duty of the person
requesting any inspections l'equired by this code to provide
access to and means for inspection of such work.
R109.4 Approval required. Work shall not be done beyond
the point indicated in each successive inspection without first
obtaining the approval of the building official. The buflissued.
8. If an automatic sprinkler system is provided and
whether the sprinkler system is required.
9. Any special stipulations and conditions of the building
permit.
Rll0.4 Temporary occupancy. The building official is
authorized to issue a temporary certificate of occupancy
before the completion of the entire work covered by the permit,
provided that such portion or portions shall be occupied
safely. The building official shall set a time period during
which the temporary certificate of occupancy is valid.
Rt 10.5 Revocation. The building official shall> in writing,
suspend or revoke a certificate of occupancy issued under the
provisions of this code wherever the certificate is issued in
error1 or on the basis of incorrect information supplied1 or
where it is determined that the building or structure or p011ion
thereof is in violation of any ordinance or regulation or any of
the provisions of this code.
SECTION R111
SERVICE UTILITIES
Rlll.l Connection of service utilities. No person shaH
make connections from a utility, source of energy, fuel or
power to any building or system that is regulated by this code
for which a permit is required, until approved by the building
official. SCOPE AND ADMINISTRATION
8 2012 INTERNATIONAL RESIDENTIAL CODE@
R111.2 Temporary connection. The building official shall
have the authority to authorize and approve the tempora1y
connection of the building or system to the utility, source of
energy, fuel or power.
Rll 1.3 Authority to disconnect service utilities. The building
official shall have the authority to authorize disc01mection
of utility service to the building, structure or system regulated
by this code and the referenced codes and standards set forth
in Section Rl02.4 in case of emergency where necessary to
eliminate an immediate hazard to life or property or when
such utility coilllection has been made without the approval
required by Section Rl 11.1 or Rl 11.2. The building official
shall notify the serving utility and whenever possible the
owner and occupant of the building, structure or service system
of the decision to disconnect prior to taking such action if
not notified prior to disconnection. The owner or occupant of
the building, structure or service system shall be notified in
writing as soon as practical thereafter.
SECTION R112
BOARD OF APPEALS
R112.1 General. In order to hear and decide appeals of
orders1 decisions or determinations made by the building official
relative to the application and interpretation of this code~
there shall be and is hereby created a board of appeals. The
building official shall be an ex officio member of said board
but shall have no vote on any matter before the board. The
board of appeals shall be appointed by the governing body
and shall hold office at its pleasure. The board shall adopt
rules of procedure for conducting its business, and shall render
all decisions and findings in writing to the appellant with




                                                                    384
a duplicate copy to the building official.
R112.2 Limitations on authority. An application for appeal
shall be based on a claim that the true intent of this code or
the rules legally adopted thereunder have been incorrectly
interpreted, the provisions of this code do not fully apply, or
an equally good or better fonn of construction is proposed.
The board shall have no authority to waive requirements of
this code.
R112.2.1 Determinatfon of substantial improvement in
flood hazard areas. When the building qfficial provides a
finding required in Section RI 05. 3.1.1, the board of
appeals shall detennine whether the value of the proposed
work constitutes a substantial .improvement. A substantial
improvement means any repair, reconstrnction, rehabilitation,
addition or improvement of a building or structure,
the cost of which equals or exceeds 50 percent of the market
value of the building or structure before the improvement
or repair is started. 1f the building or stmcture has
sustained substantial damage, all repairs are considered
substantial improvement regardless of the actual repair
work perfonned. The te1m does not include:
1. Improvements of a building or structure required to
correct existing health> sanitat)' or safety code violations
identified by the building official and which
are the minimum necessary to assure safe living
conditions; or
2. Any alterntion of an historic building or stmctme,
provided that the alterntion will not preclude the
continued designation as an historic building or
structure. For me purpose of this exclusion, an historic
building is:
2.1. Listed or preliminarily determined to be eligible
for listing in the National Register of
Historic Places; or
2.2. Determined by the Secretat)' of the U.S.
Departmenl of Interior as contributing to the
historical significance of a registered historic
district or a district preliminarily determined
to qualify as an historic district; or
2.3. Designated as historic under a state or local
historic preservation program that is
approved by the Department of Interior.
Rl 12.2.2 Criteria for issuance of a variance for flood
hazard areas. A variance shall be issued only upon~
 1. A showing of good and sufficient cause that the
unique characteristics of the size, configuratfon or
topography of the site render the elevation standards
in Section R3 22 inappropriate.
2. A determination that failure to grant the variance
would result in exceptional hardship by rendering
the lot undevelopable.
3. A determination that the granting of a variance will
not result in increased flood heights, additional
threats to public safety, extraordinary public
expense, cause fraud on or victimization of the public,
or conflict with existing local laws or ordinances.




                                                                  385
4. A detennination that the variance is the minimum
necessary to afford relief, considering the flood hazard.
5. Submission to the applicant of written notice specifying
the difference between the design flood elevation
and the elevation to which the building is to be
built, stating that the cost of flood insurance will be
commensurate with the increased risk resulting from
the reduced floor elevation, and stating that construction
below the design flood elevation increases
risks to life and property.
Rl12.3 Qualifications. The board ofappea1s shall consist of
members who are qualified by experience and training to pass
on matters pertaining to building constrnction and are not
employees of the jurisdiction.
RI12.4 Administration. The building official shall take
immediate action in accordance with the decision of the
board.
SECTION R113
VIOLATIONS
R113.1 Unlawful acts. It shall be unlawful for any person,
firm or corporation to erect, constrnct, alter, extend, repair,
move, remove, demolish or occupy any building, structure or

SCOPE AND ADMINISTRATION
2012 INTERNATIONAL RESlDENTIAL CODE@9
equipment regulated by this code, or cause same to be done,
in conflict with or in violation of any of the provisions of this
code.
R113.2 Notice of violation. The building official is authorized
to serve a notice of violation or order on the person
responsible for the erection~ constrnction, alteration, extension,
repair, moving, removal, demolition or occupancy of a
building or structure in violation of the provisions of this
code, or in violation of a detail statement or a plan approved
thereunder, or in violation of a permit or certificate issued
under the provisions of this code. Such order shall direct the
discontinuance of the illega1 action or condition and the
abatement of the violation.
R113.3 Prosecution of violation. If the notice of violation is
not complied with in the time prescribed by such notice, the
building official is authorized to request the legal counsel of
the jurisdktion to institute the appropriate proceeding at law
or in equity to restrain, correct or abate such violation, or to
require the removal or termination of the unlawful occupancy
of the building or stmcture in violation of the provisions of
this code or of the order or direction made pursuant thereto.
RI 13.4 Violation penalties. Any person who violates a provision
of this code or fails to comply with any of the requirem~nts
thereof or who erects, constructs, alters or repairs a
building or structure in violation of the app1·oved construction
documents or directive of the building official, or of a
permit or certificate issued under the provisions of this code,
shall be subject to penalties as prescribed by law.
SECTION R114
STOP WORK ORDER
R114.1 Notice to owner. Upon i1otice from the building official




                                                                     386
that work on any building or structure is being prosecuted
contraty to the provisions of this code or in an unsafe
and dangerous manner, such work shall be immediately
stopped. The stop work order shall be in writing and shaH be
given to the owner of the property involved, or to the owner's
agent or to the person doing the work and shall stat.e the conditions
under which work wil1 be permitted to resume.
R114.2 Unlawful continuance. Any person who shall continue
any work in or about the structure after having been
served with a stop work order, except such work as_ that person
is directed to perform to remove a violation or unsafe
condition, shall be subject to penalties as prescribed by law.




                                                                        387
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the runctions of my office, that the attached instruments are full.
true and correct copies of Section R.308.6.5 of Chapter 3 or the 2006 International Residential Code. The same
appear of record in my office and said documents are the offi cial records from the public office of the Town
Secretary of the Town of Lakewood Village. Denton County. Texas. and arc kept in said office.

       T furrher certify that 1 am the Town Secretary of th e Town of Lakewood Village, that I have legal
custody of sa id records. and that Lam a lnwfu l possessor and keeper of the reco rds in said offi ce.

        In witness whereof I have hereunt o set my hand and affixed the orficial sea l of The Town of Lakewood
Village thi s 26th day of March. 2014.



                                             ~do....~
                                                   .~~'~QQ~~~~~~~
                                             ~sbcll. TRMC. Town Secretary
                                             Tovvn of Lakewood Vil lage
                                             Den ton County
                                             State of Texas




                                                                                                             388
                                               Chapter 3

R308.6.5 Screens not required . Screens shall not be
required when fully tempered glass is used as sing le glazing
or the inboard pane in multiple glazing and either of
the following conditions are met:
1. Glass area 16 square feet (1.49 m2) or less. Highest
point of glass not more than 12 feet (3658 mm)
above a walking surface or other accessible area .
nominal glass thickness not more than 3/ 15 inch (4.8
mm), and (for multiple glazing only) the other pane
or panes fully tempered, laminated or wired glass.
2. Glass area greater than 16 square feet (1.49 m2).
Glass sloped 30 degrees (0 .52 rad) or less from vertical,
and highest point of glass not more than 10 feet
(3048 mm) above a walking surface or other accessible
area.




                                                                389
STATE OF TEXAS                )
                              )      CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

       I hereby certify , in the performanceor the functions of my office, that the attached instruments are full.
true and correct co pies of Section R308.4 of C hapter 3 of the 2006 International Residential Code. The same
appear of record in my o rfice and sa id documents are the o ffi cia l records from the public office of the Town
Secretary of the Town of Lakewood Vi ll age, Denton County, Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
        or
custody said records, and that I am a lawful possessor and keeper o f the records in said offi ce.

         In witness whereofl have hereunto set my hand and affixed the official seal of The Town of Lakewood
Vi ll age this 26th day of March, 20 14.




                                            r->9~~b~
                                                   OO~~~~~-
                                             ~be11, TRMC. Town Secretary
                                             Town of Lakewood V illage
                                             Denton County
                                             State of Texas




                                                                                                            390
                                                      Chapter 3

R308 .4 Hazardous locations.

The following shall be considered specific haza rdous locations for the purposes of glazing:

1. Glazing in swinging doors except jalousies.
2. Glazing in fixed and sliding panels of sliding door assemblies and panels in sliding and bifold closet door
assemb lies.
3. Glazing in storm doors.
4. Glazing in all unframed swinging doors.
5. Glazing in doors and enclosures for hot tubs, whirlpools, saunas, steam rooms, bathtubs and showers.
Glazing in any part of a building wall enclosing these co mpartm ents where the bottom exposed edge of the
glazing is less than 60 inches (1524 mm) measured vertically above any sta nding or walking surface .
6. Glazing, in an individ ual fixed or operable panel adjacent to a door where the nearest vertical edge is within
a 24-inch {610 mm) arc of the door in a closed position and whose bottom edge is less than 60 inches (1524 mm)
above the floor or wa lking surface.
7. Glazing in an individual fixed or operabl e pane l, other than those loca tions described in Items 5 and 6 above,
th at meets all of the following conditions:
7.1. Exposed area of an individual pan e larger t han 9 sq uare feet (0.836 m2) .
7.2. Bottom edge less than 18 inches (457 mm) above the floor.
7.3. Top edge more t han 36 inches (914 mm} above the floor.
7.4. One or more walki ng surfaces within 36 inches (914 mm) horizontally of the glazing.
8. All glazing in railings regardless of an area or height above a wa lking surface . Inclu ded are structural baluster
panels and nonstructural infill panels.
9. Glazing in walls and fences enclosing indoor and outdoor swimming pools, hot tubs and spas where the
bottom edge of t he glazing is less than 60 inches (1524 mm) above a wa lking surface and within 60 inches (1524
mm) horizontally of the water's edge. Th is shall apply to single glazing and all panes in multiple glazing.
10. Glazing adjacent to stairways, landings and ramps within 36 inches (914 mm) horizontally of a walking
surface when the exposed surface of the glass is less than 60 inches {1524 mm) above the plane of the adjacent
walking surface.
11. Glazing adjacent to stairways within 60 inches (1524 mm) horizontally of the bottom t read of a sta irway in
any direction when the exposed surface of the glass is less than 60 inches (1524 mm) above the nose of the
tread .

Exception: The following products, materials and uses are exempt from the above ha za rdous locations:
1. Openings in doors through which a 3-inch (76 mm} sphere is unable to pass.
2. Deco rative glass in Items 1, 6 or 7.
3. Glazing in Section R308.4, Item 6, when there is an inte rvening wall or other permanent barrier between the
door and t he glazing.
4. Glazing in Section R308 .4, Item 6, in wa lls perpendicular to the plane of the door in a closed position, other
than the wall toward which the door swings when opened, or w here access through the door is to a closet or
storage area 3 feet (914 mm} or less in depth. Glazing in t hese applications shall co mply with Section R308.4,
Item 7.
5. Glazing in Section R308.4, Items 7 and 10, w hen a protective bar is insta lled on the accessible side(s} of the
glazing 36 inches± 2 inches (914 mm± 51 mm) above the floor. The bar shall be ca pa ble of withstanding a
horizontal load of 50 pounds per linear foot (730 N/m) without contacting the glass and be a minimum of 1~
inches (38 mm) in height.
6. Outboard panes in insulating glass units and other mu ltiple glazed panels in Section R308.4, Item 7, when th e
bottom edge of the glass is 25 feet (7620 mm) or more above grade, a roof, walking surfaces, or other ho rizontal
[within 45 degre es (0.79 rad) of horizonta l] surface adjacent to the gla ss exterior.
7. Louvered windows and jal ousies comp lying with the req uirements of Section R308. 2.


                                                                                                                     391
8. Mirrors and other glass panels mounted or hung on a surface that provides a continuous backing support.
9. Safety glazing in Section R308.4, Items 10 and 11, is not required where:
9.1. The side of a stairway, land ing or ramp has a guardrail or handrail, including ba lusters or in-fi ll panels,
complying with the provisions of Sections 1013 and 1607.7 of th e International Building Code; and
9.2. The plane of the glass is more than 18 inches (457 mm) from t he railing; or
9.3. When a solid wal l or panel extends from the plane of the adjacent walking surface to 34 inches (863 mm)
to 36 inches (914 mm) above the floor and the co nstruction at the top of that wa ll or panel is capable of
withst and ing the sa me horizontal load as t he protective bar.
10. Glass block panels complying with Section REilO.




                                                                                                                      392
ST ATE OF TEXAS               )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        l hereby certi fy. in the perfom1ance of the Cunctions of my office. that the attached instruments are fu ll.
true and correct copies of Section R33 l .5 of Chapter 3 o[ the 2006 International Residential Code. The same
appear of record in my office and said documents are the official records from the public office of the Town
Secretary of the Town of Lakewood Village. Denton County. Texas. and are kept in sa id office.

       I furth er certify that I am the Town Secretary o r the Town of Lakewood Village, that I have legal
custody of said records. and that I am a lawful possessor and keeper of the records in said offi ce.

        ln witness whereof I have hereunto set my hand and affixed the offic ial seal or The Town of Lakevvood
Vil lage this 26th day or March, 20 14.




                                              Linda As ell. TRMC, Town Secretary
                                              Tovm or Lakewood Vi ll age
                                              Denton County
                                              State of Texas




                                                                                                               393
                                                 Chapter 3

                            Section 311 .5 and all other stair requirements

R311.5 Construction .
R311.5.1 Attachment. Exterior landings, decks, balconies,
stairs and similar facilities shall be positively
anchored to the primary structure to resist both vertical
and lateral forces or shall be designed to be self-supporting.
Attachment shall not be accomplished by use of toenails
or nails subject to withdrawal.
R31 1.6 Hallways. The minimum width of a hallway shall be
not less than 3 feet (914 mm).
R31 1. 7 Stairways.
R311 .7 .1 Width . Stairways sha ll not be less than 36
inches (9 14 mm) in clear width at all points above the permitted
handrail height and below the required headroom
height. Handrails shall not project more than 4.5 inches
(114 mm ) on either side of the stairway and the minimum
clear width of the stairway at and below the handrail
height, includ ing treads and landings, shall not be less than
31 1'2 inches (787 mm) where a handrail is installed on one
side and 27 inches (698 mm) where handrails are provided
on both sides.
Exception: The width of spiral stairways shall be in
accordance with Section R31 1.7.10.1 .
R311 .7.2 Headroom . The minimum headroom in all parts
of the stairway shall not be less than 6 feet 8 inches (2032
mm) measured vertically from the sloped line adjoining
the tread nosing or from the floor surface of the land ing or
platform on that portion of the stairway.
Exception : Where the nosings of treads at the side of a
flight extend under the edge of a floor opening through
which the stair passes, the floor opening shall be
allowed to project horizontally into the required headroom
a maximum of43/4inches (121 mm) .
R311 .7.3 Vertical rise. A flight of stairs shall not have a
vertical rise larger than 12 feet (3658 mm) between floor
levels or landings.
R311. 7 .4 Walkline. The wa lkline across winder treads
shall be concentric to the curved direction of travel
through the turn and located 12 inches (305 mm) from the
side where the winders are narrower. The 12-inch (305
mm) dimension shall be measured from the widest point
of the clear stair width at the walking surface of the
winder. If winders are adjacent within the flight, the point
of the widest clear stair width of the adjacent winders shall
be used.
R311.7.5 Stair treads and risers. Stair treads and risers
shall meet the requirem ents of this section . For the purposes
of this section all dimensions and dimens ioned surfaces
sha ll be exclusive of carpets, rugs or runners.
R311.7.5.1 Risers . The maximum riser height shall be
73/4inches (196 mm). The riser shall be measu red vertically
between lead ing edges of the adjacent treads. The
greatest riser height within any flight of stairs shall not



                                                                              394
exceed the smallest by more than 3/s inch (9.5 mm).
Risers shall be vertical or sloped from the underside of
the nosing of the tread above at an angle not more than
30 degrees (0.51 rad) from the vertical. Open risers are
permitted provided that the opening between treads
does not permit the passage of a 4-inch-diameter (102
mm) sphere.
Exception : The opening between adjacent treads is
not limited on stairs with a total rise of 30 inches
(762 mm) or less.
R311 .7.5.2 Treads. The minimum tread depth shall be
10 inches (254 mm). The tread depth shall be measu red
horizontally between the vertical planes of the foremost
projection of adjacent treads and at a right angle to the
tread's leading edge. The g reatest tread depth within
any flight of stairs shall not exceed the smallest by
more than 3/s inch (9.5 mm).
R311.7 .5.2.1 Winder treads. Winder treads shall
have a minimum tread depth of 10 inches (254 mm)
measured between the vertical planes of the foremost
projection of adjacent treads at the intersections
with the walkline. Winder treads shall have a
minimum tread depth of 6 inches ( 152 mm) at any
point within the clear width of the stair. W ithin any
flight of stairs. the largest winder tread depth at the
walkline shall not exceed the smallest winder tread
by more than 3/s inch (9.5 mm) . Consistently shaped
winders at the walkline shall be allowed within the
same flight of stairs as rectangular treads and do not
have to be within 3/s inch (9.5 mm) of the rectangular
tread depth.
R311 .7.5.3 Nosings. The radius of curvature at the nosing
shall be no greater than g/is inch (14 mm). A nosing
not less than 3/4 inch ( 19 mm) but not more than 11/4
inches (32 mm) shall be provided on stairways with
solid risers. The greatest nosing projection shall not
exceed the smallest nosing projection by more than 3/s
inch (9.5 mm) between two stories, including the nosing
at the level of floors and landings. Beveling of nosings
shall not exceed 1/2 inch ( 12.7 mm) .
Exception : A nosing is not required where the tread
depth is a mini mum of 11 inches (279 mm) .




                                                             395
STATE OF TEXAS                 )
                               )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON               )

        I hereby certify, in the performance of the fun ction s of my office, that the attached instruments are fo ll.
true and correct copies of Section R403. I .6 of Chapter 4 of the 2006 International Residential Code. The same
appear of record in my office and said documents are the official records from the public office of the Town
Secretary of the Town of Lakewood Vill age, Denton County, Texas, and are kept in said office.

       f further certify lhat f am the Town Secretary or the Town of Lakewood Vi llage. that r have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

         In witness whereofJ have hereunto set my hand and affixed the official seal of The Town of Lakewood
Vi ll age this 26th day of March, 20 14.




                                               LilldCASeJ0RJv1C, Town Secretary
                                               Tmvn or Lakewood Village
                                               Denton County
                                               State of Texas




                                                                                                                396
                                       Chapter 4

                              Section 403.1 .6 Anchor Bolts

R403.1.6 Foundation anchorage. Sill plates and walls
supported directly on continuous foundations shall be
anchored to the foundation in accordance with this section.
Wood sole plates at all exterior walls on monolithic
slabs, wood sole plates of braced wall panels at building
interiors on monolithic slabs and all wood sill plates shall
be anchored to the foundation with anchor bolts spaced a
maximum of 6 feet (1829 mm) on center. Bolts shall be at
least 1/2 inch (12.7 mm) in diameter and shall extend a
minimum of 7 inches (178 mm) into concrete or grouted
cells of concrete masonry units. A nut and washer shall be
tightened on each anchor bolt. There shall be a minimum
of two bolts per plate section with one bolt located not
more than 12 inches (305 mm) or less than seven bolt
diameters from each end of the plate section. Interior bearing
wall sole plates on monolithic slab foundation that are
not part of a braced wall panel shall be positively
anchored with approved fasteners . Sill plates and sole
plates shall be protected against decay and termites where
required by Sections R317 and R318 . Cold-formed steel
framing systems shall be fastened to wood sill plates or
anchored directly to the foundation as required in Section
R505.3.1 or R603.3.1.
Exceptions:
1. Foundation anchorage, spaced as required to provide
equivalent anchorage to 1/2-inch-diameter
(12.7 mm) anchor bolts.
2. Walls 24 inches (610 mm) total length or shorter
connecting offset braced wall panels shall be
anchored to the foundation with a minimum of
one anchor bolt located in the center third of the
plate section and shall be attached to adjacent
braced wall panels at corners as shown in item 8
of Table R602 .3(1 ).
3. Connection of walls 12 inches (305 mm) total
length or shorter connecting offset braced wall
panels to the foundation without anchor bolts
shall be permitted. The wall shall be attached to
adjacent braced wall panels at corners as shown
in item 8 of Table R602 .3(1) .

R404.3 Wood sill plates. Wood sill plates shall be a minimum
of 2-inch by 4-inch (51 mm by 102 mm) nominal lumber.



                                                                 397
Sill plate anchorage shall be in accordance with Sections
R403.1 .6 and R602.11.




                                                            398
STATE OF TEXAS                )
                              )      CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

       I hereby certify, in the performance of the functions of my office, that the attached instruments are full,
true and correct copies of Section R404 of Chapter 4 of the 2006 lnternational Residential Code. The same
appear of record in my office and said documents are the official records from the publ ic office of the Town
Secretary of the Town of Lakewood Village. Denton Co unty, Texas. and are kept in said office.

       I further ce rtify that I am the Town Secretary of tbe Town of Lakewood Vil lage, that I have legal
custody of said records, and that I am a law ful possessor and keeper of the records in said office.

        In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Vi llage thi s 26th day of March, 20 14.




                                             Lilldkbell , TRMC. Town Secretary
                                             Town of Lakewood Vi llage
                                             Denton County
                                             State orTexas




                                                                                                             399
                                       Chapter 4


SECTION R404
FOUNDATION AND RETAINING WALLS
R404.1 Concrete and masonry foundation walls. Concrete
foundation walls shall be selected and constructed in accordance
with the provisions of Section R404.1.2. Masonry
foundation walls shall be selected and constructed in accordance
with the provisions of Section R404.1 .1.

R404.4 Retaining walls. Retaining walls that are not laterally
supported at the top and that retain in excess of 24 inches
(610 mm) of unbalanced fill shall be designed to ensure stability
against overturning , sliding, excessive foundation pressure
and water uplift. Retaining walls shall be designed for a
safety factor of 1.5 against lateral sliding and overturning .




                                                                    400
STA TE OF TEXAS               )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance o r lhe functio ns of my office. that the anached instruments are fu ll.
true and coITect copies of Section R602.3.2 of Cha pter 6 of the 2006 Internati onal Residenti al Code. The same
appear of reco rd in my office and sa id documen ts are the o ffi cial records from the public office of the Town
Secretary o f the Town o f Lakewood V ill age. Denton County. Texas. and are kept in said office.

       I further certify that I am th e Town Secreta ry o f the Town of Lakewood Vil lage, that I have legal
custody of said records. and that I am a law ful possesso r and keeper o f the records in said office.

         In witness w hereof l have hereunto set my hand and affi xed the official seal of The Town of Lakewood
V illage this 26th day of March, 20 14.




                                              ~dc£hbeQ Q ,




                                                                                                              401
                                                      Chapter 6

R602.3.2 Top plate. Wood stud wa lls shall be capped
wit h a double top plate installed 10 provide overlapping at
corners and intersections with beari ng partitions. End
joints in top plates shall be offset at least 24 inches (6 10
mm). Joints in plates need not occur over studs. Plates
shall be not less than 2-inches (5 1 mm) nominal thickness
and have a width at least eq ual 10 the width or the studs.




                                                                  402
ST ATE OF TEXAS                )
                               )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON               )

        l hereby certify. in the performance of the functions o f my o ffice, that the attached instruments are full ,
true and correct copies of Section R602. I 0 of Chapter 6 of the 2006 Internati ona l Residential Code. The same
appear of reco rd in my office and said documents are the official records from the public office of the Town
Secretary of the Town of Lakewood Village. Denton Coumy. T exas. and are kept in said office.

       I further certify that 1 am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records. and that I am a lawful possessor and keeper of the records in said office.

        In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village thi s 26th day of March, 20 14.




                                                                                                               403
Chapter 6

R602.10 Wall bracing .

All exterior walls sha ll be braced in accordance with this section. In addition, interior braced wall
lines shall be provided in accordance with S1ection R602 .10.1.1. For buildings in Seismi c Design
Categories Do, D, and D2, wa lls shall be constructed in accordance with the additional requirements
of Sections R602.10.9, R602.10.11, and R602.11.




                                                                                                    404
STATE OF TEXAS                 )
                               )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON               )

        I hereby certify, in the performance o r the function s of my office, that the attached instruments are full ,
true and correct copies o f Section R703.7.4 and Section R703.7.4. I of Chapter 7 of the 2006 International
Residenti al Code. The same appear or record in my office and said documents are the official records from the
public orfice of the Town Secretary of the Town of Lake\vood Village. Denton County, Texas. and are kept in
said office.

       I furth er certify that I am the Town Secretary of the Town o r Lakewood Village, that I have legal
custody of said reco rds, and that J am a la wful possesso r and keeper o f the record s in said office.

         In witness whereo f I have hereunto set my hand and affixed the official seal or The Town o f Lakewood
Vi ll age this 26t h day of March, 2014.



                                             ~-~l o '-fcldo2ofL
                                             ~bell. TRMC, Town Secretary
                                               Town of Lakewood Vi llage
                                               Denton Coun ty
                                               State of Texas




                                                                                                               405
                                                Chapter 7

R703.7 .4 Anchorage. Masonry veneer shall be anchored
to the supporting wall studs with corrosion-resistant metal
ties embedded in mortar or grout and extending into the
veneer a minimum of 11h inches (38 mm), with not less
than s/a-inch (15.9 mm) mortar or grout cover to outside
face. Masonry veneer shall conform to Table R703.7.4.

R703.7.4.1 Size and spacing. Veneer ties, if stran d
wire , shall not be less in thickness than No. 9 U.S. gage
[(0 .148 inch) (4 mm)] wire and shall have a hook
embedded in the mortar joint, or if sheet metal, sha ll be
not less than No. 22 U.S. gage by [(0.0299 inch) (0.76
mm)] 1/a inch (22 mm) corrugated . Each tie sha ll support support
not more than 2.67 square feet (0.25 m2) of wall
area and shall be spaced not more than 32 inches (813
mm) on center horizontally and 24 inches (635 mm) on
center vertically.




                                                                     406
ST ATE OF TEXAS                )
                               )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON               )

        I hereby certify, in th e perfo rmance of the fu nctions of my office, that the attached instruments are full,
true and con-eel copies of Section R703.7.6 of Chapter 7 ol'the 2006 International Residenti al Code. The same
appear of record in my office and sa id documents are the official record s fro m the public office or the Town
Secretary of the Town or Lakewood Village. Den ton County, Texas, and are kept in sai d office.

       1 further ce11ify that I am the Town Secretary or the Town o f Lakewood Village. that I have legal
custody of said records. and that I am a lawful possessor and keeper of the reco rds in said office.

        In witness whereof 1 have hereunto set my hand and affixed the official seal of The Town o r Lakewood
Vi llage this 26th day of March. 2014.




                                               ~r~~~~~Secretary
                                               Town or Lakewood Village
                                               Denton County
                                               State of Texas




                                                                                                               407
                                             Chapter 7

R703.7.6 Weepholes. Weepholes shall be provided in the
outside wythe of masonry walls at a maximum spacing of
33 inches (838 mm) on center. Weepholes shall not be less
than 3/1 s inch (5 mm) in diameter.




                                                            408
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        1 hereby certify, in the performance of the functions of my office, that the attached instruments are full ,
true and correct copies of Section R 1003.4 of Chapter l 0 o f the 2006 International Residential Code. The same
appear of record in my o ffi ce and said documents are the official records from the public office of the Town
Secretary of the Town of Lakewood Village, Denton County. Texas, and are kept in said office.

       I further certify that I am the Town Secretary of Lhe Town of Lakewood Vi llage, that l have legal
custody of said records, and that I am a lawful possessor and keeper of the records in sa id office.

         In witness whereof I have hereunto set my hand and affi xed the official seal of The Town of Lakewood
Vill age this 26th day of March, 20 14.




                                                                                                              409
                                                                                                                                                        ... !:>_·
                                                                                                                                                           , •.
CHIMNEYS AND FIREPLACES




                                                                                  •            .
                TOP OF CHIMNEY MUST BE AT LEAST~
                2 FT HIGHER THAN PEAK OR
                HIGHEST PORTION OF RO~ F WITHIN ·                                                   3 FT MIN HEIGHT ABOVE ROOF
                10 FT HORIZONTALLY.                                                                 WHERE CHIMNEY PENETRATES.
                                                                                       }
                                                                                  •

                                                                                                                                                      ...
                                                                                                                                                       ~

                                                                                                                                                     :.\_
                                                                                                                                                     _...,.
                                                                                                                                                              .;


                                                                                                                                                     ;;t
                                                                                                                                                    .?":..
                                                                                                                                                    ,_;.)                I
                                                                                                                                                    ·~
                                                                                                                                                                         (
                                                                                                                                                    ":fl
                                                                                                                                                    :;.~                1
                                          MIN. 4 JN. SOLID MASONRY
                                                                                  •                                                                 .'5 •
                                                                                                                                                     :,'.(", : ,•
                                                                                                                                                    :_;:j'
                                                                                                                                                    ;f.
                                                                                                                                                    :~ ~-·


                                                                                  •
                                                                                                                                                                    :i;
                                                                                                                                                                    \I

                                                  MIN 5/a JN. FLUE LINER

                                                                     _
                                                                                                   --
                                                                                                    --       - METAL CLEANOUT
                                                                                                               DOOR (OPTlONAL)
                                                                                                                                                                    !I
                                                                                                                                                                    a·
                                                                                                                                                                    n
                                                                                                                                                                    p
                                                                     -~F... ; ":                   ~ _]
                                          U~DISTURBED SOIL
                                          OF.LOW FROST LINE ·
                                                                            l_j
                                                                _/ '~)T;..\\\(//, \ ~ -:;-IJ
                                                                                           ~_:_6 IN. MIN
                                                                                                           MIN 12 IN THICK
                                                                                                           CONCRETE FOUNDATION
                                                                                                                                                                    rr



                                                             6 1N. MIN -      -
 For SJ: 1 Inch =25.4 mm, ·1·rocit   =304.8 mm.
                                                                Figure R1003.2
                                                          TYPICAL MASONRY CHIMNEY
                                                                                                                                            :-·i~
R1003.4 Seismic anchorage. Mnsonry and concrc1e chimneys                     •!•The prescriptive requirements in this section are lradi-·_::--!:·
and foundations in .Seismic Design Category 0 0, b, or D2 shall                 tional for typical fireplaces and chimneys. More suQ· ;
be anchored at each floor, ceiling or roof line more than 6 feet                slantial anchorage may be required in areas of high:
( J 829 mm) above grade, ei.::cept where constructed completely                 seismiclty, for large fireplaces or wh ere the distance'
withili the exterior walls. Anchoragi:: shall conform to the                    between floor and roof diaphragms is large.            :
requirements in Section Rl003.4. I.
                                                                            R1003.5 Corbeling. M nsonry chimneys shall not be corbel,eST ATE OF TEXAS               )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instruments are fu ll ,
true and correct copies of Chapter 11 N 11 0 1. I - N l 101.3 of the 2006 Internationa l Residentia l Code. The same
appear of record in my o ffi ce and said documents are the officia l record s from the public office of the Town
Secretary of the Town of Lakewood V illage, Denton County, Texas, and are kept in said office.

       I fu rther certi fy that l am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawfu l possessor and keeper of the records in said offi ce.

        In witness whereof I have hereunto set my hand and affixed the offi c ia l sea l of T he Town of Lakewood
Vil lage this 26th day of March, 20 14.




                                              ~d.a~60Q
                                              ~bell , TRMC, Tow;'Secretary
                                              Town of Lakewood V illage
                                              Denton Co unty
                                              State of Texas




                                                                                                               411
                                    CHAPTER 11
                             ENERGY EFFICIENCY
N1101.1 Scope. This chapter regulates the energy efficiency
for the design and construction of buildings regulated by this
code.
Note: The text of the following Sections N1101 . 2 through
N1105 is extracted from the 2012 edition of the International
 Energy Conservation Code-Residential Provisions and has
been editorially revised to conform to the scope and application
of this code. The section numbers appearing in parenthesis
after each section number are the section numbers of the
corresponding text in the International Energy Conservation
Code-Residential Provisions.
N1101.2 (R101.3) Intent. This code shall regulate the design
and construction of buildings for the effective use and conservation
of energy over the useful life of each building . This
code is intended to provide flexibility to permit the use of
 innovative approaches and techniques to achieve this objective.
This code is not intended to abridge safety, health or
environmental requirements contained in other applicable
codes or ordinances.
N1101.3 (R101.4.3) Additions, alterations, renovations or
repairs. Additions, alterations, renovations or repairs to an
existing building, building system or portion thereof shall
conform to the provisions of this code as they relate to new
construction without requiring the unaltered portion(s) of the
existing building or building system to comply with this code.
Additions, alterations, renovations or repairs shall not create
an unsafe or hazardous condition or overload existing building
systems. An add ition shall be deemed to comply with this
code if the addition alone complies or if the existing building
and addition comply with this code as a single building.
Exception: The following need not comply provided the
energy use of the building is not increased :
1. Storm windows installed over exi sting fenestration .
2. Glass only replacements in an existing sash and
frame .
3. Existing ceiling , wall or floor cavities exposed during
construction provided that these cavities are
filled with insulation.
4. Construction where the existing roof, wall or floor
cavity is not exposed.
5. Reroofing for roofs where neither the sheathing nor
the insulation is exposed. Roofs without insulation
in the cavity and where the sheathing or insulation is



                                                                       412
exposed during reroofing shall be insulated either
above or below the sheathing.
6. Replacement of existing doors that separate conditioned
space from the exterior shall not require the
installation of a vestibule or revolving door, provided ,
however, that an existing vestibule that separates
a conditioned space from the exterior shall not
be removed .
7. Alterations that replace less than 50 percent of the
luminaires in a space, provided that such alterations
do not increase the installed interior lighting power.
8. Alterations that replace only the bulb and ballast
within the existing luminaires in a space provided
that the alteration does not increase the installed
interior lighting power.




                                                             413
ST ATE OF TEXAS                )
                               )       CERTIFI CATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON               )

        I hereby certify, in the performance o f the functions of my o ffi ce, that the attached instruments are full ,
true and correct copies of C hapter 15 M 1507.4 o f the 2006 lnte rnational Residentia l Code. The same appear of
record in my office and said documents are U1e offic ial records from the publi c office of the Town Secretary of
the Town of Lakewood Vi ll age, Denton Count y, Texas. and are kept in said office.

       J fu11her certify that I am the Town Secre tary      or
                                                             the Town of Lakewood Village, that l have legal
custody of said records. and that I am a lawful possessor and keeper of the records in said office.

          In witness whereof l have hereunto set my hand and affi xed the official seal of The Town of Lakewood
Vi ll age th is 26t h day of March, 20 14.




                                                 ~cJo'fdv-,bpQ_Q
                                               ~II , TRMC, Town Secretary
                                               Tov.rn of Lakewood Village
                                               Denton County
                                               State of Texas




                                                                                                                414
                                     Chapter 15

                                  Exhaust Systems

M1507.4 Local exhaust rates. Local exhaust systems shall
be designed to have the capacity to exhaust the minimum air
flow rate determined in accordance with Table M1507.4.
TABLE M1507.4
MINIMUM REQUIRED LOCAL EXHAUST RATES FOR
ONE- AND TWO-FAMILY DWELLINGS
For SI : 1 cubic foot per minute= 0.0004719 m3/s.
AREA TO BE EXHAUSTED EXHAUST RATES
Kitchens
100 cfm intermittent or 25 cfm continuous
Bathrooms-Toilet Rooms
Mechanical exhaust capacity of 50 cfm
intermittent or 20 cfm continuous




                                                              415
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instruments are full ,
true and correct copies of Chapter 3 1 P3 10 1.1, P3101.l , P3112.l, and P3112.2 of the 2006 International
Residential Code. The same appear of record in my office and said documents are the official records from the
public office of the Town Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in
said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

        ln wi tness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Vi llage this 26th day of March, 20 14.




                                              ~clo~b.eoP
                                              Lind ASljell, TRMC, Town Secretary
                                              Town of Lakewood Village
                                              Denton County
                                              State of Texas




                                                                                                               416
                                               Chapter 31

                                            VENT SYSTEMS

P3101.1 General. This chapter shall govern the selection and
installation of piping , tubing and fittings for vent systems.
This chapter shall control the minimum diameter of vent
pipes, circuit vents, branch vents and individual vents, and
the size and length of vents and various aspects of vent stacks
and stack vents. Additionally, this chapter regulates vent
grades and connections, height above fixtures and relief vents
for stacks

SECTION P3104
VENT CONNECTIONS ANO GRADES
P3104.1 Connection . All individual branch and circuit vents
shall connect to a vent stack, stack vent or extend to the open
air.
Exception: Individual, branch and circuit vents shall be
permitted to terminate at an air admittance valve in accordance
with Section P31 14.

Town Ordinance prohibits air admittance valves

SECTION P3112
ISLAND FIXTURE VENTING
P3112.1 Limitation. Island fixture venting shall not be permitted
for fixtures other than sinks and lavatories. Kitchen
sinks with a dishwasher waste connection, a food waste
grinder, or both, in combination with the kitchen sink waste,
shall be permitted to be vented in accordance with this section.
P3112.2 Vent connection. The island fixture vent shall connect
to the fixture drain as required for an individual or common
vent. The vent shall rise vertically to above the drainage
outlet of the fixture being vented before offsetting horizontally
or vertically downward. The vent or branch vent for
multiple island fixture vents shall extend not less than 6
inches (152 mm) above the highest island fixture




                                                                    417
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performa nce of lhe runctions of my office, that the attached instrw11ents are full,
true and correct copies of £3902.1 2 of the 2006 Internati onal Residentia l Code. The same appear of record in
my office and sa id documents are the official records Crom the public office of the Town Secretary of the Town
of Lakewood Vi llage, Denton County, Texas, and are kept in sa id office.

       I fu11her certify that I am the Town Secretary of the Town of Lakewood V illage, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

        In witness whereof I have hereunto set my hand and affixed the o fficial seal of The Town of Lakewood
Vi llage th is 26th day of March, 20 14.




                                                                                                               418
                                               Chapter 39

Definition- ARC-FAULT CIRCUIT INTERRUPTER. A device
intended to provide protection from the effects of arc-faults
by recognizing characteristics unique to arcing and by functioning
to de-energize the circuit when an arc-fault is
detected.

E3902.12 Arc -fault circuit-interrupter protection. All
branch circuits that supply 120-volt, single-phase, 15- and
20-ampere outlets installed in family rooms, dining rooms,
living rooms, parlors, libraries, dens, bedrooms, sunrooms,
recreations rooms, closets, hallways and similar rooms or
areas shall be protected by a combination type arc-fault circuit
interrupter installed to provide protection of the branch
circuit.




                                                                     419
STATE OF TEXAS                )
                              )       CERTlFJCATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

       I hereby certi fy. in the performance of the functions of my office, that the attached instruments are full.
true and correct copies of E3907.2 of the 2006 International Residentia l Code. T he same appear of record in
my office and said documents are the official records from the pub Iic office of the Town Secretary of the Town
of Lakewood Village, Denton County, Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Vil lage, that I have legal
custody of said records, and that l am a lawful possessor and keeper of the records in said office.

         In witness whereof l have hereunto set my hand and affixed the official seal of The Town of Lakewood
Vi ll age thi s 26th day of March, 2014.




                                              r--Y2cla ~bJ2.Q_
                                             ~~IL TRMC          Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             Stale of Texas




                                                                                                              420
                                      Chapte~r   2 and Chapter 39

Definition: WEATHERPROOF. Constructed or protected so that exposure
to the weather will not interfere with successful operation .

E3907.2 Damp and wet locations. In damp or wet locations,
cabinets and panelboards of the surface type shall be placed
or equipped so as to prevent moisture or wat1;)r from entering
and accumulating within the cabinet, and shall be mounted to
provide an air-space not less than 1/4 inch (6.4 mm) between
the enclosure and the wall or other su pportin~~ surface. Cabinets
insta lled in wet locations shall be weatherproof. For
enclosures in wet locations, raceways a nd cables entering
above the level of uninsulated live parts shall be installed
with fitting s listed for wet locations.




                                                                      421
ST ATE OF TEXAS               )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby ce1tify. in the performance of the functions of my office, that the attached instruments are fu ll,
true and correct copies of £3909.8 of the 2006 lnternational Residential Code. The same appear of record in
my office and said documents are the official records from the public office of the Tovm Secretary of the Town
of Lakewood Village. Denton County, Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Tovm of Lakewood Village, that I have legal
custody of said records. and that l am a lawfu l possessor and keeper of the records in said office.

       In wi tness whereofl have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March. 2014.




                                                                                                              422
                                              Grounding

SECTION E3908
E3908.8 Types of equipment grounding conductors. The
equipment grounding conductor run with or enclosing the circuit
conductors shall be one or more or a combination of the
following:
1. A copper, aluminum or copper-clad conductor.This
conductor shall be solid or stranded ; insulated , covered
or bare ; and in the form of a wire or a busbar of any
shape.
2. Rigid metal conduit.
3. Intermediate metal conduit.
4. Electrical metallic tubing .
5. Armor of Type AC cable in accordance with Section
E3908.4 .




                                                                  423
Exhibit 30




             424
ST A TE OF TEXAS              )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance o r the functions of my office, that the attached instruments are fu ll,
true and correct copies of Article 250 of the 2005 National Electrical Code. T he same appear of record in my
office and said documents are the official records from the public office of the Town Sec retary of the Town of
Lakewood Vi llage, Denton County. Texas, and are kept in said offi ce.

       I rurther certify that I am the Town Secretary of the Town of Lakewood Village. that I have legal
custody o f said records, and that 1 am a lawful possessor and keeper of the records in said office.

        In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 20 14.




                                             ~dn..Y'Jaf1&0
                                              ~sbell , TRMC, Town Secretary
                                              T own of' Lakewood Village
                                              Denton County
                                              State of Texas




                                                                                                               425
                                                     ARTICLE 250 - GROUNDLNG AND BONDING                                                250.52



    The neutral conductor shall have an ampacity of not                     1ogerher to form the grounding electrode system. \VJ1cre
less thnn the maximum current rnting of the grounding im-                   none of these grou nding electrodes exist, one or more of
pedance. Jn no case shall the neutral conductor be smaller                  the grounding electrodes specified in 2SO.S2(A)('1) through
than 8 AWG copper or 6 AWG aluminum or copper-dad                           (A)(7) shn11 be installed and used.
aluminum.
                                                                            Hxceptio11: Coucre1e-e11c:ased electrodes of existi11R build-
(C) System Ncutrul Councclion. Thi! systt:m neutral con-                    ings or stnu:111res s/Jall 1101 be required to be par/ of the
ductor shall not be connected to ground except through the                  gm1111di11g electrode system where 1fte steel rei11forci11g bars
grounding impedance.                                                        or rods arc not accessible for 11se witftout dis111rhi11g the
    FPN: The impcclancc is normally selected to limit the                   conerel e.
    ground-fault cumnt to a value slightly ga::atcr tlmn or equal to
    the rnpm.:itive charging current of the system. l11is val111: of        250.52 Gr ounding      ~lectrodcs.
    impcd1111c:c \\'ill also limit transient ovcrvoltoges to safe values.
    For guidnncc, refer to criteria for limiting tmnsicm ovcrYOlt-          (A) Electrodes Pel'mitted for Grounding.
    agcs in ANSl/IEl.lli 142-199 1, Reco111111e11decl Pmctic11 for
    Gro111uli11g of J11d11stri11! mid Co111111en:ial Power Systems.         (1) l'vlctal Undergrouucl Water Pipe. A metal under-
(D) Neutral Conductol' Routjng. 111e conductor connect-                     ground water pipe in di rect contncl with the earth for 3.0 m
ing the neutral point of' lhe transformer or generator Lo the               (JO ft) or more (i ncludi ng any metal well casing effectively

grounding impedance shall be pennittcd to be installed in a                 bonded to the pipe) uod electricall y continuous (or made
separate raceway. It shall not be required to run this con-                 electricall y continuous by bonding around insulaling joints
ductor with the ph11sc conductors to lhc first system discon-               or insulat ing pipe) Lo lhe points of com1eetion of the
necti ng mcl'lns or ovcrcurrent device.                                     grounding clcclrode conductor and the bonding conductors.
                                                                            Interior metal water piping located more than 1.52 m (5 ft)
(1~) Equipment Bonding Jumper. The equipment hond-
                                                                            fro m the point of enlrnnce to the building shall not be used
ing jumper (the connection between the equipment ground-
                                                                            as n part of the grot111di ng ekctroclt: system or as a conduc-
ing conductors and the grounding impedance) shall be an
                                                                            tor lo interconnect electrodes that are part of the groundi11g
unsplicecl conductor rnn from the first system disconnecting
                                                                            electrode system.
means or overcurrenc device to the grounded side of the
grounding impedance.                                                        Erception: ill industrial and co111111ercial /J11ifdi11gs or
(F) Grounding Electrode Conductor Location. Thi!                            .1·1mc1rtres wl1ere co11ditio11s of maintenance and s11pervi-
g rounding elt:clrodt: conductor shall be attached at any                   sio11 e11s11re Ilia/ only quaf(fied persons service the i11s1a ffa-
point from the grnunded side of tbc grounding impedm1ce                      tio11, interior metal ll'aler piping locmed more than 1.52 111
ro the equipment grounding connection at the service                         (5 JI) .fm111 tfle pni111 of entrance to tire building shall be
equipment or first system disconnecting means.                              pen11i11ed as n part of /he gro1mdi11g eleclrode system or as
                                                                            r1 co11d11cror to i111ercm111ect electrodes that are part of tile
(G) Equipment llondlng Jwnper Size. The equipment                           gm1111di11l! efectrocle system, providt!d thar tire e11n·re length,
bonding jumper shall be sized in accordance with ( I) or (2)                mlrer 1/11111 slwr/ sec1io11s passing pe1pe11dic11lar tftro11gh
us foUows:                                                                   walls, floors, or ceilings, of the interior me/a/ ll'a/er pipe
(l) Where the grounding electrode conductor con11cc1io11 is                 tftm is being used for the co11d11ctor is exposed.
    made at the gru11mling impedance, !he equipment hunc.l-
    ing jumper shall be sized in accordance with 250.66,                    (2) Met;1l Frame of the Duildlng or Structul'e, The metal
    based on the size of the service entrance concluctors for               frnme of th e building or structure, where any of tbc.: follow-
    a service or the derived phase conductors for a St!pa-                  ing methods are used 10 make nn eai1h connection:
    rately derived syslem.                                                  ( I) 3.0 m ( I 0 ft) or more of a single structural metal mem-
(2) Where the grounding elcc1rocle conciuctor is connected                       ber in direcl contact with the earth or encased in con-
    al the first syslem disconnecting means ur ovl!reun-cnt                      crete Lha1 is in direct contact with the earth
    device, the equipment bonding jumper shall be sized                     (2) The struclural metal rrame is bonded to one or more of
    the smne as tht! neu1ral conductor in 250.36(B).                             the grounding dcclrodes as defined in 250.52(A)( I),
                                                                                 (A)(3), or (A)(4)
III. G rounding Electrode System ancl G rounding                            (3) The strucn1rnl metal frame is bonded to one or more of
     Electrode Conductor                                                         the grounding electrodes as defined in 250.52(A)(S) or
250.50 Grounding Electrode System. All grounding elec-                           (A)(6) rhat comrly wi1l1 250.56, or
lrodes us described in 250.52(A)( l ) through (A)(6) that are               (4) Other approved means of establishing a connection to
present at each building or strncturc scn·cd shall be bonded                     ear1h.


2005 Edil ion     NATIONAL ELECTRCCAL CODB                                                                                             70- 101

                                                                                                                                                  426
2.50.53                                       i\RTICl.E 250        GROUNDING 1\ND BONDING




(3} Com:rclc-Encuscd Electrode. An clec1rodc encased                      (A) Rod, P i11e, and P la te Elcclrodcs. \Vhere prncticable,
by a1 leas! 50 mm (2 in.) of coucrcle, localed within and                 rm.I, pipe, and plnti:: electrodes shall be embedded below per-
near the bonom of a concrete foundation or footing that is                manent moisture level. Rod, pipe, and plate electrodes shall be
in direct conrnct with the enrth, consisting of at least 6.0 w            free From nonconductive coatings such 11s paint or enamd .
(20 fl) of one or more bare or zinc galvanized or 01her
                                                                          (R) F.Jcctrodc Spadng. Where more than one of lhc clec-
electrically conductive coated steel reinforci ng hars or rods
                                                                          1rotlcs of the type specified in 250.52(/\)(5) or (1\ )(6) are
of not less thn n 13 mm ('12 in.) in diameter, or corn;istiug o[
                                                                          used, each electrode of one grounding system (including
at least 6.0 m (20 ft) of bare copper conductor not smaller
                                                                          that used fo r air terminals) shall nol be less !ban 1.83 m
1lrnn 4 AWG. Reinfo rcing bars shall be permitted to be                   (6 ft) from any other clct:trodc of nnother grounding sys-
bonded together by Ille usual steel tie wires or other effcc-             lem. 1\vo or more grounding electrodes thar are effeclively
1iw. means.                                                               bonded toge1hcr shall be considered a single grounding
(4) Ground Ring. A ground ring encircling the building or                 ch.:ctrode system.
st111cture, in direct conlnct with the cnrlh, consisting of al            (C) Bonding J umper. The bonding jumper(s) used to con-
least 6.0 m (20 ft) of bare copper conductor not smaller                  nect the groundi11g electrodes together to form the ground-
than 2 AWG.                                                               ing electrode system shall be iustnUcd in nccordance with
                                                                          250.64(A}, (B), and (E), shall be sized in 11ccord1111cc with
(5) rtod and Pipe Electrodes. Rod and pipe e lcctrod~s
                                                                          250.66, and shnU be con.nectcd in the manner spccillcd in
shall 1101 be less than 2.5 m (8 fl)'i.11 length and shall consisl
                                                                          250.70.
of the followi ng matcrjals.
                                                                          (D) Metal lJn dergronncl Wa ter Pipe. Where used as a
     (a} Eleclrodes of pipe or t:ondu il shall not be smaller
                                                                          grounding eleclrode, metal underground water pipe shaU
lhan mcuic dcsigoalor 21 (trade size 311) and, where of iron
                                                                          meet the requirements of 250.53(D)(l ) mt                                                ARTICLE 250-      GROIJND!NG AND BONDTNG                                           250.64



2.44 m (8 fl) except lhat, where rock bonorn is encountered,                PPN No. 2:    Bonding togclhcr of all separate grounding
the electrnde shall be driven at an oblique angle not to exceed            electrodes will limit potential differences between them and
                                                                           between their associated wiring systems.
45 degrees from the vertical or, where rock bottom is encoun-
tcrcc.I al an angle up lo 45 dt:grccs, the electrode shall be            250.62 Ground ing Elcctroclc Conuu ctor Material. The
pem1itted to be buried in a lrench that is al least 750 mm               grounding electrode conductor shuli be of copper, alumi11um,
(30 in.) deep. The upper end of the elect.rode shall be flush            or copper-clad aluminum. The mate1ial selected shall be resis-
with or below ground level unless the aboveground end and                tant to any coimsive condition existing al the installation or
the grounding electrode conductor attachment are prolecled               shall be suitably protected against conosion. The conductor
agai11st physical damage as specified in 250. 10.                        shall be solid or slranded, insulated, covered, or bare.

(H) Plate Electrode. Plate electrodes shal l be ins!nllcd 1101           250.64 Ground.U1g Electrode Cond uctor Installation.
less than 750 mm (30 in.) below the surfoce of the earth.                Grnundi11g electrode conductors shall be installed as speci-
                                                                         fied in 250.64(A) tllrough (F).
250.54 Supplementary Grounding Electrodes. Supple-                       (A) Aluminum or Copper-Clad Alomhmm Conductors.
mentary grounding electrodes shall be permitted to be con-               Bare aluminum or copper-clad aluminum grounding con-
nected lo the equipment grounding conductors specified in                ductors shall not be used where in direct contact with ma-
250. 118 and shall not be required to comply with the elec-              sonry or the earth or where subject to corrosive conditions.
trode bonding requirements of 250.50 or 250.53(C) or the                 \Vliem used outside, aluminum or copper-clad aluminum
resistance requirements of 250.56, bu t the cru1h shall not be           grounding conductors shall not be terminated within 450 mm
used as an e[ecli ve ground-Fault cu1Tent path as specified              ( 18 in.) of the ea 1th.
in 250.4(/\)(5) and 250.4(13)(4).
                                                                         (B) Securing and Protection Against Physical Damage.
250.56 Rcslsl:rncc of Rod, Pipe, nnd Plate E lectrodes. A                Where exposed, a grounding electrode conductor or its enclo-
single electrode consisting of a rod, pipe, or plate that does           sure shall be securely fastened to the sutface on which it is
not have a resistance to ground of 25 ohms or less shall be              can"ied. A 4 AWG or larger copper or aluminum grouuding
augmented by one 11dditional electrode of auy of the types               electrode conductor shall be protected where exposed to
specified by 250.52(A)(2) through (A)(7). Whe.re multiple                physicnl damage. A 6 AWG grounding electrode conductor
rod, pipe, or plntc electrodes are installed to meet the re-             that is free !Tom exposure to physical damage shall be permit-
quirements of this section, they shall not be less than l.8 m            ted to be nm along the surlilce of the building constiucrion
(6 ft) apart.
                                                                         without metal covering or protection where it is securely fas-
                                                                         tened to the conslruction; otherwise, it shalJ he in tigid metal
   FPN: The parnlll:ling cnicie11cy of rods lo11gcr than ?..5 m          conduit, intem1ediate metal conduit, rigid nonmetallic conduil,
   (8 ft) is improved by spacing greater than 1.8 111 (6 ft).            electrical metallic tubing, or cable annor. Grounding electrode
                                                                         conduqors smaller lhan_6 AWG shall be in Jigid metal con-
250.58 Common Grounding Electrode. Where 250.66                                       ARTlCLE 250 - GROUND!NG 1\ND DONDTl\'G




(D) Grounding Electrode Cornluct01· Taps. Wlicre a st:r-             1\1blc 250.66 G1·011ndl11g 1£1ectrode Conductor for
vice consists of more than a single enclosure as permitted in        Allcruating-Currcnt Systems
230.7 1(A), it shall be permitted to connect tcips to the common
grounding electrode conductor. Each such Lup conductor shall          Sl1e of Lnrgest Ungrounded
                                                                     Scrvlcc-Entrnnce Conductor or                  Size of Gromuling
extend to the inside of each such enclosure. The common                                                            Electrode Conductor
                                                                      Ec1ul vulcnt Arcn for PnrnUcl
grounding electrode conductor shall be sized in nccordance              Concluclors0 (AWG/kcmil)                        (AWG/kcmll)
with 250.66, basc.:d on the sum of the circular nlil m-ca uf the
largest ungrounded se1vice entrance conductors. Where more                                                                        Alu minum
than one set of service entrance conductors fl~ pennitted by                             Aluminum 01·                                  or
                                                                                         Copper- Clad                           Copper-Clad
230.110, Exception No. 2 connect directly LO a service: drop or          Co11pcr           Aluminum                Copper        Aluminumb
J111eral, the common grounding elecn·octe conductor shall be
sized in accordance with Table 250.66 Note l. The tap con-           2 or smaUer        110 or surnllcr                 g                6
ductors shall be permiltcd to be sized in accurdauc.:~: with the
grounding electrode conductors spi:citicd in 250.66 for the          I or 1/0           210 or 3/0                      6                4
largest conductor serving the respective enclosures. The tnp         210 or 3/0         4/0 or 250                      4                2
conductors shall be connected to the common grounding elec-
trode conductor in such a manner lhat the common grounding           Orer 3/0           Over 250                        2              1/0
clcctnxlc condnctor remains without a splice or j oinl.               lhrough 350         through 500

(E) E nclos ures l'or Grou nding Elcclroclc Conducto1·s,             Ovl~r   350        Over SCKl                     1/0              3/0
                                                                       through 600        lhrough 900
renuus metal enclosures for grounding dectrode conductors
shall be electrically continuous from the point of attachment to     01'Cf 600      Over 900                          210              4/0
cabinets or equipment to the grounding electrode and shall be          through 1100   through 1750
securely fa~tencd to the ground clamp or fitt ing. Nonfc1mus
                                                                     Over IJOO          Over 1750                     310             250
metal enclosures shall 1101 he required to be electrically con-
tinuous. Ferrous metal enclosures that are not physically con-       Notes:
tinuous from cabinets or equipment to the grounding clcctrnde         t. Where umlliplc sets of service-entrance conductors urn used as
shall be made elccuicnlly continuous by bondi ng each end of         penni11c:d in 230.40, Excep1ion No. 2, 1l1c cquivalcul size of lhc larg-
the raceway or enclosure to the grounding electrode conduc-          est servicc-e111ranc:e conductor shall l>c determined by the larges! sum
                                                                     of the areas of the corresponding conductors of each sec.
tor. Handing shall apply at cac.b end and to all intcrvcuing         2. Where there are no sen·1ce-enlrullce coudui:tors, the grounding elec-
ferrous raceways, boxes. and enclosuri::s bc!tween the service       trcxlc rnndudor size sbaU be determined by the equivalent size of the
equipment and the grounding electrode. ·n1e bonding jumper           largest scl'\•icc-entrnnce conductor required for the load to be !>Cl'\'ed.
for a grounding electrode conductor raceway or cable armor           "This table also applies to U1c dcrh·ed conductors of sepnrntely dt:·
                                                                     rived uc systems.
sha ll be the same size HS, or lnrger lhan, the required enclosed    bScc instnllutiou re~lric ti ons in :l50.6Exhibit 31




             430
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instrnments are full,
true and correct copies of the email and attaclunent from Linda Asbell to Alan Hoffmarm dated March 12, 2014.
The same appear of record in my office and said documents are the official records from the public office of the
Town Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       In witness whereofI have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.




                                                                                                           431
Linda Asbell

From:                               Linda Asbell < linda@lakewoodvillagetx.us>
Sent:                               Wednesday, March 12, 2014 5:01 PM
To:                                 'Ala n Hoffmann'
Cc:                                 'Harry Bizios'
Subject:                            RE: 3950 Spi nnaker Run Pt
Attachments:                        2014 _03_12_16_29_29.pclf


Alan,

Attache d is the doc11ment we discussed. This is a letter JJrepared by the Town /\ttorney and directly relates t o your
questions.

/\s I sta ted In our conversation, the bu ilding permit approval process was delayed because your HVAC contractor
postponed regis tration. Regist ration of all subs is a requirement of the permit re lease . The pl ans were approved on
              111
February 6 • The permit is ready for release upon receipt of the build ing per mit fee and attenda nce of a ma ndatory pre-
                                                               1
construct ion meeting (origina lly scheduled for February 19 1i). /\II pre-construction meetings are sched uled for Spm . Let
me know your avallablllty and I will be happy to reschedule th e mee ting with the building inspector.

Please review the attached document and let me know if you have any questions.

Linda Asbell, THMC
Town Secretary
972-294 -5555 (direct)
www.lakewoodvillagetx.us




             Ll~
             r EWOOD
         ·   ~-VILLAGE
From: Alan Hoffmann (mailto:alan@alaohoffmanocompaoy.com]
Sent: Wednesday, March 12, 2014 3:47 PM
To: Linda Asbell
Cc: Harry Bizios
Subject: Re: 3950 Spinaker Run Pt

Linda,

First of all. The building inspector never approved the plans. After th e lengthy wait of your permit process, I began to do
some legal research with regard Lakewood Village's ability to review plans.

My client and I believe you have misrepresented
your authority to the ETJ residents and it is my understanding and the property owner's understanding that you have no right
to review plans, collect fees, inspect or visit construction sites in your ETJ.

So I will be sending a courier tomorrow to pickup all plans and engineering with respect to this project and any entrance by
your ci ty's representatives, inspectors and or employees will be considered ;111 act of trespassing.


                                                                                                                          432
                                    MESSER, CAMPBELL & BRADY
                                                                  I\ lJM1 If [} LrA!JH 11 '>'I 'AflflffW)l/IP

                                                                     ATfORNEY!::J
                                                           6351 PRESTON r~OAD. Stun~ 3fi(l
                                                                    FRISCO, TtrXA.S ./003'1
                                                               972.424. /:         In interpreting the extent of !his slaltllory authority that has been granted to
municipalities, courts in Texas have repeatedly upheld the ability of municipalities to regulate
subdivisions and enforce ordinances in their ET.I. llnrtsdl v. Town offolty, 130 S.W.3d 325,
328 (Tex. App. - Dallas 2004, pet. dcnied)("ordinances regulating development, such as those
speciJying design, construction and maintenance standards may be extended into a city's
extraterritorial jurisdiction"); !.evy v. City 4 Plano, 2001 WL 1382520, *2 (Tex. App. - Dallas
2001, no pet.)(City could apply subdivision regulations lo property in ils ET.I); City of Lucas v.
North Texas Municipal Water Dist., 724 S.W.2d 811, 823 (Tex. App. - Dallas 1986, writ rePd
n.r.e.)(city has statutory authority to extend its subdivision ordinances und 687 S.W.2d 300, 302
(Tex. 1985).

         In Let~' \>. City Pla110, supra, the Dallas court or appc:tls stated lhc city of Piano's
subdivision regulations applied lo the ET.I. In Milestone Putrmu:o Dev. v. City ufSan Antonio,
298 S.W.3d 242, 245 (Tex. App. - San Antnnio 2009, pct. denied), the San Antonio court of
appeals upheld the city of San Antonio's tree preservation ordinance to the ETJ because it
promoted the health of the municipality and healthful development of the community. In City of
Luca,1· v. North Texas Municipal Water Dist., 724 S. \V.2d 811 (Tex. App. - Dallas, writ refd
n.r.c.), the Dallas court of appeals upheld !he application of the city of Lucas' construction-
relaled ordinances and building permits to the ETJ. The Dallas court of Appeals in Lucas
specifically addressed the extent of a city's authority to enforce subdivision regulations in the
ET.I:

       Were we lo hold that building standards are no! contemplated by [Section
       212.003(a)], we would be left with a statute that grants authority over the laying
       out of streets, alleys and lot boundaries, but precludes amhority over the most
       important part of a subdivision. Consequently, we conclude thul the pmwr over
       subdivisions conferred by [Section 212.00J(a)] necessarily or fairly implies a
       right to issue regulations governing constrnction of housing, buildings, and the
       components !hereof. !cf. at 823-24.

       In conclusion, based on the slalulory and case authorities, Lakewood Village as a Texas
municipality may lawfully enforce its subdivision regulations and constrnction-related
ordinances in its [ff.I, issue building and construction-related permits for improvements in its
ETJ, and enforce othet· non-zoning regulations in its ET.I.


                                      Very truly yours,


                                          i_NP'{   )111('.Exhibit 32




             435
                                                                Ord 50 Ord 73   Ord 791
                                                Ord 561                                          Ord 792              O rd
                                                                3/1973 9/1976   10/2006                                    685
                                                5/2002                                           10/2006              1/2 0
                                                             Ord 578 Ord 337    Ord 41                                      05
                                                   Ord 442 11/2002              10/1971
                                                                     11/1995
                                                   6/1999
                                                        Ord 338                                              Ord 40                   Ord 673
                                                        11/1995                                              8/1971                   11/2004

                                              Ord 339
                                              11/1995                Ord 318
                                                                     3/1994




                                                                                                                                  O /19
                                                                                                                                   rd 7 1
                                               Ord 88




                                                                                                                                    8

                                                                                                                                      39
                                               3/1977

                                            Ord 790
Radius created by                           10/2006
Ord. 88 3/1977
Distance measured with GIS                                      Ord 386
2,602                                                           3/1997
                                                                                                                                                Ord 19
                                                                                                                                                7/1966




                                                                                                                                                Ord 360
                                                                                                                                                8/1996




                                                                                                                                                 Ord 59
                                                                                                                                                 9/1974

                                                                                                                            Ord 843
                                                                                                                            8/2007


                                Incorporated 4/26/77
                                Population 620




Town of Little Elm         ETJ Little Elm and Lakewood Village                      Legend
                                                                                    NAME, TYPE
Denton County, Texas                                                                      Lakewood Village, CITY

                                                                                          Lakewood Village, ETJ
                       0         950           1,900                  3,800


              µ                        1 inch = 1,644.16 feet
                                                                         Feet             Little Elm, CITY

                                                                                          Little Elm, ETJ                                   436
Exhibit 33




             437
 U. 5. Army, Corps of Engineers
 ATTN: CESWF-RE-M
 P. 0. Box 17300
 Fort Worth, TX 76102-0300


 January 28, 2014

 Mr. Harry Bizios
 3960 Spinnaker Run Point
 Little Elm, Texas 75068

 Dear Mr. Bizios:

     Enclosed are two fully executed copies of Consent DACW63-9-14-0533 for
 your records . Per condition 10 of your consent a copy must be filed at the county
 of record under the referenced tract number. Once recorded a copy must be
 provided to us so that we will know the consent is officially on record. You have
 90-days to provide us with proof of recording or your consent may be terminated.

 If you have any questions related to your rights or responsibilities as provided for
 in the consent, please contact Mrs. Vicki Akers at 817-886-1114.
I~
 /




 ~
 Joan eMur ~
 Re y Specialist
  ort Worth District

 Enclosures




                                                                                        438
                                                               Consent No. DACW63-9-14-0533

                               DEPARTMENT OF THE ARMY
                                  CORPS OF ENGINEERS
                                 FORT WORTH DISTRICT

                                                                Pr-oject: Lewisville Lake, Texas
                                                                              Tract No. E-465E



      WHEREAS, the United States has acquired a perpetual flowage easement over Tract No.
E-465E, Lewisville Lake, Texas, recorded in Deed Records, volume 463, pp. 444, of Denton
County, Texas.

        WHEREAS, said easement grants to the United States the right of prior approval for any
structure to be located within the easement area, which area is under the administrative control of
the Fort Worth District, Corps of Engineers.

        WHEREAS, the United States has been requested to grant approval for a riprap retaining
wall to be placed on the above-identified tract.

        NOW THEREFORE, the United States hereby gives consent to Mr. Harry Bizios to
place a riprap retaining wall at the location shown on Exhibits A and B.

       PROVIDED HOWEVER, that this consent is subject to the following conditions:

         1. All activities conducted on the premtses shall comply with all applicable Federal,
state, coW1ty and municipal laws, ordinances and regulations wherein the premises are located.

        2. The giving of this consent does not. in any way subordinate the United States' prior
easement rights. The United States shall in no case be liable for any damage or injury to the
structures herein consented to, which may be caused by any action of the United States under its
easement, or that may result from future operations undertaken by the United States, and no
claim or right to compensation shall accrue lrom such exercise of the United States' easement
rights.

        3. lbe United States shall not be responsible for damages to property or mjuries to
perso11s whtch may artse from or be inctdcnt to the exercise of the consented actiYity

        1 lnis instrumcm •s eftectin· on I) ins lf(!r                                                                  Consent No. DACW63-9-14-0533

U.S.C. § 403), Section 404 of the Clean Water Act (33 U.S.C. § 1344) or any other permit or
license which may be required by Federal, state, interstate or local laws in connection with the
use of the premises.

        5. All cut and fill material must produce at least a balanced total in volume.
Construction associated with the riprap retaining wall must not result in a loss of flood storage or
interfere with the operation of Lewisville Lake.

        6. The retaining wall structure must not be constructed to exceed elevation 537.00' msl.

        7. Each end ofthe retaining wall must tie in to maintain the integrity of the retaining
wall.

        8. The bags used must be equivalent to Sakrete Rip-Rap Scrim or better.

       9. Any uncured or crushed cured cement product used, including bags will be removed
from the flowage easement to prevent environmental hazards.

        10. The grantee is responsible for ensuring that the fully executed consent is officially
recorded and filed and a copy is provided to the undersigned Real Estate Contracting Officer
within 30 days of receipt.

       IN WITNESS WHEREOF, I have hereunto set my hand by authority of the Secretary of
the Army. this d. I day of Jo.AuCA=:J     , 2014.

                                                   R-j .!:J, ~ -~-·
                                                  Rocky D. Lee
                                                  District Chief of Real Estate
                                                  Real Estate Contracting Officer


        THJS CONSENT is also executed by the grantee this        2 t.j day of   ......Ja.ld-40.Y'--l
2014.
                                                                                                   '

                                                  Harry Bifros       )




                                                                                                       440
               Consent, R- Rap Retaining Wall , Tract E 465 E
             3960 Spinnaker Run Point , Little Elm, TX 75068
                                               \




                          .-
                            .·
                                  . ...... .-.
                                         ~
                                             -'.:\




 130

     -- 65     0             130 Feet



                                                     Lewisville Lake
                                                     Legend
                                                      -:-,   Boundary Monuments

77                                                           Lewrsv• le 537 Contow

                                                             Fee Boundarv

                                         f1          •••     R-Rar Eros1nn Cr,n·•ql




                                                                                                               US Army Corp~
       .]                           21
                                                                                      EI    I.   ..   " ....
                                                                                                               of Engineers

                                                                                           EXHIBIT A
                                                                                                                      441
EXHIBIT B
            442
Exhibit 34




             443
       •   •
   •
                                 DECLARATION OF COVENANTS,
                                CONDITIONS AND RESTRICTIONS
                               SUNRISE BAY AT LAKE LEWISVILLE
                                        SECTION ONE

               STATE OF TEXAS                *                                       045'?95
                                             KNOWN ALL MEN BY THESE PRESENTS:
               COUNTY OF DENTON*

               This Declaration, made on the date hereinafter set forth by PROPERTIES OF
               THE SOUTHWEST INC., a Delaware corporation, duly authorized to do
               business in the State of Texas, hereinafter referred to as "Developer."

                                           WI TN E S S E T H:

               WHEREAS, Developer is the Owner of that certain Tract of land known as
               SUNRISE BAY AT LAKE LEWISVILLE of approximately 257.1573 Acres of
               land situated in Denton County, Texas (hereinafter referred to as the
               "Subdivision"), with the Plat ("Plat") of Sunrise Bay at Lake Lewisville
               SECTION ONE containing approximately 257.1573 acres (hereinafter
               referred to as "SECTION ONE"), ~orded in the office of the County Clerk of
               Denton County, Texas on the ~ Clay of !Jllfi.1JSC 1995, after having been
               approved as provided by law, and being recorded in Cabinet '-   Slide 22q- 22-7
               of the Map Records of Denton County, Texas; and

               WHEREAS, it is the desire of Developer to place certain restrictions,
               easements, covenants, conditions, stipulations and reservations (herein
               sometimes referred to as the "Restrictions") upon and against such SECTION
               ONE in order to establish a uniform plan for it's development, improvement
               and sale, and to insure the preservation of such uniform plan for the benefit
               of both the present and future Owners of Tracts in SECTION ONE;

               NOW, THEREFORE, Developer hereby adopts, establishes and imposes upon
               SECTION ONE, and declares the following reservations, easements,
               restrictions, covenants and conditions, applicable thereto, all of which are for
               the purposes of enhancing and protecting the value, desirability and
               attractiveness of said Property, which Restrictions shall run with said
               Property and title or interest therein, or any part thereof, and shall insure to
               the benefit of each Owner thereof. Developer also declares that SECTION
               ONE shall be subject to the jurisdiction of the "Association" (as hereinafter
               defined).

                                                  ARTICLE I
                                                 DEFINITIONS

               Section 1.01 "Accessory Building" shall mean and refer to a subordinate
               building, attached to or detached from the Dwelling (as hereinafter defined).

               Section 1.02 "Annexable Area" shall mean and refer to any additional
               property made subject to the jurisdiction of the Association pursuant to the
               provisions set forth herein, including, without limitation, any property
               adjacent to or in the proximity of the Subdivision.

               Section 1.03 "Association" shall mean and refer to the Sunrise Bay at
               Lake Lewisville Property Owners Association, and its successors and assigns.


                                                       I
                                                    07111195
                                                                                                  444
ClibPDF - www.fastio.com
           '
               Section 1.04 "Board of Directors" shall mean and refer to the Board of
               Directors of the Association.

               Section 1.05 "Builders" shall mean and refer to persons or entities that
               purchase Tracts and build speculative or custom homes thereon for third
               party purchasers.

               Section 1.06 "Common Area" shall mean all real property (including the
               improvements thereto) within the Subdivision owned by the Developer and/or
               the Association for the common use and enjoyment of the Owners.

               Section 1.07 "Contractor" shall mean and refer to the person or entity
               with whom an Owner contracts to construct a residential Dwelling on such
               Owner's Tract.

               Section 1.08 "Developer" shall mean and refer to Properties of the
               Southwest, Inc. and its successors and assigns.

               Section 1.09 ''Dwelling" shall mean and refer to a building having
               accommodations for and occupied by not more than one Family (as
               hereinafter defined).

               Section 1.10 "Front Yard" shall mean and refer to a space on a Tract facing
               a Street (as hereinafter defined) and extending across the front of the Tract
               between the Side Lines (as hereinafter defined) and being the horizontal
               distance between the Street Line (as hereinafter defined) and the Dwelling or
               any projection thereof other than the projection of the usual steps and eave
               over-hangs.

               Section 1.11 "Garage" shall mean and refer to an Accessory Building or a
               portion of a Dwelling in which motor-driven vehicles are stored.

               Section 1.12 "Height" shall mean and refer to the measurement from the
               average established grade at the Street Line abutting the Tract or, if higher,
               from the highest natural ground level of the two points where the Front
               Setback Line (as hereinafter defined) intersects the two Side Lines of the
               Tract, to the highest point of the Improvement being measured.

               Section 1.13 "Owner" shall mean and refer to the record Owner, whether
               one or more persons or entities, of fee simple title to any Tract which is a part
               of the Subdivision, including (i) contract sellers (a seller under a Contract-for.
               Deed), but excluding those having such interest merely a security for the
               performance of an obligation, (ii) Developer (except as otherwise provided
               herein), and (iii) Builders.

               Section 1.14 "Plat" shall collectively mean and refer to: (i) the Final Plat of
               Sunrise Bay Section 1, recorded at Cabinet b- , Slide~/Map Records,
               Denton County, Texas.

               Section 1.15 "Preferred Builder" shall mean a builder who has been
               researched, investigated and approved by Properties of the Southwest, Inc.

               Section 1.16 "Rear Line" shall mean the opposite of Street Line.

               Section 1.17 "Rear Yard" shall mean and refer to a space extending across
               the rear of a Tract from one Side Line to the other Side Line and being the
               horizontal distance between the Rear Line and the Dwelling or any projection
               thereof other than the projection of the usual steps and eave over-hangs.
                                                        2
                                                    07/11/95
                                                                                                    445
ClibPDF - www.fastio.com
             Section 1.18 "Side Line" shall mean and refer to any boundary line of a
             Tract which is not a Street Line or Rear Line.

             Section 1.19 "Street" shall mean and refer to the roadways dedicated by
             the Developer to Denton County, Texas, by the Plat or any subsequent re-plat
             of SECTION ONE and any other portions of the Subdivision deeded or
             dedicated to and accepted by Denton County, Texas as public streets and
             roadways.

             Section 1.20 "Street Line" shall mean and refer to that boundary line of a
             Tract which is also the boundary line of a Street.

             Section 1.21 "Sunrise Bay at Lake Lewisville" shall mean and refer to
             SECTION ONE and any other sections of Sunrise Bay at Lake Lewisville
             hereafter made subject to the jurisdiction of the Association.

             Section 1.22 ''Tract" shall mean and refer to any plot of land identified as a
             Tract or homesite on the Plat of SECTION ONE. For purposes of this
             instrument, "Tract" shall not be deemed to include any portion of the
             "Common Areas" or "Unrestricted Reserves" (defined herein as any Common
             Areas and Unrestricted Reserves shown on the Plat) in SECTION ONE,
             regardless of the use made of such area.

             Section 1.23 ''Water Front" shall mean and refer to any property adjacent
             to the Corps of Engineers Property.


                                          ARTICLE II
                           RESERVATIONS, EXCEPTION AND DEDICATIONS

             Section 2.01 Recorded Subdivision Map of the Property. The Plat (''Plat")
             of SECTION ONE dedicates for use as such, subject to the limitations as set
             forth therein, the roads, streets and easements shown thereon. The Plat
             further establishes certain restrictions applicable to SECTION ONE. All
             dedications, restrictions and reservations created herein or shown on the
             Plat, replats or amendments of the Plat of SECTION ONE recorded or
             hereafter recorded shall be construed as being included in each contract,
             deed, or conveyance executed or to be executed by or on behalf of Developer,
             whether specifically referred to therein or not.

             Section 2.02 Easements. Developer reserves for public use the utility
             easements ·shown on the Plat or that have been or hereafter may be created
             by separate instrument recorded in the Real Property Records of Denton
             County, Texas, for the purpose of constructing, maintaining and repairing a
             system or systems of electric lighting, electric power, telegraph and telephone
             line or lines, storm surface drainage, cable television, or any other utility the
             Developer sees fit to install in, across and/or under SECTION ONE for the
             benefit of the subdivision or any part thereof. All utility easements in
             SECTION ONE may be used for the construction of drainage swales in order
             to provide for improved surface drainage of the Reserves, Common Area,
             Tracts and/or all other areas of the subdivision or any part thereof. Should
             any utility company furnishing a service covered by the general easement
             herein provided request a specific easement by separate recordable document,
             Developer, without the joiner of any other Owner, shall have the right to
             grant such easement on said property without conflicting with the terms
             hereof. Any utility company serving the subdivision shall have the right to
             enter upon any utility easement for the purpose of installation, repair and
             maintenance of their respective facilities. Neither Developer nor any utility
                                                     3
                                                  07111195
                                                                                                 446
ClibPDF - www.fastio.com
             company, political subdivision or other authorized entity using the easements
             herein referred to shall be liable for any damages done by them or their
             assigns, agents, employees, or servants, to fences, shrubbery, trees and lawns
             or any other property of the Owner on the property covered by said
             easements.

             Section 2.03 Title Subject to Easements. It is expressly agreed and
             understood that the title conveyed by Developer to any of the Tracts by
             contract deed or other conveyance shall be subject to any easement affecting
             same for roadways or drainage, electric lighting, electric power, telegraph or
             telephone purposes and other easements hereafter granted affecting the
             Tracts. The Owners of the respective Tracts shall not be deemed to own
             pipes, wires, conduits or other service lines running through their Tracts
             which are utilized for or service other Tracts, but each Owner shall have an
             easement in and to the aforesaid facilities as shall be necessary for the use,
             maintenance and enjoyment of his Tract. The Developer may convey title to
             said easements to the public, a public utility company or the Association.

             Section 2.04 Utility Easements.

                    a.    Utility ground and aerial easements have been dedicated in
                    accordance with the Plat and by separate recorded easement
                    documents.

                    b.     No building shall be located over, under, upon or across any
                    portion of any utility easement. The Owner of each Tract shall have the
                    right to construct, keep and maintain concrete drives, fences, and
                    similar improvements across any utility easement, and any public
                    utility shall be entitled to cross such easements at all times for
                    purposes of gaining access to and from such Tracts, provided, however,
                    any concrete drive, fence or similar improvement placed upon such
                    utility easement by the Owner shall be constructed, maintained and
                    used at Owner's risk and, as such, the Owner of each Tract subject to
                    said utility easements shall be responsible for (i) any and all repairs to
                    the concrete drives, fences and similar improvements which cross or are
                    located upon such utility easements and (ii) repairing any damage to
                    said improvements caused by any public utility in the course of
                    installing, operating, maintaining, repairing, or removing its facilities
                    located within the utility easements.


                                            ARTICLE III
                                         USE RESTRICTIONS

             Section 3.01 Single Family Residential Construction. No building shall be
             erected, altered, placed or permitted to remain on any Tract other than one
             Dwelling unit per each Tract to be used for residential purposes. Detached
             .Garages and work shops may be constructed on the property at the same time
             as the main Dwelling is being built, or any time thereafter, so long as they
             are of good construction, kept in good repair, and are not used for residential
             purposes. All dwellings, detached Garages and work shops must be approved
             in writing by the Architectural Control Committee prior to being erected,
             altered or placed on the property. The term "Dwelling" does not include
             single or double wide manufactured homes, and said manufactured homes are
             not permitted within the Subdivision. All dwellings must have at least 2000
             square feet of living area, excluding porches, for a single story Dwelling, and
             2400 square feet for a two story Dwelling, measured from the exterior walls,
             under one roof. The exterior walls of both the first and second stories of any
                                                     4
                                                  07111195
                                                                                                 447
ClibPDF - www.fastio.com
             Dwelling shall consist of not less than 70% masonry (including stucco) or
             masonry veneer construction, unless the Committee shall have granted its
             prior written consent to a lesser percentage which shall be in such amount as
             the Committee shall in it's sole discretion determine. Such masonry material
             shall be of quality and appearance equal or superior to standard clay, slate
             common brick, color pigment portland cement brick, stucco or quarried stone.
             Exterior material of any Dwelling, other than the required masonry portion,
             shall be a material which, in the sole opinion of the Committee, compliments
             the architecture of the Dwelling. The roof of any Dwelling shall be of either
             wood shingle, composition shingle, copper, tile, slate or standing seam metal.
             The use of sheet metal or similar material on either the roof or exterior sides
             of any Dwelling other than as flashing, is hereby prohibited. Each Dwelling
             shall be constructed so as to have not less than a two (2) car, nor more than a
             five (5) car Garage, which Garage may be detached from the Dwelling. No
             individual water system shall be permitted in the subdivision. All Dwellings
             must be built with new construction material. Any building, structure or
             improvement commenced on any Tract shall be completed as to exterior finish
             and appearance within six (6) months after the laying of the foundation. As
             used herein, the term "residential purposes" shall be construed to prohibit
             mobile homes or trailers being placed on said Tracts, or the use of said Tracts
             for duplex houses, condominiums, townhouses, or apartment houses. All
             Tracts shall be for residential purposes and all homes must be site
             constructed. No driveways will be permitted to take access directly on Garza
             Lane.

             Section 3.02 Composite Building Site. Any Owner of one or more adjoining
             Tracts (or portions thereof) may, with the prior written approval of the
             Committee, and Denton County, consolidate such Tracts or portions into one
             building site, with the privilege of placing or constructing improvements on
             such resulting site, in which case the side set-back lines shall be measured
             from the resulting side property lines rather than from the Tract lines as
             indicated to the Plat.

             Section 3.03 Location of the Improvements upon the Tract. The minimum
             dimension of Tracts and yards, and the minimum Tract area per family shall
             be as follows:

                    a.    Tract area: The minimum Tract area in this District shall be one
                    acre.

                    b.    Front Yard: There shall be a Front Yard having a depth of 50
                    feet.

                    c.    Side Yard: The minimum distance from the side building line to
                    the Side Line shall be 20 feet.

                    d.     Rear Yard: For Tracts with areas of 1 acre or more - 20 feet.

                    e.     Width of Tract: The minim um width of Tract shall be determined
                    as follows: (i) For Tracts with areas of 1 acre or more - 120 feet. (ii)
                    The width of the Tract shall be measured at the Street line. Building
                    setback line for dwellings located on cul-de-sacs and other odd shaped
                    Tracts may be less than those set forth immediately above if approved
                    by the committee. The side yard of corner Tracts having adjoining two
                    (2) sides shall have a thirty (30) foot side yard.

                    f.    Height Regulations: The maximum Height shall be two stories,
                    but not to exceed thirty-five (35) feet per Dwelling. Height limit for any
                                                       5
                                                   07/11/95
                                                                                                 448
ClibPDF - www.fastio.com
                    Accessory Building shall be twenty-five (25) feet. Provided, however, as
                    to any Tract, the Architectural Control Committee may waive or alter
                    any such setback line if, in the exercise of the Architectural Control
                    committee's sole discretion, such waiver, or alteration is necessary to
                    permit effective utilization of a Tract. Any such waiver or alteration
                    must be in writing and recorded in the Deed of Records of Denton
                    County, Texas. All such dwellings must be served with water and
                    electricity.

             Section 3.04 Use of Temporary Structures. No structure of a temporary
             character, whether trailer, basement, tent, shack, Garage, barn or other
             outbuilding shall be maintained or used on any Tract at any time as a
             residence, either temporarily or permanently; provided, however, that
             Developer reserves the exclusive right to erect, place and maintain such
             facilities in or upon any property in the Subdivision that it owns as in its sole
             discretion may be necessary or convenient while selling Tracts, selling or
             constructing residences and constructing other improvements. within the
             Subdivision. Developer reserves the right to sell the lot that the temporary
             sales office is located on and lease said office back from the purchaser of the
             lot.

             Section 3.05 Walls and Fences. Walls and fences, if any, must be approved
             prior to construction by the Committee. Fences are not permitted from the
             front line of the house to the public right-of-way, and no closer than the
             building setback line on the side street line. All fences must be maintained to
             the satisfaction of the Board of Directors. No barbed wire fences shall be
             located, erected or allowed to remain on any Tract. All fences fronting Garza
             Lane and Pinnacle Point shall be constructed in accordance with plans
             adopted by the Committee. A maximum Height of any fence shall not exceed
             six (6) feet. No fencing will be allowed along the Corps of Engineer Property
             lines. All mailboxes must be of masonry construction and approved by the
             Architectural Control Committee.

             Section 3.06 Prohibition of Offensive Activities. No Activity, whether for
             profit or not, shall be conducted on any Tract which is not related to single
             family residential purposes, unless said activity meets the following criteria:

                    a.     No additional exterior sign of activity is present,

                    b.     It is the type of action that usually happens in a home,

                    c.     No additional traffic, that would not be there normally, is created,

                    d.   The entity or activity maintains an office or place of business
                    elsewhere, and

                    e.     Nothing dangerous is present that shouldn't be there. This
                    restriction is waived in regard to the customary sales activities required
                    to sell homes in the Subdivision.

                    f.     The discharge or use of firearms is expressly prohibited.

                    g.   The Board shall have the sole and absolute discretion to
                    determine what constitutes a nuisance or annoyance.

             Section 3.07 Garbage and Trash Disposal. Garbage and trash or other
             debris accumulated in this Subdivision shall not be permitted to be dumped
             at any place upon adjoining land where a nuisance to any residence of this
                                                       6
                                                   07/11/95
                                                                                                  449
ClibPDF - www.fastio.com
             Subdivision is or may be created. No Tract shall be used or maintained as a
             dumping ground for rubbish. Trash, garbage or other waste shall not be
             allowed to accumulate, shall be kept in sanitary containers and shall be
             disposed of regularly. During the construction period, the builder is required
             to maintain a dumpster and a portable toilet on the building site. All
             equipment for the storage or disposal of such material shall be kept in a clean
             and sanitary condition.

             Section 3.08 Junked Motor Vehicles Prohibited. No Tract shall be used as a
             depository for abandoned or junked motor vehicles. No junk of any kind or
             character, or dilapidated structure or building of any kind or character, shall
             be kept on any Tract.

             Section 3.09 Signs. No signs, advertisement, billboards or advertising
             structure of any kind may be erected or maintained on any Tract without the
             consent in writing of the Architectural Control Committee and Properties of
             the Southwest, Inc., except one (1) professionally made sign not more than
             twenty-four inches by twenty-four inches, advertising an Owner's Tract for
             sale or rent, and one (1) professionally made sign, not more than twelve
             inches (12") wide by twenty-four inches (24") long identifying the Tract
             Owners name or names. However, no for sale by owner signs will be allowed
             until the development is completely sold out. No builder signs except
             Preferred Builders signs shall be allowed on any Tract. Preferred Builders
             shall be allowed to place one professionally made sign on his Tract, or on any
             Tract that he is contracted to construct a home, not more than thirty-six
             inches (36") by thirty-six (36") inches. A builder that is not a Preferred
             Builder that purchases a Tract for his or her own use, or for a speculative
             home, may place one sign, during the construction period only, not to exceed
             above mentioned size. All other signs are prohibited. Developer or any
             member of the Committee shall have the right to remove any such sign,
             advertisement or billboard or structure which is placed on any Tract in
             violation of these restrictions, and in doing so, shall not be liable, and are
             hereby expressly relieved from, any liability for trespass or other tort in
             connection therewith, or arising from such removal.

             Section 3.10 Animal Husbandry. No animals, livestock or poultry of any
             kind shall be raised, bred or kept on any Tract; provided however, that dogs,
             cats, or other common household pets may be kept on a Tract. Animals are
             not to be raised, bred or kept for commercial purposes or for food. Pets must
             be kept in a kennel, dog run, or fenced in area that confines said dog(s) to that
             area. Dogs will not be permitted to run loose in the subdivision and must be
             vaccinated for rabies according to State law once a year and registered with
             Denton County, Texas once a year. In no evnt shall more than four (4) dogs
             and/or cats and one litter thereof be permitted on any lot.

             Section 3.11     Mineral Development.      No commercial oil drilling, oil
             development operations, oil refining, quarrying or mining operation of any
             kind shall be permitted upon or in any Tract. No derrick or other structures
             designed for the use of boring for oil or natural gas shall be erected,
             maintained or permitted upon any Tract.

             Section 3.12 Drainage. Natural established drainage patterns of Streets,
             Tracts or roadway ditches will not be impaired by any person or persons.
             Driveway culverts must be installed and will be of sufficient size to afford
             proper drainage of ditches without backing water up into ditch or diverting
             flow. Drainage culvert installation is subject to the inspection and approval
             of Denton County, and must be installed prior to any construction on Tract.

                                                      7
                                                  07111195
                                                                                                 450
ClibPDF - www.fastio.com
             All driveways must be constructed of reinforced concrete in accordance with
             standard detail adopted by the Architectural Control Committee.

             Section 3.13 Re-subdividing. No Tract shall be re-subdivided and only one
             Dwelling and one Accessory Building may be located upon a Tract.

             Section 3.14 Leasing. Except in conjunction with the leasing or renting of
             the Dwelling on the Tract to the same party, no Accessory Building shall be
             leased or rented.

             Section 3.15 Uses and maintenance of the Tract and All Improvements
             Located Thereon. Without limiting the foregoing, the following restrictions
             shall apply to all Tracts:

                    a.     No boat, jet-ski, aircraft, travel trailer, motor home, mobile home,
                    camper body or similar vehicle or equipment may be parked for storage
                    in the Front Yard of any Dwelling or parked on any Street in the
                    Subdivision, nor shall any such vehicle or equipment be parked for
                    storage in the Side Yard or Rear Yard of any Dwelling unless
                    completely concealed from public view. All boats so parked or stored in
                    the Side Yard or Rear Yard must at all times also be stored on a trailer.
                    No such vehicle or equipment shall be used as a residence temporarily
                    or permanently. This restriction shall not apply to any vehicle,
                    machinery or equipment temporarily parked and in use for the
                    construction, maintenance or repair of a Dwelling in the immediate
                    vicinity.

                    b.    Trucks with tonnage in excess of one and one-half tons shall not
                    be permitted to park overnight within the Subdivision except those
                    used by a builder during the construction of improvements. Any vehicle
                    with painted advertisements or business placards on its body shall not
                    be permitted to park overnight on any Street within the Subdivision
                    except for those vehicles used by a builder during the construction of
                    improvements.

                    c.    No vehicle of any size which transports inflammatory or explosive
                    cargo may be kept in the Subdivision at any time.

                    d.    No vehicles or similar equipment shall be parked or stored in an
                    area visible from any Street except passenger automobiles, passenger
                    vans, motorcycles, pick-up trucks and pick-up trucks with attached bed
                    campers that are in operating condition and have current license Plates
                    and inspection stickers and are in daily use as motor vehicles on the
                    streets and highways of the State of Texas.

             Section 3.16 Antennas. Antennas of any kind shall not exceed five feet
             above the roof of the Dwelling or Accessory Building. One satellite disc or
             other instrument or structure may be placed in the rear yard so long as it is
             completely screened from view from any Street and from the lake. However,
             it shall be no closer than thirty (30) foot from the corps property line.

             Section 3.17 Duty of Maintenance. Owners and occupants (including
             lessees) of any Tract shall jointly and severally have the duty and
             responsibility, at their sole cost and expense, to keep that Tract so owned or
             occupied, including improvements and grounds in connection therewith, in a
             well-maintained, safe, clean and attractive condition at all times. Such
             maintenance includes, but is not limited to the following:

                                                      8
                                                  07111195
                                                                                                  451
ClibPDF - www.fastio.com
                    a.     Prompt removal of all litter, trash, refuse and wastes

                    b.     Lawn mowing

                    c.     Tree and shrub pruning

                    d.     Watering

                    e.    Keeping exterior lighting and mechanical facilities in working
                    order

                    f.     Keeping lawn and garden areas alive, free of weeds and attractive

                    g.     Keeping driveways in good repair

                    h.     Complying with all government health and policy requirements

                    i.     Repair of exterior damage to improvements

             Section 3.18 Enforcement. If, in the opinion of the Board of Directors or the
             Committee any such Owner or occupant (including lessees) has failed to
             comply with any of the foregoing restrictions or has failed in any of the
             foregoing duties or responsibilities, then the Committee or the Association
             shall deliver to such Owner or occupant (including lessees) written notice of
             such failure and such Owner or occupant (including lessees) must within ten
             (10) days from and after delivery of such notice, comply with the restrictions
             and/or perform the care and maintenance required. Should any such Owner
             or occupant (including lessees) fail to fulfill this duty and responsibility
             within such period, then the Committee, or the Association, or their
             designated agents are hereby authorized to enter onto the premises and
             correct such violations and perform such care and maintenance as necessary
             without any liability for damages for wrongful entry, trespass or otherwise to
             any person. The Owners and occupants (including lessees) of any Tract on
             which such work is performed shall promptly reimburse the Committee or the
             Association for such cost. If such Owner or occupant (including lessees) shall
             fail to reimburse the Committee or the Association within 30 Days from and
             after delivery by the Association of an invoice setting forth the costs incurred
             by the association for such work, then said indebtedness shall be a debt of the
             Owner and occupant (including lessees) jointly and severally.


                                        ARTICLE IV
                             ARCHITECTURAL CONTROL COMMITTEE

             Section 4.01 Basic Control.

                    a.    No building or other improvements of any character shall be
                    erected or placed, or the erection or placing thereof commenced or
                    changes made in the design or exterior appearance thereof (excluding,
                    without limitation, painting, staining or siding), or any addition or
                    exterior alteration made thereto after original construction, or
                    demolition or destruction by voluntary action made thereto after
                    original construction, on any Tract in the Subdivision until the
                    obtaining of the necessary approval (as hereinafter provided) from the
                    Committee, and Denton County, of the construction plans and
                    specifications for the construction or alteration of such improvements or
                    demolition or destruction of existing improvements by voluntary action.

                                                      9
                                                   07/11/95
                                                                                                452
ClibPDF - www.fastio.com
                    b.     Each application made to the Committee, or to the Developer
                    under Section 4.02. below shall be accompanied by three sets of plans
                    and specifications for all proposed construction (initial or alteration) to
                    be done on such Tract, including plot plans showing location on the
                    Tract.    Upon receipt, the Architectural Control Committee shall
                    forward one set of the plans and specifications to the Developer.

             Section 4.02 Architectural Control Committee.

                    a.    The authority to grant or withhold architectural control approval
                    as referred to above is initially vested in the Developer; provided,
                    however, the authority of the Developer shall cease and terminate upon
                    the election of the Architectural Control Committee of the Association
                    (sometimes herein referred to as the "Committee"), in which event such
                    authority shall be vested in and exercised by the Committee (as
                    provided in (b) below), hereinafter referred to, except as to plans and
                    specifications and plot plans theretofore submitted to the Developer
                    which shall continue to exercise such authority over all such plans,
                    specifications and plot plans. The term "Committee", as used in this
                    Declaration, shall mean or refer to the Developer until the election of
                    the Architectural Control Committee as provided below.

                    b.     At such time as seventy-five percent (75%) of all of the Tracts in
                    all Sections of the Subdivision are conveyed by Developer (from time to
                    time hereafter referred to as the "Control Transfer Date") the De'!eloper
                    shall cause an instrument transferring control to the Association to be
                    placed of record in the Real Property Records of Denton County, Texas
                    (which instrument shall include the Control Transfer Date).
                    Thereupon, the Association shall elect a committee of three (3)
                    members to be known as the Sunrise Bay at Lake Lewisville
                    Architectural Control Committee. From and after the Control Transfer
                    Date, each member of the Committee must be an Owner of property in
                    some Section of Sunrise Bay at Lake Lewisville Subdivision.
                    Additionally, the Developer shall have the right to discontinue the
                    exercise of architectural control privileges and arrange for the transfer
                    to the Association at any time prior to the Control Transfer Date by
                    filing a statement and instrument to such effect in the Real Property
                    Records of Denton County, Texas.

             Section 4.03 Effect of Inaction. Approval or disapproval as to architectural
             control matters as' set forth in the preceding provisions of this Declaration
             shall be in writing. In the event that the authority exercising the prerogative
             of approval or disapproval (whether the Developer or the Committee) fails to
             approve or disapprove in writing any plans and specifications and plot plans
             received by it in compliance with the preceding provisions within thirty (30)
             days following such submissions, such plans and specifications and plot plan
             shall be deemed approved and the construction of any such building and other
             improvements may be commenced and proceeded with in compliance with all
             such plans and specifications and plot plan and all of the other terms and
             provisions hereof.

             Section 4.04 Effect of Approval. The granting of the aforesaid approval
             (whether in writing or by lapse of time) shall constitute only an expression of
             opinion by the Committee that the terms and provisions hereof shall be
             complied with if the building and/or other improvements are erected in
             accordance with said plans and specifications and plot plan; and such
             approval shall not constitute any nature of waiver or estoppel either as to the
             persons expressing such approval or any other person in the event that such
                                                      10
                                                   01111195
                                                                                                  453
ClibPDF - www.fastio.com
            building and/or improvements are not constructed in accordance with such
            plans and specifications and plot plan, but, nevertheless, fail to comply with
            the provisions hereof. Further, no person exercising any prerogative of
            approval of disapproval shall incur any liability by reasons of the good faith
            exercise thereof.

            Section 4.05 Variance. The Developer and the Committee, and Denton
            County, may authorize variances from compliance with any of the provisions
            of this Declaration or minimum acceptable construction standards or
            regulations and requirements as promulgated from time to time by the
            Developer and the committee when circumstances such as topography,
            natural obstructions, Tract configuration, Tract size, hardship, aesthetic or
            environmental considerations may require a variance. The Developer, the
            Committee, and Denton County, reserve the right to grant variances as to
            building set-back lines, minimum square footage of the residence and other
            items. Such variances must be evidenced in writing and shall become
            effective when signed by the Developer or by at least a majority of the
            members of the Committee. If any such variances are granted, no violation of
            the provisions of this Declaration shall be deemed to have occurred with
            respect to the matter for which the variance is granted; provided, however,
            that the granting of a variance shall not operate to waive any of the
            provisions of this Declaration for any purpose except as to the particular
            property and particular provisions hereof covered by the variance, nor shall
            the granting of any variance by the Developer or the Committee, effect in any
            way the Owner's obligation to comply with all governmental laws and Denton
            County regulations affecting the property concerned and the Plat.


                                        ARTICLEV
                              SUNRISE BAY AT LAKE LEWISVILLE
                              PROPERTY OWNERS ASSOCIATION

             Section 5.01 Membership. Every person or entity who is a record Owner of
             any Tract which is subject to the Maintenance charge (or could be following
             the withdrawal of an exemption therefrom) and other assessments provided
             herein, including contract sellers, shall be a "Member" of the Association.
             The foregoing is not intended to include persons or entities who hold an
             interest merely as security for the performance of an obligation or those
             having only an interest in the mineral estate. Owners shall have one
             membership for each Tract owned by such Member. Memberships shall be
             appurtenant to and may not be separated from the ownership of the Tracts.
             Regardless of the number of persons who may own a Tract (such as husband
             and wife, or joint tenants, etc.) there shall be but one membership for each
             Tract. Additionally, the Directors of the Association must be Members of the
             Association (as more particularly described in the By-laws). Ownership of the
             Tracts shall be the sole qualification for membership. The voting rights of the
             Members are set forth in the Bylaws of the Association.

             Section 5.02 Non-Profit Corporation. Sunrise Bay at Lake Lewisville
             Property Owners Association, Inc., a non-profit corporation, has been (or will
             be) organized and it shall be governed by the Articles of Incorporation and
             Bylaws of said Association; and all duties, obligations, benefits, liens and
             rights hereunder in favor of the Association shall vest in said corporation.

             Section 5.03 Bylaws. The Association has adopted or may adopt whatever
             Bylaws it may choose to govern the organization or operation of the
             Subdivision and the use and enjoyment of the Tracts and Common Areas,

                                                    11
                                                 07/11/95
                                                                                               454
ClibPDF - www.fastio.com
        . '
              provided that the same are not in conflict with the terms and provisions
              hereof.

              Section 5.04 Owner's Right of Enjoyment. Every Owner shall have a
              beneficial interest of use and enjoyment in and to the Common Areas and
              such right shall be appurtenant to and shall pass with the title to every
              assessed Tract, subject to the following provisions:

                    a.    The right of the Association, with respect to the Common Areas,
                    to limit the number of guests of Owners;

                    b.    The right of the Association to charge reasonable admission and
                    other fees for the use of any facility situated upon the Common Areas;

                    c.    The right of the Association, in accordance with its Articles and
                    Bylaws (and until seventy-five percent (75%) of all Tracts in the
                    Subdivision are sold, subject to the prior written approval of the
                    Developer), to (i) borrow money for the purpose of improving and
                    maintaining the Common Areas and facilities (including borrowing
                    from the Developer or any entity affiliated with the Developer) and (ii)
                    mortgage said property, however, the rights of such mortgagee of said
                    property shall be subordinate to the rights of the Owners hereunder;

                    d.     The right of the Association to suspend the Member's voting
                    rights and the Member's and "Related Users" (as hereinafter defined)
                    right to use any recreational facilities within the Common Areas during
                    any period in which the Maintenance Charge or any assessment
                    against his Tract remains unpaid;

                    e.    The right of the Association to suspend the Member's voting
                    rights and the Member's and Related Users' right to use any
                    recreational facilities within the Common Area, after notice and
                    hearing by the Board of Directors, for the infraction or violation by such
                    Member or Related Users of this Declaration or the "Rules and
                    Regulations", as hereinafter defined, which suspension shall continue
                    for the duration of such infraction or violation, plus a period not to
                    exceed sixty (60) days following the cessation or curing of such
                    infraction or violation.


                                            ARTICLE VI
                                        MAINTENANCE FUND

              Section 6.01 Maintenance Fund Obligation. Each Owner of a Tract by
              acceptance of a deed therefore, whether or not it shall be expressed in any
              such deed or other conveyance, is deemed to covenant and agrees to pay to the
              Association a monthly maintenance charge (the "Maintenance Charge"), and
              any other assessments or charges hereby levied. The Maintenance Charge
              and any other assessments or charges hereby levied, together with such
              interest thereon and costs of collection thereof, as hereinafter provided, shall
              be a charge on the Tracts and shall be a continuing lien upon the property
              against which each such Maintenance Charge and other charges and
              assessments are made.

              Section 6.02 Basis of the Maintenance Charge.

                    a.    The Maintenance Charge referred to shall be used to create a
                    fund to be known as the "Maintenance Fund", which shall be used as
                                                     12
                                                  07/11/95
                                                                                                 455
ClibPDF - www.fastio.com
                   herein provided; and each such Maintenance Charge (except as
                   otherwise hereinafter provided) shall be paid by the Owner of each
                   Tract to the Association. The Maintenance Charge for the year of
                   purchase shall be pro-rated at closing and then shall be paid annually,
                   in advance, on or before the first day of the first month of each calendar
                   year. Provided, however, that if an Owner owns more than one Tract in
                   the Subdivision, such Owner shall pay only twice the assessment of one
                   (1) Tract no matter how many Tracts are owned. In the event an Owner
                   obtains consent from the Committee for a Composite Building site
                   pursuant to Section 3.02 hereof, such Composite Building Site shall, for
                   this purpose, be considered one Tract beginning upon the completion of
                   the improvements thereon.

                   b.    Any Maintenance Charge not paid within thirty (30) days after
                   the due date shall bear interest from the due date at the lesser of (i) the
                   rate of eighteen percent (18%) per annum or (ii) the maximum rate
                   permitted by law. The Association may bring an action at law against
                   the Owner personally obligated to pay the same, or foreclose the
                   hereinafter described lien against the Owner's Tract. No Owner may
                   waive or otherwise escape liability for the Maintenance Charge by non-
                   use of any Common Areas or recreational facilities available for use by
                   Owners of the Subdivision or by the abandonment of his Tract.

                   c.    The exact amount of the Maintenance Charge applicable to each
                   Tract will be determined by the Developer. All other matters relating
                   to the Maintenance Charge and the collection, expenditures and
                   administration of the Maintenance Fund shall be determined by the
                   Developer or the Board of Directors of the Association, subject to
                   contrary provisions hereof.

                   d.   The Association, from and after the Control Transfer Date, shall
                   have the further right at any time, with a majority vote of all
                   Association members, to adjust or alter said Maintenance Charge from
                   year to year as it deems proper to meet the reasonable operation
                   expenses and reserve requirements of the Association in order for the
                   Association to carry out its duties hereunder.

            Section 6.03 Creation of Lien and Personal Obligation. In order to secure
            the payment of the Maintenance Charge, and other charges and assessments
            hereby levied, each Owner of a Tract in the Subdivision, by such party's
            acceptance of a deed thereto, hereby grants to the Association a contractual
            lien on such Tract which may be foreclosed on by non- judicial foreclosure and
            pursuant to the provisions of Section 51.002 of the Texas Property Code (and
            any successor statute); and each such Owner hereby expressly grants the
            Association a power of sale in connection therewith. The Association shall,
            whenever it proceeds with non-judicial foreclosure pursuant to the provisions
            of said Section 51.002 of the Texas Property Code and said power of sale,
            designate in writing a Trustee to post or cause to be posted all required
            notices of such foreclosure sale and to conduct such foreclosure sale. The
            Trustee may be changed at any time and from time to time by the Association
            by means of written instrument executed by the President or any Vice-
            President of the Association and filed for record in the Real Property Records
            of Denton County, Texas. In the event that the Association has determined to
            non-judicially foreclose the lien provided herein pursuant to the provisions of
            said Section 51.002 of the Texas Property Code and to exercise the power of
            sale hereby granted, the Association, or the Association's agent, shall give
            notice of foreclosure sale as provided by the Texas Property Code as then
            amended. Upon request by the Association, Trustee shall give any further
                                                     13
                                                  07/11/95
                                                                                                 456
ClibPDF - www.fastio.com
             notice of foreclosure sale as may be required by the Texas Property Code as
             then amended, and shall convey such Tract to the highest bidder for cash by
             General Warranty Deed. Out of the proceeds of such sale, if any, there shall
             first be paid all expenses incurred by the Association in connection with such
             default, including reasonable attorney's fees and a reasonable trustee's fee;
             second, from such proceeds there shall be paid to the Association an amount
             equal to the amount in default; and third, the remaining balance shall be paid
             to such Owner. Following any such foreclosure, each occupant of any such
             Tract foreclosed on and each occupant of any improvements thereon shall be
             deemed to be a tenant at sufferance and may be removed from possession by
             any and all lawful means, including a judgment for possession in an action of
             forcible detainer and the issuance of a writ of restitution thereunder.

             In the event of non-payment by any Owner of any Maintenance Charge or
             other charge or assessment levied hereunder, the Association may, in
             addition to foreclosing the lien hereby retained, and exercising the remedies
             provided herein, upon ten (10) days prior written notice thereof to such
             nonpaying Owner, exercise all other rights and remedies available at law or
             in equity.

             It is the intent of the prov1s10ns of this Section 6.03 to comply with the
             provisions of said Section 51.002 of the Texas Property Code relating to non-
             judicial sales by power of sale and, in the event of the amendment of said
             Section 51.002 of the Texas Property code hereafter, the President or any
             Vice-President of the Association, acting without joinder of any other Owner
             or mortgagee or other person may, by amendment to this Declaration filed in
             the Real Property Records of Denton County, Texas, amend the provisions
             hereof so as to comply with said amendments to Section 51.002 of the Texas
             Property Code.

             Section 6.04 Notice of Lien. In addition to the right of the Association to
             enforce the Maintenance Charge or other charge or assessment levied
             hereunder, the Association may file a claim or lien against the Tract of the
             delinquent Owner by recording a notice ("Notice of Lien") setting forth:

                    a.     The amount of the claim of delinquency,

                    b.     The interest thereon,

                    c.     The costs of collection which have accrued thereon,

                    d.   The legal description and Street address of the Tract against
                    which the lien is claimed and

                    e.     The name of the Owner thereof.

                    Such Notice of Lien shall be signed and acknowledged by an officer of
                    the Association or other duly authorized agent of the Association. The
                    lien shall continue until the amounts secured thereby and all
                    subsequently accruing amounts are fully paid or otherwise satisfied.
                    When all amounts claimed under the Notice of Lien and all other costs
                    and assessments which may have accrued subsequent to the filing of
                    the Notice of Lien have been fully paid or satisfied, the Association
                    shall execute and record a notice releasing the lien upon payment by
                    the Owner of a reasonable fee as fixed by the Board of Directors to cover
                    the preparation and recordation of such release of lien instrument.


                                                      14
                                                   07/11/95
                                                                                                457
ClibPDF - www.fastio.com
             Section 6.05 Liens Subordinate to Mortgages. The lien described in this
             Article VI shall be deemed subordinate to a first lien or other liens of any
             bank, insurance company, savings and loan Association, university, pension
             and profit sharing trusts or plans, or any other third party lender, including
             Developer, which may have heretofore or may hereafter lend money in good
             faith for the purchase or improvement of any Tract and any renewal,
             extension, rearrangement or refinancing thereof. Each such mortgagee of a
             mortgage encumbering a Tract who obtains title to such Tract pursuant to the
             remedies provided in the deed of trust or mortgage or by judicial foreclosure
             shall take title to the Tract free and clear of any claims for unpaid
             Maintenance Charges or other charges of assessments against such Tract
             which accrued prior to the time such holder acquired title to such Tract. No
             such sale or transfer shall relieve such holder from liability for any
             Maintenance Charge or other charges or assessments thereafter becoming
             due or from the lien thereof. Any other sale or transfer of a Tract shall not
             affect the Association's lien for Maintenance Charges or other charges or
             assessments. The Association shall make a good faith effort to give each such
             mortgagee sixty (60) days advance written notice of the Association's
             proposed foreclosure of the lien described in Section 6.01 hereof, which notice
             shall be sent to the nearest office of such mortgagee by prepaid United States
             registered or Certified mail, return receipt requested, and shall contain a
             statement of delinquent Maintenance Charges or other charges or
             assessments upon which the proposed action is based; provided, however,
             that the Association's failure to give such notice shall not impair or invalidate
             any foreclosure conducted by the Association pursuant to the provisions of
             this Article VI.

             Section 6.06 Purpose of the Maintenance Charge. The Maintenance Charge
             levied by the Developer or the Association shall be used exclusively for the
             purpose of promoting the recreation, health, safety, and welfare of the
             Owners of the Subdivision and other portions of the Annexable Area which
             hereafter may become subject to the jurisdiction of the Association. In
             particular, the Maintenance Charge shall be used for any improvement or
             services in furtherance of these purposes and the performance of the
             Association's duties described in Article VIII, including the maintenance of
             any Common Areas, any Drainage Easements and the establishment and
             maintenance of a reserve fund for maintenance of any Common Areas. The
             Maintenance Fund may be expended by the Developer or the Association for
             any purposes which, in the judgment of the Association, will tend to maintain
             the property values in the Subdivision, including, but not limited to,
             providing funds for the actual cost to the Association of all taxes, insurance,
             repairs, energy charges, replacement and maintenance of the Common Area
             as may from time to time be authorized by the Association. Except for the
             Association's use of the Maintenance Charge to perform its duties described
             in this Declaration and in the Bylaws, the use of the Maintenance Charge for
             any of these purposes is permissive and not mandatory. It is understood that
             the judgment of the Association as to the expenditure of said funds shall be
             final and conclusive so long as such judgment is exercised in good faith.

             Section 6.07 Exempt Property. The following property subject to this
             Declaration shall be exempt from the Maintenance Charge and all other
             charges and assessments created herein:

                    a.   All properties dedicated to and accepted by a local public
                    authority;

                    b.     The Common Area and;

                                                     15
                                                  07/11/95
                                                                                                 458
ClibPDF - www.fastio.com
                    c.    All properties owned by a charitable or nonprofit organization
                    exempt from taxation by the laws of the State of Texas; however, no
                    land or improvements devoted to Dwelling use shall be exempt from
                    said Maintenance Charge.

             Section 6.08 Handling of Maintenance Charges. The collection and
             management of the Maintenance Charge or other charge or assessment levied
             hereunder, shall be performed by the Developer until the Control Transfer
             Date, at which time the Developer shall deliver to the Association all funds on
             hand together with all books and records of receipt and disbursements. The
             Developer and, upon transfer, the Association, shall maintain separate
             special accounts for these funds, and Owners shall be provided, at least
             annually, information on the Maintenance Fund.


                                        ARTICLE VII
                           DEVELOPER'S RIGHTS AND RESERVATIONS

             Section 7.01 Period of Developer's Rights and Reservations. Developer shall
             have, retain and reserve certain rights as hereinafter set forth with respect to
             the Association and the Common Area from the date hereof, until the earlier
             to occur of

                    a.     The Control Transfer date or

                    b.   Developer's written notice to the Association of Developer's
                    termination of the rights described in Article VII hereof.

             The rights and reservations hereinafter set forth shall be deemed excepted
             and reserved in each conveyance of a Tract by Developer to an Owner
             whether or not specifically stated therein and in each deed or other
             instrument by which any property within the Common Area is conveyed by
             Developer. The rights, reservations and easements hereafter set forth shall
             be prior and superior to any other provisions of this Declaration and may not,
             without Developer's prior written consent, be modified, amended, rescinded or
             affected by any amendment of this Declaration. Developer's consent to any
             one such amendment shall not be construed as a consent to any other or
             subsequent amendment.

             Section 7.02 Right to Construct Additional Improvements in Common Area.
             Developer shall have and hereby reserves the right (without the consent of
             any other Owner), but shall not be obligated, to construct additional
             improvements within the Common Area at any time and from time to time in
             accordance with this Declaration for the improvement and enhancement
             thereof and for the benefit of the Association and Owners, so long as such
             construction does not directly result in the increase of such Maintenance
             Charge. Developer shall, upon the Control Transfer Date, convey or transfer
             such improvements to the Association and the Association shall be obligated
             to accept title to, care for and maintain the same as elsewhere provided in
             this Declaration.

             Section 7.03 Developer's Rights to Use Common Areas in Promotion and
             Marketing of the Property. Developer shall have and hereby reserves the
             right to reasonable use of the Common Area and of services offered by the
             Association in connection with the promotion and marketing of land within
             the boundaries of the Subdivision. Without limiting the generality of the
             foregoing, Developer may erect and maintain on any part of the Common
             Area such signs, temporary buildings and other structures as Developer may
                                                     16
                                                  07111195
                                                                                                459
ClibPDF - www.fastio.com
             reasonably deem necessary or proper in connection with the promotion,
             development and marketing of land within the Property; may use vehicles
             and equipment within the Common Area for promotional purposes; and may
             permit prospective purchasers of property within the boundaries of the
             Property, who are not Owners or Members of the Association, to use the
             Common Area at reasonable times and in reasonable numbers; and may refer
             to the services offered by the Association in connection with the development,
             promotion and marketing of the Property.

             Section 7.04 Developer's Rights to Grant and Create Easements. Developer
             shall have and hereby reserves the right, without the consent of any other
             Owner or the Association, to grant or create temporary or permanent
             easements, for access, utilities, pipeline easement, cable television systems,
             communication and security systems, drainage, water and other purposes
             incidental to development, sale, operation and maintenance of the
             Subdivision, located in, on, under, over and across;

                    a.     The Tracts or other property owned by Developer,

                    b.     The Common Area, and

                    c.     Existing utility easements

             Developer also reserves the right, without the consent of any other Owner or
             the Association, to grant or create temporary or permanent easements for
             access over and across the streets and roads within the Subdivision.

             Section 7.05 Developer's Rights to Convey Additional Common Area to the
             Association. Developer shall have and hereby reserves the right, but shall
             not be obligated to, convey additional real property and improvements
             thereon, if any, to the Association as Common Area at any time and from time
             to time in accordance with this Declaration, without the consent of any other
             Owner or the Association.

             Section 7.06 Annexation of Annexable Area. Additional residential property
             and common areas outside of the Subdivision including, without limitation,
             the Annexable Area, may, at any time and from time to time, be annexed by
             the Developer into the real property which becomes subject to the jurisdiction
             and benefit of the Association, without the consent of the Owners or any other
             party; provided, however, such additional residential property may be made
             subject to the jurisdiction of the Association, shall be entitled to the use and
             benefit of all Common Areas that are or may become subject to the
             jurisdiction of the Association, provided that such annexed property is
             impressed with and subject to at least the Maintenance Charge imposed
             hereby.



                                        ARTICLE VIII
                         DUTIES AND POWERS OF THE PROPERTY OWNERS
                                       ASSOCIATION

             Section 8.01 General Duties and Powers of the Association. The Association
             has been formed to further the common interest of the Members. The
             Association, acting through the Board of Directors or though persons to whom
             the Board of Directors has delegated such powers (and subject to the
             provisions of the Bylaws), shall have the duties and powers hereinafter set
             forth and, in general, the power to do anything that may be necessary or
                                                     17
                                                  07/11195
                                                                                                460
ClibPDF - www.fastio.com
             desirable to further the common interest of the members, to maintain,
             improve and enhance the Common Areas and to improve and enhance the
             attractiveness, desirability and safety of the Subdivision. The Association
             shall have the authority to act as the agent to enter into any and all contracts
             on behalf of the Members in order to carry out the duties, powers and
             obligations of the Association as set forth in this Declaration.

             Section 8.02 Duty to Accept the Property and Facilities Transferred by
             Developer. The Association shall accept title to any property, including any
             improvements thereon and personal property transferred to the Association
             by Developer, and equipment related thereto, together with the responsibility
             to perform any and all administrative functions and recreation functions
             associated therewith (collectively herein referred to as "Functions"), provided
             that such property and Functions are not inconsistent with the terms of this
             Declaration. Property interests transferred to the Association by Developer
             may include fee simple title, easements, leasehold interests and licenses to
             use such property. Any property or interest in property transferred to the
             Association by Developer shall, except to the extend otherwise specifically
             approved by resolution of the Board of Directors, be transferred to the
             Association free and clear of all liens and mortgages (other than the lien for
             property taxes and assessments not then due and payable), but shall be
             subject to the terms of this Declaration, the terms of any declaration of
             covenants, conditions and restrictions annexing such property to the Common
             Area, and all easements, covenants, conditions, restrictions and equitable
             servitude or other encumbrances which do not materially affect the Owners
             authorized to use such property. Except as otherwise specifically approved by
             resolution of the Board of Directors, no property or interest in property
             transferred t.o the Association by the Developer shall impose upon the
             Association any obligation to make monetary payments to Developer or any
             affiliate of Developer including, but not limited to, any purchase price, rent,
             charge or fee. The property or interest in property transferred to the
             Association by Developer shall not impose any unreasonable or special
             burdens of ownership of property, including the management maintenance,
             replacement and operation thereof.

             Section 8.03 Duty to Manage and Care for the Common Area. The
             Association shall manage, operate, care for, maintain and repair all Common
             Areas and keep the same in a safe, attractive and desirable condition for the
             use and enjoyment of the Members. The duty to operate, manage and
             maintain the Common Areas shall include, but not be limited to the following:
             establishment, operation and maintenance of a security system, if any, for the
             Subdivision; management, maintenance, repair and upkeep of the
             Subdivision entrances and other Common Areas.

             Section 8.04 Other Insurance Bonds. The Association shall obtain such
             insurance as may be required by law, including workmen's compensation
             insurance, and shall have the power to obtain such other insurance and such
             fidelity, indemnity or other bonds as the Association shall deem necessary or
             desirable.

             Section 8.05 Duty to Prepare Budgets. The Association shall prepare
             budgets for the Association, which budgets shall include a reserve fund for
             the maintenance of all Common Areas.

             Section 8.06 Duty to Levy and Collect the Maintenance Charge. The
             Association shall levy, collect and enforce the Maintenance Charge and other
             charges and assessments as elsewhere provided in this Declaration.

                                                    18
                                                 07/11/95
                                                                                                461
ClibPDF - www.fastio.com
             Section 8.07 Duty to Provide Annual Review. The Association shall provide
             for an annual unaudited independent review of the accounts of the
             Association. Copies of the review shall be made available to any Member who
             requests a copy of the same upon payment by such Member of the reasonable
             cost of copying the same.

             Section 8.08       Duties with Respect to Architectural Approvals. The
             Association shall perform functions to assist the Committee as elsewhere
             provided in Article IV of this Declaration.

             Section 8.09 Power to Acquire Property and Construct Improvements. The
             Association may acquire property or an interest in property (including leases)
             for the common benefit of Owners including improvements and personal
             property. The Association may construct improvements on the Common
             Areas and may demolish existing improvements.

             Section 8.10 Power to Adopt Rules and Regulations. The Association may
             adopt, amend, repeal and enforce rules and regulations ("Rules and
             Regulations"), fines, levies and enforcement provisions as may be deemed
             necessary or desirable with respect to the interpretation and implementation
             of this Declaration, the operation of the Association, the use and enjoyment of
             the Common Areas, and the use of any other property, facilities or
             improvements owned or operated by the Association.

             Section 8.11 Power to Enforce Restrictions and Rules and Regulations. The
             Association (and any Owner with respect only to the remedies described in (b)
             or (c), below) shall have the power to enforce the provisions of this
             Declaration and the Rules and Regulations and shall take such action as the
             Board of Directors deems necessary or desirable to cause such compliance by
             each Member. Without limiting the generality of the foregoing, the
             Association shall have the power to enforce the provisions of this Declaration
             and of Rules and Regulations of the Association by any one or more of the
             following means:

                    a.    By entry upon any property within the Subdivision after notice
                    and hearing (unless a bona fide emergency exists in which event this
                    right of entry may be exercised without notice, written or oral) to the
                    Owner in such manner as to avoid any unreasonable or unnecessary
                    interference with the lawful possession, use or enjoyment of the
                    improvements situated thereon by the Owner or any other person,
                    without liability by the Association to the Owner thereof, for the
                    purpose of enforcement of this Declaration or the Rules and
                    Regulations;

                    b.     By commencing and maintaining actions and suits to restrain and
                    enjoin any breach or threatened breach of the provisions of this
                    Declaration or the Rules and Regulations;
                    c.     By exclusion, after notice and hearing, of any Member from use of
                    any recreational facilities within the Common Areas during and for up
                    to sixty (60) days following any breach of this Declaration or such Rules
                    and Regulations by such Member, unless the breach is a continuing
                    breach in which case exclusion shall continue for so long as such breach
                    continues;

                    d.   By suspension, after notice and hearing, of the voting rights of a
                    Member during and for up to sixty (60) days following any breach by
                    such Member of a provision of this Declaration or such Rules and

                                                    19
                                                 07/11/95
                                                                                                462
ClibPDF - www.fastio.com
                    Regulations, unless the breach is a continuing breach in which case
                    such suspension shall continue for so long as such breach continues;

                    e.    By levying and collecting, after notice and hearing, an assessment
                    against any Member for breach of this Declaration or such Rules and
                    Regulations by such Member which assessment reimbursed the
                    Association for the costs incurred by the Association in connection with
                    such breach;

                    f.     By levying and collecting, after notice and hearing, reasonable
                    and uniformly applied fines and penalties, established in advance in the
                    Rules and Regulations of the Association, from any Member for breach
                    of this Declaration or such Rules and Regulations by such Member; and

                    g.    By taking action itself to cure or abate such violation and to
                    charge the expenses thereof, if any, to such violating Members, plus
                    attorney's fees incurred by the Association with respect to exercising
                    such remedy.

             Before the Board may invoke the remedies provided above, it shall give
             registered notice of such alleged violation to Owner, and shall afford the
             Owner a hearing. If, after the hearing, a violation is found to exist, the
             Board's right to proceed with the listed remedies shall become absolute. Each
             day a violation continues shall be deemed a separate violation. Failure of the
             Association, the Developer, or of any Owner to take any action upon any
             breach or default with respect to any of the foregoing violations shall not be
             deemed a waiver of their right to take enforcement action thereafter or upon
             a subsequent breach or default.

             Section 8.12 Power to Grant Easements. In addition to any blanket
             easements described in this Declaration, the Association shall have the power
             to grant access, utility, drainage, water facility and other such easements in,
             on, over or under the Common Area.


                                           ARTICLE IX
                                       GENERAL PROVISIONS

             Section 9.0l Term. The provisions hereof shall run with all property in
             Section One and shall be binding upon all Owners and all persons claiming
             under them for a period of forty (40) years from the date this Declaration is
             recorded, after which time said Declaration shall be automatically extended
             for successive periods of ten (10) years each, unless an instrument, signed by
             Owners (including Developer) who are entitled to cast not less than two-
             thirds (2/3rds) of the votes of all the Owners has been recorded agreeing to
             amend or change, in whole or in part, this Declaration.

             Section 9.02 Amendments. This Declaration may be amended or changed,
             in whole or in part, at any time by the written agreement or signed ballot of
             Owners (including the Developer) entitled to cast not less than two-thirds
             (2/3rds) of the votes of all of the Owners. If the Declaration is amended by a
             written instrument signed by those Owners entitled to cast not less than two-
             thirds (2/3rds) of all of the votes of the Owners of the Association, such
             amendment must be approved by said Owners within three hundred sixty-
             five (365) days of the date the first Owner executes such amendment. The
             date an Owner's signature is acknowledged shall constitute prima facie
             evidence of the date of execution of said amendment by such Owner. Those
             Members (Owners, including the Developer) entitled to cast not less than two-
                                                    20
                                                 07/11/95
                                                                                               463
ClibPDF - www.fastio.com
          .•
               thirds (2/3rds) of all of the votes of the Members of the Association may also
               vote to amend this Declaration, in person, or by proxy, at a meeting of the
               Members (Owners, including the Declarant) duly called for such purpose,
               written notice of which shall be given to all Owners at least ten (10) days and
               not more than sixty (60) days in advance and shall set forth the purpose of
               such meeting. Notwithstanding any provision contained in the Bylaws to the
               contrary, a quorum, for purposes of such meeting, shall consist of Members
               (in person or by proxy) not less than seventy percent (70%) of all of the votes
               of the Members entitled to be cast. Any such amendment shall become
               effective when an instrument is filed for record in the Real Property Records
               of Denton County, Texas, accompanied by a certificate, signed by a majority
               of the Board of Directors, stating that the required number of Members
               (Owners, including the Developer) executed the instrument amending this
               Declaration or cast a written vote, in person or by proxy, in favor of said
               amendment at the meeting called for such purpose. Copies of the written
               ballots pertaining to such amendment shall be retained by the Association for
               a period of not less than three (3) years after the date of filing of the
               amendment or termination.

               Section 9.03 Amendments by the Developer. The Developer shall have and
               reserves the right at any time and from time to time prior to the Control
               Transfer Date, without the joinder or consent of any Owner or other party, to
               amend this Declaration by an instrument in writing duly signed,
               acknowledged, and filed for record for the purpose of correcting any
               typographical or grammatical error, oversight, ambiguity or inconsistency
               appearing herein, provided that any such amendment shall be consistent with
               and in furtherance of the general plan and scheme of development as
               evidenced by this Declaration and shall not impair or adversely affect the
               vested property or other rights of any Owner or his mortgagee. Additionally,
               Developer shall have and reserves the right at any time and from time to time
               prior to the Control Transfer Date, without the joinder or consent of any
               Owner of other party, to amend this Declaration by an instrument in writing
               duly signed, acknowledged and filed for record for the purpose of permitting
               the Owners to enjoy the benefits from technological advances, such as
               security, communications or energy-related devices or equipment which did
               not exist or were not in common use in residential subdivisions at the time
               this Declaration was adopted. Likewise, the Developer shall have and
               reserves the right at any time and from time to time prior to the control
               Transfer Date, without the joinder or consent of any Owner or other party, to
               amend this Declaration by an instrument in writing duly signed,
               acknowledged and filed for record for the purpose of prohibiting the use of any
               device or apparatus developed and/or available for residential use following
               the date of this Declaration if the use of such device or apparatus will
               adversely affect the Association or will adversely affect the property values
               within the Subdivision.

               Section 9.04 Severability. Each of the provisions of this Declaration shall be
               deemed independent and severable and the invalidity or un-enforceability or
               partial invalidity or partial un-enforceability of any provision or portion
               hereof shall not affect the validity or enforceability of any other provision.

               Section 9.05 Liberal Interpretation. The provisions of this Declaration shall
               be liberally construed as a whole to effectuate the purpose of this Declaration.

               Section 9.06 Successors and Assigns. The provisions hereof shall be binding
               upon and inure to the benefit of the Owners, the Developer and the
               Association, and their respective heirs, legal representatives, executors,
               administrators, successors and assigns.
                                                      21
                                                   07/11/95
                                                                                                  464
ClibPDF - www.fastio.com
          ••


               Section 9.07 Effect of Violations on Mortgages. No violation of the
               provisions herein contained, or any portion thereof, shall affect the lien of any
               mortgage or deed of trust presently or hereafter placed of record or otherwise
               affect the rights of the mortgagee under any such mortgage, the holder of any
               such lien or beneficiary of any such deed of trust; and any such mortgage, lien
               or deed of trust may, nevertheless, be enforced in accordance with its terms,
               subject, nevertheless, to the provisions herein contained.

               Section 9.08 Terminology. All personal pronouns used in this Declaration
               and all exhibits attached hereto, whether used in the masculine, feminine or
               neuter gender, shall include all other genders; the singular shall include the
               plural and vice versa. Title of Articles and Sections are for convenience only
               and neither limit nor amplify the provisions of this Declaration itself. The
               terms "herein", "hereof" and similar terms, as used in this instrument, refer
               to the entire agreement and are not limited to referring only to the specific
               paragraph, section or article in which such terms appear. All references in
               this Declaration to Exhibits shall refer to the Exhibits attached hereto.

               IN WITNESS WHEREOF, the l!l\dersigned, be" gt e Developer herejJJ., has
               hereunto set its hand of this !~ day of _ _!L.!..~,A----• 19$
               ,,..
               ~~TH
               MARCUS SMIT

               STATE OFT XAS "
               COUNTY OF DENTON "




                                                                      REBECCA A. HEARN
                                                                     MY COMMISSION EXPIRES
                                                                         A!JHI 7, 1897




                                                      22
                                                   07111195
                                                                                                   465
ClibPDF - www.fastio.com
              ClibPDF - www.fastio.com
                           I




 Filed for Record in:
DENTON COUNTY TX
HONORABLE TIM'HODGES/COUNTY
CLERK
    On Aug 02 1995
      At 9:04am
Doc/Nu11 1 95-R0045795
Doc/Type •         RST
Recorij1ng:      47.00
Doc/Mgmt :        6.00
Receipt ti:      21161
 Deputy - CASSY
                               466
Exhibit 35




             467
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certi fy, in the performance of the functions of my office, that the attached instruments are full ,
trne and correct copies of Denton County Permit Number 2014-0 .123. The same appear of record in my office
and said documents are the official records from the public office of the Public Works Department of Denton
County, Texas, and are kept in said office.

       I further certify that l am the Director of Public Works for Denton County, Texas, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       In witness whereof I have herelmto set my hand this I st day of Apri l, 2014.




                                              Denton Co unty
                                              State of Texas




                                                                                                               468
                                   AJ>PLICA Tl ON fOR DEVELOPMENT PERMIT (ADP) (02/10)                                                                          JAN 2 2 2014
                                                           Denton Couury Flood Damage Pre vention Ord inance
                                                              Planning Department, Denton County, Texas

  PART A-APPLICANT INFOR~                                                              RESIDENTIAL PERl\'llT                        Cl COMMERCIAL PERMIT
            FirstName:                ~ ~
            Last Name:                      ,       v~                                ,.
         .     Addrc~:             "ZS~~                              JC, . J.11~.-,(/
       C ity. State. Zip:          ~ 1 , 1,,$~
  PART B - PROPERTY                     IN~ORMATTON
            OCAD·R' #;                  I q: d- l:,5             J                                     Lnnd Area (Acres):
    Own er's First Nnmc:                                                                                Owner's Address:
     Owner's Last Naml!: - - - - - - - - - - - - - - - Owner ·~ C'. ty, S tate , Zip:

             DI:" Prof>'Sc.iis~ort, of n S~dlvision: t                                 -or-                   0 P r operty is part of s n Abstrac t:
             Nam.:                   C• Sc..        lSs 'j       @   ~ lt-t    kc.vlsv; J f~                  Number· ----------------~
                                                                                                              Name :
             Phas gr~atcr :1oods can and wi ll occur anti fl ood hei gh t~ may be inc1caseJ by mun-made or natunil causes. l.c:s um1~e ·)fa Developmenl
l'c::nnit in :tct:ordancc w ith the !J~nto n C11umy Fiood Darnag;: Prcvcn:il)n UrJ1nitnci.' does not imply thut developmer:t outsith: the ttr::.1~ l•f ,µi;c.id
fl cut! h:uard w11! b~ !rec frum tloodinJ nr llo11d damagc. ls5u.m.:t: uf a ~:m il shall not create li'.lbi lity on th~ part of Denton Count} or o1.ny o ffi ce~
or ~mp loyee u f Denton Lollnty in L1~ n nf i 111pro «~mcnt s shou!:l not be comm cnc~d a! tile ~\Jove locntion 1mt1 l the 0\\TIL!r/Applicnnl is in compliuncc with ull uppli cubl~
n:g1..l<1t!on> rt:i.wrcti ng 1:011dplain management, suhdivisior. pl ~!ll ing, au.I N document.
uni.I thtil the .>l;\le mcn t contained h~re in arnl a11y a1 1ach111~n ls ore tru~ . accurate unll fa crua l.
              Viola tion                                        ay r esult in Applicant being         pros~cutcd unu~r      Tu as   P~na l   Cod                                                                                                                                                                                  EXlllAfT
                                                                                                                                                             [     3960 Spinnaker Run Pointe_ ,,




                                                                                                                                  _,,.,. ----     .......
                                                                                    - - --·
                                                                               LOT R? .      _... , - ..-             ....
                                                                                                                           / 0.=:f-                7                                                                                                                   Snhc!iv;sion
                                                         I                 I            - ..-                         I           y                                  ,,,,,----.. . .,                                                                                   Doumbt)·

                                                                                                                          ...._       d                            . .:.--i        .~·-                                                       "'-, , /
                                                                                                                                                                 · ~4                    ,               ~~                                                              ~
                                                          : -r1_,,,,-/ _,,,,-
                                                         / .:J·R                                                                                            //               -~          :                                                                       '-      fie• Mc
                                       ~
                                                         t~I                                                                                             ,-........_,.-                \    -.x
                                      If')
                                           I     Oii                       ~Od il                                                    ,,     _
                                                                                                                                                s 43020'43" E;83_!9~ &al""'..~ )-~~-~--s;.s;--~:
                                                                                                                                                   ...
                                                                                                                                                   ~ :or-Vfl... • ~-£!'1........-----i - ',     ' '
                              i-t                                                                                     ?."")       ~ _,;:                                          !)l9ilO.   fSllT.                            ' ,                            Tep ot              ,       '                              /
                              z~ !2~ ~I;; ~I-                          I. . . . - - -                            -                              .:---rctUii..-•
                              O                                       ~                                 ----~ ~                                                                                                                      ,                        ban>                    ,              '                       ...,,
                              fl..                                                                                                                                                                                                                                                                                 ~,           ~~
                     ~ ~               :::: f                                                                      •••••••lfl·mO'                                                                                                                         \             Block I                                                '-, -~ ~
                              0::      lt.)                           I                                                                                                                                                                                   I                                                                       ..,
                     ~.                ~             1       I                                                                                                                                                                                            :          l09,0i2 sq. ft.                                                  -"~~ ')O·,,,.
                     ~    0:: ~ r'                                                                            Zone "X"                            -                                                                                      _ _,'                         2.50 acres                                                     ' ~' · a-a;
                     ~ E:J ~                                 /                                               (Unshaded) /             - - ---- - - ?                                                                      - --/ " ' \                                                                                                               '.   522 .
                          <           ~I                              I                                                       (           Zon e   ftAE"                                                                   p'                          537 Linc u                                                                                     ' , Oe•     ·~•
                          Z           ~t=
                                       f-' t--4=-~~~ - \- __ __ _ _ __ _ _ _ Locat~ Field _                                                                                                                                                                                                   _                -         ~:,kof                 _        ~
                          Z          r 1.R.                                       Q'!!!r°:'-~----~----.     :i:-----------------------------                             E
                          -                      '
                                                           l - --N ..!.a:.~~                         c.o               N 38°.., J'36" w 491 89'                                                                                                                                                                                                          --~ F l.R
                         fl..                    '         I ~,ltt  .34°54'1 l" W 295. -77'-- - - - ' van Su ' vision                                                                                                                     k                                   .


                         Y.l                 !                     5                                                                                                 \   / oundvy                                                                                      Lake   Le~~lfc·Resorvoir
                                                                                                  Lot 85
                                             I            I s
                                             I                     I                                                                                                         \
                                                                                                                                                                                                Du=;           02111114
                                                                                                                                                                                                l\.SC 1\"Ct.   PLOT rLAN


                                                                                                        rRO PEHTY OESCRIJ'TION· Lot 84. [)loci: 1 uf Sunrise
                                                                                                        Bay at Lake Lcwmillc. an oddiboo lO lhc Town of Little Elm.
      ,-""""'
         -.--c-..,-_-,_
                     --.._ ---.J-,.-_-   ,_,
                                          -.., -,~
                                                 -,-   ...
                                                   ,,-.-                        _,
                                                                                --,,-. -,.,,.-.-....J   Denton County. Tu;is. =nlmi; to lhc Pl:u thcrmfnx:onlcd                                                                                                                               ..!.. rthur Surveying Co, I
                                                                                                                                                                                                                                                                                              , .,        P - . r lA:ml _.....,,.....
        ~;,.~~~~~1 ~·i:=~·~~-=                                                                          in U hinet L. P~gc 224, Plat Record\ nf Ucntoo Cnunty. Texas.
                                                                                                                                                                                                                                                                                                     L!WCM1U
        ~-m. -        ~ - lfmxi f ..-1 - O                                                                   ·;
                                                             .I.' . ..:l.? ,l f" " . : ' '




                                                 ..
                                                ,.
                                               ~ I
                                                      ':
                                                         /
                                               ."I
                                                             1 1

                                                 , 1\•
                                               /;,
                                                   .#! •
                                             ,~ I ..f '
                                                     I


                                               I :

                                         ~I
                                               i         I

                                                             .
                                                              0




                                        II                               ·.

                                                                                                       I~

                                        I·                                                   .,   .1··..
                                        I .
                                         ~
                                        I~ ;                                                 .,        "·:
                                         . '
                                                                                                  •.
                                                                                                       ,
                                    /


                                I
                               I
                                                                    / )



                                                                                                                   /




,_           AI11\l~
                   HOFF1\'1Al\1N CO!.\IPA..~Y                                                                           PH D                                               -
                                                                                                                                                                           ~
                                                                                                                                                                                          _.. .,,~
                                                                                                                                                                                          -:z

-
      :£:
')-                                                                                                                                                                        ~         >:
      :cl
      ;?'l
      -:;
                  BfZIOS TIESIDENCE                                                                          J'W'i l\UiKI Hmm                          l)Jo ~1NNA1illn       lU.:~ POJ~'J'l~                              HD                       ·•111>\"f':. ' """" ....._        l"'...);.•~ . i'Ntlt'lll   ~


                                                                                                                                                                                                        471
                                                              DENTON COUNTY

                               NOTICE OF RESIDENTIAL CONSTRUCTION                                                 ;t.ot y o /¢-3
                                    IN UNINCORPORATED AREA                                                        Perinit #




    BUILDER/CONTRACTOR INFORMATJON.

    COMPANY NAME:
                                            J        !M
                                    AHJJ ~.f~ Gt~ ~.Cf:Jk
                                                                    /µ_£-.-




    ·~=1~~~1S
                                                                                   TUNG ADDRESS (IF DIFFERENT):




    PHONE   ~ER: tfo!i.;>?f.. ootif{                                             ------.-----------~
                                                                          SURVEY:
                                                                          TRACT:         z
PLANNED DATE TO BEGIN CONS'IRUCTION:                     ->t. .W
                                                               .~-·~_;;J,~~....ttt--;k>-..-·-1.,,=
                                                                                     1          ._ ======================-
RESIDENTIAL CODE TO BE USED IN CONSTRUCTION: (CHECK ONE)
K lINTERNATIONAL RESIDENTIAL CODE - p ublished May I, 2008
[ 1 INTERNATIONAL RESIDENTIAL CODE - applicable in Denton




A




                                                                                                                                   472
                     \: ·
                            ·.        CP1.·..,~ .;C1;            '?U               :.    .- •       •   .. .

                    ,-           ,.     '        •.,

                                             ~ ~ .. P..£9.....2:!.!..;s
                                                                        N    PQ 1~7~ R 0 .4t;J
                                                                              r.
                                                                                                        ,•

                                                                                                                     ,·
                                             ; I                              - ~

                                            iI =1: ; 1111 .. ,, .. ,    ·-
                                                                       . ...... ..-...          .
                                            .... !; .                                           •
                                                            • iiu.,n .... ,               . ·




                                                                                                                                                                                                                  "        -
                                                                                                                             •, J

                                                                                                                                I
                                                                                                                             ...,
                                                                                                                                       '   •

                                                                                                                                               L
                                                                                                                                               u
                                                                                                                                                     t    l ,_-,,

                                                                                                                                                               •
                                                                                                                                                                   I
                                                                                                                                                                   _J
                                                                                                                                               ...       (,.




                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                           J         I
                                                                                                                                                                                                                                               u
                                                                                                                                                                                                                                                     l
        l
                                                                                                                                                                                                                           ...,I               ..      I
        ::
        0

                                                                                                                                                                                                                   .-.                                 I
    """
    .
    ..                                                                                                                                                                                                                                                '·
    (
                                                                                                                                                                                                                                         .-
                                                                                                                                                                        I     n            I       I


                                                                                                                                                                                                       '.L
                                                                                                                                                                                                   I
                                                                                                                                                                                                             u •          ,. -r-
                                                                                                                                                                                                                             }_- _ -"----f(j

                                                                                                                                                                                                                   L      I}
                                                                                                                                                                                                                             11                       ,,..
                                                                                                                                                                                           !:
                                                                                                                                                                                           u
                                                                                                                                                                                                             ·' . ; I~                        ,,~ [ fl
                                                                                                                 /                                                                                                                                   ,,
                                                                                                                                                                                                                                                      I'




                                                                                                                                                                                                       I                       I ~ "'-._              o
                                                                                                    /                                                                                                  I.     -
                                                                                                                                                                                                              u           .~ ;,, ffi>'.:-{,
                                                                                                                                                                                                                                         ~I I >

                                                                                                                                                                                                                                         I     I '




>
I
             :!::
             '-"'
                         AL.AN IIOFil1\'Li\_'\1N C0::\1F1L~'
                             BIZIOS RESIDENCE
                                                                                                                                                PHO                                                               g>
                                                                                                                                                                                                                  00           t;J
                                                                                                                                                                                                                                              -;z
                                                                                                                                                                                                                                              ..,_
                                                                                                                                                                                                                                              w
                                                                                                                                                                                                                                                     "'C
                                                                                                                                                                                                                                                     !,;:'
                                                                                                                                                                                                                                                     :.<
                                                                                                                             PES!iUSKl 1'.10'.IIE Uh.'5lGN
~
             ~                                                                                                                                            f)A l.J.-\i,'I'~S                                       ~                           ~      "'
                                                                                                                                                                                                                                                     p
                            3~)50 SPl NAKER HUN                                                                POll\1TE BD          l'ffUtil?'(t lD)ClltMai                 P A.l.(t'f) r":f . .                  c.a:i


                                                                                                                                                                                                                                                             473
                                                                                                     R1Cl956
                                                                                                                                                    Little El




                                                                                                                            0




                                                                                                                                                     Little El




                                                        SPINNAKER BAY POINT
                                                                                                                       This product is for infonnatlona I purposes
                                                                                                                      and rre y not have be en prepa red for or be
                                                                                                                      surtable for legal, engineering, or surveymg
                                                                                                               N   purposes. It does not represeni an on-11111-iJrou nd
                                                                                                                     6Urvey and repreaenlS only the approximate
                                                        0     115        230                   460                      relatr.e location of property boundaries

                                                        ~~~~iiiiiiiiiiiiiiiiiil~~~~~~Feet                          Oenbn County does not guarantee the correclness
                                                                                                                    or a a:uracy of any features on 1his product and
                                                             http ://gis. den toncou nty.com                       assumes no responsibility m connection lherewfltl
      .,,.· .--:•.;_   ; : ., '" )'..•1   j,   ·~ - :                                                               This product may be revise d a t any lime without
                                                                                                                                 nofificstion t> any user.




474
                                                                                                               I
                                  OH '..il.l.NJO         ~
                                     GU '.!U:-..'.JOJ NllU !l'.'DfV'-!TcHl O!ilit           ~      '-.:!"
.~!Jl''"Hf mri111)1~   l'IS:•tit
                                       ~·LJ~~~l< I I S~lH SC)lZ 1\:-[                       ~ ~
     OHd                           A.NVd i\:"Q) 1\'.NV l·\ Idil 0 I I .\: V' l V            ·n




                                                                                                  ~
                                                                                                  <
                                                                                                  >
                                                                              lr===i'l~
                                                                                                    r=l
                                                                              J,l!illll:O/JIJ:,-fli ~
                                                                                                 : c:-
                                                                                                  ::i



                                                                           -~,,,'';


                                                                                                            476
                             .......          ""9 • ' U&l   ~'    _..,..0 • •1 > ~ 1 d
                                                                                                       au ~ .r.." lOcl K.l IJ U~DTV~IdS OQ6£
                             ;..:;
                             ......                         S~J.°'\"TlVD
                                                                                                                                                           <
  -                                                                                                                                                &:
      ~
      ~
                    :L
                             x               1\;0lS!IO :!H\'.OH      .ffi'i.UI~ti
                                                                                                          Cfl.JNITIGISCtl:H 80IZ1U
                    ~        ~                                                                                                                     ~ CQI
  i:-                        =
                             .....                  OHd                                        _\ITT'dli\TOJ ~v·l\IiW:OH NVrIV                     'iii
                                                                                                                                                           <



                                                                                 1llUlllll
                                                                                         •



                                                                                         t ·!
                                                                                               t   I


                                                                                                   ~
                                                                                                        •       It

                                                                                                                ~


                                                                                         ·I~
                                                                                         I
                                                                                         I
                                                                                                            J   --~




                                                                                         i
                                                                                                            I
                                                                              -+ ••
                                                                                         I
                                                                                         '
                                                                                         1.                 I
                                                                                                                                     _I




                                                                                                                                               • I




        I I
        ~       .
        I   I                      ,"
      ~ ~                                ~      I
                                   ~ I


       '· l _ =--n.) ~ .
        I '
        I
      ,;L
            I                                   .
                                                                                                                            .
                                                                                                                            j
                                                                                                                             I
                                                                                                                                 I
                                                                                                                                               j 11,
                ... - .. l .. _i .

                                                                                                                                                   ,I
..
' '                                                                                                                                                    •

                         /                                                                                                                - .. .   ~




                                                                                                                                                               477
       ...,,                .....            tUO "-:.Al~ "(V.I        ¥1$.-.0C•• • uon 1.1
                                                                                               ({U :•f,L\ l Od X.1U        lill)J V~lcf~ O~Hf:
0
/                 :,:       ....                            'J\ T,;tJ,"YIT'llf
                                                                                                                                                                         ;::       ~
       ~                    ~               X O! S~U        :!IJ\'.011    IYl~. J'l'>:•M
                  '-
                                                                                                               80l'ZJH
                                                                                                       ~;)KMH T 8~IH                                                     ~


                            -
:::;   ,.......                                                                                                                                                                    I

~      ('-
                  ~         ~
                            0
                                                     a           Hd                          ANVdf\10.J ~Vl\11.rldOlI NY'1Y                                              :r.       <




                                                                                       1IUIUIU u
                                                                                               ~
                                                                                                   '
                                                                                                           .
                                                                                                           •

                                                                                               e


                                      ...      ........
                        I   Ii,._~·                       ··. ......_-,~--~

                                                                                                                                         .I•
                                                                                               ----a_
                                                                                                                                   I     I
                                                                                                                                  I       I



                                                                                                               ..-·····
                                                                                                                          ....... l.. .-·f' ...............·.   ·-··--....
                                                                                                                                                                          "j
                                                                                                                                                                               i
                                                                                                                                                                      ....··
                                                                                                                                         .'
                                                                                                                                                                     !
                                                                                                                                                          ••.•• _!




                            I


                        "l




                                                                                                                                                                                       478
                                                                                                                                                                                          l'l .\N'"


                                                                                                                                                                                         'i' 1;14
                                                                                      ,•                                                                                                     11.\TI.

                                                              : :. ":.           II                                                                                                      10081;)
                                                                r - --
                                                               •I '•~---..•
                                                                                                                                                                                                 ~
                                                                                                                            NOTF.S                                                               (.'.;)
                                                                                            I r;tJ\.'r'lY     ~·.n,..    •\ll .:tl,..'1 ui.Al''f f , , ,l•l•l 'tt;Al
                                                                                                                                                                                                 .....          (
                                                                                                                                                                                                               .•   .
                                                                                            ..... 1....111'' .. ;,.r:t,~   ,:-.,..,.c jUi'l,;.t      :\•,.;~·It j ... ,       '·~
                                                                                            .-fpy..,,.,..., ~ ..... c~-. ..~.,\,,.:. • ._                                                        !Sc.           -
                                                                                             .. C-""":..         ;."n'"'                                                                         ,._ .,
                                                                                             "'     I 10 Ht      Ll'f, ·/ 1 '"'-           '!,:ftJ.U . ~{ \..'U •~~.A
                                                                                                                          ..... ~ ~"c _...t::1•c""''-~ ...i:                             0                       .i
                                                                                                                                                                                                 ~        <
                                                                                              .::rf+ Jl1"11...C~OGt:S               "h!::~O:?
                                                                                             \ Y••t·"''     ~l~l.t:.riHJ~            +l(">1;u(vA'1•)h•'\'I     1,I           "!                  ~ ~
                                                                                             ~E.-~ l .'"'"-!.lot. i.; '•\I'          1.11fv> \OC· it.).~ •LC~O
                                                                                             Lr.'• .all(t. 7'1~"'..l ;;.... CH                         'l                                I Q ,_ .
                                                                                             .. ,t...t f • llii 1C['J • 'Jt' ••·;,.->l",,'tli
                                                                                             1,•o,y.,,._.A P[ 0'?;..:.c;.;..:;.c1. ,. •3t.AAU
                                                                                             V.- 1,,.1 ., ,~,_,... :t.M •r".,.•1,.~ I'•~ .. •'" ''
                                                                                             •4'>r.JR.IJ      4'1.Lt : ..1' ~~ 1~·            m..~· ..; ,,.,,                            0. s...::2              !

                                                                                                                                                                                                                 -
                                                                                                                                                                                                 ~
                                           ......
                                                                                                  ..~   ...r~·.(ifl, cio1            • ,.,..,       ,,...._.r.:
                                                                                             CtT : .1tall          F~l!> 3 6          ~ z /.
                                                                                           SECOND F L OUR A I C                                                         I 3b.,,                               -
                                                                                           LO f l                                                                         229            O:>       oIT( 2~              Y:
                                                                                           GARAGES/ PORCHES                                                            2 6 13
                                                                                                                                                                                         ~ H                  ~
                                                                                                                                                                                                               rf)
                                                                                           T OTAL UNDER ROOF                                                           9947
                                                         -    -          ...:1                                                                                                           z r=a
                                                                                                                                                                                               -              0
                                                                                                                                                                                                               ! :':)
                                                                                                                                                                                         
                                                                                                                                                                                                              -:Y::I
                                                                                                            PLAN                                                                         -
                                                                                                                                                                                         <
                                                                                                           OVEllVlE'V                                                                       -i ll EJ•:r
                                                                                                                                    St:A LE:                      :l~l::!"          I'
      SECO'.\l> VLOOH
                                                                                                                                                                                            A- 1




479
                             •




DENTON COUNTY CULVERT/DRIVE PERMIT APPLICATION
Landowner:        /J-0~               (b_,rz~ o~                             Phone:
Mailing Address:         7     3 ?. ~ ~ CiS ~ ...... ~                       3)9 / 95l       Jx
                             Street                Cit                   y               State            Zip

Contact/Installer Name: _ _ _ _ _ _ _ _ __                                          Phone:
Road Name: _ _ _ _ _ _ _ _ _ __ R#                                            l g;J, l.o 59'
Location Description:_ _ _ _ _ __ _ _ __ _ _ _ _ _ _ _ _ _ __


Will a septic system be installed on the property? _lo'.;_
                                                        ) o_ _ __

Is there an existing septic system?                      'jc (            (This will be verified by the inspector.)
                                                          For Official Use Only              ..., __.--
Perm it Fee: $15.00 paid by: Check#                       () 4   3 ':!            or Cash L..!:r Receipt# 37 oo      I
Development Permit# _ _ _ _ _ _ _ _ _ _ _ _ _ RB West                                                           RBEast.;L_


It is understood that this is not a permit and is only an application for a permit
once the following requirements and conditions have been met. This application
expires after 60 days.
A COPY OF THIS DOCUMENT MUST BE POSTED ON SITE

                                                     ocument and the culvert process instructions.

Applicant Signature:         Wllol-J-J.1'JJ...-.Ji~rWH'+--:.,..L..---·Printed:               Jt ~ ~~J
Date:    I ) J.   :;l-f I Lf



                                                     For Inspector Use Only
Pre~insp:   _ __ _ _ Staked: _ _ __ _ _ Grade insp: - - - - - - -
Form insp:                             Final insp:                                 Free lnsp: _ _ __ _ __
Notes:
         -------------------------~




                                                                                                                             480
                       .....
                       ID



                       ~       ($!
                               lS)
                               N


             c=::Gi(
        -7_./
           /
      -             '
      ,--R 182664
       /       I




                                                                  nus product is forinfonnotionel purposes
                                                                 and ITIEIY not have been prepared for or be
                                                                 suiteb4e for legal , engineering, or survoylng
                                                          N   purposos. It does not represent en on-thoiJround
                                                                aurvey end repmsenta only tho appro ximate
                        0    80       160                         relative location of properly boundaries.

                                                              Donbn County does not guaran111e the correctness
                                                               or ocx:uracy of any features on this product and
                            http://gis.dentoncounty.com       asaumes no re"Ponsibility In ex>nnection therewith.
                                                               This product may be revised a t any time without
                                                                            notification ti any user.




482
                                                          I
                                                     '20 1 t1- () 12 3
U.S. OEPAFELEVATION CERTIFICATE • page 2
  IMPORTANT: In these spaces, copy the corresponding information from Section                           A.                    FOR INSURANCE COMPANY USE
  Building Street Address (including Apt, Unit, Suite, and/or Bldg. No.) or P.O. Route and Box No.                            Policy Number.
  3960 Spinnaker Run Point
  City Little Elm                                                           State TX       ZIP Code 75068                     Company NAIC Number:

                              SECTION D - SURVEYOR, ENGINEER, OR ARCHITECT CERTIFICATION (CONTINUED)
  Copy both sides of this Elevation Certificate for (1) community official, (2} insurance agent/company, and (3) building owner.

  Comments




  Signature




  For Zones AO and A (without BFE), complete Items E1-ES. If the Certificate is intenoed to support a LOMA or LOMR-F request. complete Sections A, B.
  and c. For Items E1--E4, use natural grade, If available. Check the measurement used. In Puerto Rico only, enter meters.
  E1. Provide elevation information for the followlng and check the appropriate boxes to show whether the elevation is above or below the highest adjacent
          grade (HAG) and the lowest adjacent grade (LAG).
          a) Top of bottom floor (including basement. crawlspace, or enclosure) is _ _._ _       0 feel 0 meters 0 above or 0 below the HAG.
          b) Top of bottom floor (Including basement. crawlspace, or enclosure) is _ _ . _ _     0 feet D meters O above or D below the LAG.
  E2.     For Building Diagrams 6-9 with permanent flood openings provided in Section A Items 8 and/or 9 (see pages 8-9 of Instructions), the next higher floor
          (elevation C2.b in the diagrams) of the building is - - · - - 0 feet 0 meters 0 above or 0 below the HAG.
  E3.     Attached garage (top of slab) is - -·- -            0 feet 0 meters 0 above or 0 below the HAG.
  E4.     Top of platform of machinery and/or equipment servicing the building is - - · - - O feet 0 meters 0 above or D below the HAG.
  ES.     Zone AO only: If no nood depth number is available. is the top of the bottom floor elevated in accordance with the community's floodpla!n management
          ordinance? 0 Yes 0 No 0 Unkr.own. The local official must certify this Information in Section G.

                              SECTION F- PROPERTY OWNER {OR OWNER'S REPRESENTATIVE) CERTIFICATION
 The property owner or owner's authorized representative who completes Sections A, B, and E for Zone A (without a FEMA-issued or comm unity-issued BFE)
 or Zone AO must sign here. The statements in Sections A, B, and E are correct to the best or my knowledge.
 Property Owner's or Owner's Authorized Representative's Name

 Address                                                                         City                                 State            ZIP Code

 Signature                                                                       Date                                 Te lephone

 Comments




                                                SECTION G- COMMUNITY INFORMATION {OPTIONAL)
                                                                                                                                                     c
The local official who is authorized by law or ordinance to administer the community's floodplain management ordinance can complete Sections A, B, (or E). and G
of this Elevation Certificate. Complete the applicable item(s) and sign below. Check the measurement used in Items G8-G10. !n Puerto Rico only, enter meters.
G1    0     The information in Section C was taken from other documentation that has been signed and sealed by a licensed surveyor, engineer, or architect who
            is authorized by law to certify elevation information. (Indicate the source and date of the elevation data in the Comments area below.)
G2.   0     A community official completed Section E for a building located in Zone A (without a FEMA-issued or community-issued BFE) or Zone AO.
G3.   D     The following information (Items G4-G10) is provided for community floodplain management purposes.

 G4. Permit Number                         GS. Date Permit Issued                               GS. Date Certificate Of Comp!iance!Occupancy Issued

G7.   This permit has been issued for.      0   New Construction        0   Substantial Improvement
GB. Elevation of as-built lowest floor (including basement) of the building: _ _ . __             O   feet   0   meters        Datum
G9. BFE or (in Zone AO) depth of flooding at the building site:              - - ·- -             O feet     D   meters        Datum
G10. Community's design flood elevation:                                                          D feet     0   meters        Datum

 Local Official's Neme                                                                  Title

 Community Name                                                                         Telephone

 Signature                                                                              Date

 Comments




FEMA Form 086-0-33 (7/12)                                                                                                          Replaces    all previous editions.

                                                                                                                                                                  484
 ELEVATION CERTIFICATE, page 3                         Building Photographs
                                                             See Instructions for Item A6
 IMPORTANT: In these spaces, copy the corresponding lnfonnation from Section A.                            FOR INSURANCE COMPANY USE

 Building Street Address (fncludlng Apt., Unit, Suite, and/or Bldg. No.) or P.O. Roule and Box No.         Polley l'·fomber.


 City                                                                     State          Z IP Code         c ·ompany NAfC Number.


 If using the Elevation Certificate to obtain NFIP flood insurance, affix at least 2 building photographs below according to the instructions
 for Item A6. Identify all photographs with date taken; "Front View" and "Rear View"; and, if required, "Right Side View" and "Left Side
 View." When applicable, photographs must show the foundation with representative examples of the Rood openings or vents. as
 indicated in Section AB . If submitting more photographs than will fit on this page, use the Continuation Page.




FEMA Form 086-0-33 (7/12)                                                                                      Replaces all previous editions.


                                                                                                                                                 485
                                     20140123
                                                                          nus produd is for 1nlonna11onal purposes
                                                                         and may not h avo be en pre pa red for or be
                                                                         suitable lor legal. engine enng, o r surveying
                                                                      purposes It does not represent an on-the-ground
                                                                        survey and represents only the approlllmate
                        0       95        190                  300        relative location of propeny boundanes

      Techriology       ~~~~iiiiiiiiiiiiiiiiiiiiiiiiil~~~~~~~ reet   Denl:>n County does not gusranl!!e the correc01ess
                                                                       or accuracy of any features on lhls produd and
       -:-er v 1 c es          http ://gis .dentoncounty.com         assumes n o respons ibility in oonneclion lherL'With.
                                                                      This produd may be revised at any time wnhout
                                                                                   notificat10n I:> any usor




486
                                                            MAP SCALE 1"              =1000'
                                                        0                      1000



                           '
                               I
                                                                                PANEL0415G


                                   +
                               I
                               E>N0334                          FLOOD INSURANCE RATE MAP
                                                                DENTON COUNTY,
                       LANE                                     TEXAS
                                                                AND lNCORPORATED AREAS


                                                                (SEE MAP INDEX FOR FIRM PANEL LAYOUT)
                       ,I
                                                                                     ~             fl!.!lfl.   .sJlf&
        0          L_                                                                 ucm                        c
                                                                                                                 c
                                                                                                                 G
                                                                                      ...,,,.,.., ..... ,.
         DENTON C0 UNTY
                  1                                                                   '8l53'J
                                                                                                     ....
                                                                                      4111,.,        °'"
                                                                                                     1M1S        G
                                                                                                                 "
      UNINCORPORA'FED A'REAS
              480774

                                   -~----                               Ua.or. The Mmp Nc.nbet 6hown below
                                                                "'Shoulel
                                                                   °""" toDe
                                                                          UOl>d Wiien pladng map orelera; 111&
                                                                community Number slloWn llDClVO ahOuid be
                                                                uaed on inllUll!noe app!ica!Jono fer the !IUl>ject
                                                                rommunrty.

                                                                                                MAP NUMBER
                                                                                                 48121C0415G
                                                                                                MAP REVISED
                                                                                                APRIL 18, 2011


                                            Thi• i. an clllcoal COP\! col a portion of tne ab-Uroo. Th• map don not 1oeen"""
                                            ot amendrnennt -wntch may ha..o ooon m11do sucsoqucnt to tne d3re on tha
                                            tiHe t.1ock. For tho latost product lnfonna1Jon about National Flood ln&uranco
                                            P rogram eood mape c l>ock tl>o FEMA Flood Map St ore rrt www moc.tomo.gov




487
Denton Central Appraisal District - PropcrtyDe tails                                                                                                                                                                                                                                                     Pagel of 3

             Propert y De tails for account 182659


             Tax Information
             The Denton Centr al Appraisal District is not responsible for the
             assessment or collecti on of taxes for this or any other property . If you
             have a question regarding your tax bill please contact the Dent on County
             Ta x Assessor / Co llector.



             General Information
                 Property ID                                                                                                                                                                                                                                                                  182659
                 GEiograliI·c;·..·:ro···-··--···. ··-····-···-··················--···········--··-···-·····---····-··-··5Noio4..i:=-ciofo oi - oO"ffa·=·oO"BT-=cio·a·o
                 i:ega1-00-;~;i-pt·i-;;ri-· ---······-··· -··-··-···· . ····--5·ur::·i:T5·;;···-aa.y--,i;:~·r:·a·k"e--£-ei~i5-Vi:. ie····Ei:i9·t:~~;"t/s-;;t;d"i~I-;:;:·;;;;-···-·--·                 ......... .......- ....·-······-······-··-·-····-····--··-·-···-·- ····-············--··-..··-·····-..-·-·····-·s'N-oT0"4-:-D:
                 ==~==~==-~-=::::=~=~::=::=:::==::~=::~:::~=::~=:~~~=:::=:-...:::::::~-:==:::=:~t;"~-;-q;ertie·5·2·n-·s~ioToliP:
                                                                                                                     Vi e w P l at
                 --····----OOO. . O_O
                                    ___...,_. .           OOOOo--. 0 - 00 0 0 0 _ 0 _ 0 o 0 - 0 - 0 0 0 _ _ _0 0 0 - - 0 0 0000 - 0 0 0 - 0 0 0 o• -   0 . . 000 - 0 0 0 _ 0 _ 0 00•0 - • o0•• -   Ho+. . o•oo• O O - O H - • • O H _   . ._ . ,• • • ~• •-   • • •_ ,. . . _ _ _, , , , .



                 Owner ID                                                                                                                                                                                                                                                                     621 2 97
                 0;;;;~~-N;;;;~-····-··-···-····----·---------·-····-···-··-···-···--·----··-··----r::;;r;g                                                                                                                                                                 l ey I           KeTi;;··9
                 ~~~~~n ~=?.~~~:~~§::~R~::=::::=:::~=:=~::~::::::=~~~::~::~:=:-..::::~::=-~==::=::::::::::=:-_~::=::=-.::::=::::::::~=::::::::=:::~-::::::::::~_=:-=\~o-~
                 ~i l~-r:!.[_~dd.~_::i..~..--···-······---··-··-······--·---··--·--···-·--··------·-----±:.~~-~-- vi ~r:.~.Y..~ l ..~.'?l ..P..E
                                                                                                                                                                                                                                    Dal las, TX 75 287-4 0 19
                 T.:~~:~~:~~:~~~~:~~:~~~:~~:~:~:::::::::::::::=:::::::::::::::::::::::::::::::::::::::.:::::::::::::=::::::::::::.::::::=::::::::::::::::::=~::::::::::::~9:~::::I~:~:~Y0.:6.::::~:?.:~:~:~:Y.T
                                                                                                                                                                                                                                        5 10 (Li t t l e Elm I s d l
                 ~~~.?..~P...t:..~.~::~----··=::::::::=:::::::::::~::=::=:::::=:===:::::::::=::::::::::::=::::==:====~.::::::::::::~:=::=~-::::~-:::==~~=::::~~=::::.~Zf
                 ~iew M.
                  Estimated Total                                                                                                                                                                                                                               $8,6 ~ 8 . 23
                  Taxe s


            DO NOT PA'! TAXES B.ll.SED ON THESE ES T I MATED TAXES . You 1,.;ill re cei ve an
            of:i:::.:..:i.:. t3x b il l f r om t'.'-1e 3;:..;pr.                                                   LE_OG_C_ E-465E _DACW63-9-14-0533_012S2014




U.S. Army, Corps of Engineers
ATIN: CESWF-RE-M
P. 0. Box 17300
Fort Worth, TX 76102-0300


January 28, 2014

Mr. Harry Bizios
3960 Spinnaker Run Point
little Elm. Texas 75068

Dear Mr. Bizios

    Enclosed are two fully executed copies of Consent OACW63-9-14-0533 for
your records. Per condition 10 of your consent a copy must be filed at the county
of record under the referenced tract number. Once recorded a copy must be
provided to us so that we will know the consent is officially on record. You have
90-days to provide us with proof of recording or your consent may be terminated.

If you have any questions related to your rights or responsibilities as provided for
in the consent, please contact Mrs. Vicki Akers at 817-886-1114.

  .      \
       \ '"--''-" ~ -.. l-, '- I
Joanme Mu rp~ _: ·'           \
Realty Specialist
Fort Worth District

Enclosures




                                                                                                489
                                                                     LE_OG_CN_E-465E_DACW63-9-14·0533_0 1272014




                                                                          Consent No. DACW63-9-14-0S33

                                     DEPARTMENT OF THE ARMY
                                        CORPS OF ENGINEERS
                                       FORT WORTH DISTRICT

                                                                            Project: Lewisville Lake, Texas
                                                                                         Tract No. E-465E



      WHEREAS, the United States has acquired a perpetual flowage easement over Tract No.
E-465E, Lewisville Lake, Texas, recorded in Deed Records, volume 463, pp. 444, of Denton
County, Texas.

        WHEREAS, said easement grants to the United States the right of prior approval for any
structure to be located within the easement area, which area is under the administrative contro l of
the Fort Worth District, Corps of Engineers.

        WHEREAS, the United States has been requested to grant approval for a riprap retaining
wall to be placed on the above-identified tract.

        NOW THEREFORE, the United States hereby gives consent to Mr. Harry Bizios to
place a riprap retaining wall at the location shown on Exhibits A Jt.Dd B.

         PROVIDED HOWEVER, that this consent is subject to the following conditions:

         I. All activities conducted on the premises shall comply with all applicable Federal,
state. county and municipal laws, ordinances and regulations wherein the premises arc located

        2. lhe giving of this consent does not in any way subordinate the United States· prior
easement rights. The United States shall in no case be liable for any damage or injury to the
structures herein consented to, which may be caused by any action of the Un ited States under its
easement. or that may resu lt from future operations undertaken by the United States. and no
claim or right to compensation shall accrue rrom such exercise of the l ln11t:d States' elliiement
rights.

          3. J he United States shal l not be rcsponsiblt! for damuge!l to property l>r inJurlt:~ to
pc:r!.011s '"luch may arise from nr he incident to the exen.:ist of the consented acti ... it:y

         ti I his 1nstrumcm is c:flccllvl' uni) msolllr ~ the ngh1 s ol the L n11eJ St3tt!> 111 the
premises are concerned ; and the consenlce sha ll ohta1n -;uch pcrmissi0n us mn) be requ1rcLI on
uccounl o f an~ other existing rights ll is undcr!\toud thl:it this cunsent docs not eliminate the
nel:cssity for obtaining any Department of the Anny permit which ma:• he rt!quired pursuant t1•
the prm i s1nns of Sc::i.:tion I 0 ut' Lhc R i vcrs and I larbtirs Act of) Man.:h I 899 (30 !->tttl I I :' l : .1'




                                                                                                                     490
                                                                                                              LE_OG_CN_ E-465E_DACW63-9-14-0533_0 1272014


                          Consent, R- Rap Retaining Wall, Tract E 465 E
                        3960 Spinnaker Run Point , Little Elm, TX 75068
                                                         ~,·~- t                          ;.,
                                                   ~~,,


                                                   ~·~~"'; ,, ',~ .-.




                                                                  ' '.
                                                                                ~·



                                                                                ·\~
                                                                                           \ .   ~



                                                                                                     I
                                                                                                              I




                                                                                                              i;'
                                                                                                                  -
                                                                                                                  .,




                                                                                 . ·~;!
                                                                                                ~~,




                                                                                     .,
                                                                                     •'




 130




fl
     --
     r '
           65


                    e
                ..' r
                             0




                                                   ., d
                                                                                                     Lewisville Lake
                                                                                                     Legend
                                 .' .,         \
                                                   ' J   f
                                                        ,A'
                                                              I
                                                                                                                               l   •

                                                   It I••
                                                    I
                                          ('
                                               '         ~
                                         ~..


                                         ..
                                                    .'            ,·




                                                                        • .r'
                                                                                                     p'   ,   . . . . . ._




                                                                                                                                   -
                        •I




                                                                                                                                          f:XH 8 1T i\


                                                                                                                                                            491
Gary Cook
From:                        Linda Asbell [linda@lakewoodvillagetx.us]
Sent:                        Wednesday, February 19, 2014 4:27 PM
To:                          Gary Cook
Subject:                     RE: 20140 123


No issues at all. They have already started the permit process with us .

Than k you.

Linda Asbell, TRMC
Town Secretary
972-294-5555 (direct)
www. lakewoodvillagetx. us




     LA:-rwooo
       ~ \' l l.l 1\GL
From: Gary Cook [ mailto:Gary.Cook@dentoncounty.com]
Sent: Wednesday, February 19, 2014 4:05 PM
To: finda@lakewoodvillagetx.us
Subj ect: 20140123

Hey Linda - I've got a permit for a house in your ETJ. Do you have any issues with it?
Thanks Gary


From: PublicWorks@dentoncountv.com [ mailto :PublicWorks@dentoncou ntv.com]
Sent: Wednesday, February 19, 2014 4 :06 PM
To: Gary Cook
Subject: Attached Image




                                                                 1                       492
                      Public Works                                                         RECEIPT
                     Denton County
                    1505 E. McKinney S1, Sic 175
                        Ocnion, Texos 76209
                        (940) J.19-2990: Mom
                        (940) J.19-29CJI: """
                      v.rww.dcntoncoun&y.com
                                                                                           -  22-Jan-14

                                                                                           M§!i!QijM
                                                                                             DRAWER2


M§i!.l"!.14                                                                                i ·fti§i·MM


                                                                                           •..•.•
ALAN HOFFMANN                                                                                 22-Jan-14

                                                                                           @!.@ijl!.i
7324 GASTON AVE                                                                                 6399
DALLAS, TX 75214                                                                                    ,
USA                                                                                            37001


Product Name                            Category   Quantity   Unit Price      Discount     Extended Price

IN F.P. DEVELOPMENT PERMIT              PERMIT                      $50.00          0%                    $50.00

CULVERT                                 CULVERT                     $15.00          0%                    $15.00


                                                                             •-m~mm•                      $65.00

                                                                             •mm1·111•                    $65.00

                                                                             111~111111•                  $65.00

                                                                             •am~i-                         2434


                                                                             • :mamn•                      SO.DO




                                                                                                                   493
Exhibit 36




             494
U.S. DEPARTMENT OF HOMELAND SECURITY                   ELEVATION CERTIFICATE
FEDERAL EMERGENCY MANAGEMENT AGENCY                                                                                             OMB No. 1660-0008
National Flood Insurance Program                  Important: Read the instructions on pages 1-9.                                Expiration Date: July 31, 2015

                                                              SECTION A- PROPERTY INFORMATION                                  FOR INSURANCE COMPANY USE
 A1. Building Owner's Name                                                                                                     Policy Number:

 A2. Building Street Address (including Apt., Unit, Suite, and/or Bldg. No.) or P.O. Route and Box No.                         Company NAIC Number:-
 3960 Spinnaker Run Point
     City Little Elm                                                      state TX       ZIP Code 75068

 A3. Property Description (Lot and Block Numbers, Tax Parcel Number, Legal Description, etc.)
 Lot 84, Block 1 of Sunrise Bay at Lake Lewisville - Tax Parcel Number 182659

 A4.   Building Use (e.g., Residential, Non-Residential, Addition, Accessory, etc.) Residential
 A5.   Latitude/Longitude: Lat. 33.14809 Long. 96.96500            Horizontal Datum: D NAO 1927 D NAO 1983
 AS.   Attach at least 2 photographs of the building if the Certificate is being used to obtain flood insurance.
 A7.   Building Diagram Number 18
 AB.   For a building with a crawlspace or enclosure(s):                                      AS. For a building with an attached garage:
       a) Square footage of crawlspace or enclosure(s)                n/a       sq ft               a) Square footage of attached garage        n/a     sq ft
       b) Number of permanent flood openings in the crawlspace                                      b) Number of permanent flood openings in the attached garage
           or enclosure(s) within 1.0 foot above adjacent grade       n/a                               within 1.0 foot above adjacent grade    nla     ·
       c) Total net area of flood openings in A8.b                    n/a       sq in               c) Total net area of flood openings in A9.b n/a     sq in
       d) Engineered flood openings?           D Yes 181 No                                         d) Engineered flood openings?          D Yes 181 No
                                         SECTION 8-FLOOD INSURANCE RATE MAP (FIRM) INFORMATION

 81. NFIP Community Name & Community Number                           82. County Name                                          83. State
 Denton County - 480774                                               Denton                                                   TX

  B4. Map/Panel Number            BS. Suffix      B6. FIRM Index Date             B7. FIRM Panel                BS. Flood           B9. Base Flood Elevation(s) (Zone
       48121C0415                     G                4-18-2011              Effective/Revised Date             Zone(s)                AO, use base flood depth)
                                                                                     4-18-2011                     AE                             537
81 O. Indicate the source of the Base Flood Elevation (BFE) data or base flood depth entered in Item B9.
          D FIS Profile        181 FIRM      D Community Determined             D Other/Source: _ _
B11. lndicateelevationdatumusedforBFEinltemB9: D NGVD1929                     l8l NAVD1988        D Other/Source: _ _
B12. Is the building located in a Coastal Barrier Resources System (CBRS) area or Otherwise Protected Area (OPA)?                          D    Yes       l8l   No
     Designation Date: _ _                                         0 CBRS          0 OPA
                                     SECTION C- BUILDING ELEVATION INFORMATION (SURVEY REQUIRED)
C 1. Buildi.ng elevatior:is. are base~ on:      181 Construction Drawings*           0 Building Under Construction*       0 Finished Construction
     *A new Elevation Certificate will be required when construction of the building is complete.
C2. Elevations - Zones A 1-A30, AE, AH, A (with BFE), VE, V1-V30, V (with BFE), AR, AR/A, AR/AE, AR/A 1- A30, AR/AH, AR/AO. Complete Items C2.a-h
     below according to the building diagram specified in Item A7. In Puerto Rico only, enter meters.
     Benchmark Utilized:                                              Vertica l Datum:
     Indicate elevation datum used for the elevations in items a) through h) below. D NGVD 1929 D NAVO 1988 D Other/Source:
     Datum used for building elevations must be the same as that used for the BFE.
                                                                                                                  Check the measurement used.
    a) Top of bottom floor (including basement, crawlspace, or enclosure floor)                     540.04                    0 feet           0 meters
    b) Top of the next higher floor                                                                 n/a._ _                   0 feet           D meters
    c) Bottom of the lowest horizontal structural member (V Zones only)                             n/a._ _                   D feet           D meters
    d) Attached garage (top of slab)                                                                n/a._ _                   D feet           D meters
    e) Lowest elevation of machinery or equipment servicing the building                            nla. _ _                  D feet           D meters
       (Describe type of equipment and location in Comments)
    f) Lowest adjacent (finished) grade next to building (LAG)                                      537.1Q                    D     feet       D meters
    g) Highest adjacent (finished) grade next to building (HAG)                                     539.30                    D     feet       D meters
    h) Lowest adjacent grade at lowest elevation of deck or stairs, including structural support    n/a._ _                   0     feet       D meters
                                      SECTION D - SURVEYOR, ENGINEER, OR ARCHITECT CERTIFICATION
 This certification is to be signed and sealed by a land surveyor, engineer, or arch itect authorized by law to certify elevation
 information. I certify that the information on this Certificate represents my best efforts to interpret the data available.
 I understand that any false statement may be punishable by fine or imprisonment under 18 U.S. Code, Section 1001.
 D Check here if comments are provided on back of form.                Were latitude and longitude in Section A provided by a
 D Check here.if attachments.                                          licensed land surveyor?        D Yes ~ No
 Certifier's Name Douglas L Arthur                                                    License Number 4357

Title RPLS                                      Company Name Arthur Surveying Company

                                                  \ty Lewisville                      State TX      ZIP Code 75067

                                                                                     Telephone 972-221-9439


                                                                                                                                                                     495
                                                                   See reverse side for continuation.                               ·Replaces all previous editions.
ELEVATION CERTIFICATE, page 2
 IMPORTANT: In these spaces, copy the corresponding information from Section A.                                               FOR INSURANCE COMPANY USE
 Building Street Address (including Apt., Unit, Suite, and/or Bldg. No.) or P.O. Route and Box No.                            Policy Number:
 3960 Spinnaker Run Point
 City Little Elm                                                            State TX          ZIP Code 75068                  Company NAIC Number:

                            SECTION D - SURVEYOR, ENGINEER, OR ARCHITECT CERTIFICATION (CONTINUED)
 Copy both sides of this Elevation Certificate for (1) community official, (2) insurance agenUcompany, and (3) building owner.
 Comments




 Signature                                                                             Date

        SECTION E - BUILDING ELEVATION INFORMATION (SURVEY NOT REQUIRED) FOR ZONE AO AND ZONE A (WITHOUT BFE)

  For Zones AO and A (without BFE), complete Items E1-E5. If the Certificate is intended to support a LOMA or LOMR-F request. complete Sections A , B,
  and C. For Items E1-E4, use natural grade, if available. Check the measurement used. In Puerto Rico only, enter meters.
  E1. Provide elevation information for the following and check the appropriate boxes to show whether the elevation is above or below the highest adjacent
      grade (HAG) and the lowest adjacent grade (LAG).
      a) Top of bottom floor (including basement, crawlspace, or enclosure) is _ _._ _            D feet D meters D above or 0 below the HAG.
      b) Top of bottom floor (including basement, crawlspace, or enclosure) is _ _. _ _           D feet 0 meters 0 above or 0 below the LAG.
  E2. For Building Diagrams 6-9 with permanent flood openings provided in Section A Items 8 and/or 9 (see pages 8- 9 of Instructions), the next higher floor
      (elevation C2.b in the diagrams) of the building is - - · --        0 feet 0 meters 0 above or D below the HAG.
  E3. Attached garage (top of slab) is _ _. __            0 feet 0 meters 0 above or 0 below the HAG.
  E4. Top of platform of machinery and/or equipment servicing the building is - -·- - D feet D meters D above or D below the HAG.
  E5. Zone AO only: If no flood depth number is available, is the top of the bottom floor elevated in accordance with the community's floodplain management
      ordinance? 0 Yes 0 No 0 Unknown. The local official must certify this information in Section G .

                             SECTION F- PROPERTY OWNER (OR OWNER'S REPRESENTATIVE) CERTIFICATION
 The property owner or owner's authorized representative who completes Sections A, B, and E for Zone A (without a FEMA-issued or community-issued BFE)
 or Zone AO must sign here. The statements in Sections A, B, and E are correct to the best of my knowledge.
 Property Owner's or Owner's Authorized Representative's Name

 Address                                                                         City                                 State            ZIP Code

 Signature                                                                       Date                                 Telephone

 Comments


- - - - -- - - - -- - - -- - - - - - - - -- - - - - -- - - - - - -- - - - - - - - 0 Check here if attachments.
                                                SECTION G - COMMUNITY IN FORMATION (OPTIONAL)
The local official who is authorized by law or ordinance to administer the community's floodplain management ordinance can complete Sections A, B, C (or E), and G
of this Elevation Certificate. Complete the applicable item(s) and sign below. Check the measurement used in Items G8-G10. In Puerto Rico on ly, enter meters.
G1 . O     The information in Section C was taken from other documentation that has been signed and sealed by a licensed surveyor, engineer, or architect who
           is authorized by Jaw to certify elevation information. (Indicate the source and date of the elevation data in the Comments area below.)
G2.   D    A community official comp leted Section E for a building located in Zone A (without a FEMA-issued or community-issued BFE) or Zone AO.
G3.   0    The following information (Items G4- G10) is provided for community floodplain management purposes.

 G4. Permit Number                         G5. Date Permit Issued                                G6. Date Certificate Of Compliance/Occupancy Issued


G7. This permit has been issued for:        D   New Construction        0   Substantial Improvement
GB. Elevation of as-built lowest floor (including basement) of the building: _ _ _ _               0   feet   0   meters       Datum
G9. BFE or (in Zone AO) depth of flooding at the building site:               _ _      __          0   feet   0   meters       Datum
G10. Community's design flood elevation:                                                           0   feet   0   meters       Datum


 Local Official's Name                                                                   Title

 Community Name                                                                          Telephone

 Signature                                                                               Date

 Comments

- - - - - - - - - - - - - - - - - - - - - - - - - - -- - -- - - -- - - - - - - - - - 0 Check here if attachments.

                                                                                                                                                           496
FEMA Form 086-0-33 (7/12)                                                                                                           Replaces all previous editions.
 ELEVATION CERTIFICATE, page 3
                                                        Building Photographs
                                                              See Instructions for Item A6
 IMPORTANT: In these spaces, copy the corresponding infonnation from Section A.                            FOR INSURANCE COMPANY USE
 Building Street Address (including Apt. , Unit, Suite, and/or Bldg. No.) or P.O. Route and Box No.        Policy Number:

 City                                                                     State          ZIP Code          Company NAIC Number:


 If using the Elevation Certificate to obtain NFIP flood insurance, affix at least 2 building photographs below according to the instructions
 for Item A6. Identify all photographs with date taken ; "Front VieW' and "Rear VieW'; and, if required , "Right Side VieW' and "Left Side
 View." When applicable, ·photographs must show the foundation with representative examples of the flood openings or vents, as
 indicated in Section A8. If submitting more photographs than will fit on this page, use the Continuation Page.




FEMA Form 086-0-33 (7/12)                                                                                                                497
                                                                                                               Replaces all previous editions.
Exhibit 37




             498
                                                                                                                                                                              FORM:S SURVEY
                                                                                                                                                           [             3960 Spinnaker Run Pointe                           ]

                                                                        I
                                                                        I
                                                                        I
                                                                        I
                                                   J            /            /    LOT s2 _ _...- ,,. - _..,...-                                                                                                                                                                      Subdivision
                                                                        1
                                                   1        /           I               --                                                                                                                                                                                            Boundary
                                                   I                                                                                                                                                                                                   "" /
                                   FJ_Rl- r__,+---_..,......,.,,.
                                               :                            I                                                                                                                       Lot 83                                                           ,,, ·               522·
                                           T~                           I                                                                                                                                                                                                     '\..       Elev line

                     rz:I ~                    I        !!  J           I                                                                                                                           soW~N ~E             \                                                      ~~
                                                                                                                                                                                                                                                                                 '
                     E-t ~ Q,, !fl                                      11                                                                                                        5 89'                       ~ \__ -    - -                                                                          F.l.R.
                     '   o~ °'~   r;ta/~                                I                                                                     s 43020'43" E 58                     .            -              -  '   F.l~-~!r-                                                          .
                            --..,      :                                                                                                                             -        -        --                      ----~-       8~                                                               '             '
                                ~          I           ..               I                                                                 -      -     -                               ... -            ...                                             -                                        "\            '
                                >;.!       1                                                                 -        -                                                  ----                                                                                        Top of                           ·'           "-
                                                                                                                                                                                                                                                                     bank                                           '
                    0 ~         t'9 J__ -
                             "'a~                                                          -      _ut UTIL.,5.Q6!'.9- £si"r......- - - -...----                                                                     -91.B'                                                                                                        ~-
                    ti.      ~                                          1        - - - - - -        10· unt. 1c_pR~G.JSf!1T,__ -                                                               o                                                                                                               ·' ·'.'-.. ', -d
      J:naurance hie M-ii ~Pan.el No. 4811S2 04lj G, l'rNeDt Bffectiff Date ofmap Apd1
      18, 2011, b:n:in property lituati:d wi1hin Zone 'X" (Ulllhaded), Zone • AE".




499
                                                                                          F/ Lf D
                                                                                   10/~ APR -
                                    CAUSE NO. 14-tH991-431                            .         8 PH 3: 03
                                                                                   SHERR/A
                                                           IN THE DISTR~f!f'~'f ~t~.~~ TE.i!-1
                                                                            0
TOWN OF LAKEWOOD VILLAGE,                       §


                                                                                          ~
                                                §                                   ' Nco .. rA
                                                                          tl .,.
       Plafutlff,                               §                                  ---
                                                §                                                    DePUty
v.                                              §
                                                §          DENTON COUNTY, TEXAS
HARRY BIZIOS,                                   §
                                                §
       Defeudaut.                               §          431 ST JUDICIAL DISTRICT

               AGREED ORDER EXTENDING AND MODIFYING
                    TEMPORARY RESTRAiNING O'RtiER
         AND ORDER SETTING HEARING FOR TEMPORARY INJUNCTION

       On the 2"d day of April, 2014, the Court considered arguments and agreement of the

pa11ies regarding Plaintiff To\\1\ of Lakewood Village's ("Town") application for Temporary

Injunction. Wm. Andrew Messer, attorney for the Plaintiff, appeared in person. Art Anderson,

attorney for Defendant, also appeared. After considering the agreement of the parties and the

Com1's docket, the Court finds that good cause exists to grant an extension and modification of

the Temporary Restraining Order issued by this Court on March 20, 2014 ("TRO") and to reset

the hearing on Plaintiffs Temporary Injunction.

       IT IS THEREFORE ORDERED AND AGREED that the TRO shall be and is hereby

extended in that Defendant Hany Bizios, his agents, contractors, and employees and the

Defendant's representative(s) with control over the Property, described as Lot 84, Block 1 of

Sunrise Bay at Lake Lewisville, and addition to the City of Little Elm, Denton County, Texas,

according to the plat thereof recorded in Cabinet L, page 224, plat records, Denton County,

Texas (the "Property"), shall allow inspections by the Town's Building Official or designee on

the Prnpe1ty, until the later of such time as plaintiff's application for temporary injtmction may

be heard or April 17, 2014.


Extended Temporary Restraining Order-· Page 1
Town of Lakewood Village v. Hart)' Bi::los




                                                                                                          500
       IT IS FURTHER ORDERED AND AGREED that the TRO shall be and is hereby

modified in that       Defendant Harry Bizios, his agents, contractors, and employees and the

Defendant's representative(s) with control over the Property shall immediately cease and desist

any constrnction on the Property except as follows:

        l. Defendant shall be allowed to complete the plumbing rough-in work, including water
           tap and on-site sewage facility connection, on the Property in compliance with the
           Town's regiilntions and shall submit to, and pass. a plumbing rough-in work
           inspection to be perfom1ed by the Town;

       2. Defendant shall submit a form board S\1rvey to the Town and said survey and all
            completed work shall comply with the Town's minimum finished floor elevation of
            540 msl;

       3. Defendant shall be allowed to complete pier installation in compliance with the
          TO\vn's regulations, which shall be inspected by a professional engineer and an
          approval letter shall be provided by Defendant to the To''m;

       4. Defendant shall be allowed to complete the work necessary to pass a "pre-pour
          inspection" on the Property in compliance with the Town's regulations and shall
          submit to such inspection to be performed by the Town; and

        5. L" pan completion of and inspections involving 1-4 above, Defendant shall be allowed
           to pour the foundation on the Property in compliance with the Town's regulations.

        IT IS FURTHER ORDERED AND AGREED that the Town shall not assess the fees

involving the steps above until further hearing before the Court. The Town shall also perform

these inspections during nonnal business hours. Defendant shall provide the Tov.11 with at least

one business day notice that Defendant is ready for any inspection.

        IT IS FURTHER ORDERED AND AGREED that Plaintiff's Application for

Temporary Injunction is set for hearing on the 151h day of April, 2014, at 9:00 a.m. The

purpose of this hearing shall be to detem1ine whether this Extended and Modified Temporary

Restraining Order should be made a Temporary Injunction pending a foll trial on the merits.

Neither party waives its legal rights, remedies and argument by entering into this Agreed Order.


Extended Temporary Restrninlng Order -- Page Z
To1rn of Lakewood Village\'. Harry Bl:ios




                                                                                                   501
            Because Plaintiff is a muni.cipality in the State of Texas, no bond is required.

            This Extended and Modified Temporary Restraining Order expires on April 17, 2014.

            Signed on April !i__, 2014, at    J'O: 7..)     a.m.fp;m.




  AGREED:




  WM. ANDREW MESSER
  Plcrint(lf's Co1111sel



  ~ ,-- ~·~·
  ARTANDf RS$N       /
  Defendant 'SCow1sel


  D1\LLAS l/6270655Y.2
  56756-t o-110.t1201 -1




   Extended Temporary Restraining Order-· Page 3
   Toll'// of Lakewood Village v. Harr>' Bizlos



----     ~------




                                                                                                502
                                                                             FILED: 4/14/2014 2:01:15 PM
                                                                             SHERRI ADELSTEIN
                                                                             Denton County District Clerk
                                                                             By: Paul Montalvo, Deputy



                                   CAUSE NO. 14-01991-431

TOWN OF LAKEWOOD VILLAGE, §                                   IN THE DISTRICT COURT
TEXAS                     §
                          §
    Plaintiff,            §
                          §
v.                        §
                          §                                   DENTON COUNTY, TEXAS
HARRY BIZIOS,             §
                                               §
       Defendant.                              §              431ST JUDICIAL DISTRICT


                         TOWN OF LAKEWOOD VILLAGE'S
                      BRIEF SUPPORTING INJUNCTIVE RELIEF

               Plaintiff Town of Lakewood Village, Texas ("Town") files this brief supporting

injunctive relief. The Town would note for the Court that the issues in this case are significant

for all 1,131 municipalities in the State of Texas, and most are of first impression in this Coutt.

                                                   I.
                                          BACKGROUND

       The Town of Lakewood Village is a Type A general law city, incorporated in 1977, and

is a political subdivision of the State of Texas. Surrounding its town limits, the Town by statute

has a one-half mile area designated as its extraterritorial jurisdiction ("ETJ"). TEX. Loe. Gov'T

CODE § 42.021(a)(l). The Town's ETJ is depicted in the map attached as Exhibit A. The

Legislature has declared, as state policy, that a municipality's ETJ is to promote and protect the

general health, safety, and welfare of persons residing in and adjacent to a municipality. TEX.

Loe. Gov'T CODE § 42.001. The Town, thus by statute, has a vested interest to promote and

protect the general health, safety, and welfare of those in its ETJ, including specifically the

defendant Harry Bizios and his property. The defendant's prope1ty is located in the subdivision

of Sunrise Bay, and the defendant's property (the "Prope1ty") is undisputedly located in the



                                                                                                        503
Town's ETJ. The Prope1ty has a steep downfall from the front to the back of the Property

(approximately 21 feet) and is partially located within the 100-year floodplain. See map

depicting the Property and floodplain, Exhibit B. The Town has the statutory authority to annex

prope1ties in its ETJ, TEX. Loe. Gov'T CODE§ 43.051, pursuant to various means. See TEX. Loe.

Gov'T CODE § 43.024 (annexation upon request of area voters); § 43.028 (annexation of areas

sparsely occupied on petition of landowners). The Town's cmTent population is approximately

559, and based on development within the Town's limits, it is anticipated that the Town's

residency will double in the next I 0 years. The Town would then have the statutory authority to

annex an area without consent of residents when it provides water or sewer to the area. TEX.

Loe. Gov'T CODE § 43.033. The Town has furthered its vested interest in its ETJ through the

regulation of subdivisions, development, and building codes. The Town adopted Ordinance No.

10-01 on January 14, 2010, which extended its building codes to the Town's ETJ, and Ordinance

No. 13-07 on June 13, 2013 (previously Ord. No. 11-11 adopted March 11, 2011), which

extended its subdivision regulations to its ETJ. The Town's building codes include heightened

standards enacted as local amendments from the national standards in order to increase the

health, safety and welfare of those building in both the Town's limits and its ETJ. The same

heightened standards apply equally to residences built in the Town's limits and ETJ. Since the

Town extended its building codes and subdivision regulations to the ETJ, three properties in the

Sunrise Bay subdivision have come to the Town and complied with its building codes and

subdivision regulations. See Exhibits C, D, and E demonstrating building code compliance for

properties located at 3964 Spinnaker Run Point (April 2013), 3904 Spinnaker Run Point (March

2013), and 6613 Autumn Mist Cove (January 2012, February 2012, April 2012, and June 2012).

The defendant filed building plans with the Town on January 27, 2014, registered a contractor



                                               2

                                                                                                   504
with the Town, and scheduled a pre-construction meeting with the Town. See Exhibits F and G,

The defendant subsequently cancelled the pre-construction meeting and has failed to comply

with the Town's building codes and subdivision regulations, which are enacted to promote and

protect the health, safety, and welfare of persons and propetty in the Sunrise Bay subdivision and

other areas of the ETJ. A failure to build according to the Town's standards is a violation oflaw.


                                                II.
                                     DEFENDANT'S ISSUES

       Defendant appears to be making three arguments: (1) there is no statute authorizing a

general law Texas municipality to extend subdivision rules for development to its ETJ; (2)

defendant has vested rights under a 1995 plat filed with Denton County and town of Little Elm,

but not submitted or approved by Lakewood Village; and (3) the permit fees, which are a

recoupment of costs for the Town, are an unconstitutional tax. None of the defendant's issues

have merit. Instead, the defendant is violating the Town's ordinances and building codes, and

therefore, the Town is entitled to injunctive relief. TEX. C1v. PRAC. & REM. CODE§ 212.003(c).



                                               III.
            TEXAS MUNICIPALITIES HAVE THE STATUTORY AUTHORITY
       To EXTEND THEIR SUBDIVISION RULES FOR DEVELOPMENT To THE ETJ

       Texas municipalities have been granted the statuto1y authority to apply, by ordinance,

their subdivision rules regarding development, including platting, building standards and

permitting in their ETJ. TEX. Loe. Gov'T CODE§§ 212.003(a), 212.003, 214,212, 42.001; see

also Hartsell v. Town of Talty, 130 S.W.3d 325, 328 (Tex. App. - Dallas 2004, pet.

denied)("ordinances regulating development, such as those specifying design, construction and

maintenance standards may be extended into a city's extraterritorial jurisdiction"); Levy v. City



                                                 3

                                                                                                     505
of Plano, 2001WL1382520, *2 (Tex. App. - Dallas 2001, no pet.)(city subdivision regulations

apply to the city's ETJ"); City of Lucas v. North Texas A1unicipal Water Dist., 724 S.W.2d 811,

823 (Tex. App. -        Dallas 1986, writ refd n.r.e.)("A11icle 970a [recodified; now, §

212.003(a)] confers authority upon a city to extend its subdivision ordinances to its

extraterritorial jurisdiction .... Consequently, ordinances regulating development, such as those

specifying design, construction and maintenance standards, may be extended by a city into its

extraterritorial jurisdiction").

1.      The Statutes

        The authority of Texas municipalities to apply their subdivision regulations to the ETJ is

 contained in the Local Government Code. Section 212.003 of the Local Government Code

 states in pertinent part:

        § 212.003 Extension of Rules to Extraterritorial Jurisdiction

        (a) The governing body of a municipality by ordinance may extend to the
        extraterritorial jurisdiction of the municipality the application of municipal
        ordinances adopted under Section 212.002 ....

        TEX. Loe. Gov'T CODE § 212.003(a)(emphasis added). Section 212.002 states in

 pe1tinent part that:

        § 212.002 Rules

        [T]he governing body of a municipality may adopt rules governing plats and
        subdivisions of land... to promote the health, safety, morals, or general welfare.

        TEX. Loe. Gov'T CODE § 212.002 (emphasis added). So, the Legislature by §§

212.002 & .003 has authorized Texas municipalities to extend their subdivision rules to the ETJ.

There is also statutory authority authorizing municipal permits and updated, localized

building codes in the ETJ. Section 214.212 of the Local Government Code states:




                                                 4

                                                                                                     506
         § 214.212 International Residential Code

         (a) To protect the public health, safety, and welfare the International Residential
             Code, as it existed on May 1, 2001, is adopted as a municipal residential
             building code in this state.
         (b) The International Residential Code applies to all construction, alteration
             remodeling, enlargement, and repair of residential structures in a municipality.

        TEX. Loe. Gov'T CODE § 212.002. 1 "Municipality" is defined as "a general-law

municipality, home-rule municipality, or special-law municipality." TEX. Loe. Gov'T CODE §

1.005(3)(emphasis added). A "municipality" (including a general law municipality, like

Lakewood Village) may adopt later versions of the International Residential Code and also

adopt local amendments. TEX. Loe. Gov'T CODE § 212.002(c)(d). Lakewood Village has done

that. Read in conjunction with § 212.003 which authorizes Texas municipalities to extend

subdivision rules "to the extraterritorial jurisdiction," § 214.904(a) authorizes Texas

municipalities to extend their permitting for development to the "extraterritorial jurisdiction."

Section 214.904(a) of the Local Government Code states:

        This section applies only to a permit required by a municipality to erect
        or improve a building or other structure in the municipality or its
        extraterritorial jurisdiction.

        TEX. Loe. Gov'T CODE § 212.904(a)(emphasis added). The Legislature also

 adopted the 2008 International Residential Code in unincorporated areas of

 virtually every county in the State (Tex. Loe. Gov't Code § 233.153(a)) except

 where a municipality has "adopted a building code in the municipality's

 extraterritorial jurisdiction," in which case, the building code adopted by the


      Section 2 I 4.2 I 2(a)-(c) requires municipalities across the state to adopt the International Residential Code
("!RC"). It imposes a mandatory uniform residential building code, as opposed to merely providing an optional code
that cities may but are not required to adopt. Municipalities may adopt amendments to the !RC that are more
restrictive than the standards in the !RC. Tex. Leg. Council, le!ter opinion September 19, 2003. Before enactment of
section 214.212, Texas cities were not required to use any particular building code, and this fact at times required
builders to understand and comply with multiple building codes. There is thus one standard for residential
construction under the IRC but \Vith local 1nore stringent a1nend1nents.

                                                          5

                                                                                                                        507
 municipality controls. Tex. Loe. Gov't Code § 233.153(c). Section 233.153

 expressly states the Legislature's intent that municipalities have the authorization

 to extend application of adopted building codes into their extraterritorial

 jurisdiction.


2.     The StatutOI)' Intent

       Lest there be any doubt that the Legislature has authorized Texas municipalities to

 extend subdivision rules regarding development to the ETJ, the Court need look no further

 than the expressed statutory intent contained in the foundational "Rules" statute, § 212.002.

 Rules that govern plats and subdivisions are made to promote:

       the safe, orderly, and healthy development of the municipality.

       TEX. Loe. Gov'T CODE § 212.002. This intent is buttressed by § 42.001. The

Legislature has declared, as state policy, that a municipality's ETJ is to promote and protect the

general health, safety, and welfare of persons residing in and adjacent to a municipality. TEX.

Loe. Gov'T CODE § 42.001. Development of a Texas municipality occurs in the adjacent ETJ

by annexation. The plain meaning of the statutory intent of§§ 212.002 and 42.001 allows the

same building standards to apply in a city's limits and in its ETJ which may become part of the

city. Otherwise, there would be an incongruity of building standard in a city's limit and in its

ETJ.

       The Supreme Com1 has further noted that the purpose of platting and subdivision

regulations is to "ensure that the subdivisions are safely constructed and to promote the orderly

development of the community." City of Round Rock v. Smith, 687 S.W.2d 300, 302 (Tex.

1985)(emphasis added). When the purpose of legislative enactment is obvious from the

language of the law itself, there is nothing left to construction. Fitgerald v. Advanced Spine


                                                 6

                                                                                                     508
Fixation Systems, 996 S.W.2d 864, 866 (Tex. 1999). The United States Supreme Court has also

stated that a court should not apply rules of construction to unambiguous language barring

exceptional circumstances. See Burlington Northern R.R. Co. v. Oklahoma Tax Comm., 481

U.S. 454, 461 (1987). The statutory purpose for authorizing subdivision rules is plain; it is

allowed both in city limits and the ETJ. The statutory purpose supports Lakewood Village's

injunctive relief.

3.        Defendant's Arguments

          Defendant argues that§ 212.049 of the Local Govermnent Code prevents the Town from

    regulating its building codes within its ETJ, but that is simply not the case. Two subchapters

    in Local Govermnent Code chapter 212 govern platting - subchapter A and subchapter B. See

    TEX. Loe. Gov'T CODE § 212.042.The Town is governed by subchapter A, including §§

    212.002 & .003. A municipality may also choose to be governed by subchapter B, the

    Development Plats statutes, which formerly applied only to the city ofHouston. 2 Development

    plats in subchapter B are different than the traditional plats in subchapter A. To be governed by

    subchapter B (in which § 212.049 is located), the provisions of subchapter B have to be

    specifically invoked and affirmatively adopted by ordinance. TEX. Loe. Gov'T CODE §

    212.041. The Town has not adopted subchapter B, so its provisions simply do not apply. 3

          Defendant also argues that § 214.212, by requiring adoption of the International

    Residential Code, somehow limit a Texas municipality's building codes' authority to its city

    limits only. See defendant's trial brief, p.7. This interpretation is not in the language of

    §214.212; however, the Legislature does state under a section titled "Time for Issuance of

2
    As first enacted, this law was applicable to any "unzoned city" with a population exceeding 1.5 million. See
BROOKS, TEXAS MUNICIPAL LAW AND PRACTICE §21.03 11. 78, citing Acts 1985, 69 1h Leg., p. 2187, ch. 568.
3
    Development plats deal with developing and construction of prope11y that is not subdivided. Here, the Prope1fy
has been subdivided by plat. So, development platting rules are not applicable to the Property, even if the Town had
adopted subchapter B.

                                                         7

                                                                                                                       509
 Municipal Building Permit:"

        This section applies only to a permit required by a municipality to erect or
        improve a building or other structure in the municipality or its extraterritorial
       jurisdiction.

       TEX. Loe. Gov'T CODE § 214.904(a) (emphasis added). The defendant's interpretation

also runs afoul of the Legislature's express handling of adoption of residential building codes in

a municipality's extraterritorial jurisdiction. TEX. Loe. Gov'T CODE § 253. l 53(a), (c ). If Texas

municipalities are unable to extend building codes and subdivision rules to their ETJ, as

defendant contends, then these provisions written by the Texas Legislature would be both futile

and useless. The defendant's argument runs afoul of settled statutory construction and the Texas

Legislature. See City of LaPorte v. Barfielcl, 898 S.W.2d 288, 292 (Tex.1995) (citing Chevron

Co1p. v. Redmon, 745 S.W.2d 314, 316 (Tex.1987))(courts "will not read statutory language to

be pointless if it is reasonably susceptible of another construction."). Acker v. Tex. Water

Comm'n, 790 S.W.2d 299, 300 (Tex.1990); Hunter v. Fort Worth Cap. COip., 620 S.W.2d 547,

551 (Tex.1981)( "the legislature is never presumed to do a useless act."). Hunter v. Fort Worth

Capital Co1p., 620 S.W.2d 547, 551 (Tex.1981) (a cardinal rule of statutory construction is that

the legislature is never presumed to do a useless or meaningless act.). Sections 214.904 and

233.153(c) are specific authority that building codes applied through permitting are authorized in

the ETJ. The defendant's argument is without merit. It should also be declined for a second

reason -   it is contrary to the established principle that the public interest to be favored over any

private interest. TEX. Gov'T CODE § 311.021(5). Thus, the Town's ability to enforce its

subdivision regulations and building codes, to promote and protect the health, safety, and welfare

of persons in the Sunrise Bay subdivision should be, by statute, favored over any single property

owner in the Sumise Bay subdivision. If defendant's argument prevailed, a single property



                                                  8

                                                                                                         510
owner's interest would predominate over the interest of all Texas municipalities. This is not, and

should not, be the law. The position advocated by the defendant runs counter to the Texas

Legislature's enactment and statutory intent.

4.        Other Statutes Support Lakewood Village

          Indeed, other statutes plainly demonstrate that Texas municipalities have the authority to

regulate in their ETJ. 4 For example, § 233.153(c) of the Local Government Code allows

municipalities to regulate their building codes in the extraterritorial jurisdiction, to the

exclusion of counties. Denton County has recognized by unanimous court order that:


         [I]f ... construction occurs in the extraterritorial jurisdiction of a municipality that
         has adopted a building code for the municipality's extraterritorial jurisdiction, the
         building code adopted by the municipality controls[,] and building code standards
         under Subchapter F of Section 233.153 of the Texas Local Government Code
         [applicable to Texas counties] have no effect in that municipality's extraterritorial
         jurisdiction."

DENTON COUNTY COMM. COURT ORDER No. 10-0045 (emphasis added). See Exhibit H. The

Denton County Court Order tracks exactly the language of Local Government Code §

233.153(c):

         Subchapter F. Residential Building Code Standards Applicable to Unincorporated
         Areas of Certain Counties

         If a municipality located within a county to which this subchapter applies 5 has
         adopted a building code in the municipality's extraterritorial jurisdiction, the
         building code adopted by the municipality 6 controls ....


4
     In contrast to subdivision regulation po,ver, and for clarification, Texas n111nicipalities do not possess the
statutory authority to zone prope11y (i.e., regulate the height, number, bulk or size of buildings) in their ETJ.
Tex. Loe. Gov'! Code § 212.003(a)(l)-(5). The legislative history of House Bill 3187, which amended
Section 212.003, stated it "prohibits the application of zoning regulations in ETJ areas." COMMITTEE ON
URBAN AFFAIRS, BILL ANALYSIS, Tex. H.B. 3187, 71st Leg., R.S. (1989).
5
       Subchapter F applies to a county with a population of more than I00 or has adopted the provisions of
Subchapter F.
6
      It is clear that the legislature refers to a municipality in a general sense, not solely a home-rule city to the
exclusion of general law cities. When a statute only applies to a home-rule city, the legislature so indicates.
Compare § 217.041 ("applies only to a home-rule municipality") with § 217.021 ("applies only to a Type

                                                          9

                                                                                                                         511
           TEX. Loe. Gov'T CODE §§ 233.153(c), 152. Denton County recognizes this standard.

The Denton County Department of Public Works, Engineering Division, issued a Notice to

"Home Builders" and "Home Buyers" stating:

           Building in the Extra Territorial Jurisdiction ("ETJ")

         If you are building in the ETJ of a municipality that has adopted a building code
         for the municipality's ETJ, then the builder follows the municipality's codes.

         See Exhibit I (emphasis added). Thus, there are multiple statutory bases for Lakewood

Village to enforce its development rules and building codes in its ETJ.

5.         City o(Boerne Is Inapplicable

         Defendant cites the case of City of San Antonio v. City ofBoeme for the premise that the

authority of a county does not extend beyond the express grant of a statute regarding roadway

annexation.! I! S.W.3d 22 (Tex. 2003). Beorne is distinguishable. This case has nothing to do

with a county's abilities or with a county's roadway power. It is also distinguishable because the

issue in Boerne was one of general control versus a specific annexation authority. The Court in

Boerne noted that "petitioning a municipality to annex portions of county roads is unrelated to a

commissioner's comi's specific duty to ensure safe travel." Id. at 28-29.                             Beorne is a red

herring.     This case deals with the exercise of authority to ensure safe construction by

enforcement of building codes for the safe, orderly, and healthy development of the

municipality in its ETJ, as authorized by TEX. Loe. Gov'T CODE § 212.002, .003, and to

promote and protect the general health, safety, and welfare of persons residing in and adjacent

to a municipality in the ETJ, as authorized by TEX. Loe. Gov'T CODE§ 42.001. In other words,

the issues are related. The idea espoused by defendant that Boerne implicitly overrules, without


B general-la\v n1unicipality   1
                                ').   Additionally, 1nunicipality" is defined as "a general-la'v 111unicipality, hotne-rule
                                                    11


municipality, or special-law municipality." TEX. Loe. Gov'T CODE§ 1.005(3).

                                                               10

                                                                                                                              512
mentioning, City ofLucas is nonsensical.

6.      City ofLucas And City of Weslaco Are Controlling

       The case involving the City of Lucas applying its building codes to the ETJ is directly on

point. City of Lucas v. North Texas Municipal Water District, 724 S.W.2d 811 823 (Tex.

App.-Dallas, 1986, writ ref. n.r.e.). Lucas, a general law town, applied its city ordinances

involving subdivision rules to its ETJ. The North Texas Municipal Water District sought to

construct a wastewater treatment plant on a 75 acre tract within Lucas's ETJ. The water district

argued that Luca's subdivision rules did not apply to its ETJ. The Dallas Couti of Appeals

disagreed. Id. at 817. It held that the former TEX. REV. Civ. STAT. ANN. art. 970a §4 confers

authority upon a city to extend its subdivision ordinances into its ETJ. Id. at 817, 823. A1i. 970a

§4 stated: "the governing body of any city may extend by ordinance to all of the area under its

extraten-itorial jurisdiction the application of such city's ordinance establishing rules and

regulations governing plats and subdivisions of land." Id. at 817. This is the same enabling

language of§§ 212.002 & .003 of the Local Government Code under which the Town derives

its authority. Lucas specifically holds that "ordinances regulating development, such as those

specifying design, construction and maintenance standards, may be extended by a city into its

extraterritorial jurisdiction." Id. at 823. Notably, the Dallas Court of Appeals stated:

       Were we to hold that building standards are not contemplated by article 970a, we
       would be left with a statute that grants authority over the laying out of streets,
       alleys and lot boundaries, but precludes authority over the most important paii of a
       subdivision. Consequently, we conclude that the power over subdivisions conferred
       by article 970a necessarily or fairly implies a right to issue regulations governing
       construction of housing, buildings, and the components thereof. Id. at 823-824.

       The Corpus Christi Court of Appeals came to the same conclusion in City of Weslaco v.

Carpenter, 644 S.W.2d 601, 603 (Tex. App.-Corpus Christi 1985, writ refd n.r.e.). The city of

Weslaco sought to permanently enjoin a landowner from constructing a mobile home park


                                                  II

                                                                                                      513
located within the ETJ. Weslaco had extended its subdivision rules to the ETJ, including for

"construction," "permits," "licensing," and "inspections." Id. at 602. Art. 970s [now, §§ 212.002

& .003 of the Local Government Code] authorized rules regarding "subdivision of land" to be

extended to the ETJ. Id. at 602. Because the word "subdivision" is not defined by statute, the

Corpus Christi court found: "The normal, common-sense meaning of the term 'subdivision' is

expressed in Black's Law Dictionary (5"' ed. 1979) as '[d]ivision into smaller patts of the same

thing or subject-matter. The division of a lot, tract or parcel of land into two or more lots, tracts,

parcels or other divisions ofland for sale or development."' Id. at 603 (emphasis in original). The

court noted that it had similarly found in Co1pus Christi v. Unitarian Church, 436 S.W.2d 923

(Tex. Civ. App. - Corpus Christi 1968, writ refd n.r.e.) that "subdivision of land" includes for

development pwposes. Id. at 603. It was also important that the provision of subdivision rules in

the ETJ comported with the legislative findings "to promote and protect the general health,

safety and welfare of persons residing within and adjacent to cities of the state .... " Id. at 603.

The Corpus Christi court, finding that Weslaco's subdivision rules apply to the ETJ, mandated

that an injunction issue in favor of the city of Weslaco, as:

        The injunction sought by [Weslaco] arises not only from proper interpretation of
        pe1tinent statutes and ordinances but also as a valid exercise of [Weslaco's] police
        power, which by its very nature involves the regulation of subdivision
        development 'to prevent the use thereof in a manner that is detrimental to the
        public interest. The police power may be loosely described as the power of the
        sovereign to prevent persons under its jurisdiction from conducting themselves or
        using their property to the detriment of the 'general welfare.'

        Id. at 604 (citations omitted). This same reasoning, the application of the Legislature's

intent, and the exercise of police power applies to this case. 7




     Notably, the defendant has no contrary authority to Lucas and Weslaco on point.

                                                        12

                                                                                                         514
7.       Valid Exercise Of Police Power

         All property is held subject to the valid exercise of the police power. See City of College

Station v. Tul'fle Rock Corp., 680 S.W.2d 802, 804 (Tex.1984); Woodson Lumber Co. v. City of

College Station, 752 S.W.2d 744, 746 (Tex.App.-Houston [!st Dist.] 1988, no writ). A city

may enact reasonable regulations to promote the health, safety, and general welfare of its people.

Turtle Rock Corp., 680 S.W.2d at 805. The United States Supreme Court has stated,

"government regulation - by definition - involves the adjustment of rights for the public good.

Often this adjustment curtails some potential for the use or economic exploitation of private

property." Andrus v. Allard, 444 U.S. 51, 65 (1979). As Justice Holmes stated in Pennsylvania

Coal Co. v. Mahon, 260 U.S. 393, 413 (1922): "Government hardly could go on if, to some

extent, values incident to property could not be diminished without paying for every such change

in the general law. As long recognized, some values are enjoyed under an implied limitation, and

must yield to the police power." Many Texas municipalities extend the application of their

subdivision regulations to their ETJ. See City of Fate, Code of Ordinances § 38-2; City of

Heath, Code of Heath§ 158.01; City of Double Oak, Code of Ordinances§ 10.101; City

of Highland Village, Highland Village Subdivision Ordinance § I. I; City of Copper

Canyon, Copper Canyon Subdivision Ordinance § 1.1. 8 It is entrenched in Texas



    Texas courts have repeatedly upheld the ETJ subdivision regulation principle in other contexts. In City of
Austin v. Quick, 930 S.W.2d 678 (Tex. App. - Austin 1996), the Austin court of appeals upheld the city of
Austin's application of its watershed pollution standards as regulations to the ETJ. This holding was affirmed by
the Texas Supreme Court. Quick v. City of Austin, 7 S.W.3d 109 (Tex. 1998). This same principle has also been
acknowledged by the federal Fifth Circuit Court of Appeals in New Orleans. FM Properties Operating Co. v. City
of Austin, 93 F.3d 167, 170 '" 2 (5th Cir. l996)("Texas law allows municipalities to enact water quality standards
applicable to the preservation and development of lands outside of the municipalities' corporate limits, in an area
referred to as the municipalities" extraterritorial jurisdiction"). In levy v. City of Plano, 2001 WL 1382520
(Tex. App. -Dallas 2001, no pet.), the Dallas Comi of Appeals stated the city of Piano's subdivision regulations
applied to the ETJ. In Milestone Potranco Dev. v. City of San Antonio, 298 S.W.3d 242, 245 (Tex. App. - San
Antonio 2009, pet. denied), the San Antonio Court of Appeals upheld the city of San Antonio's tree preservation
ordinance to the ETJ because it promoted the health of the municipality and healthful development of the
con1n1unity.

                                                         13

                                                                                                                      515
jurisprudence that a city may, as a valid exercise of its police power, enact reasonable regulations

for the purpose of promoting the health, safety, and general welfare of its people. City of

Brookside Village v. Comeau, 633 S.W.2d 790, 792 (Tex.1982), cert. deniecl, 459 U.S. 1087

(1982); City of College Station v. Turtle Rock C01poration, 680 S.W.2d 802, 805 (Tex.1984); Ex

parte Woodall, 154 S.W.3d 698, 702 (Tex.App.-El Paso 2004, pet. ref'd). Such police power

occurred here. Lakewood Village extended its subdivision rules to the ETJ as a valid exercise of

police power. The subdivision rules should be enforced.


                                         IV.
                            DEFENDANT HAS NO VESTED RIGHTS

       Defendant insists that he has accrued vested rights in a plat filed with Denton County in

1995, which would allegedly exempt Defendant from the Town's building regulations. For this

theory, defendant relies on Tex. Loe. Gov't Code§ 245.002(b): "A project that requires a series

of permits or approvals in order to reach completion is to be governed by the rules in effect at the

time of the first permit in that series .... " Tex. Loe. Gov't Code §245.002(b). The defendant's

theory is misplaced for several reasons: the county does not regulate building, plumbing,

mechanical, and electrical safety and would therefore leave the area subject to little regulation or

oversight whatsoever; the plat was never submitted to Lakewood Village; and Lakewood

Village's building codes are exempt from the vested rights statute.


1.     The Town's Building Regulations Are Exempted From The Vested Rights Statute

       Texas has a vested rights statute in Local Government Code chapter 245. It does not

apply here. Preliminary plans and related subdivision plats, site plans, and all other development

permits for land covered by the preliminary plans or subdivision plats must be considered




                                                 14

                                                                                                       516
collectively to be one series of permits for a project. TEX. Loe. Gov'T CODE§ 245.002(b); Save

Our Springs Alliance v. City of Austin, 149 S.W.3d 674 (Tex. App.-Austin 2004, no pet.); Tex.

Atty Gen. op. JC-0425 (2001). The term "project" is defined in chapter 245 as an "endeavor

over which a regulatory agency exerts its jurisdiction and for which one or more permits are

required to initiate, continue, or complete the endeavor." TEX. Loe. Gov'T CODE§ 245.001. A

plat for the Sunrise Bay subdivision was filed and approved by Denton County and the town of

Little Elm in 1995. The plat was never filed with, or approved by, Lakewood Village. The plat's

existence was not known by the Town until this lawsuit, some 19 years later. Defendant claims

that the plat is the first permit in a series of permits. See defendant's trial brief, p. 11. At least

one court has determined that the subdivision or platting of land is a different project than the

vertical construction on existing lots like building permits. FM Properties Operating Co. v. City

of Austin, 93 F.3d 167 (5 1h Cir. 1996)(interpreting former Tex. Gov't Code Ch. 481, the

predecessor to Tex. Loe. Gov't Code Ch. 245, which states the same language). The Court in

City of Austin reasoned:

       If any action were to freeze development regulations ... a developer would not have to
       build in accordance with the latest building, fire, plumbing, mechanical, or electrical
       codes, but would be permitted to build under codes that might be years old. In
       addition, the developer would not be required to comply with drainage and watershed
       regulations. This would result in shoddy development and create an obvious public
       safety problem which could expose the developer, and possibly the City, to liability
       for personal injury. This result is contrary to the public interest in health, safety, and
       welfare. Id at 170.

       The necessity for this theory of outdated building codes was called into question by the

Hartsell case on which the defendant relies. Hartsell v. Town of Talty, 130 S.W.3d 325 (Tex.




                                                  15

                                                                                                         517
App.-Dallas 2004, reh. den.). 9 The Dallas Court of Appeals stated regarding the concern of

using outdated building codes, "Chapter 245 addresses this concern in other sections .... See Tex.

Local Gov't Code Allll. § 245.004-245.005(Vernon Supp.2004)(Chapter 245 does not apply to

permits more than two years old for construction of building for human occupation where

regulation at issue adopts only uniform building or similar code ... )."    Id. at 328.      Section

245.004 provides exemptions to the applicability of Chapter 245. For example, § 245.004 states:

       "§ 245.004 Exemptions

       This chapter does not apply to:

       ( 1) A permit that is at least two years old, is issued for the construction of a
            building or structure intended for human occupancy or habitation, and is
            issued under laws, ordinances, procedures, rules or regulations adopting only:

           (A) Uniform building, fire, electrical, plumbing, or mechanical codes adopted
               by a recognized national code organization; or

           (B) Local amendments to those codes enacted solely to address imminent
               tlu·eats of destruction of property or injury to persons;

       TEX. Loe. Gov'T CODE § 245.004. Assuming, for purposes of argument, that the Town

is bound by a plat it had no notice of, then the plat from 1995 is the first permit in a series of

permits, as required by § 245.002(b), is well over two years old and would be subject to the

Town's current building codes. The Town adopted the International Residential Code, Building

Code, Plumbing Code, Mechanical Code, Energy Code, Fuel and Gas Code, Property

Maintenance Code National Electrical Code, International Fire Code and applied all of these

uniform codes to its extraterritorial jurisdiction via Ordinance No. 10-01. These codes are

uniform codes as described in § 245.004(l)(A), which were adopted by the International Code


9
  Significantly, Hartsell held that "ordinances regulating development, such as those specifying
design, construction and maintenance standards may be extended into a city's extraterritorial
jurisdiction''. Id at 328.


                                                16

                                                                                                       518
Council.   Several of these codes and ordinances address imminent threats of destruction of

property or injury to persons as well. For example, Ordinance 11-16 is a local amendment to the

National Electric Code and provides that the conductors used to conduct current must be a

minimum size of 12 AWG copper. See Ord. No. 11-16(p. 22), Sec. 8, Ch. 33, Sec. E3306.2. This

is a stricter guideline than the IRC made for safety to prevent imminent destruction and personal

injury. The County does not regulate this issue, so absent the Town's regulation, it would be

unregulated.   Likewise, Section 245.004(11) exempts "regulations to prevent the imminent

destruction of property or injury to persons .... " if the regulations do not affect zoning issues.

The Town's regulations have nothing to do with zoning issues and are made to promote the

public health, safety, and welfare of the citizens of the Town and the extraterritorial jurisdiction

of the Town. See preamble, Ordinance No. 10-01. Another exemption,§ 245.004(6) allows fees

imposed in conjunction with development permits. Lakewood Village charges fees for building

permits within its ETJ that are necessary to offset the costs of this regulation. All fees are

exempt from the vested rights statute.

2.     Defendant Cannot Claim Rights To Regulations To A Permit Never Issued By The
       Town, And The Town Had No Notice Of The Plat

       The Hartsell case, on which defendant relies, is futther distinguished because it involves

a plat filed with the town of Talty and building regulations of the same town. In Hartsell, the

town of Talty had an ordinance in place regulating the filing of plats. 130 S.W.3d at 326. The

developer filed a plat with the Town, which the Town first approved on January 10, 2001. Id.

The town subsequently enacted an ordinance extending its building codes into its ETJ effective

December 1, 2002. Id. The developer then filed a lawsuit against Talty seeking declaratory relief

that it was not subject to the building code ordinance, which the court agreed. This set of facts is

completely different from the present case. First, in Hartsell the plat was only one year old when


                                                 17

                                                                                                       519
the ordinance was passed so the exemption in under§ 245.004 (1) did not apply; whereas, in this

case, the exemption plainly applies. Second, the plat in this case was with the County and Little

Elm, not with the Town, which is a different regulatory agency under§ 245.002.

        Section 245.002(a) states "[e]ach regulatory agency shall consider the approval.. .. " This

indicates that there is a difference for filing with each regulatory agency.              In Shumaker

Ente1prises, Inc. v. City of Austin, the Austin Couti of Appeals ruled that filing an application

with one regulatory agency (in Shumaker it was the county, as here), does not "freeze" or "vest"

the regulations as to another regulatory agency (in Shumaker it was the city, as here). 325

S.W.3d 812 (Tex. App.-Austin 2010, no pet.). 10 The court stated, "under the plain language of

the statute, therefore, the City must consider the application for a city permit solely on the basis

of the requirements in effect at the time the application to the city was filed." Id. at 815.

Defendant filed a permit application with the Lakewood Village on January 27, 2014. Under§

245.002(a) and Shumaker, Lakewood Village is entitled to enforce its current regulations under

the vested rights statute.

        The Austin Court in Shumaker additionally held that the filing of the permit with a

different regulatory agency does not provide fair notice to another regulatory agency as required

under the vested rights statute. 325 S.W.3d at 815. Not only did the defendant's predecessor

developer file the plat with a different regulatory agency, but it failed to give the Town fair

notice of the plat. Under chapter 245, vested rights only accrue on the filing of an original

application or plan for development or plat application that "gives the regulatory agency fair

10
      The Dallas Court of Appeals rejected an owner's somewhat similar vesting argument in 2218 B1J•an
St., Ltd v. City of Dallas, 175 S.W.3d 58 (Tex. App.-Dallas, pet denied). The B1J•an case involved an
owner who submitted an application for demolition during a moratorium while the city of Dallas was
contemplating an historic overlay district. The district was passed and Dallas denied the application.
There was no vesting because the original permit application was not "accepted" and therefore not "filed"
as required by Chapter 245. Id Because the 1995 plat was never filed with the Town, it did not provide
an avenue for vested rights with the Town.

                                                    18

                                                                                                            520
notice of the project and the nature of the permit sought." TEX. Loe. Gov'T CODE § 245.002(a-

1). When the plat was filed in 1995, the Town was never given any type of notice regarding the

plat filing or project at Sunrise Bay. Pursuant to§ 245.002(a-1), the Town is not bound by any

1995 vested rights under the plat.

         Stated simply, defendant's interest to pursue claimed property rights that are 19 years old

is barred as a matter of law by Chapter 245.


                                                         v.
         THE TOWN'S BUILDING PERMIT FEES ARE A PERMISSIBLE LICENSE FEE

         Defendant complains that the building permit and inspection fees assessed by the Town

are an unconstitutional tax. See defendant's trial brief, p. 12. The Town objects to this issue as it

has no relevance to injunctive relief. TRE 402. lfthe defendant files a counterclaim assetting this

claim for relief, 11 it should be heard during the course of the case (or the case could be removed

to U.S. District Coutt if federal constitutional claims are made). The claim for affirmative relief

currently has no place at the injunction hearing.

         If the Court is inclined to rule on the constitutionality of the Town's building permit fees

at a temporary injunction hearing, the Town is prepared to offer evidence that its fees are

constitutional. At the beginning, statutes or ordinances imposing a license fee under police power

are primafacie valid, and presumed to be reasonable. City of Forth Worth v. Gulf R~fining Co.,

et al., 83 S.W.2d 610, 618 (1935); City of Houston v. Harris County Outdoor Adver. Ass'n, 879

S.W.2d 322, 326 (Tex. App.-Houston [141h Dist.] 1994, writ denied), and the defendant as the

11
   Often, these claims are affirmatively assetted by property owners as plaintiffs. See Lowenberg v. City qf Dallas,
261 S.W.3d 54 (Tex. 2008)(owners and operators of commercial buildings sued for unconstitutional taking under
federal and state constitution for fire registration fee); Hmper v. City of Wichita Falls, 105 S.W.2d 743 (Tex. Civ.
App. - Fort Wmth 1937 (propetty owner sued city for enjoin enforcement of its ordinances and fees thereunder); El
Paso Apt. Ass'n v. City of El Paso, 415 Fed. Appx. 574, 2011 WL 811680 (5 1h Cir. 201 l)(owners and managers of
apartinent coinplexes sued for federal constitutional claiins and injunctive relief);. These claiins are also at tilnes
certified by a cornt of appeals to the Supreme Court. See Hurt v. Cooper, 110 S.W.2d 896 (1937)(Dallas Court of
Appeals cettified 6 questions to be answered by the Supreme Court).

                                                          19


                                                                                                                          521
party attacking the fee has the burden to offer evidence to suppo1i this affirmative claim. See

City of Forth Worth v. Gulf Refining Co., et al., 83 S.W.2d at 619 (1935); El Paso Apt.

Association v. City of El Paso, 415 Fed. Appx. 574, 2011 WL 811680, *581 (5"' Cir. 201 l)(it is

party attacking the fee's burden to show that the exaction bears no reasonable relationship to the

duties to be performed by the city and its officers).

       The Texas Constitution, art. VIII sec. I (f) contains no provisions specifically limiting the

amount of a licensing fee which may be imposed but the charge must be sufficient that such a

charge is "reasonable for purposes of regulation when tested by general constitutional

guaranties." City of Fort Worth v. Gu(( Refining Co, 83 S.W.2d at 619. The Supreme Comi has

acknowledged that "it is sometimes difficult to determine whether a given enactment should be

classified as a regulatory measure or as a tax measure." Hurt v. Cooper, 130 Tex. 433, 110

S.W.2d 896, 899 (1937). The principle of distinction generally recognized is that, ifthe primary

purpose of the fee is for regulation, then it is a permissible regulatory fee; however, if the

primary purpose of the fee is to raise revenue, then it is an unconstitutional occupation tax,

regardless of the name by which it is designated. Hurt v. Cooper, 110 S.W.2d at 899; City qf

Forth Worth, 83 S.W.2d at 617; City qf Houston, 879 S.W.2d at 326. The critical issue is

whether the fee is intended to raise revenue in excess of that reasonably needed for regulation.

Tex. Boll Weevil Eradication Found., Inc. v. Lewellen, 952 S.W.2d 454, 461 (Tex. 1997); see

City qf Houston, 879 S.W.2d at 326 ("Before such legislation will be declared void, the

unreasonable and oppressive nature of the exaction must be clearly apparent from the record.").

If the actual conferral of regulatory authority shows that the charge was intended primarily for

regulation, then it will be characterized as a license fee rather than taxes. TracFone Wireless,

Inc., v. Commission on State Emergency, 397 S.W.3d 173 (Tex. 2013). Here, the Town's



                                                  20

                                                                                                       522
building permit and inspection fees are calculated based on the cost recovery for direct labor

costs for these services, materials in administering the permits, and administrative overhead costs

for services, computers, utilities, etc. attributable to permitting and inspections. Just considering

inspections alone, over 13 separate inspections are required by the Town during the construction

of an approximate 10,000 square foot residential strncture on the Property. Together, all of these

costs are $2.00 per air-conditioned square foot. The Town's fees have a direct relationship

between the fees charged and the services provided, and the fees are reasonably necessary to

cover the costs of regulation. Therefore, there is no unlawful occupation tax under Article VIII,

Sec. 1(f) of the Texas Constitution

                                               VI.
                                             PRAYER

        A municipality is entitled to injunctive relief in district court to enjoin the violation of

municipal ordinances or codes applicable in the ETJ. Tex. Civ. Prac. & Rem. Code§ 212.003(c).

The defendant is violating the Town's ordinances and building codes, and therefore, the Town is

entitled to injunctive relief. The Town seeks all other legal and equitable relief to which it is

entitled.

                                              Respectfully submitted,



                                              WM. ANDREW MESSER
                                              STATE BAR No. 13472230
                                              andy@txmunicipallaw.com
                                              JENNIFER W. DECURTIS
                                              STATE BAR No. 24045767
                                              je1mifer@txmunicipallaw.com
                                              BRENDA MCDONALD
                                              STATE BAR No. 14993300
                                              brenda@txmunicipalla\v.com
                                              MESSER ROCKEFELLER & FORT, PLLC
                                              6351 PRESTON ROAD, SUITE 350


                                                 21


                                                                                                        523
                                              FRIBCO,TEXAS75034
                                              972.668.6400-TELEPHONE
                                              972.668.6414 - FACSIMILE

                                              Counsel for Plaintiff
                                              Town ofLakewood Village



                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing brief was served on counsel of record in this
case via e-service and email on April 14, 2014.



                                              Wl\1. ANDREW MESSER




                                                 22


                                                                                                      524
Exhibit A




            525
        . r>-01
 Resolution -
 Exhibit A



                            TOWN Ofngc 2 of 2


                                                                                                  526
      ""'ft1621>1 ~·-:   ....        ---~------~-·
       .-~




                                                  ~ittie  Elm
                                                  .--   - --
                                1.




                                      \

                                          \
                                              \




527
Exhibit B




            528
                                                                                                                                                                                  FORMS SURVEY
                                                                                                                                                                       ([ 3%0 Spinnaker Run Pointe                        JJ

                                                                             I
                                                                             I
                                                                             I
                                                                   j         : / tor 82                   ___.       ...-                                                                                                                                         Subdivision
                                                                  jj             / _.-__ . .-                                                                                                                                              """          /          Boundary

                                     •.t.R)._·~·                 r :I                                                                                                                             L ot 83                                              ''"          !>22'
                                         T_                                                                                                                                                                                                                 "-.     Dev Ji"1e
                     ,-_.,         ~                    ;tj;I                I                                                                                                                    m.t    sn  ...X
                     ~            ~-                    ;         l:J        I/                                                                                             9'   "io "'~
                                                                                                                                                                                       mrr   ·,      ~ - - ·~J.l.R.
                    ~~            "~1 a/.
                                  it;:: .,.. §.1                             I                                                                                      B 585.8
                                                                                                                                                        S 43020'43" __ - -- -              - ~        ··~--
                                                                                                                                                                                                          B~.. -~ ,   ,
                                  ... J   _   ,
                                                        111
                    ~
                    .......       ""1             I Q ti\f
                                                                             I                             -    -         --    -      -
                                                                                                                                 __ __. •
                                                                                                                                                           -  -                __. -            o.o·   --
                                                                                                                                                                                                      20.1 ' -
                                                                                                                                                                                                                 --->t-
                                                                                                                                                                                                                 -
                                                                                                                                                                                                                    '   '      - .2                                      .        '"
                   0              :        e                                                                                                                                                                                                                                                                 " ~~-- ('~
           ~ ~ ~I                                                            I                  i1:~i                                      Zone "X"                                                                                                :          ,.,,orrom"•:<>11n.1·                      '~~~-.2~0'\, .;.
           ~ rv>                  ~:                        /                           109,072 sq. ft.                                    (Unshaded)         ---- ------------                                                                )                                                               ' '             ·o::
           ~~                     ~I                    /                                 2.50 acres                                           /-------                                                                               - ----                                                                          '~~
                ~ j ~f;
                      : ~ / _-                             !,' '~"e"AE" L-                                                                                                                        "----4---·                                           "'.:,'~;,:;.';                                        20140123
                                                                    This product is ftlrinro:matlonal purposes
                                                                   ond mi!y not have been prepared for or be
                                                                   suilable for legal. tmgineering, or surveying
                                                                purposes. It does not represent an on-the-ground
                                                                  survey and represents only tl'IC approlcimate
                              0    95       190                     relative location of property boundanes

      Techriology                                               C.enion County does not guaran!ec the ccrrectness
                                                                  or accuracy of any features on ihis product and
       ~erv1ces                   http://gis.dentoncounty.com   <1ssumes no responsibility in connection tl1crc.>v1illl.
      @MMMi@   . . . . . .,                                      This product may be revised at any time W.1Mut




530
                                                                              no65cation IO any user.
                                              This product is forinformal ionnl purposos
                                              and rray not have been prepared for or be
                                              auiteble for legal, onginoering, or surveying
                                           purposes. It does notrepresentnn on-the11round
                                             eurvey and represen1S only the approximate
      0    80        160                       rolalivs location of property boundaries.

                                          Osnt:ln County does not ouarantaethe correc1ness
                                           oroc:curacy of any features on this product and
          http://gis. dentoncou nty.com   assumes no rti"..ponsibility In connection therewith.
                                           This product may be revised ot ony time without
                                                       notificalion b any user.




531
Exhibit C




            532
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instruments are full,
true and correct copies of the Plumbing Permit Application for 3964 Spinnaker Run Pointe dated April 18,
2013. The same appear ofrecord in my office and said documents are the official records from the public office
of the Town Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in said office.

       I further certify that I arn the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawfu] possessor and keeper of the records in said office.

       In witness whereofl have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.




                                                                                                            533
            o___
         EWooo
        ~VILLAGE

                     PLUMBING PERMIT
       APPLICANT
       DATE
                            LJ-1r--13
       NAME
       ADDRESS
       PHONE



       DESCRIPTION & DRAWING
       DESCRIBE WHERE THE PLUMBING WILL BE PLACED ON YOUR PROPERTY.
                5 ~+   1{{(,·J Lt- K.l 1'!'/l OYfl U, 7J ( 1                                                                                                                                    ··Cqprevent an outdoor slab fror:1 being placed <
                                                                                                                                       ' j~ting customer-owned (pnvate) undergro
                                                                                                                                         1
                                                                                                                                         'e :·such as in the case of sidewalks and open
                                                                                                                                          'r:'.forohibition on piping within a slab is app
                                                                                                                                              ~$!c:ibs. Exceptions 1 and 2 relate to Sec
                                                                                                                                              s.ee   the. commentary for that section (
                                                                                                                                               j~ry~ Figure 404.14.1 ).
                                                                                                                                              ;rP~    •   ·o. .
                                                                                                                                                                                           11.    .~
                                                                                                                                                                                            . .,,.=.           ·-
                                                                                                                                                                                                               . "". .
 contained in the manufacturer's installation instruc-                            is inserted in a piping material for fu~l\'
 tions. Gas outlets for CSST systems must be installed                            buildings.                               · i:;.
 with the termination fitting designed specifically for                                                                                         \         Figure 404.14.1
 that purpose and provided by the CSST manufacturer.                   •!•Because of the potential hazard associat~'                            ~LLATION OF PLASTIC TO METALLIC PIPING
 '4.14 Plastic pipe. The installation of plastic pipe shall com-          use of a material that has lower resistance}t
 r with Sections 404.14.1 through 404.14.3.                               damage and heat as compared to metallicp,'i                                nnections. Connections made outside-and unc
                                                                          lation of plastic pipe and tubing is limiteqtq':.:                       , een metallic and plastic piping shall be made c
 Thi~ section places restrictions on the location and op-                 are both outside of the building and und                                  on fittings categorized as Category I in accorda
 9rating pressur~s for plastic pipe in addition to stating                Plastic pipe and tubing are widely use.d::.:
                                                                                                                                                    'n2sl3.
  nstallat1on requirements specific to plastic pipe.                      ground gas distribution systems because.oft
                                                                          of installation and inherent resistance·         'Steve Freeman

From:                           Wayne Snell
Sent:                           Wednesday, April 24, 2013 2:56 PM
To:                             Steve Freeman
Subject:                        IFGC


SECTION 403 (IFGS)
PIPING MATERIALS
403.1 General. Materials used for piping systems shall comply
with the requirements of this chapter or shall be approved.
403.2 Used materials. Pipe, fittings, valves and other materials
shall not be used again except where they are free of foreign
materials and have been ascertained to be adequate for the service
intended.
403.3 Other materials. Material not covered by the standards
specifications listed herein shall be investigated and tested to
determine that it is safe and suitable for the proposed service,
and, in addition, shall be recommended for that service by the
manufacturer and shall be approved by the code official.
403.4 Metallic pipe. Metallic pipe shall comply with Sections
403.4.1 through 403.4.4.
403.4.l Cast iron. Cast-iron pipe shall not be used.
403.4.2 Steel. Steel and wrought-iron pipe shall be at least
of standard weight (Schedule 40) and shalI comply with one
of the following standards:
1. ASME B 36.10, IOM;
2. ASTM A 53; or
3. ASTM A 106.
403.4.3 Copper and brass. Copper and brass pipe shall not
be used if the gas contains more than an average of 0.3
grains of hydrogen sulfide per I 00 standard cubic feet of gas
(0.7 milligrams per 100 liters). Threaded copper, brass and
aluminum-alloy pipe shall not be used with gases corrosive
to such materials.
403.4.4Aluminum.Aluminum-alloy pipe shall complywith
ASTMB24 I (except that the use of alloy 5456 is prohibited),
and shall be marked at each end of each length indicating
compliance. Aluminum-alloy pipe shall be coated to protect
against external corrosion where it is in contact with masomy,
 plaster, or insulation, or is subject to repeated wettings by
 such liquids aswater, detergents, or sewage. Aluminum-alloy
 pipe shall not be used in exterior locations or underground.
 403.5 Metallic tubiitg. Seamless copper, aluminum alloy and
 steel tubing shall not be used with gases corrosive to such materials.
 403.5.l Steel tubing. Steel tubing shall comply withASTM
 A 254 or ASTM A 539.
 403.5.2 Copper and brass tubing. Copper tubing shall
 comply with Standard TypeKor L ofASTMB88 orASTM
 B 280.
 Copper and brass tubing shall not be used if the gas contains
 more than an average of0.3 grains of hydrogen sulfide
 per 100 standard cubic feet of gas (0. 7 milligrams per 100
 liters).
 403.5.3 Aluminum tubing. Aluminum-alloy tubing shall
 comply with ASTM B 210 or ASTM B 241. Aluminum-
 alloy tubing shall be coated to protect against external
 corrosion where it is in contact with masonry, plaster or
 insulation, or is subject to repeated wettings by such liquids

                                                                      1



                                                                          536
as water, detergent or sewage.
Aluminum-alloy tubing shall not be used in exterior locations
or underground.
403.5.4 Corrugated stainless steel tubing. Conugated
stainless steel tubing shall be listed in accordance with
ANSI LC 1/CSA 6.26.
403.6 Plastic pipe, tubing and fittings. Plastic pipe, tubing
and fittings used to supply fuel gas shalt be used outdoors, underground, only, and shall confo1m to ASTM D 2513. Pipe
shall be marked "Gas" and "ASTM D 2513."
403.6.l Anodeless risers. Plastic pipe, tubing and
anodeless risers shall comply with the following:
I. Factory-assembled anodeless risers shall be rcconnnended
by the manufacturer for the gas used and shall
be leak tested by the manufacturer in accordance with
written procedures.
2. Service head adapters and field-assembled anodeless
risers incorporating service head adapters shall be
recommended by the manufacturer for the gas used,
and shall be designed and ce1tified to meet the
requirements of Category I of ASTM D 2513, and
U.S. Department of Transportation, Code of Federal
Regulations, Title 49, Part 192.28l(e). The manufacturer
shall provide the user with qualified installation
instructions as prescribed by the U.S. Depattment of
Transportation, Code of Federal Regulations, Title
49, Part l 92.283(b ).
403.6.2 LP-gas systems. The use of plastic pipe, tubing and
fittings in undiluted liquefied petroleum gas piping systems
shall be in accordance with NFPA 58.
403.6.3 Regulator vent piping. Plastic pipe, tubing and fittings
used to connect regulator vents to remote vent tenninations
shall be PVC confonning to UL 651. PVC vent piping
shall not be installed indoors.
403.7 Workmanship and defects. Pipe, tubing and fittings
shall be clear and free from cutting burrs and defects in structure
or threading, and shall be thoroughly brushed, and chip
and scale blown.
Defects in pipe, tubing and fittings shall not be repaired.
Defective pipe, tubing and fittings shall be replaced (see Section
406.1.2).
403.8 Protective coating. Where in contact with material or
atmosphere exerting a con-osive action, metallic piping and fittings
coated with a con-osion-resistant material shall be used.
External or internal coatings or linings used on piping or components
shall not be considered as adding strength.
403.9 Metallic pipe threads. Metallic pipe and fitting threads
shall be taper pipe threads and shall complywithASMEB 1.20. l.
403.9.1 Damaged threads. Pipe with threads that are
stripped, chipped, con-oded or otherwise damaged shall not
be used. Where a weld opens during the operation of cutting
or threading, that pottion of the pipe shall not be used.
403.9.2 Number of threads. Field threading of metallic
pipe shall be in accordance with Table 403.9.2.
403.9.3 Thread compounds. Thread Goint) compounds
(pipe dope) shall be resistant to the action ofliquefied petroleum
gas or to any other chemical constituents of the gases
to be conducted through the piping.
403.10 Metallic piping joints and fittings. The type of piping
joint used shall be suitable for the pressure-temperature conditions
and shall be selected giving consideration to joint tightness
and mechanical strength under the service conditions. The

                                                                 2

                                                                                                                         537
joint shall be able to sustain the maximum end force caused by
the internal pressure and any additional forces caused by temperature
expansion or contraction, vibration, fatigue or the
weight of the pipe and its contents.
TABLE 403.9.2
SPECIFICATIONS FOR THREADING METALLIC PIPE
IRON PIPE SIZE
(inches)
APPROXIMATE LENGTH OF
THREADED PORTION (inches)
APPROXIMATE NUMBER
OF THREADS TO BE CUT
1h
3/4   10
3/4
3/4   10
1 1/s 10
11/4 1 11
l 1h 1 11
2 1 Il
21h J1h 12
311/z12
4 ls/s13
For SI: I inch= 25.4 mm.
403.10. I Pipe joints. Pipe joints shall be threaded, flanged,
brazed or welded. Where nonfenous pipe is brazed, the
brazing materials shall have a melting point in excess of
I ,000°F (538°C). Brazing alloys shal1 not contain more than
0.05-percent phosphorus.
403.10.2 Tubing joints. Tubing joints shall be either made
with approved gas tubing fittings or brazed with a material
having a melting point in excess of l,000°F (538°C).Brazing
alloys shall not containmore than 0.05-percent phosphorus.
403.10.3 Flared joints. Flared joints shall be used only in
systems constructed from nonfenous pipe and tubing where
experience or tests have demonstrated that the joint is suitable
for the conditions and where provisions are made in the
design to prevent separation of the joints.
403.10.4 Metallic fittings. Metallic fittings shall comply
with the following:
1. Threaded fittings in sizes larger than 4 inches ( 102
mm) shall not be used except where approved.
2. Fittings used with steel or wrought-iron pipe shall be
steel, brass, bronze, malleable iron or cast iron.
3. Fittings used with copper or brass pipe shall be copper,
brass or bronze.
4. Fittings used with aluminum-alloy pipe shall be of
aluminum alloy.
5. Cast-iron fittings:
5.1. Flanges shall be permitted.
5.2. Bushings shall not be used.
5 .3. Fittings shall not be used in systems containing
flammable gas-air mixtures.
5.4. Fittings in sizes 4 inches (102 mm) and larger
shall not be used indoors except where approved. 5.5. Fittings in sizes 6 inches (152 mm) and larger
shall not be used except where approved.
6. Aluminum-alloy fittings. Threads shall not form the
joint seal.
7. Zinc aluminum-alloy fittings. Fittings shall not be
used in systems containing flammable gas-air mixtures.
8. Special fittings. Fittings such as couplings, proprietary-
type joints, saddle tees, gland-type compression
fittings, and flared, flareless or
 compression-type tubing fittings shall be: used within
the fitting manufacturer's pressure-temperature recommendations;
                                                                   3


                                                                                                       538
used within the service conditions
anticipated with respect to vibrntion, fatigue, thermal
expansion or contrnction; installed or braced to prevent
separation of the joint by gas pressure or external
physical damage; and shall be approved.
403.1 1 Plastic pipe, joints and fittings. Plastic pipe, tubing
and fillings shall be joined in accordance with the manufacturer's
instructions. Such joint shall comply with the following:
 I. The joint shall be designed and installed so that the longitudinal
p11ll-out 1·csistancc of the join! will be al le.1st
cqunl to the tensile strength of the plastic piping nwlcrial.
2. l leat-fusion joints shall he made in accordance with
qualified procedures that have been established and
proven by test to produce gas-tight joints al least as
strong as the pipe or lubing being joined. Joints shall be
made with the joining method recommended by the pipe
manufacturer. Heat fu sion fittings shall be marked
"ASTM D 25 13."
3. Where compression-type mechanical joints are used, the
gasket material in the fitting shall be compatible with the
plastic piping and with the gas distributed by the system.
An internal tubular rigid stiffener shall be used in conjunction
with the fitting. The stiffener shall be flush with
the end of the pipe or lubing and shall extend at least to
the outside end of the compression fitting when installed.
The sti ffener shall be free of rough or sharp edges and
shall not be a force fit in the plastic. Split tubular stiffeners
shall not be used.
4. Plastic piping joints and fittings for use in liquefied petroleum
gas piping systems shall be in accordance with
NFPA 58.
403.12 Flanges. All flanges shall comply with ASME 816.1 ,
ASM EB 16.20 orMSSSP-6. The pressure-temperature ratings
shall equal or exceed that required by the application.
403.12.J Flange fac ings. Standard facings shall be permitted
for use tmder this code. Where 150-pound {1034 kPa)
pressure-rated steel flanges are bolted to Class 125 cast-iron
 flanges, the raised face on the steel flange shall be removed.
403.12.2 Lapped flanges. Lapped flanges shall be used
only above ground or in exposed locations accessible for inspection.
403. l 3 f lange gnskets. Material for gaskets shall be capable of
withstanding the design temperature and pressure of the piping
system, and the chemical constituents of the gas being conducted,
 without change to its chemical and physical properties.
The effects of fire exposure to the joint shall be considered in
 choosing material. Acceptable materials include metal or
 metal-jacketed asbestos (plain or con-ugated), asbestos, and
 aluminum "O" rings and spiral wound metal gaskets. When a
 flanged joint is opened, the gasket shall be replaced. Full-face
 gaskets shal l be used with all bronze and cast-iron flanges .


If you have any questions or if I can be of any assistance please let me know.

Thank You

Wayne K. Snell Jr., C.B.O., Building Official
Development Services
Town of Prosper
www.prospertx.gov
                                                                    4


                                                                                 539
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instruments are full,
true and correct copies of tickets for inspections perfo1med at 3964 Spinnaker Run Pointe dated April 23, 2013
through August 20, 2013. The same appear of record in my office and said documents are the official records
from the public office of the Town Secretary of the Town of Lakewood Village, Denton County, Texas, and are
kept in said office.

       I fu1ther certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       In witness whereofI 11ave hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.




                                             LitldaiSlien, TRMC, Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             State of Texas




                                                                                                            540
            uu NUT REMOVE TICKET FROM INSPECTION               P~CKEl
                      Project Address   3q b 4 Sf )'I"),~ tiJ1-
                      Builder1s Name- - - - - - - - - - - - -

Comments                                                  PASS      FAIL




                                                Re-lnsQection Fee R~quired
Inspector             Date                            YES          NO




                                                                   541
            UV   l~UI KtMOVE TICKET FROM INSPECTION PACKEl
                        Project Address   ,3lJ l ~ ,Sp m~
                        Builder's Name_ _ _ _ _ _ _ _ _ _ __


Comments                                                              FAIL




Inspector               Date   5 I               Re-lnsP.ection Fee R~auired
                                                        YES           NO




                                                                     542
                     Kl:MOVE TICKET FROM INSPECTION PACKEl
                                                                  e,
            UV NUI

                         Project Address 2>9 b 4 &p {Yl()(ili.g,,_ e ;:;t- f1   I



                         Bui Ider 1s Name- - - - - - - - - - - - -


Comments                   Type of Inspection                 P~S          FAIL
                               ~AtW
                                .  -                          .r~




                                                    Re-lnsP.ection Fee   R~quired
Inspector               Date   f)-   2.().;                YES             NO




                                                                           543
Exhibit D




            544
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instmments are full,
true and correct copies of the Pool Enclosure Permit Application for 3904 Spinnaker Run Pointe dated March
18, 2013. The same appear of record in my office and said documents are the official records from the public
office of the Town Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in said
office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       In witness whereof! have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.




                                             Lil1da;\;en, TRMC, Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             State of Texas




                                                                                                           545
                                                                                                                                       1\ !)p( \l) ~21,,.                 I                 Jq
                                                                                                                                                                                                                   lj)
INSPECTIONS copy·
                    ,,
                         ,......----.._
                                               "                                                                                           -j{µ.t:_,~r(@LrNJ '•L
                  it)"~
  ff~~==----_                                                                                              JFlEl~CCE                           JP>EJR.IVillI'f
  '-_LJ\J~JEWOOD                                                                                                                            d")5 •00
                                                                                                                                           ..J>...,
               -- . ~=------VILLAGE
                                                                                                                                             AJI InstaUations Subjecr
                              j                                                                                                              To FieJcJ Jnsoections and
  DATE
                   ____ I : ____ _                          ___,
                                                                                    I

                                                                                                                                                 inspecto( ) \PP• uvaj
                                                                                                                                                                                       I




  PROf-'H ffV O W MER :!1H=ot~ M y\"fl!:OM

  l'JAME
                        I '
                   - -· - -
                            I .        I
                            '· -'·"· __.__ _ __
                                               I
                                              , - .- - - --
                                                           I                                   I                              _
                                                                                                                                       I
                                                                                                                                      _:__ - - - - -- -- -
                                          '                        I                           I I    \        '   I.             .
                         1!       '
                                      1
                                           I                       I                                       l            I

  ADDRESS          _      _                    .:.          - -!--          - .,- !;-- r··!...r··_;_ _,-__ _ •-- ·-
                                                                                                                  ' _.',_t_                            - - - - - - ·- --
                                          '
  PHONE            - - -- -   '       t                 I
                                                        ·- I -·-   . -- ---··- -·-         ~    --·- ' !- - .'- ......, ·-- -

  COl\l'lnAC-W R Xl\J fORMt.\TltOl\J (I F .'Ji.PPL'.CCABU'.:)
  (Note: Contractor must register witl1 the Town)

  NAME             _ ,_               J.L JLi.~1                              ·-·       -~ ···'~--· ·'-            ·7        ·- ·· - ·- - - - -·-- - - - - -
  AD DRESS          /                           I       I          ....- \, - ·°;-l-,l-!..!.----
                                                                                 . .'         I! - -
                                                                                                   ( --. - --
                                                                                                           I -/-
                                                                                                               1
                                                                                                                 -- ·             J. /                                                      • '    '       I   '    •




  PHONE            ~f                                   /              1~ -- ---~._~_il/ _·- - -

  FENCi:

  IS FENCE A POOL ENCLOSURE?( Y ~ r l\J (If yes, !~150 fee applies and must meet more
  stringent pool enclosu re guidelines to pass inspection)
                                                                                                                                                       , I                         .
  HEIGHT
                                      I             (
                                                                                                                   LENGTH                           .'\ ' I/ Ii' I                 I        ·/             /
                                                                                                                                               - ...:..:...,'-+•''                          r- .               I

  MATERIAL TO BE USED                                                    I/ . -
                                                                       - --                                        WATERFRONT PROPER1Y                                    Y or N

  NOTE: Fence cannot impede                                                      01·     change drainage on property.

  DE:SCtUPHOl\J & DRl.\W!i\IG
  DESCRIBE Wf-? RE THE FENCE WILL ~E PLACED ON ;ouR PROPERTY.
           -
  --L.)                     p                .:u'J. (
                                                             I
                                                                        ·-!L_,,J-°f __ ,)4('-'i.d-t b                                 _6 . __L_l) tJ?                 / /(,., .·""( 76•/.tl
                                                                                                                                                                                                       •
                                                                                                                                                           AJJ       11 .s;..c-Cil011S
                                                                                                                                          Shall Comply-with
                                                                                                                                      · 20D6 iRC Requtrernenc
  - ·- ·-- - -- ·- - ··-···--                                                     ··- - -                                   ·- - - - ·- &A:ctoptect-efdir=taftCes
  - - - -- - - - --                                                         - - -- -----                                    --- - - -- -              ·-   --        ·-       -- - -                                    -


                                                                                                                                                                                                                            546
   t ANDOJCAPf.:
    Tl
INSPECTIONS COPY




                   547
                                                                        INSPECTIONS COPY

                                                         APPENDIXG

                         SWIMMING POOLS, SPAS AND HOT TUBS

                                                                                          SECTION AG104
                      SECTION AG101                                                   SPAS AND HOT TUBS
                          GENERAL                                   AG104.l Permanently installed spas and hot tubs. Pelma·
AG 101.1 General. The provisions of this nppendix shall con-        nently installed spas and hot tubs shall be designed and con-
trol the design and construction of swimming pools, spas and        structed in conformance with ANSI/NSPI-3 as listed in
hot tubs installcd in or on the lot of none- or two-family dwell-   Section AG108.
ing.
                                                                    AG104.2 Portable spas and hot tubs. Portnble spns and hot
                                                                    tubs shall be designed and constructed in conformance with
                                                                    ANSl/NSPI-6 ns listed in Section AG108.
                      SECTION AG102
                       DEFINITIONS
AG102.l General. For the purposes of these requirements, the                              SECTION AG105
terms used shall be defined ns follows and as set forth in Chap-                   BARRIER RJ:QUIREMENTS
ter 2.
                                                                    AGlOS.1 Application. The provisions of this chapter shall
ABOVE-GROUND/ON-GROUND POOL. See "Swim·                             control the design of barriers for residential swimming pools,
ming pool."                                                         spas and hot tubs. These design controls are intended to pro-
                                                                    vide protection against potential drownings and nenr-
BARRIER. A fence, wall, building wall or combination
thereof which completely surrounds the swimming pool nnd            drownings by restricting nccess to swimming pools, spas and
obstructs access to the swimming pool.                              hot tubs.

HOT TUB. See "Swimming pool."                                       AGlOS.2 Outdoor swimming pool. An outdoor swimming
                                                                    pool, including an in-groua.d, above-ground or on-ground
IN-GROUND POOL. See "Swimming pool."                                pool, hot tub or spa shall be surrounded by a barrier which shall
                                                                    comply with the following:
RESIDENTIAL. That which is siiuated on the premises of a
detached one· or two-family dwelling or n one-family town-             1. The top of the barrier shall be at least 48 inches (1219
house not more than three stories in height.                              mm) above grade measured on lhe side of the barrier
                                                                          which faces away from the swimming pool. The mnxi-
SPA, NONPORTABLE. See "Swlnuning pool."                                   mum vertical clearance between grade nnd the bottom of
SPA, PORTABLE. A nonpermanent structure intended for                      the barrier shall be 2 inches (51 mm) measured on the
recreational bathing, in which all controls, water-heating and            side of the barrier which fnces away from the swimming
water-circulating equipment are nn integml part of the product.           pool. Where the top of the pool structure is nbove grade,
                                                                          such as on above-ground pool, the barrier may be at
SWIMMING POOL. Any structure intended for swimming                        ground level, such as the pool st.ructure, or mounted on
or recreational bathing that contains water over 24 inches (610           top of the pool structure. Where the barrier is mounted on
mm) deep. This includes in-ground, above-ground and                       top of the pool structure, the maximum vertical clearance
on-ground swimming pools, hot tubs nnd spas.                              between the top of the pool structure and the bottom of
SWIMMING POOL1 INDOOR. A swimming pool which is                           the barrier shall be 4 inches (102 mm).
totally contained within a structure nnd surrounded on all four        2. Openings in the banier sbnll not allow passage of a
sides by the walls of the enclosing structure.                            4-inch-diameter (102 mm) sphere.
SWIMMING POOL, OUTDOOR. Any swimming pool                              3. Solid barriers which do not have openings, such as a
which is not an indoor pool.                                              masonry or stone wall, shall not contain indentations or
                                                                          protrusions except for normal construction tolerances
                                                                          and tooled masonry joints.
                     SECTION AG103                                     4. Where the bnrrieriscomposed of horizontal nnd verticnl
                    SWIMMING POOLS                                        members and the distance between the tops of the hori-
AG103.1 ln·ground pools. In-ground pools shall be designed                zontal members is less than 45 inches (1143 mm), the
and constructed In confonnance with ANSI/NSPI-5 as listed in              horizontal members shall be located on the swimming
Section AG108.                                                            pool side of the fence. Spacing between vertical mem-
                                                                          bers shall not exceed 13/4 inches (44 mm) in width.
AG103.2 Above-ground and on-ground pools. Above-                          Where there nredecoratlve cutouts within vertical mem·
ground and on-ground pools shall be designed and constructed              bers, spacing within the cutouts shall not exceed 1%
in conformance with ANSI/NSPI-4 ns listed in Section AGl 08.              inches (44 mm) In width.

2006 INTERNATIONAL RESIDENTIAL CODE~                                                                                             609




                                                                                                                                  548
APPENDIX G
                                                                      INSPECTIONS COPY
    5. Where the brurier is composed of horizontal and vertical                    is not less than the protection afforded by Item
       members and the distance between the tops of the hori-                      9.1 or9.2 described above.
       zontnl members is 45 inches ( 1143 mm) or more. spacing          I0. Where un above-ground pool structure is used as a bar-
       between vertical members shall not exceed4 inches ( 102              rier or where the barrier is mounted on top of tlle pool
       mm). Where there are decorative cutouts within vertical              structure, and the means of access ls a ladderorsteps:
       members, spacing within the cutouts shall not exceed l '14
       inches (44 mm) in width..                                              10.1. The ladder or steps shall be capable of being
                                                                                     secured, locked or removed to prevent access; or
    6. Maximum mesh size for chain link fences shall be n
       21/~-inch (57 mm) square unless the fence has slats fog,.              I0.2. The ladder or steps shall be surrounded by a
       tened al the top or the bottom which reduce the openings                      bartler which meets the requirements of Sec-
       to not more than 1 3/ 4 inches (44 mm).                                       tion AG 105.2, Items 1 througb 9. When the lad-
                                                                                     der or steps are secured, locked or removed, any
    7. Where the barrier is composed of diagonal members,                            opening created shall not allow the passage of a
       such as a lattice fence, the maximum opening fanned by                        4-inch-diameter (l 02 mm) sphere.
       the diagonal members shall not be more than P/4 inches
       (44mm).                                                       AG105.3 Indoor swimming pool. Walls surrounding an
                                                                     indoor swimming pool shall comply with Section AGI05.2,
    8. Access gates shall comply with the requirements of Sec-       Item 9.
       tion AGI05.2, Items 1through7, and shall be equipped
       to accommodate a locking devrce. Pedestrian access            AGlOS.4 Prohibited locntions. Barriers shall be located to
       gates shall open outward away from the pool and shall be      prohibit permanent structures, equipment or similar objects
       self-closing and have a self-latching device. Gates other     from being used to climb them.
       than pedestrian access gales shall have a self-latching       AGlOS.5 Barrier exceptions. Spas or hot tubs with n safety
       device. Where the release mechanism of the self-latch-        cover which complies with ASTM F l346, as listed in Section
       ing device is located less than 54 inches (1372 mm) from      AG 107, shall be exempt from the provisions of this appendix.
       the bottom of the gate, the release mechanism and open-
       ings shall comply with the following:
          8.1. The release mechanism sliall be located on the                             SECTION AG106
               pool side of the gote at least 3 inches (76 mm)           ENTRAPMENT PROTECTION FOR SWIMMING
               below the top of the gate; and                                 POOL AND SPA SUCTION OUTLETS
          8.2. The gate and barrier shall have no opening larger     AG106.l General. Suction outlets shall be designed to pro-
               than 1/ 2 inch (13 nun) within 18 inches (457 mm)     duce circulation throughout the pool or spa. Single-outlet sys-
               of the release mechanism.                             tems, such ns automatic vacuum cleaner systems, or multiple
                                                                     suction outlets, whether isolated by valves or otherwise, shall
    9. Where a wall of a dwelling serves as part of the barrier,     be protected against user entrapment.
       one of the following conditions shall be met:
                                                                     AG106.:2 Suction fittings. Pool and spo. suction outlets shall
          9.1. The pool shall be equipped with n powered safety      have a cover that conforms to ANSI/ASME Al 12. 19.8M, or an
               cover in compliance with ASTM F 1346; or              18 inch x 23 inch (457 mm by 584 mm) drain grate orlarger, or         D
          9.2. Doors with direct access to the pool through that     an approved channel drain system.
               wall shall be equipped witl1 an alarm which pro-         Exception: Surface skimmers
               duces an audible warning when the door and/orits




I
               screen, if present, are opened. TI1e alarm shall be   AG106.3 Atmospheric vacuum reliefsystem required. Pool
               listed in accordance with UL 20!7. The audible        and spa single- or multiple-outlet circulation systems shall be
               alann shall activate within 7 seconds nnd sound       equipped with atmospheric vacuum relief should grate covers
               continuously for a minimum of 30 seconds after        located therein become missing or broken. This vacuum relief
               the door and/or its screen, if present, are opened    system shall include et lenst one approved or engineered
               and be capable of being heard throughout the          method of the type specified herein, as follows:
               house during normal household activities. The            l. Safety vacuum release system confotming to ASME
               alarm shall automatically reset under all condi-            Al 12.19.17; or
               tions. The alann system shall be equipped with a
                                                                        2. An npproved gravity drainage system.
               manual means, such as touch pad or switch, to
               temporarily deactivate the alann for a single open-   AG 106.4 Dual drain separation. Single or multiple pump cir-
               ing. Deactivation shall last for not more than 15     culation systems have a minimum of two suction outlets of the
               seconds. The deactivation switch(es) shnll be         approved type. A minimum horizontal or verticnl distance of 3
               located at least 54 inches (1372 mm) above the        feet (914 mm) shall separate the outlets. These suction outlets
               threshold of tl1e door; or                            shall be piped so that water is drawn through them simulta-
          9.3. Other means of protection, such as self-closing       neously through a vacuum-relief-protected line to the pump or
               doors with self-liltchlng devices, which are          pumps.
               approved by the governing body, shall be accept-      AG106.S Pool cleaner fittings. Where provided, vacuum or
               able so long as the degree of protection afforded     pressure cleaner fitting(s) shall be locnted in an nccessible posi-

610                                                                                      2006 INTERNATIONAL RESIDENTIAL CODE0




                                                                                                                                           549
Exhibit E




            550
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify} in the performance of the functions of my office, that the attached instruments are full,
true and correct copies of the Residential Pool/Spa Permit Application for 6613 Autumn Mist Cove dated
January 10, 2012. The same appear of record in my office and said documents are the official records from the
public office of the Town Secretary of the Town of Lakewood Village} Denton County, Texas. and are kept in
said office.

       I further certify that I am the Town Sec1·etary of the Town of Lakewood Village, that I have legal
custody of said records, and tbat I am a lawful possessor and keeper of the records in said office.

       In witness whereof! have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.



                                              ~J o~ OQ.




                                                                                                            551
                        \N~~PLCTlONS COPY
                                                       RESIDENTIAL SWIMMING POOL/SPA
                                                             PERMIT APPLICATION



                                                                 '
Projecl Address:       (rlR,l3 /JUJ()Jfi/'-t'\ n\l~ ~
                             (PRINT LEGl13LY)
Legal Descriplion:     Lot   .3L      Block   _L         Subdivision    ~\tt"£BA{                                               Phase _ _ _

Prope11y Owner:       ~ ~M..                                                                      OwnerPhone:~)?tt-t-:. ~
          Contraclor Name (Com 11111y)                                  Contact Name                            Contact Phone Number




Plumbing:
                                      registrntion with the Town nnd be in good stnnding in order for npplicntions to be accepted or proces~cd.
TYPE Ofc WORI~    . . .\,. .___
Henter:  ~       NQ          Diving      nonrd:~   NO     P-Trft!li              YES/~
(If yes: LP Gn~--;r:>                                     (P-Trap & 13nckwnsh line rcquh·cd on nil sanitary sewer properties)
(LP Gas requires Railroad Commission paperwork be provided in permit bag prior to pool final.)
Deel< encroaching into drainage casement shall not be a structural clement of the pool structure.

New Fences surrounding pools, not done by pool contrnctor, require separate permits nnd arc subject to special requirements.
(Refer to Appendix G, Section AGlOS, 2006 me, for Pool Barrier Req uire ments)
EVERY PERMIT ISSUED SHALL BECOME rNVALID UNLESS Tiii: WORK ON THE SITE AUTHOIHZF.D BY SUCH PERMIT IS COMPLETED WITHIN 90
DAYS i\FTER ISSUANCE. ALL PERMITS REQUIRE FINAL I NSl'i':CTION.
I HtREUY CERTIFY THAT I llAVE READ AND EXAMINED THIS APPLICATION ANO KNOW TllF. SAME TO OE TRUE AND CORRECT. ALL
PROVISIONS OF LA \VS AND ORDINANCES GOVERNING THIS TYPE OF WORK WILL OE COMPLIED WITH WHETHER SPECIFIED OR NOT. HIE
GRANTING OF A PERMIT DOES NOT PRESUME TO GIVE AUTllORITY TO VIOLATE OR CANCEi. TllE PROVISIONS OF ANY OTHER STATE OR
LOCAi. LAW REOULATING•CRST      ,. ION OR Tl IE PERFOI MANCE OF CONSTRUCTION.                                             l[
Signature of Applicant:   .ill(                                                                             Date:       \-~-\;2--
                                                                         Z!hf -~-~~S                        Phone: _ _ __ __                      _



                                                                               Permit Fee: $




Permits expire nflcr 90 dnys of issuance. Permits arc not transferable.
                                                                                                                                Revised 11-14-06

                                                                                                                                             552
                                       ·TU' ir CO"Y
                          \N1. ~\~·~.i~JL~cX!:i.ol'l, 1~·01< n~v.1J:LOJ>i\1 .•11·~ T .1:EHtv.o'r (!i.'fH' ) cn:11Ju)
                                                      Denton Couuly Flood lJamugo l'revculiou Ordi 1111ncc
                                                            _E.!a1111i_11g_Dcparl~~~entou          County, Tcxns _




   l'ART Jl · l'IWPEll'I'\' JNHOH.MA'J'JON
              DCAD'R ' /! : __ _j_£;it~~----                                               l.1111d t\r\'n (/\cre.s): - · - -      :2 • t_q    (I_, (_
       Owner's First Nome: . V)·! -0 11                                                       Owner's Address:
                                                            -;:::J,            ·-
              ..jj   --
       Owner':) Lnsl Name: .---~·__J.:17ii;"J1-:>
                     t>ro 11 ~ny is pnr~
               Nome: -~l'\1'3:L
                                                  ~-_:-
                                           2r n su11<11v1~19L:
                              ~:J~U 6? fa.k'\':.~:-':!~~r
                                                                      _ ~.•u.. '°~   ,,-·
                                                                                         own t r's Cily, S1ntc, Zip: _ _ __

                                                                                                   IJ Properly Is 1rn1 t of nu Abs trncr:
                                                                                                   Number: _ _        _ __
               l'hMc:
               Olock: ~.
               Lot
                                 ~·\
                              7,iT   T-~ ~--~=-
                          _ _'.'\.1. ___ --· · - - - - - - - _
                                                                           =-=                     Nome:       - - ---
                                                                                                   DC1\ D Trocr: ___
                                                                                                   County Tntl·t:
                                                                                                                               - - --

   PAll'J' C ·· DEVJrt,OPMEN'J' lNFOlUvJ,\ TION
  Application is for:                  n Homt•              0 Mttu1Lfnc111recl l11>11~·~    0 JJ:xcnv1lllon/.l7Jll
                                       (~l"Olhcr (i f 1'0 1hcr", d:_scdbc (~ prop?scd i mprovement un. !he lhio hclow)                                     \   l'v-.
                                      LIJ q~P~\~-f11- I£U.~f2Ct. .. _ 7                                              n11t1r1t11ttS.am~1;g..f.1~~ -~-
                                                                                                                                                   ~-t _
_ ll   AdclrmorJ.loadNii~                       ...~J.~ 1.>/tJ 1·1tJ                 1J:.Wf.·u t1eniA1ttfras5·Rw111JS1'ANCE ·ro AT 1.EAS'J'
                                  ·rwo l'lWl'RH'n' Ll NJJ:S, )) l ~TANCF. Fl\OM Tflto: J~N'J'RY JtOAD, NOllTJJ Annow
  snOWlNG OlUlUffATrON OF L'lWl'mU\', l'Io:Ri\l]'f ,\Pl'JCATION FHOJvr TflR 11ll'ill MARSHAL AND ANY 01'lffir:.
  REQUTRIU>          DOCUJ\fENTA~----· - - - - ·                                                               C.7     L1J-l{l'nlon C'o1111ty in tho cvwt floodini: or flood dam<1111 t1pproval

        Date: - ~llf\J~-.p-- -                              ----·--                         /]' itot.fJ'{"f>
 I' ARTE - DEN'!'ON C:OUJ~ Q'_t: 'E ONLY                                               Ct..                            /!J!L.Qff,lli__ Use Q1.1l'Lf.
       l'c1111it Nu111lm:   _).'.O.\l__J~t_ _, ..._ _ ~;~~t•licl:.-~'.)~.ili.l                                 -·--        -~~-------
         FlltM l'om:I ti: ..!lt11!!.~l.Ld.2 .:// _j ·(r~_                Check fl: _;~ft ' >
             lhwicwcr: ·-----~-~..:_(_ -                 ·               ln Sri IA: .c.Yl..@)
                                  _                                      Zono: ---f~ __
 1:11gi11eeru111 Hcvicw: (YI (NI                                            NOrul.:._.•
                           -·- -----                                        NOl.Wl( :_- _
Fir< l\'la1shnl l\ :1111i1: II



                                                                                                         (9110) .3 119-:1,990: Mniu     (l).




                                                                                                                                                                             553
*·     HA1 'tr
1"f?r t l)·   qu ·




                     554
                                  \ , i"('')Y
           \ l·~1   '
                    ,,   I   1   Jl     .}


                                                )

                                                "

                                                ~I




     e-
     8
     fl)
.    L
I    L
.    OJ

    ~~
    iv

                                                555
J"""INUt •   ~

.OSE IN (NUMBER OF SECTIONS)
;vi=..RSE GATE (NUlllSCR OF GATES)                                                                                                      LAY\!N
~GATE LATCH (MUM8ER OF LATCMES)
)I) GATE SPi!ING (NUMBER OF GATES)           ,.. !r
STAI.I. BEVELEO AAn.S (UNEAA Fa:T)           Alf'
':II FENCE INCLUDED JN CONTRACT

lW FENCE OFF CONTRACT BY OTI-reRS                                        100.C I~
.osE AND CODE BY OTHERS

          1234567890
llSl.ER WORK SY R!VEBBENO SANDLER POOLS
MPORARY S?RllOO..ER RE-ROlSTC
RIHlCl.ER R&ROl.1TE
Rml                                                                                         "' ,..
                              ~8 _:                    :JIM!.~3°]0-
                             :;t.,;"10 lOOc J".::AO&d't'                                                                                 26''~4=.~!
                                                                                                                                                 .
                                                                                                                          M·-..------------'48'~""--------~
            co.                      '°'°~                                                                                ~:        Dcptbis ~ tromw=r~



                                                                                                                                  GENERAL SPECIFICATIONS
                                                                                                               Unless otherwise stated in the Contract, the construction of
                                                                                                               pool will conform to the following specifications.
                                                                                                           0              POOUSPA                            POOL ONLY
                                                                                                                    Surface Sq. Fl:                         1.001                   Surface Sq. Fl: - - - -
                                                                                                                    Perimeter:                                 I 56                 Petimeter: - -- - - -
                                                                                                                    Pool Size:                  48'4" x 18'3"                       Ganons:
                                                                                                                                                 EXCAVATION
~---------------------------~----                                                            --1               1. Buyers POOL Site is Located inside Loop 635 which requires eiccava>.ed pool
                                                                                                                   trucked to a dump site over 3 miles from the POOL srre......·---·--·······-····
            I                                                                                     I
            I                                                                                     I            ~-Ttrenleui·red equipment to excavate Buyers POOL Site win be             Large '
            I                                                                                     I                       t-end loader will be required to move pool soil to a remote dump true.!< I
            I                                                                                     I
            I                                                                                     I              1..~rsllt~the      pool site......•............................••.....•.....•.•..•.·-··········-····-·······-··
            I                                                                                     I                     day of Excavation, we will pre grade or cut down yarct_Q Feet at~
            I                                                          STORA6E ROOM               I                     I. We will remove__ilSquare Feet of Concrete. We will~ cut_
            I                                                                                     I
                                                                                                                  •*'ieetof concrete.
            III                C..AStlNA 3'I" ~
                               ~                                                                  Il                 o                                         STRUCTURE
                                                                                                  I
            I                                                                                     I                      l&>1 structure wm be built for Normal Soil conditions as stated on Contrac
            I                                                                                     I                       the nomial structure due to soil conditions. if any. are as follows:
            1                                      e'74 s.r.                                      I               (o Piers: Heljg! Pjer                           Steel Sdledute: SuPCr Structure
·~boc:rn    I                                                                                     I
                                                                                                                      Gunite: Ngpc                                 Chemical lnjeclion: CbeiDlcat lD
            :                   ~CONCREre                             I SINK    I    s            :             5. Seller win install three (3) gunite steps per plan lhat totaULs«uare feet in th
            I                 31"~~                                                  ...,         I                the depth of lhe third step wiU vary depending on the step locations. The folio
            I                                                                        ,,           I
~~          I                                                                        0            I                additional structural items are included in the pool:
            I                                                                        t'I          I                   #of Benches:l.....Total ~Fl ....... Sundeck #"l__Total Square
=nc:rot.o   I                                                                        ~            I                   1: of t.oveseats:.2._Pool Out of Ground:_ _ _ Expanded Pool Beam:
            I                                                                        R            I
             I                                                                                    I                                                              TILE/COPING
             I                                                                                    I
                                                                                                                6. Seller to install~ ft. of 6" c:eramic waterl'ine 1ile and.Q._ ft. of 6" rock 1ile as
            l                                                         l              QCl                        1. Seller win use decorative masonry materials to cons1n.lct pool as specified on
                                                                                                  I
                                                                      · ·-.,\        q]
                                                                                                                                                               ELECTRICAL
                                                                                                                8. Selle1's electrical installation wm meet current National Electrical Codes and k
                  -----------------------------------------~-----~-~--J'if\                                        codes and includes complete wiring of all equipmerit shown.
                                                                                                                9. SeUer has included an brass and PVC conduit necessary for proper eledrica}
                                                                                    I'~/\~ ~           I
                                                                                                                                                                 EQUIPMENT                                                 /
                                                                                                                10.Filter. Jandy NL Backwash Vlv U~tion Pump: INTELLIFLO fU1v
                                                                                                                                                                                                                       }

                                                                                                                11. Automatic Time Clock & Freeze Sensor included for the Circulation p6mp if c
                                                                                                                    not selected.                                                                               /
                                                                                                                12.Chlorine Dispenser . Rainbow 320. Optional Ad                                         -
                                         ~
                                             I




                                        R IVER.BEND SANDLER'S EXCLUSIVE EXPANDED 18'
                                         SUPER STRUCTURE ~ I 1/2 11 STEEL ON 10 11 CENTER
                                                     INCLUDED IN PROPOSAL
       PLAN



      103523       COPYRIGHT 2011: THIS PLAN MAY NOT BE USED OR REPRODUCED, OTHER THAN




558
               4016 W. PLANO
                                        ACCE55: TK/CK. t!OE ~
                                        DUHF TRUCK.
                                                                                                    I
]                                                                                               I
                                                                                            I
                                                                                        I
                                                                                    I
                                                                                I                                     CUSTOMER INFORMATION 103523
                                                                            1                            N3D1e;   JA::::QN GOODMAN                                              M2psco:~
SD SANDLER POO   INC. WITHOUT PRIOR WRIITEN CONSENT. ;                                                   Addr~ 6613 AUTUMN MIST COYE
                                                                        I                                City: LITTLE ELM                  State: Tens   Zip: 75068
                                                                                                              Site Address: 66 I 3 AUTUMN M!ST COVE
                 light when pool is empty.                                                                  ty: LIJTI.E ELM                State: Texas  Zip: 75068
                                                                                                             mePbone: 469-247-148&         WorkPbone: _ _ _ __ _ _
                                                                                                          Cell Phone 1: 469-247- 1488      Cell Phone 2:
                                                                                                        / Subdivision: $\JNRTSEBAY ATLEWISVl1.LELA_K_E_ _ _ __ _
                                                                                                         Lot                                                  B!oclc :!---   - - - -- - -,
                                               Construction Superyisor. _ _ _ _ __                       RESIDENTIAL             IX!      COMMERCIAL               0    NEW HOME CONST.            I
                                                                                                         Submitted
                                               Co nstruction Not~=-------- ,                             By:     ------~~==-----         D:lte: - --
                                                                                                                    STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        J hereby certify, in the performance of the functions of my office. that the attached instrnments are full,
trne and correct copies of tickets for inspections performed at 6613 Autumn Mist Cove dated January 16, 2012
through August 21, 2012. The same appear of record in my office and said documents are the official records
from the public office of the Town Secretary of the Town of Lakewood Village, Denton County, Texas, and are
kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that 1 have legal
custody of said l'ecords, and that I am a lawful possessor and keeper of the records in said office.

       In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.




                                             Linda Asbell, TRMC, Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             State of Texas




                                                                                                            560
 ... Town of                                              DO NOT REMOVE TICKET FROM INSPECTION PACKET
~~Lakewood Village                                                              Type of Inspection   Opto   ~ed     callfofr~~SL ction

Builder's Name

COMMENTS




                                                                                                              Reinspection Fee Required
                                                                                                                       Yes    No

Town of Lakewood Village • 100 s. Highridge Or. • Lakewood Village, TX 75068 • 972-294-5555




                                                                                                                                561
   i._           Town of                                DO NOT REMOVE TICKET FROM INSPECTION PACKET
~Lakewood Village                                                                  PASS      FAIL
                                                                              Type of Inspection   OK to roceed     call for re-inspection
Project Address
       /JJLP 13
Builder's Name


COMMENTS




                                                                                                              Relnspection Fee Required
                                                                                                                       Yes     No

Town of Lakewood 1llage • 100 S. Highrldge Dr.• Lakewood Village, TX 75068 • 972-294-5555




                                                                                                                                    562
 ~ Town of        DO NOT REMOVE TICKET FROM INSPECTION PACKET
~Lakewood Village            Type of Inspection 0
                                                  PASS        FAIL
                                                       call for re·lns eclion
Project Address
        'i5 L,JO                          ()t-J
Builder's Name

COMMENTS




                                                    Date        Relnspe   ~             Town of                                 DO NOT REMOVE TICKET FROM INSPtG 1IVN rf'\vn..... •
~Lakewood Village                                                               Type of Inspection   o~~~~ed ~llfo~~i~s;ction
Builder's Name

COMMENTS




                                                                                                            Ref nspectlon Fee Required
                                                                                                                     Yes    No
Town of Lakewood Villa e • 100 s. Highridge Dr. • Lakewood Village, TX 75068 • 972-294·5555




                                                                                                                            564
   ~
  Town of            DO NOT REMOVE TICKET FROM INSPECTION PACKET
~ La~ewood Village              Type of Inspection   o~ ~ed     callfo~~~sLection

Builder's Name

COMMENTS




                                                          ReinspecUon Fee Required
                                                                   Yes   No




                                                                            565
                                                         DO NOT REMOVE TICKET FROM INSPECTION PACKET
                                                                                               '                  FAIL
                                                                                TY. e Of Inspection         call for re.ins   ction
Project Address

Builder's Name

COMMENTS




           Town Permit Number                                                                         Relnspection Fee Required
                                                                                                               Yes      No

Town of Lakewood Village • 100 S. Hlghridge Dr. • Lakewood Villag , TX 75068 • 972-294-5555




                                                                                                                               566
   i...          Town of   DO NOT REMOVE TICKET FROM INSPECTIUN t'A'-'"''- •
~Lakewood Village                                                         FAIL


Builder's Name

COMMENTS




                                                              Reinspecti<>n Fee Required
                                                                       Yes    No




                                                                              567
DO NOT REMOVE TICKET FROM INSPECTION PACKET

   .   Project Address   {;6 )3 AJi-Jlr\. Ao&'\~
       Builder's Name     fu~
                                        PASS                FAIL
                                      OK to proceed   Call for re-inspeclion




                                                              568
           DO NOT REMOVE TICKET FROM INSPEf TION PACKET .                     .

                  Project Address    f}j; 6   tJvklfiVI.    M    dt        C0 o~
                  Builder's Name          ills~ 6~~
:omments                 Type of Inspection            PASS                  FAIL
                                                     OK to proceed     Call for re·inspectlon




                                                           Re·inspection Fee Required
                                                               YES             NO




                                                                              569
                                     DO NOT RE~OVE TICKET FROM /NSPEf~ION PACKET
                                                Proiect Address          f> 61},_      ~ J..Jv,gr Ctm.,,
                                                Builder's Name                CJ eJ6.A 61>~
~omments                                                                                                               FAIL
                                                                                                                Call for re·inspection




Town Permit Number                                                                                  Re~inspection   Fee Required
                                                                                                        YES             NO

            Town of Lakewood Village • 100 South Highridge Drive • Lakewood Village, TX 7 068 • 972-294-5555




                                                                                                                         570
                                    DO NOT REMOVE TICKET FROM INSPECTION PACKET

                                                :~: : ;.: : :- - t.6r-+-·_. .1"'-1~"-~" "'=- ?0v. -.f-"J'~ dz'- 'oQ. ._,._.,t. _ .:'" "'"'. . _:-· -'c(}...~..._. . . _, !
                                                                                                                                                                         -




Comments                                                        Type of Inspection                                                  PASS                         FAIL
                                                                                                                                0                        Call for re·lnspecUon




Town Permit Number                                                                                                                   Realnspection Fee Required
                                                                                                                                             YES                   NO

            Town of Lakewood Village • 100 South Highridge Drive • Lakewood Village, TX 75068 • 972-294-5555




                                                                                                                                                                      571
                 ................        ...........,, ..__
                                ---···-·.~




Builder's Name


COMMENTS




                                                              Reinspecfion Fee Required
                                                                       Yes    No




                                                                             572
            00 NOT REMOVE TICKET Fj~.OM ll';ISPECTION PACKET
                       Project Address   W 3 /-lvif.opi, A!Jsc 61L
                       Builder's Name     ~(b... (t?A.J~
Comments                                                             FAIL




Inspector




                                                                     573
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instruments are full,
true and correct copies of tickets for inspections performed at 66 13 Autumn Mist Cove dated January 16, 2012
through August 21, 2012. The same appear of record in my office and said documents are the official records
from the public office of the Town Secretary of the Town of Lakewood Village, Denton County, Texas, and are
kept in said office.

       l further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       fn witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.




                                             Linda Asbell, TRMC, Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             State of Texas




                                                                                                            574
   t...
    Town of                                             DO NOT REMOVE TICKET FROM INSPECTION PACKET
~~Lakewood Village                                                            Typeoflnspection   Opto   ~ed callfo~~!s;ction
Builder's Name

COMMENTS
----------




                                                                                                           Reinspecti   t._           Town of                                DO NOT REMOVE TICKET FROM INSPECTION PACKET
~Lakewood Village                                                              Type of Inspection
                                                                                                     PASS
                                                                                                    OK to roceed
                                                                                                                           FAIL
                                                                                                                     call tor re-inspection
Project Address
       /J;LP   13                                      Co                   e.L. .
Buflder's Name


COMMENTS




                                                                                                               Relnspection Fee Required
                                                                                                                        Yes.    No

Town of Lakewood 1llage • 100 S. Highridge Or.• Lakewood Village, TX 75066 • 972-294~5555




                                                                                                                                     576
    t.,.         Town of   DO NOT REMOVE TICKET FROM INSPECTION PACKET
~Lakewood Village                     Type of Inspection
                                                            PASS               FAIL
                                                                         call for re·lns ection
Project Address
          'i5 (_,I 0
Builder's Name

COMMENTS




                                                     Date          Relnspeclion Fee Required
                                                                            Yes     No




                                                                                         577
   ~             Town of                                 DO NOT REMOVE TICKET FROM INSPtG I lVN rttvtu..                           I




~Lakewood Village                                                               Typeoflnspection   op~~~ed callfofr!i~s;ction
Builder's Name

COMMl:NTS




                                                                                                           Refnspection Fee Required
                                                                                                                    Yes    No
Town of Lakewood Villa e • 100 S. Highridge Dr. • Lakewood Village, TX 75068 • 972-294·5555




                                                                                                                          578
   t...
  Town of            DO NOT REMOVE TICKET FROM INSPECTION PACKET
~ La~ewood Village              Type of Inspection   or   ~ed     callfo~r~~sLection

Builders Name

COMMENTS




                                                            ReinspecUon Fee Required
                                                                    Yes    No




                                                                                579
                                                         DO NOT REMOVE TICKET FROM INSPECTION PACKET
                                                                                               '                  FAIL
                                                                                Ty; e of Inspection         eau tor re.ins   cti-On
Project Address

Builder's Name

COMMENTS




           Town Permit Number                                                                         Rernspection Fee Required
                                                                                                               Yes     No

Town of Lakewood Village • 100 S. Highridge Dr. • Lakewood Villag , TX 75068 • 972-294-5555




                                                                                                                              580
,._::.;,_.,,.,.,.._.,..,••• , ________ ~•.•. .__, ____ ., • ._ •• _   "'"DO NOT REMOVE TICKET FROM INSPECTION PACKET

   .   Project Address   b6 J3   AJi-J"M.. A~'\    &
       Builder's Name     6¥~
                                          PASS                FAIL
                                        OK to proceed   Call for re-inspection




                                                                582
                       DO NOT REMOVE TICKET FROM /NSPEf Tl~N PACKET .                     .

                              Project Address    f}j; f!:>   tJvkt{!n Al\ d'r         (       0 ot,
                              Builder's Name          04 J~      6~(NU.!
.........._ :omments                 Type of Inspection             PASS                  FAIL
                                                                  OK to proceed   Call for re·inspectton




                                                                     Re-inspection Fee Required
                                                                           YES            NO




                                                                                          583
                                     DO NOT RE~OVE TICKET FROM INSPEjC~ION PACKET

                                                 Project Address         t 61},_       ~ ;(Lgr--               cfuti,
                                                Builder's Name                C) er)6.A 61>~
~omments                                                                                                               FAIL
                                                                                                                Call for re·inspection




Town Permit Number                                                                                  Re~inspection   Fee Required
                                                                                                        YES             NO

            Town of Lakewood Village • 100 South Highridge Drive • Lakewood Village, TX 7 068 • 972-294·5555




                                                                                                                          584
    '            Tor~uof                    DO NOT REMOVE TICKET FROM INSPECTION PACKET


                                                         :~~:::;.:~:::s~~-6. ._ _ .{~j" " '":.t«,:,._· L.t-_,_ ?i.: ~: : ~: oQ~J:0: : _:-_· ~_@'b"o"~tb~-"'~_-_-
         ,,'f))OOd l/t>
   ~~.
   ) : .'r ..   ~ _\~~;:y,:~..   s '



Comments                                                             Type of Inspection                                     PASS                 FAIL
                                                                                                                        0                  Call for re·lnspecUon




Town Permit Number                                                                                                          Re-Inspection Fee Required
                                                                                                                                  YES              NO

                    Town of Lakewood Village • 100 South Hlghridge Drive • Lakewood Village, TX 75068 • 972-294-5555




                                                                                                                                                      585
                  DO NOT REMOVE TICKET FROM IN~t"a::v • ·-· ... FAIL
                                                                -



Project Address

Builder's Name


COMMENTS




                                                         Reinspectfon Fee Required
                                                                  Yes    No




                                                                        586
            IJO NOT REMOVE TICKET F;~M lt';ISPECTION PACKET
                       Project Address   W 3 !lvrkJA A\Jsc 61L
                       Builder's Name    ~lb.. {eA..J~
                                                                 FAIL




Inspector              Date




                                                                 587
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

       l hereby certify, in the performance of the functions of my office, that the attached instruments are full,
true and conect copies of the letter from Linda Asbell to Jason Goodman dated February 21, 2012. The same
appear of record in my office and said documents are the official records from the public office of the Town
Secretary ofthe Town of Lakewood Village, Denton County, Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.




                                           ~lo'=fcl,..,boOO
                                             ~;bell, TRMC, Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             State of Texas




                                                                                                           588
February 21 , 2012


Mr. Jason Goodman,
6613 Autumn Mist Cove
Little Elm, TX 75068

VIA:    Hand Delivery & USPS Regular Delivery

RE: Pool Permit

Dear Mr. Goodman;

The Town of Lakewood Village would like to welcome you to the area. Although you received conflicting
information from Denton County about the permitting process for your property, we have resolved this issue
with them. The Town of Lakewood Village is the permitting authority for any construction on properties
located inside the Lakewood Village Extra Territorial Jurisdiction (ETJ).

ln 2009 the Texas Legislature adopted provisions that requires counties to adopt all applicable construction
(plumbing, electrical, residential etc.) in the unincorporated areas. That same legislation stated that if the
unincorporated property is located in · the ETJ of a municipality and that municipality has adopted
construction codes then the municipal codes prevail. In January 2010 the Town of Lakewood Village began
issuing permits and performing inspections in the ETJ.

We have staff available to assist you if you have any questions throughout your building process so please
fee l free to contact us at any time. As your property is located in the ETJ it is required that you apply for,
and receive, an approved building permit prior to beginning any construction. The builder and
subcontractors will be required to register with the Town prior to beginning work on the property.

Please contact me directly if you have any questions.

Sincerely,



Linda Asbell
Town Secretary


                                      Linda Asbell, Town Secretary
                                        linda@lakewoodvillagetx.us
                           100 Highridge Drive, Lakewood Village, Texas 75068
                                     972-294-5555, 972-292-0812 fax
                                       www.lalcewoodvillagetx.us                                             589
STATE OF TEXAS                 )
                               )      CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON               )

        I hereby certify, in the performance of the functions of my office, that the attached instrnments are fu ll,
trne and correct copies of the Cabana/Outdoor Kitchen Permit Application for 6613 Autmnn Mist Cove dated
April 3, 2012. The same appear of record in my office and said documents are the official records from the
public office of the Town Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in
said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.




                                              Linda Asbell, TRMC, Town Secretary
                                              Town of Lakewood Village
                                              Denton County
                                              State of Texas




                                                                                                             590
                                                                                            /\f(''l' ilt~              I/ ?. 20I 7-
                                                                                                  .J__.,,- J--
                                                                                              \c)>l(,1,_:-l (QQ/rfL   s '                          LENGTH
                    TYPE                    .....C.rl-fi~.,_'_ __                                COLOR

                    DESCRIPTION & DRJl WING
                    DESCRIBE WHERE TH E PATIO W l l.l. BE PLACED ON YOUR PROPERTY.
                           ,;· .. ,.         .
                                     ) / ; .... /, )     (




PLOT PLAN
t:.   /.-c /,.,. ( .     / Jr' N•"
                          1/I ~ . /,    Is , 7 'I •/ '(
flu.1)1 '"\(    )   -·
                          C'
                          ,)(1 •\,...
lviil··{ ,.... ·
6~ s.                    %1(.,/ -· t./ 7 .r ·· ')/ s·-;




                               Cv··c.'> f~ «'>') ~.. . / j
                                            '1°U - 'j l ':I- ·        '(.i.> ( ?~




       1\11   111:;1: illi liio11:· f;11hj 1-:1~t                                                        t\11 If ISfJ Ui :tlu11t
                                                                                                    .. :11.ill 1;or11ply Wllh
      . J(1 I .i!'Id I11 ~ iIJ ()cl ill 11 ~ ~ J
                                               \11 d                                            ,>(HJI\ 11 11 : Iluqttl ru111u11k
            li lf.pUt :i< II' /\ppiLN~ll                                                             1
                                                                                                 /(, 1 \dnptrn J ( 11·<111111111 ,1Jt:


              DRAW PATIO, ALONG W ITH HOUSE LOCATION IN THI S BOX.
                                                                          ·- · - - - -- - - -- - - - - -----'
                                                                                                                                                   591
                                                                          (j)
                                                                                  ~f :l
                                                                                        .
                                                                           C/1
                                                                           ~      ~a
                                                                                  ;,j    I
                                                                           ~      \
                                                                                  ~     .,
                                                                           0
                                                                           z       ·7:~
                                                                           ..,;.,. !, .
                                                                                  ~·
                                                                                        ~
                                                                                  ·~ 't
                                                                           ~      !•t·
                                                                           0
                                                                           "O
                                                                                  ..;a
                                                                           '"O
                                                                           C'J
                                                                                  H,,:.:
                                                                           0      '' 'I
                                                                                  11 .
                                                                           (/)
                                                                           i:-
                                                                           &;
                                                                                  U''




r
                                       ;t ·.
C'J
0
            --.
                                       ·~   ..
                                  :~ ~~
0
,tTl
            ..
            'A
                                  ;.        ...
           ·'··
           .....:)
 ~           I •;

 ~         (~ j
 :z
 0
 m
         ,,..,\a,,.
 7-
 0
 r...;   1U'
 b
 ~




                       JASOI"'-' GOODiVIAN                                              ____::::::;-,!]'
                                                                                                       -'-'   Chlldroc!l Englnoorlntt Scrvlc•~ "
                                                                                                                                            1N1...v -Jii.l.:t "l fl•J
                                SUNntSE OAY AT LAI;l• •l
                                                                                                                                            ~:.!"       !':~?:. .?
                      LOT: 91     BLOCI                                                                                                                                  . ;..t)
                                             I ··        •·
                                             I
                                                                                                                                                                                                                1
                                                                                                                                                                                                                    i
                                             I

                            ,."
                             ;i
                            ~ -
                                             ;_
                                              ~1
                                                 ~-- ~r"·~-- ~·-1·,~
                                                     1
                                                                   .·:,·, .   •••                  '           "I
                                                                                                                                t' ___
                                                                                                                                 . l. ·I. )• .:
                                                                                                                                                                   -_,_:_1 -
                                                                                                                                                                    ··Jlri-·1--,;:~ .
                                                                                                                                                                   ·'''
                                                                                                                                                                                              _,;,.

                                                                                                                                                                                               ,,,.
                                                                                                                                                                                                                r
                                                                                                                                                                                                                                ' ..~
                                                                                                                                                                                                                                , _ .,. ~




                                                                                                                                                                                                                                       !:·;
                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                              I
                                                 ..                                                "                               I                                                          . .           !'                         1      I
                            I
                                                  I
                                                  I                                      I
                                                                                                                    •          _ ../
                                                                                                                                 I                                      I   I                -
                                                                                                                                                                                          . .~·!            .. I I
                                                                                                                                                                                                            I


                             j
                                                   I                                     I)                  ........; - - !,...L _""·~
                                                                                                                                   ''I
                                                                                                                                                                   ..
                                                                                                                                                                        '/'--        -
                                                                                                                                                                                      .:- •!' •• ,.
                                                                                                                                                                                              ·:'.i:· - ·        I
                            I

                            I\: I\
                                     ·~!·
                                              ~j~-
                                                   !
                                                     ,

                                                            -
                                                                                    __.,)
                                                                                         111

                                                                                         II
                                                                                                              ..               !tr:.: :...
                                                                                                                               '\".,-; -
                                                                                                                                                              5·
                                                                                                                                                              .
                                                                                                                                                                        !'I
                                                                                                                                                                    -1d- - .: ' i:-r:'·
                                                                                                                                                                          .•' "· f'
                                                                                                                                                                                            ~c;.i:i
                                                                                                                                                                                                           -"'          \ UI•
                                                                                                                                                                                                                                11.:
                                                                                                                                                                                                                                 I\
                                                                                                                                                                                                                                        ,,
                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                       ,"•
                                                 .                                       ,;                  rr~·;             · :.                           1
                                                                                                                                                                        II
                                                                                                                                                                            '                  ::... ;:.
                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                I      ,~
                                                                                                                                                                                                                                        "
                                                 ·1~i:i..                      l 11:                         ~ ~~ i,               .,,                . 1~                                                                                    I
                                                                                                                                                                                                                                              I

                                                     ,1;_
                                                          " 'I I~ ,,\ !.'.),...I'
                                                                    "               ""
                                                                                             II•
                                                                                                                                   I    .tJ,,.
                                                                                                                                         •) •1
                                                                                                                                               , .•".                                                                                         I
                                                         I
                                                                                                       t t     -
                                                                                             l~                                         t~ ·

                                            . l·..:.:.":_t__J_•·J '
                                                                    I          :         t         I \r                  ..,       ,,                     I
                                                                                                                     4


                                                                                             .:..:.t:..:_t__JJ~i                 ' ·'·                .
                                                 I              I
                                             it
                                             I                  I
                                             l
                                        ..J'""' :.....• 
            ~         6613 AUTUMN MIST COVE, LITTLE ELM, TEXAS                                                                              £. :·_ -··                                                       : 'CJ                            r,;• :::~!:~
         11I;: LOT: 91      BLOCI                        ...,
                        I. \' '
                        !




                                                                                                                 f
                                                                                                                         .,   .
                                                                                                                          ·,. 1,

              All II 1spevtlons                                                                                      I    'r
           : ~h allCon1pl9 Willl
        ?.CHH1 lliC Flequ~ rnments
         & Adopted Ordinances
                        I
                        1····1
                        1· .



~\\\ \n~;ta\\ationn. ~1 lbjcct
lo I : ic~ld lr1 f;pur,t1on~ And         ~         .

   lnLpector Approval

                                                                                  I                  I
                                                                                 . ;: ..~~z' ,··~I • ·.',r:, •
                                                                                              (..'   '    I




                                                                                                                               ,Ih
                                                                                                                                   I   ct   2::
                                                                                                                               '1~
                                                                                                                               ': -·j1-· ,,
                                                       .'I
                                                       (:· ' (. ':·\                                                           I,<
                                                                                                                                       ~

                                                       lII     '.
                                                              ' ..                                                                 I



                                     ~   .."}·,
                                             .,,
                                                       1'I'
                                                         I
                                                              r.
                                                               ..'
                                                               I
                                                                       I
                                                                           I
                                                                                                                              11
                                                                                                                              • I
                                                                                                                                   I




                                                       I
                                                                                                                               11



                                                                rL,l"J / 1;/ «{'il /cM /tvq/fv

                                                                                                                                              594
                                                        ;·1·:\..
                          ,   :         I
            I•


                      I' ••• •.• :·:·
                                                  ·;· -. : 'Iit \
                                                       . . . '. r ...
                                                              1
                                                                    •
                                                                        '. . ..                                                .I



                                                              '                   I


                                                                                             ·.
                                                                                    ..


                                            '
                                     /-'
                                  . ...:·1
                                     ........                                                            1''   ·. ..



                                                                                      \
                                                                                         \

                                                                            . .' ·. \               «)
                                                                                             '     :::-'-
                 ~. !·1
                                                                              ...
                 ;
                 ..
                     .                                                                            \'
                                                                                                   \
                                            .,_                                                     \\
                                                                                                       i
                                                  >·
                                                       l··· ··/~
                                                          ,.' . " ··-.
                                                                                                                        . ..
                                                                                                                .....: i

                                                                                                                ,':_.
                                                                                                                ~   ...
                                                                                                                    :.
 r ' •.
                                                                                                                ~   ..
. ..> "'·


 ,... I.


 1-.




                                                                                                                                    595
                                          1'           I

                        " ..
                        I

                    •   I




                               ' .\
                                ·. ~\
                                : .
                .

,. ,
 \'


i·.

•."·'_) ,                      ,

                               I
                                   ....
                                    .,
                                   'l
                                   ..
      ....                                                 i .
                                                           '




                               I':.



                                          I ;
                                          I    I



                                               ;   :




       \.   .
       .\
                                               =-·




                                                                 596
                                   ,•




                                                           \
                                                               \

                                                                   \   \
                                                                           \




                                                 ·--....



                                                                                '
                                                                                I
                                                                               •'
                                                ./


               -c:-.> : ::t=-
                        ~
        : :- \ l .....
        · -~ - .• • J                   •   I
        (I)  ~I~ (.f)
       C.1       ") ,-;..
         ' • ~' I
        ....
        (')    ·- --
               :::     (,)       '( I
                                                                   I




l·.     ......
        (..)   (I)
                   ... ;   :·
            '"O ()
        'J> (D :::.1
       -~ J $_1. UJ
                                                           ./
      ...n c;·
        0
               c:.n
           =.s ..-
        <      ..,...,,."'-'- •
        - -=1
            - 0                                                                         ..·.
                                                    '.-··j
                                                  .. I                      .;"..\. . ".\, I
                                                                             I   I,             ,         I




                                                  .. I                                 \ '•,_             ·..
                                                                                            ....;\ '~                         ;'
                                       ...               1·
                                                                                                                          '




                                                                                                                                                   ''··~'·.
                                                                                                                                                       ......... ~
                                                                                                                                                            '.
                                                                                                                                                                     .
                                                                                                                                                                . . . ·.
                                                                                                                                                                           ·.




                                                                                                                                               /
                                                                             I                                                       .·...··
                                                                       ,I                                         ..               . ...
                        j .. '.;   I :_ ~:-;~.> . . !                                                         '
                                                                                                                          .......... ~
                        i      I                         I             i           i                              .· ./                   ~
                        I .. .f    t     ·• .: : .'-:· .::,             ' ,/                        1 '. /
                                                                        t ! ,•                  .'            /

                        I _·:                           .
                                                        • I
                                                                        1' ..
                                                                        ·'
                                                                                 ,' ....'
                                                                                            /
                                                                                                    I
                                                                                                        ...



                                                              I    I    -"
                                                              !    I
          '
              '                                                   .,I ...
      f . ._
      ··'·· ..
                  .,
     l .•...
      ~·          ...


                  /
          ... '· \ ·1


'\
     ·.



                                                                                                                                                                                598
     \..>
            \   )




                II
I.




                ..
                 I
                 I




                     599
Aui.ur0 Gar.19e 0001~ - Over 60                                    yc~rs     of guJgc dont nia1111r.1e1urh19 cxccllcncp:•!t:r .·: .       1'i. .. ! t l .\   f ":11••,•1 ;..!.~II .Ila ' ci1 ):U' l 1i •'111!1p:1't H• 'f· l ~ 'f•111
                                                                                                                                                                                 r.: l "
       I;•    1 1~\· 1111t!      p.·r·•111.1Ht:· ·i! IJ :1•: aht1ui1110 1• Intl · ;.. \ .. .11 1 ., ,, ;l , iro:·:~n
                                                                                                              1



        ·:·1i;u; ... 1.1.1 l j, . ,, '!itl:"~'    •i• J!'. E. ;H·,• .•: \• •Il l' .:h it· "ill1 1h1· p·~·:·1 · · ·~ 1 1~: 1 11                    11
       t••    \ • •d J l n •H I•




 . ...,_
             . . . . .r,-.·-".        -~·
                                          ,.       Clean, simple tines and a full                                                                  Wrought Iron ornamental
  ~..o.-J..-~                                      view with this contco1porilry                                                                   beauty odclcd to your garage


tfll            .l :..-......-..-
             ..a.-,...

_,"'. . . .,.,:a[........ ..
                                                   garage door.
                                                   n-Valuc: N/A
                                                   Wnrranty: 5 Yrs
                                                   Price:$$$$$
                                                                                                                                                   tloor.
                                                                                                                                                   R·Valuci 13
                                                                                                                                                   Warronly: 2 Yrs
                                                                                                                                                   Prlca: WI:$$




       GARAGE            ooons                                                  llERS     n ACCESSORIES                          "OEl'On£ YOU nuv                               SERVICE    n SUPPOnT

                                                                                                                                                                                                                        noon DESIGUER
                                                                                                                                                                                                                        MV FAVORITES
                                                                                                                                                                                                                        AGOUT US




                                                                                                                                                                                                                        DOOR l>ESIGU COllTEST




                                      C0j1•1ri9ht © 2011 · Arnarr Garapc Doors • 1·600·503-IJOOn (JG07)




htt11://1wN1.am~rr.com/ roshfonti~I/ oar aoo_doors/ specialty /~II                                                                                                                                                                           P~oc   l of I




                                                                                                                                                                                                                                             600
STATE OF TEXAS                 )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instruments are full,
trne and correct copies of the Pool Enclosme Permit Application for 6613 Autumn Mist Cove dated June 4,
2012. The same appear ofrecord in my office and said documents are the official records from the public office
of the Town Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in said office.

       I further certify that 1 am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.




                                                                                                            601
                                                       f(l.(>t h,,11 :z - >1'6w
FENCE

rs   FENCE A POOL   ENCLOSURE'?\.l~or N           (If yes, $150 fee applies and must meet more
stringent pool enclosure guldelinds to pass inspection)                                                          \

HEIGHT                Y'                                   LENGTH                                     )   Q
MATERIAL TO BE USED           ·Tr·,.,. 1---.. .            WATERFRONT PROPERTY(!) or N

NOTE: Fence cannot impede or change drainage on property.




                                                                                             / l , If, 1••
                                                                                                       , . , .(                                   r •\, C'l
                                                                                                                                        r• '"J l l')j
                                                                                                             . ·' .iI'1\. t'.. '1 ,011 1"                ,
                                                                                             ln ,-h;                 1t wpuction~ /\t 1d
                                                                                                          ,~J J!)f JUCLOI
                                                                                                                      . nppnJVCJ
                                                                                                                          "      I




                                                                                                                                                 602
DRAWING

PLOT PLAN




                                                     \


             I
            .I

                                                         I




                                                         \   \




~-                  ----------       - ------·



DRAW FENCE, ALONG WITH HOUSE LOCATION IN THIS BOX.




                                                                 603
      .;..:...,----'--------.
                            -.·---___;...      _.:..,
                                        ____ ______________ ____ _                         :,;.....;.     ..;._   __;.;,;.;,..;.;_·:_·~·--~--~-~~-




         Surveyed By:                                                                      Ordered By:

                                                                                                                                                .·Allegiance Titl
                                                                                                                                                 · 33ofEJdoradc
                                      ··TerraCorp
                                                                                              "r'o.ur Rcsourcf! For Rcsulrs! ...
                                                                                               t\iiegr~"Q!;g ~~-,~e;2:
                                                                                                                                                           ~
                                                                                                                                     .. ~".~·   ..faX:·9ii-562-0
                                                                                                                                                     :.  . ·: .
                                                                                                                               . .

        TerraCorp·Assodzites LLC # 1o1858-00             · ww11'cterracorpsurvey.cortj ·
        3960 Broadway Blvd.                             ·orders@terraco~psur¥ey_com .
        Suite236                                                   {P) 972~SOS-4526
        ~tand; TX 75043                                             {F} 972-805-4$27




                I                                                      LOT 90.




604
                                                 \




    \ .,

           \
            .\




    \

            \




                  i·
                  l
                 :f
                 . :
                      {




                 ... \

                 . .      ~.



                                       . :   '   ....




\                              '
                               i
                                   .
                                                     605
     Property Address:                                                                           TerraCorp Order No.:
      661 3 Autu;nn Mist:Cove, Little Elm. TX 75068                                              TX11091002

      Client Order Number:                                                                       Completed Date:
      l 11 8769; A;-~K                                                                           09/06 /11

      Certified To:
      Jason A. Gooarrian; Allegiance Title Coi:npany


      Legal Description:
      Lot 91. BloCl(l. Si:nrise Bay at Lake-LeWisvil!e, an Addition to Denton County. Texas, acco~ding to Map or
      Plat Thereof R~corded in Cabinet L ?age(s), 224 of the Map and/or Plat Records of Denton County. Texas.
                                                                                                                                     '~~~;::. ::~
                                                                                                                                               -: -   :   .
                                                                                                                                           . . :::·: :· ·: · : ..   _: ...:




                                                                                                                        NOTES
                                                                                                                        1. Bearings shown hereon are based on NAD83(CORS96, EPOCH 2002) tied to tl
                                                                           . ......                                     Texas Coordinate System of 1983, North Central Zone (4202) using the Geoshacl
                                                                                                                        ~GeoNet• RTK GPS Network.
                                                           "IONUMENT
                                                            ' 424-43
                                                            . ·o    {CM)                                                The convergence/mapping angle is 00°50'12" with a combined scale factor of
                                                                                                                        0.999852061.
                                                                   'J'>

                                                                                                                        2. The following items are from Schedule B. Commitment for litie Insurance, Ste1
                                                                                                                        litle Gi.!aranty Company, GF No. 1~t1873~ALMK, issued August 30.-2011.
                                                                                                                        1Oc.   A fifty foot 'building line along the front property line as set out on plat reco1
                                                                                                                               n Cabinet L, Page 224 of the Plat Records of Denton County. Texas.
                                                                                                                        iOd.   The Slope.€asement. Utility. Drainage and Flowage Easement(s) as set o
                                                                                                                               recordad plat recorded in Cabinet l, Page 224 of the Plat Records of Der
                                                                                                                               Count'/, Texas.
                                                                                                                        1Oe. Flowage Easement described in instrument recorded in Volume 463. Pag<
                                                                                                                             444. of the Deed Records, Denton COunty, ·Te.xa s.
                                                                                      '
                                                                                                                        r-t..~D   N'Vrt:
                                                                                                                        Subject property is shown on the National Flood insurance Pr<>sram Flood lnsur..mce Rate
                                                                                                                        for Denton County. Texas-and lncerporated />.Teas. Map No. 48121C041SG, ~a!ed Apn118.
\.                                                                                                                      2011. All or \hsstibject.property appears to be located in."Zone X", "Zone X{Shaded) and
                                                                                          -     ?                       "Zone AE" on $aid map. Relevant zone is deflfled on said tnaP as follows: "Zone X" - Are
\~                                                                                    •\ %    . ""~                     determined to,be outside ·the 0.2% annual chance 11ood. _"Zone.X (Shaded)" - Areas of o~
                                                                                                                        annual cnatice flood· areas if 1 % annual ¢'lance flood l..Vith average depths less than ~ fOOI




606
                                                                                                                                             · - • ~n""'" mite: and areas protected by levees from 1% annu . ..... · ...
                                                       :~~                                                                                                                  ..

                                                              ·_.444. of the Deed Records, ·Denton Coonfy, Taxa              s..                           .... ·
                                                         .     .                                               "f .. ·                 ,',·::::::·:··•""
                                                                                                                                                                                 I
                                                      .···;~iZ~.~·~f::~~~\~:i~d~~~~p.
                                                       2011. AU oHhe'subfect-propef.fy:~ppears . ~o,:~'::~~~~J\f[~.,t1f.~~    X:; ".Zone X{Shaded}~ryd

                                                       ~~~~°:1o:d:~~~~~~~~t\ll'~~~:~;:~;:o~~f~
                                    ~
                                    .   '·   :,        annual chance flood;. .~~.~· .t%.ann~ri~hance•flood W!lh ave~e depths Jess than .t;foot or
                                             .    ,
                                                       with araif'la$e are~-:~~htjaif 1 ~ar~wit~; and area~:protectEld by levees f!'.om 1%"ann1.131 .
                                                       chan~:.fl.?Od· "Zq~;~~·:-:~~al::Acioo Hazard A~~ (SFHAs} subiect to inundation by the 15
                                                       annuat chance fi~·:·aase:. flOOd efevatiohs deterrmned.




                     •, ·• j

                       ~   >
               -o>.~ . .
        .   :.~,.'
      ···sRF,.W/                                                                                               .                                                    .   .
      ..$UNCON'"                        LEGEND                                      l hereby .certify that th~ plat repi'esents)he results of a stirvey
      .-CAP (CM)               A/C..•.....•.. AtR CONDrnON
                                                                                    made on the· ground        the ts't day of September 2011.
                                                                                                              on.                                           I
                               (CM)..........CONlROL ·M~M£NT                                         .         ~                   .
                               CMP........•.. CORRAGATB) ·METAL fff.
                               co.............Q ...EANOUT. .     .                  .Signed Sttl° day· ofAugust 2011
                               SRF•...••••.•• STEEV.RCO: FOUND
                               TEL .......... TEtEPijON£:".Ptµ)ESTAL
                               lRANS.:...• .El:.EClRSC' ·TRANSFORMER
                               (.).•..........?LAT/DEED'.·CAU.s·
                               WM ............ WA1ER METER·




                                 60




607
Exhibit F




            608
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instruments are full,
trne and correct copies of the builder's plans for "3950 Spinaker Run Pointe Rd.". The same appear ofrecord in
my office and said documents are the official records from the public office of the Town Secretary of the Town
of Lakewood Village, Denton County, Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.




                                                                                                             609
      GENERAL CONTRACTORS NOTES                                               GENERAL FRAMING NOTES                                                BUILDER COPY
      1.)Prior to any construction. the Conttacior shall tamiliallu          1.)Structure was designed in accordance to the International
                                                                                                                                                                                                                                             7134
      himseff with the Contract Documents and Specif1Catlons. Iha            Building Code 2003 Eartion.
      Plans, lnol\Jdlng all notes. the Ci1y Standard Oe!ails and
      Spediealions end any olhet appieable Standards or                      2.)All joists and raftetS shaft be aligned over studs below.
      Specifications relevam to Ille -        oompletion ol tile wOO<
      specified. Failure on the part of the Contractor to familiarize        3.)All exterior eomen Qnside and OUI) sllaR be braced as                                                                                                       101.30/13
      himseff with all s1andards and specifica1ions pertaini<111 to the      required. Special city wind streng1h ordinances m")' apply
      '"'°'shall in no~ n11;.,ve the ConlraClot of responsibDi!y for
      pe!forming the wOO< il1 aceoical framing                                   ~-........,
                                                                                                                                                                           ..._..._...                           All lnstanalions Subject   >I
      5.)h will be lhe responsibility of each con1ractor to Pck top                                                                   lnspcctor Ai>ll'OV!ll    z            ,....
      utitily eornpan"'5 f0< ~ne locaticns prior to the commencement         of stud walls lo align fascia.
      of construction and shal assume fuU tiabilily 10 those cxirnpanies                                                                                                                                                                                 '~'"'
      f0< any damages caused to their facilities.                            1O.)Wood connecfions to be Simpson ties or equivalent.
                                                                                                                                                                                                                                            ~~
                                                                                                                                                                                                                                            ~ <                                                       D1   CONSTRUCTION DETAILS
      9.)The Contractor shall be responsible f0< removing any existing       slab strength or integrity.                                                                                        El   FIRST FLOOR ELECTR I CAL               ON~
      struc:lure$, fences. debris,"' tmes that are located wi111in the                                                                                                                          E2   SECOND FLOOR ELECTRICAL
      boundaries ol this project, unless otherwise noted on the plans.        2.)Concrete shall have a mininum compressive strength of                                                                                                      =>---~
                                                                              3000 psi at 28 days. Reinforcing steel shaA be ASTM A615                                                                                s0ttn resolved.
                                                                             Welded wire fabric and wire shaD be lapped the spacing "'the
                                                                             cross wire$ plus 2".                                                                                                                                              cs




610
                                                                                                 PTu\Nl\O.


                                                                                                 7134
                                                                                                    nxr~;


                                                                                                01'22114


                                                                                                      %
                                                                                                      ~          ~
                            le~                                                                       ;;.        ;
                                                                                                            "~
                                                                                                0     *
                                                                                                      ~
                                                                                                      ~ ..~ ~
                                                                                                      :::::: '!f ~
      \2 _/
              /   lVI.ASON.RY
                  MAILBOX
                                                                                                I 2~ i
                                                                                                      '.£;
                                                                                                0.. _, !
      I                                                                                               ~
                                                                                                      :r.:       "'~
                                  \                                                                   ;:

                                                                                                ~            ,-..
                                       0
                                      "'   v
                                               0
                                                                LAKE LEWISVILLE
                                                                                                z            ,,....,_
                                                                                                <            r~-.,
                                                                                                                                                                                                        Pr.ANNO.
                                                                                                    FLOQR A,AN P'SCV.IMEB
                                                                                   'fteOIEHOW.~'IUi.orlt StWJ..~NGVl'M'Y
             I_ _
                _ ~-                                                               1"I' ~t::#- ML M DIMENSIONS UW.JtRLIU.AHO TOCONTillOI. llEOWrUYY
                                                                                    T>EREOF. AU. WOf'IC PERFORMED OH 1'IC$ P'RC).ECT 5)WJ. MEET
                                                                                    OltOX:O:O ™ICl.WllEN'I" mn'IONOI- THl!UNFORM 8'M.OIHG           11.-05113
                                                                                    COOE,»IOAU.~STATE.t.NOLOCALONllfiWCES.
                                                                                    C:OOUNC> REOU.A'nOHS. INCWDN3JHtOIEO OR HCIMlOWtG
                                                                                    ~T'IONMSl'AICTIOHS.        "8ICUSIOHCUl.OISIOHSt-WJ.ll
                                                                                   HOT'AED llAEOIATElY CS NttDl9CREl'~wnMN THESE
                                                                                    ~~~~~~-~-~-~- ----·


                                                                                                        NOTES:
                                                                                   1, COMPt.YWl'n4 AU. STATE. COUNTY. ANO LOCAL
                                                                                   BUIU>ING CODES.. ORDINANCES ANO REGULATIONS
                                                                                   PERTANNG TO CC>N$TRUCnOM.
                                                                                    2. CONNECT,)YATER."°"5~STO                                      0
                                                                                    ;iv~s.~WmfSDFlOOREL£VAT10HWILLBSAT
                                                                                ._\ LEAST :r ABOVE MINIMUM FEMA~OO    vrNt
                                                                                    a..EVATlON;, OR AS NOTEO ON StTE.                               I
                                                                                           FOO~                             GRADE
                                                                                    MIN~LOCAl..COOEAT~
                                                                                    WAUS. 1NTEJOOR llEAAINGJ'.OOTIHOS IS' INTO
                                                                                    MA~1JNCESSO~                                                    a..
                                                                                   ~~~~.~~
                                                                                  (_~MEE~
                                                                                       --~STW~
                                                                                   ~r·
                                                                                    1. VENT AU. PLWSING STACKS TO "£AA OF HOUSE
                                                                  ,,                8. ~ HEJGHTS SHO\YN ARE TOP OF W'fHOt:NI
                                                                                    HEIGHTS
                                                                                    9. PERSECTION907.2..t8,t 18CSMOKE
                                                                                    DETECTOR LOCATIOMS SHOWN ON ELECTRICAL
                                                                                    PUIect~A""--1Wldll-----------------ill
                                      s~ShJs•Comply                           -.,,..uv:v
                                    Will> !RC Scciion R311.S      l
                       ~~~~~~~~--+-·                                                        PLAN
                                                                                            OVERVIEW                                                 SHEET
                                                                                                            srAHll: 3/.-l'l" -             1•
      SECOND FLOOR         --·---, , __ /                                                                                                            A-1




612
                                                                                                                                                                     PT.AK NO.

                                                                                                                                  NOTES:
                                                                                                                t. eot.d"~YWl'T1'4 AU. STATE. OOUHTY. AHOU:X:.t.L   7134
                                                                                                                SIJl.OINO COOES. OROIH4HC6/IHO REGUlATIOHS
                                                                                                                Pml.-.JNING TOOONSntUCTIOtt
                                                                                                                2. COHNl'.CTWA'TVlOA.l. NIO rucmic U..ES TO
                                                                                                                !lCIS~VTIJTES H~WJTHlOCAL
                                                                                                                QTY llAOIHGCOOES. If HEEOm.
                                                                                                                ).. ~ FIMtSH(Df:l.OOR fUVAnoN WU. I i AT
                                                                                                                l£>,$T Z' AOC>\'E •....,,.,.. FtMA 100 ~ R.000
                                                                                                                EL£VATION, ~-'S NOTED ON Sn1..
                                                                                                                ' · AU. f'-OOTINQS ro E>CTSm saow GRJrO£
                                                                                                                                                                    11,{)5/13
                                                                                                                ..-........ AS PER l..OCAI.. ooog Al 8ENtlNG
                                                                                                                WALLS. INT£JtlOR ~ FOQT1HGS f'" IMTO
                                                                                                                HAT\IW. GltM>i UHLES$ OTHfR'MS£ NOTED.
                                                                                                                s. EXTERIOR WIJ.J.S 2'" xr S1\.IO fRAMHG v.t1lf
                                                                                                                VEHE'.ERSAS sa.ECTED.
                                                                                                                6. IMVtKllltWAUS T x.-mX>OSTUOWfT'H
                                                                                                                SHUTAOCK     'N1.   !XCUTYM!ftl!! ~ A.S S"
                                                                                                'i>     \'-.    WAU. FOR PU,ltdl!!ING SIA'Pl.:rAHO Vtfm

                                              ~F~li=~~~-:""if!F*E!::Ei~SJ!i~~~~~~~-+--i"4tk7~                   1. VENT AU.PUIMBINOSTAOCS TO RIAAOIHOoSE
                                                                                                       ' t~ ~             HOGHTS StO'M ARf TCP Of'WIJC>OW
                                                                                                ~fl             t. PERSECTIQHf/t17,2.tl. tllCSMOk'!
                                                                                                ,~          "   ~CTORtOC...TIOHS~ONa.ECTRICAL
                                                                                                !';-   ,7       1Q. D&IDCSIOHSMOSCtilONLYACCIJRATEIF
                                                                                                ~               A.on£00H 24'"X36" PAGE.
                                                                                                                11. WINDOW ~HUCHTS TO MATCH
                                                                                                                EXISTlNG WINDOW$ UtC.E.SS NOTU> OT'HfRWISI.
                                                                                                                12. OIMENSaONS SHOWN MIAStJAE TOSl\IOW..U. •
                                                                                                                TMICtOTINOS. ~OCI                                                                                                                                                             PT.~NNO.
                                                                                                                           NOTES:
                                                                                                        1. COMPt.YWITHH.L ST4TI., C:OlMTY.NiD\.IXAL
                                                                                                        8VtLDING C:ODU. OROINAHCES ANO A;EGUtJ,TIONS
                                                                                                        PP:T.\IHING TO CONSTRUCTION.
                                                                                                         2. CONNECT WATER. G4$. NCO ELECTRIC UN!S TO
                                                                                                                                                            7134
                                                                                                        !XISTINC UTUT'IES IN ~E wmtWCAL
                                                                                                        CITY BUl.DIMG CODES. IF NEEOED.
                                                                                                        S..M11'1MUM Fll'CSHEO FlOOR ELEV4TlON WIU. 8£ AT          llATffi
                                                                                                        UAST 2' AICM! MIMIMUM r:tMA 100 WM FlOOO
                                                                                                        EUVATK>N. OR A$tfOTtD OH SfTE.
                                                                                                        4 , AU. FOOTIHGS TO IEXTDOIEl.OWGftAOE:
                                                                                                        M~ AS PER LOCAL CClOE ATUAAINQ:
                                                                                                                                                           11,-05/13
                                                                                                        WAL.I.$. ~IOR 8iAANJ FOOTINGS r INTO
                                                                                                        HATUAALGRAOEllMl..€$$~NOT!D.

                                                                                                        5. EXTEIUOR WALLS r     xr STUD ~RAASNG IM'TH
                                                                                                        \'EN«".-EA$ A.S 5a,Ec;T£D.
                                                                                                        s. ..l'EHIC;lA WAU.S r x    STUOwmt
                                                                                                                                   •·wooo
                                                                                                        SHEETROCK 11'/2, EXCEPT'M4£R£ SHONN A$G"
            '-"'~~::~                                                                                   WAU FOR PUIMBING SUPPl.Y A1CI VEKTS                          z
            ....:::-"..:::- ...                                                                         1. VENT AU. PWMUIG STAO ON ?4">C.Wr PAGE
                                                                                                         11, VllNOOWHEAOERHEIGHTSTOMATCH"
                                                                                                        EXISTING WN>OWS ut«.£SS NOTED OT'1ER'WISE.         I         ~;~
                                                                                                        12. DIMC~SIONS SHOWN MEASUAS TO sruo W.W..
                                                                                                        ll-llCJ                                                                                                                                                                                                   l)J.u\NNO.
                                                                                                                                                               NOTES:
                                                                                                                                              l , COMA..YwmtM.L.STA'rE.OOUHTY,AHDLOCAL
                                                                                                                                              IUIL.C9ro C00ES.. ORDtfr4AHCiS AHO REOUl.ATIONS
                                                                                                                                              PERTM41NG TO COH$TRVCT\ON.                          7134
                                                                                                                                              2 OOH~ WATER. G'-s.N«>B.ECTAIC L.»ifS TO
                                                                                                                                              DlST1NG l.IT1UT1E'$ tM AC:ICOlllOA.NCEwmt LOCAi.
                                                                                                                                              C11Y 81.1UXNG OOOE$. • ME£DE0.
                                                                                                                                               ). UIMUl.M FIN!SHtD FUXIR B.EVA110t' !hU l!IE AT
                                                                                                                                              I.EAST 2' ABOVE....,...... fEMA. 100 VEAR FlOOO         nATE
                                                                                                                                              ELEVATION.OR A.SHOT'ED OHStTc.
               ---'l'•W - - - - - - - - --                                                                                                    ' · N..L FOOTNlS TO EX1'VCJ IEl.OW GAA1JE
      .-I -   -1-----------------------------------                                                                                           ......uMAS "fft LOCAL CODe:ATMARING                 11A>5/13
                                                                                                                                              WAU.5.. IHlCRIORl(ARJNG FOOTING$ f"' MO
                                                                                                                                              NA'T\.IRM. GAAOE lH..ESS OTHEJlWISEi NOTED.
                                                                                                                                              s. EXTERIOR WAU.S rx r    STUO ~o WfTl1
                                                                                                                                              ~ASsa.£..."'TED.

                                                                                                                                              l.tH'ffM)IRWAU.S rx•·wooosn.ovwr11
                                                                                                                                              SHb!TROCKfAC!.. l>tCEPTWHGR!. Sl40YM AS C"
                                                                                                                                              WN..L F-OA Pl.Uf41NG SUPP\.Y NlO VENTS
                                                                                                                                              7, VENT ALL PUJMeeo!Q; ST~ TO REAR OI HOOSE
                                                                                                                                                                                                         z
                                                                                                                                              a. HEAOfR HibGHTS SHOWN ARE TOP OF WWbOW
                                                                                                                                                                                                         9 !..
                                                                                                                                              HEIGHTS                                                    ~
                                                                                                                                              I. PER SECTIOMto".2,tl.t .CSMOKI:
                                                                                                                                              DETECTOR ~ncNS SHOWN ON nECTRtCAL                          ..._..,   :*!.
                                                                                                                                              tel O&IEHSJOHS Nd) SCAl1 or.._y ACC\JlltAT!"
                                                                                                                                              """'·                                                                 ~
                                                                                                                                              PLOTTEOON l.C'?Ofl" PNJE.
                                                                                                                                                                                                  0 :;=§ "g
                                                                                                                                              l1. WIMDO'NHEAOERHEGHT'STOMATCK
                                                                                                                                              EXl$TING WINDOWS lN.ESS NOTED OTHatWl$11!..
                                                                                                                                              12.0MEN:SIOHS 9tOWN L£ASURI'. TO Stuo WALL·
                                                                                                                                              THICl<>ESS OF V£HEERS. FOO,...GS. StUTROCK,
                                                                                                                                                                                                  I :E,..., ..~ i
                                                                                                                                                                                                         .... i     ~
                                                                                                                                              ETC. HOT INCWOED.
                                                                                                                                                                                                         ~- f
                                                                                                                                                                                                  a.     :J
                                                                                                                                                                                                         ...,.      -;:
                                                                                                                                                            waq       ners                                          ~
                                                                                                                                                                                                        i&         !:
                                                                                                                                                                  ~                                      :::
                                                                                                                                                                 §?;?v;.vu!

                                                                                                                                                                  l   ii::##   ii p !



                                                                                                                                                                                                  ~                q
                                                                                                                                                                                                                   ~
                                                                                                                                                                                                  ~
                                                                                                                                                   ""'"° •.                                       ~~ -~
                                                                                                                                                                                                   o ~

                                                                                                                                                                                                  x~o~
                                                                                                                                                                                                  z~~
                                                                                                                                                                                                   Hz
                                                                                         •• ••,         SU:rsShal!Co."11)1y
                                                                                                     1

                                                                                                      ~th rACSoction illi1.s                                                                       ~~
                                                                                                                                                                                                  ~w~
                                                                                                                                                                                                       ~~
                                                                                                                                                                                                  ~00 ~
                                                                                                                          1     ~ ----·
                                                                                                                               ..
                                                                                                            :
                                                                                                                                                                                                  ~~~
                                                                                                                                                                                                  ~I: ~

                                                                                                         ,../                                                                                     ~~;;
                                                                                                                                                                                                                   ~
                                                                                                 r/                                                                                               ~                as
                                             ·-·-·-·-·-·-·-···-·-·--...._...                  ...!                                        SECOND FLOOR
                                                                           ~   ........../·                                                                                                        SRlillITT'
                                                                                                                                          PLAN SCALF~ atlli'' - I'
                                                                                                                                                                                                    A-3




615
                                                              l't.\Nl\"O.


                                                             7134
                                                                DATE

                                                             11,{)5!13




                   FRONT/NORTH ELEVATION




      t:::-...::
                          ELEVATIONS l
                                  8CAL~         3/lcrr: l'    A-4
                                    .....   "    ..




616
                                                                                                                              1'T«\NNO.


                                                                                                                             7134

                                                                                                                             l],()41'.1.3




                                                  LEFT/EAST ELEVATION




                              •·-:.-.~



                                                                                           ~~"'1rallons~
                                                                                             lns-~llrld
                                         .... ---·. ---- --· -·- .•.. .... •. -... - ·--- ------·-·· •••.Jlilpcovai .. - .




      RIGHT/WEST ELEVA"ITON
                                                                                       SC'ATiFl: 3116"'"7: 1'                 A-5
                                                                                             . •'   ~    ..     ,,,




617
                                                                                                   =
                                                                   IU\' ..          -T    =
                                                                   Kl ' \                312
                                                                                                                                                         7134
                                                                    G ,.,,a     \



                                            /                                                      4:12
        '"'"        1ir-··1i[                      4!: 2                                                                                                11!04113
                                                                                                                              4:1z
                 -~
                 --'-'.             t..·-                                                                              4:\Z
                                    '"'-'
                                                                                                                4:;:
                                                                                                                                                                2                ~
                                                                                                                                                                                 ~
                                                                   :1       0                                                                                   :r:
                                                                                                                                                                ;;:!
                                                                                                                                                                ~
                                ·-MHN~-1
                                       ~.-
                                ............ ...                                                                                                                                 "e..,
                                                                                                       4~ 1 2
                                                           0   J                                                                                        0       ~~~
                                                                                                                                                                ~        r
                                                                                                                                                                ~ f;4>
                                                                   :TI\~.;                                                                              I
                                                                   :L :,,                                                                                       :;/;
                                                                   .    4:12
                                                                                                                                                                :....i
                                                                                                                                                        a.. ~ ~ ~                f
                                                                       n                                                                                        ~
                                                                                                                                                                :r:
                                                                       ,,                                                                                       ~                ~
                                                                       ~




                                                                                                                                                        ~
                                                                                                                                                                             .-,
                                                                                                                              ROOF PLAN                                      ::::::
                                                                                                                                     SCALE: 118" - I'
                                                                                                                                                        z<
                                                                                                                                                        ~~                   ~
                                                                                                                                                                             i:;...
                                                                                                                                                                             ....
                                                                                                                                                        ~~                   z
                                                                                                                                                          z                  .....
                                                                                                                                                                             ,-.
                                                                                                                                                        o~~                  .._,
                                                                                                                                                                             .....
                                                                                               \                                                        z~ -
                                                                                                                                                           z                 --,
                                                                                                                                                        Ztn                  ;:::
                                                                                                                                                                             ,.....
                                                                                                                                                        ~~ ::::::,.......    .__

                                                                                                                              LAKE LEWI S VI LL E
                                                                                                                                                        ~w ::.:::
                                                                                                                                 R ESOVDI R
                                                                                                                                                        ~ o <
                                                                                                                                                             z
                                                                                                                                                        O >j ,....,
                                                                                                                                                        ~~                   ~
                                                                                                                                                                             \/)
                                                                                                                                                        z~                   0
                                                                                                                                                                             L~
                                                                                                                                                        <                    ~
                                                                                                                                                                             ~

                                                                                                                                                        ~
                                                                                                                                                          SRENI'
      PLAT PLAN
         SCALF..: l " -   :~'                                                                                                                             A-6




618
                                                                                                                                 l'l~\N1'0.




                                                   1 -- Q/I                                                                     7134
                                                                                                                                       T>ATfl
                               I -·······-
                                                   -d                                                                         10/dO/J.3
                                                 J
                                                                                                                                          7.
                                                                                                                                          -- !
                                                                                                                                          oc
                                                     wOTO ll   cou~

                                             - - - --                                                                                               ~
                                                                                                                               0          :::       ~
                                  FIRST FLOOR
                                                                                                                                          *8- ""
                                                                                                                                          •;
                                                                                                                              I -- i
                                                                                                                              a. ~        ';f
                                                                                                                                          •;
                                                                                                                                          -         "
                                                                                                                                          ~         ~


                                                                                                                              ;.....
                                                                                                                              z                 ""'I
                                                                                                                                                ~
                                                                                                                              <
                                                                                                                              ):... ~           ~--,

                                                                                                                                                ~
                                                                                                                                                --
                                                                                                                              ~o
                                                                                                 All lns.t1Jlst1ons Subiecf   oz z
                                                                                                 To Acid Ins-., and
                       ,.:r:                                                                       IOSPl!Cfot Apllmv'11
                                                                                                                              u~                ~
                        "·                                                                                                    zO
                                                                                                                              zdj
                                                                                                                                  -z            ::J
                                                                                                                                                ,..,-
                                                                                                                                                ....
                                                                                                                                                                                                                                                                                     Pr.~NJ\O.



                                                                                                                                                      7134
                                                                                                                                                          ll.\'I'~:


                                                                                                                                                      llt05/13


                                                                                                                                                               z
                                                                                                                                                              s;r.    ~
                                                                                                                                                                      ~
                                                                                                                                                              ~       !>
                                                                                                                                                      0               e
                                                                                                                                                               ~ ~ ~
                                                                                                                                                              ~~ ~
                                                                                                                                                              :tl
                                                                                                                                                      I -. .,~ i
                                                                                                                                                              iii
                                                                                                                                                      0.. ~~ ~ §'~-
                                                                                                                                                               ~      2
                                                                                                                                                              ::"'




                                                                                                                                                                      A
                                                                                                                                                      ~               ~

                                                                                                                                                      ~~~
                                                                                                                                                      0~~ ;-;
                                                                                                                                                      o~O
                                                                                                                                                        O..;
                                                                                                                                                      zsz
                                                                                                                                                      ~WP
                                                                    ..
                                                                                                                                                      ~~;
                   • HOP
                                                                                                                                                      ~~~
                                                                            CONVlHIENCE.OIJT\ITSIN&\T'HROOMS,~CQUNTERTOPSwmtHSIX
                                                                            '1!E'1'  IN~ ANOIA$'iElAENT$             ~s~
                                                                            (OlHlA Yw.N FOA t.AVlf)R'Y ~ SM&Nlf    \.
                                                                            fl.lcmtCA.l SIJIMCE. INSTAUATION. AHO TM& lOCAT'l()N OF Al.I.: SV«TCHU.
                                                                            FIXT\.ll£S, E                                                                                                                                                                                                                                                                             "Pl.ANNO.
                                                 :········································································r .                                               t=='      ,..... ..................
                                                 :                                                                                                   r                              I,                                                                                      7134
                                                                                                                                                                                                                                                          '··.....
                                                                                                                                                         .                         iI
                                                                                                                                                                                                                                                                                l>ATP.
                                                                                                                                                                                                                                                                     l
                                                                                                                                                                                                                                                                  .·"!
                                                                                                                                                                                                                                                                            lli()5/13
                                                                                                                                                                                                                                                             .·
      .................................................... -=-=====r-                                                                                                                                                                                  (
                                                 'T                               ,'.;'.:·-~_!       D                                        PT~~Nl\O.



                                       7134
                                         llA'FF.

                                       11,-04113




            All IJ'IGWalions Subject
            Ta Field Inspections 3""
               lnspactar Approvol


      PERSPECTIVES
           NOT TO SCAJ;J                                                                                                                                                                                              '~ ;




                                                                                                                                                                                                     ...a
                                                                                                                                                                                                                         l
                                                                                                                                                                                                               0
                                                                                                                                                                                                            a:
                                                                                                                                                                                             t

                                                                                                                                                                                              ~
                                                                                                                                                                                                               cl;>
                                                                                                                                                                                                            .2 ·...
                                                                                                                                                                                                               o~
                                                                                                                                                                                                               c: -
                                                                                                                                                                                                            ~ l ~1-1
                                                                                                                                                                                                                      ri
                                                                                                                                                                                                                      ~i
                                                                                                                                                                                                                      J~~
                                                                                                                                                                                                                       t,
                                                                                                                                            •th
                                                                                                                           1im1
                                                                                                                        -- t ul ----    .~,.,.
                                                                                                                                                                                             t1
                                                                                                                                        dfilir
                                                                                                                                                                                             ....



                                                                                                                            ~
                                                                                                                                                                                             i



                                                                                                                        ~~\




                                                                                                                                                                                   tu! ~~-~
                 I ~~~~~~~
                   - - - - - - - •. \.. ....~~s ~~~s~~ ~~                                                               ~~~                  ~ 1~~s:s~~~%~Ea
                                                       ~                               ~                                                                                                pm ! !~s
                                                                                                                                                                                         b
                                                                 N     ... "   •       •   •   •   •   •   •    .. .. -         -   -   ..............                         =        ~ ~7~          !I
                 11 -  N       -   -       -   -   -       -   ••••••          -           -   -   ... -        "   -   •       -   •   -   •• -   •    N   -   -   N   •• -   :




                     li~~R~~HP~>l~~•;u:•~~
                      "M~·~~"~~Q~a~~~~~ M~
                                           ~~ PF;~q~HHH~?;il•l'
                                           ~ ~~ ~ ~»"~~"~M"•"»ws~ ~~
                                                                                                                                                                                        Hj
                                                                                                                                                                                         -             II I?
                                                                                                                                                                                       ~~




 •1tj• J.,
••• . • ~., ~l I,1ltl'
               l.i "t1
                           I
                       11•,J
                        1, ,
                                               ;   a,,          .-- -
                                                                b·'l
                                                                                   -

                                                                           ~ 11·1 . .,
                                                                         1••. . ••11 r,;
                                                                                                       r---

                                                                                                               Jr ,tUi1·'
                                                                                                                       ·r                                       tm
                                                                                                                                                                 jtJ;l :jr' i, 1llli~
                                                                                                                                                        'i , 111 .t!l·•,·!
                                                                                                                                                       1•••                     I! ,.. I ~

U!h~~!;i1!~i:lmi1;uiMfu11       ;~   1i ~i!ul r~rri~il l·l!l!!li .11M1uh t :. '~~!
 ,• ~JI A Jl·of ' I                                1            1•                    1,l;                         ·' t'                                         •••• ,.        '.~ th!!~


r"i I 1 b~t ru~ •I ·1· ·r: I ·ff ~
                                                       I




      .·I    1 ...
                          .; ii    j!                                    I                                 l                I                          f ••             f l!jl·l·lt
ltmm1mti:tlnillh1i;Hliil:ti,J!i' ~~ i4li J~il Jiilhl Jlir!Util iiHH!:HHMiHH 1 i-~
                                       •           •

                                                                                                                                                                                                                             623
                                                                                                                  CoocrWA-t----; i
                                                                                                                                             •~
                                                                                                                                             t

                                                                                                                                             f
                                                                                                                                             f
                                                                                                                                             l

                                                                                                                                     i
                                                                                                                      H-+""'""4-o!--11
                                                                                                                                             t
                                                                                                                      H-+-+-+--o-1 l

                                                                                                                      1--'--'---'-'-1        i
                                             ~i                                                                                              I
                                             .$"'
                                             .! j                     ..,,,, ......
                                                           ~Ota:it.dOl.ltori
                                                           -.....                                                                            iJ
                                             ~ l-          p\>l>!lc
                                                      ~@
                                                                                        ®
                                                                                        •- ,§~
                                                                                        .1-r. I

                                                                                        b1 0f-
                                                                                        .                 +I'~
                                                                                                 !-..     """""
                                                                                        ~               >i> r..
                                                                                        ~   Column Footing              ~ 1314079




624
                                                                  ~                           I
      " ,,__,,__,. ..         _..,r~-.

           ~
           --       ...... _tcr'G _ _ ~                                                       I       ~
           Ol·f~~--·-_.,,.                                                                            ~
              .. - .. -- ...                                             i
           .-w--N......_,..._
           _.._.
              ..
           --.. . ...-=-,.·--.
                     ,.,. _______ ....
                  , _,,,, ......, ..        ~........,


           _rr ............ _                .. _'1" ..
                                    _.~
           ..."'_......,..., .....                                                                    ,i.
           -----·~........_
           ~~-f..:r==:-~-::.:
                                  ~
        .....
        ..........
      : ...  ,..,.-........_..._,
                           , ..... ,., ........ ._.               ~                                  ,i
                                                                  ~

           ~:;..'::=.
                     ____
                      .. ___
           - · 1· *1 .. _ _ , __

           _.,...._......,.·:-::::.:::'!:"~
                                               .,....c.._
                                                                                                      •
      l    ~- -""""'""'- •          ....., .............
           ...................... _____ _..._
           -~,,...,...._.,.i.
           _ " ,,. .. _.......,_              _        ..... -
                                                 f• l• _
                                                                                                     J
             ~                    ....                  .......                          1
                                                 ~
                                  _...._.,..........
          ...._....,..,.._a•....•I•-•..,..•-..       .. -
                                                                  ... I I I
           ....
      ... ,.,.. --~
               . . ...._...- ___     ..     ,....._•""'                  I           l                ,,
          .._ ____               T_a~.--
                                        _ .. _.,vr
          ...,.,
              _           ..........._.._._,_                     ll                 l!
                                                                         I                            '
      '-   ---.-----""""
         -----~~---
      '- -.-..-~p.,_:,.t:ll'•l.f'•-UO
                                                                                             I •.
                                                                                                      i
                                                                                                      i
                                                                                                     Ii
                                                                                                      l
                                                                        • ii                          !
                                                                        fl
                                                                       ~ .~
                                                                             x-! ~2
                                                                                  ~t                  '
                                                                         ~d       !::~        :'!"    {
                                                                          •-z
                                                                      ·r,~ I
                                                                      l'.;           ;
                                                                                  :; i' ~-
                                                                       ·ro·~
                                                                          %~ . ,~ t !
                                                                        · ~~ J~' Ii
                                                                        Ii~·      -
                                                                                  4-..:
                                                                                         ..
                                                                        II

                                                                         t! !                         •
                                                                         i1~ - ~
                                                                             tJ1 ,•
                                                                          i~ tll                      t
                                                                             h!.                      l
                                                                         ~                            1
                                                                         ~r;                          1
                                                                             ··1 .
                                                                                                      I

                                                                                                     I
                                                                                                      :
                                                                                 c
                                                                        .. - a: "
                                                                  c~ ; j~
                                                                  g~             g~
                                                                  .§~           .Ef3
                                                                  ~..!.~w~
                                                                  g.~~~~ 1
                                                                  ~Q.        ! ..., ::i '-

                                                                  ~?::
                                                                  ::? ~ .5
                                                                         ·1 · ~ 'r"'
                                                                  l"'l o Cl E
                                                                  ~.;~£ ~

                                                                  "     {.               ::, ,It
                                                                  -1 I~ ~
                                                                  ~--
                                                                   FR ./
                                                                  / 1.
                                                                  ~;    13 14079




625
                                                                                                       ~
                                                                                !'/            I
                                                                                           '
                                                                                                       !
                                                                                                       ~
                                                                                      ,-r
                                                                                      I ,

                                                                                      Ii              'i
                                                                                f
                                                                                ~     I
                                                                                      i
                                                                                      I
                                                                                      I


                                                                               L..l.-'--       --'---l t

                                                                                                       t




                                                        All loopoc;tor.•
                                                      Sl11111~"''"
                                                   :1QO&IJ!CAo-lu.-
                                                    ~ J\cloptfd   °"*'""'""'

                                                 All 1nsta1tution5 sut;ect
                                                 To Flold IMpc:jlons .....
                                                   Inspector App:nv•I




      frgsnOng P'Ag •   Stt90d   Ogpc   Csifno




626
---
- -- ----
             __
             ,
                 -~
                      •,    4   .. ~   '   ...... • 1 • •t ~.,._," ,


                                    ~!1 J;~..

                           lUJt-1 Ill ""t
                           tl":t&. tzt
                                                ..., ....~
                                                    .C,$J Jl ,.,.,,
                                             Jll/.., .......1   l4JI
                                                                       + ' - I ~· .,, , .. '--1 ... . ,,   o   " ' "-


                                                                                                                                    SO!Z!0 t1At11.;.
                                                                                                                           soxoi ·w13 •lll!l
                                                                                                                                                        ,   ..........
                                                                                                                        un~ JO~OUUJds 096>
                      ·ok.a:        O!f.;w~..C..o-;..•                                                                    l "'1UJ         f,g   'f'\1
->-   ----            - r::-:·... -~_g..;~=!.~~-                                                                          _.,u~p1sa~     G\O"!Jd
                                                                                                                              UUOWJJOH       uorv




                                                                                                                                                                    627
          Is! Fl0« Total          ~le   Oowns                                                                                                   w n d Vo=23952 lbs.        ~                                                                        :!:==
                                                                                                                                                                                                                                                        1:i=:=1
          l« Gcio9e                                                                                                                                                        1. Tht.,;L""°'~rf'IWllifwots~liulrwl'-'dlilr~                                     :i
                                                                                                                                                                              d!ieotNIC til'li[° ~Sltl:l't&oon!(OSS)«~ARoted ~~
          ~~O!                                                                                                                                                                ~lniflo, Shtotatng le!o~ $hCI bt &I Jl:di'~n
               ~'t."td.A!dlw"""n«:lcn~bt~dl!I
               Dm)r0;Tcl'   •Ill L"- ,,-QU:i,.-ti.tcfs spod'"«bo&

        ~pion•d~betdano~dl:rl:I
      .
      l   _..20__ """ ... [,,.,... .L. .


                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                                  I

                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                    1----~ -



                                                                                                                                                             0   0




                                                                                                                                            ~1                   0
                                                                                                    ill.ne                   Vo=4881 IDs.       .        '
                                                                                                                                                         I
                                                                                                                                            \.::,   0   1
                                         Shear Woll Oesian Cotculotions • Corage



                                                         I , .. I .... I
                                                     " I '·" I .... !                      ""''


                                    Sheor Well Design Cok::ulotions • Mein                        ~se
                                                                       ..    ,
                                                                                                   ,_
                       -...                          16,-                                         ""':"'
                                                                                                  Col'                                                                                                                                                                                                                                                                                                                     l
       jrtik•woa~bl::cd~
                                                                                                                                                                                                      ,~ ~ sMll bcl                             ~
                                                                                                                                                                                                                                   r:tii. o.e.ux.o_            "°"oo 1lob
                                                                                                                                                                                                      silolkptl' plQrl oH . . be i:u.~«I Md IDlec ;r l.'!CC-0!6'ict f t                  I I 'r
                                                                                                                                                                                                                                                                                 I.
                                                                                                                                                                                                       ""~""-
                                                                                                                                                                                                   2.A.•~ICF'shto'd~Yd-~{1)f•912'ttto
                                                                                                                                                                                                     'l'riclllbOr~dhirl,fl/toellNl.l.M.0. ~~                                                                         t
                                                                                                                                                                                                       · ~trdled ~'cf ~f!'ld ol stot\!t dfl!OJ'bt                   !Wt:
                                                                                                                                                                                                       ~ltudW!tfk:ol~wolfl'ldbors.
                                                                                                                                                                                                                                                                              ! I ..'
                                                                                                                                                                                                                                                                               I                                        f
                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                 11
                                                                                                                                                                                                                                                                              .                                      ~

                                                                                                                                                                                                                                                                              ~                                     i
                                                                                                                                                                                                                                                                                        I                       I
                                                                                                                                                                                                                                                                              ~
                                                                                                                                                                                                                                                                                        I                 I I ''     !
                                                                                                                                                     ~                                                                                                                                                               i

                                                                                                                                                     II                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                     ~
                                                                                                                                                     I                        l     !~                                                                                                                               '
                                                                                                                                                      I
                                                                                                                                                                                                                                                                                    •o                               f
                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                   P.f- HG:"1 !
                                                                                                                                                                                                                                                                                                                    .
      Jj                                                                                                                                                                                                                                                                        l ~o
      g
                                                                                                                                                                              ~c   )J1                                                                                                 •, ~ I ~1
                                                                                                                                                                                                                                                                                  '-xl "b
                                                                                                                                                                                                                                                                               @~ i' .- ! !
      .....                                                                                                                                                                                                                                                                        ~.
                                                                                                                                                                                                                                                                                     .JI •$ - 1''                   tl
      $"                                                                                                                                                                            /~                                                                                             }z~·, ~-~~                        ..
                                                                                                                                                                                                                                                                                                      111\:._
      i:                                                                                                                                                                                ,,_--   - - -- -- -CD                                                                      1lExhibit G




            630
STATE OF TEXAS                 )
                               )      CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON               )

        I hereby certify, in the performance of the functions of my office, that the attached instrnments are fu ll,
trne and correct copies of the Town of Lakewood Village Builder Registration for "3960 Spinnaker Run
Pointe". The same appear of record in my office and said documents are the official records from the public
office of the Town Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in said
office.

       I fu rther certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that ram a lawful possessor and keeper of the records in said office.

       ln witness whereof 1 have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.



                                              ~dD"-idrJ,R OJ
                                              ~ell, TRMC, Town Secretary
                                              Town of Lakewood Village
                                              Denton County
                                              State of Texas




                                                                                                             631
                           BUILDER REGISTRATION APPLICATION




llUILOCllS TAX OR FEDERAL l.D.11 _                            _     _ _ _ ·--
I.hi llw n:t1t1l\ 11Jllr«SI a11tl p f1u11c// uf al k:1ll 11•11(2) l1111f11f11~ 11S~od11fiu11~ of 11 hkh you nn· 11 11mnhrr
I>                         #J-L.A ~-Au't.LJ~-1f )J.~:      l,i\ST

OWNEllS ADl>IH:SS
.~ T l1:1.1>:l'llONE//



Al>DHESS or HOME TO BE BU I LT




ELEVATION GIWUNJ) FLOOR LEVEi.

TOT AL SQUARE FOOT1\0E




                                                                           Page 4




                                                                                                                                      632
Exhibit H




            633
                                                                                                  10-A


                                                Denton County
                                       Commissioners Court
                                            _JaJt2..6,_2_Q1_0__
                                                       Date      \Q ~CX)lj5
                                            Court Order Number

The Order:




                         C.QYJ1Jy_Jy_gg~
                         Mary Horn
                                                                            No
                                                                      Absent

                                                                                                         )(
Commissioner Pct No 1
Hugh Coleman
                                         Yes
                                      Abstain
                                                ~             Commissioner Pct No 2
                                                              Ron Marchant
                                                                                                  Yes
                                                                                               Abstain
                                                                                                         --
                                           No                                                      No
                                      Absent                                                   Absent

C.ommj§~iP.r.wr. Pct N.Q. 3.            Yes     ~             C.o.mm.i~13jQo_E!r.. PctN_o .4      Yes    ~
Bobbie J. Mitchell                   Abstain                  Andy Eads                        Abstain
                                           No                                                      No
                                      Absent                                                   Absent

                                                Motion Carried   5-· () --o
           Other Action: Pulled from Consent__ No Action __ Postponed __


      BY ORDER OF THE COMMISSIONERS COURT:                       ATTEST:




                                                                                                          p. 165 of 220


       ____......   ______
                                                                                                                  634
                                                    RESOLUTION

     APPLYING SUDCHAPTER F. CHAPTER 233~ TEXAS LOCAL GOVERNMENT CODE,
     TO CERTAIN RESIDENTIAL CONSTRUCTION IN UNINCORPORATED AREAS OF
                       DENTON COUNTY .. BEGUN AFrER FEBRUARY 1, 2010

            WHEREAS, the Texas Legislature passed HB 2833 during the 8 I st Regular Session,
    codified in Sections 233.151 through 233.157 of the Texas Local Government Code, to provide
    for the health, safety and general welfare of all Texans through home construction standards in
    the unincorporated areas of counties, and

          WHEREAS, the citizens of Denton County desire the construction of quality housing
    and wholesome living environments for its citizens living in wrlncorporated areas.

          NOW, THEREFORE, BE IT RESOLVED, that we, the Commissioners Court of
    Denton County, in accordance with Section 233.153, Texas Local Government Code, order that
    construction of a new singJe..family house or duplex 011 a vacant lot begun after February 1,
    201 Ot in the unincorporated areas of Denton County must conform to either the version of the
    International Residential Code published as of May 1, 2008 or the version of the International
    Residential Code that is applicable in the City of Denton, Texas; and

           FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233.153,
   Texas Local Government Code) any construction of an addition to an existing single-family
   house or duplex, if the addition will increase the. square footage or value of the existing
   residential building by more than 50 percent, begun after February 1, 2010, in the unincorporated
   areas of Denton County must conform to either the version of the International Residential Code
   published as of May. 1~ 2008 or the version of the International Residential Code that is
   applicable in the City of Denton, Texas; and

             FURTHERMORE, BE IT RESOLVED, that notwithstanding the above language and
   in accordance with Section 233. 153(c), if the above described construction occurs in the
   extraterritorial jurisdiction of a municipality that has adopted a building code for the
   municipality's extraterritorial jurisdiction, the building code adopted by the municipality controls
.. an4 ...~l1il4itl8...C<>cl.e. .s.ttlll4~d.~ .. un4er. .. S..11b~lillP.ter. F o($ection 233.JS3 .of the . Texas Local.
   Government Code have no effect in that municipality's extratenitorialjurisdiction.

          FURTHERMORE, BE IT RESOLVEDt that in accordance with Section 233.154(a),
  Texas Local Government Code, a minimum of three inspections must be performed to ensure
  substantial building code compliance in the construction of a new single-family house or duplex
  or the construction of an addition to an existing single-family house or duplex begun after
  February 1) 2010, in the unincorporated areas of Denton County. The three required inspections
  during the construction project, as applicable must be performed at (1) the foundation stage,
  before the placement of concrete; (2) the framing and mechanical systems stage, before covering
  with.drywall or other interior waU covering; and (3) completion of construction of the residence.
  For remodeling construction to an existing residence in which the structure's square footage or
  value will increase by more than SO percent, ~~.JU~Jl;~t~on requirements must be perfonned as

                                                                                                          ~Page   1 of3




                                                                                                                          635
  necessary based on the scope of work of the construction project. The build~ is responsible for
  contracting to perform the required inspections with (1) licensed engineer; (2) a registered
  architect; (3) a professional inspector licensed by the Texas ReaJ Estate Commission; (4) a
  plumbing inspector employed by a m\.Ulicipality and licensed by the Texas State Board of
  Plumbing Inspectors; (5) a building inspector employed by a political subdivision; or (6) an
  individual certified as a residential combination inspector by the International Code Council. A
  builder may use the same inspector for all the required inspections or a different inspector for
  each required inspection; and

         FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233.154(b))
 Texas Local Government Code, a builder perfonning construction of a new single~family house
 or duplex or the construction of an addition to an existing single-family house or duplex begun
 after February 1, 2010, in the unincorporated areas of Denton County must, prior to beginnjng
 the construction project, provide notice to the Director of Public Works/Engineering. The
 Denton County Commissioners Court prescribes the Notice of Residential Construction in
 Unincorporated Areas attached to this Resolution as the required Notice. The notice must
 include (1) the location of the new residential construction; (2) the approximate date by which
 the new residential construction will be commenced; and (3) the version of the International
 Residential Code that will be used by the builder to construct the new residential construction,
 and

         FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233.154(c),
 Texas Local Govenunent Code, not later than the 10th day after the date of a. final inspection, a
 builder perfomrlng construction of a new singl~ family house or duplex of the construction of an
 addition to an existing single-family house or duplex begun after February 1, 2010, in the
 unincorporated areas of Denton County must submit notice to (1) the Director of Public
 Works/Engineering and (2) the person for whom the new residential construction is being built,
if different from the builder, stating whether or not the inspection showed compliance with the
building code standards applicable to that· phase of constructi.'                                                                                      OMMISSIONER



   ATTEST:




                                            y~;!;;~;~1;:!R~ }\: ::;~_,. ,.
Resolution- Certain Residential Constructioo.tt}:l)riiJiW@~t~%~ '6tp~nton C<>unty •
                                                                                               ·Page 3of3


                                   \ ..




                                                                                                            637
                                                   DENTON COUNTY

                          NOTICE OF RESIDENTIAL CONSTRUCTION
                               IN UNINCORPORATED AREA



 BUILDER. I CONTRACTOR INFOBMATIO~



 BUSINESS ADDRESS:                                            MAILING ADDRESS (IF DIFFERENT):




 PHONE NUMEER:

 FAX NUMBER!    ------~---CONTACT PERSON:                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




  PROJECf INFOBMATION

  TYPB Of' CONSTRUCTION: (CHECK ONE)
  ( ] New Residential C-Onsuuction on Vacant Lot
  ( ] Addition to an Existing Residential Unit

   LOCATION ADDRESS (fNCLUDINO ZIP CODE}:             OR LOT AND BLOCK# _ _ _ _ _ _ _ _ _ __
                                                           SUBDIVISION: _ _ _..:..-_ _ _ _ _ _ _ __

                                                           SURVEY~ ~-~~--------~~
                                                           TRACT:

PLANNED DATE TO BEGIN CONSTRUCTION: - - - - - - - - - - - - - - - - - - - - - - -


RESIDENTIAL CODB TO BH USED JN CONSTRUCTION: (CHECK ONB)
( ) INTERNATIONALRBSIDBNTIAL CODE ·published May I. 2008
[ ] INTERNATIONAL.RESIDENTIAL CODE- applicable in Denton




AurnORIZED REPRESENTATIVE SIONATIJRB                  PRINTED NAME                              DATE




                                                                                                       638
                            DENTON COUNTY NOTICE OF RESIDENTIAL
                            CONSTRUCTION INSPECTION COMPLIANCE                                                     Received
                                 IN UNINCORPORATED AREA
                                                                                                                   Permit#


   INSPECTQR INFQRMAJ'lQN

   NAME:~~~~~~~~~~~~~~~-~~~~~~~~~~~~~~~~

  BUSINaSS ADDRESS:                                                             MAlLlNO ADDRESS (IF DIFFBR.ENT):




 PHONBNUMBER: - - - - - - - - EMAILADDRESS: ----~--~--------
 FAX NUMBER: _ _ _ _....__ _ _ _ PROFESSJONAL REGISTRATION {TYPBAND#) _ _ _ _ _ _ _ __




   PROJECT INFQftMATION
   DATEOFINSPECTION: - - - - -                          TYPEOFCONSTRUCflON: (CHECK ONE}

   LOCATION                                             [ ] New Residential Construction on Vacant Lot
   ADDRESS:~~~~~~~~                                     [ ] Addition to an Existing Residential Unit


                                                        RESIDENTIAL CODEUSED IN CONSTRUCTION: (CHECK ONE)

                                                        [ ] INTERNATIONAL RESIDENTIAL CODE- published May lJ 2008
  OR LOT AND BLOCK# - - - -                             [ ] INTBRNATlONAL RESIDENTIAL CODE- applicable in Denton

  SUBDMSION: - - - - - - -                              CONSTRUCTION PHASE: (CHECK ONE)

  SURVEY:~~~~~-~~~-                                     [ ] FOUNDATION STAGE (before plae                                                                                                 10-A




                                              AGENDA PLACEMENT MEMO
                DATE:                   Jan 22, 2010
                TO:                     Commissioners Court
                FROM:                   Bennett Howell
                SUBJECT:                Resolution - Residential Construction in Unincorporated Areas of
                                        Denton County


              .REQUESTED ACTION/RE_QOMMENDAilQ_N

               Approval of a resolution applying Subchapter F, Chapter 233, Texas Local
               Government Code, to certain residential construction in unincorporated areas of
               Denton County - begun after February 1, 2010, and any appropriate action.


              6ACK~BQUNP

              The Texas State legislature enacted HB 1038 during the 80th Regular Session,
              effective September 1, 2007, that provided criteria for the inspection of homes which
              heretofore were not subject to the inspection codes of a municipality. The
              requirements of this bill was supposed to result in homes that were In greater
              compliance with the accepted residential building standards, safer and with fewer
              construction defects.

              The Legislature also created the Texas Residential Construction Commission (TRCC)
              to oversee this new law. The TRCC was also supposed to license builders, monitor
              compliance and store the Inspection records.
              The Legislature during the 81st Regular Session passed HB 2833 which essentially
              eliminated the TRCC and placed the responsibility on the county government to
              ensure residential home builders wer(rcomplyin-g·with·HB 1038. However-, HB 2833 did ..
              provide counties with the authority to enact building codes,. inspect the structures or
              require the builders to provide Inspection documentation, it specially stated that
              counties cannot charge a fee for this service.

              This proposed Resolution provides that the County will be the depository for the home
              inspection documentation for homes constructed after February 1, 2010. Home
              builders will be required to notify the County when construction is going to begin and
              submit documentation that the inspections were made in accordance with HB 2833.


              O.Pt;RAI.ION$ AN.O. .MAINJENANCE;,.~1'" :-! . :· .
                                             . ,~~g;~0;{~J.l;?'.(\:.J ::·,. . .
              Denton County Planning Dep:iirii\1~ohvill,.ilrovide the forms to the builders and file the
              inspection records as part ofltt'4Jtyrr~nf:bevelopment Permit Application. This
              Resolution will not place a_r)yJ~tt.M:r bu~d~n$ on-~he builders since these inspections


Jan 22, 2010 820 AM                          :\~;~~:f~i~~:?}'                                              p. 166 of 220



                                                                                                                     640
                were supposed to be occurring prior to 2007.


                L.E.GALJt-JFQRM.ATIQN
                The Legal Department has worked closely with the Public Works Department on this
                Resolution .


                .f t~ANCJ.t'\J._JMP.A.GT
                This Resolution will not have any financial impact on the County or the home builder.




                The Resolution has an effective date of February 1, 2010.




               None




Jan 22, 2010 6:20 AM                                                                              p. 167 of 220




                                                                                                           641
                                                                                                                                  10-A


                                                                Denton County
                                                              Commissioners Court
                                        Request For Agenda Placement
                   Submitted By:          Bennett Howell                            Requested Agenda Date:                 Jan 26, 2010
                   Department:            Public Works/Enginccrtug                  Grouping:                              PUBLIC WORKS



                         Specific Agenda Wording:

                         Approval of a resolution applying Subchapter F, Chapter 233, Texas Local Government Code, to certain
                         residential construction In unincorporated areas of Denton County - begun after February 1, 2010, and
                         any appropriate action.




                                                    APPROVAL FLOW
                    10 - A .. Resolution - Residential Constrnction in Unincorporated Al'eas of Denton
                                                           County




            ':i;




Jan 22. 2010 s:20 i\~f                                            01mt!5{l Coun!Y, . ,\ -~ ~ i..t:, - !.\,":\.   "                        p. 164 or 220

                           )   .

                                            -----~~~~~if!~!,~';'                                                     _..,. . ,. ,______________
                                                                                                                                                   642
643
Exhibit I




            644
STA TIE OF TIEXAS
                                          CIEIRTIFICATIE TO COPY OF PUJBUC RIECOIRD
COUNTY OF DIENTON


        I hereby certify, in the performance of the functions of my office, that the attached instruments
are full, true and correct copies of Denton County Notice and Resolution - Certain Residential
Construction in Unincorporated Areas of Denton County. The same appear of record in my office and
said documents are the official records from the public office of the Public Works Department of Denton
County, Texas, and are kept in said office.


        I further certify that I am the Director of Public Works for Denton County, Texas, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.


        In witness whereof I have hereunto set my hand this 14th day of April, 2014.




                                         Bennett C. Howell, 111, PE, CFM




                                                                                                          645
                             De11ton County
                       Departn1e11.t of Public YNorks
                                  Engineering Division
                   1505 East McKinney Street, Suite 175 - Denton, Texas 76209
                             940.349.3250 phone - 940.349.2991 fax
                                   vvww.dentoncounty.com




                             NOTICE
               l1ro1ne B11ilders and IIome Buyers

 On January 26, 2010, Denton County Commissioners Court approved a resolution that
 applies to certain residential construction in the unincorporated areas of Denton County.

 This resolution applies to you if:

       c   You are building a home in the unincorporated areas of Denton County after
           February 1, 2010; or
           You are remodeling an existing home in the unincorporated areas of Denton
           County after February 1, 2010 and the addition increases the square footage or
           value of the existing home by more than 50%.
    "      This resolution applies if you are constructing a single-family house or duplex.

The J1ew home constru.ctlon and remodel must conform to either:

    o International Residential Code published as of May I , 2008; or
    o The version of the International Residential Code that is applicable in the City of
      Denton. The State law requires the builder to use either the International
      Residential Code published as of May 1, 2008 or the International Residential
      Code adopted by the County Seat, which in Denton County is the City of Denton.

Building in the Extra Territorial Jurisdiction (ETJ}:

If you are building in the BTJ of a municipality that has adopted a building code for the
municipality's ETJ, then the builder follows the municipality's codes. However, the
builder is still required to submit the necessary paperwork to Denton County Public
Works.

VVhat are the builder's responsibilities?

   a       Three required inspections during the construction project.
              o The foundation stage before the placement of concrete;



                                                                                              646
            o The :framing and mechanical systems stage before covering with drywall
              or other interior wall covering; and
            o Completion of construction of the residence.
            o For remodeling projects that meet the definition of this resolution, the
              number of inspections are based on _the scope of work of the project

Who performs these mspectfo:ns?

    • Licensed Engineer;
    @ Registered Architect;
   ., Professional Inspector licensed by the Texas Real Estate Commission;
   • Plumbing Inspector employed by a municipality and licensed by the Texas State
      Board of Plumbers;
   • Building Inspector employed by a political subdivision; or
   • Individual certified as a residential combination inspector by the International
      Code Council.
   • The builder may use the same inspector for all the required inspections or a
      different inspector for each required inspection.

'Who receives the d.ocume:ntaticm?

   ®    The builder shall provide the inspection information to the home buyer and
        Denton County Public Works.
   ~    The required forms are attached to this Notice.

           o The builder uses the first form to notify the County specifically:
                11
                    Location of the new residential construction
                Iii Approximate date by which the construction will be commenced
                11: The version of the International Residential Code used to construct
                    the home
           o The builder uses the second form to document the inspections.




                                                                                          647
                                                      RESOLUTION

  APPLYING SUBCHAPTER Fo CHAPTER 233, TEXAS LOCAL GOVERNMENT CODE,
  TO CERTAIN RESIDENTIAL CONSTRUCTION JN UNINCORPORATED AREAS OF
             DENTON COUNTY"' BEGUN AFTER FEBRUARY ll., 20JHJl

         WHEREAS, the Texas Legislature passed HB 2833 during the 81 st Regular Session,
 codified in Sections 233.151 through 233.157 of the Texas Local Government Code, to provide
 for the health, safety and general welfare of all Texans through home construction standards in
 the unincorporated areas of counties, and

       WHEREAS, the citizens of Denton County desire the construction of quality housing
 and wholesome living environments for its citizens living in unincmporated areas.

         NOW, THEREFORE, BE IT RESOLVED, that we, the Commissioners Court of
 Denton County, in accordance with Section 233.153, Texas Local Government Code, order that
 construction of a new single-family house or duplex on a vacant lot begun after February 1,
 2010, in the unincorporated areas of Denton County must conform to either the version of the
 International Residential Code published as of May 1, 2008 or the version of the International
 Residential Code that is applicable in the City of Denton, Texas; and

        FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233.153,
Texas Local Government Code, any construction of an addition to an existing single..family
house or duplex, if the addition will increase the square footage or value of the existing
residential building by more than 50 percent, begun after F ebruazy 1, 2010, in the unincorporated
areas of Denton County must conform to either the version of the International Residential Code
published as of May. 1, 2008 or the version of the International Residential Code that is
applicable in the City of Denton,' Texas; and

       FURTHERMORE, BE IT RESOLVED, that notwithstanding the above language and
in accordance with Section 233. 153(c), if the above described construction occurs in the
extratenitorial jurisdiction of a municipality that has adopted a building code for the
municipality's extraterritorial jurisdiction, the building code adopted by the municipality controls
and building code standards under Subchapter F of Section 233.153 of the Texas Local
Government Code have no effect in that municipality's extraterritorial jurisdiction.

        FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233.154(a),
Texas Local Government Code, a minimum of three inspections must be performed to ensure
substantial building code compliance in the construction of a new single-family house or duplex
or the construction of an addition to an existing single-family house or duplex begun after
February 1, 2010, in the unincorporated areas of Denton County. The three required inspections
during the construction project, as applicable must be performed at (1) the foundation stage,
before the placement of concrete; (2) the framing and mechanical systems stage, before covering
with-drywall or other interior wall covering; and (3) completion of construction of the residence.
For remodeling construction to an existing residence in which the structure's square footage or
value will increase by more than 50 percent, the inspection requirements must be performed as

Resolution - Certain Residential Construction in Unincorporated Areas of Denton. County -
Chapter 233 Tex. Loe. Gov't Code                                                            -Page 1 of3




                                                                                                          648
  necessary based on the scope of work of the construction project. The builder is responsible for
  contracting to perform the required inspections with (1) licensed engineer; (2) a registered
  architect; (3) a professional inspector licensed by the Texas Real Estate Commission; (4) a
  plumbing inspector employed by a municipe1ity and licensed by the Texas State Board of
  Plumbing Inspectors; (5) a building inspector employed by a political subdivision; or (6) an
  individual certified as a residential combination inspector by the International Code Council. A
  builder may use the same inspector for all the required inspections or a different inspector for
  each required inspection; and

         FURTHERMORE9 BE IT RESOLVED, that in accordance with Section 233.154(b),
 Texas Local Government Code, a builder performing construction of a new single~family house
 or duplex or the construction of an addition to an existing single-family house or duplex begun
 after February 1, 2010, in the unincorporated areas of Denton County must, prior to beginning
 the construction project, provide notice to the Director of Public Works/Engineering. The
 Denton County Commissioners Court prescribes the Notice of Residential Construction in
 Unincorporated Areas attached to this Resolution as the required Notice. The notice must
 include (1) the location of the new residential construction; (2) the approximate date by which
 the new residential construction will be commenced; and (3) the version of the International
 Residential Code that will be used by the builder to construct the new residential construction,
 and

          FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233.154(c),
 Texas Local Govenunent Code, not later than the 10th day after the date of a final inspection, a
 builder performing construction of a new single-family house or duplex of the construction of an
 addition to an existing single-family house or duplex begun after February 1, 2010, in the
 unincorporated areas of Denton County must submit notice to (l) the Director of Public
 Works/Engineering and (2) the person for whom the new residential construction is being built,
 if different from the builder, stating whether or not the inspection showed compliance with the
 building code standards applicable to that phase of construction. The Denton County
 Commissioners Court prescribes the Notice of Residential Construction Inspection Compliance
 in Unincorporated Areas attached to this Resolution as the required Notice.

      JlN WITNESS THEREOF, we have hereunto set our bands and caused the great seal of
Denton County to be affixed this ~G day of 'Jtc1td''1'.r1C< , 2010.
                                                                                a            '
     ADOPTED Ilj OPEN COURT the r.:2~ day of Janurup 2010 upon Motion made by
   1h6h/e,
 .!.   /fftki~/I             and seconded by _  J'ltJlq ~/-!PS          , and
2_ members of the court being res t and voting.       J




  GH COLEMAN, COMMISSIONER                                        RUN     HANT, COMMISSIONER
PRECINCT 1                                                        PRECINCT2

Resolution - Certain Residential Construction in Unincorporated Areas of Denton, County •
Chapter 233 Tex. Loe. Gov't Code                                                            · Page2 of3




                                                                                                          649
                                                                                           MMISSIONER




  AITEST:




Resolution - Certain Residential Construction in Unincorporated Areas of Denton County -
Chapter 233 Tex. Loe. Gov't Code                                                                    - Page3 of3




                                                                                                                  650
                                    Cause No. 14-01991-431                     FILED
                                                                     ZOI~ APR    17 AH 11: I It
TOWN OF LAKEWOOD VILLAGE,                    §              IN THE IS~f=I 6&TS¥-f'1ilF
    Plaintiff,                               §                     JISTRICT CL[RI\ OlNTCH CO .• TA
                                             §
                                             §                    i1 v   _cJ-""-~--'----DEPIJTY
V.                                           §              DENTON COUNTY, TEXAS
                                             §
HARRY BIZIOS,                                §
    Defendant.                               §              431 st JUDICIAL DISTRICT

                    ORDER GRANTING TEMPORARY INJUNCTION

       On this day came to be considered the Plaintiff, the Town of Lakewood Village's,

Request for Temporary Injunction against Defendant, Harry Bizios.

       The Court, having considered the Request, the evidence presented, arguments of counsel,

and the pleadings on file in this case, is of the opinion that Plaintiff's Request for a Temporary

Injunction should be GRANTED.

       IT IS THEREFORE ORDERED that Defendant Harry Bizios and his agents, servants,

employees, representatives, and all persons or entities of any type whatsoever acting in concert

with him or acting on his behalf, shall allow inspections by the Town of Lakewood Village's

Building Official or designee on the Property, and shall immediately cease and desist any

construction on the Property described as LOT 84, BLOCK 1 OF SUNRISE BAY AT LAKE

LEWISVILLE, AN ADDITION TO THE CITY OF LITTLE ELM, DENTON COUNTY,

TEXAS, ACCORDING TO THE PLAT THEREOF RECORDED IN CABINET L, PAGE 224,

PLAT RECORDS, DENTON, COUNTY, TEXAS (the "Property") until such time as they have

(1) applied for and obtained approval from the Town of Lakewood Village of necessary permits;

(2) submitted engineering inspection certificates to the Town of Lakewood Village; and (3)

complied with the Town's Ordinances.



ORDER GRANTING TEMPORARY INJUNCTION - PAGE 1
                                                                                                     651
        The Court finds from the facts and evidence set forth in Plaintiffs Request and the

evidence adduced at the hearing on this matter, that Plaintiff has suffered and will continue to

suffer a probable injury inasmuch as harm is imminent from Defendant's violations of the Town

of Lakewood Village's Ordinances, including by constructing a single family residence without a

building permit issued by the Town and inspections and plan approval by the Town. Without

injunctive relief, defendant will engage in the activities enjoined. The Court further finds that

unless Defendant and his agents, servants, employees, representatives, and all persons or entities

of any type whatsoever acting in concert with him or acting on his behalf are immediately

enjoined as described above, Defendant will continue to violate the Town Ordinances.

Injunctive relief is warranted in this cause, as the Town has suffered and will continue to suffer

violations of its duly-enacted Ordinances with no recourse to prevent such violations.

        The Court also finds from the facts and evidence set forth in the Request and evidence

adduced at the hearing on this matter that Plaintiff has a probable right to relief at final hearing

and that there is a substantial likelihood that Plaintiff will prevail on the merits at trial, that a

temporary injunction issued to Defendant and his agents, servants, employees, representatives,

and all persons or entities of any type whatsoever acting in concert with him or acting on his

behalf regarding the above-described acts is reasonable under the circumstances. The Court finds

the violation is itself a finding of injury.

        IT IS FURTHER ORDERED that the Clerk of the Court shall forthwith issue a writ of

Temporary Injunction in conformity with the law and terms of this Order.              Plaintiff as a

municipality is not required to give bond to secure a temporary injunction. Once effective, this

Order shall remain in full force and effect until Defendant and his agents, servants, employees,

representatives, and all persons or entities of any type whatsoever acting in concert with him or



ORDER GRANTING TEMPORARY INJUNCTION - PAGE 2

                                                                                                        652
acting on his behalf fully comply with the above-described actions by allowing inspections by

the Town of Lakewood Village's Building Official or designee on the Property, and immediately

ceasing and desisting any construction on the Property until such time as they have (1) applied

for and obtained approval from the Town of Lakewood Village of necessary permits; (2)

submitted engineering inspection certificates to the Town of Lakewood Village; and (3)

complied with the Town's Ordinances.

       IT IS FURTHER ORDERED that this Temporary Injunction shall remain in effect

pending entry of final judgment on the permanent injunction and final trial on the merits. It is

therefore ordered that this case be set for trial on        ~5                         ,   2016 at

~:!YD a.m.~

       Rendered on April 16, 2014, at 5 :00 p.m., and Signed on April 17, 2014, at 11 :00 a.m.




ORDER GRANTING TEMPORARY INJUNCTION - PAGE 3

                                                                                                     653
Denise Spalding

From:                      Jonathan Bailey
Sent:                      Thursday, April 17, 2014 11 :30 AM
To:                        Anderson, Art
Cc:                        'andy@txmunicipallaw.com'; 'kaira@txmunicipallaw.com'; 'Jennifer Decurtis
                           Uennifer@txmunicipallaw.com)'; Denise Spalding; Mellony Ariail
Subject:                   RE: re: Town of Lakewood Village v. Harry Bizios; No. 14-01991-431
Attachments:               0996_001.pdf




CounscL

Attached you will find the Order Granting Temporary Injunction entered and filed in this case.

Should you have any questions or requests for clarification, please "reply all" to this message.

Sincerely,



JlJDGE PRESIDING
431 sr DISTRICT COURT
1450 E. McKinney Street
Denton, Texas 76209
Phone: (940) 349-4370
Fax: (940) 349-4371
dentoncounty.com/431

Please note that use of the Court's email address in this case is authorized solely for the limited purpose
indicated. Do not communicate with the Court regarding this case by email except as expressly requested or
permitted herein.

        From: Paul, Paget [mailto:PPaul@winstead.com] On Behalf Of Anderson, Art
        Sent: Thursday, April 17, 2014 9:18 AM
        To: Anderson, Art; Jonathan Bailey
        Cc: 'andy@txmunicipallaw.com'; 'kaira@txmunicipallaw.com'; 'Jennifer Decurtis (jennifer@txmunicipallaw.com)';
        Denise Spalding; Mellony Ariail
        Subject: RE: re: Town of Lakewood Village v. Harry Bizios; No. 14-01991-431

        My apologies. Attached is the document in WORD (instead of the previously sent pdf).


        From: Paul, Paget On Behalf Of Anderson, Art
        Sent: Wednesday, April 16, 2014 4:53 PM
        To: 'Jonathan.Bailey@dentoncounty.com'
        Cc: andy@txmunicipallaw.com; kaira@txmunicipallaw.com; Jennifer Decurtis Uennifer@txmunicipallaw.com);
        Denise Spalding; Mellony Ariail; Anderson, Art
        Subject: re: Town of Lakewood Village v. Harry Bizios; No. 14-01991-431


                                                          1
                                                                                                                  654
Mr. Messer forwarded to us a new version of the proposed Order. Attached in WORD is our redlined
version. In order to prevent expensive reconstruction, we respectfully request that the attached Order be
approved by the Court.

Regards,

Art Anderson
Winstead PC I 500 Winstead Building I 2728 N. Harwood Street I Dallas, Texas 75201
214.745.5745 direct I 214.745.5390 fax I aanderson@winstead.com I www.winstead.com




       WINSTEAD


IRS Circular 230 Required Notice--IRS regulations require that we inform you as follows: Any U.S. federal tax advice contained in this communication
(including any attachments) is not intended to be used and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or
(ii) promoting, marketing or recommending to another party any transaction or tax-related matter[s].

Information contained in this transmission is attorney privileged and confidential. It is intended for the use of the individual or entity named above. If the
reader of this message is not the intended recipient, you are hereby notified that any dissemination, distribution or copy of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by telephone.




                                                                         2
                                                                                                                                                         655
                                                                      FILED: 5/6/2014 2:07:55 PM
                                                                      SHERRI ADELSTEIN
                                                                    · Denton County District Clerk
                                                                      By: Joanna Price, Deputy



                              CAUSE NO. 14-01991-431

TOWN OF LAKEWOOD VILLAGE,                   §        IN THE DISTRICT COURT OF
TEXAS,                                      §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §        DENTON COUNTY, TEXAS
                                            §
HARRY BIZIOS,                               §
                                            §
      Defendant.                            §        431 st JUDICIAL DISTRICT

                                NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COMES Defendant Harry Bizios, pursuant to Tex. R. App. P. 25.1, and

files this, his Notice of Appeal in the above numbered and styled cause indicating his

desire to appeal from the Order of the trial court entered on April 17, 2014, with said

appeal to be taken to the Court of Appeals for the Second District of Texas at Fort Worth.

The appeal is accelerated pursuant to Tex. R. App. P. 28.l and Tex. Civ. Prac. & Rem.

Code§ 51.014(a)(4).




NOTICE OF APPEAL - Page 1                                                                            656
                                         Respectfully submitted,

                                         WINSTEAD PC
                                         500 Winstead Building
                                         2728 N. Harwood Street
                                         Dallas, Texas 75201
                                         (214) 745-5745 - Phone
                                         (214) 745-5390-Fax


                                         By:     Isl Arthur J. Anderson
                                               Arthur J. Anderson
                                               State Bar No. 01165957

                                         ATTORNEYS FOR DEFENDANTS



                            CERTIFICATE OF SERVICE

       I hereby certify that on the _6tJJ. day of May, 2014, a true and correct copy of the
foregoing was served by electronic filing to the following counsel of record:

        William Andrew Messer, Esq.
        :tvfESSER, ROCKEFELLER & FORT, P.L.L.C.
        63 51 Preston Road
        Suite 350
        Frisco, TX 75034

                                               ls/Arthur J. Anderson
                                          ONE OF COUNSEL



DALLAS I/62797l3v.l
56756-l 05/0612014




NOTICE OF APPEAL - Page 2                                                                     657
                                                                         FILED: 5/6/2014 2:09:34 PM
                                                                         SHERRI ADELSTEIN
                                                                         Denton County District Clerik
                                                                         By: Joanna Price, Deputy



                                 CAUSE NO. 14-01991-431

TOWN OF LAKEWOOD VILLAGE,                      §        IN THE DISTRICT COURT OF
TEXAS,                                         §
                                               §
         Plaintiff,                            §
                                               §
v.                                             §        ·DENTON COUNTY, TEXAS
                                               §
HARRY BIZIOS,                                  §
                                               §
         Defendant.                            §        431st JUDICIAL DISTRICT


               DEFENDANT'S REQUEST FOR REPORTER'S RECORD

TO THE COURT REPORTER OF SAID COURT:

         Harry Bizios, Defendant in the above numbered and styled cause, has filed a

notice of appeal pursuant to Rule 25.1 of the Texas Rules of Appellate Procedure. He

formally requests the Court Reporter of this Court to prepare and deliver the Reporter's

Record to the Court of Appeals for purposes of appeal.

                                               I.

         Please prepare an original and one copy of the reporter's record containing all

testimony from an of the witnesses, all discussions between the dudge and lawyers, all

bench conferences, and all exhibits offered at. the temporary injunction hearing in this

cause.

                                               II.

         Plaintiffs will forward payment for the cost of the Report,er's Record as soon as it

is notified of the amount due.




DEFENDANT'S REQUEST FOR REPORTERS' RECORD - Page 1
                                                                                                         658
                                       Respectfully submitted,

                                       WINSTEAD PC
                                       500 Winstead Building
                                       2728 N. Harwood Street
                                       Dallas, Texas 75201
                                       (214) 745-5745 - Phone
                                       (214) 745-5390-Fax


                                       By:    Isl Arthur J. Anderson
                                              Arthur J. Anderson
                                              State Bar No. 01165957

                                       ATTORNEYS FOR DEFENDANT


                           CERTIFICATE OF SERVICE

      I hereby certify that on the 6th day of May, 2014, a true and correct copy of the
foregoing was served by electronic filing to the following counsel of record:

      William Andrew Messer, Esq. .
      11ESSER, ROCKEFELLER & FORT, P.L.L.C.
      6351 Preston Road
      Suite 350
      Frisco, TX 75034

                                             Isl Arthur J. Anderson
                                        ONE OF COUNSEL




DEFENDANT'S REQUEST FOR REPORTERS' RECORD - Page 2
                                                                                          659
                                                                       FILED: 5/6/2014 2:11:00 PM
                                                                       SHERRI ADELSTEIN
                                                                       Denton County District Clerk
                                                                       By: Joanna Price, Deputy



                               CAUSE NO. 14-01991-431

TOWN OF LAKEWOOD VILLAGE,                     §        IN THE DISTRICT COURT OF
TEXAS,                                        §
                                              §
      Plaintiff,                              §
                                              §
v.                                            §        DENTON COUNTY, TEXAS
                                              §
HARRY BIZIOS,                                 §
                                              §
                                                       st
      Defendant.                              §        431 JUDICIAL DISTRICT

             REQUEST FOR PREPARATION OF CLERK'S RECORD

      Pursuant to Texas Rule o f Appellate Procedure 35, Defendant Harry Bizios
                                 st
notifies the court clerk for the 431 Judicial District Court o f Denton County that he has

filed a notice o f appeal with the Fort Worth Court o f Appeals, located in Fort Worth,

Texas, on May 6, 2014. Defendant requests the preparation o f the Clerk's Record on

appeal. Defendant requests that the Clerk include all o f the documents in the court's file

in the Clerk's Record, including but not limited to:

       a)     Court's docket sheet;

       b)     All materials designated in Texas Rule o f Appellate Procedure 34.5;

       c)     All pleadings, motions, briefs and orders thereon;

       d)     All correspondence authored by the parties or their attorneys o f record;

       e)     All correspondence authored by Judge Jonathan Bailey;

       f)     Defendant's Notice o f Appeal filed on May 6, 2014;

       g)     Defendant's Request for Preparation o f the Reporter's Record filed on

May 6, 2014; and




REQUEST FOR PREPARATION OF CLERK'S RECOR
                                   D               - Page 1                                           660
        h)      Defendant's Request for Preparation of the Clerk's Record filed May 6,

2014.


                                           Respectfully submitted,

                                           WINSTEAD PC
                                           500 Winstead Building
                                           2728 N. Harwood Street
                                           Dallas, Texas 75201
                                           (214) 745-5745-Phone
                                           (214) 745-5390-Fax


                                           By:     /s/Arthur J. Anderso
                                                                n
                                                 Arthur J. Anderson
                                                 State Bar No. 01165957

                                           ATTORNEYS FOR DEFENDANT HARRY
                                           BIZIOS


                             CERTIFICATE OF SERVICE
                                     tV>
       I hereby certify that on the 6 day o f May, 2014, a true and correct copy o f the
foregoing was served by electronic filing to the following counsel o f record:

        William Andrew Messer, Esq.
        MESSER, ROCKEFELLER & FORT, P.L.L.C.
        6351 Preston Road
        Suite 350
        Frisco, TX 75034

                                                /s/ Arthur J. Anderso
                                                              n
                                           ONE OF COUNSEL



DALLAS_l/6279688v.l
56756-1 05/06/2014f




REQUEST FOR PREPARATION OF CLERK'S RECOR
                                   D                - Page 2                               661
                                     Judicial Docket Entries
                                             Cause No. 14-01991-431


~-- - --· - -- ---- · · ·   -   -y----   -   -   -   - - - --         -   - ------ -
1~-----·----- · · ---'---------------




                                                                                       662
                                     Sherri Adelstein
                             PO Box 2146, Denton, Texas 76202-21 46
                              PH: 940-349-2200 FAX: 940-349-2201

                                        DENTON COUNTY
                                      THE STATE OF TEXAS

                                           BILL OF COST

                                    Cause: 14-01991 -431
                                TOWN OF LAKEWOOD VILLAGE
                                             V.
                                      HARRY BIZIOS
,-- - --- -- ------ ------------~---- -· - - - -                                ----~



~                                                       J   Init              Balance
l_i'_
    l erk_
         ' s_f3-~_~o rd Cost for Appeal (Civil)         J   665.00            0.0_0_ _ _ ~

                                                                     665 . o_
                                                                            o~I ____   _ o ._
                                                                                            oo~I

        I certify that the above foregoing is a true and correct statement of the Bill
 of Costs associated with the above numbered and entitled cause on May 13,
 2014.




                                                                                                   663
                                     CLERK'S CERTIFICATE




THE STATE OF TEXAS                                 *
COUNTY OF DENTON                                   *

         I, Sherri Adelstein, Clerk of the District Courts of Denton County. Texas do

hereby    certif~'   that the documents contained in this record to which this cc11i fication is

attached arc all the documents specified by Texas Rule of Appellate Procedure 34.S(a)

and all other documents timely requested by the parties to this proceeding under Texas

Ruic of Appellate Procedure 34.S(b).

         Given under my hand and seal at my office in Denton, Denton County. Texas this

13th   day of May. 2014.




                                                  Sherri Adelstein
                                                  District Clerk
                                                  Denton County, Texas



                                                       /s/ 7o)fona 665
                                                                     1

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 1 OF 4 VOLS.

 1                       REPORTER'S RECORD

 2                     VOLUME 1 OF 4 VOLUMES
                                                     FILED IN
 3                                           2nd COURT OF APPEALS
                TRIAL COURT CAUSE NO. 14-01991-431
                                                FORT WORTH, TEXAS
 4             COURT OF APPEALS NO.            6/2/2014 2:41:22 PM
                                      02-14-00143-CV
                                                    DEBRA SPISAK
 5   TOWN OF LAKEWOOD VILLAGE, ) IN                    Clerk
                                      THE DISTRICT COURT
     TEXAS                     )
 6                             )
     VS.                       ) DENTON COUNTY, TEXAS
 7                             )
     HARRY BIZIOS              ) 431ST JUDICIAL DISTRICT
 8

 9

10

11

12

13        **********************************************

14                          MASTER INDEX

15        **********************************************

16

17

18

19

20       On the 15th and 16th days of April, 2014, the

21   following proceedings came on to be held in the

22   above-titled and numbered cause before the Honorable

23   Jonathan Bailey, Judge Presiding, held in Denton, Denton

24   County, Texas.

25       Proceedings reported by realtime machine shorthand.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                           2

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 1 OF 4 VOLS.

 1                    A P P E A R A N C E S

 2   MR. W. ANDREW MESSER
     SBOT NO. 13472230
 3   MS. JENNIFER A. DeCURTIS
     SBOT NO. 24045767
 4   MS. BRENDA N. McDONALD
     SBOT NO. 14993300
 5   Messer, Rockefeller & Fort, PLLC
     6351 Preston Road
 6   Suite 350
     Frisco, Texas 75034
 7   Telephone: (972) 668-6400
     E-mail: andy@txmunicipallaw.com;
 8   jennifer@txmunicipallaw.com; and
     brenda@txmuicipallaw.com
 9   Counsel for Plaintiff

10

11   MR. ARTHUR J. ANDERSON
     SBOT NO. 01165957
12   Winstead PC
     5400 Renaissance Tower
13   1201 Elm Street
     Dallas, Texas 75270
14   Telephone: (214) 745-5400
     E-mail: aanderson@winstead.com
15   Counsel for Defendant

16

17

18

19

20

21

22

23

24

25

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                      3

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 1 OF 4 VOLS.

 1                              VOLUME 1

 2                            MASTER INDEX

 3                                                          PAGE VOL.

 4   Reporter's Certificate     .......................... 10         1

 5                              VOLUME 2

 6   MOTION FOR TEMPORARY INJUNCTION; MOTION TO DISSOLVE TRO
                  AND DENY TEMPORARY INJUNCTION
 7
     APRIL 15, 2014
 8                                                          PAGE VOL.

 9   Caption ...........................................1             2

10   Appearances .......................................2             2

11   Proceedings ...................................... 15            2

12   Opening statement by Mr. Messer .................. 27            2

13   Opening statement by Mr. Anderson ................ 50            2

14   PLAINTIFF'S WITNESSES

15   Linda    Asbell                    Direct      Cross        VD
        By    Ms. DeCurtis            59 v2
16      By    Mr. Anderson                        87 v2
        By    Ms. DeCurtis           108 v2
17      By    Mr. Anderson                       111 v2

18   Steve Freeman                    DIRECT      CROSS     VD
        By Ms. DeCurtis              117 v2
19
     Argument requested by the Court ................. 142            2
20
     Argument by Mr. Messer .......................... 143            2
21
     Argument by Mr. Anderson ........................ 146            2
22
     Steve Freeman              (Cont)DIRECT      CROSS     VD
23      By Ms. DeCurtis              148 v2
        By Mr. Anderson                          149 v2
24
     Adjournment     .................................... 173         2
25

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                 4

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 1 OF 4 VOLS.

 1                    MASTER INDEX (CONTINUED)

 2                                                       PAGE VOL.

 3   Reporter's Certificate .......................... 174       2

 4                            VOLUME 3

 5   MOTION FOR TEMPORARY INJUNCTION; MOTION TO DISSOLVE TRO
                  AND DENY TEMPORARY INJUNCTION
 6
     APRIL 16, 2014
 7                                                       PAGE VOL.

 8   Caption ...........................................1        3

 9   Appearances .......................................2        3

10   Proceedings ...................................... 12       3

11   DEFENDANT'S WITNESSES

12   Alan Hoffmann                  DIRECT       CROSS   VD
        By Mr. Anderson             14 v3
13      By Mr. Messer                                    28 v3
        By Mr. Anderson             29 v3
14      By Mr. Messer                            43 v3
        By Mr. Anderson             57 v3
15
     Harry Bizios                   DIRECT       CROSS   VD
16      By Mr. Anderson             61 v3

17   Evidence Closed .................................. 66       3

18   Closing Statement by Mr. Messer .................. 69       3

19   Closing Statement by Mr. Anderson ................ 77       3

20   Final Closing Statement by Mr. Messer ............ 90       3

21   Court's Ruling ................................... 94       3

22   Adjournment   .................................... 104      3

23   Reporter's Certificate .......................... 105       3

24

25

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                       5

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 1 OF 4 VOLS.

 1                      MASTER INDEX (CONTINUED)

 2                                 VOLUME 4

 3                           EXHIBIT VOLUME

 4               ALPHABETICAL INDEX OF WITNESSES

 5                                       DIRECT       CROSS    VD

 6   Asbell, Linda                       59 v2        87 v2
                                        108 v2       111 v2
 7
     Bizios, Harry                       61 v3
 8
     Freeman, Steve                     117 v2       149 v2
 9                                      148 v2

10   Hoffmann, Alan                      14 v3        43 v3    28 v3
                                         29 v3
11                                       57 v3

12

13                        STIPULATED EXHIBITS

14   EXHIBIT         DESCRIPTION                 OFFERED   ADMITTED

15   1          General Warranty Deed              16 v2      16 v2
                2013-69513 6/7/13
16
     2          Town Limits and ETJ                16 v2      16 v2
17              Official Map

18   3          Denton County Map of               16 v2      16 v2
                Town and ETJ
19
     4          Denton County ETJ Map              16 v2      16 v2
20              of Subdivision

21   5          Denton County Map of               16 v2      16 v2
                Contours
22
     6          Denton County Appraisal            16 v2      16 v2
23              District Records of
                Property
24
     7          Plat of Sunrise Bay                16 v2      16 v2
25              Subdivision

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                6

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 1 OF 4 VOLS.

 1                     STIPULATED EXHIBITS

 2   EXHIBIT      DESCRIPTION             OFFERED    ADMITTED

 3   8          Site Plans and Building      16 v2      16 v2
                Plans and Elevations of
 4              3960 Spinnaker Run
                Pointe
 5
     9          Stop Work Order 3/13/14      16 v2      16 v2
 6
     10         Stop Work Order 3/14/14      16 v2      16 v2
 7
     11         Photographs dated            16 v2      16 v2
 8              3/10/14

 9   12         Photographs dated            16 v2      16 v2
                3/13/14
10
     13         Photographs dated            16 v2      16 v2
11              3/14/14

12   14        Photographs dated             16 v2      16 v2
               3/18/14
13
     15        Builder's Registration        16 v2      16 v2
14             Application dated
               1/27/14
15
     16        Flowage Easement              16 v2      16 v2
16
     17        Denton County                 16 v2      16 v2
17             Commissioners Court
               Order No. 10-0045
18             1/26/10

19   18        Denton County Notice to       16 v2      16 v2
               Home Builders and Home
20             Buyers

21   19        Town of Lakewood              16 v2      16 v2
               Village Ordinance No.
22             08-06

23   20        Town of Lakewood              16 v2      16 v2
               Village Ordinance No.
24             08-09

25

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                7

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 1 OF 4 VOLS.

 1                     STIPULATED EXHIBITS

 2   EXHIBIT      DESCRIPTION            OFFERED     ADMITTED

 3   21         Town of Lakewood             16 v2      16 v2
                Village Ordinance No.
 4              10-01

 5   22         Town of Lakewood             16 v2      16 v2
                Village Ordinance No.
 6              11-04

 7   23         Town of Lakewood             16 v2      16 v2
                Village Ordinance No.
 8              11-08

 9   24         Town of Lakewood             16 v2      16 v2
                Village Ordinance No.
10              11-09

11   25         Town of Lakewood             16 v2      16 v2
                Village Ordinance No.
12              11-11

13   26         Town of Lakewood             16 v2      16 v2
                Village Ordinance No.
14              11-13

15   27        Town of Lakewood              16 v2      16 v2
               Village Ordinance 11-16
16
     28        Town of Lakewood              16 v2      16 v2
17             Village Ordinance No.
               13-07
18
     29        2006 International            16 v2      16 v2
19             Residential Building
               Code, Ch. 1 and
20             excerpts

21   30        2005 National Electric        16 v2      16 v2
               Code excerpts
22
     31        Email between Linda           16 v2      16 v2
23             Asbell and Alan
               Hoffmann 3/12/14
24

25

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                8

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 1 OF 4 VOLS.

 1                     STIPULATED EXHIBITS

 2   EXHIBIT      DESCRIPTION             OFFERED    ADMITTED

 3   32         Copy of a map showing        16 v2      16 v2
                Little Elm and Lakewood
 4              Village limits

 5   33         US Army Corp of              16 v2      16 v2
                Engineer Consent No.
 6              DACW63-9-14-0533

 7   34         Declaration of               16 v2      16 v2
                Covenants, Conditions
 8              and Restrictions
                Sunrise Bay at Lake
 9              Lewisville Section One

10   35         Application for              16 v2      16 v2
                Development Permit
11              approved by Denton
                County
12
     36         Elevation Certificate        16 v2      16 v2
13
     37         Form Board Survey            16 v2      16 v2
14

15                EXHIBITS OFFERED BY PLAINTIFF

16   EXHIBIT      DESCRIPTION             OFFERED    ADMITTED

17   1          Certified Copy of         113 v2       115 v2
                Denton County Notice to
18              Home Builders and Home
                Buyers
19
     2          Plumbing Permit (Record   160 v2       161 v2
20              Only)

21   3          Fence Permit (Record      160 v2       161 v2
                Only)
22
     4          Residential Swimming      160 v2       161 v2
23              Pool/Spa Permit
                Application (Record
24              Only)

25   8A         Blowup of Plf. Ex. 8       155 v2      156 v2

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               9

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 1 OF 4 VOLS.

 1                EXHIBITS OFFERED BY DEFENDANT

 2   EXHIBIT      DESCRIPTION             OFFERED   ADMITTED

 3   1          Resume of Alan Hoffmann     14 v3      15 v3

 4   2          Rendering                   27 v3      29 v3

 5   3          Aerial Picture of           33 v3      33 v3
                Bizios Lot
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                              10

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 1 OF 4 VOLS.

 1   STATE OF TEXAS

 2   COUNTY OF DENTON

 3       I, Mellony Ariail, Official Court Reporter in and

 4   for the 431st District Court of Denton, State of Texas,

 5   do hereby certify that the above and foregoing contains

 6   a true and correct transcription of all portions of

 7   evidence and other proceedings requested in writing by

 8   counsel for the parties to be included in this volume of

 9   the Reporter's Record in the above-styled and numbered

10   cause, all of which occurred in open court or in

11   chambers and were reported by me.

12       I further certify that this Reporter's Record of the

13   proceedings truly and correctly reflects the exhibits,

14   if any, offered by the respective parties.

15       WITNESS MY OFFICIAL HAND this the 1st day of June,

16   2014.

17                          /s/ Mellony Ariail
                            Mellony Ariail, CRR, RMR, CBC
18                          Texas CSR 3729
                            Official Court Reporter
19                          431st District Court
                            1450 E. McKinney Street
20                          Denton, Texas 76209
                            940.349.4372
21                          mellony.ariail@dentoncounty.com
                            Expiration: 12/31/2014
22

23

24

25

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                     1

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                       REPORTER'S RECORD

 2                     VOLUME 2 OF 4 VOLUMES
                                                     FILED IN
 3                                           2nd COURT OF APPEALS
                TRIAL COURT CAUSE NO. 14-01991-431
                                                FORT WORTH, TEXAS
 4             COURT OF APPEALS NO.            6/2/2014 2:41:22 PM
                                      02-14-00143-CV
                                                    DEBRA SPISAK
 5   TOWN OF LAKEWOOD VILLAGE, ) IN                    Clerk
                                      THE DISTRICT COURT
     TEXAS                     )
 6                             )
     VS.                       ) DENTON COUNTY, TEXAS
 7                             )
     HARRY BIZIOS              ) 431ST JUDICIAL DISTRICT
 8

 9

10

11

12

13        **********************************************

14              MOTION FOR TEMPORARY INJUNCTION;
      MOTION TO DISSOLVE TRO AND DENY TEMPORARY INJUNCTION
15
          **********************************************
16

17

18

19

20

21       On the 15th day of April, 2014, the following

22   proceedings came on to be held in the above-titled and

23   numbered cause before the Honorable Jonathan Bailey,

24   Judge Presiding, held in Denton, Denton County, Texas.

25       Proceedings reported by realtime machine shorthand.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                           2

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                    A P P E A R A N C E S

 2   MR. W. ANDREW MESSER
     SBOT NO. 13472230
 3   MS. JENNIFER A. DeCURTIS
     SBOT NO. 24045767
 4   MS. BRENDA N. McDONALD
     SBOT NO. 14993300
 5   Messer, Rockefeller & Fort, PLLC
     6351 Preston Road
 6   Suite 350
     Frisco, Texas 75034
 7   Telephone: (972) 668-6400
     E-mail: andy@txmunicipallaw.com;
 8   jennifer@txmunicipallaw.com; and
     brenda@txmuicipallaw.com
 9   Counsel for Plaintiff

10

11   MR. ARTHUR J. ANDERSON
     SBOT NO. 01165957
12   Winstead PC
     5400 Renaissance Tower
13   1201 Elm Street
     Dallas, Texas 75270
14   Telephone: (214) 745-5400
     E-mail: aanderson@winstead.com
15   Counsel for Defendant

16

17

18

19

20

21

22

23

24

25

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                      3

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                              VOLUME 2

 2   MOTION FOR TEMPORARY INJUNCTION; MOTION TO DISSOLVE TRO

 3                   AND DENY TEMPORARY INJUNCTION

 4   APRIL 15, 2014

 5                                                          PAGE VOL.

 6   Caption ...........................................1             2

 7   Appearances .......................................2             2

 8   Proceedings .......................................8             2

 9   Opening statement by Mr. Messer .................. 20            2

10   Opening statement by Mr. Anderson ................ 43            2

11   PLAINTIFF'S WITNESSES

12   Linda    Asbell                    Direct      Cross        VD
        By    Ms. DeCurtis            52 v2
13      By    Mr. Anderson                        80 v2
        By    Ms. DeCurtis           101 v2
14      By    Mr. Anderson                       104 v2

15   Steve Freeman                    DIRECT      CROSS     VD
        By Ms. DeCurtis              110 v2
16
     Argument requested by the Court ................. 135            2
17
     Argument by Mr. Messer .......................... 136            2
18
     Argument by Mr. Anderson ........................ 139            2
19
     Steve Freeman              (Cont)DIRECT      CROSS     VD
20      By Ms. DeCurtis              141 v2
        By Mr. Anderson                          142 v2
21
     Adjournment     .................................... 166         2
22
     Reporter's Certificate .......................... 167            2
23

24

25

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                  4

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1               ALPHABETICAL INDEX OF WITNESSES

 2                                    DIRECT      CROSS    VD

 3   Asbell, Linda                   52 v2        80 v2
                                    101 v2       104 v2
 4
     Freeman, Steve                 110 v2       142 v2
 5                                  141 v2

 6

 7                        STIPULATED EXHIBITS

 8   EXHIBIT         DESCRIPTION             OFFERED   ADMITTED

 9   1          General Warranty Deed           9 v2       9 v2
                2013-69513 6/7/13
10
     2          Town Limits and ETJ             9 v2       9 v2
11              Official Map

12   3          Denton County Map of            9 v2       9 v2
                Town and ETJ
13
     4          Denton County ETJ Map           9 v2       9 v2
14              of Subdivision

15   5          Denton County Map of            9 v2       9 v2
                Contours
16
     6          Denton County Appraisal         9 v2       9 v2
17              District Records of
                Property
18
     7          Plat of Sunrise Bay             9 v2       9 v2
19              Subdivision

20   8          Site Plans and Building         9 v2       9 v2
                Plans and Elevations of
21              3960 Spinnaker Run
                Pointe
22
     9          Stop Work Order 3/13/14         9 v2       9 v2
23

24

25

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               5

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                  STIPULATED EXHIBITS (CONT)

 2   EXHIBIT      DESCRIPTION             OFFERED   ADMITTED

 3   10         Stop Work Order 3/14/14      9 v2       9 v2

 4   11         Photographs dated            9 v2       9 v2
                3/10/14
 5
     12         Photographs dated            9 v2       9 v2
 6              3/13/14

 7   13         Photographs dated            9 v2       9 v2
                3/14/14
 8
     14         Photographs dated            9 v2       9 v2
 9              3/18/14

10   15         Builder's Registration       9 v2       9 v2
                Application dated
11              1/27/14

12   16         Flowage Easement             9 v2       9 v2

13   17         Denton County                9 v2       9 v2
                Commissioners Court
14              Order No. 10-0045
                1/26/10
15
     18         Denton County Notice to      9 v2       9 v2
16              Home Builders and Home
                Buyers
17
     19         Town of Lakewood             9 v2       9 v2
18              Village Ordinance No.
                08-06
19
     20         Town of Lakewood             9 v2       9 v2
20              Village Ordinance No.
                08-09
21
     21         Town of Lakewood             9 v2       9 v2
22              Village Ordinance No.
                10-01
23
     22         Town of Lakewood             9 v2       9 v2
24              Village Ordinance No.
                11-04
25

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               6

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                  STIPULATED EXHIBITS (CONT)

 2   EXHIBIT      DESCRIPTION             OFFERED   ADMITTED

 3   23         Town of Lakewood             9 v2       9 v2
                Village Ordinance No.
 4              11-08

 5   24         Town of Lakewood             9 v2       9 v2
                Village Ordinance No.
 6              11-09

 7   25         Town of Lakewood             9 v2       9 v2
                Village Ordinance No.
 8              11-11

 9   26         Town of Lakewood             9 v2       9 v2
                Village Ordinance No.
10              11-13

11   27         Town of Lakewood             9 v2       9 v2
                Village Ordinance 11-16
12
     28         Town of Lakewood             9 v2       9 v2
13              Village Ordinance No.
                13-07
14
     29         2006 International           9 v2       9 v2
15              Residential Building
                Code, Ch. 1 and
16              excerpts

17   30         2005 National Electric       9 v2       9 v2
                Code excerpts
18
     31         Email between Linda          9 v2       9 v2
19              Asbell and Alan
                Hoffmann 3/12/14
20
     32         Copy of a map showing        9 v2       9 v2
21              Little Elm and Lakewood
                Village limits
22
     33         US Army Corp of              9 v2       9 v2
23              Engineer Consent No.
                DACW63-9-14-0533
24

25

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               7

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                  STIPULATED EXHIBITS (CONT)

 2   EXHIBIT      DESCRIPTION             OFFERED   ADMITTED

 3   34         Declaration of               9 v2       9 v2
                Covenants, Conditions
 4              and Restrictions
                Sunrise Bay at Lake
 5              Lewisville Section One

 6   35         Application for              9 v2       9 v2
                Development Permit
 7              approved by Denton
                County
 8
     36         Elevation Certificate        9 v2       9 v2
 9
     37         Form Board Survey            9 v2       9 v2
10

11                EXHIBITS OFFERED BY PLAINTIFF

12   EXHIBIT      DESCRIPTION             OFFERED   ADMITTED

13   1          Certified Copy of         106 v2      108 v2
                Denton County Notice to
14              Home Builders and Home
                Buyers
15
     2          Plumbing Permit (Record   153 v2      154 v2
16              Only)

17   3          Fence Permit (Record      153 v2      154 v2
                Only)
18
     4          Residential Swimming      153 v2      154 v2
19              Pool/Spa Permit
                Application (Record
20              Only)

21   8A         Blowup of Plf. Ex. 8      155 v2      156 v2

22

23

24

25

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 8

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                    P R O C E E D I N G S

 2                 THE COURT:    Cause No. 14-01991-431, styled

 3   Town of Lakewood Village Texas, Plaintiff, versus Harry

 4   Bizios, B-I-Z-I-O-S, Defendant.     I will take judicial

 5   notice of the entire contents of the Court's file, note

 6   this case is set on the Court's docket for hearing on

 7   the application for temporary injunction requested by

 8   the plaintiff and the motion to dissolve the temporary

 9   restraining order and deny the temporary injunction

10   requested by plaintiff and filed by the defendant.

11                 I will ask counsel at this time to enter

12   their appearances, beginning with plaintiff.

13                 MR. MESSER:     Andy Messer, Jennifer

14   DeCurtis, and Brenda McDonald for the Town of Lakewood

15   Village.

16                 MR. ANDERSON:     Art Anderson on behalf of

17   the defendant, Harry Bizios.

18                 THE COURT:    Okay.   Counsel, as you are

19   aware, it's about 11:30.    My plan is to go for about an

20   hour and then break for lunch, bring you back at 2:00.

21   I've got another docket scheduled at 1:30, some of which

22   I'll be able to get out of the way fairly quickly, and

23   what I can't get out of the way fairly quickly, they

24   will either be reset and told to come back much later in

25   the afternoon after I anticipate having the opportunity

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    9

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   to complete your hearing.     So just wanted to give you an

 2   update about what the schedule kind of looks like for

 3   the remainder of the day.     That's assuming that you-all

 4   can't complete this in the next hour, which I thought

 5   would be a pretty big stretch.

 6                 And with that, the Court has received a

 7   copy of what was filed on April 4th with the clerk's

 8   office, Stipulated Facts and Admissibility of Exhibits,

 9   which appears to have been signed by both plaintiff and

10   defendant's counsel, and if there is no objection, I

11   will admit those stipulated facts and exhibits.

12                 MR. ANDERSON:     Judge, we do have one

13   correction before that happens.

14                 THE COURT:    Okay.

15                 MR. ANDERSON:     On Stipulated Fact 13, that

16   should read that prior to the institution of this

17   litigation, the owner did not provide the Town the

18   finished floor elevation.     It was just a residential

19   structure on the property was being constructed.        They

20   have those now, so it wouldn't be correct because they

21   have been provided.

22                 THE COURT:    So rather than has not

23   provided, it would be did not provide prior to the

24   filing of the petition.

25                 MR. MESSER:     I'm fine with that.    That's

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    10

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   true.

 2                    MR. ANDERSON:     And I guess the second --

 3   just want to make sure we have an understanding.         The

 4   admissibility of exhibits is for the purposes of this

 5   hearing only.     If this were to eventually go to trial,

 6   we would like to reserve objections for that.

 7                    THE COURT:    That certainly is

 8   understandable.     And I will admit the Stipulated Facts 1

 9   through 17, and the Exhibits 1 through 37.         And because

10   they have been filed with the clerk's office in their

11   entirety and with the limitations that you-all have just

12   stated, rather than making those part of the court

13   reporter's record, they're part of the clerk's record

14   and will be part of any appellate record as a result.

15                    So it will make life easier for my court

16   reporter if I just say they're part of the record

17   pursuant to them being in the Court's file, but pursuant

18   to the record we're making now, they are part of the

19   evidentiary record that forms the basis for this

20   requested relief.

21                    And you-all may proceed.

22                    MR. MESSER:     I've got two other.

23                    THE COURT:    Okay.

24                    MR. MESSER:     I've got certified copies of

25   four documents that are, I think, going to be our only

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                  11

           LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   other exhibits.   And I'll hand them to Mr. Bizios'

 2   counsel.

 3                  MR. ANDERSON:     Should we just wait until

 4   those are proffered to the witnesses, Your Honor?

 5                  THE COURT:    Are they being offered as

 6   admissible by agreement or --

 7                  MR. MESSER:     Not necessarily.

 8                  THE COURT:    -- or is there some dispute as

 9   to their admissibility?

10                  MR. MESSER:     I don't think there will be a

11   dispute as to their admissibility, other than maybe

12   three of them deal with properties in the same

13   subdivision, so there's probably a relevancy issue.       But

14   other than that, I don't think --

15                  THE COURT:    Then here's how we'll handle

16   it.   If you'll just tender them to Mr. Anderson, I'm

17   going to ask him to look at them, and when he's finished

18   looking at them to get an idea of what you'll be

19   offering, hand them back to you, and then at the time

20   you wish to use them or offer them, if he has no

21   reasonable basis for objection, he can let us know so we

22   can bypass any unnecessary predicate and otherwise state

23   his objections when you do offer them, okay?

24                  MR. MESSER:     Sure.   The only other issue I

25   have, Your Honor, is I would like to invoke the Rule.

                      Mellony Ariail, CRR, RMR
           Official Court Reporter - 431st District Court
                                                                   12

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                    MR. ANDERSON:     Yes.    The only witnesses we

 2   have that we expect to testify are the defendant and

 3   then our contractor who we also plan to have testify as

 4   an expert, so we would like to request that he be exempt

 5   from the Rule.

 6                    THE COURT:    With the understanding that

 7   the only defense witnesses are either a party or a

 8   purported expert that would potentially be excluded from

 9   the Rule, do you dispute that the individual purporting

10   to be an expert will, in fact, meet the qualifications

11   and be permitted to testify in that capacity?

12                    MR. MESSER:     I don't know.    I've never met

13   him, so I don't know -- I don't know if he's going to

14   talk about his actions as a witness or give opinions as

15   an expert.   I don't know how that -- that's going to go.

16   So at this point, it would be premature for me to be

17   able to say one way or the other.

18                    THE COURT:    And sometimes a witness can be

19   both a fact and an expert witness.

20                    MR. ANDERSON:     That's what we anticipate,

21   Judge.

22                    THE COURT:    Before making an arbitrary

23   ruling, Mr. Anderson, let me ask you this.

24                    MR. ANDERSON:     Sure.

25                    THE COURT:    Seems to me if the witness is

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                   13

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   undoubtedly going to be giving factual testimony and may

 2   or may not be permitted to give expert testimony, they

 3   are probably subject to the Rule.       But do you have an

 4   argument for why the witness should be excluded from

 5   that application of the Rule?

 6                   MR. ANDERSON:    Sure, Judge.   Mr. Hoffmann

 7   is a contractor that's an expert in terms of both being

 8   a contractor and also the specific type of construction

 9   for this house, which is unique.       It's called IFC.   I

10   think one of the issues that the City's going to raise

11   is whether or not the plans meet the requirements of the

12   Residential Building Code.       He has a lot of experience

13   in that, special training and certifications, and,

14   therefore, we believe he would clearly meet the

15   requirements of being an expert and is entitled to stay

16   in here and listen to their testimony.

17                   THE COURT:    Any response?

18                   MR. MESSER:     I think maybe it goes into

19   the merits, but I'm not sure which building code he's

20   referring to.    There's one that's in the plans that were

21   submitted to the Town, there's one that the county says

22   applies, and there's one that the Town says applies.          So

23   I don't know if he knows about the details and the

24   differences of each one of those or not.

25                   MR. ANDERSON:    Sounds like a great

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                   14

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   question on cross, Judge.

 2                   THE COURT:    I'm going to exclude him.   I

 3   understand that you-all have not yet had the luxury of

 4   discovery and may need that to better educate yourselves

 5   about each other's positions, but that alone may leave

 6   the Court in a poor position of estimating the nature

 7   and scope of the witness' testimony.      But given that he

 8   will, at the very least, be providing factual testimony

 9   and may or may not at this point be permitted to -- and

10   qualified to give expert testimony, I'm going to exclude

11   him under the Rule.

12                   Does plaintiff have any witnesses that may

13   be subject to the Rule as well?

14                   MR. MESSER:    Potentially.   Out of

15   fairness, I think that's a great point to talk about.

16   We have a person, an accountant, a professor, that's on

17   our council that may talk about the permitting fees for

18   the Town.   The defendants have brought up the

19   constitutionality of those fees, but don't say whether

20   they're federal or state claims.      They haven't filed a

21   counterclaim.    In my view, the amount of the fees and

22   whether they're constitutional or not don't have a

23   bearing upon injunctive relief and we shouldn't get to

24   them at this hearing.

25                   THE COURT:    Well beyond the scope of even

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    15

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   my question, so here's how I'm going to deal with it.           I

 2   need you both to bring forward any witness, party or

 3   not, fact or expert, that you intend to call at this

 4   hearing.     If they're not sworn in right now, they're not

 5   testifying in this hearing.        Bring them all forward.     If

 6   you're already at counsel table, you can stay at counsel

 7   table but just remain standing, if you would.

 8                    Please come forward, gentlemen.     Ma'am,

 9   you're co-counsel, correct?

10                    MS. DeCURTIS:     Correct.

11                    THE COURT:     Would the five of you that are

12   not attorneys please raise your right hand.

13                    (Witnesses sworn by the Court)

14                    THE COURT:     Has everyone answered yes,

15   everyone that's standing with their hand up, at least?

16   You can put your hands down.

17                    Sir, please state your name.

18                    MR. BIZIOS:     Harry Bizios.

19                    THE COURT:     You are the defendant in this

20   case?

21                    MR. BIZIOS:     Yes.

22                    THE COURT:     You can have a seat but make

23   sure you continue to listen.

24                    Sir, your name?

25                    MR. HOFFMAN:     Allen Hoffman.

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                    16

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                   THE COURT:     Would you come on up, sir.      If

 2   you'll just remain in this trio.

 3                   Ma'am, your name?

 4                   MS. ASBELL:     Linda Asmo Asbell.

 5                   THE COURT:     Thank you.   You can go ahead

 6   and have a seat, but if you'll continue to listen to my

 7   instructions.

 8                   Sir, your name?

 9                   MR. VARGUS:     Mark Vargus, V-A-R-G-U-S.

10                   THE COURT:     Your name, sir?

11                   MR. FREEMAN:     Steve Freeman, building

12   official for Lakewood Village.

13                   THE COURT:     Okay.   The first set of

14   instructions I'm going to give only apply to the three

15   of you, and then I'm going to give some final

16   instructions that will apply to all of you that may

17   testify.   So you need to listen carefully so that I

18   don't have to repeat it five times, hopefully.        That

19   makes things go a lot quicker.

20                   As to the three of you, a rule of law has

21   been invoked that will require you to remain outside the

22   courtroom during the testimony of all other witnesses.

23   Additionally, until you're released today and told

24   you're free to go, you are prohibited from discussing

25   this case amongst yourselves, or with the parties, or

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                       17

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   with the attorneys in the presence of any other

 2   witnesses or parties, okay?

 3                    The point of that rule is we don't want

 4   your testimony to be influenced by what you hear other

 5   people have said or hear they're going to say or by

 6   anything that the attorneys may say in your presence

 7   that's not purely related to your testimony alone.           So

 8   please not only refrain from discussion of this case,

 9   but refrain from permitting anybody to discuss this case

10   in your presence until I release you today.

11                    The attorneys know what the scope of that

12   instruction is, and if they want to talk to you and you

13   want to talk to them during a break that I anticipate

14   having over lunch, that's fine, just make sure it's

15   between you and the attorney and not in front of anyone

16   else that's a party or witness in this case.     Make

17   sense?   Okay.

18                    The last set of instructions would apply

19   to all witnesses uniformly.     Please listen carefully to

20   the questions the attorneys ask and try to answer the

21   questions directly without volunteering extra

22   information that they didn't really ask you for.        If

23   their question just asks for something that can be

24   answered by yes or no, leave it at yes or no.     The more

25   you volunteer or say beyond what really was necessary to

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               18

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   answer the question, the more likely it's going to draw

 2   an objection that you're being nonresponsive to the

 3   question.   So please try to listen carefully and just

 4   answer the questions they ask.

 5                  Secondly, please do not interrupt the

 6   attorneys by answering before they've completed the

 7   question; that is, let them finish their question

 8   completely before you begin your response that way

 9   you're not talking over them.    If you talk over them or

10   if they talk over you, it makes my job and the court

11   reporter's job difficult and sometimes impossible.     Even

12   though we talk over each other all the time in

13   conversation, it does not work well at all in a court

14   context, so please try not to interrupt them.

15                  Likewise, I don't allow the attorneys to

16   talk over you or interrupt you for any reason, even if

17   they don't like what you're saying, unless they're

18   making a legal objection.

19                  Now, they're allowed to make a legal

20   objection at any time.   All they have to do is stand up

21   and state their objection.   So if you see them standing

22   up or if you hear them beginning to interrupt you for

23   that purpose, please go ahead and stop whatever it is

24   you're saying so that not only I can hear their

25   objection, but rule on it.   And if it is a proper

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    19

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   objection, I don't want to hear what you would have been

 2   saying when it wasn't properly before me anyway.        Does

 3   that make sense?

 4                 And do the attorneys understand my

 5   expectations with respect to objections and no

 6   interruptions otherwise?

 7                 MR. ANDERSON:     Yes.

 8                 MR. MESSER:     Yes.

 9                 THE COURT:     Very good.     Who's your first

10   witness, Counsel?

11                 MR. MESSER:     Probably Linda.

12                 THE COURT:     Okay.     Then would the three of

13   you please have a seat outside the courtroom, either in

14   the waiting room or the hallway outside.

15                 Mr. Anderson, as to your witness, it

16   doesn't sound realistic that we would reach him until

17   after our break anyway.     You don't anticipate calling

18   him in your case, do you, Mr. Messer?

19                 MR. MESSER:     No, Your Honor.

20                 THE COURT:     Okay.     If you want to cut him

21   loose and just tell him to be back here at 2:00 o'clock,

22   that's fine with me, as I don't foresee any way we're

23   going to get to his testimonial needs until after the

24   lunch break and then some.     If you don't care either

25   way, then he can stick around.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    20

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                   MR. ANDERSON:     He doesn't care.

 2                   THE COURT:    All right, very well.

 3                   Mr. Messer, go right ahead.      Do you wish

 4   to give an opening statement?

 5                         OPENING STATEMENT

 6                   MR. MESSER:     Yes.   I do have a notebook I

 7   prepared to streamline matters.        I've given a copy to

 8   Mr. Anderson.    Most of it is the statute, laws and some

 9   of the exhibits that are already before the Court.

10                   THE COURT:    Thank you.    I don't know much

11   about the law, so it's good to have it.        At least then I

12   can't make that excuse.

13                   MR. MESSER:     If it please the Court, this

14   is what I guess I would call a difficult land use case.

15   It really is illustrative of the tension that exists

16   between Texas cities and property owners and development

17   rights.   It's perfectly keyed up to deal with some

18   issues in the law that, quite frankly, are issues of

19   first impression for this Court and many courts across

20   the state of Texas.

21                   I -- I believe in representing

22   municipalities, which is exclusively what I do, that if

23   the case goes further, that it will likely make law that

24   will impact property owners in 1100 plus cities across

25   the state of Texas because of the issues that are in

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                   21

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   front of this Court.

 2                  THE COURT:    So in this case, the Court's

 3   statement that it doesn't know much law is actually not

 4   a bad thing because there's not much law to know.

 5                  MR. MESSER:    And I'm happy to try to go

 6   through what I believe are the relevant statutes and

 7   cases.   And, frankly, I think there's probably not much

 8   contention on that.    It's just a matter of how they're

 9   interpreted.

10                  And, I guess, fortunately for the Court, a

11   lot of the facts are stipulated -- basic facts are

12   stipulated, basic documents are stipulated.     So

13   really -- I know there will be testimony and some

14   documents offered, but in my view, the issues of law are

15   paramount in this case.

16                  THE COURT:    Okay.

17                  MR. MESSER:    Basically, what the Town of

18   Lakewood Village is seeking is to have the property

19   owner, Mr. Bizios, comply with the Town's building

20   regulations, code and inspections.     Mr. Bizios'

21   property, undisputedly, is in the extraterritorial

22   jurisdiction of the Town of Lakewood Village.        That's

23   undisputed.    He purchased the property -- he's a

24   brand-new property owner to the area.     He purchased this

25   piece of property in 2013, just last year.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    22

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                    That property is in a subdivision that's

 2   called Sunrise Bay.     Part of that subdivision, Sunrise

 3   Bay -- and we'll go through some of the documents you

 4   can see of Sunrise Bay and where this property is

 5   situated, but part of this subdivision is undisputedly

 6   in the ETJ, extraterritorial jurisdiction, of the Town.

 7   And his property, undisputedly, is in the ETJ of the

 8   Town.

 9                    These are some of the building plans that

10   he submitted to the Town.     He's seeking to build about a

11   10,000 square foot residential structure on this piece

12   of property that fronts the lake, Lake Lewisville.        It's

13   a very large residence, and to date, Mr. Bizios and his

14   contractor, who you just met, have refused to comply

15   with the Town's standards and the Town's codes.

16                    They've given us their plans, but they

17   don't have the comment from the building official.        So

18   they're building without the Town's comments.     They

19   don't have a permit from the Town.     They haven't sought

20   a building permit from the Town.     There have been two

21   "stop work" orders issued on that property, which

22   they've ignored.     So that's basically the underlying

23   facts.

24                    What the case really boils down to, if you

25   look -- and let me point out to you --

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                   23

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                    THE COURT:    Just let me ask for a quick

 2   clarification.     When you say two stop work orders,

 3   you're talking about from the --

 4                    MR. MESSER:    From the Town.

 5                    THE COURT:    -- Town, not from this Court

 6   relative to the temporary restraining order?

 7                    MR. MESSER:    I'm not trying to imply that

 8   in any way.

 9                    THE COURT:    That usually gets my blood

10   pressure --

11                    MR. MESSER:    Right.

12                    THE COURT:    -- raised immediately, so I

13   wanted clarification.

14                    MR. MESSER:    Right.   But it makes our

15   blood pressure rise when we post in red stop work orders

16   on the property and they snub their nose at it.

17                    So if you just look in my notebook, the

18   first tab, I'll try to -- try to outline some of the

19   area and the facts for the Court.        So the very first tab

20   deals with the map.     And you can see -- you can see the

21   Town of Lakewood Village's city limits, and then you can

22   also see in the hash mark what's called the ETJ,

23   Lakewood Village ETJ, which is thethe Town's

24   extraterritorial jurisdiction.       And that's significant.

25                    By law, every city in Texas has an ETJ.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                     24

           LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   I'm just going to, for common usage, call it ETJ.         And

 2   the ETJ by statute depends upon how many residents the

 3   Town has.    If the Town has less than 5,000, then it's a

 4   half-mile ETJ around the border of the city limits.

 5                   So what you see in this map on Exhibit 1

 6   is the one mine extraterritorial jurisdiction around

 7   Lakewood Village, but you can see Oak Point's ETJ and

 8   their city limits to the top left.         You can also see

 9   Little Elm city limits and a little bit of their ETJ --

10                   THE COURT:    For sake of my visualization,

11   this is the area just east of the toll bridge over Lake

12   Lewisville that was completed several years back; is

13   that correct?

14                   MR. MESSER:    Exactly.     And, actually, you

15   see there's a roadway that goes north and south and then

16   goes west.   That is Eldorado Parkway north and south,

17   and that is the toll bridge that goes over to I-35.

18                   THE COURT:    Unfortunately, a police

19   officer stopped me on that bridge a few years back, so I

20   know exactly where we're talking about.

21                   MR. MESSER:    Right.     And so the next page

22   on Exhibit 1 in red, you can see build sites with a

23   little X mark on it.    That is where Mr. Bizios' property

24   is.   It's basically on a little area that juts out into

25   the lake.    And then the next page behind Tab 1, you can

                      Mellony Ariail, CRR, RMR
           Official Court Reporter - 431st District Court
                                                                       25

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   see the area that we're talking about, that is part of

 2   the Sunrise Bay subdivision, and what's in blue is

 3   Mr. Bizios' tract.

 4                    THE COURT:    Okay.

 5                    MR. MESSER:    This case, I think, boils

 6   down to, on a policy level, what does an ETJ mean?           What

 7   can happen in an extraterritorial jurisdiction for a

 8   city?     Because what is happening in this case will be

 9   the same exact things, same exact rights that happen

10   across the state of Texas.       No different.

11                    So ETJ is basically, in my view, built for

12   two things -- or made for two things.        One, is that

13   protects a Town's limits.       So if you look at that map,

14   the ETJ, a city can annex in the ETJ, not beyond it.

15   But that tells them this area is protected from any

16   other city, any other municipality, this is ours.           You

17   can't -- you can't intrude upon that.        That's

18   exclusively our area.

19                    So if Lakewood Village sought to annex in

20   that area, and there's various ways that can happen.

21   There's a general law city, mostly they're consensual

22   but that's not exclusive.

23                    So this area that's in Tab 1, that's

24   exclusively Lakewood Village's.        Little Elm can't

25   intrude there; Oak Point can't intrude there.         If these

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                 26

           LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   property owners sought to be annexed and they're

 2   contiguous to the Town, the Town would have that ability

 3   by the law.     So that's one issue involving what an ETJ

 4   is about.

 5                    Second issue is -- which kind of dovetails

 6   into the annexation piece, which is building codes and

 7   subdivision regulations.       So if -- if development occurs

 8   in the ETJ, as it is in this case, it seems to me that

 9   towns should have the ability to make sure that what's

10   built right next door to them -- say there's a piece of

11   property that's right on the other side of their Town

12   limits.     You have one house that's in the Town limits

13   and one that's right beside it but it's in the ETJ,

14   shouldn't those both have the same building standards?

15   You would think logically so --

16                    THE COURT:    That's one argument that could

17   be made.

18                    MR. MESSER:    And that's what we're trying

19   to do.     We want to make sure that the properties that

20   are in our ETJ -- and it's not only Sunrise Bay, there's

21   other properties, other divisions, that this would apply

22   to.   We want to make sure that the building standards

23   protect the health, safety and welfare of the people in

24   our ETJ to our standards and that the properties, the

25   residences, are built to the Town's standards.

                      Mellony Ariail, CRR, RMR
           Official Court Reporter - 431st District Court
                                                                   27

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                   And if you look at that, Your Honor, I

 2   think on policy level, there's case law that flushes

 3   that out, that shows that's the intent for the ETJ,

 4   which goes back to the issue, what's an ETJ for?

 5                   Let me kind of go beyond that and tell you

 6   a little bit about the Town and some of the facts.       So

 7   this Town, Lakewood Village, it's a Type A general law

 8   municipality.    I believe it was incorporated in 1977.        I

 9   showed you the toll bridge in Little Elm and Oak Point,

10   that the ETJ is one-half mile around the city limits.

11   And the property at issue here is on Spinnaker Run

12   Pointe.

13                   And Spinnaker Run Pointe, if you look at

14   the documents, they have different addresses.       At some

15   places it says 3950 Spinnaker Run Pointe; other places

16   it says 3960.    Either way, it's the same property.     It's

17   defined the same way in our statement of facts.       Either

18   way, they're in the ETJ of Lakewood Village.

19                   So if you look at the stipulated facts

20   documents in the exhibits on Tab 4, you can see very

21   clearly where this area is.     So kind of look at, on a

22   cross level, the Town and its ETJ.       If you want to focus

23   in just on this subdivision, it's under tab -- I think

24   it's Tab 4.

25                   THE COURT:   I see it.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                     28

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                    MR. MESSER:     And you can see what's

 2   labeled Lakewood Village ETJ.        It's kind of a tannish

 3   color.    And that property is at the end of Spinnaker Run

 4   Pointe.     It's CAD No. R182659, the one that juts out

 5   into the lake.     And you can see the other half -- other

 6   part of that subdivision is in Little Elm's ETJ and

 7   Little Elm city limits.        So it's got -- it's divided.

 8   But the part that we're talking about today is

 9   undisputedly within the Lakewood Village ETJ.

10                    This property, it's a long, rectangular

11   tract.    If you look at Tab 5 of the stipulated

12   documents, this is a topo map that shows you on two-foot

13   contours the lay of that property.        I think there's

14   another one as well.     Give me one second, Your Honor.

15                    THE COURT:    I see the one under Tab 5,

16   unless the other one is particularly --

17                    MR. MESSER:     Basically, the lay of the

18   land, this property at the front where Spinnaker Run

19   Pointe is is high, and there's a steep dropoff between

20   the front of that property and the rear of that

21   property.

22                    If you look at the contour lines, the

23   front of that property is at 558 mean sea level.          The

24   back part of it is at 526.        So there's a slope

25   difference from the front of that property to the back

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                         29

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   of that property of 32 feet.        She's pointing -- there's

 2   another one on Tab 35, I believe, as well that's from

 3   the county.

 4                    THE COURT:    I follow you.

 5                    MR. MESSER:     Anyway, I just wanted to show

 6   you where that is.     And there's also a significant -- by

 7   building close to the lake, which can be a health safety

 8   issue, if you look at Tab 35, the third page in, you can

 9   see from a survey where the hundred-year floodplain is.

10   Actually, the Corps of Engineers, in your document, has

11   a flowage easement up to that line.        And that line, you

12   can see on that, it says Exhibit Spinnaker Road.             This

13   is what it looks like.        If you would like me to

14   approach, I can --

15                    THE COURT:    Yeah, I'm not sure I'm seeing

16   that.

17                    MR. MESSER:     It's the third page in.

18                    THE COURT:    Okay.   I've got it.

19                    MR. MESSER:     And you can see this flowage

20   line in zone AE, which is the 100-year floodplain.             And

21   it says labeled 537 line is located in field.           So

22   everything on the downside of that property down to the

23   lake is in the 100-year floodplain.        And if you look at

24   the footprint of this property, this 10,000 square foot

25   residence, it touches that floodplain about four or five

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                   30

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   places.     So the finished floor elevation of that

 2   residence is going to be very important.

 3                    And, again, if you look at this, it's 537.

 4   If you look at the plat, I believe the plat that was

 5   filed in this case -- which Lakewood Village never -- it

 6   was never filed with Lakewood Village -- I think it's

 7   537 as well.

 8                    THE COURT:    Counsel, this may be

 9   irrelevant, but as I follow you, I'm thinking this:          So

10   long as it's disclosed to a potential buyer, the

11   homeowner or property owner is aware of that fact, why

12   does the city care?

13                    MR. MESSER:    Because it's a health safety

14   issue.     That's a great question.    So if it's at 537, the

15   Town has a standard.     The Town wants to protect --

16   because there's so much lake frontage around Lakewood

17   Village.    If you look, there's a significant number of

18   property in Lakewood Village that front the lake.       So

19   they want to make sure that everybody's protected,

20   everybody's health is protected, the kiddos are safe,

21   properties are safe, surrounding properties and families

22   are safe.

23                    And so the Town's building elevation

24   standard is 540.     That's not -- if you look at what's

25   been submitted in this case -- and that's not on the

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  31

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   plans -- it's not on the plans that were submitted to

 2   the Town.

 3                  If you look at the plans that were

 4   submitted to the Town, you can't tell where they're

 5   building -- or what the elevation is that they're

 6   building at.   If you look at the county documents on Tab

 7   35, they say that they're building to 539.

 8                  THE COURT:    The Corps of Engineers sets it

 9   at 537; the county sets it at 539; and Lakewood Village

10   sets it at 540?

11                  MR. MESSER:     Right.

12                  THE COURT:    Okay.

13                  MR. MESSER:     To us, that's a difference,

14   and it's a big difference between what's on the plat

15   which was filed in 1995 and what we have currently

16   today.   And it deals with health and safety issues.        And

17   it's one reason that, you know, we think it's important

18   that the properties in our ETJ comply with our building

19   standards.

20                  There's another reason for that as well,

21   though, and if you look at our local amendments, we

22   adopted the International Residential Code, I believe

23   it's the 2006 version.      But by law, we're entitled --

24   besides adopting the International Residential Code, the

25   IRC, we're entitled to soup it up, to make more

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 32

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   stringent standards, heightened standards, which we did.

 2                  And we have -- there's an ordinance in

 3   here, Your Honor, where we adopted that.     We've extended

 4   all our building codes to the ETJ, subdivisions rules to

 5   the ETJ.   So they all apply there by ordinance, which is

 6   what's required by statute, and we have about 20 pages

 7   of local amendments that we want to make sure are

 8   followed in our ETJ, and those are really for health and

 9   safety purposes, and you're going to hear testimony

10   about that.    And why -- why -- if you look through

11   this -- look through the plans, you'll hear about that.

12                  But there are comments made throughout the

13   plans by the Town's building official.     And they're

14   handwritten.   There's -- there's one right -- I don't

15   know if you can see that.     There's multiple comments

16   made by the build official.     They're on the plans that

17   were filed with the Town by Mr. Bizios' contractor.

18   There was a preconstruction conference to be able to

19   review these amendments, these changes, by the Town's

20   building official with the owner and his contractor.

21   They canceled that meeting.     They went ahead and built

22   on the property without the benefit of these comments on

23   their plans.

24                  They also -- besides filing the plans for

25   our review, they also registered the contractors under

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                   33

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   our ordinances to be able to build on our ETJ.        So they

 2   basically submitted to our ETJ rules and regulations and

 3   then stopped.

 4                    If you look at Tab 4 of the notebook,

 5   Denton County itself recognizes Lakewood Village's

 6   ability to exclusively control the jurisdiction here.

 7   So, there's Tab 5.     This is a notice that's issued by

 8   the Department of Public Works engineering division by

 9   Denton County.     At the bottom of the first page, it has

10   a heading that says building in the extraterritorial

11   jurisdiction.     And again, it's noticed to homebuilders

12   and homebuyers, just as Mr. Bizios is.

13                    And it says, if you're building in the ETJ

14   of a municipality that has adopted a building code with

15   a municipality's ETJ, which Lakewood Village has, then

16   the builder follows the municipality's codes, which

17   they're not.     Exactly why we're here today.

18                    And if you look at -- behind that, there

19   was a resolution that was passed by Denton County on

20   January 26, 2010, the first page of that resolution --

21                    THE COURT:    What tab are you looking at?

22                    MR. MESSER:    It's still on Tab 4 of the

23   notebook, and it's four pages into it.

24                    THE COURT:    Okay.   I'm sorry, I've got

25   three notebooks here and --

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                   34

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                   MR. MESSER:    Right.   I understand.

 2                   THE COURT:    -- two of them are tabbed with

 3   numbers, so I was looking in the wrong notebook.        I'm

 4   with you.

 5                   MR. MESSER:    This is Tab 4, and it's --

 6   the heading should say Denton County Department of

 7   Public Works.

 8                   THE COURT:    I'm with you.

 9                   MR. MESSER:    And the resolution says,

10   furthermore, be it resolved, notwithstanding the above

11   language.   That all talks about the county standards.

12   And it talks about, in accordance with Section

13   233.153(c) of the local Government Code, if the above

14   construction occurs in the ETJ of a municipality that

15   has adopted a build code for the municipality's ETJ, the

16   building code adopted by the municipality controls.

17                   That's what we have here.     So we know now

18   Denton County is telling builders and homebuilders that

19   if you build in the ETJ of a city like Lakewood Village

20   and they've adopted build codes in the ETJ, you've got

21   to follow that municipality's building codes, which is

22   what we're seeking the injunctive relief for.

23                   It's significant, Your Honor.     I think

24   that when these rules and regulations were extended by

25   the Town, I think they did that in 2010.       And since

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                      35

            LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   2010, there have been three other properties in the

 2   Sunrise Bay subdivision --

 3                    MR. ANDERSON:     Your Honor, we object.

 4   That's not evidence that's introduced.           If he's going to

 5   talk about what's been stipulated, that's different, but

 6   that has not been introduced.

 7                    THE COURT:    And fair enough, I'll sustain

 8   the objection.     But let me also make another point.

 9   We're 22 minutes into your opening statement, which has

10   contained a lot of argument --

11                    MR. MESSER:     Yes, sir.

12                    THE COURT:    -- and I've heard no evidence

13   yet.    You-all are well aware of the time constraints

14   that we're working under.        We're not going to finish

15   this today if this pace continues.           So if you'll just

16   focus on an opening statement and then begin presenting

17   your evidence, that gives us a much better shot at

18   completing this today.        I don't mean to imply that your

19   opening argument hasn't been very helpful in focusing

20   the Court on the issue because it has, but we do need to

21   kind of move along.

22                    MR. MESSER:     Yes, sir.    So let me focus

23   just on some of the photographs, what we think -- what's

24   happening on site, then I'm going to talk about --

25                    MR. ANDERSON:     Your Honor, we agree that

                       Mellony Ariail, CRR, RMR
            Official Court Reporter - 431st District Court
                                                                      36

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   there was work there.     I guess I would just ask, as you

 2   said -- we know that there's been work there, we agree

 3   to it, we agree that we didn't get the permit.           I think

 4   all that stuff's been stipulated.

 5                    MR. MESSER:     Okay.    Fair.   That's fair.

 6                    THE COURT:    I'm not sure what we've just

 7   agreed to, so...

 8                    MR. MESSER:     I think what he's saying,

 9   Your Honor, is they agree that they're out there

10   building, constructing on the property without a permit,

11   without complying with our codes, and they ignored our

12   stop work orders.

13                    MR. ANDERSON:     We disagree about

14   noncompliance.     We agree we did not get a permit and pay

15   an exorbitant fee.     We agree with that.

16                    MR. MESSER:     Okay.    So I will try to -- to

17   move along, Your Honor.

18                    So if you look at just the photographs,

19   the photographs of my notebook -- of our injunction

20   notebook, basically what they show is construction

21   activity.   They're Tabs 2 and 3.          And what they show,

22   Your Honor, is basically thethe Town discovered this was

23   happening around March 10th.        You can see the dates on

24   these photographs, March 10th.           They discovered there

25   was building activity about 3:28 that day.           And then

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  37

           LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   they ended up posting a stop work order on the property.

 2   That's part -- that's under Tab 3 --

 3                  MR. ANDERSON:    Judge, I'm just going to

 4   object.   You asked for a short opening statement.     We're

 5   going through all the testimony and all the factual

 6   evidence that is there, and I'm afraid I'm going to get

 7   squeezed out because I'm not going to have time to give

 8   a relatively short --

 9                  THE COURT:    I'm not going to squeeze you

10   out, but they're the ones that want the temporary

11   injunction, and it's dissolved today if I don't rule on

12   it.

13                  MR. ANDERSON:    I understand.

14                  THE COURT:    If you've used up three hours

15   and they don't get a chance to respond, then I'm going

16   to dissolve the TRO and tell y'all to come back in a

17   month or two, and that's kind of the cost of not using

18   your time wisely.

19                  MR. MESSER:     So, Your Honor, if you look

20   under Tab 3, stop work order, you can see the building

21   officials posting it on site.      You can see it after it's

22   posted.   That happened twice by the Town, and then twice

23   they ignored the stop work order.      So let me talk about

24   the legal issues.

25                  The back of the notebook, you can see

                      Mellony Ariail, CRR, RMR
           Official Court Reporter - 431st District Court
                                                                     38

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   there's these statutes, and under Tab 16 is basically a

 2   summary of the statutes that we believe, and the law of

 3   why we can extend our regulations and rules to the ETJ.

 4                   And if you look at 212.003(a) and

 5   212.002 -- and these are all provisions of the local

 6   Government Code.    212.003(a) says, the governing body by

 7   ordinance may extend to --

 8                   THE REPORTER:     I have no idea what you

 9   just said.

10                   THE COURT:    It's been my experience that a

11   human being can read far faster than any court reporter

12   can type.    So when you're reading something, just read

13   it in a more conversational pace and we'll be okay.

14                   MR. MESSER:     Sure.    So the first statute

15   is 212.003(a), and it's entitled extension of rules to

16   extraterritorial jurisdiction.          And it says, the

17   governing body of a municipality by ordinance may extend

18   to the exterritorial jurisdiction of the municipality

19   the application of municipal ordinances adopted under

20   212.002, which is the next statute that I quote here.

21   It's entitled rules.    And, again, this is in Tab 16 of

22   my notebook, Your Honor.

23                   THE COURT:    Well, again, I've got two

24   notebooks.   They're both tabbed with numbers, and so I

25   need you to say the exhibit notebook or the --

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                   39

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                   MR. MESSER:    Temporary injunction

 2   notebook.

 3                   THE COURT:    -- temporary injunction

 4   notebook so I know which one you're referring me back

 5   and forth to.

 6                   MR. MESSER:    Yes, sir.   So it's Tab 16.

 7                   THE COURT:    Go ahead.

 8                   MR. MESSER:    So under 212.003, by

 9   ordinance, we can extend our rules under whatever

10   212.002 says.    212.002 is entitled rules.     Again, this

11   applies to all municipalities across the state of Texas

12   whether it's general law or home rule.       It says, the

13   governing body may adopt rules governing plats and

14   subdivisions of land within the municipality's

15   jurisdiction to promote safe, orderly and healthy

16   development of the municipality.

17                   So under 212.002 and 003, we can adopt

18   rules that promote development in our ETJ.       The

19   legislature says this.

20                   The purpose of the ETJ under 42.001 says,

21   the legislature declares the policy of this state to

22   designate certain areas as the extraterritorial

23   jurisdiction of municipalities to do what?       To promote

24   and protect the general health, safety and welfare of

25   persons residing in and adjacent to municipalities,

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 40

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   which is exactly what we have here, just like Sunrise

 2   Bay is adjacent to Lakewood Village.

 3                   Then there's two other provisions that I

 4   think are critical, because if -- if the defendant's

 5   position is correct, these statutes are useless, they

 6   mean nothing.    And instead, we think they have a plain

 7   meaning.   One deals with building permits.    214.904(a)

 8   says, this section applies only to a permit required by

 9   the municipality to erect or improve a building or other

10   structure in the municipality or its ETJ.     This gives us

11   specific statutory authority for permit nothing the ETJ.

12                   233.153(c) deals mainly with counties, but

13   there's a section, part C, that carves out cities.     And

14   it says, if a municipality located within a county to

15   which this subchapter applies, which is almost every

16   county in the state of Texas, has adopted a building

17   code in the municipality's extraterritorial

18   jurisdiction, the building code adopted by the

19   municipality controls -- the building code adopted by

20   the municipality controls in the ETJ and the building

21   code standard under this subchapter for counties have no

22   effect.    That gives us the exclusive right for building

23   codes and permits in the ETJ of Sunrise Bay, which is

24   part of Lakewood Village's extraterritorial

25   jurisdiction.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 41

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                    So that's the statutory authority that

 2   deals with that, Your Honor.     There's a couple of cases

 3   on point there in your notebook, the temporary

 4   injunction notebook.     One of them is the City of Lucas

 5   versus North Texas Municipal Water District.     And

 6   there's another one, the City of Weslaco versus Carver.

 7   Those are the only two cases directly on point.        There's

 8   not a case that's binding that I know of out of the Fort

 9   Worth Court of Appeals or the Texas Supreme Court.

10                    So what happened in Lucas, Lucas is a

11   general law municipality, just like Lakewood Village.

12   There was a tract of land about 70-something acres that

13   was in their ETJ where the water district wanted to

14   build this huge treatment plant.     They didn't want to

15   abide by Lucas' subdivision rules in the ETJ.     They had

16   a lawsuit about it.     The Dallas Court of Appeals ended

17   up finding in favor of Lucas and saying that the

18   property owner had to use the building codes for the

19   City of Lucas.     Same exact issue as we have here, no

20   different.

21                    And then in the City of Weslaco, it's a

22   very similar case where there was a subdivision of land,

23   and there was a -- I think it was a mobile home park

24   that they were trying to get around the subdivision

25   rules, and the Court held that -- and that was in the

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  42

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   ETJ of Weslaco, and the Court held and actually entered

 2   a permanent injunction against the property owner

 3   finding that Weslaco's rules and subdivision regulations

 4   in the ETJ apply, and until the property owner complied

 5   with those rules, there was a permanent injunction --

 6                   THE COURT:    Counsel, I'm sorry, I'm just

 7   going to have to cut you off.      You've been going for

 8   more than a half hour on what is essentially a closing

 9   argument.   You know, this isn't an opening statement,

10   period --

11                   MR. MESSER:    I'm sorry.

12                   THE COURT:    -- this is just a closing

13   argument.   And while it's been helpful to me, I've heard

14   zero evidence, and I don't have time for a full day

15   hearing, much less something to spill over into the rest

16   of this week.    I'm just going to have to cut you off and

17   allow response by the defendants before we break for

18   lunch.

19                   MR. MESSER:    Just one other --

20                   THE COURT:    I've tried to be delicate, but

21   that was 10 or 15 minutes ago.      So if you'll --

22                   MR. MESSER:    The only other issue I

23   have --

24                   THE COURT:    No, just please have a seat

25   and I'm going to turn it over to the defense.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               43

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                  Opening statement only.

 2                       OPENING STATEMENT

 3                  MR. ANDERSON:    Your Honor, if I may, I

 4   want to try to keep it brief, but I'm going to try to

 5   address some of the issues that Mr. Messer raised that I

 6   think are not going to be reflected by the evidence and

 7   are inaccurate reflections of the law.

 8                  I think the critical issue in this case,

 9   Judge, is the fact that Lakewood Village is a general

10   law town, and the distinction between a general law town

11   and a home rule is basically, when you get to a 5,000

12   population, you can have an election, you can adopt a

13   charter.   When you become home rule, you've got power.

14   Basically, you have all of the powers that a political

15   subdivision has that aren't prohibited by the

16   Constitution or by the legislature.

17                  Flip that over to a general law town like

18   Lakewood Village, which only has about 600 people in it,

19   they are limited only to what the legislature authorizes

20   them to do, and that's significant.

21                  And so there is no statute that expressly

22   authorizes Lakewood Village to impose their building

23   code in the ETJ.   Not to say it hasn't happened, and

24   Mr. Messer says it's implied, but there's nothing

25   expressly that authorizes it.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                   44

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                  Number two is, I think Mr. Messer was

 2   making it out like Mr. Bizios has tried to avoid

 3   complying with the codes.     That's incorrect.    He's --

 4   this is basically more than a million dollar house

 5   construction, Judge.     This is not something that's not

 6   going to meet the codes.     We'll testify that it does.

 7   He simply wants to apply for and obtain permits from

 8   those governmental entities that are legally authorized

 9   to do that.

10                  So, for example, this issue that we had on

11   the 537 contour, he got his permit from the corps.       The

12   corps has jurisdiction for that.     It took several months

13   and they had to do a lot of studies, but he's got that.

14   He's got the flood certificate elevation.     The corps has

15   approved it.   Matter of fact, there's a retaining wall

16   that's built within that 537 elevation and that's been

17   approved by the corps.     He got approvals through Denton

18   County.   Denton County has a development application

19   requirement that requires inspections for foundation and

20   those types of things.     He has that approval.    He just

21   doesn't believe that a city, to be honest with you,

22   Judge, should be able to bully people and force them to

23   obtain permits and to pay fees they're not legally

24   authorized to do.   And so that's the issue from his

25   standpoint.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                   45

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                    It's not a health safety issue at all,

 2   Judge.     It is simply the standpoint of a city trying to

 3   impose their will on an individual and trying to impose

 4   a regulation, which they don't have the legal right to

 5   do that.

 6                    The -- and I'm going to be real brief in

 7   mine because I think the case law -- I totally disagree

 8   with Mr. Messer.     There are cases that are on point, and

 9   I'm, I guess, too aware of them because I've actually

10   tried them and argued them before the Court of Appeals.

11                    The first one in ours is an older case not

12   on point on the building code issue, but that's when

13   Judge Gabriel was a district judge here before she went

14   on the Court of Appeals.       And in that case, North Lake

15   tried to annex our client's property involuntarily, and

16   Judge Gabriel ruled that -- it was upheld by the Fort

17   Worth Court of Appeals that a general law town cannot do

18   that.

19                    So while Mr. Messer said we're interested

20   in the housing stock that gets built in the ETJ because

21   we may annex it, they don't have the authority to annex

22   it.     They can't annex it.    When they become a home rule

23   city, they can go annex involuntarily.       There's a few

24   provisions from general law towns.       Like, if they

25   provide water or sewer, they may be able to annex it,

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                46

            LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   maybe not.    They don't provide water and sewer.   They

 2   don't provide any services here, none at all.

 3   Everything comes from Little Elm or else is provided by

 4   the county.

 5                   The second case, Your Honor, is a Fort

 6   Worth Court of Appeals case, so when Mr. Messer says

 7   there are no Fort Worth Court of Appeals cases, this is

 8   one that we tried where -- similar issues.    City of

 9   Runaway Bay extended their building code to the ETJ, and

10   the Court of Appeals held that -- they did not expressly

11   state in their ordinance that they were applying it to

12   their ETJ and said that, basically, unless you expressly

13   state that, then it's not valid.    We never got to the

14   issue of does a general law town have the authority or

15   not.

16                   But, Judge, if you could look on the last

17   page in footnote four, that basically is where the

18   argument is and where the Court -- you know, to be

19   honest with you, I thought I was going to convince him

20   to strike down the whole ordinance, but I was

21   unsuccessful.    But that is probably the best argument --

22   and I'm not going to read through it.    But it's probably

23   the best argument with regards to the differing opinions

24   as to whether or not there's authority or not as a

25   general law town for a city to extend their building

                       Mellony Ariail, CRR, RMR
            Official Court Reporter - 431st District Court
                                                                    47

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   code to the ETJ.

 2                    But as you can see at the end, regardless

 3   or not of whether they have the authority to extend in

 4   this case, they said that it was not a valid extension

 5   of that part.     My experience is, is that from the Court

 6   of Appeals' standpoint, they don't really look favorably

 7   on the extension of building codes into the ETJ, but

 8   they would prefer not to strike it down.     They would

 9   prefer to take a lesser, you know, action in terms of

10   saying you can't extend it here.

11                    And in that discussion by the Court of

12   Appeals, Your Honor, it refers to the Milestone Potranco

13   Development case in San Antonio.     And I think, Judge,

14   this is the opportunity for you to make a ruling where

15   you would not actually strike it down, the City's

16   ordinance, although I would prefer that, but similar to

17   this case and the Hartsell case, which I also tried, the

18   Courts of Appeal made a more limited ruling, like I

19   said.

20                    The issue here in the San Antonio case,

21   San Antonio extends their tree ordinance into their ETJ.

22   So the developer goes, you know, that's not really a

23   subdivision regulation-type of thing.     You can't do

24   that.     And in addition, it's overbroad because it

25   applies to situations that don't involve platting.        So

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                 48

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   platting is going through the subdivision process.

 2                  And the Court of Appeals said, yeah, they

 3   had the authority to do it; however, it's -- it will not

 4   be applied and cannot be applied to situations where

 5   actual platting is not involved.     In other words, I've

 6   got a vacant tract of land, I'm a developer, I'm coming

 7   out and I want to develop it for a residential

 8   subdivision, when that happens, that's when this type of

 9   ordinance can be extended because it's part of the

10   subdivision regulatory process.

11                  And that's exactly -- under the next

12   document, Judge, under 2, under 212.007, in this case,

13   the Sunrise Bay plat was approved by the county and by

14   the City of Little Elm.   Sunrise Bay is located in the

15   corporate limits of Little Elm, the ETJ of Little Elm,

16   and Lakewood Village.

17                  As you can see under here, if a tract in

18   the ETJ lies in more than one municipality, the largest

19   city controls the platted process.     So Little Elm has

20   always been bigger than Lakewood Village.     I mean, it's

21   got 30,000 people or something now.

22                  So when that plat was approved, Lakewood

23   Village did not have any platting authority, and they

24   don't have any platting authority today.     It's a platted

25   subdivision.   It's been done.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    49

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                    So as a result of that, if their extension

 2   is pursuant to 212, which is the subdivision ordinance,

 3   it has to be in accordance as part of the platting

 4   process.     They don't have any subdivision authority

 5   here.

 6                    And so like the Milestone case and the

 7   other ones, the first argument we make is they have no

 8   authority whatsoever.     It's not expressly.   They don't

 9   have it.

10                    Number two is they don't in this case,

11   because even if they did have the authority, it can't be

12   extended here for the reason that they don't have

13   subdivision authority over this property or anywhere

14   within Sunrise Bay, if that makes any sense.

15                    The last part, Judge, deals with the

16   vested rights argument.     The Hartsell case, if there's

17   another way to address the issue, involved a

18   subdivision.     City of Talty extends their building code

19   into the ETJ, tries to make Mr. Hartsell comply with the

20   building code.     Dallas Court of Appeals said no.     Under

21   the vested rights statute, which is Chapter 245, the

22   property's already platted, the city can't come in and

23   enact a building code that applies later.

24                    I do apologize, Judge.   I just felt like I

25   needed to address some of Mr. Messer's arguments.        But

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                     50

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   the primary policy reason he's saying is we need to

 2   protect the housing stock because we may annex this

 3   property.     Well, there's no reason to protect the

 4   housing stock here.     All of those houses are very, very

 5   nice.     They all meet code.     You know, basically, the

 6   contractors want to make sure that they meet code,

 7   basically, for any potential liability purposes, but

 8   they can't annex it.

 9                    So while I can understand that there may

10   be that policy of we need to protect the housing stock

11   because we might annex it in the future, that doesn't

12   apply here.     Thank you, Judge.

13                    THE COURT:     Okay.   Y'all come on back at

14   2:00 o'clock.     When we started this, I didn't envision

15   the need for a clock, but I will have a clock counting

16   down the rest of the time this afternoon and inclusive

17   of the time that's already been spent.

18                    You know, we're an hour in and I have yet

19   to hear a single witness utter a word, and while I

20   appreciate that a lot of evidence has been admitted by

21   stipulation, I fear that that leaves us in a poor

22   position to complete this hearing today.         And looking at

23   our docket for Wednesday and Thursday, I simply do not

24   have the ability to bring you back, not this week at

25   least.

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                     51

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                    With that in mind, please try to be

 2   concise in presenting the remainder of your -- or

 3   presenting your testimony and evidence, as well as the

 4   remainder of your arguments, when we do return this

 5   afternoon.   See y'all at 2:00 o'clock.

 6                    (Recess taken)

 7                    THE COURT:   With that, we're back on the

 8   record in the Lakewood Village case.         Mr. Messer, please

 9   call your first witness.

10                    MS. DeCURTIS:    Your Honor, Jennifer

11   DeCurtis here on behalf of the Town.         And for Your

12   Honor's convenience, we are only looking at the exhibit

13   list notebook.     So when I refer to a specific exhibit,

14   it is out of that.

15                    THE COURT:   Okay.     Thank you.

16                    MS. DeCURTIS:    The Town of Lakewood

17   Village calls Linda Asbell as the first witness.            May I

18   sit during direct?

19                    THE COURT:   Please.     I prefer counsel to

20   remain seated.     Standing up is a signal to me and the

21   witness that you're objecting, unless you need to

22   approach the witness.     You don't have to ask for

23   permission to approach your own witness or client, only

24   if you're approaching an adverse witness or client would

25   I ask you to request permission to approach.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    52

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                    MS. DeCURTIS:     Thank you, Your Honor.

 2                    THE COURT:     I don't anticipate

 3   fist-fighting in this case, but you can imagine in a lot

 4   of more contention cases, especially domestic cases,

 5   asking for permission to approach is necessary to

 6   literally keep the peace at times.

 7                    You may proceed.

 8                    MS. DeCURTIS:     Hopefully, we'll be

 9   peaceful in this case.

10                    THE COURT:     And, ma'am, I'll just remind

11   you, you've previously been sworn.          You are still under

12   oath.

13                    THE WITNESS:     Yes, sir.

14                    THE COURT:     Go ahead.

15                           LINDA ASBELL,

16   having been previously duly sworn, testified as follows:

17                         DIRECT EXAMINATION

18   BY MS. DeCURTIS:

19       Q.      Could you state your name for the record,

20   please?

21       A.      Linda Asbell.

22       Q.      Where do you work?

23       A.      The Town of Lakewood Village.

24       Q.      And what is your position?

25       A.      Town secretary.

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                 53

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       Q.     How long have you done that?

 2       A.     I started my municipal career in 1990.     I have

 3   been with the Town of Lakewood Village since 2007.

 4       Q.     Do you have any certifications relevant to your

 5   occupation?

 6       A.     I'm the Texas registered municipal clerk.

 7       Q.     Is that current?

 8       A.     It is.

 9       Q.     As part of your duties, you keep records of the

10   Town's ordinances, correct?

11       A.     Yes, I do.

12       Q.     And you're sometimes called upon to perform

13   building inspection functions under the authority of the

14   building official of the Town, are you not?

15       A.     I am.

16       Q.     Okay.    So you're familiar with the processes

17   and procedures for obtaining permits and the like,

18   correct?

19       A.     Yes, I am.

20       Q.     Okay.    And you're also intimately familiar and

21   have personal knowledge of the Town's official filings,

22   records and ordinances; isn't that right?

23       A.     Correct.

24       Q.     And currently, what is the population of

25   Lakewood Village?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                54

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       A.     Approximately 620.

 2       Q.     And what type of municipality is Lakewood

 3   Village?

 4       A.     We're Type A.

 5       Q.     Is that a general law city?

 6       A.     Yes, it is.

 7       Q.     Okay.   And you're currently at 620 population.

 8   Did the Town pass a comprehensive master plan?

 9       A.     We have.

10       Q.     As part of that plan, did the council determine

11   the future growth of the Town?

12       A.     Anticipated is in the neighborhood of 2,500.

13       Q.     So the Town currently has the ability to annex

14   properties, does it not?

15       A.     Yes, we do.

16       Q.     And when it reaches 2,500, it has an expanded

17   ability to do so, correct?

18       A.     Correct.

19       Q.     Okay.   Are you familiar with the property

20   located at 3950, also 3960, Spinnaker Run Pointe?

21       A.     Yes, I am.

22       Q.     How are you familiar with that property?

23       A.     They filed a permit application with us, and

24   I've been to the property.

25       Q.     Do you know who owns this property?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                55

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       A.   Mr. Bizios.

 2       Q.   Have you ever met Mr. Bizios?

 3       A.   We met once.

 4       Q.   One time.     And was he the one that filed the

 5   plans with the city?

 6       A.   No.    I believe it was his builder, Mr. Hoffman.

 7       Q.   Mr. Hoffman is Mr. Bizios' builder?

 8       A.   Yes.

 9       Q.   And when I refer to the property, you'll

10   understand that I'm referring to the property located at

11   3950 or 3960 Spinnaker Point Run, would you not?

12       A.   Yes, ma'am.

13       Q.   Is the property located in a subdivision?

14       A.   It is.

15       Q.   Which subdivision?

16       A.   Sunrise Bay.

17       Q.   Is it in the Town of Lakewood Village?

18       A.   It's in our ETJ.

19       Q.   And what is an ETJ?

20       A.   It's an extraterritorial jurisdiction.

21       Q.   And why is it important to have an

22   extraterritorial jurisdiction?

23       A.   It's set aside exclusively for the growth of

24   the city, and it's for quality of life and health and

25   safety reasons for citizens.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 56

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1          Q.   If you could, just please turn to Exhibit 2 in

 2   the notebook in front of you.

 3          A.   Okay.

 4          Q.   Would you tell the Court what this is?

 5          A.   Um, this is resolution that adopts our official

 6   Town map.

 7          Q.   And if you could turn to the official Town map.

 8   The map shows where the city limits are, correct?

 9          A.   It does.

10          Q.   And are the city limits actually outlined in

11   red?

12          A.   Uh-huh.

13          Q.   And does this map also show the ETJ, or

14   extraterritorial jurisdiction, of the Town?

15          A.   It does, yes.

16          Q.   And how is that notated?

17          A.   The diagonal slashes.

18          Q.   So it looks like the ETJ actually extends out

19   into the lake, does it not?

20          A.   It does.

21          Q.   It's a half mile ETJ, correct?

22          A.   Yes.

23          Q.   And where is the Town of Little Elm on this

24   particular map?

25          A.   To the north and east.

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                    57

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                    THE COURT:     So if I pull a houseboat up to

 2   that shore within the diagonal area, would that

 3   houseboat then be subject to the extraterritorial

 4   jurisdiction of Lakewood Village?

 5                    THE WITNESS:     It depends on where you pull

 6   it up.     There are some private properties.

 7                    THE COURT:     I don't know the answer.     I'm

 8   just being funny.     I was hoping you would say I don't

 9   know.     Apparently you --

10                    THE WITNESS:     I do know.

11                    THE COURT:     -- purport to know.

12                    THE WITNESS:     Depends on whether you're

13   renovating your boat.

14                    THE COURT:     I don't have a houseboat, I

15   just thought it was a novel question.

16                    Sorry to interrupt you.       Go ahead.

17                    Y'all are bordering on talking over one

18   another --

19                    MS. DeCURTIS:     Sorry.

20                    THE COURT:     -- possibly because you're

21   trying to be quick --

22                    MS. DeCURTIS:     I am.

23                    THE COURT:     -- but try not to kill my

24   court reporter.     She's had a busy day already.

25                    MS. DeCURTIS:     Just let me know if I'm

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                      58

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   going a little too fast.

 2          Q.   (BY MS. DeCURTIS) If you'd turn to Exhibit 4

 3   and look at the attachment to the certification.          What

 4   does that show?

 5          A.   That shows the ETJ of the city.

 6          Q.   And is the ETJ -- you say of the city.       You

 7   mean Town of Lakewood Village?

 8          A.   Yes.

 9          Q.   Is that ETJ marked in yellow?

10          A.   It is.

11          Q.   Okay.    And does it also show the ETJ of Little

12   Elm?

13          A.   It does, in light green.

14          Q.   In light green.    And if you look at this

15   particular map, can you see the property that is

16   Mr. Bizios' property --

17          A.   Yes.

18          Q.   -- on this map?    And can you tell the Court for

19   the Court's reference the property number or number

20   listed on that map that indicates Mr. Bizios' property?

21          A.   It's our number 182659.

22          Q.   So this particular lot is wholly within

23   Lakewood Village's ETJ, is it not?

24          A.   It is.

25          Q.   Okay.    Your ETJ goes into the lake, but who

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                59

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   regulates this lake?

 2       A.   The US Army Corps of Engineers.

 3       Q.   And is part of that regulation the Army Corps

 4   of Engineers actually maintains a flowage easement for

 5   properties like this, correct?

 6       A.   They do.

 7       Q.   What does that mean?

 8       A.   That means that they control elevations at mean

 9   sea level 537 and below.

10       Q.   If you'll turn to Exhibit 5 and just look at

11   the attachment.     Could you tell the Court what that was?

12       A.   It is a topography map of Mr. Bizios' property.

13       Q.   And you can tell from this map in increments of

14   two what the mean sea level is; is that correct?

15       A.   That's correct.

16       Q.   Do you know why the Army Corps of Engineers has

17   a mean sea level of 537?

18       A.   It's for the health and safety, protection of

19   private property and the people that are on this

20   shoreline.

21       Q.   Does it also relate to the 100-year floodplain?

22       A.   It does.    That's what the 537 line indicates.

23       Q.   Okay.    And the Lakewood Village actually

24   requires its own finished floor elevation, does it not?

25       A.   We do.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                60

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       Q.     And do you know what ordinance that's in?

 2       A.     I believe that's 1307.

 3       Q.     And do you know what the MSL is for Lakewood

 4   Village?

 5       A.     540.

 6       Q.     And do you have any idea what this particular

 7   structure is being built at?

 8       A.     I don't.

 9       Q.     Is this property also within the unincorporated

10   area of the county?

11       A.     Yes, it is.

12       Q.     Denton County?

13       A.     Yes, ma'am.

14       Q.     Okay.   Was a plat ever filed for Sunrise Bay

15   subdivision with the Town?

16       A.     No, it was not.

17       Q.     Was there a plat filed with any government

18   agency?

19       A.     As far as I know, with the county of Denton and

20   the Town of Little Elm.

21       Q.     Prior to the builder filing plans with the

22   city, did you have any knowledge of the plat?

23       A.     I did not.

24       Q.     You would not have had any reason to review

25   this plat to know that Lakewood Village was not a party

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    61

            LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   to the filing before this issue --

 2         A.   No.

 3         Q.   -- would you have?      Did you do a diligent

 4   search of the records of Lakewood Village to determine

 5   whether or not the Town received notice of this plat?

 6         A.   Yes, I did.

 7         Q.   And did you find anything?

 8         A.   I did not.

 9         Q.   And you looked at the council meetings, the

10   agendas, the past minutes, did you not?

11         A.   Yes, I did.

12         Q.   You did a thorough search, did you not?

13         A.   Yes, I did.

14                    THE COURT:     Ma'am, you're repeatedly doing

15   exactly what I warned all of the witnesses to try not to

16   do.    I'm not upset, I just want to let you know we need

17   to be really conscious about interrupting each other.

18                    THE WITNESS:     Oh.   Thank you, Your Honor.

19                    MS. DeCURTIS:     I'm sorry.   I have in my

20   mind that I need to be very expeditious with my time,

21   Your Honor.      I will try to slow down.

22         Q.   (BY MS. DeCURTIS) So you found no evidence that

23   the Town had received any type of notice regarding the

24   plat that was filed with Denton County, did you?

25         A.   Correct.

                       Mellony Ariail, CRR, RMR
            Official Court Reporter - 431st District Court
                                                                 62

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       Q.     Okay.   If you'll look at Exhibit No. 17.   This

 2   is a resolution that was adopted by the Denton County

 3   Commissioner's Court, wasn't it?

 4       A.     Yes, it is.

 5       Q.     And if you look at the resolution, does it tell

 6   who was responsible for platting and regulations in the

 7   city's extraterritorial jurisdiction?

 8       A.     It does.   It says the cities are responsible.

 9       Q.     You indicated that the builder had filed plans

10   with the city, correct?

11       A.     Yes.

12       Q.     And did he apply for a permit?

13       A.     He did apply.

14       Q.     Was that permit approved?

15       A.     The process was never completed.

16       Q.     Why not?

17       A.     He canceled the mandatory preconstruction

18   meeting and did not pay the building fees.

19       Q.     And that was all that he had left to do,

20   correct?

21       A.     Correct.

22       Q.     So he did submit plans?

23       A.     Yes.

24       Q.     And did he -- was it required that he have his

25   subcontractors registered?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  63

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       A.      It is required.

 2       Q.      And did he do that?

 3       A.      He did.

 4       Q.      Okay.     And do you know if a preconstruction

 5   meeting was actually scheduled?

 6       A.      There was one scheduled.

 7       Q.      And did he attend?

 8       A.      He did not.     He canceled a few hours before the

 9   meeting.

10       Q.      Did he say why?

11       A.      He said he had a conflict and would reschedule.

12       Q.      And a permit is actually required to build a

13   structure in this location, isn't it?

14       A.      Correct, yes.

15       Q.      Which ordinance requires a permit to be built

16   in this particular area?

17       A.      I believe that's Ordinance 1116.

18       Q.      And 1116 also adopted a uniform code called the

19   International Residential Code, correct?

20       A.      Yes.

21       Q.      Do you know who publishes that code?

22       A.      The International Code Council.

23       Q.      Is that a uniform code that was adopted by the

24   city?

25       A.      It is.

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                64

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       Q.     And were those codes extended to the Town's ETJ

 2   by ordinance?

 3       A.     Yes, they were.

 4       Q.     And do you know what ordinance that is?

 5       A.     1001.

 6       Q.     There are also ordinances that extend the

 7   Town's other uniform regulations, such as plumbing,

 8   mechanical and electrical, correct?

 9       A.     Correct.

10       Q.     Okay.   If you look at the -- this particular

11   resolution, it indicates, if construction occurs in a

12   city's ETJ where the city has adopted a building code,

13   then the city code applies, correct?

14       A.     Yes.

15       Q.     And as part of this order, if the homebuilder

16   seeks a permit with Denton County, would it have

17   required inspection?

18       A.     It does.

19       Q.     How many inspections does Denton County

20   require?

21       A.     It requires three third-party inspections.

22       Q.     So not even an inspector by Denton County?

23       A.     Correct.

24       Q.     Other than those three inspections, is there

25   any further oversight by the county?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    65

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1          A.   No.

 2          Q.   And the Lakewood Village ordinance actually

 3   requires 14 difference inspections, doesn't it?

 4          A.   That's correct.

 5          Q.   Has the homebuilder or owner authorized or

 6   requested the inspections required by Lakewood Village?

 7          A.   Not until the temporary restraining order was

 8   modified.

 9          Q.   You actually went out on the property, didn't

10   you?

11          A.   I did.

12          Q.   And what date was that the first time?

13          A.   March the 10th.

14          Q.   What did you see?

15          A.   I saw form boards in place.

16          Q.   And could you explain to the Court what form

17   boards are?

18          A.   Form boards are structures to indicate where

19   the house is going to be placed on the lot.

20          Q.   If you'll turn to Exhibit 11.

21                     THE COURT:    I tell you what, that's kind

22   of a transition point, so I'm going to just stop you

23   there briefly.       If y'all need to confer during the

24   break, you're welcome to, but I'm going to take care of

25   a couple matters real quick.

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                   66

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                      (Recess taken)

 2                      THE COURT:    Back on the record in the

 3   Lakewood Village case.          Sorry for the interruption.

 4                      Please continue, Counsel.

 5       Q.     (BY MS. DeCURTIS) Ms. Asbell, we were

 6   previously talking about the property located at 3950

 7   and 3960 Spinnaker Point Run, and you were indicating

 8   that there is a permit required by the Town's ordinance

 9   in order to construct a structure on that property,

10   correct?

11       A.     Correct.

12       Q.     Okay.     And is a permit still required even when

13   the property has already been platted?

14       A.     Yes, that's correct.

15       Q.     And even if the plat was long ago, say 1995,

16   would it still be required on the property?

17       A.     Yes, it would.

18       Q.     Now, we're just going to -- we were talking

19   briefly about you visiting the property and I had asked

20   you to turn to Exhibit No. 11.          And tell the Court what

21   exactly this shows.

22       A.     This is a picture that shows the condition of

23   the property when I went out there on March the 10th and

24   saw the form boards in place.

25       Q.     And by form boards, you had mentioned to the

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 67

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   Court that that's what shape the house is going to take

 2   on the floor, correct?

 3       A.      Correct.    That's the wooden structure shown on

 4   the picture.

 5       Q.      Is that when you contacted the building

 6   official?

 7       A.      I did.

 8       Q.      Who is the building official for Lakewood

 9   Village?

10       A.      Steve Freeman.

11       Q.      But this was after -- this particular visit was

12   after the building plans had already been filed with the

13   city, correct?

14       A.      Correct.

15       Q.      What date were those filed?

16       A.      January the 27th.

17       Q.      But there was not an approval permit for this

18   location, correct?

19       A.      Correct.

20       Q.      Okay.    And when you visited March 10th, did you

21   see a retaining wall that had also been constructed on

22   the property?

23       A.      I did.     It's down below site line at the end of

24   the property in this picture.

25       Q.      Would that wall have also required a building

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 68

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   permit?

 2       A.      It would.

 3       Q.      And did they obtain a building permit for that

 4   wall?

 5       A.      They did not.

 6       Q.      Did the building official visit this property

 7   to your knowledge?

 8       A.      He did.

 9       Q.      When did he do that?

10       A.      On March the 13th.

11       Q.      Were you on the property that day also?

12       A.      I was.

13       Q.      And what did you see that day?

14       A.      I saw workers present and drilling rigs for

15   piers.

16       Q.      Is that for the foundation?

17       A.      Yes.

18       Q.      So the building official actually met you at

19   the property that day?

20       A.      He did.

21       Q.      If you turn to Exhibit No. 12, were these

22   photographs that you took on March 13th when you went

23   there that day?

24       A.      Yes.

25       Q.      As part of your position, do you usually

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                  69

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   prepare stop work orders --

 2       A.      Yes.

 3       Q.      -- for the building official?   And did you

 4   prepare one for this property on this day?

 5       A.      Yes.   That's part of my duties and I did that

 6   date.

 7       Q.      If you'll just look at the first picture.

 8   Could you tell the Court what that shows?

 9       A.      That shows work in progress on the property

10   without an active permit.

11       Q.      And same for the second and the third?

12       A.      Yes.

13       Q.      And the fourth?

14       A.      Yes.

15       Q.      And the fifth, what does that show?

16       A.      1731, that is the same property.   Those are

17   concrete trucks that were on site when the building

18   official arrived.

19       Q.      And if you turn to the next one, does that show

20   the concrete piers?

21       A.      I believe that's the holes for the piers, yes.

22       Q.      Had they already poured the concrete at that

23   point on the piers?

24       A.      I can't say personally.

25       Q.      But this is basically a depiction of the form

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                   70

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   board, is it not?

 2       A.   It is, and it shows the hole for the pier.

 3       Q.   If you look at the next one, could you tell the

 4   Court what that is?

 5       A.   That is a drilling rig that drills the holes

 6   for the piers.

 7       Q.   And the following picture?

 8       A.   Another hole for the pier.

 9       Q.   And if you turn to the next picture, is that a

10   picture of the building official --

11       A.   That is --

12       Q.   -- for the Town?

13       A.   Yes, it is.    That's Steve Freeman.

14       Q.   What is he doing in that picture?

15       A.   He is signing the stop work order.

16       Q.   So the stop work order was signed on site?

17       A.   Yes, it was.

18       Q.   If you'll turn to Exhibit No. 9.       Look at the

19   attachment.   Is this a copy of the stop work order

20   placed on the property that day?

21       A.   It is.

22       Q.   This is actually dated March 13th, is it not?

23       A.   Correct.

24       Q.   And it was signed by the building official on

25   site, correct?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                      71

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       A.     Yes, it was.

 2       Q.     Okay.     And if you turn back to the exhibits in

 3   Exhibit No. 12 and turn to the last page, does this show

 4   that same stop work order posted on a tree?

 5       A.     It does.

 6       Q.     Okay.     After this stop work order was posted on

 7   this property, did you see anybody on the property?

 8       A.     I did.

 9       Q.     Who did you see?

10       A.     I saw a pickup truck with workers in it coming

11   up the drive.

12       Q.     And did they say anything to you?

13       A.     They stopped and they asked --

14                      MR. ANDERSON:     Objection, hearsay, Your

15   Honor.

16                      THE COURT:     As to that question, the

17   objection's overruled.          Please just answer the question.

18   The question was, and did they say anything to you?

19                      THE WITNESS:     Yes, they did.

20       Q.     (BY MS. DeCURTIS) Okay.        And what did you say

21   to them?

22       A.     I stated that the stop work order indicated

23   that they could not work until a proper permit had been

24   pulled.

25       Q.     And did they actually remove the stop work

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                72

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   order?

 2       A.     The stop work order was removed.    I don't know

 3   who did it.

 4       Q.     But you don't know who removed the order,

 5   correct?

 6       A.     Correct.

 7       Q.     Okay.    If you'll turn to Exhibit No. 13.   These

 8   are photographs that you took the following day,

 9   correct?

10       A.     Yes.

11       Q.     So you went out to the property, I'm assuming,

12   in the morning, correct?

13       A.     Yes, 9:30 that next morning.

14       Q.     And is this a picture of the same tree that had

15   previously had a stop work order posted?

16       A.     It is.

17       Q.     And this particular photograph shows that it

18   had been removed, correct?

19       A.     Correct.

20       Q.     So what did you do when you determined that it

21   had been removed?

22       A.     I contacted the building official and asked for

23   direction.

24       Q.     And what did the building official do?

25       A.     He authorized me to post a second stop work

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                              73

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   order.

 2       Q.   And did you do that?

 3       A.   I did.

 4       Q.   So you posted a second stop work order under

 5   the authority of the building official?

 6       A.   Correct.

 7       Q.   And if you look at the second photograph in

 8   Exhibit 13.     Is that a copy of the second stop work

 9   order?

10       A.   It is.

11       Q.   -- that you posted?     And who is that individual

12   in the photograph?

13       A.   Mr. Bizios.

14       Q.   That's the defendant, correct?

15       A.   Correct.

16       Q.   And if you turn to Exhibit No. 10 and look at

17   the attachment.     Is this a copy of the second stop work

18   order that was actually posted on the property that day?

19       A.   It is.

20       Q.   And it's actually dated the 14th, is it not?

21       A.   Yes.

22       Q.   And this was also signed on site?

23       A.   It was.

24       Q.   With permission of the building official?

25       A.   Correct.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    74

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       Q.      Did you talk to the owner at the time that you

 2   posted the second stop work order?

 3       A.      Yes.

 4       Q.      And what did the owner say to you?

 5       A.      He told me that I was trespassing and I needed

 6   to leave the property.

 7       Q.      Did he say anything else?

 8       A.      He said that he could go to Home Depot and get

 9   some red paper and post it and have just as much

10   authority as I did.

11       Q.      And if you go to the next page, what does that

12   show?

13       A.      I'm sorry, which exhibit are we on?

14       Q.      This is on Exhibit 13, and it is the third

15   photograph.        Could you tell the Court what that shows?

16       A.      That shows a concrete truck that has driven

17   through the stop work order, dropped concrete and is

18   coming back up the drive.

19       Q.      So the owner continued working even after the

20   second stop work order was posted, correct?

21       A.      Correct.

22       Q.      And did you say anything else to the owner

23   while you were there?

24       A.      I indicated that we have the authority and I

25   was posting a stop work order.

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                              75

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       Q.   And did you go back to the property?

 2       A.   I did.

 3       Q.   What date did you do that?

 4       A.   I believe it was the 17th or 18th.

 5       Q.   If you'd turn to Exhibit No. 14, were these

 6   photographs that you took on March 18th?

 7       A.   Yes, it is.

 8       Q.   What did you see on that day when you went?

 9       A.   I saw this pickup truck pulling out with

10   trenching equipment and trenches -- new trenches on the

11   property for plumbing rough.

12       Q.   And could you explain to the Court what a

13   plumbing rough is?

14       A.   They're laying plumbing underground which will

15   be below the foundation in preparation for the

16   foundation work.

17       Q.   And so this first photograph shows that there's

18   a truck with some sort of -- what is that on the back?

19   Are you --

20       A.   I believe it's a trencher.

21       Q.   A trencher.   And then if you turn to the

22   following page, what does that show?

23       A.   That shows that work has been done on the

24   property with the trench lines in it.

25       Q.   Is the stop work order still there?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                     76

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1          A.   No, it is not.

 2          Q.   So someone removed the second stop work order,

 3   correct?

 4          A.   Correct.

 5          Q.   Do you know who removed it?

 6          A.   I do not.

 7          Q.   There are other houses within Sunrise Bay in

 8   Lakewood Village's ETJ, correct?

 9          A.   Yes.

10          Q.   That are currently built?

11          A.   Yes.

12          Q.   And were they built before or after Lakewood

13   Village extended their building codes to the

14   extraterritorial jurisdiction?

15          A.   They were built before.

16          Q.   But some of them had been renovated, were they

17   not?

18          A.   Correct.

19          Q.   And renovations that required permits, didn't

20   they?

21          A.   Yes, they did.

22          Q.   Okay.     I'm going to show you --

23                       MS. DeCURTIS:   If I could approach, Your

24   Honor?

25                       THE COURT:   Yes.

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                    77

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                    MS. DeCURTIS:   Actually, we'll do all of

 2   these at the same time.

 3       Q.   (BY MS. DeCURTIS) I'm going to show you what's

 4   been premarked Petitioner's Exhibit 2, Petitioner's

 5   Exhibit No. 3, and Petitioner's Exhibit No. 4.         Could

 6   you tell the Court what those are?

 7       A.   These are applications for permit.

 8       Q.   And are those certified copies of public

 9   documents?

10       A.   Yes, they are.

11                    MS. DeCURTIS:   Your Honor, at this time I

12   would like to offer Petitioner's Exhibits 2, 3 and 4

13   into evidence.

14                    MR. ANDERSON:   We object.   These are, I

15   think, remodeling permits for other houses in the ETJ.

16   We object on the basis of relevance.      It's our

17   understanding that those homeowners felt like they were

18   forced to go ahead and get those permits, and it really

19   has no relevance to the issues in this case as to

20   whether or not the ordinances are legal or not.

21                    THE COURT:   What is your response?

22                    MS. DeCURTIS:   My response is it goes

23   directly to the fact that other individuals in similar

24   circumstance to Mr. Bizios are aware of the regulations

25   in that area and they have been in compliance with the

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    78

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   law.

 2                       THE COURT:   The objection is sustained.

 3                       MR. ANDERSON:   Thank you, Your Honor.

 4          Q.   (BY MS. DeCURTIS) Exhibit No. 3, I believe, is

 5   3964 Spinnaker Run Pointe, isn't it?

 6          A.   Exhibit 2?

 7          Q.   Exhibit 2, excuse me.

 8          A.   Yes.

 9          Q.   Okay.     And what is that permit for?

10          A.   It is a plumbing permit.

11          Q.   And could you tell the Court when this permit

12   was pulled?

13          A.   April 18th, 2013.

14          Q.   And was that approved at the Town of Lakewood

15   Village?

16          A.   It was approved.

17          Q.   And 3964 Spinnaker Run Pointe is in the Town's

18   extraterritorial jurisdiction, isn't it?

19          A.   Correct.

20          Q.   Okay.     And if you look at Exhibit No. 3, is

21   that a permit for 3904 Spinnaker Run Pointe?

22          A.   It is.

23          Q.   And could you tell the Court what that permit

24   is for?

25          A.   That is for a pool enclosure.

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                               79

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       Q.   And what date was that permit?

 2       A.   March the 18th, 2013.

 3       Q.   And was that also approved?

 4       A.   It was.

 5                  MR. ANDERSON:   Your Honor, I guess I'm

 6   going to object.   I think you indicated that those

 7   documents could not be introduced, and, yet, all's we're

 8   doing is hearing testimony about the documents.

 9                  THE COURT:   So what's your objection?

10                  MR. ANDERSON:   Relevance, Your Honor.

11                  THE COURT:   Sustained.

12                  MR. ANDERSON:   Thank you, Your Honor.

13       Q.   (BY MS. DeCURTIS) So the builder, Mr.-- the

14   builder for Mr. Bizios started out by applying for a

15   permit with the Town like everyone else in the

16   subdivision but then stopped; is that right --

17                  MR. ANDERSON:   Objection, Your Honor.

18   That's an assumption based upon the documents that were

19   not admitted into evidence which we objected to as to

20   relevance.   It lacks foundation.   We object.

21                  THE COURT:   I'm going to let you finish

22   the question because he cut you off in mid-sentence, and

23   I'm going to instruct the witness not to answer the

24   question, but I want to hear the question in its

25   entirety before I rule on the objection.    Can you finish

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 80

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   your question?

 2                    MS. DeCURTIS:   I'll withdraw the question.

 3                    THE COURT:   Do you want me to reread it to

 4   you, or do you want to just go to something else?

 5                    MS. DeCURTIS:   No, I'll just go to

 6   something else.

 7                    THE COURT:   Go ahead.

 8       Q.   (BY MS. DeCURTIS) Did Mr. Bizios or the builder

 9   indicate why they stopped the process for the permit

10   that was filed with Lakewood Village?

11       A.   I believe he said he believed that I

12   misrepresented our authority.

13       Q.   So at that point was when the Town was forced

14   to file this lawsuit, correct?

15       A.   Correct.

16                    MS. DeCURTIS:   No further questions for

17   this witness.

18                    MR. ANDERSON:   May I, Your Honor?

19                    THE COURT:   Go right ahead.

20                         CROSS-EXAMINATION

21   BY MR. ANDERSON:

22       Q.   Ms. Asbell, was there an attempt to annex this

23   portion of Sunrise Bay by Lakewood Village in the 2010

24   time frame?

25       A.   No.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 81

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       Q.     Was there any discussion about annexing this

 2   portion of Runaway Bay in the 2010 time frame?

 3       A.     Runaway Bay, no.

 4       Q.     Sunrise Bay, sorry.   I was thinking of my other

 5   lawsuit.    Sunrise Bay?

 6       A.     I'm not sure that I understand your question.

 7       Q.     Okay.   Are you aware of any discussions about

 8   the potential annexation of this portion of Sunrise Bay

 9   that's in Lakewood's ETJ by the Town of Lakewood

10   Village?

11       A.     We discuss things like that regularly, yes.

12       Q.     And was part of that discussion basically the

13   Town annexing the ETJ that is located within Sunrise Bay

14   that is within Lakewood Village's jurisdiction?

15       A.     There is that potential, yes.

16       Q.     And the decision was made by the residents that

17   they did not want to be annexed by Lakewood Village,

18   correct?

19       A.     I'm not aware that the citizens were involved

20   in the discussions.

21       Q.     But the bottom line is Lakewood Village has not

22   annexed that property today, correct?

23       A.     Not today, correct.

24       Q.     And they could not annex it today unless the

25   residence submitted a petition consenting to the

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 82

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   annexation, correct?

 2       A.     Under the circumstances we have today, that's

 3   correct.

 4       Q.     That's what I'm asking.

 5       A.     Yes.

 6       Q.     Today if Lakewood Village tried to unilaterally

 7   annex Mr. Bizios' lot and the surrounding lots, they

 8   would be legally prohibited from doing that, correct?

 9       A.     Unless I received a petition from the

10   residents, correct.

11       Q.     Unilaterally means without having the petition.

12       A.     Okay.     Yes.

13       Q.     So you understand Lakewood Village is a general

14   law town, correct?

15       A.     That is correct.

16       Q.     So Lakewood Village is different than Little

17   Elm because that's a home rule city, correct?

18       A.     Correct.

19       Q.     And you do understand the differences because

20   you've had some training as a city secretary between the

21   powers of a general law town versus a home rule city; is

22   that correct?

23                      MR. MESSER:   Your Honor, I'm going to

24   object because I think he's really asking her for legal

25   opinions --

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    83

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                    MR. ANDERSON:    I think he asked for about

 2   15 --

 3                    THE COURT:    Hold on, hold on.   Don't

 4   interrupt each other, period.

 5                    MR. ANDERSON:    Yes, sir.

 6                    THE COURT:    It's rude, and I've been

 7   pretty clear, I don't like people talking over each

 8   other anyway.

 9                    MR. ANDERSON:    Apologize, Judge.

10                    THE COURT:    I will always give fair

11   opportunity to respond when it's your turn, but while

12   one attorney's talking, it's their turn.        Please

13   complete your objection.

14                    MR. MESSER:     I think that he's asking for

15   opinions about foundation that deal with legal issues.

16                    THE COURT:    Okay.   What's your response?

17                    MR. ANDERSON:    The response is I think in

18   direct she was asked numerous questions on legal issues

19   and also on the authority to annex.        She said they

20   couldn't annex today.     They could build the population,

21   they could annex.     She was making numerous legal

22   opinions, if you want to call them that, but they're

23   basically within her framework as being the city

24   secretary and the training she's had as part of that,

25   Your Honor.

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                    84

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                    THE COURT:    The objection's overruled.

 2                    You can ask the question.

 3                    MR. ANDERSON:    And I'll try to rephrase.

 4   And I do apologize, Judge, prior.

 5                    THE COURT:    Not mad, I'm just particular.

 6                    MR. ANDERSON:    I understand totally.

 7       Q.   (BY MR. ANDERSON) Do you understand the

 8   difference between a general law town and a home rule

 9   city like Little Elm?

10       A.   I do.

11       Q.   And do you understand that as a general law

12   town, Lakewood Village can only take those actions which

13   are expressly authorized by the Texas legislature and

14   one of these statutes or by the Texas Constitution?

15       A.   Correct.

16       Q.   And that Little Elm, on the other hand, as a

17   charter home rule city has police powers, that they can

18   take whatever actions that are pursuant to the police

19   powers as long as they are not prohibited by the

20   legislature or the Constitution?

21                    MR. MESSER:     Same objection, Your Honor.

22   That's very detailed dealing with the constitutional

23   police powers.

24                    MS. DeCURTIS:    Also relevance.

25                    THE COURT:    Only -- I'm going to have to

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                              85

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   at this point since -- you know, our local rules

 2   require, and I think it's pretty common practice

 3   throughout the state anyway, that when one attorney --

 4   even though a client may be represented by multiple

 5   attorneys, when one attorney presents the witness,

 6   that's the attorney that's got to make the objections.

 7   You don't get to tag team.     So please bear that in mind.

 8   I need to hear from one attorney for each side with

 9   respect to each individual witness that may be called.

10                    The second thing is, I understand the

11   nature of your objection and I believe that does go

12   pretty far beyond the scope of what this witness would

13   be qualified or appropriate to ask, so I'm going to

14   sustain that objection.     You're welcome to try a

15   different way or ask to break it up and ask it a

16   different way.

17       Q.   (BY MR. ANDERSON) Ms. Asbell, as -- is Little

18   Elm's population greater than Lakewood Village's?

19       A.   It is.

20       Q.   And at least for the last 30 years, has Little

21   Elm's population always been greater than Lakewood

22   Village's?

23       A.   I believe so.

24       Q.   And what services would Lakewood Village supply

25   to Mr. Bizios' property?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                86

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       A.     Building department services.

 2       Q.     Other than the dispute that we have today, are

 3   there any services that Lakewood Village would provide?

 4       A.     No.   He's not in the corporate limits.

 5       Q.     So the city is not going to provide him fire

 6   protection services?

 7       A.     He doesn't pay taxes that cover that service.

 8       Q.     And he's not going to be provided police

 9   service?

10       A.     Correct.   Again, he doesn't pay taxes that

11   cover that.

12       Q.     And the city doesn't provide water to this

13   area, does it?

14       A.     No, it does not.

15       Q.     Is water provided by Little Elm?

16       A.     It is.

17       Q.     And does it provide sewer service?

18       A.     No.

19       Q.     And so in the Town's brief that it filed last

20   night, it says the Town's current population is

21   approximately 559.     I think you said it was

22   approximately 620?

23       A.     Correct.

24       Q.     And so which of those is correct?

25       A.     I'm going to assume it's somewhere between --

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                     87

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   it's a moving number at times.

 2       Q.   Okay.

 3                    THE COURT:   That's 10 percent of the

 4   population that changed overnight.      Not a lot of towns

 5   can say that.

 6                    MR. ANDERSON:   It's a fast growing area of

 7   the county, Judge.

 8       Q.   (BY MR. ANDERSON) And in the brief it says,

 9   based on development within the Town's limit, it is

10   anticipated that the Town's residency will double in the

11   next 10 years.     Do you agree with that statement?

12       A.   Yes.

13       Q.   And then it said, the Town would then have the

14   statutory authority to annex an area without consent of

15   resident when it provides water or service to the area.

16   But it doesn't provide water service, does it?

17       A.   Not currently.

18       Q.   Well, that's -- that's what I'm asking.         Does

19   it provide water service?

20       A.   No, sir, not currently.

21       Q.   Does it provide sewer service?

22       A.   No.

23       Q.   And does it even have a sewer system?

24       A.   Of course we do.

25       Q.   Okay.     And is the certificate of convenience a

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 88

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   necessity by the state for this area that is included

 2   within Lakewood Village's CCA?

 3       A.   No, not currently.

 4       Q.   So legally, you don't have the authority to

 5   extend water and sewer to this area, correct?

 6       A.   Not currently.

 7       Q.   And as a result of that, that provision in the

 8   local Government Code that's cited by -- in the brief

 9   43.0033 states that when a Town has a population of a

10   thousand, it can annex it if it provides water or sewer

11   to the area, correct?

12       A.   Correct.

13       Q.   And y'all provide neither, correct?

14       A.   I'm sorry, I didn't hear you.

15       Q.   You provide neither service, water or sewer?

16       A.   Not to date, correct.

17       Q.   And it also says that if that happens, that

18   after a year, the residents could vote to disannex if

19   they wanted to, correct?

20       A.   I'm sorry, I don't, off the top of my head,

21   know that part of the statute.

22                    THE COURT:   Is it disannex or de-annex?

23                    MR. ANDERSON:   I think they're the same

24   things, Judge.

25                    THE COURT:   Un-annexed?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  89

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                  MR. ANDERSON:     I don't know that one.

 2                  THE COURT:     How many prefixes are proper

 3   under the English language?

 4       Q.   (BY MR. ANDERSON) And does the Town maintain

 5   the roads within the subdivision?

 6       A.   The Sunrise Bay subdivision?

 7       Q.   Correct.

 8       A.   No.

 9       Q.   Those roads are maintained either by the county

10   if it's in the ETJ, or by Little Elm if it's within

11   their city limits?

12       A.   Correct.

13                  THE COURT:     And I'm going to actually ask

14   a serious question.    What if it's outside the city

15   limits of Little Elm but within their ETJ?

16                  THE WITNESS:     The county would cover them.

17                  MR. ANDERSON:     The county would do it.

18   Unless the city decides for whatever reason out of the

19   goodness of their heart that they'll go ahead and

20   maintain them, it would be county?

21                  THE COURT:     And this is kind of getting to

22   a question I had during opening arguments while I was

23   looking at the maps.    There are places where Little

24   Elm's ETJ and Lakewood Village's ETJ actually overlap;

25   is that correct?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                       90

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                    THE WITNESS:     There's no overlap.     There

 2   are some properties where the backyards of some

 3   properties are in the Little Elm ETJ and the front

 4   portion of the property is in the Lakewood Village ETJ.

 5                    THE COURT:     So in the event that the

 6   provisions adopted by Little Elm -- in that kind of

 7   example, the provisions adopted by Little Elm are

 8   contrary to the provisions adopted by Lakewood Village,

 9   who prevails?

10                    THE WITNESS:     It would depend on where the

11   majority of the structure would lie within the property.

12                    THE COURT:     Let's just assume you've got a

13   house that's fifty-fifty.        It's a mess, isn't it?

14                    THE WITNESS:     That would be up to you

15   then, I guess.

16                    THE COURT:     I don't like that answer.

17                    All right.     Sometimes devil's advocate is

18   fun, but go ahead.

19       Q.     (BY MR. ANDERSON) The plat for Sunrise Bay is,

20   I think, Exhibit 7.     And you agree that plat was

21   approved by both Little Elm and by Denton County,

22   correct?

23       A.     Correct.

24       Q.     So that would be consistent with the statutory

25   language that for a tract located in the ETJ of more

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                     91

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   than one municipality, the authority responsible for

 2   approving the plat is the municipality of the largest

 3   population.     And so that would be -- Little Elm has a

 4   larger population than Lakewood Village?

 5                    THE COURT:     Hold on.

 6                    MS. DeCURTIS:     Objection, Your Honor.   I

 7   think this is delving a little bit more into the legal

 8   conclusions than what she's qualified to testify to,

 9   again.

10                    THE COURT:     The question is multifarious.

11   And there are parts of it that may be properly

12   objectionable and parts that are not, so I'm going to

13   again ask you to back up and ask a single question at a

14   time so that I know which question I may be sustaining

15   or overruling an objection to.

16                    THE WITNESS:     Am I waiting to answer?

17                    THE COURT:     If you'll just wait for

18   another question.     I've sustained the objection on

19   different grounds and redirected counsel to ask a single

20   question.

21       Q.      (BY MR. ANDERSON) You would agree with me that

22   in 1995, Little Elm's population was greater than

23   Lakewood Village, correct?

24       A.      I believe it was.

25       Q.      And so do you have any reason to dispute that

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                        92

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   the plat, which was in Exhibit 7, was not validly

 2   approved and recorded?

 3                    MS. DeCURTIS:     Objection, Your Honor.      I

 4   think that the witness has no foundation for this

 5   question.

 6                    THE COURT:     Overruled.   It's --

 7                    MS. DeCURTIS:     She lacks personal

 8   knowledge and it requires some sort of legal

 9   interpretation of whether or not the plat is valid.

10                    THE COURT:     Overruled.   To the extent that

11   the door's at least been opened to this subject matter

12   by the direct testimony, I'm going to permit the

13   question.

14                    Do you remember the question?

15                    THE WITNESS:     Can you restate, please?

16                    THE COURT:     And so do you have any reason

17   to dispute that the plat which was in Exhibit 7 was not

18   validly approved and recorded?

19                    THE WITNESS:     My answer to that is I don't

20   know.

21                    THE COURT:     Please ask your next question.

22       Q.      (BY MR. ANDERSON) And what would be the

23   building permit fee that the city would charge for

24   Mr. Bizios' house?

25       A.      I don't remember the exact number.         I believe

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                     93

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   it's $14,646.

 2       Q.   And that's based upon a calculation of $2 per

 3   square foot times the amount of square feet in the house

 4   exclusive of the garage and porch?

 5                    MS. DeCURTIS:    Your Honor, I'm going to

 6   object as to relevance to the temporary injunction

 7   hearing that we're having today.         He's going towards the

 8   merits of his unconstitutionality claim.         As we talked

 9   about in opening statements, we were objecting to the

10   relevancy of that line of questioning.

11                    THE COURT:   What is the relevance of --

12                    MR. ANDERSON:    I think they opened the

13   door, Judge.     They said that the reason that they're

14   doing this is because of all of these, you know, kind of

15   public health and safety reasons, and we want these

16   houses to be similar to the houses that we have within

17   our jurisdiction, and it's -- the relevance is that we

18   believe and will argue that this is basically just a

19   money grab by the Town.       It really has nothing to do

20   with those reasons.

21                    MS. DeCURTIS:    That is not relevant --

22                    THE COURT:   Hold on.     The objection is

23   sustained.     And, Counsel, especially because we do have

24   some time constraints we need to operate with under,

25   I'm going to advise you of a local rule that a lot of

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  94

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   attorneys are not familiar with, and that is that

 2   attorneys are not permitted to provide argument on

 3   objections, only to state a legal objection, and they're

 4   not permitted to respond to legal objections unless the

 5   Court invites it.     Believe it or not, that's actually in

 6   our local rules approved by the Supreme Court, and I've

 7   found that sometimes that's a good rule to enforce just

 8   to get things moving along.      If I think I'm not sure of

 9   what a proper ruling should be to an objection, I'll

10   invite response.      And if I'm sure that I grasp the

11   objection, I would rather just rule and move on.

12                    MS. DeCURTIS:   Thank you.

13                    THE COURT:   Please ask your next question.

14       Q.      (BY MR. ANDERSON) With regards to the retaining

15   wall issue, if you could look at Exhibit 33.

16                    THE COURT:   Are we talking about in your

17   exhibits?

18                    MR. ANDERSON:   Stipulation.   I don't think

19   I have exhibits other than the stipulated exhibits.

20                    THE COURT:   I just want to make sure I

21   have the right folder in front of me.

22       Q.      (BY MR. ANDERSON) Have you seen this document

23   before?

24       A.      I have.

25       Q.      Do you understand that the retaining wall, that

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 95

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   approval goes through the department of the army -- that

 2   the department of the army has to approve the retaining

 3   wall?

 4       A.      Yes.

 5       Q.      And as a matter of fact, that anything that

 6   happens within the flowage easement, that's regulated by

 7   the corps, correct?

 8       A.      Yes, it is.

 9       Q.      And it actually says in the second paragraph on

10   the second page, that the flowage easement grants to the

11   United States the right of prior approval for any

12   structure to be located within the easement area, which

13   area is under the administrative control of the Fort

14   Worth District Corps of Engineers.       Do you see that?

15       A.      I do see that.

16       Q.      And so you would agree with me that the

17   department of the army which has jurisdiction over the

18   flowage easement and what can go in the flowage easement

19   has approved the retaining wall, correct?

20       A.      I'm sorry.    Ask the question again.

21       Q.      Sure.   That the retaining wall, which has been

22   built within the flowage easement, has been approved by

23   the department of the army which has jurisdiction,

24   correct?

25       A.      I do see that they have approved it.

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                  96

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       Q.   And if you could look at page -- Exhibit 35.

 2   That's the application for development permit approved

 3   by Denton County, correct?

 4       A.   Yes.

 5       Q.   And it's been signed and approved by the Denton

 6   County Planning Department?

 7       A.   Yes.

 8       Q.   And my copy, I don't think -- do you have a

 9   good copy that has the inspections on the lower

10   left-hand corner?

11                    MS. DeCURTIS:   No.

12                    MR. ANDERSON:   All right.

13       Q.   (BY MR. ANDERSON) You understand that the

14   county requires inspections of the house construction?

15       A.   I know they require three inspections.

16       Q.   Okay.

17                    MR. ANDERSON:   Judge, we'll need -- I

18   think we're in agreement that the bottom left-hand

19   corner where there's some blurred printing is actually

20   where those three are listed so we need to find a better

21   copy or else we'll --

22                    THE COURT:   Are you talking about on the

23   first page --

24                    MR. ANDERSON:   Yes, Your Honor.

25                    THE COURT:   -- of Exhibit 35?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  97

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                    MR. ANDERSON:   It has the colors and it

 2   says read A, certificate required.       But --

 3                    THE COURT:   Yeah.   The black part I can

 4   see some smudges, but I certainly can't make out what

 5   that text is if that's what you're referring to.

 6       Q.   (BY MR. ANDERSON) But you would agree that the

 7   county does have a process for requiring inspections for

 8   certain stages of construction, correct?

 9       A.   The county does have a process.

10       Q.   And do you have any firsthand knowledge the

11   house is not being constructed according to uniform

12   building codes?

13       A.   That's not my area.      I'm sorry.

14       Q.   When you were talking about the form boards,

15   the elevation, is that the same elevation that the

16   parties have agreed to in the TRO?

17       A.   540?     I'm sorry, what are you asking --

18       Q.   I think so.     Is that --

19       A.   We agreed in the TRO -- yes, I believe we

20   agreed to 540.

21       Q.   Okay.     And so the agreement is acceptable to

22   the Town, correct, in terms of the elevation that the

23   structure's built to?

24       A.   Compliance with the 540, yes.

25       Q.   Okay.     So the parties are in agreement on that,

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                      98

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   right?

 2       A.   Yes.

 3       Q.   And would you agree that if Lakewood Village

 4   lacks the authority to require a building permit on

 5   Mr. Bizios' property, that he would have the right to go

 6   ahead and build his house without having Lakewood

 7   Village oversight?

 8                   MS. DeCURTIS:     Objection, Your Honor.

 9   That's sort of a confusing question.

10                   THE COURT:     To you or to me or to her?

11                   MS. DeCURTIS:     I think to anybody.     It's

12   very vague.

13                   THE COURT:     I'm going to overrule the

14   objection.

15                   You can answer it.

16                   THE WITNESS:     Honestly, I was going to ask

17   him to restate it because I didn't understand what he

18   was asking.     I'm sorry.

19                   THE COURT:     Sometimes whether an objection

20   is sustained or overruled, it's effective.          You can take

21   the witness' answer as you get it.

22                   THE WITNESS:     It is the truth.     I was

23   going to ask again.

24                   THE COURT:     I'm not suggesting there's

25   gamesmanship going on.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 99

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       Q.     (BY MR. ANDERSON) Let me kind of give you an

 2   example.

 3       A.     Okay.

 4       Q.     If Lakewood Village does not have the necessary

 5   legal authority to regulate the construction of

 6   Mr. Bizios' house, would you agree with me that Lakewood

 7   Village, you or the building officials, should not have

 8   posted the stop work orders on the property?

 9       A.     I believe I understand your question and I

10   agree.

11       Q.     And so if Mr. Bizios was proceeding with the

12   building of his house on the basis of, you know,

13   consultation with counsel and others that Lakewood

14   Village did not have the legal authority to require

15   compliance, then would you agree that he can continue to

16   build his house?

17       A.     Absent a ruling --

18                      MS. DeCURTIS:   Objection, Your Honor.

19   That really calls for a legal conclusion, I think, and

20   interpreting a court order.

21                      THE COURT:   Sustained.

22                      Please ask another question.

23       Q.     (BY MR. ANDERSON) Do you agree that all of the

24   legal consents that are required for Mr. Bizios to build

25   on his property, other than that dispute that we're here

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    100

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   today about, the applicability of Lakewood Village's

 2   building code, that he has obtained those necessary

 3   consents?

 4       A.      Short of the building permit from Lakewood

 5   Village, it appears he has received all of the required

 6   permits.

 7       Q.      And would you agree that the extension of the

 8   building code by the Town is based upon the state

 9   platting statute?

10                    MS. DeCURTIS:   Objection, Your Honor.        I

11   think that goes a little bit too far into the legal

12   theory.

13                    THE COURT:   So what exactly is your

14   objection?

15                    MS. DeCURTIS:   Legal opinion.     Calls for a

16   legal opinion.     She has lack of personal knowledge of

17   that issue.

18                    THE COURT:   Sustained.

19                    MR. ANDERSON:   Okay.     Pass the witness,

20   Judge.

21                    THE COURT:   We're going to go ahead and

22   take a break there.     Why don't y'all come on back at 20

23   till.     That's 15 minutes from now.      We'll resume at that

24   point.

25                    Ma'am, at that point if you'd like to just

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                      101

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   come on up and have a seat, we'll pick up where we left

 2   off.

 3                         THE WITNESS:     Yes, sir.

 4                         (Recess taken)

 5                         THE COURT:     Back on the record.   It is --

 6   defendant had passed the witness just before the break,

 7   so it's the plaintiff's turn.

 8                         Any redirect?

 9                         MS. DeCURTIS:     Yes, Your Honor.

10                         THE COURT:     Go right ahead.

11                             REDIRECT EXAMINATION

12   BY MS. DeCURTIS:

13          Q.      Ms. Asbell, I just have a few questions for

14   you.        If you'll provide the sewer service currently to

15   Sunrise Bay subdivision.

16          A.      They are on individual septic systems.

17          Q.      So no government agency currently provides

18   sewer service to that particular area; is that correct?

19          A.      Correct.

20          Q.      And does the Town have a sewer infrastructure

21   that can currently be extended to that area?

22          A.      Yes.

23          Q.      What about Little Elm?

24          A.      No.

25          Q.      So which entity out of Little Elm or Lakewood

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                               102

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   Village would be more able to provide sewer to Sunrise

 2   Bay?

 3          A.   Lakewood Village.

 4          Q.   So in the future, it's possible that the Town

 5   actually could provide sewer services to the area?

 6          A.   Easily.

 7          Q.   So even if there was currently what's called a

 8   certificate of necessity, or CCN, with the City of

 9   Little Elm, they still wouldn't be able to provide the

10   service, correct?

11          A.   Correct.

12          Q.   As part of the agreed temporary restraining

13   order that we entered in this case, the Town agreed to

14   perform inspections on the property to make sure the

15   property was in initial compliance with some of the

16   Town's building codes, correct?

17          A.   Yes.

18          Q.   Did the Town actually perform an inspection on

19   the property?

20          A.   We have, yes.

21          Q.   When did you do that?

22          A.   That was performed today.

23          Q.   What type of inspection was that?

24          A.   A plumbing rough.

25          Q.   And did they pass that inspection?

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                103

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       A.     They did not.

 2       Q.     Why did they not pass that inspection?

 3       A.     They have two islands that are plumbed contrary

 4   to code there's a problem with the water service line,

 5   and their foam board survey was not on site as required.

 6       Q.     So currently, it isn't constructed insofar as

 7   the Town's ordinances, is it?

 8       A.     Correct.

 9       Q.     Okay.     If you will turn to Exhibit No. 33.

10   Opposing counsel had asked you a question regarding the

11   army corps of engineer easement and he had you look at

12   some language -- I think -- I believe it was the second

13   whereas.    If you go down to "provided however" to number

14   one, could you tell the Court what that states?

15       A.     It states that all activities conducted on the

16   premises shall comply with all applicable federal,

17   state, county and municipal laws, ordinances and

18   regulations wherein the premises are located.

19       Q.     So even if they -- even if the defendant had a

20   permit from the army corps of engineers, that would not

21   preclude the Town from having them comply with the

22   town's ordinances, correct?

23       A.     Correct.

24                      MS. DeCURTIS:   No further questions, Your

25   Honor.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               104

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                    THE COURT:   Mr. Anderson?

 2                        RECROSS-EXAMINATION

 3   BY MR. ANDERSON:

 4       Q.   Does the retaining wall in the flowage easement

 5   comply with the Town's ordinances?

 6       A.   No, it was not permitted.

 7       Q.   Substantively?

 8       A.   I don't know.

 9       Q.   Okay.     And the certificate of convenience and

10   necessity that your counsel asked you about is basically

11   a permit that's issued by the state that indicates which

12   entity can provide water or sewer service within that

13   area; is that correct?

14       A.   That's correct.

15       Q.   And Little Elm has the CCN for Mr. Bizios'

16   property, correct?

17       A.   I am not sure who has the sewer.     I believe the

18   water is -- is there.

19       Q.   Okay.     Currently, Lakewood Village does not

20   have the right to extend sewer into this area, correct?

21       A.   We do not have a CCN for that area.

22       Q.   And of the houses that were built in Sunrise

23   Bay division before the city adopted their code

24   extending to the ETJ, are you aware of any of those

25   houses having significant construction defects?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  105

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                       MS. DeCURTIS:   Objection, Your Honor.

 2   He's always already called into question the relevancy.

 3   Any type of testimony -- he's opening the door to what

 4   we've already discussed regarding the houses that -- or

 5   the permits.        So if he's going to be -- if you're going

 6   to allow that testimony, we request that our testimony

 7   regarding the other permits be brought in.

 8                       THE COURT:   I have no idea what your

 9   objection is.

10                       MS. DeCURTIS:   My objection is relevance,

11   or we request that since he's opened the door, that we

12   be allowed to reintroduce the permits that you had

13   originally sustained his objection to.

14                       THE COURT:   The objection as to relevance

15   is sustained.

16                       Please ask your next question.

17       Q.      (BY MR. ANDERSON) Does the city enforce any

18   other ordinances in their ETJ, other than its building

19   code?

20       A.      All related codes to building subdivision --

21       Q.      Including mechanical, electrical?

22       A.      All of those.

23       Q.      Okay.     But other than those codes, does it

24   apply any other ordinances?

25       A.      The subdivision and platting.

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                106

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       Q.   So as to Sunrise Bay, which has already been

 2   platted by Little Elm and Denton County, the only code

 3   that would be applied in their ETJ would be the building

 4   code; is that correct?

 5       A.   The building and related ordinances, yes.

 6       Q.   Right.

 7                 MR. ANDERSON:     Pass the witness, Judge.

 8                 MS. DeCURTIS:     No further questions,

 9   Judge.

10                 THE COURT:     Ma'am, you can have a seat

11   with your attorney.

12                 THE WITNESS:     Thank you, sir.

13                 THE COURT:     Attorneys, sorry.

14                 Please call your next witness.

15                 MS. DeCURTIS:     Your Honor, as a

16   housekeeping matter, we would like to introduce one more

17   exhibit to the Court.    We had actually discussed it

18   before, and this one is a slight variation of a Denton

19   County Commissioners order.     The resolution is actually

20   stipulated in the record, but the notice is a different

21   notice that the county has certified.     And it's a

22   public -- certified document.

23                 THE COURT:     I'm not following you.

24                 MS. DeCURTIS:     We would offer this

25   document at this time as Petitioner's Exhibit 1.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    107

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                    THE COURT:    Well, I've already got an

 2   Exhibit 1.    Is it a duplicate?       I'm just confused. So

 3   rather than --

 4                    MS. DeCURTIS:     It should have been tagged

 5   to the end, Your Honor, but this is Petitioner's Exhibit

 6   1.

 7                    THE COURT:    Okay.

 8                    MS. DeCURTIS:     In particular, is what the

 9   stamp says.

10                    If I could approach, Judge?

11                    THE COURT:    So as opposed to the

12   stipulated exhibits, this is distinguished as

13   Petitioner's Exhibit 1?

14                    MS. DeCURTIS:     That's correct.

15                    THE COURT:    And did I understand that this

16   is a duplicate of one of the other exhibits that's

17   already been admitted, with a slight variation?

18                    MS. DeCURTIS:     Yes.

19                    THE COURT:    What's the variation?

20                    MR. MESSER:     If I may, Your Honor.     Deals

21   with the third paragraph on the form.

22                    MR. ANDERSON:     Which exhibit are y'all

23   talking about?

24                    MS. DeCURTIS:     No. 18.

25                    THE COURT:    Okay.      So it is not an exact

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 108

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   duplicate of Exhibit 18, but substantially similar with

 2   a slight variation and your --

 3                    MR. MESSER:     Yes.

 4                    THE COURT:    -- representing it's a

 5   certified copy of a public record; is that correct?

 6                    MS. DeCURTIS:     Yes.

 7                    THE COURT:    Any objection?

 8                    MR. ANDERSON:     I don't have any objection.

 9   I'm just confused because Exhibit 18 is stipulated to as

10   well.     So which one is the accurate one?

11                    MR. MESSER:     We think this one is.

12                    MR. ANDERSON:     Okay.

13                    THE COURT:    Okay.      There being no

14   objection, Petitioner's Exhibit 1 is admitted, but I'll

15   note that while I don't care if an attorney is confused,

16   I do care if I'm confused and I am confused likewise as

17   to why we're getting a duplicate, so you may point out

18   the differences.

19                    MR. ANDERSON:     Yeah, we don't object,

20   Judge.

21                    MS. DeCURTIS:     If I may I approach, I can

22   point out the differences.

23                    THE COURT:    If you need to come up, you're

24   welcome to, Mr. Anderson.

25                    MS. DeCURTIS:     The county certified this

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                     109

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   copy.

 2                    THE COURT:   Oh, that one's colored, this

 3   is black and white?

 4                    MS. DeCURTIS:    Well, that's not the only

 5   difference.     If you look here, regarding the exact issue

 6   that we're here on today --

 7                    THE COURT:   Oh, there's a paragraph that's

 8   omitted here?

 9                    MS. DeCURTIS:    Correct.     And so we went

10   back to the county and we said, you know, here's the

11   other language.     They certified this one.       They

12   purposefully removed it from that document, Your Honor,

13   in my opinion.

14                    THE COURT:   They, the county?

15                    MS. DeCURTIS:    Yes.

16                    THE COURT:   Okay.      Well, they're both

17   admitted, and I, at least, now understand what the

18   difference is and --

19                    MR. ANDERSON:    Is that one certified by

20   Bennett Howell as well, Judge?        It would be on the first

21   page.

22                    THE COURT:   Yes.

23                    MR. ANDERSON:    Okay.

24                    MS. DeCURTIS:    So it's this paragraph

25   right here, Your Honor.       You can read it, and I'll hand

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                110

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   it to you and you can read it.

 2                   THE COURT:   Okay.

 3                   MS. DeCURTIS:   And at this time, the Town

 4   of Lakewood Village would call Steve Freeman to the

 5   stand.

 6                   THE COURT:   And just to further clarify

 7   for the record, Petitioner's Exhibit 1 will be made part

 8   of the court reporter's record.

 9                   MS. DeCURTIS:   Yes, Your Honor.

10                   THE COURT:   In contrast to all of the

11   other stipulated exhibits which are before the Court for

12   evidentiary purposes but will remain part of the clerk's

13   record since they've been filed.

14                   MS. DeCURTIS:   That's correct.

15                   THE COURT:   Okay.   Go right ahead.

16                   Sir, I'll just remind you, you've

17   previously been sworn, and you are still under oath.       If

18   you'll make sure you speak right into that microphone,

19   please, and try to follow the instructions I gave you

20   earlier.

21                          STEVE FREEMAN,

22   having been first duly sworn, testified as follows:

23                        DIRECT EXAMINATION

24   BY MS. DeCURTIS:

25       Q.     Would you state your full name for the record,

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                111

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   sir?

 2          A.   Steve Freeman.

 3          Q.   How are you currently employed?

 4          A.   I'm the building official for Lakewood Village.

 5          Q.   And how long have you been the building

 6   official?

 7          A.   Since March of 2009.

 8          Q.   And do you also hold another position?

 9          A.   Yes.   I'm the chief building inspector in

10   Prosper, Texas.

11          Q.   And how long have you been there?

12          A.   10 years this coming July.

13          Q.   Before you were at Prosper, what did you do?

14          A.   I was building inspector in Flower Mound.

15          Q.   For how long?

16          A.   Six years.

17          Q.   And have you written any publications relevant

18   to your occupation?

19          A.   Yes.   I've written seven national publications,

20   comprehensive study guides to help others become

21   certified in building, plumbing, electrical, mechanical,

22   and energy.

23          Q.   And do you have any certifications relevant to

24   your occupation?

25          A.   Yes, I do.   I'm a combination residential

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                             112

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   building inspector covering building, mechanical,

 2   energy, electrical, and plumbing.    Also state licensed

 3   plumbing inspector, and also certified in commercial

 4   plumbing and building.

 5       Q.   And are all of those certifications current?

 6       A.   Yes, they are.

 7       Q.   Are you familiar with the property located at

 8   3950 and 3960 Spinnaker Point Run?

 9       A.   Yes, I am.

10       Q.   How are you familiar with it?

11       A.   I've been on site in the past.

12       Q.   When was the first time you were familiar with

13   the property?

14       A.   I observed 3950 when I was inspecting the

15   neighbor's property on remodel.

16       Q.   And was 3950 -- and when I refer to the

17   property, I'm going to be referring to 3950 or 3960

18   Spinnaker Point run.

19       A.   Correct.

20       Q.   Was it a vacant lot at the time you --

21       A.   Yes, it was.

22       Q.   -- adjacent property?

23                   Just wait until I'm finished.

24       A.   Sorry.     Yes.

25       Q.   Is that in the Town of Lakewood Village?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 113

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       A.      It's in the ETJ, extraterritorial jurisdiction

 2   area of Lakewood Village.

 3       Q.      Thank you.     Do you know who owns this property?

 4       A.      Mr. Harry Bizios.

 5       Q.      And did you communicate with Mr. Bizios at all

 6   regarding this property?

 7       A.      I've never talked to the man.

 8       Q.      Who did you communicate with?

 9       A.      I talked with Alan Hoffmann, who was the

10   builder for Harry.

11       Q.      So he was the builder employed by Mr. Bizios to

12   represent him in his construction, correct?

13       A.      Correct.

14       Q.      And a builder for that property actually filed

15   plans with Town, didn't he?

16       A.      That's correct.

17       Q.      And do you know when those were filed?

18       A.      About late January.

19       Q.      Okay.     I'm going to show you this demonstrative

20   document?     Can you just tell the Court what these are?

21                       MS. DeCURTIS:   And, Your Honor, if I could

22   just move it closer?

23                       THE COURT:   Go ahead.

24                       Mr. Anderson, you can move around the

25   courtroom, if you need to, to observe the references to

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 114

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   this demonstrative aid.

 2                      MR. ANDERSON:   Thank you, Your Honor.

 3       Q.     (BY MS. DeCURTIS) Could you tell the Court what

 4   these are?

 5       A.     Those are the set of plans that we received for

 6   the house that they were going to build.

 7       Q.     And so you actually reviewed these plans,

 8   correct?

 9       A.     Yes, I did.

10       Q.     And you made notations or comments to the

11   plans?

12       A.     Several notations.

13       Q.     And do these particular plans here have your

14   notations on them?

15       A.     Yes.

16       Q.     And are they handwritten and stamped?

17       A.     There are stamps and handwritten notes, yes.

18       Q.     Okay.     And here it says, general frame notes.

19   Who is responsible for writing those notes?

20       A.     The architect designed this house.

21       Q.     And if you look at number one, it says, "The

22   structure was designed in accordance to the

23   International Building Code 2003 Edition," does it not?

24       A.     Yes, it does.

25       Q.     Okay.     And if you look over here, is this your

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                             115

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   stamp?

 2       A.    Yes.    We use stamps to show our current codes

 3   that we have adopted and inspect under.

 4       Q.    And it says, "All inspectors shall comply with

 5   2006 IRC requirements and documented ordinances," does

 6   it not?

 7       A.    That's correct.

 8       Q.    Okay.   And do you know if they ever agreed to

 9   abide by the 2006 IRC International Building Code in

10   this case?

11       A.    I have no response on that.

12       Q.    Okay.   And then there's another stamp up here

13   saying, the stairs shall comply with IRC Section R311.5,

14   doesn't it?

15       A.    Correct.

16       Q.    And what exactly does that require?

17       A.    That's to ensure that the stairs are built

18   correctly so nobody would trip and fall down.

19       Q.    So that's a health and safety issue?

20       A.    Sure.

21       Q.    Turning to the next page, this is a copy of the

22   site plan, correct?

23       A.    Yes, it is.

24       Q.    Do you know what this line is here?

25       A.    That would be a floodplain, floodplain line

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                             116

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   where it goes up -- that's next to Lewisville Lake, so

 2   they show a 537 mark on all the lakefront properties.

 3       Q.   And who designates that as a 537 mark?

 4       A.   The Corps of Engineers.

 5       Q.   So the Army Corps of Engineers has an interest

 6   in this property as well?

 7       A.   Yes, they do.

 8       Q.   And what's the purpose of that?

 9       A.   To keep people from building in an area where

10   the house would be flooded.

11       Q.   And in this case, this particular structure is

12   actually touching or built right up next to the 537 MSL,

13   is it not?

14       A.   Yes, it is.

15       Q.   In at least three points, right?

16       A.   Yes.

17       Q.   Okay.   Do you know why the Army Corps of

18   Engineers chooses the 537 MSL?

19       A.   It's from their 100-year flood history.

20       Q.   So it's a method of protection, right?

21       A.   Correct.

22       Q.   And the Town has its own ordinances concerning

23   the finished floor elevation on the house?

24       A.   That's correct.

25       Q.   And what is that elevation as required by the

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                   117

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   Town?

 2          A.   The Town requires 540 feet above sea level.

 3          Q.   Do you happen to know the ordinance that is?

 4          A.   That would be under our ordinance 1307.

 5          Q.   Okay.     And this particular design shows some

 6   issues if you're that close to the 537 line, does it

 7   not?

 8          A.   Yes.     There could be major issues.

 9          Q.   So if the ordinance says that it needs to be --

10                       THE REPORTER:   I can't hear you.

11          Q.   (BY MS. DeCURTIS) If the ordinance says that

12   it's supposed to be at 540 MSL, and they're up against a

13   537 MSL, what do they have to do?

14          A.   You would have to build a retaining wall and

15   build the pad up.

16          Q.   But they've already built a retaining wall on

17   this property, correct?

18          A.   There is a retaining wall on the property.

19          Q.   And do you know where that is?

20          A.   Along the line shown where the -- where the

21   house and back down below there's another -- there's a

22   retaining wall down in the floodplain area.

23          Q.   And that's by the lakefront, is it not?

24          A.   Yes, yes.

25          Q.   And, in fact, the retaining wall was built

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                              118

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   wholly within the Army Corps of Engineers easement, was

 2   it not?

 3       A.    That's correct.

 4       Q.    So if the Town ordinance requires a 540 MSL,

 5   that's extra protection, correct?

 6       A.    Yes, it is.

 7       Q.    And as far as the retaining wall is concerned,

 8   we require a permit for that, by the Town ordinance, do

 9   we not?

10       A.    We do require permits for retaining wall.

11       Q.    To your knowledge, did they ever apply for a

12   permit for that retaining wall that's already built?

13       A.    No.

14       Q.    Okay.    As part of the permitting on the

15   retaining wall, you would have required an engineering

16   study, wouldn't you have?

17       A.    Anything over 24 inches in height requires an

18   engineer design.

19       Q.    And when an engineer reviews a retaining wall,

20   what are they looking for?

21       A.    To keep it from having lateral movement for

22   blowouts and -- where water would come into it to keep

23   it in place.

24       Q.    And does that also protect the adjacent

25   property as well?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                             119

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       A.   Sure.

 2       Q.   How so?

 3       A.   To keep from washouts going onto the property,

 4   or failure of the wall.

 5       Q.   Okay.     Now, here it looks like we have the plan

 6   overview, correct?

 7       A.   Correct.

 8       Q.   And this is the first floor that has to be on

 9   the 540 MSL; is that right?

10       A.   Yes.

11       Q.   And this is a copy of the second floor plans?

12       A.   That's correct.

13       Q.   Okay.     On the first floor plans, there's some

14   handwritten notations.     Are these yours?

15       A.   Yes, they are.

16       Q.   Okay.     The first one says, "5/8-inch rock walls

17   per Town ordinance."     Can you explain to the Court what

18   that means?

19       A.   Under our 11-16 ordinance, we require 5/8-inch

20   Sheetrock on all walls and garages which keeps fire

21   hazard to a lower rate.

22       Q.   And that's a more specific requirement than the

23   International Residential --

24       A.   Yeah, it's stricter.

25       Q.   It's a Town amendment, isn't it?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    120

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       A.      Yes, it is.

 2       Q.      And it's a safety hazard if it's not done

 3   correctly, correct?

 4       A.      Correct.

 5       Q.      Okay.     Here we have portal framed header under

 6   Section 602.10.        Would you tell the Court what that is?

 7       A.      The weakest point in the house is your garage

 8   door openings, and so what we do is we want to help the

 9   builder build it to the specifications of section

10   602.10.     Portal framing goes all the way across the top,

11   instead of just stopping at the openings for the

12   headers.

13       Q.      And that's a safety issue, isn't it?

14       A.      Yes, it is.

15       Q.      And it actually goes to the structural

16   integrity, doesn't it?

17       A.      Yes, it does.

18       Q.      And here you have a comment, "No studor vents

19   per Town ordinance."        Could you explain to the Court

20   what that means?

21                       THE COURT:   First of all, I'm going to

22   back you up.        I'm not sure what we're looking at.   Is

23   this a blow-up of one of the exhibits that's been

24   admitted?

25                       MS. DeCURTIS:   That's correct, Your Honor.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  121

            LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                   MR. ANDERSON:     Exhibit 8.

 2                   THE COURT:    It's never been referenced so

 3   that the record is clear, nor so that I'm clear as to

 4   what we're looking at.       In other words, the last five,

 5   10 minutes of testimony is completely out of context

 6   with respect to what you're asking these questions in

 7   reference to.

 8                   MS. DeCURTIS:     These go straight to

 9   Exhibit list No. 8, Your Honor, and these are all on

10   that particular exhibit.       This building plan is page 3

11   of Exhibit 8.

12                   THE COURT:    Okay.

13                   MS. DeCURTIS:     I'm sorry.

14                   THE COURT:    Thank you.

15         Q.   (BY MS. DeCURTIS) And we were just talking

16   about studor vents.    Could you tell the Court what that

17   is?

18         A.   Actually, that's a layman's term.     The codes

19   call it an air admittance device.       And those have a

20   mechanical piece, instead of venting out of the house

21   through the roof, it vents into the kitchen area and

22   eventually when you have a moving part, it will fail.

23   So we don't want to have those installed so no sewer gas

24   can go into the living area of the house.

25         Q.   So you actually require them to be vented

                       Mellony Ariail, CRR, RMR
            Official Court Reporter - 431st District Court
                                                                122

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   outside --

 2       A.   Yes.

 3       Q.   -- is that right?    Okay.   And that's a local

 4   amendment, correct, to the --

 5       A.   That's under 11-16 amendments.

 6       Q.   Okay.   And Lakewood Village actually performed

 7   an inspection on Mr. Bizios' property pursuant to the

 8   extended temporary restraining order, didn't it?

 9       A.   Yes.

10       Q.   When did that occur?

11       A.   Earlier today.

12       Q.   And do you know what inspection that was?

13       A.   That was plumbing rough and water service

14   inspection.

15       Q.   And did they pass?

16       A.   No, they did not.

17       Q.   Why did they not pass?

18       A.   There was no form board survey on site, there

19   were two studor vent air admittance vents installed, and

20   no copper was installed into the forms.     That's another

21   part of the amendments where we require 20-foot of

22   copper so we can have a copper riser coming into the

23   house, and it was all PVC.

24       Q.   So at this time based on the plumbing rough in,

25   they are actually constructing studor vents at this

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                         123

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   time?

 2       A.      That's correct.

 3       Q.      And that's not in compliance with the Town

 4   ordinance?

 5       A.      No, ma'am.

 6       Q.      And you believe that that poses a safety issue?

 7       A.      Yes, ma'am.

 8       Q.      Okay.     Here you have a comment that says

 9   'tempered glass' with an arrow.              Can you explain to the

10   Court what that is?

11       A.      Tempered glass is installed in hazardous

12   locations to keep, mostly small kids -- if they're

13   playing around and fall into the glass.              It breaks up

14   into really, really small pieces, and they don't get cut

15   badly.

16                       THE COURT:     Lots of little cuts instead of

17   big ones.

18                       THE WITNESS:     Yeah.    Lots of little bitty

19   ones instead of a big gash.           That's exactly what it is?

20                       THE COURT:     Reasonable minds can differ as

21   to which is worse, but I understand what you're saying.

22       Q.      (BY MS. DeCURTIS) Is that a requirement from

23   the IRC?

24       A.      Yes, it is.

25       Q.      And do you know what section that would be?

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                124

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       A.   I believe that's Section 308.

 2       Q.   Okay.     And let's see, here you have a comment,

 3   that says -- and, actually, there's two of them in here,

 4   "Strap top plates were not overlapped 24-inches."     Could

 5   you tell the Court what that means?

 6       A.   What that is is on your top plates on any

 7   single-family dwelling, such as this, they require a

 8   24-inch overlap.     And when you get in to cut corners

 9   where it goes into angles, they're not able to do that.

10   So what they do is they strap the plates together to

11   give it structural integrity so they can't pull apart.

12       Q.   And that's a requirement of the IRC?

13       A.   Yes, it is.

14       Q.   And over here there are also some additional

15   notes.   Were those also written by the architect?

16       A.   Yes.

17       Q.   And you circled these.     Is this your circle?

18       A.   Yes.

19       Q.   And why did you circle those?

20       A.   Just to note what they're installing,

21   two-by-four walls, ICF walls, they have all kinds of

22   different things, and I felt it worthy of circling it so

23   when we go out into the field to inspect, we're making

24   sure and knowing what we're looking at.

25       Q.   Now, one of the items that you circled, it

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               125

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   says, "Minimum finished floor elevation will be at least

 2   two feet above minimum FEMA 100-year floodplain

 3   elevation or as noted on site," correct?

 4       A.     That's correct.

 5       Q.     So we've already established that the FEMA

 6   100-year floodplain was 537 MSL, didn't we?

 7       A.     Correct.

 8       Q.     So two feet above that would be 539, correct?

 9       A.     That's correct.

10       Q.     And that would not equal 540 as required by the

11   Town of Lakewood Village, correct?

12       A.     That's correct, yes.

13       Q.     Okay.   And this particular plan document

14   actually shows the square footage of this house, and it

15   looks like it's almost 10,000 square feet, correct?

16       A.     That's correct.

17       Q.     And about 7,000 square feet of liveable space,

18   correct?

19       A.     Yes, ma'am.

20       Q.     Okay.   Here we have a small comment regarding

21   exhaust to outside required, and you have an arrow

22   pointing to the laundry, do you not?

23       A.     Yes, I do.

24       Q.     And is that a requirement of the IRC?

25       A.     When looking at the plans and doing the plan

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                              126

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   review, a laundry room without a window requires a fan

 2   to take out any of the moisture.      So I noted it to make

 3   sure the builder was aware of it.

 4       Q.     And what happens if you don't do that?

 5       A.     You get black mold.

 6       Q.     And again, this is the first floor, so it has

 7   to be built at 540, correct?

 8       A.     Correct.

 9       Q.     I'm going to show you, again, the first floor

10   plan and looks like it's the opposite side of the house.

11   You have another notation here regarding the 5/8-inch

12   Sheetrock.    That's the same issue regarding the garage,

13   correct?

14       A.     Correct, correct.

15       Q.     There's also a notation up at the top that

16   says, "GFCI required"?

17       A.     Yes.    There's specific areas of any house that

18   requires GFCI protection.      That's beyond exteriors, in

19   the garages, bathrooms, and in the kitchen area.      So I

20   was notating it, making sure that they were aware, and

21   also per the inspections, to make sure we check that.

22       Q.     Okay.   And up here under the note, the

23   architect actually put, "Comply with all state, county,

24   and local building codes, ordinances and regulations

25   pertaining to construction," didn't they?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                             127

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       A.   That's correct.

 2       Q.   Okay.     We're going to look at the front

 3   elevation of these building plans.     Now, it looks like

 4   here you've written a notation, correct?

 5       A.   That's correct.

 6       Q.   And that says, "10 feet/two feet will require."

 7   Can you explain what that means?

 8       A.   Chapter 10, on the chimneys, they want to make

 9   sure that the chimney is built high enough, that you

10   would get correct draw.     And also the codes require the

11   chimney where it terminates must be two foot above

12   measured horizontally back to the roof line at 10 feet.

13   In other words, they don't want it too short.     So I was

14   just noting to make sure and check that.

15       Q.   What is the purpose of that rule?

16       A.   If you're burning wood you have to get it high

17   enough so you're not popping sparks on top of the

18   structure and to draw the combustion out of the chimney.

19       Q.   And so that poses a safety or danger of

20   personal injury?

21       A.   It could.

22       Q.   Okay.     And that's an IRC requirement, isn't it?

23       A.   Yes.

24       Q.   Here you have annotation, "Four-foot brick

25   inspection required."     Is that something the IRC

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                128

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   requires, or is that something the Town requires?

 2       A.   The Town requires four-foot brick inspections.

 3       Q.   So that's a specific local amendment, correct?

 4       A.   Correct.

 5       Q.   And what is the purpose of that?

 6       A.   It's to make sure they clean out the bottom

 7   of -- behind the brick or behind the stone in order to

 8   let the water out of the bottom of the -- your exterior

 9   of your facade.

10       Q.   And does it check anything else regarding the

11   brick while you're there?

12       A.   While we're checking the brick ties, they're

13   required to be installed at 2.67 square feet, about that

14   far apart.

15       Q.   And if it isn't constructed like that, what

16   could happen?

17       A.   The wall could fall off and kill somebody.

18       Q.   And the county doesn't regulate these types of

19   issues we discussed, does it?

20       A.   Not those kind of inspections.

21       Q.   Okay.     I'm going to show you the electrical

22   plans, or what have been notated as electrical plans.

23   You have some comments written on these.     And this

24   comment appears to say, "CWG required Ufer or secondary

25   grade required."     Could you explain to the Court what

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    129

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   that means?

 2          A.      Yes.    On the NEC codes, they require two ways

 3   of grounding a house, and it's to keep people from being

 4   electrocuted.

 5          Q.      When you say two ways, is CWG --

 6          A.      CWG is called a cold water ground.     And in the

 7   field, most electricians will run from the panel box to

 8   a copper line to make sure if there's a short or

 9   anything, it goes down into the ground.           And a Ufer

10   ground is, basically, a piece of rebar that's run into

11   the foundation, 20-foot long, and they'll put the No. 4

12   AWG wiring, that's bear wire, which will go to the panel

13   box.        Again, it's for protection of the occupants in the

14   home.

15          Q.      So it's almost like a redundancy, isn't it?

16          A.      Yes.

17          Q.      And what is the purpose of that redundancy?

18          A.      To keep people from getting hurt or being

19   electrocuted.

20          Q.      And the Town of Lakewood Village has adopted

21   the National Electric Code, hasn't it?

22          A.      The 2005 Series, yes.

23          Q.      And they extended it to their ETJ, correct?

24          A.      Yes, they have.

25          Q.      Okay.   And without looking -- without the Town

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                               130

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   looking for this particular grounding or making sure

 2   that it's there, there's no other oversight regarding

 3   electrical, is there?

 4       A.    No.

 5       Q.    The county doesn't do that, right?

 6       A.    Not that I know of.

 7       Q.    Okay.    Here you have notated, "Arc fault

 8   required in all bedrooms"?

 9       A.    Yes.

10       Q.    And that's per NEC, which is the National

11   Electric Code, correct?

12       A.    It's actually the IRC and the NEC, both codes.

13       Q.    And could you tell the Court what that is.

14       A.    What it is, the third major reason for fires in

15   America start in the bedrooms, and they're started from

16   arc faults.      That's basically from people making the bed

17   and jamming it into the wall, and it loosens up the

18   outlet.   And after time, it starts arcing and that

19   causes fires.     So they put them in all the bedrooms.

20       Q.    And so this is an added protection --

21       A.    That's correct.

22       Q.    -- from electrocution, basically, and fire?

23       A.    Mostly from fire.

24       Q.    Okay.    I'm going to show you the second

25   electrical plan.      And here you have written down at the

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               131

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   bottom, "No. 12 AWG wiring required per Town ordinance,"

 2   correct?

 3       A.     That's correct.

 4       Q.     Now, this isn't an IRC requirement, right?

 5       A.     That's a Town ordinance.

 6       Q.     Do you know what the IRC requires?

 7       A.     In most places they use 14-gauge wiring, and

 8   that is allowed per the -- it's allowed per the IRC, but

 9   by our local amendment, we just have everybody put in

10   straight No. 12 AWG wiring.

11       Q.     Why is there a difference?

12       A.     You can actually put more outlets on a branch

13   circuit.    It's a heavier wire gauge.

14       Q.     So it's a stricter requirement than is --

15       A.     It is stricter.

16       Q.     -- required by the electrical code, right?

17       A.     Yes.

18       Q.     And here -- let's go to the next one.

19                     I'm going to show you the foundation.

20   Here you have notated, "Anchors are required to be

21   installed at foundation inspection per Town ordinances."

22   Could you explain to the Court what that is?

23       A.     What we do is when we go out for a foundation

24   inspection, we look to make sure the anchor bolts are

25   put in place before we allow them to pour so we know

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               132

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   that they're put in correctly.      We can see them easier.

 2       Q.   And what are the purposes of anchor bolts?

 3       A.   To hold your structure to your foundation.

 4       Q.   And this particular foundation plan is not

 5   stamped by a professional engineer, is it?

 6       A.   No, it's not.

 7       Q.   And the Town would require a professional

 8   engineer certification before they would pass on a

 9   foundation, right?

10       A.   Yes.

11       Q.   I just have a couple more questions, and then

12   we'll move on.

13                    THE COURT:   While you're flipping, let me

14   just take a minute to let y'all know in terms of

15   relativity the time that you've used today.      Plaintiff

16   has used about 95 minutes on the record relative to 40

17   minutes by the defendant.

18                    And I would note that it's almost 4:30 in

19   the afternoon, closing in on the end of the ordinary

20   business day.     Given that this is the second of five

21   witnesses that were sworn, I'm increasingly anxious

22   about the realities of finishing this case today.      And

23   looking ahead at the docket for tomorrow and Thursday,

24   with Friday being a holiday in which the courthouse is

25   closed, having a hearing on Monday that's ordered by the

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 133

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   Court of Appeals, and then a jury trial for someone that

 2   has been in jail for a long time and will certainly take

 3   priority facing potential life in prison, there's no

 4   time in the next week that I can foresee being able to

 5   get back to this.        And so I hope that you will take this

 6   information with the same level of concern that I have

 7   in letting you know where we stand.

 8                       MS. DeCURTIS:   Well, I think we're

 9   finished with these.        I think you get the point.

10                       THE COURT:   I'm absolutely not trying to

11   rush anybody or cut anything off.

12                       MS. DeCURTIS:   We were at the end.

13                       THE COURT:   It's just -- it is what it is

14   and --

15          Q.      (BY MS. DeCURTIS) So were these plans ever

16   approved by you?

17          A.      They were approved to a point to where we would

18   set up a -- what we call a pre-con meeting, where I have

19   the builder come in, we go over the red lines, anything

20   else that needs to be brought in so we can check them

21   off.        And then they pick up the permit, pay for it, and

22   we start the process of building the house.

23          Q.      And was a pre-con meeting scheduled?

24          A.      It was scheduled, but then it was canceled by

25   Mr. Hoffmann.

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                             134

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       Q.   Do you know why?

 2       A.   He said he had other things he had to be at.

 3       Q.   Did the Town ask you to inspect the property

 4   after this?

 5       A.   They asked me to go out and inspect the

 6   property to see if any work had been performed.

 7       Q.   And what date did you do that?

 8       A.   I went out on March 13th -- or February 13th,

 9   excuse me.

10       Q.   March 13th sound familiar?

11       A.   Yes.

12       Q.   March 13th of this year?     You went out on

13   March 13th of this year, correct?

14       A.   March 13th, yes.

15       Q.   Okay.   And what did you find when you went out

16   there?

17       A.   I found cement trucks on site, workers on site,

18   pier machines were on site and not working, and the

19   piers had been poured already.   They drilled in and put

20   piers in to hold up the foundation.

21       Q.   And form boards were in place, were they not?

22       A.   Yes, they were.

23       Q.   And the Town requires the permit to be approved

24   before those form boards are placed, correct?

25       A.   Before any work's performed, yes.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                135

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       Q.    When you saw the work on the property, what did

 2   you do?

 3       A.    I told Linda Asbell to bring a stop work order

 4   and place the stop work order on site.

 5       Q.    And you actually were there when she placed the

 6   stop work order?

 7       A.    Yes, I --

 8       Q.    Or you placed the stop work order?

 9       A.    I put it up on the 13th.

10       Q.    And do you know what happened with that stop

11   work order?

12       A.    On the 14th I got a call from Linda saying the

13   stop work order was gone, and I gave her authority

14   through my position to repost it.

15       Q.    And to your knowledge, the Town had no notice

16   of the plat that was filed with Denton County, did it?

17       A.    No.

18       Q.    The Town never received any copy of any survey

19   for this property, did it?

20       A.    No.

21                   THE COURT:    Counsel, I'm sorry, I'm going

22   to interrupt you real quick.       I'm going to entertain or

23   request some argument.       Why does that matter?   If it is

24   undisputed that the plat was, in fact, properly filed

25   with the clerk's office in 1995?       What's the relevance

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  136

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   of whether Lakewood Village happened to figure that out,

 2   whether by being informed of that by the defendant or

 3   through their own due diligence?        I may not be following

 4   that line of questioning or that point.

 5                  MR. MESSER:    If I may, Your Honor.     It

 6   deals with an application of the vested rights statute,

 7   which basically says if a regulatory agency, of which

 8   Lakewood Village is, doesn't have fair notice of a

 9   project, such as this, at the time of filing, vested

10   rights statute doesn't apply to it, and it can apply its

11   current regulation when a permit is filed recently.

12                  THE COURT:    But is the act of filing with

13   the county clerk's office where property records are

14   supposed to be filed, is that not, as a matter of law,

15   fair notice?

16                  MR. MESSER:    I wouldn't agree with that.

17                  THE COURT:    Why not?

18                  MR. MESSER:    Because I don't think it is.

19   I don't think this statute -- it talks about -- talks

20   about that.    If I might find it real quick, Your Honor.

21                  THE COURT:    Isn't that the entire purpose

22   behind having real property records filed with the

23   clerk's office, because there's potentially no other

24   realistic way of giving the entire world notice of the

25   claimed real property rights that are reflected in that

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 137

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   document filed with the clerk's office.

 2                   MR. MESSER:    Give me one second, Your

 3   Honor.    If you look at 245.002.(a-1), that's the section

 4   that we're dealing with in the vested rights statute.

 5                   THE COURT:    This is in the Local

 6   Government Code?

 7                   MR. MESSER:    In the Local Government Code.

 8   It's also in my temporary injunction notebook, Tab 11.

 9                   THE COURT:    Thank you.   Give me just a

10   second.   245.002(a-1), you've got it highlighted.

11                   MR. MESSER:    It reads, "Rights to which a

12   permit applicant is entitled under this chapter accrue,"

13   so that's the vesting part of it.       When?   "On the filing

14   of an original application or plan for development or

15   plat application," which this one was filed in 1995,

16   would "give the regulatory agent," which is Lakewood

17   Village, "fair notice of the project and the nature of

18   the permit sought."

19                   What we believe, Your Honor, is that we

20   didn't know about this plat until this lawsuit.

21                   THE COURT:    Uh-huh.

22                   MR. MESSER:    And that's our position.     We

23   don't think simple filing of it and never presenting it

24   to Lakewood Village is fair notice.        And there's a case

25   that deals with this that says -- it's where a plat was

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 138

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   filed with the county and not a city, and the Austin

 2   Court of Appeals -- I think it's the Shumaker case

 3   that's in the notebook, it's Tab 14 in the temporary

 4   injunction notebook.   Same exact issue happened, and

 5   they said, nope, you want to have vested rights to a

 6   particular regulatory agency, you've got to file it with

 7   that agency.   If you don't, it's not binding.     That's

 8   not fair notice.

 9                  THE COURT:    In other words, what you're

10   saying is that the defendant, in order to afford itself

11   the advantage of the filing of that plat with the county

12   in 1995 would have had to file that plat or give actual

13   notice to Lakewood Village before undertaking the

14   construction in this case?

15                  MR. MESSER:    Yes.   And that same argument

16   was made -- this same argument was made in that case.

17   It says -- in that case the property owner argues, on

18   Tab 14 the headnote 2, talks about that section "should

19   be construed to mean that all jurisdictions' land

20   development laws are locked in for a project once an

21   application is filed with" -- and it's italicized --

22   "any interested regulatory agency."

23                  And they go on to say in the plain

24   language of the statute, "the City must consider the

25   application for a City permit solely on the basis of the

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  139

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   requirements in effect at the time the application to

 2   the City" -- that's italicized -- "was filed."

 3                    THE COURT:    Okay --

 4                    MR. MESSER:     So we're going to apply our

 5   rules under the vested rights statute by the rules we

 6   have in place now, and we didn't have fair notice of

 7   this since 1995.     That's how we read that.

 8                    THE COURT:    Okay.     And in fairness, and I

 9   apologize for kind of derailing you in the middle of

10   examination, but I'll back up and refresh your memory as

11   to where you left off.        But I wouldn't be interrupting

12   if I didn't think this was significant, at least, at

13   this time.

14                    Counsel, do you have a reply that you

15   would like to offer now while I'm still on the subject?

16                    MR. ANDERSON:     Sure, Judge.    I just wonder

17   if everybody in the Town just fell asleep for about 25

18   years since every one of those tracts that's on the road

19   is on a platted lot, as shown in the appraisal district

20   records -- as a matter of fact, it's shown on their own

21   maps.

22                    You know, we've got Exhibit 4 that,

23   basically, shows every lot within the subdivision, which

24   is the city map.     For them to say they didn't know it

25   was platted -- the only way you can sell land, Judge,

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                  140

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   for a house is to plat it.      For them to say we didn't

 2   know it was platted, I'm trying not to allege a

 3   nefarious motive to that response, but that just defies

 4   credibility that they didn't know that the Sunrise Bay

 5   addition, which has been there for 25 years and has

 6   individual houses on individual lots, wasn't platted.

 7                  Now, if they didn't do the due diligence

 8   and go look at -- as a matter of fact, their own maps

 9   all show, basically, each one of those lots that are

10   there.   If they want to say, hey, we didn't know, you

11   know, because we didn't see the plat, okay.      But for

12   them to say, we didn't know it was platted just defies

13   credibility.   Their own maps even show that.       That's

14   been Sunrise Bay addition, addition is a subdivided

15   tract of land for 20, you know, something years.

16                  THE COURT:    So correct me if I'm

17   oversimplifying your response, but essentially your

18   response is hogwash?

19                  MR. ANDERSON:     It would be stronger if you

20   were not in court, Your Honor.

21                  MR. MESSER:     I would love to hear why the

22   Austin Court of Appeals --

23                  MR. ANDERSON:     They got it wrong --

24                  MR. MESSER:     -- in the Shumaker case

25   because it's --

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                141

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                    MR. ANDERSON:   If we have more time,

 2   Judge, I'll be happy to do that, but I'll stick with

 3   hogwash for right now.

 4                    THE COURT:   Okay.     All right.   I

 5   appreciate it, but that question's been nagging me.        And

 6   then when you were on that subject in your questioning,

 7   I wanted to go ahead and interrupt and get an answer to

 8   that, at least as far as your perspectives.

 9                    When I interrupted, literally, the Town

10   never received any copy of any survey for this property,

11   did it?   And the answer was no, and that's where I

12   interrupted.      Do you remember where you left off?

13                    MS. DeCURTIS:   Yes.

14                    DIRECT EXAMINATION (CONTINUED)

15   BY MS. DeCURTIS:

16       Q.    Neither the owner or the homebuilder has

17   received a permit from the Town Town, correct?

18       A.    No.

19       Q.    And the work that the homebuilder has done

20   required a permit, didn't it?

21       A.    Yes.

22       Q.    Is that a Lakewood Village ordinance?

23       A.    Yes.

24       Q.    And do you know which ordinance that is?

25       A.    It's under 11-16.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 142

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       Q.     In all, if you were not inspecting this

 2   property, no other government authority would be making

 3   sure there was not a substantial danger, as we've gone

 4   through and talked about today, correct?

 5       A.     Correct.

 6                    MR. ANDERSON:   Objection, Your Honor.

 7   There's no foundation for that question because they've

 8   already indicated that the county requires inspections

 9   as well.

10                    THE COURT:   Objection's overruled.     Goes

11   to the weight, not the admissibility of the opinion.

12                    Go ahead.

13                    MS. DeCURTIS:   No other questions, Your

14   Honor.

15                    THE COURT:   When I said opinion, I meant

16   the testimony.

17                    Go ahead.

18                    MR. ANDERSON:   May I proceed, Judge?

19                    THE COURT:   Yes.

20                          CROSS-EXAMINATION

21   BY MR. ANDERSON:

22       Q.     Mr. Freeman, your full-time job is in Prosper,

23   Texas, correct?

24       A.     Yes, sir.

25       Q.     And so you plan inspections in Lakewood Village

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  143

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   in the evening or after hours, correct?

 2       A.   After hours, after 5:00 p.m.

 3       Q.   Because the Town wants you to be at work during

 4   the day in Prosper, correct?

 5       A.   That's correct.

 6       Q.   And so how much do you charge for inspection?

 7       A.   $50 per inspection.

 8       Q.   And so there's supposed to be how many

 9   inspections?

10       A.   14.     Unless they fail, then there has to be

11   reinspections.

12       Q.   And do you invoice the homebuilder, or do you

13   invoice the city?

14       A.   I invoice the city --

15                    MR. MESSER:     Objection, Your Honor --

16                    THE COURT:    I'm listening.

17                    MS. DeCURTIS:    Objection, Your Honor.

18   This particular line of questioning is, again, going

19   toward the fee issue that we think is irrelevant to the

20   temporary injunction today.

21                    THE COURT:    Is there any other reason that

22   you're offering it?

23                    MS. DeCURTIS:    Relevance --

24                    MR. ANDERSON:    May I respond to it?

25                    THE COURT:    I was looking at you, so --

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 144

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                       MR. ANDERSON:   It goes to bias.

 2   Obviously, if he has the right to go ahead and inspect,

 3   he gets paid for every inspection.

 4                       THE COURT:   He can nitpick, and multiply

 5   that 50 each time there's a new problem with the

 6   inspection.

 7                       Okay.   I'll overrule the objection, I'll

 8   permit it.

 9                       Go ahead.

10       Q.      (BY MR. ANDERSON) So the question was, this $50

11   per inspection, do you invoice the Town or do you

12   invoice the homeowner?

13       A.      I invoice the Town.

14       Q.      Okay.     And so for the plan review, how much was

15   that?

16       A.      That is $600.

17       Q.      And so if all the inspections were clean, plus

18   the plan review, $600 plus $600, your total fee would be

19   $1,200 for a house like this?

20       A.      Approximately, that way.

21       Q.      Now, with regard to -- I'm going to kind of

22   narrow this down, but of the items that you discussed

23   regarding Exhibit 8, which we have a blown-up version

24   here.     For example, you said it's important that the

25   finished floor elevation be at 540, correct?

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                  145

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       A.   It's per the Town ordinances.

 2       Q.   Right.     And do you understand that that's what

 3   we've agreed to, we have a temporary restraining order

 4   that, basically, agrees that we'll put it at 540?

 5       A.   Yes.

 6       Q.   Okay.     So that's not an issue, right?    As long

 7   as we both agree it's 540, there's no issue with regards

 8   to the finished floor elevation?

 9       A.   There would be no issue as long as it would be

10   surveyed by a licensed surveyor.

11       Q.   Sure.     I understand --

12       A.   -- shown on the form board survey, sure.

13                    MR. ANDERSON:   I'm sorry, Judge.   I did

14   not mean to cut him off.

15                    THE COURT:   You know, if y'all are already

16   correcting yourselves, that makes me very happy.       That

17   means I've done my job well today, and I'll just sit

18   back and watch.     I appreciate that.   Self-governance is

19   best for all of us.

20       Q.   (BY MR. ANDERSON) And so I think the second

21   item you've brought up as an issue was the retaining

22   wall that's already been built.      You've gone out and

23   looked at the retaining wall, correct?

24       A.   I saw it from the Spinnaker Road.

25       Q.   I thought you went out and put a stop work

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               146

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   order on the retaining wall?

 2       A.     That's right off the road.

 3       Q.     Okay.   And did you see anything that would

 4   indicate the retaining wall was not built correctly or

 5   presented a safety issue?

 6       A.     I wasn't able to see it.     It was too far away.

 7       Q.     Okay.   But your concern was it needs to be

 8   engineered because it's above a certain height?

 9       A.     That's what the codes call for.

10       Q.     And so if it was engineered, that would address

11   your concern, that specific concern, correct?

12       A.     Once I had it in hand and was able to review

13   it, yes.

14       Q.     I think you said your issue was whether or not

15   it was an engineered design.     If it was engineered, it

16   was engineered correctly, that would address your

17   concern, correct?

18       A.     That would address it, yes.

19       Q.     And I'm not going to go through each one of

20   these notes that you put on here, but it seemed to me a

21   lot of them were sort of advisory comments.       You know,

22   for example, on the Sheetrock, you said, must be

23   5/8-inch thick Sheetrock, correct?

24       A.     Correct.   We call that red lines, and a lot of

25   it is heads up.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                   147

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1          Q.   Sure.

 2          A.   I use a lot of codes to reference the reason

 3   why.

 4          Q.   And I appreciate that.      I guess what I want to

 5   point out is, a lot of that discussion that you had with

 6   the City's counsel wasn't saying that these site plans

 7   violated anything, you're just saying, I'm giving you

 8   the heads up that our code requires 5/8-inch Sheetrock,

 9   as an example?

10          A.   That's what I do on all my plan reviews.

11          Q.   And so I would like for you to take that

12   concept, okay, those things that are kind of comments

13   and are advisory and those sorts of things and put that

14   aside.      Out of the remaining items that you remarked on,

15   how many of those were you, basically, saying this

16   violates the codes?

17          A.   Non-engineered foundation would be the biggest

18   one.

19          Q.   Okay.   Anything else?

20          A.   Not to my knowledge.

21          Q.   Well, there is one.      I'm trying not to mislead

22   you because I'm trying to understand it.         But you said,

23   for example, the studor -- is it studor vent?

24          A.   Yeah.   That's a layman's term.     It's an air

25   admittance valve.

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                 148

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       Q.      Okay.   And you said that you went out to the

 2   site, and you said that it didn't pass because it has

 3   studor vents in accordance with -- I guess were

 4   constructed in accordance with the drawings?

 5       A.      I was not on site.     I was told by the inspector

 6   on site.

 7       Q.      Okay.   Who was the inspector?

 8       A.      Brian Ausenbaugh.

 9       Q.      So you don't have any first-hand knowledge,

10   then.     So when -- I thought the question was, was there

11   violations?     You didn't say, I heard from somebody else

12   that there was a violation?

13       A.      I was sent pictures.

14       Q.      I'm sorry?

15       A.      I was sent pictures by an iPhone.

16       Q.      You were sent pictures by somebody else?

17       A.      By the inspector, yes.

18       Q.      Okay.   So you weren't out there on site for

19   that?

20       A.      Not physically.

21       Q.      Was that -- okay.    And that's because you were

22   working at your regular job?

23       A.      It was because I was here all day.

24       Q.      That's true.   But I think you said that the

25   violation was the fact that there was going to be a

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                  149

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   studor vent as indicated on the site plan; is that

 2   right?

 3       A.      Correct, correct.

 4       Q.      And you would agree -- okay.     Let's kind of go

 5   back.     I'm looking for substantive violations that you

 6   might have put on here that were different than advisory

 7   comments.     Do you understand the distinction?

 8       A.      Correct.    And because it was noted not to -- we

 9   don't allow that to be installed that way, there are

10   different kinds of venting on -- many different ways of

11   venting, and one of the ways we put into ordinance

12   amendments was to keep those from being installed.

13       Q.      Right.     And so I -- I don't necessarily agree

14   with why, but I agree with the process.        And so that

15   would be -- and I know that you put on Exhibit 8 that

16   was a substantive issue with regards to compliance with

17   the code?

18       A.      That's correct.

19       Q.      And remember, we had those other things that

20   were advisory?

21       A.      That's correct.

22       Q.      And so other than the studor vent, was there

23   any other one of those markups that you testified to or

24   that were located in Exhibit 8 that where, basically,

25   you're saying, this violates our code?

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                150

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       A.   Well, I wasn't able to have a pre-con meeting

 2   in where we go over all of the requirements for

 3   inspections with Step 1, 2, 3, 4 --

 4                    MR. ANDERSON:   Your Honor, I object as

 5   nonresponsive.     I wasn't asking about pre-con meetings.

 6                    THE COURT:   Sustained.

 7       Q.   (BY MR. ANDERSON) Did you understand what my

 8   question was?

 9       A.   Is there any other issues?

10       Q.   On the drawing -- where you put the bubbles on

11   Exhibit 8 and you wrote in and you testified to at

12   length with the City's counsel -- let me go back.

13                    We have these advisory comments, 5/8-inch

14   Sheetrock, and then we have issues as to whether or not

15   the drawings as submitted comply with the codes or not,

16   and you had a concern about the foundation not having an

17   engineering seal.     But that's not a substantive

18   violation, it's procedural, I guess.

19                    But the only one that I've heard so far,

20   and I want to make sure I'm correct, is the fact that

21   you said that our local amendments to the International

22   Residential Code prevents studor vents?

23                    Is there anything else that you've

24   testified to with regards to Exhibit 8 that was a

25   violation -- that you thought was a violation of the

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  151

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   code?

 2       A.      No.     No other violations.

 3       Q.      Okay.     And so most of the -- virtually, all of

 4   your comments were really just advisory, when you go out

 5   on the field, look out for this, anchor bolts, things

 6   like that; is that fair?

 7       A.      It helps the builder know what is going to be

 8   inspected, and it helps the inspector know to check it

 9   when they go out and do a field inspection.

10       Q.      Sure.     Now, on the studor vents, studor vents

11   are allowed under the International Residential Code,

12   correct?

13       A.      They are allowed in the 2006 IRC codes, yes.

14       Q.      And the 2006 IRC code is the official building

15   code for the state of Texas, correct?

16       A.      Unless there's an amendment to the code.

17       Q.      But every city has to adopt the same building

18   code, correct?

19       A.      They -- they do adopt the codes, yes.

20       Q.      Okay.     There's a statutory requirement that

21   they adopt the International Residential Code, correct?

22       A.      Whatever the Town decides to adopt is what

23   they're going to do.

24       Q.      Well, you understand the legislature mandates

25   the code that the cities have to adopt?

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                    152

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       A.      I'm not a lawyer.      I don't go into those areas.

 2   I inspect.

 3       Q.      Fair enough.

 4                       THE COURT:   Don't brag, sir.

 5       Q.      (BY MR. ANDERSON) The Judge is giving you a

 6   compliment.

 7                       But there are lots of cities in the state

 8   of Texas that allow studor vents; would you agree with

 9   that?

10       A.      There are cities that do.

11       Q.      City of Dallas is an example?

12       A.      I don't know.

13       Q.      Okay.     And do you have any experience with ICF

14   houses?

15       A.      I've done several ICF houses in Flower Mound

16   and in Prosper, Texas.

17       Q.      And have you inspected those yourself?

18       A.      Yes, I have.

19       Q.      Can you tell the Judge what does ICF mean?

20       A.      Integrated concrete formed walls.       And what

21   they do is they have insulation on the outside formed

22   in -- or they pour concrete into it, and it's an

23   excellent product.

24       Q.      And you understand that's what Mr. Bizios'

25   house is going to be constructed of?

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                     153

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1       A.      It was noted.     Yeah, I looked at it.

 2                    MR. ANDERSON:     I'm sorry, Judge.   Let me

 3   look real quick.

 4                    THE COURT:     Go ahead.

 5                    MR. ANDERSON:     Your Honor, we pass the

 6   witness.

 7                    MS. DeCURTIS:     No further questions, Your

 8   Honor.

 9                    THE COURT:     Sir, you can step down.    Is

10   this witness free to go?

11                    MR. ANDERSON:     Yes, Your Honor, from our

12   standpoint.

13                    MS. DeCURTIS:     Yes.

14                    THE COURT:     Sir, you're free to leave the

15   building.     You're released from my prior instructions.

16   The quicker you get out of the building, the less time

17   they have to change their mind.

18                    THE WITNESS:     I'm out of here.

19                    THE COURT:     What says the plaintiff?

20                    MR. MESSER:     We have two more housekeeping

21   matters, Your Honor.

22                    THE COURT:     Okay.

23                    MR. MESSER:     One, I'm going to go back to

24   Petitioner's Exhibits 2, 3 and 4, and I'm going to

25   reoffer them.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    154

            LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                   MR. ANDERSON:     We've got the same

 2   objection, Judge.    I'm not sure why we're redoing this.

 3   They've been denied once.

 4                   THE COURT:    Forgive me, but refresh my

 5   memory.

 6                   MR. MESSER:     Okay.

 7                   THE COURT:    What are you offering?

 8                   MR. MESSER:     These are certified copies of

 9   documents from three properties in the Sunrise Bay

10   subdivision in the ETJ of Lakewood Village where these

11   three other property owners complied with the Town's

12   building codes after the codes were extended into the

13   ETJ.

14                   And we believe -- and I would make an

15   offer of proof, Your Honor, we believe these were

16   relevant to proof that the Town ETJ -- the Town has

17   jurisdiction in its building -- of the building codes in

18   the ETJ.    I think that's relevant.        I think the

19   jurisdiction of the Town of its code to the ETJ is

20   relevant, and the fees are relevant to that issue.

21                   THE COURT:    Okay.     I'm going to sustain

22   and renew my prior ruling, sustain the objection.         And

23   I'll certainly make them part of the court reporter's

24   record as an offer of proof.

25                   MR. MESSER:     Yes, sir.

                       Mellony Ariail, CRR, RMR
            Official Court Reporter - 431st District Court
                                                                   155

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                    THE COURT:    If you'll tender them to me at

 2   this time.

 3                    MR. MESSER:     Yes, sir.   Petitioner's 2, 3

 4   and 4.

 5                    THE COURT:    Is there anything further from

 6   the plaintiff?

 7                    MR. MESSER:     The only thing further, Your

 8   Honor, and I would like to ask opposing counsel if we

 9   can do this, I would like the full-size building plans

10   to be part of the record just because it's such hard --

11   it's harder to see them.

12                    MR. ANDERSON:     I agree, Judge.   On the

13   reduced version, it's almost impossible to read.

14                    MR. MESSER:     So I just think it will be

15   helpful for everybody.        I don't know if we want to put

16   it as Exhibit 8A.

17                    THE COURT:    Let me interrupt with this

18   suggestion.   The Court of Appeals does not accept the

19   physical exhibits that are admitted by the Court any

20   longer.   If somebody appeals this, it's all going to be

21   submitted to them electronically.        So they get whatever

22   form and quality of exhibit they get electronically.

23   And there are now meticulous rules about the minutia

24   involved in properly submitting those electronically.

25   That is, I'm happy to accept them, but they're going to

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               156

            LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   stay here with the court reporter and never be in front

 2   of the Court of Appeals anyway, so I'm not sure that it

 3   effectuates the purpose that you would be offering them

 4   for.

 5                   MR. MESSER:    Fair.

 6                   THE COURT:    They may be helpful to me

 7   because I had eye strain trying to make out in the

 8   8-and-a-half-by-11 version of those exhibits the

 9   handwritten notations, but I think because they were

10   referenced thoroughly by the testimony, the record

11   should be reflective of what may not be visible to the

12   naked eye, but I'm just not sure -- I'm happy to make

13   them part of this record since they're simply blown-up

14   duplicates, but the practical reality is, unless you can

15   present them in electronic format to the court reporter

16   in a way that they can be submitted and properly

17   accepted by the Court of Appeals, what's in our physical

18   possession doesn't really make any difference.

19                   MR. MESSER:    I think we can submit them in

20   electronic form.    I guess I would have to share them

21   with opposing counsel and make sure he sees they're

22   verbatim.    Maybe that's a simpler way to deal with it.

23                   THE COURT:    In the event that this is

24   appealed, and I have every reason to believe that it

25   will be, y'all can do your best to submit by agreement

                       Mellony Ariail, CRR, RMR
            Official Court Reporter - 431st District Court
                                                                    157

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   an electronic version of what will be more readily

 2   visible to the Court of Appeals' naked eye than what has

 3   been presented in hard copy today.          And I'll certainly

 4   accept those for purposes of our record.

 5                    Just so we're clear, have they been marked

 6   independently?     And if I'm correct, that's essentially a

 7   blown up but otherwise exact duplicate of what is

 8   contained in stipulated Exhibit 8?

 9                    MR. MESSER:     Yes.

10                    THE COURT:    Okay.    Then we'll just call

11   that Big Stipulated Exhibit 8, and it will be admitted

12   for this record.

13                    MR. MESSER:     All right.

14                    THE COURT:    Anything further for the

15   plaintiff?

16                    MR. MESSER:     We have nothing else, Your

17   Honor.

18                    THE COURT:    All right.      Housekeeping.

19   Mr. Anderson?

20                    MR. ANDERSON:     Yes, sir.

21                    THE COURT:    Do you still anticipate

22   calling a witness other than your client?

23                    MR. ANDERSON:     That may be the only

24   witness we may call to speed this along, is

25   Mr. Hoffmann, he's the contractor.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 158

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                    THE COURT:   How long do you anticipate

 2   you'll need to present your evidence.      Again, I'm not

 3   trying to cut anybody off, but at some point I have to

 4   be realistic.

 5                    MR. ANDERSON:   I would say 20 to 30.

 6                    THE COURT:   And then given time for cross,

 7   we would be well beyond 5:00 o'clock.      So here's what

 8   we're going to do, then.      Just for record purposes at

 9   this point, again, just so the record reflects the

10   relative use of time that I mentioned earlier, the

11   plaintiff has used an hour and 50 minutes on the record,

12   while defendant has used exactly half of that.

13                    And so in fairness, I certainly anticipate

14   defendant should be entitled to present evidence

15   affirmatively.     But because there is so little factual

16   dispute and, primarily, issues of law for the Court to

17   determine, and considering the novelty of those issues,

18   I would like to take these binders home with me tonight.

19   And if I cause reinjury to my shoulder, I do hold both

20   of you liable for that and will be billing you --

21                    MR. ANDERSON:   Not my motion.

22                    THE COURT:   -- for the second surgery on

23   my shoulder -- yeah, yours is pretty small, but

24   plaintiff's is big.     The point is, I would like to go

25   back through all this tonight.      It's always much more

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 159

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   effective to try to make decisions -- legal decisions on

 2   questions of law when you've got the context of the case

 3   in front of you rather than trying to read a bear record

 4   or a pleading.

 5                    And what I'm going to do, the current

 6   agreed and extended TRO is set to expire at midnight

 7   tomorrow night, or 12:01 tomorrow night.      And so it will

 8   remain in effect, at least through tomorrow.

 9                    What I anticipate doing is sometime

10   tomorrow telling you one of two things:      If I conclude

11   that the plaintiff has not met its burden and is not

12   entitled to the issuance of a temporary injunction, and

13   that the temporary restraining order should be dissolved

14   or allowed to simply dissolve by operation of law at

15   midnight, I will notify you of that fact and there's

16   frankly no need, that I see, to return at all.

17                    Mr. Anderson, is that correct?   I don't

18   think there's any other relief you would be asking for.

19   If you win, you win, and you don't need to say anything

20   further.

21                    MR. ANDERSON:   Yes, I think that's

22   correct, Your Honor.

23                    THE COURT:   On the other hand, if I

24   conclude there's any possibility I will grant

25   plaintiff's temporary injunction and deny defendant's

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               160

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   request for relief, I will direct you-all to arrange

 2   with my coordinator for a date to come back and do that

 3   as soon as possible.   But like I said, there is no

 4   foreseeable time that that's going to occur until at

 5   least Thursday of next week, based upon currently

 6   scheduled matters.

 7                  MR. ANDERSON:   Judge, that -- I'm sorry.

 8                  THE COURT:   Go ahead.

 9                  MR. ANDERSON:   I'm afraid to even say

10   anything.   That puts -- well, obviously, if you rule

11   that they haven't met their burden and the TRO expires

12   and the temporary injunction is denied, that obviously

13   satisfies our issue.

14                  THE COURT:   Sure.

15                  MR. ANDERSON:   The concern I have is we've

16   got this interim gap of time where, you know, I have a

17   little bit of concern about you possibly saying, well, I

18   think they might have met their burden, but I haven't

19   put on any evidence yet.    But it is that gap in time,

20   because we're out there wanting to keep building.

21                  For example, the studor vent, Mr. Hoffmann

22   is going to get up and say every city allows this, it's

23   part of the International Residential Code, there's no

24   health and safety issue.    But I have a concern about --

25   while we're under this kind of working together issue

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                              161

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   but we're supposed to pass these inspections, we're not

 2   going to pass that inspection because we don't like

 3   studor vents --

 4                 THE COURT:   Hold on.   You're kind of

 5   getting ahead of me.

 6                 MR. ANDERSON:   I am, but I have a concern

 7   about that gap in time because you're saying tomorrow

 8   maybe -- you know, there's a possibility the temporary

 9   injunction might be granted, so if I hear Mr. Anderson's

10   evidence, it will be 10 days from now.

11                 THE COURT:   No, no, no.   That's not what

12   I'm saying.   Back up and don't get ahead of me and hear

13   me out.

14                 MR. ANDERSON:   Okay.

15                 THE COURT:   The possibility number one is

16   that plaintiff loses, temporary injunction is denied, so

17   there's really no need for you-all to come back.

18   Possibility two is, it is not going to be that plaintiff

19   wins and you don't get to present your case, but it is

20   plaintiff may win, I'm still not persuaded that they

21   lose, and you-all need a new date.

22                 And the real question then becomes, what

23   is the status quo, if any, between tomorrow and the time

24   that you-all can come back?   And that's kind of where

25   you were going.   In other words, the temporary

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 162

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   injunction, the temporary restraining order is currently

 2   set to expire at midnight tomorrow night.      And what

 3   conditions, if any, should be extended until such time

 4   as we return for the completion of this hearing and the

 5   presentation of defendant's evidence is a question that

 6   I will entertain your argument about now.

 7                    MR. ANDERSON:   I apologize, Judge, but can

 8   it be extended under the rules since it's already been

 9   extended once?

10                    THE COURT:   Well, the last time it was

11   extended, it was extended by agreement.      Hold on.     Let

12   me back up and look at the -- I know what you're saying,

13   but let me refresh my memory.      Was this actually

14   originally set for hearing on April 2nd?

15                    MS. DeCURTIS:   Actually, the party can

16   consent to a longer extended period of time under 680.

17                    THE COURT:   Right.

18                    MR. ANDERSON:   The TRO was issued on

19   March 20th.

20                    THE COURT:   It was set originally for

21   April 2nd --

22                    MR. ANDERSON:   The temporary injunction

23   hearing, correct.

24                    THE COURT:   At that time it was extended

25   by agreement because it could not be heard on that date.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                   163

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   And so the answer to your question is, no, the Court

 2   cannot extend it again absent an agreement of the

 3   parties.

 4                    So the reality is if that second scenario

 5   is the Court's response to you tomorrow, and I'm hopeful

 6   that I'll be able to intelligently digest this stuff

 7   tonight and feel comfortable that I've made an informed

 8   decision to give you that direction the first thing in

 9   the morning tomorrow.

10                    If the second scenario is in play, the

11   Court would only have the authority to extend the TRO if

12   it were prepared to grant the temporary injunction, and

13   that would violate defendant's due process otherwise,

14   because defend hasn't had an opportunity to put on their

15   case.     Sorry, kind of thinking out loud.     And the only

16   other option would be for you-all to agree to some

17   manner of extension.

18                    Is it safe for me to assume that is not

19   currently something you're inclined to do in the event

20   the Court is not inclined to deny the temporary

21   injunction altogether?

22                    MR. MESSER:     We -- I mean, I have to

23   talk --

24                    MR. ANDERSON:     He's more than happy to.

25   Here's my concern, Judge -- well, I'll just ask since

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                      164

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   we're on the record.     My concern is the studor vent,

 2   because they're out there building it, and I don't want

 3   to have to go rip it out.

 4                    MR. MESSER:     I know.     If you pour concrete

 5   and we don't have an inspection, it's even worse.

 6                    MR. ANDERSON:     If you'll agree we can put

 7   in the studor vent, which virtually every other city in

 8   the state does, I'm fine.        If you're going to say no, I

 9   don't know what I can do, Judge.

10                    MR. MESSER:     Okay.     I have to talk to

11   people -- I'm not able to make that decision.

12                    THE COURT:    I understand.      I don't have

13   any choice.    This is just what I'm going to have to do.

14                    Mr. Messer, what's your e-mail address?

15                    MR. MESSER:     Andy@txmunicipallaw.com.

16                    THE COURT:    Okay.     Mr. Anderson?

17                    MR. ANDERSON:     Aanderson@winstead.com.

18                    THE COURT:    So that's two A's to begin?

19                    MR. ANDERSON:     Yes, sir.     And it's S-O-N.

20   And Winstead is W-I-N-S-T-E-A-D.

21                    THE COURT:    Okay.     Check your e-mails in

22   the morning.     You-all are ordered to return tomorrow at

23   10:00 o'clock.     That's all I can do.        I have no idea

24   right now how I'm going to pull that off.           That's just

25   cramming y'all into a space I know right now, at least,

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                   165

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   you don't fit, but I have to give defendant the

 2   opportunity to put on their case, at least with some

 3   reasonable and relative acknowledgment of the amount of

 4   time that plaintiff has been allowed.

 5                    But listen carefully.     If I conclude at

 6   some time before 8:00 o'clock tomorrow morning that

 7   plaintiff is simply not getting the temporary

 8   injunction, I will notify you by e-mail and you don't

 9   have to be here.     Submit an order, in effect, granting

10   your relief and denying the issuance of the temporary

11   injunction and that part of it is, at least, done.

12                    So I wanted to make sure you understood

13   that so you don't waste time coming down here in the

14   event that's my conclusion.        But if I conclude

15   otherwise, I'll see y'all at 10:00 o'clock, and we'll

16   figure out scheduling as we go.        I did have one case on

17   the docket tomorrow that has canceled, so that's, at

18   least, one step in the right direction.

19                    But right now I've got two others that

20   appear that they're going to need to be heard, and I'll

21   just figure out some way to finish this hearing

22   tomorrow, if that's what we're going to need to do,

23   okay?

24                    MR. ANDERSON:    Yes, sir.

25                    MR. MESSER:     Exhibit Big 8 right here.

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                            166

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1                 THE COURT:   If you'll tender that, y'all

 2   are free to go and check your e-mails.   Or at least

 3   don't blame me if you waste your trip down here and an

 4   e-mail was sent timely.

 5                 (Proceedings recessed)

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                              167

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 2 OF 4 VOLS.

 1   STATE OF TEXAS

 2   COUNTY OF DENTON

 3       I, Mellony Ariail, Official Court Reporter in and

 4   for the 431st District Court of Denton, State of Texas,

 5   do hereby certify that the above and foregoing contains

 6   a true and correct transcription of all portions of

 7   evidence and other proceedings requested in writing by

 8   counsel for the parties to be included in this volume of

 9   the Reporter's Record in the above-styled and numbered

10   cause, all of which occurred in open court or in

11   chambers and were reported by me.

12       I further certify that this Reporter's Record of the

13   proceedings truly and correctly reflects the exhibits,

14   if any, offered by the respective parties.

15       WITNESS MY OFFICIAL HAND this the 1st day of June,

16   2014.

17                          /s/ Mellony Ariail
                            Mellony Ariail, CRR, RMR, CBC
18                          Texas CSR 3729
                            Official Court Reporter
19                          431st District Court
                            1450 E. McKinney Street
20                          Denton, Texas 76209
                            940.349.4372
21                          mellony.ariail@dentoncounty.com
                            Expiration: 12/31/2014
22

23

24

25

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                     1

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1                       REPORTER'S RECORD

 2                     VOLUME 3 OF 4 VOLUMES
                                                     FILED IN
 3                                           2nd COURT OF APPEALS
                TRIAL COURT CAUSE NO. 14-01991-431
                                                FORT WORTH, TEXAS
 4             COURT OF APPEALS NO.            6/2/2014 2:41:22 PM
                                      02-14-00143-CV
                                                    DEBRA SPISAK
 5   TOWN OF LAKEWOOD VILLAGE, ) IN                    Clerk
                                      THE DISTRICT COURT
     TEXAS                     )
 6                             )
     VS.                       ) DENTON COUNTY, TEXAS
 7                             )
     HARRY BIZIOS              ) 431ST JUDICIAL DISTRICT
 8

 9

10

11

12

13        **********************************************

14         MOTION FOR TEMPORARY INJUNCTION; MOTION TO
     DISSOLVE TRO AND DENY TEMPORARY INJUNCTION (CONTINUED)
15
          **********************************************
16

17

18

19

20

21       On the 16th day of April, 2014, the following

22   proceedings came on to be held in the above-titled and

23   numbered cause before the Honorable Jonathan Bailey,

24   Judge Presiding, held in Denton, Denton County, Texas.

25       Proceedings reported by realtime machine shorthand.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                           2

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1                    A P P E A R A N C E S

 2
     MR. W. ANDREW MESSER
 3   SBOT NO. 13472230
     MS. JENNIFER A. DeCURTIS
 4   SBOT NO. 24045767
     MS. BRENDA N. McDONALD
 5   SBOT NO. 14993300
     Messer, Rockefeller & Fort, PLLC
 6   6351 Preston Road
     Suite 350
 7   Frisco, Texas 75034
     Telephone: (972) 668-6400
 8   E-mail: andy@txmunicipallaw.com;
     jennifer@txmunicipallaw.com; and
 9   brenda@txmuicipallaw.com
     Counsel for Plaintiff
10

11   MR. ARTHUR J. ANDERSON
     SBOT NO. 01165957
12   Winstead PC
     5400 Renaissance Tower
13   1201 Elm Street
     Dallas, Texas 75270
14   Telephone: (214) 745-5400
     E-mail: aanderson@winstead.com
15   Counsel for Defendant

16

17

18

19

20

21

22

23

24

25

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               3

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1                           VOLUME 3

 2   MOTION FOR TEMPORARY INJUNCTION; MOTION TO DISSOLVE TRO

 3          AND DENY TEMPORARY INJUNCTION (Continued)

 4   APRIL 16, 2014

 5                                                    PAGE VOL.

 6   Caption ...........................................1      3

 7   Appearances .......................................2      3

 8   Proceedings .......................................5      3

 9   DEFENDANT'S WITNESSES

10   Alan Hoffmann                 DIRECT    CROSS    VD
        By Mr. Anderson             7 v3
11      By Mr. Messer                                21 v3
        By Mr. Anderson            22 v3
12      By Mr. Messer                        36 v3
        By Mr. Anderson            50 v3
13
     Harry Bizios                  DIRECT    CROSS    VD
14      By Mr. Anderson            54 v3

15   Evidence Closed .................................. 59     3

16   Closing Statement by Mr. Messer .................. 62     3

17

18               ALPHABETICAL INDEX OF WITNESSES

19                                 DIRECT    CROSS    VD

20   Bizios, Harry                 54 v3

21   Hoffmann, Alan                 7 v3     36 v3    21 v3
                                   22 v3
22                                 50 v3

23

24

25

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               4

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1                EXHIBITS OFFERED BY DEFENDANT

 2   EXHIBIT      DESCRIPTION             OFFERED   ADMITTED

 3   1          Resume of Alan Hoffmann      7 v3       8 v3

 4   2          Rendering                   20 v3      22 v3

 5   3          Aerial Picture of           26 v3      26 v3
                Bizios Lot
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  5

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1                       P R O C E E D I N G S

 2                 THE COURT:     Cause No. 14-01991-431 styled

 3   Town of Lakewood Village versus Harry Bizios.     This is a

 4   continuation of the hearing on the request for temporary

 5   injunction and to dissolve the temporary restraining

 6   order that the Court began yesterday, April 15, 2014.

 7   I've explained briefly off the record to counsel that

 8   the Court was able to manipulate its docket this morning

 9   in a manner that allows them the remainder of the

10   Court's time this morning.

11                 It is now 10:17 a.m., but I do have other

12   matters scheduled this afternoon and tomorrow that will

13   prevent us from spilling over.     So we're just going to

14   have to finish this hearing at or about noon today.

15   Based upon the usage of time yesterday; that is,

16   plaintiff having used almost exactly two times the

17   amount of time that defendant used, in the remaining,

18   roughly, hour and a half of time on the record that we

19   have today, I'm going to allocate 60 minutes for the

20   defendant and 30 minutes for the plaintiff, and that

21   will be inclusive of any direct or cross-examination and

22   argument offered.

23                 I will keep track of that time and let you

24   know as it's winding down.     Where we left off, plaintiff

25   had just rested their case, and so it's defendant's

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                        6

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   turn.

 2                    In reviewing the various materials,

 3   briefs, pleadings, and cases cited yesterday provided to

 4   the Court well into the evening last night, the Court

 5   concluded and communicated by email to the attorneys

 6   that it was not prepared to simply deny the plaintiff's

 7   requested relief without further hearing and argument,

 8   and I'm more compelled at this time to think that a

 9   portion, at least, of the remaining time that each of

10   you have would be well spent in argument.         So I would

11   urge you to account for that in the way you use your

12   time between now and the noon hour.         With that, Mr.

13   Anderson --

14                    MR. ANDERSON:   Just, can I ask for

15   clarification?

16                    THE COURT:   Certainly.

17                    MR. ANDERSON:   Does the one hour include

18   closing arguments?

19                    THE COURT:   Yes.   That's your time.       You

20   use it however you see fit.

21                    MR. ANDERSON:   Okay.     I guess I should

22   have thought that through.

23

24

25

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                     7

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1                           ALAN HOFFMANN,

 2   having been first duly sworn, testified as follows:

 3                         DIRECT EXAMINATION

 4   BY MR. ANDERSON:

 5       Q.      Can you please state your name for the record?

 6       A.      Alan Hoffmann.

 7                    THE COURT:     Let me just remind you, you

 8   were sworn yesterday, and you're still under oath at

 9   this time.

10                    THE WITNESS:     Yes, thank you.

11                    THE COURT:     Please continue, Mr. Anderson.

12       Q.      (BY MR. ANDERSON) What's your occupation?

13       A.      Homebuilder and developer.

14       Q.      What's the name of your business?

15       A.      I do business as Alan Hoffman Company, and it's

16   Alan Hoffmann, LLC.

17       Q.      And how long have you been a homebuilder?

18       A.      Going on 20 years.

19                    MR. ANDERSON:     Your Honor, we would offer

20   Defendant's Exhibit 1 which is Mr. Hoffmann's resumé.

21   I've given a copy to Mr. Messer?

22                    THE COURT:     Mr. Messer, any objections?

23                    MR. MESSER:     I have no objections.

24                    THE COURT:     Defendant's Exhibit 1 is

25   admitted.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               8

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1       Q.   (BY MR. ANDERSON) Mr. Hoffmann, do you have any

 2   particular specialty with respect to the types of homes

 3   that you build?

 4       A.   Yes.     I build exclusively ICF homes, which

 5   are -- is an insulated concrete form home.

 6       Q.   And how many builders out there build these ICF

 7   homes?

 8       A.   There are several around the country, but I

 9   predominantly -- in the area, I'm the only one doing it

10   exclusively that I know of, but there's several around

11   the country that do it exclusively.

12       Q.   Can you tell the Court, what does it mean when

13   you say it's an ICF home?

14       A.   It's a forming system for concrete.     And

15   they're large, polystyrene blocks that look like giant

16   LEGO® blocks and they fit together and then create a

17   hollow wall cavity which you pour concrete in the middle

18   and rebar steel.

19       Q.   And what's the advantage to an ICF home?

20       A.   Well, they're really structurally superior,

21   they handle very high winds, they're -- and the other

22   benefit is they're extremely energy efficient.

23       Q.   Are you the contractor/homebuilder for

24   Mr. Bizios' home?

25       A.   Yes.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                      9

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1       Q.      And approximately how much do you think the

 2   construction cost will be for this house?

 3       A.      Well, right -- we -- we've had a target budget,

 4   but it's grown a little bit more.         But we're going to

 5   be, I believe right now, about 1.2, roughly.

 6       Q.      Is that 1.2 million?

 7       A.      Yes.

 8       Q.      And how many houses have you built?

 9       A.      ICFs now, completely, about 40.      And then I've

10   done -- been involved in, roughly, between 80 and 90

11   projects.

12       Q.      In front of you there's a book that looks like

13   this.

14       A.      Okay.

15       Q.      And if you could pull or look at Exhibit 34.

16   You'll have to kind of move some of this around.

17       A.      Oh, I see.   Okay.    I'm on the first page of

18   that.

19       Q.      I -- it -- I'm sorry.

20       A.      I thought I was.     Okay.   Here we go.

21       Q.      And this is entitled, the "Declaration of

22   Covenants, Conditions, and Restrictions, Sunrise Bay at

23   Lake Lewisville, Section 1," correct?

24       A.      Correct.

25       Q.      And in the first paragraph it states that

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                      10

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   Sunrise Bay is an addition that's been platted according

 2   to the plat recorded in a certain cabinet and slide

 3   approved in 1995; is that correct?

 4       A.      Correct.

 5       Q.      And as part of the declaration -- this

 6   declaration covers Mr. Bizios' property?

 7       A.      Yes.

 8       Q.      And does it include the establishment of an

 9   architectural control committee?

10       A.      Yes.

11       Q.      And can you tell the Court, what does that

12   mean, from your experience?

13       A.      Well, whenever --

14                      MR. MESSER:     Your Honor, I'm going to

15   object.     I'm not sure -- based on relevance, I don't see

16   how CCRs by an HOA is relevant to building standards by

17   the Town.

18                      THE COURT:    That kind of goes to the heart

19   of both of your arguments, but respond beyond quickly

20   because I'm already wondering about that as part of my

21   review last night anyway.

22                      MR. ANDERSON:    Sure.   Two things.   It's

23   going to be a notice issue, because they're saying they

24   didn't have notice.       Number two is the fact that we have

25   been following the rules.          Their argument is we don't

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                     11

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   follow the rules, so I'm kind of going and saying,

 2   here's what we did to follow the rules.

 3                   THE COURT:   They're also saying that if

 4   it's more than two years old, which this obviously was,

 5   that it's not applicable, that there's an exemption,

 6   right?

 7                   MR. ANDERSON:      If I have to include this

 8   in my legal argument --

 9                   THE COURT:   That's what I'm inviting.

10                   MR. ANDERSON:      Yes.    This is in 245.004

11   in the Hartsell case, Your Honor.         We addressed that

12   identical issue before the Dallas Court of Appeals.

13   That refers to a permit for construction of a house, not

14   for a plat.     And here's where it gets confusing.      We've

15   got two different concepts; we have a project, and a

16   permit.   So A permit, for example, if you look on 245 --

17   I'm sorry, Judge.     Do you have a code in front of you?

18                   THE COURT:   No.     But I can put my hands on

19   it pretty quickly.

20                   MR. ANDERSON:      I think it's in our tab in

21   our exhibit book.

22                   THE COURT:   Tab 11, I've got it.

23                   MR. ANDERSON:      245.001 talks about permits

24   in a series of permits, and a plat is considered to be a

25   permit, okay?    A building permit is considered to be a

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  12

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   permit.   A project is, basically, everything that goes

 2   on during the construction process.

 3                  THE COURT:   It's more specific and follows

 4   the permit?

 5                  MR. ANDERSON:    Right.   For example, if you

 6   look at 245.002(b), it says, "if a series of permits is

 7   required for a project, the ordinances... or other

 8   properly adopted requirements in effect at the time the

 9   original application for the first permit in that

10   series... shall be the sole basis for consideration of

11   all subsequent permits."

12                  So, for example, Your Honor, in the

13   Hartsell case, that's where Talty is a general law town,

14   they approve a plat in their ETJ -- that's the only

15   distinction here.   They approve a plat in their ETJ.

16   After the plat's approved, they extend their building

17   code to the ETJ.    The Dallas Court of Appeals says, you

18   know, this is a series of projects.      What the city tried

19   to argue in that case is they were two different

20   projects; the subdivision process and building process.

21                  And the Court of Appeals says, that

22   doesn't make any sense.     The whole purpose of Chapter

23   245 is to protect developers and builders.      Basically,

24   it was enacted in response to the city changing the

25   rules in the game after a project had started.      That's

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                     13

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   the whole purpose.       If you look at the legislative

 2   intent, that's what it says in the original code that

 3   created it.

 4                      THE COURT:     I'm sure we'll get deeper into

 5   this in argument later, but for purposes of the

 6   objection, the objection's overruled.            You can reask the

 7   question, or you can answer it, if you remember it, at

 8   this point.

 9                      THE WITNESS:     Sure.    I think I forgot it.

10                      MR. ANDERSON:     Sure.

11       Q.      (BY MR. ANDERSON) So these in Exhibit 34 are

12   called CCRs, correct?

13       A.      Yes.

14       Q.      And is an architectural control committee part

15   of the CCRs?

16       A.      Yes.    It's -- the architectural control

17   committees are built in several subdivisions that have

18   them.     And the primary intent is usually to preserve the

19   quality of the structures being built.

20       Q.      And is there a requirement that you obtain

21   consent of the architectural control committee before

22   you start construction, according to this document?

23       A.      Yes.

24       Q.      And who are the members of the architectural

25   control committee?

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                               14

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1       A.   They're residents of the community, and on this

 2   board, it's Marshall Boerio and John Greenslade.

 3       Q.   They're people that own lots and houses and are

 4   residents in the community; is that correct?

 5       A.   Correct, yeah.

 6       Q.   And did you obtain the necessary approvals?

 7       A.   Yes.

 8       Q.   Okay.     And after that, were you directed to

 9   obtain any governmental approvals?

10       A.   I knew that I had to obtain county development

11   permit, and I knew I had to obtain review per septic,

12   but they had told me about the fact that the Town of

13   Lakewood Village was asserting a permitting process.

14       Q.   Who serves this area with water?

15       A.   Little Elm.

16       Q.   And is there any sewer provided?

17       A.   No.     You have to do septic.

18       Q.   So they all have septic, correct?

19       A.   Yes.

20       Q.   And it would cost millions of dollars to extend

21   sewer; is that fair?

22       A.   Yes.

23       Q.   And so after the architectural control

24   committee approved your plans, you submitted a

25   development permit with the county; is that correct?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 15

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1       A.      Yes.

 2       Q.      And if you could look at Exhibit 35.

 3       A.      Okay.

 4       Q.      The first page is the certificate, the second

 5   one is the application; do you see that?

 6       A.      Yes.

 7       Q.      And was that approved by the county?

 8       A.      Yes.

 9       Q.      And in the lower left-hand corner, you can't --

10   it looks like it's smudged out, but what was supposed to

11   be --

12       A.      Well, on the copy I have, it has, I think,

13   plumbing -- or -- one was a final inspection, and one

14   was plumbing, like a Sheetrock, and the other one, I

15   think, was foundation.

16       Q.      Okay.   And if you could look at Exhibit 36,

17   what is that document?

18       A.      It's an elevation certificate.

19       Q.      And what does that mean?

20       A.      When you're building near a lake -- and I've

21   built near several lakes -- you have to have your

22   foundation above a certain level because the -- you

23   can't build toward the lake past this -- at this lake

24   537, 537 feet above sea level.      And so you have to have

25   your foundation above a minimum for -- I think FEMA is

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                  16

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   two feet.     On this house, we're going to be at 540 and a

 2   half.

 3       Q.      And so -- I think that part of the TRO is you

 4   agreed to, at least, have a 540 elevation because the

 5   Town requested it and you agreed to that?

 6       A.      Yeah.

 7       Q.      Okay.   So the elevation certificate

 8   indicates -- well, did the Corps approve the retaining

 9   wall that was built on this property upon its easement?

10       A.      Yes.

11       Q.      And was that wall engineered, to the best of

12   your knowledge?

13       A.      Oh, definitely.

14       Q.      If you could look at Exhibit 37.

15       A.      Yes.

16       Q.      What is that document?

17       A.      This is a forms survey.     It shows where the

18   forms lie for the foundation in regard to the 537 line.

19       Q.      And so this is a document that the city has,

20   correct?

21       A.      Well, I -- I -- yes.     I submitted it to the

22   county.

23       Q.      Okay.   So, for example -- you weren't here to

24   listen to it, but there was testimony yesterday that the

25   city's building inspector stated that the construction

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                  17

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   that's been done out there pursuant to the TRO --

 2       A.   Uh-huh.

 3       Q.   -- was rejected, there was a substantive reason

 4   we'll get to in a minute, but there was a procedural

 5   reason that this forms survey was not located on site?

 6       A.   What do you mean located on site?

 7       Q.   That's what he said.     I guess my point is, the

 8   document that shows the forms survey is the one that's

 9   in Exhibit 37, correct?

10       A.   Yeah.     I had the surveyor go out there.   This

11   is their drawing.

12       Q.   And are you currently having inspections done?

13       A.   Yes.

14       Q.   And how many have been completed?

15       A.   One, two, three.

16       Q.   And can you tell the Court, what are they?

17       A.   Well, the piers are being drilled -- I have my

18   engineer who has a represent -- field representative

19   that goes out and inspects and compares to the design

20   that they've drawn, and they inspect the process.     And

21   they'll inspect the pier holes and make sure the steel

22   is placed, and they were -- because there were so many

23   piers here, they were there two days.     So I had two pier

24   inspections.

25       Q.   And who inspected the piers?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               18

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1       A.   Strand Systems Engineering.

 2       Q.   Can you tell the Court a little bit about the

 3   reputation and quality of Strand Systems?

 4       A.   Strand has been doing work for me over 15

 5   years, and they are licensed in 50 states.     They do vast

 6   amounts of residential foundation engineering.

 7       Q.   Any other inspections that you've done?

 8       A.   I've done a plumbing inspection.

 9       Q.   Okay.    Any others?

10       A.   Not at this time.

11       Q.   All right.    I think the testimony has been that

12   there was initially a submittal to Lakewood Village --

13       A.   Yes.

14       Q.   Let me kind of finish the question.

15       A.   Sorry.

16       Q.   I probably should have stopped.     That -- an

17   initial building permit plan, which was in Exhibit A,

18   was submitted to the city; is that correct?

19       A.   That's correct.

20       Q.   And why was that submitted to the city?

21       A.   At the advice of the architectural control

22   review committee -- architectural control committee.

23       Q.   And had you or Mr. Bizios received any legal

24   advice at that point in time as to whether or not

25   Lakewood Village had the authority to require a building

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                              19

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   permit be submitted to them?

 2       A.   No.

 3       Q.   Why did you decide not to pursue the building

 4   permit application with Lakewood Village?

 5       A.   Due to the fact of the process -- I can get a

 6   permit in Dallas in a day.     I present all my submittals

 7   to engineering and get it turned around very quickly.

 8   This process was just lingering, and I began concern

 9   when they were also requiring me to have all my

10   subcontractors register in advance of the approval of

11   the permit, which is not customary around the

12   municipalities.     And so I began to kind of question the

13   whole process with the Town and began to ask questions

14   of people.

15       Q.   And how much does it cost for the

16   subcontractors to register with the Town?

17       A.   It's a hundred dollars a year.

18       Q.   And how many subcontractors are you going to

19   have on this job?

20       A.   I'll have at least a dozen.

21       Q.   That's, basically, a $1,200 compensation to the

22   Town, correct?

23       A.   Yeah.

24       Q.   And so the requirement to register before the

25   project starts, you're saying that's abnormal and is not

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    20

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   typical?

 2       A.      Well, to withhold a permit is highly

 3   uncustomary.

 4                      MR. ANDERSON:     We move to admit

 5   Defendant's Exhibit 2.

 6                      THE COURT:    Any objection?

 7                      MR. MESSER:     The only comment, Your Honor,

 8   on Exhibit 2 is that that rendering isn't -- there are

 9   variations between that rendering and the building plan

10   submitted to the Town.          If we can just point out the

11   differences, I'm fine with it being admitted.

12                      THE COURT:    Well, I'm not hearing a legal

13   objection.

14                      MR. MESSER:     It's not a true and accurate

15   representation of the building according to the building

16   plan.

17                      THE COURT:    Sustained.

18       Q.      (BY MR. ANDERSON) Okay.       Is this a true and

19   accurate representation of what you're going to build on

20   the property?

21       A.      Yes.

22                      MR. ANDERSON:     Move to admit, Judge.

23                      THE COURT:    Okay.   Any objection?

24                      MR. MESSER:     May I take him on voir dire a

25   second?

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                   21

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1                    THE COURT:    Go ahead.

 2                    MR. ANDERSON:     I'll be happy to ask him

 3   the differences.

 4                    MR. MESSER:     Yeah.   That's all I'm trying

 5   to do.

 6                    MR. ANDERSON:     Is it admitted?

 7                    THE COURT:    I've admitted it -- actually,

 8   I'm sorry.    I gave leave to question the witness, if you

 9   would like to.

10                    MR. MESSER:     Sure.   Let me do it real

11   quickly.

12                    THE COURT:    It sounds to me like stuff

13   that would be properly subject to cross-examination.

14                    MR. MESSER:     It might be.   Before it's

15   admitted --

16                    THE COURT:    In other words, the voir dire

17   is only going to be as to the admissibility, not as to

18   the weight that it should be given.

19                    MR. MESSER:     Right, I understand.

20                       VOIR DIRE EXAMINATION

21   BY MR. MESSER:

22       Q.     Would you point out the differences between

23   this rendering and the building plans?

24       A.     Well, we've added a fence around the motor

25   court area.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                       22

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1       Q.     How about the windows?         It looks like the

 2   windows are different.

 3       A.     We've changed -- we've changed some -- well,

 4   right here we had some changes to the front to the left,

 5   the upper windows, but they were shorter in that

 6   version.

 7       Q.     Right.     I think those are the only differences

 8   that I'm aware of.       Do you see any others?

 9       A.     Not really.

10                      MR. MESSER:    Okay.    Then I have no

11   objection, Your Honor, with those noted differences.

12                      THE COURT:    Okay.    Then it's admitted.

13                     DIRECT EXAMINATION (CONTINUED)

14   BY MR. ANDERSON:

15       Q.     Just a follow-up, Mr. Hoffman.         Are there any

16   substantive changes with regards, other than the facade

17   treatment and the fence, any substantive changes with

18   regards to the construction?

19       A.     Not really.

20       Q.     Okay.     Yesterday during Mr. Freeman's

21   testimony, he said that he has to inspect, basically,

22   during the evenings because he has a regular job in

23   Prosper.    Does that pose any issues to you?

24       A.     Yes.

25       Q.     What are those?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  23

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1       A.   Well, they want me present at the inspections.

 2   It's highly uncustomary to require inspections outside

 3   of normal business hours.      I've never encountered that

 4   in 20 years.

 5                  THE COURT:    I'm sorry.   I was listening.

 6   I've learned to multitask.

 7                  MR. ANDERSON:    I figured.

 8       Q.   (BY MR. ANDERSON) Does the amount of the fee

 9   bother you; is that one of the reasons for not

10   submitting?

11                  MR. MESSER:     Objection, Your Honor, to

12   relevance.

13                  THE COURT:    Sustained.

14                  MR. ANDERSON:    May I make argument, Judge?

15                  THE COURT:    Sure.

16                  MR. ANDERSON:    You told me not to unless I

17   ask, so...

18                  It's relevant, Judge, again for the reason

19   that they say we're just skirting our obligations and

20   not -- kind of willy-nilly not agreeing to comply with

21   their requirements, but there are reasons for that that,

22   I think, are appropriate to be put forth in the record.

23                  THE COURT:    Well, except that those

24   reasons relate to your position that they don't have the

25   authority to be posing any requirements, not just that

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                24

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   there's a cost that your client either doesn't want or

 2   cannot afford to pay.     In other words, I fail to see the

 3   relevance.

 4                   MR. ANDERSON:    Okay.

 5       Q.   (BY MR. ANDERSON) Do the construction drawings

 6   for the house meet the requirements of the International

 7   Residential Building Code?

 8                   MR. MESSER:     I object, Your Honor, because

 9   it's vague.     It doesn't identify which version of the

10   building code, which is important.

11                   THE COURT:    Sustained.

12       Q.   (BY MR. ANDERSON) Does it meet the requirements

13   of a building code?

14       A.   Yes.

15       Q.   And which one?

16       A.   I have designed it based on IRC 2009.

17       Q.   And is the 2009 code more stringent than the

18   2006 code?

19       A.   Yes.

20       Q.   And so you decided to make it even a higher

21   level of construction and safety by complying with the

22   2009 code?

23       A.   Yes.

24       Q.   Now, the subs that you hire, are they basically

25   quality subcontractors who are well-versed in their

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 25

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   particular codes, whether it's the plumbing code,

 2   electrical code, et cetera?

 3          A.   Yes.

 4          Q.   And do you make sure that they meet the

 5   requirements of those codes when they construct the

 6   house?

 7          A.   Yes.

 8          Q.   And do they have a legal obligation to make

 9   sure there's no defects that could be created by not

10   complying with the code?

11          A.   Most definitely.

12          Q.   And so you're also having inspections of the

13   house pursuant to the Denton County Development

14   Regulations, correct?

15          A.   Correct.

16          Q.   Now, if you could, look at Exhibit 7.     Have you

17   seen this plat before?

18          A.   Yes.

19          Q.   And what's the approximate size of Mr. Bizios'

20   lot?

21          A.   It's big.    It's about two acres.   It's over two

22   acres.

23          Q.   If you could look at sheet 3 of 4 of the plat?

24          A.   Sheet 304.

25          Q.   3 of 4.

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                          26

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1       A.      Okay.

 2       Q.      My eyes are not that good.        Mr. Bizios's lot is

 3   the one that kind of is close to the, I guess,

 4   right-hand side that juts into the lake; is that fair?

 5       A.      Yeah.     It has a point, yeah.     It's a sharp

 6   point on it.        It's Lot 84.

 7                       MR. ANDERSON:     Your Honor, we move to

 8   admit Defendant's Exhibit 3, which is an aerial showing

 9   this area.

10                       MR. MESSER:     No objection.

11                       THE COURT:     Defendant's Exhibit 3 is

12   admitted.

13       Q.      (BY MR. ANDERSON) Now, are most of the lots in

14   the area, are they built out with houses?

15       A.      For the most -- yeah.        There's a few lots that

16   are left.

17       Q.      Okay.     So would it be fair to say that most of

18   Sunrise Bay addition has developed lots that have houses

19   located on them?

20       A.      Yes.

21       Q.      And would it be fair to say, looking at the

22   plat, that Mr. Bizios has one of the larger lots?              Can

23   you see any lots on the plat that are greater than five

24   acres, or does it appear that, virtually, all of them

25   are less than five acres?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                27

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1       A.    Looks like most of them are less than five

 2   acres.

 3       Q.    And --

 4                  MR. ANDERSON:    Your Honor, we would ask

 5   that you take judicial notice that under Chapter 212 of

 6   the local Government Code, that there's a statutory

 7   requirement for plat property and if there's a tract

 8   that's less than five acres.

 9                  THE COURT:   I will not do so.

10                  MR. ANDERSON:    Okay.

11                  THE COURT:   The rule of evidence requires

12   that the Court take judicial notice of such matter if it

13   is provided to the Court.      I don't have it readily

14   available to me, but if you provide it to me, I will

15   certainly take judicial notice of it.

16                  MR. ANDERSON:    I'll wait till closing,

17   Judge.

18                  THE COURT:   Okay.

19       Q.    (BY MR. ANDERSON) Now, I would like to direct

20   your attention to the easel.     That's a --

21                  THE COURT:   By the way, I'm doing a speech

22   on that for an upcoming CLE, and that's the only reason

23   I know.

24                  MR. ANDERSON:    I guess I'm learning a lot.

25       Q.    (BY MR. ANDERSON) This is Exhibit 8, which is

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  28

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   basically markups of the plans.    And Mr. Freeman

 2   testified that virtually every one of his comments

 3   that's in a little bubble that's handwritten was an

 4   advisory and did not represent a code violation.       For

 5   example, he said there was an indication that Sheetrock

 6   should be 5/8-inch in thickness?

 7       A.    Uh-huh.

 8       Q.    Is that something that you comply with

 9   routinely?

10       A.    I have been using 5/8 rock for several years on

11   all my homes.    I don't use half-inch.

12       Q.    And there was a question that he stated

13   regarding the chimney and where it's located, and he

14   said it had to be a certain height to make sure embers

15   did not fall on the roof.    Does the chimney you have

16   planned meet that requirement?

17       A.    Yes.   It's pace occurring, and it will be --

18   they're deeply aware of the code requirements.       They

19   have huge liability.

20       Q.    And so the advisory comments that Mr. Freeman

21   stated on the drawings, are you complying with those

22   anyway?

23       A.    Yes.

24       Q.    And those requirements are pursuant to the

25   International Residential Code, correct?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    29

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1       A.      Yes, 2009.

 2       Q.      And 2006?

 3       A.      Yeah, prior to that.

 4       Q.      What they're saying is 2006 applies, so I want

 5   to make sure -- I understand that the 2009 is more

 6   stringent than the 2006, but I just want to make sure

 7   that the testimony is that these requirements would --

 8   that you're going to meet those that are put in place;

 9   is that correct?

10                      MR. MESSER:     Object, Your Honor,

11   multifarious.       And also, we're not saying it's just

12   2006.     We're saying it's 2006 plus 20 pages of local

13   amendments.        But my objection is, I'm not sure what his

14   question is.

15                      MR. ANDERSON:     I can reask him.

16                      THE COURT:    The objection is sustained.

17   I'm not sure either, so ...

18                      MR. ANDERSON:     Sure.

19       Q.      (BY MR. ANDERSON) Does -- you're going to --

20   are you going to comply with the comments that are in

21   the bubbles on the sheet?

22       A.      Yes.

23       Q.      And is it your understanding that whether those

24   are reflective of the 2006 code or the 2009 code, you're

25   going to meet those requirements?

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                     30

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1       A.      Well, there was one.

 2       Q.      Are you talking about the vent?

 3       A.      Yes.

 4       Q.      Okay.     Tell -- can you explain to the Judge

 5   what the issue is with the studor vent?

 6       A.      A studor vent is a vent designed for an

 7   application where you can't run a vent stack from an

 8   area.     You can't -- because there's an open air -- if

 9   you have an island with a sink in it, they're designed

10   to be a venting tool when you don't have a vent

11   application, where you can't put a stack, okay?         I use

12   them everywhere.        They're approved by municipalities all

13   over Dallas/Fort Worth, and I have built multiple homes

14   with multiple studor vents.

15       Q.      So --

16       A.      And they do comply with code.

17       Q.      So Mr. Freeman had said, I think in response to

18   a question by the city's counsel, that there was a

19   health-safety reason for not including studor vents.            Do

20   you agree with that?

21       A.      No, no.

22       Q.      And are you aware of any other cities that

23   don't allow studor vents?

24       A.      Probably Prosper.

25       Q.      Just because Mr. Freeman's there?     But

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                    31

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   generally, would you agree that that is a suitable

 2   construction, that they may have a -- some sort of

 3   policy reason for not including them, but it is allowed

 4   by the International Residential Code?

 5       A.     Yes, it is.

 6       Q.     And with regards to the finished floor

 7   elevation, you've agreed to meet the city's request of

 8   the 240 (sic), correct?

 9       A.     540.    I'll actually be exceeding it.

10                     THE COURT:   Give me just a second,

11   Counsel.

12                     (Pause in proceedings)

13                     THE COURT:   Please continue.   I'm sorry.

14       Q.     (BY MR. ANDERSON) There was one other question

15   regarding the foundation plan that's attached to part of

16   Exhibit 8.    I think Mr. Freeman said it didn't have an

17   engineering seal on it.        Is there a reason for that?

18       A.     At that time when I submitted it, the ICF

19   manufacturer that I was using went bankrupt in December.

20   And so the drawings were going to be -- I was waiting

21   for the stamp on the drawing for them to approve the new

22   forms that were going to be used that are illustrated in

23   there, and that's why I submitted it without it.

24       Q.     And do you have an engineering stamp on it now?

25       A.     Yeah, I do.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    32

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1       Q.      And so regardless of whether the 2003, 2006, or

 2   2009 building code is applied, with regards to the

 3   comments by the building inspector, you're compliant

 4   with everything except for the studor vent issue; is

 5   that correct?

 6       A.      Yes.

 7       Q.      If you could look at the -- this is kind of

 8   keeping in mind the lot layout at the bottom of the

 9   plat, if you could look at Exhibit 4.

10       A.      Okay.

11       Q.      And that's an official record from the city

12   according to the certificate.        If you could look at the

13   colored map on the attachment.

14       A.      Yes.

15       Q.      And does the depiction of the lots that are

16   shown reflect the same depiction that's on the plat?

17       A.      To my recollection, yes.     The layout looks the

18   same.

19       Q.      And if you could look at Exhibit 5, this again

20   is a contour map that's in the official records of the

21   city that, I think, has been testified to before.        The

22   red lines that are shown, do they, basically, match up

23   with the lot lines that are shown on the improved plat?

24       A.      Yes, it looks like it.

25       Q.      If you could look at Exhibit 6, this is from

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                          33

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   the Denton Central Appraisal District.              If you look in

 2   the upper left-hand corner, this is regards Mr. Bizios'

 3   lot.        Does it give the location of Sunrise Bay at lake

 4   Lewisville, Block 1, Lot 84?

 5          A.      Yes.

 6          Q.      As a matter of fact, in the stipulations -- oh,

 7   yeah.       The address.      In the stipulations we have No. 6,

 8   Bizios currently owns Lot 84, and the parties have

 9   agreed to, so that would be consistent, correct?

10          A.      Uh-huh, yes.

11                         THE COURT:     Quick question that just came

12   to my mind.           The $1.2 million that you referenced

13   earlier for the estimated value of construction, that

14   excludes the value of the land that's reflected on

15   Exhibit 6, correct?

16                         THE WITNESS:     Yes.

17                         THE COURT:     Okay.

18          Q.      (BY MR. ANDERSON) Okay.        If you could look at

19   Exhibit 28.           And I'm not sure if this is properly

20   labeled in mine or yours, but if you could look at the

21   very last page.

22          A.      The last page of 28?

23          Q.      Is it a colored drawing of the town's

24   thoroughfare plan?

25          A.      Yes.

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                 34

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1          Q.   And does the lot layout that's shown with

 2   regards to that portion that is north of the city limits

 3   within the Sunrise Bay addition, do the lots there shown

 4   on that map reflect those in the plat?

 5          A.   Yes.   I see Mr. Bizios' lot.

 6          Q.   Is the answer yes?

 7          A.   Yes.

 8          Q.   Are you -- is this house going to be

 9   constructed in the same manner as houses you've built

10   within the corporate limits of other municipalities?

11          A.   Yes.

12          Q.   If the Court allows you to recommence

13   construction, when will the project be completed?

14          A.   I suspect we should be into the next year.

15   It's going to take about, at least, 10 or 11 months.        I

16   want to do it quicker, but the labor pool is tighter

17   now.

18          Q.   When you're within the corporate limits of a

19   city, do you have any issues with regards to filing a

20   building permit with that city?

21          A.   No.

22          Q.   Why do you have an issue here?

23          A.   I just -- after the time that I spent waiting

24   for the permit, I began to ask questions of

25   knowledgeable people and, really, was concerned with --

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                  35

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1                   THE COURT:     You didn't call me.

 2                   (Laughter)

 3                   THE COURT:     So we're clear, I had no

 4   independent conversation with this witness.          Other

 5   knowledgeable people.

 6                   THE WITNESS:

 7       A.   And I just -- there became a glaring issue that

 8   became really clear as to whether the Town really had

 9   the ability to do what they were doing, and that

10   concerned me.

11       Q.   (BY MR. ANDERSON) If you could look at Exhibit

12   35, and go about five pages in.         There's a colored

13   drawing that says Spinnaker Bay Point.         Do you see that?

14       A.   Yes.

15       Q.   And where it has, I guess, a one, is that

16   Mr. Bizios' lot?

17       A.   Yes.

18       Q.   And do the red lines, are those consistent with

19   the approved plat, showing the different lots?

20       A.   Yes.

21       Q.   And if you could keep going, there's another

22   drawing that's right before the elevation certificate

23   that has the contour lines?

24       A.   Yes -- oh, okay.       Yeah.

25       Q.   And it also has red lines for the different

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                36

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   lots, correct?

 2       A.   Right.

 3       Q.   Are those consistent with the approved plat?

 4       A.   Yes.

 5                    THE COURT:   Just so you know, it's 25

 6   minutes remaining.

 7                    MR. ANDERSON:   Thank you, Judge.   We pass

 8   the witness.

 9                    THE COURT:   When I give those heads up, I

10   don't mean to push you, but you would be surprised how

11   often that's the exact response.

12                         CROSS-EXAMINATION

13   BY MR. MESSER:

14       Q.   Mr. Hoffmann, my name is Andy Messer.       I

15   represent the Town of Lakewood Village.      You and I have

16   never met before today, have we?

17       A.   No.

18       Q.   Okay.     This set of building plans up here,

19   we're calling it big 8, do you see that?

20       A.   You're calling it what?

21       Q.   Big 8.

22       A.   Okay, sure.

23       Q.   They're also in Tab 8 in your notebook, if you

24   want to turn there.     Do you see that?

25       A.   Yes.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 37

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1       Q.   That's the plans that you submitted to the Town

 2   for their consideration, true?

 3       A.   Yes.

 4       Q.   And you also submitted a form to the Town to

 5   register as a contractor with Lakewood Village, true?

 6       A.   Uh-huh.

 7       Q.   You filled out that form in your own

 8   handwriting, didn't you?

 9       A.   I did.

10       Q.   You gave a detail of the project to the Town,

11   didn't you?

12       A.   I didn't hear the question.

13       Q.   You gave the details of the project to the Town

14   for their consideration, didn't you?

15       A.   Yes.

16       Q.   And as the contractor on this project, you're

17   representing Mr. Bizios as his agent, true?

18       A.   Yes.

19       Q.   You have the ability to represent him for all

20   details with the Town involved in this project, true?

21       A.   No, no.

22                   MR. ANDERSON:   I object, Your Honor.   I

23   think that requires a legal conclusion.     I'm not sure

24   which exactly -- he has exact authorization.

25                   THE COURT:   Sustained.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               38

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1       Q.   (BY MR. MESSER) Anything dealing with the

 2   Town's contractors, inspections, plans, you can

 3   represent Mr. Bizios to the Town; isn't that true?      And

 4   isn't that what you did here?

 5       A.   Not in all instances.

 6       Q.   You did it with the dealings you had with the

 7   Town, right?

 8                   MR. ANDERSON:   I'm going to object, vague

 9   and ambiguous, Your Honor.

10                   THE COURT:   Sustained.

11       Q.   (BY MR. MESSER) When you came to drop off the

12   plans to the Town, your name's on those plans, true?

13       A.   My company name, yes.

14       Q.   Right.    And it also says Mr. Bizios as the

15   owner, true?

16       A.   Yes.

17       Q.   So you're representing him to the Town at that

18   point in time, true?

19       A.   I'm representing the plans --

20                   MR. ANDERSON:   I object --

21       Q.   (BY MR. MESSER) And also when you -- and if you

22   look at Exhibit 15, 15, I think, is your registration

23   certificate you turned in to the Town, true?

24       A.   Yes.

25       Q.   And you've listed the property owner as

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                              39

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   Mr. Bizios, true?

 2       A.   Correct.

 3       Q.   These plans that you submitted on the first

 4   page, if you'll turn to the first page and, again, it's

 5   Tab 8.

 6       A.   What section?

 7       Q.   Tab 8, the very first page.     If you can look on

 8   here, too --

 9                  MR. MESSER:    If I may approach, Your

10   Honor?

11                  THE COURT:    Yes.

12       Q.   (BY MR. MESSER) If you look on the very first

13   page under general framing notes; do you see that?

14       A.   Correct.

15       Q.   And it says, "Structure was designed in

16   accordance to the International Building Code 2003

17   Edition, doesn't it?

18       A.   That's correct, but the engineering drawings

19   were designed by a structural engineer, and so those

20   notes would be disregarded by my framing contractor.

21       Q.   Well, these are the plans you submitted for the

22   Town to consider, true?

23       A.   But there's framing engineering in there too.

24       Q.   Does it say 2003, sir?

25       A.   It would -- that says 2003.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                      40

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1          Q.   So which is correct, 2003 or 2009?        Which

 2   version are you actually going to build it according to?

 3          A.   2009.

 4          Q.   So what's on that plan is not accurate?

 5          A.   I submitted engineering.

 6          Q.   And then there's a plan on -- there's a sheet

 7   in there, I think it's three pages in.           I'll show it to

 8   you.

 9                       MR. MESSER:     Your Honor, if I may

10   approach?

11                       THE COURT:    Yes.

12          Q.   (BY MR. MESSER) Three pages in there's a note

13   on this plan, I believe.           You see the note that says,

14   "No studor vents per Town ordinance"?

15          A.   I see it.

16          Q.   Now, you've never seen this note before, have

17   you, before the lawsuit?

18          A.   Not until I saw this book.

19          Q.   And that's because you canceled the meeting

20   with the building inspector to go over these comments,

21   didn't you?

22          A.   I couldn't make the meeting.        I was summoned at

23   that time.

24          Q.   I understand.        And so you've been building this

25   structure without the notes given by the Town, true?

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                  41

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1                   MR. ANDERSON:     Objection.   I will object,

 2   Your Honor, that is not substantiated by his testimony.

 3                   THE COURT:    I can't hear you.

 4                   MR. ANDERSON:     I'm sorry, Your Honor.

 5                   THE COURT:    My hearing got better.

 6                   MR. ANDERSON:     Sorry, Judge.   That's been

 7   asked and answered.    He testified that it did meet all

 8   the requirements of all the comments except for the one

 9   comment regarding studor vents.

10                   THE COURT:    And the objection is

11   overruled.

12                   Go ahead.

13       Q.   (BY MR. MESSER) So you've been building this

14   structure without the building plans that the Town has

15   that has the comments on it, true?

16       A.   The property's not in the Town.

17       Q.   I understand.       You don't have the plans that

18   have the comments, do you?

19       A.   No.

20       Q.   So you've been building it without the Town's

21   comments, true?

22       A.   Yes.

23       Q.   And you said -- you told the Judge that you

24   were going to comply with all the building requirements;

25   do you remember that testimony?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  42

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1       A.      I said I wasn't going to comply with the studor

 2   vent.

 3       Q.      Other than that?

 4       A.      Yeah.

 5       Q.      All right.   How would the Town even know that

 6   you do comply or don't comply if they can't go out there

 7   and inspect it?     You're not going to allow them to

 8   inspect, are you?

 9       A.      I think that's what we're here to determine.

10       Q.      And if you continue on, you're not going to

11   allow them to inspect, true?

12       A.      Well, I think that's up to the Court.

13       Q.      But if it was up to you, you wouldn't do it?

14       A.      My preference would not.   I have independent

15   inspectors.

16       Q.      I understand.   And so if the Court does not

17   intervene, you're going to continue to build and you're

18   not going to allow inspections by the Town, true?

19       A.      That would be my -- that's why we're here.

20       Q.      I understand.   But that's true, isn't it?     You

21   wouldn't allow it to happen without the Court's

22   intervention?

23       A.      I really work at the -- at the request of my

24   client, and I'm going to really seek to meet his desire.

25       Q.      And that would be not to allow inspections as

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                 43

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   you've done in the past?

 2       A.      I think he has that decision to make after the

 3   Court ruling today.

 4       Q.      Well, you've already made the decision once or

 5   twice, haven't you?       Look at tab 13.

 6       A.      Yes, I --

 7       Q.      The second photograph there.

 8       A.      I think it's clear we proceeded.

 9       Q.      Do you see the second photograph that's dated

10   3/14/14 at 9:52 a.m.?

11       A.      Yes.

12       Q.      That's a photograph of the property that we've

13   been talking about, isn't it?

14       A.      Absolutely.

15       Q.      And that's the owner that's depicted there,

16   isn't it?

17       A.      Uh-huh.

18       Q.      Is that a yes?

19       A.      That's -- and I was there also.

20       Q.      Yeah, and you're to the right of him in this

21   picture, right?

22       A.      Correct.

23       Q.      And do you see the red note, stop work order

24   sign posted?

25       A.      Yes.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                              44

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1       Q.   And then work continued after the posting of

 2   that sign, true?

 3       A.   Absolutely.

 4       Q.   And who took the sign down?

 5       A.   Mr. Bizios took the first one down.

 6       Q.   And who took the second one down?

 7       A.   I don't know who took the second one down.

 8       Q.   But you continued to work regardless of the

 9   stop work orders, true?

10       A.   That's correct.

11       Q.   If you look at Tab 35.

12                   THE COURT:   Mr. Messer, if you're not

13   going to be referring to this, do you mind if we move

14   this back so I can see you, hear you, and potentially

15   yell at you without being blocked?

16       Q.   (BY MR. MESSER) Okay.     So on Tab 35, do you see

17   the -- you were looking at before with opposing counsel

18   this colored picture that says -- it's like in tan and

19   orange, looks like this, sir?

20       A.   Yes.

21       Q.   That's a depiction of the floodplain, true?

22       A.   Correct.

23       Q.   And so the part that's in yellow is what's in

24   the 100-year floodplain, right?

25       A.   Yes.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                      45

            LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1         Q.   And the part that's in -- I'm just going to say

 2   orange, orangish color, is the part that's not in the

 3   floodplain, true?

 4         A.   Correct.

 5         Q.   And so the piece of property --

 6         A.   It's not -- let me add, that drawing is not

 7   entirely accurate.

 8                     THE COURT:    Can I ask you to cite me to

 9   which of those pages you're referring to?

10                     MR. MESSER:     Yes, sir, Your Honor.   It's

11   on Tab 35, and it's about four pages in.

12                     THE COURT:    Okay.   I think I just found

13   it.    It says, "Spinnaker Bay Point" at the bottom?

14                     MS. DeCURTIS:     Yes, sir.

15                     MR. MESSER:     Yes, Your Honor.

16                     THE COURT:    Okay.

17                     MR. MESSER:     And it's on --

18         Q.   (BY MR. ANDERSON) Property 1 is the Bizios

19   tract, true?

20         A.   Yes.

21         Q.   So according to this document, it looks to me

22   like about half of the tract is in the 100-year

23   floodplain, right?

24         A.   I -- we have a survey that says the absolute

25   areas that are in the 537 and are not.          This is -- I

                       Mellony Ariail, CRR, RMR
            Official Court Reporter - 431st District Court
                                                                     46

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   wouldn't say that these are -- this is an overview.

 2   This is, like, a long-distance view, and I don't think

 3   it's entirely accurate.

 4       Q.      I understand.       But according to this document,

 5   which has been submitted to Denton County, right?

 6       A.      Which one?

 7       Q.      All the documents in Tab 35 have been submitted

 8   to Denton County, right?

 9       A.      Yes.

10       Q.      None of those have been given to the Town,

11   true?

12       A.      Correct.

13       Q.      So the Town doesn't have the benefit of any of

14   these document from you, right?

15       A.      Correct.

16       Q.      All right.    So if -- this document that shows

17   the 100-year floodplain shows about half of the tract of

18   Mr. Bizios' property is in the 100-year floodplain,

19   true?

20       A.      I can't tell you whether it's a half or whether

21   it's a third.       Some of the tract is in the lake, some of

22   it is not.

23                      THE COURT:    It shows about half of it is

24   in the lake too, which I'm sure the Corps of Engineers

25   would take issue with too.

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                    47

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1       Q.      (BY MR. MESSER) And under the same tab, sir,

 2   the second page in.        It looks like it's a survey, it

 3   says, "Exhibit 3960 Spinnaker Run Pointe;" do you see

 4   that?

 5       A.      Yes.

 6       Q.      Shows a footprint of the residential property

 7   by the 537 line; do you see that?

 8       A.      Correct.

 9       Q.      The 537 line is the floodplain line, true?

10       A.      Well, it's the no-build line.     You don't want

11   to build past that point.

12       Q.      Right.     And so everything outside of that would

13   be in the 100-year floodplain?

14       A.      It's in the floodplain, yes.

15       Q.      The property is not -- the property that's

16   going to be built is not in the floodplain, true?

17       A.      Correct.

18       Q.      But as I counted, there's four places right up

19   next to the floodplain, true?

20       A.      Uh-huh.

21       Q.      Have you ever built a structure next to the

22   100-year floodplain before?

23       A.      Yes.

24       Q.      Okay.     And so you know that this could be a

25   life-safety issue, don't you?

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                       48

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1       A.      Yes.

 2       Q.      Because if the water raises up in the lake,

 3   which is part of the risk of living on the lake, that

 4   could put somebody's life in jeopardy, couldn't it?

 5       A.      This house is on 30-foot piers into rock.

 6       Q.      I understand.       You've said that you may build

 7   this to the 540 level, true?

 8       A.      I'm going to build it to 540 and six inches.

 9       Q.      And that's really to the Town's standards,

10   right?

11       A.      It exceeds the Town's standards.

12       Q.      But you only agreed to that in the temporary

13   restraining order, right?

14       A.      No.    I was going to build --

15                      THE REPORTER:     I didn't get your question.

16       A.      The minimum that I have --

17                      THE COURT:     Hold on.   She didn't get the

18   question.

19                      THE WITNESS:     Oh, okay.   Sorry.

20                      THE REPORTER:     I didn't get your question

21   that he's trying to answer.

22       Q.      (BY MR. MESSER) So you're agreeing to build the

23   house at the 540 level at this point in time?

24       A.      Yes.

25       Q.      And that's throughout the project, regardless

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                      49

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   of what's in the agreed order?

 2       A.      My --

 3                       MR. ANDERSON:     I'm going to object, Judge.

 4   That's vague and ambiguous.           I don't understand the

 5   question.

 6                       THE COURT:     I'm going to give your witness

 7   the same opportunity I gave one of their witnesses

 8   yesterday and say, "The objection's overruled.           You can

 9   answer it if you understand the question."

10                       THE WITNESS:     I'm not sure --

11                       THE COURT:     Then you're supposed to go, "I

12   don't understand the question."

13                       THE WITNESS:     I'm not sure I understand

14   what's going on.

15                       THE COURT:     The objection's overruled, but

16   it was effective nonetheless.

17       Q.      (BY MR. MESSER) My question is:        Today, you're

18   willing to build the property at the 540 level, true?

19       A.      It is being built above the 540 level.

20       Q.      And that's being continued for the duration of

21   the project?

22       A.      That's correct.

23       Q.      Okay.     But you understand you're doing that to

24   try to take the property out of the floodplain so that

25   if the water rises, people will be safe?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    50

            LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1         A.   Yes.     I've built multiple properties in -- I've

 2   built homes in floodplains, I've built them near

 3   floodplains.      I understand the danger.

 4         Q.   Right.     So it's a life-safety issue?

 5         A.   Possibly.

 6         Q.   So if the water rises too high, it is, isn't

 7   it?

 8         A.   Well, historically, it's gotten to 536.

 9         Q.   Are you here to give any kind of opinions about

10   meteorology or when or the probability of this lake

11   rising to a certain level?

12         A.   I do not own a crystal ball.

13         Q.   I take it that's a no?

14         A.   That's a no.

15                     THE COURT:    I'm going to go ahead and

16   interrupt there.       We're going to take a break and then

17   return.    Be back here at 25 after.      It's a little more

18   than 10 minutes.       Just so you know, Mr. Anderson, you

19   have 24 minutes left.       And, Mr. Messer, you have just

20   under 15 minutes left and we'll see you at 25 after.

21                     (Recess taken)

22                     THE COURT:    Mr. Messer, you may continue.

23                     MR. MESSER:    Pass the witness.

24                          REDIRECT EXAMINATION

25   BY MR. ANDERSON:

                       Mellony Ariail, CRR, RMR
            Official Court Reporter - 431st District Court
                                                               51

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1       Q.   Just to confirm, there was some questions

 2   regarding the health safety building out of the 537

 3   line, which is basically a contour line, correct?

 4       A.   Correct.

 5       Q.   And the elevations that you're using meet the

 6   Town's requirements, which represent the health and

 7   safety standard, correct?

 8       A.   Correct.

 9       Q.   The fact that there's some adjacency to the

10   portion of the building of the 537 line doesn't mean

11   you're not meeting the city's requirements of the 537

12   for the city, correct?

13       A.   Yes, definitely not.      I don't feel, given what

14   we're doing, it's going to be a health-safety issue --

15                 (Interruption in proceedings)

16                 THE REPORTER:     You can go ahead.

17                 MR. ANDERSON:     Are you ready, Judge?

18                 THE COURT:    Yes.

19       Q.   (BY MR. ANDERSON) Mr. Hoffmann, in addition --

20   you've testified that there are, I guess, incentives on

21   your subcontractors and you to make sure you comply with

22   the International Residential Code; is that correct?

23       A.   Yes, yes.

24       Q.   And you have -- have you obtained all of the

25   necessary permits to develop the house, other than the

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                   52

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   Lakewood Village permit?

 2       A.   Yes.

 3       Q.   Is there anything in the --

 4       A.   Well, I have not gotten the septic yet, but I

 5   have the design in place, but that's typically a little

 6   bit later.

 7       Q.   The septic comes near the end of the process?

 8       A.   Right.

 9       Q.   And so is there anything in the Town's

10   regulatory regime involving its building code

11   application that, in your opinion, adds to the health

12   and safety and structure durability of this house?

13                    MR. MESSER:     Objection, it's overbroad.

14                    THE COURT:    I have no idea what your

15   question was.     Can you reask it?

16                    MR. ANDERSON:    Sure.

17                    THE COURT:    Break it up, whatever you need

18   to do.

19       Q.       (BY MR. ANDERSON) Is there anything in the

20   Town's building permit regulation process that will

21   enhance the health, the safety, or the durability of the

22   house that you're building?

23       A.   Not that I can see.

24                    MR. ANDERSON:    No further questions,

25   Judge.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  53

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1                 MR. MESSER:     I don't have anything else,

 2   Your Honor.

 3                 THE COURT:     Okay.   Any objection to this

 4   witness being released?

 5                 MR. ANDERSON:     No objection.

 6                 THE COURT:     Okay.   Sir, you're free to go,

 7   and you are released from the instructions I gave you

 8   yesterday.

 9                 THE WITNESS:     There's an exhibit here.

10   Does that go to the Judge?

11                 THE COURT:     What's it marked?

12                 THE WITNESS:     3.

13                 THE COURT:     Yeah.   That was admitted

14   earlier.

15                 MR. MESSER:     Judge, I do have one other

16   witness that's out in the hall.      I would like to call

17   him as rebuttal.

18                 THE COURT:     We'll get there.

19                 Mr. Anderson, do you have any other

20   witnesses?

21                 MR. ANDERSON:     Yeah.   We call Mr. Bizios.

22                 THE COURT:     Okay.   I'll remind you, you're

23   still under oath.

24

25

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                54

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1                             HARRY BIZIOS,

 2   having been first duly sworn, testified as follows:

 3                         DIRECT EXAMINATION

 4   BY MR. ANDERSON:

 5       Q.     Mr. Bizios, can you give your full name for the

 6   record?

 7       A.     Harry Bizios.

 8       Q.     Are you currently employed?

 9       A.     I'm retired.

10       Q.     What was your occupation or job before you

11   retired?

12       A.     I worked for Lennox International.     I was their

13   president and chief operating officer.

14       Q.     Where is Lennox based?

15       A.     Richardson, Texas.

16       Q.     Is Lennox a multibillion-dollar corporation?

17       A.     About a three-and-a-half billion dollar

18   corporation.

19       Q.     And why did you decide to buy Lot 84 of the

20   Sunrise Bay addition?

21       A.     Well, I fell in love with it.     I always wanted

22   to be on the lake, and I wanted to build my dream home

23   close to the water.       And when I saw that lot, I thought

24   I had to have it.

25       Q.     When you bought the property, where did you

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    55

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   think the property was located from a governmental

 2   jurisdiction standpoint?

 3       A.      I thought it was located in the jurisdiction of

 4   Little Elm.        My address, as a matter of fact, is 3960

 5   Spinnaker Run Pointe, Little Elm.

 6       Q.      And what does the plat say is the

 7   jurisdictional area?

 8       A.      Little Elm in Denton.

 9       Q.      Now, are there any signs or monuments that

10   indicate, when a person's traveling in a car, they would

11   be entering the Sunrise Bay addition?

12       A.      Yes.     There are two monuments; one on the north

13   and one on the south as you're going down El Dorado.

14       Q.      Have those monument signs been there a long

15   time?

16                      MR. MESSER:   Objection --

17       A.      As long as -- as I know.     They've, obviously,

18   been there for a long time.

19       Q.       (BY MR. ANDERSON) Did you originally authorize

20   the submittal of the building permit plan of Exhibit 8

21   to the Town?

22       A.      I did.

23       Q.      Why?

24       A.      We thought we had to.

25       Q.      And at that point in time, had you discussed

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                    56

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   the jurisdictional issue with an attorney?

 2       A.   Not at that point in time.

 3       Q.   Did you subsequently decide not to pursue the

 4   building permit process with Lakewood Village?

 5       A.   I did.

 6       Q.   And why did you decide not to pursue that?

 7       A.   Well, because after consulting with an

 8   attorney, I found out that what they were doing and what

 9   they were asking for was illegal.       They were

10   overstepping their bounds and municipality, and I

11   objected to that.     I've talked to some of my neighbors,

12   and they went through a similar issue, but they didn't

13   want to take the litigation on because of the cost --

14                    MR. MESSER:    I object, Your Honor.   He's

15   talking about hearsay.

16                    THE COURT:    Just state your legal

17   objection.    Sustained.

18                    Go ahead.

19       Q.       (BY MR. ANDERSON) I'm just asking for you.

20   Why did you decide not to pursue -- why was it important

21   to you not to pursue the building permit process?

22       A.   It's a matter of principle.       It's a matter of

23   principle, and I wanted to take a stand on this.        It was

24   not a financial issue because I've already spent a lot

25   more money on you, Art, than I would have spent had I

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  57

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   paid the permit.     And I intend to spend a lot more

 2   money, as necessary.       This is a matter of principle with

 3   me, and it's outrageous that a municipality can impose

 4   rules that are illegal on nearby citizens.

 5       Q.      And can you vote in Lakewood Village and Lake

 6   Shores --

 7       A.      No, I can't.

 8       Q.      Do you receive any services from Lakewood

 9   Village?

10       A.      No, I don't.

11                    THE COURT:     Service of process, right?

12   You're talking about other services?

13                    MR. ANDERSON:     Yes.

14       Q.      (BY MR. ANDERSON) Do you receive or will you

15   receive any municipal services from Lakewood Village,

16   other than service of process?

17       A.      Not that I know of, no.

18                    THE COURT:     You can disregard my attempts

19   of humor.     The Court of Appeals does, so ...

20                    THE WITNESS:     I enjoy your humor.

21       Q.      (BY MR. ANDERSON) And who maintains the road in

22   front of your lot?

23       A.      Denton County.

24       Q.      Do you have any interest of being annexed into

25   Lakewood Village?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  58

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1       A.   No.     I have zero interest.   And if there ever

 2   was any interest, I have even less now.

 3       Q.   Do you have any issues with regards to the

 4   safety of the house that's being built, its durability,

 5   its quality of construction without complying with the

 6   Town's ordinance following hearing all the evidence in

 7   this case?

 8       A.   None whatsoever.     As a matter of fact, I am

 9   convinced that when it's all said and done, I will have

10   the highest quality, safest, most durable house in the

11   subdivision.     If a tornado or an earthquake were to

12   happen, mine will still be standing.

13       Q.   And just as a housekeeping matter, Mr. Freeman

14   had raised the issue yesterday regarding the retaining

15   wall that was built within the flowage easement.      Do you

16   recall that testimony?

17       A.   I do.

18       Q.   Did you obtain all the necessary consents from

19   the Corps to build that engineering wall?

20       A.   I did.     It was a laborious process.   It took

21   five months, but I got all the permits.      I had to have

22   engineering studies stamped by professional engineers,

23   got all those and erected the wall.

24       Q.   So the concern Mr. Freeman had was this

25   engineer -- was this approved by an engineering company?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 59

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   And is it your testimony that you obtained the necessary

 2   engineering report that, basically, said that the

 3   retaining wall was safely constructed?

 4       A.   Yes, it is.   And as a matter of fact, the Corps

 5   of Engineers will not accept it if it isn't stamped by a

 6   professional engineer and done by a professional.

 7                 MR. ANDERSON:     We pass the witness, Your

 8   Honor.

 9                 MR. MESSER:     I have nothing, Your Honor.

10                 THE COURT:    Okay.   Sir, you can step down

11   and join your attorney.

12                 Mr. Anderson, any other witnesses?

13                 MR. ANDERSON:     No, Your Honor.

14                 THE COURT:    Okay.   Any rebuttal?

15                 MR. MESSER:     No, Your Honor.

16                 THE COURT:    You said you had rebuttal.

17                 MR. MESSER:     I said I have another witness

18   that might have rebuttal, but now we don't in light of

19   the proceedings.   That's what it was, Your Honor.

20                 THE COURT:    Certainly.   At this point the

21   evidence is closed, then, and any witnesses previously

22   placed under the rule are released from it.       If you need

23   to get somebody to come in, you're welcome to, but that

24   leaves you-all just under 15 minutes apiece for

25   argument, which is good for me.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                              60

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1                 In short, when we left off yesterday, I

 2   had a heavy lean towards denying plaintiff's request for

 3   injunction, and that's why I left that first possibility

 4   open, that after further consideration and review last

 5   night, if that was the conclusion that the Court was

 6   going to draw, that you-all would not have to come back

 7   down here today.

 8                 Obviously, based on my communication with

 9   you-all shortly before midnight, I decided I wasn't so

10   sure, and that's why we've come back today and now

11   completed the hearing and provided defendant full

12   opportunity for presentation of evidence and for both

13   parties to present further argument.

14                 Quite frankly, based upon the stipulated

15   evidence admitted and the additional testimony and

16   evidence presented, I really don't see that there are

17   significant material factual disputes that dictate a

18   decision here so much as there are just pure questions

19   of law that the Court is in need of resolving, at least

20   at this first stage.

21                 And I'm struck by, and appreciate, the

22   high level of competence of counsel in briefing the

23   issues and simply note that they are complex, that there

24   don't appear, to me, to be any cases cited by both of

25   you that are strictly on point.   And that all of the

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                              61

           LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   cases I've reviewed are potentially distinguishable in

 2   some way, potentially in substantial and material ways.

 3   And that leaves me at this point with some leans, but

 4   absolutely no idea what the proper and correct decision

 5   is.

 6                  I will make a decision at the end of your

 7   arguments that I believe to be proper and correct and

 8   have little doubt that regardless of what that decision

 9   is, the Court of Appeals will reverse me, and we'll do

10   it all over again down the road.

11                  So I'm going to hear you out and do what I

12   think is dictated by the law and await the Court of

13   Appeals' direction as to whether or not I flipped the

14   coin properly or not.

15                  I don't mean to be flippant about it.

16   That's not at all what I intend to do.   I'm just saying

17   that it's a complicated issue with good attorneys and

18   good arguments, and it's a lot tougher call than I'm

19   used to having to make when it's based upon discretion

20   or factual determinations rather than interpretation of

21   very complicated statutes coupled with real property

22   regulations and ordinances.

23                  So since y'all have gotten plenty of time,

24   I wanted to step up to the pulpit for a few minutes and

25   tell you I appreciate the hard work you put into it, but

                      Mellony Ariail, CRR, RMR
           Official Court Reporter - 431st District Court
                                                                   62

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   also resent it because it's made my job much more

 2   difficult than it should be.

 3                   Anyway, Mr. Messer?

 4                   MR. MESSER:    Thank you, Your Honor.   May

 5   it please the Court, Counsel.      Rhetorically, I would

 6   ask, how was the Town to know?      You have the opinion of

 7   the builder, the contractor that says, yeah, I'm going

 8   to meet every code, I'm going to meet it, I'm going to

 9   meet it.    But how is the Town going to know that?     It's

10   not communicated to us, and they won't let us on the

11   property to see.

12                   Just because he has an opinion they'll do

13   it, that's not how it works.      Property owners shouldn't

14   have the discretion to be able to do willy-nilly what

15   they want to do and decide I want to obey this law, but

16   not this law.    Government would be in chaos if that

17   happened.   We need some uniformity in what we do,

18   particularly in circumstances like this.

19                   I guess I would simply say the property

20   owner simply does not have the right to make those types

21   of decisions, especially not even communicate them to

22   the jurisdiction that they're in.

23                   THE COURT:    And we wouldn't be here today

24   unless I were not yet convinced that Lakewood Village

25   has the right to dictate those, so convince me.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  63

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1                   MR. MESSER:   Fair enough.   So, Judge,

 2   again I would go to my temporary injunction notebook,

 3   Tab 16.   I'm going to talk about the two legal issues

 4   that I think are in front of the Court.      The first one

 5   deals with extending our building codes for development

 6   issues in the ETJ.    And so this is a sheet I put

 7   together of the statutes and the law, and I want to talk

 8   a little bit about the cases.

 9                   So if you look at 212.003 and 212.002, it

10   says we can apply our rules in the ETJ, and the reason

11   is for the safe, orderly, and healthy development of the

12   municipality.    That's exactly what the ETJ is for,

13   development in the ETJ.

14                   And so if you look at the Weslaco case,

15   that's what they hinge their decision on.      They look at

16   what does development mean?     They say, yeah, that

17   includes codes and inspections, and that is connotated

18   by the word "development."     So it's express statutory

19   authority 212.003 and 002 that allows a Texas

20   municipality to put their building subdivision rules and

21   inspections in their ETJ.

22                   And the reason is simple, because that is

23   our exclusive right to be able to annex there.       Whether

24   it happens or not, that's not the point.      It is our

25   exclusive right to do that, and the house right there at

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  64

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   the city limits and the house right across the city

 2   limits in the ETJ should both be built to the same

 3   standards, they should both be built to the 540 line.

 4                    THE COURT:    And just to make sure I

 5   haven't misunderstood this.       It's really not a right,

 6   it's a prospective right based upon population growth

 7   that, based upon the testimony, is not projected to

 8   trigger that right within the next 10 years; is that

 9   correct?

10                    MR. MESSER:    Partially.   The other part of

11   it is, if a property owner asks to be annexed, which

12   that could happen -- I don't know what's going to happen

13   in the future, but if the property owner signs the

14   consent, "I want to be annexed," we have the ability to

15   do that.

16                    THE COURT:    Okay.

17                    MR. MESSER:    So there's both unilateral

18   and consensual annexations.

19                    THE COURT:    And certainly property owners

20   that are then opposed, presumably Mr. Bizios at the very

21   least, would have the ability to oppose it?

22                    MR. MESSER:    That's fair, but it is our

23   exclusive right; nobody else's.        Not Little Elm, not Oak

24   Point.     It is our right.

25                    THE COURT:    At this point in time, it's

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                     65

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   not a right, it's a potential or prospective right

 2   sometime down the road?

 3                   MR. MESSER:    Yeah.   All I'm saying is the

 4   ability to annex is ours, it's nobody else's.         Whether

 5   it happens, yeah, you're right.

 6                   THE COURT:    We're using different

 7   terminology for the same concept, but okay.

 8                   MR. MESSER:    And so the reason is simple.

 9   If you look at the statutory authority, and the intent

10   is in 212.002 and 42.001 is to promote the development

11   in the ETJ, in the areas adjacent to the municipalities,

12   and for the municipality.

13                   So it's clear.    There's statutory

14   authority that allows home rule cities and general law

15   cities alike to do this.      Really, I think that is

16   buttressed by these two other statutes that I don't see

17   how they get around.     And no cases ever discuss them,

18   Your Honor.

19                   It's the one that deals with permits in

20   the ETJ.    If that -- if we don't have the right to

21   extend our codes in the ETJ, how can that statute ever

22   apply?     It would be useless for that statute to be

23   written, and we know that the legislature's never

24   presumed to do a useless act.

25                   The same holds true for 233.153, all

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  66

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   right.   That statute basically says -- deals with

 2   counties and counties' building codes.        But it says, if

 3   a municipality has a building code adopted in the ETJ,

 4   which we have undisputably, our code applies

 5   exclusively.    You have an exhibit by Denton County that

 6   recognizes that, and it gives notice to property owners

 7   and builders.

 8                   You've got a municipality that's got a

 9   building code, you've got to go to the municipality.

10   That was a resolution that was passed five-oh by the

11   Denton County Commissioners Court that says exactly the

12   same thing, it mirrors state law.      If that -- we do not

13   have this ability, that law, what Denton County has

14   done, is rendered useless.      To me, those two very

15   specific provisions are huge stumbling blocks.

16                   THE COURT:    What's to say that the

17   county's not acting beyond its authority in issuing that

18   order?

19                   MR. MESSER:    They may be.   They may be.

20                   THE COURT:    In other words, I'm sure

21   that's what the defendant would argue, that if the Town

22   of Lakewood Village authority is limited to that which

23   is provided by statute, then no matter what the Denton

24   County Commissioners Court orders, that's not statute,

25   and that's not going to extend the Town's authority.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 67

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1                  MR. MESSER:   You're right, but that

 2   statute -- the order of Denton County Commissioners

 3   Court is based upon 233.153.    That statute gives us this

 4   authority.   That statute's what is the enabling act for

 5   Denton County to make their unanimous decision.       So they

 6   go hand in hand.

 7                  Talking about some of the cases, Your

 8   Honor, that has interpretation.    You know, Mr. Anderson

 9   gave you a notebook, and I'm glad he did, because

10   there's a case that's very helpful to us in here.        It's

11   involving the San Antonio Court of Appeals, the

12   Milestone Potranco Development case.

13                  That case dealt with a tree preservation

14   ordinance.   A tree preservation ordinance.    And the

15   issue was, could the City of San Antonio use that tree

16   preservation ordinance in its ETJ?     And the San Antonio

17   court held for the same reasons that are applicable

18   here, yeah, you can extend it to the ETJ based on

19   212.002 and 212.003.

20                  And so my view is, if a tree preservation

21   ordinance by 212.002 and 003 can be used in the ETJ in

22   San Antonio, why can't the building codes and inspection

23   authority be extended likewise?    There's no difference.

24   And that's the case he's using.

25                  There's two other cases that we've cited

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                       68

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   that are in our book that mirror that same result.              It's

 2   the one involving the Town of Lucas.           Lucas was a

 3   general law municipality.        North Texas Municipal Water

 4   District wanted to build their large treatment plant on

 5   75 acres in their ETJ.     The water district did not want

 6   to use the Lucas building codes.        Same exact theory as

 7   we have here, same exact arguments.           And the Dallas

 8   Court of Appeals held that they have to.

 9                    And it was telling the way they talked

10   about it.   They said, "Were we to hold that the building

11   standards are not contemplated by the 212 statutes, we

12   would be left with the statute" --

13                    THE REPORTER:     I'm sorry.     We would be

14   left with the statute?

15                    MR. MESSER:     I'm sorry.     Let me slow down

16   just a second.

17                    -- "that grants authority over the laying

18   out of streets, alleys and lot boundaries, but precludes

19   authority over the most important part of a subdivision.

20   Consequently, we conclude the power over subdivisions

21   conferred in 212 gives the right to issue regulations

22   regarding construction of housing, buildings, and the

23   components thereof."

24                    And so you've got the San Antonio Court of

25   Appeals that's done this, you've got the Dallas Court of

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               69

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   Appeals that's done this.

 2                 There's one other case, the Corpus Christi

 3   Court of Appeals did the same thing in the Weslaco case.

 4   They extended the building codes.   And they're the ones,

 5   the Court of Appeals granted a permanent injunction

 6   against the developer until there's compliance with the

 7   codes.

 8                 You've got -- I understand the Fort Worth

 9   Court of Appeals hasn't rendered an opinion on this.

10   The Sunrise Bay case that they rely upon is not on

11   point, because exactly what we did here is exactly what

12   Sunrise Bay didn't.   They didn't have an ordinance that

13   extended their subdivision regulations to the ETJ.     That

14   case never got to the point where we're at.   They had

15   evidence, et cetera, but it's totally distinguishable.

16                 So you've got the Corpus Christi court,

17   San Antonio court, and the Dallas court all in

18   uniformity.   And they say that a city can extend these

19   type of regulations to the ETJ.

20                 So in order for the defendant's position

21   to prevail, it would have to be contrary to the express

22   language of the 212 statutes, contrary to the permitting

23   statute in 214.904, contrary to the 233 statute

24   involving county authority and the exclusion they give

25   municipalities that extend the building code, and

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    70

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   contrary to these three other Courts of Appeals, Your

 2   Honor.

 3                    It's a pretty hefty burden, in my view,

 4   that they have to overcome in order to prevail.

 5                    THE COURT:    Do you want to save a few

 6   minutes for rebuttal?

 7                    MR. MESSER:     Yes, sir, Your Honor.   I

 8   think I've got a couple minutes left.

 9                    THE COURT:    You've got four.

10                    MR. MESSER:     I do have some issues on

11   vested rights I'm happy to address on close.

12                    THE COURT:    I'm just letting you know

13   where you are and seeing what you want to do with that

14   remaining time.

15                    MR. MESSER:     Thank you.

16                    THE COURT:    Mr. Anderson?

17                    MR. ANDERSON:     Thank you, Your Honor.

18   Your Honor, if you wouldn't mind, we'll be referring to

19   the very small notebook.

20                    THE COURT:    This is the one I chose to

21   carry in my bad arm.

22                    MR. ANDERSON:     Even with a bad shoulder.

23   Good.

24                    I think the Court's questioning is on

25   point, which is, okay, I see these things in the

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                 71

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   statute, but where is there anything that expressly says

 2   a general law town has the authority to require the

 3   issuance of a building permit in the ETJ?

 4                    And so Mr. Messer says, it's clearly in

 5   there.     It's not.   I mean, you can review all the

 6   statutes you want.     There's nothing that relates to

 7   that.     As a matter of fact, there's only one provision

 8   that addresses that, which we'll go into, for a certain

 9   type of platting and getting a building permit that a

10   legislature said you're specifically not authorized to

11   require a building permit in the ETJ.

12                    Your Honor, the only code that I know of

13   in the statutes that addresses building codes, and I

14   don't have it in there, but I want to give this to you,

15   Judge, is 214.212, and it says, "To protect the public

16   health, safety, and welfare, the International

17   Residential Code is adopted as a municipal residential

18   building code in this state," and then B, states, "The

19   International Residential Code applies to all

20   construction, alteration, remodeling, enlargement, and

21   repair of residential structures in a municipality."

22                    There is absolutely no reference to the

23   ability to require permits in the ETJ.       Judge, if I may,

24   I can go ahead and give you that page.

25                    THE COURT:   Okay.   Is this what you asked

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                   72

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   me to take judicial notice of earlier?

 2                  MR. ANDERSON:   Yes.

 3                  THE COURT:   Okay.     I will now take

 4   judicial notice of it.

 5                  MR. ANDERSON:   So the critical component

 6   is, contrary to what Mr. Messer says, we wouldn't be

 7   wrestling with this, Judge, if it was expressly set

 8   forth in the statute that a general law town has the

 9   ability to obtain a building permit in its ETJ.         We

10   wouldn't be here.

11                  So the issue is, has the legislature given

12   express authority somewhere else for them to do that?

13   And so, if we could talk briefly, I think he raised the

14   issue on annexation, Judge.    And I think there was a

15   little bit of lack of clarity with regards to some of

16   Mr. Messer's answers, but I just want to make sure.

17                  A home rule city has the authority to

18   annex unilaterally over the property owner's lack of

19   consent.   Today as a general law town, the legislative

20   structure for annexation says if you're less than a

21   thousand, you have to get their consent.       Mr. Bizios

22   says, "You're never going to get my consent."       So they

23   are prohibited from annexing his property.

24                  There is a provision in 43.033 which gives

25   the authority, if they reach a population of a

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                   73

            LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   thousand -- and what their brief says, that will be in

 2   10 years -- then they can do so if they provide water or

 3   sewer.    Well, water's already provided by Little Elm.

 4   All these lots are going to be on septic, as the

 5   testimony indicated.

 6                   As Mr. Hoffmann testified, it would be

 7   millions of dollars to extend sewer, plus there's the

 8   fact that there's the certificate of convenience and

 9   necessity issued by the TCQ for sewer that's issued to

10   Little Elm that there's no indication that they're going

11   to give that up.    So I think that the prospective odds -

12   I think that was the question, the prospective

13   annexation, the possibilities under that provision are

14   nil.

15                   The next way you can do that is if you get

16   to a 5,000 population and have the home rule charter

17   election and become home rule, and Ms. Asbell testified

18   their ultimate buildout is anticipated to be 2500.       So

19   there is absolutely no way that they can annex this

20   property, which is one of the reasons that they stated

21   previously as to why it would make sense to give them

22   the authority to regulate the building process in their

23   ETJ.

24                   Again, that's exemplified in the City of

25   Northlake versus East Justin JV where Judge Gabriel

                       Mellony Ariail, CRR, RMR
            Official Court Reporter - 431st District Court
                                                              74

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   said, basically, if you're a general law town, you've

 2   got to comply with the ordinances strictly.

 3                 The Runaway Bay, I agree with Mr. Messer

 4   that there is a distinction, and I think that's probably

 5   what the Court was referring to at the beginning saying

 6   there's a distinction.   It's pretty close, but there is

 7   a distinction because the Court said, I'm not going to

 8   overrule -- or I'm not going to strike this ordinance --

 9   well, actually, they did say that.   I'm not going to

10   rule that you cannot annex into your ETJ, but I'm going

11   to strike this ordinance because it did not expressly

12   state that it was applied.

13                 But I think if you look at footnote 4,

14   Judge, that -- basically, I think the Court of Appeals

15   is reciting the arguments that I made at the Court -- to

16   the Court on that particular case.   And it says, "Rhino

17   argues that 'this subchapter says nothing about building

18   in general or permits in specific' and does not confer

19   authority on the City to extend its building code as

20   opposed to 'rules governing plats and subdivisions' to

21   its ETJ, especially in light of section 212.049 which

22   provides that 'this subchapter does not authorize the

23   municipality to require municipal building permits or

24   otherwise enforce the municipality's building code in

25   its [ETJ]."

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 75

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1                 And that's kind of the first part.     So

 2   what it's referring to there is, if you look on the next

 3   tab on 3, there's a Subchapter A and a Subchapter B in

 4   the platting statute, that's Chapter 212.     And as a

 5   matter of fact, Mr. Messer says, we can do this because

 6   we're a regulating development within our ETJ.

 7                 Well, Subchapter A states that this is for

 8   subdivisions of land.    So if you want to subdivide land

 9   and put in public improvements, that's what Subchapter A

10   addresses, regulation of subdivisions.     As we indicated,

11   and we'll go through here, the Town has no regulatory

12   authority for subdivisions on this tract of land.        Zero.

13   They don't have any authority.

14                 And the reason is, as we'll go into, is

15   the statutory provision that says if you have an

16   addition, the city with the largest population with

17   their ETJ controls that process.    That's why that plat

18   was approved by the county, because it's in the county,

19   and also by the City of Little Elm, because they have a

20   bigger population than Lakewood Village.

21                 So Lakewood Village has no legal authority

22   to apply its subdivision regulations in terms of

23   requiring a plat or anything else because this property

24   was approved by Little Elm and the county in accordance

25   with their provisions.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               76

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1                  So if this is regulated by Subchapter B,

 2   which is regulation of property development, which I

 3   think is what Mr. Messer argued, if you look on the next

 4   page on 212.049, which the Court of Appeals refers to,

 5   Judge, on that footnote 4 we were reading, says "This

 6   subchapter does not authorize the municipality to

 7   require municipal building permits or otherwise enforce

 8   the municipality's building code in its [ETJ]."

 9                  So under A, they don't have any authority

10   there because of the provision that is in the next

11   section which says that the largest city with ETJ has

12   the authority to regulate subdivisions.   And if they're

13   saying they have it under B, that expressly says the

14   legislative intent that you can't require a building

15   code here.

16                  The next argument, Your Honor, is under

17   the Milestone -- so this is kind of the follow-up, and

18   this is how the cases have come down, the ones I've been

19   involved in.   I think the only two cases that involve

20   extension of building codes to ETJs are the Runaway Bay

21   case and the Town of Talty case, the Hartsell case, both

22   of which the Court ruled for the developer but didn't

23   reach the fundamental question -- which you're

24   correct -- which is, do they have the authority or not?

25                  So if the Court were -- where I could

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  77

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   foresee an argument at the Court of Appeals, if it came

 2   up that way, would be that without reaching a

 3   fundamental question under one, under two, what I just

 4   argued, that they don't have the authority, pursuant to

 5   the Subdivision Statute, to extend their codes due to

 6   the fact that Section 212.007 specifically says the city

 7   that has the larger ETJ is the one that has the

 8   authority to approve plats.

 9                  The Milestone Potranco case, I think

10   Mr. Messer says that's, of course his case.     I always

11   hate to put cases in my booklet that support him.      The

12   point there is that the Court of Appeals -- the argument

13   was raised, can you apply the tree ordinance separate

14   and apart from the subdivision process?   In other words,

15   people were concerned, I own a house, I've got a tree,

16   they're going to permit me from cutting down a tree on

17   my own lot for firewood or for whatever reason.     And the

18   Court of Appeals says, no, this only applies as part of

19   the subdivision platting process.

20                  That's basically the only time that it

21   will apply, and it puts the standards for land

22   development are consolidated in the development

23   standards.   The overall structure demonstrates that

24   these are applicable to the city's ETJ and are intended

25   to be limited in their application to the subdivision of

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  78

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   land and land development.

 2                    So that basically is where the Court of

 3   Appeals is saying, unless it's part of the subdivision

 4   process, then these particular ordinances cannot be

 5   applied.

 6                    And then the last argument, Your Honor,

 7   concerns the vested rights statute.       And that's

 8   basically what the Court -- the Dallas Court of Appeals

 9   held in the --

10                    THE COURT:   Hartsell.

11                    MR. ANDERSON:   -- Hartsell case.     I would

12   like to go ahead, because you raised the issue on the

13   exemptions, which is in 245.004, and I've had to deal

14   with this a lot in terms of this particular one under

15   number one.   It's important to distinguish between

16   projects and permits and which permits it applies to.

17                    So it says, "This chapter does not apply

18   to a permit that is at least two years old, is issued

19   for the construction of a building or structure intended

20   for human occupancy or habitation."

21                    Okay.   So that's a permit for a building

22   permit, if that makes sense.      We also have a permit for

23   the plat, which is 20 years old, 1995, approximately.

24   That's not what this exemption applies to, okay?

25                    That that -- this only applies to a

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  79

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   building permit that is at least two years old for a

 2   house.     And, basically, I think the intent, although I

 3   don't really know, is not to let that building permit

 4   just languish out there and not actually start

 5   construction.     If there's changes, then you would have

 6   to bring it up to the Uniform Building Code

 7   requirements.     Other than that, it meets the

 8   requirements.

 9                    And with regards to notice, Your Honor, I

10   think the evidence -- you know, the city secretary

11   hadn't been there that long, the building inspector is

12   on and off with what he does, right, this is not his day

13   job, this is something he does at night, things like

14   that.

15                    Saying we didn't know about that plat,

16   well, that's, you know, disingenuous because the Statute

17   212 specifically states that if you're going to

18   subdivide and convey tracts of land that are five acres

19   or less in size -- it's 212.004.        Judge, may I approach?

20                    THE COURT:   Yes.

21                    MR. ANDERSON:    I'm going to actually -- if

22   I can have my book back and make sure that you got the

23   copy.

24                    Under 212.004, it states that you have to

25   go in and get it platted.        So it -- as the testimony

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                               80

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   also indicated in the exhibits, most -- virtually all of

 2   the city maps show the lots that were in the

 3   subdivision.

 4                   So for the city to say, wow, we didn't

 5   even know there was a plat out there is just wrong.

 6   Maybe individuals may or may not have, but it's just

 7   obvious that if you're out there building houses on the

 8   northern part of the Town and each one of those is on

 9   about two or three acres, which is less than five, there

10   had to be a plat.

11                   Now, they may not have known specifically

12   about 1995, but that's their fault.     I mean, easily you

13   could have gone and seen this in the deed of records.

14   You can't have an addition unless it's been platted.      So

15   we have Sunrise Bay addition signs, we've got the houses

16   that have been built on the individual lots.     And

17   according to several of the Town's maps, show the

18   platted lots.

19                   So to say, wow, we didn't know about this

20   plat here clearly is just -- maybe individuals did not,

21   but from a collective knowledge and from constructive

22   notice that it's clear that they did.

23                   Finally, Judge, Mr. Messer said we have

24   some terrible burden which, hopefully, our argument with

25   regards to the law has met that, but I think the point

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                   81

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   is they have a burden.       They're the plaintiff, they're

 2   trying to get the temporary injunction.

 3                   There's no testimony that I -- that I

 4   heard or any evidence that says there's any imminent,

 5   health, safety or danger, any issue that's there with

 6   regards to the quality of the construction.        We have

 7   safeguards upon safeguards.

 8                   And frankly, Judge, sometimes, you know,

 9   the private sector is as good.        When you have really

10   quality contractors and subcontractors, all of which are

11   going to comply with the code as indicated by the

12   testimony anyway, that they are as concerned about

13   complying with code as meeting any city regulations.

14                   Then finally, Judge, I know you didn't

15   want to hear it, but the bottom line is, there is

16   testimony that the fee by the city secretary was -- she

17   said was going to be in excess of $14,000.        The

18   testimony by the building inspector said that the actual

19   fee for reviewing all the plans and doing all the

20   inspections would be $1,200.

21                   MR. MESSER:     Your Honor, I think this is

22   not relevant.

23                   THE COURT:    Okay.   Your objection is

24   noted.   It's overruled.

25                   Go ahead.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                82

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1                 MR. ANDERSON:    Okay.   I'm just pointing

 2   out that there's collection of fees of $14,000, and

 3   they're paying the building official $1,200.     And so we

 4   believe that it's clear that this has really nothing to

 5   do with health, safety, those types of things.     There's

 6   no question that this house is going to be built

 7   according to code, and it's going to be built in the

 8   most safe way possible.

 9                 I think the real issue for the Town, and

10   that's why they've got three lawyers here and lots of

11   folks at the table, is because they want to make sure

12   that they have that revenue source which, really, they

13   are not entitled to.

14                 Thank you, Your Honor.

15                 THE COURT:    And just to be clear, I didn't

16   decline to hear anything that was properly before me,

17   but with respect to the position stated in your pleading

18   that there was some constitutional basis to challenge

19   that fee, I didn't consider that to be a necessary issue

20   with respect to the injunction.    And as a result,

21   rendered that evidence irrelevant to the issue of

22   whether an injunction is properly issued.     And the

23   constitutional arguments as to the fee can be raised at

24   a later time, if any.

25                 Mr. Messer?

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    83

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1                    MR. MESSER:     Thank you, Your Honor.   Just

 2   briefly.    If the Court does not grant this injunctive

 3   relief, then this project goes forward, they go out

 4   there and they pour that foundation in a day, a couple

 5   of days, they're at risk, they're at peril.        Because

 6   then we could make them go out there, tear it up so we

 7   could then inspect, if injunctive relief is not granted.

 8   It's very difficult to unscramble the eggs at this

 9   point.     It's very simple to allow this to go forward and

10   allow the inspection to happen, the way they properly

11   should.

12                    One brief comment about Mr. Anderson's

13   arguments is what he didn't say.        He didn't say a word

14   about 214.904 or 233.153, the very statutes that talk

15   about our building permits in the ETJ and our exclusive

16   right to do that when we have building codes in the ETJ.

17   The statutes are clear.        They give us that authority.

18   He didn't say one word about it.

19                    Didn't say one word about the Lucas case

20   or the Weslaco case.     All those things are clearly in

21   our favor that will allow injunctive relief that happen

22   to allow us to make inspections in the ETJ.

23                    If you want to look at the vested rights,

24   really, the Austin Court of Appeals got it right.         In

25   our notebook we cited here, Your Honor, Tab 14, the

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 84

           LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   Shumaker case versus Austin, the same exact thing where

 2   a developer was picking and choosing what they were

 3   wanting to do.     They're saying, you know what?   The plat

 4   was given by the county, but the city never addressed

 5   it.

 6                    And the Austin Court of Appeals said, if

 7   you're going to try to have vested rights, you've got to

 8   submit that to that regulatory authority, the city.        And

 9   if it's not submitted to the city, it's not binding on

10   the city, and you don't have any vested rights.        Exactly

11   the same argument that we have here.

12                    And there's also some exclusions that

13   apply here, Your Honor.     Actually, if you look at

14   245.006, they can't enforce the vested rights statutes

15   unless they have a claim for mandamus, declaratory

16   injunctive relief, which they don't have.     So they can't

17   even have these rights in the first place.

18                    But if you want to look at the exceptions,

19   the whole point of this under 245.004(1) is to allow

20   cities to have updated building codes so that we don't

21   have to apply a 1995 building code to this standard.        If

22   that's what they wanted, well, they're not doing it.

23   They're using an updated version of the building code.

24                    So the very exception that talks about

25   vested rights says it excludes building codes by

                      Mellony Ariail, CRR, RMR
           Official Court Reporter - 431st District Court
                                                                  85

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   municipality, just like we have here.      So I think the

 2   vested rights argument is not as complicated, to me, as

 3   the statutory authority and the issues involving 212.

 4                  And I think those statutes, the permitting

 5   statutes, and the exclusive ability to have codes in the

 6   ETJ, along with these cases that we cited, we've

 7   provided to the Court, clearly give us the right to

 8   injunctive relief.

 9                  And it's a little bit -- I think,

10   actually, the plaintiffs, I think a little bit, it's

11   like a venue forum shopping.    They're trying to pick and

12   choose who they want to go with.    Well, we'll start with

13   the Town.   No, we don't want the Town.     We don't like

14   the Town.   There's something that they don't like about

15   it, well then, we'll go to the county.

16                  Well, 233 gives the city -- if you read

17   it -- if we have building codes that we've enacted in

18   the extraterritorial jurisdiction, then ours control.

19   That's what the statute says, and the county's have no

20   effect.

21                  That gives us the exclusive right.     Just

22   as if you had exclusive jurisdiction or venue in one

23   case, no other court has that venue.      It's exactly the

24   same peril as we have here.    We have the exclusive right

25   to have the building codes in our ETJ, and not a word

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                 86

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   was said by them.

 2                  So we think that the Court should do just

 3   exactly what the Corpus Christi Court of Appeals did in

 4   the Weslaco case and enter a temporary injunction until

 5   they comply with our ordinances.

 6                  Thank you.

 7                  THE COURT:    The final legal question that

 8   I would ask for very brief feedback from you both about.

 9   If I understand the appellate remedies available, based

10   upon the granting or denial of a temporary injunction,

11   there is no traditional or interlocutory right to

12   appeal.   It would only be through the issuance of a --

13   well, through the filing of a petition for writ of

14   mandamus, and the issuance of mandamus, that either

15   party would be able to bring the issue to the Court of

16   Appeals; is that correct, or incorrect?

17                  MR. MESSER:    I think that's incorrect,

18   Your Honor.   I don't have my Civil Practice and Remedies

19   Code here, but I think it's Chapter 54 -- yeah, 54.014.

20   And one of the subparts is injunctive relief under

21   temporary injunction, so --

22                  THE COURT:    So it would be an

23   interlocutory appeal?

24                  MR. MESSER:    If there's an interlocutory

25   appeal at this stage, whatever the Court's decision is.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                87

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1                 THE COURT:   Frankly, one of the statutes

 2   cited -- and it runs together at some point.     One of the

 3   statutes cited yesterday, I noticed, referenced the

 4   city's remedies in the district court being related to

 5   injunctions and referenced mandamus, I believe.      But

 6   that's why I was a bit confused as to what either

 7   party's appellate remedies would be, but I didn't mean

 8   to sidetrack us.

 9                 So do you concur, Mr. Anderson, that

10   there's provision for an interlocutory appeal?

11                 MR. ANDERSON:   That's my recollection,

12   Judge.

13                 THE COURT:   If the framework for my

14   evaluation of this request for injunctive relief were

15   merely pursuant to the traditional criteria listed in

16   the Rules of Civil Procedure or based upon this Court's

17   judgment of equity, quite frankly, there would be no

18   injunction.   In other words, what I've concluded is the

19   law is not a law that I particularly like or care for,

20   and I don't think a city should have the ability to tell

21   a property owner what to do with property for which they

22   provide no services, just as a matter of fundamental

23   equity and fairness.

24                 But that's to say that I've concluded that

25   the city, the Town, is within its authority, and the

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    88

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   injunction will issue, the motion to dissolve the

 2   temporary restraining order is denied, and the

 3   injunction requested is granted.

 4                 Anything further?

 5                 Mr. Anderson, looks like you're 2 and 0 so

 6   far on these related issues with the Court of Appeals in

 7   Fort Worth, and against the backdrop of my comments, if

 8   they up your record to 3 and 0 and reverse this and send

 9   it back to me, it won't hurt my feelings.     In fact, I'll

10   be comforted from an equitable standpoint that I got it

11   wrong, and that ended up being a good thing.       But based

12   upon these well-briefed and argued positions, the coin

13   landed on tails and that means the plaintiff wins.

14                 MR. MESSER:     I do have a proposed order,

15   Your Honor.

16                 THE COURT:    If you'll bring it up.      Does

17   this track your pleading and petition?

18                 MR. MESSER:     I believe it does.

19                 THE COURT:    Do you have any objections to

20   the form?

21                 MR. ANDERSON:     I haven't looked at it,

22   Judge.

23                 THE COURT:    Feel free to take a minute to

24   look at it.

25                 MR. ANDERSON:     Judge, I do have some

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                  89

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   comments.

 2                   THE COURT:   Okay.

 3                   MR. ANDERSON:   On the first page, yes,

 4   we've got a little bit of a procedural question on the

 5   studor vent.    It's been installed.     Pursuant to the TRO,

 6   we were allowed to continue.     And we would ask for

 7   whatever relief is necessary from the Town that we don't

 8   have to go rip that out and redo that part, because we

 9   proceeded in good faith with regards to the TRO, which

10   basically said we could continue to do plumbing.

11                   THE COURT:   Right.    Well, to the extent

12   that this would simply apply from this moment forward

13   and it's not intended to undo or modify the terms of the

14   prior agreed temporary restraining order, it appears

15   that the immediately cease and desist --

16                   MR. ANDERSON:   Right.    The issue we, have

17   I think, technically is they went out and looked at it

18   and said, yeah, you put it in, but that studor vent

19   doesn't comply.    I don't even know what it is, Judge,

20   but whatever it is, it's in there, and it's kind of

21   hard --

22                   THE COURT:   It's a studor vent.    Come on,

23   Mr. Anderson.

24                   MR. ANDERSON:   But it's expensive to redo,

25   and so we would just ask that that part be exempted out

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                    90

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   from the scope --

 2                    THE COURT:    Well, my point is, at least

 3   not the first page you referenced, I don't think that it

 4   requires anything to be undone.

 5                    MR. ANDERSON:    Okay.   Well, that's -- if

 6   we have that agreement, I'm --

 7                    THE COURT:    I'm looking at the language

 8   and it says, "Shall immediately cease and desist any

 9   construction."     That means further or future.     It just

10   means don't do anything else.        It doesn't undo or order

11   the remedial deconstruction or modification of anything

12   that's already in place.

13                    MR. ANDERSON:    Yeah, I know, Your Honor,

14   but it --

15                    MR. MESSER:     I can't agree with that

16   unless my client would agree with that, and it's part of

17   our code.   I can't see how I can say, "You don't have to

18   meet our code."

19                    THE COURT:    I guess my point is, I'm not

20   real sure what modification you're proposing, or what

21   specific part of this proposed injunction you have taken

22   issue with as to form, at least.

23                    MR. ANDERSON:    Yeah.   That's -- on the

24   first page, it's an issue of clarity, and if the Court

25   can confirm it.     I don't know if we need to put it on

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                   91

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   the record by revising the order to state that all the

 2   improvements that have been put on the property to date

 3   do not have to go back and get permits and go back and

 4   get approvals is acceptable.     If it goes from here

 5   forward, then that's not a problem.

 6                 THE COURT:    That's been clarified here on

 7   the record, and I think it's clear from the terms of the

 8   injunction, that "defendant shall cease and desist any

 9   construction on the property," and that means from this

10   point forward and does not remediate any conditions

11   present at this point in time.

12                 MR. MESSER:     I just want to point out,

13   Your Honor, they failed the inspection yesterday.       This

14   doesn't remedy that?

15                 THE COURT:    Nor is it intended to.

16                 MS. DeCURTIS:    They'll have a final

17   plumbing inspection that they won't be able to pass if

18   they don't change it.

19                 THE COURT:    Again, not my concern.      I'm

20   concerned with entering a temporary injunction from this

21   point forward that maintains a status quo subject to the

22   determination at the Court of Appeals that this Court

23   did not have the authority to enter that injunction and

24   pending a final determination of the merits of the

25   underlying lawsuit.

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                     92

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1                    MR. MESSER:     Okay.

 2                    MR. ANDERSON:     So to make sure that I

 3   understand.     On the first page when it says,

 4   "Immediately cease and desist any construction on the

 5   property," that's any new construction after today; is

 6   that correct?

 7                    THE COURT:    Correct.

 8                    MR. ANDERSON:     Okay.

 9                    THE COURT:    And yet it goes on to say,

10   "until such time as they have applied for and obtained

11   approval."    So, in theory, construction may continue,

12   even in the face of this injunction, if those three

13   subsequent conditions are met.

14                    MR. ANDERSON:     Sure, I understand.

15                    THE COURT:    Make sense?

16                    MR. ANDERSON:     I just want to make sure

17   that it's clear that for construction prior to today,

18   there's not a necessity to meet 1, 2 and 3.           For any new

19   construction after today, there's a requirement to meet

20   1, 2 and 3.

21                    THE COURT:    Yes.      That's a good way of

22   clarifying it.

23                    MR. ANDERSON:     Thank you, Your Honor.

24                    THE COURT:    And if that means that the

25   current condition will preclude there from being

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                                   93

            LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   approvals under 1, 2 and 3, then so be it.

 2                   MR. ANDERSON:    What does that mean, Judge?

 3   I'm sorry.

 4                   THE COURT:    If the city, if the Town, will

 5   not provide approval for any further permits, or based

 6   upon the current condition of the property, then the

 7   injunction, I believe, prevents there from being further

 8   construction.

 9                   MR. ANDERSON:    I'm sorry, Judge, I'm

10   trying not to be obtuse, but I've got a practical

11   problem that we really need to address.

12                   THE COURT:    And I'm happy to address it,

13   but I'm not following you.

14                   MR. ANDERSON:    Okay.   My issue is, we've

15   got construction out there.       There's specific issue on

16   this vent, and it failed inspection.       The typical code

17   would say, you can't do anymore construction until you

18   get us a permit that showed all the past construction

19   has been approved, okay?

20                   THE COURT:    Right.

21                   MR. ANDERSON:    And so that, I think, is

22   the issue --

23                   MR. MESSER:     There was some other one,

24   too.    There was copper on the plumbing part of it that

25   was not done.    So there was more than one issue --

                       Mellony Ariail, CRR, RMR
            Official Court Reporter - 431st District Court
                                                                 94

           LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1                  (Sotto Voce discussion between Mr.

 2   Anderson and Mr. Messer)

 3                  THE COURT:    Here's the problem.   My

 4   bailiff yesterday didn't get a lunch, I hardly got a

 5   lunch, the court reporter didn't get a lunch.      Not doing

 6   it again today.   I've got to cut this off because I've

 7   got another docket starting in an hour.

 8                  Typically if a party objects to the

 9   proposed form of an order, they provide me with their

10   proposed language.   You may be being obtuse, I may just

11   be dense.   I'm just not following what it is about this

12   language that you take issue with and what modification

13   to it you would propose to address the issue as you see

14   it.   I'm just not understanding.

15                  MR. ANDERSON:    The modification we would

16   request is for all construction on the property to date,

17   no permits are required and no modifications to the

18   construction that's been done are required in order to

19   obtain additional permits.     That's the additional

20   language we would request.

21                  THE COURT:    Okay.   Here's what we're going

22   to do.   When you get back to your office this afternoon,

23   reply all to the message that I sent you-all late last

24   night.   Attach to it a Word document containing whatever

25   language that you propose be modified from what they've

                      Mellony Ariail, CRR, RMR
           Official Court Reporter - 431st District Court
                                                                    95

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   submitted.   In fact, if y'all can provide that document

 2   to him in Word format, that will maybe get us that much

 3   farther ahead.

 4                    MR. MESSER:     Sure.

 5                    THE COURT:    And then assuming you want

 6   this injunction entered before 5:00 o'clock today,

 7   respond promptly --

 8                    MR. MESSER:     Yes.

 9                    THE COURT:    -- with any objections you

10   have; that is, if y'all can work it out and figure out

11   what form is proper -- for whatever reasons, I'm just

12   not grasping the specific language that you take issue

13   with or what you believe the language should say, and we

14   need to resolve it before 5:00 o'clock today.

15                    MR. ANDERSON:     I understand the timing

16   issue.   If I could ask just one quick question.

17                    THE COURT:    Certainly.

18                    MR. ANDERSON:     There's a lot of language

19   on page 2, which you would have in a typical temporary

20   injunction form, but I don't think there's anything that

21   they've shown about plaintiff suffering immediate and

22   irreparable harm.

23                    THE COURT:    That should be stricken,

24   because as I understand it, that's neither the

25   plaintiff's burden to prove, nor was it a factor.         In

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               96

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   fact, I think I alluded to the fact that if it were, the

 2   decision may be different.

 3                  MR. ANDERSON:    And I don't think you found

 4   that the injunction would not cause undue harm to

 5   defendant as far as --

 6                  THE COURT:    Same thing applies there.

 7   That's pursuant to the traditional framework within

 8   which the Rules of Civil Procedure require an injunction

 9   or injunctive relief to be considered, but that is not

10   applicable to this case.

11                  So here's what we're going to do.    As soon

12   as possible, please modify your proposed order to

13   eliminate those provisions, reply all, and Mr. Anderson

14   will then reply all with his proposal.     Y'all can go

15   back and forth as long as you want this afternoon, with

16   or without the Court's being part of those

17   conversations, but at 5:00 o'clock today, I'm going to

18   take all of that into consideration and enter some

19   order.

20                  I'll also say that I will not be here at

21   that time.   I will be doing that remotely as my surgical

22   follow-up is at 4:00 something today.     So getting a hard

23   copy, a physical copy of the order will not be possible

24   until tomorrow morning, but you'll at least know the

25   substantive decision by my remote communication to your

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                            97

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   messages.

 2                 MR. ANDERSON:     Very good.

 3                 THE COURT:    Thank you.

 4                 MR. MESSER:     Thank you, Your Honor.

 5                 (Proceedings adjourned)

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                              98

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 3 OF 4 VOLS.

 1   STATE OF TEXAS

 2   COUNTY OF DENTON

 3       I, Mellony Ariail, Official Court Reporter in and

 4   for the 431st District Court of Denton, State of Texas,

 5   do hereby certify that the above and foregoing contains

 6   a true and correct transcription of all portions of

 7   evidence and other proceedings requested in writing by

 8   counsel for the parties to be included in this volume of

 9   the Reporter's Record in the above-styled and numbered

10   cause, all of which occurred in open court or in

11   chambers and were reported by me.

12       I further certify that this Reporter's Record of the

13   proceedings truly and correctly reflects the exhibits,

14   if any, offered by the respective parties.

15       WITNESS MY OFFICIAL HAND this the 1st day of June,

16   2014.

17                          /s/ Mellony Ariail
                            Mellony Ariail, CRR, RMR, CBC
18                          Texas CSR 3729
                            Official Court Reporter
19                          431st District Court
                            1450 E. McKinney Street
20                          Denton, Texas 76209
                            940.349.4372
21                          mellony.ariail@dentoncounty.com
                            Expiration: 12/31/2014
22

23

24

25

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                                     1

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 4 OF 4 VOLS.

 1                       REPORTER'S RECORD

 2                     VOLUME 4 OF 4 VOLUMES
                                                     FILED IN
 3                                           2nd COURT OF APPEALS
                TRIAL COURT CAUSE NO. 14-01991-431
                                                FORT WORTH, TEXAS
 4             COURT OF APPEALS NO.            6/2/2014 2:41:22 PM
                                      02-14-00143-CV
                                                    DEBRA SPISAK
 5   TOWN OF LAKEWOOD VILLAGE, ) IN                    Clerk
                                      THE DISTRICT COURT
     TEXAS                     )
 6                             )
     VS.                       ) DENTON COUNTY, TEXAS
 7                             )
     HARRY BIZIOS              ) 431ST JUDICIAL DISTRICT
 8

 9

10

11

12        **********************************************

13                         EXHIBIT VOLUME

14        **********************************************

15

16

17

18

19

20

21

22

23

24

25

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                             2

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 4 OF 4 VOLS.

 1                           VOLUME 4

 2                        EXHIBIT VOLUME

 3                                                    PAGE VOL.

 4
     Reporter's Certificate with Cost .................. 3   4
 5
     Stipulated Exhibits Index ......................... 5   4
 6
     Plaintiff's Exhibits Index ........................ 8   4
 7
     Defendant's Exhibits Index ........................ 8   4
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               3

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 4 OF 4 VOLS.

 1              TRIAL COURT CAUSE NO. 14-01991-431

 2             COURT OF APPEALS NO. 02-14-00143-CV

 3   TOWN OF LAKEWOOD VILLAGE, ) IN THE DISTRICT COURT
     TEXAS                     )
 4                             )
     VS.                       ) DENTON COUNTY, TEXAS
 5                             )
     HARRY BIZIOS              ) 431ST JUDICIAL DISTRICT
 6

 7   STATE OF TEXAS

 8   COUNTY OF DENTON

 9       I, Mellony Ariail, Official Court Reporter in and

10   for the 431st District Court of Denton, State of Texas,

11   do hereby certify that the following exhibits constitute

12   true and complete duplicates of the original exhibits,

13   excluding physical evidence, offered into evidence

14   during the MOTION FOR TEMPORARY INJUNCTION; MOTION TO

15   DISSOLVE TRO AND DENY TEMPORARY INJUNCTION in the

16   above-entitled and numbered cause as set out herein

17   before the Honorable Jonathan Bailey, Judge of the 431st

18   District Court of Denton County, State of Texas.

19       I further certify that the total cost for the

20   preparation of this Reporter's Record is $2,836.00 and

21   was paid by Mr. Art Anderson.

22

23

24

25

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               4

             LAKEWOOD VILLAGE V. BIZIOS - VOL. 4 OF 4 VOLS.

 1       WITNESS MY OFFICIAL HAND this the 1st day of June,

 2   2014.

 3

 4                               /s/ Mellony Ariail
                                 Mellony Ariail, CRR, RMR, CBC
 5                               Texas CSR 3729
                                 Official Court Reporter
 6                               431st District Court
                                 1450 E. McKinney Street
 7                               Denton, Texas 76209
                                 mellony.ariail@dentoncounty.com
 8                               Telephone: 940.349.4372
                                 Expiration: 12/31/2014
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                        Mellony Ariail, CRR, RMR
             Official Court Reporter - 431st District Court
                                                               5

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 4 OF 4 VOLS.

 1                     STIPULATED EXHIBITS

 2   EXHIBIT      DESCRIPTION             OFFERED   ADMITTED

 3   1          General Warranty Deed        9 v2       9 v2
                2013-69513 6/7/13
 4
     2          Town Limits and ETJ          9 v2       9 v2
 5              Official Map

 6   3          Denton County Map of         9 v2       9 v2
                Town and ETJ
 7
     4          Denton County ETJ Map        9 v2       9 v2
 8              of Subdivision

 9   5          Denton County Map of         9 v2       9 v2
                Contours
10
     6          Denton County Appraisal      9 v2       9 v2
11              District Records of
                Property
12
     7          Plat of Sunrise Bay          9 v2       9 v2
13              Subdivision

14   8          Site Plans and Building      9 v2       9 v2
                Plans and Elevations of
15              3960 Spinnaker Run
                Pointe
16
     9          Stop Work Order 3/13/14      9 v2       9 v2
17
     10         Stop Work Order 3/14/14      9 v2       9 v2
18
     11         Photographs dated            9 v2       9 v2
19              3/10/14

20   12         Photographs dated            9 v2       9 v2
                3/13/14
21
     13         Photographs dated            9 v2       9 v2
22              3/14/14

23   14         Photographs dated            9 v2       9 v2
                3/18/14
24

25

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               6

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 4 OF 4 VOLS.

 1                  STIPULATED EXHIBITS (Cont)

 2   EXHIBIT      DESCRIPTION             OFFERED   ADMITTED

 3   15         Builder's Registration       9 v2       9 v2
                Application dated
 4              1/27/14

 5   16         Flowage Easement             9 v2       9 v2

 6   17         Denton County                9 v2       9 v2
                Commissioners Court
 7              Order No. 10-0045
                1/26/10
 8
     18         Denton County Notice to      9 v2       9 v2
 9              Home Builders and Home
                Buyers
10
     19         Town of Lakewood             9 v2       9 v2
11              Village Ordinance No.
                08-06
12
     20         Town of Lakewood             9 v2       9 v2
13              Village Ordinance No.
                08-09
14
     21         Town of Lakewood             9 v2       9 v2
15              Village Ordinance No.
                10-01
16
     22         Town of Lakewood             9 v2       9 v2
17              Village Ordinance No.
                11-04
18
     23         Town of Lakewood             9 v2       9 v2
19              Village Ordinance No.
                11-08
20
     24         Town of Lakewood             9 v2       9 v2
21              Village Ordinance No.
                11-09
22
     25         Town of Lakewood             9 v2       9 v2
23              Village Ordinance No.
                11-11
24

25

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               7

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 4 OF 4 VOLS.

 1                  STIPULATED EXHIBITS (Cont)

 2   EXHIBIT      DESCRIPTION             OFFERED   ADMITTED

 3   26         Town of Lakewood             9 v2       9 v2
                Village Ordinance No.
 4              11-13

 5   27         Town of Lakewood             9 v2       9 v2
                Village Ordinance 11-16
 6
     28         Town of Lakewood             9 v2       9 v2
 7              Village Ordinance No.
                13-07
 8
     29         2006 International           9 v2       9 v2
 9              Residential Building
                Code, Ch. 1 and
10              excerpts

11   30         2005 National Electric       9 v2       9 v2
                Code excerpts
12
     31         Email between Linda          9 v2       9 v2
13              Asbell and Alan
                Hoffmann 3/12/14
14
     32         Copy of a map showing        9 v2       9 v2
15              Little Elm and Lakewood
                Village limits
16
     33         US Army Corps of             9 v2       9 v2
17              Engineer Consent No.
                DACW63-9-14-0533
18
     34         Declaration of               9 v2       9 v2
19              Covenants, Conditions
                and Restrictions
20              Sunrise Bay at Lake
                Lewisville Section One
21
     35         Application for              9 v2       9 v2
22              Development Permit
                approved by Denton
23              County

24   36         Elevation Certificate        9 v2       9 v2

25   37         Form Board Survey            9 v2       9 v2

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
                                                               8

          LAKEWOOD VILLAGE V. BIZIOS - VOL. 4 OF 4 VOLS.

 1                 EXHIBITS OFFERED BY PLAINTIFF

 2   EXHIBIT      DESCRIPTION             OFFERED   ADMITTED

 3   1          Certified Copy of         106 v2      108 v2
                Denton County Notice to
 4              Home Builders and Home
                Buyers
 5
     2          Plumbing Permit (Record   153 v2      154 v2
 6              Only)

 7   3          Fence Permit (Record      153 v2      154 v2
                Only)
 8
     4          Residential Swimming      153 v2      154 v2
 9              Pool/Spa Permit
                Application (Record
10              Only)

11   8A         Blowup of Plf. Ex. 8      155 v2      156 v2

12                EXHIBITS OFFERED BY DEFENDANT

13   EXHIBIT      DESCRIPTION             OFFERED   ADMITTED

14   1          Resume of Alan Hoffmann      7 v3       8 v3

15   2          Rendering                   20 v3      22 v3

16   3          Aerial Picture of           26 v3      26 v3
                Bizios Lot
17

18

19

20

21

22

23

24

25

                     Mellony Ariail, CRR, RMR
          Official Court Reporter - 431st District Court
PLAINTIFF’S EXHIBITS
,.
'




     STATE OF TEXAS
                                              CERTIFICATE TO COPY OF PUBLI C RECORD
     COUNTY OF DENTON


             I hereby certify, in the performance of the functions of my office, that the attached instruments
     are full, true and correct copies of Denton County Notice and Resolution - Certa in Residential
     Construction in Unincorporated Areas of Denton County. The same appea r of record in my office and
     said documents are the official records from the public office of the Public Works Department of Denton
     County, Texas, and are kept in said office.


             I further certify that I am the Director of Public Works for Denton County, Texas, that I have legal
     custody of said records, and that I am a lawful possessor and keeper of the records in said office.


             In witness whereof I have hereunto set my hand this 141h day of April, 2014.




                                              Bennett C. Howell, Ill, PE, CFM




                                                                                                        1      PETITIONER'S
                                                                                                           B     exrrr
                                                                                                        I
.,

                               Denton County
                         Department of Public "Warks
                                    Engineering Division
                     1505 East McKinney Street, Suite 175- Denton, Texas 76209
                               940.349.3250 phone- 940.349.2991 fax
                                     \VWW.dentoncounty.com




                            NOTICE
                 Ho1ne Builders and Home Buyers

     On January 26, 2010, Denton County Commissioners Court approved a resolution that
     applies to certain residential construction in the unincorporated areas of Denton County.

     This resolution applies to you if:

         •   You are building a home in the unincorporated areas of Denton County after
             February 1, 201 0; or
        •    You are remodeling an existing home in the unincorporated areas of Denton
             County after February 1, 2010 and the addition increases the square footage or
             value of the existing home by more than 50%.
        •    This resolution applies if you are constructing a single-family house or duplex.

     The new home construction and remodel must conform to either:

        •    International Residential Code published as of May 1, 2008; or
        •    The version of the International Residential Code that is applicable in the City of
             Denton. The State law requires the builder to use either the International
             Residential Code published as of May 1, 2008 or the International Residential
             Code adopted by the County Seat, which in Denton County is the City of Denton.

     Building in the Extra Territorial Jurisdiction (ETJ):

     If you are building in the ETJ of a municipality that has adopted a building code for the
     municipality's ETJ, then the builder follows the municipality's codes. However, the
     builder is still required to submit the necessary paperwork to Denton County Public
     Works.

     What are the builder's responsibilities?

        •    Three required inspections during the construction project.
                o The foundation stage before the placement of concrete;
           o The framing and mechanical systems stage before covering with drywalJ
             or other interior wall covering; and
           o Completion of construction of the residence.
           o For remodeling projects that meet the definition of this resolution, the
             number of inspections are based on the scope of work ofthe project

Who performs these inspections?

   •   Licensed Engineer;
   •   Registered Architect;
   •   Professional Inspector licensed by the Texas Real Estate Commission;
   •   Plumbing Inspector employed by a municipality and licensed by the Texas State
       Board of Plumbers;
   •   Building Inspector employed by a political subdivision; or
   •   Individual certified as a residential combination inspector by the International
       Code Council.
   •   The builder may use the same inspector for all the required inspections or a
       different inspector for each required inspection.

Who receives the documentation?

   •   The builder shall provide the inspection information to the home buyer and
       Denton County Public Works.
   •   The required forms are attached to this Notice.

          o The builder uses the first form to notify the County specifically:
               • Location of the new residential construction
               • Approximate date by which the construction will be commenced
               • The version of the International Residential Code used to construct
                   the home
          o The builder uses the second form to document the inspections.
                                                      RESOLUTION

  APPLYING SUBCHAPTER F. CHAPTER 233, TEXAS LOCAL GOVERNMENT CODE,
  TO CERTAIN RESIDENTIAL CONSTRUCfiON IN UNINCORPORATED AREAS OF
             DENTON COUNTY- BEGUN AFfER FEBRUARY 1, 2010

          WHEREAS, the Texas Legislature passed HB 2833 during the 81 a Regular Session
  codified in Sections 233.151 through 233. 157 of the Texas Local Government Code, to provid~
  for the health, safety and general welfare of all Texans through home construction standards in
  the unincorporated areas of counties, and

       WHEREAS, the citizens of Denton County desire the construction of quality housing
 and wholesome Jiving environments for its citizens Jiving in unincorporated areas.

         NOW, THEREFORE, BE IT RESOLVED, that we, the Commissioners Court of
 Denton County, in accordance with Section 233.153, Texas Local Government Code, order that
 construction of a new single-family house or duplex on a vacant lot begun after February I,
 201 0, in the unincorporated areas of Denton County must conform to either the version of the
 International Residential Code published as of May J, 2008 or the version of the International
 Residential Code that is applicable in the City of Denton, Texas; and

        FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233.153,
Texas Local Government Code, any construction of an addition to an existing single-famjly
house or duplex, if the addition will increase the square footage or value of the existing
residential building by more than 50 percent, begun after February 1, 2010, in the unincorporated
areas of Denton County must conform to either the version of the International Residential Code
published as of May . I , 2008 or the version of the International Residential Code that is
applicable in the City of Denton; Texas; and

        FURTHERMORE, BE IT RESOLVED, that notwithstanding the above language and
in accordance with Section 233. 153(c), if the above described construction occurs in the
extraterritorial jurisdiction of a municipality that has adopted a building code for the
municipality's extraterritorial jurisdiction, the building code adopted by the municipality controls
and building code standards under Subchapter F of Section 233.153 of the Texas Local
Government Code have no effect in that municipality's extraterritorial jurisdiction.

        FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233.154(a),
Texas Local Government Code, a minimum of three inspections must be performed to ensure
substantial building code compliance in the construction of a new single-family house or duplex
or the construction of an addition to an existing sing]e-family house or duplex begun after
February 1, 2010, in the unincorporated areas of Denton County. The three required inspections
during the construction project, as applicable must be performed at (l) the foundation stage,
before the placement of concrete; (2) the framing and mechanical systems stage, before covering
with drywall or other interior wall covering; and (3) completion of construction of the residence.
For remodeling construction to an existing residence in which the structure's square footage or
value will increase by more than 50 percent, the inspection requirements must be performed as

Resolution- Certain Residential Construction in Unincorporated Areas of Denton. County-
Chapter 233 Tex. Loc. Gov't Code                                                          -Page I of3
 necessary based on the scope of work of the construction project. The builder is responsible for
 contracting to perform the required inspections with (I) licensed engineer; (2) a registered
 architect; (3) a professional inspector licensed by the Texas Real Estate Commission; (4) a
 plumbing inspector employed by a municipality and licensed by the Texas State Board of
 Plumbing Inspectors; (5) a building inspector employed by a political subdivision; or (6) an
 individual certified as a residential combination inspector by the International Code Council. A
 builder may use the same inspector for all the required inspections or a different inspector for
 each required inspection; and

         FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233.154(b),
 Texas Local Goverrunent Code, a builder performing construction of a new single-family house
 or duplex or the construction of an addition to an existing single-family house or duplex begun
 after February I, 201 0, in the unincorporated areas of Denton County must, prior to beginning
 the construction project, provide notice to the Director of Public Works/Engineering. The
 Denton County Commissioners Court prescribes the Notice of Residential Construction in
 Unincorporated Areas attached to this Resolution as the required Notice. The notice must
 include (1) the location of the new residential construction; (2) the approximate date by which
 the new residential construction will be commenced; and (3) the version of the International
 Residential Code that will be used by the builder to construct the new residential construction,
 and

         FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233.154(c),
Texas Local Government Code, not later than the 1Oth day after the date of a final inspection, a
builder performing construction of a new single-family house or duplex of the construction of an
addition to an existing single-family house or duplex begun after February 1, 2010, in the
unincorporated areas of Denton County must submit notice to (I) the Director of Public
Works/Engineering and (2) the person for whom the new residential construction is being built,
if different from the builder, stating whether or not the inspection showed compliance with the
building code standards applicable to that phase of construction. The Denton County
Commissioners Court prescribes the Notice of Residential Construction Inspection Compliance
in Unincorporated Areas attached to this Resolution as the required Notice.

      IN WITNESS THEREOF, we have hereunto set our hands and caused the great seal of
Denton County to be affixed this ~ 0 day of "Xttt II'<     201 0.          . 1J            ,
   j , ADOPTED ~ OPEN COURT the «~ day of Januarx, 2010 upon                                   Motion made by
  ;Jil/»G- /folr:k./   and seconded by ,d/JP~tt /:)fPS                                                  , and
_____;[_members of the court being res t and voting.                         d




                                                                 RON      HANT, COMMJSSIONER
                                                                 PRECINCT2

Resolution - Certain Residential Construction in Unincorporated Areas of Denton County •
Cbapter 233 Tex. Loc. Gov't Code                                                                    ·Page 2 of3
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        1 hereby certify, in the performance of the functions of my office, that the attached instruments are full,
true and correct copies of the Plumbing Permit Application for 3964 Spinnaker Run Pointe dated April 18,
2013. The same appear of record in my office and said documents are the official records from the public office
of the Town Secretary of the Town of Lakewood Village. Denton County. Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

        In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March. 2014.




                                                               TfQ*l™J?0
                                              Linda Asbell, TRMC, Town Secretary
                                              Town of Lakewood Village
                                              Denton County
                                              State of Texas




                                                                                                    PETITIONER'S
                                                                                                       EXHIBIT
            ©
     LAKEWOOD
                'VILLAGE




                           PLUMBING PERMIT
       APPLICANT
       DATE                   V- /r/3
       NAME                  C T        /^6d6 ^^S
       ADDRESS               3                                                                                                                                         ion to prevent an outdoor slab from being placed <
                                                                                                                                       Fan existing customer-owned (private) undergro
                                                                                                                                         ,as line, such asin the case of sidewalks and open
                                                                                                                                        lios The prohibition on piping within a slab is app
                                                                                                                                        ble to all slabs. Exceptions 1 and 2 relate to Sec
                                                                                                                                       403.6.1; see the commentary for that section I
                                                                                                                                       [•Commentary Figure 404.14.1).

                                GAS PIPING




                                                                                                              /ANNULAR
                                                                                                               OPENING
                                                                                                               SEALED                        i' • . . . .



                                                                                                 SLEEVE
                                                                                                 THROUGH                                                    CATEGORY
                                                                                                 FOUNDATION WALL                                            TRANSITION
                                                                                                                                                            FfTTINQ




                                                          Figure 404.11
                                                      GAS PIPING IN CONDUIT
                                                UNDERGROUND BENEATH BUILDING                                                       !


contained in the manufacturer's installation instruc                          is inserted in a piping material for fuel gas uses
tions. Gas outlets for CSST systems must be installed                         buildings.
with the termination fitting designed specifically for                                                                                                             Figure 404.14.1
that purpose and provided by the CSST manufacturer.                  •Because of the potential hazard associated wi
                                                                                                                                              INSTALLATION OF PLASTIC TO METALLIC PIPING
4.14 Plastic pipe. The installationof plastic pipe shall com-         use of a material that has lower resistance to phyj
/ with Sections 404.14.1 through 404.14.3.                           damage and heat as compared to metallic pipe, im                   HUM 14 2Connections. Connections made outside and urn
                                                                     lation of plastic pipe and tubing is limited to areas;              bound between metallic and plastic piping shall be made c
This section places restrictions on the location and op              are both outside of the building and undergroui                       ,h ,ransition fittings categorized as Category I maccorda
erating pressures for plastic pipe in addition to stating             Plastic pipe and tubing are widely used for unrjj                •&ASTMD25I3.
nstallation requirements specific to plastic pipe.                   ground gas distribution systems because of their
                                                                     of installation and inherent resistance to corroi
1.14.1 Limitations. Plastic pipe shall be installed outside
                                                                      Polyethylene (PE) pipe is the only allowable pi:                  Because installation of plastic piping is allowed o
Icrground only. Plastic pipe shall not be used within or
                                                                      pipe for use with LP-gas, and the code user is dire;               Khere both outside and underground, the same
!cr any building or slab or be operated at pressures greater
                                                                      to the referenced standard, NFPA 58, which requf]                  •Lement holds for joining plast.c and meteHicPp
1100 psig (689 kPa) for natural gas or 30 psig (207 kPa) for
                                                                      that PE piping materials comply with ASTM D251|                      Mechanical compression joints use an elastomc-
 gas.
                                                                     The exception makes it clear that ifan equivalent m                  tseal that must be compatible not only with the pip
 Exceptions:                                                          ofphysical protection is installed, plastic pipe mayj               "material but also with the gas that is conveyedI in i
                                                                      minate above ground outside of the building. It iscot               fevstem The manufacturer's instructions normaHy
   1. Plastic pipe shall be permitted to terminate above              mon practice for gas utility companies to irj
                                                                                                                                          K use of an internal stiffener insert in conjunct
        ground outside of buildings where installed in                pre-manufactured riser assemblies at their mete"
        prenianufactured anodeless risers or service head             tinnc   c..~u «      •
        adapter risers th;it ^n* inciiiio-':«    •»
Steve Freeman

From:                           Wayne Snell
Sent:                           Wednesday, April 24, 2013 2:56 PM
To:                             Steve Freeman
Subject:                        IFGC


SECTION 403 (I FGS)
PIPING MATERIALS
403.1 General. Materials used for piping systems shall comply
with the requirements of this chapter or shall be approved.
403.2 Used materials. Pipe, fittings, valves and other materials
shall not be used again except where they are free of foreign
materials and have been ascertained to be adequate for the service
intended.
403.3 Other materials. Material not covered by the standards
specifications listed herein shall be investigated and tested to
determine that it is safe and suitable for the proposed service,
and. in addition, shall be recommended for that service by the
manufacturerand shall be approved by the code official.
403.4 Metallic pipe. Metallic pipe shall comply with Sections
403.4.1 through 403.4.4.
403.4.1 Cast iron. Cast-iron pipe shall not be used.
403.4.2 Steel. Steel and wrought-iron pipe shall be at least
of standard weight (Schedule 40) and shall comply with one
of the following standards:
l.ASMEB 36.10. I0M:
2. ASTM A 53; or
3.ASTMA106.
403.4.3 Copper and brass. Copper and brass pipe shall not
be used if the gas contains more than an average of 0.3
grains of hydrogen sulfide per 100standard cubic feet of gas
(0.7 milligramsper 100 liters). Threaded copper, brass and
aluminum-alloy pipe shall not be used with gases corrosive
to such materials.
403.4.4Aluminum.Aluminum-alloy pipe shall complywith
ASTMB241 (except that the use of alloy 5456 is prohibited),
and shall be marked at each end of each length indicating
compliance. Aluminum-alloy pipe shall be coated to protect
against external corrosion where it is in contact with masonry,
plaster, or insulation, or is subject to repeated wettings by
such liquids aswater, detergents, or sewage. Aluminum-alloy
pipe shall not be used in exterior locations or underground.
403.5 Metallic tubing. Seamless copper, aluminum alloy and
steel tubing shall not be used with gases corrosive to such materials.
403.5.1 Steel tubing. Steel tubing shall comply withASTM
A 254 or ASTM A 539.
403.5.2 Copper and brass tubing. Copper tubing shall
comply with Standard TypeKor I. ofASTMBSS orASTM
B280.
Copper and brass tubingshall not be used if the gas contains
more than an average of 0.3 grains of hydrogen sulfide
per 100standard cubic feet of gas (0.7 milligrams per 100
liters).
403.5.3 Aluminum tubing. Aluminum-alloy tubing shall
complywith ASTM B 210 or ASTM B 241. Aluminum-
alloy tubing shall be coated to protect against external
corrosion where it is in contact with masonry, plaster or
insulation, or is subject to repeated wettings by such liquids
as water, detergent or sewage.
Aluminum-alloy tubing shall not be used in exterior locations
or underground.
403.5.4 Corrugated stainless steel tubing. Corrugated
stainless steel tubing shall be listed in accordance with
ANSI LC 1/CSA 6.26.
403.6 Plastic pipe, tubing and fittings. Plastic pipe, tubing
and fittings used to supply fuel gas shall be used outdoors, underground, only, and shall conform to ASTM D 2513. Pipe
shall be marked "Gas" and "ASTM D 2513."
403.6.1 Anodeless risers. Plastic pipe, tubing and
anodeless risers shall comply with the following:
1. Factory-assembled anodeless risers shall be recommended
by the manufacturer for the gas used and shall
be leak tested by the manufacturer in accordance with
written procedures.
2. Service head adapters and field-assembled anodeless
risers incorporating service head adapters shall be
recommended by the manufacturer for the gas used,
and shall be designed and certified to meet the
requirements of Category I of ASTM D 2513, and
U.S. Department of Transportation, Code of Federal
Regulations, Title 49. Part 192.281(e). The manufacturer
shall provide the user with qualified installation
instructions as prescribed by the U.S. Department of
 Transportation, Code of Federal Regulations, Title
49, Part 192.283(b).
403.6.2 LP-gas systems. The use of plastic pipe, tubing and
fittings in undiluted liquefied petroleum gas piping systems
shall be in accordance with NFPA 58.
403.6.3 Regulator vent piping. Plastic pipe, tubing and fittings
used to connect regulator vents to remote vent terminations
shall be PVC conforming to UL 651. PVC vent piping
shall not be installed indoors.
403.7 Workmanship and defects. Pipe, tubing and fittings
shall be clear and free from cutting burrs and defects in structure
or threading, and shall be thoroughly brushed, and chip
and scale blown.
Defects in pipe, tubing and fittings shall not be repaired.
Defective pipe,tubing and fittings shall be replaced (see Section
406.1.2).
403.8 Protective coating. Where in contact with material or
atmosphere exerting a corrosive action, metallic piping and fittings
coated with a corrosion-resistant material shall be used.
External or internal coatings or linings used on piping or components
shall not be considered as adding strength.
403.9 Metallic pipe threads. Metallic pipe and fitting threads
shall be taperpipe threads and shall complywifhASMHB 1.20.1.
403.9.1 Damaged threads. Pipe with threads that are
stripped, chipped, corroded or otherwise damaged shall not
be used. Where a weld opens during the operation of cutting
or threading, that portion of the pipe shall not be used.
403.9.2 Number of threads. Field threading of metallic
pipe shall be in accordance with Table 403.9.2.
403.9.3 Thread compounds. Thread (.joint) compounds
(pipedope)shall be resistant to the action of liquefied petroleum
gas or to any other chemical constituents of the gases
to be conducted through the piping.
403.10 Metallic piping joints and Fittings. The type of piping
joint used shall be suitable for the pressure-temperature conditions
and shall be selected givingconsideration to joint tightness
and mechanical strength under the service conditions. The
joint shall be able to sustain the maximum end force caused by
the internal pressure and anyadditional forces caused by temperature
expansion or contraction, vibration, fatigue or the
weight of the pipe and its contents.
TABLE 403.9.2
SPECIFICATIONS FOR THREADING METALLIC PIPE
IRON PIPE SIZE
(inches)
APPROXIMATE LENGTH OF
THREADED PORTION (inches)
APPROXIMATE NUMBER
OF THREADS TO BE CUT
l/2
3/410
J/4
3/410
1 7/s 10
11/4111
I1/2111
2 111
2i/a 11/212
3 11/212
4 Is/813
For SI: I inch =25.4 mm.
403.10.1 Pipe joints. Pipe joints shall be threaded, flanged,
brazed or welded. Where nonferrous pipe is brazed, the
brazing materials shall have a melting point in excess of
1,000°F (538°C). Brazing alloys shall not contain more than
0.05-percent phosphorus.
403.10.2 Tubing joints. Tubing joints shall be either made
with approved gas tubing fittings or brazed with a material
having a melting point in excess of I,000°F (538°C).Brazing
alloys shall not containmore than 0.05-percent phosphorus.
403.10.3 Flared joints. Flared joints shall be used only in
systems constructed from nonferrous pipe and tubing where
experience or tests have demonstrated that the joint is suitable
for the conditions and where provisions are made in the
design to prevent separation of the joints.
403.10.4 Metallic fittings. Metallic fittings shall comply
with the following:
1. Threaded fittings in sizes larger than 4 inches (102
mm) shall not be used except where approved.
2. Fittings used with steel or wrought-iron pipe shall be
steel, brass, bronze, malleable iron or cast iron.
3. Fittings used with copper or brass pipe shall be copper,
brass or bronze.
4. Fittings used with aluminum-alloy pipe shall be of
aluminum alloy.
5. Cast-iron fittings:
5.1. Flanges shall be permitted.
5.2. Bushings shall not be used.
5.3. Fittings shall not be used in systems containing
flammable gas-air mixtures.
5.4. Fittings in sizes 4 inches (102 mm) and larger
shall not be used indoors except where approved. 5.5. Fittings in sizes 6 inches (152 mm) and larger
shall not be used except where approved.
6. Aluminum-alloy fittings. Threads shall not form the
joint seal.
7. Zinc aluminum-alloy fittings. Fittings shall not be
used in systems containing flammable gas-air mixtures.
8. Special fittings. Fittings such as couplings, proprietary-
type joints, saddle tees, gland-type compression
fittings, and flared, flareless or
compression-type tubing fittings shall be: used within
the fitting manufacturers pressure-temperature recommendations:
                                                                   3
used within the service conditions
anticipated with respect to vibration, fatigue, thermal
expansion or contraction; installed or braced to prevent
separation of the joint by gas pressure or external
physical damage; and shall be approved.
403.11 Plastic pipe,joints and fittings. Plastic pipe, tubing
and fittings shall be joined in accordance with the manufacturer's
instructions. Such joint shall comply with the following:
1. The jointshall be designed and installed so that the longitudinal
pull-out resistance of the joint will be at least
equal to the tensile strength of the plastic piping material.
2. Heat-fusion joints shall be made in accordance with
qualified procedures that have been established and
proven by test to produce gas-tight joints at least as
strong as the pipe or tubing being joined. Joints shall be
made with thejoining method recommended by the pipe
manufacturer. Heat fusion fittinas shall be marked
"ASTM D 2513."
3. Where compression-type mechanical joints are used, the
gasket material in the fitting shall be compatible with the
plastic piping and with the gas distributed by the system.
An internal tubular rigid stiffcner shall be used in conjunction
with the fitting. The stiffener shall be Hush with
the end of the pipe or tubing and shall extend at least to
the outside end of the compression fitting when installed.
The stiffener shall be free of rough or sharp edges and
shall not be a force fit in the plastic. Split tubular stiffeners
shall not be used.
4. Plastic pipingjoints and fittings for use in liquefied petroleum
gas piping systems shall be in accordance with
NFPA 58.
403.12 Flanges. All flanges shall comply with ASME BI6.1,
ASMF.B 16.20 orMSSSP-6. The pressure-temperature ratings
shall equal or exceed that required by the application.
403.12.1 Flange facings. Standard facings shall be permitted
for use under this code. Where 150-pound (1034 kPa)
pressure-rated steel flanges are bolted to Class 125 cast-iron
flanges, the raised face on the steel flange shall be removed.
403.12.2 Lapped flanges. Lapped flanges shall be used
only above ground or in exposed locations accessible for inspection.
403.13 Flange gaskets. Material for gaskets shall be capable of
withstanding the design temperature and pressure of the piping
system, and the chemical constituents of the gas being conducted,
without change to its chemical and physical properties.
The effects of fire exposure to the joint shall be considered in
choosing material. Acceptable materials include metal or
metal-jacketed asbestos (plain or corrugated), asbestos, and
aluminum "O" rings and spiral wound metal gaskets. When a
flanged joint is opened, the gasket shall be replaced. Full-face
gaskets shall be used with all bronze and cast-iron flanges.



If you have any questions or if I can be of any assistance please let me know.

Thank You


Wayne K. Snell Jr., C.B.O., Building Official
Development Services
Town of Prosper
www.prospertx.gov
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instruments are full,
true and correct copies of the Pool Enclosure Permit Application for 3904 Spinnaker Run Pointe dated March
18. 2013. The same appear of record in my office and said documents are the official records from the public
office of the Town Secretary of the Town of Lakewood Village. Denton County. Texas, and are kept in said
office.


       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March. 2014.




                                              Linda7\sbell, TRMC. Town Secretary
                                              Town of Lakewood Village
                                              Denton County
                                              State of Texas




                                                                                                   PETITIONER'S
                                                                                                      EXHIBIT

                                                                                                       3l
INSPECTIONS COPY                                                    ^/^ ?'"' *"*
              &                                       FENCE PERMIT
         IAKEWOOD
            ^
                                                                        $25.00
                              VILLAGE
                                                                          AJI Installations Subject
                                                                          To Field Inspections and
  DATE
                                  b                                             Inspector Approval
  PROPERTY OWNER INFORMATION
                      ,   ^           //
  NAME                     ' \ .(          ( I         -/           d
                ~~~               •.——rr.-,7              r,
  ADDRESS       _j        / ' /                  _,...__;./___..!       f //)
  PHONE         __±           /

  CONTRACTOR INFORMATION (IF APPLICABLE)
  (Mole: Contractor must register with the Town)

  NAME           J J i .!  - (s>afc£ n^st aax4t -p^J
         &ejrr7e£— £.t/u?%r*A*>ter—ji^f^JiJL&L Z^C jHr_ CtJeJL
         W      n-bdJ. anZfrrJ-.                                                  All Inspections
                                                                                Shall Comply with
                                                                           20WIHC Requirement
                                                                           ^-Adopted-Grdinafrces
                                                                        INSPECTIONS COPY

                                                          APPENDIX G

                         SWIMMING POOLS, SPAS AND HOT TUBS

                                                                                        SECTION AG104
                      SECTION AG101                                                   SPAS AND HOT TUBS
                          GENERAL
                                                                    AGI04.1 Permanently installed spas and hot tubs. Perma
AG101.1 General. The provisionsof this appendixshall con            nently installed spas and hot tubs shall be designed and con
trol the design and construction of swimming pools, spas and        structed in conformance with ANSI/NSPI-3 as listed in
hot tubs installed in or on the lot of a one- or two-family dwell   Section AG 108.
ing.
                                                                    AG104.2 Portable spas and hot tubs. Portable spas and hot
                                                                    tubs shall be designed and constructed in conformance with
                                                                    ANSI/NSPI-6 as listed in Section AGIOS.
                       SECTION AG102
                        DEFINITIONS

AG102.1 General. Forthe purposesof theserequirements, the                                SECTION AG105
terms used shall be defined as follows und as set forth in Chap                    BARRIER REQUIREMENTS
ter 2.
                                                                    AG105.1 Application. The provisions of this chapter shall
ABOVE-GROUND/ON-GROUND POOL. See "Swim                              control the design of barriers for residential swimming pools,
ming pool."                                                         spas and hot tubs. These design controls are intended to pro
                                                                    vide protection against potential drownings and ncar-
BARRIER. A fence, wall, building wall or combination                drowningsby restricting access to swimming pools, spas and
thereof which completely surrounds the swimming pool and            hot tubs.
obstructs access to the swimming pool.
                                                                    AG105.2 Outdoor swimming pool. An outdoor swimming
HOT TUB. See "Swimming pool."                                       pool, including an in-ground, above-ground or on-ground
IN-GROUND POOL. Sec "Swimming pool."                                pool,hot tub or spa shall be surrounded bya barrier whichshall
                                                                    comply with the following:
RESIDENTIAL. That which is situated on the premises of a
detached one- or two-family dwelling or a one-family town-             1. The top of the barrier shall be at least 48 inches (1219
house not more than three stories in height.                              mm) above grade measured on the side of the barrier
                                                                          which faces away from the swimmingpool. The maxi
SPA, NONPORTABLE. See "Swimming pool."                                    mum vertical clearance between grade and the bottom of
SPA, PORTABLE. A nonpermancnt structure intended for                      the barrier shall be 2 inches (51 mm) measured on the
recreational bathing, in which all controls, water-heating and            side of the barrier which faces away from the swimming
water-circulating equipmentare an integralpartof theproduct.              pool. Where the top of the pool structure is above grade,
                                                                          such as an above-ground pool, the barrier may be at
SWIMMING POOL. Any structure intended for swimming                        ground level, such as the pool structure, or mounted on
or recreational bathing that contains water over 24 inches (610           top of the pool structure.Wherethebarrierismountedon
mm) deep. This includes in-ground, above-ground and                       top of the pool structure,themaximum verticalclearance
on-groundswimming pools, hot tubs and spas.                               between the top of the pool structure and the bottom of
SWIMMING POOL, INDOOR. A swimming pool which is                           the barrier shall be 4 inches (102 mm).
totally contained within a structure andsurrounded onall four          2. Openings in the barrier shall not allow passage of a
sides by the walls of the enclosing structure.                            4-inch-diameter (102 mm) sphere.
SWIMMING POOL, OUTDOOR. Any swimming pool                              3. Solid barriers which do not have openings, such as a
which is not an indoor pool.                                              masonry or stone wall, shall not contain indentations or
                                                                          protrusions except for normal construction tolerances
                                                                          and tooled masonry joints.
                       SECTION AG103                                   4. Where the barrier is composed of horizontal and vertical
                     SWIMMING POOLS                                       members and the distance between the tops of the hori
                                                                          zontal members is less than 45 inches (1143 mm), the
AG103.1 In-ground pools. In-ground pools shall bedesigned                 horizontal members shall be located on the swimming
and constructed in conformance with ANSI/NSPI-5 as listed in
                                                                          pool side of the fence. Spacing between vertical mem
Section AG 108.
                                                                          bers shall not exceed lJ/4 inches (44 mm) in width.
AG103.2 Above-ground and on-ground pools. Above-                           Where there arc decorative cutouts within vertical mem
groundand on-groundpools shall be designedand constructed                 bers, spacing within the cutouts shall not exceed 1V4
inconformance with ANSl/NSPI-4 as listed in Section AG108.                 inches (44 mm) in width.

2006 INTERNATIONAL RESIDENTIAL CODEB                                                                                            609
 APPENDIX G

                                                                      INSPECTIONS COPY
      5. Wherethe barrier is composed of horizontal and vertical                   is not less than the protection afforded by Item
         members and the distance between the tops of the hori                     9.1 or 9.2 described above.
         zontal members is45 inches (1143 mm) ormore, spacing
         between vertical membersshallnotexceed4 inches(102             10. Wherean above-ground pool structureis usedas a bar
         mm). Where there arc decorative cutouts within vertical
                                                                              rieror where the barrier is mounted ontopof the pool
         members, spacingwithin thecutouts shallnotexceed 1%                  structure,and the meansof accessisa ladderorsteps:
         inches (44 mm) in width.                                              10.1. The ladder or steps shall be capable of being
      6. Maximum mesh size for chain link fences shall be a                          secured, lockedorremovedtopreventaccess;or
        2'/4-inch (57 mm) square unlessthe fence has slats fas                 10.2. The ladder or steps shall be surrounded by a
        tenedat the top or the bottomwhichreduce the openings                        barrier which meets the requirements of Sec
        to not more than IV4 inches (44 mm).                                         tion AG105.2,Items 1through 9. Whenthe lad
                                                                                der orsteps aresecured, locked orremoved, any
      7. Where the barrier is composed of diagonal members,
                                                                                opening created shall not allowthe passageof a
        such as a lattice fence, the maximum opening formed by
                                                                                4-inch-diametcr (102 mm) sphere.
        thediagonal members shallnotbemore than IV,, inches
        (44 mm).                                                    AG105.3 Indoor swimming pool. Walls surrounding an
                                                                    indoor swimming pool shall comply with Section AG105.2,
      8. Accessgates shall comply withtherequirements of Sec        Item 9.
         tion AG105.2, Hems 1 through 7. and shall be equipped
        to accommodate a locking device. Pedestrian access          AG105.4 Prohibited locations. Barriers shall be located to
        gatesshall open outward awayfrom the pool and shall be      prohibit permanent structures, equipment or similar objects
        self-closing and have a self-latching device. Gates other   from being used to climb them.
        than pedestrian access gates shall have a self-latching     AG10S.5 Barrier exceptions. Spas or hot tubs with a safety
        device. Where the release mechanism of the self-latch       cover which complies with ASTM F1346. as listed in Section
        ingdevice is located less than54 inches(1372 mm) from       AG 107, shallbeexemptfrom theprovisions ofthisappendix.
        the bottom of the gate, the releasemechanismand open
        ings shall comply with the following:
           8.1. The release mechanism shall be located on the                               SECTION AG106
               pool side of the gate al least 3 inches (76 mm)          ENTRAPMENT PROTECTION FOR SWIMMING
               below the top of the gate; and                              POOL AND SPA SUCTION OUTLETS
           8.2. The gate and barricrshallhave no opening larger     AG106.1 General. Suction outlets shall be designed to pro
               than '/2 inch (13 mm) within 18 inches (457 mm)      duce circulation throughout the pool or spa.Single-outlet sys
               of the release mechanism.                            tems, such as automatic vacuum cleaner systems, or multiple
                                                                    suction outlets, whether isolated by valves or otherwise, shall
  9. Where a wall of a dwelling serves as part of the barrier,      be protectedagainst user entrapment.
     one of the following conditions shall be met:
                                                                    AG106.2Suction fittings. Pool and spa suction outlets shall
           9.1. The poolshall be equipped witha poweredsafety
                                                                    have a cover that conforms to ANSI/ASME A112.19.8M, or an
               cover in compliance with ASTM F 1346; or
                                                                    18inch x23inch(457mmby584mm)draingraleorlarger,or [|
           9.2. Doors with direct access to the pool through that   an approved channel drain system.
                wall shall be equipped with an alarm which pro
                                                                       Exception: Surface skimmers
               duces an audible warningwhen thedoor and/or its
               screen, if present, arc opened. The alarm shall be   AG1063 Atmospheric vacuum reliefsystemrequired. Pool
               listed in accordance with UL 2017. The audible       and spa single- or multiple-outletcirculationsystems shall be
               alarm shall activate within 7 seconds and sound      equippedwith atmospheric vacuum reliefshould grate covers
               continuously for a minimum of 30 seconds after       located therein become missing or broken. This vacuum relief
               the door and/or its screen, if present, arc opened   system shall include at least one approved or engineered
               and be capable of being heard throughout the         method of the type specified herein, as follows:
               house during normal household activities. The           1. Safety vacuum release system conforming to ASME
               alarm shall automatically reset under all condi            Al 12.19.17; or
               tions. The alarm system shall be equipped with a
               manual means, such as touch pad or switch, to          2. An approved gravity drainage system.
               temporarilydeactivate thealarmfora singleopen        AG106.4 Dualdrain separation. Singleormultiple pumpcir
               ing. Deactivation shall last for not more than 15    culation systems have a minimum of two suction outlets of the
               seconds. The deactivation s\vitch(es) shall be       approved type. A mi nimum horizontal or vertical distance of 3
               located at least 54 inches (1372 mm) above the       feet(914 mm)shall separate the outlets.These suction oudels
               threshold of the door, or                            shall be piped so that water is drawn through them simulta
           9.3. Other meansof protection, suchas self-closing       neouslythrough a vacuum-relief-protected line to the pump or
                                                                    pumps.
                doors with self-latching devices, which are
               approved by the governing body, shall be accept      AG106.5 Pool cleaner fittings. Where provided, vacuum or
               able so long as the degree of protection afforded    pressurecleanerfitting(s)shall belocatedinan accessibleposi-

610                                                                                     2006 INTERNATIONAL RESIDENTIALCODE"
STATE OF TEXAS                )
                              )      CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

       I hereby certify, in the performance of the functions of my office, that the attached instruments are full,
true and correct copies of the Residential Pool/Spa Permit Application for 6613 Autumn Mist Cove dated
January 10. 2012. The same appear of record in my office and said documents are the official records from the
public office of the Town Secretary of the Town of Lakewood Village. Denton County, Texas, and are kept in
said office.


       1 further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that 1 am a lawful possessor and keeper of the records in said office.

       In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March. 2014.




                                             C^r^V^P^.
                                             Linda Asbell. TRMC. Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             State of Texas




                                                                                                   PETITIONER'S
                                                                                                      EXHIBIT
                        INSPECTIONS COPY
                                                       RESIDENTIAL SWIMMING POOL/SPA
                                                                         PERMIT APPLICATION
                        ©
              LAOWOOD
                        ^—"VILLAGE
Project Address
                             (PRINT LEGIBLY)

Legal Description:      Lot Hi.       Block \              Subdivision   *bm&rj&- &M                                            Phase


Property Owner: _ -V^eCVl 6BP<3^YVVV_                                                             Owner Phone: fW. )7&l--W£>

             Contractor Name (Company)                                   Contact Name                            Contact Phone Number

Pool
       : &\D&2£&{$> ^AC40^^                                               (bjmyev^                       OU -U&L -33g>5
Electric:"
                             _Qg2l2££L                           Kkf:fc^^^_                              c^K --•srei
    All contractors must holda
                           Ida current registration with the Town and he in good standing in order for applications to be accepted or processed.

TYPE OF WORK:               ^-fool/Spa Combination              .        Pool-Inground                Pool-Above Ground             SpaOnlv
(SELECTONE)
Valuation of Work: S
                           •Irs _^2^^^tt02pcr
                           UP .OOP         'Square Footage (Total Area):                               UQQ\.
Heater: /CYRANO                   Diving Board:
(Ifyes: LPGasflgalura                                               (P-Trap & Backwash line required on all sanitary sewer properties)
(LP Gas requires Railroad Commission paperwork be provided in permit bag prior to pool final.)
Deck encroaching into drainage easement shall not he a structural element of the pool structure.

New Fences surrounding pools, not done by pool contractor, require separate permits and are subject to special requirements.
(Refer to Appendix G, Section AGIOS. 2006 IRC. for Pool Harrier Requirements)

EVERY PERMIT ISSUED SHALL BECOME INVALID UNLESS THE WORK ON THE SITE AUTHORIZED BY SUCH PERMIT IS COMPLETED WITHIN 90
DAYS AFTER ISSUANCE;. ALL PERMITS REQUIRE FINAL INSPECTION.
I HEREBY CERTIFY THAT I HAVE READ AND EXAMINED THIS APPLICATION AND KNOW THE SAME TO BE TRUE AND CORRECT.                                          ALL
PROVISIONS OF LAWS AND ORDINANCES GOVERNING TIMS TYPE Ol- WORK WILL BE COMPLIED WITH WHETHER SPECIFIED OR NOT. THE
GRANTING OI-' A PERMIT DOES NOT PRESUME: TO GIVE AUTHORITY TO VIOLATE OR CANCEL THE PROVISIONS OF ANY OTHER STATE OR
LOCAL LAW REGULATING
              EATING CONSTRUCTION
                     CQNSTRacTK   OR THE PI Kl (IRMANCE OF CONSTRUCTION.
Signature of Appl icant:   \l JffftfZSk                                                                     Date:         ,Jje/j  12—
Contact Name:                                    ,hfoSX&X- Z-U4 ~l%Z\rT&!Zg> Phone:
                                      (PRkNf I.F.GIBI.Y)

PLANS EXAMINER USE ONLY:.
Plans Approved By:         £. ^ffftLBYy^                                   Permit Fee: S

Date Approved:
Special Conditions / Comments
                               (|f?4Q*H..

         5^ ui w^
Permits expire after 90 days of issuance. Permits are not transferable.

                                                                                                                                 Revised 11-14-06
                       INSPECTIONS  COPY
                       "'^'application FOl            FOR DEVELOPMENT PERMIT (ADP) (02/10)
                                              Denton County Flood Damage Prevention Ordinance
                                                   Planning Department, Denton County, Texas                                                 _____

      I , UT h - APPLICANT INFORMATION                                ^TTESIDENTIAL PERMIT                                   IERCI/M. PERMIT
              First Name:               nAftAgcmeg-                              Company
              1 asi Name                                                                       Phone         2J<4 - ^ i - ^ - ^ s                          S
                 Address                                                                         Fax
         City, State, Zip:                                                                     Email

     PART B - PROPERTY' INFORMATION

                DCAD'R'#:               lfr#frfr fc                                 Land Area (Acres)                   1A #i>TUw£ wiiiT Cv\S€-
     PART C - DEVELOPMENT INFORMATION
     Application is for:            0 House            O Manufactured House                        D Escavation/Flll
                                    ETTjther (if "Other", describe the proposed improvement on the Hue below)
                                    \Anppg/lD peel,-spa frrzgprr
                                      ,fTOPL^£>ppct.^p^,fazrpnr                                _        Busting.BgumEaame.                \poy
     D Address or Road Name:            '^tt/3 Ui^A-i/V1 ^/JT6) \J£Q'Address Requested: QQ                                 &'Precinct*           /
     APPLICANT MUST ATTACH A SITE PLAN SHOWING LOCATION OF PROPOSED AND EXISTING IMPROVEMENTS,
     THEIR DISTANCE TO AT LEAST TWO PROPERTY LINES, DISTANCE FROM THE ENTRY ROAD, NORTH ARROW
     SHOWING ORIENTATION OF PROPERTY, PERJVUT APPICATION FROM THE FTRE MARSHAL AND ANY OTHER
     REQUIRED DOCUMENTATION,                                                                       £J       Ufcycno              &iu** £TA
 Acknowledgment: The Flood Insurance Rate Maps (FIRM) and other flood data used by Denton County in evaluating flood hazards to proposed
 developments are considered reasonable and iiccunue for regulatory purposes and are based on the best available scientific and engineering data.
 On rare occasions greater floods can and will occur and flood heights may be increased by man-made or natural causes. Issuance of a Development
 Permit in accordance with the Denton County Flood Damage Prevention Ordinance does not imply that development outside the areas of special
 flood hazard will be free from flooding or flood damage. Issuance of a permit shall not create liability on the part of Denton County or any officer
 or employee of Denton County in the event flooding or flood damage does occur. •
 Construction of improvements should not be commenced at the above location until the Owner/Applicant is in compliance with all applicable
 regulations regarding floodplain management, subdivision platting, and zoning for the government of Denton County This permitdocs not waive
 any other restrictions or regulations imposed privately or by law.
 Applicant verifies that she/he has signed this application in the capacity designated, if any. and further attests that she/Tie has read this document,
 and dial the statement contained herein and any attachments are true, accurate and factual.
               Violation of this verification may result In Applicant being prosecuted under Texas Penal Code §37.10 (a) (1)
 PART D - SIGNATURE                                                    equest Architectural Plans be returned upon approval
             Signature:
             Date:
                                                                                  :•  c?s
 PART E - DENTON COUN                                                                                       For Office Use Onhl

        Permit Number:          £0\\                             Fees Paid: /VWfNi
                                                                 Cash:_______                                       •




         FIRM Panel ft                                           Check «

             Reviewer:
                                                                 In SFHA:
                                                                 Zone:     y*.
                                                                              (Y)
                                                                                    w
 Engineering Review:       (Yl    IN)                                 HQBCj
                                                                  _tf.ORCI£Lc_
 Fire Marshal Permit:

£j      Culvert Permit:    tt
                                m
 Denton County Planning Department                                                            (940) 349-2990: Main • (940) 349-2991: Fax
 1505 E. McKiimcy St. Ste 175. Denton. TX 76209-4887                   *? e>'*'3                                                     i~3~7 — cr /e-^ 
                                                           /                                        OPY

                    j!   s»Ji !
                    if
                         i !      sip         N,|




:



                I

        n
            I




    a
    c_
    o
    u
     fD
     fc


            llil
E.                 AE>I7END0M» _



                                                                                                                               i
                                                                                                                           OP                                              All Inspections
                                                                                                                                                                          Shall Comply With
         Pl<5 TES5                                                                                                                                                     2006 IRC Requirements
                   -J?ATE_
                                                                                                                                                                        & Adopted Ordinances
•use




CE WORK BY RIVERBEND SANDLER POOLS                                                                                IS" out of       ground       .
-OSE IN (NUMBER OF SECTIONS)
1VERSEGATE (NUMBER OF GATES)
USE GATELATCH (NUMBER OF LATCHES)                                                                     negative
3D GATESPRING (NUMBEROF GATES)
STALL BEVELEDRAILS(LINEAR FEET)
W FENCE INCLUDED IN CONTRACT                                                                bosln-
CE WORK BY OTHERS
                                                                                                                   "O                                                       I—letro
•W FENCE OFF CONTRACT BY OTHERS                                         ICXX llghU-
.OSE AND CODE BY OTHERS

                                   MC-1                                                         *Q,                                                                                           -2' ret. wall
        1234567890
IKLER WORK BY RIVERBEND SANDIER POOLS
                                                                                                                           o                               /7\\\\©
MPORARY SPRINKLER RE-ROUTE                                                                  W
RINKLER RE-ROUTE                                                                                      vo                                            o
RINKLER FILLLINE(IFZONE IS AVAILABLE)                                                                                (AS
                                                      SO" wall                                                                                                        'Q.

                                                 boulder coping -                                                                                                   135 ST.
tS/                                                                                                              o> ^                                      161 LJ=.

                                                                 TJ
                                                                    »                                                                                                                                                 te>
                                                                 //                                                                                 .A&'-A'                                                    \o
                         rocksllde footlng-                                                                *&
                                                                                      ***••*.    +.
                                                                                                                                                                                               foam Jete^
                         grotto-
                                                                                                                               '[Oil        l\OQ){BF.\        h                           r                   70,
                                                                                                                                                                                         TANNING LEDGE
                   waterfall footing -
                                                                                          */I
                                                                                                           •*.
                   boulder wall to
                           hide elide"
                                                                          XJ> .p;
                                                                                                                                                                      boulder            *v.""^-—_
                                                                                                                                                                      "coping             J      '
                                                                                                                        (f                                                                I—pool beam
                                                                                                                                                         6'dla. x
 STANDARD ROCK COPING                                                                                                                                   "16" tall t>pa
                                                                                                 v-                                                                                                                 textu
       w/ Waterline Tile                                                                                                                                                  521 SF.
                                         MINI.                                                                                                                                                                      concr
                                                                                                                  -bench
                                     MAX.                                         concrete                                                                          textured concr*i»


                           ROCK TYPF
     STANDARD
       BEAM                                                                                                                                                              -DtortA ntf^p
                                                                                                                                              .Ol
            •it   ovj^-jju         v/r>i-.jiai.jd 1:1 (_

                  SVS D                  OlcUOHT^ffl
                  SNVldlOOd a3AOiHdV                                                                -26'4B-                         -i2'0u-            •          t-0'
                         zVPJSOO
                                                                                                                                 -^S'-*11-
                                                                                                               Drpth it mrtsurtd from niter surface




                                                                                                           GENERAL SPECIFICATIONS
                                                                             Unless otherwise stated in the Contract, the construction ol
                                                                             pool will conform to the following specifications.
                                                                                             POOL/SPA                                                POOL ONLY
                                                                                 Surface Sq. Ft:_                     1.001               Surface Sq. Ft.:
                                                                                                                        156               Perimeter
                                                                                 Pnnl Si7»-                 W.NlW       Gallons:

                                                                                                                EXCAVATION
                                                                             I. Buyers POOL Site is Located inside Loop 635 which requires excavated pool
                                                                                trucked to a dump site over 3 miles from the POOL SITE
                                                                             tit Thu [required equipment to excavate Buyers POOL Site will be                         Large
                                                                                       tit-end loader will be required to move pool soil to a remote dump truck I
                                                                                       Jom the poolsite
                                                                                        | day of Excavation, we will pre grade orcut down yard QFeet atthe
                                                             STORAGE ROOM                    We willremove            QSquare Feet of Concrete. We willsaw cut_
                                                                                         aet of concrete.
                                                                                                                        STRUCTURE
                                                                                      pYool structure will be built for Normal Soil conditions as statedon Contrat
                                                                                       the normal structure due to soil conditions, if any, are as follows:
•eee beam
                                      biA s r .                                 (h Plea: [Ma] Eta                                     Steel Schedule: Superstructure
                                                                                    Gunite: None                                      Chemical ln[«ninn Chemical In
                     TEXTURED CONCRETE                      1SINK 1    s      5. Seller will installthree (3) gunite steps per plan that totalL2_square feet in th
                   EST RIVERBEND SANDLER                               H         the depth of the third step will vary depending on the step locations. The folio
•AbO 5F.                                                               O         additional structural items are included in the pool:
concept*
                                                                       W            # of Bencbes:2_Total LengthJi__FL                    Sundeck#J             TotalSquare
                                                                       E
                                                                                    # of I ovesaats^          Pool Out of Ground:                 Expanded Pool Beam:
                                                                       R
                                                                                                                         TILE/COPING
                                                                              6. Seller to install 353 ft. of 6" ceramic wateriine tile andil          ft. of 6" rock tile a;
                                                           r**«
                                                                      @f      7. Seller will use decorative masonry materials to construct pool as specified on

                                                                                                                       ELECTRICAL
                                                                              8. Seller's electrical installation will meet current National Electrical Codes and V



                                                                      A^Jl       codes and includes complete wiring of all equipment shown.
                                                                              9. Seller has Included all brass and PVC conduit necessary for proper electrical
                                                                                                                          EQUIPMENT
                                                                              m Filter- Jandy NL Backwash Vlv Upsff^faiion P„mp. 1NTELL1FLORUV
                                                                                                                                                                         /


                                                                              II. Automatic Time Clock & Freeze Sensor included for tho Circulation pump Ifc
                                                                                 not selected.                                                                    /

                                                                              12.Chlorine Dispenser - Rainbow 320. Optional Additional Type: Aqua Pure S;
                                                                      *"">
                                                                              13. Computer Center Jandy PDA PS8 (Pool/S»fa Side Contrnl/None
                                                                              14.Additional     Booster iriuwita/iin.imiou
                                                                              c . rAUUil•«>:!.n cjlkj:                                                           i
             a£F~y>*.                              miro.

         c ^f-^l                                   MAX
                                m   "•      —^^^—^—^—
vj!*rJ!si_
                                      ROCK TYPE
             iSIAHDARO
                                 r—, KOILING ROCK
               BEAM
                                 LJ BOLDERS
             *. «   •
                                 L7J SLAB ROCK



. )                      Revised 02-IB-C5
                                                 11-A|
         EXPANDED BEAM PROFILE




                                                                                                            RIVERBEND SANDLER'S EXCLUSIVE EXPANDED IS'
                                                                                                             SUPER STRUCTURE w / I/2" STEEL ON IC" CENTER
                                                                                                                       INCLUDED IN PROPOSAL




                                                                        COPYRIGHT 2011: THIS PLAN MAY NOT BE USED OR REPRODUCED, OTHER THAN

                                                               Buyer to wet down gunite once daily for seven davs and when plastered, to brush plaster in accordance with requirements foi




                                                                 RIVERBEN
                                                                 4016 W. PLANO MWY.
                   16.Bar-B-Que Gas Line: 0           feet (Hookupand Pit installationis not Included)
                   17.Diving Board Size and Tvoe: SR SMITH 6 FT Dl^E BOARD WHITE
                   18.Cleaning System: Polaris 280                              Typeot Slide: None
                                                     SPA SPECIFICATIONS
                   19.Spa Elevation: 1S_           Inches. Spawill have Two (2) Safety Main Drains a/d F
                   20.# of Hydro TherapyJets:5     Air Blower Typeand Size:                                  '
                   21 Optional Spa Booster System NOTincluded                                            /
                                                         POOJflbfilit S.n.lUr   I HEBBffl
PIANO   TV 7^001
      Plaintiff’s Exhibit 8A
Blown-up Duplicate of Plaintiff’s
     Stipulated Exhibit 8
          (Not included)
STIPULATED EXHIBITS
Exhibit 1
J9513


                        ****              Electronically Filed Document                                              ****
                                                                       Denton County
                                                                       Cynthia Mitchell
                                                                        County Clerk




                                               Document Number: 2013-69513
                                               Recorded As   : ERX-WARRANTY DEED


                                Recorded On:                                                      June 07, 2013
                                Recorded At:                                                      01:42:11 pm
                                Number of Pages:                                                  3

                               Recording Fee:                                                     $24.00

                               Parties:
                                                                                      Direct~              LANGLEY KELLY 8
                                                                                  Indirect-

                               Receipt Number:                                                   1050348
                               Processed By:                                                     Jane Kline




                **********"**THIS PAG E IS PART OF TH E INSTRUMENT                                                 uuuuuu

                   Any provision herein which restricts the Sale, Rental or use of the described REAL PROPERTY
                               because of color or race is invalid and unenforceable under federal law.




        Tti (. SrATE Uf TEXAS)
        COUNTV O F D ENTON)

        I ~ucby ct.rlilJ' U.at tlt.is Lnatnt..CJ\t wu r-ILED In t.h~ Ftlc Nva\u r u .qucncc- \In t.ht \lttcl•i•c
        ..u~lc.tl .e,on, -.11d wu d~o~Jy RECOROEO V. tlile Olfici• l R•co' t\r o r 0 1 nlon Cow.ty, Tu u .




        County Cl u k ·
        (hMao Coat~ty, "Tu:u
Doc-69513




             \soa L~ !3s+t2-1
            NUTlCE Of! CONFIDENTfA LlTY RIGHTS: IF' YOU Allli A NATUHAL l'JmSON, YOU
            MAYRW\iOVE ORSTlUKEANY OR ALL OlfTHE FOLLOWTNG lNii'ORMATION FROM
            At'iY JNSTRUIVIRNT Tl:IAT TnANSFERS Ai~ INTEREST IN HEAL PROPERTY BR)s or implied, has Gmntcd, Sold and Conveyed, nud by these prc.SCIIIS docs
             l\CrcbyGrant, Soil ami Convey, uuto the said Grantee all thnt certain real property located iu Denton
             County, Texas and described as fo llows:

             LOT 114, BLOCK l OUSUNRlSI!:JIAY ATT,t\ICF. LIL\VII:IYILLE, AN A.OlllTIONTOTHF.
             CITY OF LITTLE ELi\1, DENTON COUNTY, TEXAS, ACCORDING TO nm PLAT
             THEREOF R ECOIWEO II\' C;\JlJNET L, PAGE 22•1, PLAT m~COIUIS, DENTON
             COUNTY, TRXAS.

             together with                                                            I    -p ·   -·.   ·-- .. - - - . - .-- ·-··
Doc-69513




            TO I-IAVE AND TO HOLD the above described Property, together with all and singular the rights
            and appurtenances thereto in anywise belonging ltnto the said Grantee, his, her or its successors,
            heirs and assigns, as the case may be, forever; and Grantor does hereby bind Grantor and Grantor's
            successors, heirs, executors and administrators, as the case may be, to \Varrant and Forever Defend
            all and singular the said Prope1ty unto the said Grantee and Grantee's SlH.:....~""""'--- (description of identity card) to be the person whose name is
            subscribed tot 1e foregoing instrument, and acknowledged to me that said person executed the same
            for the purposes and consideration therei n expressed.

                    Given under my hand and seal of office this          1        day of                 ~L(          , 20_B




            After Recording Return To:
            IIARRY .T. IHZIOS


            ~~y_s~                                             Page 2
                                                                                                              CERTIFIED ATRlJE AND OOR.RtiO'r
                                                                                                              OF THE RECCRo ON FILE IN ~om'J

                                                                                                                             CYNTHIA MITCHEU.
                                                                                                          "
                                                                                                          ~
                                                                                                                ~-~
                                                                                                                 )EN'I'O . #'tqL-
                                                                                                                            NTYCUAK
                                                                                                                                _ __
                                                                                                                                      DepUty Ckri
Exhibit 2
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instruments are full,
true and correct copies of the Town of Lakewood Village Resolution 12~0 1. The same appear of record in my
office and said documents are the official records from the public office of the Town Secretary of the Town of
Lakewood Village, Denton County, Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that 1 am a lawful possessor and keeper of the records in said office.

        In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 16th day ofMarch, 2014.



                                           ~d_o_~~
                                             Li Cia Asbell, TRMC, Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             State of Texas
                      THE TOWN OF LAKEWOO)) VILLAGI 1: , TEXAS

                                       RESOLUTION NO. 12-0 I


       A RI~SOLUTION OF TJ-m TOWN COUNCIL OF THE TOWN OF
       LAKJi:WOOD VILLAGF.., DENTON COUNTY, TEXAS, ADOPTING AN
       OFFICIAL TOWN MAP OF THF- COJ1POI~ATE UOUNDARIF.S AND
       Tl-IE EXTRA TI~RRITORIAL BOUNDARIES OF THE TOWN OF
       LAKEWOOD VILLACE, TEXAS.

    NOW, THEREFOIU~ . Lm IT IH:SOLVEI> BY Tim TOWN COUNCIL OF TI--m
TOWN OF LAKEWOOD VILLAGE, TEXAS:

        I.       That the map or till: boumlariL'S or thl.! town limits and Extra Territorial Jurisdiction
Limits ol' the Town or l.akl.!wood Villngc prl:s~ntl'd to the Town Council at th~; Town Council
meeting held on April 12. 201 2 is hereby adopted and approved as the oflkiul map or the Town
or Lakewood Village, Tex•1s and amends nnd replaces any previous official map or the Town or
l.a kcwood Vi II age, Te:-.;as.

         2.      That the original   or this   map, attached as exhibit /\, shall be maintained in tht.:
orficL" or the Town Secretary.

      3.        That the Town Secretary is hereby directed to lile with the County Clerk      or Dcntnn
County a ccrti lied ~.:opy o f this Resolution and map.


        PASSED AND APPROVED by thl: Town Coum;il ol' the Town                    or I.ak~wood Village.
Texas this 12 day or April200 12.
              111




1\Til~ST:
Resolution 12-U I
Exhibit 1\




                                   TOWN OF L/\KR~IOOD VILLAGE
                                         OFFICIAL MAP


                  Oak Point                                                             Little Elm
                 City Limits                           Oak Point                        City Limits
                                                         ETJ




                                                                       )   Little Elm
                                                                   I          ETJ -+




                         La kew~o d Village ETJ        r-- _. ,.·
                               '                  ,.
                                       , / Lakewod Village
                                     (       Town Limits

                                     l        \.-~;;




R ~so lution   I 2-0 I                                                                        Pnge 2 of2
Exhibit 3
DEPARTMENT OF TEcHNolOGY 5ERvJCEs                                            940-349-4500
701 KIMBERLY DR., SUITEA285                                             Fax: 940-349-4501
DENTON, TX 76208-6301                                               www .dentoncou nty.com




  March 27,2014



   Dear Sir/Madam,

  I hereby certify, in the petformance of the functions of my office, that the attached
  instruments are fitll, true and correct copies of the maps maintained by the Geographic
  Information Systems. The same appear of record in my office and said documents are the
  official records from the public office of the GIS Depa1tment of Denton County, Texas,
  and are kept in said office.

  I further cettify that I am the Manager of GIS Depmtment of Denton County, that I have
  legal custody of said records, and that I am a lawful possessor and keeper of the records
  in said office.

  In witness whereof I have hereunto set my hand and affixed the official seal of Denton
  County this 27th day of March, 2014.




  Rachel Crowe
  GIS Manager, Department of Technology Services
  Denton County

  701 Kimberly Dr.
  Suite A285
  Denton TX 76208-6301

  940-349-4590

  Rachcl .Crowc@dcnloncounty.com
Lakewood Village


                                      Mary Hom- County Judge
                     Hugh Coleman- Commissioner Precinct 1
                      Ron Marchant- Commissioner Precinct 2
                   Bobbie J. Mitchell- Commissioner Precinct 3
                         Andy Eads-- Commissioner Precinct 4




                              •                 INTERSTATE

                      --E}--                    U.S. HIGHWAY

                      -(!!}--                  STATE HIGHWAY
                      ~                         FARMTOMARKET
                                               MAJOR THOROUGHFARES
                                               MINOR ROADS
                                  ttt          CEMETERY
                                                RAILROADS

                           ;- .....,    .       AIRPORTS

                           --..--             STREAMS



                                              lAKES & PONDS




                                        City Population
                                            Denton> 100,000
                                        Lewisrille 40,000- 100,000
                                            Corintbl~ 39,999



                                                 -·-
                                              s.a,u-~9,999




                          N

                        A

                                    NAD 1983 StatePiane
                                       (Zone 5351)
                                    Texas North Central
                                  Lambert Confonnal Conic

                                                   N


                                  W           ~
                                            ~;z~~
                                                                 E


                                                   s
                                            1 inch = 0.1 miles
                                            March 25, 2014




                        This product is for informational purposes
                        and may not have been prepared for or be
                       suitable for legal, engineering, or surveying
                    purposes. It does not represent an on-the--ground
                      survey and represents only the approximate
                        relative location of property boundaries.

                    Denton County does not guarantee the correctness
                     or accuracy of any features on this product and
                    assumes no responsibility in connection therewith.
                     This product may be revised at any time without
                                 notification to any user.




                                         CONTACT INFORMATION
                         LAHOIIARKIIAP GIS: gis..dentoncounty.com
                             E-MAIL:: gis8dentoncounty.com




                      DEPARTMENT OF
                   TECHNOLOGY SERVICES
Exhibit 4
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby ce1tify, in the performance of the functions of my office, that the attached instnunents are full,
true and correct copies of Extra Territorial Jurisdiction Map showing the Sunrise Bay area. The same appear of
record in my office and said documents are the official records from the public office of the Town SecretaJy of
the Town of Lakewood Village, Denton County, Texas, and are kept in said office.

       I further ce11ify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a Lawful possessor and keeper of the cecords in said office.

       In witness whereof I have hereunto set my hand and affixed the official sea] of The Town of Lakewood
Village this 26th day of March, 2014.




                                             Ltn a Asbell, TRMC, Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             State of Texas
•)
Exhibit 5
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instruments are full,
true and correct copies of Extra Tenitorial Jurisdiction Map showing the 2-foot contours of the Bizios Property
area. The same appear of record in my office and said documents are the official records from the public office
of the Town Secretary of the Town ofLakewood Village, Denton County, Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

        ln witness whereof I have hereunto set my hand and affixed the ofticial seal of The Town of Lakewood
Village this 26th day ofMarch, 2014.




                                             Lm Asbell, TRMC, Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             State of Texas
Exhibit 6
               DENTON CENTRAL APPRAISAL DISTRICT

          CERTIFICATE OF AUTHENTICITY OF OFFICIAL RECORDS

STATE OF TEXAS

COUNTY OF DENTON

       BEFORE ME, the undersigned official on this day appeared ROGER HARRIS, who is
personally known to me, and first being duly sworn according to law upon his oath deposed and
said:

        My name is ROGER HARRIS. I am over 18 years of age. I have never been convicted of
a crime, and I am fully competent to make this affidavit. I have personal knowledge of the facts
stated herein, and they are all true and correct.

        I am custodian of records of the DENTON CENTRAL APPRAISAL DISTRICT.
Attached hereto is 1 page of duplicate copies of official records from the District's
Appraisal Records. These said pages of records are kept by the Denton Central Appraisal District
in the regular course of business, and it was the regular course of business of the Denton Central
Appraisal District for a representative of the District with knowledge of the act, event, condition,
opinion, or diagnosis, recorded to make the record; and the record was made at or near the time
of receipt of same or reasonable soon thereafter. The records attached hereto are exact duplicates
of the originals.


                                            Y~\l.;ce:·
                                           ROGE   RRIS
                                           CUSTODANOF THE RECORDS

       SUBSCRIDED AND SWORN TO BEFORE ME ON THE 26th day of
       March, 2014, to certify which witness my hand and official seal.




Enclosure:                                   NOTAR       PUBLIC m and for the State of Texas
Owner Records (Screen Prints) for:

PID 182659
                                                                                                                 DATE--3..;;;...t-/....;Z_;;Exhibit 7
                                   OWNERS CERTIFICAT,!.ON
                                                                                                                                                                                                    NOW THEREFORE KNOW ALL MEN BY THESE   ~RESENTS•
      STATE OF TEXAS
      COUNTY OF DENTON                                                                                                                                                                              THAT, PROPERTIES· OF THE SOUTHWEST INC, OWNER, ACTING BY AND THROUGH ITS VICE PRESIDENT, MAR.GUS SMHH. tlUL Y AUTHORIZED TO SO ACT,
                                                                                                                                                                                                    DOES HEREBY~AQQPT THIS PLAT DESIGNAl!NG THE HEREINABOVE PROPERTY AS ' SUNRISE BAY A'f LAKE LEWISVILLE', AN AUDITION TO DENTON~COUNT'f, TEXAS,
                                                                                                                                                                                                    AND DOES HEREBY DEDICATE TO THE PUBLIC USE FOREVER THE STREETS AND EASEMENTS SHOWN ON THlS PLAT FOR THE MUT~AL USE AND
      J'lLL THAT CERTAIN TRACT DR PARCEL OF LAND BEING SITUIHED rN. DENTON COUNTY, TEXAS,~ BEING A PORUOI'I   THENCE SOUTH 04" 25' 32' EAST, 157. B5 FEET TO A GOVERNMENT MONUMENT FOUND•~          ACCOMDDATIQN OF ALL PUBLIC UHLIT!ES OESIRIMG TO USE DR UsiNG SAME. ANY PUBLIC UHLITY SHALL HAVE THE RIGHT TO REMOVE AND KEEP
       OF THE OR. W. BREASHEARS SURVEY, ABSTRACT NO. 1634; .ANQ THE J. KING SURVEY, ABSTRACT NO. 718,                                                                                               REMOVED ALL DR PAIJ,J OF ANY BUILDINGS, FENCES, TREES, SHRUBS OR OTHER IMPROyEMENTS OR GROWTHS WHICH IN ANY WAY ENDANGER OR INTERFERE
       AND THE WM. H. PEA SURVEY. ABSTRACT NO. IIJ4'4, ANO THE DAVID M._ CU~E SURVEY, .ABSTRACT NO.      ·    THENCE SOUTH 51"46'08' WEST,_ 14'3".83 FEET TO A GOVERNMENT MONUMENT FOUND•           WITH   THE CONSTRUCTION, MAINTENANCE DR EFFICiENCY OF ITS RESPECTIVE SYSTEMS ON ANY OF THESE EASEMENT STRIPS AND ANY PUBLIG UTILITY
       226. BEING A PORTION OF THAT CALLED 315. 6. ACRE TRACT AS DESCRIBED. lN VOLUME 383. PAGE· 69 OF DEED                                                                                         SHALL, AT ALL TIMES, HAVE THE RIGHT OF INGRESS AND EGRESS To- AND FROM AND· UPON THE SAID STRIPS FOR THE PURPOSE OF cONSTRUCTING,~
       RECORDS OF DENTON COUNTY, TEXAS, AND BEINQ A PORTION OF THAT CALLED 30.363 ACRE TRACT AS               THENCE SOUTH 21'55'56' EAST, 243.71 FEET TO A GOVERNMENT MONUMENT FOUND•
       DESCRIBED IN VOLUME 614, PAGE 399-0F THE DEED RECORDS OF DENTON COUNTY, TEXAS, BEING FURTHER                                                                                                 RECONSTRUCTION,   INSPECTING, PATROLLING, MAINTAINING AND ADDING TO.OR REMOVING ALL DR PART OF ITS RESPECTIVE SYSTEMS WITHOUT THE
       DESCRIBED BY METES AND BOUNDS AS-FOLLOWS•             .                                                >HENCE SOUTH ~4· 53' 49' WEST~, 369.66 FEET TO A GOVERNMENT MONUMENT FOUNDt           NECESSITY AT ANY TIME OF PROCURING nlE PERMISSION OF ANYONE.
       BEGINNING I'>T 5LB' IRON ROD WlTH CAP SE"F IN THE SOUTH LINE OF lHE DAVID M. CULE SURVEY,              THENCE. NORTH 38'21'36' WEST, 491.89 FEET TO A GOVERNMENT MONUMENT FOUND•
       ABSTRACT NO. 226. 1\T THE NORTHWEST CORNER OF THE WM. H. PEA SIJRVEY, ABSTRACT NO. 1044, SAME
       BEING THE NORTHWEST CORNER~ OF SAID CALLED 315,6 ACRE TRACTt          ~                  .             THENCE SOUTH 19"02'58' WEST, 282.09 FEET TO A GOVERNMENT MONUMENT FDUNDI
       THENCE SOUTH B5"18' 5:1'. EAST ALONG~ THE COMMON LINE OF SAID CULE AND PEA SURVEYS. 1935,13
       FEET. TO AN 1/2' IRON ROO FOUND•
       THENCE NORTH 02"42'00' EAST, 34.57 FEET TO AN 1/2' IRON ROD FOUND•
                                                                               .
                                                                                                              THENCE SOUTH 53"13'24" WEST, 367.65 FEET TO A GOVERNMEN~T MONUMENT FDUNDo
                                                                                                              THENCE SOUTH 54"14'25' EAST, 330.49 FEET TO A GOVERNMENT MONUMENT FOUNDJ              WITNESS   ~MY HAND. THIS THE _ __,)'--~~--- DAY OF ;~/                    ,    1SISI5.

                                                                                                              THENCE SOUTH 18"31'1~' WEST, 198.45~ FEET TO A GOVERNMENT MONUMENT FDUNDo                                                                                                                                                WEST IN
       THENCE SOUTH B4" 30'1!.0' EAST, 421.17 FEET TO AN 1/2' IRON PIPE FOUNOJ
                                                                                                              THENCE SOUTH B0'27'1~' WEST, 162.24 FEET TO A GOVERNMENT MONUMENT FOUND•
       THENCIO NORTH 89" 24' 00' ~EAST, 22:1. 12 FEET TO AN 1/                                                                                                                         SURVCON INC.
      THENCE SOUTH 13"20'29' EAST, -182.8~ FEET TO A 5/R' IRON ROD WITH CAP SET•                                                                                                                                                       5710 LBJ FREEWAY. SUITE 370                                                       5710 LBJ FREEWAY, SUITE 370
                                                                                                                                                                     t£S001TE                                                      DALLAS. TEXAS 75240, <214) 'l60-'l651
      THENCE SOUTH 13"3B'26' WEST. 208.76 FEET TO A 5/8' IRON ROD WITH CAP SET;                                                                                                         Doe/Hum : 95-R00457'34                                                                                                        DALLAS, TEXAS 75240, (214) 458-2173
      THENCE SOUTH 85"02'31' WEST. 217.40 FEET TO~ A GOVERNMENT MONUMENT FOUND1                                                                 VICINITY MAP                            Doc/T)'pe :        PLA                       UTILITY PROVIDERS•
                                                                                                                                                      N. T.S.
                                                                                                                                                                                        Record1 \1![:   '38.00                       TELEPHONE• SOUTHWESTERN BELL         T.C,               ~   B. JOB NO. 45-94008-203
                                                                                                                                                                                        Doc/Mgmt :       6.00                                   3~7 NORTH KENTUCKY STREET
                                                                                                                                                                                        Receipt II:     21161                                   MCKINNEY, TX- 75~69
                                                                                                                                                                                         Deputy - CASSY                               ELECTRIC• D.C.E.C.
                                                                                                                                                                                                                                                351!1 F.M. 2181
                                                                                                                                                                                                                                                                                                                         SHE.ET 1 OF 4
                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                CORINTH, TX. 7621!5
-t==::::::=~==·-~===-~=~===:::;::===============~~-"-                                                             '"-· ~                                                                                                                                                                                             -~-
''
                                                                     ---------




                                                                                                                                                                          I
                                                                                                                                                                          l
                     ---

                                                                                                                                -----.:.-- --
                                    174       173                  172
                                  1.32 A()   1.03 AC          1.1S AC      171
                                                                         !.24 1¥:;                                                                                                                         135
                                                               [§]        [§]                                                                                                                            !. Hl AC
                                                                                                                            16B
                                                                                                                                   ·167

                                                       5                                                                                                                                                                                                                                              1-1
                                                    1,02 AC

                           3
                                                                                                                                                                                                                                                                                                     141                                                           SCALE 1"=200'
                                                                            I ... I                                                                                                                                                                                                              1.14
                       1. 02 AC                                                                                                                                                                                       137
                                                                                  11                                                                                                                                !.l'l AC                                                                                                                1..,1
                                                                              1.22 AC                                                                                                                                                                                                 140
                                                                                                                                                                                                                                                                                     1.53 1\C                                           144
                                                                                                                                                                                                                                                                                                                                      1.30 AC




                                                                                                                                                                                                        160
                                                                                                                                                                                                !.33 AC                                                                                                                                             146
                                                                                                                                                                                                                                                                                                                                                1,38 AC
                                                                                                                                                                                              1-1
                ! ~


                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                               156                         '''
                                                                                                                                                                                                                                                            ''
                                                              24                                                                                                                                                                                           ~
                                                           I.H AC·                                                                                                                                                                                                                                                 I "" I
                                                                                                                                                                                                                                                 155i                         154
                                                                                                                                                                                                                                               !.Sci AU
                                                                                                                                                                                                                                                                        !.Gq AC
                                                                                                                                                                                                                                               [§]     f                      I- I                          1-1


     -'    "
          CJ
          ~-,




                                                  42
                                                1.04 AC



                                                                                                                                                                                                                                                                                                        GENERAL NOTES•
                                                                                                                                                                                                                                                       i                                                 1. l TH~RAOIUS ON ALL BLOCK CORNERS IS 20.00 FEET UNLESS OTHERWISE NOTED,
                                                                                      39                                                                          NMG:                                                           I                                                                       2. l ALL EASEMENTS ON LOT LiNES ARE CENTERED UNLES.S· OTHERWISE NDTEO•
                                                                                 1.10 AC
                                                                                  ~
                                                                                                                                      ..,,,..'!-·                 . . ~~ /lfAff4J'f£11/JUVtiT OF                      Db41ft/T~IJr-'t5                                          JJ.,.,P fo.c=            3. l A 20 FOGT UTILITY / SLOPE EASEMENT ADJOiNING ALL Rl6m OF' WAYS IS HEREBY
                                                                                                                                                                                                                                                                                                              DEO!CATED. A 10 FOOT SIDELOT U.E. / D.E. IS HEREBY DED.!CATED.                               .
                                                                                                                                                    ~3                                                                                                                                                                                                                                                     '
                                                                                                                                                                        ()lfi.r1,ill't:.F /lltPUifif~eAff"S Wf11-t/ltl ttl£ /JIIAfl'f~£                                                                  4. l ELEVATIONS REFEfiENCED TO IMl.S. DATUM SITE B. H. • BRASS DISK MONIJI\IENT
                                                                                                                                             l.B7 AC
                                                                                                                                                    [§]
                                                                                                                                                                      .· jfiVO /Oil tffiUOf E'M~114#AJfS 9#1f'AJ ON rt.lt5
                                                                                                                                                                                                                                                                                                              .STAMPED F q47 H48 N 540426.228 E 2161833.063 ELEVATION 576.40.· ·
                                                                                                                                                                                                                                                                                                         5.! U.      INDICATES UTILITY EASEHENT• W.L.E. !NOleAT~S W~TER
                                                                                                                                                                                                                                                                                                               LINE EASEMENT! D. E. INDICATES DRAINAGE EASEMENT! B.L. INOI~ATES BUJLOINB LINE
                                                                                                                                                                                                                                                                                                                                                                                                           If
                                                              44
                                                           1.50' AC
                                                                                                                                                                       PlJI.'f"      /lerr
                                                                                                                                                                                      us,Oivsr&ll.d'l rll£ IAIQnfiDVIIL
                                                                                                                                                                                                11/L                                                  tf                                                       S.E. INDICATES SLOPE EASEMENT.
                                                                                                                                                                                                                                                                                                         6. l THAT PROPERTY SHOWN HEBEON WHICH IS SITUATED 'BETliEEN THE 537' FOOT GONTOUR-
                                                                                                                                                                                                                                                                                                               (MEI\N SEA LEVELl AND THE BOUNDARY OF LAKE LEWISVILLE RESERVOIR,
                                                                                                                                                                                                                                                                                                               IS SITUATED IN FLOOD ZONE a15 (10~ YR. FLOOD) PER FEMA HAPS NO, 480774 3153C,
                                                                                                                                                                      PttoPeutl fJIV'VUS AND 1 ~ f.YM'~"v &Jv~Vrl/.                   ·._,-.t H ""·) -"" I \!, ;>
                                                                                                                                                                                                                                                                                                              DATED f!/i'3/qJ, AND NO. 480774 0225C, llATED q/14/qe,
                                                                                                                                                                                                                                                                                                              "THIS PROPERTY IS ALSO S!JilJECT TO .AN EASEMENT RESERVED IN- A QU11CJ.Al:M DEED REC'O
                                                                                                                                                                                                                                         1 '-··r!S THE -PERPETUAL RIGHT TO
                                                                                                                                                                                                                                       ~t: 1N     i   j)         ·J l         LL~                             FLOOD THAT PORTION OF THE PROPERTY stLOli THE ELEVATION OF 537 FEET I MEAN SEA LEVEL. l
                                                                                                                                                                                                                       !"''"'> r                                                                                                                                                                                             ---------------------------------------------------
                                                                                                                 -----~




                                                                                                     @
                                                                                                 48
                                                                                               1.29 AC


                                         130




                                                                                                                                                                                                                                                                                             Il ~'~~~r
                                                                                                                                                                                                                                        80                                                                    400   500
       ".
                                                                                        52
                                                                                                                                                                                                                                   1. 71 AC
                                                                                                                                                                                                                                                                                                               I     I
                                                                                    !.JM AC
                                                                                                        51                                                                                                                                                                                           SCALE   1"=200'
    ;, .
    c; •'
                                                                                                     1.50 AC
                                                                                                                                                                                                                                                81
    :'',:                        132                                                         I "" !                                                                                                                                1. 76 AC
    ><        ('}                       1. H! AC
    :..;J     ....--
                                                                                                                                                                         ,... , "'
                                                                                                                                                                                 ~
                                                                                                                                                                             76 ~~
                                                                                                                                                       @                   1. 15 AC   "'

                                                                                                                                                           74
                                                                                                                                                       1.41 AC

                                                                                                                                 71
                                                                                                                            2.18 AC




                                                                   58
                                                                 1.32 AC
            COHMDN GREEN NO. 5-
                 3.4<3 of\Co


                                                                                                                                                                                                                                                                               _,




                                                                                                65
                                                                                              1.03 AC


                       ,-~'I""

                       '-~                                                                                                            '14
                       (Y'\
                       .,     '                                                                                                   !. 14 AC
                       cr~_;:


                                                                                                                                              '13
                                                                                                                                             1.30 AC




                       '-.);                                                   62                                                                                  '11
                                                                             1.1                                                                                                                                                                                              ···--··                    -~-·----~

                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                               ~-~-~~·




                       ------.--.-
                                                                                                                                                                                                                                                                 -----
                                                                                                                                                                                                                                                               ---·-
                                                                                                                                                                                                                                                                                        ·······-··
                                                                                                                                                                                                                                                                                            ...,.    '
                                                                                                                                                                                                                                                                                                         ·-   --~   ~-




                                                                                                                                                                                                                                                                                                                              I!
~~~




                                                                                                                                                                                                                                                                                                                              .t
                                                                                                                                                                                                                                                                                                                              "
                       """'
                     tllSTANCE_ ·,           -~HIN3.               AAO!-US         NOT!!       lJlSTAI«:E               !lEMING               RADIUS
                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                              f
            """'                                                                                                                                                                                                                                                                                                              I
                         ""
                     ARC LEOO'nf
                                                 OR
                                            · DELTA                                                "'
                                                                                              ·ARC lEOO'!H
                                                                                                                           OR
                                                                                                                         IE...TA.
                                                                                                                                                                                                             CUFIV£ 'rPIJLE

               j         3h~            -"0..,00-00                 2111 • •        !61!           80.42            H13-a2;-114E                                                                                                               Cl«llll               - CHORD
      '1·
                         !U~-~           W-IKHIB
                                                                    ~.-                                                                                          ABC    LEJ0:rn         DELTA                                                arHttoo                 nlS'i:Af:l(;f;:
               2.
               ~        '16.43·         N !ir5"l-:i4E                               '"'
                                                                                    162
                                                                                                   14.~
                                                                                                   ·i58 ·1'£
                                                                                                                                                                                                                                            ~~~3$
                                                                                                                                                                                                                                            N:'{S:53-flE
                                                                                                                                                                                                                                                                          1015'.66
                                                                                                                                                                                                                                                                          Ui:!I~:I~Bl

                                                                                                                                                                                                                                                                          t~::
                                                                                                                                                                                                                                                                          137.<43
                                                                                                                        0-!5<4-34-W                      11            138.67          26-28-~                        300.1118.
              l3
                         '"""'
                         41.12
                                        S.1Ni4·34V
                                        .          17.'11           '51 -l ')'"liH            :i:lii.OO       !16            32:. 1:3         Jf.Sl-t7-00~                         10            3a'1.M
              !8         3!..42:          'liHili!-00               ze.oo           177            1
                                                                                                    H-oc41          s-i!-54·3-l-ti                       ••                            :.U-:315>-2.')      _...,_..
                                                                                                                                                                                       31-1116"-lli:l                 ..-.oo-
                                                                                                                                                                                                                       ,......
                                                                                                                                                                                                                      2S9.ilol·
                                                                                                                                                                                                                                           -OOG-l5'-53E:
                                                                                                                                                                                                                                            S12··UH51£
                                                                                                                                                                                                                                                                         321' 15:3
                                                                                                                                                                                                                                                                         Z?Q.9          32:.00"        NB"H!_5,..261f                              j ..                            N.71·25~17E                                        ~.at           2S~·2e-31il                       SilaOO·             SJ'I6,.512~22£
                                                                                                                                                                                                                                                                           1?._32:
                                                                                                                                                                                                                                                                           27 ...
                                                                                                                                                                                                                                                                          2ts.-4'l


                                                                                                   .....
                                            5.1-i.00                          1-1~41          N B-64-3.(E                         ·'57              17~"ll       51·1"1-04                         2!1...             S77-0S_-32:E                    17.32:
              "••        46.3$          ?«'rl·l,.5Ill    12-1!7-W .                      47S.Si:J"            SB5'-~"'2l'E                   llll.32
                                                                                                                                                                                                                       m ...,               S05-1¥.1-20E

                                                                   ......
                         31 • .42:          '10-.00-08              2:9.-Be_        2•t            5ill.Exhibit 8
STATEOFTEXAS                  )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instruments are full,
true and correct copies of the builder's plans for "3950 Spinaker Run Pointe Rd.". The same appear of record in
my office and said documents are the official records from the public office of the Town Secretary of the Town
of Lakewood Village, Denton County, Texas, and are kept in said office.

       I fmiher certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       In witness whereofl have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.




                                             Lmd Asbell, TRMC, Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             State ofTexas
                                                                                                                                                                                                             l'L.-\,~1\0.


                                                                                                                                                 BUILDER COPY
GENERAL CONTRACTORS NOTES
1.)Prioc to any construction, the Contractor shall fantiliarize
                                                                         GENERAL FRAMING NOTES
                                                                        1.)Structure was designed in accordance to the lnlemational
                                                                                                                                                                                                            7134
himself with the Contract Documents and Specifocations, the             Building Code 2003 Edition.
Plans, including all notes. the Cily Standard Details and
Specifications and any othe< appticable Standards a<                    2.)AII joists and rafter walls
and Specifications on-s~e at al &nes. The Contrnctor shall
notify city bu;ldings officials and/ a< department 24 h0U1'5 prior to
the commencement of any wonc.
                                                                        1rr in heig~t or greater.

                                                                        6.)Unless specifically noted otherwise. framing lumber shall be
                                                                                                                                                                                                            0      ~ !i
                                                                                                                                                                                                                            ~

                                                                                                                                                                                                                            X
                                                                                                                                                                                                                            ;::
                                                                                                                                                                                                                   ~~
3.)Con.struction inspection may be performed by representatives
af the OWner. Engineer. City, Geotechnical Engineer and
                                                                        no. 2 or better soUthe-
                                                                                                                                                                                                                   - ~
                                                                                                                                                                                                                       s
                                                                                                                                                                                                                            ~




                                                                                                                                                                                                            0.. :::::
                                                                                                                                                                                                                   .,_; ~
Reviewing Authorities and Agencies. Unre$tricted access shall                                                                                                                                                                     ~
be provided to them during normal wooong hour... The
contractor is responsible lor unde.slanding and schedulir1g
                                                                        7.)Wood roof and floor trusses~ used shal be fabricated,
                                                                        hondled, and erected in accon:tance with ttuss plate institulo                                                                             ! ! (.)0 "~
required inspections.                                                   standards and IBC standards. Truss design drawings sealed
                                                                                                                                                                                                                   ;&             a:
                                                                                                                                                                                                                                  w
                                                                        by a registered professional engineer shall be provided to the
4.)AD contractors mus1 coofine their activities to the work area.       owner prior to erection of the 1russes. The truss webs end                                                                                 E:             g
No encro.,chments outside of the defined wot1
Installation.                                                           horizontal reinlorce                                                               1f.'lilll*O~llll1 )~:-:••l t.1

                    """'
                              \4;itl-&•;.:{;.!J,) :X\'i l
                                                    ,.,·x;.u,, ,.,,,\.,1                                 (IU ~ILLNIOcl NOH 'H~DIVNl'~IciS 096~
      ~             '::::!
                                                                                                                                                          I0
6
:IS:•Id
                ~
                             ~ DI!{ii(J                                                                                                                         .,...-(
z     C'f:)         C\"1
                    ~                                                                                       ITJ::)NctlUlSill:U SOJ'.lUI
~                   ,.....
      .,...-(
      2:--          Q                   OHd                                                             AN VdJI\10~) NNVJt\1!IJIOH NV'IV                  (/)




                                                                                                                                                   v.~·
                                                                                                                                                     ·)
                                                                                                                                                          Ze
                                                                                                                                                          ~~

                                                                                                                                                          ~~
                                                                                                                                                          ~~
                                                                                                                                                          ~:n
                                                                                                                                                          rn




                                                                                                                                             ~
                                                                                                                            J       :   :    ~
                                                                                                                            j           •    !'I
                                                                                                                        I : :1 :
                                                                                                                        I       •       :/   W

                                                                                                /
                                                                                                    /                           : ;'! ;
                                                                                                                       .; : :                z




                                                                                 I
                                                                                  I.
                                                                                                                                                                     P£~\NNO.



                                                                                                                                                                    7134

                                                                                                                                                                    11Al5/l3


                                                                                                                                 NOTES:



                                                                                                                                                                    0
                                                                                                                                                                    I
                                                                                                                                                                    []_




FIRST FLOOR
                                                                                         -"_..---_
                                                                                       ... ...._
                                                                                       """~~c           .. "'
                                                                                   Ll'llcrii)JII............~4C:J.,..



                                                                                                                                AREAS
                                                                                                                        LIVING               ~\
                                                                                                                        FIRST FLOOR A/C    / 553& j
                                                                                                                        SECOND FLOOR A/C ( 1 3&!                                                                     NOTES:
                                                    I.OOt.cPll'IMTH.N.L$TATI,~.Aif!Jt.OCA.l
                                                    bUilDING CCXIES, OftOOW.ICE~IHJ REGUlATIONS
                                                    PERTMIIHQ TO CONSTRUCTION.
                                                                                                     7134
                                                    2. CONNICTWAT!R. GAS.NIO B.I:CTRIC ~~TO
                                                    EXIS'nNG U'TUT"'E$ ~ ACOOACW«::f' ¥«TM LOCAL
                                                    aTY ISI.II&.t*G OOOES.IF NU0m.
                                                     3. MMUUN ANISiitO 'lOOR (lfVA'ftOH:'H.U.II AT
                                                    lfAST r AaOY£ MNIMUfol FEW~- 100 'I'£AR R.OOO


\
                                                    El.£VA.TION,ORMNOTEOOHSITE.
                                                    4.AU ~n.tGS TO!XTENO mowG~W>E
                                                    .,...MUUAS P£R lOCAl 000E AT KAAIHG
                                                                                                     llt05113
    \ - n,.utO(N • t.IM I'HI 'T'I!IO                WAU.$. INTBt'OR e.e.t.RWG FOOnNOS 6"' INTO
                                                    NA.l'lJAH.~ UNt£$$ OTtERWISfZ       NOTED.
                                                    S.I!XTERIOit WALL$r xr sTUOnw.rtNG v~
                                                    \I'EH!EASAS:stu:CTm.
                                                    s.lftlf'TERJORWAI..CS rx•·\"oUOOstuowrrH
                                                    SMttt'ROC:KFACE, EXCEPT WH£Ftlt SfotO'Mf A$&"'         2;
                                                    WAU. FOft P\.l.IUSING $UPP\,Y N«JVEHT'$
                                                    1. WHf ALL Plue.eHQ STAOCS TOREAR:Oif HOUR             9      ~
                                                                                                                  ~
                                                    t. HENXR HOGHTS SHCWIN AltE TOP OF 'WIHOOII
                                                                                                           ~
                                                    HEIGHT$
                                                    t. rat~CTIOtU07.2.11.1 10CSMOICE
                                                    DETECTOR I.OCAllOKS SHOWN ONELE~                 0     :gd
                                                                                                             ~,.
                                                                                                                  P.
                                                                                                                  e.

                                                    ""'"'
                                                    10. oo.rocs.IOHSANOSCAI..f.ONi.YJ.CCUt\T'i.IF
                                                    PlOTTED ON 2..-x:w PAGE.
                                                    II,-.oow      HEADER IClGHT$ TO MATQ4
                                                    E)(ISTI!-4G Wt«)()WS UNt.£$$ NOT£0 QTHER'M~
                                                    tZ. ONEUSION$ s.HO\".W ME.ASURE TO STUl WALL •
                                                                                                     I :6- ::~ il
                                                                                                           ~;..

                                                    Tl4CI                                                                                                                        I                                                                                           Pl.\NNO.
                                                                                                                      I                                                            NOTES:


                 :=:=====:;;::;;.:~   --====;:;::;:::;===--;:=======-;,».r                                 -
                                                                                                                      I
                                                                                                                   -=J-       o.,.--.
                                                                                                                                                                 1, c:::QMPI.Y vmH ALL $TA"'- OOUtflY. NCJ l OCAl
                                                                                                                                                                 BUIL.OINGCOOES,~NfOA!GI.A.ATK»>S
                                                                                                                                                                 P£RTAJNIHO TO OClfiiSTRUI;Tl()N,
                                                                                                                                                                 2. ~ECTWATER. GAS. AHD fL.ECTRIC L.KSTO
                                                                                                                                                                                                                    7134
                         -   lfr - - -                                                            nora                ..tl                                       ~nNC:Uti.IT!J:~l'oiA~'M'n                                                                                             ~ MVEHUitS. F0011HG$. SHU'1"RRCK
                                                                                                                                                                 nc.  HOT..ct.I.CED.
                                                                                                                                                                                                                    Q.
                                                                                                                                                                                    WA,J I   rrpca




                                                                                                                                                                                          = =
                                                                           I I
                                                                                                                                               'S*'IJTIJOY
                                                                                                                                                   ...' " I .~
                                                                                                                                              --;:::a::;;·
                                                                                                                                              ~-·4




                                                                                                                                                                       FIRST FLOOR
                                                                                                                                                                       PLAN sc·Au•~ 3/Hl" - ,.                      A-2B
                                                                                                                                                                                 l't, \ N NO.
                                                                                                                                     NOTES:
                                                                                                                  1, CCJUPI..V wtTH ALL STATE. COUH'TV, ANO LOCAL
                                                                                                                  8l.&OINO COOES. ORDttW«:UANO Rf.OlAATlONS
                                                                                                                  PERTAINING lO CONSTAUC110N.
                                                                                                                   :l.C:ONNECTWATU\. OAS, N'40 o.ECTRIC t.N$ TO
                                                                                                                                                                                 7134
                                                                                                                   EXIsnNG UTIJTIES: "" ACC:ORDAHCE WITH LOCAL
                                                                                                                   CtTY IUII.DING CODES. IF WI!UIED.
                                                                                                                   3. ~FNSHEOFL.OOREL£v.tiTlOHWU&e AT
                                                                                                                   LEAST r MOVEJ.IHIMW F6IA tOO '~'EAR A.OOO                        TlA'l'fll
                                                                                                                   llSVA'nOH. ORAS NO'I'E)OH stnL
                                                                                                                   l .AU. FOOllNQS TO EXTOl) IB.OW GAA0E
                                                                                                                   .,_M.b.IAS P£Rt.OCALCXICI! ATMNI:IHG
                                                                                                                   WAUS. 1N'lliR:IOA BEAA:lNO F{)OTlHG,S C" INTO
                                                                                                                                                                                llt05/l3
                                                                                                                   H41\IIRAl CAAOE UN..£$$ OTH9lY«$£ NOTED.
                                                                                                                   S.. txT!RlOR WAIJ.$ T X r STUD nu..t.uNG wmt
                                                                                                                   VEHEERS AS SELEC'Tm,
                                                                                                                   I . IHl tRIOR WAU..S 2" X. ol' W000 S1U) W'lfii
                                                                                                                   SHEET'ROCK F~ EXC£PTWHEit£ SHC'J'Mol A$6"'
                                                                                                                   WALL FOO PUJ~G SUPPlY ANOYOITS
                                                                                                                                                                                         z
                                                                                                                  1. vafT AU.PI.UM81NaSTACKS TO ~Of= HOUSE.
                                                                                                                  I. HEADER HEIGKT$ SHOWN AR! TOPOl W'HX1N
                                                                                                                                                                                        ~
                                                                                                                                                                                         9            ..~
                                                                                                                  I·•
                                                                                                                   11. WINDOW HEADER teGHTS TO W.TQ4
                                                                                                                   exJS'nNG WINOOWSIJNl.l!$;$ HOTtD OTKRY'o'ISIL
                                                                                                                   12. ~SHOWN MEASURE TO ST\IOWAU. •
                                                                                                                   TMCICNESS OF VEHURS, FOOT\NG$. St1EE'T'FtOCI




                                                                                                                                                   ---..
                                                                                                                  .,.,.,., TMI~O#-'UM~.....O~
                                                                                                                  e~ n«-.OOQII.e.TSilHO.stW.L ~"'-1KUM             roa
                                                                                                                  OOIQIOIFNtf~NCI.QII~IWCJilTO



                                                                  . . ;...                 1                                                                          ,_
                                                                                                                  'I)C$TNITO/FCONmiUC'nDJC.JI'QICUPQIQ401tlQMM.J.M



                                                                                                  ,... ____.
                                                                                                                                                         _
                                                                                                                                                     lUIOAM.MQr
                                                                                                                                                 ll"ta"IEQ.fl«Qfiii[JIIAL
                                                                                                                                                 IIO'I'If:IOI'IATM) .........
                                                                                                                                                     I#Gif&w.llilt1111MM



                                                                                                                                                    ......_.............
                                                                                                                                                 , M.ICI.\'t.. AAOM'f'*U.AU.
                                                                                                                                                 TOOCJHTAOI.n.OIJ/IUtY
                                                                                                                                                 0/l=:.=r~..,
                                                                                                                                                   ..........
                                                                                                                                                  n:tYOIIM'raa(:JWIWCV
                                                                                                                                ~...-liO&fr.OCOOU Mit




                                                               r/
                                                                                                                  -·
                                                                                                                  lM'~OFnEGOCN&.~'t TO



-·-·-·-·-·-·-·-l
                                                                                                                  ~Nfr~ICCli&M'I'TO~tifAIILINOII'
                                                                                                                  MI~O'!Mtii!IIOJICT. I'UICU!IIOKiroii!Cif&CH
                                                                                                                  OCDtiOTHIIC4-Tl i'O(:...,_V ,OV.Cf~




              ~--   --------·----------.··..                                                                   SECOND FLOOR
                                           ..... _____ /····
                                                                                                               PLAN SCALE: ~116" - I'
                                                                                                                                            ...-..                                  A-3
                                                              l'tu\ N NO.


                                                              7134
                                                                1>.\TIJ

                                                              11!05/13




                       FRONT/NORTH ELEVATION




                              ELEVATIONS 1
                                      SCAT.~   3/l(l"'": 1'    A-4
REARISOUTH ELEVATION
                                                     7134
·----···---..._                                      11;()4113




      LEFT/EAST ELEVATION




                  -· -·-,-. .,.
                   All fnStaflaiJans Subj
                   To Flo1d lllSP                                                                                                                                 PT...~NNO.




                       '41' 12.
                                                l=:-J-
                                                 1!   -4:1:!.-
                                                                                                                                7134
                                                                                                                                   DATF.


                                               j'                             .&!1%
                                                                                                                                11;{)4/13



                                             f _ __
                                                           .~ -·~~~~ I
                                                           .....~~····~·~ I




                                                                                                    ROOF PLAN
                                                                                                        SC'A.L F"J: lJ8" - I'


                            ----

         •
             . g0 Q:



    ..
             ..z ·
         '. w·
             0
             0.
             z                                                                                      LAKE LEWISVILLE
             :J                                                                                        RESOVOIR
    • cr.
      cr •
      •W
     - ~ ~:
         z
                       ..   o:c·-·~

     4.            ~
•    11)




                        PLAT PLAN                                                     .,. ,, .e,•
                                      SCALF..: I" - !30'                                                                         A-6
                                                                                                              l'lu\NNO.



               IJ
                        11
                        ~:.,l.l,J
                                                                                                             7134

                                                                                                             10130/13
               I
                        J             I
                                      L                 ..<
                    -




                        '
SECOND FLOOR                                                                                                  SITENI'
                        L--···-·=                                          DOOR/WINDOW SCHEDULES
                                i.................... ··.___         ..·                  SCATiE: I S'- I'    S-3
                                                              ,_.•
                                                                                                                                                   7134

                                                                                                                                                   1Hl5/13


                                                                        ,:   I       ,     t



                                                                        ~:-. '?.. ~ ••~.;;~t?
                                                                                     :'•
                                                                                                                                                   0
                                                                                                                                                   I
                                                                                                                                                   D.


                         ..
                        '•    ~·-.·-




                                            F
                                                             --~
                                                         '
                                             '




                                                                   EL£CTRICAL $'I":S"TB& ORQUHO TO 8E ~0'\I-.:IEO PM Nee. ART, 250-f1
                                                                   COHVI'.NENCe OUT\.ETS IN UATHAOOM!., ta'Tt:HEN OQI.HreRTOPS V•TtHIH $IX
                                                                   FttT OF THE~ sa«, OUTDOORS, J.N) IN QNU.GES .AHD aA.SB.4ENT8
                                                                   (OllER T"HAH FOR I.Al.INCftY OR; $1MI,AA f;OUIPMEHT') Slw.t, N GfQ
                                                                   MOTiiCTm, IEC, ART, 21o.t,
                                                                   Tl1E ~ Pl.NfCSIINCWOED tH TWESE DOa.IMENTS ls.wt!W'I'£NIXD
                                                                   AS.AGl.a.OHI.Y, T11E.~co-ITAAC10R81.11lJJERstWJ.. ~ AU
                                                                   El.lCTRICAL SER'YtCE. lloiSTN..V.noH. AHO nEl.OCAnoHOF AU: SWITCHES.
                                                                   Fll(1\III:S, E                                                                                                                   PluiNNO.


                                                                                                                  7134
                                                                                                                    1),\'J'I'J

                                                                                                                  11A>5/l3




                                               ...······· ····---------------....
                           1
                     .~~   T
                           1


. ... . . . . . ........ . . .B"J . . -'·1;~
                                                  ·-----·---·-·-·-·····-t




                                                                                    ELECTRICAL 2                   SHEE'l'
                                                                                          SCA [J(l]: 3116" - l'    E-2
                  et:>
~
z
-<
     ~
     co
     ~
          ~-<
                  s
                  ~
i    c-
          ;::.:
                  .....
                  ~       OHd
                                                    •o .... s,   tD,..a•---~SON­

                                                    --- .1 -~                       aNv•oL•


                                                                          ~· ·.u
                                             .~-~r .. ifo) Ht~;;;-. -.~~ ,~--,r---;:;;:
                            ;:-:--.1-~-r---..,..-         ~·          f                         ~---,:-:--,--c--,
                                                                 l',l




                                                                                                                                                                                •
                                                                                                                                                                                l
                                                                                                                                                                                I




                                                                                                                                                         l"l    a.
                                                                                                                                                                    c:
                                                                                                                                                                    0


                                                                                                                                                                    g~
                                                                                                                                                                          ,s,
                                                                                                                                                                ~~
                                                                                                                                                                c-
                                                                                                                                                                         r~
                                                                                                                                                                          ~~~
                                                                                                                                                                ~J ~&&: 0.
                                                                                                                                                  t                       ~!

                                                                                                                                                 .,
                                                                                                                                                ~1:.
                                                                                                                                                 .....




                                                                                                                                                 ....
                                                                                                ~~
                                                                                                                                                  ~



 .,.
 li                                                                                             ~L_
 ~
 ~
                                                                                                                                                 ,I
 ~


 .1
                                                                                                                                                 "'i




                   l ~~~~!;~!:;
                     - - - - - - -,, ..... ~H
                                                                                                                                           ~~r!
                                                  __ s'>~t' ~~      ~~-     :;l;nssnn~ " ~                                                  h                  e;
                                           ~ ~ ~" . ..... .. " .. " ....... ~ ~ ~ ~ ~ ~ ~ ~ " " =                                          ,.   ~l!~ ~              ~
                   i ' -~ -----~ -... ~ .. -.-.                   N   N     -   -   •   -   •~ ipl fJ mi &!
                                                                                                •••   •   •   -   ... -   -   ...   ,. •



                    ~~ ~" "" ~ ~ ~ ~ ~ >t f ~ =~ a a ; u ~ • a x s ~ ~ ~ ~ ~ • ~ ~ ~ • , a a l! ;; 1! ~~~~ l Jj i ~a
                             Q  11
                       ~"•~~~~~.Q~i           ~i~~u~~s~~~~~~~~~~~~~~~M•~•~
                                                                                                                                                --
                          .~. • 1 i
          J·t • J,.1ul' 11••!           h:-:- c~- cf -                            tG'• 1·'· •j t!~. 'hi~:Jrj
                                                                                                    ''1      i ~llil
                                                                                                               ' 1 141
il:jliJ•li~ lg~·r~llil il ~;!           l: !~ i!ll1                       fi~~~. ~~~~ !!iii!!! l:i~l:ii l·, •Ji:'_i!l
 •Jf.'z                                                    •t         r
                                                                      • -       !f'                                           I



Ut,i:·~~i!·lh .~ih~li1 ·tH~~tfllittf ·~ ii    i•i                         i·tiUI tJ!{·,}! t'Hif'' ·~U.it!i!ilt · "'¥-~
WU!I!iil~!i~!ii~~;i!~i!!~:r ili JK Jlln Jl Jlil!!~il
                                                       '! )
                                                                                                                  mlnl!d!llfimli U"'":. I
                                                                                                                r-"- -"'--l i
                                  ~f                           I• • tr   OL, - .
                                                                                                                            !
                                  !"'                                                                                       '
                                  3~
                                  ~1~

                                                 liJ
                               ®Perimeter Grode Beam at Pool
                                  AI ~" ....,., "'*""" 10 ~Mt M pd.tnl'41
                                     ~p;JOI'ocatioosPICIIbl..,..,..to
                                     H· .....   r.... ......,.,....




                                                                                   ®
                                                                                    :~~·
                                                                                      9                     j

                                                                                    Ji.'
--- ·--(~
:::.::.r.""
@Memote Perimeter Grode Beam        @
                                                                                    .
                                                                                   /';;'\
                                                                                            l-
                                                                                   \.V Column
                                                                                                    ·~·
                                                                                                    -
                                                                                                  )fJ r..
                                                                                                 Footing
AI                                                           _ _ _ _ _ . _...                                                                       ! ......- - .                                           _ _ _._._.,._
                                                                                                                                                                                                                                                   ---

     ·
         •
             ~
                 •
                     ~
                         "
                             '
                                 -
                                     '
                                         I
                                             W
                                                 _
                                                     U
                                                         .
                                                                            .
                                                                                ,
                                                                                    .
                                                                                        .
                                                                                            .
                                                                                                .
                                                                                                    ,
                                                                                                        .
                                                                                                            .
                                                                                                                .
                                                                                                                    .
                                                                                                                        ~
                                                                                                                            .
                                                                                                                                .
                                                                                                                                    ,
                                                                                                                                        .
                                                                                                                                            ,
                                                                                                                                                .
                                                                                                                                                                    -
                                                                                                                                                                        ~
                                                                                                                                                                            .
                                                                                                                                                                                .
                                                                                                                                                                                    .
                                                                                                                                                                                        ,
                                                                                                                                                                                            ~
                                                                                                                                                                                                1
                                                                                                                                                                                                    -
                                                                                                                                                                                                        J
                                                                                                                                                                                                                                                                     SO!l~S   ,.,.,,.t
                                                                                                                                                                                                ;;~ $t ~ ~ t.l!t
                                                                                                                                                                                                tV"~·J.') ''~      ,,,,
                                                                                                                                                                                                                           .......~~ 1.. ~.
                                                                                                                                                                                                                          ~· ~    "'. ,
                                                                                                                                                                                                                                              '1             SOX31 'WIJ    •111n
 !- -····-···--
                                                                          ----                                                                                                                                                                           UO!j JO~OUU!dS 096£
                                                                                                                                                                                                                                                           l   ·1"        ta :101
     ..,                                                                            tr                                                  )«)
                                                                                                                                                                                                                                                           ti!:JUapJS~~ a}OII!Jd
                                                                                                                                                                                                                                                                IJUOWJJOH UOf9'




                                                                                                                                                                                                                                                                                         /T!
                                        -.,..._____
                                        1,
                                              ..
                                             .,.,......,       ......... -
                                             o . . _ ..__.....,_..,.,
                                                           MIJ.._~~



                                             l:llt-1\C).C..... - - • .................._
                                                                                              i              I    I      I



                                                                    _____ ..
                                             ~.....,.. - lli:C>U........,""*"

                                             ----•rMKL
                                             ......___       ...                ,
                                                                 ,. ,..........,_._ ..               IllI I
                                                      -.-_..........,..
                                             .... ,._,,.. ..       _~,oil   __

                                             ..,.,r
                                             .............. ,..,....,,_,.....,
                                                                  _,. _..,.,r.,

                                                   ____
                                                                                                     . !
                                        t
                                             ....
                                               ·--~


                                             ...... ..
                                                    .,
                                                          ...... .,
                                             =";-t!~=:.::::.--=.:
                                             ...............  ,~ ..._  ......._..,_.
                                                                    _.._        . ..... ...   l' II Ii
                                                                                              ~
                                                                                                                 I            !
                                                                                                                              i'
                                                                                                     II ~ J
                                             --~\110.......,.




                                             __ ,. ,... ,__r ,. .. lfiOOllot('lt-
                                                          ... -., .. _.,....,.
                                             ,_.JfollilL......,_...._    --    Q....,_
                                                                                 ·-


                                              __.... .... ___ ......
                                             ,v..,....
                                             _  . . ,,. ......... \110,



                                        i.



                                             _____
                                             ::':~"':.~:-u::....-:::~·-==
                                             _.,,v~


                                             -._~~---c.--

                                                         ,
                                                          .... .....,._,.,, ._._ ...
                                                           .................
                                             ........... .,_.
                                                                           _..
                                                                             ....,....,
                                             .. ...-- ........,.· '"'""'~.......-.
                                                                   .,_."'""""""-
                                                                                              .
                                                                                              ~;
                                                                                                     I Ii
                                                                                                          !  I I ''
                                                                                                                              ~


                                                                                                                               I
                                        .. · - · ..... ~~' ......... _."""vt
                                             :-::::..=::::.::::""".. - ·                      ~              I Ii
                                        ~ :..-;:.~:;:::.~-- ·-                                                                1
                                        ............. ,,c..a.wf"'•lr•- -                                                       r-

                                                                                                                              .
                                                                                                                              !
                                                                                                                               '
                                                                                                                              i;
                                                                                                    • o •s
                                                                                                   IH  '                      ~



                                                                                                    .
                                                                                                    ~e l :;~ ;
                                                                                                    l-"
                                                                                                         ~

                                                                                                  \l'tf Jl -
                                                                                                                 ... ~
                                                                                                                 >.
                                                                                                                 ·; :-
                                                                                                  ,., ~ i ~ .· I ~
                                                                                                                         .f
                                                                                                                              ,.


                                                                                                                               •
                                                                                                    Cll          ...: ·. :
                                                                                                    'Z t .. ~ " t
                                                                                                   ( ~ tt I ~~ i 1
                                                                                                   ,,,e
                                                                                                    t ~ ...
                                                                                                                 ~t           .
                                                                                                                              I'




                                                   M~n:>poot"""
                                                 $rltd~.,.,U1
                                              200!11RCRoq_ ,
                                             &f"I(JCipl:t1dQcd1r..V'C(."'"




                                        Alllnsl:!ilotlons Subject
                                        To Aeld lnlpectlOno 111<1
                                          ltlspoctor ~ftl




frqmfng Plgn •   Stten4   Dqgr C.jfiM
"'!!W:f            ..
          . ~ll"·•t-    -   .,,,,_. _ _ _ _: -   •••    ... .•J   ..... _ _ _ , .• ...,_..          .. • •      :.~;;   .. *4ft••                    , ' .... ...... . ..,...,...._ ••_ .. ..,....,.a•-·•·
                                                                                                                                                               .~                                            ~,...     ·•--·-
                                                                                                       •!1·! -. .. .....-.~·.!                                                                                          SO!Z!9 t   ~
    f--                                                1--                                   t\C1    .1 11•   .~I           ' .   ~   I   "~'   •'                                                           $Ox&i 'WIJ amn
 '-1--                                                  -                                    V':V\~    tt'          tll,   _,"l'.,..•       1'!1-1
                                                                                                                                                                                                         Un!J J·~OUU!dS 096l:
   ---                                                 -··-                                                                                                                                                  l .o1•J         \rQ ';,
  -1--                  ----                                                                                                                                                                                 a~u~pJSa.ij    alO/\!Jd
                                                                                                                                                                                                                 uUOWJIOH UO"'
                                                                                                                                                                                      __
                                                                                                                                                                             ~
                                                                                                                                                                             1 ...., . . . . . . . . . . . . . . MiJt..t; .......... W~
                                                                                                                                                                               .,... .."'~ar.....s:t..c..,(Cal)vll4-.~


       llli!U.....,.,.,.w._.....,..,...,_
                                                                                                                                                                                 ..
                                                                                                                                                                                 ....... ......,
                                                                                                                                                                                              ~ ..... ._~. 0.1l~tS'
                                                                                                                                                                                 ,.,....._.~,...:.-......,•lko.tuu
                                                                                                                                                                                 .....,,.,........,.... .. , ~G.tu..u
                                                                                                                                                                                 . . . . . , . , . . . . , . . . tc ...............
                                                                                                                                                                                                                                                 .. ..._ r.-
                                                                                                                                                                                                                                          ~_,....,
                                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                                               .......

                                                                                                                                                                                                                                                               •

 S!ti)fC      lt114 _.,.,         .u.t           )I    f'r-i                                                                                                                         o..,..w sa ,... .... ..,....... ,.. .._ C'll' ..,. "
 $"'1-014     »IW.....,            l
                                             1

                                             t   )I
                                                                                                                                                                             1   •
                                                                                                                                                                                 . . . . . . . . . . . . . . . . . . , . - . . . . . . UAQ._
                                                                                                                                                                                 ..... ~~r- ... ntt•-_...,,...,
                                                                                                                                                                                                                                               .,...tlllfted
                                                                                                                                                                                 ...... ~ . . . . . . -W'l.




,....., ... eca....,." ....... .......,_., ,,
      ~              ... -~.a_




                                                                   ...                             Gorooe
                                                                                                                                           a   I
                                                                                                                                                           0
                                                                                                                                                                l1J      I

                                           !... " " ',.:::;,,j..;.."":,.,l
                                                 •· I , .. I                  ... -.... ,                                                 :,OJ
                                                 ,. I , ._. I ,
                                                                   .. ,       ...            -                                            -~-;==
                                       I
                                           --- ....,, -........
                                                 .. I
                                                 .. I
                                                             ~ r..::::::-.,1

                                                             ~,.
                                                                       .,,. I
                                                                     I ,,.. I
                                                                                                                                          6'
                                                                   ..
                             S~.ar Woll Oe-\~n Colcu~UoM • t.toifl Hous~




             -·-- -·........ -- ..... - ---....-
                                                                                                     .......
    ......   tirrlc• .....
                                                 -·oot'4
                                                      (IIJ     ~1'1)
                                                                      ._
                                                                    ,,.
                                                                                         ....,00    f""'-lM
                                                                                                                    ~
                                                                                                               ,.,.....,.... car.. ac):



             ..._ .....- ... . ......
                                                      H                                              .,,.,     , . .....     '~     oc
             ..."'..                                  r                                  J4-..1.t!'CC




                                                 .-
                   ..... I                 i                                            p - · · :~ «"

         ·-
                               &.tf"               ~T
         ·~-                    ,...                                                                                                                                                                llll lnslaiiO\OOns Subjact
                   ..- I                   I                                  11.:-.    , ...... :.r «                                                                                              To Fllld ~ono otld
                                                                              1)2                                                                                                                     lnSI)OCior l\pploiiOl

         •;"("" I ..... I ICI-1 1"' I
                                                   .,
                                                                   ., .,  .
                                                                        ....                                                                                                                                                     sw// '
                                                   ~~~                                  , . ....    2.~    Q¢



         ...._,   """' I HI
                  -~ I              I
                                                  15,.,..

                                                 ,,....,,.       ......
                                                                 ""                     I•-. •      2..-   oc::


                                                                                                                                                                                                                                                 !
                                                  S •C                        l?'.Oot    ·~ •:r o:


                                                                                 "                                                                                                                                               / ~2
    2nd Floor Plan - Shear Wall Plan                                                                                                                                                                                             :.;.· 1314079
Exhibit 9
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

       I hereby certify, in the performance of the functions of my office, that the attached instruments are full,
true and correct copies of the Town of Lakewood Village Stop Work Order dated March 14, 2014. The same
appear of record in my office and said documents are the official records from the public office of the Town
Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that 1am a lawful possessor and keeper of the records in said office.

       In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day ofMarch, 2014.




                                             Lmda ~sl5ell, TRMC, Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             State of Texas
Exhibit 10
STATE OF TEXAS                 )
                               )      CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON               )

        I hereby certify, in the performance of the functions of my office, that the attached instruments are full ,
true and correct copies of the Town of Lakewood Village Stop Work Order dated March 13, 2014. The same
appear of record in my office and said documents are the official records from the public office of the Town
Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

        In witness whereof I have hereunto set my hand and affixed the offidal seal of The Town of Lakewood
ViJlage this 26th day of March, 2014.




                                              Lm Asbell, TRMC, Town Secretary
                                              Town of Lakewood Village
                                              Denton County
                                              State of Texas
Exhibit 11
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

       I hereby certify, in the performance of the functions of my office, that the attached instruments are full,
true and correct copies of the photograph taken of 3960 Spinnaker Run Pt. dated March 10, 2014. The same
appear of record in my office and said documents are the official records from the public office of the Town
Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.




                                             Lmda ~soell, TRMC, Town Secretary
                                             Town of Lakewood Village
                                             Denton Cotmty
                                             State ofTexas
Exhibit 12
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

       l hereby ceJtify, in the performance of the functions of my office, that the attached instruments are fuJI,
true and correct copies ofthe photographs taken of3960 Spinnaker Run Pt. dated March 13,2014. The same
appear of record in my office and said documents are the official records from the public office of the Town
Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said ofiice.

       In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day ofMarch, 2014.




                                             Linda As'beU, TRMC, Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             State of Texas
Exhibit 13
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

       I hereby certify, in the performance of the ftmctions of my office, that the attached instruments are full,
true and conect copies of the photographs taken of 3960 Spinnaker Run Pt. dated March 14, 2014. The same
appear of recotd in my office and said documents are the official records from the public office of the Town
Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in said office.

       T further certify that T am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.




                                             Lmd Asbell, TRMC, Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             State of Texas
Exhibit 14
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

       I hereby cetiify, in the performance of the functions of my office, that the attached insh·uments are full,
true and correct copies of the photographs taken of3960 Spinnaker Run Pt. dated March 18,2014. The same
appear of record in my office and said documents are the official records from the public office of the Town
Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       In witness whereof! have hereunto set my hand and affixed the official seal ofThe Town ofLakewood
Village this 26th day of March, 2014.




                                             Linda ~sbell , TRMC, Town     ~ecretary
                                             Town ofLakewood Village
                                             Denton County
                                             State of Texas
Exhibit 15
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instruments are full,
true and correct copies of the Town of Lakewood Village Builder Registration for "3960 Spiimaker Run
Pointe". The same appear of record in my office and said documents are the official records from the pubHc
office of the Town Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in said
office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that l am a lawful possessor and keeper of the records in said office.

       In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.




                                             ~c:J oYdr-J,; 02
                                             ~ell, TRMC, Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             State of Texas
                         BUILDER REGISTRATION APPLICATION

             /\!        !/                          BlJII.D EH INH)l~MATJOO



:~:~:-:::::!:-Ad_ Jt,f~                                                          I 1-1-E~_J__A~c...~~
                                  ;~,;~J*:y:jf                                                                                      _~
                                                                                                                                     _ vlAt-r~
                                                                                                                                            !J.Jv.   )

llliii.UEI                      ~LJ.-A ~UUJ~-,4_t;{oc_......_
                                                , -                                                        -:------------
I'IIONE/1             ~:f~~~)~~~_MEt\.JBERSIIII'/1. 1~---;-/JT.:AVYff;                                                                 'I



2>
                      -~:5 . -AS!aLI(n-;;J ~ 6-I/J~IL?.......
                                                        ~---
I'IIONE/1             1Pd~~b-df?--~"~EMRimsHII'II _ _ Z/~Y-~
                                                           -r----_-_--=._-_-=--


                                        PROPERTY OWNEJ!SJNFOHI\'IAI10N


PROPERTY          OWNEI~                                     /-IAAJ                             MIIII)I.E
                                                            FlitST                                                                  LAST

OWNERS 1\DDn ESS
& TEI.EI'I-IONE/1


AI>I>JU:SS OF IIOME TO IllExhibit 16
                                    DR VOL OO_±?~PAGE 144
                                                                                            J
                                                                                                l




        STATE OF TEXAS      )
                            )
        COUNTY OF TARRANT   )
                                                                  ·~-

                                                                  :,
                                                                        .......
                                        QUITCLAIM DEED                     {
                                                                        _.,""-    526
                                                                                        .
            'KNOW ALL MEN BY THESE PRESENTS:   That the UNITED STATES OF AMERICA,
        acting by and through the Secreta:r;y of the Apny, under and pursuant to the
        powers and authority contained in Public Law 85-500, approved 3 July 1958,
        party of the first part, for and in consideration of THIRTEEN THOUSAND FOUR
        IIDNDRED TWENTY EIGHT AND 17/100 DOLLARS ($13,428.17) , to it in hand paid by
        Joe A. Reeves and wife, Ruth Gossett Reeves, party of the second part, the
        receipt of which is hereby acknowledged, does by these presents bargain,
        sell, remise, release and forever quitclaim, without warranty, express or
        implied, unto the party of the second part, their heirs, representatives
        and assigns, all that right, title and interest which the party of the first
        part has or may have had in or to the following described property situate,
        lying and being in the County of Denton, State of Texas, to-wit:
                                   A Portion of Tract E-424
             A tract of land situated in the County of Denton, State of Texas,
             being part of the Wm. M. Pea Survey (A-1044) and the John King
             Survey (A-718), and being part of a 161 acre tract of land
             acquired by the United States of America from Joe A. Reeves and
             wife, Ruth Gossett Reeves, by deed dated 13 August 1953, and
             recorded in Volume 390 at Page 493 of the Deed Records of Denton
             County, Texas, said 161 acre tract being designated as Tract No.
             E-424 for Garza-Little Elm Reservoir., Texas, and being more
             particularly described as follows; From the northwest corner of
             said Wm. M. Pea Survey, south 60°40' east, 540 feet to the point
             of beginning, said point being the most northerly northwest
             corner of said Tract E-424; Thence south 81°25' east, 917.8 feet
             to a point; Thence south 66°25' east, 530.3 feet to a point;
             Thence south 80°13 1 east, 138.5 feet to a point; Thence south
             23°11 1 east, 478.1 feet to a point; Thence south 79°59 1 east,
             190.1 feet to a point; Thence south 11°17 1 east, 604.8 feet to
             a point; Thence north 43°45' east, 140 feet to a point in the
             east boundary line of said Tract E-424; Thence along the common
             line between said Tract E-424 and the tract of land acquired by
             the United States of America from J. C. Olsen and designated as
             Tract No. E-429-1, south 00°50 1 west, 265.8 feet to a point;·
             Thence severing said Tract E-424 as follows: south 86°50 1 west,
             139.0 feet t,o a liiJ:rm pin; north 51°24 1 west, 100.3 feet to a
             1 11 iron pin; north 22°23' west, 445.0 feet to a 1 11 iron pin;
             north 28°05' west, 342.0 feet to a 1 11 _._iron pin; north 34°22 1
             west, 278.7 feet to a 1 11 iron pin; north 55°45 1 west, 323.0 ·
             feet to a 1 11 iron pin; south 83°57 1 west, 294.6 feet to a 1 11
             iron pin; south 41°00 1 east, 422.4 feet to a 1 11 iron pin;
             south 20°44 1 east, 268.0 feet to a 1 11 iron pin; south 13°48'
             west, 160.8 feet to a 1 11 iron pin; south 73°49 1 west, 347.4 feet
             to a 1 11 iron pin; south 25°01 1 east, 426.5 feet to a 1 11 iron
             pin; south 18°06 1 east, 534.6 feet to a 1 11 iron pin; south 38~33 1


              west, 514.3 feet to a 1 11 iron pin; north 62°38 1 west, 557.4
              feet to a 1 11 iron pin; south 88°23' west, 114.6 feet to a 1 11
              iron pin; south 04°07 1 west, 90.0 feet to a 1 11 iron pin; south
              71°27 1 east, 130.6 feet to a 1 11 iron pin; south 29°22 1 east,
              349.8 feet to a 1 11 iron pin; south 30°29 1 east, -393. 6 feet to
              a 1" iron pin; south 26°17 1 west, 300.8 feet to a 1 11 iron pin;
              south 32°53 1 east, 93.0 feet to a 1 11 iron pin; north 32°38 1
           ·: east, 182.5 feet to a 1 11 iron pin; north 53°49'· east, 331.5
              feet to a 1" iron pin; north 80°35 1 east, 653.3 feet to a 1 11
              iron pin; south 82°05' east, 226.5 feet to a 1 11 iron.pin;
              north 22°21 1 west, 163.3 feet to a 1 1' iron pin; north 53°57 1
              east, 432.6 feet to a 1 11 iron pin; south 24°05 1 east, 275.4
              feet to a 1 11 iron pin; south 80°03 1 east, 212.0 feet to a 1 11
              iron pin; south 13°19' east, 182.8 feet to a 1 11 iron pin;
              south 13°41 1 west, 209.0 feet to a 1 11 iron pin; south 85°04'
              west, 217.4 feet to a 1 11 iron pin; south 04°49' east, 158.0
              feet to a 1 11 iron pin; south 51°20 1 west, 149.4 feet to a 1 11
              iron pin; south 21°51' ·east, 243.6 feet to a 1 11 iron pin;
              south 04°30' west, 369.0 feet to a 1 11 iron pin; north 38°29 1
              west, 492.3 feet to a 1 11 iron pin; south 19°03' west, 281.8
              feet to a 1 11 iron pin; south 52°55' 'west, 368.0 feet to a 1 11
              iron pin; south 54°15 1 east, 330.0 feet to a 1 11 'iron pin;.


I   '
                                                      DR VOL 00463 PAGE 445
~~--------------

                                                                                                                            "
~·•                                                                                                     VOL   463 PAGt445
                            south.l8°28 1 west, 198.0 feet to a 1 11 iron pin; south 80°4.3'
                            west, '160.0 feet to a ~" iron pin; north 59°22' west, .326.8
                            feet to a 1 11 iron pin; south 15°41 1 east, 425.2 feet to a 1 11
                            iron pin; south 60°.37 1. west, 166.6 feet to a 1 11 iron pin;
                            north 80°08' east, 180.0 feet to a 1 11 iron pin; south /i-3°40 1
                            east, 1.31.0 feet to a 1 11 iron pin; south 25°00 1 east, 100 feet
                            to a point in the co~on line between said Tract E-424 and the
                            tract-of land acquired by the United States of America from
                            T. H. Purnell and designated as Tract No. E-415-.3; Thence
                            departing from said severance line, along said common line,
                            west, 255.0 feet to the northwest corner of said Tract E-415-.3;
                            Thence along the common line betwee~ said Tract E-424 and the
                            T. H. Purnell property, south 82°00 1 west, 120 feet to a
                            point; Thence north 21°.36 1 west, 157.6 feet to a point; Thence
                            north 65°.32' east, 469.9 feet to a point; Thence north 4.3°11 1
                            west, 529 .. 1 feet to a point; Thence north 81°57' east, 488.4
                            feet to a point; Thence north .39°07 1 east, 1508.1 feet to a
                            point; The~ce south 78°41 1 west, 482.4 feet to a point; Thence
                            south 60°40' west, .388.9 feet to a point; Thence south 42°01 1
                            west, 504.6 feet_to a point; Thence north 26°27 1 west, 422.2
                            feet to a point; Thence south 5.3°06 1 west, 977.5 feet to a
                            point; Thence south 06°5.3 1 west, .396.2 feet to a point; Thence
                            north 46°44 1 west, 2.37 •.3 feet to a point; Thence north 21°11 1
                            east, 1081.8 feet to a point; Thence north .35~52 1 east, 492.7
                            feet to a point; Thence north 68°49 1 west, 682.1 feet to a
                            point; Thence north .30°10 1 east, 62.3.1 feet to a point; Thence
                            south 57°41' east, 848.4 feet to a point; Thence north 06°20 1
                            east, 619.4 feet to a point; Thence north 51°25 1 west, 592 •.3
                            feet to a point; Thence north 5.3°40' east, 628.5 feet to a
                            point; Thence north 50°.35' west, 1346.1 feet to the point of
                            beginning, containing 108.25 acres, more or less.
                   Subject to the following: ·
                        (1)· There shall be reserved to-the Government the perpetual right and
                   easement to occasionally overflow, flood, and submerge the herein described
                   lands below an elevation of 537 feet, mean sea level, there being 59.70 acres,
                   more or less, lying below said elevation.
                        (2) In connection with the above reserved easement, no structure for
                   human habitation shall be constructed or maintained on the herein described
                   lands below an elevation of 537 feet, mean sea level.                .
                        (J) With respect to said land and in connection with.the above reserved
                   rights and easements, the written consent of the representative of the United
                   States in charge shall be obtained for the type and location of any structure
                   and/or appurtenances thereto now existing or to be erected or constructed     ·
                   below an elevation of 537 feet, mean sea level.
                        (4) ·There shall be reserved to the. Government the perpetual right to
                   maintain mosquito control and to enter upon the said land for this purpose
                   below an elevation of 537 feet, _mean sea level.
                        (5) Existing easements for public roads, highways, public utilities
                   and pipelines.
                            TO HAVE AND TO HOLD the foregoing described premises, together with

                   all and singular the rights, privileges and appurtenances thereto in anywise
                   belonging, unto the party of tbe second part, their heirs, representatives ·
                                                                                                              .
                   and assigns forever, subject, however, to the restrictions, reservations and

                   conditions hereinbefore set out and any existing encumbrances.

                            IN WITNESS WHEREOF the party of the first part has caused these
                                                                             WilberV. Bruck&r
                   presents to be executed in its name by
                                                               ~


                   Sec.r£>"!::t"l:'v   ~:[ the Army this.2o~~y of'                                      19~b.

                                                                         UNITED STATES OF AMERICA



                                                                     .
                                                                      -~uR&~.e~ Wilber M. Brucker    .    .
                                                                                Secretary of the Army . -
                   B'l'A'l'E Oli~   ViRGINIA      )
                                                  ) ss
                   COUNTY OF ARLINGTON            )

                            BEFORE ME, a Notary Public in and        fo~   the State of Virginia,       Count~    of
                                            :~


                   Arl~ngton,          persbnally appeared     ~~:)u~                                    , to me
                                           .                   and officer whose name is subscribed:tcr the
                   known
                      . to be               .
                                        the identical person
                                                                              .                     .
                   foregoing instrument and acknowledged to              me.
                                                                         ..  that   he executed the said

                   instrument for the purpose and consideration.~herein
                                                                . .     expressed and in th;
                                            DR VOL 00463 PAGE 446


      i-

      VOL
            capacity therein stated and as the act and deed of the United States of

            .America.
                 GIVEN UNDER MY HAND AND SEAL "OF OFFICE this _ __,.c.)~d:....!~:::::::.::...::...:::.-- day of

                 ~.J/4._                          19£!.
                                                                    NOTARY PUBLIC IN AND FOR
                                                                    COUNTY OF ARLINGTON,
                                                                    STATE OF VIRGINIA




   FILED FOR RECORD: 19' day or~'~        A•D.l961 atL(j :/0 o'clock   .M.
   RECORDED:        vf?t:L:day oif/: ~""'~A.D.l961 at7f:tJ o o'clock C{ M
                            -(/~ ~'A.J. Barnett,Clerk County ---..:. •
-------miE~~~~~~~~~~=====·=:=====D~e~put Court, Denton Coun!y. Texas
Exhibit 17
                                                                                                  10 -A


                                       Denton County
                                     Commissioners Court
                                         __J~_n_26, 2()10__
                                                              oate      \D ~COlf5
                                          Court Order Number

The Order:




                        Mary Horn                                            Abstain
                                                                                 No
                                                                             Absent

Commissioner Pet No 1                  Yes    'jL                      Commissioner Pet No 2      Yes
                                                                                                          )('
Hugh Coleman                        Abstain                            Ron Marchant            Abstain
                                        No                                                         No
                                    Absent                                                     Absent

C.OJJJJI!i§sioner Pet No.   3          Yes    'A_                      CgmmJssJQow.PclN_o .4      Yes     ~
Bobbie J. Mitchell                  Abstain                            Andy Eads               Abstain
                                        No                                                         No
                                    Absent                                                     Absent

                                              Motion Carried            5-0 ~ 0
           Other Action: Pulled from Consent                            No Action __ Postponed __


      BY ORDER OF THE COMMISSIONERS COURT:                             ATTEST:




    Assistant District Attorney




                                                             /'
                                               '-   ")   ~        .'
                                               Oerilun County_-.·
                                                -', ,        _,
                                                                                                            p. 165   or 220


       --------------~---·-·--------
                                                       RESOLUTION

     APPLYJNG SUBCHAPTER F. CHAPTER 233, TEXAS LOCAL GOVERNMENT CODE,
     TO CERTAIN RESIDENTIAL CONSTRUCTION IN UNINCORPORATED AREAS OF
                DENTON COUNTY- BEGUN AFTER FEBRUARY I, 2010

             WHEREAS, the Texas Legislature passed HB 2833 during the 81" Regular Session,
     codified in Sections 233.151 through 233.157 of the Texas Local Government Code, to provide
     for the health, safety and general welfare of all Texans through home construction standards in
     the unincorporated areas of counties, and

          WHEREAS, the citizens of Denton County desire the construction of quality housing
    and wholesome living environments for its citizens living in unincorporated areas.

            NOW, THEREFORE, BE IT RESOLVED, that we, the Commissioners Court of
    Denton County, in accordance with Section 233.153, Texas Local Government Code, order that
    construction of a new single-family house or duplex on a vacant lot begun after February !,
    2010, in the unincorporated areas of Denton County must conform to either the version of the
    International Residential Code published as of May 1, 2008 or the version of the International
    Residential Code that is applicable in the City of Denton, Texas; and

            FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233.153,
    Texas Local Government Code, any construction of an addition to an existing single-family
    house or duplex, if the addition will increase the square footage or value of the existing
    residential building by more than 50 percent, begun after February I, 2010, in the unincorporated
    areas of Denton County must conform to either the version of the International Residential Code
    published as of May. 1, 2008 or the version of the International Residential Code that is
    applicable in the City of Denton, Texas; and

           FURTHERMORE, BE IT RESOLVED, that notwithstanding the above language and
   in accordance with Section 233. !53(c), if the above described construction occurs in the
   extrsterritorial jurisdiction of a municipality that has adopted a building code for the
   municipality's extrsterritorial jurisdiction, the building code adopted by the municipality controls
   and building code standards under Subchapter F of Section 233.153 of the Texas Local
   Government Code have no effect in that municipality's extraterritorial jurisdiction.

           FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233.154(a),
   Texas Local Government Code, a minimum of three inspections must be performed to ensure
   substantial building code compliance in the construction of a new single-family house or duplex
   or the construction of an addition to an existing single-family house or duplex begun after
   February 1, 2010, in the unincorporated areas of Denton County. The three required inspections
   during the construction project, as applicable must be performed at (1) the foundation stage,
   before the placement of concrete; (2) the framing and mechanical systems stage, before covering
   with drywall or other interior wall covering; and (3) completion of construction of the residence.
   For remodeling construction to an existing residence in which the structure's square footage or
   value will increase by more than 50 percent, theipspection requirements must be performed as
                                                                ' ~ ' ' • f ! :




   Resolution- Certain Residential Construction in Unincorporai~ Areas of Denton County·
   Chapter 233 Tex. L<>e. Gov't Code                                                               ·Page I of3




_____________....                                         .....;..,::._     ..    ::.._...   ____________
   -·   -·---~~--·---------------------~




  necessary based on the scope of work of the construction project. The builder is responsible for
  contracting to perfollll the required inspections with (I) licensed engineer; (2) a registered
  architect; (3) a professional inspector licensed by the Texas Real Estate Commission; (4) a
  plumbing inspector employed by a municipality and licensed by the Texas State Board of
  Plumbing Inspectors; (5) a building inspector employed by a political subdivision; or (6) an
  individual certified as a residential combination inspector by the International Code Council. A
  builder may use the same inspector for all the required inspections or a different inspector for
  each required inspection; and

         FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233.154(b),
 Texas Local Government Code, a builder perfolllling construction of a new single-family house
  or duplex or the construction of an addition to an existing single-family house or duplex begun
 after February I, 2010, in the unincorporated areas of Denton County must, prior to beginning
 the construction project, provide notice to the Director of Public Works/Engineering. The
 Denton County Commissioners Court prescribes the Notice of Residential Construction in
 Unincorporated Areas attached to this Resolution as the required Notice. The notice must
 include (I) the location of the new residential construction; (2) the approximate date by which
 the new residential construction will be commenced; and (3) the version of the International
 Residential Code that will be used by the builder to construct the new residential construction,
 and

         FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233.!54(c),
 Texas Local Government Code, not later than the I Oth day after the date of a final inspection, a
 builder perfolllling construction of a new single-family house or duplex of the construction of an
 addition to an existing single-family house or duplex begun after February I, 2010, in the
 unincorporated areas of Denton County must submit notice to (I) the Director of Public
 Works/Engineering and (2) the person for whom the new residential construction is being built,
if different from the builder, stating whether or not the inspection showed compliance with the
building code standards applicable to that phase of construction. The Denton County
Commissioners Court prescribes the Notice of Residential Construction Inspection Compliance
in Unincorporated Areas attached to this Resolution as the required Notice.




HUGH COLEMAN, COMMISSIONER
PRECINCT I

Resolution- Certain Residential Construction in Unincorporated Areas of Denton County·
Chapter 233 Te•. Loo. G<>v't Code                                                        - Pago2of3




                                              --~----~------------~
                                                                                         OMMISSIONER




   AITEST:




Resolution- Certain Residential Construction in Unincorpornted Areas of Denton County-
Chapter 233 Tex. Loc. Gov't Code
                                                                                                  • Page3 of3




                                                 ·-·-·-·-··-------------
-----··············----------------------

                                                         DENTON COUNTY

                                 NOTICE OF RESIDENTIAL CONSTRUCTION
                                      IN UNINCORPORATED AREA



      BUILDER/ CONTRACTOR INFORMATION
      COMPANY NAME: _____________________________________________________________


      BUSINESS ADDRESS:                                                  MAILING ADDRESS (IF DIFFEREl'lT):




      PHONE NUMBER:
                                                        HMMLADDRESS: ----------------------------------

      FAX NUMBER: ------------------CONTACT PERSON:-------------------------------




       PROJECI !NFORMAJ!ON

       TYPE OF CONSTRUCTION: (CHECK ONE)
       C ] New Residential Consfruction on Vacant Lot
       [ I Addition to an Existing Residential Unit
        LOCATION ADDRESS (INCLUDINO ZIP CODE):                 OR    LOT AND BLOCK# __________________

                                                                     SUBDIVISION:------'-~-----------------

                                                                     SURVEY: - - - - - - - - - - - - - - - - - - - - - - - - -

                                                                    ~CT:      -------------------------

     PLANNED DATE TO BEGIN CONSTRUCTION: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


     RESIDENTIAL CODE TO BE USED IN CONSTRUCTION: (CHECK ONE)
     [ I INTERNATIONAL RESIDENTIAL CODE -published May I, 2008
     [ I INTERNATIONAL RESIDENTIAL CODE- applicable in Denton




    AlTfHORIZBD REPRESENTATIVE SIGNA11JRB                     PRINTED NAME                                              DATE
                            DENTON COUNTY NOTICE OF RESIDENTIAL
                            CONSTRUCTION INSPECTION COMPLIANCE                                                  Received
                                  IN UNINCORPORATED AREA
                                                                                                                Permit#


   !NSPECfQR INFOBMAT!ON
   NAME: ______________________________________________________


  BUSINESS ADDRESS:                                                            MAILING ADDRESS (IF DIFFERBNn




 PHONBNUMBER:         -----------EMAIL A D D R E S S : - - - - - - - - - - - - - - - -
 FAX NUMBER: ----~---- PROPESSJONALREOJSTRATION (TYPE AND#) _ _ _ _ _ _ _ ___




   PBOJECT INFORMATION
   DATEOFINSPECf!ON: - - - - -                          TYPEOFCONSTBUCTION: (CHECK ONE)

   LOCATION                                            [ ] New Residential Construction on Vacant Lot
   ADD~S:        _______________                       [ ] Addition to an Existing Residential Unlt


                                                       RESIDEIIT!AL CODEUSED IN CONSTRUCfiON: (CHECK ONE)

                                                       [ 111ITERNATIONAL RESJDEIITIAL CODE- published May I, 2008
  OR LOT AND BLOCK# - - - - - -                        [ 111ITERNATIONAL RESIDENTIAL CODE- applicable in Denton

  SUBDMSION: - - - - - - - -                           CONSTRUCTION PHASE: (CHECK ONE)

  SURVEY:-------------                                 [ ] FOUNDATION STAGE (before placement of concrete)
                                                       [ ] FRAMING AND MECHANICAL SYSTEMS STATE (before covering
  TRACf: - - - - - - - - - - -                           with dcywall or othor interior wall covering)
                                                       [ 1 COMPLETION

!NSPECf!QN CONCLUSION

At the indicated stage ofconstruction, the proJect indicated above is: (check one)

[ ] IN COMPLIANCE
[ 1NOT IN COMPLIANCE
with the residential code used in construction.

COMMENTS:




SIGNATUBE OF INSPECTOR                                               PRINTED NAME                        DATE
                                                                                             10- A




                                          AGENDA PLACEMENT MEMO
                 DATE:               Jan 22, 2010 ·
                 TO:                 Commissioners Court
                 FROM:               Bennett Howell
                 SUBJECT:            Resolution -Residential Construction in Unincorporated Areas of
                                     Denton County


                REQUESTI;:D ACTION/RECOMMENDAI!QN

                Approval of a resolution applying Subchapter F, Chapter 233, Texas Local
                Government Code, to certain residential construction in unincorporated areas of
                Denton County- begun after February 1, 2010, and any appropriate action.




               The Texas State Legislature enacted HB 1038 during the 80th Regular Session,
               effective September 1, 2007, that provided criteria for the inspection of homes which
               heretofore were not subject to the inspection codes of a municipality. The
               requirements of this bill was supposed to result in homes that were in greater
               compliance with the accepted residential building standards, safer and with fewer
               construction defects.

               The Legislature also created the Texas Residential Construction Commission (TRCC)
               to oversee this new law. The TRCC was also supposed to license builders, monitor
               compliance and store the Inspection records.

               The Legislature during the 81st Regular Session passed HB 2833 which essentially
               eliminated the TRCC and placed the responsibility on the county government to
               ensure residential home builders were complying with HB 1038. However, HB 2833 did
               provide counties with the authority to enact building codes, inspect the structures or
               require the builders to provide inspection documentation, it specially stated that
               counties cannot charge a fee for this service.

               This proposed Resolution provides that the County will be the depository for the home
               inspection documentation for homes constructed after February 1, 2010. Home
               builders will be required to notify the County when construction is going to begin and
               submit documentation that the inspections were made in accordance with HB 2833.


               OPERATIONS AND MAINTENANCE.

               Denton County Planning Departfl1imt will provide the forms to the builders and file the
               inspection records as part of the curr!)nt Development Permit Application. This
               Resolution will not place any further burdens on the builders since these inspections

 Jan 22, 2010 8:20AM                                  Denion County                                    p. 166of 220



----------------~--~--                                .. -··+·'-------·-----------------
----    ..............   -   ~----------·----------·-~--



                             were supposed to be occurring prior to 2007.


                             l.E~,t>._L_!~EORMATION

                             The Legal Department has worked closely with the Public Works Department on this
                             Resolution.


                             E!JIIANCIAI,.JMF'ACT

                             This Resolution will not have any financial impact on the County or the home builder.




                             The Resolution has an effective date of February 1, 2010.


                             PRECEDJN(LCQIJRT ACI1QN

                             None




  Jan 22, 2010 8:20AM                                           Denloh Counw                                   p. 167 or 220




----------------------------··~··~·-----------------------------------
                                                                                                                 10- A


                                                               Denton County
                                                             Commissioners Court
                                     Request For Agenda Placement
                Submitted By:          Bennett Howell                           Requested Agenda Date:    Jan 26, 2010
                Department:            Public Works/Engineering                 Grouping:                 PUBLIC WORKS



                      Specific Agenda Wording:
                      Approval of a resolution applying Subchapter F, Chapter 233, Texas Local Government Code, to certain
                      residential construction In unincorporated areas of Denton County begun after February 1, 2010, and
                                                                                                   e


                      any appropriate action.




                                                 APPROVAL FLOW
                 10 -A - Resolution -Residential Construction in Unincorporated Areas of Denton
                                                     County




                                                                               .
Jan 22, 2010 8:20AM                                              Den-tori ~Ouilt~'-                                          p. 164   or 220

                                                                                            ,I)<

                                                -·~~----·~'"'-· ~~j..o.v~~.:...· ....~·>'          ---~
CI~H riFlED COPY CERTIFICATE
STATE OF TEXAS, COUNTY OF DENTON
I, CYNTHIA MITCHELL, County Cleric o f Donlon County,
·l exas clo hereby certify that this Is a true & correct
cor y as same appears of re ord In my olfice.
Wilnr.ss my hn                           of olfica on


                 Cynthia Mitchell
                 Denton County Clerkt

                 By Deputy     \~ I 1
                                               \
Exhibit 18
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

       1 hereby certify, in the performance of the function s o f my office, that the attached instruments are full ,
true and correct cop ies of Denton County Noti ce to Home Builders and Home Buyers. The same appear of
record in my office and said docume nts are the o ffici al records from the publ ic office of the Public Works
Department of Denton County, Texas, and arc kept in said o ffice.

       [ fut1her certify that I am the Director of Public Works for Dento n County, Texas, that I have lega l
custody of sa id records, and that I am a lawful possessor and keeper of the records in sa id office.

       ln w itness whereof I have here unto set my hand this I st day of Apri l, 20 14.




                                              Bennett C. Howel l fiT , P E, C F
                                              Denton County
                                              State o fTexas
{

                                                        Denton Count~
                                                 Ucparhncnt of Public Worl
                      . ... ~-



                                            NOTICE
                                 Ho1ne Builders and Home Buyers

                On Januar) 26. 20 I 0. Denton Count~ Commissioners Court apprm cd a resol ution that
                nppli~s to Cl.!rtain resich.:ntial construction in the unincorporateJ an:ns or Denton County.


                Th is resolution applies to you if:

                      •     Ynu are building ~~ homl.! 111 the unincorporated an;as ul· l kntLm Cuunt) after
                             Februar~   I. ::w I 0: or
                      •     You arc remodeling i_Ul 1..''\iSLing hOilll..' in thl.! unincmporateJ areas     or
                                                                                                        Denton
                            Count~ after Fcbntar) I. ~0 I 0 and the addition incrca.s~s the square footage or
                            val ue of the existing home h} mnn.' than 500,o.
                      •     This appl ies if you arc constructing a singk-l'amily house or Jupkx.

                The nc\\ home const1·uction and rcmudl'l must conform to either·:

                      •     l ntermniona l Residential Code published as     or May I. 200S: or
                      •      I"IH: version uf' the fnlernational ResicJcntiall'odt.: that i!' applicable in the City of'
                            D~:nt0n.     T he State l stage b~:rorc covering wi th drywa ll
                                    or other interi or vva ll covering: anJ
                                                                   ur
                                    (' omplct ion 0 r construct i (lll the rcsiJent:e.
1




               o   For remodeling prujccb that meet the definition of this resolution, the
                   number or inspecti ons are ba!-.1.!0 on the scope or work or the project

    Who performs these inspections'?

       •   Licctht:d Engineer:
       •   Registered Architect:
       •   Profess ionallnspl'Ctor liccn::.cd b) the Texu~ Real bilate Comm issio n:
       •   Plumbing Inspector employed by a municipulity and licensed by the Tcxa a residential combination inspcCtl)f hy the Internal Code
           Counci l.
       •   The builder muy usc the s;,.tme inspector ror all th\.! n.:quired inspec tio ns o r a
           different inspcc10r li.1r each rcquircd inspection.

    Who receives the   documentation~,


       •   lh.: builder shall prov ide the inspection inflmnati nn to the home buyer and
           Denton Coumy Public Works.
       •   T he rcquin:J fbrm s me attacht.:d to thi ~ Notice.

              o    The builder uses tht: lirst form to nntil) the County spcc ilieall~·:
                      • Location of the new residential co nstruction
                      • /\pproximutc Jatc b~ \\ hi ch lhl.! constru                                                       RESOLUTION

 APPLYING SUBCHAPTER F. CHAPTER 233, TEXAS LOCAL GOVERNMENT CODE,
 TO CERTAIN RESIDENTIAL CONSTRUCTION IN UNINCORPORATED AREAS OF
            DENTON COUNTY- BEGUN AFTER FEBRUARY 1, 2010

         WHEREAS, lhe Texas Legislature passed HB 2833 during the 81st Regular Session,
 codified in Sections 233.151 through 233.157 ofthe Texas Local Government Code, to provide
 for the health, safety and general welfare of all Texans through home construction standards in
 the unincorporated areas of counties, and

       WHEREAS, the citizens' of Denton County desire lhe construction of quality housing
 and wholesome living environments for its citizens living in unincorporated areas.

         NOW, THEREFORE, BE IT RESOLVED, that we, the Commissioners Court of
Denton County, in accordance with Section 233.153, Texas Local Government Code, order that
construction of a new single-family house or duplex on a vacant lot begun after February I,
20 I 0, in the unincorporated areas of Denton County must conform to either the version of the
lnlemational Residential Code published as of May 1, 2008 or the version of the International
Residential Code that is applicable in the City of Denton, Texas; and

        FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233.153,
Texas Local Government Code, any construction of an addition to an existing single-family
house or duplex, if the addition will increase the square footage or value of the existing
residential building by more than 50 percent, begun aft.er February I , 2010, in the unincorporated
areas ofDenton County must conform to either the version of the International Residential Code
published as of May . 1, 2008 or the version of the Lntemational Residential Code that is
applicable in the City of Denton, Texas; and

        FURTHERMORE, BE IT RESOLVED, that notwithstanding the above language and
in accordance with Section 233. 153(c), if the above described construction occurs in the
extraterritorial jurisdiction of a municipality that has adopted a building code for the
municipality's extraterritorial jurisdiction, the building code adopted by the municipality controls
and building code standards under Subchapter F of Section 233 .153 of the Texas Local
Government Code have no effect in that municipality's extratenitorial jurisdiction.

        FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233.154(a),
Texas Local Government Code, a minimum of three inspections must be performed to ensure
substantial building code compliance in the construction of a new single-family house of duplex
or the construction of an addition to an existing single-family house or duplex begun after
February I, 20 I 0, in lhe unincorporated areas of Denton County. The three required inspections
during the construction project, as applicable must be performed at (I) the foundation stage,
before the placement of concrete; (2) the framing and mechanical systems stage, before covering
with drywall or other interior wall covering; and (3) completion of construction of the residence.
For remodeling construction to an existing residence in which the structure's square footage or
value will increase by more tJ1an 50 percent. the inspection requirements must be perform~d as

Resolution - Cc:na in R~iden tial Constm ction in Unincorporated An.'llS of Denton County ·
Chapa:r 233 Te.\. Loc. Gov't Code                                                             · Page 1 of 3
 necessary based on the scope of work of the construction project. The builder is responsible for
 contracting to perform the requi red inspections with ( I ) licensed engineer; (2) a registered
 architect; (3) a professional inspector licensed by the Texas Real Estate Commission; (4) a
 plumbing inspector employed by a municipality and licensed by the Texas State Board of
 Plumbing Inspectors; (5) a building inspector employed by a politi cal s ubdivision; or (6) an
 indi vidual ce1tified as a residential combination inspector by the International Code Council. A
 builder may use the same inspecto r for a ll the required inspections or a different inspector for
 each req uired inspection; and

         FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233. 154(b),
 Texas Local Government Code,~ builder performing construction of a new single-family house
 or duplex or the construction of an addition to an existing single-family house or duplex begun
 after February I , 20 I 0, in the unincorporated areas of Denton County must, prior to beginning
 the construction project, provide notice to the Director of Public Works/Engineering. The
 Denton County Commissioners Court prescribes the Notice of Residential Construction in
 Unincorporated Areas attached to this Resolution as the required Notice. The notice must
 include (1) the location of the new residential construction; (2) the approximate date by which
 the new residential construction will be commenced; and (3) the version of the International
 Residential Code that will be used by the builder to construct the new residential construction,
 and

         FURTHERMORE, BE IT RESOLVED, that in accordance with Section 233 . 154( c),
                                                        111
Texas Local Government Code, not later than the I 0 day after th e date of a final inspection, a
builder performing constructio n of a new single-fami ly bouse or duplex of the construction of an
addition to an existing single-family house or duplex begun after February I , 2010, in the
unincorporated areas of Denton County must s ubmit notice to (1) the Director of Public
Works/Engineering and (2) the person for whom the new residential construction is being buil t,
if different from the builder, s tating whether or not the inspection showed compliance with the
bui lding code standards applicable to that phase of construction. The Denton County
Commissioners Court prescribes the Notice of Residential Construction Inspection Comp liance
in Unincorporated Areas a ttached lo this Resolution as the required Notice.

      IN WITNESS THEREOF, we have hereunto set our hands and caused the great sea] of
Dcnton Countyto be affixedthis ,"XL dayof ]'..,,,, ,_,    ,2010.

          ADOPTED fN OPEN COURT the _j!::._ day of Janu!ll}.. 2010 upon Motion made by
    )._ k~Ac 1/i 1; /~II   and seconded by     4',, /, cr-1- >~                  , and
J       members     of   the court being [           'and    voti0                            /1   '



                                         MARY HO"--·~'-J


H GH COLEMAl\J. COMMISSIONER
PRECINCT I

Ro:solution - Ct:nain Residential Construction in Unincoi'JX)ratcd Areas of Denton County -
Chapter 233 Tt:x. Loc. Gov't Code                                                                      · Pugc 2 of 3
                                                                                           MMISSJONER




 AITEST:

 CYNTH IA MITCHELL, County Clerk and Ex-Officio
 Clerk oft  mmissioners Court of Denton ~op~ty                                 ,
                                                        ("_- ......- .~r....
                                                                          '•       '\

                                                                         ·....




Rcsoluuon- Certain Residential Construction in Unincorporated   Are~   of Denton County-
Chapter 233 Tex . Loc Gov't Code                                                                    ·Page 3 of3
                                                      DENTON COUNTY
                                                                                                                 Received
                         NOTICE OF RESIDENTIAL CONSTRUCTION
                              IN UNINCORPORATED AREA                                                             Permit#




 BUILDER I CONTSACTOR INFORMATION

 COMPANYNAM~ ----~--------~--------------------------------------------------

 BUSINESS ADDRESS:                                                      MAILING ADDRESS (IF DIFFERENT):




PHONE NUMBER:
                    - -- -- -- -- - - -- - - - - -   EMMLADD~S: - -- -- - - -- - - - - -- -- -- - - - - - - -- - - - - -- - -
FAX NUMBER: - - - -- - - -- - - -- -- -- - - CONTACT PERSON:--------------- - - - - - - -- -- - - - - - - - - --




  PRO,JECf JNFORMA TJON

  lYPE OF CONSTRUCTION: (CHECK ONE)
  [ 1New Residential Construction on Vacant Lot
  [ 1Addition to an Existing Residential Unit
   LOCATION ADDRESS (INCLUDIN G ZIP CODE):                     OR   LOTANDBLOCK # _______________________

                                                                    SUBDIVISION: - - - - - -- -- - - - - - - - - - - - - - - - - -

                                                                    SURVEY: -----------------------------

                                                                    TRACT: - -- -- - - - - - - - - - - - - - - - - - - -- - - -

PLANNED DATE TO BEGIN CONS'ffiUCTION :



RESIDENTIAL CODE TO BE USED IN CONSTRUCTION: (CI:fECK ONE)

( J!NTERNATIONAL RESIDENTIAL CODE -published Muy I, 2008
[ ] INTERNATIONAL RESIDENTIAL CODE- applicable in Denton




AUTHORJZED REPRESENTATJVE SIGN ATURE                          PRJNTED NAME                                                  DATE
                           DENTON COUNTY NOTICE OF RESIDENTIAL
                           CONSTRUCTION INSPECTION COMPLIANCE                                                    Reccivc:d

                                 IN UNINCORPORATED AREA
                                                                                                                 Permit#


  INSPECTOR INFQRMATION
  NAME: __________________________________________________________________

 BUSINESS ADDRESS:                                                             MAILING ADDRESS (IF DlfFERENT):




 PHONENUMB~          ----------------- ~LADDRESS :                        __________________________________


FAX NUMBER: -------------------PROFESSIONAL REGISTRATION (TYPE AND 1/) - - - - - - - - - - - - - - - - - -




  PROJECT INFORMATION
  DATE OF INSPECTION: ----------                        TYPEOFCONSTRUCTION: (CHECK ONE)

  LOCATION                                              [ JNew Residential Construction on Vacant Lot
  ADDRESS: ----------------- -                          [ ) Addition to an Existing Residential Unit


                                                        RESIDENTiAL CODEUSED IN CONSTRUCTION: (CHECK ONE)

                                                        [ ) INTERNATIONAL RESIDENTIAL CODE- published May 1, 2008
  OR     LOT AND BLOCK# _ _ ___                         ( ) INTERNATIONAL RESIDENTIAL CODE- applicable in Denton

  SUBDIVISION: - -- -- - - - - - - - - -                CONSTRUCTION PHASE: (CHECK ONE)
  SURVEY: _ _ _ _ __ _ __ __                           [ ) FOUNDATION STAGE (before placement of concrete)
                                                       [ ) FRAMING AND MECHANICAL SYSTEMS STATE (before covering
  TRACT: _ ________ _____                                 with drywall or other interior wall covering)
                                                       [ ) COMPLETION

INSPECTION CONCLUSION

At the indicated stage of construction, the project indicated obove is: (check one)

( J £N COMPLIANCE
[ ) NOT IN COMPLIANCE

with the residential code used in construction.

COMMENTS:




SIGNATURE OF INSPECTOR                                                PRINTED NAME                         DATE
Exhibit 19
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instmments are full,
true and correct copies of the Town of Lakewood Village Ordinance 08-06. The same appear of record in my
office and said documents are the official records from the public office of the Town Secretary of the Town of
Lakewood Village, Denton County, Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that 1 am a lawful possessor and keeper of the records in said office.

       In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.




                                             Lmd Asbell, TRMC, Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             State of Texas
                       TOWN OF LAKEWOOD VILLAGE, TEXAS

                                   ORDINANCE NO. 08·06

 AN ORDINANCE OF THE TOWN OF LAKEWOOD VILLAGE, TEXAS,
REGULATING SUBDIVISIONS AND OTHER PROPERTY DEVELOPMENTS,
PROVIDING FOR PRELIMINARY PLATS, FINAL PLATS, MINOR PLATS,
VACATION OF PLATS, REPLATS AND AMENDMENT OF PLATS; PROVIDING
FOR DEVELOPMENT PROCESS; PROVIDING FOR STANDARDS AND
REQUIREMENTS; PROVIDING FOR STREETS AND DRAINAGE, WATER AND
SEWER INFRASTRUCTURE; PROVIDING SEVERABILITY CLAUSE; PROVIDING
SAVINGS CLAUSE; PROVIDING A PENALTY NOT TO EXCEED THE SUM OF
TWO THOUSAND DOLLARS ($2,000.00) FOR EACH OFFENSE AND A SEPARATE
OFFENSE SHALL BE DEEMED COMMITTED EACH DAY DURING OR ON WHICH
A VIOLATION OCCURS OR CONTINUES; PROVIDING A REPEALER; AND
PROVIDING AN EFFECTIVE DATE.


       WHEREAS, the Town Council ("Town Council") desires to review for approval or
disapproval plan, plats, and replats filed with the Town as authorized by Chapter 212, Tex. Loc.
Gov. Code (Vernon), as amended; and

        WHEREAS, the Town Council finds that there is a public necessity requiring adoption
of this Ordinance, said public necessity being the need to establish rules and regulations for
subdivisions and property development; and

        WHEREAS, the Town Council is authorized and empowered to or require the developer
to (i) design, install or improve streets, roads, water and a sanitary sewer systems within the
Town by constructing, extending, or enlarging such system, and is further authorized to adopt
any rules and regulations appropriate to the exercise of such powers, and to (ii) protect the
public health, welfare and safety of the citizens of the Town; and

        WHEREAS, the Town Council hereby finds that the adoption of this Ordinance is in the
best interests of the health, safety and welfare of the citizens of the Town.

    NOW, THEREFORE, BE IT ORDAINED BY THE TOWN COUNCIL OF THE
TOWN OF LAKEWOOD VILLAGE, TEXAS :



                                 ARTICLE I. IN GENERAL

Sec. 1. Short title.

    The following regulations are hereby adopted and shall be known and may be cited as "Town
of Lakewood Village Subdivision and Property Development Regulations."
Sec. 2. Definitions.

    The following words, terms, and phrases, when used in this chapter, shall have the meaning
ascribed to them in this section, except where the context clearly indicates a different meaning.
Words not specifically defined shall have the meanings given in Webster's Ninth New Collegiate
Dictionary, as revised.

    Accessory structure or building shall mean a subordinate structure or building customarily
incident to and located on the same lot occupied by the main structure or building.

    Applicant shall mean the owner(s) of the property to be developed.

    Bond shall mean any form of security, including a cash deposit, surety bond, or instrument of
credit in an amount and form approved by the Town.

    Building shall mean any structure designed or built for the support, enclosure, shelter or
protection of persons, animals, chattel or property of any kind.

    Town means Town of Lakewood Village.

    Town Council means Town Council of the Town of Lakewood Village.

    Town standards shall mean those standards and specifications, together with all tables,
charts, graphs, drawings and other attachments hereinafter approved and adopted by the Town
Council, which may be amended from time to time, and are administered by the Town staff for
the construction and installation of streets, sidewalks, drainage facilities, water and sanitary
sewer mains and any other public facilities. All such facilities which are to become the property
of the Town upon completion must be constructed in conformance with these standards.

   Construction plans shall mean the maps, drawings and technical specifications, including bid
documents and contract conditions, where applicable, which provide a graphic and written
description of the character and scope of the work to be performed prepared for approval by the
Town for construction.

    Cross drainage shall mean a defined waterway course, approximately perpendicular to the
proposed roadway, which requires the construction of a bridge, pipes or box culvert, or other
structure to conduct drainage under the roadway.

    Developer shall mean any person, corporation, governmental or other legal entity engaged in
the development of property by improving a tract or parcel of land for any use. The term
"developer" is intended to include the term "subdivider."

    Development shall mean the construction of one (1) or more new buildings or structures, or
the structural alteration, relocation or enlargement of one (1) or more new buildings or structures
of an existing building or structure on one (l) or more building lots or sites, or the installation of
site improvements.


Ordinance 08-06/ Subdivision                                                              Page2 of23
    Easement shall mean a grant by a property owner to the public, a corporation, or persons for
a general or specific use of a defined strip or parcel of land, for such purpose as the installation,
construction, maintenance and/or repair of utility lines, drainage ditches or channels, or other
public services, the ownership or title to the land encompassed by the easement being retained by
the owner of the property.

   Engineer shall mean any person duly authorized under the Texas Engineering Practice Act
(V.A.C.S. art. 3271a), as amended, to practice the profession of engineering.

    Engineering plans shall mean the maps and drawings required for plat approval.

    Lot shall mean an undivided tract or parcel of land having access to a street, which is
designated as a separate and distinct tract or lot number or symbol on a duly approved plat filed
of record. The terms "lot" and "tract" shall be used interchangeably.

    Off-site shall mean any premises not located within the property to be developed, regardless
of ownership.

    Owner shall mean any persons, firm or corporation having legal title to the property.

    Plat shall mean a map representing a tract of land showing the boundaries of individual
properties and streets or a map, drawing, chart, or plan showing the layout of a proposed
subdivision into lots, blocks, streets, parks, school sites, commercial or industrial sites,
drainageways, easements, alleys, which an applicant submits for approval and a copy of which
he intends to record with the County Clerk of Denton County.

    Plat, final, shall mean the map or plan of a proposed development submitted for approval by
the Town Council, where required, prepared in accordance with the provisions of this chapter
and requested to be filed with the County Clerk of Denton County.

   Plat, preliminary, shall mean the initial map or plan of a proposed development showing the
general layout of streets, blocks and lots, utility systems, and drainage systems.

    Right-of-way shall mean a strip of land acquired by dedication, prescription or condemnation
and intended to be occupied by a road, sidewalk, railroad, electric transmission facility, water
mains, sewer mains, storm drainage or other similar facility. Rights-of-way intended for streets,
sidewalks, water mains, sewer mains, or any other use involving maintenance by a public agency
shall be dedicated to the public use by the plat applicant either by easement or in fee simple title.

   Streets and alleys shall mean a way for vehicular traffic, whether designated as a street,
highway, thoroughfare, parkway, throughway, road, avenue, boulevard, lane, alley, place or
however otherwise designated. Town streets shall conform to the following classifications:

    (1) Arterial streets and highways are those which are used primarily for higher speed and
        higher volume traffic. Routes for such streets shall provide for cross-town circulation and
        through-town movements.


Ordinance 08-06/ Subdivision                                                             Page 3 of23
    (2) Collector streets are those which carry traffic from minor streets to the m[\jor system of
        arterial streets and highways, including the principal entrance, circulation streets of a
        residential development and streets for circulations within such a development of a
        residential subdivision.

    (3) Minor streets are those, which are used primarily for access to abutting properties.

    (4) Marginal access streets are minor streets located parallel to and adjacent to arterial streets
        and highways, providing access to abutting properties and protection from the traffic of
        the thoroughfares.

    (5) Alleys are minor ways used primarily for access to abutting properties for vehicle service
        usually to the back or side of a property.

   Structural alterations shall mean the installation or assembly of any new structural
components, or any change to existing structural components, in a system, building or structure.

    Structure shall mean anything constructed or erected, which requires location on the ground,
or attached to something having a location on the ground, including, but not limited to, buildings
of all types and ground signs, but exclusive of customary fences or boundary or retaining walls.

    Subdivision shall mean dividing a tract in two (2) or more parts for the purpose of creating
lots, including an addition to the Town, to lay out suburban, building or other lots or to lay out
streets, alleys, squares, parks, or other parts of the tract intended to be dedicated to the public use
or for the use of purchasers or owners of lots fronting on or adjacent to the streets, alleys,
squares, parks or other parts. "Subdivision" refers to any division irrespective of whether the
actual division is made by metes and bounds description in a deed of conveyance or a contract
for a deed, by using a contract of sale or other executory contract to convey, or by using any
other method. A subdivision does not include a division of land into parts greater than five (5)
acres, where each part has access and no public improvement is being dedicated.

Sec. 3. Purpose.

    The purpose of this ordinance is to set forth the procedures and standards for development of
property, layout and design of subdivisions or real property within the corporate limits of the
Town which are intended to promote the health, safety and general welfare of the Town and the
safe, orderly, and healthful development of the Town.

Sec. 4. Compliance required.

    (a) Any owner of land who proposes the development of a lot or tract of land located within
        the corporate limits of the Town or the subdivision of a lot or tract located in the
        corporate limits of the Town shall have a plat of the lot or tract of land or subdivision
        prepared and approved in accordance with all Ordinances of the Town and recorded with
        the County Clerk of Denton County.



Ordinance 08-06/ Subdivision                                                               Page4 of23
    (b) Notwithstanding paragraph (a) above, a plat shall not be required where the development
        of the lot or tract of land is for the sole purpose of performing alteration(s) or
        improvements to an existing single-family residence or the auxiliary uses thereto. All
        such alterations or improvements must be permitted in compliance with all applicable
        codes and ordinances of the Town

    (c) No Final Plat shall be approved within the Town of Lakewood Village or its
        extraterritorial jurisdiction until the applicant has made adequate provision for
        thoroughfares as shown on the Thoroughfare Plan (map) as approved by the Town. The
        Thoroughfare Plan is a guide for the roadway connections and types that will be needed
        in the future. Subject to Town Council, or designee approval, as long as the connection is
        made, whether or not it is close to the exact alignment shown on the Thoroughfare Plan,
        no Thoroughfare Plan amendment should be necessary. The design and construction of
        the proposed thoroughfare shall be in conformance with the Town's master plans for
        thoroughfares and with any adopted Development Standards for Construction (DSC), and
        shall be subject to approval by the Town Council, or designee. If a different roadway
        type is found to be adequate or if the connection is not proposed to be made, then the plat
        may not be approved unless the thoroughfare plan is amended. A Traffic Impact
        Analysis may be required prior to approval of the proposed amendment .

                                       ARTICLE II. PLATS

                                    DIVISION 1. GENERALLY
Sec. 5. Fees.

    The applicant for approval of a preliminary plat, final plat, replat, amended plat, minor plat
or modified final plat shall, upon submission of the plat application and all required
documentation, pay a nonreturnable fee, as established by the Town Council, for the review and
processing of the plat application. Upon approval of the final plat, replat, amended plat or final
minor plat, the applicant shall pay an additional recording fee established by the county for
recording the plat with the county clerk.

Preliminary, Replat and Final Plat Review Fees. A preliminary plat review fee and final plat
review fee shall be paid to the Town upon the filing of the preliminary and final plat in
accordance with the following schedule:

                (a)     Plats that are platted by the acre:
                        (1)     $500 per plat plus $10.00 per acre when there are less than three
                                (3) acres; or

                        (2)    $600 per plat plus $20.00 per acre when there are three (3) or more
                               acres.

                (b)     For purposes of this section, the term "lot" shall mean any tract of land
                        which is one (1) acre.


Ordinance 08,06/ Subdivision                                                              PageS of23
Sec. 6. Process for approval.

       (a) The plat shall be scheduled for consideration at the next regular meeting of the Town
Council.

    (b) If the plat is disapproved by the Town Council, the applicant may correct the items of
concern and resubmit the plat for approval one (I) time within six (6) months by paying one-half
(1/2) of the original fee. If the plat is disapproved a second time or if a second request is not
received within six (6) months of the first disapproval, the applicant will be required to repeat the
plat application process from the beginning and pay all standard application fees.

    (c) An applicant may withdraw his plat application from consideration at any time during the
application process by filing a written notice of withdrawal with the Town. Upon filing the
notice to withdraw, the Town shall discontinue processing the plat application. The applicant
must file a written request to proceed with further consideration of the plat within six (6) months
of withdrawal and the Town shall continue the application process. If the request to proceed with
further consideration of the plat is filed more than six (6) months after filing the notice of
withdrawal, the applicant shall be required to repeat the plat application process from the
beginning and pay the standard application fees.

Sec. 7. Requirements for approval of application by Town Council.

    (a) Within thirty (30) days of the date that the application is deemed administratively
complete, the Town Council shall approve a plat if it complies with the requirements of this
chapter, the applicant is not in arrears in the payment of any debts owed the Town required by
this chapter on a previous plat, it conforms to the general plan of the Town and its current and
future streets, alleys, parks, playgrounds, and public utility facilities plans, and it conforms to the
Town's general plan for the extension of roads, streets, and public highways, taking into account
access to and extension of sewer and water mains and instrumentalities of public utilities.

    (b) A plat is considered approved by the Town Council unless it is disapproved within such
        thirty-day period.


Sec. 8. Recordation.

    (a) Preliminary plats are not recorded with the county clerk.

    (b) Applicant shall record all plats with the county clerk upon the Town Council's approval
        of the plat and the applicant's submission of the required recording fee to the County.

    (c) Applicant shall record all other plats with the county clerk upon the Town Council's
        approval of the plat and the applicant's submission of the required recording fee to the
        County.



Ordinance 08-06/ Subdivision                                                               Page 6 of23
    (d) A final plat shall become null and void six (6) months after its approval by the Town
        Council, unless the final plat is filed and recorded in Denton County Clerk Real Property
        Records.

    (e) A general development plan shall become null and void six (6) months after its approval
        by the City Council, unless the general development plan is filed and recorded in Denton
        County Clerk Real Prope1ty Records .

Sec. 9. Approval of preliminary plats.

    Approval of a preliminary plat shall be deemed to be an expression of approval to the layout
submitted as a guide to the preparation of the final plat and shall not constitute approval of a final
plat.

                               DIVISION 2. PRELIMINARY PLATS

Sec. 10. Form, contents and required documentation.

    (a) Preliminary plats shall be filed with the town secretary. The town secretary shall stamp
the following notice on the face of each preliminary plat: "Preliminary plat for inspection
purposes only and in no way official or approved for record purposes and not approved for
construction."

   (b) When filing a preliminary plat application, it shall be accompanied by the following
minimum documentation:

        (1) Completed preliminary plat application;

        (2) Eight (8) copies of the plat;

        (3) Eight (8) copies of engineering plans;

        (4) Deed showing current ownership of the platted property;

        (5) Tax certificates showing property owner is not in an·ears in payment of taxes; and

        (6) Nonrefundable application fee, as established by the Town Council.

    (c) Preliminary plats must meet the following criteria and contain the following information:

                                                =
        (1) Scaled drawing no smaller than 1" 200' on a sheet size no greater than twenty-four
            (24) inches by thirty-six (36) inches (multiple sheets may be submitted; however,
            each sheet must be registered and match lines to allow assembly of the multiple
            sheets);

        (2) Boundary of the subject tract;


Ordinance 08-06/ Subdivision                                                              Page 7 of23
        (3) All existing and/or proposed streets and alleys with street names, widths and relation
            to surrounding existing street patterns;

        (4) Approximate width and depth of all proposed lots;

        (5) Layout, in dotted lines, of all adjacent lots to the property being platted showing lot
            size, lot and block numbers, name of existing subdivision or property owner if
            undeveloped property;

        (6) FEMA designated 100-year floodplain boundary;

        (7) Date, scale, north point, and small scale location map;

        (8) Name and address of all property owners of the property being platted;

        (9) Name and address of engineer and surveyor; and

       (10) Signed statement of the engineer and/or surveyor who prepared the preliminary plat
            indicating the records or survey from which the property description of the boundary
            of the proposed plat was developed.

    (d) The engineering plans shall be in compliance with the current adopted construction
        standards of the Town and shall consist of the following:

        (1) Layout of all needed off-site utilities;

        (2) Water system layout, including size of line and fire hydrant location;

        (3) Sewer system layout, including size of line, location of manholes and cleanouts;

        (4) Drainage plan prepared in accordance with standard 100 year flood frequencies
            rainfalls which shows the overall analysis of the change of existing condition to fully
            developed condition and identify approximate location where water will exit the
            subdivision. Drainage plan shall show all contours for proposed development; and

        (5) As-built drawings of existing structures, if applicable.

                                     DIVISION 3. FINAL PLATS

Sec. 11. Form, contents and required documentation.

    (a) Final plats are mandatory.

    (b) In cases where a preliminary plat was previously approved, the final plat shall conform to
        the approved preliminary plat.


Ordinance 08-06/ Subdivision                                                            Page 8 of23
    (c)    Final plats shall be filed with the City Secretary and shall be accompanied by the
    following minimum documentation:

        (1) Completed final plat application;

        (2) Eight (8) copies of the plat;

        (3) Eight (8) copies of engineering plans;

        (4) Deed showing current ownership of the platted property;

        (5) Tax certificates showing property owner is not in arrears in payment of taxes;

        (6) A statement on the plat application showing that all fees owed the Town on any prior
            projects has been paid in full at the time the application was filed; and

        (7) Nonrefundable application fee, as established by the Town Council.

    (d) Final plats must meet the following criteria and contain the following information:

                                                 =
        (1) Scaled drawing no smaller than 1" 100' on a sheet size no greater than twenty-four
            (24) inches by thirty-six (36) inches (multiple sheets may be submitted; however,
            each sheet must be registered and match lines to allow assembly of the multiple
            sheets and an index sheet shall be drawn on a sheet twenty-four (24) inches by thirty-
            six (36) inches showing the entire property being platted);

        (2) The shape and the exterior boundaries of the property being platted shall be indicated
            by the use of a distinctive and individual symbol;

        (3) The length of all straight lines, deflection angles, radii, arcs, and central angles of all
            curves shall be given along the property lines of each street or tabulated on the same
            sheet showing all curve data with its symbol. All dimensions along the lines of each
            lot with the angles of intersections which they make with each other shall be
            indicated;

        (4) The names of all adjoining subdivisions, the side lines of abutting lots, lot and block
            numbers, all in dotted lines, and where possible, accurate reference ties to at least two
            (2) adjacent recognized land comers shall be clearly indicated;

        (5) The description and location of all survey monuments placed on the property being
            platted shall be indicated;

        (6) A title shall be indicated, including the name of the property being platted, the name
            of the applicant and scale and location of the property being platted with reference to
            original surveys and a north point which may be magnetic or true north, with notation
            stating which.


Ordinance 08-06/ Subdivision                                                               Page9 of23
        (7) FEMA designated 100-year floodplain boundary, including finish floor elevation
            established a minimum of two (2) feet above the calculated 100 year flood. A
            surveyor's certificate shall be placed on the final plat as follows:

            KNOW ALL MEN BY THESE PRESENTS:

               That I,          , do hereby certify that I prepared this plat from an actual and
            accurate survey of the land and that the corner monuments shown thereon were
            properly placed under my personal supervision, in accordance with the Subdivision
            and Property Development Regulations of the Town of Lakewood Village, Texas.


                                              Signature

                                              Texas Reg. No.


         (9)A cettificate of ownership and of dedication of all streets, alleys, easements and lands
            to public use forever, signed and acknowledged before a notary public by the owner
            of the land, shall appear on the face of the map, containing complete and accurate
            description of the property being platted and the streets dedicated;

      (10) The applicant will furnish the Town a copy of the dedication at the same time the
           final plat is submitted for approval; and

       (11) The following certificate of approval by the Town Council shall be placed on the plat:

                Approved this          day of _ _ _ , 20_ _ _ , by the Town Council of
            the Town of Lakewood Village, Texas.


                                              Mayor

                                              Town Secretary

    (e) The engineering plans shall be in compliance with the current adopted construction
standards of the Town and shall consist of the following:

        (1) Street layout and grades;

        (2) Water system layout, including size of line and fire hydrant location;

        (3) Sewer system layout, including size and grade of lines, location of manholes and
            cleanouts, and lift station design;



Ordinance 08-06/ Subdivision                                                           Page 10 of23
        (4) All drainage structure designs, analysis of as-is and full development for where the
            water exits the subdivision, analysis of all streets to determine if they meet drainage
            criteria, FEMA floodplain and floodway boundaries (if applicable), and letter(s) of
            release from property owners affected by diversion of water (except for
            watercourse(s) designated on current Town topography maps); and

       (5) As-built drawings of existing structures, if applicable.
     DIVISION 4. VACATION OF PLATS, REPLATS AND AMENDMENT OF PLATS'

Sec. 13. Vacation of plats.

    (a) Any plat, replat or amended plat previously recorded with the county clerk may be
vacated by the property owner(s) at any time prior to the sale of any lot therein by filing a written
signed and acknowledged instrument declaring the same to be vacated and recorded with the
county clerk.

    (b) If the one (I) or more lots have been sold, the plat, replat or amended plat may be vacated
by the property owners by filing a written signed and acknowledged instrument with the town
secretary. The vacating instrument must be approved by the Town Council in the same manner
as the original plat, replat or amended plat. The Town Council shall disapprove the vacating
instrument which abridges or destroys public rights in any of its public uses, improvements,
streets, or alleys. Upon approval by the Town Council, the vacating instrument may be recorded
with the county clerk and the vacated plat, replat or amended plat shall have no effect.

    State law reference(s)··Vacating plats, V.T.C.A., Local Government Code§ 212.013.

Sec. 14. Replats without vacating preceding plat.

    A replat may be recorded and controls over a previously recorded plat without vacation of
that plat if the replat is signed and acknowledged by the owners of the property being platted,
does not attempt to amend or remove any covenants or restrictions, and is approved, after a
public hearing on the matter, by the Town Council.

Sec. 15. Plat amendments or corrections.

    (a) The Town Council may approve and issue an amended plat, which may be recorded with
the county clerk and controls over the preceding plat without vacation of the plat, if the amended
plat is signed by the applicant(s) and is solely for one (I) or more of the following purposes:

        (1) To correct an error in a course or distance shown on the preceding plat;

        (2) To add a course or distance that was omitted on the preceding plat;

        (3) To correct an error in the description of the real property shown on the preceding plat;

'State law reference-Vacating plats, amending plats, etc., V.T.C.A. Local Government Code§
212,013 et seq.

Ordinance 08-06/ Subdivision                                                            Page II of23
        (4) To indicate monuments set forth after death, disability, or retirement from practice of
            the engineer or surveyor responsible for setting monuments;

        (5) To show the proper location or character of any monument which has been changed
            in location or character or which originally was shown incorrectly as to location or
            character on the preceding plat;

        (6) To correct any other type of scrivener's or clerical error or omission previously
            approved by the planning and zoning commission and/or Town Council, including lot
            numbers, acreage, street names, and identification of adjacent recorded plats;

        (7) To correct an error in courses and distances of lot lines between two (2) adjacent lots
            where both lot owners join in the application for plat amendment and neither lot is
            abolished; provided, that such amendment does not attempt to remove recorded
            covenants or restrictions and does not have a material adverse effect on the property
            rights of the other owners in the plat;

        (8) To relocate a lot line in order to cure an inadvertent encroachment of a building or
            improvement on a lot line or on an easement;

        (9) To relocate one (1) or more lot lines between one (1) or more adjacent lots where the
            owner(s) of all such lots join in the application for the plat amendment; provided, that
            such amendment does not attempt to remove recorded covenants or restrictions and
            does not increase the number of lots; or

      (10) To make necessary changes to the preceding plat to create six (6) or fewer lots in the
           plat if the changes do not affect applicable zoning and other regulations of the Town,
           and the changes do not attempt to amend or remove any covenants or restrictions and
           the area covered by the changes is located in an area that the Town Council has
           approved, after a public hearing, as a residential improvement area.

      ( 11) To replat one or more lots fronting on an existing street if the owners of all those lots
            join in the application for the amendment; the amendment does not attempt to remove
            recorded covenants or restrictions or increase the number of lots; and, the amendment
            does not create or require the creation of a new street or make necessary the extension
            of municipal facilities.

    (b) Notice, a hearing, and the approval of other lot owners are not required for the approval
and issuance of an amended plat.

                           ARTICLE III. DEVELOPMENT PROCESS

Sec. 16. Construction of infrastructure.

    (a) Following approval of the final plat, the plat applicant shall submit full construction plans


Ordinance 08-06/ Subdivision                                                             Page 12 of23
for all proposed infrastructure to be constructed for the platted property. Construction plans
submitted shall be in conformance with the approved plat. The Town engineer shall review the
submitted plans for compliance with the construction standards adopted by the Town.

    (b) Upon approval of construction plans by Town Council, the plat applicant and/or the plat
applicant's contractor will provide written notification to the Town engineer of the intent to
commence construction of the required infrastructure. No work may be performed unless written
notification has been provided to the Town engineer. The written notification shall contain the
following information:

        (1) Name of the plat or subdivision;

        (2) Plat applicant's name;

        (3) Contractor's name, address and phone number;

        (4) Type of construction to be performed; and

    (5) Estimated value of construction contract.

   (c) The Town engineer shall issue an acknowledgment of receipt of notification to the
developer and/or his contractor.

Sec. 17. Acceptance of infrastructure.

    (a) Upon completion of all required infrastructure, prior to the acceptance of the subdivision
by the Town for maintenance, the applicant shall post, or cause to be posted, a maintenance bond
executed by a corporate surety or corporate sureties duly authorized to do business in this state,
payable to the Town and approved by the Town as to form, to guarantee the maintenance of the
construction for a period of one (1) year after its completion and acceptance by the Town. In lieu
of a maintenance bond, the applicant may submit either an irrevocable letter of credit payable to
the Town and approved by the Town as to form or a cash bond payable to the Town and
approved by the Town as to form. The actual value of the maintenance bond or letter of credit or
cash bond shall be ten (10) percent of the full cost of the water and sewer system and fifteen (15)
percent of the full cost of the cost of street and drainage construction, as determined by the
estimate of construction costs.

    (b) Upon receipt of the approved maintenance bond, irrevocable Jetter of credit or cash bond,
the Town engineer shall issue a written letter of acceptance of the infrastructure and notify the
building and development department that the subdivision has been accepted by the Town.

Sec. 18. Building permits issued prior to completion of infrastructure.

    (a) In the event an applicant wishes to obtain building permits prior to acceptance of the
subdivision by the Town, the applicant shall post with the Town a completion bond executed by
a corporate surety or corporate sureties duly authorized to do business in this state, payable to the


Ordinance 08-06/ Subdivision                                                            Page 13 of23
Town and approved by the Town as to form for all construction included in the approved
construction plans that has not been completed. In lieu of a completion bond, the applicant may
submit either an irrevocable letter of credit payable to the Town and approved by the Town as to
form or a cash bond payable to the Town and approved by the Town as to form.

     (b) Under no circumstances shall building above the foundation be permitted until adequate
fire protection is available. Adequate fire protection means:

        (1) Town utilities are installed;

        (2) Fire hydrants providing protection are operational; and

        (3) Streets are open and driveable, street subgrades worked to proper compaction and
            base course installed, graded and leveled, to facilitate vehicle movement.

    (c) After the plat has been recorded and the completion bond, irrevocable letter of credit or
cash bond has been received and approved by the Town, the Town engineer shall notify the
building and development department, by lot and block numbers, that building permits may be
issued.

Sec. 19. Agreements with the Town.

   (a) All agreements entered into between the Town and the developer and/or applicant, as a
condition of plat approval, shall be recorded along with the final plat.

    (b) The executed agreement shall be submitted to the Town Council in conjunction with the
original drawings required for filing and recordation.

                     ARTICLE IV. STANDARDS AND REQUIREMENTS

                                    DIVISION I. GENERALLY

Sec. 20. Lots and blocks.

    (a) All lots of the plat shall front on a dedicated street.

    (b) In general, lots shall conform in width, depth, and area to the pattern already established
in the adjacent areas, having due regard to the character of the neighborhood, its particular
suitability for residential purposes, and also taking into consideration the natural topography of
the ground, drainage, sanitary sewage facilities, and the proposed layout of the streets.

   (c) Lots shall have the width measurements, front, rear, and side yard requirements required
by Town Ordinance 83-1.

   (d) The area of the lots shall be computed by taking the average width of the lot times the
average depth of the lot measured from the street line to the rear lot line.


Ordinance 08-06/ Subdivision                                                           Page 14 of23
    (e) All sidelines of lots shall be at right angles to straight street lines or radial to curved street
lines, unless a variation from this rule would, in the opinion of the Town Council, produce a
better lot plan and better utilize the proposed development.

Sec. 21. Park sites.

    The Town Council shall consider offers of land for parks or playgrounds which conform to
the current master plan adopted by the Town, provided such plan exists.

Sec. 22. Use of Town condemnation authority.

    (a) Water and sewer mains, force mains and lift stations, streets and drainageways shall be
located in easements or rights-of-way secured and paid for by the applicant. Such easements
shall be properly assigned to the Town before service is extended to the subdivision.

    (b) In cases where easements cannot be secured by the applicant, the applicant may file a
written petition with the Town engineer, accompanying the plat application, requesting that the
Town Council utilize its condemnation authority. The written petition must satisfy all of the
following criteria:

        (1) The applicant must establish that clear evidence of public need exists;

        (2) The applicant must establish that the proposed extension is in accordance with the
            current adopted master utility plan(s), if such plan(s) exists;

        (3) The applicant must establish that the proposed extension will be able to serve other
            development areas;

        (4) The applicant must agree to pay all costs of the condemnation; and

        (5) The applicant must present written evidence that every practical attempt to secure the
            needed easements and/or right-of-way has been made by submitting the following:

            a. A condemnation appraisal by an independent appraiser as to the current market
               value and damages, if any, of acquiring the easement and/or right-of-way; and

            b. Documentation that a written offer has been made to purchase the easement
               and/or right-of-way for the appraised value and the offer was rejected.

   (c) The petition shall be forwarded to the Town for review and recommendation and
scheduled for consideration by the Town Council.

                               DIVISION 2. STREETS AND DRAINAGE




Ordinance 08-06/ Subdivision                                                                 Page 15 of23
Sec. 23. Streets.

    (a) Street widths in subdivisions shall confonn to:

Designation                    Right-of-Way (feet)        Paving (feet)

A + major arterial                    110                     86
A major arterial                      110                     90
B + minor arterial                     90                     66
B minor arterial                       80                     56
C major collector                      70                     44
D minor collector                      60                     38
E minor local                          50                     31

   (b) Existing streets shall be continued where practical, as detennined by the Town Council.
Continuations of existing streets shall have the same or greater tight-of-way and pavement
widths as the existing streets being connected. Street names shall be continuous.

    (c) All necessary street rights-of-way shall be dedicated as part of the platting process and
shall be dedicated to the Town without cost.

    (d) Dead-end streets may be platted where the land adjoining the plat has not been platted. In
the event that such dead-end street exceeds one hundred fifty (150) feet in length or one (1) lot
width, from the nearest street intersection, the street will be provided with a cul-de-sac, either
pennanent or temporary, having a minimum right-of-way radius of fifty (50) feet.

   (e) Where dead-end streets are dictated by lot designs, such dead-end streets shall be
provided with a pennanent cul-de-sac having a minimum right-of-way radius of fifty (50) feet.

   (f) No street intersection shall be designed having an inside angle of less than thirty (30)
degrees between the two (2) intersecting street lines, nor more than one hundred fifty (150)
degrees.

   (g) Block lengths between intersecting cross streets or to the end of a cul-de-sac shall be no
more than one thousand two hundred (1,200) feet.

    (h) Streets, where practical, shall be designed and platted with appropriate regard to
topographical features, i.e., creeks and drainageways, wooded areas, etc., with the aim of
creating desirable and attractive treatments of significant existing features. (Ord. No. 95-38, § I,
4-25-95). Private Streets shall not be allowed.

    (i) Driveways; Any driveway or other common access to more than two residences which is
not defined in Section 23(a), shall be considered a minor local road and shall confonn to defined
standards.




Ordinance 08-06/ Subdivision                                                            Page 16 of23
Sec. 24. Alleys, reserve strips.

    (a) Alleys and/or easements shall be laid in the rear of lots fronting on adjoining streets
where practicable. In residential subdivisions, the minimum width of right-of-way of an alley
shall not be less than twenty (20) feet. All alleys shall be paved for the entire width of the right-
of-way to the same specifications as minor residential streets. The rear or side line easement,
where alleys are not provided, shall be a minimum of twenty (20) feet wide, arranged such that
each lot shall have an equal ten-foot easement.

   (b) No plat showing reserve strips of land controlling access to public ways or adjoining
properties will be approved.

Sec. 25. Drainage in special flood hazard areas.

   Drainage structures in areas of special flood hazard in the Town shall comply with the
provisions of the Town Ordinances.

Sec. 26. Drainage not in special flood hazard areas.

    (a) Design of all improved open drainage courses and enclosed drainage structures shall be
by a registered professional engineer in accordance with the current drainage design standards
approved by the Town Council. A review of the downstream drainage system capacity to a point
of discharge into the lake area shall be made. The rate of storm water discharge from the
proposed development shall not exceed flow capacity of any existing structure or drainage
system. This may require storm water detention or retention on site of the project.

    (b) The design and construction of all improved open drainage courses and enclosed drainage
structures shall provide for adequate access for the performance of necessary maintenance by the
Town.

   (c) All improved drainage courses and enclosed drainage structures shall be dedicated to the
Town and accepted for maintenance by the Town upon approval of the construction by the Town
engineer.

   (d) The Town shall maintain all improved drainage courses, provided that the original design
and construction has been approved by the Town engineer and accepted by the Town for
maintenance.

    (e) Improved open drainage courses shall conform as follows:
        (1) Open drainage courses which carries runoff from a street, between two (2) lots, to a
            drainage course running behind lots shall be a concrete-lined flume.

        (2) Open drainage courses running behind lots may be of earthen channel or concrete-
            lined channel, provided the type of channel used satisfies the design criteria (velocity,
            type of soil, etc.) in accordance with the current drainage design standards approved
            by the Town Council.


Ordinance 08-06/ Subdivision                                                             Page 17 of23
        (3) Where the open drainage course is a concrete-lined flume, the width of the easement
            shall be equal to the width of the flume. All other open drainage courses require the
            width of the easement to be equal to the width from top-of-bank to top-of-bank plus
            maintenance way needs as given in the drainage design standards.

    (f) Enclosed drainage courses shall conform as follows:

        (1) Cross drainage for right-of-way needs shall be designed to meet the same
            requirements as its channel.

        (2) Permanent structures and improvements may be constructed upon and across
            improved enclosed drainage courses in business zoning districts and manufacturing
            zoning districts. Design shall be to accommodate the 100-year frequency flood.

        (3) The width to the easement shall be equal to the width of the structure plus a width on
            each side of the structure to allow maintenance and/or repairs.

Sec. 27. Street name signs.

    Street name signs and markers and traffic control signs, in accordance with standards adopted
by the Town, will be required at each intersection. The developer will provide street signs and
posts for the markers and make the installations when the subdivision is accepted by the Town
for maintenance.

DIVISION 3. WATER AND SEWER INFRASTRUCTURE

Sec. 28. General Provisions.

    (a) The intent and purpose of this division is to provide equitable charges for water and
sewer connections as a propOitionate distribution of the cost of the water and sewer main
extensions to serve property within the Town. If the existing Town utility facilities are not within
or adjacent to a subdivision, the developer shall construct the necessary extension of water and
sewer mains, force mains, force mains, and lift stations, including all valves, manholes, and
piping necessary to serve any future development of abutting property as specified in this
chapter. The developer's engineer shall prepare a proposed plan of service for the subdivision
and property along the extension which shall be reviewed by the Town engineer. These facilities
shall be constructed in accordance with both the master plan and the Technical and
Administrative Manual for Water and Sewer System Development ("Manual").

    (b) It is the general policy of the Town that:

        (1) Water and sewer mains should be large enough to serve all the lots platted and,
            should the Town determine oversizing is necessary, the Town may participate in
            those lines greater than 8" for water and greater than 10" for sewer.



Ordinance 08-06/ Subdivision                                                            Page 18 of23
        (2) All utilities shall be required to extend across the full width of the last lot platted on
            each street proposed within the subdivision, in such an alignment that it can be
            extended to the next property in accordance with the master sewer and water plans for
            the Town, provided such plan(s) exist. Properties already served by water and sewer
            shall not be required to install additional facilities unless:

            (I) The current lines are not of adequate capacity to serve the proposed development;
                in which case the applicant will be required to install adequate facilities.

    (c) Every lot of the plat shall have direct access to the water and sewer system. Utility
               service shall be from a water/sewer main located in an abutting right-of-way or
               through easements from the lot to a water/sewer main.

    (d) Water and/or sewer service may not be extended outside the Town limits.

    (e) (l) The terms of this division shall be cumulative of all other ordinances regulating
            subdivisions, and such other ordinances are not repealed by this division, except to
            the extent that such other provisions conflict with the terms of this chapter, in which
            event this chapter shall prevail.

        (2) The status of any previously designated line extension, lift station, or main shall be
            unaffected by this ordinance, save and except the Clear Creek pro rata line,
            designated in CCM #95-121R. The Clear Creek pro rata line designation is hereby
            rescinded.

    (f) In addition to any other remedy provided by law, the Town and its officers shall have the
right to enjoin any violation of this chapter by injunction issued by a court of competent
jurisdiction.

Sec. 29. Water.

   (a) No water main shall be extended unless the diameter of any such extended main is a
minimum of six (6) inches inside the subdivision. Larger mains may be required per the water
master plan, provided such plan exists.

    (b) Water system layout shall be looped whenever possible. Dead-end mains shall not exceed
one thousand eight hundred (1,800) feet or include three (3) fire hydrants. Single feeds may be
permitted at the discretion of the Town engineer; however, any such denial may be appealed to
the Town Council. Single feeds should include provisions for looping in future development.

   (c) The location of fire hydrant(s) shall comply with and be approved by the Town Engineer
and/or Fire Marshall and insurance requirements.

    (d) Long water service taps shall be installed while the subdivision is being developed. Short
water service taps shall be installed when needed for development. Long water service taps
locations shall be clearly marked with a plastic valve box directly above the tap. A Y2 inch x 2


Ordinance 08-06/ Subdivision                                                             Page 19 of23
foot steel rod shall be driven vertically 6" inches below the ground surface for the location of
each water tap. No water service taps smaller than six (6) inches in diameter shall be allowed on
water mains larger than twelve (12) inches in diameter.

Sec. 30. Sewer.

   (a) No sewer main shall be extended unless the diameter of any such extended main is a
minimum of six (6) inches inside the subdivision. Larger mains may be required per the sewer
master plan, provided such plan exists.

   (b) Manholes are required any time the alignment, slope, or diameter of the sewer main
changes, or when two or more sewer mains intersect. In no case will the maximum spacing
between manholes, or from a manhole to cleanout, exceed 500 feet.

    (c) Sewer services for sewer mains located in roadways shall be installed while the
subdivision is being developed. Sewer services with direct access to the sewer main without
encroaching on a roadway may be installed when needed for development. Sewer tap locations
shall be clearly marked with a plastic valve box directly above the tap. A Y2 inch x 2 foot steel
rod shall be driven vertically 6" inches below the ground surface for the location of each water
tap. Sewer services six (6) inches and larger require a manhole where they intersect the sewer
main. The sewer service shall extend a minimum of ten feet (10') into the lot area.

    (d) Minimum lift station capacity shall be one hundred (100) gallons per minute and shall
have at least two (2) pumps, each of which shall be capable of pumping the design capacity of
the lift station. The minimum size of the wetwell shall be such that with any combination of
inflow and pumping, the cycle of operation for each pump shall not be less than five (5) minutes
and the maximum retention time in the wetwell shall not average more than thirty (30) minutes.

   (e) Septic system holding tanks or any other sewage retainage facilities for the storage or
removal of sewage are prohibited.

Sec. 31. Costs of Extensions.

     a. Developer initiated. All costs of all water and sewer main extensions, force mains, and
lift stations initiated by a developer in order to provide required service for their development
area, shall be paid for by the developer. Such costs may include; but is not necessarily limited to,
right-of-way acquisition, pipes, motors, pumps, engineering, construction costs, inspection fees,
and all weather access.

   In no event shall the Town pay for any costs associated with water and/or sewer
improvements.


Sec. 32. Use of Water and Sewer Tap Fees and Rate Revenues.

   Tap fees and rate revenues shall be set in an amount sufficient to maintain and operate the


Ordinance 08-06/ Subdivision                                                            Page20of23
system, with due regard for anticipated needs to improve, update, construct, and maintain the
system.

Sec. 33. Use of Town Condemnation Authority.

     a. Water and sewer mains, force mains, and lift stations shall be located in easements,
secured and paid for by the developer, and assigned to the Town before service is extended to the
subdivision. For the Town to consider to using condemnation authority to assist a developer in
extension of the system, the applicant must show clear evidence that every practical attempt to
secure the easement has failed and there is a public need and interest for condemnation. Specific
criteria and procedures shall be as stated in the manual.

    b. Upon compliance with all procedures by the developer, the Town, at least 10 days prior
to the hearing shall notify all property owners within the proposed easement and 200 feet
therefrom. A hearing of facts by the Town Council is required. Determination of the Town
Council shall be final.

Sec. 34. Severability.

It is hereby declared to be the intention of the Town Council that if any of the sections,
paragraphs, sentences, clauses, and phrases of this Ordinance shall be declared unconstitutional
or invalid by the valid judgment or decree of any court of competent jurisdiction, such
unconstitutionality or invalidity shall not effect any of the remaining phrases, clauses, sentences,
paragraphs, or sections of this Ordinance of unconstitutional or invalid phrases, clauses,
sentences paragraphs or sections.

Sec. 35. Savings.

This Ordinance shall be cumulative of all other ordinances of the Town and shall not repeal any
of the provisions of those ordinances except in those instances where the provisions of those
Ordinances are in direct conflict with the provisions of this Ordinance; provided, however, that
Ordinance No. 93-1 (Revised) of the Town are hereby repealed, but provided that any complaint,
action, cause of action, or claim which prior to the effective date of this Ordinance has been
initiated or has arisen under or pursuant to Ordinance No. 93-1 (Revised) shall continue to be
governed by the provisions of that Ordinance and for that purpose Ordinance No. 93-1 (Revised)
shall be deemed to remain and shall continue in full force and effect.

Sec. 36. Repealer.

Ordinance 02-0SA and Ordinance 00-09 are hereby repealed.

Sec. 37. Penalty.

Any person who should violate any provision of this Ordinance or should fail to comply
herewith shall for each and every violation or noncompliance be deemed guilty of a
misdemeanor and shall be fined not more than $2,000.00 (two thousand dollars) and each day
such violation shall be permitted to exist shall be construed a separate offense.

Ordinance 08-06/ Subdivision                                                            Page 21 of23
Sec. 38. Effective Date.

This Ordinance shall become effective from and after its date of passage and publication as
provided by law.

PASSED AND APPROVED the 141b day of August, 2008



ATTEST:

~cl~PY




Ordinance 08-06/ Subdivision                                                   Page 22 of23
Exhibit 20
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instruments are full ,
true and correct cop ies of Town of Lakewood Village Ordinance 08-09. The same appear of record in my
office and said documents are the official records from the public office of the TO\;\m Secretary of the Town of
Lakewood Village, Denton County, Texas. and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that 1 am a lawfu l possessor and keeper of the record s in said office.

         ln witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Vi llage this 26th day of March, 2014.




                                              Lmda 1\.sbelL TRMC, Town Secretary
                                              Town ofLakewood Village
                                              Denton Co unty
                                              State of Texas
                            TOWN OF LAKEWOOD VILLAGE, TEXAS
                                   ORDINANCE NO. 08-09


  AN ORDINANCE ADOPTING FLOOD DAMAGE PREVENTION GUIDELINES;
 PROVIDING A REPEAL CLAUSE; PROVIDING FOR A SEVERABILITY CLAUSE;
                PROVIDING FOR AN EFFECTIVE DATE.

NOW, THEREFORE, BE IT ORDAINED BY THE TOWN COUNCIL OF THE TOWN
OF LAKEWOOD VILLAGE, TEXAS THAT THE TOWN HEREBY ADOPTS THE
FOLLOWING:

ARTICLE I: SfATUfORY AUIHORIZA110N,FINDINGSOFFACT,PURPOSEANDMEIHODS

SECTION A. STATUTORY AUTHORIZATION

The Legislature of the State of Texas has in the Flood Control Insurance Act, Texas Water Code,
Section 16.315, delegated the responsibility of local governmental units to adopt regulations
designed to minimize flood losses. Therefore, the Town of Lakewood Village, Texas does
ordain as follows:

SECTION B. FINDINGS OF FACT

        (1) The flood hazard areas of Lakewood Village are subject to periodic inundation, which
results in loss of life and property, health and safety hazards, disruption of commerce and
governmental services, and extraordinary public expenditures for flood protection and relief, all
of which adversely affect the public health, safety and general welfare.

        (2) These flood losses are created by the cumulative effect of obstructions in floodplains
which cause an increase in flood heights and velocities, and by the occupancy of flood hazard
areas by uses vulnerable to floods and hazardous to other lands because they are inadequately
elevated, flood proofed or otherwise protected from flood damage.

SECTION C. STATEMENT OF PURPOSE

It is the purpose of this ordinance to promote the public health, safety and general welfare and to
minimize public and private losses due to flood conditions in specific areas by provisions
designed to:

        (1) Protect human life and health;

        (2) Minimize expenditure of public money for costly flood control projects;

       (3) Minimize the need for rescue and relief efforts associated with flooding and generally
undertaken at the expense of the general public;


Ordinance 08-09 Flood Damage Prevention                                               Page I of 17
        (4) Minimize prolonged business interruptions;

        (5) Minimize damage to public facilities and utilities such as water and gas mains,
electric, telephone and sewer lines, streets and bridges located in floodplains;

       (6) Help maintain a stable tax base by providing for the sound use and development of
flood-prone areas in such a manner as to minimize future flood blight areas; and

        (7) Insure that potential buyers are notified that property is in a flood area.

SECTION D. METHODS OF REDUCING FLOOD LOSSES

In order to accomplish its purposes, this ordinance uses the following methods:

        (1) Restrict or prohibit uses that are dangerous to health, safety or     property in times of
flood, or cause excessive increases in flood heights or velocities;

        (2) Require that uses vulnerable to floods, including facilities which serve such uses, be
protected against flood damage at the time of initial construction;

        (3) Control the alteration of natural floodplains, stream channels, and natural protective
barriers, which are involved in the accommodation of flood waters;

      (4) Control filling, grading, dredging and other development which may increase flood
damage;

       (5) Prevent or regulate the construction of flood barriers which will        unnaturally divert
flood waters or which may increase flood hazards to other lands.


ARTICLE 2 DEFINITIONS

Unless specifically defined below, words or phrases used in this ordinance shall be interpreted to
give them the meaning they have in common usage and to give this ordinance its most
reasonable application.

ALLUVIAL FAN FLOODING- means flooding occurring on the surface of an alluvial fan or
similar landform which originates at the apex and is characterized by high-velocity flows; active
processes of erosion, sediment transport, and deposition; and unpredictable flow paths.

APEX - means a point on an alluvial fan or similar landform below which the flow path of the
major stream that formed the fan becomes unpredictable and alluvial fan flooding can occur.

APPURTENANT STRUCTURE- means a structure which is on the same parcel of property as
the principal structure to be insured and the use of which is incidental to the use of the principal
structure

Ordinance 08-09 Flood Damage Prevention                                                   Page 2 of 17
AREA OF FUTURE CONDITIONS FLOOD HAZARD - means the land area that would be
inundated by the 1-percent-annual chance (100 year) flood based on future conditions hydrology.

AREA OF SHALLOW FLOODING - means a designated AO, AH, ARIAO, ARIAH, or VO
zone on a community's Flood Insurance Rate Map (FIRM) with a 1 percent or greater annual
chance of flooding to an average depth of 1 to 3 feet where a clearly defined channel does not
exist, where the path of flooding is unpredictable and where velocity flow may be evident. Such
flooding is characterized by ponding or sheet flow.

AREA OF SPECIAL FLOOD HAZARD - is the land in the floodplain within a community
subject to a 1 percent or greater chance of flooding in any given year. The area may be
designated as Zone A on the Flood Hazard Boundary Map (FHBM). After detailed rate-making
has been completed in preparation for publication of the FIRM, Zone A usually is refined into
Zones A, AO, AH, A1-30, AE, A99, AR, AR/A1-30, AR/AE, AR/AO, AR/AH, ARIA, VO, V1-
30, VEorV.

BASE FLOOD - means the flood having a 1 percent chance of being equaled or exceeded in any
given year.

BASE FLOOD ELEVATION (BFE) - The elevation shown on the Flood Insurance Rate Map
(FIRM) and found in the accompanying Flood Insurance Study (FIS) for Zones A, AE, AH, A1-
A30, AR, V1-V30, or VB that indicates the water surface elevation resulting from the flood that
has a 1% chance of equaling or exceeding that level in any given year - also called the Base
Flood.

BASEJ.\.1ENT - means any area of the building having its floor sub grade (below ground level) on
all sides.

BREAKAWAY WALL - means a wall that is not part of the structural support of the building
and is intended through its design and construction to collapse under specific lateral loading
forces, without causing damage to the elevated portion of the building or supporting foundation
system.

CRITICAL FEATURE - means an integral and readily identifiable part of a flood protection
system, without which the flood protection provided by the entire system would be
compromised.

DEVELOPJ.\.1ENT - means any man-made change to improved and unimproved real estate,
including but not limited to buildings or other structures, mining, dredging, filling, grading,
paving, excavation or drilling operations or storage of equipment or materials.

ELEVATED BUILDING - means, for insurance purposes, a non-basement building, which has
its lowest elevated floor, raised above ground level by foundation walls, shear walls, posts, piers,
pilings, or columns.


Ordinance 08-09 Flood Damage Prevention                                               Page 3 of 17
EXISTING CONSTRUCTION - means for the purposes of determining rates, structures for
which the "start of construction" commenced before the effective date of the FIRM or before
January 1, 1975, for FIRMs effective before that date. "Existing construction" may also be
referred to as "existing structures."

EXISTING MANUFACTURED HOME PARK OR SUBDIVISION- means a manufactured
home park or subdivision for which the construction of facilities for servicing the lots on which
the manufactured homes are to be affixed (including, at a minimum, the installation of utilities,
the construction of streets, and either final site grading or the pouring of concrete pads) is
completed before the effective date of the floodplain management regulations adopted by a
community.

EXPANSION TO AN EXISTING MANUFACTURED HOME PARK OR SUBDIVISION-
means the preparation of additional sites by the construction of facilities for servicing the lots on
which the manufactured homes are to be affixed (including the installation of utilities, the
construction of streets, and either final site grading or the pouring of concrete pads).

FLOOD OR FLOODING - means a general and temporary condition of partial or complete
inundation of normally dry land areas from:

        (1) the overflow of inland or tidal waters.
        (2) the unusual and rapid accumulation or runoff of surface waters from any source.

FLOOD ELEVATION STUDY- means an examination, evaluation and determination of flood
hazards and, if appropriate, corresponding water surface elevations, or an examination,
evaluation and determination of mudslide (i.e., mudflow) and/or flood-related erosion hazards.

FLOOD INSURANCE RATE MAP (FIRM)- means an official map of a community, on which
the Federal Emergency Management Agency has delineated both the special flood hazard areas
and the risk premium zones applicable to the community.

FLOOD INSURANCE STUDY (FIS) - see Flood Elevation Study

FLOODPLAIN OR FLOOD-PRONE AREA - means any land area susceptible to being
inundated by water from any source (see definition of flooding).

FLOODPLAIN MANAGEMENT- means the operation of an overall program of corrective and
preventive measures for reducing flood damage, including but not limited to emergency
preparedness plans, flood control works and floodplain management regulations.

FLOODPLAIN MANAGEMENT REGULATIONS - means zoning ordinances, subdivision
regulations, building codes, health regulations, special purpose ordinances (such as a floodplain
ordinance, grading ordinance and erosion control ordinance) and other applications of police
power. The term describes such state or local regulations, in any combination thereof, which
provide standards for the purpose of flood damage prevention and reduction.


Ordinance 08-09 Flood Damage Prevention                                                Page 4 of 17
FLOOD PROTECTION SYSTEM - means those physical structural works for which funds have
been authorized, appropriated, and expended and which have been constructed specifically to
modify flooding in order to reduce the extent of the area within a community subject to a
"special flood hazard" and the extent of the depths of associated flooding. Such a system
typically includes hurricane tidal barriers, dams, reservoirs, levees or dikes. These specialized
flood modifying works are those constructed in conformance with sound engineering standards.

FLOOD PROOFING - means any combination of structural and non-structural additions,
changes, or adjustments to structures which reduce or eliminate flood damage to real estate or
improved real property, water and sanitary facilities, structures and their contents.

FLOODW AY- see Regulatory Floodway

FUNCTIONALLY DEPENDENT USE - means a use, which cannot perform its intended
purpose unless it is located or carried out in close proximity to water. The term includes only
docking facilities, port facilities that are necessary for the loading and unloading of cargo or
passengers, and ship building and ship repair facilities, but does not include long-term storage or
related manufacturing facilities.

lllGHEST ADJACENT GRADE - means the highest natural elevation of the ground surface
prior to construction next to the proposed walls of a structure.

lllSTORIC STRUCTURE - means any structure that is:

       (1) Listed individually in the National Register of Historic Places (a listing maintained by
the Department of Interior) or preliminarily determined by the Secretary of the Interior as
meeting the requirements for individual listing on the National Register;

        (2) Certified or preliminarily determined by the Secretary of the Interior as contributing
to the historical significance of a registered historic district or a district preliminarily determined
by the Secretary to qualify as a registered historic district;

       (3) Individually listed on a state inventory of historic places in states with historic
preservation programs which have been approved by the Secretary of Interior; or

       (4) Individually listed on a local inventory or historic places in communities with historic
preservation programs that have been certified either:

        (a) By an approved state program as determined by the Secretary of the Interior or;

        (b) Directly by the Secretary of the Interior in states without approved programs.

LEVEE - means a man-made structure, usually an earthen embankment, designed and
constructed in accordance with sound engineering practices to contain, control, or divert the flow
of water so as to provide protection from temporary flooding.


Ordinance 08-09 Flood Damage Prevention                                                 Page 5 of 17
LEVEE SYSTEM - means a flood protection system which consists of a levee, or levees, and
associated structures, such as closure and drainage devices, which are constructed and operated
in accordance with sound engineering practices.

LOWEST FLOOR - means the lowest floor of the lowest enclosed area (including basement).
An unfinished or flood resistant enclosure, usable solely for parking or vehicles, building access
or storage in an area other than a basement area is not considered a building's lowest floor;
provided that such enclosure is not built so as to render the structure in violation of the
applicable non-elevation design requirement of Section 60.3 of the National Flood Insurance
Program regulations.

MANUFACTURED HOME- means a structure transportable in one or more sections, which is
built on a permanent chassis and is designed for use with or without a permanent foundation
when connected to the required utilities. The term "manufactured home" does not include a
"recreational vehicle".

MANUFACTURED HOME PARK OR SUBDIVISION- means a parcel (or contiguous parcels)
of land divided into two or more manufactured home lots for rent or sale.

MEAN SEA LEVEL - means, for purposes of the National Flood Insurance Program, the
National Geodetic Vertical Datum (NGVD) of 1929 or other datum, to which base flood
elevations shown on a community's Flood Insurance Rate Map are referenced.

NEW CONSTRUCTION- means; for the purpose of determining insurance rates, structures for
which the "start of construction" commenced on or after the effective date of an initial FIRM or
after December 31, 1974, whichever is later, and includes any subsequent improvements to such
structures. For floodplain management purposes, "new construction" means structures for which
the "start of construction" commenced on or after the effective date of a floodplain management
regulation adopted by a community and includes any subsequent improvements to such
structures.

NEW MANUFACTURED HOME PARK OR SUBDIVISION- means a manufactured home
park or subdivision for which the construction of facilities for servicing the lots on which the
manufactured homes are to be affixed (including at a minimum, the installation of utilities, the
construction of streets, and either final site grading or the pouring of concrete pads) is completed
on or after the effective date of floodplain management regulations adopted by a community.

RECREATIONAL VEHICLE - means a vehicle which is (i) built on a single chassis; (ii) 400
square feet or less when measured at the largest horizontal projections; (iii) designed to be self-
propelled or permanently towable by a light duty truck; and (iv) designed primarily not for use as
a permanent dwelling but as temporary living quarters for recreational, camping, travel, or
seasonal use.

REGULATORY FLOODWAY- means the channel of a river or other watercourse and the
adjacent land areas that must be reserved in order to discharge the base flood without
cumulatively increasing the water surface elevation more than a designated height.

Ordinance 08-09 Flood Damage Prevention                                               Page 6 of 17
RIVERINE- means relating to, formed by, or resembling a river (including tributaries), stream,
brook, etc.

SPECIAL FLOOD HAZARD AREA- see Area of Special Flood Hazard

START OF CONSTRUCTION - (for other than new construction or substantial improvements
under the Coastal Barrier Resources Act (Pub. L. 97-348)), includes substantial improvement
and means the date the building permit was issued, provided the actual start of construction,
repair, reconstruction, rehabilitation, addition placement, or other improvement was within 180
days of the permit date. The actual start means either the first placement of permanent
construction of a structure on a site, such as the pouring of slab or footings, the installation of
piles, the construction of columns, or any work beyond the stage of excavation; or the placement
of a manufactured home on a foundation. Permanent construction does not include land
preparation, such as clearing, grading and filling; nor does it include the installation of streets
and/or walkways; nor does it include excavation for basement, footings, piers or foundations or
the erection of temporary forms; nor does it include the installation on the property of accessory
buildings, such as garages or sheds not occupied as dwelling units or not part of the main
structure. For a substantial improvement, the actual start of construction means the first
alteration of any wall, ceiling, floor, or other structural part of a building, whether or not that
alteration affects the external dimensions of the building.

STRUCTURE - means, for floodplain management purposes, a walled and roofed building,
including a gas or liquid storage tank, that is principally above ground, as well as a manufactured
home.

SUBSTANTIAL DAMAGE - means damage of any origin sustained by a structure whereby the
cost of restoring the structure to its before damaged condition would equal or exceed 50 percent
of the market value of the structure before the damage occurred.

SUBSTANTIAL IMPROVEMENT - means any reconstruction, rehabilitation, addition, or other
improvement of a structure, the cost of which equals or exceeds 50 percent of the market value
of the structure before "start of construction" of the improvement. This term includes structures
which have incurred "substantial damage", regardless of the actual repair work performed. The
term does not, however, include either: (1) Any project for improvement of a structure to correct
existing violations of state or local health, sanitary, or safety code specifications which have been
identified by the local code enforcement official and which are the minimum necessary to assure
safe living conditions or (2) Any alteration of a "historic structure", provided that the alteration
will not preclude the structure's continued designation as a "historic structure."

VARIANCE - means a grant of relief by a community from the terms of a floodplain
management regulation. (For full requirements see Section 60.6 of the National Flood Insurance
Program regulations.)

VIOLATION - means the failure of a structure or other development to be fully compliant with
the community's floodplain management regulations. A structure or other development without

Ordinance 08-09 Hood Damage Prevention                                                 Page 7 of 17
the elevation certificate, other certifications, or other evidence of compliance required in Section
60.3(b)(5), (c)(4), (c)(lO), (d)(3), (e)(2), (e)(4), or (e)(5) is presumed to be in violation until such
time as that documentation is provided.

WATER SURFACE ELEVATION- means the height, in relation to the National Geodetic
Vertical Datum (NGVD) of 1929 (or other datum, where specified), of floods of various
magnitudes and frequencies in the floodplains of coastal or riverine areas.

ARTICLE 3 GENERAL PROVISIONS

SECTION A. LANDS TO WHICH THIS ORDINANCE APPLIES

The ordinance shall apply to all areas of special flood hazard within the jurisdiction of Town of
Lakewood Village, Texas.

SECTION B. BASIS FOR ESTABLISHING THE AREAS OF SPECIAL FLOOD
HAZARD

The areas of special flood hazard identified by the Federal Emergency Management Agency in
the current scientific and engineering report entitled, "The Flood Insurance Study (FIS) for
Denton County, Texas," dated April 2, 1997, ancl/Map Number 48121C0415 E (Panel 415 of
750), with accompanying Flood Insurance Rate Maps and/or Flood Boundary-Floodway Maps
(FIRM and/or FBFM) dated April 2, 1997. and any revisions thereto are hereby adopted by
reference and declared to be a part of this ordinance.

SECTION C. ESTABLISHMENT OF DEVELOPMENT PERMIT

A Floodplain Development Permit shall be required to ensure conformance with the provisions
of this ordinance.

SECTION D. COMPLIANCE

No structure or land shall hereafter be located, altered, or have its use changed without full
compliance with the terms of this ordinance and other applicable regulations.

SECTION E. ABROGATION AND GREATER RESTRICTIONS

This ordinance is not intended to repeal, abrogate, or impair any existing easements, covenants,
or deed restrictions. However, where this ordinance and another ordinance, easement, covenant,
or deed restriction conflict or overlap, whichever imposes the more stringent restrictions shall
prevail.

SECTION F. INTERPRETATION

In the interpretation and application of this ordinance, all provisions shall be; (1) considered as
minimum requirements; (2) liberally construed in favor of the governing body; and (3) deemed

Ordinance 08-09 Flood Damage Prevention                                                  Page 8 of 17
neither to limit nor repeal any other powers granted under State statutes.

SECTION G. WARNING AND DISCLAIMER OR LIABILITY

The degree of flood protection required by this ordinance is considered reasonable for regulatory
purposes and is based on scientific and engineering considerations. On rare occasions greater
floods can and will occur and flood heights may be increased by man-made or natural causes.
This ordinance does not imply that land outside the areas of special flood hazards or uses
permitted within such areas will be free from flooding or flood damages. This ordinance shall
not create liability on the part of the community or any official or employee thereof for any flood
damages that result from reliance on this ordinance or any administrative decision lawfully made
hereunder.

ARTICLE 4 ADMINISTRATION

SECTION A. DESIGNATION OF THE FLOODPLAIN ADMINISTRATOR

The Mayor is hereby appointed the Floodplain Administrator to administer and implement the
provisions of this ordinance and other appropriate sections of 44 CFR (Emergency Management
and Assistance - National Flood Insurance Program Regulations) pertaining to floodplain
management.

SECTION B.    DUTIES                      &   RESPONSIBILITIES     OF        THE   FLOODPLAIN
ADMINISTRATOR

Duties and responsibilities of the Floodplain Administrator shall include, but not be limited to,
the following:

        (1) Maintain and hold open for public inspection all records pertaining to the provisions
of this ordinance.

        (2) Review permit application to determine whether to ensure that the proposed building
site project, including the placement of manufactured homes, will be reasonably safe from
flooding.

       (3) Review, approve or deny all applications for development permits required by
adoption of this ordinance.

        (4) Review permits for proposed development to assure that all necessary permits have
been obtained from those Federal, State or local governmental agencies (including Section 404
of the Federal Water Pollution Control Act Amendments of 1972, 33 U.S.C. 1334) from which
prior approval is required.

       (5) Where interpretation is needed as to the exact location of the boundaries of the areas
of special flood hazards (for example, where there appears to be a conflict between a mapped
boundary and actual field conditions) the Floodplain Administrator shall make the necessary

Ordinance 08-09 Flood Damage Prevention                                              Page 9 of 17
interpretation.

        (6) Notify, in riverine situations, adjacent communities and the State Coordinating
Agency which is the Texas Water Development Board (TWDB), prior to any alteration or
relocation of a watercourse, and submit evidence of such notification to the Federal Emergency
Management Agency.

       (7) Assure that the flood carrying capacity within the altered or relocated portion of any
watercourse is maintained.

        (8) When base flood elevation data has not been provided in accordance with Article 3,
Section B, the Floodplain Administrator shall obtain, review and reasonably utilize any base
flood elevation data and floodway data available from a Federal, State or other source, in order to
administer the provisions of Article 5.

        (9) When a regulatory floodway has not been designated, the Floodplain Administrator
must require that no new construction, substantial improvements, or other development
(including fill) shall be permitted within Zones A1-30 and AEon the community's FIRM, unless
it is demonstrated that the cumulative effect of the proposed development, when combined with
all other existing and anticipated development, will not increase the water surface elevation of
the base flood more than one foot at any point within the community.

       (10) Under the provisions of 44 CFR Chapter 1, Section 65.12, of the National Flood
Insurance Program regulations, a community may approve certain development in Zones A1-30,
AE, AH, on the community's FIRM which increases the water surface elevation of the base flood
by more than 1 foot, provided that the community first completes all of the provisions required
by Section 65.12.

SECTION C. PERMIT PROCEDURES

(1) Application for a Floodplain Development Permit shall be presented to the Floodplain
Administrator on forms furnished by him/her and may include, but not be limited to, plans in
duplicate drawn to scale showing the location, dimensions, and elevation of proposed landscape
alterations, existing and proposed structures, including the placement of manufactured homes,
and the location of the foregoing in relation to areas of special flood hazard. Additionally, the
following information is required:

               (a) Elevation (in relation to mean sea level), of the lowest floor (including
basement) of all new and substantially improved structures;

                (b) Elevation in relation to mean sea level to which any nonresidential structure
shall be flood proofed;

               (c) A certificate from a registered professional engineer or architect that the
nonresidential flood proofed structure shall meet the flood proofing criteria of Article 5, Section
B (2);


Ordinance 08-09 Flood Damage Prevention                                            Page 10 of 17
                (d) Description of the extent to which any watercourse or natural drainage will be
altered or relocated as a result of proposed development;

                 (e) Maintain a record of all such information in accordance with Article 4, Section
(B)(l);

         (2) Approval or denial of a Floodplain Development Permit by the Floodplain
Administrator shall be based on all of the provisions of this ordinance and the following relevant
factors:

                 (a) The danger to life and property due to flooding or erosion damage;

                (b) The susceptibility of the proposed facility and its contents to flood damage
and the effect of such damage on the individual owner;

                 (c) The danger that materials may be swept onto other lands to the injury of
others;

                 (d) The compatibility of the proposed use with existing and anticipated
development;

             (e) The safety of access to the property in times of flood for ordinary and
emergency vehicles;

               (f) The costs of providing governmental services during and after flood conditions
including maintenance and repair of streets and bridges, and public utilities and facilities such as
sewer, gas, electrical and water systems;

               (g) The expected heights, velocity, duration, rate of rise and sediment transport of
the floodwaters and the effects of wave action, if applicable, expected at the site;

                 (h) The necessity to the facility of a waterfront location, where applicable;

               (i) The availability of alternative locations, not subject to flooding or erosion
damage, for the proposed use.

SECTION D. VARIANCE PROCEDURES

       (1) The Appeal Board, as established by the community, shall hear and render judgment
on requests for variances from the requirements of this ordinance.

       (2) The Appeal Board shall hear and render judgment on an appeal only when it is
alleged there is an error in any requirement, decision, or determination made by the Floodplain
Administrator in the enforcement or administration of this ordinance.


Ordinance 08-09 Flood Damage Prevention                                               Page 11 of 17
       (3) Any person or persons aggrieved by the decision of the Appeal Board may appeal
such decision in the courts of competent jurisdiction.

       (4) The Floodplain Administrator shall maintain a record of all actions involving an
appeal and shall report variances to the Federal Emergency Management Agency upon request.

        (5) Variances may be issued for the reconstruction, rehabilitation or restoration of
structures listed on the National Register of Historic Places or the State Inventory of Historic
Places, without regard to the procedures set forth in the remainder of this ordinance.

        (6) Variances may be issued for new construction and substantial improvements to be
erected on a lot of 112 acre or less in size contiguous to and surrounded by lots with existing
structures constructed below the base flood level, providing the relevant factors in Section C (2)
of this Article have been fully considered. As the lot size increases beyond the 1/2 acre, the
technical justification required for issuing the variance increases.

        (7) Upon consideration of the factors noted above and the intent of this ordinance, the
Appeal Board may attach such conditions to the granting of variances as it deems necessary to
further the purpose and objectives of this ordinance (Article 1, Section C).

        (8) Variances shall not be issued within any designated floodway if any increase in flood
levels during the base flood discharge would result.

        (9) Variances may be issued for the repair or rehabilitation of historic structures upon a
determination that the proposed repair or rehabilitation will not preclude the structure's continued
designation as a historic structure and the variance is the minimum necessary to preserve the
historic character and design of the structure.

        (10) Prerequisites for granting variances:

            (a) Variances shall only be issued upon a determination that the variance is the
minimum necessary, considering the flood hazard, to afford relief.

               (b) Variances shall only be issued upon: (i) showing a good and sufficient cause;
(ii) a determination that failure to grant the variance would result in exceptional hardship to the
applicant, and (iii) a determination that the granting of a variance will not result in increased
flood heights, additional threats to public safety, extraordinary public expense, create nuisances,
cause fraud on or victimization of the public, or conflict with existing local laws or ordinances.

                (c) Any application to which a variance is granted shall be given written notice
that the structure will be permitted to be built with the lowest floor elevation below the base
flood elevation, and that the cost of flood insurance will be commensurate with the increased risk
resulting from the reduced lowest floor elevation.

        (11) Variances may be issued by a community for new construction and substantial
improvements and for other development necessary for the conduct of a functionally dependent

Ordinance 08-09 Flood Damage Prevention                                            Page 12 of 17
use provided that (i) the criteria outlined in Article 4, Section D (1)-(9) are met, and (ii) the
structure or other development is protected by methods that minimize flood damages during the
base flood and create no additional threats to public safety.

ARTICLE 5 PROVISIONS FOR FLOOD HAZARD REDUCTION

SECTION A. GENERAL STANDARDS

In all areas of special flood hazards the following provisions are required for all new
construction and substantial improvements:

       (1) All new construction or substantial improvements shall be designed (or modified) and
adequately anchored to prevent flotation, collapse or lateral movement of the structure resulting
from hydrodynamic and hydrostatic loads, including the effects of buoyancy;

       (2) All new construction or substantial improvements shall be constructed by methods
and practices that minimize flood damage;

        (3) All new construction or substantial improvements shall be constructed with materials
resistant to flood damage;

        (4) All new construction or substantial improvements shall be constructed with electrical,
heating, ventilation, plumbing, and air conditioning equipment and other service facilities that
are designed and/or located so as to prevent water from entering or accumulating within the
components during conditions of flooding;

       (5) All new and replacement water supply systems shall be designed to minimize or
eliminate infiltration of flood waters into the system;

        (6) New and replacement sanitary sewage systems shall be designed to minimize or
eliminate infiltration of flood waters into the system and discharge from the systems into flood
waters; and,

      (7) On-site waste disposal systems shall be located to avoid impairment to them or
contamination from them during flooding.

SECTION B. SPECIFIC STANDARDS

In all areas of special flood hazards where base flood elevation data has been provided as set
forth in (i) Article 3, Section B, (ii) Article 4, Section B (8), or (iii) Article 5, Section C (3), the
following provisions are required:

        (1) Residential Construction - new construction and substantial improvement of any
residential structure shall have the lowest floor (including basement), elevated to two (2) feet
above the base flood elevation. A registered professional engineer, architect, or land surveyor
shall submit a certification to the Floodplain Administrator that the standard of this subsection as

Ordinance 08-09 Flood Damage Prevention                                                Page 13 of 17
proposed in Article 4, Section C (1) a., is satisfied.

        (2) Nonresidential Construction - new construction and substantial improvements of any
commercial, industrial or other nonresidential structure shall either have the lowest floor
(including basement) elevated to two (2) feet above the base flood level or together with
attendant utility and sanitary facilities, be designed so that below the base flood level the
structure is watertight with walls substantially impermeable to the passage of water and with
structural components having the capability of resisting hydrostatic and hydrodynamic loads and
effects of buoyancy. A registered professional engineer or architect shall develop and/or review
structural design, specifications, and plans for the construction, and shall certify that the design
and methods of construction are in accordance with accepted standards of practice as outlined in
this subsection. A record of such certification which includes the specific elevation (in relation
to mean sea level) to which such structures are flood proofed shall be maintained by the
Floodplain Administrator.

         (3) Enclosures - new construction and substantial improvements, with fully enclosed
areas below the lowest floor that are usable solely for parking of vehicles, building access or
storage in an area other than a basement and which are subject to flooding shall be designed to
automatically equalize hydrostatic flood forces on exterior walls by allowing for the entry and
exit of floodwaters. Designs for meeting this requirement must either be certified by a registered
professional engineer or architect or meet or exceed the following minimum criteria:

              (a) A minimum of two openings on separate walls having a total net area of not
less than one square inch for every square foot of enclosed area subject to flooding shall be
provided.

                 (b) The bottom of all openings shall be no higher than 1 foot above grade.

              (c) Openings may be equipped with screens, louvers, valves, or other coverings or
devices provided that they permit the automatic entry and exit of floodwaters.

        (4) Manufactured Homes-

               (a) Require that all manufactured homes to be placed within Zone A on a
community's FHBM or FIRM shall be installed using methods and practices which minimize
flood damage. For the purposes of this requirement, manufactured homes must be elevated and
anchored to resist flotation, collapse, or lateral movement. Methods of anchoring may include,
but are not limited to, use of over-the-top or frame ties to ground anchors. This requirement is in
addition to applicable State and local anchoring requirements for resisting wind forces.

                (b) Require that manufactured homes that are placed or substantially improved
within Zones A1-30, AH, and AE on the community's FIRM on sites (i) outside of a
manufactured home park or subdivision, (ii) in a new manufactured home park or subdivision,
(iii) in an expansion to an existing manufactured home park or subdivision, or (iv) in an existing
manufactured home park or subdivision on which a manufactured home has incurred "substantial
damage" as a result of a flood, be elevated on a permanent foundation such that the lowest floor

Ordinance 08-09 Flood Damage Prevention                                             Page 14 of 17
of the manufactured home is elevated to two (2) feet above the base flood elevation and be
securely anchored to an adequately anchored foundation system to resist flotation, collapse, and
lateral movement.

               (c) Require that manufactured homes be placed or substantially improved on sites
in an existing manufactured home park or subdivision with Zones A1-30, AH and AE on the
community's FIRM that are not subject to the provisions of paragraph (4) of this section be
elevated so that either:

                       (i) the lowest floor of the manufactured home is at two (2) feet above the
base flood elevation, or

                        (ii) the manufactured home chassis is supported by reinforced       piers or
other foundation elements of at least equivalent strength that are no less than 36 inches in height
above grade and be securely anchored to an adequately anchored foundation system to resist
flotation, collapse, and lateral movement.

       (5) Recreational Vehicles - Require that recreational vehicles placed on sites within
Zones A1-30, AH, and AEon the community's FIRM either (i) be on the site for fewer than 180
consecutive days, or (ii) be fully licensed and ready for highway use, or (iii) meet the permit
requirements of Article 4, Section C (1), and the elevation and anchoring requirements for
"manufactured homes" in paragraph (4) of this section. A recreational vehicle is ready for
highway use if it is on its wheels or jacking system, is attached to the site only by quick
disconnect type utilities and security devices, and has no permanently attached additions.

SECTION C. STANDARDS FOR SUBDIVISION PROPOSALS

        (1) All subdivision proposals including the placement of manufactured home parks and
subdivisions shall be consistent with Article 1, Sections B, C, and D of this ordinance.

       (2) All proposals for the development of subdivisions including the placement of
manufactured home parks and subdivisions shall meet Floodplain Development Permit
requirements of Article 3, Section C; Article 4, Section C; and the provisions of Article 5 of this
ordinance.

        (3) Base flood elevation data shall be generated for subdivision proposals and other
proposed development including the placement of manufactured home parks and subdivisions
which is greater than 50 lots or 5 acres, whichever is lesser, if not otherwise provided pursuant to
Article 3, Section B or Article 4, Section B (8) of this ordinance.

       (4) All subdivision proposals including the placement of manufactured home parks and
subdivisions shall have adequate drainage provided to reduce exposure to flood hazards.

       (5) All subdivision proposals including the placement of manufactured home parks and
subdivisions shall have public utilities and facilities such as sewer, gas, electrical and water
systems located and constructed to minimize or eliminate flood damage.

Ordinance 08-09 Flood Damage Prevention                                             Page 15 of 17
SECTION D. STANDARDS FOR AREAS OF SHALLOW FLOODING (AO/AH ZONES)

Located within the areas of special flood hazard established in Article 3, Section B, are areas
designated as shallow flooding. These areas have special flood hazards associated with flood
depths of 1 to 3 feet where a clearly defined channel does not exist, where the path of flooding is
unpredictable, and where velocity flow may be evident. Such flooding is characterized by
ponding or sheet flow; therefore, the following provisions apply:

        (1) All new construction and substantial improvements of residential structures have the
lowest floor (including basement) elevated to or above the base flood elevation or the highest
adjacent grade at least as high as the depth number specified in feet on the community's FIRM
(at least 2 feet if no depth number is specified), or

        (2) All new construction and substantial improvements of non-residential structures;

               (a) have the lowest floor (including basement) elevated to or above the base flood
elevation or the highest adjacent grade at least as high as the depth number specified in feet on
the community's FIRM (at least two feet if no depth number is specified), or

                (b) together with attendant utility and sanitary facilities be designed so that below
the base specified flood depth in an AO Zone, or below the Base Flood Elevation in an AH Zone,
level the structure is watertight with walls substantially impermeable to the passage of water and
with structural components having the capability of resisting hydrostatic and hydrodynamic
loads of effects of buoyancy.

         (3) A registered professional engineer or architect shall submit a certification to the
Floodplain Administrator that the standards of this Section, as proposed in Article 4, Section C
are satisfied.

        (4) Require within Zones AH or AO adequate drainage paths around structures on slopes,
to guide flood waters around and away from proposed structures.

SECTION E. SEVERABILITY

If any section, clause, sentence, or phrase of this Ordinance is held to be invalid or
unconstitutional by any court of competent jurisdiction, then said holding shall in no way affect
the validity of the remaining portions of this Ordinance.

SECTION F. PENALTIES FOR NON COMPLIANCE

No structure or land shall hereafter be constructed, located, extended, converted, or altered
without full compliance with the terms of this court order and other applicable regulations.
Violation of the provisions of this court order by failure to comply with any of its requirements
(including violations of conditions and safeguards established in connection with conditions)
shall constitute a misdemeanor. Any person who violates this court order or fails to comply with

Ordinance 08-09 Flood Damage Prevention                                             Page 16 of 17
any of its requirements shall upon conviction thereof be fined not more than $500.00 for each
violation, and in addition shall pay all costs and expenses involved in the case. Each day a
violation continues to exist will constitute a new and separate violation. Nothing herein
contained shall prevent Town of Lakewood Village, Texas from taking such other lawful action
as is necessary to prevent or remedy any violation.

SECTION G. EFFECTIVE DATE

This ordinance shall be in full force and effect from and after its date of passage and publication
as provided by law.


DULY PASSED AND APPROVED BY THE TOWN COUNCIL OF THE TOWN OF
LAKEWOOD VILLAGE, TEXAS, on this 9th day of September 2008.


                                                      APPROVED:



                                                     l\Jiike Schnittker,
                                                     Mayor
ATTEST:

~cia -Ck>beRQ               <



Linda Asbell,
City Secretary




 Ordinance 08-09 Flood Damage Prevention                                            Page 17 of 17
Exhibit 21
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby cettify, in the performance of the functions of my office, that the attached instruments are full,
true and correct copies of the Town of Lakewood Village Ordinance 10-01. The same appear of record in my
office and said documents are the official records from the public office of the Town Secretary of the Town of
Lakewood Village, Denton County, Texas, and are kept in said office.

       I further cettify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

        In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Vi llage this 26th day of March, 2014.




                                             Lind Asbell, TRMC, Town Secretary
                                             Town ofLakewood Village
                                             Denton County
                                             State ofTexas
                TOWN OF LAKEWOOD VILLAGE, TEXAS

                                     ORDINANCE 10-01
AN ORDINANCE TO ADOPT THE MOST CURRENT EDITION OF THE
INTERNATIONAL RESIDENTIAL CODE, THE INTERNATIONAL BUILDING CODE,
THE INTERNATIONAL PLUMBING CODE, THE INTERNATIONAL MECHANICAL
CODE, THE INTERNATIONAL ENERGY CODE, THE INTERNATIONAL FUEL AND
GAS CODE, THE INTERNATIONAL PROPERTY MAINTENANCE CODE, THE
NATIONAL ELECTRICAL CODE, INTERNATIONAL FIRE CODE AND ALL
APPENDICES THERETO, AS AMENDED BY THE TERMS OF THIS ORDINANCE;
PROVIDING FOR PERMIT FEES; PROVIDING FOR THE REGISTRATION OF
BUILDERS AND ALL PERSONS PERFORMING ELECTRICAL, PLUMBING,
MECHANICAL, IRRIGATION, IRRIGATION TESTING BACKFLOW, THIRD PARTY
INSPECTIONS, ROOFING, FENCING, FRAMING, AND CONCRETE, WORK ON
ANY NEW OR EXISTING CONSTRUCTION OR STRUCTURE WITHIN THE TOWN
OR THE EXTRATERRITORTIAL JURISDICTION; PROVIDING FOR A BOARD OF
APPEALS; PROVIDING FOR PREMISE IDENTIFICATION; PROVIDING FOR
INSPECTIONS AND TOWN BUILDING REQUIREMENTS; PROVIDING A PENALTY
CLAUSE; PROVIDING A REPEAL OF ORDINANCE 06-06A; PROVIDING A
SEVERABILITY CLAUSE; PROVIDING AN EFFECTIVE DATE,

WHEREAS, the Town Council of the Town of Lakewood Village, Texas desires to establish a
specific requirement for all building construction;

WHEREAS, the State of Texas mandates that it is necessary to establish uniform and minimum
standards for the construction, erection, and maintenance of buildings and other structures in
order to protect and promote the public health, safety, and welfare of the citizens of the Town
and the Extraterritorial Jurisdiction of the Town,

WHEREAS, the Town of Lakewood Village desires to adopt the most current set of
International and minimum standard building codes;

      NOW, THEREFORE BE IT ORDAINED by the Town Council of the Town of
Lakewood Village, Texas:

SECTION 1. CODES

 The current versions of the International Residential Code, the International Building Code, the
International Plumbing Code, the International Mechanical Code, the International Energy Code,
the International Fuel and Gas Code, the International Propetty Maintenance Code, the National
Electrical Code, the International Fire Code, and all appendices thereto, as herein after revised or
amended are adopted. The said International Building Code, the International Plumbing Code,
the International Mechanical Code, the International Energy Code, the International Fuel and
Gas Code, the International Property Maintenance Code, the National Electrical Code are
incorporated herein as if copied in their entirety.
SECTION 2. DEFINITIONS

The Town- shall mean the Town of Lakewood Village

Contractor - shall mean any person, firm, corporation, or other entity that is hired by a
homeowner or landowner to perform any new construction, remodel, or repair on said
homeowner or landowner's real property.

Building Official - shall mean an employee of the Town of Lakewood Village who performs
inspections, plan reviews, and is licensed by the State of Texas as a Building Inspector, or any
properly qualified person that is employed by the Town that has been appointed to perform such
work.

Erosion Control - the containment of all dirt, soils, sand, fill or grass, in such a manner, to
prevent said materials from encroaching onto adjacent properties, town easements, drainage
culverts, or utility placements

ETJ ·shall mean the Extraterritorial Jurisdiction of the Town of Lakewood Village

Masonry - shall be defined as brick, concrete hollow clay tile, concrete block, natural stone, or
any combination of these materials that are laid up by unit and set in mortar.

Construction Site Refuse Control • the containment of and weekly or monthly removal of both
construction and laborer refuse to prevent said materials from encroaching onto adjacent
homeowner properties, town easements, drainage ditches and culverts, and should be in
compliance with OSHA and local codes.

SECTION 3. GENERAL

All Building Permits shall expire 180 days from the date the permit is issued. A permit
expiration may be extended if a Contractor issues a construction calendar with the submission
packet and the calendar is approved by the Building Official and Mayor. If the Construction
Calendar that is provided by the Contractor is not adhered to, the Building Permit shall expire
without further action by the Town.

SECTION 4. BUILDING FEES & REQUIREMENTS

A.     Fees will be outlined in Exhibit A of this ordinnace

B.     Water/Sewer Taps· A licensed plumber that is registered with the Town shall perform all
       work connecting to the Town utilities.

C.     All sprinkler permits are required to have a final inspection accompanied by a Backflow
       Prevention Report Form and a Customer Service Inspection Letter. These forms can be
       obtained from the office of the Town Secretary.

Ordinance I 0-01                          Building Ordinance                        Page 2 of 19
D.     In the construction, maintenance, or repair of any building or structure within the Town
       or the ETJ, for which a building permit is required by the current building codes, no
       person shall perform any electrical, plumbing, mechanical, fencing, backflow, concrete,
       third party inspections, irrigation, or roofing unless and until such time as that person is
       registered with the Town to perform such work.

E.    All contractors who are required by state law or local ordinance to be licensed must
      register with the Town of Lakewood Village before applying for permits or performing
      any work. All contractors registered with the Town, or unregistered, shall perform no
      work of any sort/kind without being properly licensed. The Mayor or Building Official,
      upon receipt of a written citizen complaint, shall place said Contractor's registration in
      investigation status. No inspections will be allowed or permits issued to any Contractor
      whose registration is in investigation status. The Mayor, in periods of absence from the
      Town, may designate an individual to act in his/her stead for purposes of this section.
      The Town shall forward the citizen's written complaint to the Contractor. In the event a
      Contractor wishes to contest a citizen's complaint, the contractor shall request a
      complaint review by the Mayor or Building Official. If a written response to the citizen's
      written complaint is not made by the Contractor within fourteen (14) days of the date the
      citizen's complaint is mailed to the Contractor, the Mayor or Building Official shall in
      his/her sole discretion place any condition upon the contractor's registration necessary to
      rectify the citizen's complaint including, but not limited to, revocation of the contractor's
      registration. No complaint other than one in writing may be used to revoke or otherwise
      place any condition upon any contractor's registration. Complaints that do not affect the
      citizens of the Town of Lakewood Village or residents of the ETJ will be summarily
      dismissed. The Mayor or Building Official shall issue his/her decision in writing to the
      Contractor and complaining citizen. The Contractor or citizen may appeal the Mayor or
      Building Official's decision to the Board of Appeals as set forth in Section 9. An appeal
      of the Mayor or Building Official's decision must be completed by written document
      within fourteen (14) days of the date of the Mayor or Building Official's decision. At
      any appeal to the Board of Appeals, the Contractor or citizen bear the burden to produce
      evidence establishing any error occun·ing in the Mayor or Building Official's decision
      regarding the contractor's registration.

SECTION 5. PERMIT APPLICATION

A.    A residential permit application consist of five (5) forms, which must be completed and
      signed by the Contractor and his or her registered mechanical, electrical, and plumbing
      contractors. These forms are the mechanical permit, electrical permit, plumbing permit,
      concrete permit, and application for building permit forms.

B.    Detailed and accurate descriptions are required regarding the addresses and legal
      description of the subject property including Lot, Block and complete subdivision name
      with correct phase.




Ordinance 10-01                           Building Ordinance                         Page 3 of 19
C.     All contractors are required to be registered with the town and must have such approved
       registration on file before any permit will be issued.

SECTION 6. BUILDING PLAN PACKET SUBMISSION

Along with the permit application forms set forth above, the following documents are required
prior to any approval being granted in the quantity and detail as specified:

A.     Two (2) plot plans containing lot dimensions, plan footprint, set-backs (front, rear and
       sides) complete address, lot and block, subdivision and phase, utility and easement
       locations, engineers and contractors names, finish pad elevations, finish floor elevations,
       topographical elevations, driveways, sidewalks, fence locations, lot area, slab area, and
       coverage percent. All drawings provided must be to scale.

B.     Two (2) foundation designs (II" x 17'' drawing and engineer letters) one of which must
       have an original signature and stamp.

C.     Three (3) complete bound sets of construction drawings. Town Copy must be 11" x 17"
       or application will be automatically rejected without further action or notification by any
       Town Official. Plans must include elevations, framing details, including soffit overhang
       details, masonry percentage calculations, square foot calculations, electrical load
       calculations, electrical panel size, electrical panel location, mechanical specifications,
       foundation design letter must be address specific. All plans must be drawn by a state
       licensed architect and must be drawn to scale.

D.     Two (2) sets of drainage plans must be provided. Town copy must be 11" x 17" drawn to
       scale, showing the actual dimensions and shape of the lot to be built upon. The drainage
       plans must show sea level elevations and all flatwork drawn to scale.

E.     Floor plans, elevations, framing, roof plan, electrical and "to be built options" must be
       clearly shown and detailed. Single sheet submittals are not acceptable. HV AC and
       Plumbing design drawings are also required. Options reflecting additional buildable
       space must be identified by the actual square footage area and included in the permit
       values for total air-conditioned area and or construction area under roof.

F.     Elevation drawings must clearly state that the structure meets the exterior requirements
       set forth below in Section 11 by the Town of Lakewood Village, or provide masonry
       calculations (i.e. Front % + Right % + Left % + Rear % = total masonry %)

G.     All drawings must be legible and show proper square footage for air-conditioned and
       total building areas.

H.     One (I) Energy analysis (i.e.; MecCheck, ResCheck or Energy-Star) shall be provided by
       a certified professional.




Ordinance 10-0 I                         Building Ordinance                         Page 4 of 19
I.     All third party rater information and documentation must be submitted if an Energy Star
       Home is being constructed or modified.

J.     Electrical Voltage Drop letter shall be provided and must be on the electrical contractors
       letterhead

K.     Mechanical Air Flow Calculations shall be provided and must be on the mechanical
       contractors letterhead

L.     A copy of the contract agreement between the contractor and the homeowner/landowner
       must be provided to the town, unless the homeowner/landowner is the contractor.

SECTION 7. PLAN REVIEW PROCESS

All plans must be submitted to the Town of Lakewood Village for review. Plans are reviewed in
the order they are received. The Town's goal in plan review is a one to two week tum around
time for complete and accurately prepared submittal packages. Incomplete submissions may
require additional time processing the plan review for the permit.

SECTION 8. LICENSING AND REGISTRATION REQUIREMENTS

A.     No person shall engage in the business of construction of new buildings or structures, or
       make any repairs, alterations, or changes to an existing building or structure, unless that
       person is registered as a Contractor by the Town. Provided however that (i) no license
       shall be required for work on any building or structure for which a building permit is not
       required by this code and (ii) persons who occupy and reside within any property as their
       home shall not be required to obtain a license or register with the Town.

B.     All Contractors must register with the Town of Lakewood Village before applying for
       permits or performing any work. A master or contractor license in the specific trade is
       required to register as a Contractor. All licensed Journeymen working for the Contractor
       shall be listed on the contractor registration form. All work shall be supervised by a
       licensed individual, who must be within 5 minutes of any job under their supervision. A
       licensed residential wireman may supervise one helper or apprentice. Any work
       discovered being perf01med without the required licensed personnel shall be
       conspicuously identified to prevent reuse and shall be removed. In addition to a citizen
       complaint, multiple violations of licensure requirements may result in suspension of a
       Contractors' registration. Any individuals found performing work without the required
       registration shall be required to leave the jobsite. A Contractor is defined as set forth
       above in Section 2. All registrations will expire on December 301h of each year. The
       General Contractor must carry insurance that covers all subcontractors and the projects
       they are actively working on under the General Contractor. In the event there is not a
       General Contractor, each subcontractor is required to supply the Town with a copy of
       their liability insurance with a minimum $100,000.00 policy coverage for each project. It
       will be the responsibility of the registered individuals to ensure that this process is
       complete before permits will be issued and any work in the specific trade is commenced.

Ordinance 10-0 I                          Building Ordinance                         Page 5 of 19
       The Town reserves the right to deny or revoke any contractor registration if there are
       justifiable reasons or violations as determined by the Town.

C. The following Contractors disciplines must follow the applicable registration process.

       GENERAL CONTRACTORS. BUILDER REGISTRANTS:
       I. Contractor registration filled out completely.
       2. A valid State of Texas driver's license or photo I. D. card.
       3. A valid certificate of liability insurance or bond in an amount no less than
       $! ,000,000.00 kept in force for the duration of the project. Each project is required to
       have it's own policy.
       4. Proof of registration with Texas Residential Construction Commission is required at
       the time of registration and for the duration of the project.

       ELECTRICAL REGISTRANTS:
       I. Contractor registration filled out completely.
       2. A valid Masters license is required at the time of registration and for the duration of the
       project.
       3. A valid State of Texas driver's license or photo I.D. card.
       4. All Journeyman and or Wireman performing work must be registered and posses a
       current license at the time of registration and for the duration of the project.
       5. A list of additional persons authorized to sign applications and pick up approved
       permits for your company.
       6. Proof of insurance as set forth in Section 8 (B) above.

       PLUMBING REGISTRANT:
       I. Contractor registration application filled out completely.
       2. A valid Masters license is required at the time of registration and for the duration of the
       project.
       3. A valid State of Texas driver's license or photo !.D. card.
       4. All journeyman, tradesman, and apprentices performing work must be registered and
       possess a current license at the time of registration and for the duration of the project.
       5. A list of additional persons authorized to sign applications and pick up approved
       permits for your company.
       6. Proof of insurance as set forth in Section 8 (B) above.

       MECHANICAL REGISTRANT:
       I. Contractor registration application filled out completely.
       2. A valid Masters license is required at the time of registration and for the duration of the
       project.
       3. A valid State of Texas driver's license or photo I. D. card.
       4. A list of additional persons authorized to sign and pick up approved permits for your
       company.
       5. Proof of insurance as set forth in Section 8 (B) above.

       IRRIGATION REGISTRANT:

Ordinance I 0-0 I                          Building Ordinance                          Page 6 of 19
        I. Contractor registration application filled out completely.
       2. A valid Irrigation license is required at the time of registration and for the duration of
       the project.
       3. A valid State of Texas driver's license or photo I. D. card.
       4. A list of additional persons authorized to sign applications and pick up approved
       permits for your company.
       5. Proof of insurance as set forth in Section 8 (B) above.

       BACKFLOW TESTER REGISTRANTS:
       I. Contractor registration application filled out completely.
       2. A valid Backflow Testers License is required at the time of registration at the time of
       registration and for the duration of the project.
       3. A valid State of Texas driver's license or photo !.D. card.
       4. Proof of insurance as set forth in Section 8 (B) above.

       SIGN CONTRACTOR REGISTRANT:
       I. Contractor registrant application filled out completely.
       2. A valid State of Texas driver's license or photo I.D. card.
       3. A list of additional persons authorized to sign applications and pick up approved
       permits for your company.
       4. Proof of insurance as set forth in Section 8 (B) above.

       THIRD PARTY INSPECTOR REGISTRANT:
       I. Contractor registration application form filled out completely.
       2. A valid State of Texas driver's license or photo !.D. card.
       3. A list of qualified persons authorized to perform inspections.
       4. Proof of certification
       5. Proof of insurance as set forth in Section 8 (B) above.

       ROOFING REGISTRANT:
       I. Contractor registration application filled out completely.
       2. Valid State of Texas drivers license or photo !.D. card.
       3. Proof of insurance as set forth in Section 8 (B) above.

       CONCRETE REGISTRANT:
       I. Contractor registration application filled out completely.
       2. A valid State of Texas driver's license or photo !.D. card.
       3. Proof of insurance as set forth in Section 8 (B) above.

       FENCE I SCREENING WALL REGISTRANT:
       I. Contractor registration application filled out completely.
       2. A valid State of Texas driver's license or photo !.D. card.
       3. Proof of insurance as set forth in Section 8 (B) above.




Ordinance I 0-0 I                          Bui !ding Ordinance                        Page 7 ofl9
D.     Any registered Contractor that fails to maintain compliance with any provisions of this
       section shall cease all work being performed at the time the Contractor is no longer in
       compliance.

SECTION 9. BOARD OF APPEALS

A.     In order to hear and decide appeals of orders, decisions, or determinations made by the
       Building Official relative to the application and interpretation of this Ordinance, there
       shall be and is hereby created a Board of Appeals. The Town Council of the Town of
       Lakewood Village, Texas shall serve as the Board of Appeals. The Building Official shall
       be an ex-officio member of and shall act as secretary to the Board but shall have no vote
       on any matter before the Board. The Board shall adopt the rules of procedure for
       conducting its business, and shall render all decisions and finding in writing to the
       appellant with a duplicate copy to the Building Official.

       I.     The powers of the Board shall be as follows:

              a.     To hear appeals from decisions of the Building Official

              b.     To hear requests for the use of a material or method of construction not
                     prescribed or authorized by this code, and to authorize the use when, in the
                     Board's judgment, the material or method of construction is at least
                     equivalent to that prescribed; and

              c.     To hear complaints, after suspension of any Contractor's registration as set
                     forth in Section 4(1), from the Building Official, or any citizen, arising
                     against any person, firm, or business registered with the Town to perform
                     construction work of any type and shall have the power, after a hearing, to
                     revoke or suspend the registration for any of the following reasons:

                     (i)      Chronic violation of these codes and this ordinance:
                     (ii)     Misrepresentation of material facts in obtaining the said
                              registration or any renewal thereof:
                     (iii)    Chronic failure to secure permits, inspections, or approvals as
                              required by this code;
                     (iv)     Use of said registration to obtain a permit for another person, firm,
                              or corporation;
                     (v)      Causing liens, other than the registrant's, to be improperly created
                              on a citizen's property;
                     (vi)     Threatening any citizen in any manner;
                     (vii)    Committing any crime of violence within the Town; or
                     (viii)   Committing any single violation of these codes or this ordinance
                              placing any citizen in imminent danger.




Ordinance 10-0 I                          Building Ordinance                         Page 8 of 19
      2.     The Board of Appeals shall have no authority relative to interpretation of the
             administration provisions of this Code nor shall the Board be empowered to waive
             requirements of this Code.

SECTION 10. PREMISE IDENTIFICATION

A.    Approved numbers or addresses shall be placed on all new and existing buildings in such
      a position as to be plainly visible and legible from the street or road fronting property.
      Said numbers shall contrast with their background, and shall comply with the following
      provisions, as applicable:

       1.    Residential occupancies shall have numbers a minimum of six (6) inches in height
             and be in a contrasting color to the background;

      2.     Duplexes shall have street and/or building numbers a minimum of eight (8) inches
             in height. When deemed necessary by the Town the street and/or building
             numbers may be required to be of a larger size for immediate and visible
             identification;

      3.     If the structure is more than two hundred (200) feet from a public street, the
             address shall also appear at the front or main entry to the property with numbers a
             minimum of six (6) inches in height.

      4.     When deemed necessary by the Town street or building numbers may be required
             on more than one side of the structure or property;

      5.     Building and/or street numbers shall be located in an area and lighted in a manner
             that will make them immediately discernible as approved by the Town.

SECTION 11 NEW CONSTRUCTION REQUIREMENTS

A.    Temporary buildings or structures such as reviewing stand and other miscellaneous
      structures, sheds, canopies, or fences used for the protection of the public around and in
      conjunction with construction work may be erected only by special permit from the Town
      Building Official for a limited period of time to be designated in said permit; provided,
      however, that no portable or moveable trailer or similar building or structure shall be
      permitted during any period of construction.

B.    Temporary buildings or structures need not comply with the type of construction or fire
      resistive time periods required by this code. Temporary buildings or structures shall be
      completely removed upon the expiration of the time limit stated in this permit with all
      surface area restored to its natural state.

C.    Portable toilets shall be provided at all construction job sites for which a building permit
      is required by this code.



Ordinance 10-01                          Building Ordinance                         Page 9 of 19
D.     All Contractors will comply with the town's construction site refuse control program as
       outlined here. All residential and/or commercial construction sites shall be responsible
       for providing at a minimum, one 20-yard open top roll-off bulk trash container for
       construction debris and refuse, or a temporary refuse containment structure with
       minimum dimensions of 8' L x 8' W x 4' H made of 1" extel'ior plywood secured tightly
       on all four corners and to the ground in some manner. The container should have a
       hinged drop down or swing gate on one side for debris removal access. The contractor
       will also provide a temporary removable top cover either of exterior plywood and or a
       heavy tarp for either type of debris storage receptacle to prevent flying debris from
       possible windy or stormy conditions, etc. If a roll-off trash receptacle is used it must be
       obtained from the waste company that is currently under contract with the Town of
       Lakewood Village.

       Contractors are required to keep construction sites free and clear of trash at all times
       including no overflowing trash receptacles. The town administrative staff and designated
       building inspector reserve the right to perform unannounced spot inspections. If the
       construction site is found in violation of this ordinance then the construction site will be
       RED FLAGGED and an IMMEDIATE Stop Work Order will be issued with possible
       suspension of any registration. Once Red Flagged, the contractor will need to take
       corrective action to bring the work site to an acceptable condition and when compliance
       is obtained, the Red Flag will be lifted and construction activities may be resumed.

E.     Effective erosion control is required prior to any construction activity and will include the
       installation of an adequate and repositionable silt fence which should run along the
       property Jot's inside border boundary above and adjacent to the drainage ditch area and
       the public roadway. The silt fence will be constructed in a practical manner with the
       necessary openings so as to allow easy entry and exit from the roadway to the propetty
       conshuction site for all necessary construction equipment and machinery.

F.     It is the responsibility of the Contractor to place the proper size culvert on the lot to gain
       access to the lot prior to any constmction. Upon completion of construction the culvet1s
       ends must be in concrete and the culve11 must continue the direction of the flow of
       drainage. All culvert sizes are obtained through the Town.

G.     A Contractor is prohibited from adding dirt to the lot, benching the lot, or preparation of
       the lot prior to obtaining permit approval.

H.     It is the responsibility of the Contractors to keep a copy of all approved plans on the
       construction site at all times. They must be placed in a water tight container. All
       paperwork due to the inspector for inspection purposes and in compliance with this
       ordinance must be placed within this container. The replacement of any lost or stolen
       permits will be at a cost of $10.00 per occurrence.

I.     Energy Conservation Code Compliance




Ordinance I 0-01                           Building Ordinance                         Page 10 of19
        1      All residential construction shall comply with the following simplified
               requirements or provide other approved energy compliance documentation (i.e.
               MecCheck, ResCheck, or Energy Star). These are minimum requirements.

              1.      Attic Insulation (blown)= R38
              2.      Exterior Sloped Ceilings (blanket)= R19
              3.      Floor insulation (blanket)= R19
              4.      Exterior Wall Insulation= Rl3
              5.      Environmental Air Duct in unconditioned Spaces= R6 (supply & return)
              6.      Windows= U.65 SHGC = .40
              7.      NC system efficiency minimum of 13 SEER

       2.      Each window assembly (doors with 50% or more glazing) is required to display at
               the time of insulation a certificate rating label indicating the National Fenestration
               Rating Council has tested the assembly. The label shall not be removed until after
               insulation inspection has been completed and approved. Window assemblies,
               which do not bear a certification rating shall be failed and removed from the
               window opening.

J.     Energy Star Homes

       1. A third party rater plan review and inspection/testing by RESNET agency certified
          for the State of Texas will be required. Both voluntary and mandatory compliance
          will require two complete copies of rater analysis with building plan submission for
          building permit. Raters air-conditioning must be within 1% of plan/permit area.
          Contractors shall employ the same rater for plan review, inspection, and testing.

       2. A third party verification form must be completely filled out, indicating final "HERS"
          rating score prior to the builders request for final inspection and certificate of
          occupancy.

       3. To verify compliance with Environmental Protection Agency, the Town of Lakewood
          Village will not issue a cettificate of occupancy until all required documentation has
          been submitted and approved. This will only apply to homes that fall under this
          category.

K.     Upon completion of construction, no one may occupy or move any objects into or onto
       the property of new construction until a Certificate of Occupancy inspection has been
       performed and passed by an official of the Town. This is a separate inspection from the
       Final 100% complete inspection. Violation of this requirement will result in all utilities
       being disconnected until such time as a Certificate of Occupancy has been issued after all
       the proper inspections have been performed.

L.     Secondary structures will be permitted as new construction with minimum square footage
       requirements waived as long as secondary structure is contained within the property lines
       of the primary residence lot(s) and required set backs are met. Any secondary structure


Ordinance I 0-0 I                          Building Ordinance                         Page II of 19
       built on any adjacent lot must conform to the minimum square footage requirements of
       that section as stated in Ordinance 83-0IA Section 9 as amended or revised unless both
       lots are re-platted as a single lot and said plat is filed on record with Denton County,
       Texas. Proper proof of filing with Denton County, Texas must be provided to the Town
       at the time the building permit is sought.

M.     All new building construction will have a garage with the following requirements:

        I.     There shall be no front-facing garages on any new construction. Where the
               configuration of the ground is such that conformity with this provision of this
               ordinance would work a hardship, the Town Council may permit a variance.

       2.      There shall be a garage size requirement on all new construction of a minimum of
               25 feet in width and 22 feet in depth. Where the configuration of the ground is
               such that conformity with this provision of this ordinance would work a hardship,
               the Town Council may permit a variance.

N.     Driveways

       1. All new building construction will have a driveway. The pouring requirements are as
          follows:

               a. The Contractor shall notify the Town of when they are scheduled to pour
                  within 48-hours prior to pouring.
               b. No concrete will be poured before 7:00a.m.
               c. At the time of the scheduled pour, and prior to driving to the location of the
                  pour, the Contractor and concrete registrant will be responsible for turning in
                  all weight tickets to the Town.
               d. As per Weight Ordinance No. 98-09 Section 3 (C) as amended or revised, the
                  gross weight limit on Town streets for a ready-mix concrete truck shall be
                  58,420 lbs.
               e. The minimum thickness of six (6) inches and minimum compression strength
                  shall be 3000 psi at 28 days.
               f. Driveways shall be a minimum of 10 foot wide, in Town Section 5 driveways
                  shall be a minimum of 12 foot wide.

               g. 3/8 inch rebar with no greater than 16 inch centers is required on all driveway
                  construction. Re-bar placement must be inspected 48-hours prior to the
                  pouring of concrete.
               h. All driveways must properly tie into the street. The Contractor is responsible
                  for any road damage that may occur during the construction of the permitted
                  project. All roads must be restored at least to their original condition prior to
                  receiving their 100% final inspection.
               i. It shall be unlawful for any person, finn, or corporation or other legal entity to
                  erect, construct, enlarge, alter, repair, move, improve, convert, or demolish



Ordinance I 0-0 I                          Building Ordinance                        Page 12 of 19
                    any flatwork or driveway or cause to permit the same to be done in violation
                    of this ordinance.
               j.   A driveway permit that would place the water meter, water valve and meter
                    box in the driveway shall provide, as a condition of said permit, for the
                    removal of the water meter, water valve, and meter box out of the driveway, at
                    the home and/or land owners expense. Replacement of the water meter, water
                    valve, and meter box shall be in a manner were the meter can be serviced with
                    an additional inspection on the plumbing performed by the Building Official
                    at an additional cost of $75.00. A licensed plumber who is registered to work
                    in the Town of Lakewood Village shall perform the replacement of the water
                    meter, water valve, and meter box.

0.     A form survey will be completed at the time that the forms are in position before the
       concrete is poured to ensure that the location of the slab is in compliance with all town
       ordinances. A copy of the form survey will be submitted to the Town.

P.     Height. There shall be no buildings, residential or commercial, that exceed 35 foot in
       height. Any exceptions are outlined in the Zoning Ordinance 83-0lA, as amended or
       revised.

Q.     The exterior facades of a main building or structure, excluding glass windows and doors
       shall be constructed of eighty (80) percent masonry requirement on all new construction
       for anything over 200 square feet or greater. Cementations fiber board shall not be
       considered masonry; cementations fiber board may be used to replace existing siding on
       existing structures, with pre-approval of the Building Official. Cementations fiber board
       may also be used for architectural features, including window box-outs, bay windows,
       roof dormers, garage door headers, columns, or other architectural features approved by
       the Building Official.

R.     Wood roof shingles are prohibited.

S.     The use of Stucco, various types of stucco and installation procedures must have prior
       approval from the Building Official. If approved, the builder must provide the installer's
       certification and certificate for the Town's files. Only true three coat stuccoing will be
       considered. Additional inspections are required at, hath, scratch coat, and brown coat.

T.     Exterior Insulation Finish System (EIFS) shall not be permitted on any construction.

U.     Construction work times shall begin no earlier than 7:00a.m. and shall end no later than
       7:00p.m.

V.     All roof pitches shall have a minimum of four (4) inches over twelve (12) inches.

W.     The Town will grant approval to initiate electrical service for permanent or temporary
       use.



Ordinance I 0-0 I                          Building Ordinance                      Page 13 of 19
X.     All new construction shall have gutters installed in accordance to the submitted drainage
       plan with the minimum of the entire front of house, all exits, and above all air-
       conditioning units.

Y.      It is also the responsibility of the Contractor to ensure the grading of the ditches or
       easements continue the flow of drainage prior to receiving the I 00% Final Inspection. Lot
       to lot drainage is not allowed.

Z.     All property comers must be permanently identifiable.

SECTION 12 INSPECTION REQUIREMENTS

A. Request for Inspections

FAXED REQUESTS:
Faxed requests will be accepted until 8:00 a.m. for inspection within 48 hours. Official time will
be accounted for based on time noted on the received fax. Receipt of any faxed request without a
date and time set forth in a proper header will not be processed. Missing the cut off time will
require the inspection to be made on the following business day. Fax number is provided in the
Contractor Guidelines

TELEPHONE REQUESTS:
Telephone requests will be accepted until II :00 AM for inspection within 48 hours.
Official time will be accounted for based on the time call is received or by voice mail time
stamp. Missing the cut off time will require the inspection to be made on the following business
day. All phone numbers are provided in the Contractors Guideline.

Inspector will leave the inspection tag on site in a designated water-tight box that is provided by
the Contractor.

B.     Building permits will include inspections performed during the following construction
       stages:

       !. T-Pole
       2. Plumbing Rough, form board surveys are due at this time on site
       3. WaterTap
       4. SewerTap
       5. Pier and Beam
       6. Foundation
       7. Pre-frame, prior to any roof decking, soffit, or fascia
       8. Frame
       9. Mechanical
       I 0. Electrical
       II. Plumbing Top Out
       12. 4 foot brick tie inspection
       13. Electrical/Gas Meter Release

Ordinance I 0-0 I                         Building Ordinance                        Page 14 ofl9
       14. Flatwork
       15. 100% Final
       16. Certificate of Occupancy

               •    All Third party insulation inspections reports are due prior to the electrical/gas
                    meter release.
               •    At the time of the scheduled pour, and prior to driving to the location of the
                    pour, the Contractor will be responsible for turning in all weight tickets to the
                    Town.
               •    Inspectors will not provide more than ten (10) items of which need corrected.
                    Once ten (I 0) items have been noted for corrections the inspection will be
                    stopped and failed until all items have been corrected.
               •    Termite letter, Customer Service Inspection letter, and the Final Grade survey
                    is due on site at the I 00% Final Inspection.
               •    Piers must be inspected by an independent contractor. A copy of the
                    inspection must be supplied to the Town prior to calling in the next inspection.

C.     Mandatory re-inspections. All Contractors shall have one (I) week to fix all items from
       the prior inspection. The Building Official will immediately fail and discontinue the re-
       inspection upon finding a prior failed item that was listed on the prior inspection tag. All
       items must be inspected prior to cover up, i.e. concrete and sheet rock. Mandatory re-
       inspections shall continue weekly until such time as the inspection is passed, and subject
       to the re-inspection fees below.

D.     Re-inspection fees. The Town shall charge up to $100.00 for the first re-inspection. With
       each subsequent re-inspection the Town shall increase the re-inspection fee, for the failed
       inspection only, by $100.00 each time it fails, up to a maximum of $1,000.00 per
       inspection.

E.     Local amendments to the International Plumbing Code for new construction will meet the
       following:

       I. No air admittance valve shall be permitted
       2. All underground domestic water supply shall be copper, I inch copper type L service
          line with a one inch meter.
       3. Termite shield wire mesh is required on all plumbing into the house.

F.     Local amendments to the National Electric Code for new construction will meet the
       following:

       I. Minimum size wire shall be # 12.

G.     It is the responsibility of the Contractor to provide what the inspector may need to
       perform the inspections, i.e. a ladder, temporary lighting, etc. Temporary lighting is
       required for all House Seconds and Rough Inspections to be installed prior to request for


Ordinance I 0-0 I                           Building Ordinance                         Page 15 of 19
       inspections. Should temporary lighting not be in place, the inspection will be failed and
       subject to 12 (C) above.

H.     All Sprinkler Contractors must have the Backflow Prevention Form filed with the Town
       of Lakewood Village prior to hooking the system up to the water supply.

I.     All inspections must be performed during daylight hours.

SECTION 13. EXISTING               CONSTRUCTION            I   REPAIRS       I   REMODELING
REQUIREMENTS

A.     All remodels and repairs for buildings over 200 square feet, inspections are required only
       as they apply to the permitted improvements, applicable building codes and Town
       ordinances.

B.     All new construction foundation plans are to be drawn and sealed by an Engineer
       licensed by the State of Texas.

C.     An application for flatwork must be submitted to the Town for approval. Flatwork must
       follow all other flatwork requirements within this ordinance.

D.     Erosion control is required prior to any construction and must be maintained throughout
       construction completion.

E.     All remodels, repairs, alterations, must have two (2) copies of the plot plans turned into
       the Town showing the actual dimensions and shape of the lot to be built upon or altered,
       the exact sizes and locations on the lot of any already existing buildings, and the location
       and dimensions of the proposed building or alteration.

F.     Two copies of the existing house plans prior to any alterations, remodels or repair must
       be turned in prior to approval of the permit.

SECTION 14. AUTHORITY OF THE BUILDING OFFICIAL

The Town's Building Official shall have the authority and power to enforce all provisions of all
ordinances passed and approved by the Town of Lakewood Village, Texas and all codes
contained within this ordinance and all amendments.

SECTION 15. PENALTY

It shall be unlawful for any person to violate any provision of this ordinance. Any person
violating or failing to comply with any provisions hereof shall be fined, upon conviction, in an
amount not more than two thousand dollars ($ 2,000.00). Each day during or on which a
violation occurs or continues shall be a separate offense.




Ordinance 10-0 1                          Building Ordinance                        Page 16 of 19
   SECTION 16. REPEALER

   Previous Building Code ordinance 06-06/\ and all of its amendments and revisions are hereby
   repealed in their entirely.

   SECTION 17. SEVERABILITY

   The provisions of this ord inance are severable and if any section, article, paragraph, sentence,
   clause, phrase, or word in this ordinance or application thereof to any person or circumstance is
   held invalid or unconstitutional by a Court of competent jurisdiction such holding shall not affect
   the validity of the remaining portions or this ord inance despi te such invalidity, which remaining
   portions shall remain in full Ioree and clTcct.

   SECTION 18. EFFECTIVE DATE

   This ordinance shall become eiTcctivc rrom and arter its date of adoption and publication as
   requ ired by law.

   PASSED and APPROVED by the Town Counci l of the Town of Lakewood Village. Texas thi s
   the 14th day of January, 20 I 0.




                                                                  e Schmttker, Mayor
                                                               Town of Lakewood Village, Texas


   ATTEST:



~~',. .l, · l.·.
               /)J,-f:NV(I
   Linda Asbell, Town Secretary
   Town of Lakewood Village, Texas




   Ordinance I 0-0 1                         Bu ilding Ord inance                      Page 17 of 19
EXHIBIT A
FEES:

A.     Building Permit Fees inside the Town- the building permit fee shall be $1,500.00 for the
       minimum square footage, plus $1.25 for each square foot of the building or structure
       which exceeds the minimum square footage requirement of the particular zoning district
       in which the building is located.

B.     Building Permit Fees inside the ETJ - The building permit fee shall be $1.25 for each
       square foot of the building

C.     Water/Sewer Taps -The charges for tapping water mains and conveying the water to the
       property line shall be a minimum of $900.00 plus any other expenses the town incurs. All
       costs and expenses for labor and materials incurred by the Contractor which costs
       include, but are not limited to, meter boxes, couplings, tubing, and necessary excavation
       work are the responsibility of the Contractor. It is the responsibility of the Contractor to
       ensure all meters, water shut off valves, and fire hydrants are brought up to grade by use
       of risers prior to receiving the water tap inspections. Meter boxes cannot be made of
       plastic.

D.     Flatwork Permit Fees -$250.00 for any flatwork, other than foundations, which includes,
       but is not limited to, flatwork greater than 200 square foot or greater, sidewalks,
       driveways and patios for the first two inspections, each subsequent inspection shall be
       $75.00 per inspection after the second inspection.

E.     Driveway Permits -$200.00. A driveway permit that would place the water meter, water
       valve and meter box in the driveway shall have a condition of said driveway permit for
       the removal of the water meter, water valve, and meter box out of the driveway, at the
       home and/or land owners expense. Replacement of the water meter, water valve, and
       meter box shall be in a manner were the meter can be serviced with an additional
       inspection on the plumbing performed by the Building Official at the cost of $75.00

F.     Plan Review Fees- When documents are submitted a plan review fee shall be paid at the
       time of submittal. The plan review fee shall be 65% of the building permit fee. The plan
       review fee is a separate fee from all other fees and is in addition to the permit fee.

G.     Registration Fees -- General Contractor $500, sub-contractors and others $100 per
       person/per year

H.     Fence Permit-- $150.00

I.     Sprinkler Permit-- $150.00.

J.     Electrical Permit-- $150.00

K.     Plumbing Permit-- $150.00


Ordinance I 0-0 I                         Building Ordinance                        Page 18 of 19
EXHIBIT A
PAGE TWO
FEES (continued):


L.    Miscellaneous Permits-- $150.00 if not more than two inspections are required. For each
      inspection required over two an additional fee of $75 will be applicable.

L.    Pool Permits -- $500.00. Ordinance 98-06A is incorporated herein as revised or amended.
      Soil reports are required for all pool construction prior to permitting.

M.    Spa Permits-- $250.00. Ordinance 98-06A is incorporated herein as revised or amended.

N.    The Board of Appeals fee for structures up to 500 square feet- $100.00, 501 square feet
      up to 5,000 square feet- $250.00, structures over 5001 square feet- $500.00.

0.    Stucco Exterior Finish -- $250, in addition to any necessary building permits, requires 3
      additional inspections.




Ordinance 10-01                         Building Ordinance                      Page 19 of 19
Exhibit 22
STAT E OF TEXAS                )
                               )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON               )

        I here by certify. in the perform ance of the functi ons of my offi ce. that th e attached instruments are full.
true and correct copies of Town of Lakewood Vill age Ord inance 11 -04. The same appear of record in my
office and said documents are the offi cia l records from the public offi ce of the Town Secretary of the Town of
Lakewood V illage. Den ton County. Texas, and are kept in said office.

       I ftmher certify that r am the Town Secretary of the Town of Lakewood Village. that 1 have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said offi ce.

        In witness whereof I have hereunto set my ha nd nnd affixed the official seal of The Town of Lakewood
Village th is 26th day of March. 20 14.




                                               L m a Asbell , TRMC Town Secretary
                                               Tow11 of Lakewood Village
                                               Denton County
                                               State o f Texas
                       TOWN OF LAKEWOOD VILLAGE, TEXAS

                                   ORDINANCE NO. 11-04

       AN ORDINANCE TO ADOPT THE 2006 INTERNATIONAL
       MECHANICAL CODE, WITHIN THE TOWN OF LAKEWOOD
       VILLAGE AND     THE  TOWN OF      LAKEWOOD VILLAGE
       EXTRATERRITORTIAL     JURISDICTION;    PROVIDING   A
       SAVINGS/REPEALING CLAUSE, PROVIDING A PENALTY CLAUSE;
       PROVIDING A SEVERABILITY CLAUSE;        PROVIDING AN
       EFFECTIVE DATE

        WHEREAS, the Town Council of the Town of Lakewood Village, Texas ("Town
Council") has investigated and determined that it would be advantageous and beneficial to the
citizens ofthe Town of Lakewood Village, Texas and the citizens inside the Town of Lakewood
Village Extraterritorial Jurisdiction (collectively "Lakewood Village") to adopt the 2006 Edition
of the International Mechanical Code, save and except the deletions and amendments set forth
below.

    NOW, THEREFORE, BE IT ORDAINED BY THE TOWN COUNCIL OF THE
TOWN OF LAKEWOOD VILLAGE, TEXAS:

       SECTION 1: Findings Incorporated. The findings set forth above are incorporated into
the body ofthis Ordinance as if fully set forth herein.

        SECTION 2: Adoption of the 2006 International Mechanical Code. The International
Mechanical Code, 2006 Edition, copyrighted by the International Code Council, Inc., save and
except the deletions and amendments set forth in Exhibit "A", attached hereto and incorporated
herein for all purposes, is hereby adopted as the mechanical code for Lakewood Village,
regulating the design, installation, maintenance, addition, alteration, and inspection of
mechanical systems that are permanently installed and utilized to provide control of
environmental conditions and related processes within Lakewood Village (The "2006
International Mechanical Code"). The 2006 International Mechanical Code is made a part of this
Ordinance as if fully set forth herein

       SECTION 3: Savings/Repealing Clause. All provisions of any ordinance in conflict with
this Ordinance are hereby repealed to the extent they are in conflict; but such repeal shall not
abate any pending prosecution for violation of the repealed ordinance, nor shall the repeal
prevent a prosecution from being commenced for any violation if occurring prior to the repeal of
 the ordinance. Any remaini11g portion of conflicting ordinances shall remain in full force and
 effect.

         SECTION 4: Penalty Provision. Any person, firm, corporation or business entity
 violating this Ordil1ance shall be deemed guilty of a misdemeanor, and upon conviction
 therefore, shall be fined a sum not exceeding Two Thousand Dollars ($2,000.00), and each and
 every day that such violation contil1ues shall be considered a separate offense; provided,
 however, that such penal provision shall not preclude a suit to enjoin such violation. Lakewood
 Village retains all legal rights and remedies available to it pmsuant to local, state and federal law.

        SECTION 5: Severability. If any section, subsection, sentence, clause or phrase of this
Ordinance is for any reason, held to be unconstitutional or invalid by a court of competent
jurisdiction, such decision shall not affect the validity of the remaining portions of this
Ordinance. Lakewood Village hereby declares that it would have passed this Ordinance, and
each section, subsection, clause or phrase thereof, itTespective of the fact that any one or more
sections, subsections, sentences, clauses, and phrases be declared unconstitutional.

        SECTION 6: Effective Date. This Ordinance shall become effective upon its passage and
 publication as required by law.

      DULY PASSED AND APPROVED BY THE TOWN COUNCIL OF THE TOWN
 OF LAKE\VOOD VILLAGE, TEXAS, on thjs 12th day of MAY, 2011.



                                                f\1i'
                                                   e Schmttker, Mayor
                                                Town of Lakewood Village

 ATTEST


c~s;~~L-J~b& eCL
 Linda Asbell, Town Secretary
 Town of Lakewood Village




 Ordinance 11-04                   2006 International Mechanical Code                         Page 2 of5
                                        Exhibit "A"
                                Town of Lakewood Village
                            2006 International Mechanical Code

The following additions, deletions, and amendments to the 2006 International Mechanical Code
adopted herein are hereby approved and adopted.

Chapter 1. Administration of the 2006 International Mechanical Code is amended as follows:

       Section 102 Applicability of the 2006 International Mechanical Code is amended as
follows:

              102.8 Referenced codes and standards. The codes and standards referenced
              herein shall be those that are listed in Chapter 15 and such codes, when
              specifically adopted, and standards shall be considered as part of the requirements
              of this code to the prescribed extent of each such reference. Where differences
              occur between provisions of this code and the referenced standards, the provisions
              of this code shall apply. Whenever amendments have been adopted to the
              referenced codes and standards, each reference to said code and standard shall be
              considered to reference the amendments as well. Any reference to NFP A 70 or
              the ICC Electrical Code shall mean the Electrical Code as adopted by the Town of
              Lakewood Village as it currently exist or may be amended. Where requirements
              in this code conflict with any requirements of other adopted codes by the Town of
              Lakewood Village the most stringent requirements shall apply.

              Exception: Where enforcement of a code provision would violate the conditions
              of the listing of the equipment or appliance, the conditions of the listing and the
              manufacturer's installation instructions shall apply.

       Section 106 Permits of the 2006 International Mechanical Code is amended as follows:

              106.3.2 Time limitation of application. An application for a permit for any
              proposed work shall be deemed to have been abandoned 90 days after the date of
              filing unless such application has been pursued in good faith or a permit has been
              issued; except that the building official is authorized to grant one or more
              extensions of time for additional periods not exceeding 180 days each. The
              extension shall be requested in writing and justifiable cause demonstrated.

              106.4.3 Expiration. Every permit issued by the code official under the provisions
              of this code shall expire by limitation and become null and void if the work
              authorized by such permit is not commenced within 180 days from the date of
              such permit, or if the work authorized by such permit is suspended or abandoned
              at any time after the work is commenced for a period of 180 days. Before such
              work recommences, a new permit shall be first obtained and the fee, therefore,
              shall be one-half the amount required for a new permit for such work, provided no
              changes have been made or will be made in the original construction documents

Ordinance 11-04                 2006 International Mechanical Code                      Page 3 of5
              for such work, and provided further that such suspension or abandonment has not
              exceeded one year.

              106.5.2 Fee schedule. The fees for mechanical work shall be as indicated in the
              Town of Lakewood Village Building Inspections Fee Schedule

              106.5.3 Fee refunds. The code official shall authorize the refunding of fees as
              follows.

              1. The full amount of any fee paid hereunder which was erroneously paid or
              collected.

              2. Not more than 80 percent of the permit fee paid when no work has been done
              under a permit issued in accordance with this code.

              3. Not more than 50 percent of the plan review fee paid when an application for a
              permit for which a plan review fee has been paid is withdrawn or canceled before
              any plan review effort has been expended.

              The code official shall not authorize the refunding of any fee paid, except upon
              written application filed by the original permittee not later than 180 days after the
              date of fee payment.

Chapter 3 Regulations of the 2006 International Mechanical Code is amended as follows:

       Section 304 Installation of the 2006 International Mechanical Code is amended as
follows:

              304.9 Clearances from grade. Equipment and appliances installed at grade level
              shall be supported on a level concrete slab extending above adjoining grade a
              minimum of3 inches (76 mm) or shall be suspended a minimwn of6 inches (152
              mm) above adjoining grade.

       Section 306 Access and service space of the 2006 International Mechanical Code is
       amended as follows:

              306.3 Appliances in attics. Attics containing appliances requiring access shall be
              provided with an opening and unobstructed passageway large enough to allow
              removal ofthe largest appliance. The passageway shall not be less than 30 inches
              (762 mm) high and 22 inches (559 mm) wide and not more than 20 feet (6096
              mm) in length measured along the center line of the passageway from the opening
              to the appliance. The passageway shall have continuous unobstructed solid
              flooring not less than 24 inches (610 mm) wide. A level service space not less
              than 30 inches (762 mm) deep and 30 inches (762 mm) wide shall be present at
              the front or service side of the appliance. The clear access opening dimensions
              shall be a minimum of20 inches by 30 inches (508 mm by 762 mm), where such

Ordinance 11-04                 2006 International Mechanical Code                        Page 4 of5
             dimensions are large enough to allow removal of the largest appliance. As a
             minimum, access to the attic space shall be provided by one ofthe following:

                     1. Permanent stairs or ladder fastened to the building.
                     2. A pull down stair with a minimum 300 lb. rating.
                     3. An access door from an upper floor.

             Exceptions:
             1. The passageway and level service space are not required where the appliance
             can be serviced and removed through the required opening.

             2. Where the passageway is unobstructed and not less than 6 feet (1829 mm) high
             and 22 inches (559 mm) wide for its entire length, the passageway shall be not
             more than 50 feet (15 250 mm) long.

Chapter 5 Exhaust Systems of the 2006 International Mechanical Code is amended as follows:

      Section 504 Clothes dryer exhaust of the 2006 International Mechanical Code is
      amended as follows:

             504.6.1 Maximum length. The maximum length of a clothes dryer exhaust duct
             shall not exceed 25 feet (7620 mm) from the dryer location to the outlet terminal.
             The maximum length ofthe duct shall be reduced 21/2 feet (762 mm) for each 45
             degree (0.79 rad) bend and 5 feet (1524 mm) for each 90 degree (1.6 rad) bend.
             The maximum length of the exhaust duct does not include the transition duct.

             Exception: Where the make and model of the clothes dryer to be installed is
             known and the manufacturer's installation instructions for such dryer are provided
             to the code official, the maximum length of the exhaust duct, including any
             transition duct, shall be permitted to be in accordance with the dryer
             manufacturer's installation instructions, and provided that a 4 inch by six inch
             sign red in color with white letters is permanently affixed to the structure stating
             the following:

             Warning: Dryer must be approved for vent length not to exceed 40 feet total
             developed length (TDL). Duct Size: (Insert Number) Total Developed Length:
             (Insert Number)

Chapter 6 Duct systems of the 2006 International Mechanical Code is amended as follows:

      Section 603 Duct construction and installation of the 2006 International Mechanical
      Code is amended as follows:

             603.6.1.1 Duct length. For other than residential construction, flexible ducts shall
             be limited to 5 foot connections at end of duct runs.
                                             End of Exhibit "A"

Ordinance 11-04                 2006 International Mechanical Code                      Page 5 of5
Exhibit 23
STATE OF TEXAS                 )
                               )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DE:NTON              )

        1 hereby certify, in the performance of the fun ctions of my office, th at the attached instruments are full ,
true and correct copies of Town of Lakewood Vi llage Ord inance 11-08. The same appear o f record in my
office and said documents are the offic ia l records from the public office of the Town Secreta ry of the Town of
Lakewood V illage. Denton County, Texas. and are kept in said office.

       I further certify that l am the Town Secretary o r Lhc Town of Lakewood V illage, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

         fn witness whereof I have hereunto set my hand and affixed the oflicial seal of The Town of Lakewood
Vi llage this 26th day ofMarch, 20 14.




                                              ~cLc~~&o2.
                                              ~beii.TRMC, Town Secretary
                                               Tovvn of Lakewood Vi llage
                                               Denton Co unty
                                               State ofTexas
                       TOWN OF LAKEWOOD VILLAGE, TEXAS

                                   ORDINANCE NO.ll-08

       AN ORDINANCE TO ADOPT THE 2005 NATIONAL ELECTRICAL
       CODE, WITHIN THE TOWN OF LAKEWOOD VILLAGE AND THE
       TOWN    OF   LAKEWOOD     VILLAGE    EXTRA TERRITORTIAL
       JURISDICTION; PROVIDING A SAVINGS/REPEALING CLAUSE,
       PROVIDING A PENALTY CLAUSE; PROVIDING A SEVERABILITY
       CLAUSE; PROVIDING AN EFFECTIVE DATE.

        WHEREAS, the Town Council of the Town of Lakewood Village, Texas ("Town
Council") has investigated and determined that it would be advantageous and beneficial to the
citizens of the Town of Lakewood Village, Texas and the citizens inside the Town of Lakewood
Village Extraterritorial Jurisdiction (collectively "Lakewood Village") to adopt the 2005 Edition
of the National Electrical Code, save and except the deletions and amendments set forth below.

    NOW, THEREFORE, BE IT ORDAINED BY THE TOWN COUNCIL OF THE
TOWN OF LAKEWOOD VILLAGE, TEXAS:

       SECTION 1: Findings Incorporated. The findings set forth above are incorporated into
the body of this Ordinance as if fully set forth herein.

        SECTION 2: Adoption of the 2005 National Electrical Code. The National Electrical
Code, 2005 Edition, copyrighted by the National Fire Protection Association including Annex G,
save and except the deletions and amendments set forth in Exhibit "A", attached hereto and
incorporated herein for all purposes, is hereby adopted as the Electrical code for Lakewood
Village, regulating the construction, alteration, removal, use, and/or maintenance of any
electrical wiring, apparatus, device, or system within Lakewood Village (The "2005 National
Electrical Code"). The 2005 National Electrical Code including Annex G is made a part of this
Ordinance as if fully set forth herein.

        SECTION 3: Savings/Repealing Clause. All provisions of any ordinance in conflict with
this Ordinance are hereby repealed to the extent they are in conflict; but such repeal shall not
abate any pending prosecution for violation of the repealed ordinance, nor shall the repeal
prevent a prosecution from being commenced for any violation if occurring prior to the repeal of
the ordinance. Any remaining portion of conflicting ordinances shall remain in full force and
effect.

        SECTION 4: Penalty Provision. Any person, firm, corporation or business entity
violating this Ordinance shall be deemed guilty of a misdemeanor, and upon conviction
therefore, shall be fined a sum not exceeding Two Thousand Dollars ($2,000.00), and each and
every day that such violation continues shall be considered a separate offense; provided,
however, that such penal provision shall not preclude a suit to enjoin such violation. Lakewood
Village retains all legal rights and remedies available to it pursuant to local, state and federal law.

        SECTION 5: Severability. If any section, subsection, sentence, clause or phrase of this
Ordinance is for any reason, held to be unconstitutional or invalid by a court of competent
jurisdiction, such decision shall not affect the validity of the remaining portions of this
Ordinance. Lakewood Village hereby declares that it would have passed this Ordinance, and
each section, subsection, clause or phrase the reo[ iJTespective of the fact that any one or more
sections, subsections, sentences, clauses, and phrases be declared unconstitutional.

       SECTION 6: Effective Date. This Ordinance shall become effective upon its passage and
publication as required by law.

     DULY PASSED AND APPROVED BY THE TOWN COUNCIL OF THE TOWN
OF LAKEWOOD VILLAGE, TEXAS, on th.is 12th day of MAY, 2011.



                                               $.s~ayor
                                               Town of Lakewood Village

ATTEST



Linda Asbell, Town Secretary
Town ofLakewood Village




Ordinance 11-08                       2005 National Electrical Code                       Page 2 of6
                                      Exhibit "A"
                               Town of Lakewood Village
                              2005 National Electrical Code

The following additions, deletions, and amendments to the 2005 National Electrical Code
adopted herein are hereby approved and adopted.

Chapter 3 Wiring Methods and Material of the 2005 National Electrical Code is amended as
follows:

       Article 300 Wiring Methods of the 2005 National Electrical Code 1s amended as
follows:

             300.1 Scope
             (A) All Wiring Installations This article covers wiring methods for all wiring
             installations unless modified by other articles.

      Article 310 Conductors for General Wiring of the 2005 National Electrical Code is
      amended as follows:

             310.2 Conductors
             (B) Conductor Material Conductors in this article shall be of copper unless
             otherwise specified. Use of aluminum 1/0 and larger is allowed for multifamily
             and commercial use only. All grounding and bonding conductors shall be of
             copper. All electrical conductors for commercial, office, or industrial installation
             shall be installed in approved conduits or raceways regardless of type of
             construction.

             310.5 Minimum Size of Conductors The minimum size of conductors shall be as
             shown in Table 31 0.5, except for low voltage control circuits.

             Table 310.5 Minimum Size of Conductors
             Conductor      Minimum Conductor Size (A WG)
             Voltage Rating
             (Volts)                Aluminum or Copper-Clad Aluminum
                            Copper      Aluminum (only feeders allowed)


             0-2000                 12                     1/0
             2001-8000               8                     1/0
             8001-15,000             2                     1/0
             15,001-28,000           1                    1/0
             28,001-35,000          1/0                   1/0


             310.14 Aluminum Conductor Material
Ordinance 11-08                    2005 National Electrical Code                     Page 3 of6
             Solid aluminum conductors 8, 10, and 12 AWG shall be made of an AA-8000
             series electrical grade aluminum alloy conductor material. For multifamily and
             commercial use only. Stranded aluminum conductors 8 A WG 1/0 through 1000
             kcmil marked as Type RHH, RHW, XHHW, THW, THHW, THWN, THHN,
             service-entrance Type SE Style U and SE Style R shall be made of an AA-8000
             series electrical grade aluminum alloy conductor material. Documentation of all
             installations shall be provided for torque and terminations as required by article
             110.

      ARTICLE 334 Nonmetallic-Sheathed Cable: Types NM, NMC, and NMS of the
      2005 National Electrical Code is amended as follows:

             334.12 Uses Not Permitted
                    (A) Types NM, NMC, and NMS Types NM, NMC, and NMS cables shall
                    not be permitted as follows:
                            (1)    In any dwelling or structure not specifically permitted in
                                   334.10(1), (2), and (3)
                            (2)    Exposed in dropped or suspended ceilings in other than
                                   one- and two-family and multifamily dwellings
                            (3)    As service-entrance cable
                            (4)    In commercial garages having hazardous (classified)
                                   locations as defined in 511.3
                            (5)    In theaters and similar locations, except where permitted in
                                   518.4(B)
                            (6)    In motion picture studios
                            (7)    In storage battery rooms
                            (8)    In hoistways or on elevators or escalators
                            (9)    Embedded in poured cement, concrete, or aggregate
                            (10) In hazardous (classified) locations, except where permitted
                                   by the following:
                                   a.      501.10(B)(3)
                                   b.      502.10(B)(3)
                                   c.      504.20
                            (11) In building where it would be required to pass through either
                            factory or field punched, cut, or drilled slots or holes in metal
                            members.

Chapter 6 Special Equipment of the 2005 National Electrical Code is amended as follows:

      ARTICLE 680 Swimming Pools, Fountains, and Similar Installations of the 2005
      National Electrical Code is amended as follows:


              680.71 Protection
              Hydromassage bathtubs and their associated electrical components shall be
              protected by a dedicated_ground-fault circuit interrupter. All 125-volt, single-
Ordinance 11-08                    2005 National Electrical Code                   Page 4 of6
              phase receptacles not exceeding 30 amperes and located within 1.5 m (5 ft)
              measured horizontally of the inside walls of a hydromassage tub shall be
              protected by a ground-fault circuit interrupter(s).

Annex G Administration and Enforcement of the 2005 National Electrical Code is amended
as follows:

       80.15 Electrical Board. This Section deleted in its entirety.

       80.23 Notice of Violations, Penalties.

       Notice of violations and penalties shall conform to 80.23(A) and (B).

               (B) Penalties.

                      (1)       Any person who fails to comply with the provisions of this Code or
                                who fails to carry out an order made pursuant to this Code or
                                violates any condition attached to a permit, approval, or certificate
                                shall be subject to the penalties established by this jurisdiction.
                      (2)       Failure to comply with the time limits of an abatement notice or
                                other corrective notice issued by the authority having jurisdiction
                                shall result in each day that such violation continues being
                                regarded as a new and separate offense.
                      (3)       Any person who commences any work on an electrical system
                                before obtaining the necessary permits shall be subject to a Penalty
                                of 100% of the usual permit fee in addition to the required permit
                                fees.

       80.25 Connection to Electricity Supply.

       Connections to the electric supply shall conform to 80.25(A) through (E).

       80.27 Inspector's Qualifications.

              (A) Certificate.

              All electrical inspectors shall be certified by a nationally recognized inspector
              certification program. The certification program shall specifically qualify the
              inspector in electrical inspections. No person shall be employed as an Electrical
              Inspector unless that person is the holder of an Electrical Inspector's certificate of
              qualification, or can obtain the certificate of qualification within 6 months of
              initial hire issued by a nationally recognized inspector certification program.

              (B) Experience.

              Electrical inspector applicants shall demonstrate the following:
Ordinance 11-08                        2005 National Electrical Code                     Page 5 of6
                     ( 1)     Have a demonstrated knowledge of the standard materials and
                              methods used in the installation of electric equipment

                     (2)      Be well versed in the approved methods of construction for safety
                              to persons and property

                     (3)      Be well versed in the statutes and ordinances of The Town of
                              Lakewood Village relating to electrical work and the National
                              Electrical Code, as approved by the American National Standards
                              Institute

                     (4)      Have had at least 1 years! experience as an Electrical Inspector or 2
                              years in the installation of electrical equipment. In lieu of such
                              experience, the applicant shall be a graduate in electrical
                              engineering or of a similar curriculum of a college or university
                              considered by the Board as having suitable requirements for
                              graduation and shall have had two years' practical electrical
                              expenence.


      80.29 Liability for Damages.

      Article 80 shall not be construed to affect the responsibility or liability of any party
      owning, designing, operating, controlling, or installing any electric equipment for
      damages to persons or property caused by a defect therein, nor shall the Town of
      Lakewood Village or any of its employees or agents be held as assuming any such
      liability by reason of the inspection, reinspection, or other examination authorized.

      80.35 Effective Date.

      Article 80 shall take effect July 1, 2009 after its passage and publication.




                                              End of Exhibit "A"




Ordinance 11-08                      2005 National Electrical Code                     Page 6 of6
Exhibit 24
STATEOFTEXAS                   )
                               )        CERTIFICATE TO CO PY OF PUBLIC RECORD
COUNTY OF DENTON               )

         I hereby certify, in the performa nce of the functions o f my offi ce, that the attached instruments ru·e ful l,
true and correct copies of Town of Lakewood Vi llage O rdinance 11-09. The same appear of record in my
offi ce and said documents are the officia l records from the public office o f the Town Secretary of the Town of
Lakewood Village. Denton County, Texas, ru1d are kept in sa id office.

       I further certify that I a m the Town Secretary o r the Town of Lakewood Vi llage, that I have legal
custody of said records, and that I am a law fu l possessor and keeper of the records in said office.

        In witness whereof I have hereunto set my hand and a ffi xed the official seal of The Town of Lakewood
Village th is 26th day of March, 20 14.




                                                ~cLo.~W .
                                                ~ell, T RMC . Town Secretary
                                                Town ofLakcwoocl Vi llage
                                                Denton Coun ty
                                                State of Texas
                        TOWN OF LAKEWOOD VILLAGE, TEXAS

                                    ORDINANCE NO. 11-09

       AN ORDINANCE TO ADOPT THE 2006 INTERNATIONAL PLUMBING
       CODE, WITHIN THE TOWN OF LAKEWOOD VILLAGE AND THE
       TOWN    OF   LAKEWOOD     VILLAGE    EXTRATERRITORTIAL
       JURISDICTION; PROVIDING A SAVINGS/REPEALING CLAUSE,
       PROVIDING A PENALTY CLAUSE; PROVIDING A SEVERABILITY
       CLAUSE; PROVIDING AN EFFECTIVE DATE.

        WHEREAS, the Town Council of the Town of Lakewood Village, Texas ("Town
Council") has investigated and determined that it would be advantageous and beneficial to the
citizens of the Town of Lakewood Village, Texas and the citizens inside the Town of Lakewood
Village Extraterritorial Jurisdiction (collectively "Lakewood Village") to adopt the 2006 Edition
of the International Plumbing Code, save and except the deletions and amendments set forth
below.

    NOW, THEREFORE, BE IT ORDAINED BY THE TOWN COUNCIL OF THE
TOWN OF LAKEWOOD VILLAGE, TEXAS:

       SECTION 1: Findings Incorporated. The findings set forth above are incorporated into
the body of this Ordinance as if fully set forth herein.

        SECTION 2: Adoption of the 2006 International Plumbing Code. The International
Plumbing Code, 2006 Edition, copyrighted by the International Code Council, Inc., save and
except the deletions and amendments set forth in Exhibit "A", attached hereto and incorporated
herein for all purposes, is hereby adopted as the Plumbing Code for Lakewood Village,
regulating the erection, installation, alteration, repairs, relocation, replacement, addition to, use
or maintenance of plumbing systems within Lakewood Village (The "2006 International
Plumbing Code"). The 2006 International Plumbing Code is made a part of this Ordinance as if
fully set forth herein.

        SECTION 3: Savings/Repealing Clause. All provisions of any ordinance in conflict with
this Ordinance are hereby repealed to the extent they are in conflict; but such repeal shall not
abate any pending prosecution for violation of the repealed ordinance, nor shall the repeal
prevent a prosecution from being commenced for any violation if occurring prior to the repeal of
the ordinance. Any remaining portion of conflicting ordinances shall remain in full force and
effect.

        SECTION 4: Penalty Provision. Any person, finn, corporation or business entity
violating this Ordinance shall be deemed guilty of a misdemeanor, and upon conviction
therefore, shall be fined a sum not exceeding Two Thousand Dollars ($2,000.00), and each and
 every day that such violation continues shall be considered a separate offense; provided,
 however, that such penal provision shall not preclude a suit to enjoin such violation. Lakewood
 Village retains all legal rights and remedies available to it pursuant to local, state and federal law.

        SECTION 5: Severability. If any section, subsection, sentence, clause or phrase of this
Ordinance is for any reason, held to be unconstitutional or invalid by a court of competent
jurisdiction, such decision shall not affect the validity of the remaining portions of this
Ordinance. Lakewood Village hereby declares that it would have passed this Ordinance, and
each section, subsection, clause or phrase thereof, inespective of the fact that any one or more
sections, subsections, sentences, clauses, ru1d phrases be declared unconstitutional.

        SECTION 6: Effective Date. This Ordinru1ce shall become effective upon its passage ru1d
 publication as required by Jaw.

      DULY PASSED AND APPROVED BY THE TOWN COUNCIL OF THE TOWN
 OF LAKEWOOD VlLLAGE, TEXAS, on this 12th day ofMA Y, 2011.



                                                Mi e Schmttker, Mayor
                                                Town of Lakewood Village

 ATTEST


~JcJ9k&Q~
 Linda Asbell, Town Secretru·y
 Town of Lakewood Village




 Ordinru1ce 11-09                    2006 International Plumbing Code                        Page 2 of4
                                         Exhibit "A"
                                Town of Lakewood Village
                             2006 International Plumbing Code

The following additions, deletions, and amendments to the 2006 International Plumbing Code
adopted herein are hereby approved and adopted.


Chapter 1. Administration of the 2006 International Plumbing Code is amended as follows:

       Section 102 Applicability of the 2006 International Plumbing Code is amended as
follows:

              102.8 Referenced codes and standards. The codes and standards referenced
              herein shall be those that are listed in Chapter 15 and such codes, when
              specifically adopted, and standards shall be considered as part of the requirements
              of this code to the prescribed extent of each such reference. Where differences
              occur between provisions of this code and the referenced standards, the provisions
              of this code shall apply. Whenever amendments have been adopted to the
              referenced codes and standards, each reference to said code and standard shall be
              considered to reference the amendments as well. Any reference to NFP A 70 or
              the ICC Electrical Code shall mean the Electrical Code as adopted by the Town of
              Lakewood Village as it currently exist or may be amended. Where requirements
              in this code conflict with any requirements of other adopted codes by the Town of
              Lakewood Village the most stringent requirements shall apply.


              Exception: Where enforcement of a code provision would violate the conditions
              of the listing of the equipment or appliance, the conditions of the listing and the
              manufacturer's installation instructions shall apply.

       Section 106 Permits of the 2006 International Plumbing Code is amended as follows:

              106.3.2 Time limitation of application. An application for a permit for any
              proposed work shall be deemed to have been abandoned 90 days after the date of
              filing unless such application has been pursued in good faith or a permit has been
              issued; except that the building official is authorized to grant one or more
              extensions of time for additional periods not exceeding 180 days each. The
              extension shall be requested in writing and justifiable cause demonstrated.

              106.5.3 Expiration. Every permit issued by the code official under the provisions
              of this code shall expire by limitation and become null and void if the work
              authorized by such permit is not commenced and received a minimum of one
              approved inspection within 180 days from the date of such permit, or if the work
              authorized by such permit is suspended or abandoned at any time after the work is
              commenced for a period of 180 days. Before such work recommences, a new
Ordinance 11-09                  2006 International Plumbing Code                    Page 3 of 4
              permit shall be first obtained and the fee, therefore, shall be one half the amount
              required for a new permit for such work, provided no changes have been made or
              will be made in the original construction documents for such work, and provided
              further that such suspension or abandonment has not exceeded one year.

              106.6.2 Fee schedule. The fees for Plumbing work shall be as indicated in the
              Town of Lakewood Village Building Inspections Fee Schedule

              106.6.3 Fee refunds. The code official shall authorize the refunding of fees as
              follows.

              1. The full amount of any fee paid hereunder which was erroneously paid or
              collected.

              2. Not more than 80 percent of the permit fee paid when no work has been done
              under a permit issued in accordance with this code.

              3. Not more than 50 percent of the plan review fee paid when an application for a
              permit for which a plan review fee has been paid is withdrawn or canceled before
              any plan review effort has been expended.

              The code official shall not authorize the refunding of any fee paid, except upon
              written application filed by the original permittee not later than 180 days after the
              date of fee payment.

Chapter 9. Vents of the 2006 International Plumbing Code is amended as follows:

       Section 917 Air Admittance Valves of the 2006 International Plumbing Code                 IS
       amended as follows:

              917.3 Where permitted. Individual, branch and circuit vents shall be permitted to
              terminate with a connection to an individual or branch-type air admittance valve.
              Stack vents and vent stacks shall be permitted to terminate to stack-type air
              admittance valves. Individual and branch-type air admittance valves shall vent
              only fixtures that are on the same floor level and connect to a horizontal branch
              drain. The horizontal branch drain having individual and branch-type air
              admittance valves shall conform to Section 917.3.1 or 917.3.2. Stack-type air
              admittance valves shall conform to Section 917.3.3. Air admittance valves shall
              only be installed with the prior written approval of the Building Official.



                                              End of Exhibit "A"




Ordinance 11-09                  2006 International Plumbing Code                       Page 4 of4
Exhibit 25
STATE OF TEXAS                 )
                               )        CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON               )

         I hereby certi fy, in the performance o f the fw1ctions o f my ofli ce, that the attached instruments are full ,
true and correct copies of the Town o f Lakewood Vi ll age Ord inance 11- 11. T he same appear of record in my
o ffice and said documents are the onicial records fro m the public office of the Town Secretary of the Tovvn or
Lakewood Vi llage, Denton County, Texas, and are kept in said o ffi ce.

       1 further certify th at I am the Town Secretary of the Town of Lakewood Vi llage. that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

        In witness whereof l have hereunto set my hand and affixed the offi cial seal of The T own of Lakewood
Vi llage thi s 16th day o f March. 20 14.




                                                Lm a Asbell, TRMC . Town Secreta ry
                                                Town of Lakewood Vi llage
                                                Dento n County
                                                Sta te o fTexas
                    TOWN OF LAKEWOOD VILLAGE, TEXAS

                                ORDINANCE NO. 11-11

        AN ORDINANCE OF THE TOWN OF LAKEWOOD VILLAGE,
        TEXAS, AMENDING ORDINANCE 08-06 AND ALL OTHER
        ORDINANCES OF THE TOWN REGULATING SUBDIVISIONS
        AND OTHER PROPERTY; PROVIDING A SEVERABILITY
        CLAUSE; PROVIDING A SAVINGS, AMENDMENT AND REPEAL
        CLAUSE; AND PROVIDING AN EFFECTIVE DATE.

       WHEREAS, the Town Council ("Town Council") desires to amend Ordinance
08-06 and all other ordinances regarding the Town's rules and regulations for
subdivisions and property development as authorized by Chapter 212, Texas Local
Government Code, as amended; and

        WHEREAS, the Town Council finds that there is a public necessity requiring
adoption of this ordinance, said public necessity being the need to establish rules and
regulations for subdivisions and property development and extend such rules and
regulations to the extraterritorial jurisdiction of the Town ("ETJ") to protect the public
health, welfare and safety of the citizens of the Town and the ETJ; and

       WHEREAS, the Town Council is authorized and empowered to apply the
Town's regulations for subdivisions and property development to its ETJ pursuant to
Section 212.003 of the Texas Local Government Code; and

        WHEREAS, the Town Council has conducted a public hearing on the application
of the Town's regulations for subdivisions and property development to its ETJ, and the
Town Council finds and determines that all required notices and hearings in this regard
have been given and that the meeting at which the public hearing has been held and at
which this ordinance is being adopted were open to the public and conducted according
to applicable law; and

        WHEREAS, the Town Council hereby finds and determines that the adoption of
this ordinance is in the best interests ofthe health, safety and welfare ofthe citizens ofthe
Town.

     NOW, THEREFORE, BE IT ORDAINED BY THE TOWN COUNCIL OF
THE TOWN OF LAKEWOOD VILLAGE, TEXAS:

Sec. 1. Findings Incorporated.

The findings set forth above are incorporated into the body ofthis ordinance as if fully set
forth herein.

Sec. 2. Extension of Subdivision Rules and Regulations, Building Standards and

Ordinance 11-11               Amendment of Subdivision Regulations                 Page I of3
Construction Permits and Fees, and Uniform Codes to the Extraterritorial
Jurisdiction.

This ordinance is hereby adopted under the authority of the Constitution and laws of the
State of Texas, including Texas Local Government Code Chapter 212, and is being
adopted after conducting a public hearing on the matter.

The Town Council hereby amends Ordinance 08-06, the Town of Lakewood Village
Subdivision and Property Regulations by extending the application of the Town of
Lakewood Village Subdivision and Property Regulations to the extraterritorial
jurisdiction of the Town, as that area may exist from time to time. This ordinance shall
be applicable to the filing of plats, the subdivision of land, and development of property
within the corporate limits of the Town and its extraterritorial jurisdiction as they may
exist from time to time adjusted.

All ordinances of the Town, including Ordinance 10-01, which by such ordinance( s) the
Town Council has adopted and made applicable to the Town the uniform codes,
including but not limited to those concerning and applicable to building, plumbing,
mechanical, energy, fuel and gas, property maintenance, electrical, fire and all appendices
thereto, and all ordinance(s) concerning and related to permits and permit fees for
building and construction, shall be and are hereby amended to apply and extend all such
ordinances and their provisions to the ETJ of the Town to the full extent as permitted by
law.

The Town shall have all remedies and rights provided by Texas Local Government Code,
Chapter 212, with regard to the control and approval of subdivisions and plats and
property development both within the Town and within its ETJ to the full extent as
permitted by law.

Sec. 3. Severability.

It is hereby declared to be the intention of the Town Council that if any of the sections,
paragraphs, sentences, clauses, and phrases of this ordinance shall be declared
unconstitutional or invalid by the valid judgment or decree of any court of competent
jurisdiction, such unconstitutionality or invalidity shall not effect any of the remaining
phrases, clauses, sentences, paragraphs, or sections of this ordinance of unconstitutional
or invalid phrases, clauses, sentences paragraphs or sections.

Sec. 4. Savings, Amendment and Repeal.

This ordinance shall be cumulative of all other ordinances of the Town and shall not
repeal any of the provisions of those ordinances except in those instances where the
provisions of those ordinances are in direct conflict with the provisions of this ordinance;
provided, however, that Ordinance No. 08-06 of the Town and all other ordinance and
parts of ordinance of the Town in conflict with this ordinance are hereby amended and
repealed to the extent of such conflict, but provided that any complaint, action, cause of

Ordinance 11-11               Amendment of Subdivision Regulations                Page 2 of3
 action, or claim which prior to the effective date of this ordinance has been initiated or
 has arisen under or pursuant to Ordinance No. 08-06 shall continue to be governed by the
 provisions of that ordinance and for that purpose Ordinance No. 08-06 shall be deemed
 to remain and shall continue in full force and effect.

 Sec. 5. Effective Date.

 This ordinance shall become effective from and after its date of passage and publication
 as provided by law.


        PASSED AND APPROVED by the Town Council of the Town of Lakewood
 Village orl. the 11th day of March, 2011.




                                              ~Mayor
 ATTEST:


~ l o'7Qobe02
 ~sbell, Town Secretary


 APPROVED AS TO FORM:



 Wm. Andrew Messer, Town Attorney




 Ordinance 11-1 J             Amendment of Subdivision Regulations               Page 3 of3
  action, or claim which prior lo the effective date of this ordi11ance has been initiated or
  has arisen under or pursuanl to Ordinance No. 08-06 shall continue to be governed by the
  provisions ofthat ordinance and for that purpose Ordinance No. 08-06 shall be deemed
  to remain and shall continue in fttll force and eftecl.

  Sec, 5. Effective Date.

  This ordinance shall become etlective from und aller ils date of pnssage and publication
  as provided by law.


         PASSED AND APPROVED by the Town Council of the Town of Lakewood
  Village on the 11th day of March, 2011.




                                               ~,ike Schnittke1·. Maym


  ATTEST:


~ew~w,~T~~~~~f4t-ec-·re_t_an_;_________


  APPROVED AS TO FORM:




 Ordinance 11-11               Amendment ofSuhdivisinn Rcgulntions                 Page 3 of3
Exhibit 26
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instruments are full,
true and correct copies of Town of Lakewood Vi II age Ordinance 11-13. The same appear of record in my
office and said docw11ents are the official records from the public office of the Town Secretary of the Town of
Lakewood Village, Denton County, Texas, and are kept in said office.

       1 further certify that I am the Town Secretary of the Town of Lakewood Village, that 1 have legal
custody of said records, and that I am a lawfu l possessor and keeper of the records in said office.

       In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day ofMarch, 20 14.




                                             ~d o~{d.-)::JR 0 Q
                                             ~ell, TRMC, Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             State ofTex as
                       TOWN OF LAKEWOOD VILLAGE, TEXAS

                                   ORDINANCE NO. 11-13

       AN ORDINANCE TO ADOPT THE 2006 FUEL GAS CODE, WITHIN
       THE TOWN OF LAKEWOOD VILLAGE AND THE TOWN OF
       LAKEWOOD VILLAGE EXTRATERRITORTIAL JURISDICTION;
       PROVIDING A SAVINGS/REPEALING CLAUSE, PROVIDING A
       PENALTY CLAUSE; PROVIDING A SEVERABILITY CLAUSE;
       PROVIDING AN EFFECTIVE DATE.


        WHEREAS, the Town Council of the Town of Lakewood Village, Texas ("Town
Council") has investigated and determined that it would be advantageous and beneficial to the
citizens of the Town of Lakewood Village, Texas and the citizens inside the Town of Lakewood
Village Extraterritorial Jurisdiction (collectively "Lakewood Village") to adopt the 2006 Edition
of the International Fuel Gas Code, save and except the deletions and amendments set forth
below.

    NOW, THEREFORE, BE IT ORDAINED BY THE TOWN COUNCIL OF THE
TOWN OF LAKEWOOD VILLAGE, TEXAS:

       SECTION 1: Findings Incorporated. The findings set forth above are incorporated into
the body of this Ordinance as if fully set forth herein.

        SECTION 2: Adoption of the 2006 International Fuel Gas Code. The International Fuel
Gas Code, 2006 Edition, copyrighted by the International Code Council, Inc., save and except
the deletions and amendments set forth in Exhibit "A", attached hereto and incorporated herein
for all purposes, is hereby adopted as the Fuel Gas code for Lakewood Village, regulating the
design, installation, maintenance, addition, alteration, and inspection of Fuel Gas systems that
are permanently installed and utilized to provide control of environmental conditions and related
processes within Lakewood Village (The "2006 International Fuel Gas Code"). The 2006
International Fuel Gas Code is made a part of this Ordinance as if fully set forth herein.

        SECTION 3: Savings/Repealing Clause. All provisions of any ordinance in conflict with
this Ordinance are hereby repealed to the extent they are in conflict; but such repeal shall not
abate any pending prosecution for violation of the repealed ordinance, nor shall the repeal
prevent a prosecution from being commenced for any violation if occurring prior to the repeal of
the ordinance. Any remaining portion of conflicting ordinances shall remain in full force and
effect.

        SECTION 4: Penalty Provision. Any person, firm, corporation or business entity
violating this Ordinance shall be deemed guilty of a misdemeanor, and upon conviction
therefore, shall be fined a sum not exceeding Two Thousand Dollars ($2,000.00), and each and
 every day that such violation continues shall be considered a separate offense; provided,
 however, that such penal provision shall not preclude a suit to enjoin such violation. Lakewood
 Village retains all legal rights and remedies available to it pmsuant to local, state and federal law.

         SECTION 5: Severability. If any section, subsection, sentence, clause or phrase of this
 Ordinance is for any reason, held to be unconstitutional or invalid by a court of competent
 jurisdiction, such decision shall not affect the validity of the remaining po1tions of this
 Ordinance. Lakewood Village hereby declares that it would have passed this Ordinance, and
 each section, subsection, clause or phrase thereof, irrespective of the fact that any one or more
 sections, subsections, sentences, clauses, and phrases be declared unconstitutional.

        SECTION 6: Effective Date. This Ordinance shall become effective upon its passage and
 publication as required by law.

      DULY PASSED AND APPROVED BY THE TOWN COUNCIL OF THE TOWN
 OF LAKEWOOD VILLAGE, TEXAS, on this 14th day of APRIL, 2011.



                                                0fke
                                                   Schnittker, Mayor
                                               Town of Lakewood Village

 ATTEST


~CJ/Jc,~y>p{L
 Linda Asbell, Town Secretary
 Town of Lakewood Village




 Ordinance 11-1 3                    2006 International Fuel Gas Code                      Page 2 of5
Exhibit "A"
                                Town of Lakewood Village
                             2006 International Fuel Gas Code

The following additions, deletions, and amendments to the 2006 International Fuel Gas Code
adopted herein are hereby approved and adopted.


Chapter 1. Administration of the 2006 International Fuel Gas Code is amended as follows:

       Section 102 Applicability of the 2006 International Fuel Gas Code is amended as
follows:

              102.8 Referenced codes and standards. The codes, when specifically adopted
              by the Town of Lakewood Village. and standards referenced in this code shall be
              those that are listed in Chapter 8 and such codes and standards shall be considered
              part of the requirements of this code to the prescribed extent of each such
              reference. Where differences occur between provisions of this code and the
              referenced standards, the provisions of this code shall apply. Whenever
              amendments have been adopted to the referenced codes and standards, each
              reference to said code and standard shall be considered to reference the
              amendments as well. Any reference to NFP A 70 or the ICC Electrical Code shall
              mean the Electrical Code as adopted by the Town of Lakewood Village as it
              currently exist or may be amended. Where requirements in this code conflict with
              any requirements of other adopted codes by the Town of Lakewood Village the
              most stringent requirements shall apply.


              Exception: Where enforcement of a code provision would violate the conditions
              of the listing of the equipment or appliance, the conditions of the listing and the
              manufacturer's installation instructions shall apply.

       Section 106 Permits of the 2006 International Fuel Gas Code is amended as follows:

              106.3.2 Time limitation of application. An application for a permit for any
              proposed work shall be deemed to have been abandoned 90 days after the date of
              filing unless such application has been pursued in good faith or a permit has been
              issued; except that the building official is authorized to grant one or more
              extensions of time for additional periods not exceeding 180 days each. The
              extension shall be requested in writing and justifiable cause demonstrated.

              106.4.3 Expiration. Every permit issued by the code official under the provisions
              of this code shall expire by limitation and become null and void if the work
              authorized by such permit is not commenced and received a minimum of one
              approved inspection within 180 days from the date of such permit, or if the work
Ordinance 11-13                   2006 International Fuel Gas Code                   Page 3 of 5
             authorized by such permit is suspended or abandoned at any time after the work is
             commenced for a period of 180 days. Before such work recommences, a new
             permit shall be first obtained and the fee, therefore, shall be ORe half the amount
             required for a new permit for such work, provided no changes have been made or
             will be made in the original construction documents for such work, and provided
             further that such suspension or abandonment has not exceeded one year.

             106.5.2 Fee schedule. The fees for Fuel Gas work shall be as indicated in the
             Town of Lakewood Village Building Inspections Fee Schedule

             106.5.3 Fee refunds. The code official shall authorize the refunding of fees as
             follows.

             1. The full amount of any fee paid hereunder which was erroneously paid or
             collected.

             2. Not more than 80 percent of the permit fee paid when no work has been done
             under a permit issued in accordance with this code.

             3. Not more than 50 percent of the plan review fee paid when an application for a
             permit for which a plan review fee has been paid is withdrawn or canceled before
             any plan review effort has been expended.

             The code official shall not authorize the refunding of any fee paid, except upon
             written application filed by the original permittee not later than 180 days after the
             date of fee payment.

Chapter 3 General Regulations of the 2006 International Fuel Gas Code 1s amended as
follows:

      Section 305 Installation ofthe 2006 International Fuel Gas Code is amended as follows:

             305.7 Clearances from grade. Equipment and appliances installed at grade level
             shall be supported on a level concrete slab or other approved material extending
             above adjoining grade a minimum of 3 inches (76 mm) or shall be suspended a
             minimum of 6 inches (152 mm) above adjoining grade.

      Section 306 Access and service space of the 2006 International Fuel Gas Code 1s
      amended as follows:

             306.3 Appliances in attics. Attics containing appliances requiring access shall be
             provided with an opening and unobstructed passageway large enough to allow
             removal of the largest appliance. The passageway shall not be less than 30 inches
             (762 mm) high and 22 inches (559 mm) wide and not more than 20 feet (6096
             mm) in length measured along the center line of the passageway from the opening

Ordinance 11-13                  2006 International Fuel Gas Code                     Page 4 of5
              to the appliance. The passageway shall have continuous unobstructed solid
              flooring not less than 24 inches (610 mm) wide. A level service space not less
              than 30 inches (762 mm) deep and 30 inches (762 mm) wide shall be present at
              the front or service side of the appliance. The clear access opening dimensions
              shall be a minimum of20 inches by 30 inches (508 mm by 762 mm), where such
              dimensions are large enough to allow removal of the largest appliance. As a
              minimum, access to the attic space shall be provided by one of the following:

                     1. Permanent stairs or ladder fastened to the building.
                     2. A pull down stair with a minimum 300 lb. rating.
                     3. An access door from an upper floor.

              Exceptions:
              1. The passageway and level service space are not required where the appliance
              can be serviced and removed through the required opening.

              2. Where the passageway is unobstructed and not less than 6 feet (1829 mm) high
              and 22 inches (559 mm) wide for its entire length, the passageway shall be not
              more than 50 feet (15 250 mm) long.

Chapter 6 Specific Appliances of the 2006 International Fuel Gas Code is amended as follows:

       Section 614 Clothes dryer exhaust ofthe 2006 International Fuel Gas Code is amended
       as follows:

              614.6.1 Maximum length. The maximum length of a clothes dryer exhaust duct
              shall not exceed 25 feet (7620 mm) from the dryer location to the outlet terminal.
              The maximum length ofthe duct shall be reduced 21/2 feet (762 mm) for each 45
              degree (0.79 rad) bend and 5 feet (1524 mm) for each 90 degree (1.6 rad) bend.
              The maximum length of the exhaust duct does not include the transition duct.

              Exception: Where the make and model of the clothes dryer to be installed is
              known and the manufacturer's installation instructions for such dryer are provided
              to the code official, the maximum length of the exhaust duct, including any
              transition duct, shall be permitted to be in accordance with the dryer
              manufacturer's installation instructions, and provided that a 4 inch by six inch
              sign red in color with white letters is permanently affixed to the structure stating
              the following:

              Warning: Dryer must be approved for vent length not to exceed 40 feet total
              developed length (TDL). Duct Size: (]nsert Number) Total Developed Length:
              (Insert Number)


                                              End of Exhibit "A"

Ordinance 11-13                   2006 International Fuel Gas Code                    Page 5 of5
Exhibit 27
STATE OF TEXAS                  )
                                )       CERTlFlCATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON                )

          I hereby certify, in the perfo rmance of the functi o ns of my office, that the attached in struments are fu ll ,
true and correct copies of the Town o f Lake\:vood Village Ordinance 11-1 6. The same appear of record in my
o ffi ce and said documents are the officia l records from the pub lic office of the Town Secretary of the Town of
Lakewood Vi llage, Denton County, Texas, and are kept in sa id office.

       r further certify that [ am the Town Secretary of the Town of Lakewood V illage, that I have legal
custody of said records, and that Tam a lawfu l possessor and keeper of the records in said office.

        In witness whereof I have hereun to set my hand and affixed the official seal of The Town of Lakewood
Village thi s 16th day of March, 20 14.
                       TOWN OF LAKEWOOD VILLAGE, TEXAS

                                   ORDINANCE NO.ll-16

       AN ORDINANCE TO ADOPT THE 2006 INTERNATIONAL
       RESIDENTIAL CODE, WITHIN THE TOWN OF LAKEWOOD
       VILLAGE   AND    THE  TOWN    OF   LAKEWOOD   VILLAGE
       EXTRATERRITORTIAL      JURISDICTION;   PROVIDING    A
       SAVINGS/REPEALING CLAUSE, PROVIDING A PENALTY CLAUSE;
       PROVIDING A     SEVERABILITY CLAUSE;    PROVIDING AN
       EFFECTIVE DATE.


        WHEREAS, the Town Council of the Town of Lakewood Village, Texas ("Town
Council") has investigated and determined that it would be advantageous and beneficial to the
citizens of the Town of Lakewood Village, Texas and the citizens inside the Town of Lakewood
Village Extraterritorial Jurisdiction (collectively "Lakewood Village") to adopt the 2006 Edition
of the International Residential Code, save and except the deletions and amendments set forth
below.

    NOW, THEREFORE, BE IT ORDAINED BY THE TOWN COUNCIL OF THE
TOWN OF LAKEWOOD VILLAGE, TEXAS:

       SECTION 1: Findings Incorporated. The findings set forth above are incorporated into
the body ofthis Ordinance as if fully set forth herein.

       SECTION 2: Adoption of the 2006 International Residential Code. The International
Residential Code, 2006 Edition, copyrighted by the International Code Council, Inc., including
Appendix G, J, and K, save and except the deletions and amendments set forth in Exhibit "A",
attached hereto and incorporated herein for all purposes, is hereby adopted as the Residential
code for Lakewood Village, regulating the construction, alteration, movement, enlargement,
replacement, repair, equipment, use and occupancy, location, removal, and demolition of
detached one- and two-family dwellings and multiple single-family dwellings (townhouses) not
more than three stories in height with a separate means of egress and related accessory structures
in Lakewood Village (the "2006 International Residential Code"). The 2006 International
Residential Code is made a part of this Ordinance as if fully set forth herein.

        SECTION 3: Savings/Repealing Clause. All provisions of any ordinance in conflict with
this Ordinance are hereby repealed to the extent they are in conflict; but such repeal shall not
abate any pending prosecution for violation of the repealed ordinance, nor shall the repeal
prevent a prosecution from being commenced for any violation if occurring prior to the repeal of
the ordinance. Any remaining portion of conflicting ordinances shall remain in full force and
effect.
        SECTION 4: Penalty Provision. Any person, firm, corporation or business entity
violating this Ordinance shall be deemed guilty of a misdemeanor, and upon conviction
therefore, shall be fined a sum not exceeding Two Thousand Dollars ($2,000.00), and each and
every day that such violation continues shall be considered a separate offense; provided,
however, that such penal provision shall not preclude a suit to enjoin such violation. Lakewood
Village retains all legal rights and remedies available to it pursuant to local, state and federal law.

        SECTION 5: Severability. If any section, subsection, sentence, clause or phrase of this
Ordinance is for any reason, held to be unconstitutional or invalid by a court of competent
jurisdiction, such decision shall not affect the validity of the remaining portions of tlus
Ordinance. Lakewood Village hereby declares that it would have passed this Ordinance, and
each section, subsection, clause or phrase thereof, irrespective of the fact that any one or more
sections, subsections, sentences, clauses, and plu·ases be declared unconstitutional.

       SECTION 6: Effective Date. This Ordinance shall become effective upon its passage and
publication as required by law.

     DULY PASSED AND APPROVED BY THE TOWN COUNCIL OF THE TOWN
OF LAKEWOOD VILLAGE, TEXAS, on tills 8th day of SEPTEMBER, 2011.




                                               M~r, Mayor
                                               Town of Lakewood Village

ATTEST


       '-            '-..

Linda Asbell , Town Secretary
Town of Lakewood Village




Ordinance 1 t -16               2006 International Residential Code                         Page 2 of23
                                       Exhibit "A"
                          Town of Lakewood Village Amendments
                            2006 International Residential Code



The Following additions, deletions and amendments to the 2006 International Residential Code
adopted herein are herby approved and adopted.

Section 1.
Chapter 1. Administration of the 2006 International Residential Code is amended as follows:

       Section Rl02 Applicability of the 2006 International Residential Code is amended as
follows:
              Rl02.4 Referenced codes and standards. The codes, when specifically adopted
              by the Town of Lakewood Village, and standards referenced in this code shall be
              considered part of the requirements of this code to the prescribed extent of each
              such reference. Whenever amendments have been adopted to the referenced codes
              and standards, each reference to said code and standard shall be considered to
              reference the amendments as well. Where differences occur between provisions
              of this code and referenced codes and standards, the provisions of this code shall
              apply. Any reference made to NFPA 70 or the ICC Electrical Code shall mean
              the Electrical Code as adopted. Where requirements in this code conflict with
              any requirements of other adopted codes by the Town of Lakewood Village the
              most stringent requirements shall apply.

              Exception: Where enforcement of a code provision would violate the conditions
              of the listing of the equipment or appliance, the conditions of the listing and
              manufacturer's instructions shall apply.

       Section R105 Permits ofthe 2006lntemational Residential Code is amended as follows:

              R105.2 Work exempt from permit. Permits shall not be required for the
              following. Exemption from permit requirements of this code shall not be deemed
              to grant authorization for any work to be done in any manner in violation of the
              provisions of this code or any other laws or ordinances of this jurisdiction.
              Building:
                      1. One-story detached accessory structures used as tool and storage sheds,
                     playhouses and similar uses, provided the floor area does not exceed 250
                     square feet.
                      2. Retaining walls that are not over 4 feet (1219 mm) in height measured
                      from the bottom of the footing to the top of the wall, unless supporting a
                     surcharge.
                      3. Water tanks supported directly upon grade if the capacity does not
                      exceed 5,000 gallons (18 927 L) and the ratio of height to diameter or
                      width does not exceed 2 to 1.


Ordinance 11-16              2006 International Residential Code                      Page 3 of23
                      4. Painting, papering, tiling, carpeting, cabinets, counter tops and similar
                      finish work.
                      5. Prefabricated swimming pools that are less than 24 inches (610 mm)
                      deep.
                      6. Swings and other playground equipment.
                      7. Window awnings supported by an exterior wall which do not project
                      more than 54 inches (13 72 mm) from the exterior wall and do not require
                      additional support.

Section 105, PERMIT APPLICATION

A. A residential permit application consist of five (5) forms, which must be completed and
signed by the Contractor and his or her registered mechanical, electrical, and plumbing
contractors. These forms are the mechanical permit, electrical permit, plumbing permit, concrete
permit, and application for building permit forms.

B. Detailed and accurate descriptions are required regarding the addresses and legal description
of the subject property including Lot, Block and complete subdivision name with correct phase.

C. All contractors are required to be registered with the town and must have such approved
registration on file before any permit will be issued.


              R105.3.2 Time limitation of application. An application for a permit for any
              proposed work shall be deemed to have been abandoned -l-8G 90 days after the
              date of filing unless such application has been pursued in good faith or a permit
              has been issued; except that the building official is authorized to grant one or
              more extensions of time for additional periods not exceeding 180 days each. The
              extension shall be requested in writing and justifiable cause demonstrated.

              R105.5 Expiration. Every permit issued by the code official under the provisions
              of this code shall expire by limitation and become null and void if the work
              authorized by such permit is not commenced within 180 days from the date of
              such permit, or if the work authorized by such permit is suspended or abandoned
              at any time after the work is commenced for a period of 180 days. Before such
              work recommences, a new permit shall be first obtained and the fee, therefore,
              shall be one-half the amount required for a new permit for such work, provided no
              changes have been made or will be made in the original construction documents
              for such work, and provided further that such suspension or abandonment has not
              exceeded one year.

       Section R106 Construction Documents of the 2006 International Residential Code is
       amended as follows:

              R106.1 Submittal documents. Construction documents, special inspection and
              structural observation programs and other data shall be submitted in one or more


Ordinance 11-16               2006 International Residential Code                      Page 4 of23
               sets with each application for a permit. The construction documents shall be
               prepared by a registered design professional where required by the statutes of the
               jurisdiction in which the project is to be constructed. Where special conditions
               exist, the building official is authorized to require additional construction
               documents to be prepared by a registered design professional. Foundation plans
               shall be submitted with each application and shall be sight specific. These plans
               shall be designed by an engineer licensed by the State of Texas and shall bear that
               engineers seal.

               Exception: The building official is authorized to waive the submission of
               construction documents and other data not required to be prepared by a registered
               design professional if it is found that the nature of the work applied for is such
               that reviewing of construction documents is not necessary to obtain compliance
               with this code.

Section lA.

NEW CONSTRUCTION REQUIREMENTS

A. Temporary buildings or structures such as reviewing stand and other miscellaneous structures,
sheds, canopies, or fences used for the protection of the public around and in conjunction with
construction work may be erected only by special permit for a limited period of time to be
designated in said permit; provided, however, that no portable or moveable trailer or similar
building or structure shall be permitted during any period of construction.

B. Temporary buildings or structures need not comply with the type of construction or fire
resistive time periods required by this code. Temporary buildings or structures shall be
completely removed upon the expiration of the time limit stated in this permit with all surface
area restored to its natural state.

C. Portable toilets shall be provided at all construction job sites for which a building permit is
required by this code.

D. All Contractors will comply with the town's construction site refuse control program as
outlined here. All residential and/or commercial construction sites shall be responsible for
providing at a minimum, one 20-yard open top roll-off bulk trash container for construction
debris and refuse, or a temporary refuse containment structure with minimum dimensions of 8' L
x 8' W x 4' H made of 1" exterior plywood secured tightly on all four comers and to the ground
in some manner. The container should have a hinged drop down or swing gate on one side for
debris removal access. The contractor will also provide a temporary removable top cover either
of exterior plywood and or a heavy tarp for either type of debris storage receptacle to prevent
flying debris from possible windy or stormy conditions, etc. If a roll-off trash receptacle is used
it must be obtained from the waste company that is currently under contract with the Town of
Lakewood Village. Contractors are required to keep construction sites free and clear oftrash at


Ordinance 11-16                2006 International Residential Code                         Page 5 of23
all times including no overflowing trash receptacles. The town administrative staff and
designated building inspector reserve the right to perform unannounced spot inspections. If the
construction site is found in violation of this ordinance then the construction site will be RED
TAGGED and an IMMEDIATE Stop Work Order will be issued with possible suspension of any
registration. Once Red Tagged, the contractor will need to take corrective action to bring the
work site to an acceptable condition and when compliance is obtained, the Red Tag will be lifted
and construction activities may be resumed.

E. Effective erosion control is required prior to any construction activity and will include the
installation of an adequate and repositionable silt fence which should run along the property lot's
inside border boundary above and adjacent to the drainage ditch area and the public roadway.
The silt fence will be constructed in a practical manner with the necessary openings so as to
allow easy entry and exit from the roadway to the property construction site for all necessary
construction equipment and machinery.

F. It is the responsibility of the Contractor to place the proper size culvert on the lot to gain
access to the lot prior to any construction. Upon completion of construction the culverts ends
must be in concrete and the culvert must continue the direction of the flow of drainage. All
culvert sizes are obtained through the Town.

G. A Contractor is prohibited from benching the lot, or preparation of the lot prior to obtaining
permit approval.

H. It is the responsibility of the Contractors to keep a copy of all approved plans on the
construction site at all times. They must be placed in a water tight container. All paperwork due
to the inspector for inspection purposes and in compliance with this ordinance must be placed
within this container. The replacement of any lost or stolen permits will be at a cost of $10.00 per
occurrence.

Section lB.

EXISTING CONSTRUCTION I REPAIRS I REMODELING REQUIREMENTS

A. All remodels and repairs for buildings over 200 square feet, inspections are required only as
they apply to the permitted improvements, applicable building codes and Town ordinances.

B. All new construction foundation plans are to be drawn and sealed by an Engineer licensed by
the State of Texas.

C. An application for flatwork must be submitted to the Town for approval. Flatwork must
follow all other flatwork requirements within this ordinance.

D. Erosion control is required prior to any construction and must be maintained throughout
construction completion.


Ordinance 11-16                2006 International Residential Code                         Page 6 of23
E. All remodels, repairs, alterations, must have two (2) copies of the plot plans turned into the
Town showing the actual dimensions and shape of the lot to be built upon or altered, the exact
sizes and locations on the lot of any already existing buildings, and the location and dimensions
of the proposed building or alteration.

F. Two copies of the existing house plans prior to any alterations, remodels or repair must be
turned in prior to approval of the permit.


Section lC.

SECTION 106, BUILDING PLAN PACKET SUBMISSION

Along with the permit application forms set forth above, the following documents are required
prior to any approval being granted in the quantity and detail as specified:

A. Two (2) plot plans containing lot dimensions, plan footprint, set-backs (front, rear and sides)
complete address, lot and block, subdivision and phase, utility and easement locations, engineers
and contractors names, finish pad elevations, finish floor elevations, topographical elevations,
driveways, sidewalks, fence locations, lot area, slab area, and coverage percent. All drawings
provided must be to scale.

B. Two (2) foundation designs (11" x 17" drawing and engineer letters) one of which must have
an original signature and stamp.

C. Three (3) complete bound sets of construction drawings. Town Copy must be 11" x 17" or
application will be automatically rejected without further action or notification by any Town
Official. Plans must include elevations, framing details, including soffit overhang details,
masonry percentage calculations, square foot calculations, electrical load calculations, electrical
panel size, electrical panel location, mechanical specifications, foundation design letter must be
address specific. All plans must be drawn by a state licensed architect and must be drawn to
scale.

D. Two (2) sets of drainage plans must be provided. Town copy must be 11" x 17" drawn to
scale, showing the actual dimensions and shape of the lot to be built upon. The drainage plans
must show sea level elevations and all flatwork drawn to scale.

E. Floor plans, elevations, framing, roof plan, electrical and "to be built options" must be clearly
shown and detailed. Single sheet submittals are not acceptable. HV AC and Plumbing design
drawings are also required. Options reflecting additional buildable space must be identified by
the actual square footage area and included in the permit values for total air-conditioned area and
or construction area under roof.




Ordinance 11-16                2006 International Residential Code                        Page 7 of23
F. Elevation drawings must clearly state that the structure meets the exterior requirements set
forth below in Section 11 by the Town of Lakewood Village, or provide masonry calculations
(i.e. Front%+ Right%+ Left%+ Rear%= total masonry%)

G. All drawings must be legible and show proper square footage for air-conditioned and total
building areas.

H. One (1) Energy analysis (i.e.; IC3, ResCheck or Energy-Star) shall be provided by a certified
professional.

I. All third party rater information and documentation must be submitted if an Energy Star Home
is being constructed or modified.

J. Mechanical Air Flow Calculations shall be provided and must be on the mechanical
contractors letterhead


       Section R108 Fees of the 2006 International Residential Code is amended as follows:

               R108.6 Work commencing before permit issuance. Any person who
               commences any work on a building, structure, electrical, gas, mechanical or
               plumbing system before obtaining the necessary permits shall be subject to a
               Penalty of 100% of the usual permit fee in addition to the required permit fees.


Section lD.

REQUIREMENTS

A. Water/Sewer Taps- A licensed plumber that is registered with the Town shall perform all
work connecting to the Town utilities.

B. All sprinkler permits are required to have a final inspection accompanied by a Backflow
Prevention Report Form and a Customer Service Inspection Letter. These forms can be obtained
from the office of the Town Secretary.

C. In the construction, maintenance, or repair of any building or structure within the Town or the
ETJ, for which a building permit is required by the current building codes, no person shall
perform any electrical, plumbing, mechanical, fencing, backflow, concrete, third party
inspections, irrigation, or roofing unless and until such time as that person is registered with the
Town to perform such work.

Section IE.

LICENSING AND REGISTRATION REQUIREMENTS



Ordinance 11-16                2006 International Residential Code                         Page 8 of23
A. No person shall engage in the business of construction of new buildings or structures, or make
any repairs, alterations, or changes to an existing building or structure, unless that person is
registered as a Contractor by the Town. Provided however that (i) no license shall be required for
work on any building or structure for which a building permit is not required by this code and (ii)
persons who occupy and reside within any property as their home shall not be required to obtain
a license or register with the Town when performing work on their home.

B. All Contractors must register with the Town of Lakewood Village before applying for permits
or performing any work. A master or contractor license in the specific trade is required to
register as a Contractor. All licensed Journeymen working for the Contractor shall be listed on
the contractor registration form. All work shall be supervised by a licensed individual, A licensed
residential wireman may supervise one helper or apprentice. Any work discovered being
performed without the required licensed personnel shall be conspicuously identified to prevent
reuse and shall be removed. In addition to a citizen complaint, multiple violations of licensure
requirements may result in suspension of a Contractors' registration. Any individuals found
performing work without the required registration shall be required to leave the jobsite. A
Contractor is defined as set forth above in Section 2. All registrations will expire on December
30th of each year. The General Contractor must carry insurance that covers all subcontractors
and the projects they are actively working on under the General Contractor. In the event there is
not a General Contractor, each subcontractor is required to supply the Town with a copy of their
liability insurance with a minimum $100,000.00 policy coverage for each project. It will be the
responsibility of the registered individuals to ensure that this process is complete before permits
will be issued and any work in the specific trade is commenced. The Town reserves the right to
deny or revoke any contractor registration if there are justifiable reasons or violations as
determined by the Town.

C. The following Contractors disciplines must follow the applicable registration process.

GENERAL CONTRACTORS, BUILDER REGISTRANTS:

1. Contractor registration filled out completely.

2. A valid State of Texas driver's license or photo I.D. card.

3. A valid certificate of liability insurance or bond in an amount no less than $1,000,000.00 kept
in force for the duration of the project. Each project is required to have its own policy.

ELECTRICAL REGISTRANTS:

1. Contractor registration filled out completely.

2. A valid Masters license is required at the time of registration and for the duration of the
project.



Ordinance 11-16                2006 International Residential Code                         Page 9 of23
3. A valid State of Texas driver's license or photo I.D. card.

4. All Journeyman and or Wireman performing work must be registered and posses a current
license at the time of registration and for the duration of the project.

5. A list of additional persons authorized to sign applications and pick up approved permits for
your company.

6. Proof of insurance as set forth in Section 8 (B) above.

PLUMBING REGISTRANT:

1. Contractor registration application filled out completely.

2. A valid Masters license is required at the time of registration and for the duration of the
project.

3. A valid State of Texas driver's license or photo I.D. card.

4. All journeyman, tradesman, and apprentices performing work must be registered and possess a
current license at the time of registration and for the duration of the project.

5. A list of additional persons authorized to sign applications and pick up approved permits for
your company.

6. Proof of insurance as set forth in Section 8 (B) above.

MECHANICAL REGISTRANT:

1. Contractor registration application filled out completely.

2. A valid Masters license is required at the time of registration and for the duration of the
project.

3. A valid State of Texas driver's license or photo I.D. card.

4. A list of additional persons authorized to sign and pick up approved permits for your
company.

5. Proof of insurance as set forth in Section 8 (B) above.

IRRIGATION REGISTRANT:

1. Contractor registration application filled out completely.

2. A valid Irrigation license is required at the time of registration and for the duration of the
project.



Ordinance 11-16                2006 International Residential Code                         Page 10 of23
3. A valid State of Texas driver's license or photo I.D. card.

4. A list of additional persons authorized to sign applications and pick up approved permits for
your company.

5. Proof of insurance as set forth in Section 8 (B) above.

BACKFLOW TESTER REGISTRANTS:

1. Contractor registration application filled out completely.

2. A valid Back:flow Testers License is required at the time of registration at the time of
registration and for the duration of the project.

3. A valid State of Texas driver's license or photo I.D. card.

4. Proof of insurance as set forth in Section 8 (B) above.

SIGN CONTRACTOR REGISTRANT:

1. Contractor registrant application filled out completely.

2. A valid State of Texas driver's license or photo I.D. card.

3. A list of additional persons authorized to sign applications and pick up approved permits for
your company.

4. Proof of insurance as set forth in Section 8 (B) above.

THIRD PARTY INSPECTOR REGISTRANT:

1. Contractor registration application form filled out completely.

2. A valid State of Texas driver's license or photo I.D. card.

3. A list of qualified persons authorized to perform inspections.

4. Proof of certification

5. Proofofinsurance as set forth in Section 8 (B) above.

ROOFING REGISTRANT:

1. Contractor registration application filled out completely.

2. Valid State of Texas drivers license or photo I. D. card.

3. Proof of insurance as set forth in Section 8 (B) above.



Ordinance 11-16                2006 International Residential Code                       Page 11 of23
CONCRETE REGISTRANT:

1. Contractor registration application filled out completely.

2. A valid State of Texas driver's license or photo I.D. card.

3. Proof of insurance as set forth in Section 8 (B) above.

FENCE I SCREENING WALL REGISTRANT:

1. Contractor registration application filled out completely.

2. A valid State of Texas driver's license or photo I.D. card.

3. Proof of insurance as set forth in Section 8 (B) above.

D. Any registered Contractor that fails to maintain compliance with any provisions of this
section shall cease all work being performed at the time the Contractor is no longer in
compliance.

Section 109 Inspections

A. Request for Inspections

B. Building permits will include inspections performed during the following construction stages:

1. T-Pole

2. Plumbing Rough, includes water and sewer tap (form board surveys due at this time on site)

3. Pier and Beam - shall be inspected by the engineer and an approval letter shall be provided to
the building official.

4. Foundation

5. Frame

6. Mechanical Rough

7. Electrical Rough

8. Rough Gas

9. Plumbing Top Out

10. 4 foot brick tie inspection and/or Stucco inspection

11. Drywall



Ordinance 11-16                2006 International Residential Code                     Page 12 of23
12. Electrical/Gas Meter Release

13. Flatwork

14. 100% Final

· All Third party insulation inspections reports are due prior to the electrical/gas meter release.

· At the time of the scheduled pour, and prior to driving to the location ofthe pour, the
Contractor will be responsible for turning in all weight tickets to the Town.

· Termite letter, Customer Service Inspection letter, and the Final Grade survey is due on site at
the 100% Final Inspection.

· Piers must be inspected by an independent contractor. A copy of the inspection must be
supplied to the Town prior to calling in the next inspection.

E. All Sprinkler Contractors must have the Backflow Prevention Form filed with the Town of
Lakewood Village prior to hooking the system up to the water supply.

F. All inspections must be performed during daylight hours

Section lF.

A. Upon completion of construction, no one may occupy or move any objects into or onto the
property of new construction until a Certificate of Occupancy (1 00 % Final) inspection has been
performed and passed by an official of the Town. Violation of this requirement will result in all
utilities being disconnected until such time as a Certificate of Occupancy has been issued after
all the proper inspections have been performed.

B. Secondary structures will be permitted as new construction with minimum square footage
requirements waived as long as secondary structure is contained within the property lines of the
primary residence lot(s) and required set backs are met. Any secondary structure built on any
adjacent lot must conform to the minimum square footage requirements of that section as stated
in the current zoning ordinance as amended or revised unless both lots are re-platted as a single
lot and said plat is filed on record with Denton County, Texas. Proper proof of filing with
Denton County, Texas must be provided to the Town at the time the building permit is sought.

C. All new building construction will have a garage with the following requirements:

1. There shall be no front-facing garages on any new construction. Where the configuration of
the ground is such that conformity with this provision of this ordinance would work a hardship,
the Town Council may permit a variance.

2. There shall be a garage size requirement on all new construction of a minimum of 25 feet in
width and 22 feet in depth. Where the configuration of the ground is such that conformity with


Ordinance 11-16                2006 International Residential Code                        Page 13 of23
this provision of this ordinance would work a hardship, the Town Council may permit a
variance.

Section lG.

A. A form survey will be completed at the time that the forms are in position before the concrete
is poured to ensure that the location of the slab is in compliance with all town ordinances. A
copy of the form survey will be submitted to the Town.

B. Height. There shall be no buildings, residential or commercial, that exceed 2 ~stories Any
exceptions are outlined in the Zoning Ordinance 83-01A, as amended or revised.

C. The exterior facades of a main building or structure, excluding glass windows and doors shall
be constructed of eighty (80) percent masonry requirement on all new construction for anything
over 200 square feet or greater. Cementatious fiber board shall not be considered masonry;
cementatious fiber board may be used to replace existing siding on existing structures, with pre-
approval of the Building Official. Cementatious fiber board may also be used for architectural
features, including window box-outs, bay windows, roof dormers, garage door headers, columns,
or other architectural features approved by the Building Official.

D. Wood roof shingles are prohibited.

E. The use of Stucco, various types of stucco and installation procedures must have prior
approval from the Building Official. If approved, the builder must provide the installer's
certification and certificate for the Town's files. Only true three coat stuccoing will be
considered. Additional inspections are required at, hath, scratch coat, and brown coat.

F. Exterior Insulation Finish System (EIFS) shall not be permitted on any construction.

G. Construction work times shall begin no earlier than 7:00a.m. and shall end no later than 7:00
p.m.

H. All roof pitches shall have a minimum of four (4) inches over twelve (12) inches.

I. The Town will grant approval to initiate electrical service for permanent or temporary use.

J. All new construction shall have gutters installed in accordance to the submitted drainage plan
with the minimum of the entire front ofhouse, all exits, and above all air-conditioning units.

K. It is also the responsibility of the Contractor to ensure the grading of the ditches or easements
continue the flow of drainage prior to receiving the 100% Final Inspection. Lot to lot drainage is
not allowed.



Section lH.


Ordinance 11-16                2006 International Residential Code                       Page 14 of23
VARIANCES and BOARD OF APPEALS

A. In order to hear and decide appeals of orders, decisions, or determinations made by the
Building Official relative to the application and interpretation of this Ordinance, there shall be
and is hereby created a Board of Appeals. The Town Council of the Town of Lakewood Village,
Texas shall serve as the Board of Appeals. The Building Official shall be an ex-officio member
of and shall act as secretary to the Board but shall have no vote on any matter before the Board.
The Board shall adopt the rules of procedure for conducting its business, and shall render all
decisions and finding in writing to the appellant with a duplicate copy to the Building Official.

1. The powers ofthe Board shall be as follows:

a. To hear appeals from decisions of the Building Official

b. To hear requests for the use of a material or method of construction not prescribed or
authorized by this code, and to authorize the use when, in the Board's judgment, the material or
method of construction is at least equivalent to that prescribed; and

c. To grant or deny variance requests

B. Variance Requests

1. Variances will be considered only when, because of special circumstances applicable to the
property, including size, shape, topography, location or surroundings, the strict application of the
building and zoning ordinances would cause an undue hardship. Financial considerations are not
relevant and will not be considered in the request.

2. A variance which would have a detrimental effect on public health and/or safety will not be
considered.

3. Variances for self imposed hardships will not be considered.

4. Approved variances expire 180 days following the approval.




Section 2.

Chapter 2. DEFINITIONS of the 2006 International Residential Code

The Town- shall mean the Town of Lakewood Village




Ordinance 11-16               2006 International Residential Code                       Page 15 of23
Contractor - shall mean any person, firm, corporation, or other entity that is hired by a
homeowner or landowner to perform any new construction, remodel, or repair on said
homeowner or landowner's real property.

Erosion Control- the containment of all dirt, soils, sand, fill or grass, in such a manner, to
prevent said materials from encroaching onto adjacent properties, town easements, drainage
culverts, or utility placements

ETJ- shall mean the Extraterritorial Jurisdiction ofthe Town of Lakewood Village

Masonry - shall be defined as brick, concrete hollow clay tile, concrete block, natural stone, or
any combination of these materials that are laid up by unit and set in mortar.

Construction Site Refuse Control- the containment of and weekly or monthly removal ofboth
construction and laborer refuse to prevent said materials from encroaching onto adjacent
homeowner properties, town easements, drainage ditches and culverts, and should be in
compliance with OSHA and local codes.

Section 3.

Chapter 3. Building Planning of the 2006 International Residential Code 1s amended as
follows:

       Section 309 Garages and Carports of the 2006 International Residential Code 1s
       amended as follows:

               Section 309 Carports shall not be allowed in Lakewood Village.

               R309.1 Opening protection. Openings from a private garage directly into a room
               used for sleeping purposes shall not be permitted. Other openings between the
               garage and residence shall be equipped with a self closing, tight fitting solid wood
               doors not less than 13/8 inches (35 mm) in thickness, solid or honeycomb core
               steel doors not less than 13/8 inches (35 mm) thick, or 20-minute fire-rated doors.

                       R309.1.1 Duct penetration. Ducts in the garage and ducts penetrating the
                       walls or ceilings separating the dwelling from the garage shall be
                       constructed of a minimum No. 26 gage (0.48 mm) sheet steel or other
                       approved material and shall have no openings into the garage.

                       R309.1.2 Other penetrations. Penetrations through the separation
                       required in Section R309.2 shall be protected by filling the opening around
                       the penetrating item with approved material to resist the free passage of
                       flame and products of combustion.

                       R309.1.3 Access Openings. Access openings in the separation required
                       by R309.2 shall have a tight fitting, non-combustible and latching cover.



Ordinance 11-16                2006 International Residential Code                      Page 16 of23
               R309.2 Separation required. The garage shall be separated from the residence
               and its attic area by not less than 5/8-inch (15.9 mm) gypsum board applied to the
               garage side. Garages beneath habitable rooms shall be separated from all
               habitable rooms above by not less than 5/8-inch (15.9 mm) Type X gypsum board
               or equivalent. Where the separation is a floor-ceiling assembly, the structure
               supporting the separation shall also be protected by not less than 5/8 inch (15.9
               mm) gypsum board or equivalent. Garages located less than 5 feet (1524 mm)
               from a dwelling unit on the same lot shall be protected with not less than 5/8-inch
               (15.9 mm) gypsum board applied to the interior side of exterior walls that are
               within this area. Openings in these walls shall be regulated by Section R309.1.
               This provision does not apply to garage walls that are perpendicular to the
               adjacent dwelling unit wall.

       Section 313 Smoke Alarms of the 2006 International Residential Code is added as
follows:

               R313.4 Carbon Monoxide Detector. A carbon monoxide detector shall be
               installed for each 1,000 square feet (305 m2 ) of living area. Carbon monoxide
               detectors shall be placed adjacent to openings in enclosures for fuel burning
               appliances, at least one location per floor level and at garage entrances, Power
               source shall be same as required by section R313 .3 for smoke detectors.


       Section 319 Site Address of the 2006 International Residential Code is amended as
follows:

A. Approved numbers or addresses shall be placed on all new and existing buildings in such a
position as to be plainly visible and legible from the street or road fronting property. Said
numbers shall contrast with their background, and shall comply with the following provisions, as
applicable:

1. Residential occupancies shall have numbers a minimum of six (6) inches in height and be in a
contrasting color to the background;

2. Duplexes shall have street and/or building numbers a minimum of eight (8) inches in height.
When deemed necessary by the Town the street and/or building numbers may be required to be
of a larger size for immediate and visible identification;

3. If the structure is more than two hundred (200) feet from a public street, the address shall alse
appear at the front or main entry to the property with numbers a minimum of six (6) inches in
height.




Ordinance 11-16                2006 International Residential Code                       Page 17 of23
4. When deemed necessary by the Town street or building numbers may be required on more
than one side of the structure or property;

5. Building and/or street numbers shall be located in an area and lighted in a manner that will
make them immediately discernible as approved by the Town.


Section 4.

Chapter 4. Foundations of the 2006 International Residential Code is amended as follows:

       Section 403 Footings of the 2006 International Residential Code is amended as follows:

               R403.1.8 Foundations on expansive soils. Foundation and floor slabs for
               buildings located on expansive soils shall be designed in accordance with Section
               1805.8 of the International Building Code, the American Society of Civil
               Engineers Texas Section Recommended Practice for the Design of Residential
               Foundations Version 1 as it currently exists or may be amended, or other
               accepted industry standards that may be acceptable to the Building Official. All
               foundations shall be designed by a registered Professional Engineer in the State of
               Texas and all drawings and documentation must be signed and sealed.
               Documentation shall include:

                          1. Design letter referencing soils report number, date of report, soils,
                             and engineer name; specific location including lot, block, and
                             subdivision; specific design criteria including soil bearing capacity,
                             plasticity index, and potential vertical rise. The Engineer shall also
                             approve a concrete mix design with performance criteria based on
                             soils and seasonal conditions.
                          2. Signed and sealed drawings clearly indicating strand and
                             reinforcement placement, pier size, depth, location, and
                             reinforcing, beam size and location, and special details. Design
                             calculations must be included. One ledger size copy of plans and
                             calculations will be included in the permanent permit file for each
                             project.
                          3. Design engineer must perform a pre-pour inspection and provide
                             the Building Official with signed and sealed document stating that
                             the foundation has been inspected and approved. This inspection
                             must take place prior to requesting a foundation inspection from
                             the Building Official. The engineer shall be present during
                             placement of concrete to verify concrete mix design and seasonal
                             conditions during placement, and verify tensioning and elongation
                             of cables.
                          4. Rough grading of lot after form removal to maintain drainage away
                             from foundation during the construction process.




Ordinance 11-16               2006 International Residential Code                       Page 18 of23
                       5. Prior to recetvmg a Certificate of Occupancy, a final survey
                          indicating final grade elevations and verifying positive drainage
                          away from the foundation, and evidence from the homeowner that
                          they have received a copy of foundation maintenance instructions
                          must be submitted to the Building Official.
                       6. The Engineer must provide to the Building Official a letter of Final
                          Acceptance stating that the foundation has been placed in
                          compliance with the design prior to the issuance of a Certificate of
                          Occupancy.
                       7. Anchorage shall be installed before foundation is approved for
                          pouring, per Section 403.1.6

      R403.1.7.3 Foundation elevation of the 2006 International Residential Code is amended
      as follows: No cross lot drainage shall be allowed.

      Section 4A.

                       Driveways
                       1. All new building construction will have a driveway. The pouring
                       requirements are as follows:
                       a. The Contractor shall notify the Town of when they are scheduled to
                       pour within 48-hours prior to pouring.
                       b. No concrete will be poured before 7:00 a.m.
                       c. At the time of the scheduled pour, and prior to driving to the
                       location of the pour, the Contractor and concrete registrant will be
                       responsible for turning in all weight tickets to the Town.
                       d. As per Weight Ordinance No. 98-09 Section 3 (C) as amended or
                       revised, the gross weight limit on Town streets for a ready-mix
                       concrete truck shall be58,420 lbs.
                       e. The minimum thickness of four inches and minimum compression
                       strength shall be 3000 psi at 28 days.
                       f. Driveways shall be a minimum of 10 foot wide, in Town Section 5
                       driveways shall be a minimum of 12 foot wide.
                       g. 3/8 inch rebar with no greater than 16 inch centers is required on all
                       drivewayconstruction. Re-bar placement must be inspected 48-hours
                       prior to the pouring of concrete.
                       h. All driveways must properly tie into the street. The Contractor is
                       responsiblefor any road damage that may occur during the
                       construction of the permitted project. All roads must be restored at
                       least to their original condition prior to receiving their 100% final
                       inspection. It shall be unlawful for any person, firm, or corporation or
                       other legal entity to erect, construct, enlarge, alter, repair, move,
                       improve, convert, or demolish any flatwork or driveway or cause to
                       permit the same to be done in violation of this ordinance.
                       j. A driveway permit that would place the water meter, water valve
                       and meter



Ordinance 11-16            2006 International Residential Code                       Page 19 of23
                         box in the driveway shall provide, as a condition of said permit, for the
                         removal of the water meter, water valve, and meter box out of the
                         driveway, at the home and/or land owners expense. Replacement of
                         the water meter, water valve, and meter box shall be in a manner were
                         the meter can be serviced with an additional inspection on the
                         plumbing performed by the Building Official at an additional cost of
                         $75.00. A licensed plumber who is registered to work in the Town of
                         Lakewood Village shall perform the replacement of the water meter,
                         water valve, and meter box.

Section 5.

Chapter 13. General Mechanical System Requirements of the 2006 International Residential
Code is amended as follows:

       Section 1305 Appliances Access of the 2006 International Residential Code is amended
       as follows:
               M1305.1.3 Appliances in attics. Attics containing appliances requiring access
               shall have with an opening and a clear and unobstructed passageway large enough
               to allow removal of the largest appliance, but not less than 30 inches (762 mm)
               high and 22 inches (559 mm) wide and not more than 20 feet (6096 mm) long
               when measured along the centerline of the passageway from the opening to the
               appliance. The passageway shall have continuous unobstructed solid flooring in
               accordance with Chapter 5 not less than 24 inches (610 mm) wide. A level service
               space at least 30 inches (762 mm) deep and 30 inches (762 mm) wide shall be
               present along all sides of the appliance where access is required. The clear access
               opening dimensions shall be a minimum of 20 inches by 30 inches (508 mm) by
               762 mm), where such dimensions are large enough to allow removal of the largest
               appliance. As a minimum, access to the attic space shall be provided by one of
               the following:

                      1. A permanent stair.
                      2. A pull down stair with a minimum 300 lb. rating.
                      3. An access door from an upper floor.

              Exceptions:
              1. The passageway and level service space are not required where the appliance
              can be serviced and removed through the required opening.
              2. Where the passageway is unobstructed and not less than 6 feet (1829 mm) high
              and 22 inches (559 mm) wide for its entire length, the passageway shall be not
              more than 50 feet (15 250 mm) long.

              M1305.1.4.1 Ground clearance. Appliances supported from the ground shall be
              level and firmly supported on a concrete slab extending above the adjoining
              ground a minimum of 3 inches (76mm). Appliances suspended from the floor
              shall have a clearance of not less than 6 inches (152 mm) from the ground.


Ordinance 11-16              2006 International Residential Code                      Page 20 of23
Section 6.

Chapter 15. Exhaust Systems of the 2006 International Residential Code is amended as
follows:
       Section 1502 Clothes Dryer Exhaust of the 2006 International Residential Code is
       amended as follows:

               M1502.3 Duct size. The diameter of the exhaust duct shall be as required by the
               clothes dryer's listing and the manufacturer's Installation instructions. Duct size
               shall be at least the diameter of the appliance outlet and shall be a minimum
             · nominal size of 4" (102mm) in diameter. The size duct shall not be reduced along
               its developed length nor at the point of termination.

              M1502.6 Duct length. The maximum length of a clothes dryer exhaust duct shall
              not exceed 25 feet (7620 mm) from the dryer location to the wall or roof
              termination. The maximum length of the duct shall be reduced 2.5 feet (762 mm)
              for each 45-degree (0.8 rad) bend and 5 feet (1524 mm) for each 90-degree (1.6
              rad) bend. The maximum length of the exhaust duct does not include the
              transition duct.

              Exceptions:
              Where the make and model of the clothes dryer to be installed is known and the
              manufacturer's installation instructions for the dryer are provided to the building
              official, the maximum length of the exhaust duct, including any transition duct,
              shall be permitted to be in accordance with the dryer manufacturer's installation
              instructions, and provided that a 4 inch by 6 inch sign red in color with white
              letters is permanently affixed to the structure stating the following:

              Warning: Dryer must be approved for vent length not to exceed 40 feet total
              developed length (TDL.)
              Duct Size: (Number)
              Total Developed Length: (Number)

Chapter 24. Fuel Gas ofthe 2006 International Residential Code is amended as follows:

       Section 2439 Clothes Dryer Exhaust of the 2006 International Residential Code is
       amended as follows:

              G2439.5.1 Maximum Length.
               The maximum length of a clothes dryer exhaust duct shall not exceed 25 feet
              (7620 mm) from the dryer location to the wall or roof termination. The maximum
              length of the duct shall be reduced 2.5 feet (762 mm) for each 45-degree (0.8 rad)
              bend and 5 feet (1524 mm) for each 90-degree (1.6 rad) bend. The maximum
              length of the exhaust duct does not include the transition duct.




Ordinance 11-16              2006 International Residential Code                      Page 21 of23
              Exceptions:
              Where the make and model of the clothes dryer to be installed is known and the
              manufacturer's installation instructions for the dryer are provided to the building
              official, the maximum length of the exhaust duct, including any transition duct,
              shall be permitted to be in accordance with the dryer manufacturer's installation
              instructions, and provided that a 4 inch by 6 inch sign red in color with white
              letters is permanently affixed to the structure stating the following:

              Warning: Dryer must be approved for vent length not to exceed 40 feet total
              developed length (TDL.)
              Duct Size: (Number)
              Total Developed Length: (Number)

Section 7.

Chapter 31. Vents of the 2006 International Residential Code is amended as follows:

       Section 3114 Air admittance Valves of the 2006 International Residential Code is
       amended as follows:

              P3114.3 Where permitted. Individual vents, branch vents, circuit vents, and
              stack vents may be permitted to terminate with a connection to an air admittance
              valve. Air admittance valves shall only be installed with the prior written
              approval of the Building Official.

Section 8.

Chapter 33. General Requirements of the 2006 International Residential Code is amended as
follows:

       Section 3306 Electrical conductors and Connections of the 2006 International
       Residential Code is amended as follows:

              E3306.2 Conductor material. Conductors used to conduct current shall be of
              copper as provided in Chapters 33 through 42. Where the conductor material is
              not specified, the material and the sizes given in these chapters shall apply to
              copper conductors. Where other materials are used, the conductor sizes shall be
              changed accordingly.

              E3306.3 Minimum size of conductors. The minimum size of conductors for
              feeders and branch circuits shall be 12 AWG copper. The minimum size of
              service conductors shall be as specified in Chapter 35. The minimum size of class
              2 remote control, signaling and power-limited circuits conductors shall be as
              specified in Chapter 42.

Chapter 35. Services of the 2006 International Residential Code is amended as follows:


Ordinance 11-16              2006 International Residential Code                     Page 22 of23
             Section 3501 General Services of the 2006 International Residential Code is
             amended as follows:

             E3501.2 Number of services. One-and two-family dwellings or Property zoned
             single family (SF) or Two Family (2F) district(s) shall be supplied by only one
             service. Additional service for an accessory use(s) shall only be installed with
             the prior approval of the Building Official.

Chapter 36. Branch Circuit Feeder Requirements of the 2006 International Residential Code
is amended as follows:

      Section 3602 Branch Circuit Ratings of the 2006 International Residential Code is
      amended as follows:

             E3602.5 Branch circuits serving multiple loads or outlets. General-purpose
             branch circuits shall supply lighting outlets, appliances, equipment or receptacle
             outlets, and combinations of such. The rating of a fastened-in-place appliance or
             equipment, where used in combination on the same branch circuit with light
             fixtures, receptacles, and/or other appliances or equipment not fastened in place,
             shall not exceed 50 percent of the branch-circuit rating. Multi-outlet branch
             circuits serving lighting or receptacles shall be limited to a maximum branch-
             circuit rating of 20 amperes. The maximum number of outlets connected to
             general purpose branch circuits shall be ten (1 0) for 15-amp circuits, and thirteen
             (13) for 20-amp circuits.




                                            End of Exhibit "A"




Ordinance 11-16             2006 International Residential Code                      Page 23 of23
Exhibit 28
STATE OF TEXAS                 )
                               )       CERTIFI CATE TO COI)Y OF PUBLIC RECORD
COUNTY OF DENTON               )

        I hereby certify, in the performance or the fun ctions o f my office, that the attached instru ment is a full ,
true and correct co py of the Town of Lakewood Village Ordinance 13-07. The same appea r of record in my
orficc and said doc uments are the offi cial records from the public office o l' the Town Secretary of the Town of
Lakewood Vi llage. Denton County. Texas. and arc kept in said office.

       I further cert ify that I am the Town Secretary of the Town of Lakewood Vi llage. that I have legal
custody of said records. and that 1 am a lawfu l possessor and keeper of the records in said offi ce.

         In witness whereof I have hereun to set my hand and affixed the official seal of The Town of Lakewood
Vi ll age this 19th day of March, 20 14.




                                             ~o~boQQ
                                             Lin a Asbe ll. TR!vlC. Town Secretary
                                               Town of Lakewood Vi ll age
                                               Denton County
                                               StaLe oi'Tcxas
                        TOWN OF LAKEWOOD VILLAGE, TEXAS

                                    ORDINANCE NO. 13-07

 AN ORDINANCE OF THE TOWN OF LAKEWOOD VILLAGE, TEXAS,
REGULATING SUBDIVISIONS AND OTHER PROPERTY DEVELOPMENTS,
PROVIDING FOR PRELIMINARY PLATS, FINAL PLATS, MINOR PLATS,
VACATION OF PLATS, REJlLATS AND AMENDMENT OF PLATS; PROVIDING
FOR DEVELOPMENT PROCESS; PROVIDING FOR STANDARDS AND
REQUIREMENTS; PROVIDING FOR STREETS AND DRAINAGE, WATER AND
SEWER INFRASTRUCTURE; EXTENDING REGULATIONS TO THE TOWN'S
EXTRA TERRITORIAL JURISDICTION; PROVIDING SEVERABILITY CLAUSE;
PROVIDING SA VTNGS CLAUSE; PROVIDING A PENALTY NOT TO EXCEED THE
SUM OF TWO THOUSAND DOLLARS ($2,000.00) FOR EACH OFFENSE AND A
SEPARATE OFFENSE SHALL BE DEEMED COMMITTED EACH DAY DURJNG OR
ON WHICH A VIOLATION OCCURS OR CONTINUES; PROVIDING A REPEALER;
AND PROVIDING AN EFFECTIVE DATE.


       WHEREAS, the Town Council (''Town Co uncil") desires to amend Ordinance 08-06
and all other ordinances regard ing the Town' s rules and regulations for subdivi sions and
property development as authorized by C hapter 2 12, Texas Local Government Code, as
amended; and

       WHEREAS, the Town Council (" Town Council") desires to review for approval or
disapproval plan. plats, and replats filed with the Town as authori zed by Chapter 2 12, Tex. Loc.
Gov. Code (Vernon), as amended; and

        WHEREAS, the Town Co unci l finds that there is a public necessity req uiring adoption
of this Ordinance, said public necessity being the need to establ ish rules and regulations for
subdivisions and property development and extend such rules and regulations to the
extrateiTitorial jurisdiction of the Town (''ETJ") to protect the public health, welfare and safety
of the citizens of the Town and the ETJ; and

         WHEREAS, the Town Council is authorized and empowered to or require the developer
to (i) design, install or improve streets, roads, water and a sanitary sewer systems within the
Town by constructing, extendi ng, or enlarging such system, and is further authorized to adopt
any rules and regulations appropriate to the exercise of such powers, and to (ii) protect the
publi c health. welfare and safety of the citizens of the Town; and

        WHEREAS, the Town Co uncil has conducted a publi c hearing on the application of the
Town 's regulations for subdivisions and property development to its ETL and the Town Council
finds and determines that a ll required notices and hearings in this regard have been given and
that the meeting at which the public hearing has been held and at which this ordinance is being
adopted were open to the publi c and conducted according to applicable law; and



Ordinance 13-07                      Subdivision Regulations                       Page I of24
        WHEREAS, the Town Counci l is authorized and empowered to appl y the Town ' s
regulations for subdivisions and property development to its ETJ pursuant to Section 2 12 .003 of
the Texas Local Government Code; and

        WHEREAS, the Town Council hereby finds that the adoption o flhi s Ordinance is in the
best interests ofthe health, safety and welfare of the citizens of the Town .

    NOW, THEREFORE, BE IT ORDAINED BY THE TOWN COUNCIL OF THE
TOWN OF LAKEWOOD VILLAGE, TEXAS:


                                  ARTICLE I. IN GENERAL

Sec. I . Findings Incorporated.

The findings set forth above are inco rporated into the body of this ord inance as if fully set f01th
herein.

Sec. 2. Short title.

    T he following regu lations are hereby adopted and shall be known a nd may be cited as "Town
of Lakewood Village Subdivision and Pro perty Developmen t Regula tions:·

Sec. 3. Definitions.

    The followi ng words, terms, and phrases, w hen used in this chapter, shall have the mean ing
ascribed to them in this section, except where the contex t clearl y indicates a different meaning.
Words not specifically defined shall have the meanings given in Webster's Ninth New Collegiate
Dictionary. as revised.

    Access01y structure or building shall mean a subordinate structure or bui lding customari ly
incident to and located on the sa me lot occupied by the ma in structure or building.

    Applicant shall mean the owncr(s) of the property to be developed.

    Bond shall mean any fo rm o f security, including a cash deposit. surety bo nd, or instrument of
credi t in an amount and form approved by the Town.

     Building shall mean any structure designed o r built for the support. enclosure, shelter or
pro tection of persons, ani ma ls, chatte l o r pro perty of any kind.

    T01vn means To v.rn of La kewood Vill age.

    Town Council means Town Counc il o f the Town of Lakewood Village.

    Town standards· shall mean those standards and speci fications. together with all tables.


Ordinance 13-07                      Subdivision Regulations                      Page 2 of24
charts, graphs, drawings and other attacltmcnts hereinafter approved and adopted by the Town
Council. which may be amended fTom time to time, and are admini stered by the Town staff for
the construction and installation of streets. sidewalks, drainage fac ilities, water and sanjtary
sewer mains and any other pub lic faci lities. All such faci lities which are to become the property
of Lhe Town upon completion must be constructed in conformance with these standards.

   Construction plans shall mean the maps. drawings and technical specifications, including bid
documents and contract conditions, where applicable, which provide a graphi c and written
description of the character and scope or the work to be performed prepared for approval by the
Tovm for construction.

    Cross drainage shall mean a defined waterway course, approximately perpendi cular to the
proposed roadway. which requires the construction of a bridge, pipes or box culvert, or other
structure to conduct drainage under the roadway.

    Developer shall mean any person. corporation, governmental or other legal entity engaged in
the development of property by improvin g a tract or parcel of land fo r any use. The term
"developer'' is intended to include the tern1 ·'subd ivider. '"

    Development shall mean the construction of one (I) or more new bui ldings or structures, or
the structural alteration, relocation or en largement of one (1) or more new bui Idings or structures
of an ex isting building or structure on one ( 1) or more building lots or sites. or the installation of
site improvements.

    Easement shall mean a grant by a property owner to the public. a corporation, or persons for
a general or specifi c use of a defined strip or parcel of land, for such purpose as the installation,
construction maintenance and/or repair of utility li nes, drainage djtches or chrumels, or other
public services, the ownershi p or title to the land encompassed by the easement being retained by
the owner of the property.

   Engineer shall mean any person du ly aut horized under the Texas Engineering Practice Act
(V.A.C.S. art. 327 1a). as amended. to practice the profession of engineering.

    Engineering pLans shall mean the maps and drawings required for plat approval.

    Lot shall mean an undi vided tract or parce l of lru1d having access to a street, wh.ich is
designated as a separate and distinct tract or lot num ber or symbo l on a duly approved plat fi led
of record . The terms ··Jot" and ·•tract'' shall be used interchangeably.

    Off-site shall mean any premises not located withjn the property to be developed. regardless
of o·wnership.

    Owner shall mean any persons, firm or corporation having legal title to the property.

   Plat shall mean a map representing a tract of land showing the boundaries of individual
properties and streets or a map, drawing, chart, or plan showing the layout of a proposed


Ordinance 13-07                       Subdi vision Regulations                      Page 3 o f 24
subdi vision into lots, blocks, streets. parks, schoo l sites, commercia l or industrial sites, drainage
ways, easements, alleys, which an applicant submits for approval and a copy of which he intends
to record with the County Clerk of Denton Coun ty.

    Plcu, f; nal, shall mean the map or plan of a proposed development submitted for approval by
the Town Council , where required, prepared in accordance with the pro visions of this chapter
and requested to be fi led with the County C le rk of Denton County.

   Plat, preliminary, shall mean the initi al map or plan of a proposed development showing the
general layout of streets. blocks and lots, utility systems. and dra inage systems.

    RighH~f-•vay shall mean a strip of land acquired by dedication, prescription or condemnation
and intended to be occupied by a road, sid ewalk, railroad, electric transmission faci lity, water
mains. sewer mains, storm drainage or other similar facility. Rights-of-way intended for streets,
sidewalks. water mains, sewer mains. or any other use involving maintenance by a public agency
shall be dedicated to the public use by the plat applicant either by easement or in fee s imple tit le.

   Slreets and alleys shaH mean a way for vehi cular traffic, whether designated as a street.
highway. thoroughfare, parkway. throughway. road. avenue, boulevard. lane, alley. place or
however otherwise designated. Town streets shall confonn to the fo ll owing classifications:

    ( I ) An eri al streets and hi ghways are those which are used prima ri ly for higher speed and
          higher volume traffic . Routes for such streets shall provide ror cross-town c ircul ati on and
          through-town movements.
    (2) Coll ector streets are those which carry traffic from minor streets to the major system of
          ruteri al streets and hig)l\.vays. including the principal entrance. circulation streets of a
          residential development and streets for c irculations within such a development of a
          residential s ubdivision .

    (3) Mi nor streets are those. wh ich are used primaril y for access to abutting properties.

    (4) Marginal access streets are minor streets located parallel to and adjacent to arterial streets
        and highways, providin g access to abutting properties and protection from the traffic of
        the thoroughfares.

    (5) Alleys are minor ways used primarily fo r access to abutting properties for vehicle service
        usually to the back or side of a property.

   Srrucrural alreralions shall mean the installation or assembly of any new structural
components, or any change to ex isting structural components, in a system, building or structure.

    Structure shall mean anything constructed or erected, which requires location on the ground.
or attached to something hav ing a location on the grotmd. incl uding, bur not limited to, buildings
of all types and ground signs, but exc lusive of customary fences or boundary or retaining walls.

   Subdivision shall mean dividing a tract in two (2) or more parts for the purpose of creating


Ordinance 13-07                       Subdivision Regulati ons                       Page 4 o f 24
lots, including an addition to the Town, to lay out suburban, bui lding or other lots or to lay out
streets, alleys, squares, parks, or other parts of the tract intended to be dedicated to the public use
or for the use of purchasers or owners of Jots fronting on or adjacent to the streets, alleys.
squares. parks or other parts. ··Subdivision" refers to any division irrespective of whether the
actual division is made by metes and bow1ds description in a deed of conveyance or a contract
for a deed, by using a contract of sale or other exec utory contract to convey, or by us ing any
other method . A subdivision does not include a division of land into parts greater than fi ve (5)
acres, where each part has access and no public improvement is being dedicated.

Sec. 4. Purpose.

    The purpose of this ordinance is to set forth the procedures and standards for development of
propetty, layout and design o f subdi visions or rea l property within the corporate limits o f the
Town which are intended to promote the health, sa fety and general wei fare of the Town and the
safe, orderly, and healthful development ofthe Town.

Sec. 5. Compliance required.

    (a) Any owner of land who proposes the development of a lot or tract of land located within
        the corporate limits of the Town or ETJ or the subdi vision of a lot or tract located in the
        corporate limits of the Town or ET.I shall have a plat of the Jot or tract of land or
        subdivision prepared and approved in accordance with a ll Ordinances of the Town and
        recorded with the County Clerk of Denton County.

    (b) Notwithstanding paragraph (a) above, a plat shall not be required where the deve lopment
        of the Jot or tract of land is for the sole purpose of per forming a lteration(s) or
        improvements to an ex isting single-fam ily residence or the a uxiliary uses thereto. All
        such alterations or improvements must be permitted in compliance with a ll app licable
        codes and ordinances ofthe Town

    (c) No Final Plat shall be approved within the Town o f Lakewood Village or its
        extraterritorial jurisdiction until the appli cant has made adequate provision fo r
        thoroughfares as shown on rhe Thoroughfare Plan (map) as approved by the Town. The
        Thoroughfare Plan is a guide fo r the roadway coru1ections and types that wi ll be needed
        in the future. Subject to Town Counc il, or designee approval as long as the cotmection is
        made whether or not it is close to the exact a lignment shown on the Thoroughfare Plan.
        no Thoroughfare Plan amendment should be necessary. T he design and con struction of
        the proposed thoroughfare shall be in conformance wi th the Town's master plans for
        thoroughfares and with any adopted Development Standardsfor Construction (DSC), and
        shall be subject to approval by the Town Counci l, or des ignee. If a di fferent roadway
        type is found to be adequate or if the connec tion is not pro posed to be made. then the plat
        may not be approved un less the thoroughfa re plan is am ended . A T raffi c Impact
        Analysis may be required prior to approval of the proposed amendment .

Sec. 6. Extension of Subdivision Rules and Regulations, Building Standards and
Construction Permits and Fees, and Uniform Codes to the Extraterritorial Jurisdiction.


Ordin ance 13-07                      Subdiv ision Regulat ions                     Page 5 of 24
       This ordinance is hereby adopted under the authority of the Constitution and laws of the
State of Texas including Texas Local Government Code Chapter 2 12, and is being adopted after
conducting a public hearing on the matter.

         The Town Co uncil hereby amends Ordinance 08-06, the Town of Lakewood Village
Subdivision and Property Regul ati ons by ex tending the appl ication of the Town of Lakewood
Village Subdivision and Property Regulations to the exu·aterTitorial jurisdiction of the Town, as
that area may exist from time to time. This ordinance shall be applicable to the filing of plats,
the subdi vision of land, and development of property wi thin the corporate limits of the Town and
its extraterritorial jurisdiction as they may exist from time to time adjusted.

       All ordinances of the Town. including Ordinance I0-01. which by such ordinance(s) the
Town Counci l has adopted and made applicable to the Town the uniform codes, including but
not limited to those conceming and applicable to building, plumbing. mechanical energy, fuel
and gas, property maintenance. electrical, fire and all appendices thereto, and all ordinance(s)
conceming and related to permits and permit fees for building and construction, shall be and are
hereby an1ended to apply and extend a ll such ordinances and their provisions to the "ETJ" of the
Town to the full extent as permitted by law.

       The Town shall have all remedies and rights provided by Texas Local Government Code,
Chapter 2 12. with regard to the control and approva l of subdivisions and plats and propetiy
development both within the Town and within its ETJ to the full extent as petm itted by law.


                                      ARTICLE II. PLATS

                                   DlVlSION I . GENERALLY
Sec. 7. Fees.

    The applicant for approval of a preliminary plat, final plat, replat. amended plat, minor plat
or modified final plat shall, upon subm ission of the plat application and all requi red
documentation, pay a nonreturnable fee, as estab lished by the Town Council, for the review and
processing of the plat application. Upon approval of the final plat, rcplat, amended plat or final
minor plat. the applicant shall pay an additional recording fee established by the county for
recording the plat with the county clerk.

            Prel iminary. Repla! and Fi nal Plat Review Fees. A preliminary plat, replat. and final
            plat review fee shall be paid to the Town upon the filing of the preliminary and final
            plat in accordance with the following sched ul e: $700 per plat plus $20.00 per lot.



Sec. 8. Process for approval.

        (a) The plat shall be scheduled for considerati on at the next regular meeting of the Town


Ordinance 13-07                      Subdivision Regulations                     Page 6 of24
Council.

    (b) If the plat is disapproved by the Town Council, the applicant may correct the items of
concern and resubmit the plat for approval one ( I) time within six (6) months by paying one-half
(1/2) of the original fee. lf the plat is disapproved a second time or if a second request is not
received within six (6) months ofthe first disapproval , the applicant wi ll be required to repeat the
plat application process from the beginning and pay all standard application fees.

    (c) An applicant may withdraw his plat application from consideration at any time during the
application process by fil ing a written notice of withdrawal with the Town. Upon fi li ng the
notice to withdraw, the Town shall discontinue processing the plat application. The applicant
must fil e a written request to proceed with further consideration of the plat v.rithin six (6) months
of withdrawal and the Town shall continue the application process. If the request to proceed with
fmther consideration of the plat is fi led more than six (6) months after filing the notice of
withdrawal, the applicant shall be required to repeat the plat applicati on process from the
beginning and pay the standard application fees.

Sec. 9. Requirements for approval of application by Town Council.

    (a) Within thirty (30) days of the date that the application is deemed administratively
complete, the Town Cmmci l shall approve a plat if it complies with the requirements of tills
chapter, the applicant is not in arrears in the payment of any debts owed the Town required by
this chapter on a previous plat, it conforms to the general plan of the Town and its current and
future streets, alleys, parks, playgrounds, and public utility facilities plans, and it conforms to the
Tow11's general plan for the extens ion of roads, streets, and public highways, taking into account
access to and extension of sewer and water mains and instrumentalities of public utilities.

    (b) A plat is considered approved by the Town Council unless it is disapproved within such
        thirty-day period.


Sec. 10. Recordation.

    (a) Preliminary plats are not recorded with the county clerk.

    (b) Applicant shall record all plats with the county clerk upon the Town Council's approval
        ofthe plat and the applicant' s submission of the required recording fee to the County.

    (c) Applicant shall record all other plats with the county clerk upon the Town Council ' s
        approval of the plat and the applicant' s submission of the required recording fee to the
        County.

    (d) A fi11al plat shall become null and void six (6) months after its approval by the Town
        Counci l, unless the final plat is filed and recorded in Denton County Clerk Real Property
        Records.



Ordinance 13-07                       Subdivision Regu lations                      Page 7 of24
   (e) A general development pl an shall become null and vo id six (6) months after its approval
       by the City Council, unl ess the general development p lan is filed and recorded in Denton
       County Clerk Real Prope rty Records.

Sec. 11. Approval of preliminary plats.

    Approval of a preliminary plat shall be deemed to be an expression of approval to the layout
submjtted as a guide to the preparation of the final plat and shall not constitute approval of a final
plat.

                              DIVISION 2. PRELIMI NARY PLATS

Sec. 12. Form, contents and required documentation.

    (a) Preliminary plats shall be fi led with the town secretary. The town secretary shall stamp
the fo llowing notice on the face of each preliminary plat: "Preliminary plat for inspection
purposes only and in no way official or approved for record pmposes and not approved for
constructi on."

   (b) When fi ling a preliminary plat appl ication, it s ha ll be accompani ed by the fo llowing
mirumum documentation:

       (1) Completed preliminary plat application;

       (2) Eight (8) copies of the plat;

       (3) Eight (8) copies of engineeri ng plans;

       (4) Deed showing current owne rship of the platted property;

       (5) Tax certificates showing property owner is not in arrears in payment oftaxes; and

       (6) Nonrefundable application fee, as establi shed by the Town Council.

   (c) Preliminary plats must meet the following criteria and contain the fo llowing information:

        ( 1) Scaled drawing no sma ller than I" = 200' on a sheet size no greater than twenty-four
             (24) inches by thirty-six (36) inches (multiple sheets may be submitted; however ,
             each sheet must be registered and match lines to allow assembly of the multiple
             sheets);

        (2) Boundary of the s ubject tract;

       (3) All ex isting and/or proposed streets and alleys with street names, widths and relation
           to surrounding existing street patterns;



Ordinance 13-07                      Subdivision Regulations                       Page 8 of24
        (4) Approximate width and depth     10f all   proposed lots;

        (5) Layout, in dotted lines. of all adjacent lots to the property being platted showing lot
            size, lot and block num bers. name of existing subdivision or prope1ty owner if
            undeveloped pro perty:

        (6) FEMA designated 100-year floodplain boundary;

        (7) Date. scale, north point, and small scale location map;

        (8) Name and address of a ll prope1rty mvners of the property being platted:

        (9) Name and address of engineer and surveyor; and

       (I 0) Signed statement of the engin,eer and/or surveyor who prepared the preliminary plat
             indicating the records or s urvey from which the property description of the boundary
             of the proposed plat was developed.

    (d) The engin eering plans shall be in compliance with the current adopted construction
        standards of the Town and shall consist of t he following:

        (1) Layout of all needed off-site utilities;

        (2) Water system layout, includinf: size o f line and fire hydrant location;

        (3) Sewer system layout, including size of line, location of manholes and cleanouts;

        (4) Drainage plan prepared in m~co rdance with standard I 00 year flood frequencies
            rainfalls which shows the overall analysis of the change of existing condition to fully
            developed condi tion and ident ify approximate location where water will exit the
            subdi vision. Drainage plan sha ll show a ll contours for proposed development; and

        (5) As-b uilt drawings o f existing structures. if applicable.

                                     DIVISION 3. FrN AL PLATS

Sec. 13. Form, contents and required documentation.

    (a) Final plats are mandatory.

    (b) In cases where a pre liminary p lat was previously approved, the final p lat shall confom1 to
        the approved prelim inary plat.

    (c)     Final plats shall be filed w ith the City Secretary and shall be accompanied by the
    fo llowing minimum documentation:



O rdinance 13-07                      Subdivision Regulat ions                     Page 9 of24
        (I) Completed fina l plat application;

        (2) Eight (8) copies of the plat;

        (3) E ight (8) copies of engineering plans;

        (4) Deed sho'vving current ownershi p of the platted property;

        (5) Tax certificates showing property owner is not in arrears in payment of taxes;

        (6) A statement on the plat application showing that all fees owed the Town on any prior
            proj ects has been paid in ful l at the time the application was fi led; and

        (7) Nonrefundable application fee. as established by the Town Cow1cil.

    (d) Fi na l plats must meet the fo llowing criteria and contain the followi ng in fo rmation:

        ( 1) Scaled drawing no small er than 1" = 100 1 on a sheet size no greater than twenty-four
             (24) inches by thi1ty-six (36) inches (multiple sheets may be submitted: however,
             each sheet must be registered and match li nes to a llow assembly of the multiple
             sheets and an index sheet shall be drawn on a sheet twenty-four (24) inches by thirty-
             six (36) inches showing the entire property being pl atted) ;

        (2) The shape and the exterior boundaries of the property being platted shall be indicated
            by the use of a distincti ve and individ ual symbol;

        (3) The length of all straight li nes. detlection angles, radii, arcs, and central angles of all
            curves sha ll be g iven along the property lines of each street or tabulated on the same
            sheet showing all curve data with its symbol. A ll dimensions a long the lines of each
            lot with the an gles of intersections which they make with each other shall be
            indicated;

        (4) The names of all adjo ining subdivisions, tJ1e side li nes of abutting lots, lot and block
            numbers, all in dotted lines, and where possible, accu rate reference ties to at least two
            (2) adjacent recogni zed land co rners shall be cl early ind icated;

        (5) The description and locati on of a ll survey monuments placed on the property being
            platted shal l be indicated;

        (6) A title shall be indicated, inc luding the name o f the property being platted, the name
            of the appli cant and scale and location of the property being p latted with reference to
            original surveys and a north poi nt which may be magnetic or true north, with notation
            stating which.

        (7) FEMA designated I 00-year fl oodplain boundary. including fini sh floor elevation
            established a minimum of three feet above the calculated I 00 year flood. A


O rdinance 13-07                      Subdivision Regulations                       Page 10 of24
            surveyor' s certificate shal l be placed o n the final pl at as foll ows:

            KNOW ALL M EN BY TH ESE PRESENTS:

               T hat I,           , do hereby cer1 ify that I prepared this plat from an actua l and
            accurate survey o f the land and that the corner mo numents sho wn thereon were
            properl y placed under my personal supervision, in accordance with the Subdivisio n
            and Pro perty Develo pment Regulatio ns of the Town o f Lakewood Vi llage, Texas.


                                                    Signature

                                                    Texas Reg. No.


        (9)A certificate of ownership and of dedicatio n of all streets. alleys. easements and lands
           to publi c use fo rever, signed and acknowl edged before a notary public by the owner
           of the .l and, shall appear on the face of the map, containing complete and accurate
           description of the property being planed and the streets dedicated;

     (1 0) The applicant will furni sh the Town a copy of the dedication at the same time the
           final plat is submitted for approval; and

      ( ll ) The following certificate of approval by the Town Council shall be placed on the plat:

                Approved this           day o f _ _ _ _, 20_ _ _ _, by the Town Council of
            tbe Town of La kewood Village, Texas.


                                                    Mayor

                                                    Town Secretary

    (e) The engineering plans shall be in compliance with the current adopted construction
standards of the Town and sha ll consist of the following:

        ( l ) Street layout and grades;

        (2) Water system layout, including size of line and fire hydrant location;

        (3) Sewer system layout, incl uding size and grade of lines. locatio n of manholes and
            cleanouts, and lift station des ign:

        (4) Al l drai nage structure desig ns, ana lysis o f as-i s and full development for where the
            water ex its the subdivision, ana lysis of a ll streets to determine if they meet drainage
            criteria, FEMA fl oodplain and fl oodway boundaries (if appl icable), and letter(s) of


Ordinance 13-07                           Subdivision Regulati ons                      Page II of 24
            release from property owners affected by diversion of water (except for
            watercourse(s) designated on current Town topography maps); and

        (5) As-built drawings of existing structures, if applicable.


     DIVISION 4. VACATION OF PLATS , REPLATS AND AMENDMENT OF PLATS '

Sec. 15. Vacation of plats.

    (a) Any plat, replat or amended plat previously recorded w ith the county clerk may be
vacated by the property owner(s) at any time prior to the sale of any lot therein by filing a written
signed and acknowledged instrument declaring the same to be vacated and recorded with the
county clerk.

    (b) If the one (1) or more lots have been sold, the plat, repl at or amended plat may be vacated
by the property owners by tiling a written signed and acknowledged instrument with the town
secretary. The vacating instrument must be approved by the Town Council in the same manner
as the original p lat, replat or amended plat. The Town Council shal l disapprove th e vacating
instrument wh ich abridges or desh·oys public rights in any of its public uses, improvements,
streets, or alleys. Upon approval by the Town Counci l, the vacating instrument may be recorded
with the county clerk and the vacated plat, replat or amended plat shall have no effect.

    State law reference(s)--Vacating plats, V.T.C.A., Local Government Code§ 212.01 3.

Sec. 16. Replats without vacating preceding plat.

    A replat may be recorded and controls over a previously recorded p lat without vacation of
that plat if the replat is signed and acknowledged by the owners of the property being p latted,
does not attempt to amend or remove any covenants or restrictions, and is approved, after a
public heari ng on the matter, by the Town Counci l.

Sec. 17. Plat amendments or corrections.

     (a) The Town Council may approve and issue an amended p lat, which may be recorded with
the county clerk and controls over the preceding plat without vacation of the plat, if the amended
p lat is signed by the applicant(s) and is solely for one (1) or more of the following purposes:

        (1) To cotTect an e rror in a course or distance shown on the preceding plat;

        (2) To add a course or d istance that was omitted on the preceding plat;

        (3) To conect an eJTor in the description ofthe real property shown on the p receding plat;


·s tate law refet·ence-Vacating plats, amending plats, etc., V.T.C.A. Local Government Code §
2 12.0 13 et seq .

Ordinance 13-07                       Subdivi sion Regulations                     Page 12 of24
        (4) To indicate monuments set fm1h after death, disability, or retirement from practice of
            the engineer or s urveyor responsible for setting monuments;

        (5) To show the proper location or character of any monument which has been changed
            in location or character or which miginal ly was shown inconectly as to location or
            character on the preceding plat;

        (6) To correct any oU1er type of scrivener's or clerical error or omiSSion previously
            approved by the planning and zoning comm ission and/or Town Council, including lot
            numbers, acreage, street names, and identification of adjacent recorded plats;

        (7) To correct an error in courses and distances of lot lines between two (2) adjacent lots
            where both lot owners join in the application for plat amendment and neither lot is
            abolished; provided, that such amendment does not attempt to remove recorded
            covenants or restrictions and does not have a material adverse effect on the property
            rights of the other owners in the plat;

        (8) To relocate a lot line in order to cure an inadvertent encroachment of a buildjng or
            improvement on a lot line or on an easement;

        (9) To relocate one ( I) or mo re lot lines between one (1) or more adjacent lots where the
            owner(s) of all such lots join in the application for the plat amendment; p rovided, that
            such amendment does not attempt to remove recorded covenants or restrictions and
            does not increase the number of lots; or

      (10) To make necessary changes to the precedi ng plat to create six (6) or fewer lots in the
           plat if the changes do not affect applicable zoning and other regulations of the Town,
           and the changes do not attempt to amend or remove any covenants or restrictions and
           the area covered by the changes is located in an area that the Town Council has
           approved, after a public hearing, as a residential improvement area.

      (11) To replat one or more lots fro nting on an existing su·eet ifthe owners of all those Jots
           join in the application for the amendment; the amendment does not attempt to remove
           recorded covenants or restrictions or increase the number of lots; and, the amendment
           does not create or require the creation of a new street or make necessary the extension
           of municipal facil ities.

   (b) Notice, a hearing, and the approval of other lot owners are not required for the approval
and issuance of an amended plat.

                         ARTICLE Ill. DEVELOPMENT PROCESS

Sec. 18. Construction of infrastructure.

    (a) Following approval ofthe tina! plat, the plat applicant shall submit full construction plans
for all proposed infrastructure to be constructed for the platted property. Construction plans


Ordinance 13-07                      Subdivision Regulations                     Page 13 of 24
submitted shall be in conformance with the approved plat. The Town engineer shall review the
submitted plans for compli ance with the construction standards adopted by the Town.

    (b) Upon approval of construction plans by Town Council, the pl at applicant and/or the plat
applicant' s contractor w ill provide wri tten notification to the Town engineer of the intent to
commence construction of the required infrastructure. No work may be perf01med unless written
notification has been provided to the T own engineer. The written noti fication shall contain the
following infonnati on:

        (I) Name of the plat or subdivision:

        (2) Plat applicant's name;

        (3) Contractor's name, address and phone number;

        (4) Type of constructi on to be petfonncd; and

    (5) Estimated value o f construction contract.

   (c) The Town engineer sha ll issue an acknowledgment of receipt of notification to the
developer and/or hi s contractor.

Sec. 19. Acceptance of infrast r ucture.

    (a) Upon completion of a ll required in fras tructure, prior to the acceptance of the subdivision
by the Town for maintenance, the applicant shall post, or cause to be posted, a maintenance bond
executed by a corporate surety or corporate sureties duly authorized to do business in this state,
payabl e to the Town and approved by the T own as to form, to guarantee the maintenance of the
construction for a period of one ( 1) year after its completi on and acceptance by the T own. In lieu
of a maintenance bond: the applicant may subm it either an irrevocable letter of credit payable to
the Town and approved by the Town as to form or a cash bond payable to the Town and
approved by the Tovm as to fo rm . The actual value of the maintenance bond or letter of credit or
cash bond shall be ten ( 10) percent of the full cost of the water and sewer system and fifteen (15)
percent of the full cost of the cost of street and drainage constructi on, as determined by the
estimate o f construction costs .

    (b) Upon receipt of the approved maintenance bond, irrevocable letter of credit or cash bond.
the Town engineer shall issue a wri tten letter o r acceptance of the infrastructure and noti fy the
building and development department that the subdivision has been accepted by the Town.

Sec. 20. Building permits issu ed prior to completion of infrastructure.

    (a) In the event an appl icant wishes to obtai n building permi ts prior to acceptance of the
subdi vision by the Town , the applicant shall post with the Town a completion bond executed by
a corporate surety or corporate sureti es duly authori zed to do business in thi s state, payable to the
Town and approved by the Town as to form lo r all construction included in the approved


Ordinance 13-07                       Subdivision Regulations                      Page 14 of24
construction pl ans that has not been completed. In lieu of a comp letion bond, the appl icant may
submit either an irrevocable letter of credit payabl e to the Town and approved by the Town as to
form or a cash bond payable to the Town and approved by the Town as to form.

     (b) Under no circumstances shall building above the foundation be permitted until adequate
fire protection is availabl e. Adequate fire protection means:

        ( I) Town utilities are insta lled ;

        (2) Fire hydrants providing protection arc operational; and

        (3) Streets are open and drivable, street subgrades worked to proper compaction and base
            course install ed, graded and leveled. to facilitate veh icle movement.

    (c) After the plat has been recorded and the completion bond, irrevocable letter of credit or
cash bond has been rece ived and approved by the Town, the Town engineer shall notify the
building and develo pment department. by lot and block numbers, that bui lding perm its may be
issued.

Sec. 21. Ag reements with the Town.

   (a) Al l agreements entered into between the Town and the deve loper and/or applicant, as a
condition of plat approval, shall be recorded al ong with the final plat.

    (b) The executed agreement shall be submi tted to the Town Counc il in conjunction with the
original drawings required for fili ng and recordati on.

                     ARTICLE IV. ST ANDARDS AN D REQU IREM ENTS

                                      DIVISION I. GENERALLY

Sec. 22. Lots and blocks.

    (a) All lots o f the plat shall front on a dedica ted street.

    (b) In general, lots sha ll conform in width, depth, and area to the pattern already established
in the adjacent areas. havi ng due regard to the character of the neighborhood. its particular
suitability fo r residenti al purposes, and also tak ing into consideration the natural topography of
the ground, drainage, sanitary sewage facilities, and the pro posed layout of the streets.

   (c) Lots shall have the size, w idth measurements, front, rear, and side yard requi rements
required by the current T own Zoni.ng O rdinance ..

   (d) The area of the lots sha ll be computed by taking the average wic.lth of the lot times the
average deptl1 of the lot measured from the street line to the rear lot line.



Ordinance 13-07                         Subdivision Regul ations                 Page 15 o f 24
     (e) All sidel ines oflots sha ll be at right angles to straight street lines or radial to CW'ved street
Ji nes, unJess a variation from this rul e wou ld. in the opinion of the Town Council , produce a
better lot plan and better utili ze the proposed development.

Sec. 23. Park sites.

    The Town Council sha ll consider off,ers of land fo r parks or playgrounds which conform to
the cmrent master plan adopted by the Town, provided such plan exists.

Sec. 24. Use of Town condemnation authority.

    (a) Water and sewer mains, force ma ins and lift stations, streets and drainage ways shall be
located in easements or rights-of-way secured and paid for by the applicant. Such easements
shall be properly assigned to the Town before service is extended to the subdivision.

    (b) In cases where easements cannot be secured by the applicant, the applicant may file a
written petition with the Town engineer, accompanying the plat application, requesting that the
Town Council utilize its condemnati on authority. The written petit ion must sati sfy all of the
following criteria:

        ( l ) The applicant must establish that clear evidence of publi c need exists;

        (2) The applicant must establish that the proposed extension is in accordance with the
            cwTent adopted master utili ty ]plan(s), if such plan(s) exists;

        (3) The applicant must establi sh 1that the proposed extension will be able to serve other
            development areas;

        (4) The applicant must af,rree to pay all costs of the condemnation; and

        (5) The appli cant must present written evidence that every practical attempt to secW'e the
            needed easements and/or right-of-way has been made by submitting the fo llowing:

            a. A condem11ation appraisal by an independent appraiser as to the cutTent market
               value and damages, if any, of acqu iring the easement and/or right-of-way; and

            b. Documentation that a written offer has been made to purchase the easement
               and/or right-of-way for the appraised value and the offer was rejected.

   (c) The petition shall be forwarded to the Town for review and recommendation and
schedu led for consideration by the Town Counci l.


                             DIVISION 2. STREETS AND DRAINAGE
Sec. 25. Streets.



Ordinance 13-07                         Subd ivision Regulations                       Page 16 of24
    (a) Street w idths in subdi visions sha ll conform to:

Designati on                    Right-of-Way (feet)          Paving (feet)

A + major arterial                      110                      86
A major arterial                        11 0                     90
B + minor arterial                       90                      66
B minor arteri al                        80                      56
C major collector                        70                      44
D minor collector                        60                      38
E minor local                            50                      31

   (b) Existing streets sha ll be co ntinued where practical, as determ ined by the Town Council.
Continuations of existing streets shall have the same or greater ri ght-of-way, pavement widths,
and composition as the existing streets being connected. Street names shall be continuous.

    (c) All necessary street ri ghts-of-way shal l be dedicated as parl of the platting process and
shall be dedicated to U1e Town w ithout cost.

    (d) Dead-end streets may be platted where the land adjo in ing the plat has not been platted. In
the event that such dead-end street exceeds one hundred fi fty ( 150) feet in length or one ( l ) lot
width, from the nearest street intersection, the street will be provided with a cul-de-sac, e ither
pennanent or temporary, having a mi nimum right-of-way radi us of fi fty (50) feet.

   (e) Where dead-end streets are dictated by lot designs, such dead-end streets sha ll be
provided with a pennanent .cul-de-sac havin g a mi nimum right-of-way rad ius offifty (50) feet.

   (i) No street intersection sha ll be designed havi.ng an inside angle of less than thi1ty (30)
degrees between the two (2) intersecting street li nes, nor more than one hundred fi fty ( 150)
degrees.

   (g) B lock lengths between intersecti ng cross streets or to U1e end of a cul-de-sac sha ll be no
more than one thousand two hundred (1.200) feet.

    (h) Streets, where practica l, shall be designed and platted with appro priate regard to
topographical featmes, i.e., creeks and drainage ways. wooded areas, etc., with the aim of
creating desirable and attractive treatments of s igni fican t existing features. (Ord. No . 95-38, § I,
4-25-95). Private Streets sha ll not be a llowed.

    (i) Driveways; Any driveway or oth er common access to more than two residences wh ich is
not de fined in Section 23(a), sha ll be considered a minor local road and shall conform to defined
standards.

    U) Streets shall be concrete w ith a mini mum lh ick.ness of 5" and shall meet current Town
design standards as determi ned by the Town eng ineer.



Ordinance 13-07                       Subd ivision Regulations                     Page 17 of24
Sec. 26. Alleys, reserve strips.

    (a) Alleys and/or easements shall be laid in the rear of lots fronting on adjoining streets
where practicable. In residentia l subdivisions. the minimum width of right-of-way o f an alley
shall not be less than twenty (20) feet. All alleys shall be paved for the entire width of the right-
of-way to the same specifications as minor residential streets. The rear or side line easement,
where alleys are not provided, shall be a minimum of twenty (20) feet wide, ananged such that
each lot sha ll have an equal ten-foot easement.

   (b) No plat shov.ring reserve strips of land controlling access to public ways or adjoining
properties wi ll be approved.

Sec. 27. Drainage in special flood hazard areas.

   Drainage structures in areas of special Aood hazard         111   the Town shall comply with the
provisions of the Town Ordinances.

Sec. 28. Drainage not in special flood hazard areas.

    (a) Design of all improved open drainage courses and enclosed drainage structures shall be
by a registered professional engineer in accordance with the current drainage design standards
approved by the Town Council. A review of the downstream drainage system capacity to a point
of di scharge into the lake area shall be made. T he rate of storm water discharge from the
proposed development shall not exceed fl ow capacity of any ex isting structure or drainage
system. Thi s may require storm water detention or retention on site of the project.

    (b) The des ign and construction of all improved open drainage co urses and enclosed drainage
structures s hall provide for adequate access for the performance of necessary maintenance by the
Town.

   (c) All improved drainage courses and enclosed drai nage structures shall be dedi cated to the
Town and accepted for maintenance by the Town upon approval of the construction by the Town
engmeer.

   (d) The Town sha ll maintai n a ll improved drainage courses. provided that the origina l des ign
and constructi on has been approved by the Town engineer and accepted by the Town for
maintenance.

    (e) Improved open drai nage courses shall conform as follows:
        ( I) Open drainage courses which carries runoff from a street, between two (2) lots. to a
             dra inage course running behind lots sha ll be a concrete- lined flume .

        (2) Open drainage courses running behind lots may be of earlhen channel or concrete-
            lined channeL provided the type of channel used satisfies the design criteria (velocity,
            type of soil, etc.) in accordance w ith tJ1e current drai nage design standards approved
            by the Town Council.


Ordinance 13-07                      Subdivision Rcgulalions                      Page 18 of24
        (3) Where the open drainage course is a concrete- lined fl ume, the width of the easement
            shall be equal to the width o f the flume. All other open drainage co urses require the
            width of the easement to be equal to the width from top-of-bank to top-of-bank plus
            maintenance way needs as given in the drainage design standards.

    (f) Enclosed drainage courses sha ll conform as fo llows:

        ( 1) Cross drainage for ri ght-o f-way needs shall be designed to meet the same
            requirements as its channe l.

        (2) Permanent structures a nd improvements may be constructed upon and across
            improved enclosed drainage courses in business zoning districts and manufacturing
            zoning districts. Design sha ll be to accommodate the 100-year frequency flood.

        (3) The width to the easement shall be equal to the width of the structure plus a width on
            each side of the structure to all ow maintenance and/or repairs.

Sec. 29. Street name signs.

    Street name signs and marke rs and Lraffic control signs, in accordance w ith standards adopted
by the Town, will be required at each intersection. The developer will provide street signs and
posts for the markers and make the in stallations when the subdivision is accepted by the Town
for maintenance.

DIVISION 3. WATER AND SEWER INFRASTRUCTURE

Sec. 30. General Provisions.

    (a) The intent and purpose of th is division is to provide equitable charges for water and
sewer connections as a proporti onate di stribution of the cost of the water and sewer main
extensions to serve property withjn the Town. If the ex isting Town utility faciliti es are not within
or adjacent to a subdivision, the developer shall con struct the necessary extension of water and
sewer mains, force mains, force main s, and lift stations, including all valves, manholes, and
piping necessary to serve any future development of abutt ing property as specified in thj s
chapter. The deve loper' s engineer shall prepare a proposed plan of service fo r the subdivision
and property along the extension whi ch sha ll be reviewed by the Town engineer. These facilities
shall be constructed in accordance with both the master plan and the Technical and
Admiru strative Manual for Water and Sewer System Development ("Manual").

    (b) It is the genera l policy o f the Town that:

        (1) Water and sewer mains should be large enough to serve all the lots platted and,
            should the Town determi11e oversizing is necessary, the Town may participate 111
            those lines greater than 8" for water and greater than 10" for sewer.



Ord inance 13-07                       Subdi vision Regulatio ns                  Page 19 of24
        (2) All utilities shall be required to extend across the full width of the last lot platted on
            each street proposed w ithin the subdi vision, in such an a li gmnem that it can be
            extended to the next property in accordance with the master sewer and water plans for
            the Town, provided such plan(s) ex ist. Properties already served by water and sewer
            shall not be required to install additi onal facilities unless:

            (I) The current lines are not of adequate capacity to serve the proposed development;
                in which case the applicant will be req uired to install adequate fac ili ties.

    (c) Every lot of the plat shall have direct access to the water and sewer system. Utility
              service shall be from a water/sewer ma in located in an abutting ri ght-of-way or
               through easements from the lot to a water/sewer main.


    (e) ( I) The terms of this division sha ll be cumu lative of all other ordinances regulating
             subdi visions, and such other ordinances are not repealed by this division, except to
             the ex tent that such other provisions conflict with the terms of this chapter, in which
             event this chapter shall prevai l.

        (2) The status of any previously designated line extension, lift station, or main shall be
            unaffected by this ordinance, save and except the Clear C reek pro rata line,
            designated in CCM #95-1 2 1R. The Clear Creek pro rata line designation is hereby
            rescinded.

     (f) In addition to any other remedy provided by law, the Town and its officers shall have the
 right to enjoin any violation of thi s chapter by injunction issued by a court of competent
jurisdiction.

Sec. 31. Water.

   (a) No water main shall be extended unless the diameter of any such extended main is a
minimum of six (6) inches inside the subdivision. Larger mains may be required per the water
master plan, provided such plan exists.

    (b) Water system layout shall be looped whenever possible. Dead-end mains shal l not exceed
one thousand eight hundred ( I ,800) feet or include three (3) fire hydrants. Single feeds may be
permitted at the discretion of the Town engineer; however, any such denial may be appealed to
the Town Council. Single feeds should include provisions for looping in future development.

   (c) The location offire hydrant(s) shall comply with and be approved by the Town Engineer
and/or Fire Marshall and insurance requiremen ts.

    (d) Long water service taps shaU be installed whil e the subdivision is being developed. Short
water service taps shall be installed when needed for development. Long water serv ice taps
locations shall be clearl y marked w ith a plastic valve box directly above the tap. A Y2 inch x 2
foot steel rod shall be driven verticall y 6" inches below the gro und sur11:tce for the location of


Ord inance 13-07                     Subdivision Regularions                      Page 20 of24
each water tap. No water serv ice taps smal ler than six (6) inches in diameter shall be allowed on
water mains larger than twelve ( 12) inches in diameter.

Sec. 32. Sewer.

   (a) No sewer main shall be extended un less the diameter of any such extended main is a
minimum o f six (6) inches inside the subdivision. Larger maj ns may be required per the sewer
master plan, provided such plan exists.

   (b) Manho les are required any time th e alignment, slope, or diameter of the sewer main
changes, or when two or more sewer ma ins intersect. In no case w ill the maximum spacing
between manholes, or from a manhole to clcanout, exceed 500 feet.

    (c) Sewer services for sewer mains located in roadways shall be instal led while the
subdivision is being developed. Sewer services with d irect access to the sewer main without
encroach ing on a roadway may be installed when needed for development. Sewer tap locations
shall be clearly marked with a plastic valve box directly above the tap. A Y2 inch x 2 foot steel
rod shall be driven ve11ically 6" inches below the ground surface for the location of each water
tap. Sewer services six (6) inches and larger require a manho le where they intersect the sewer
mai.n. T he sewer service sha ll extend a minimum of ten feet (1 0') into the lot area.

    (d) Minimum lift station capacity shall be one hundred (I 00) gallons per minute and sha ll
have at least two (2) pumps, each of which shall be capable of pumping the design capacity of
the lift station. The minimum size of the wet well shall be such that with any combination of
inflow and pumping. the cycle of operation for each pump shall not be less than fi ve (5) rrunutes
and the maximum retention time in the wet well shall not average more than thirty (30) m inutes.

   (e) Septic system holding tanks or any other sewage retai nage fac iliti es for the storage or
removal of sewage are prohibited.

Sec. 33. Costs of Extensions.

     a. Developer initiated. All costs of all water and sewer main extensions, force mains, and
lift stations initiated by a developer in order to provide required service for their development
area, sha ll be paid for by the deve loper. S uch costs may include; but is not necessarily li mjted to,
right-of-way acquisition, pipes, motors, pumps, engineering, construction costs, inspection fees,
and all weather access.

   In no event shall the T own pay for any costs associated with water and/or sewer
improvements.


Sec. 34. Use of Water and Sewer Tap Fees and Rate Revenues.

    Tap fees and rate revenues shall be set in an amount sufficient to maintain and operate the
system, with due regard for anticipated needs to improve, update, construct, and maintain the


Ordinance 13-07                       Subdi vision Regulations                     Page 2 1 of24
system.

Sec. 35. Use of Town Condemnation Authority.

    a. Water and sewer mains, force mains, and lift stations shall be located in easements,
secured and paid for by the developer. and assigned to the Town before service is extended to the
subd ivision. For the Tovm to consider to using condemnation authority to assist a developer in
extension of the system, the applicant must show cl ear evidence that every practical attempt to
secme the easement has fail ed and there is a public need and interest fo r condemnation. Specific
criteria and procedures shall be as stated in the manual.

    b. Upon compl iance w ith a ll procedures by the developer, the Tovvn at least I 0 days prior
to the hearing shall noti fy all property owners within the proposed easement and 200 feet
therefTom. A hearing of facts by the Town Council is required. Determination of the Town
Council shall be final.


Sec. 36. Property Owners & Homeowner Associations

Property Owners Associations or Homeowner Associations which require mandatory
membership and who require mandatory fees, dues, levies, or monetary assessments are
prohibited.


Sec. 37. Severability.

It is hereby declared to be the intention of the Town Council that if any of Lhe sections,
paragraphs, sentences, cla uses, and plu·ases of thi s Ordinance shall be declared unconstitutional
or invalid by the valid j udgment or decree o f any coutt of competent jurisdiction, such
unconstitutionality or invalidity sha ll not effect any of the remaining phrases, clauses. sentences,
paragraphs, or sections of this Ord inance of unconstitutional or invalid phrases, clauses,
sentences paragraphs or sections.

Sec. 38. Savings.

This Ordinance shall be cumulative of all other ordinances of the Town and shall not repeal any
of the provis ions of those ordinances except in those instances where the provisions of those
Ordinances are in direct conflict with the provisions of this Ord inance; provided, however, that
Ordinance No. 08-06 of the Town is hereby repealed, but provided that any complaint, action,
cause of action, or claim which prior to the effective date of thi s Ord inance has been initiated or
has arisen under or pmsuant to Ordinance No. 08-06 shall continue to be governed by the
provisions of that Ordinance and ror that purpose Ord inance No. 08-06 shall be deemed to
remain and shall continue in full force and effect.

Sec. 39. Repealer.

Ordinance 02-0SA,        Ordinance 00-09, Ordinance 08-06, and Ordinance 11-1 I are hereby

Ordinance 13-07                      Subdivision Regulations                     Page 22 of 24
repealed.

Sec. 40. Penalty.

Any person who should violate any provision of thi s Ordinance or shou ld fail to comply
herewith shall for each and every violati on or noncompliance be deemed guilty of a
misdemeanor and shall be fined not more than $2,000.00 (two thousand dollars) and each day
such violation shall be permitted to exist shall be construed a separate offense.

Sec. 41. Effective Date.

This Ordinance shall become effective from and after its date of passage and publication as
provided by law.

PASSED AND APPROVED the 13 111 day of June , 20 13


                                                           Mi«fc;:ttk-;;r, Mayor
ATTEST:

~,~bepQ
Lin a   sbell, Town Secretary




Ordinance 13-07                  Subdivision Regulations                   Page 23 of24
       Thoroughfare fl




            Tho roughfare "fYpes
            CIC!J Typo M40
            =      Typo C2U Exislwlg
            =      Type C2U Proposed

            •      MajOf Artenlll



                   Entry Fealure/ RcomdobWSem• Pubhc                                                                               FIGITaWII/
            Cl Loh       L".mw1e                                                                                     120'
                   100 Yw Aoodpl oin



                                                                                              :,:,   ..   t          '    :. ' •·   •r.:. :   =:::.   -
                                                                                                                                                      ')'f!J,•

                                                                                                              EJdor.ldO




V I U11 1i:111\.:C I ..J•V /                        .:> UUUI VI ~ I VII   1\.Cg UH:IliUII ~
Exhibit 29
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

       I hereby certify, in the performance of the functions of my office, that the attached instruments are full,
true and conect copies of the 2006 International Residential Code, Chapter l , Part l , R l 01.1 - Rl14.2. The
same appear of record in my office and said documents are the official records from the public office of the
Town Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in said office.

       I further ce1tify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 2014.




                                             Lmda sbell, TRMC, Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             State ofTexas
Part 1-Administrative
CHAPTER 1
SCOPE AND ADMINISTRATION
PART 1-SCOPE AND APPLICATION
SECTION R1 01
GENERAL
R10l.l Title. These provisions shall be known as the Residential
 Code for One- and Two-family Dwellings of [NAME
 OF JURISDICTION], and shall be cited as such and will be
 referred to herein as ''this code."
 R101.2 Scope. The provisions of the International Residential
 Code for One- and Twofamily Dwellings shaH apply to
 the construction, alteration, movement, enlargement,
 replacement, repair, equipment, use and occupancy, location,
 removal and demolition of detached one- and two-family
 dwellings and townhouses not more than three stories above
grade plane in height with a separate means of egress and
 their accessory structures.
 Exceptions:
 1. Live/work units complying with the requirements of
 Section 419 of the International Building Code shall
be permitted to be built as one- and two-family
 dwellings or townhouses. Fire suppression required
by Section 4195 of the International Building Code
when constructed under the International Residential
 Code for One- and T1vojamily Dwellings shall
 conform to Section P2904.
2. Owner-occupied lodging houses with five or fewer
 guestrooms shall be pennitted to be constructed in
accordance with the International Residential Code
for One- and Two-family Dwellings when equipped
 with a fire sprinkler system in accordance with Section
 P2904.
 R10L3 Intent. The purpose of this code is to establish minimum
 requirements to safeguard the public safety, health and
 general welfare through affordability, structural strength,
means of egress facilities, stability, sanitation, light and ventilation,
energy conservation and safety to life and property
from fire and other hazards attributed to the built enviromnent
and to provide safety to fire fighters and emergency
responders during emergency operations.
SECTION R102
APPLICABILITY
R102.1 General. Where there is a conflict between a general
requirement and a specific requirement} the specific requirement
shall be applicable. Where, in any specific case, different
sections of this code specify different materials, methods
of construction or other requirements, the most restrictive
shall govern.
R102.2 Other laws. The provisions of this code shall not be
deemed to nullify any provisions oflocal, state or federal law.
Rl02.3 Application of references. References to chapter or
section numbers, or to provisions not specifically identified
by number, shall be construed to refer to such chapter, section
or provision of this code.
R102.4 Referenced codes and standards. The codes and
standards referenced in this code shall be considered part of
the requirements of this code to the prescribed extent of each
such reference and as further regulated in Sections R1 02.4.1
and R102.4.2.
Exception: Where enforcement of a code provision would
violate the conditions of the listing of the equipment or
appliance, the conditions of the listing and manufacturer's
instructions shall apply.
R102.4.l Differences. Where differences occur between
provisions of this code and referenced codes and standards~
the provisions of this code shall apply.
R102.4.2 Provisions in referenced codes and standards.
Where the extent of the reference to a referenced code or
standard includes subject matter that is within the scope of
this code, the provisions ofthis code, as applicable, shall
take precedence over the provisions in the referenced code
m· standard.
R102.5 Appendices. Provisions in the appendices shall not
apply unless specifically referenced in the adopting ordinance.
R102.6 Partial invalidity. In the event any pmi or provision
of this code js held to be illegal or void, this shall not have the
effect of making void or illegal any of the other patts or provisions.
R102.7 Existing structures. The legal occupancy of any
structure existing on the date of adoption of this code shall be
permitted to continue without change, except as is specifically
covered in this code, the International Property ll1aintenance
Code ot· the International Fire Code, or as is deemed
necessary by the building official for the general safety and
welfare ofthe occupants and the public.
Rl02.7.1 Additions, alterations or repairs. Additions,
alterations or repairs to any structure shall conform to the
requirements for a new structure without requiring the
existing structure to comply with all of the requirements of
this code:, unles!i otherwise si.ated. Additions, alferalions or
repairs shall not cause an existing structure to become
unsafe or adversely affect the performance of the building.

SCOPE AND ADMINISTRATlON
2 20121NTERNATlONAL RESIDENTIAL CODE0
PART 2-ADMINISTRATION AND ENFORCEMENT
SECTION R1 03
DEPARTMENT OF BUILDING SAFETY
R103.1 Creation of enforcement agency. The department of
building safety is hereby created and the official in charge
thereof shall be known as the building official.
R103.2 Appointment. The building official shall be
appointed by the chief appointing authority of the jurisdiction.
R103.3 Deputies. In accordance with the prescribed procedures
ofthisjw·isdiction and with the concurrence of the
appointing authority, the building official shall have the
authority to appoint a deputy building official, the related
technical officers, inspectors, plan examiners and other
employees. Such employees shal1 have powers as delegated
by the building official.
SECTION R104
 DUTlES AND POWERS OF THE BUILD1NG OFFICIAL
R104.1 General. The building official is hereby authorized
and directed to enforce the provisions of this code. The building
official shall have the authority to render interpretations
of this code and to adopt policies and procedures in order to
clarify the application of its provisions. Such interpretations,
policies and procedures shall be in conformance with the
intent and purpose of this code. Such policies and procedures
shall not have the effect of waiving requirements specifically
provided for in this code.
R104.2 Applications and permits. The building official
shall receive applications, review construction documents
and issue permits for the erection and alteration of buildings
and structures, inspect the premises for which such permits
have been issued and enforce compliance with the provisions
ofthis code.
R104.3 Notices and orders. The building official shall issue
all necessary notices or orders to ensure compliance with this
code.
Rl04.4 Inspections. The building official is authorized to
make all of the required inspections, or the building official
shall have the authority to accept reports of inspection by
approved agencies or individuals. Reports of such inspections
shall be in writing and be certified by a responsible officer
of such approved agency or by the responsible individual.
The building official is authorized to engage such expert
opinion as deemed necessary to report upon unusual technical
issues that arise, subject to the approval of the appointing
authority.
R104.5 Identification. The building official shall carry
proper identification when inspecting structures or premises
in the performance of duties under this code.
R104.6 Right of entry. Where it is necessary to make an
inspection to enforce the provisions ofthis code) or where the
building o;]icial has reasonable cause to believe that there
exists in a structure or upon a premises a condition which is
contrary to or in violation of this code which makes the structure
or premises unsafe, dangerous or hazardous} the building
official or designee is authorized to enter the structure or
premises at reasonable times to inspect or to perfmm the
duties imposed by this code, provided that if such structure or
premises be occupied that credentials be presented to the
occupant and entry requested. If such structure or premises be
unoccupied, the building official shall ftrst make a reasonable
effort to locate the owner or other person having charge or
control of the structure or premises and request entry. If entry
is refused, the building official shall have recourse to the remedies
provided by law to secure entry.
R104.7 Department records. The building official shall
keep official records of applications received, permits and
certificates issued) fees collected, reports of inspections_, and
notices and orders issued. Such records shall be retained in
the official records for the period required for the retention of
public records.
Rl04.8 Liability. The building official, member of the board
of appeals or employee charged with the enforcement of this
code, while acting for the jurisdiction in good faith and without
malice in the discharge of the duties required by this code
or other pertinent law or ordinance, shall not thereby be rendered
liable personally and is hereby relieved from personal
liability for any damage accruing to persons or property as a
result of any act or by reason of an act or omission in the discharge
of official duties. Any suit instituted against an officer
or employee because of an act perfonned by that officer or
employee in the lawful discharge of duties and under the provisions
ofthis code shall be defended by legal representative
of the jurisdiction until the final termination of the proceedings.
The building official or any subordinate shall not be liable
for cost in any action, suit or proceeding that is instituted
in pursuanc~ of the provisions of this code.
Rl 04.9 Approved materials and equipment. Materials,
equipment and devices approved by the building official shall
be constructed and installed in accordance with such
approval.
R104.9.1 Used materials and equipment. Used materials~
equipment and devices shaH not be reused unless
approved by the building official.
R104.10 Modifications. Wherever there are practical difficulties
involved in canying out the provisions of this code,
the building official shall have the authority to grant modifications
for individual cases, provided the building official
shall first find that special individual reason makes the strict
letter of this code impractical and the modification is in compliance
with the intent and purpose of this code and that such
modification does not lessen health, life and fire safety or
structural requirements. The details of action granting modifications
shall be recorded and entered in the files of the
department of building safety.
R104.10.1 Flood hazard areas. The building official shall
not grant modifications to any provision related to flood
hazard areas as established by Table R301.2(1) without
the granting of a variance to such provisions by the board
of appeals.

SCOPE AND ADMINISTRATION
2012 lNTERNATlONAL RESlDENTIAL CODE® 3
RI04.1l Alternative materials, design and methods of
construction and equipment. The provisions of this code
are not intended to prevent the installation of any material or
to prohibit any design or method of construction not specifically
prescribed by this code, provided that any such alternative
has been approved. An alternative material, design or
method of construction shall be approved where the building
official fmds that the proposed design is satisfactory and
complies with the intent of the provisions of this code, and
that the material, method or work offered is, for the purpose
intended, at least the equivalent of that prescribed in this
code. Compliance with the specific performance-based provisions
of the International Codes in lieu of specific requirements
of this code shaH also be permitted as an alternate.
R104.11.1 Tests. Whenever there is insufficient evidence
of compliance with the provisions ofthis code, or evidence
that a material or method does not conform to the
requirements of this code, or in order to substantiate
claims for alternative materials or methods, the building
official shan have the authority to require tests as evidence
of compliance to be made at no expense to the jurisdiction.
Test methods shall be as specified in this code or by other
recognized test standards. In the absence of recognized
and accepted test methods, the building official shall
approve the testing procedures. Tests shall be performed
by an approved agency. Reports of such tests shall be
retained by the building official for the period required for
retention of public records.
SECTION R105
PERMITS
RlOS.l Required. Any owner or authorized agent who
 intends to construct, enlarge, alter, repair, move, demolish or
 change the occupancy of a building or structure, or to erect,
 install, enlarge, alter, repair, remove, convert or replace any
electrical, gas, mechanical or plumbing system, the installation
 of which is regulated by this code, or to cause any such
work to be done, shall first make application to the building
 official and obtain the required permit.
R105.2 Work exempt from permit. Permits shall not be
required for the following. Exemption from permit requirements
of this code shall not be deemed to grant authorization
for any work to be done in any manner in violation of the provisions
of this code or any other laws or ordinances of this
jurisdiction.
Building:
 1. One-story detached accessOJ)' structures used as
tool and storage sheds, playhouses and similar
 uses, provided the floor area does not exceed 200
 square feet (18.58 mz).
2. Fences not over 7 feet (2134 mm) high.
3. Retaining walls that are not over 4 feet (1219 mm)
 in height measured from the bottom of the footing
to the top of the wall, unless supporting a surcharge.
4. Water tanks supported directly upon grade if the
 capacity does not exceed 5,000 gallons (18 927 L)
 and the ratio of height to diameter or width does
not exceed 2 to 1.
 5. Sidewalks and driveways.
 6. Painting) papering, tiling~ carpeting, cabinets,
 counter tops and similar fmish work.
 7. Prefabricated swimming pools that are less than 24
 inches (610 mm) deep.
 8. Swings and other playground equipment.
 9. Window awnings supported by an exterior wall
 which do not project more than 54 inches (1372
 mm) from the exterior wall and do not require
 additional support.
  10. Decks not exceeding 200 square feet (18.58 m2) in
 area, that are not more than 30 inches (762 tmn)
 above grade at any point, are not attached to a
 dwelling and do not serve the exit door required by
Section R311.4.
Electrical:
1. Listed cord-and-plug connected temporary decorative
lighting.
2. Reinstallation of attachment plug receptacles but not
the outlets therefor.
3. Replacement of branch circuit overcunent devices
of the required capacity in the same location.
4. Electrical wiring~ devices, appliances, apparatus or
equipment operating at less than25 volts and not
capable of supplying more than 50 watts of energy.
5. Minor repair work, including the replacement of
lamps or the connection of approved portable electrical
equipment to approved permanently installed
receptacles.
Gas:
 1. Portable heating, cooking or clothes drying appliances.
2. Replacement of any minor part that does not alter
approval of equipment or make such equipment
unsafe.
3. Portable-fuel-cell appliances that are not connected
to a fixed piping system and are not interconnected
to a power grid.
Mechanical:
1. Portable heating appliances.
2. Pmiable ventilation appliances.
3. Portable cooling units.
4. Steam) hot- or chilled-water piping within any heating
or cooling equipment regulated by this code.
5. Replacement of any minor part that does not alter
approval of equipment or make such equipment
unsafe.
6. Pmiable evaporative coolers.

SCOPE AND ADMINISTRATION
4 2012 INTERNATIONAL RESIDENTIAL CODE~
7. Self-contained refrigeration systems containing 10
pounds (4.54 kg) or less of refrigerant or that are
actuated by motors of 1 horsepower (746 W) or less.
8. Portable-fuel-cell appliances that are not connected
to a fixed piping system and are not interconnected
to a power grid.
The stopping of leaks in drains, water, soil, waste or vent
pipe; provided~ however, that if any concealed trap, drainpipe,
water, soil, waste or vent pipe becomes defective and it
becomes necessary to remove and replace the same with new
materia], such work shall be considered as new work and a
permit shall be obtained and inspection made as provided in
this code.
The clearing of stoppages or the repairing of leaks in pipes,
valves or fixtures, and the removal and reinstallation of water
closets, provided such repairs do not involve or require the
replacement or rearrangement of valves~ pipes or fixtures.
R105.2.1 Emergency repairs. Where equipment replacements
and repairs must be perfonned in an emergency situation,
the permit application shall be submitted within the
next working business day to the building official.
R105.2.2 Repah·s. Application or notice to the building
official is not required for ordinary repairs to stmctures,
replacement of lamps or the connection of approved pmiable
electrical equipment to approved pennanently installed
receptacles. Such repairs shall not include the cutting
away of any wall, partition or portion thereof, the removal
or cutting of any structural beam or load-bearing suppmt,
or the removal or change of any required means of egress,
or rearrangement of parts of a structure affecting the
egress requirements; nor shall ordimuy repairs include
addition to, alteration of, replacement or relocation of any
water supply, sewer, drainage, drain leader) gas; soil,
waste} vent or similar piping, electric wiring or mechanical
or other work affecting public health or general safety.
R105.2.3 Public service agencies. A permit shaH not be
required for the installation, alteration or repair of generation,
transmission, distribution, metering or other related
equipment that is under the ownersWp and control of public
service agencies by established right
Rl 05.3 Application for permit. To obtain a permit, the
app1icant shall first file an application therefor in writing on a
form furnished by the department of building safety for that
purpose. Such application shall:
1. IdentifY and describe the work to be covered by the
permit for which application is made.
2. Describe the land on which the proposed work is to be
done by legal description, street address or similar
description that will readily identify and definitely
locate the proposed building or work.
3. Indicate the use and occupancy for which the proposed
work is intended.
4. Be accompanied by construction documents and other
information as required in Section Rl 06.1.
5. State the valuation of the proposed work.
6. Be signed by the applicant or the applicant's authorized
agent.
7. Give such other data and information as required by the
building official.
R105.3.1 Action on application. The building official
shall examine or cause to be examined applications for
permits and amendments thereto within a reasonable time
after filing. If the application or the construction documents
do not conform to the requirements of pertinent
laws, the building official shall reject such application in
writing stating the reasons therefor. If the building official
is satisfied that the proposed work conforms to the requirements
of this code and laws and ordinances applicable
thereto, the building official shall issue a permit therefor as
soon as practicable.
R105.3.1.1 Determination of substantially improved
or substantially damaged existing buildings in flood
hazard areas. For applications for reconstruction,
rehabilitation, addition or other improvement of existing
buildings or sh-uctures located in a flood hazard
area as established by Table R30 1.2(1 )i the building
official shall examine or cause to be examined the construction
documents and shall prepare a fmding with
regard to the value of the proposed work. For buildings
that have sustained damage of any origin, the value of
the proposed work shall include the cost to repair the
building or structure to its predamaged condition. If the
building official finds that the value of proposed work
equals or exceeds 50 percent of the market value of the
building or structure before the damage has occurred or
the improvement is started, the finding shall be provided
to the board of appeals for a determination of
substantial improvement or substantial damage. Applications
determined by the board of appeals to constitute
substantia) improvement or substantial damage shall
require aU existing portions of the entire building or
stn1cture to meet the Iequirements of Section R322.
R105.3.2 Time limitation of application. An application
for a perm it for any proposed work shall be deemed to
have been abandoned 180 days after the date of filing
unless such application has been pursued in good faith or a
permit has been issued; except that the building official is
authorized to grant one or more extensions of time for
additional periods not exceeding 180 days each. The
extension shall be requested in writing and justifiable
cause demonstrated.
R105.4 Validity of permit. The issuance or granting of a
permit shall not be constmed to be a permit for, or an
approval ot: any violation of any ofthe provisions of this
code or of any other ordinance of the jurisdiction. Permits
presuming to give authority to violate or cancel the provisions
of this code or other ordinances of the jurisdiction shall
not be valid. The issuance of a permit based on construction
documents and other data shall not prevent the building official
from requiring the cmTection of errors in the construction
documents and other data. The building official is also authorized
io prevent occupancy or use of a sh·uch1re where in vioSCOPE AND ADMiNISTRATION
2012 INTERNATIONAL RESIDENTIAL CO DEe 5
 lation of this code or of any other ordinances of this
jurisdiction.
R105.5 Expiration. Every permit issued shall become
 invalid unless the work authorized by such permit is commenced
 within 180 days after its issuancej or ifthe work
 authorized by such permit is suspended or abandoned for a
period of 180 days after the time the work is commenced. The
 building official is authorized to grant, in writing, one or
more extensions of time, for periods not more than 180 days
 each. The extension shall be requested in writing and justifiable
cause demonstrated.
R105.6 Suspension or revocation. The building official is
 authorized to suspend or revoke a permit issued under the
provisions of this code wherever the permit is issued in enor
 or on the basis of incorrect, inaccurate or incomplete information,
 or in violation of any ordinance or regulation or any of
the provisions of this code.
R105.7 Placement of permit. The building permit or copy
thereof shall be kept on the site of the work until the completion
of the project.
R105.8 Responsibility. It shall be the duty of every person
who performs work for the installation or repah· of building,
structure, electrical, gas, mechanical or plumbing systems,
for which this code is applicable, to comply with this code.
Rl05.9 Preliminary inspection. Before issuing a permit, the
building official is authorized to examine or cause to be
examined buildings> structures and sites for which an application
has been filed.
SECTION R106
CONSTRUCTION DOCUMENTS
R106.1 Submittal documents. Submittal documents consisting
 of construction documents, and other data shall be submitted
in two or more sets with each application for a permit.
The construction documents shall be prepared by a registered
 design professional where required by the statutes of the
jurisdiction in which the project is to be conshucted. Where
special conditions exist, the building official is authorized to
require additional construction documents to be prepared by a
registered design professional.
Exception: The building official is authorized to waive the
submission of construction documents and other data not
required to be prepared by a registered design professional
if it is found that the nature of the work applied for is such
that reviewing of construction documents is not necessary
to obtain compliance with this code.
RI06.1.1 Information on construction documents. Construction
documents shall be drawn upon suitable materiaL
Electronic media documents are pennitted to be submitted
when approved by the building official. Construction documents
shall be of sufficient clarity to indicate the location,
nature and extent of the work proposed and show in
detail that it will confonn to the provisions of this code
and relevant laws, ordinances, rules and regulations} as
detennined by the building official. Where required by the
building official, all braced wa111ines, shall be identified
on the construction documents and all pertinent information
including, but not limited to, bracing methods, location
and length of braced wall panels, foundation
requirements of braced wall panels at top and bottom shall
be provided. ·
Rl06.1.2 Manufacturer's installation instructions.
Manufacturer's installation instructions, as required by
this code, shall be available on the job site at the time of
inspection.
Rl 06.1.3 Information for construction in flood hazard
areas. For buildings and structures located in whole or in
part in flood hazard areas as established by Table
R301.2(1), construction documents shall include:
 1. Delineation of flood hazard areas, floodway boundaries
and flood zones and the design flood elevation,
as appropriate;
2. The elevation of the proposed lowest floor, including
basement; in areas of shallow flooding (AO
Zones), the height of the proposed lowest floor,
including basement, above the highest adjacent
grade;
3. The elevation of the bottom of the lowest horizontal
structural member in coastal high hazard areas (V
Zone); and
4. If design flood elevations are not included on the
conununitts Flood Insurance Rate Map (FIRM),
the building official and the applicant shall obtain
and reasonably utilize any design flood elevation
and floodway data available from other sources.
R106.2 Site plan or plot plan. The construction documents
submitted with the application for permit shall be accompanied
by a site plan showing the size and location of new construction
and existing structures on the site and distances
from lot lines. In the case of demolition, the site plan shall
show construction to be demolished and the location and size
of existing structures and construction that are to remain on
the site or plot. The building official is authorized to waive or
modify the requirement for a site plan when the application
for permit is for alteration or repair or when otherwise warranted.
R106.3 Examination of documents. The building official
shall examine or cause to be examined construction documents
for code compliance.
Rl06.3.1 Approval of construction documents. When
the building official issues a permit, the construction documents
shall be approved in writing or by a stamp which
states 'REVIEWED FOR CODE COMPLIANCE.n One
      1


set of construction documents so reviewed shall be
retained by the building official. The other set shall be
retumed to the app1icant, shall be kept at the site of work
and shall be open to inspection by the building official or
his or her authorized representative.
R106.3.2 Previous appl'ovals. This code shall not requh·e
changes in the construction documents, construction or
designated occupancy of a structure for which a lawful
permit has been heretofore issued or otherwise lawfully
authorized, and the constmction of which has been purSCOPE AND ADMINISTRATION
6 20121NTERNATIONAL RESlDENTIAL CODE®
sued in good faith within 180 days after the effective date
of this code and has not been abandoned.
R106.3.3 Phased at>proval. The building official is authorized
to issue a permit for the construction of foundations
or any other part of a building or structure before the construction
documents for the whole building or structure
have been submitted, provided that adequate infonnation
and detailed statements have been filed complying with
pertinent requirements of this code. The holder of such
permit for the foundation or other parts of a building or
structure shall proceed at the holder's own risk with the
building operation and without assurance that a permit for
the entire structure will be granted.
R106.4 Amended construction documents. Work sha11 be
installed in accordance with the approved construction documents,
and any changes made during construction that are not
in compliance with the approved construction documents
shall be resubmitted for approval as an amended set of construction
documents.
Rl06.5 Retention of construction documents. One set of
 approved construction documents shall be retained by the
 building official for a period of not less than 180 days from
 date of completion of the pennitted work, or as required by
 state or local laws.
 SECTION R107
TEMPORARY STRUCTURES AND USES
 Rl07 .1 General. The building official is authorized to issue a
permit for temporary structures and temporary uses. Such
 permits shall be limited as to time of service, but shall not be
permitted for more than 180 days. The building official is
authorized to grant extensions for demonstrated cause.
R107.2 Conformance. Temporary structures and uses shall
conform to the structural strength~ fire safety, means of
egress} light, ventilation and sanitary requirements of this
code as necessary to ensure the public health, safety and general
welfare.
R107.3 Temporary po·wer. The building official is authorized
to give permission to temporarily supply and use power
in pati of an electric installation before such installation has
been fully completed and the fmal certificate of completion
has been issued. The part covered by the temporary ce11ificate
shall comply with the requirements specified for temporary
lighting, heat or pO\ver in NFPA 70.
Rl07.4 Termination of approval. The building official is
authorized to te1minate such permit for a temporary stmcture
or use and to order the temporary structure or use to be discontinued.
SECTION R108
FEES
R108.1 Payment of fees. A permit shall not be valid until the
fees prescribed by law have been paid. Nor shall an amendment
to a permit be released until the additional fee, if any,
has been paid.
R108.2 Schedule of permit fees. On buildings, structures,
electricalt gas, mechanical and plumbing systems or alterations
requiring a permit, a fee for each permit shall be paid as
required, in accordance with the schedule as established by
the applicable governing authority.
R108.3 Building permit valuations. Building permit valuation
shall include total value of the work for which a permit is
being issued, such as electrical, gas, mechanical, p1umbing
equipment and other permanent systems, including materials
and labor.
R108.4 Related fees. The payment of the fee for the constmction,
alteration, removal or demolition for work done in
connection with or concurrently with the work authorized by
a building permit shall not relieve the applicant or holder of
the permit from the payment of other fees that are prescribed
bylaw.                                       ·
Rl08.5 Refunds. The building official is authorized to establish
a Jefund policy.
R108.6 Work commencing before permit issuance. Any
person who commences work requiring a permit on a building,
structure, electrical, gas) mechanical or plumbing system
before obtaining the necessary permits shall be subject to a
fee established by the applicable governing authority that
shall be in addition to the required permit fees.
SECTION R109
INSPECTIONS
R109.1 Types of inspections. For onsite construction, from
time to time the building official, upon notification from the
permit holder or his agent~ shall make or cause to be made
any necessary inspections and shaH either approve that portion
of the construction as completed or shall notify the permit
holder or his or her agent wherein the same fails to
comply with this code.
R109.1.1 Foundation inspection. Inspection ofthe foundation
shall be made after poles or piers are set or trenches
or basement areas are excavated and any required forms
erected and any required reinforcing steel is in place and
supported prior to the placing of concrete. The foundation
inspection shall include excavations for thickened slabs
intended for the support of bearing walls> partitions, structural
supports> or equipment and special requirements for
wood foundations.
Rl09.1.2 Plumbing, mechanical, gas and electrical systems
inspection. Rough inspection of plumbing, mechanical,
gas and electrical systems shall be made prior to
covering or concealment, before fixtures or appliances are
set or instaJled, and prior to framing inspection.
Exception: Backfilling of ground-source heat pump
loop systems tested in accordance with Section
M21 05.1 prior to inspection shall be permitted.
Rl09.1.3 Floodplain inspections. For construction in
flood hazard areas as established by Table R301.2(1),
upon placement of the lowest floor, including basement,
and prior to further vertical construction, the buildtng official
shall require submission of documentation, piepared

SCOPE AND ADMINISTRATION
20121NTERNATIONAL RESIDENTIAL CODE®7
and sealed by a registered design professional, ofthe elevation
of the lowest floor, including basement, required in
Section R322.
R109.1.4 Frame and masonry inspection. Inspection of
framing and masonry construction shall be made after the
roof, masonry, all framing, ftrestopping, draftstopping and
bracing are in place and after the plumbing, mechanical
and electrical rough inspections are approved.
R109.1.5 Other inspections. In addition to the called
inspections above> the building official may make or
require any other inspections to ascertain comp1iance with
this code and other Jaws enforced by the building official.
R109.1.5.1 Fire-resistance-rated construction
inspection. Where fire-resistance-rated construction is
required between dwelling units or due to location on
property, the building official shall require an inspection
of such construction after all lathing and/or wallboard
is in place, but before any plaster is applied, or
before wallboard joints and fasteners are taped and finished.
Rl 09.1.6 Final inspection. Final inspection shall be made
after the penn itted work is complete and prior to occupancy.
Rl 09.1.6.1 Elevation documentation. If located in a
flood hazard area, the documentation of elevations
required in Section R322.1.1 0 shall be submitted to the
building official prior to the final inspection.
R109.2 Inspection agencies. The building official is authorized
to accept reports of approved agencies, provided such
agencies satisfy the requirements as to qualifications and reliability.
R109.3 Inspection requests. It shall be the duty of the permit
holder or their agent to notify the building official that such
work is ready for inspection. It shall be the duty of the person
requesting any inspections l'equired by this code to provide
access to and means for inspection of such work.
R109.4 Approval required. Work shall not be done beyond
the point indicated in each successive inspection without frrst
obtaining the approval of the building official. The buflissued.
8. If an automatic sprinkler system is provided and
whether the sprinkler system is required.
9. Any special stipulations and conditions of the building
permit.
Rll0.4 Temporary occupancy. The building official is
authorized to issue a temporary certificate of occupancy
before the completion ofthe entire work covered by the permit,
provided that such portion or portions shall be occupied
safely. The building official shall set a time period during
which the temporary certificate of occupancy is valid.
Rll 0.5 Revocation. The building official shaH> in writing,
suspend or revoke a certificate of occupancy issued under the
provisions of this code wherever the certificate is issued in
error1 or on the basis of incorrect information supplied) or
where it is determined that the building or structure or pat1ion
thereof is in violation of any ordinance or regulation or any of
the provisions of this code.
SECTION R111
SERVICE UTILITIES
Rlll.l Connection of service utilities. No person shaH
make connections fi·om a utility, source of energy, fuel or
power to any building or system that is regulated by this code
for which a permit is required, until approved by the building
official. SCOPE AND ADMINISTRATION
8 2012 INTERNATIONAL RESIDENTIAL CODE®
R111.2 Temporary connection. The building official shall
have the authority to authorize and approve the temporaty
connection of the building or system to the utility, source of
energy, fuel or power.
Rl11.3 Authority to disconnect service utilities. The building
official shall have the authority to authorize discotu1ection
of utility service to the building, structure or system regulated
by this code and the referenced codes and standards set forth
in Section Rl02.4 in case of emergency where necessary to
eliminate an immediate hazard to life or property or when
such utility cmmection has been made without the approval
required by Section Rlll.l or Rlll.2. The building official
shall notify the serving utility and whenever possible the
owner and occupant of the building, structure or service system
of the decision to discoooect prior to taking such action if
not notified prior to disconnection. The owner or occupant of
the building, structure or service system shall be notified in
writing as soon as practical thereafter.
SECTION R112
BOARD OF APPEALS
R112.1 General. In order to hear and decide appeals of
orders1 decisions or determinations made by the building official
relative to the application and interpretation of this code~
there shall be and is hereby created a board of appeals. The
building official shall be an ex officio member of said board
but shall have no vote on any matter before the board. The
board of appeals shall be appointed by the goveming body
and shall hold office at its pleasure. The board shall adopt
rules of procedure for conducting its business, and shaH render
all decisions and fmdings in writing to the appellant with
a duplicate copy to the building official.
R112.2 Limitations on authority. An application for appeal
shall be based on a claim that the true intent of this code or
the rules legally adopted thereunder have been incorrectly
interpreted, the provisions of this code do not fully apply, or
an equally good or better fonn of construction is proposed.
The board shall have no authority to waive requirements of
this code.
R112.2.1 Determination of substantial improvement in
flood hazard areas. When the building qfficial provides a
finding required in Section Rl 05.3 .1.1, the board of
appeals shall detennine whether the value of the proposed
work constitutes a substantial .improvement. A substantial
improvement means any repair, reconstmction, rehabilitation,
addition or improvement of a building or structure,
the cost of which equals or exceeds 50 percent of the market
value of the building or structure before the improvement
or repair is started. 1fthe building or stmcture has
sustained substantial damage, all repairs are considered
substantial improvement regardless of the actual repair
work perfonned. The te1m does not include:
1. Improvements of a building or structure required to
correct existing health) sanitat)' or safety code violations
identified by the building official and which
are the minimum necessary to assure safe living
conditions; or
2. Any altemtion of an historic building or stmctme,
provided that the altemtion will not preclude the
continued designation as an historic building or
structure. For tl•e purpose ofthis exclusion, an historic
building is:
2.1. Listed or preliminarily determined to be eligible
for listing in the National Register of
Historic Places; or
2.2. Determined by the Secretat)' of the U.S.
Departmenl of Interior as contributing to the
historical significance of a registered historic
district or a district preliminarily determined
to qualify as an historic district; or
2.3. Designated as historic under a state or local
historic preservation program that is
approved by the Department of Interior.
R112.2.2 Criteria for issuance of a variance fot· flood
hazard areas. A variance shall be issued only upon~
 1. A showing of good and sufficient cause that the
unique characteristics of the size, configuratjon or
topography of the site render the elevation standards
in Section R3 22 inappropriate.
2. A determination that failure to grant the variance
would result in exceptional hardship by rendering
the lot undevelopable.
3. A determination that the granting of a variance will
not result in increased flood heights, additional
threats to public safety, extraordinary public
expense, cause fraud on or victimization of the public,
or conflict with existing local laws or ordinances.
4. A detennination that the variance is the minimum
necessary to afford relief, considering the flood hazard.
5. Submission to the applicant of written notice specifYing
the difference between the design flood elevation
and the elevation to which the building is to be
built, stating that the cost of flood insurance will be
commensurate with the increased risk resulting from
the reduced floor elevation, and stating that construction
below the design flood elevation increases
risks to life and property.
Rl12.3 Qualifications. The board ofappea1s shall consist of
members who are qualified by experience and training to pass
on matters pertaining to building constmction and are not
employees of the jurisdiction.
R112.4 Administration. The building official shall take
immediate action in accordance with the decision of the
board.
SECTION R113
VIOLATIONS
R113.1 Unlawful acts. It shall be unlawful for any person,
firm or corporation to erect, constmct, alter, extend, repair,
move, remove, demolish or occupy any building, structure or

SCOPE AND ADMINISTRATION
2012 INTERNATIONAL RESlDENTIAL CODE®9
equipment regulated by this code, or cause same to be done,
in conflict with or in violation of any of the provisions of this
code.
R113.2 Notice of violation. The building official is authorized
to serve a notice of violation or order on the person
responsible for the erection~ consttUction, alteration, extension,
repair, moving, removal, demolition or occupancy of a
building or structure in violation ofthe provisions of this
code, or in violation of a detail statement or a plan approved
thereunder, or in violation of a permit or certificate issued
under the provisions of this code. Such order shall direct the
discontinuance of the illega1 action or condition and the
abatement of the violation.
R113.3 Prosecution of violation. Ifthe notice of violation is
not complied with in the time prescribed by such notice, the
building official is authorized to request the legal counsel of
the jurisdiction to institute the appropriate proceeding at law
or in equity to restrain, correct or abate such violation, or to
require the removal or termination of the unlawful occupancy
of the building or stmcture in violation of the provisions of
this code or of the order or direction made pursuant thereto.
Rll3.4 Violation penalties. Any person who violates a provision
of this code or fails to comply with any of the requirem~nts
thereof or who erects, constructs, alters or repairs a
building or structure in violation of the app1·oved construction
documents or directive of the building official, or of a
permit or certificate issued under the provisions of this code,
shall be subject to penalties as prescribed by law.
SECTION R114
STOP WORK ORDER
R114.1 Notice to ownel'. Upon 11otice from the building official
that work on any building or structure is being prosecuted
contraty to the provisions of this code or in an unsafe
and dangerous manner, such work shall be immediately
stopped. The stop work order shall be in writing and shaH be
given to the owner of the property involved, or to the owner's
agent or to the person doing the work and shall stat.e the conditions
under which work wil1 be permitted to resume.
R114.2 Un]a,vful continuance. Any person who shall continue
any work in or about the structure after having been
served with a stop work order, except such work as_ that person
is directed to perform to remove a violation or unsafe
condition, shall be subject to penalties as prescribed by law.
STATE OF TEXAS                 )
                               )       CERTIFICATE TO COJ>Y OF PUBLIC RECORD
COUNTY OF DENTON               )

        I hereby certify, in the performance of the run cti o n ~ of my office, that the attached instruments are fu ll.
true and correct copies of Section R308.6.5 of Chapter 3 or the 2006 International Residential Code. The same
appear of record in my office and said documents are the offi cial records from the public office of the Town
Secretary of the Town of Lakewood Village. Denton County. Texas. and arc kept in said office.

       T furrher certify that 1 am the Town Secretary of th e Town of Lakewood Village, that I have legal
custody of sa id records. and that Lam a lnwfu l possessor and keeper of the reco rds in said orti ce.

        In witness whereof I have hereunt o set my hand and affixed the o(Ticial sea l of The Town of Lakewood
Village thi s 26th day of March. 2014.



                                               ~~~
                                                 .~~e~OQ~-----------­
                                               ~sbcll. TRMC. Town Secretary
                                               Tovvn of Lakewood Vil lage
                                               Den ton County
                                               State ofTexas
                                               Chapter 3

R308.6.5 Screens not required . Screens shall not be
required when fully tempered glass is used as sing le glazing
or the inboard pane in multiple glazing and either of
the following conditions are met:
1. Glass area 16 square feet (1.49 m2) or less. Highest
point of glass not more than 12 feet (3658 mm)
above a walking surface or other accessible area .
nominal glass thickness not more than J/1s inch (4.8
mm). and (for multiple glazing only) the other pane
or panes fully tempered, laminated or wired glass.
2. Glass area greater than 16 square feet (1.49 m2).
Glass sloped 30 degrees (0 .52 rad) or less from vertical,
and highest point of glass not more than 10 feet
(3048 mm) above a walking surface or other accessible
area.
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

       I hereby certify , in the performance of the functions of my office, that the attached instruments are ful l.
true and correct co pies of Section R308.4 of C hapter 3 of the 2006 International Residential Code. The same
appear of record in my o rfice and sa id documents are the offi cia l records from the public office of the Town
Secretary of the Town of Lakewood Vi ll age, Denton County, Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody o f said records, and that I am a lawfu l possessor and keeper o f the records in said offi ce.

         In witness whereofl have hereunto set my hand and affixed the official seal of The Town of Lakewood
Vi ll age this 26th day of March, 20 14.



                                             r>P~~b~
                                                   OO___________
                                             ~bell, TRMC. Town Secretary
                                              Town of Lakewood V illage
                                              Denton County
                                              State of Texas
                                                      Chapter 3

R308 .4 Hazardous locations.

The following shall be considered specific haza rd ous locations for the purposes of glazing:

1. Glazing in swinging doors except jalousies.
2. Glazing in fixed and sliding panels of sliding door assemblies and panels in sliding and bifold closet door
assemb lies.
3. Glazing in storm doors.
4. Glazing in all unframed swinging doors.
5. Glazing in doors and enclosures for hot tubs, whirlpools, saunas, steam rooms, bathtubs and showers.
Glazing in any part of a building wall enclosing these co mpartm ents where the bottom exposed edge of the
glazing is less than 60 inches (1524 mm) measured vertica lly above any sta nding or walking surf ace .
6. Glazing, in an individ ual fixed or operable panel adjacent to a door where the nearest vertical edge is within
a 24-inch (610 mm) arc of the door in a closed position and whose bottom edge is less than 60 inches (1524 mm)
above the floor or wa lking surface.
7. Glazing in an individual fixed or operabl e pane l, other than those loca tions described in Items 5 and 6 above,
th at meets all of the following conditions:
7.1. Exposed area of an individual pan e larger t han 9 sq uare feet (0.836 m2) .
7.2. Bottom edge less than 18 inches (457 mm) above the floor.
7.3. Top edge more t han 36 inches (914 mm) above the floor.
7.4. One or more walki ng surfaces within 36 inches (914 mm) horizontally of the glazing.
8. All glazing in railings regardless of an area or height above a wa lking surface . Inclu ded are structural baluster
panels and nonstructural infill panels.
9. Glazing in walls and fences enclosing indoor and outdoor swimming pools, hot tubs and spas where the
bottom edge of t he glazing is less than 60 inches (1524 mm) above a wa lking surface and within 60 inches (1524
mm) horizontally of the water's edge. Th is shall apply to single glazing and all panes in multiple glazing.
10. Glazing adjacent to stairways, landings and ramps within 36 inches (914 mm) horizontally of a walking
surface when the exposed surface of the glass is less than 60 inches (1524 mm) above the plane of the adjacent
walking surface.
11. Glazing adjacent to stairways within 60 inches (1524 mm) horizontally of the bottom t read of a sta irway in
any direction when the exposed surface of the glass is less than 60 inches (1524 mm) above the nose of the
tread .

Exception: The fo llowing products, materials and uses are exempt from the above ha za rdous locations:
1. Openings in doors through which a 3-inch (76 mm) sphere is unable to pass.
2. Deco rative glass in Items 1, 6 or 7.
3. Glazing in Section R308.4, Item 6, when there is an inte rvening wall or other permanent barrier between the
door and t he glazing.
4. Glazing in Section R308.4, Item 6, in wa lls perpendicular to the plane of the door in a closed position, other
than the wall toward which the door swings when opened, or w here access th rough the door is to a closet or
storage area 3 feet (914 mm) or less in depth. Glazing in these applications shall co mply with Section R308.4,
Item 7.
5. Glazing in Section R308.4, Items 7 and 10, w hen a protective bar is insta lled on the accessible side(s) of the
glazing 36 inches± 2 inches (914 mm ±51 mm) above the floor. The bar shall be ca pa ble of withstanding a
horizontal load of 50 pounds per linear foot (730 N/m) without contacting th e glass and be a minimum of 1~
inches (38 mm) in height.
6. Outboard panes in insulating glass units and other mu ltiple glazed panels in Section R308.4, Item 7, when th e
bottom edge of the glass is 25 feet (7620 mm) or more above grade, a roof, walking surfaces, or other ho rizontal
[within 45 degre es (0.79 rad) of horizonta l] surface adjacent to the gla ss exterior.
7. Louvered windows and jal ousies comp lying with the req uirements of Section R308.2.
8. Mirrors and other glass panels mounted or hung on a surface that provides a continuous backing support.
9. Safety glazing in Section R308.4, Items 10 and 11, is not required where:
9.1. The side of a stairway, land ing or ramp has a guardrail or handrail, including ba lusters or in-fi ll panels,
complying with the provisions of Sections 1013 and 1607.7 of th e International Building Code; and
9.2. The plane ofthe glass is more than 18 inches (457 mm) from t he railing; or
9.3. When a solid wall or panel extends from the plane of the adjacent walking surface to 34 inches (863 mm)
to 36 inches (914 mm) above the floor and t he co nstruction at the top o f that wa ll or panel is capable of
withst and ing the sa me hori zontal load as t he protective bar.
10. Glass block panels complying with Section REilO.
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        l hereby certi fy. in the perfom1ance of the Cunctions of my office. that the attached instruments are fu lL
true and correct cop ies of Sectio n R33 1.5 of Cha pter 3 o[ the 2006 International Residential Code. The same
appear of record in my office and said documents are the official records from the public office of the Town
Secretary of the Town of Lakewood Village. Denton County. T exas. and are kept in sa id office.

       I furth er certify that I am the Town Secretary o f the Town of Lakewood Village, that I have legal
custody of said records. and that I am a lawful possessor and keeper of the records in said office.

        ln w itness whereof I have here unto set my hand and affixed the offic ial seal of The Town of Lakevvood
Vil lage this 26th day of March, 20 14.




                                              Linda As elL TRMC, Town Secretary
                                                    or
                                              Tovm Lakewood Vi ll age
                                              Denton County
                                              State ofTexas
                                                 Chapter 3

                            Section 311 .5 and all other stair requirements

R311.5 Construction .
R311.5.1 Attachment. Exterior landings, decks, balconies,
stairs and similar facilities shall be positively
anchored to the primary structure to resist both vertical
and lateral forces or shall be designed to be self-supporting.
Attachment shall not be accomplished by use of toenails
or nails subject to withdrawal.
R31 1.6 Hallways. The minimum width of a hallway shall be
not less than 3 feet (914 mm).
R31 1. 7 Stairways.
R311 .7.1 Width . Stairways sha ll not be less than 36
inches (9 14 mm) in clear width at all points above the permitted
handrail height and below the required headroom
height. Handrails shall not project more than 4.5 inches
(114 mm ) on either side of the stairway and the minimum
clear width of the stairway at and below the handrail
height, includ ing treads and landings, shall not be less than
31 1h inches (787 mm) where a handrail is installed on one
side and 27 inches (698 mm) where handrails are provi ded
on both sides.
Exception: The width of spiral stairways shall be in
accordance with Section R31 1.7.10.1 .
R311 .7.2 Headroom . The minimum headroom in all parts
of the stairway shall not be less than 6 feet 8 inches (2032
mm) measured vertically from the sloped line adjoining
the tread nosing or from the floor surface of the land ing or
platform on that portion of the stairway.
Exception : Where the nosings of treads at the side of a
flight extend under the edge of a floor opening through
which the stair passes, the floor opening shall be
allowed to project horizontally into the required headroom
a maximum of43/4inches (121 mm) .
R311 .7.3 Vertical rise. A flight of stairs shall not have a
vertical rise larger than 12 feet (3658 mm) between floor
levels or landings.
R311. 7.4 Walkline. The wa lkline across winder treads
shall be concentric to the curved direction of travel
through the turn and located 12 inches (305 mm) from the
side where the winders are narrower. The 12-inch (305
mm) dimension shall be measured from the widest point
of the clear stair width at the walking surface of the
winder. If winders are adjacent within the flight, the point
of the widest clear stair width of the adjacent winders shall
be used.
R311.7.5 Stair treads and risers. Stair treads and risers
shall meet the requirem ents of this section . For the purposes
of this section all dimensions and dimens ioned surfaces
sha ll be exclusive of carpets, rugs or runners.
R311.7.5.1 Risers . The maximum riser height shall be
73/4inches (196 mm). The riser shall be measu red vertically
between lead ing edges of the adjacent treads. The
greatest riser height within any flight of stairs shall not
exceed the smallest by more than 3/s inch (9.5 mm).
Risers shall be vertical or sloped from the underside of
the nosing of the tread above at an angle not more than
30 degrees (0.51 rad) from the vertical. Open risers are
permitted provided that the opening between treads
does not permit the passage of a 4-inch-diameter ( 102
mm) sphere.
Exception : The opening between adjacent treads is
not limited on stairs with a total rise of 30 inch es
(762 mm) or less.
R311 .7.5.2 Treads. The minimum tread depth shall be
10 inches (254 mm). The tread depth shall be measured
horizontally between the vertical planes of the foremost
projection of adjacent treads and at a right angle to the
tread's leading edge. The greatest tread depth within
any flight of stairs shall not exceed the smallest by
more than J/s inch (9.5 mm).
R311. 7 .5.2.1 Winder treads. Winder treads shall
have a minimum tread depth of 10 inches (254 mm)
measured between the vertical planes of the foremost
projection of adjacent treads at the intersections
with the walkline. Winder treads shall have a
min1mum tread depth of 6 inches ( 152 mm) at any
point within the clear width of the stair. Within any
flight of stairs. the largest winder tread depth at the
walkline shall not exceed the smallest winder tread
by more than 316 inch (9.5 mm) . Consistently shaped
winders at the walkline shall be allowed within the
same flight of stairs as rectangular treads and do not
have to be within 316 inch (9.5 mm) of the rectangular
tread depth.
R311 .7.5.3 Nosings. The radius of curvature at the nosing
shall be no greater than gfls inch (14 mm). A nosing
not less than J /4 inch ( 19 mm) but not more than 11/4
inches (32 mm) shall be provided on stairways with
solid risers. The greatest nosing projection shall not
exceed the smallest nosing projection by more than 3/s
inch (9.5 mm) between two stories, including the nosing
at the level of floors and landings. Beveling of nosings
shall not exceed 1/2 inch ( 12.7 mm) .
Exception: A nosing is not required where the tread
depth is a mini mum of 11 inches (279 mm ).
STATE OF TEXAS                 )
                               )      CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON               )

        I hereby certify, in the performance of the fun ction s of my office, that the attached instruments are fu lL
true and correct copies of Section R403. 1.6 of Chapter 4 of the 2006 International Residential Code. The same
appear of record in my office and said documents are the offic ial records from the public office of the Town
Secretary of the Town of Lakewood Vill age, Denton County, Texas, and are kept in said office.

       f f urther certify lhat I am the Town Secretary or the Town of Lakewood Vi llage. that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

         In witness whereofJ have hereunto set my hand and affixed the official seal of The Town of Lakewood
Vi ll age this 26th day of March, 20 14.




                                              Lmdc As ell , TRJviC, Town Secretary
                                              Tmvn or Lakewood Village
                                              Denton County
                                              State of Texas
                                       Chapter 4

                              Section 403.1 .6 Anchor Bolts

R403.1.6 Foundation anchorage. Sill plates and walls
supported directly on continuous foundations shall be
anchored to the foundation in accordance with this section.
Wood sole plates at all exterior walls on monolithic
slabs, wood sole plates of braced wall panels at building
interiors on monolithic slabs and all wood sill plates shall
be anchored to the foundation with anchor bolts spaced a
maximum of 6 feet (1829 mm) on center. Bolts shall be at
least 1/2 inch (12.7 mm) in diameter and shall extend a
minimum of 7 inches (178 mm) into concrete or grouted
cells of concrete masonry units. A nut and washer shall be
tightened on each anchor bolt. There shall be a minimum
of two bolts per plate section with one bolt located not
more than 12 inches (305 mm) or less than seven bolt
diameters from each end of the plate section. Interior bearing
wall sole plates on monolithic slab foundation that are
not part of a braced wall panel shall be positively
anchored with approved fasteners . Sill plates and sole
plates shall be protected against decay and termites where
required by Sections R317 and R318 . Cold-formed steel
framing systems shall be fastened to wood sill plates or
anchored directly to the foundation as required in Section
R505.3.1 or R603.3.1.
Exceptions:
1. Foundation anchorage, spaced as required to provide
equivalent anchorage to 1/2-inch-diameter
(12.7 mm) anchor bolts.
2. Walls 24 inches (610 mm) total length or shorter
connecting offset braced wall panels shall be
anchored to the foundation with a minimum of
one anchor bolt located in the center third of the
plate section and shall be attached to adjacent
braced wall panels at corners as shown in item 8
of Table R602 .3(1 ).
3. Connection of walls 12 inches (305 mm) total
length or shorter connecting offset braced wall
panels to the foundation without anchor bolts
shall be permitted. The wall shall be attached to
adjacent braced wall panels at corners as shown
in item 8 of Table R602 .3(1) .

R404.3 Wood sill plates. Wood sill plates shall be a minimum
of 2-inch by 4-inch (51 mm by 102 mm) nominal lumber.
Sill plate anchorage shall be in accordance with Sections
R403.1 .6 and R602.11.
STATE OF TEXAS                )
                              )      CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

       I hereby certify, in the performance of the functions of my office, that the attached instruments are full,
true and correct copies of Section R404 of Chapter 4 of the 2006 lntemational Residential Code. The same
appear of record in my office and said documents are the official records from the publ ic office of the Town
Secretary ofthe Town of Lakewood Village. Denton Co unty, Texas. and are kept in said office.

       I further ce rtify that I am the Town Secretary of tbe Town of Lakewood Vil lage, that I have legal
custody of said records, and that I am a law ful possessor and keeper of the records in said oftice.

        In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Vi llage thi s 26th day ofMarch, 20 14.




                                             Lind Asbel l, TRMC. Town Secretary
                                             Town of Lakewood Vi llage
                                             Denton County
                                             State orTexas
                                        Chapter 4


SECTION R404
FOUNDATION AND RETAINING WALLS
R404.1 Concrete and masonry foundation walls. Concrete
foundation walls shall be selected and constructed in accordance
with the provisions of Section R404.1.2. Masonry
foundation walls shall be selected and constructed in accordance
with the provisions of Section R404.1 .1.

R404.4 Retaining walls. Retaining walls that are not laterally
supported at the top and that retain in excess of 24 inches
(61 0 mm) of unbalanced fill shall be designed to ensure stability
against overturning , sliding, excessive foundation pressure
and water uplift. Retaining walls shall be designed for a
safety factor of 1.5 against lateral sliding and overturning .
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functio ns of my offi ce. that the anached instruments are fu ll.
true and cotTect copies of Section R602.3.2 of Cha pter 6 of the 2006 Internati onal Residenti al Code. The same
appear of reco rd in my office and sa id documen ts are the o ffi cia l records from the public office of the Town
Secretary o f the Town o f Lakewood V ill age. Denton County. Texas. and are kept in said office.

       I further certify that I am th e Town Secreta ry o f the Town of Lakewood Village, that I have legal
custody of said records. and that I am a law ful possessor and keeper o f the records in said office.

         In witness w hereof l have hereunto set my hand and affi xed the official seal of The Town of Lakewood
V illage this 26th day of March, 20 14.




                                              ~dc£hbeQ Q ,
                                              L111 a Asbe ll , TRM C , Town Secretary
                                              T own of Lakewood Vi llage
                                              Dento n County
                                              State of Texas
                                                        Chapter 6

 R602.3.2 Top plate. Wood stud wa lls shall be ca pped
 wit h a double top plate install ed to provi de overlapping at
corners and intersections with beari ng partiti ons. End
j o ints in top plates shall be ofTset at least 24 inches (6 10
mm). Joints in plates need not occur over studs. Plates
shall be not less than 2-inches (5 1 mm) nominal thickn ess
and have a width at least eq ual to the width or the studs.
STATE OF TEXAS                 )
                               )        CERTIFICATE TO COPY OF PU BLIC RECORD
COUNTY OF DENTON               )

        I hereby certify. in the performa nce of the functi ons o f m y o ffice, that the attached instruments are full ,
true and correct copies of Section R602. 10 of Chapter 6 of the 2006 Internati onal Residential Code. T he same
appear of record in my office and said documents are the official records from the public offi ce of the Town
Secretary of the Town of Lakewood Village. Denton Coumy. T exas. and are kept in said oftice.

       I further certi fy that 1 am the Town Secretary o f the Town of Lakewood Village, that I have legal
custody of said records . and that I am a lawful possessor and keeper of the records in said office.

        In witness whereof I have hereunto set my hand and affixed the official sea l of The Town of Lakewood
Village th is 26th day of March, 20 14.




                                                Ltn Asbe ll , fRMC. Town Secretary
                                                Town of Lakewood Vi llage
                                                Denton County
                                                State of Texas
Chapter 6

R602.10 Wall bracing .

All exterior walls sha ll be braced in accordance with this section. In addition, interior braced wall
lines shall be provided in accordance with s,ection R602 .10.1.1. For buildings in Seismi c Design
Categories Do, D, and D2, wa lls shall be constructed in accordance with the additional requirements
of Sections R602.10.9, R602.10.11, and R602.11.
STATE OF TEXAS                 )
                               )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON               )

        I hereby certify, in the perfo rmance of the function s of my office, that the attached instruments are full ,
true and correct copies o f Section R703.7.4 and Section R703.7.4. 1 of Chapter 7 of the 2006 lntemarional
Residenti al Code. The same appear of record in my office and said documents are the official records from the
public orfice of the Town Secretary of the Town of Lakev,rood Village. Denton County, Texas. and are kept in
said office.

       I furth er certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said reco rds, and that J am a la wful possesso r and keeper o f the record s in said office.

         In witness whereo f I have hereunto set my hand and affixed the official seal of The Town o f Lakewood
Vi ll age this 26t h day ofMarch, 2014.



                                             ~-~l o Wo2ofL
                                             ~bell. TRMC, Town Secretary
                                               Town of Lakewood Vi llage
                                               Denton Coun ty
                                               State of Texas
                                                Chapter 7

R703.7 .4 Anchorage. Masonry veneer shall be anchored
to the supporting wall studs with corrosion-resistant metal
ties embedded in mortar or grout and extending into the
veneer a minimum of 1,12 inches (38 mm), with not less
than s/a-inch (15.9 mm) mortar or grout cover to outside
face. Masonry veneer shall conform to Table R703.7.4.

R703.7.4.1 Size and spacing. Veneer ties, if stran d
wire , shall not be less in thickness than No. 9 U.S. gage
[(0. 148 inch) (4 mm)] wire and shall have a hook
embedded in the mortar joint, or if sheet metal, sha ll be
not less than No. 22 U.S. gage by [(0.0299 inch) (0.76
mm)] 1/a inch (22 mm) corrugated . Each tie sha ll support support
not more than 2.67 square feet (0.25 m2) of wall
area and shall be spaced not more than 32 inches (813
mm) on center horizontally and 24 inches (635 mm) on
center vertically.
STATE OF TEXAS                 )
                               )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON               )

        I hereby certify, in th e perfo rmance of the fu nctions of my office, that the attached instruments are full,
true and con-eel copies of Section R703.7.6 of Chapter 7 ol'the 2006 International Residenti al Code. The same
appear of record in my office and sa id documents are the official record s fro m the public on-ice or the Town
Secretary of the Town or Lakewood Village. Den ton County, Texas, and are kept in sai d office.

       I further ce11ify that I am the Town Secretary or the Town o f Lakewood Village. that I have legal
custody of said records. and that I am a lawful possessor and keeper of the reco rds in said office.

        In witness whereof I have hereunto set my hand and affixed the official seal of The Town o r Lakewood
Vi llage this 26th day of March. 2014.




                                               ~r~~~~~Secretary
                                               Town or Lakewood Village
                                               Denton County
                                               State ofTexas
                                             Chapter 7

R703.7.6 Weepholes. Weepholes shall be provided in the
outside wythe of masonry walls at a maximum spacing of
33 inches (838 mm) on center. Weepholes shall not be less
than Jlts inch (5 mm) in diameter.
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the per formance of the functions of my office, that the attached instruments are full ,
true and correct copies of Section R 1003.4 of Chapter l 0 of the 2006 International Residential Code. The same
appear of record in my offi ce and said documents are the official records from the public office of the Town
Secretary of the Town of Lakewood V ill age, Denton County. Texas, and are kept in said office.

       I fu rther certify that I a m the Town Secretary of Lhe Town of Lakewood Vi llage, that 1 have legal
custody of said records, and t hat I am a lawful possessor and keeper of the records in sa id office.

        In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 20 14.




                                              Ltn a AsbelL TRMC, Town Secretary
                                              Town of Lakewood Village
                                              Denton County
                                              State ofTexas
CHIMNEYS AN D FIREPLACES




                                                                                 •           .
               TOP OF CHIMNEY MUST BE AT LEAST~
               2 FT HIGHER THAN PEAK OR
               HIGHEST PORTION OF RO~F  WITHIN ·                                                  3 FT MIN HEIGHT ABOVE ROOF
               10 FT HORIZONTALLY.                                                                WHERE CHIMNEY PENETRATES .
                                                                                 •   }




                                                                                                                                                   I
                                                                                                                                                   (
                                                                                                                                               1
                                      MIN. 4 IN. SOLID MASONRY
                                                                                 •

                                                                                 •
                                                                                                                                              );
                                                                                                                                              \I

                                                M IN 5/8 IN. FLUE LINER

                                                                   _                         .
                                                                                                 --
                                                                                                  --        - METAL CLEANOUT
                                                                                                              DOOR (OPTIONAL)
                                                                                                                                              !I
                                                                                                                                              a·
                                                                                                                                              n
                                                                                                                                              p
                                                                   -~~.- · ; ·.;                 ~ _]
                                       U~DISTURBED SOIL
                                       I3F.LOW FROST LINE ·
                                                                            l_j
                                                               _/ '~)T;..\\'<1/. '\ ~ -:;-I
                                                                                         J
                                                                                         ~__:_6 IN. MIN
                                                                                                          MIN 12 IN THICK
                                                                                                          CONCRETE FOUNDATION
                                                                                                                                              rr



                                                           61N.MIN-          -

                                =
 For SJ: 1 Inch =25.4 mm, ·1 ·rocit 304.8 mm.
                                                                Figure R1003.2
                                                        TYPICAL MASONRY CHIMNEY


R1003.4 Seismic anchorage. Mnsonry and concrcle chimneys                    •!• The prescriptive requirements in this section are
and founda tions in .Seismic Desig n Category 0 0, b , or 0 2 shall             tiona! for typical fireplaces and chimneys. More
be anchored at each floor, ceiHng or roof line more than 6 feet                 stantial anchorage may be required in areas of
(J 829 mm) above grade, el':cept where constructed completely                   seismicity, for large firepl aces or where the "'"" " " "'"
withil1 the exterior walls. Anchorag~:: shall confo rm to the                   between floor and roof diaphragms is large.
requirements in Section Rl003.4.1.
                                                                            Rl003.5 Corbeling. M nsonry chimneys s haU not be
                                                                            more than one-half of the chimney's wall thickness
•!• Fireplaces and chimneys must be connected to floor                      waU or foundation, nor shall a chinwcy he corbe led
    and roof diaphragms to prevent overturning during                       wall or founda tion thnt is less than 12 inches (305 mlll)
    earthquakes. Chimneys must be anchored at the ceil-                     unless it proj ects equally on each side of the wall, except
    ing line of roof and ceiling assemblies and at floor lev-               on the second story of a two-story dwelling, corbeling
    els below the roof. Such anchorage is of lesser Impor-                  c himneys on the exterior of the enclos ing walls may
    tan ce where the floor assembly Is 6 feet (1829 mm) or                  wall thickness. T he projection of a single course
    less above grade.                                                       exceed onc-balf the \mil height o r one-lbird of the uni
                                                                            depth, whichever is less.
RI003.4.1 Anchorag!!. 1\vo 3/winch by l -inch (5 mm by 25
mm) straps shall be embedded a minimum of 12 inches (305                    •!• Corbeling is the projection of masonry from the·
mm) into the chimney. S traps s hall be hooked nrouud the outer                 face of the wan or fireplace in small increm
bars and cxtcncl 6 inches (l 54 mm) beyond the bend. Each strap                 each course of masonry. The chimney should
shall he fas tened 10 a minimum of fou r floor j oists wi th two                corbeled more than one-half of its wall thickne
1/ -inch (13 mm) bolts.                                                         the wall or foundation. A single course Is not
  2


10·10

                                                                                                                                              .I
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instruments are full ,
true and correct copies of Chapter 11 N 11 0 1. I - N ll 01.3 of the 2006 Internationa l Residentia l Code. The same
appear of record in my office and said documents are the offi cia l record s from the public office of the Town
Secretary of the Town of Lakewood V illage, Denton County, Texas, and are kept in said offi ce.

       I fu rther certi fy that 1 am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawfu l possessor and keeper of the records in said offi ce.

        In witness whereof I have hereunto set my hand and affixed the offi c ia l sea l of T he Town of Lakewood
Vil lage th is 26th day of March, 20 14.




                                             ~d.a~60Q
                                              ~bell , TRMC, Tow;'Secretary
                                              Town of Lakewood V illage
                                              Denton Co unty
                                              State ofTexas
                                    CHAPTER 11
                             ENERGY EFFICIENCY
N11 01.1 Scope. This chapter regulates the energy efficiency
for the design and construction of buildings regulated by this
code.
Note: The text ofthe following Sections N1101 .2 through
N11 05 is extracted from the 2012 edition of the International
 Energy Conservation Code-Residential Provisions and has
been editorially revised to conform to the scope and application
of this code. The section numbers appearing in parenthesis
after each section number are the section numbers of the
corresponding text in the International Energy Conservation
Code-Residential Provisions.
N1101.2 (R101.3) Intent. This code shall regulate the design
and construction of buildings for the effective use and conservation
of energy over the useful life of each building . This
code is intended to provide flexibility to permit the use of
 innovative approaches and techniques to achieve this objective.
This code is not intended to abridge safety, health or
environmental requirements contained in other applicable
codes or ordinances.
N11 01.3 (R1 01.4.3) Additions, alterations, renovations or
repairs. Additions, alterations, renovations or repairs to an
existing building, building system or portion thereof shall
conform to the provisions of this code as they relate to new
construction without requiring the unaltered portion(s) of the
existing building or building system to comply with this code.
Additions, alterations, renovations or repairs shall not create
an unsafe or hazardous condition or overload existing building
systems. An add ition shall be deemed to comply with this
code if the addition alone complies or if the existing building
and addition comply with this code as a single building.
Exception: The following need not comply provided the
energy use of the building is not increased :
1. Storm windows installed over exi sting fenestration .
2. Glass only replacements in an existing sash and
frame .
3. Existing ceiling , wall or floor cavities exposed during
construction provided that these cavities are
filled with insulation.
4. Construction where the existing roof, wall or floor
cavity is not exposed.
5. Reroofing for roofs where neither the sheathing nor
the insulation is exposed. Roofs without insulation
in the cavity and where the sheathing or insulation is
exposed during reroofing shall be insulated either
above or below the sheathing.
6. Replacement of existing doors that separate conditioned
space from the exterior shall not require the
installation of a vestibule or revolving door, provided ,
however, that an existing vestibule that separates
a conditioned space from the exterior shall not
be removed .
7. Alterations that replace less than 50 percent of the
luminaires in a space, provided that such alterations
do not increase the installed interior lighting power.
8. Alterations that replace only the bulb and ballast
within the existing luminaires in a space provided
that the alteration does not increase the installed
interior lighting power.
STATE OF TEXAS                 )
                               )      CERTIFI CATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON               )

        I hereby certify, in the performance o f the functions of my offi ce, that the attached instruments are full ,
true and correct copies of C hapter 15 M 1507.4 o f the 2006 lnte rnational Residentia l Code. The same appear of
record in my office and said documents are U1e offic ial records fro m the publi c office of the Town Secretary of
the Town of Lakewood Vi!!age, Denton Count y, Texas. and are kept in said office.

       J fUJ1her certify that I am the Town Secre tary o r the Town of Lakewood Village, that 1 have legal
custody of said records. and that I am a lawful possessor and keeper of the records in said office.

          In witness whereof 1 have hereunto set my hand and affi xed the official seal of The Town of Lakewood
Vi ll age th is 26t h day ofMarch, 20 14.




                                                ~do~bp QQ
                                              ~II , TRMC, Town Secretary
                                              Tov.rn of Lakewood Village
                                              Denton County
                                              State ofTexas
                                     Chapter 15

                                  Exhaust Systems

M1507.4 Local exhaust rates. Local exhaust systems shall
be designed to have the capacity to exhaust the minimum air
flow rate determined in accordance with Table M1507.4.
TABLE M1507.4
MINIMUM REQUIRED LOCAL EXHAUST RATES FOR
ONE- AND TWO-FAMILY DWELLINGS
For Sl : 1 cubic foot per minute= 0.0004719 m3/s.
AREA TO BE EXHAUSTED EXHAUST RATES
Kitchens
100 cfm intermittent or 25 cfm continuous
Bathrooms-Toilet Rooms
Mechanical exhaust capacity of 50 cfm
intermittent or 20 cfm continuous
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certif-y, in the performance of the functions of my office, that the attached instruments are full ,
true and correct copies of Chapter 3 1 P3 10 1.1, P3101.1 , P3112.1, and P3112.2 of the 2006 International
Residential Code. The same appear of record in my office and said documents are the official records from the
public office of the Town Secretary of the Town of Lakewood Village, Denton County, Texas, and are kept in
said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

        ln wi tness whereofi have hereunto set my hand and affixed the official seal ofThe Town of Lakewood
Vi llage this 26th day of March, 20 14.




                                              ~cLo~b.e()Q
                                              Lind Asoell, TRMC, Town Secretary
                                              Town of Lakewood Village
                                              Denton County
                                              State of Texas
                                               Chapter 31

                                            VENT SYSTEMS

P31 01.1 General. This chapter shall govern the selection and
installation of piping , tubing and fittings for vent systems.
This chapter shall control the minimum diameter of vent
pipes, circuit vents, branch vents and individual vents, and
the size and length of vents and various aspects of vent stacks
and stack vents. Additionally, this chapter regulates vent
grades and connections, height above fixtures and relief vents
for stacks

SECTION P3104
VENT CONNECTIONS AND GRADES
P3104.1 Connection . All individual branch and circuit vents
shall connect to a vent stack, stack vent or extend to the open
air.
Exception: Individual, branch and circuit vents shall be
permitted to terminate at an air admittance valve in accordance
with Section P31 14.

Town Ordinance prohibits air admittance valves

SECTION P3112
ISLAND FIXTURE VENTING
P3112.1 Limitation. Island fixture venting shall not be permitted
for fixtures other than sinks and lavatories. Kitchen
sinks with a dishwasher waste connection, a food waste
grinder, or both, in combination with the kitchen sink waste,
shall be permitted to be vented in accordance with this section.
P3112.2 Vent connection. The island fixture vent shall connect
to the fixture drain as required for an individual or common
vent. The vent shall rise vertically to above the drainage
outlet of the fixture being vented before offsetting horizontally
or vertically downward. The vent or branch vent for
multiple island fixture vents shall extend not less than 6
inches (152 mm) above the highest island fixture
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of lhe fu nctions of my office, that the attached instrw11ents are full,
true and correct copies of £3902.12 of the 2006 Internati ona l Residentia l Code. The same appear of record in
my office and sa id documents are the official records from the public office of the Town Secretary of the Town
of Lakewood Village, Denton County, Texas, and are kept in sa id office.

       I funher certify that I am the Town Secretary of the Town of Lakewood V illage, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

        In witness whereof I have hereunto set my hand and affixed the o fficial seal ofThe Town of Lakewood
Vi llage this 26th day of March, 2014.




                                              Lin a As elL TRMC. Town Secretary
                                              Town o f' Lakewood Vi ll age
                                              Denton County
                                              State of Texas
                                               Chapter 39

Definition- ARC-FAULT CIRCUIT INTERRUPTER. A device
intended to provide protection from the effects of arc-faults
by recognizing characteristics unique to arcing and by functioning
to de-energize the circuit when an arc-fault is
detected.

E3902.12 Arc-fault circuit-interrupter protection. All
branch circuits that supply 120-volt, single-phase, 15- and
20-ampere outlets installed in family rooms, dining rooms,
living rooms, parlors, libraries, dens, bedrooms, sunrooms,
recreations rooms, closets, hallways and similar rooms or
areas shall be protected by a combination type arc-fault circuit
interrupter installed to provide protection of the branch
circuit.
STATE OF TEXAS                )
                              )       CERTlFJCATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

       I hereby certi fy. in the performance of the functions of my office, that the attached instruments are full.
true and correct copies of E3907.2 of the 2006 International Residentia l Code. T he same appear of record in
my office and said documents are the official records from the pub!ic office of the Town Secretary of the Town
of Lakewood Village, Denton County, Texas, and are kept in said office.

       I further certif-y that I am the Town Secretary of the Town of Lakewood Vil lage, that I have legal
custody of said records, and that l am a lawful possessor and keeper of the records in said office.

         In witness whereof l have hereunto set my hand and affixed the official seal of The Town of Lakewood
Vi ll age thi s 26th day of March, 2014.




                                              r--Y2cla ~bJ£.
                                             ~~IL TRMC          Town Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             Stale ofTexas
                                      Chapte~r   2 and Chapter 39

Definition: WEATHERPROOF. Constructed or protected so that exposure
to the weather will not interfere with successful operation .

E3907.2 Damp and wet locations. In damp or wet locations,
cabinets and panelboards of the surface type shall be placed
or equipped so as to prevent moisture or watE;)r from entering
and accumulating within the cabinet, and shall be mounted to
provide an air-space not less than 1/4 inch (6.4 mm) between
the enclosure and the wall or other su pportin~~ surface. Cabinets
insta lled in wet locations shall be weatherproof. For
enclosures in wet locations, raceways a nd cables entering
above the level of uninsulated live parts shall be installed
with fitting s listed for wet locations.
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby cettify. in the performance of the functions of my office, that the attached instruments are fu ll,
true and correct copies of £3909.8 of the 2006 lnternational Residential Code. The same appear of record in
my oftice and said documents are the official records from the public office of the Tovvn Secretary of the Town
of Lakewood Village. Denton County. Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Tovm of Lakewood Village, that I have legal
custody of said records. and that l am a lawfu l possessor and keeper of the records in said office.

       In wi tness whereof] have hereunto set my hand and affixed the official seal ofThe Town of Lakewood
Village this 26th day of March. 2014.




                                              Lm a Asbell , TRMC, Town Secretary
                                              Town of Lakewood Village
                                              Denton County
                                              State of Texas
                                              Grounding

SECTION E3908
E3908.8 Types of equipment grounding conductors. The
equipment grounding conductor run with or enclosing the circuit
conductors shall be one or more or a combination of the
following:
1. A copper, aluminum or copper-clad conductor.This
conductor shall be solid or stranded ; insulated , covered
or bare ; and in the form of a wire or a busbar of any
shape.
2. Rigid metal conduit.
3. Intermediate metal conduit.
4. Electrical metallic tubing .
5. Armor of Type AC cable in accordance with Section
E3908.4 .
Exhibit 30
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance o r the functions of my office, that the attached instruments are full,
true and correct copies of Article 250 of the 2005 National Electrical Code. T he same appear of record in my
ollice and said documents are the official records from the public office of the Town Sec retary of the Town of
Lakewood Vi llage, Denton County. Texas, and are kept in said offi ce.

       I rurther certify that I am the Town Secretary of the Town of Lakewood Village. that I have legal
custody o f said records, and that l am a lawful possessor and keeper of the records in said office.

        In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day of March, 20 14.




                                             ~rln..Y'Jal]&O
                                             ~sbell , TRMC, Town Secretary
                                              T own of' Lakewood Village
                                              Denton County
                                              State of Texas
                                                    ARTICLE 250 - GROUNDLNG AND BONDING                                            250.52



    The neutral conductor shall have an ampacity of not                   together to form the grounding electrode system. \VJ1cre
less than the maxi mum current rnting of the grounding im-                none of these grou nding electrodes exist, one or more of
pedance. ln no case shall the neutral conductor be smaller                the grounding electrodes specified in 2SO.S2(A)(4) through
than 8 AWG copper or 6 AWG aluminum or copper-dad                         (A)(7) shn11 be installed and used.
alumi num.
                                                                          Hxception: Coucrete-enc:ased electrodes of existinR build-
(C) System Ncutrul Connection. Th~ systt:m neutral con-                   ings or stnu:tures s/Ja/1 not be required to be part of the
ductor shall not be connected to ground except through the                gmu11di11g electrode system whe re tft e steel reinforcillg bars
grounding impedance.                                                      or rods arc not accessible f or use without diswrhing the
    FPN: The i m pccl~nce is normally selected to limit the               cone ret e.
    ground-Hmh cumnt to a value slightly ga::atcr than or equal to
    the t:upadtive charging current of the syste111. l11is valu~: of      250.52 Gr ounding     ~lectrodcs .
    impcduH2.50.53                                       ARTICLE 250           GROUNDING t\ND BONDING



(3} Concrclc-Encuscd Electrode. An electrode encased                       (A) Rod, Pi11e, and Plnte Electrodes. \Vhere prncticable,
by a1 least 50 rnm (2 in.) of concrete, locmed within and                  rod, pipe, aml pint~:: electrodes shall be embedded below per-
near the bonom of a concrete foundation or footing that is                 manent moisture level. Rod, pipe, and plate electrodes shall be
in direct contact with the enrth, consisting of at least 6.0 w             free From nnnconductive coatings such llS paint or enamd .
(20 fl) of one or more bare or zinc galvanized or other
                                                                           (R) F.Jcct•·odc S p adng. Where more than one of the clec-
electrically conductive coated steel reinforci ng hars or rods
                                                                           lrotlcs of the type specified in 250.52(/\)(5) or (1\)(6) are
of not less thn n 13 m rn ('/2 in.) in diameter, or com;istiug o[
                                                                           used, each electrode of one grounding system (including
at least 6.0 m (20 fl) of bare copper conductor not smaller
                                                                           thai used fo r air terminals) shall not be less than 1.83 m
than 4 AWG. Reinforcing bars shall be permitted to be                      (6 ft) from any olhcr electrode of nnother grounding sys-
bonded together by lhe usual steel tie wires or other elicc-               tem. 1\vo or more grounding electrodes thar are efl'ectively
1iw. means.                                                                bonded together shall be considered a single grounding
(4) Ground Ring. A ground ring encircling the building or                  ch.:etrode system.
stmcture, in direct conlnct with the cnrlh, consisting of at               (C) Bonding J umper. The bonding jumper(s) used to con-
least 6.0 m (20 ft) of bare copper conductor not smaller                   nect lhe groundiJtg electrodes together to form the ground-
than 2 AWG.                                                                ing electrode system shall be iustnUcd in nccordance with
                                                                           250.64(A}, (B), and (E), shall be sized in accordance with
(5) rtod and Pipe Electrodes. Rod and pipe e lcctrod~s
                                                                           250.66, ami shnU be con.nectcd in the manner specified in
shall not be less than 2.5 m (8 f!)'i.11 length and shall consist
                                                                           250.70.
of the followi ng matcrjals.
                                                                           (D) Metal l.Jndergronnd Wntc•· Pipe. Where used as a
     (a} Eleclrodes of pipe or t:ondu it shall not be smaller
                                                                           grounding electrode, metal underground water pipe shaU
than mcuic designator 21 (trade size 311) and, where of iron
                                                                           meet the requirements of 250.53(D)(l )                                                  ARTICLE 250-    GROIJND!NG AND BONDTNG                                            250.64
----------------------------------------- -----·-------------------------------------
2.44 m (8 fl) except that, wlll~re rock bonorn is encountered,             PPN No. 2:    Bonding together of all scpar:uc grounding
                                                                          electrodes will limit potential dill'crenccs between them and
the electmde shall be driven at an oblique angle not to exceed
                                                                           between their associated wiring systems.
45 degrees from the vertical or, where rock bottom is encoun-
tered at an angle up to 45 degrees, the electrode shall be              250.62 Ground ing Elcctl·o!lc Cunuu ctm· Material. The
pem1itted to be buried in a trench that is at least 750 mm              grounding electrode conductor shali be of copper, alumiJmm,
(30 in.) deep. The upper end of the clect.rode shall be flush           or copper-clad aluminum. The matelial selected shall be resis-
with or below ground level unless the aboveground end and               tant to any COITOSive condition existing at the installation or
the grounding electrode conductor attachment are protected              shall be suitably protected against conosion. The conductor
agai11st physical damage as specified in 250. 10.                       shall be solid or stranded, insulated, covered, or bare.

(H ) Plate Electrode. Plate electrodes shall be installed not           250.64 Ground.Utg Electrode Conductor Installation.
less than 750 mm (30 in.) below the surfnce of the earth.               Groundi11g electrode conductors shall be insta lled as speci-
                                                                        fied in 250.64(A) tllrough (F).
250.54 Supplementary Grounding Electrodes. Supple-                      (A) Aluminum or Coppc•·-C iad Aluminum Conductors.
mentary grounding electrodes shall be permitted to be con-              Bare aluminum or copper-clad aluminum grounding con-
nected to the equipment grounding conductors specified in               ductors shall not be used where in direct contact with ma-
250. 118 and shall noLbe required to comply with the elec-              somy or the earth or where subject to corrosive conditions.
trode bonding requirements of 250.50 or 250.53(C) or the                WlJCn~ used outside, aluminum or coppe r-clad alu minum
resistance requirements of 250.56, bu t the cru1h shall not be          grounding conductors shall not be terminated within 450 mm
used as an e[ eelive ground-Fault cuiTent path as specified             ( 18 in.) of the eatth.
in 250.4(/\)(5) and 250.4(13)(4).
                                                                        (B) Securing and Protection Against Physica l Damage.
250.56 R cslsl:mcc of Rod, Pipe, nnd Plate Electrodes. A                Where exposed, a grounding electrode conductor or its enclo-
single electrode consisting of a rod, pipe, or plate thnt does          sure shall be securely fastened to the sutt'ace on which it is
not have a resistance to ground of 25 ohms or less shall be             canied. A 4 AWG or larger copper or aluminum grounding
augmented by one Rdditional electrode of auy of the types               electrode conductor shall be protected where exposed to
specified by 250.52(A)(2) through (A)(7). Where multiple                physicnl damage. A 6 AWG grounding electrode conductor
rod, pipe, or plntc electrodes are installed to meet the re-            that is fi·ec !Tom exposure to physical damage shall. be permit-
quirements of this section, they shall not be less than 1.8 m           led to be nm along the surl'ace of Lhc building constlUcrion
(6 ft) apart.
                                                                        without metal covering or protection where it is securely fas-
                                                                        tened to the construction; otherwise, it shalJ he in Jigid metal
   FPN: The paralll:ling cnicieiiC)' of rods lougcr than ?..5 m         conduit, intem1ediate metal conduit, rigid nonmetallic conduit,
   (8 ft) is improved by spacing greater than 1.8 m (6 ft).             electrical metallic tubing, or cable ;mnor. Grounding electrode
                                                                        contluqors smaller than_6 AWG shall be in Jigid metal con-
250.58 Common Grounding Electrode. Where 250.66                                        ARTlCLE 250 - GROUND!NG t\1'./0 DONDTl\'G




(D) Grounding Electrode Conductor Taps. Where a ser-                 1\tblc 250.66 G.·oundlng l£1ectrode Conductor for
vice consists of more than a single enclosure as permitted in        Alternating-Current Systems
230.7 1(A), it shall be permitted to co11Jlcct te1ps to the common
grounding electrode conductor. Each such tup conductor shall          Sl1e of Lrtrgest Ungrounded
                                                                     Scrvlcc-Entrnnce Conductor ur                 Size of Gromuling
extend to the inside of each such enclosure. The common                                                           Electrode Conductor
                                                                      Ectul vulent Area for PnrnUel
grounding electrode conductor shall be sized in accordance             Concluclors" (AWG/kcmil)                        (AWG/kcmll)
with 250.66, basc.:d on the sum of the circular nUl m-ea of the
largest ungrounded se1vice entrance conductors. Where more                                                                      Alu minum
than one set of service entrance conductors iL~ pennitted by                             Aluminum 0 1·                              or
                                                                                         Copper- Clad                          Copper-Clad
230.110, Exception No. 2 connect directly to a service: drop or          Coll(Jl!r         Aluminum               Copper        Aluminumb
lilteral, the commou grounding elecn·octe conductor shall be
sized in accordance with Table 250.66 Note l. The tap con-           2 or smaUer        110 or smnllcr                 g               6
ductors shall be permitted to be sized in accurdauc.:~: with the
grounding electrode conductors Spl!citicd in 250.60 for the          I or 1/0          2/0 or 3/0                      6               4
largest conductor serving the respective enclosures. The tap         2/0 or 3/0         4/0 or 250                     4               2
conductors shall be connected to the common grounding elec-
trode conductor in such a manner lhat the common ~:,rro umling       01'er 3/0         Over 250                        2             1/0
clcctnxlc conductor remains without a splice or j oint.                through 350       through 500

(E) E nclos ures l'or Grou nding Electrod e Conducto•·s,             Ovl:r 350         Over SCKl                     110             3/0
                                                                      through 600        through 900
renuus metal enclosures for grounding dectrode conductors
shall be electrically continuous from the point of allachment to     Over 600      Over 900                          2/0             4/0
cabinets or equipment to the grounding electrode and shall be         through 1100   through 1750
securely fa~tencd to the ground clamp or fitt ing. Nonfc1m us
                                                                     Over I100         Over 1750                     3/0            250
metal enclosures shall not be required to be electrically con·
tinuous. Ferrous metal enclosures that are not physically con-       Notes:
tinuous from cabinets or equipment to the grounding clecll·ode        I. Where multiple ~c r s of service-entrance conductors nm used as
shall be made elccuicnlly continuous by bondi ng each end of         penni !led in 230.40, Excep1ion No. 2, tltc tquivalcul size of the targ-
                                                                     o:st service-entrance conductor sh~ lll>c determined by the largest sum
the raceway or enclosure to the grounding electrode conduc-          of the areas of the corresponding conductors of each set
tor. Honding shall apply at cac.b end and to all intcrvcuing         2. Where there are no servtce-enlrullce couductors, the grounding elec-
ferrous raceways, boxes. and enclosures bc!tween the service         lroclc rondudor size shall be determined by the equivalent size of the
equipment and the grounding electrode. ·n,e bonding jumper           largest scl'\•icc-entrnnce conductor required for the load to be wr.·ecJ.
for 11 grounding electrode conductor raceway or cable armor          "This table also applies to UlC dcrh·ecJ conductors of sepnrately dt:·
                                                                     rived uc systems.
sha ll be the same size Hs, or larger lhan, the required enclosed    bScc inswllutiou re~lric ti ons in :l50.6,1(i\).
grounding electrode conductor. Where a raceway is used as
pt·oteclion for a groundi ng electrode conductor, the installation
shall comply with the requirements of the appropriate raceway
:U1idc.                                                              (A) Connections to Rod, Pipe, or Plate Eleclrodes. Where
                                                                     the grounding electrode conductor is connected to rod, pipe, or
(F) To Electrode(s). A grounding electrode conductor                 plate electrodes as pe1mitted in 250.52(A)(5) or (A)(6), that
shall be permilled to be run lo any convenient grounding             p011ion of the conductor that is the sole connection to the
electrode available in the grounding electrode system, or to         grounding electrode shall not be required to be larger than 6
one or more grounding clectrodc(s) individuaUy, or to the            AWG copper wire or tl AWG nlumi.Jum1 wire.
aluminum or copper busbar as permitted in 250.M(C). The
                                                                     (B) Connections       to C oncrete-Encased Electrodes.
groundi ng electrode conductor shall be sized for the largest
grounding elecu·ode conductor required among aU the elec-            Where the grounding electrode conductor is connected to a
                                                                     conc.:rcle-cncnsed electrode ns permitted in 250.52(A)(3),
trodes connected to it.
                                                                     that portion of the conductor thnt is the sole connection to
250. li6 Size of A ltcrnntin~· C urren t Gl'Ounding Elec·            the grounding electrode shnll not be requi red to be larger
!rude Conductor. The sb:c of the gruunding ek ctrode con-            lhan tJ AWG copper wire.
ductor of a grounded or ungrounded ac system shall not be            (C) Connl!ctions to Ground Rings. Where the grounding
less than given in Table 250.66, except as permitted ln              electrode conductor is connected to a ground ring as permitted
25U.66(A) through (C).                                               in 250.52(A)(4), d1at portion of lhe conductor that is the sole
   FPN: See 250.2<1(C) for size of ac system conductor brought       connection to the grounding electrode shall not be required to
   to servic~ equipmenl.                                             he larger than the conductor used for the ground ring.


70-10 1                                                                                      NATIONAL El.ECllUCAL CODf:          2005 Edition
Exhibit 31
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instmments are full,
true and correct copies of the email and attaclunent from Linda Asbell to Alan Hoffmarm dated March 12, 2014.
The same appear of record in my office and said documents are the official records from the public office of the
Town Secretary ofthe Town of Lakewood Village, Denton County, Texas, and are kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       In witness whereofi have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 26th day ofMarch, 2014.
linda Asbell

From:                               Linda Asbell < linda@lakewoodvillagetx.us>
Sent:                               Wednesday, March 12, 2014 5:01 PM
To:                                 'Ala n Hoffmann'
Cc:                                 'Harry Bizios'
Subject:                            RE: 3950 Spi nnaker Run Pt
Attachments:                        2014 _03_12_16_29_29.pclf


Alan,

Attache d is the doc11ment we discussed. This is a letter JJrepared by the Town /\ttorney and directly relates t o your
questions.

1\s I sta ted In our conversation, the bu ilding permit approval process was delayed because your HVAC contractor
postponed regist rat ion. Regist ration of all subs is a requirement of the perm it re lease . The pl ans were approved on
              111
February 6 • The permit is ready for release upon receipt of the build ing per mit fee and attenda nce of a ma ndatory pre-
construct ion meeting (origina lly scheduled for February 19'h). /\II pre-construction meetings are sched uled for Spm . Let
me know your availability and I will be happy to reschedule th e rnee ling wit h the building inspector.

Please review t he attached document and let me know if you have any questions.

Linda Asbell, THMC
Town Secretary
972-294 -5555 (direct)
www.lakewoodvillagetx.us




             Ll~
             r EWOOD
         -   ~-VILLAGE
From: Alan Hoffmann (mailto:alan@alaohoffmanncompaoy.com]
Sent: Wednesday, March 12, 2014 3:47PM
To: Linda Asbell
Cc: Harry Bizios
Subject: Re: 3950 Spinaker Run Pt

linda,

First of all. The building inspector never approved the plans. After th e lengthy wait of your permit process, I began to do
some legal research with regard Lakewood Village's ability to review plans.

My client and I believe you have misrepresented
your authority to the ETJ residents and it is my understanding and the property owner's understanding that you have no right
to review plans, collect fees, inspect or visit construction sites in your ETJ.

So 1will be sending a courier tomorrow to pickup all plans and engineering with respect to this project and any entrance by
your ci ty's representatives, inspectors and or employees will be considered <111 act of trespassing.
                                    MESSER, CAMPBELL. & BRADY
                                                                 1\ lJM11f ll LrA!JH 11'>' I 'AflJNfnt>I/IP

                                                                    ATfORNEY!::J
                                                           6351 PRESTON r~OAD. Stun~ 3fi0
                                                                   FRISCO, TtrXA.S '/00311
                                                              972.424. 1:<00· I ELEPHO/'ll:
                                                              972.424./244 ·FACSIMILE'
                                                                      ll'lt'll'.llt         In interpreting the extent of this statutory authority that has been granted to
munieipalities, courts in Texas have repeatedly upheld the ability of municipalities to regulate
subdivisions and enforce ordinances in their ET.I. /lnrtse/1 v. Town ofll·t!ty, 130 S.W.3d 325,
328 (Tex. App. - Dallas 2004, pet. dcnied)("ordinances regulating development, such as those
specilying design, construction and maintenance standards may be extended into a city's
extraterritorial jurisdiction"); l.evy v. City 4 Plano, 2001 WL 1382520, *2 (Tex. App.- Dallas
2001, no pet.)(City could apply subdivision regulations to property in its ET.I); City of Lucas v.
North Texas Municipal Wafer Dis!., 724 S.W.2d 811, 823 (Tex. App.- Dallas 1986, writ rePd
n.r.e.)(city has statutory authority to extend its subdivision ordinances and ordinances regulating
development, such as those specifying design, construction and maintenance standards, to its
cxtratelTitorial jurisdiction). The Supreme Court has noted that the purpose of plalling aml
subdivision regulations is to "ensure that the subdivisions are safely constntctcd and to promote
the orderly development of the community." City (llound Rock v. Smith, 687 S.W.2d 300, 302
(Tex. 1985).

         In Let~' v. Cily r!l Plano, .l'upra, the Dallas eourt        or
                                                               appc:ds stated the c.ity of Plano's
subdivision regulations applied to the ET.I. In Milestone Pulrmu:o Dev. v. Ciiy ufSan Anlonio,
298 S.W.3d 242, 245 (Tex. App. - San Antnnio 2009, pel. denied), the San Antonio court of
appeals upheld the city of San Antonio's tree preservation ordinance to the ETJ because it
promoted the health of the municipality and healthful development of the community. In Cily of
Luca.1· v. Norlh Texas Municipal Wafer Dis!., 724 S. \V.2d 811 (Tex. App. - Dallas, writ refd
n.r.c.), the Dallas court of appeals upheld the application of the city of Lucas' construction-
related ordinances and building permits to the ETJ. The Dallas court of Appeals in Lucas
specifically addressed the extent of a city's authority to enforce subdivision regulations in the
ET.I:

       Were we to hold that building standards are no! contemplated by [Section
       212.003(a)], we would be left with a statute that grants authority over the laying
       out of streets, alleys and lot boundaries, but precludes amhority over the most
       important part of a subdivision. Consequently, we conclude thul the pmwr over
       subdivisions conferred by [Section 212.003(a)] necessarily or fairly implies a
       right to issue regulations governing construction of housing, buildings, and the
       components thereof. let. at 823-24.

       In conclusion, based on the statutory and case authorities, Lakewood Village as a Texas
municipality may lawfully enforce its subdivision regulations and construction-related
ordinances in its [iT.J, issue building and construction-related permits for improvements in its
ETJ, and enforce othet· non-zoning regulations in its ET.I.


                                     Very truly yours,


                                         i_NP'{   )111(',Exhibit 32
                                                                Ord 50 Ord 73   Ord 791
                                                Ord 561                                          Ord 792              O rd
                                                                3/1973 9/1976   10/2006                                    685
                                                5/2002                                           10/2006              1/2 0
                                                             Ord 578 Ord 337    Ord 41                                      05
                                                   Ord 442 11/2002              10/1971
                                                                     11/1995
                                                   6/1999
                                                        Ord 338                                              Ord 40                   Ord 673
                                                        11/1995                                              8/1971                   11/2004

                                              Ord 339
                                              11/1995                Ord 318
                                                                     3/1994




                                                                                                                                  O /19
                                                                                                                                   rd 7 1
                                               Ord 88




                                                                                                                                    8

                                                                                                                                      39
                                               3/1977

                                            Ord 790
Radius created by                           10/2006
Ord. 88 3/1977
Distance measured with GIS                                      Ord 386
2,602                                                           3/1997
                                                                                                                                                Ord 19
                                                                                                                                                7/1966




                                                                                                                                                Ord 360
                                                                                                                                                8/1996




                                                                                                                                                 Ord 59
                                                                                                                                                 9/1974

                                                                                                                            Ord 843
                                                                                                                            8/2007


                                Incorporated 4/26/77
                                Population 620




Town of Little Elm         ETJ Little Elm and Lakewood Village                      Legend
                                                                                    NAME, TYPE
Denton County, Texas                                                                      Lakewood Village, CITY

                                                                                          Lakewood Village, ETJ
                       0         950           1,900                  3,800


              µ                        1 inch = 1,644.16 feet
                                                                         Feet             Little Elm, CITY

                                                                                          Little Elm, ETJ
Exhibit 33
                                                     LE_OG_C_E-465E_DACW63-9-14-0533_01282014




  U. 5. Army, Corps of Engineers
  ATTN: CESWF-RE-M
  P. 0. Box 17300
  Fort Worth, TX 76102-0300


  January 28, 2014

  Mr. Harry Bizios
  3960 Spinnaker Run Point
  Little Elm, Texas 75068

  Dear Mr. Bizios:

      Enclosed are two fully executed copies of Consent DACW63-9-14-0533 for
  your records. Per condition 10 of your consent a copy must be filed at the county
  of record under the referenced tract number. Once recorded a copy must be
  provided to us so that we will know the consent is officially on record. You have
  90-days to provide us with proof of recording or your consent may be terminated.

  If you have any questions related to your rights or responsibilities as provided for
  in the consent. please contact Mrs. Vicki Akers at 817-886-1114.


r-c")\f\       k   A~--lL
  Joan~e~hG- '-'' \
  ReaMy
    /
        Specialist
  rort Worth District

  Enclosures
                                                           LE_OG_CN_E-465E_DACW63-9-14-0533_01272014




                                                                Consent No. DACW63-9-14-0533

                               DEPARTMENT OF THE ARMY
                                  CORPS OF ENGINEERS
                                 FORT WORTH DISTRICT

                                                                 Pr-oject: Lewisville Lake, Texas
                                                                               Tract No. E-465E



      WHEREAS, the United States has acquired a perpetual flowage easement over Tract No.
E-465E, Lewisville Lake, Texas, recorded in Deed Records, volume 463, pp. 444, of Denton
County, Texas.

        WHEREAS, said easement grants to the United States the right of prior approval for any
structure to be located within the easement area, which area is under the administrative control of
the Fort Worth District, Corps of Engineers.

        WHEREAS, the United States has been requested to grant approval for a riprap retaining
wall to be placed on the above-identified tract.

        NOW THEREFORE, the United States hereby gives consent to Mr. Harry Bizios to
place a riprap retaining wall at the location shown on Exhibits A and B .

       PROVIDED HOWEVER, that this consent is subject to the following conditions:

         I. All activities conducted on the premises shall comply with all applicable Federal;
state. county and municipal laws, ordinances and regulations wherein tbe premises are located.

        2. The giving of this consent does not in any way subordinate the United States' prior
easement rights. The United States shall in no case be liable for any damage or injury to the
structures herein consented to, whtch may be ca used by any action of the United States under its
easement. or that may result from future operations undertaken by the United States, and no
claim or right to compensation shall accrue from such exercise of the United States' easement
rights.

       3 fhe United States shall not be responsible for damages to propert) or injuries to
persous duch may an.se from m be 1ne1dcnt to the exerdse of the consented activity.

        1 In is instrument JS ~fJecti\ t only inst lar as the rights of the United ~t.atE:s in dtc
premises are concerned, and the consentee shall obtam such permission as may be required on
account of an) other existing rights. Jt is understood that this conseul does not ehminate the
necessity for obtaining any Department of the A rmy oermit wh ich may he required pursuant to
the provb10ns of Section 10 uf the Rh crs and Harbors Act of 3 March 1899 (30 Stat 1 151: 33
                                                           LE_OG_CN_E-465E_DACW63-9-14-0533_01272014




                                                                  Consent No. DACW63-9-l4-0533

U.S.C. § 403), Section 404 ofthe Clean Water Act (33 U.S.C. § 1344) or any other permit or
license which may be required by Federal! state, interstate or local laws in connection with the
use of the premises.

        5. All cut and fill material must produce at least a balanced total in volume.
Construction associated with the riprap retaining wall must not result in a loss of flood storage or
interfere with the operation of Lewisville Lake.

        6. The retaining wall structure must not be constructed to exceed elevation 537.00' msl.

        7. Each end of the retaimngwall must tie in to maintain the integrity of the retaining
wall.

        8. The bags used must be equivalent to Sakrete Rip-Rap Scnm or better.

       9. Any uncured or crushed cured cement product used, including bags will be removed
from the flowage easement to prevent environmental hazards.

        10. The grantee is responsible for ensuring that the fully executed consent is officially
recorded and filed and a copy is provided to the undersigned Real Estate Contracting Officer
within 30 days of receipt.

       IN WITNESS WHEREOF, I have hereunto set my hand by authority of the Secretary of
the Army. this d. I day of Jo.m.;o.~      . 2014.


                                                   R-j P .::< _,_____
                                                  Rocky D. Lee
                                                  District Chief of Real Estate
                                                  Real Estate Contracting Offit.:er


        THJS CONSENT is also executed by the grantee this         z lJ       day of   Ja,~. u "-\ \.-'-f
2014.




                                                  ----~J
                                                            i~ !~-
                                                       +----=~)~·r
                                                  Harry l3izros          f
                                                                                        I.)
                                                                          LE_OG_CN_E-465E_DACW63-9-14-0533_01272014


                      Consent, R- Rap Retaining Wall , Tract E 465 E
                    3960 Spinnaker Run Point , Little Elm , TX 75068

                                                                 \
                                                                  ~~ ~
                                                         "v:.~
                                                           ··z
                                                                      ..._9
                                                                      ~
                                                                      I




                                .~




 130

      --       65     0              130 Feet



                                                            Lewisville Lake
                                                             Legend
        288
                                                                  ~         Bounoary Mon,Jments

77'                                                                         Lo:w,~v   le 537 Contour

                                                                            Fee Bounda1v

                                                't   1           • • • R-R:1r          Er   SIO~"   Con·rril




       ,"                                                                                                                    US Army Corps
              .]                                                                                               E.       ..
                                                                                                                             of Engineers
                                                                                                                        -
                                                                                                                    EXHIBIT A
LE_OG_CN_E-465E_DACW63-9-14-0533_01272014




                           EXHIBIT B
Exhibit 34
ClibPDF - www.fastio.com
ClibPDF - www.fastio.com
ClibPDF - www.fastio.com
ClibPDF - www.fastio.com
ClibPDF - www.fastio.com
ClibPDF - www.fastio.com
ClibPDF - www.fastio.com
ClibPDF - www.fastio.com
ClibPDF - www.fastio.com
ClibPDF - www.fastio.com
ClibPDF - www.fastio.com
ClibPDF - www.fastio.com
ClibPDF - www.fastio.com
ClibPDF - www.fastio.com
ClibPDF - www.fastio.com
ClibPDF - www.fastio.com
ClibPDF - www.fastio.com
ClibPDF - www.fastio.com
ClibPDF - www.fastio.com
ClibPDF - www.fastio.com
ClibPDF - www.fastio.com
ClibPDF - www.fastio.com
ClibPDF - www.fastio.com
Exhibit 35
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certi fy, in the performance of the functions of my office, that the attached instruments are full ,
tTue and correct copies of Denton County Permit Number 2014-0 .123. The same appear of record in my office
and said documents are the official records from the public office of the Public Works Department of Denton
County, Texas, and are kept in said office.

       I further certify that l am the Director of Public Works for Denton County, Texas, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       In witness whereof I have herelmto set my hand this I st day of Apri l, 2014.




                                              Denton Co unty
                                              State ofTexas
                                  AI)PLICAT'ION fOR DEVELOPMENT PERMIT (ADP) (02/10)                                                                                 JAN 2 2 2014
                                                          Denton Couury Flood Damage Pre vention Ord inance
                                                             Planning Department, Denton County, Texas

  PART A - APPLI CANT INFOR~                                                          RESIDE NTIAL PER!\'UT                             [1   COMMERCIAL PERMIT
            First Name:              /b..;4J            ~
            last Name:                             v~                                 ,.
                Address: ~~                                          /£. J.t~~-:}{/
       C ity. state . Z ip:       Oiu;_: ;;;.~
  PART B- PROPERTY                    IN~ORMATTON
            OCAD·R' #:                I q: d- 0:,5              J
                                                        Lnnd Area (Acres):
    O wner's F1rst Nnmc:                                 Owner's Address:
    Owne r's Last Naml!: - - - - - -- - - - - - - -- Owner ·~ C:ty, State. Zip:

             Dt ProJlfSc.tis,::ort, of n S~dlvision: t   -or-                                                    0 P r operty is part of s n Abstrac t:
             Nnm.:             C• S ~ lSs 'j @ ~ It-t kc.vlsy; J f~                                              Number· - -- - - - -- - -- - - - - ---
             Ph~ - - .- ------------------- -- -- -- -                                                           Namc:
             Diucl;: ~                                                                                           OC AD Traposcd
dc:vdop:ncnts arc considered rca;onnbl ~ and accura:e for regnluiory purposes flrld ~r~ hust:d on l h ~ b::st u vni l ~ bl e scic::ntilic and enginc:c:liiig, data.
Or. rare occuoiL•ns gr~atcr noods can and wi ll occur ant! flood h.:i ght~ may be incn:aseJ by mun-made or natuntl causes. l.c:s u m t~e ·)fa Developmen I
l'~nn it in act:ordancc wtth the !J ~nton C<1tlnt_:( Fiood Damag;: Prcvcn:i•)n UrJtmtncl.' does not imply thut developmer:t outsith: the Hr::.t~ l' f opt:c.id
ilcut! h:uard wll! b~ !rec frum lloodinJ nr llo,,d damagt:. ls5u.m.:t: uf a ~:-mit shall not create li:tbi lity on th~ part of Denton Count} or o~.ny office~
or ~mployee vi' O~nto!l County in L1 ~ n nf impro·.~mcn t s shou!:J not b~ co m mcn c~d al tile ~\Jove location llnttl the 0 \\1U:r/Applicnnt is in comp!luncc with u\1 upp l i cub l ~
n:gt..l rt:garcting 1:o•1dp!ain nr~nag~ment. suhdivisi0r. pl~! ll ing, aud N
ttn) other r"stric:ions or r.:gulat.ou~ imFos.:u privatdy ur hy Jaw

,-\ppli..:ant v~riik; that st:~rn:: h3s sigm:d this a pph~:mi" n 111 :he .:apudt; dc:sigra:.:d. if any, ami further wesL~ that shc•'he bas rei!d tht> ducumcnl.
und thtil the .>t;\l.:mcnt contained h~ re i n arul auy al tach ru~n ts ore t ru~ . accurate unll facrual.
              VIola tion                                       ay r esult in Applicant being              pros~c utcd u n d~r   Tu as   P~n a l   Cod                                                                                       EXIIlAfT
                                                                           [   3960 Spinnalccr Run Pointe_ ,




                                                                                                Du=;          02111114
                                                                                                1\SC 1\"Ct.   PlOT rLAN




                                                                                                                          A rthur Surveying Co, I
                                                                                                                                      Llmd--...,...,..
                                                                                                                          , . ,1 ' - . r




                                                                                                                           --
                                                                                                                               J...!WaV11U
                                                                                                                             )J.UF.bnSt.,MlM
                                                                                                                           f.rwt.nillc, TX1~1
F"U)001'H)T'J•   kio•"'"'"..... "'"' .. """""'"'._...,_.....,.. .. ~~ ..                                                      MI. 97t.l11 ,.. u
trn,-fh~, --~~-.l!rltt-.....J~~Aw'c'J'\ot.:S                                                                                 TFJ.N',I(I()o\l10J
..._._.._,c:-r,_.~44J1,0l i 'G.S~~WC~~C.:daf'"""'
1 '3 1 1. ..,_~.--wG:az-. T i\.~'1-.•J.r
                                                                   ..' . ..:l
                                                                           ·; .? ,l f ., ".: . '




                                                               ;
                                                                   /


                                                       ..
                                                      ,.    ':
                                                     ~ I
                                                     ."I
                                                                   •'
                                                       , •"i·
                                                     {;,
                                                         .#! •
                                                 ,~ I ..f 'I


                                                     I :
                                                     i         I       •


                                                ~I                 .

                                                II                             ·.

                                                                                                   . I~,....
                                            I·                                                     '    .
                                            I~ .
                                            .~ .
                                            1    ;                                                 .,   •.   "·:
                                                                                                             ,
                                        /




                                    I
                                   I
                                                                            / )



                                                                                                                          /




,_           AI1i\..L~
                     HOFFl\1:Al\TN CO!.\IPA..~Y                                                                                                                                                 .,
                                                                                                                               PH D                                               ~
                                                                                                                                                                                            -:z

-
')-
      :-£:
                                                                                                                                                                                  {\!)
                                                                                                                                                                                            _.,     ~
      :cl           BfZI OS TIESIDENCE                                                                                                                                               >:
                                                                                                                                                                                  co ;]     CJ,;l   :.<
      ;?'l                                                                                                         J'W'i i\Uil\.1 11())11':                   LH~O Sl>i NNAJ.illn       lU.:~ POJ~'J'l~                                HD                        .• ,, •• ,'t ' """" ....._        1"'...);.•~ - i'Ntlt'lll   ~
                                                               DENTON COUNTY

                               NOTICE OF RESIDENTIAL CONSTRUCTION                                                        ;t-ot y o   /¢.3
                                    IN UNINCORPORATED AREA                                                               Perinit #




    BUILDER/CONTRACTOR INFORMATJON.

    COMPANY NAME:
                                            J        !M
                                    AHJJ ~.f~ C.~ ~.Cf:Jk
                                                                      /~




    ·~=~~~~1S
                                                                                     TUNG ADDRESS (IF DIFFERENT):




    PHONE   ~ER: tfo!i·:>?i- 00 { [                          EMAIL ADDRESS:      IL,JjpA.~J;;.~ ~
    FAXNUMBER:M.1*b {lfy                                    CONTACI' PERSON: _    _._A..::;;.I-A....:.::..:..vV_....:./,bg~~~
                                                                                                                     ~=Nl'I.1...L-·-------


     P ROJECf JNfi'ORMA TION

    iiyP.E OF CONSTRUCDON: (CHECK ONE)
    [)c}Ncw Res idential Construction on Vacani:'i .ot
    [ ) Adclition to an Existing Residential Unit

     LOCATION ADDRESS (INCLUDING ZIP CODE):                            OR    LOT AND BLOCK    #--~DC-~Y__
                                                                                                       ' _,b=-~
                                                                                                            -=-.;!=::::!=----'
       J&0o         zP.tvrJJJ ~ R""' ) r/a ·#rt.                             WBDJ.YI;SION:5iJ/l}&~. ~              /]J     }~ f.a..v?~\t1Hi,
        j/-J~=r 1-1; .GL -~'.f.,l{                 SURVEY:    - --y-- - - -- - - - ---
                                                                            TRACT:       -T-/_______ _
PLANNED DATE TO BEGIN CONS'IRUCTION:                                                          tl 7"y7'
                                                         ->t~W                    \: ·
                           0 0        CP,.o"'~ .;C~; I?U                        :.   o'..       •   ..   .



                   ,-            ,.    o        •o,               N

                                            ~ ~ .. P..£9.....2:!.:.!..;
                                                                          PQ t~T~ R 0 .4t;J
                                                                           r.
                                                                                                    o•




                                                                                                                 ,·
                                            ; I                            - ~

                                           iI i/:;~~~~ .. , ..,.·-...... ......             .
                                           .... !; .                                        •
                                                         · •uo.n, ...,               -: :.




                                                                                                                                                                       I .
                                                                                                                                                                       ~ I
                                                                                                                                                                       I ,
                                                                                                                                                                      ~




                                                                                                                      •, J

                                                                                                                        I
                                                                                                                      ...1
                                                                                                                                '   •

                                                                                                                                        L
                                                                                                                                        u
                                                                                                                                              t    l ,_-,,

                                                                                                                                                        •
                                                                                                                                                            I
                                                                                                                                                            _J
                                                                                                                                                                                       'lir,.J
                                                                                                                                                                                         ..
                                                                                                                                        •,·       (..
                                                                                                                                                                                       T :· I
                                                                                                                                                                                        I        .       ~

                                                                                                                                                                                        i.               .~


                                                                                                                                                                               ,· ~ r-·-~                    I                u

                                                                                                                                                                                                                              ..
        l                                                                                                                                                                                .~·
        ::
        0

    ""                                                                                                                                                                                                    .-.
    .
    .."                                                                                                                                                                                                                                I

    (
                                                                                                                                                                                                                        .-           ;I
                                                                                                                                                                               I:       L        u
                                                                                                                                                                                                                                      (j
                                                                                                                                                                                                                                      II
                                                                                                                                                                                                                                      ._
                                                                                                                                                                               !:
                                                                                                                                                                               u


                                                                                                             /

                                                                                                                                                                                        I
                                                                                                                                                                                        I.           -
                                                                                                                                                                                                     u




>            :!:        AL"'"lli IIOFil1\'Lt\_'\1N C0::\1F1L~'
                              BIZIOS RESIDENCE
                                                                                                                                         PHD                                                             g>                  -;z
                                                                                                                                                                                                                             ...,_
                                                                                                                                                                                                                             w
                                                                                                                                                                                                                                      -c
                                                                                                                                                                                                                                     i:
                                                                                                                                                                                                                                     :.<
                                                                                                                      PESflUSKl 110:\IE Ul!."5lGN                                                        00       til
                                                                                                                                                   I)AI.l.o\t,'I"~S                                      ~
                                                                                                                                                                                                         c..a;.
                                                                                                                                                                                                                             ~        "'p
                           3~)50 SPl NAKER                                             HllN POll\11'E BD                     l'ffUti2"(t iD)CIItMa>              PA.l. (t'f) r:f . .
                                                                                                                            Little El




                                                                                                    0




                                                                                                                            Little El




                                                 SPINNAKER BAY POINT
                                                                                               This product is for infonnatlona I purposes
                                                                                              and rre y not have be en prepared for or be
                                                                                              surtable for legal, engineering, or survey111g
                                                                                       N   purposes. It does not represent an on-thll"i)rou nd
                                                                                             survey and repreaents only the approximate




                                                                                       I
                                                 0    115        230                            relatr.e location of property boundaries

                                                                                           Oenbn County does not guarantee the correctness
                                                                                            or accuracy of any features on 1his product and
                                                     http :1/gis. den toncou nty.com       assumes no responsibility tn connection therewfltl
.,.· .--:•.;_   : : ., '" )',.•1   j,   ·~ - :                                              This product may be revise d a t any time without
                                                                                                        nofificsttOn b any user.
                                   OH :il.I.NJOd   ~flH   H:!P.LVNidSOr;t;f;
                                      ':!:L)NJTCifS~'IH      SO I'Z lH
         OHd                     .\XV          ~
                                         UU ~U:O.:JOJ Nllli !l:>l)fV'JlcTSl O!ilit     ra   '-.:!"
.~!Jl"'·Hf [{~flfll)l~   Jll ii:•lol
                                              ~·LJ~~~l< I I S~lH   SC)lZ 1\:-[         ~    --k
     OHd                               A.N Vd ~\:"Q) t'.:NV 1·\Idil 0 I I .\: V' [ V   ·n




                                                                                            ~
                                                                                            <
                                                                                            >
                                                                                 lr===fl~
                                                                                            r=l
                                                                                 ~~~~
                                                                                            :)




                                                                                            I
             .......     ~   • ' ~ ~i     ICt'e"tiO ' •' · ~ld
             ;.;;
             ......                S~J."\"TTVD




  -
  ~

         ~
  ~          X         ,..;;otS!IO :!H\:OH .ffi'i.1JJ:s:!Iti
             ~
  1 :-       =
             .....           OHd




                                                         1IIUIIIII I. . ,
                                                                        .  ·- . . x
                                                                                                                   ~ e~~~ i'1 i~ G.;~~
                                                                                                                 ~s~~-a~ ~~~~~li~ ~i:i~~
                                                                                                                  i~~·~o~~?~iQ~~~~~iAB~~~~
                                                                                                                  -~~iy'~~~,~,g la3t•l·,~r.
                                                                                                                  1.a! i§~gs~~-i8~~~e~~
                                                                                                               f_ ~. §~ ~i~ ~~-2a~~N;dr
                                                                                                               ~ .'i'
                                                                                                               ~ v~~~~~~p~fi~~~~~~~~:~Ig!~
                                                                                                                      . ~ ..~ , ~9~6~ " -~~ ~<
                                                                                                                                 • -~ a.~a~
                                                                                                                                                                          ~


                                                                                                                                                                          ~
                                                                                                                                                                          ~
                                                                                                                                                                                       :;..




                                                                                                                                                                                       ~-
                                                                                                                                                                                       br
                                                                                                                                                                                       ...J
                                                                                                                                                                                       < .
                                                                                                                                                                                       (..)
                                                                                                                                                                                       cr.·

                                                                 .                           .:: .         !                                                              8~
                                                                                                                                                                          rf.).
                                                                                                                 g~g'!~~~~~~E;~~~~~-~~~~~
                                                                                             \   f,   I)         •. ., -·"        ~a~
                                                                                                                                · • ..          li ~~e
                                                                                         u                                                                                ~
                                                                 ~
                                                                     "   t •'  .i   •f
                                                                                                 ~         l
                                                                                                                                                                          s~
                                                                 l                       I            l
                                                                                                                 >'I!   j~
                                                                                                                        -   il,   o l~g>~• .,.
                                                                                                                                   oil? J nq"

                                                                                                                 ~~~§~g~~ ~~R~!2iit~!~~~if
                                                                         I
                                                                          . ~T~· .1
                                                                         .j.                                       .~~--
                                                                                                                 --.           5   b•   .       3~- -
                                                                                                                                                                          1




                                                                                                                                                                                  .
                                                                                                                                                _I       l rql
                                                                                                                                                           I                      II
                                                                                                                                                         I   ,,
                                                                                                                                                                          I~




                                                                                                                                                                      • I




                                                                                                                                                                      I''•

....
                                                                                                                                                     -       "   I   ..       ~
       ...,               .....          tUO"-:.A I ~"(V.I     ¥~-..-.o c• • •   uon lol
                                                                                            ({U :•f,L\lOd X.1U             UJ"DJV~l:•M
                  '-
                                                                                                     ~~-t; >K~H1TS~IH
                                                                                                            SOI'ZJ H                                               ~


                          -
:::;   ,.......                                                                                                                                                              I
                          ~
~      ('-
                  ~
                          0
                                                 a           Hd                            ANVdf\TO.J ~Vl\IJldOli NY'1Y                                            :r.       <




                                                                                      tiUIUIUu
                                                                                             ~
                                                                                                 '        •
                                                                                                          '
                                                                                             e


                                  .··      . ......



                                                                                                                                       .I•
                                                                                                                                  I    I
                                                                                                                                  I     I


                                                                                                                          .····· .l....·f' ......······..
                                                                                                               ...-····                                ·. ·-··--....
                                                                                                                                                                    ·.j

                                                                                                                                                                         i
                                                                                                                                                                ....··
                                                                                                                                       .'
                                                                                                                                                      ....._!
                                                                                                                                                               !




                          I

                        .. I
                                                                                                                                                              1'1.\N\'u




                                                                                                                                                               11,\TI.

                                                   ::. ":.         II                                                                                        IOOHU
                                                     r - --
                                                    •1 '•~---...
                                                                                                     NOTF.S
                                                                         I >;tJ\'I'LY ~·.n,.. •\ll.:tlft.'1 ui.AI''f f , ~ . lo l•l 'tt;Al
                                                                                                                                                                   ;.-;
                                                                                                                                                                   (;;)
                                                                                                                                                                   .....
                                                                                                                                                                           .•
                                                                                                                                                                   !3c.
                                                                                                                                                                           (.
                                                                         """'.J;''';. ;,.r:t.~ ,:-.,.,.c jU~ot,;.r      .'\•,.; ~·It,..,,        '•~
                                                                                                                       ._
                                                                         .-£py..,.,... ,
                                                                          .. C'-"h't:..
                                                                          ...
                                                                                           ~


                                                                                 I'' Ht Ll'f, }
                                                                                               ..... c~-..~.,\, .:.'
                                                                                                ;,"n;. ,..;.~ A•C
                                                                                              · , .._
                                                                                                                        ,~,.t::t•C&.t'\f~
                                                                                                                 '!,:ftJ.U . I:'{ \.,'U•~~.. A..
                                                                                                                                                  ol:        0     L.,
                                                                           .::rf+ JII"I•...C~OGt:S         If hl::~O:?
                                                                                                                                                                 ~~
                                                                          \ Y••t·l,.' ~IIM:OriHl~ +l(;u;u(vA'!•)h"'\'1
                                                                          ~E.-~l.'
                                                                          Lr.'• .all(t.
                                                                                        "'"-!.lot."' '•'lol' 1.11fV.- H;('·
                                                                                              J'i~"r..l ;;.... CH     tt
                                                                          .. ,t...t f • llii 1C['J • 'lt' ••·;,.->l",#'tli
                                                                                                                                1t.)~ •LCot(l
                                                                                                                                                "' 1,1

                                                                                                                                                             I Q ,_
                                                                          \ 0 -,\I•..... A

                                                                          ~ ~ • • .1
                                                                          •41-r.JR.IJ
                                                                                           P[."~;,..:.c;,;..:;.c~. .. •at.AAU
                                                                                        ·• I~,_,... :t. Mir".,.•l,.~
                                                                                           """''- : ""' ~~ 1~·
                                                                                                                            I'• ...... ''
                                                                                                                   ..c ...~· ..; ,,.,,                       D. s...::2
                                                                                                                                                                   ~
                                     ......
                                                                                -~   ...r~·.(ifl, CI07      • ,,,..,    ,...._.r.:
                                                                          .......
                                                                          t tT:.1tai:l          F~1~36
                                                                        SECOND F L OUR A I C                                                13b.,
                                                                                                                                                2 29

                   - -.· ·-·..!-..- ~ -1
                                                                        LDFl
                                                                        TOTAL LIVING                                                      7 134
                                  - ~-
                              __:o •                                    G A RAGE:S
                                                                        2 C ARS                                                                 6 I B
                  "'.                                                   2 CARS
                                                                        S H Dr
                                                                                                                                                61 B
                                                                                                                                                221
                                                                        P OR C H ES
                                                                        EI~ TRV - GATE                                                          I 75
                                                                        F'NTRY - FRONT UUOR                                                     I 23
                                              '.                        PRIVATF
                                                                        BACK St•GL.C V n LUME
                                                                                                                                                  B

                                                                        GARAI3E6/ PDRCHEB                                                 2 6 13

                                                             ..a        T OTAL UNDER ROOF'                                                9947




                                                                                         PLAN
                                                                                        OVEltVlE'V
                                                                                                           St:A LE:                  :1~1::!"           I'
SEC0:\1 ) VLOOH
                                                                                                                                                               A- 1
                           •




DENTON COUNTY CULVERT/DRIVE PERMIT APPLICATION
Landowner:       fj-oJ-.; (b. .rz~ o~                                  Phone:
Mailing Address:       7     3 ;2. ~ ~CiS -It, ...... ~                })q    1195 Jx
                           Street            Cit                   y                  State             Zip

Contact/Installer Name: _ _ _ _ _ _ _ _ __                                    Phone:
Road Name: _ _ _ _ _ _ _ _ _ __ R#                                      l g;).I.e 59
Location Description:_ _ _ _ _ __ _ _ __ _ _ _ _ _ _ _ _ _ __


Will a septic system be installed on the property? _lo.J!,_o:;___ __
Is there an existing septic system?                'jc (            (This will be verified by the inspector.)
                                                    For Official Use Only               ,..., __.--
Permit Fee: $15.00 paid by: Check#                  () 4   3 ':!            or Cash     1...!:r   Receipt# 37 oo   I
Development Permit# - - - - - - - - - - - - - RB West                                                         RBEast.;L_


It is understood that this is not a permit and is only an application for a permit
once the following requirements and conditions have been met. This application
expires after 60 days.
A COPY OF THIS DOCUMENT MUST BE POSTED ON SITE

                                               ocument and the culvert process instructions.
Applicant Signature:       Wll.:.I-41'J.J...-.I,~rWH'+-:.,..L..---·Printed:             Jt ~ ~~J
Date:   I ) J.   :;LJ I Lf



                                               For Inspector Use Only
Pre~insp:   _ __ _ _ Staked: _ _ __ _ _ Grade insp: - - - - - - -
Form insp:                          Final insp:                              Free lnsp: _ _ _ _ _ __

Nmes: - -- - - - - -- - -- - - - - - - - - - - - - - - - -
                                                    This product is forinfonnotional purposes
                                                   and ITI!Iy not have been prepared for or be
                                                   suitab4e for legal, engineering, or survoylng
                                            N   purposos. lt does not represent an on· th&iJround
                                                  aurvey and repmsanta only tho approximate




                                            I
0       80       160                320             nslatlw location of properly boundaries.

~~~iiiiiiiiiiiiiiiiiiiiiiiiiil~~~~~~ Feel       Donbn County does nat guaranllla the correctness
                                                 or accuracy o f any features on this produ ct and
      http://gis.dentoncounty.com               asaumes no re>ponsibility In oonnection therewith.
                                                 This product m ay be revise d a t any time withou t
                                                             notification b any user.
U.S. OEPAF    ELEVATION CERTIFICATE • page 2
     IMPORTANT: In these space s, c o py the c orresponding information from Section                      A.                                FOR INSURANCE COMPANY USE
     Building Street Address (including Apt, Unit, Suite, and/or Bldg. No.) or P.O. Route and Box No.                                       Policy Number.
     3960 Spinnaker Run Point
     City Little Elm                                                          State TX       ZIP Code 75068                                 Company NAIC Number:

                                 SECTION    D- SURVEYOR, ENGI NEER, OR ARCHITECT CERTIFICATION (CONTI NUED)
    Copy both sides of this Elevation Certificate for (1) community official, (2} insurance agent/company, and (3) building owner.

     Comments




    Signature




     For Zones AO and A (without BFE), complete Items E1-E5. If the Certificate is intenaed to support a LOMA or LOMR-F request. complete Sections A, B.
     and c. For Items E1--E4, use natural grade, If available. Check the measurement used. In Puerto Rico only, enter meters.
     E1.   Provide elevation information for the following and check the appropriate boxes to show whether the elevation is above or below the highest adjacent
           grade (HAG) and the lowest adjacent grade (LAG).
           a) Top of bottom floor (including basement. crawlspace, or enclosure) is _ _._ _          0 feet 0 meters 0 above or 0 below the HAG.
           b) Top of bottom floor (Including basement. crawlspace, or enclosure) is _ _ . _ _        0 feet 0 meters 0 above or D below the LAG.
     E2.   For Building Diagrams 6-9 with permanent flood openings provided in Section A Items 8 and/or 9 (see pages 6-9 of Instructions), the next higher floor
           (elevation C2.b in the diagrams) of the building is - - · - - 0 feet 0 meters 0 above or 0 below the HAG.
     E3.   Attached garage (top of slab) is - -·- -            0 feet 0 meters 0 above or 0 below the HAG.
     E4.   Top of platform of machinery and/or equipment servicing the building is - - · - - 0 feet 0 meters 0 above or D below the HAG.
     ES.   Zone AO only: If no nood depth number is available. is the top of the bottom floor elevated in accordance with the community's floodplain management
           ordinance? 0 Yes 0 No 0 Unkr:own. The local official must certify this Information in Section G.

                                 SECTION F- PROPERTY OWNER {OR OWNER'S REPRESENTATIVE) CERTIFICATION

    The property owner or owner's authorized representative who completes Sections A, 8, and E for Zone A (without a FEMA-issued or comm unity-issued BFE)
    or Zone AO must sign here. The statements in Sections A, B, and E are correct to the best or my knowledge.
    Property Owner's or Owner's Authorized Representative's Name

    Address                                                                        City                                             State            ZIP Code

    Signature                                                                      Date                                         Te lephone

    Comments


-------------------------------------------[] Checkhere~attachmenffi.
                                                  SECTION G- COMMUNITY INFORMATION {OPTIONAL)
The local official who is authorized by law or ordinance to administer the community's floodplain management ordinance can complete Sections A, B, (or E). and G   c
of this Elevation Certificate. Complete the applicable item(s) and sign below. Check the measurement used in Items G6-G1 0. In Puerto Rico only, enter meters.
G1 []         The information in Section C was taken from other documentation that has been signed and sealed by a licensed surveyor, engineer, or architect who
              is authorized by law to certify elevation information. (Indicate the source and date of the elevation data in the Comments area below.)
G2.    0      A community official completed Section E for a building located in Zone A (without a FEMA-issued or community-issued BFE) or Zone AO.
G3.    0      The iollowing informatJon (Items G4-G1 0) is provided ior community floodplain management purposes.

    G4. Permit Number                       GS. Date Permit Issued                                G6. Date Certificate Of Compliance!Occupancy Issued


G7.     This permit has been issued for.     0   New Construction         0   Substantial Improvement
GB. Elevation of as-built lowest floor (including basement) of the building: _ _ . __               0   feet       0       meters            Datum
G9. BFE or (in Zone AO) depth of flooding at the building site:                - - ·- -             0   feet       0 meters                  Datum
G10. Community's design flood elevation:                                                            0   feet       0       meters            Datum

    Local Official's Neme                                                                 Title

    Community Name                                                                        Telephone

    Signature                                                                             Date

    Comments

-    - - - -- --            -   - -- --      -   - - --     - --     -   - --     - - - - - - --               -       -    -   -     - --     - - -0 Checkhererrattachmenffi.



FEMA Form 086-0-33 (7/12)                                                                                                                        Replaces    all previous editions.
 ELEVATION CERTIFICATE, page 3                         Building Photographs
                                                             See Instructions for Item A6

 IMPORTANT: In these spaces, copy the corresponding infonnation from Section A.                            FOR INSURANCE COMPANY USE
 Building Street Address (Including Apt., Unit, Suite, and/or Bldg. No.) or P.O. Route and Box No.         Polley N'umber.


 City                                                                     State          ZIP Code          c ·ompany NAfC Number.


 If using the Elevation Certificate to obtain NFIP flood insurance, affix at least 2 building photographs below according to the instructions
 for Item A6. Identify all photographs with date taken; "Front View" and "Rear View"; and, if required, "Right Side VIew" and "Left Side
 View." When applicable, photographs must show the foundation with representative examples of the Rood openings or vents. as
 indicated in Section AS . If submitting more photographs than will fit on this page, use the Continuation Page.




FEMA Form 086-0-33 (7/12)                                                                                      Replaces all previous editions.
                              20140123
                                                              nus produd is for rnlonnallonal purposes
                                                             and rna y not h avo be en prepared for or be
                                                             SUitable lor legal. engrne enng, o r surveyrng
                                                          purposes It does not represent an on-the-ground
                                                            survey and represents only the apprDlamate
                    0    95        190                        relat ive locat ron of propeny boundanes

Techflology                                              Denl:>n County does not guarantee the conec01ess

 -:-e r v 1 c e s       http :1/gis .dentoncou nty.com
                                                           or accuracy of any features on lhls prod ud a nd
                                                         assumes n o respons ibility in connection lherL'With.
                                                          Thrs produ d may be revised at any time wrthout
                                                                       notificatiOn 1:> any user
                 MAP SCALE 1"           =1000'
             0                   1000



    '
        I
        I



        I+
                                   PANEL0415G




                   FLOOD INSURANCE RATE MAP
                   DENTON COUNTY,
                   TEXAS
                   AND INCORPORATED AREAS


                   (SEE MAP INDEX FOR FIRM PANEL LAYOUT)




0                                      ~

                                        ...,,.,.., ......,.
                                        ucm
                                                     fl!.!lfl.   .sJif&
                                                                   c
                                                                   c
                                                   ....            G
                                        ject
                  rommunrty.

                                                  MAP NUMBER
                                                   48121C0415G
                                                  MAP REVISED
                                                  APRIL 18, 2011
Denton Central Appraisal Di strict- PropcrtyDe tails                                                                                                                                                                  Page 1 of3

             Propert y De tails for account 182659


             Tax Inf ormation
             Th e De nto n Centr al Apprai sal Di s trict is n o t r espon s ible for the
             a s sessmen t o r c o llecti o n of taxes for t h i s o r a n y othe r property. I f you
             h ave a ques t ion r e garding your tax bil l please contact the Dent on County
             Ta x Assessor / Co l lector.



             General I n formation
                   Prope rty ID                                                                                                                                                                    182659
                   Geogr a"hi·c;····:ro····-··--·······-····-···-··················--···········--··-···-·····---····-·····sNoi o4·i.-=-cioo·o o1- oO"ci"a·=·oO"BT-=cio·a·o
                   i:ega l-oe;-;~;i-pt·i-;;n--· · --······-··· -··-··-··········--s·ur::·i:T5·;;···-aa.-y-~:~·r:·a·k"e--£-ei~i5-Vi :. :Le....Ei:i-s·t:~~;"t7s-;;t;d"i~I-;:;:·;;;;-···-· --········ · · -·····--···-······-·· ·· ··-··-·-····-··· ·--··-·-···-·-····-············--··-····-··· ·····-·-·····-·s'N·oTo-4-:-D:


                   ==~==~==-~-=::::=~=~::=::=:::==::~=::~:::~=::~=:~=-~=:::=:--=:::~-:==:::=:~r;-~-;-;;pertie·5·J·n-·s~ioTo4P:                       Vi ew P l at
                   - -····----···...··-·----··--·····--··-·····-·-···-·-···---···--······-···- ·····- ·..
                   Owner ID
                                                                                                          ..·······- ·.. -···..-..-·.. .... --······
                                                                                                                   · ··-···-·-·····-·····-·~··
                                                                                                                                                         621 2 97
                                                                                                                                                                    ··~··-···-


                   ();;;;~~-N;;;;~-····-··-···-····----·---------·-····-···-··-···-···--·----··-··----r:-;;;r;g                                                                     l ey I      KeTi ;;··a
                   ~~~~~n ~=?.~~~:~~§::~R~::=::::=~=:=~::~=::=~~~::~::~:=:-..::::~=-~~=::====-~::==--==:::=:~==::=:::~-::::::=~-=-=\~0-~
                   ~i 1 ~-r:!.[_~dd.~-~-~----···-······---··-··-······--·---··--·--···-·--··------·----...!:.~~-~-- vi ~r:.~.Y..~ l ..~.'?l ..P..E
                                                                                                                                                            Dal l as , TX 75 287 - 4 0 19
                   T.:~~:~~:~~:~~~~:~~:~~~:~~:~ :~:::::::::::::::~:::::::::::::::::::::::::::::::::::::::.:::::::::::::~::::::::::::.::::: :~::::::::::::::::::~~::::::::::::~9:~::::I~:~:~Y0.:6.::::~:?.:~:~:~:Y.T
                                                                                                                                                              5 10 (Li t t l e Elm I s d l
                   ~~~.?..~P..t:..~.~::~----··=::::::::==:::=~::=::======::=::=::::::=::=::::==:====~.::::::::::::~:=::=~-=:~-:::~~~~=::::~~==··~z~
                   ~iew M.
                    Es t ima t ed To t al                                                                                                                                     $8 , 6 ~ 8 . 23
                    Ta x e s


            DO NOT PA'f TAXES B.li.SED ON THESE ES T I MATED TAXES . You •,.;ill re cei ve an
                        t3x b il l f r om t:C.e 3;Jpr.                                                   LE_OG_C_ E-465E _DACW63-9-14-0533_01282014




U.S. Army, Corps of Engineers
ATIN: CESWF-RE-M
P. 0. Box 17300
Fort Worth, TX 76102-0300


January 28, 2014

Mr. Harry Bizios
3960 Spinnaker Run Point
little Elm. Texas 75068

Dear Mr. Bizios

    Enclosed are two fully executed copies of Consent OACW63-9-14-0533 for
your records. Per condition 10 of your consent a copy must be filed at the county
of record under the referenced tract number. Once recorded a copy must be
provided to us so that we will know the consent is officially on record. You have
90-days to provide us with proof of recording or your consent may be terminated.

If you have any questions related to your rights or responsibilities as provided for
in the consent, please contact Mrs. Vicki Akers at 817-886-1114.

  .      \
       \ '"--''-" ~ -...l-, '- I
Joanme Mu rp~ _: ·'           1
Realty Specialist
Fart Worth District

Enclosures
                                                                    LE_OG_CN_E-465E_DACW63-9-14·0533_0 1272014




                                                                          Consent No. DACW63-9-14-0S33

                                     DEPARTMENT OF THE ARMY
                                         CORPS OF ENGINEERS
                                        FORT WORTH DISTRICT

                                                                           Project: Lewisville Lake, Texas
                                                                                        Tract No. E-465E



      WHEREAS, the United States has acquired a perpetual flowage easement over Tract No.
E-465£, Lewisville Lake, Texas, recorded in Deed Records, volume 463, pp. 444, of Denton
County, Texas.

        WHEREAS, said easement grants to the United States the right of prior approval for any
structure to be located within the easement area, which area is under the administrative contro l of
the Fort Worth District, Corps of Engineers.

        WHEREAS, the United States has been requested to grant approval for a riprap retaining
wall to be placed on the above-identified tract.

        NOW THEREFORE, the United States hereby gives consent to Mr. Harry Bizios to
place a riprap retaining wall at the location shown on Exhibits A a.nd B.

         PROVIDED HOWEVER, that this consent is subject to the following conditions:

         I. All activities conducted on the premises shall comply with all applicable Federal,
state. county and municipal laws, ordinances and regulations wherein the premises arc located

        2. lhe giving of this consent does not in any way subordinate the Umted States' prior
easement rights. The United States shall in no case be liable for any damage ur injury to the
structures herein consented to, which may be caused by any action of the United States under its
easement. or that may result from future operations undertaken by the United States. and no
claim or right to compensation shall accrue from such excrcise of the l ln1tt:d States' elliiement
rights.

         3. J he United States shall not be rcsponsiblt! for damuge!l to property ur inJurtt: ~ to
pt:r!>ous '"luch may arise from nr he incident to the exen.:isc of the consented acti.,.it:y

         tl I h1s 1nstrumcm1s t·flccllvt" onl) m solllr ~ the nghl s ol the L n11cJ St3tt!> 111 the
premises are concerned ; and the consenlce shall ohta1n ~uch pcrmissi0n us mn) be requm:LI on
uccounl of an~ other existing rights It is undcr!\toud thl:it this cunsent docs not eliminate the
nel:cssity for obtaining any Department of the Army permit which rna:• h~ rt!qui red pursuant t1•
the prm i s1nns of St:~.:tion I 0 ut' Lhc Ri vcrs and I larbt~rs t\~.:t of) Man.:h I 899 (30 !'>t1d I I :'I : .1'
                                                                                                      LE_OG_CN_ E-465E_DACW63-9-14-0533_01272014


                        Consent, R- Rap Retaining Wall, Tract E 465 E
                      3960 Spinnaker Run Point, Little Elm , TX 75068




                                                                                           •'
                                                                                            '   '




 130




fl
     --
     r '
           65



                ...
                            0




                                                          ., d
                                                                        130 Feet




                                                                                   ~   l
                                                                                                    Lewisville Lake
                                                                                                    Legend
                                     r    '
                                         ''
                                                          , J          r'
                                                      \ ..-~·                                                          '   '
                                                          It '"'
                                                           I

                            ' I!
                                                ('
                                                      '            ~


                                r
                                '.
                                               ~.



                                                '.
                                               II •
                                               .;

                                              rir
                                                               '

                                                                   '
                                                                            .


                                                                                .,.·
                                                                                                                               -
                      • I
                                                                                -·'
                                                                                                                                          ' .I~     /\• p   \'
                                                                                                                                            I   ~      q     ~~




                                                                                                                                   f::XH BIT A
Gary Cook
From:                       Linda Asbell [linda@lakewoodvillagetx.us]
Sent:                       Wednesday, February 19, 2014 4:27PM
To:                         Gary Cook
Subject:                    RE: 20140 123


No issues at all. They have already started the permit process with us .

Than k you.

Linda Asbell, TRMC
Town Secretary
972-294-5555 (direct)
www.Iakewoodvillagetx. us




     LA:-rwooo
       ~ \' l l.l 1\Gl
From: Gary Cook [ mailto:Gary.Cook@dentoncounty.coml
Sent: Wednesday, February 19, 2014 4:05 PM
To: finda@lakewoodvillagetx.us
Subj ect: 20140123

Hey Linda -I've got a permit for a house in your ETJ. Do you have any issues with it?
Thanks Gary


From: PublicWorks@dentoncountv.com [ mail to : PublicWorks@dentoncou ntv.com]
Sent: Wednesday, February 19, 2014 4 :06 PM
To: Gary Cook
Subject: Attached Image




                                                                1
                      Public Works                                                         RECEIPT
                     Denton County
                    1505 E. McKinney Sc, Sec 175
                        Den con, Texos 76209
                        (940) J.l?-2990: Mom
                         (940) J.I9-29CJI: 1'11x
                      V.I"\\'W.dentoncoun&y.com
                                                                                          -  22-Jan-14



                                                                                             DRAWER2


                                                                                          i ·M§i·iiM



                                                                                          •..•.•
ALAN HOFFMANN                                                                                22-Jan-14


7324 GASTON AVE                                                                                6399
DALLAS. TX 75214                                                                                    ,
USA                                                                                            37001

Pro du ct Nam e                        Category    Quantity   Unit Price      Discount    Exten ded Price

IN F.P. DEVELOPMENT PERMIT             PERMIT                       $50.00          0%                   $50.00

CULVERT                                CULVERT                      $15.00          0%                   $15.00


                                                                             •-m~mm•                     $65.00

                                                                             •mm1·1n•                    $65.00

                                                                             lpii@I§IIM                  $65.00

                                                                             •amm~i-                        2434

                                                                             M:t116i@M                    so.oo
Exhibit 36
U.S. DEPARTMENT OF HOMELAND SECURITY
FEDERAL EMERGENCY MANAGEMENT AGENCY
                                                      ELEVATION CERTIFICATE                                                    OMB No . 1660-0008
National Flood Insurance Program                  Important: Read the instructions on pages 1-9.                               Expiration Date: July 31, 2015

                                                              SECTION A- PROPERTY INFORMATION                                 FOR INSURANCE COMPANY USE
 A1. Building Owner's Name                                                                                                    Policy Number:

 A2. Building Street Add ress (including Apt., Unit, Suite, and/or Bldg. No.) or P.O. Route and Box No.                       Company NAIC Number:-
 3960 Spinnaker Run Point
     Ctty Ltttle Elm                                                       state TX       ZIP Code 75068

 A3. Property Description (Lot and Block Numbers, Tax Parcel Number, Legal Description, etc.)
 Lot 84, Block 1 of Sunrise Bay at Lake Lewisville- Tax Parcel Number 182659

 A4.   Building Use (e.g., Residential, Non-Residential, Addition, Accessory, etc.) Residential
 A5.   Latitude/Longitude: Lat. 33.14809 Long. 96.96500            Horizontal Datum: 0 NAD 1927 0 NAD 1983
 A6.   Attach at least 2 photographs of the building if the Certificate is being used to obtain flood insurance.
 A7.   Building Diagram Number 18
 AS.   For a building with a crawlspace or enclosure(s):                                      AS. For a building with an attached garage :
       a) Square footage of crawlspace or enclosure(s)                n/a       sq ft               a) Square footage of attached garage        n/a     sq ft
       b) Number of permanent flood openings in the crawlspace                                      b) Number of permanent flood openings in the attached garage
           or enclosure(s) within 1.0 foot above adjacent grade       n/a                               within 1.0 foot above adjacent grade    nla     ·
       c) Total net area of flood openings in A8.b                    n/a       sq in               c) Total net area of flood openings in A9.b n/a     sq in
       d) Engineered flood openings?           D Yes 181 No                                         d) Engineered flood openings?          0 Yes 181 No
                                          SECTION 8- FLOOD INSURANCE RATE MAP (FIRM) INFORMATION

 8 1. NFIP Community Name & Community Number
 Denton County - 480774
                                                                    I Denton
                                                                      82. County Name                                      I~-State
  B4. Map/Panel Number             B5. Suffix    B6. FIRM Index Date              B7. FIRM Panel               B8. Flood           B9. Base Flood Elevation(s) (Zone
       48121C0415                      G              4-18-2011               Effective/Revised Date            Zone(s)                AO, use base flood depth)
                                                                                     4-18-2011                    AE                             537
810. Indicate the source of the Base Flood Elevation (BFE) data or base flood depth entered in Item B9.
         D FIS Profile        181 FIRM      D Community Determined             0 Other/Source: _ _
B11. lndicate elevationdatumusedforBFEinltemB9: D NGVD1929                    181 NAVD1988 0 Other/Source: _ _
B12. Is the building located in a Coastal Barrier Resources System (CBRS) area or Otherwise Protected Area (OPA)?                         D    Yes       IXl   No
     Designation Date: _ _                                         0 CBRS          0 OPA
                                      SECTION C- BUILDING ELEVATION INFORMATION (SURVEY REQUIRED)
C 1. Buildi.ng elevatio~s. are base~ on:        181 Construction Drawings*           0 Building Under Construction*       0 Finished Construction
     *A new Elevation Certificate will be required when construction of the building is complete.
C2. Elevations- Zones A 1-A30, A E, AH, A (with BFE), VE, V1- V30, V (with BFE), AR, ARIA, ARIAE, ARIA 1-A30, ARIAH, ARIAO. Complete Items C2.a-h
     below according to the building diagram specified in Item A7. In Puerto Rico only, enter meters.
     Benchmark Utilized:                                              Vertica l Datum:
     Indicate elevation datum used for the elevations in items a) through h) below. D NGVD 1929 D NAVD 1988 D Other/Source:
     Datum used for building elevations must be the same as that used for the BFE.
                                                                                                                  Check the measurement used.
    a) Top of bottom floor (including basement, crawlspace, or enclosure floor)                     540.04                   0 feet           0 meters
    b) Top of the next higher floor                                                                 n/a._ _                  0 feet           0 meters
    c) Bottom of the lowest horizontal structural member (V Zones only)                             n/a._ _                  D feet           D meters
    d) Attached garage (top of slab)                                                                n/a._ _                  D feet           D meters
    e) Lowest elevation of machinery or equipment servicing the building                            nla. _ _                 D feet           D meters
       (Describe type of equipment and location in Comments)
    f) Lowest adjacent (finished) grade next to building (LAG)                                     537.1Q                    D     feet       D meters
    g) Highest adjacent (finished) grade next to building (HAG)                                    539.30                    D     feet       D meters
    h) Lowest adjacent grade at lowest elevation of deck or stairs, including structural support   n/a._ _                   0     feet       D meters
                                      SECTION D- SURVEYOR, ENGINEER, OR ARCHITECT CERTIFICATION
 This certification is to be signed and sealed by a land surveyor, engineer, or architect authorized by law to certify elevation
 information. I certify that the information on this Certificate represents my best efforts to interpret the data available.
 I understand that any false statement may be punishable by fine or imprisonment under 18 U.S. Code, Section 1001.
 0 Check here if comments are provided on back of form.                Were latitude and longitude in Section A provided by a
 0 Check here.ifattachments.                                           licensed land surveyor?        D Yes ~ No
 Certifier's Name Douglas L Arthur                                                   License Number 4357

Title RPLS                                      Company Name Arthur Surveying Company

                                                  (ty Lewisville                     State T X     ZIP Code 75067

                                                                                     Telephone 972-221-9439



                                                                   See reverse side for continuation.                              ' Replaces all previous editions.
ELEVATION CERTIFICATE page 2
                                     '
 IMPORTANT: In these spaces, copy the corresponding information from Section A .                                               FOR INSURANCE COMPANY USE
 Building Street Address (including Apt., Unit, Suite, and/or Bldg. No.) or P.O. Route and Box No.                             Policy Number:
 3960 Spinnaker Run Point
 City Little Elm                                                             State TX          ZIP Code 75068                  Company NAIC Number:

                              SECTION D- S URVEYOR, ENGINEER, OR ARCHITECT CERTIFICATION (CONTINUED)

 Copy both sides of this Elevation Certificate for (1) community official, (2) insurance agenUcompany, and (3) building owner.
 Comments




 Signature                                                                              Date

        SECTION E- B UILDING ELEVATION INFORMATION (S URVEY NOT REQUIRED) FOR ZONE AO AND ZO NE A (WITHOUT BFE)

  For Zones AO and A (without BFE), complete Items E1-E5. If the Certificate is intended to support a LOMA or LOMR-F request. complete Sections A , B,
  and C. For Items E1-E4, use natural grade, if available. Check the measurement used. In Puerto Rico only, enter meters.
  E1.     Provide elevation information for the following and check the appropriate boxes to show whether the elevation is above or below the highest adjacent
          grade (HAG) and the lowest adjacent grade (LAG).
          a) Top of bottom floor (including basement, crawlspace, or enclosure) is _ _._ _            0 feet 0 meters 0 above or 0 below the HAG.
          b) Top of bottom floor (including basement, crawlspace, or enclosure) is _ _. _ _           0 feet 0 meters 0 above or 0 below the LAG.
  E2.     For Building Diagrams 6-9 with permanent flood openings provided in Section A Items 8 and/or 9 (see pages 8- 9 of Instructions), the next higher floor
          (elevation C2.b in the diagrams) of the building is - - · --        0 feet 0 meters 0 above or 0 below the HAG.
  E3.     Attached garage (top of slab) is _ _. __            0 feet 0 meters 0 above or 0 below the HAG.
  E4.     Top of platform of machinery and/or equipment servicing the building is - -·- - 0 feet 0 meters 0 above or 0 below the HAG.
  E5.     Zone AO only: If no flood depth number is available, is the top of the bottom floor elevated in accordance with the community's floodplain management
          ordinance? 0 Yes 0 No 0 Unknown. The local official must certify this information in Section G.

                              SECTIO N F- PROPERTY OWNER (OR OWNER'S REPRESENTATIVE) CERTIFICATIO N

 The property owner or owner's authorized representative who completes Sections A, B, and E for Zone A (without a FEMA-issued or community-issued BFE)
 or Zone AO must sign here. The statements in Sections A, B, and E are correct to the best of my knowledge.
 Property Owner's or Owner's Authorized Representative's Name

 Address                                                                          City                                 State            ZIP Code

 Signature                                                                        Date                                 Telephone

 Comments


- - - - -- - - - -- - - -- - - - - - - - -- - - - - -- - - - - - -- - - - - - - - 0 Check here if attachments.
                                                 SECTION G- COMMUNITY IN FORMATION (OPTIO NAL)
The local official who is authorized by law or ordinance to administer the community's floodplain management ordinance can complete Sections A, B, C (or E), and G
of this Elevation Certificate. Complete the applicable item(s) and sign below. Check the measurement used in Items G8-G1 0. In Puerto Rico on ly, enter meters.
G1 . 0      The information in Section C was taken from other documentation that has been signed and sealed by a licensed surveyor, engineer, or architect who
            is authorized by law to certify elevation information. (Indicate the source and date of the elevation data in the Comments area below.)
G2. 0       A community official comp leted Section E for a building located in Zone A (without a FEMA-issued or community-issued BFE) or Zone AO.
G3.   0     The following information (Items G4- G1 0) is provided for community floodplain management purposes.

 G4. Permit Number                          G5. Date Permit Issued                                G6. Date Certificate Of Compliance/Occupancy Issued


G7. This permit has been issued for:         0   New Construction        0   Substantial Improvement
G8. Elevation of as-built lowest floor (including basement) of the building: _ _ _ _                0   feet   0   meters       Datum
G9. BFE or (in Zone AO) depth of flooding at the building site:                _ _      __          0   feet   0   meters       Datum
G1 0. Community's design flood elevation:                                                           0   feet   0   meters       Datum


 Local Official's Name                                                                    Title

 Community Name                                                                           Telephone

 Signature                                                                                Date

 Comments

- - - - - - - - - - - - - - - - - - - - - - - - - - -- - -- - - -- - - - - - - - - - 0 Check here if attachments.

FEMA Form 086-0-33 (7/12)                                                                                                            Replaces all previous editions.
 ELEVATION CERTIFICATE, page 3
                                                        Building Photographs
                                                              See Instructions for Item A6
 IMPORTANT: In these spaces, copy the corresponding infonnation from Section A.                            FOR INSURANCE COMPANY USE
 Building Street Address (including Apt. , Unit, Suite, and/or Bldg. No.) or P.O. Route and Box No.        Policy Number:

 City                                                                     State           ZIP Code         Company NAIC Number:


 If using the Elevation Certificate to obtain NFIP flood insurance, affix at least 2 building photographs below according to the instructions
 for Item A6. Identify all photographs with date taken ; "Front VieW' and "Rear VieW'; and, if required , "Right Side VieW' and "Left Side
 View." When applicable, ·photographs must show the foundation with representative examples of the flood openings or vents, as
 indicated in Section AS. If submitting more photographs than will fit on this page, use the Continuation Page.




FEMA Form 086-0-33 (7/12)                                                                                      Replaces all previous editions.
Exhibit 37
                                                                                                                                                                  FORM:S SURVEY
                                                                                                                                                     [       3960 Spinnaker Run Pointe                     ]

                                                                       I
                                                                       I
                                                                       I

                                                            /          : /    LOT 82           _.- .... - _.-                                                                                                                                Subdivision
                                                I                                          _....                                                                                                                                              Boundary


                                F.LRt- r
                                                : IJ------~-
                                                                       ~I                                                                                                           Lot 83                              "",,/       '\..       522'
                                                     ~                 1                                                                                                                                                              '\..     Elev line
                                                     ~ ~                                                                                                                            TBM SE:T           \                                   ...X
                  '"-~ ~
                 ......

                 E-t ~ Q
                  .
                     0""---.
                      ~ 0\~/
                                            I
                                            I
                                                    f!.'! /!
                                                    -

                                                    !f.'
                                                    fifa /:;,;:J
                                                           ...
                                                                       II
                                                                       I

                                                                       I                                                                   S 43o20'43"-
                                                                                                                                                          5 89'
                                                                                                                                                      E 58-. -- -
                                                                                                                                                                                   BOD INTREE

                                                                                                                                                                                          ~ \-- -
                                                                                                                                                                                           -
                                                                                                                                                                                           ----~-
                                                                                                                                                                                                     - -
                                                                                                                                                                                                  F-'~-~!r-
                                                                                                                                                                                                       8~ .
                                                                                                                                                                                                           '\                                 ·
                                                                                                                                                                                                                                                ~
                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                          F.I.R.
                                                                                                                                                                                                                                                               '
                                ~                                      I                                                               -     -   -                       ... -       ..                                 -                            '\             '
                                ~                   b~ "' I                                                              £Si'r.-..
                                                                                                                              . - - - -..---·                ----                                  -
                Q               ~           :
                                                    "'    -                   -       -
                                                                                                           -        -
                                                                                                   _ 10:. UnL_,!.Q6!'.9-
                                                                                                                                                                                                                                Top of                    .,            '-.
                                                                                                                                                                                                                                                                                        ~- -
                                        ~                                                            to•u_it.e.. c~c_pR~G.~T,___                                                                                                                                            ~',          ~~
                                                                                                                                                                                                                                bank                                      '
                tJ..                                                                                                                                                                 q                                                                                            d>'

          z ~~ ~c                                                                                                                                                   ~            336'~                                                                                        ~, ~0~~~~<9
                                                                       I     ....- - - •                                           -                                in                             91.8'                                                           . '- .
                   -                                                                 --                         .304.6'
                                        I                                                                                                                                'I .                                               \                                                            '"'~    :.... -~~

        ; ~ ~ ~~ I                                                                                                                                                                                                                         39~~==er                                 ''~~~;.,._,~
                                                                                                                                                                                                                                                FORMS                             ' '



        d
       ~~
                                ~
                                ~:
                                                     J                 I             Lot84
                                                                                    Block 1
                                                                               109,072 sq. ft.
                                                                                                                           Zone "X"
                                                                                                                          (Unshaded) _________ .!.---------                                 --,,   ~            .
                                                                                                                                                                                                                            \
                                                                                                                                                                                                                                )
                                                                                                                                                                                                                    ', _... J....
                                                                                                                                                                                                                                           topofforms=540.04'                                  · , "-

                                                                                                                                                                                                                                                                                                 .·~',~~
                                                                                                                                                                                                                                                                                                        -2cr;        0.(/.




       ~ f;j ~ ~ J                                  I                             2.50 acres                                /_...---~e•AE• ·,1                                                 -'-' - •=--~----~-               '-537'Ilnc•""""'                                                    '·~..
             <          ~ ~: ~
                            I                                 /                                                                                                                                                                     ""...,.......,_                                       Top of                '-   ~,
            :z; ~ ~1:..t---+=.--=- ro.:.!Ll!, •ws ~ - \- _ _ _ _ _ __ _ _                                                                                                                                       _ _ _ _ _ _ _ _ _ban~                                                                                         ~
            :z; F.I.R.f- I - -
            ~       I;   I       N 34"54'11, w295. 77' -        !/
                                        II1IL • DRNQ. ESIIT.--~----
                                                                 - -
                                                                     ~
                                                                       '~g.:_-
                                                                                     10'                                                             ---- ----- -----------------------                          N 38°21'36" w 491.89'
                                                                                                                                                                                                                                                                                                                         \ _

                                                                                                                                                                                                                                                                                                                             >--~
                                                                                                                                                                                                                                                                                                                               \\   F-1-R-

            ~                       ,                           i                                                                                        \                                                                                                         u~
                                                I               5'!/                                Lot 85                                                    \                                                                              Lake Lewisville Resorvoir

                                    1

                                                                                                                                                                                   Dllte:          03107114
                                                                                                                                                                                   ASC No.         140375
                                                                                                                                                                                   Dra:wDICbk L.G. I DLA
                                                                                      PROPERTY DESCRIPTION: Lot 84, Block 1 of Sunrise                                             Clilmt          HanyBizfus
                                                                                      Bay at Lake Lewi!Wille, an addition to the Town ofLittle Elm,
~t.m
   -  END
        --c-.M.
             ---~
                ----        MIIIDIIIICIII:;
                              ---           F.LR.
                                              -  -F-
                                                   OUDd
                                                    _hvn_Rad;
                                                           _·_FLP
                                                               - .-F-mDII
                                                                      _hvn_Pi_
                                                                             pc:;--.1 Denton County, Texas, according to the Plat thereof recorded
 •.c.P.= ~~-Comer Poll. oBl!=Ovdleacl mecmc. s.u.= Set._ llodiJ 111• m.m.r 'lrilh     in Cabinet L, Page 224, Plat Records of Denton County, Texas.
  ,.,llPw 011p llampad 'Al1hllr SJIIYilYia8 Campaay". All foo.md ilVIl mclo ...., 112' climum-liDlou
  albcrwilc DDtai -       K -       (:fc:nccf ~ p..t) -            OHE -      (avm-1 powm)

  FLOOD NOTB: It i1 my Clpinion 1bat tha pmporty lkliillribad bmwn ia pmti1111y within !boo
  I 00-ycar ftoa4 !llOIIe axa IIIICCilding111 tile Fcdcnl :Jlmi::rFncy ~ Ap¥:y Fbld
  JJwrance hie~ ~Panel No. 48llS2 04lj G, prNeDt Bffecti-.o Date ofmap April
  18, 2011, bo:n:in property oiluatl:d 'IJ'ijhia ZoDI: 'X" (UIIIhaded), Zone • AE".
DEFENDANT’S EXHIBITS
Alan Hoffmann, LLC dba/Aian Hoffmann Company- Builders/Designers/Developers

Alan Hoffmann is the founder of the Alan Hoffmann Company, a sustainable builder of residential
and commercial properties. As a leader in the environmental building movement, Alan has a long
list of firsts that he has brought to the marketplace. He was the first builder in 1995 to introduce
Insulated Concrete Forms to North Texas. He was also the first homebuilder in the area to use
this proven system for the outside walls of a single family home. Additionally, he built the first ICF
homes in Dallas, Plano, Ft. Worth, Mansfield, Terrell, Gunner, Lake Whitney, Rockwall, Oak Point,
Flower Mound, and Kerens, Texas. His company then went on to design and build the first two
homes that were certified by the US Green Building LEED for Homes program and they were also
the first two homes that were certified as Platinum in Dallas.

Alan's homes have been featured on the Discovery Channel's "Your New Home" program for
several episodes, the Veria Networks' "Backyard Boomers".
They have also been featured in North Texas USGBC Tours as well as the National
Homebuilders Association's International homebuilders conference. The Alan Hoffmann
Company has also been voted by "D Home Magazine" as one of Dallas' Best Builders for six
years running (2008, 2009, 2010, 2011 2012 and 2013). "D Magazine also featured Alan in their
special issue entitled "Dallas Goes Green" and profiled him as one of the "good citizens creating
a sustainable city."

In 2007, Alan was asked to assist in the creation of Dallas' first Green Building Ordinance. In
helping shape this ordinance, he assisted in the creation of comprehensive ordinance that
addressed all new building projects in the city. With this ordinance. Dallas became one of the
first cities to address all types of structures in the building environment. He has worked with the
City on the implementation of the second phase of the Dallas' Green Ordinance which was
enacted by the City Council in 2008.

In 2009, for his efforts and the successes of his company, he received a Special Recognition by
the Mayor of Dallas' Inaugural Environmental Award .

In August of 2010, Alan received four ARC awards from the Dallas Builders Association for a
home his company built in Dallas. The ARC awards are granted by industry peers in recognition
of excellence in various building categories. Also. in 2010. the company built the ICF walls for
the Plano Environmental Education Center of the City of Plano as a sub-contractor tor to Turner
Construction . Inc. The building received a LEED Platinum Certification and March of 2013 won a
Green Ribbon project award from the North Texas Chapter of the US Green Building Council.

He is a member of the North Texas Chapter of the USGBC, and the Dallas Homebuilders
Association (DBA ) on which he serves as vice-president of board's Dallas Division. He is also on
the DBA Government Relations Committee.

The Alan Hoffmann Company mission is a focused effort on constructing buildings and
communities that are sustainable, beautiful, efficient with processes that are cost effective and
sensible.

 For more information about Alan's company visit www.YourNewHybridHome.com.



 7324 Gaston Avenue #124-341                                        Office: 214-324-0046
 Dallas. Texas 75214                                                alan@alanhoffmanncompany.com




                                                                                    ;: DEFENDANT'S
                                                                                     I   EXHIBIT
                                                                                     i         J
       -·




----
                                                                          ACCEPTED
                                                                     02-14-00143-CV
                                                          SECOND COURT OF APPEALS
                                                               FORT WORTH, TEXAS
                                                                6/25/2014 4:09:58 PM
                                                                      DEBRA SPISAK
                                                                              CLERK
             No. 02-14-00143-CV

         IN THE COURT OF APPEALS
    FOR THE SECOND DISTRICTOF TEXAS,     FILED IN
                                   2nd COURT OF APPEALS
            FORT WORTH, TEXAS        FORT WORTH, TEXAS
                                             6/25/2014 4:09:58 PM
                                                  DEBRA SPISAK
               HARRY BIZIOS,                         Clerk
                 Appellant,

                      v.

   TOWN OF LAKEWOOD VILLAGE, TEXAS,
               Appellee.


   BRIEF OF APPELLANT HARRY BIZIOS


ON APPEAL FROM THE 431st JUDICIAL DISTRICT
    COURT OF DENTON COUNTY, TEXAS
     Trial Court Cause Number 14-01991-431

                    Arthur J. Anderson
                    WINSTEAD PC
                    500 Winstead Building
                    2728 N. Harwood Street
                    Dallas, Texas 75201
                    Telephone No.: (214) 745-5745
                    Fax No.: (214) 745-5390
                    aanderson@winstead.com
                    David F. Johnson
                    WINSTEAD PC
                    777 Main Street, Suite 1100
                    Fort Worth, Texas 76102
                    Telephone No.: (817) 420-8223
                    Fax No.: (817)420-8201
                    dfjohnson@winstead.com

                    ATTORNEYS FOR APPELLANT
                    ORAL ARGUMENT REQUESTED
                 IDENTITY OF PARTIES AND COUNSEL

       Pursuant to Texas Rule of Appellate Procedure 38.2(a)(1)(A), Appellant
certifies that the following are the correct parties and counsel:
PARTIES:

PLAINTIFF/APPELLEE:                     TRIAL AND APPELLATE
                                        COUNSEL:

Town of Lakewood Village, Texas         William Andrew Messer, Esq.
                                        Messer, Rockefeller & Fort, P.L.L.C.
                                        6351 Preston Road
                                        Suite 350
                                        Frisco, TX 75034
                                        (972) 668-6400
                                        andy@txmunicipallaw.com


DEFENDANT/APPELLANT:                    TRIAL AND APPELLATE
                                        COUNSEL:

Harry Bizios                            Arthur J. Anderson
                                        WINSTEAD PC
                                        500 Winstead Building
                                        2728 N. Harwood Street
                                        Dallas, Texas 75201
                                        (214) 745-5400
                                        aanderson@winstead.com

                                        APPELLATE COUNSEL:

                                        David F. Johnson
                                        WINSTEAD PC
                                        777 Main Street
                                        Suite 1100
                                        Fort Worth, TX 76102
                                        (817) 420-8200
                                        dfiohnson@winstead.com




                                      -i-
                         TABLE OF CONTENTS

                                                                      Page No.
IDENTITY OF PARTIES AND COUNSEL
TABLE OF CONTENTS                                                            11

TABLE OF AUTHORITIES                                                         V

STATEMENT OF THE CASE                                                        IX

STATEMENT REGARDING ORAL ARGUMENT                                            X

JURISDICTIONAL STATEMENT                                                     X

ISSUES PRESENTED                                                             XI

      ISSUE I
        A general law town has no constitutional or statutory authority to
        apply its building codes in its ETJ. The Town's attempt to
        impose its expensive building permit ordinance upon
        homebuilders in its ETJ is unsupported under Texas law. The
        trial court erred in entering judgment that the Town could extend
        its building code to its ETJ pursuant to Chapter 212 of the Texas
        Local Government Code and other Texas statutes                       xi

      ISSUE II
        Even if the Town had general authority to extend its building
        codes to its ETJ under Chapter 212 of the Texas Local
        Government Code, that authority does not apply here because the
        Town is prohibited from applying its subdivision regulations to
        Appellant's property pursuant to section 212.007 of the Texas
        Local Government Code. The trial court erred in holding that the
        Town's building code could be extended to the Lot pursuant to its
        platting authority under these facts                                 xi

      ISSUE III
        Chapter 245 of the Texas Local Government Code provides that
        municipalities cannot apply new ordinances or regulations to
        pending development projects with a few exceptions. The Town
        has attempted to apply its new building permit policy to Bizios'
        already permitted project where none of Chapter 245's exceptions
        apply. The Town did not introduce any evidence supporting any
        of Chapter 245's exemptions to this project. The trial court erred



                                      -ii-
       in holding that the Town may impose its new building permit
       requirements on an already permitted subdivision project        xii

STATEMENT OF FACTS                                                      1
SUMMARY OF ARGUMENT                                                     4
ARGUMENT AND AUTHORITY                                                  6

              A.    Standards of Review                                 6

              B.    Trial Court Abused Its Discretion In Granting
                    Injunctive Relief As The Town Did Not Show A
                    Probable Right of Recovery                          7

                    i.     General Law Town Ordinance-Making
                           Authority Is Extremely Limited               8

                    ii.    No Texas Statute Expressly Authorizes The
                           Town To Apply Its Building Code To Its
                           ETJ                                          9

                    iii.   The Injunction Violates Texas Supreme
                           Court Precedent                             12

                    iv.    Recent Changes Limit The Application Of
                           Municipal Building Codes Only To
                           Buildings Within Corporate Limits           14

                    v.     Other State Statutes Cited By The Town Do
                           Not Expressly Authorize The Extension Of
                           Building Codes To The ETJ                   17

                    vi.    The Town Has No Compelling Reason That
                           It Should Be Able To Require Building
                           Permits In The ETJ                          19

                    vii.   The Trial Court Erred In Holding That The
                           Town Had The Authority To Extend Its
                           Building Code To Its ETJ When The Town
                           Had No Platting Authority Over The
                           Subdivision                                 20




                                  -iii-
                  viii.   The Trial Court Erred In Holding That The
                          Subdivision Project Is Not Protected From
                          The Application Of New Town Building
                          Permit Regulations In Accordance With The
                          Vested Rights Statute                       21
CONCLUSION AND PRAYER                                                 29
CERTIFICATE OF SERVICE                                                31
APPENDIX                                                              32




                                 -iv-
                          TABLE OF AUTHORITIES

                                                                                Page(s)
FEDERAL AND STATE CASES

Addison v. Ho lly Hill Fruit Prods., Inc., 322 U.S. 607, 64 S. Ct. 1215, 88
  L. Ed. 2d. 1488(1944)                                                              10

Bridgestone/Firestone, Inc. v. G lyn-Jones, 878 S.W.2d 132 (Tex. 1996)              10

Butnaru v. Ford Motor Co., 8 4 S.W.3d 198 (Tex. 2002)                                6

Cameron v. Ter rell & Garrett, Inc., 628 S.W.2d 535 (Tex. 1981)                     16

Camp v. Shannon, 162 Tex. 515, 348 S.W.2d 517 (Tex. 1961)                            8

Chavira v. Sta te (Tex. Crim. App. 1958)                                            26

City of Houston v. Stat e ex rel City of West University Place, 142 Tex. 190,
   176 S.W.2d 928 (1943)                                                              8

City ofLaPorte v. Bar field, 898 S.W.2d 288 (Tex. 1995)                               9

City ofNorthlake v. Eas t Justin JV, 873 S.W.2d 141 (Tex. App.—Fort
   Worth, 1994, writ den.)                                                            9

City of San Antonio v. CityofBoerne, 111 S.W.3d 22 (Tex. 2003)                   12, 13

City ofWeslaco v. Car penter, 644 S.W.2d 601 (Tex. App.—Corpus Christi
   1985, writ refd n.r.e.)                                                           14

Dodson v. B unton, 81 Tex. 655, 17 S.W. 507 (1891)                                    9

Forewoodv. City of Taylor, 214 S.W.2d 282 (Tex. 1948)                                 8

Garza v. State, No. 05-07-00176-CR, 2007 WL 3348419 (Tex. App.—
  Dallas Feb. 13, 2007, no pet.)                                                     28

Goode v. Shoukfeh, 943 S.W.2d 441 (Tex. 1997)                                         7

Greathouse Ins. Agency v. Tropical Investments, Inc., 718 S.W.2d 821 (Tex.
  App.—Houston [14th Dist.] 1986, no writ)                                            x




                                           -v-
Hartsell v. Town ofTalty, 130 S.W.3d 325 (Tex. App.—Dallas 2004, pet.
  denied)                                                        ix, 23, 24, 28

IAC, Ltd. v. Bell Helicopter Textron, Inc., 160 S.W.3d 191 (Tex. App.—Fort
   Worth 2005, no pet.)                                                            8

Liberty Mut. Ins. Co. v. Garr ison Contractors, 966 S.W.2d 482 (Tex. 1998)         9

Lucas v. No rth Texas Municipal Water District, 724 S.W.2d 811 (Tex.
   App.—Dallas 1986, writ refd n.r.e.)                                          5, 14

Milestone Potranco Dev. Ltd. v. City of San Antonio, 298 S.W.3d 242 (Tex.
   App.—San Antonio 2009, pet. den.)                                              12

N. Cypress Med. Ctr. Operating Co. v. St. Laurent, 296 S.W.3d 171 (Tex. App.—
   Houston [14th Dist.] 2009, no pet.)                                             6

Oncor Elec. Delivery Co. v. B rockriede, No. 02-13-00071-CV, 2013 WL
  6564276 (Tex. App.—Fort Worth 2013, no pet.)                                    18

Rhino Real Estate Investments, Inc. v. C ity of Runaway Bay, No.
   02-08-00340-CV, 2009 WL 219613 (Tex. App.—Fort Worth July 23,
   2009, no pet.) (mem. op.)                                                      11

Shumaker Enterprises, Inc. v. City of Austin, 325 S.W.3d 812 (Tex. App.—
   Austin 2010, no pet.)                                                 25, 26

Stefanoff v. State, 78 S.W.3d 496 (Tex. App.—Austin 2002, pet. den)               29

Tom James Co. v. Mendrop, 819 S.W .2d 251 (Tex. App.—Fort Worth 1991, no
  writ)                                                                             7

Tri-Star Petroleum Co. v. Tipperary Corp., 101 S.W.3d 583 (Tex. App.—El Paso
    2003, pet. denied)                                                              7

Walling v. Metcalfe, 863 S.W.2d 56 (Tex. 1993) (per curiam)                         6

Washington v. Sta te, 152 S.W.3d 209 (Tex. App.—Amarillo 2004, no pet.)           28

STATUTES, RULES, REGULATIONS, CONSTITUTIONAL PROVISIONS

TEX. AG Op. JM-169                                                                  8

TEX. LOC. GOVT. CODE ANN. § 43.002                                                25


                                          -vi-
TEX. LOC. GOVT. CODE § 43.003                                           19

TEX. LOC. GOVT. CODE § 43.021                                            2

TEX. LOC. GOVT. CODE CHAP. 212                                      passim

TEX. LOC. GOVT. CODE §§ 212.002 and 212.003                             10

TEX. LOC. GOVT. CODE ANN. § 212.004                                  27, 9

TEX. LOC. GOVT. CODE § 212.007                             x, 5, 20, 21, 29

TEX. LOC. GOVT. CODE § 214.212                                      14,15

TEX. LOC. GOVT. CODE § 214.904                                          17

TEX. LOC. GOVT. CODE 216.003                                            16

TEX. LOC. GOVT. CODE § 216.902                                          17

TEX. LOC. GOVT. CODE § 233.153(a)                                       17

TEX. LOC. GOVT. CODE, § 245.002                                         23

TEX. LOC. GOVT. CODE ANN. § 245.002(a)(i)                               25

TEX. LOC. GOVT. CODE § 245.002(a)(2)                                25, 26

TEX. LOC. GOVT. CODE ANN. § 245.004(1)                                  28

TEX. LOC. GOVT. CODE ANN. § 245.004(11)                                 28

TEX. LOC. GOVT. CODE CHAP. 245                                      passim

TEX. PROP. CODE § 21.049                                                18

TEX. R. APP. PROC. 39                                                    ix

TEX. R. CIV. PROC. 21a                                                  18

SECONDARY AUTHORITIES

DAVID BROOKS, MUNICIPAL LAW AND PRACTICE, TEXAS PRACTICE, vol. 22         8




                                       -vii-
David Hartman, Risky Business: Vested Real Property Development Rights -
  The Texas Experience and Proposals for the Texas Legislature to
  Improve Certainty in the Law, 30 Tex. Tech L. Rev. 297, 299 (1999)       21




                                     -viii-
                                      STATEMENT OF THE CASE


Nature of the Case:                              This case concerns a general law town's attempt to
                                                 start applying its building code in its extraterritorial
                                                 jurisdiction ("ETJ") to a homebuilder in a
                                                 subdivision with previous plat approval. The Town
                                                 of Lakewood Village ("Town") brought an
                                                 injunction to enforce its building codes to the
                                                 construction of a house by owned by Harry Bizios
                                                 ("Bizios").

Course of Proceedings:                           The Town filed its petition in the 431st District
                                                 Court of Denton County, Texas, Hon. Jonathan
                                                 Bailey presiding (C.R. 4-84).1 The trial court
                                                 entered an Order Granting Plaintiffs Application
                                                 for Temporary Restraining Order on March 20,
                                                 2014 (C.R. 85). On April 15 and 16, 2014, a
                                                 hearing was held on the Town's Application for
                                                 Temporary Injunction (R.R. 1).

Trial Court's Disposition:                       Judge Bailey signed a temporary injunction order on
                                                 April 17, 2014 requiring Bizios to obtain building
                                                 permits from the Town (with the payment of
                                                 associated fees) (C.R. 651-3). Bizios timely filed
                                                 his notice of appeal on May 6, 2014 (C.R. 656-7).




1 References in this Brief to the record on appeal are as follows: the Clerk's Record is identified as "C.R." with a corresponding
page number; the Reporter's Record is identified as "R.R." with a corresponding page number, and (R)eferences to the Exhibits,
a separate volume of the Reporter's Record, will be designated as "4 R.R." with the following corresponding exhibit number
designations: Stipulated ExhibitsfStip. Ex."); Plaintiffs Exhibits ("PI. Ex."); and Defendant's Exhibits ("Def. Ex.").

                                                             - ix -
              STATEMENT REGARDING ORAL ARGUMENT

      This Court should grant oral argument in this appeal because the appeal

deals with legal issues of importance to the State. General law towns do not have

express constitutional or statutory authority to apply building codes in their ETJ.

This is particularly important as to general law towns, such as Lakewood Village,

who cannot annex property in their ETJ or provide those properties with any city

services. Here, the Town began applying its building permit authority over land in

a subdivision approved by another city without basis under Texas law. The trial

court's judgment with respect to Chapter 245, Texas Local Government Code, is in

contravention of the Dallas Court of Appeals holding in Hartsell v. To wn of Talty,

130 S.W.3d 325 (Tex. App.—Dallas 2004, pet. denied). Pursuant to Texas Rule of

Appellate Procedure 39, oral argument will be helpful to the panel on these

important issues to the homebuilding industry.

                      JURISDICTIONAL STATEMENT

      This case involved the appeal of a temporary injunction order. An appeal

from an interlocutory order granting or refusing a temporary injunction or granting

or overruling a motion to dissolve a temporary injunction is permitted. See Tex.

Civ. Prac. & Rem. Code Ann. § 51.014(a)(4) ("A person may appeal from an order

of a district court, county court at law, or county court that: ... (4) grants or

refuses a temporary injunction or grants or overrules a motion to dissolve a



                                        - x-
temporary injunction as provided by Chapter 65."); Greathouse Ins. Agency v.

Tropical Investments, Inc., 718 S.W.2d 821, 822 (Tex. App.—Houston [14th Dist.]

1986, no writ).

                              ISSUES PRESENTED


                                      ISSUE I

      A general law town has no constitutional or statutory authority to apply its

building codes in its ETJ. The Town's attempt to impose its expensive building

permit ordinance upon homebuilders in its ETJ is unsupported under Texas law.

The trial court erred in entering judgment that the Town could extend its building

code to its ETJ pursuant to Chapter 212 of the Texas Local Government Code and

other Texas statutes.

                                     ISSUE II

      Even if the Town had general authority to extend its building codes to its

ETJ under Chapter 212 of the Texas Local Government Code, that authority does

not apply here because the Town is prohibited from applying its subdivision

regulations to Appellant's property pursuant to section 212.007 of the Texas Local

Government Code. The trial court erred in holding that the Town's building code

could be extended to the Lot pursuant to its platting authority under these facts.




                                        - xi -
                                    ISSUE III

      Chapter 245 of the Texas Local Government Code provides that

municipalities cannot apply new ordinances or regulations to pending development

projects with a few exceptions. The Town has attempted to apply its new building

permit policy to Bizios' already permitted project where none of Chapter 245's

exceptions apply. The Town did not introduce any evidence supporting any of

Chapter 245's exemptions to this project. The trial court erred in holding that the

Town may impose its new building permit requirements on an already permitted

subdivision project.




                                       - xii -
                           STATEMENT OF FACTS

      Lakewood Village is a small, general-law town located in Denton County,

Texas (C.R. 18). Appellant Harry Bizios ("Bizios") is trying to build a house on a

lot he owns ("Lot") in the Sunrise Bay at Lake Lewisville Addition

("Subdivision") located in the Town's ETJ (C.R. 5).       The final plat for the

Subdivision was approved by the Town of Little Elm and Denton County in 1995

(C.R. 109). Little Elm's population exceeded the Town's population at that time

(2 R.R. 85).   The Subdivision is located in the ETJ of both Little Elm and

Lakewood Village (C.R. 109). Houses have been built on most of the lots in the

Subdivision (3 R.R. 26).

      Little Elm serves the Subdivision and the Lot which is within its certificate

of convenience and necessity ("CCN") boundaries with water, and there is no

sanitary sewer provider because the houses have septic systems (3 R.R. 14). It

would cost millions of dollars for Lakewood Village to extend sanitary sewer to

the Subdivision (3 R.R. 14). Denton County maintains all of the roads in the

Subdivision (2 R.R. 89).     The Town provides no municipal services to the

Subdivision (2 R.R. 86).

      The Town has a current population of approximately 620 and acknowledges

that its maximum population will be 2,500 (2 R.R. 54). In the foreseeable future,

the Town will never become a home rule city with the power to annex land


                                       -1 -
unilaterally, which requires a minimum population of 5,000 under § 43.021, Tex.

Loc. Gov't Code.

      Bizios began construction of a 7,000 square foot house on the Lot on or

about March 10, 2014 (C.R. 109). The proposed house is an energy efficient,

insulated concrete form with a construction cost of approximately $1,200,000.00

(3 R.R. 8-9). It is undisputed that Bizios will construct the house to the regulatory

standards of the International Residential Code (3 R.R. 24).

      Prior to commencing construction, Bizios obtained all legitimate and

necessary development approvals. First, the architectural review committee for the

Subdivision approved the design and construction standards for the house

(3 R.R. 12-14). Second, all necessary applications to build the house foundation

and retaining wall were approved by FEMA (3 R.R. 15, 16; 4 R.R. Exs. 36, 37).

Third, Bizios also obtained all necessary permits from Denton County (4 R.R. 35).

Regular inspections were being conducted of Bizios' house in accordance with

Denton County regulations (3 C.R. 25).

       Although Bizios and his contractor Alan Hoffman had discussions in early

2014 about applying for a building permit from the Town, they elected to

commence construction without a permit (C.R. 109). One of the reasons is that the

Town delayed permits and required all subcontractors to register in advance of

permit approval contrary to the procedures in other municipalities (3 R.R. 19). The


                                         -2-
Town collected approximately $1,200.00 in subcontractor fees from Bizios

(3 R.R. 19). In order to obtain a building permit, Bizios would have been required

to pay a permit fee of $14,646.00 (2 R.R. 92-3). But the Town's plan review and

inspection fees would total only $1,200.00, leaving the Town a net profit from

Bizios of $14,646.00 (2 R.R. 144). In addition, the Town's building inspector

moonlights from his regular job which means that he can only perform inspections

on weeknights (2 R.R. 143). When Bizios learned that the Town's extension of the

building code to its ETJ was not authorized, he decided to fight the Town's illegal

action: "It's a matter of principle and I wanted to take a stand on this." (3 R.R. 56).

      There is no evidence in the record that Bizios' house fails to meet the

requirements of the International Residential Code. The Town's part-time building

inspector made advisory comments on Bizios' building plans (2 R.R. 127, 4 R.R.,

p. 1, Ex. 8).    Except for a difference of opinion as to one type of air vent

construction, both Bizios' contractor and the Town's building inspector agree as to

the construction standards for the house (3 R.R. 28-31). The vent desired by

Bizios's contractor is authorized by most DFW cities and the International

Residential Code (3 R.R. 31).

       Town Ordinance No. 08-06 extended the Town's subdivision regulations to

its ETJ in 2009 (C.R. 222-243). On or about March 11, 2011, the Town Council

enacted Ordinance No. 11-11 that extended the Town's subdivision ordinance and


                                          -3 -
building code to its ETJ (C.R. 307-10). The ordinance was allegedly "adopted

under the authority" of Chapter 212 of the Texas Local Government Code

(C.R. 308). Pursuant to that "authority," the Town extended its building code to its

ETJ (C.R. 309). In 2013, the Town again extended its building code to the ETJ

pursuant to the alleged authority granted under Chapter 212 (C.R. 349-50). All of

these ordinances were adopted after the final plat for the Subdivision was approved

(C.R. 109).

      After construction of the house started, the Town filed its petition requesting

the trial court to order Bizios to obtain building permits for his Lot from the Town

and pay the associated fees (C.R. 4-15). Following a temporary injunction hearing,

the trial court judge entered a temporary injunction order requiring Bizios to obtain

building permits from the Town (C.R. 651-3).

                         SUMMARY OF ARGUMENT

      The Town is requiring Bizios to obtain building permits and pay fees to

construct a house that will never be annexed by, or receive services from, the

Town, a general law town. There is no dispute that this $1.2 million house will

meet the requirements of the International Residential Code, and there is no

evidence that Bizios' house is being poorly constructed or can be considered

dangerous.




                                         -4-
      The Town's motivation to extend its building code to the ETJ is not based

on health or public safety—it is based on raising revenue. By extracting over

$15,750.00 in permit and license fees from Bizios and paying its part-time building

official only $1,200.00 for plan review and inspection fees, the Town obtains

significant revenue with no future expense. The Town provides no services to the

Bizios' property, and Bizios cannot vote in city elections or utilize city facilities.

This harkens back to the origin of our country: taxation without representation.

      There is no express statutory language authorizing a general law town to

extend its building code to its ETJ. The Town argues that this authority is implied

under Chapter 212 of the Texas Local Government Code and the decision in

Lucas v. North Texas Municipal Water District, 724 S.W.2d 811 (Tex. App.—

Dallas 1986, writ refd n.r.e.). There is no express language in Chapter 212,

however, authorizing a general law town to require building permits in its ETJ.

Because the case law since the 1994 Lucas opinion does not support the Town's

argument, the trial court erred.

       In any event, the Town is prohibited under Section 212.007 of the Texas

Local Government Code from applying its subdivision regulations to Bizios'

property. Therefore, the Town cannot extend its building codes to the Subdivision

in its ETJ based on Chapter 212 or Lucas. Without platting authority, the Town

lacks building code authority.


                                         -5-
      Finally, it is undisputed that the Town enacted its ordinances extending its

building code to the ETJ well after the 1995 plat was approved and recorded.

Bizios has vested rights to develop and construct in accordance with Town's 1995

ordinances, which did not include the building code extension. The exceptions in

section 245.004 of the Texas Local Government Code do not apply.

      The trial court's decision to grant the temporary injunction is extremely

disappointing to Bizios because he simply happened to be on the wrong end of the

judge's coin flip (3 R.R. 61). The judge admitted that he had "absolutely no idea

what the proper and correct decision is." (3 R.R. 61). He also admitted that there

was little doubt that this Court would reverse his decision (3 R.R. 61). This Court

should do just that.

                        ARGUMENT AND AUTHORITY

      A.     Standards of Review

      A temporary injunction is an extraordinary remedy and does not issue as a matter

of right. See Walling v. Metcalfe, 863 S.W.2d 56, 57 (Tex. 1993) (per curiam). To obta in

temporary injunctive relief, an applicant must plead a cause of action against the

defendant, and provide evidence to support a finding that there is a probable right to the

relief sought, and a probable, imminent, and irreparable injury. See Butnaru v. Ford

Motor Co., 84 S.W.3d 198, 204 (Tex. 2002). The party seeking injunctive relief has the

burden to establish all of the elements for that relief. See N. Cypress Med. Ctr. Operating

Co. v. St. Laurent, 296 S.W.3d 171, 175 (Tex. App.—Houston [14th Dist.] 2009, no pet.);

                                           -6-
Tom James Co. v. Mendrop, 819 S.W.2d 251, 253 (Tex. App.—Fort Worth 1991, no

writ). The trial court's injunction order is subject to an abuse of discretion standard. A

trial court abuses its discretion if its decision is "arbitrary, unreasonable, and without

reference to guiding principles." Goode v. Shoukfeh, 943 S.W .2d 441, 446 (Tex. 1997).

      There are two types of injunctions: prohibitive and mandatory.              See Tri-Star

Petroleum Co. v . Tipperary Corp ., 101 S.W.3d 583, 592 (Tex. App.—El Paso 2003, pet.

denied). A "prohibitive" injunction forbids or restrains conduct, whereas a "mandatory"

injunction requires it. Id. (citing Universal Health Servs., Inc. v. Thompson, 24 S.W.3d

570, 576 (Tex. App.— Austin 2000, no pet.) and LeFaucheur v. Williams, 807 S.W.2d 20,

22 (Tex. App.—Austin 1991, no writ)). The issuing of a temporary mandatory injunction

is proper "only if a mandatory order is necessary to prevent irreparable inju ry or extreme

hardship." Tri Star Petroleum, 101 S.W.3d at 592 (citing LeFaucheur, 807 S.W.2d at

22). While granting a mandatory injunction is within the sound discretion of the trial

court, it "should be denied absent a clear and compelling presentation of extreme

necessity or hardship." Id.      This Court should review the trial court's grant of a

mandatory temporary injunction in this case under these standards.

       B.     Trial Court Abused Its Discretion In Granting Injunctive Relief
              As The Town Did Not Show A Probable Right of Recovery

       The trial court's injunction order is in error because the Town did not show a

probable right of recovery. To show a probable right of recovery, an applicant need not

establish that it will finally prevail in the litigation, but it must, at the very least, present

some evidence that, under the applicable rules of law, tends to support its cause of action.


                                              -7-
See Camp v. Shannon, 162 Tex. 515, 348 S.W.2d 517, 519 (Tex. 1961); IAC, Ltd. v . Bell

Helicopter Textron, Inc., 160 S.W.3d 191, 197 (Tex. App.—Fort Worth 2005, no pet.).

Here, the Town's only cause of action was to force Appellant to apply for building

permits from the Town. Therefore, it had to prove that it had authority to require the

Appellant to comply with the building code.

             i.     General Law Town            Ordinance-Making       Authority    Is
                    Extremely Limited

      The two predominant classifications of cities in Texas are general law towns

(like the Town) and home rule cities. As a general law town, the Town (like a

county) can only exercise those governmental powers expressly delegated to it by

the Texas Legislature.     See DAVID BROOKS, MUNICIPAL LAW AND PRACTICE,

TEXAS PRACTICE, V ol. 22, p. 89. The 1912 amendment to the Texas Constitution

authorized cities on a local basis to adopt a charter, thus creating home rule cities

as mini-legislatures unto themselves. Home rule cities have significantly broader

governmental powers than general law towns. See Forewood v. City of Taylor,

214 S.W.2d 282 (Tex. 1948). In more than one instance, the Texas Supreme Court

has recognized that the home rule amendment granted to home rule cities the '"fall

power of local self-government.'" City of Houston v. State ex rel City of West

University Place, 142 Tex. 190, 176 S.W.2d 928, 929 (1943). The Town, on the

other hand, derives its power from the Legislature and is restricted by the express

language of state statute. See Tex. AG Op. JM-169. This Court has held that a


                                          -8-
general law town must strictly comply with the language of an applicable statute.

See City ofNorthlake v. E ast Justin JV, 873 S.W.2d 141 (Tex. App.—Fort Worth,

1994, writ den.).

             ii.    No Texas Statute Expressly Authorizes The Town To Apply
                    Its Building Code To Its ETJ

      The Town claims that its authority to require building permits in the ETJ is

implied under the state platting statute, Chapter 212 of the Texas Local

Government Code (C.R. 506).        A plat is only required to be submitted and

approved under section 212.004 when a tract of land is subdivided. There is no

indication that the Legislature intended to address building permits in the platting

statute. "Legislative intent remains the polestar of statutory construction." City of

LaPorte v. Barfield, 898 S.W.2d 288, 292 (Tex. 1995). It is cardinal law in Texas

that a court construes a statute, "first, by looking to the plain and common meaning

of the statute's words." Liberty Mut. Ins. Co. v. Gar rison Contractors, 966 S.W.2d

482, 484 (Tex. 1998). Further, if a statute is unambiguous, rules of construction or

other extrinsic aids cannot be used to create ambiguity:

             When the purpose of a legislative enactment is obvious
             from the language of the law itself, there is nothing left to
             construction. In such case it is vain to ask the courts to
             attempt to liberate an invisible spirit, supposed to live
             concealed within the body of the law.

Dodson v. B unton, 81 Tex. 655, 17 S.W. 507, 508 (1891).




                                         -9-
      Ordinary citizens should be able to rely on the plain language of a statute to

mean what it says. See Addison v. H olly Hill Fruit Prods., Inc., 322 U.S. 607, 618,

64 S. Ct. 1215, 88 L. Ed. 2d. 1488 (1944). Typically, courts will concentrate on the

literal text of a statute in order to ascertain its meaning. See Bridgestone/Firestone,

Inc. v. Glyn-Jones, 878 S.W.2d 132, 133 (Tex. 1996).

      The Town cites Local Government Code sections 212.002 and 212.003 as

authority for its assertion of the power to require builders to obtain building

permits in the Town's ETJ (C.R. 506). These statutes, however, are directed at the

regulation of plats and subdivisions, not building of structures. In fact, Subchapter

A of Chapter 212 is entitled "Regulation of Subdivisions." This subchapter says

nothing about building structures in general or permits in specific.

      Subchapter B, in contrast, is titled "Regulation of Property Development,"

with "development" defined as "the new construction or the enlargement of any

exterior dimension of any building, structure, or improvement." TEX. LOC. GOV'T

CODE § 212.043(1). This subchapter, moreover, expressly provides that "[t]his

subchapter does not authorize the municipality to require municipal building

permits or otherwise enforce the municipality's building code in its extraterritorial

jurisdiction." Id. at § 212.049.

       The only way that the trial court's injunction can be sustained is by adding

terms to these statutes.     But, adding verbiage to statutes by implication was


                                         -10-
expressly forbidden by the Texas Supreme Court in M. Fitzgerald v. Advanced

Spine Fixation,:

      The manufacturer's interpretation would have us judicially amend the
      statute to add an exception not implicitly contained in the language of
      the statute. We may add words into a statutory provision only when
      necessary to give effect to clear legislative intent. See Jones v. Liberty
      Mut. Ins. Co., 745 S.W.2d 901, 902 (Tex. 1988); see also Public Util
      Comm'n v. Cofer, 754 S.W.2d 121, 124 (Tex. 1988) ("A court may
      not write special exceptions into a statute so as to make it inapplicable
      under certain circumstances not mentioned in the statute."). Only
      truly extraordinary circumstances showing unmistakable legislative
      intent should divert us from enforcing the statute as written. No such
      extraordinary circumstances are present in this case, as the rest of
      this opinion discusses, (italics added) Id. at 867.

996 S.W.2d 865 (Tex. 1999).

      In this case, neither the subdivision statute for municipalities nor any other

statute expressly authorizes general law towns to extend their building codes to

their ETJs. There are no "truly extraordinary circumstances" justifying the court

from enforcing Chapter 212 as written. In short, the Town has not demonstrated

that it has authority, and in fact it does not have authority, to require Bizios to

obtain building permits for development in the ETJ.

      This Court addressed similar issues in Rhino Real Estate Investments, Inc. v.

City of Runaway Bay, No. 02-08-00340-CV, 2009 WL 219613 (Tex. App.—Fort

Worth July 23, 2009, no pet.) (mem. op.). Instead of ruling on the larger issue of a

general law town's authority to extend its building codes to the ETJ, this Court

held that Runaway Bay's ordinance did not expressly apply itself to the ETJ. The

                                        -11 -
Court discounted Runaway Bay's argument that an ordinance setting a fee for

building permits in the ETJ equated to extending the entire building code to the

ETJ. Id. at 3. In a footnote, the Court summarized Rhino's argument that is

similar to Bizios' here that Chapter 212 of the Texas Local Government Code does

not authorize a general law town to extend its building code to its ETJ. Id. at 4.

      The Court in Rhino cited to Milestone Potranco Dev. Ltd. v. City of San

Antonio, 298 S.W.3d 242 (Tex. App.—San Antonio 2009, pet. den.) in reference to

this argument.      In Milestone, the court determined that San Antonio's tree

ordinance was a rule governing plats and subdivisions. Id. at 244-5. The court

went on to validate the tree ordinance as a rule governing plats and subdivisions in

the ETJ because its enforcement was limited solely to situations involving the

subdivision and platting of land. See id. "[W]e conclude the Tree Ordinance was

intended to, and does, govern only plats and subdivisions of land." Id. at 247.

However, in this case, the Town's application of its building code is not

commensurate with the platting of Bizios' property. As a result, the trial court

erred in holding that Bizios could be required to obtain building permits from the

Town under Chapter 212.

             iii.    The Injunction Violates Texas Supreme Court Precedent

       The Texas Supreme Court held in City of San Antonio v. Cit y of Boerne, 111

S.W.3d 22 (Tex. 2003) that the authority of a county (similar to the authority of


                                         -12-
general law towns) would not extend beyond the express grant of the statute. . It

must be noted that Boerne was decided after the Lucas decision, which was relied

upon by the Town. In Boerne, two county commissioner courts consented to the

annexation o f county roads to assist in a Boerne annexation. The Supreme Court

held that a commissioners court can only exercise those powers "expressly given

by either the Texas Constitution or the Legislature (italics added)." Id. at 28. If

the Constitution or Legislature imposes an obligation, then the commissioners

court has an implied authority to exercise the powers needed to fulfill the

obligation.   In Boerne, the statute authorizing "general control" of roads to

counties did not authorize them to petition for annexation. Unless a commissioner

court's action was restricted to providing for safer roads for public travel, its action

would be deemed void as exceeding legislative authority. Id. at 29.Similarly, in

this case, the Town does not have express authority to require that building permits

be obtained in the ETJ.

      The Town argues that the platting statute implies that buildings codes can be

extended to a general law town's ETJ and solely relies for support on the holding

in Lucas. The discussion about building permits in Lucas was brought up at the

motion for rehearing and is dicta as to the points of error brought in that case.

Lucas is almost 30 years old but has never been cited in a Texas appellate opinion.

In 1986 (the date of the Lucas opinion), state statutes did not expressly address the


                                         - 13 -
adoption and implementation of building codes by municipalities. Lucas is no

longer good law as it relates to extension of building codes to the ETJ.

      The Lucas court erroneously based its holding on City o f Weslaco v.

Carpenter, 644 S.W.2d601, 603 (Tex. App.—Corpus Christi 1985, writ r e f d

n.r.e.). Weslaco involved the partitioning of land into 128 mobile home rental

spaces. The developer was attempting to avoid the applicability of the subdivision

statute by renting, rather than selling, spaces. The Lucas court cites Weslaco's

holding on subdivisions that the "use of the term is not restricted to the division

itself but also encompasses development of the divided tracts." 724 S.W.2d at 823.

The development o f the tracts in Weslaco referred to subdivision development only

because there would be no construction of mobile homes as there would be with

site-built housing. While the Corpus court held that the City's subdivision rules

and regulations must be followed, there was no discussion in Weslaco that the city

would be authorized to extend its building codes into its ETJ. The Lucas holding

that a general law town has authority under Chapter 212 to extend its building

codes to its ETJ has been effectively overruled by the Supreme Court's Boerne

decision.

             iv.    Recent Changes Limit The Application Of Municipal
                    Building Codes Only To Buildings Within Corporate Limits

       Further, since Lucas, the Legislature has adopted a state-wide building code

requirement that limits its applicability within corporate limits.    See § 214.212,

                                        - 14-
Tex. Loc. Gov't Code. At the time of the Lucas opinion, there were no statutes

directly addressing municipal building codes. In 2001, however, the Legislature

required all Texas cities pursuant to Senate Bill 365 to adopt the International

Residential Code ("IRC") in § 214.212 of the Texas Local Government Code:

      (a)    To protect the public health, safety, and welfare, the
      International Residential Code, as it existed on May 1, 2001, is
      adopted as a municipal residential building code in this state.

      (b)    The International Residential Code applies to all construction,
      alteration, remodeling, enlargement and repair of residential
      structures in a municipality (emphasis added).



TEX. LOC. GOVT. CODE ANN.     § 214.212(a)-(b).

      Significantly, section 214.212 requires municipalities to adopt the IRC. It

imposes a mandatory uniform residential building code, as opposed to merely

providing an optional code that cities may, but are not required to, adopt. The

statute expressly authorizes a municipality such as the Town to apply its building

code to construction only "in a municipality," e.g., within its corporate boundaries.

To imply that the Legislature intended to allow general towns to also apply their

building codes in the ETJ would violate the holdings in M. Fitzgerald and Boerne.

      Another indicia of legislative intent was the introduction, but lack of

passage, of HB 609 (Smith) in 2007. See Appendix, Tab G. This bill would have

expressly authorized cities to extend by ordinance their building codes to the ETJ.

If the Legislature's interpretation of state statutes was that cities already had the

                                        -15-
power to require building permits in the ETJ, then the introduction of HB 609

would have been unnecessary.

       Further, it is significant that the Legislature has expressly stated its intent in

other statutes as to when a municipality can extend its land use regulations to its

ETJ.    For example, section 216.003 of the Texas Local Government Code

authorizes a municipality to regulate "any sign within its corporate limits or

extraterritorial j u r i s d i c t i o n S e e TEX. LOC. GOVT. CODE 216.003.     Similarly,

section 216.902 authorizes a city to "extend the provisions of its outdoor sign

regulatory ordinance and enforce the ordinance within its extraterritorial

j u r i s d i c t i o n I d . at 216.903. A home rule city may define and prohibit a nuisance

"within the limits of the municipality and within 5,000 feet outside the limits." Id.

at 217.042.

       Extending building codes to the ETJ is excluded from this list o f statutes.

The Latin maxim: "expressio unius est exclusio alterius" means "expression of

one thing is the exclusion of another." Cameron v. Terrell & Garrett, Inc., 628

S.W.2d 535 (Tex. 1981). If the Legislature intended to allow general law towns to

apply the IRC in a municipality and its ETJ, it could have done so.                 Because

extending the building code to the ETJ is not expressly addressed by the

Legislature, it is clear that the Legislature did not intend for general law towns to

extend their building codes to the ETJ.


                                            - 16-
             v.    Other State Statutes Cited By The Town Do Not Expressly
                   Authorize The Extension Of Building Codes To The ETJ

      At the temporary injunction hearing, the Town argued that section

214.904(a) of the Texas Local Government Code authorizes the Town to extend its

building code to its ETJ because it refers to the issuance of building permits "in the

municipality or its extraterritorial jurisdiction." (C.R. 510).    But this statutory

provision provides neither express nor implied authority for a general law town to

extend its building codes to its ETJ similar to sections 216.003 and 216.902 of the

Texas Local Government Code and this Court's holding in Runaway Bay. As the

HB 265 bill analysis indicates, the bill was simply intended to force cities to act on

development permits instead of delaying them indefinitely. See Appendix, Tab H.

There is no statutory language or legislative history indicating legislative intent for

Section 214.904(a) to expand a general law town's authority to allow it to extend

its building code to its ETJ.

      The Town also cites section 233.153(a) of the Texas Local Government

Code which requires homes in unincorporated areas of a county to meet

International Residential Code requirements (C.R. 507). This provision states that

if a city has adopted a building code in the ETJ, then the county's jurisdiction does

not apply. Again, the statute does not expressly authorize general law towns to

extend their building codes to the ETJ, and the Legislature could have intended the

statute to apply only to home rule cities.

                                         - 17-
      The Town incorrectly argues that the language of section 214.904 and the

other referenced statutes would be "futile and useless" if the it was unable to

extend its building code to its ETJ (C.R. 510). This Court recently addressed a

similar argument in Oncor Elec. Delivery Co. v. Brockriede, No. 02-13-00071-CV,

2013 WL 6564276 (Tex. App.—Fort Worth 2013, no pet.). The issue in Oncor

was whether section 21.049 o f the Texas Property Code required that notice be

sent to the landowner's counsel.      Although the landowner received notice, his

counsel did not. As this Court noted, the Legislature could have amended the

statute to reflect the notice provisions of Texas Rule of Civil Procedure 21a, which

requires that counsel receive notice. Id. at 3. However, enforcing the statute as

written did not lead to an absurd result.

      A similar analysis applies in this case. The Texas Legislature made the

legislative and policy decision to not give general law towns express authority to

extend their building codes to the ETJ. Home rule cities, on the other hand, have

independent police powers that general law towns do not have. The Legislature

could have intended that section 214.904 could apply to a home rule city that has

extended its building code to the ETJ, but there is no evidence that the Legislature

intended to allow general law towns like the Town the same privilege.




                                            - 18-
               vi.   The Town Has No Compelling Reason That It Should Be
                     Able To Require Building Permits In The ETJ

      I f the Town could attain home rule status and involuntarily annex the Lot, at

least it could argue that the Town wants to protect its future housing stock. In this

case, however, there is no evidence that the Town can ever gain the legal status to

effectuate a unilateral annexation and obtain corporate jurisdiction over the Lot.

The Town is simply extracting revenue without providing city services to the Lot.

      City representatives admit that the Town cannot unilaterally annex the

Addition (2 R.R. 82).     Any annexation would require the consent of the

homeowner, and there is no evidence that such consent would be given

(2 R.R. 82).

      The Town implies that it can unilaterally annex the Lot without consent

pursuant to section 43.033 of the Texas Local Government Code. A prerequisite to

this type of annexation is that the town provide water or sewer to the Addition.

Little Elm owns the water CCN and currently provides water to the subdivision (3

R.R. 14). There is no evidence or indication that the Town will ever serve this area

with water. All of the houses have septic systems, and the Town does not have a

sewer CCN for this area (3 R.R. 14). It would cost the Town millions of dollars to

extend sewer lines, and none o f the Town's witnesses testified that the Town has

the economic resources for such a project (3 R.R. 14).                  In addition,

section 43.003(b) of the Texas Local Government Code provides that the residents

                                        - 19-
can disannex the property after one year, and the Town must disannex. Because

the Lot will never be in the Town's corporate limits, there is no policy reason to

require Bizios to submit building permits to the Town.

              vii.   The Trial Court Erred In Holding That The Town Had The
                     Authority To Extend Its Building Code To Its ETJ When
                     The Town Had No Platting Authority Over The Subdivision

      Both the holding in Lucas and Ordinance No. 13-07 state that the legal basis

for extending a general law town's building code to its ETJ is based on

Chapter 212 o f the Local Government Code (C.R. 302). The Town, however, has

no authority under Chapter 212 over the Lot or the Subdivision.         Without this

nexus to the platting statute, the Town has no building code authority over the Lot.

      The Town has no authority under Subchapter A to regulate the Lot or the

Subdivision because its population is less than Little Elm's (2 R.R. 85).

Section 212.007 of the Texas Local Government Code expressly gives platting

authority to only one city when a subdivision is located within two different ETJs.

Because Little Elm's population has always been greater than the Town's

population, it has the legislative authority to apply its subdivision regulations over

the entirety of the Subdivision (C.R. 85). The Town has no platting authority over

the Subdivision. In fact, Little Elm approved the final plat for the Subdivision

(C.R. 109).    The Legislature has foreclosed the Town's authority to extend its

subdivision regulations (and consequently its building code) to the Lot.


                                        -20-
      Assuming that the Town could extend its building code as an element of

Chapter 212 subdivision authority, the Code cannot be extended in this case

because Bizios is not platting or subdividing his property. He is building his house

on a lot shown on a recorded 1995 subdivision plat (C.R. 109). As a result, the

Town is prohibited from applying its building code to the Lot because it lacks any

platting authority over the Lot or the Addition under section 212.007 of the Texas

Local Government Code.

             viii.    The Trial Court Erred In Holding That The Subdivision
                      Project Is Not Protected From The Application Of New
                      Town Building Permit Regulations In Accordance With The
                      Vested Rights Statute

                      a.    Chapter 245 Protects The Subdivision Project From
                            Subsequently Enacted Ordinances

      Historically, Texas law made it difficult for a developer or homebuilder to

obtain vested rights (or grandfathering) in a previously permitted development

project. The concept of vested rights refers to those circumstances where the law

prevents governmental interference with a landowner's partially completed

development.         See David Hartman, Risky Business:     Vested Real Property

Development Rights — The Texas Experience and Proposals f o r the Texas

Legislature to Improve Certainty in the Law, 30 Tex. Tech L. Rev. 297, 299

(1999). In passing the Texas vested rights statute, the Texas Legislature clearly




                                        -21 -
intended to protect development rights similar to Appellant's rights in the present

case at the expense of municipalities such as the Town.

      The Texas vested rights statute       is in Chapter 245 of the Texas Local

Government Code ("Chapter 245"), and its purpose was to reenact the vested rights

statute previously contained in Chapter 481 of the Government Code which was

inadvertently repealed by the 75th Legislature.

      When the Legislature added Chapter 245 in 1999, it made several findings:

      Section 1. FINDINGS; INTENT . . . (b) The legislature finds that the
      repeal of former Subchapter 1, Chapter 481, Government Code, which
      became effective September 1, 1997, resulted in the reestablishment
      of administrative and legislative practices that often result in
      unnecessary governmental regulatory uncertainty that inhibits the
      economic development of the state and increases the cost of housing
      and other forms of land development and often resulted in the repeal
      o f previously approved permits causing decreased property and
      related values, bankruptcies, and failed projects . . .

      Act of May 11, 1999, th76 Leg., R.S. Ch. 73, 1999 Tex. Gen. Laws 432

(emph. added).     The Town's position that it can apply subsequently enacted

regulations to previously permitted projects and inhibit economic development and

increase the cost of housing violates of the Legislature's statutory intent. A project

that requires a series of permits or approvals in order to reach completion is to be

governed by the rules in effect at the time that the first application in that series is

made to the appropriate regulatory authority:

      Each regulatory agency shall consider the approval, disapproval, or
      conditional approval of an application for a permit solely on the basis

                                         -22-
       of any orders, regulations, ordinances, rules, expiration dates, or other
       properly adopted requirements in effect at the time the original
       application for the permit is filed.

TEX. LOC. GOVT. CODE, § 2 4 5 . 0 0 2 .

       A permit is defined as a "license, certificate, approval . . . or other form of

authorization required by law that a person must have to initiate, continue or

complete a project."      Id. at § 245.001(1).    The statute expressly provides that

"Preliminary plans and related subdivision plats, site plans, and all other

development permits for land covered by the preliminary plans or subdivision plats

are considered collectively to be one series of permits for a project."            Id. at

§ 245.002. In this case, the protected project is the Subdivision with prior plat

approval.

       It is undisputed that the Town started requiring building permits from Bizios

after the initial permits for the Subdivision were approved (3 R.R. 53, 54, 61). As

a result, the new regulations cannot be applied pursuant to section 245.002.

                     b.     The Dallas Court Of Appeals' Holding In Hartsell
                            Supports Bizios' Position

       The facts in this case are very similar to those in Hartsell v. Town o f Talty,

130 S.W.3d 325 (Tex. App.—Dallas 2004, pet. denied.). Talty, like the Town, is a

general law town. After plats were approved, lots were sold, and houses were

under construction, Talty started applying its building code to the previously

platted subdivision. It is undisputed in this case that the Town is attempting to


                                          -23 -
apply its building code after the plat for the Subdivision was approved, lots were

sold, and houses were under construction. Similar to this case, the trial court in

Hartsell ruled in favor o f the municipality.

      The Dallas court reversed and rendered in favor of the homebuilder on his

Chapter 245 claim. Id. at 326. In addition, the court reversed the trial court's

award o f attorney's fees to Talty and remanded the issue to the trial court for its

reconsideration. Id. The court did not reach the issue o f whether a general law

town could apply its building code in its ETJ. Id. at 329. Instead, the court held

that the subdivision in that case was a protected project, which prohibited Talty

from subsequently applying its building code to new housing construction in the

ETJ. Id. at 328. Just as in the Hartsell case, the Town attempts to apply new

ordinances to a previously platted project in its ETJ in violation of Chapter 245.

                    c.     Other Precedent Supports The Application of Vested
                           Rights To Foreclose The Town's Attempt To Apply
                           Its Building Codes To Appellant's Property

       A municipality may not, after annexing an area, prohibit a landowner from:

(1) beginning to use land in the area in the manner that was planned for the land

before the ninetieth day before the effective date o f the annexation if: (a) one or

more licenses, certificates, permits, approvals, or other forms of authorization by a

governmental authority were required by law for the planned land use; and (b) a

completed application for the initial authorization was filed with the governmental


                                         -24-
entity before the date the annexation proceedings were instituted. See TEX. LOC.

GOVT. CODE ANN.    § 43.002(a) (Vernon Supp. 2006). The Texas Legislature made

it clear that a municipality, particularly a general law town like the Town, cannot

change the rules after a project such as the Subdivision has commenced.

      The Town argues that vested rights does not apply because the final plat for

the Addition was not approved by the Town (C.R. 520-1). TEX. LOC. GOVT. CODE

§ 245.002(a)(2) states that "each" regulatory agency will consider a permit based

on the ordinances in effect at the time "a plan for development of real property or

plat application is filed with a regulatory agency." TEX. LOC. GOVT. CODE ANN. §

245.002(a)(2) (emphasis added). In addition, vested rights accrue on the filing of a

plat that "gives the regulatory agency fair notice of the project and the nature of the

permit sought." Id. at §245.002(a-l).

      The Town claims that Chapter 245 does not apply because the Town did not

approve the 1995 subdivision plat pursuant to the Austin Court of Appeals'

opinion in Shumaker Enterprises, Inc. v. City o f Austin, 325 S.W.3d 812 (Tex.

App.—Austin 2010, no pet.). Shumaker obtained a mining permit in 2005 from

Travis County on property that was partially in Austin's ETJ.          After Austin's

annexation o f a portion of the tract, Shumaker was required to obtain a mining

permit from Austin. Shumaker objected based on Chapter 245.              The court of

appeals focused solely on TEX. LOC. GOVT. CODE ANN. § 245.002(a)(i) and held


                                         -25 -
that the original permit application "for the permit" refers to a permit "sought from

the regulatory authority that is charged with determining whether to approve . . .

the pending application." Id. at 815. There are no cited authorities supporting the

court of appeals' opinion. Bizios submits that Shumaker was wrongly decided and

is contrary to the express legislative intent in Chapter 245 to protect developers at

the expense of municipalities. Furthermore, the court of appeals did not address

the language o f TEX. LOC. GOVT. CODE ANN. § 245.002(a)(2), which states that a

developer's rights may also vest when a plat application is "filed with a regulatory

agency" (emphasis added).

      Under Texas case law the word "a" means "any." Chavira v. State (Tex.

Crim. App. 1958). TEX. LOC. GOVT. CODE ANN. § 245.002(a)(2) can therefore be

read as "Each regulatory agency shall consider . . . an application for a permit

solely on the basis of any . . . ordinances . . . in effect at the time a . . . plat

application is filed with any regulatory agency." Denton County and Little Elm

are considered to be regulatory agencies and the 1995 plat would be considered the

initial permit in the project's series o f permits. Therefore, Chapter 245 provides

vested rights protection to Bizios pursuant to § 245.002(a)(2).




                                        - 26 -
                    d.     The Town had notice o f the final plat for the project
                           and the Addition

      The Town weakly argues that it did not have fair "notice" of the Subdivision

project and the approved 1 9 9 5 plat (C.R. 5 1 7 - 9 ) . Documents in the City's records

prove otherwise.

      Contrary to its arguments at the temporary injunction, the Town had both

actual and constructive knowledge of the approval of the plat for the Subdivision.

For example, the Town's official records include an ETJ map showing each of the

lots in the Subdivision as shown on the recorded 1 9 9 5 plat ( 4 R.R., Ex. 4 ) . The

Town's official documents also show the platted boundaries on Bizios' and

surrounding lots on its contour map ( 4 R.R., Ex. 4 ; 3 R.R. 3 5 - 6 ) . Town's counsel

introduced certified copies of the Denton Central Appraisal District records

describing Bizios' lot as Sunrise Bay at Lake Lewisville, Block 1, Lot 8 4 ( 4 R.R.,

Ex. 6).   The City's official records included earlier building permits for tracts

described as lots within the Sunrise Bay Subdivision ( 4 R.R., Plaintiff Exs. 4 , 5 ) .

       In addition, it is obvious from a street or aerial view that the houses in the

Subdivision are located on tracts less than five acres in size. As a matter o f law, a

plat was required to be approved for a subdivision with lots less than five acres in

size pursuant to TEX. LOC. GOVT. CODE ANN. § 2 1 2 . 0 0 4 . For Town officials to

claim they did not know that Bizios' Lot was part of a previously platted

subdivision is duplicitous.

                                          - 27 -
                        e.       The Exemptions In Section 245.004 Do Not Apply
                                 Under These Facts

        The Town argues that Bizios lacks vested rights pursuant to TEX. LOC.

GOVT. CODE ANN. § 2 4 5 . 0 0 4 ( 1 )     which exempts permits at least two years old

which were "issued for the construction of a building or structure." (C.R. 5 1 8 - 9 ) .

The Town confuses plat approval as a permit for the construction of a building.

According to Chapter 2 1 2 of the Texas Local Government Code, a plat is an

approval to subdivide land and build public infrastructure, not to construct a house

by issuance of a building permit.

        The Dallas court addressed a similar situation in Hartsell v. Town o f Talty,

130   S.W.3d 3 2 5 (Tex. App.—Dallas 2 0 0 4 , pet. den.).                The court held that

Chapter 2 4 5 prohibited Talty's extension of its building code to its ETJ after plat

approval.       See id.         Both the Town and the trial court acknowledged that

§245.004(1)      did not apply. Id. at 3 2 8 - 9 . The 1995 plat is not a permit "issued for

the construction of a building or structure intended for human occupancy," and

TEX. LOC. GOVT. CODE ANN. § 2 4 5 . 0 0 4 ( 1 )      does not apply.

        The Town also refers to TEX. LOC. GOVT. CODE ANN. § 2 4 5 . 0 0 4 ( 1 1 ) , which

exempts "regulations to prevent the imminent destruction o f property or injury to

persons." ( C . R . 5 1 9 ) .    "Imminent" contemplates a split second reaction to a

pending potential harm.            See Garza v. State, No. 0 5 - 0 7 - 0 0 1 7 6 - C R , 2 0 0 7 W L

3348419     (Tex. App.—Dallas Feb. 13, 2 0 0 7 , no pet.) (not desig. pub.); Washington

                                                -28-
v. State, 152 S.W.3d 209, 211 (Tex. App.—Amarillo 2004, no pet.); Stefanoff v.

State, 78 S.W.3d 496, 500 (Tex. App.—Austin 2002, pet. den).             There is no

evidence in the record of any danger o f imminent destruction related to the

construction of a house on Bizios' lot. None of the section 245.004's exemptions

apply in this case.

                         CONCLUSION AND PRAYER

      The trial court erred because the Town, as a general law town, (i) cannot

extend its building codes to the construction of a house in its ETJ, (ii) is prohibited

from applying its building code under TEX. LOC. GOVT. CODE ANN. § 2 1 2 . 0 0 7 , and

(iii) cannot apply its new ordinances to Appellant's previously permitted project

under Chapter 2 4 5 . The trial court abused its discretion in entering the temporary

injunction because the Town failed to produce any evidence of a probable right of

recovery.

       Appellant prays that the trial court's temporary injunction order be reversed

and rendered in favor of Appellant, that this case be remanded for final trial on the

merits, that Appellant be awarded its costs, and this Court grant to Appellant such

other and further relief at law and equity to which it may show itself justly entitled.




                                         -29-
Respectfully submitted,

WINSTEAD PC
Arthur J. Anderson
State Bar No. 01165957
500 Winstead Building
2728 N. Harwood Street
Dallas, Texas 75201
(214) 745-5745 - Phone
(214) 745-5390-Fax

David F. Johnson
SB No. 24002357
WINSTEAD PC
777 Main Street, Suite 1100
Fort Worth, Texas 76102
Telephone No.: (817) 420-8223
Fax No.: (817)420-8201


By:_ /s/ Arthur J. Anderson
   ONE OF COUNSEL

ATTORNEYS FOR APPELLANT
HARRY BIZIOS




 -30-
                          CERTIFICATE OF SERVICE

       I hereby certify that on the th25 day of June, 2014, a true and correct copy of
the foregoing was served by electronic filing to the following counsel of record:

      William Andrew Messer, Esq.
      MESSER, ROCKEFELLER & FORT, P.L.L.C.
      6351 Preston Road
      Suite 350
      Frisco, TX 75034

                                        /s/ Arthur J. Anderso
                                                      n
                                        ONE OF COUNSEL



             CERTIFICATE OF COMPLIANCE WITH RULE 9.4

       Pursuant to Texas Rule of Appellate Procedure 9.4(i)(4), I hereby certify that
the above styled document contains 7,563 words, excluding the caption, identity of
parties and counsel, statement regarding oral argument, table of contents, index of
authorities, statement of the case, statement o f issues presented, signature, proof of
service, certification, certificate of compliance, and appendix. Counsel is relying
on a word count computer program used to prepare the document.

                                        /s/ Arthur J. Anderso
                                                      n
                                        ONE OF COUNSEL




                                         = 31 -
                                         APPENDIX



TAB A:       Aerial of Area

TAB B:       Order Granting Temporary Injunction (C.R. 651-3)

TAB   C:     TEX. LOC. GOVT. CODE       Chapter 2 4 5

TAB D:       TEX. LOC. GOVT. CODE §§ 2 1 4 . 2 1 1 - 2 1 4 . 2 1 6

TAB E:       TEX. LOC. GOVT. CODE §§ 2 1 2 . 0 0 1 - 2 1 2 . 0 0 7

TAB F:       TEX. LOC. GOV'T CODE §§ 2 1 2 . 0 4 1 - 2 1 2 . 0 4 9

TAB G:       Introduced (but not enacted) H B 6 0 9 by Smith in 2 0 0 7 Regular Session

TAB H:       House Research Organization Bill Analysis of HB 265 by Smith dated
             March 22, 2005




DALLAS_l/6295044v.4
56756-1 06/25/2014




                                             -32-
                                    Cause No. 14-01991-431                     FILED
                                                                                     s
                                                                          20IUPRI7 M
                                                                                   A II IIt
TOWN OF LAKEWOOD VILLAGE,                    §              IN THE                iS&WSltfF
    Plaintiff,                               §                     DISTRICT CLERK DLNTCM CO., T X

                                             §                        Y
                                                                            C\(^>
                                             §                    -                       DEPUTY
v.                                           §              DENTON COUNTY, TEXAS
                                             §
HARRY BIZIOS,                                §
    Defendant.                               §              431st JUDICIAL DISTRICT

                    ORDER GRANTING TEMPORARY INJUNCTION

       On this day came to be considered the Plaintiff, the Town o f Lakewood Village's,

Request for Temporary Injunction against Defendant, Harry Bizios.

       The Court, having considered the Request, the evidence presented, arguments o f counsel,

and the pleadings on file in this case, is o f the opinion that Plaintiffs Request for a Temporary

Injunction should be GRANTED.

       IT IS THEREFORE ORDERED that Defendant Harry Bizios and his agents, servants,

employees, representatives, and all persons or entities o f any type whatsoever acting in concert

with him or acting on his behalf, shall allow inspections by the Town o f Lakewood Village's

Building Official or designee on the Property, and shall immediately cease and desist any

construction on the Property described as LOT 84, BLOCK 1 OF SUNRISE BAY AT LAKE

LEWISVILLE, AN ADDITION TO THE CITY OF LITTLE ELM, DENTON COUNTY,

TEXAS, ACCORDING TO THE PLAT THEREOF RECORDED IN CABINET L, PAGE 224,

PLAT RECORDS, DENTON, COUNTY, TEXAS (the "Property") until such time as they have

(1) applied for and obtained approval from the Town o f Lakewood Village o f necessary permits;

(2) submitted engineering inspection certificates to the Town o f Lakewood Village; and (3)

complied with the Town's Ordinances.



ORDER GRANTING TEMPORARY INJUNCTION - PAG
                                      E                 1

                                                                                                     651
        The Court finds from the facts and evidence set forth in Plaintiffs Request and the

evidence adduced at the hearing on this matter, that Plaintiff has suffered and will continue to

suffer a probable injury inasmuch as harm is imminent from Defendant's violations o f the Town

o f Lakewood Village's Ordinances, including by constructing a single family residence without a

building permit issued by the Town and inspections and plan approval by the Town. Without

injunctive relief, defendant will engage in the activities enjoined. The Court further finds that

unless Defendant and his agents, servants, employees, representatives, and all persons or entities

o f any type whatsoever acting in concert with him or acting on his behalf are immediately

enjoined as described above, Defendant will continue to violate the Town Ordinances.

Injunctive relief is warranted in this cause, as the Town has suffered and will continue to suffer

violations o f its duly-enacted Ordinances with no recourse to prevent such violations.

        The Court also finds from the facts and evidence set forth in the Request and evidence

adduced at the hearing on this matter that Plaintiff has a probable right to relief at final hearing

and that there is a substantial likelihood that Plaintiff will prevail on the merits at trial, that a

temporary injunction issued to Defendant and his agents, servants, employees, representatives,

and all persons or entities o f any type whatsoever acting in concert with him or acting on his

behalf regarding the above-described acts is reasonable under the circumstances. The Court finds

the violation is itself a finding o f injury.

        IT IS FURTHER ORDERED that the Clerk o f the Court shall forthwith issue a writ of

Temporary Injunction in conformity with the law and terms o f this Order.             Plaintiff as a

municipality is not required to give bond to secure a temporary injunction. Once effective, this

Order shall remain in full force and effect until Defendant and his agents, servants, employees,

representatives, and all persons or entities o f any type whatsoever acting in concert with him or



ORDER GRANTING TEMPORARY INJUNCTION - PAGE 2
acting on his behalf fully comply with the above-described actions by allowing inspections by

the Town o f Lakewood Village's Building Official or designee on the Property, and immediately

ceasing and desisting any construction on the Property until such time as they have (1) applied

for and obtained approval from the Town o f Lakewood Village o f necessary permits; (2)

submitted engineering inspection certificates to the Town o f Lakewood Village; and (3)

complied with the Town's Ordinances.

       IT IS FURTHER ORDERED that this Temporary Injunction shall remain in effect

pending entry o f final judgment on the permanent injunction and final trial on the merits. It is

therefore ordered that this case be set for trial on                           *5      ^ 2 0 1 ^ at

  - fr
    V       a.m./psgr




         Rendered on April 16, 2014, at 5:00 p.m., and Signed on April 17, 2014, at 11:00 a.m.




ORDER GRANTING TEMPORARY INJUNCTION - PAGE 3
LOCAL GOVERNMENT CODE CHAPTER 245. ISSUANCE OF LOCAL PERMITS                       Page 1 o f 7




                                    LOCAL GOVERNMENT CODE

TITLE 7. REGULATION OF LAND USE, STRUCTURES, BUSINESSES, AND RELATED
                                            ACTIVITIES

  SUBTITLE C. REGULATORY AUTHORITY APPLYING TO MORE THAN ONE TYPE OF
                                        LOCAL GOVERNMENT

                       CHAPTER 245.        ISSUANCE OF LOCAL PERMITS

        Sec. 245.001.         DEFINITIONS.         In this chapter:
              (1)    "Permit" means a license, certificate, approval,
registration, consent, permit, contract or other agreement for
construction related to,              or provision of,     service from a water or
wastewater utility owned, operated, or controlled by a regulatory
agency, or other form of authorization required by law,                    rule,
regulation, order, or ordinance that a person must obtain to perform
an action or initiate, continue, or complete a project for which the
permit is sought.
              (2)    "Political subdivision" means a political subdivision
 of the state,       including a county, a school district, or a
 municipality.
          (3)  "Project" means an endeavor over which a regulatory
 agency exerts its jurisdiction and for which one or more permits are
 required to initiate, continue, or complete the endeavor.
              (4)     "Regulatory agency" means the governing body of,                or a
 bureau, department, division, board, commission, or other agency of,
 a political subdivision acting in its capacity of processing,
 approving, or issuing a permit.

 Added by Acts 1999, 76th Leg., ch. 73, Sec. 2, eff. May 11,                    1999.
 Amended by:
         Acts 2005, 79th Leg., Ch. 6 (S.B.              848),   Sec. 1, eff. April 27,
 2005.


         Sec. 245.002.         UNIFORMITY OF REQUIREMENTS.          (a)   Each regulatory
 agency shall consider the approval, disapproval, or conditional
 approval of an application for a permit solelv on the basis of any


http://www.statutes.legis.state.tx.us/Docs/LG/ht                                     6/25/2014
LOCAL GOVERNMENT CODE CHAPTER 245. ISSUANCE OF LOCAL PERMITS                      Page 2 of 7


orders, regulations,          ordinances, rules,         expiration dates,    or other
properly adopted requirements in effect at the time:
               (1)     the original application for the permit is filed for
review for any purpose, including review for administrative
completeness; or
               (2)     a plan for development of real property or plat
application is filed with a regulatory agency.
       (a-1)         Rights to which a permit applicant is entitled under this
chapter accrue on the filing of an original application or plan for
development or plat application that gives the regulatory agency fair
notice of the project and the nature of the permit sought.                      An
application or plan is considered filed on the date the applicant
delivers the application or plan to the regulatory agency or deposits
the application or plan with the United States Postal Service by
certified mail addressed to the regulatory agency.                       A certified mail
 receipt obtained by the applicant at the time of deposit is prima
 facie evidence of the date the application or plan was deposited with
the United States Postal Service.
       (b)      If a series of permits is required for a project,               the
 orders,      regulations,     ordinances,      rules,    expiration dates, or other
 properly adopted requirements in effect at the time the original
 application for the first permit in that series is filed shall be the
 sole basis for consideration of all subsequent permits required for
 the completion of the project.               All permits required for the project
 are considered to be a single series of permits.                   Preliminary plans
 and related subdivision plats, site plans, and all other development
 permits for land covered by the preliminary plans or subdivision
 plats are considered collectively to be one series of permits for a
 proj ect.
        (c)     After an application for a project is filed,                a regulatory
 agency may not shorten the duration of any permit required for the
 proj ect.
        (d)     Notwithstanding any provision of this chapter to the
 contrary,      a permit holder may take advantage of recorded subdivision
 plat notes, recorded restrictive covenants required by a regulatory
 agency, or a change to the laws,               rules,    regulations,    or ordinances of
 a regulatory agency that enhance or protect the project, including
 changes that lengthen the effective life of the permit after the date



http://www.statutes.legis.state.tx.us/Docs/LG/htm/LG.245.htm                         6/25/2014
LOCAL GOVERNMENT CODE CHAPTER 245. ISSUANCE OF LOCAL PERMITS                        Page 3 o f 7


the application for the permit was made, without forfeiting any
rights under this chapter.
         (e)     A regulatory agency may provide that a permit application
expires on or after the 45th day after the date the application is
filed if:
                (1)    the applicant fails to provide documents or other
information necessary to comply with the agency's technical
requirements relating to the form and content of the permit
application;
                (2)    the agency provides to the applicant not later than
the 10th business day after the date the application is filed written
notice of the failure that specifies the necessary documents or other
information and the date the application will expire if the documents
 or other information is not provided; and
                (3)    the applicant fails to provide the specified documents
 or other information within the time provided in the notice.
         (f)     This chapter does not prohibit a regulatory agency from
 requiring compliance with technical requirements delating to the form
 and content of an application in effect at the time the application
 was filed even though the application is filed after the date an
 applicant accrues rights under Subsection (a-1) .
         (g)     Notwithstanding Section 245.003,              the change in law made to
 Subsection (a)          and the addition of Subsections (a-1),            (e),   and (f)    by
 S.B.    No. 848,      Acts of the 79th Legislature, Regular Session,               2005,
 apply only to a project commenced on or after the effective date of
 that Act.

 Added by Acts 1999,           76th Leg., ch. 73,       Sec. 2,    eff. May 11,    1999.
 Amended by:
         Acts 2005, 79th Leg., Ch. 6 (S.B.              848),    Sec. 2,   eff. April 27,
 2005.


         Sec.     245.003.     APPLICABILITY OF CHAPTER.           This chapter applies
 only to a project in progress on or commenced after September 1,
 1997.         For purposes of this chapter a project was in progress on
 September 1,          1997,   if:
                 (1)    before September 1,      1997:




http://www.statutes.legis.state.tx.us/Docs/LG/htm/LG.245.htm                          6/25/2014
LOCAL GOVERNMENT CODE CHAPTER 245. ISSUANCE OF LOCAL PERMITS                        Page 4 of 7


                    (A)   a regulatory agency approved or issued one or more
permits for the project;             or
                    (B)   an application for a permit for the project was
filed with a regulatory agency;                and
             (2)     on or after September 1,           1997,    a regulatory agency
enacts, enforces, or otherwise imposes:
                    (A)   an order, regulation, ordinance, or rule that in
effect retroactively changes the duration of a permit for the
proj ect;
                    (B)   a deadline for obtaining a permit required to
continue or complete the project that was not enforced or did not
apply to the project before September 1,                   1997;    or
                    (C)   any requirement for the project that was not
applicable to or enforced on the project before September 1,                       1997.

 Added by Acts 1999,         76th Leg.,      ch. 73, Sec. 2, eff. May 11,         1999.


       Sec. 245.004.         EXEMPTIONS.       This chapter does not apply to:
             (1)     a permit that is at least two years old,                is issued for
 the construction of a building or structure intended for human
 occupancy or habitation, and is issued under laws,                      ordinances,
 procedures, rules, or regulations adopting only:
                    (A)    uniform building, fire,             electrical,   plumbing, or
 mechanical codes adopted by a recognized national code organization;


                    (B)    local amendments to those codes enacted solely to
 address imminent threats of destruction of property or injury to
 persons;
              (2)    municipal zoning regulations that do not affect
 landscaping or tree preservation, open space or park dedication,
 property classification, lot size,                lot dimensions, lot coverage, or
 building size or that do not change development permitted by a
 restrictive covenant required by a municipality;
              (3)    regulations that specifically control only the use of
 land in a municipality that does not have zoning and that do not
 affect landscaping or tree preservation, open space or park
 dedication, lot size,          lot dimensions, lot coverage, or building size;
              (4)    regulations for sexually oriented businesses;



http://www.statutes.legis.state.tx.us/Docs/LG/htm/LG.245.htm                           6/25/2014
LOCAL GOVERNMENT CODE CHAPTER 245. ISSUANCE OF LOCAL PERMITS                            Page 5 of 7


               (5)    municipal or county ordinances,              rules,       regulations,   or
other requirements affecting colonias;
               (6)    fees imposed in conjunction with development permits;
               (7)    regulations for annexation that do not affect
landscaping or tree preservation or open space or park dedication;
               (8)    regulations for utility connections;
               (9)    regulations to prevent imminent destruction of
property or injury to persons from flooding that are effective only
within a flood plain established by a federal flood control program
 and enacted to prevent the flooding of buildings intended for public
 occupancy;
               (10)     construction standards for public works located on
 public lands or easements; or
               (11)     regulations to prevent the imminent destruction of
 property or injury to persons if the regulations do not:
                      (A)   affect landscaping or tree preservation, open
 space or park dedication, lot size,                  lot dimensions,       lot coverage,
 building size,         residential or commercial density, or the timing of a
 project; or
                      (B)   change development permitted by a restrictive
 covenant required by a municipality.

 Added by Acts 1999,         76th Leg., ch. 73,          Sec. 2,    eff.    May 11,    1999.
 Amended by Acts 2003,          78th Leg., ch.         646,    Sec. 1.
 Amended by:
       Acts 2005, 79th Leg., Ch. 31 (S.B.                 574),    Sec.    1,    eff. September
 1,   2005.


        Sec.    245.005.     DORMANT PROJECTS.           (a)     After the first
 anniversary of the effective date of this chapter,                        a regulatory
 agency may enact an ordinance, rule,                  or regulation that places an
 expiration date on a permit if as of the first anniversary of the
 effective date of this chapter:                (i)    the permit does not have an
 expiration date; and (ii)            no progress has been made towards
 completion of the project.              Any ordinance,         rule,    or regulation
 enacted pursuant to this subsection shall place an expiration date of
 no earlier than the fifth anniversary of the effective date of this
 chapter.



http://www.statutes.legis.state.tx.us/Docs/LG/htm/LG.245.htm                              6/25/2014
LOCAL GOVERNMENT CODE CHAPTER 245. ISSUANCE OF LOCAL PERMITS                           Page 6 o f 7


       (b)    A regulatory agency may enact an ordinance, rule,                      or
regulation that places an expiration date of not less than two years
on an individual permit if no progress has been made towards
completion of the project.              Notwithstanding any other provision of
this chapter,       any ordinance, rule,          or regulation enacted pursuant to
this section shall place an expiration date on a project of no
earlier than the fifth anniversary of the date the first permit
application was filed for the project if no progress has been made
towards completion of the project.                  Nothing in this subsection shall
be deemed to affect the timing of a permit issued solely under the
authority of Chapter 366,            Health and Safety Code,            by the Texas
Commission on Environmental Quality or its authorized agent.
       (c)     Progress towards completion of the project shall include
any one of the following:
              (1)   an application for a final plat or plan is submitted
to a regulatory agency;
              (2)    a good-faith attempt is made to file with a regulatory
agency an application for a permit necessary to begin or continue
towards completion of the project;
              (3)    costs have been incurred for developing the project
 including,     without limitation,          costs associated with roadway,
 utility, and other infrastructure facilities designed to serve,                           in
 whole or in part, the project (but                exclusive of land acquisition)               in
 the aggregate amount of five percent of the most recent appraised
 market value of the real property on which the project is located;
              (4)    fiscal security is posted with a regulatory agency to
 ensure performance of an obligation required by the regulatory
 agency; or
              (5)    utility connection fees or impact fees for the project
 have been paid to a regulatory agency.

 Added by Acts 1999,         76th Leg.,      ch. 73,    Sec.   2,    eff. May 11,     1999.
 Amended by:
        Acts 2005,     79th Leg., Ch.        31 (S.B.     574),     Sec. 1,   eff.   September
 1,   2005.


        Sec. 245.006.        ENFORCEMENT OF CHAPTER.              (a)   This chapter may be
 enforced only through mandamus or declaratory or injunctive relief.



http://www.statutes.legis.state.tx.us/Docs/LG/htm/LG.245.htm                              6/25/2014
LOCAL GOVERNMENT CODE CHAPTER 245. ISSUANCE OF LOCAL PERMITS                           Page 7 of 7


        (b)     A political subdivision's immunity from suit is waived in
regard to an action under this chapter.

Added by Acts 1999,          7 6th Leg., ch. 73,        Sec. 2,    eff. May 11,      1999.
Amended by:
        Acts 2005,     79th Leg., Ch. 31 (S.B.           574),    Sec.   1,   eff. September
1,     2005.


         Sec.   245.007.     CONSTRUCTION AND RENOVATION WORK ON COUNTY-OWNED
BUILDINGS AND FACILITIES IN CERTAIN COUNTIES.                      (a)    This section
applies only to a building or facility that is owned by a county with
a population of 3.3 million or more and is located within the
boundaries of another political subdivision.
         (b)    A political subdivision may not require a county to notify
the political subdivision or obtain a building permit for any new
construction or any renovation of a building or facility owned by the
county if the construction or renovation work is supervised and
inspected by an engineer or architect licensed in this state.
         (c)    This section does not exempt a county from complying with
the building standards of the political subdivision during the
 construction or renovation of the building or facility.

 Added by Acts 2005,         79th Leg., Ch. 532 (H.B.            960),   Sec.   1,   eff. June
 17,    2005.




http://www.statutes.legis.state.tx.us/Docs/LG/htm/LG.245.htm                            6/25/2014
LOCAL GOVERNMENT CODE CHAPTER 214. MUNICIPAL REGULATION OF ...                      Page 37 of 49


      (c)   A municipality that adopts or proposes to adopt an
ordinance under this section may notify permit holders that a permit
holder may contract with a security services provider licensed by the
Texas Private Security Board under Chapter 1702,                     Occupations Code, to
respond to an alarm.        The notice, if given, must include the board's
telephone number and Internet website address.

Added by Acts 2005, 79th Leg.,         Ch. 808 (S.B.        568),      Sec. 6,   eff.
September 1,       2005.
Amended by:
      Acts 2007, 80th Leg., R.S., Ch. 232 (H.B.                  1784),   Sec. 1,    eff.
September 1,       2007.


      Sec. 214.200.        PRIORITY OR LEVEL OF RESPONSE NOT AFFECTED;
LIABILITY OF MUNICIPALITY FOR NONRESPONSE.                 (a)       Nothing in this
 subchapter:
            (1)     affects the priority or level of response provided by a
municipality to a permitted location; or
            (2)     waives the governmental immunity provided by law for a
 municipality.
      (b)    A municipality that does not respond to an alarm signal is
 not liable for damages that may occur relating to the cause of the
 alarm signal.

 Added by Acts 2005, 79th Leg., Ch. 808 (S.B.               568),      Sec. 6,   eff.
 September 1,      2005.


                  SUBCHAPTER G.   BUILDING AND REHABILITATION CODES

      Sec. 214.211.        DEFINITIONS.        In this subchapter:
            (1)      "International Residential Code" means the
 International Residential Code for One- and Two-Family Dwellings
 promulgated by the International Code Council.
            (2)      "National Electrical Code" means the electrical code
 published by the National Fire Protection Association.
            (3)      "Residential" means having the character of a detached
 one-family or two-family dwelling or a multiple single-family
 dwelling that is not more than three stories high with separate means




                                      I
 of eqress, including the a c c e s s o r y ^ ^ r t ^ ^ ^ the dwelling, and

                                                 EXHIBIT
                                          |a       ~P)
                                                                 I                      6/25/2014
LOCAL GOVERNMENT CODE CHAPTER 214. MUNICIPAL REGULATION OF ...                         Page 38 of 49


that does not have the character of a facility used for the
accommodation of transient guests or a structure in which medical,
rehabilitative, or assisted living services are provided in
connection with the occupancy of the structure.
              (4)    "International Building Code" means the International
Building Code promulgated by the International Code Council.
              (5)    "Commercial" means a building for the use or occupation
of people for:
                    (A)   a public purpose or economic gain; or
                    (B)   a residence if the building is a multifamily
residence that is not defined as residential by this section.

Added by Acts 2001,         77th Leg., ch. 120,         Sec. 1,      eff. Jan.    1,   2002.
Amended by:
       Acts 2005, 79th Leg., Ch. 389 (S.B.                1458),     Sec. 1,    eff. January
 1,   2006.


        Sec. 214.212.       INTERNATIONAL RESIDENTIAL CODE.               (a)     To protect
 the public health,        safety,    and welfare, the International Residential
 Code, as it existed on May 1,            2001,      is adopted as a municipal
 residential building code in this state.
        (b)    The International Residential Code applies to all
 construction, alteration, remodeling, enlargement, and repair of
 residential structures in a municipality.
        (c)    A municipality may establish procedures:
              (1)    to adopt local amendments to the International
 Residential Code;         and
              (2)    for the administration and enforcement of the
 International Residential Code.
        (d)    A municipality may review and consider amendments made by
 the International Code Council to the International Residential Code
 after May 1, 2001.

 Added by Acts 2001, 77th Leg., ch. 120,                 Sec.   1,   eff. Jan. 1,      2002.


        Sec. 214.213.        EXCEPTIONS.       (a)     The International Residential
 Code and the International Building Code do not apply to the




http://www.statutes.legis.state.tx.us/Docs/LG/htm/LG.214.htm                               6/25/2014
LOCAL GOVERNMENT CODE CHAPTER 214. MUNICIPAL REGULATION OF ...                       Page 39 o f 49


installation and maintenance of electrical wiring and related
components.
         (b)     A municipality is not required to review and consider
adoption of amendments to the International Residential Code or the
International Building Code regarding electrical provisions.

Added by Acts 2001, 77th Leg., ch. 120,                 Sec. 1,     eff. Jan. 1,     2002.
Amended by:
         Acts 2005, 79th Leg., Ch. 389 (S.B.             1458), Sec. 2,      eff. January
1,     2006.


         Sec. 214.214.        NATIONAL ELECTRICAL CODE.            (a)   Except as
provided by Subsection (c),            the National Electrical Code, as it
existed on May 1,            2001, is adopted as the municipal electrical
construction code in this state and applies to all residential and
commercial electrical construction applications.
         (b)         A municipality may establish procedures:
                 (1)     to adopt local amendments to the National Electrical
 Code;         and
                 (2)     for the administration and enforcement of the National
 Electrical Code.
         (c)         The National Electrical Code applies to all commercial
 buildings in a municipality for which construction begins on or after
 January 1,           2006, and to any alteration, remodeling, enlargement, or
 repair of those commercial buildings.

 Added by Acts 2001, 77th Leg., ch. 120,                 Sec. 1, eff. Jan. 1,        2002.
 Amended by:
         Acts 2005, 79th Leg., Ch. 389 (S.B.              1458),    Sec. 3, eff. January
 1,    2006.


         Sec. 214.215.         ADOPTION OF REHABILITATION CODES OR PROVISIONS,
 (a)     In this section,        "rehabilitation" means the alteration,
 remodeling,           enlargement, or repair of an existing structure.
         (b)         A municipality that adopts a building code,           other than the
 International Residential Code adopted under Section 214.212, shall
 adopt one of the following:




http://www.statutes.legis.state.tx.us/Docs/LG/htm/LG.214.htm                             6/25/2014
LOCAL GOVERNMENT CODE CHAPTER 214. MUNICIPAL REGULATION OF ...                      Page 40 of 49


                 (1)     prescriptive provisions for rehabilitation as part of
the municipality's building code;                 or
                 (2)     the rehabilitation code that accompanies the building
code adopted by the municipality.
         (c)      The rehabilitation code or prescriptive provisions do not
apply to the rehabilitation of a structure to which the International
Residential Code applies or to the construction of a new structure.
         (d)      A municipality may:
                 (1)     adopt the rehabilitation code or prescriptive
provisions for rehabilitation recommended by the Texas Board of
Architectural Examiners;               or
                 (2)     amend its rehabilitation code or prescriptive
provisions for rehabilitation.
         (e)      A municipality shall enforce the prescriptive provisions
for rehabilitation or the rehabilitation code in a manner consistent
with the enforcement of the municipality's building code.

 Added by Acts 2003,             78th Leg.,   ch. 331,   Sec. 6.02,    eff. Sept. 1,
 2003 .


         Sec. 214.216.           INTERNATIONAL BUILDING CODE.         (a)     To protect the
 public health, safety, and welfare,                the International Building Code,
 as it existed on May 1, 2003,                is adopted as a municipal commercial
 building code in this state.
          (b)     The International Building Code applies to all commercial
 buildings in a municipality for which construction begins on or after
 January 1,            2006, and to any alteration, remodeling,             enlargement, or
 repair of those commercial buildings.
          (c)      A municipality may establish procedures:
                  (1)     to adopt local amendments to the International Building
 Code;          and
                  (2)     for the administration and enforcement of the
 International Building Code.
          (d)         A municipality may review and consider amendments made by
 the International Code Council to the International Building Code
 after May 1,            2003.




http://www.statutes.legis.state.tx.us/Docs/LG/htm/LG.214.htm                            6/25/2014
LOCAL GOVERNMENT CODE CHAPTER 212. MUNICIPAL REGULATION OF SU... Page 1 of 56




                                  LOCAL GOVERNMENT CODE

 TITLE 7.     REGULATION OF LAND USE, STRUCTURES,               BUSINESSES, AND RELATED
                                          ACTIVITIES

                      SUBTITLE A. MUNICIPAL REGULATORY AUTHORITY

     CHAPTER 212.        MUNICIPAL REGULATION OF SUBDIVISIONS AND PROPERTY
                                         DEVELOPMENT

                       SUBCHAPTER A. REGULATION OF SUBDIVISIONS

       Sec.    212.001.     DEFINITIONS.        In this subchapter:
              (1)      "Extraterritorial jurisdiction" means a municipality's
 extraterritorial jurisdiction as determined under Chapter 42,                           except
 that for a municipality that has a population of 5,000 or more and is
 located in a county bordering the Rio Grande River, "extraterritorial
 jurisdiction" means the area outside the municipal limits but within
 five miles of those limits.
              (2)      "Plat" includes a replat.

 Acts 1987,     70th Leg., ch. 149,         Sec.    1,   eff. Sept.   1,   1987.     Amended
 by Acts 1989, 71st Leg., ch. 1,             Sec.    46(b),    eff. Aug. 28,       1989.


       Sec. 212.002.         RULES.     After a public hearing on the matter, the
 governing body of a municipality may adopt rules governing plats and
 subdivisions of land within the municipality's jurisdiction to
 promote the health, safety, morals, or general welfare of the
 municipality and the safe,           orderly,      and healthful development of the
 municipality.

 Acts 1987,         70th Leg., ch. 149,     Sec.    1,   eff. Sept.   1,   1987.


       Sec.    212.0025.      CHAPTER-WIDE PROVISION RELATING TO REGULATION OF
 PLATS AND SUBDIVISIONS IN EXTRATERRITORIAL JURISDICTION.                          The
 authority of a municipality under this chapter relating to the
 regulation of plats or subdivisions in the municipality's
 extraterritorial jurisdiction is subject to any applicable limitation
 prescribed by an agreement under Section 242.001.



http://www.statutes.legis.state.tx.us/Docs/LG/htm/LG.212.htm
LOCAL GOVERNMENT CODE CHAPTER 212. MUNICIPAL REGULATION OF SU... Page 2 of 56



Added by Acts 2003, 78th Leg., ch. 523,                 Sec. 6,   eff. June 20, 2003.


       Sec. 212.003.          EXTENSION OF RULES TO EXTRATERRITORIAL
JURISDICTION.         (a)     The governing body of a municipality by ordinance
may extend to the extraterritorial jurisdiction of the municipality
the application of municipal ordinances adopted under Section 212.002
and other municipal ordinances relating to access to public roads or
the pumping, extraction, and use of groundwater by persons other than
retail public utilities,                 as defined by Section 13.002,   Water Code,
 for the purpose of preventing the use or contact with groundwater
 that presents an actual or potential threat to human health.
 However, unless otherwise authorized by state law,                  in its
 extraterritorial jurisdiction a municipality shall not regulate:
             (1)     the use of any building or property for business,
 industrial,       residential,          or other purposes;
             (2)     the bulk, height, or number of buildings constructed on
 a particular tract of land;
             (3)     the size of a building that can be constructed on a
 particular tract of land,                including without limitation any
 restriction on the ratio of building floor space to the land square
 footage;
             (4)     the number of residential units that can be built per
 acre of land;        or
             (5)     the size, type, or method of construction of a water or
 wastewater facility that can be constructed to serve a developed
 tract of land if:
                    (A)      the facility meets the minimum standards
 established for water or wastewater facilities by state and federal
 regulatory entities;              and
                    (B)      the developed tract of land is:
                            (i)     located in a county with a population of 2.8
 million or more;           and
                            (ii)     served by:
                                   (a)     on-site septic systems constructed before
 September 1,       2001, that fail to provide adequate services;             or




http://www.statutes.legis.state.tx.us/Docs/LG/htm/LG.212.htm                       6/25/2014
LOCAL GOVERNMENT CODE CHAPTER 212. MUNICIPAL REGULATION OF SU... Page 3 of 56


                               (b)    on-site water wells constructed before
September 1,        2001, that fail to provide an adequate supply of safe
drinking water.
        (b)   A fine or criminal penalty prescribed by the ordinance does
not apply to a violation in the extraterritorial jurisdiction.
        (c)   The municipality is entitled to appropriate injunctive
relief in district court to enjoin a violation of municipal
ordinances or codes applicable in the extraterritorial jurisdiction.

Acts 1987, 70th Leg., ch. 149,              Sec. 1,       eff. Sept.   1,    1987.     Amended
by Acts 1989, 71st Leg., ch. 1,              Sec. 46(b),       eff. Aug. 28,         1989;    Acts
1989,    71st Leg., ch. 822,         Sec. 6,    eff. Sept.      1,   1989;     Acts 2001,
77th Leg., ch. 68,         Sec. 1,    eff. Sept. 1,         2001;    Acts 2003, 78th Leg.,
 ch. 731,     Sec. 3,   eff. Sept. 1,       2003.


        Sec. 212.004.       PLAT REQUIRED.          (a)     The owner of a tract of land
 located within the limits or in the extraterritorial jurisdiction of
 a municipality who divides the tract in two or more parts to lay out
 a subdivision of the tract, including an addition to a municipality,
 to lay out suburban,         building, or other lots,              or to lay out streets,
 alleys, squares,       parks, or other parts of the tract intended to be
 dedicated to public use or for the use of purchasers or owners of
 lots fronting on or adjacent to the streets,                   alleys, squares,         parks,
 or other parts must have a plat of the subdivision prepared.                            A
 division of a tract under this subsection includes a division
 regardless of whether it is made by using a metes and bounds
 description in a deed of conveyance or in a contract for a deed,                             by
 using a contract of sale or other executory contract to convey, or by
 using any other method.             A division of land under this subsection
 does not include a division of land into parts greater than five
 acres, where each part has access and no public improvement is being
 dedicated.
        (b)    To be recorded, the plat must:
              (1)    describe the subdivision by metes and bounds;
              (2)    locate the subdivision with respect to a corner of the
 survey or tract or an original corner of the original survey of which
 it is a part; and




http://www.statutes.legis.state.tx.us/Docs/LG/htm/LG.212.htm                                 6/25/2014
LOCAL GOVERNMENT CODE CHAPTER 212. MUNICIPAL REGULATION OF SU... Page 4 o f 56


                (3)   state the dimensions of the subdivision and of each
street,        alley, square, park, or other part of the tract intended to
be dedicated to public use or for the use of purchasers or owners of
lots fronting on or adjacent to the street,                    alley, square,   park, or
other part.
         (c)     The owner or proprietor of the tract or the owner's or
proprietor's agent must acknowledge the plat in the manner required
for the acknowledgment of deeds.
         (d)     The plat must be filed and recorded with the county clerk
of the county in which the tract is located.
         (e)     The plat is subject to the filing and recording provisions
 of Section 12.002,           Property Code.

 Acts 1987,       70th Leg., ch.       149,   Sec. 1,   eff. Sept. 1, 1987.       Amended
 by Acts 1989,        71st Leg., ch. 1,        Sec. 46(b),     eff. Aug. 28,    1989;    Acts
 1989,    71st Leg., ch. 624,          Sec. 3.02,   eff. Sept. 1,     1989;     Acts 1993,
 73rd Leg., ch. 1046,           Sec.   1,   eff. Aug. 30, 1993.


         Sec. 212.0045.         EXCEPTION TO PLAT REQUIREMENT:          MUNICIPAL
 DETERMINATION.         (a)     To determine whether specific divisions of land
 are required to be platted, a municipality may define and classify
 the divisions.         A municipality need not require platting for every
 division of land otherwise within the scope of this subchapter.
         (b)     In lieu of a plat contemplated by this subchapter,                a
 municipality may require the filing of a development plat under
 Subchapter B if that subchapter applies to the municipality.

 Added by Acts 1989, 71st Leg., ch. 1,                  Sec. 46(b),   eff. Aug. 28,     1989.


         Sec. 212.004 6.        EXCEPTION TO PLAT REQUIREMENT:           CERTAIN PROPERTY
 ABUTTING AIRCRAFT RUNWAY.              An owner of a tract of land is not
 required to prepare a plat if the land:
                (1)   is located wholly within a municipality with a
 population of 5,000 or less;
                (2)   is divided into parts larger than 2-1/2 acres; and
                (3)   abuts any part of an aircraft runway.

 Added by Acts 1989, 71st Leg., ch. 1,                  Sec. 46(b),   eff. Aug. 28,     1989.




http://www.statutes.legis.state.tx.us/Docs/LG/htm/LG.212.htm                            6/25/2014
LOCAL GOVERNMENT CODE CHAPTER 212. MUNICIPAL REGULATION OF SU... Page 5 of 56


        Sec. 212.005.       APPROVAL BY MUNICIPALITY REQUIRED.                 The municipal
authority responsible for approving plats must approve a plat or
replat that is required to be prepared under this subchapter and that
satisfies all applicable regulations.

Acts 1987, 70th Leg., ch. 149,              Sec. 1,    eff. Sept.    1,   1987.     Amended
by Acts 1989,       71st Leg., ch. 1,        Sec.   46(b),     eff. Aug. 28,      1989;     Acts
1993,    73rd Leg., ch. 1046,         Sec. 2, eff. Aug. 30,         1993.


        Sec. 212.006.       AUTHORITY RESPONSIBLE FOR APPROVAL GENERALLY,
(a)     The municipal authority responsible for approving plats under
this subchapter is the municipal planning commission or,                        if the
municipality has no planning commission,                  the governing body of the
municipality.        The governing body by ordinance may require the
 approval of the governing body in addition to that of the municipal
 planning commission.
        (b)   In a municipality with a population of more than 1.5
 million, at least two members of the municipal planning commission,
 but not more than 25 percent of the membership of the commission,
 must be residents of the area outside the limits of the municipality
 and in which the municipality exercises its authority to approve
 subdivision plats.

 Acts 1987, 70th Leg., ch. 149, Sec. 1,                eff. Sept.    1,   1987.     Amended
 by Acts 1989,      71st Leg., ch. 1,        Sec. 46(b),       eff. Aug. 28, 1989.


        Sec. 212.0065.        DELEGATION OF APPROVAL RESPONSIBILITY.                 (a)     The
 governing body of a municipality may delegate to one or more officers
 or employees of the municipality or of a utility owned or operated by
 the municipality the ability to approve:
              (1)   amending plats described by Section 212.016;
              (2)   minor plats or replats involving four or fewer lots
 fronting on an existing street and not requiring the creation of any
 new street or the extension of municipal facilities;                     or
              (3)    a replat under Section 212.0145 that does not require
 the creation of any new street or the extension of municipal
 facilities.




http://www.statutes.legis.state.tx.us/Docs/LG/htm/LG.212.htm                               6/25/2014
LOCAL GOVERNMENT CODE CHAPTER 212. MUNICIPAL REGULATION OF SU... Page 6 of 56


       (b)    The designated person or persons may, for any reason,                          elect
to present the plat for approval to the municipal authority
responsible for approving plats.
       (c)    The person or persons shall not disapprove the plat and
shall be required to refer any plat which the person or persons
refuse to approve to the municipal authority responsible for
approving plats within the time period specified in Section 212.009.

Added by Acts 1989, 71st Leg., ch. 345, Sec.                   1,    eff. Aug. 28, 1989.
Amended by Acts 1995,          74th Leg., ch. 92,         Sec. 1,     eff. Aug. 28, 1995;
Acts 1997,      75th Leg., ch. 566, Sec. 1,            eff. June 2,         1997;     Acts 1999,
76th Leg., ch. 1130,          Sec. 2, eff. June 18, 1999;              Acts 2001, 77th
Leg., ch.      402, Sec. 13,      eff. Sept. 1,       2001.
Amended by:
       Acts 2007, 80th Leg., R.S., Ch. 316 (H.B.                    2281), Sec. 1,       eff.
June 15,      2007.


       Sec. 212.007.        AUTHORITY RESPONSIBLE FOR APPROVAL:                     TRACT IN
EXTRATERRITORIAL JURISDICTION OF MORE THAN ONE MUNICIPALITY.                             (a)
For a tract located in the extraterritorial jurisdiction of more than
one municipality, the authority responsible for approving a plat
under this subchapter is the authority in the municipality with the
largest population that under Section 212.006 has approval
responsibility.         The governing body of that municipality may enter
into an agreement with any other affected municipality or with any
other municipality having area that,                if unincorporated, would be in
the extraterritorial jurisdiction of the governing body's
municipality delegating to the other municipality the responsibility
 for plat approval within specified parts of the affected area.
        (b)    Either party to an agreement under Subsection (a)                       may
 revoke the agreement after 20 years have elapsed after the date of
 the agreement unless the parties agree to a shorter period.
        (c)    A copy of the agreement shall be filed with the county
 clerk.

 Acts 1987, 70th Leg., ch. 149,             Sec. 1,    eff. Sept.      1,    1987.




http://www.statutes.legis.state.tx.us/Docs/LG/htm/LG.212.htm                                 6/25/2014
LOCAL GOVERNMENT CODE CHAPTER 212. MUNICIPAL REGULATION OF .                           Page 31 of 56


               (2)     recover damages from the owner of a tract of land in an
amount adequate for the municipality to undertake any construction or
other activity necessary to bring about compliance with a requirement
regarding the tract and established by, or adopted by the governing
body under, this subchapter.
         (b)    A reference in this section to an "owner of a tract of
land" does not include the owner of an individual lot in a subdivided
tract of land.

Added by Acts 1989, 71st Leg., ch. 1,                  Sec. 46(b),     eff. Aug. 28,       1989.
Amended by Acts 1989,           71st Leg., ch. 624,        Sec. 3.01, eff. Sept.           1,
1989.


                 SUBCHAPTER B. REGULATION OF PROPERTY DEVELOPMENT

         Sec. 212.041.        MUNICIPALITY COVERED BY SUBCHAPTER.               This
subchapter applies only to a municipality whose governing body
chooses by ordinance to be covered by this subchapter or chose by
ordinance to be covered by the law codified by this subchapter.

Acts 1987,       70th Leg., ch. 149,         Sec. 1,    eff. Sept.     1,   1987.     Amended
by Acts 1993, 73rd Leg., ch. 125,                Sec. 1,   eff. May 11,       1993;     Acts
 1993,    73rd Leg., ch. 1046,         Sec. 4,    eff. Aug. 30,      1993;     Acts 1995,
 74th Leg., ch. 76, Sec. 10.04,              eff. Sept. 1,     1995.


         Sec. 212.042.        APPLICATION OF SUBCHAPTER A.             The provisions of
 Subchapter A that do not conflict with this subchapter apply to
 development plats.

 Acts 1987,          70th Leg., ch.   149,   Sec. 1, eff. Sept.        1,   1987.


         Sec. 212.043.        DEFINITIONS.       In this subchapter:
               (1)      "Development" means the new construction or the
 enlargement of any exterior dimension of any building, structure, or
 improvement.
               (2)      "Extraterritorial jurisdiction" means a muni cipality's
 extraterritorial jurisdiction as determined under Chapter 42 .

 Acts 1987, 70th Leg., ch. 149,              Sec. 1, eff. Sept. 1,          1987.




http://www.statutes.legis.state.tx.us/Docs/LG/htm/LG.212.htm
LOCAL GOVERNMENT CODE CHAPTER 212. MUNICIPAL REGULATION OF ...                    Page 32 o f 56




       Sec. 212.044.        PLANS, RULES, AND ORDINANCES.               After a public
hearing on the matter, the municipality may adopt general plans,
rules, or ordinances governing development plats of land within the
limits and in the extraterritorial jurisdiction of the municipality
to promote the health, safety,             morals, or general welfare of the
municipality and the safe,            orderly,     and healthful development of the
municipality.

Acts 1987,       70th Leg., ch. 149,        Sec. 1,    eff. Sept.   1,    1987.


       Sec. 212.045.        DEVELOPMENT PLAT REQUIRED.            (a)     Any person who
proposes the development of a tract of land located within the limits
or in the extraterritorial jurisdiction of the municipality must have
a development plat of the tract prepared in accordance with this
subchapter and the applicable plans, rules,                    or ordinances of the
municipality.
       (b)      A development plat must be prepared by a registered
professional land surveyor as a boundary survey showing:
               (1)   each existing or proposed building, structure, or
 improvement or proposed modification of the external configuration of
 the building, structure,          or improvement involving a change of the
 building, structure,         or improvement;
               (2)   each easement and right-of-way within or abutting the
 boundary of the surveyed property;                and
               (3)   the dimensions of each street,             sidewalk,   alley, square,
 park, or other part of the property intended to be dedicated to
 public use or for the use of purchasers or owners of lots fronting on
 or adjacent to the street, sidewalk,               alley, square,       park, or other
 part.
         (c)    New development may not begin on the property until the
 development plat is filed with and approved by the municipality in
 accordance with Section 212.047.
         (d)    If a person is required under Subchapter A or an ordinance
 of the municipality to file a subdivision plat, a development plat is
 not required in addition to the subdivision plat.




http://www.statutes.legis.state.tx.us/Docs/LG/htm/LG.212.htm                          6/25/2014
LOCAL GOVERNMENT CODE CHAPTER 212. MUNICIPAL REGULATION OF                         Page 33 o f 56


Acts 1987,      70th Leg., ch. 149,         Sec. 1,    eff. Sept. 1,    1987.     Amended
by Acts 1989, 71st Leg., ch. 1091,               Sec. 28,      eff. Sept. 1,    1989.


       Sec. 212.046.        RESTRICTION ON ISSUANCE OF BUILDING AND OTHER
PERMITS BY MUNICIPALITY, COUNTY, OR OFFICIAL OF OTHER GOVERNMENTAL
ENTITY.      The municipality, a county,            or an official of another
governmental entity may not issue a building permit or any other type
of permit for development on lots or tracts subject to this
subchapter until a development plat is filed with and approved by the
municipality in accordance with Section 212.047.

Acts 1987,      70th Leg., ch. 149, Sec. 1,            eff. Sept. 1,    1987.


       Sec. 212.047.        APPROVAL OF DEVELOPMENT PLAT.             The municipality
shall endorse approval on a development plat filed with it if the
plat conforms to:
             (1)    the general plans, rules, and ordinances of the
municipality concerning its current and future streets, sidewalks,
alleys, parks, playgrounds, and public utility facilities;
             (2)    the general plans, rules,            and ordinances for the
extension of the municipality or the extension, improvement, or
 widening of its roads,          streets,    and public highways within the
 municipality and in its extraterritorial jurisdiction, taking into
 account access to and extension of sewer and water mains and the
 instrumentalities of public utilities;                  and
             (3)    any general plans, rules,            or ordinances adopted under
 Section 212.044.

 Acts 1987,     70th Leg., ch. 149, Sec. 1,            eff. Sept. 1,    1987.


        Sec. 212.048.        EFFECT OF APPROVAL ON DEDICATION.            The approval
 of a development plat is not considered an acceptance of any proposed
 dedication for public use or use by persons other than the owner of
 the property covered by the plat and does not impose on the
 municipality any duty regarding the maintenance or improvement of any
 purportedly dedicated parts until the municipality's governing body
 makes an actual appropriation of the dedicated parts by formal
 acceptance, entry, use, or improvement.




http://www.statutes.legis.state.tx.us/Docs/LG/htm/LG.212.htm                            6/25/2014
LOCAL GOVERNMENT CODE CHAPTER 212. MUNICIPAL REGULATION OF ...                   Page 34 of 56


Acts 1987,     70th Leg.,      ch. 149,    Sec. 1,     eff. Sept. 1,     1987.


       Sec. 212.049.        BUILDING PERMITS IN EXTRATERRITORIAL
JURISDICTION.        This subchapter does not authorize the municipality to
require municipal building permits or otherwise enforce the
municipality's building code in its extraterritorial jurisdiction.

Acts 1987,     70th Leg., ch. 149,         Sec. 1,     eff. Sept.     1, 1987.


       Sec. 212.050.        ENFORCEMENT;        PENALTY.       (a)   If it appears that a
violation or threat of a violation of this subchapter or a plan,
 rule, or ordinance adopted under this subchapter or consistent with
 this subchapter exists, the municipality is entitled to appropriate
 injunctive relief against the person who committed,                    is committing, or
 is threatening to commit the violation.
       (b)    A suit for injunctive relief may be brought in the county
 in which the defendant resides, the county in which the violation or
 threat of violation occurs,           or any county in which the municipality
 is wholly or partly located.
       (c)    In a suit to enjoin a violation or threat of a violation of
 this subchapter or a plan, rule, ordinance, or other order adopted
 under this subchapter,          the court may grant the municipality any
 prohibitory or mandatory injunction warranted by the facts including
 a temporary restraining order, temporary injunction, or permanent
 inj unction.
       (d)    A person commits an offense if the person violates this
 subchapter or a plan,         rule, or ordinance adopted under this
 subchapter or consistent with this subchapter within the limits of
 the municipality.         An offense under this subsection is a Class C
 misdemeanor.       Each day the violation continues constitutes a separate
 offense.
       (e)     A suit under this section shall be given precedence over
 all other cases of a different nature on the docket of the trial or
 appellate court.
        (f)    It is no defense to a criminal or civil suit under this
 section that an agency of government other than the municipality
 issued a license or permit authorizing the construction,                    repair,    or
 alteration of any building, structure, or improvement.                     It also is no




http://www.statutes.legis.state.tx.us/Docs/LG/htm/LG.212.htm                           6/25/2014
     By:   Smith of Tarrant                                               H.B. No. 609



                                     A BILL TO BE ENTITLED

1                                            AN ACT

2    relating     to     the     application     and   enforcement       of    municipal

3    construction codes.

4           BE IT ENACTED BY THE LEGISLATURE OF THE STATE OF TEXAS:

5           SECTION 1.         Section 214.212(b),      Local Government         Code,   is

6    amended to read as follows:

7           (b)    The       International     Residential      Code   applies     to    all

8    construction, alteration, remodeling,              enlargement, and repair of

9    residential structures in a municipality.                 Notwithstanding Section

10   242.001,     the   governing body of        a municipality by ordinance may

11   extend to the extraterritorial jurisdiction of the municipality the

12   application        of     the   International     Residential      Code     and     any

13   amendments adopted as provided by this section.

14          SECTION 2.          Section   212.049,     Local     Government      Code,    is

15   repealed.

16          SECTION 3.          This Act takes effect immediately if it receives

17   a vote of two-thirds of all the members elected to each house, as

     provided by Section 39, Article III, Texas Constitution.                      If this

     Act does not receive the vote necessary for immediate effect, this

     Act takes effect September 1, 2007.




     80R942 PAM-F                               1
RESEARCH                                                                               HB 265
ORGANIZATION bill analysis                3/22/2005                                   W. Smith

SUBJECT:          Deadlines for cities to act on permit applications

COMMITTEE:        Land and Resource Management — favorable, without amendment

VOTE:             6 ayes — Mowery, Blake, R. Cook, Leibowitz, Miller, Orr

                  0 nays

                  3 absent — Harper-Brown, Escobar, Pickett

WITNESSES:        For — David Mintz, Texas Apartment Association; Scott Norman, Texas
                  Association o f Builders; (Registered but did not testify: Daniel Gonzalez,
                  Texas Association o f Realtors)

                  Against — None

BACKGROUND:       Among other provisions, Local Government Code, Title 7, authorizes
                  local government entities to issue building permits. Permit applications
                  and review processes vary among cities to ensure that construction and
                  improvement plans comply with local policies and standards.

DIGEST:           HB 265 would set deadlines for municipalities to act on permits for
                  constructing or improving buildings or other structures within their
                  jurisdictions. Upon receipt o f a building permit application, a municipality
                  would have to:

                      •    grant or deny the permit to the applicant within 45 days;
                      •    provide written notice to the applicant explaining why the
                           municipality had not acted on the application, which would add 30
                           days from the date notice was received to the municipality's
                           deadline for reaching a decision; or
                      •    reach a written agreement with the applicant establishing a deadline
                           for reaching a decision.

                  I f the municipality failed to act within these deadlines and/or agreements,
                  the municipality could not collect any application fees and would have to
                  refund to the applicant any fees collected.




                                                                            (        EXHIBIT
                                   HB 265
                          House Research Organization
                                    page 2

             The bill would take effect September 1, 2005, and would apply only to
             permit applications submitted after that date.

SUPPORTERS   HB 265 would assist developers in efficiently managing their projects by
SAY:         establishing clear uniform deadlines for granting or denying permit
             applications. It would develop notification standards that are responsive
             and predictable and create a clear and transparent permit process through
             which a municipality and a project manager could communicate
             effectively.

             The permit procedure set forth in HB 265 would allow for the timely
             identification and rectification o f application errors. Rather than letting
             projects stall over incoherent deadlines or flaws detected late in the permit
             process, as under the current system, the bill would help municipalities
             quickly identify a sound project and resolve application flaws to speed the
             commencement o f construction or improvements. By allowing for a more
             timely project initiation date, HB 265 also would assist a municipality in
             incorporating new property value into its tax roll.

             Variation among municipalities' particular permit requirements would not
             be affected by the bill. Written agreements between a municipality and a
             developer could cover any steps required to obtain a permit while clearly
             delineating the responsibilities o f both parties.

OPPONENTS    HB 265 would take away local control from regulatory permit processes.
SAY:         Municipalities, large and small, can better determine application deadlines
             than the state. By requiring written agreements between municipalities and
             building permit applicants in order to avoid inflexible processing
             deadlines and resolve application flaws, this bill would slow the permit
             process, not expedite it. Municipalities today manage to ensure efficient
             regulatory processes by communicating verbally with applicants, and
             additional paperwork requirements would do nothing to improve this
             system. By mandating additional administrative duties, the bill could
             require some municipalities to increase permit fees to cover the increased
             processing costs o f written agreements, including the possible need for
             additional personnel.

             HB 265 would create unrealistic deadlines for the processing of
             applications. All applications are reviewed for technical revisions
             including engineering, building code, and public safety compliance.
                               HB 265
                      House Research Organization
                                page 3

         Rushing the review process to meet a state-specified deadline could
         jeopardize technical accuracy.

         The bill would not place any requirements on applicants. Applicants who
         submitted incomplete applications or did not respond to requests from the
         municipality would not be held accountable for slowing the application
         process. Municipalities should not have to adhere to application process
         deadlines if applicants are not responsive.

NOTES:   On February 28, the House passed a related bill, HB 266 by W. Smith,
         which would set deadlines for counties to respond to permit applications.
         The Senate has not yet referred this bill to committee.
                                                                           ACCEPTED
                                                                      02-14-00143-CV
                                                           SECOND COURT OF APPEALS
                                                                FORT WORTH, TEXAS
                                                                  8/8/2014 8:56:42 PM
                                                                       DEBRA SPISAK
                                                                               CLERK


             IN THE COURT OF APPEALS
 FOR THE SECOND DISTRICT OF TEXAS AT FORT WFILED
                                            ORTH
                                                 IN
____________________________________________________________
                                               2nd COURT OF APPEALS
                                                FORT WORTH, TEXAS
                     NO. 02-14-00143-CV        8/8/2014 8:56:42 PM
____________________________________________________________
                                                    DEBRA SPISAK
                                                       Clerk

                       HARRY BIZIOS,

                                       Appellant,

                              vs.

           TOWN OF LAKEWOOD VILLAGE, TEXAS,

                                       Appellee.

           Appealed from the 431ST Judicial District Court
                       Denton County, Texas
____________________________________________________________

                   APPELLEE’S BRIEF
____________________________________________________________

                            WM. ANDREW MESSER
                            State Bar No. 13472230
                            andy@txmunicipallaw.com
                            JENNIFER W. DECURTIS
                            State Bar No. 24045767
                            BRENDA N. MCDONALD
                            State Bar No. 14993300
                            MESSER, ROCKEFELLER & FORT, PLLC
                            6351 Preston Rd., Suite 350
                            Frisco, Texas 75034
                            972.668.6400 - Telephone
                            972.668.6414 - Telecopier

                            COUNSEL FOR APPELLEE

                   Oral Argument Requested
               IDENTITY OF PARTIES & COUNSEL


Appellee-Plaintiff                  Wm. Andrew Messer
Town of Lakewood Village:           State Bar No. 13472230
                                    andy@txmunicipallaw.com
                                    Jennifer W. DeCurtis
                                    State Bar No. 24045767
                                    jennifer@txmunicipallaw.com
                                    Brenda N. McDonald
                                    State Bar No. 14993300
                                    brenda@txmunicipallaw.com
                                    Messer, Rockefeller & Fort, PLLC
                                    6351 Preston Road, Suite 350
                                    Frisco, Texas 75034
                                    Telephone (972) 668-6400
                                    Facsimile (972) 668-6414


Appellant-Defendant Harry Bizios:   Arthur J. Anderson
                                    Winstead PC
                                    500 Winstead Building
                                    2728 N. Harwood Street
                                    Dallas, Texas 75201
                                    214-745-5400
                                    aanderson@winstead.com

                                    David F. Johnson
                                    Winstead PC
                                    777 Main Street
                                    Suite 1100
                                    Fort Worth, Texas 76102
                                    817-420-8200
                                    dfjohnson@winstead.com




                                      ii
                                     TABLE OF CONTENTS

IDENTITY OF PARTIES & COUNSEL .................................................................. ii

INDEX OF AUTHORITIES......................................................................................v

STATEMENT ON ORAL ARGUMENT .............................................................. xii

ISSUES PRESENTED...............................................................................................2

STATEMENT OF FACTS ........................................................................................2

SUMMARY OF THE ARGUMENT ......................................................................11

STANDARD OF REVIEW .....................................................................................14

ARGUMENT & AUTHORITIES ...........................................................................15

     I.   The Town has a probable right to relief and the injunction should be
          affirmed .......................................................................................................15

     II. The Town, and all Texas municipalities, have the statutory authority
         to extend their subdivision rules for development to the ETJ ....................18

                A. The Statutes ....................................................................................19

                B. The Legislative Intent .....................................................................22

                C. Local Government Code § 212.049 does not apply to the
                   Town...............................................................................................26

                D. Local Government Code § 212.007 does not apply to the
                   Town...............................................................................................27

                E. The International Residential Code does not limit the Town's
                   authority in the ETJ ........................................................................28

                F. The Cases: City of Boerne does not apply;
                   City of Lucas and City of Weslaco are instructive .........................30

                                                           iii
                G. Regulation of subdivision rules for development in the ETJ
                   is a valid exercise of police power .................................................36

     III. Appellant has no vested rights in a 1995 plat..............................................38

                A. The Town's subdivision rules are exempt from the
                   vested rights statute ........................................................................38

                B. The Town considers an application for a permit based on
                   regulations in effect on that date ....................................................42

                C. The Town had no fair notice of the plat filing ...............................44

                D. The Appellant cannot assert vested rights .....................................45

CONCLUSION & PRAYER ...................................................................................45

CERTIFICATE OF SERVICE ................................................................................47

APPENDIX

        Maps.........................................................................................................Tab A
        Stop Work Orders posted at the work site ............................................... Tab B
        Pictures of Stop Work Orders posted at the work site ............................ Tab C
        Pictures of Stoop Work Order Posted with Appellant and his
        contractor .................................................................................................Tab D
        Lakewood Village subdivision ................................................................ Tab E
        Tex. Loc. Gov't Code § 212.002, .003(a) ................................................ Tab F
        Tex. Loc. Gov't Code § 42.001................................................................Tab G
        Tex. Loc. Gov't Code § 214.904(a) .........................................................Tab H
        Tex. Loc. Gov't Code § 233.153(c) .......................................................... Tab I
        Tex. Loc. Gov't Code § 245.002(a), (a-1), .004(1), (6), (11), .006 .......... Tab J




                                                           iv
                                     INDEX OF AUTHORITIES

Cases

2218 Bryan St., Ltd. v. City of Dallas,
 175 S.W.3d 58 (Tex. App.—Dallas, pet denied) ...................................................43

Acker v. Tex. Water Comm'n,
 790 S.W.2d 299 (Tex.1990)...................................................................................29

Andrus v. Allard,
 444 U.S. 51 (1979) .................................................................................................36

Burlington Northern R.R. Co. v. Oklahoma Tax Comm.,
 481 U.S. 454 (1987) ...............................................................................................24

Butnaru v. Ford Motor Co.,
 84 S.W.3d 198 (Tex. 2002)............................................................................ 14, 15

Chevron Corp. v. Redmon,
 745 S.W.2d 314 (Tex.1987)...................................................................................29

Caso-Bercht vs. Striker Industries,
 147 S.W.3d 460 (Tex. App.- Corpus Christi 2004, no pet) ....................................3

City of Austin v. Quick,
 930 S.W.2d 678 (Tex. App. – Austin 1996) ..........................................................35

City of Brookside Village v. Comeau,
 633 S.W.2d 790 (Tex. 1982)..................................................................................37

City of College Station v. Turtle Rock Corp.,
 680 S.W.2d 802 (Tex.1984)............................................................................ 36, 37

City of Fort Worth vs. Johnson,
 388 S.W.2d 400 (Tex. 1964)........................................................................... 11, 17

City of LaPorte v. Barfield,
 898 S.W.2d 288 (Tex.1995)...................................................................................29


                                                           v
City of Lucas v. North Texas Municipal Water Dist.,
 724 S.W.2d 811, 823 (Tex. App.—Dallas 1986, writ ref’d n.r.e.) ................ passim

City of Round Rock v. Smith,
 687 S.W.2d 300 (Tex. 1985)........................................................................... 23, 32

City of San Antonio v. City of Boerne,
 111 S.W.3d 22 (Tex. 2003)............................................................................. 30, 31

City of Weslaco v. Carpenter,
 644 S.W.2d 601 (Tex. App.—Corpus Christi 1985, writ ref’d n.r.e.)........... passim

Corpus Christi v. Unitarian Church,
 436 S.W.2d 923 (Tex. Civ. App. – Corpus Christi 1968, writ ref’d n.r.e.) ...........35

Davis vs. Huey,
 571 S.W.2d at 859 (Tex. 1978) ..............................................................................15

Entergy Gulf States, Inc. vs. Summers,
 282 S.W.3d 433 (Tex. 2009)........................................................................... 25, 26

Ex parte Woodall,
 154 S.W.3d 698 (Tex.App.-El Paso 2004, pet. ref'd) ..................................... 37, 38

Fitgerald v. Advanced Spine Fixation Systems,
 996 S.W.2d 864 (Tex. 1999).................................................................................23

FM Properties Operating Co. v. City of Austin,
 93 F.3d 167 (5th Cir. 1996).............................................................................. 35, 39

Hartsell v. Town of Talty,
 130 S.W.3d 325, 328 (Tex. App. – Dallas 2004, pet. denied) ....................... passim

Hollingsworth vs. City of Dallas,
 931 S.W.2d 699 (Tex. App. Dallas 1996, writ denied) .........................................17

Houston Compressed Steel Corp. v. State,
 456 S.W.2d 768 (Tex. Civ. App.—Houston [1st Dist.] 1970, no writ)..................14

Hunter v. Fort Worth Cap. Corp.,
 620 S.W.2d 547 (Tex.1981)............................................................................ 25, 29
                                                       vi
In re Newton,
 146 S.W.3d 648 (Tex. 2004).................................................................................14

Ireland v. Franklin,
 950 S.W.2d 155 (Tex. App.—San Antonio 1997, no writ) ...................................15

Levy v. City of Plano,
 2001 WL 1382520 (Tex. App. – Dallas 2001, no pet.) .................................. 18, 36

Long v. City of Fort Worth,
 333 S.W.2d 644 (Tex. Civ. App. - Fort Worth 1960, no writ) ..............................17

Loye v. Travelhost, Inc.,
 156 S.W.3d 615 (Tex. App.—Dallas 2004, no pet.) ...................................... 14, 15

Maloy v. City of Lewisville,
 848 S.W.2d 380 (Tex. App. - Fort Worth 1993, no writ) ......................................17

Milestone Potranco Dev. Ltd. v. City of San Antonio,
 298 S.W.3d 242 (Tex. App.—San Antonio 2009, pet. denied) ................ 31, 32, 36

Pennsylvania Coal Co. v. Mahon,
 260 U.S. 393 (1922) ...............................................................................................36

Quick v. City of Austin,
 7 S.W.3d 109 (Tex. 1998)......................................................................................35

Rhino Real Estate Investments, Inc. v. City of Runaway Bay,
 No. 02-08-00340-CV, 2009 WL 219613 (Tex. App.—Fort Worth July 23, 2009,
no pet.)......................................................................................................................31

Save Our Springs Alliance v. City of Austin,
 149 S.W.3d 674 (Tex. App.—Austin 2004, no pet.) .............................................39

Shumaker Enterprises, Inc. v. City of Austin,
 325 S.W.3d 812 (Tex. App.—Austin 2010, no pet.) .......................... 13, 42, 43, 44

Swinney v. City of San Antonio,
 483 S.W.2d 556 (Tex. App. - San Antonio 1972, no writ)............................. 11, 17

                                                              vii
Walker v. Packer,
 827 S.W.2d 833 (Tex. 1992)..................................................................................15

Walling v. Metcalfe,
 863 S.W.2d 56, 58 (Tex. 1993)..............................................................................15

Woodson Lumber Co. v. City of College Station,
 752 S.W.2d 744 (Tex.App.—Houston [1st Dist.] 1988, no writ) .........................36

Statutes

TEX. GOV’T CODE § 311.021....................................................................................30

TEX. GOV’T CODE § 43.033............................................................................... 10, 11

TEX. LOC. GOV’T CODE § 1.005 ...............................................................................22

TEX. LOC. GOV’T CODE § 212.002 ................................................................... passim

TEX. LOC. GOV’T CODE § 212.003 ................................................................... passim

TEX. LOC. GOV’T CODE § 212.007 ...........................................................................28

TEX. LOC. GOV’T CODE § 212.041 ...........................................................................26

TEX. LOC. GOV’T CODE § 212.042 ...........................................................................26

TEX. LOC. GOV’T CODE § 212.045 .................................................................... 26, 27

TEX. LOC. GOV’T CODE § 212.049 .................................................................... 26, 27

TEX. LOC. GOV’T CODE § 212.212 .................................................................... 21, 28

TEX. LOC. GOV’T CODE § 212.214 ...........................................................................26

TEX. LOC. GOV’T CODE § 212.904 .................................................................... 20, 22

TEX. LOC. GOV’T CODE § 214.212 ........................................................ 19, 20, 28, 29

TEX. LOC. GOV’T CODE § 214.221 ...........................................................................20


                                                     viii
TEX. LOC. GOV’T CODE § 214.904 ................................................................... passim

TEX. LOC. GOV’T CODE § 233.153 ................................................................... passim

TEX. LOC. GOV’T CODE § 245.001 ...........................................................................39

TEX. LOC. GOV’T CODE § 245.002 ................................................................... passim

TEX. LOC. GOV’T CODE § 245.004 ................................................................... passim

TEX. LOC. GOV’T CODE § 245.006 .................................................................... 13, 45

TEX. LOC. GOV’T CODE § 253.153 ...........................................................................29

TEX. LOC. GOV’T CODE § 42.001 ..................................................................... passim

TEX. LOC. GOV’T CODE § 42.021 .............................................................................12

TEX. LOC. GOV’T CODE § 43.028 .............................................................................10

TEX. LOC. GOV’T CODE § 43.051 ...................................................................... 10, 19

TEX. LOC. GOV’T CODE § 54.016 ...................................................................... 11, 25

TEX. LOC. GOV’T CODE §§ 233.153 ...................................................... 12, 18, 20, 21

TEX. LOC. GOV’T CODE Ch. 245 ................................................................................3

TEX. LOC. GOV'T CODE § 43.024..............................................................................10

TEX. LOC. GOV'T CODE § 43.033....................................................................... 10, 11

TEX. LOCAL GOV’T CODE ANN. § 245.004-245.005(Vernon Supp.2004) ...............44

TEX. REV. CIV. STAT. ANN. art. 970a § 4 .................................................................33

Texas Local Government Code § 233.153 ...................................................... passim

Texas Local Government Code § 42.021 ..................................................................2

Ordinances

                                                      ix
City of Copper Canyon, Copper Canyon Subdivision Ordinance § 1.1 ..................37

CITY OF DENTON, DEVELOPMENT ORDINANCE 35.16.3.............................................36

City of Double Oak, Code of Ordinances § 10.101 .................................................37

City of Fate, Code of Ordinances § 38-2 .................................................................37

City of Heath, Code of Heath § 158.01 ...................................................................37

City of Highland Village, Highland Village Subdivision Ordinance § 1.1 .............37

CITY OF LEWISVILLE, CODE OF ORDINANCES 6-23, 6-24 ..........................................37

Town of Lakewood Village, Code of Ordinances § 11.16 ........................................3

Town of Lakewood Village, Code of Ordinances § 13.07 ....................................4, 5

Other Authorities

BLACK'S LAW DICTIONARY (5TH ED. 1979)................................................................34

BROOKS, TEXAS MUNICIPAL LAW AND PRACTICE § 21.03 .......................................26

COMMITTEE ON URBAN AFFAIRS, BILL ANALYSIS, TEX. H.B. 3187, 71ST LEG., R.S.

   (1989)....................................................................................................................42

HB 609 ........................................................................................................ 24, 25, 16




                                                               x
                  STATEMENT ON ORAL ARGUMENT
       The Town of Lakewood Village requests oral argument pursuant to TEXAS

RULE   OF   APPELLATE PROCEDURE 39.1 because the legal issues involved are of

importance to the 1142+ municipalities of Texas. Appellant seeks to have the

courts divest Texas municipalities, including Lakewood Village, of authority

expressly granted to them by the Legislature to extend subdivision rules to their

extraterritorial jurisdictions (“ETJ”), so as to ensure the safe, orderly and healthy

development of municipalities in their ETJ. The Court’s decision process would

be significantly aided if oral argument is allowed.




                                         xii
                          IN THE COURT OF APPEALS

        FOR THE SECOND DISTRICT OF TEXAS AT FORTH WORTH
    ____________________________________________________________

                         NO. 02-14-00143-CV
    ____________________________________________________________


                                HARRY BIZIOS,

                                                   Appellant,

                                        vs.

                 TOWN OF LAKEWOOD VILLAGE, TEXAS,

                                                   Appellee.



                 Appealed from the 431ST Judicial District Court
                             Denton County, Texas
    ____________________________________________________________

                            APPELLEE’S BRIEF
    ____________________________________________________________

      TO THE HONORABLE COURT OF APPEALS:
      The Town of Lakewood Village submits this brief as appellee. For clarity,

Appellee Town of Lakewood Village will be referred to as the Appellee or Town,

and Appellant Harry Bizios will be referred to as the Appellant, Bizios, or Owner.




                                         1
                            ISSUES PRESENTED

Whether the trial court properly granted the Town’s request for temporary
injunction when the evidence showed the Town had a probable right to relief.

      1.     The Town has, and all Texas municipalities have, the statutory
             authority to apply their subdivision rules for development to the ETJ.
             No statute prohibits this authority.

      2.     The Owner does not have vested rights to a 1995 plat filed only with
             Denton County.

                          STATEMENT OF FACTS

      The Town of Lakewood Village is a Type A general law city, incorporated

in 1977, and is a political subdivision of the State of Texas. [2 R.R. 54].

Surrounding its town limits, the Town by statute has a one-half mile area

designated as its extraterritorial jurisdiction ("ETJ"), wherein the Town has been

given authority to regulate. Id.; See Town Map [C.R. 118-119, 121-122], Appx. A;

[2 R.R. 56]. All Texas cities, by statute, have an adjacent ETJ. Tex. Loc. Gov’t

Code § 42.021. The Town, by statute, has a vested interest to promote and protect

the general health, safety, and welfare of those in its ETJ, including the Appellant’s

property. TEX. LOC. GOV’T CODE § 42.001. Regulation of the subdivision rules and

building codes in the Town’s ETJ is important so that safe construction and

materials are guaranteed to be used. [C.R. 265, preamble to Ord. 10-01]. In the




                                          2
Town of Lakewood Village’s extraterritorial jurisdiction, there are approximately

10 subdivisions. 1 Appx. E.

        Appellant’s property is but one property that is regulated by the Town in its

ETJ. [3 R.R. 9]. Appellant’s property is located in the subdivision of Sunrise Bay,

and is undisputedly located wholly within the Town's ETJ. [C.R. 125, 132-136]; [2

R.R. 55, 58]. The Appellant's property is located at Lot 84, Block 1 of Sunrise Bay

at Lake Lewisville, Denton County, and is more commonly known as 3950 or 3960

Spinnaker Run Point, Denton County, Texas (the “Property”) [C.R. 114-115, 131-

136]. The Property has a steep downfall from the front to the back of the Property

(approximately 21 feet) and is partially located within the 100-year floodplain.

[C.R. 127-128, 482-487]; [2 R.R. 59]; [3 R.R. 45-46]. The footprint of the

residential structure on the building plans shows the structure touches the

floodplain in four different places. [3 R.R. 47; see the lot in the floodplain at C.R.

159].

        Town’s Building Codes

        The Town has furthered its vested interest and responsibility to the public in

its ETJ through the regulation of subdivisions, development, and building codes.

The Town adopted the 2006 International Residential Code under Ordinance 11-

1
  The Court is requested to take judicial notice of the Lakewood Village map depicting the
subdivisions, a certified copy of which is in Appx. D. See Caso-Bercht v. Striker Industries, 147
S.W.3d 460, 463 (Tex. App.—Corpus Christi 2004, no pet.) (appellate court may take judicial
notice).
                                               3
16, which is published by the International Code Council and serves as a uniform

building code for the Town [C.R. 319-342]; [2 R.R. 63]. Likewise, the uniform

mechanical, electrical, fuel gas, and plumbing codes were adopted and extended to

the Town’s ETJ. [C.R. 285-291, 425-429, 313-317, 300-304]; [2 R.R. 129].The

Town adopted Ordinance No. 10-01 on January 14, 2010, which extended its

building codes to the Town's ETJ. [C.R. 264-283] [2 R.R. 64], and Ordinance No.

13-07 on June 13, 2013, which extended its subdivision regulations to its ETJ

[C.R. 344-368](previously Ord. No. 11-11 adopted March 11, 2011 [C.R. 306-

310]). The Town's building codes also include heightened standards enacted as

local amendments to the national building code standards in order to increase the

health, safety and welfare of those building in both the Town's limits and its ETJ

[C.R. 319-342]; [2 R.R. 118-119, 131]. Examples of the heightened local Town

standards include heightened floodplain regulations. [C.R. 246][2 R.R. 141];

carbon monoxide detectors [C.R. 336]; foundations on expansive soils [C.R. 337];

dryer exhaust [C.R. 340]; studor vents/ air admittance valves [C.R. 341]; increased

wire size [C.R. 341]; and plumbing regulations [C.R. 279]. The heightened

standards apply equally to residences built in the Town's limits and ETJ. Id.

      Appellant’s Building Plans

      Appellant filed building plans with the Town on January 27, 2014, registered

a contractor with the Town, and scheduled a pre-construction meeting with the


                                         4
Town. [C.R. 138-158]; [2 R.R. 62-63, 67]. Registering contractors with the Town

was required, and the pre-construction meeting was required before construction.

[2 R.R. 62-63]. Appellant subsequently cancelled the pre-construction meeting,

never obtained the required permit, and failed to comply with the Town's

subdivision regulations and building codes, which are enacted to promote and

protect the health, safety, and welfare of persons and property in the Sunrise Bay

subdivision and other subdivisions within the ETJ. [2 R.R. 133]; [2 R.R. 63]; [3

R.R. 19, 40]. The building plans were reviewed by the Town’s building inspector,

who has over 16 years of experience, is a certified building inspector, and written

seven national articles on building issues. [2 R.R. 111]. He found Appellant’s plans

would not comply with the 2006 International Residential Code and other building

requirements adopted by the Town. [C.R. 138-158]; [2 R.R. 114-115].             For

example:

      •     The plans stated that the 2003 International Residential Code would
            be used as the standard to construct the residential structure. [C.R.
            139]; [2 R.R. 114-115]. The correct building code is the 2006
            International Residential Code, with the Town’s local amendments. [2
            R.R. 115].

      •     Part of the Property is located in the 100 year flood plain, and the
            planned residence buts up against the 100 year flood plain. [2 R.R.
            115][C.R. 128, 482-487]. The required finish floor elevation for
            Appellant’s residence by the Town is 540 msl. [2 R.R. 116-117]. The
            Town requires for safety purposes a finished floor elevation of 3 feet
            above the 100 year flood plain. [C.R. 354]. The submitted plans show
            the entire structure was designed to be built too low, several feet
            below a finished floor elevation of 540 msl as required by the
                                         5
    Lakewood Village Ordinance No. 13-07(5)(d)(7). On the first day of
    the hearing, Appellant agreed to modify his building plans to build to
    the 540 msl. [C.R. 141, 483, 495]; [2 R.R. 60, 97, 117, 125]; [3 R.R.
    16]. The purpose of the elevation requirement is to keep people from
    building in an area where a house could be flooded [2 R.R. 116]; [3
    R.R. 48, 50].

•   A non-engineered foundation was submitted, in violation of the
    Town’s code. [2 R.R. 147]. Appellant indicated that the foundation
    did not have an engineering seal on it because the manufacturer had
    filed bankruptcy. [3 R.R. 31].

•   A retaining wall was built on the Property without a Town permit, and
    Appellant failed to provide an engineering study to the Town, even
    when it was requested. [C.R. 491] [2 R.R. 67, 104] IRC R404; [2
    R.R. 118]. This makes it impossible for the Town to determine the
    possibility of lateral movement of the retaining wall for protection of
    the Property, its residents, and adjacent property from flooding. [2
    R.R. 118-119].

•   The submitted plans failed to provide the correct kitchen island vents,
    in lieu of Studor vents, as required by the Town ordinances [C.R.
    141]; [2 R.R. 121]; [3 R.R. 30]. Upon an initial inspection that was
    agreed upon the first day of the hearing, Appellant’s construction
    failed inspection because studor vents had actually been constructed
    despite notification that they were not allowed, as well as there being
    no required form board survey and no copper pipe installation. [2 R.R.
    102-103, 122-123]. Studor vents are not approved by the Town
    because they pose a danger in that if moving parts fail, sewer gas can
    go into the living area of the residence. [2 R.R. 121-122].

•   The submitted plans violated the 2006 International Residential Code
    due to the top of the chimney being less than 2 feet above the roofline,
    as measured horizontally, and 10 feet away [from what?] [C.R. 145];
    [2 R.R. 127]. This standard is required because chimneys that are not
    high enough pose a danger. [2 R.R. 127].

•   Several other Town specific standards were noted by the building
    official of the Town in the plans originally submitted to the Town.

                                6
            The purpose of the plan review is to advise the Appellant of non-
            compliance issues. [2 R.R. 141-2].

      Appellant’s refusal to obey the law

      The Town first learned of Appellant’s construction work on the Property on

March 10, 2014. [2 R.R. 65], [C.R. 167]. No permit had been issued to Appellant

from the Town to be able to do construction work. [2 R.R.62]. A permit is required

by the Town. [CR 266-283] [2 R.R. 62-63, 118]. Appellant elected to commence

construction without a permit. [C.R.109. Due to the ongoing work on the Property

without a required building permit, the Town’s Building Official placed a stop

work order on the Property on March 13, 2014. Appx B, C; [C.R. 164, 170-180] [2

R.R. 68-69, 135]. Appellant intentionally removed the stop work order on March

14, 2014, and work continued. [C.R. 44][2 R.R. 74-76]. On March 14, 2012, the

Town placed a second stop work order on the Property. [C.R. 161]; [2 R.R. 72-73];

[3 R.R. 44]. The Appellant was aware of the stop work orders and refused to abate

construction. [3 R.R. 44]. The Appellant and his contractor were both standing

nearby when the Town posted the second stop work order on the Property. A

picture of the event is attached as Appx D. The Appellant removed the second stop

work order, and again continued construction. [C.R. 64-75]; [2 R.R. 74-76]. The

Appellant failed to meet with the Town building inspector to review comments

made to the submitted plans [2 R.R. 62], failed to obtain permits for work on the

property [2 R.R. 118, 80], failed to submit engineering plans for a lake-retaining
                                        7
wall [C.R. 491] [2 R.R. 67, 104, 118], and failed to have inspections for completed

work on the property. [2 R.R. 65].

      County-only regulations

      Appellant submitted his building plans to the Sunrise Bay architectural

control review committee, and that committee advised him to discuss filing an

initial building permit plan with the Town. [3 R.R. 14-18]. Denton County also has

an order that requires property owners to submit their plans to the Town. [C.R.

213]. Denton County Commissioner’s Court Order 10-0045 states that if

construction occurs in the extraterritorial jurisdiction of a municipality that has

adopted a building code for the municipality’s extraterritorial jurisdiction, the

building code adopted by the municipality controls. [C.R. 213]. Denton County

also gives notices to builders and home buyers, which states:

                                     NOTICE

                        Home Builders and Home Buyers

      On January 26, 2010, Denton County Commissioners Court approved
      a resolution that applies to certain residential construction in the
      unincorporated areas of Denton County. …

      Building in the Extra Territorial Jurisdiction (ETJ):

      If you are building in the ETJ of a municipality that has adopted a
      building code for the municipality’s ETJ, then the builder follows the
      municipality’s codes. However, the builder is still required to submit
      the necessary paperwork to Denton County Public Works.



                                         8
        [C.R. 212-218]; [2 R.R. 62]; [4 R.R. Ex. 18]. 2

        The Appellant sought to develop his property according to County

regulations. [See 3 R.R. 25]. But the County undisputedly requires any property

owner building in an ETJ to use that municipality’s building standards. [C.R. 212-

218].

        There is a significant difference in the building standards between the Town

and the County — Denton County requires 3 third-party basic inspections and does

not provide any other oversight [2 R.R. 64-65]; whereas, the Town requires

approximately 14 different inspections. [2 R.R. 65]. If a property owner relies only

on the County, then there would be no inspection, for instance, to make sure the

brick adheres to the walls through the use of multiple brick ties or the like [2 R.R.

128], or to ensure that there is proper electrical safety. [2 R.R. 129-131].

        The Plat

        The plat which includes the Property was approved in 1995. [C.R. 133-136].

It was approved only by Little Elm and Denton County. [2 R.R. 106, 139-140].

The Town had no knowledge of the plat, and has not approved the plat. [2 R.R. 60-

61]. The plat contains no signature of any Town authority indicating approval, and

the Town had no actual notice of the plat. [2 R.R. 60-61, 135].
2
   The Notice is reflected in the record at C.R. 212-218; however, the Town had offered a second
version that was certified as a public record by Denton County that included the language cited.
Although the trial court admitted this exhibit as “Petitioner’s Exhibit 1,” it is not in the record.
See R.R. 106-09. The Town is filing a motion contemporaneously with this brief to supplement
the record with this document.
                                                 9
      Town Authority to Annex

      The Town has several interests in regulating development in its ETJ,

including that portions of the ETJ may become part of the Town in the future

through annexation. The Town's current population is approximately 620, and

based on development within the Town's limits, it is anticipated that the Town's

residency will quadruple in future growth. [2 R.R. 54]. The Town would then have

the statutory authority to annex an area without consent of residents when it

provides water or sewer to the area. TEX. LOC. GOV'T CODE § 43.033 [2 R.R. 54].

The Town also has various means to annex properties in its ETJ, see TEX. LOC.

GOV’T CODE § 43.051, such as TEX. LOC. GOV'T CODE § 43.024 (annexation upon

request of area voters) and § 43.028 (annexation of areas sparsely occupied on

petition of landowners). The Town currently provides building department services

to subdivisions within its ETJ, including Appellant’s Property [2 R.R. 86]. This

service protects neighbors from poor construction on adjacent buildings. [2 R.R.

118-19]. The Town does not provide fire or police protection as the area in an ETJ

does not pay property taxes to the Town to support those services. Id. The

permitting fee for construction supports the building services. The town of Little

Elm does provide water for the Property, but not sewer. Id. Sewer is not currently

needed because the residences within the ETJ use a septic system. [2 R.R. 101].

However, the Town has sewer infrastructure that can currently be extended to the


                                       10
area, whereas the town of Little Elm does not. Id. Even if the town of Little Elm

had a certificate of convenience and necessity issued by the State to provide sewer,

it would be unable or incapable of doing so. Id. It is practicable that the Town

could provide sewer services in the future to its ETJ, [2 R.R. 102], which would

enable unilateral annexation of the area by the Town under TEX. GOV’T CODE §

43.033. [2 R.R. 102].

                    SUMMARY OF THE ARGUMENT

      The Town of Lakewood Village provided undisputed evidence that it had a

probable right to relief in that it extended its subdivision rules and building codes

by ordinance to its extraterritorial jurisdiction, that Appellant’s Property is located

exclusively in the Town’s extraterritorial jurisdiction, and that Appellant violated

the Town’s ordinances. The Town is therefore entitled to injunctive relief. TEX.

LOC. GOV’T CODE § 212.003(c) (“The municipality is entitled to appropriate

injunctive relief in district court to enjoin a violation of municipal ordinances or

codes applicable to the extraterritorial jurisdiction”). The Texas Supreme Court

and other courts have repeatedly upheld injunctive relief for violation of municipal

ordinances. See City of Fort Worth v. Johnson, 388 S.W.2d 400, (Tex. 1964);

Swinney v. City of San Antonio, 483 S.W.2d 556, 559 (Tex. App. – San Antonio

1972, no writ).




                                          11
      By statute, the Town has the authority as a Texas municipality to extend

subdivision rules and building codes to its ETJ. Sections 212.002 & .003(a) of the

Local Government Code explicitly allow municipalities to adopt subdivision rules

regulating development in their ETJ; section 214.904(a) explicitly authorizes

municipalities to require building permits in their ETJ; and section 233.153(c)

explicitly authorizes municipalities to have building codes in their ETJ. The

authority to have this regulatory authority in a municipality’s ETJ has been

addressed by the Dallas and Corpus Christi Courts of Appeals. Both have affirmed

this principle. City of Lucas v. North Texas Municipal Water Dist., 724 S.W.2d

811, 823 (Tex. App.—Dallas 1986, writ ref’d n.r.e.); City of Weslaco v. Carpenter,

644 S.W.2d 601, 603 (Tex. App.—Corpus Christi 1985, writ ref’d n.r.e.). No court

has held otherwise.

      There is good public policy behind this authority—to promote the health,

safety and welfare of persons residing adjacent to municipalities in the ETJ. TEX.

LOC. GOV’T CODE §§ 212.002(a), 42.001. Appellant focuses on the services he will

or will not receive from the Town. The Town focuses on its responsibility, as

articulated by the Texas Legislature, to protect public health, safety and welfare.

Municipal regulation in the ETJ is an important function of local government in

order to meet the gaps in safety that occur when property development is

unsupervised or undersupervised. There is a second public policy behind this


                                        12
authority—to have uniform regulations in both the city limits and its contiguous

ETJ. This permits homogeneity in building requirements and standards upon

annexation of property in the ETJ. Moreover, the regulation of building codes

within the ETJ is a valid exercise of municipal police power.

      Appellant’s claim of vested rights under Chapter 245 of the Texas Local

Government Code also fails. It can only be brought by mandamus, declaratory or

injunctive relief. TEX. LOC. GOV’T CODE § 245.006. Appellant has not made this

claim. As a matter of law, vested rights cannot be addressed. Even if Appellant had

properly asserted this claim, the vested rights statute does not apply. Appellee’s

building regulations are exempted from the vested rights statute because they are

current uniform building codes that apply to residential structures. TEX. LOC.

GOV’T CODE § 245.004. The vested rights statute also does not require the Town

to provide vested rights for a permit issued by another regulatory agency. TEX.

LOC. GOV’T CODE §245.002(a); Shumaker Enterprises, Inc. v. City of Austin, 325

S.W.3d 812 (Tex. App.—Austin 2010, no pet.). Here, a 1995 plat was only

authorized by Little Elm and Denton County. Lakewood Village cannot be bound

by these other entities. Likewise, the Town had no fair notice of the plat filed in

1995, so the vested rights statute is inapplicable. TEX. LOC. GOV’T CODE §

245.002(a-1). It first learned of the plat in this lawsuit.




                                            13
      Finally, Appellant states that he chose to proceed without a permit from the

Town. If Appellant wants to claim that the Town’s permit fee and process are

legally flawed, public policy dictates a recourse other than ignoring the law. As

the town has proved a probable right to relief with statutory authority to apply its

subdivision rules and building codes to its ETJ, and the Appellant intentionally

violated the Town’s rules and codes without vested rights to a decades old plat, the

trial court properly granted the Town’s request for temporary injunction. Its order

should be affirmed.

                         STANDARD OF REVIEW

      The standard of review for an order granting or denying a temporary

injunction is abuse of discretion. Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204

(Tex. 2002); Loye v. Travelhost, Inc., 156 S.W.3d 615, 618 (Tex. App.—Dallas

2004, no pet.). A temporary injunction’s purpose is to preserve the status quo of

the litigation’s subject matter pending a trial on the merits. Butnaru, 84 S.W.3d at

204. A status quo can never be a condition where there is a violation of the law, as

occurred here. In re Newton, 146 S.W.3d 648, 651 (Tex. 2004), citing Houston

Compressed Steel Corp. v. State, 456 S.W.2d 768, 775 (Tex. Civ. App.—Houston

[1st Dist.] 1970, no writ) (where the acts sought to be enjoined violate an expressed

law, “the status quo to be preserved could never be a condition of affairs where the

respondent would be permitted to continue the acts constituting that violation”)

                                         14
The trial court abuses its discretion when it acts arbitrarily, unreasonably acts

without reference to guiding rules or principals, or misapplies the law to the

established facts of the case. Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992).

“The reviewing court must not substitute its judgment for the trial court’s judgment

unless the trial court’s action was so arbitrary that it exceeded the bounds of

reasonable discretion.” Butnaru, 84 S.W.3d at 204; Loye, 156 S.W.3d at 618-19.

In reviewing the evidence, the Court “draw[s] all legitimate inferences from the

evidence in a manner most favorable to the trial court’s judgment. See Ireland v.

Franklin, 950 S.W.2d 155, 157 (Tex. App.—San Antonio 1997, no writ). In

situations where “no findings of fact or conclusions of law were filed, as here, the

trial court must be upheld on any legal theory supported by the record.” Davis v.

Huey, 571 S.W.2d 859, 862 (Tex. 1978).

                     ARGUMENT & AUTHORITIES

I.    The Town has a probable right to relief and the injunction
      should be affirmed

      The Town has a probable right to relief in this case. At the hearing on the

Town’s application for temporary injunction, the Town proved that it is likely to

succeed on the merits of its lawsuit. The Town was not required to show that it

would ultimately prevail. Walling v. Metcalfe, 863 S.W.2d 56, 58 (Tex. 1993). At

the heart of the Town’s request for injunctive relief is Appellant’s violation of the


                                         15
Town’s building code in that he failed to obtain a permit for construction of his

house [2 R.R. 62], failed to pay permitting fees [C.R. 109], failed to attend a pre-

construction conference [2 R.R. 62], failed to obtain engineering certificates [2

R.R. 118, 132, 146] [C.R.8], failed to permit inspections [2 R.R. 65], and failed to

stop work after issuance of a stop work order [2 R.R. 72-73][C.R. 6-8, 64-75, 85-

86, 162-164]. The Town requested injunctive relief under Section 212.003(c) of

the Local Government Code. Section 212.003 provides: “The municipality is

entitled to appropriate injunctive relief in district court to enjoin a violation of

municipal ordinances or codes applicable in the extraterritorial jurisdiction.” TEX.

LOC. GOV’T CODE § 212.003(c).

      Almost all of the documentary evidence, 37 exhibits, were admitted by

stipulation of the parties. There were stipulated facts agreed to by the parties. The

Town also called as witnesses its building official and town secretary. The Town

produced uncontested evidence of its adoption of the International Residential

Code and local amendments and extension of those codes and ordinances into its

ETJ. [C.R. 264-283, 285-291, 300-304, 313-317, 319-342, 344-368, 425-429]. The

Town showed that Appellant had actual notice of these provisions and yet

intentionally refused to comply with, and abate his violations of, those provisions.

[3 R.R. 44]. Appellant readily admits he was not going to comply with the Town’s

regulations. [3 R.R. 44]. That he intentionally refused to comply with the Town’s


                                         16
ordinances is clearly depicted when the stop work order was posted on his Property

with the Appellant standing nearby, Appx. D, yet he took the stop work order

down and allowed work to continue on the Property. [2 R.R. 74-76]. The evidence

is undisputed that Appellant violated the Town’s ordinances. Chapter 212 of the

Texas Local Government Code does not require the Town to show anything else.

TEX. LOC. GOV’T CODE § 212.003(c).           Proof of the violation of the Town’s

ordinances establishes a case for injunctive relief. See City of Fort Worth v.

Johnson, 388 S.W.2d 400, (Tex. 1964); Hollingsworth v. City of Dallas, 931

S.W.2d 699, 703 (Tex. App. – Dallas 1996, writ denied); Maloy v. City of

Lewisville, 848 S.W.2d 380, 385 (Tex. App. – Fort Worth 1993, no writ); Long v.

City of Fort Worth, 333 S.W.2d 644, 647 (Tex. Civ.App. – Fort Worth 1960, no

writ)(city is entitled to injunctive relief if it proves the violation of a zoning

ordinance). In Swinney v. City of San Antonio, 483 S.W.2d 556, 559 (Tex. App. –

San Antonio 1972, no writ), the city of San Antonio obtained a temporary

injunction restraining the defendant from extending a water supply and distribution

system into a subdivision located in the city’s ETJ, enjoining the defendant from

connecting the system to any residences in the subdivision, and ordering the

defendant to submit plans and specifications of the system to the city. The trial

court entered injunctive relief in favor of San Antonio. The defendant appealed. Id.

at 557. The San Antonio Court of Appeals affirmed the injunctive relief, finding


                                        17
“the violation of the ordinance is patent.” Id. at 558. In this case, too, the violation

by Appellants of the Town’s ordinances is patent. The Town is entitled to

injunctive relief.

II.    The Town, and all Texas Municipalities, have the statutory
       authority to extend their subdivision rules for development to
       the ETJ

      Texas municipalities, whether home-rule or general law like the Town of

Lakewood Village, have been granted the statutory authority to apply, by

ordinance, their subdivision rules regarding development, including platting,

building standards and permitting in their ETJ. TEX. LOC. GOV’T              CODE §§

212.003(a), 212.002, 214.904(a), 233.153(c); see also Hartsell v. Town of Talty,

130 S.W.3d 325, 328 (Tex. App. – Dallas 2004, pet. denied) (“ordinances

regulating development, such as those specifying design, construction and

maintenance standards may be extended into a city’s extraterritorial jurisdiction”);

Levy v. City of Plano, 2001 WL 1382520, *2 (Tex. App. – Dallas 2001, no

pet.)(“city subdivision regulations apply to the city’s ETJ”); City of Lucas v. North

Texas Municipal Water Dist., 724 S.W.2d 811, 823 (Tex. App. – Dallas 1986,

writ ref’d n.r.e.) (“Article 970a [recodified; now, § 212..002, 003(a)] confers

authority upon a city to extend its subdivision ordinances to its extraterritorial

jurisdiction. … Consequently, ordinances regulating development, such as those

specifying design, construction and maintenance standards, may be extended by a

                                          18
city into its extraterritorial jurisdiction”).

       A.     The Statutes

       The authority of Texas municipalities to apply their subdivision regulations

 to the ETJ is contained in the Local Government Code. Section 212.003 of the

 Local Government Code states in pertinent part:

       § 212.003 Extension of Rules to Extraterritorial Jurisdiction

       (a) The governing body of a municipality by ordinance may extend to
       the extraterritorial jurisdiction of the municipality the application of
       municipal ordinances adopted under Section 212.002 … .

       TEX. LOC. GOV’T CODE § 212.003(a) (emphasis added). Section 212.002

 states in pertinent part that:

       § 212.002     Rules

       [T]he governing body of a municipality may adopt rules governing
       plats and subdivisions of land…to promote the health, safety, morals,
       or general welfare of the municipality and the safe, orderly, and
       healthful development of the municipality.

       TEX. LOC. GOV’T CODE § 212.002 (emphasis added). So, the Legislature by

§§ 212.002 & .003 has authorized Texas municipalities to extend their subdivision

rules for development to the ETJ. There is also statutory authority authorizing

municipal permits and updated, localized building codes in the ETJ. Section

214.212 of the Local Government Code states:

       § 214.212 International Residential Code

       (a) To protect the public health, safety, and welfare, the International
                                             19
           Residential Code, as it existed on May 1, 2001, is adopted as a
           municipal residential building code in this state.
       (b) The International Residential Code applies to all construction,
           alteration remodeling, enlargement, and repair of residential
           structures in a municipality.

       TEX. LOC. GOV’T CODE § 212.002.3 “Municipality” is defined as “a

general-law municipality, home-rule municipality, or special-law municipality.”

TEX. LOC. GOV’T CODE § 1.005(3) (emphasis added). A “municipality” (including

a general law municipality like Lakewood Village) may adopt later versions of the

International Residential Code and also adopt local amendments. TEX. LOC.

GOV’T CODE § 212.002(c), (d). Lakewood Village has done that. Read in

conjunction with § 212.003 which authorizes Texas municipalities to extend

subdivision rules for development “to the extraterritorial jurisdiction,” §

214.904(a) authorizes Texas municipalities to extend their permitting and §

214.221 authorizes Texas municipalities to extend their residential codes for

development to the “extraterritorial jurisdiction.” Section 214.904(a) of the Local

Government Code states:

       This section applies only to a permit required by a municipality to
       erect or improve a building or other structure in the municipality or its
       extraterritorial jurisdiction.

       Tex. Loc. Gov’t Code § 212.904(a)(emphasis added).
3
     Section 214.212(a)-(c) requires municipalities across the state to adopt the International
Residential Code (“IRC”). It imposes a mandatory uniform residential building code, as opposed
to merely providing an optional code that cities may but are not required to adopt. Municipalities
may adopt amendments to the IRC that are more restrictive than the standards in the IRC. Tex.
Leg. Council, letter opinion September 19, 2003.
                                               20
     The Legislature also adopted the 2008 International Residential Code in

unincorporated areas of virtually every county in the State (Tex. Loc. Gov’t Code

§ 233.153(a)) except where a municipality has “adopted a building code in the

municipality’s extraterritorial jurisdiction,” in which case, the building code

adopted by the municipality controls. Tex. Loc. Gov’t Code § 233.153(c).

Section 233.153 expressly states the Legislature’s intent that municipalities have

the authorization to extend application of adopted building codes into their

extraterritorial jurisdiction, to the exclusion of counties. This plainly

demonstrates the ability of Texas municipalities to regulate construction in their

ETJ through the application and enforcement of their adopted building codes.

     Indeed, Denton County has recognized by unanimous court order that:

     [I]f … construction occurs in the extraterritorial jurisdiction of a
     municipality that has adopted a building code for the municipality’s
     extraterritorial jurisdiction, the building code adopted by the
     municipality controls[,] and building code standards under Subchapter
     F of Section 233.153 of the Texas Local Government Code [applicable
     to Texas counties] have no effect in that municipality’s extraterritorial
     jurisdiction.

CR 215; DENTON COUNTY COMM. COURT ORDER NO. 10-0045 (emphasis added).

The Denton County Court Order tracks exactly the language of Local Government

Code § 233.153(c):

     Subchapter F. Residential Building Code Standards Applicable to
     Unincorporated Areas of Certain Counties

     If a municipality located within a county to which this subchapter
                                       21
        applies 4 has adopted a building code in the municipality’s
        extraterritorial jurisdiction, the building code adopted by the
        municipality 5 controls….

        Tex. Loc. Gov’t Code §§ 233.153(c). Denton County recognizes this

standard. The Denton County Department of Public Works, Engineering Division,

issues a Notice to “Home Builders” and “Home Buyers” stating:

        Building in the Extra Territorial Jurisdiction (“ETJ”)

        If you are building in the ETJ of a municipality that has adopted a
        building code for the municipality’s ETJ, then the builder follows the
        municipality’s codes.

        [C.R. 213]. Thus, Texas municipalities rules, permits and codes may be

extended for use in development in the ETJ pursuant to Local Government Code

§§ 212.003(a), 212.904(a), and 233.153(c).

        B.     The Legislative Intent

        Lest there be any doubt that the Legislature has authorized Texas

    municipalities to extend subdivision rules, permits and codes regarding

    development to the ETJ, the Court need look no further than the expressed


4
  Subchapter F applies to a county with a population of more than 100 or has adopted the
provisions of Subchapter F. Denton County has a population of 694,100. See
http://dentoncounty.com/Departments/Budget/Statistical-Information-Section/10-Year
Population-History.apx.
5
   It is clear that the legislature refers to a municipality in a general sense, not solely a home-rule
city to the exclusion of general law cities. When a statute only applies to a home-rule city, the
legislature so indicates. Compare § 217.041 (“applies only to a home-rule municipality”) with §
217.021 (“applies only to a Type B general-law municipality”). And again, “municipality” is
defined as “a general-law municipality, home-rule municipality, or special-law municipality.”
TEX. LOC. GOV’T CODE § 1.005(3).
                                                  22
 statutory intent contained in the foundational “Rules” statute, § 212.002. Rules

 that govern subdivisions are made to promote:

      the safe, orderly, and healthy development of the municipality.

      TEX. LOC. GOV’T CODE § 212.002. This intent is buttressed by § 42.001.

The Legislature has declared, as state policy, that a municipality’s ETJ is used to

promote and protect the general health, safety, and welfare of persons residing in

and adjacent to a municipality. TEX. LOC. GOV’T CODE § 42.001. Thus, the State

charges municipalities to protect the public health, safety, and welfare in their

ETJ. Development of a Texas municipality occurs in the adjacent ETJ, including

by annexation. The plain meaning of the statutory intent of §§ 212.002 and 42.001

allows the same building standards to apply both in a city’s limits and in its ETJ

which may become part of the city. Otherwise, there would be an incongruity of

building standards between a city’s limit and in its ETJ.

      The Supreme Court has further noted that the purpose of subdivision

regulations is to “ensure that the subdivisions are safely constructed and to

promote the orderly development of the community.” City of Round Rock v. Smith,

687 S.W.2d 300, 302 (Tex. 1985) (emphasis added). When the purpose of

legislative enactment is obvious from the language of the law itself, there is

nothing left to construction. Fitgerald v. Advanced Spine Fixation Systems, 996

S.W.2d 864, 866 (Tex. 1999). The United States Supreme Court has also stated


                                         23
that a court should not apply rules of construction to unambiguous language

barring exceptional circumstances. See Burlington Northern R.R. Co. v. Oklahoma

Tax Comm., 481 U.S. 454, 461 (1987). The statutory purpose for authorizing

subdivision rules for development is plain; it is allowed both in city limits and the

ETJ. The statutory purpose supports Lakewood Village’s injunctive relief.

      Appellant points to failed HB 609 (Smith) 2007 in attempt to demonstrate

that Texas cities do not have authority to extend building codes to their ETJ. See

Appellant’s (“Appt.”) brief at 15. The argument lacks merit. Appellant seemingly

distinguishes between the ability of home-rule cities and general law cities to

extend their building codes into their ETJs. See Appt. brief at 8, 17. Under

Appellant’s view, home-rule cities have this power, but general law cities do not.

The language of HB 609 cuts against the Appellant’s argument. HB 609 makes no

distinction between home-rule and general cities. It was written to apply to all

Texas cities. See Appt. brief at appendix G. If general law cities were the only type

of Texas city without express statutory authority to regulate in the ETJ, then HB

609 would have only been drafted to target solely general law cities, and not all

types of cities. The language of this bill shows that all Texas cities are treated

equally regarding the ETJ.

      Moreover, the proposed bill may not have passed the legislature because it

was unnecessary. The Legislature had already enacted a statutory basis for Texas


                                         24
cities to extend their building codes to their ETJs. See Section I, A & B supra. The

Legislature would have been acting uselessly if it passed the HB 609, and the

Legislature is never presumed to act uselessly. Hunter v. Fort Worth Cap. Corp.,

620 S.W.2d at 551 (a cardinal rule of statutory construction is that the legislature is

never presumed to do a useless or meaningless act.). Basically, the Appellant is

asking this Court to interpret the rights of cities regarding the exercise of

jurisdiction in their ETJ because of the failure of a bill. The Texas Supreme Court,

however, has held that an appellate court cannot interpret legislative intent from

the failure of a bill, reasoning:

       [W]e eschew guesswork, and a bill's failure to pass sheds no light
       because, as even casual Capitol observers know, bills fall short for
       countless reasons, many of them ‘wholly unrelated’ to the bill's
       substantive merits or ‘to the Legislature's view of what the original
       statute does or does not mean.’ Bills rise and fall for reasons both
       incalculable and inscrutable, and courts' reluctance to draw inferences
       from subsequent legislative inaction is deeply rooted, as explained by
       the United States Supreme Court a half-century ago: ‘Such non-action
       by Congress affords the most dubious foundation for drawing positive
       inferences.... Whether Congress thought the proposal unwise ... or
       unnecessary, we cannot tell; accordingly, no inference can properly be
       drawn from the failure of the Congress to act.’ We, too, reject
       searching for confirmation or contradiction in later sessions'
       unsuccessful bill drafts. As non-adoption infers nothing authoritative
       about an earlier statute's meaning, we do not consult failed bills to
       divine what a previous Legislature intended.




                                          25
         Entergy Gulf States, Inc. v. Summers, 282 S.W.3d 433, 470–71 (Tex. 2009)

(footnote references omitted). This Court should decline the Appellant’s invitation

to use failed HB 609.

         C.     Local Government Code § 212.049 does not apply to the
                Town

         Appellant argues that § 212.049 of the Local Government Code prevents

    the Town from regulating its building codes within its ETJ, but that is simply not

    the case.   Two subchapters in Local Government Code chapter 212 govern

    platting — subdivision plats subchapter A and development plats in subchapter

    B. See TEX. LOC. GOV’T CODE § 212.042. The Town is governed by subchapter

    A, including §§ 212.002 & .003. A municipality may also choose to be governed

    by subchapter B, the development plats statutes, which formerly applied only to

    the city of Houston.6 Development plats in subchapter B are different than the

    traditional plats in subchapter A in that development plats are not for subdividing

    land into multiple lots. 7 To be governed by subchapter B (in which § 212.049 is

    located), the provisions of subchapter B have to be specifically invoked and

    affirmatively adopted by ordinance. TEX. LOC. GOV’T CODE § 212.041. The


6
    As first enacted, this law was applicable to any “unzoned city” with a population exceeding
1.5 million. See BROOKS, TEXAS MUNICIPAL LAW AND PRACTICE §21.03 n. 78, citing Acts 1985,
9th Leg., p. 2187, ch. 568.
7
     Subchapter A is entitled “Regulation of Subdivisions” and Subchapter B is entitled
“Regulation of Property Development.” An owner who has filed a subdivision plat to create lots
under Subchapter A cannot also be required to file a development plat under Subchapter B. §
212.045(d). The two types of plats, and two subchapters, are conspicuously different.
                                              26
    Town has not adopted subchapter B, so its provisions simply do not apply. 8

         The structure of subchapters A and B is also telling. Section 212.049, which

    “does not authorize [a] municipality to require municipal building permits or

    otherwise enforce the municipality’s building code” in the ETJ, is located in

    subchapter B. But the Legislature did not enact a similar provision like § 212.049

    in subchapter A, which is the subchapter utilized by Lakewood Village. This

    omission further demonstrates that regulation of codes and permits is allowed in

    the ETJ, especially given that the Legislature plainly allows ETJ permits in §

    214.904(a) and § 233.153(c). Further, on its face, the Sunrise Bay subdivision

    plat fails to meet the content requirement for development plats set forth in

    §212.045(b)(1) of Subchapter B which requires a development plat to show

    “each existing or proposed building, structure, or improvement or proposed

    modification of external configuration of a building, structure, or improvement

    involving a change of the building, structure, or improvement . . . .” Reviewing

    the Sunrise Bay plat, alone, demonstrates it is a Subchapter A traditional plat.

         D.     Local Government Code § 212.007 does not apply to the
                Town

         The Appellant’s Property is a tract of land located in the Sunrise Bay

subdivision. The Property is located exclusively within the Lakewood Village ETJ.

8
    Development plats deal with development and construction of property that is not subdivided.
Here, the Property has been subdivided by plat. So, development platting rules are not applicable
to the Property, even if the Town had adopted subchapter B.
                                               27
This is undisputed. [C.R. 125]. Appellant argues that Local Government Code §

212.007 applies to the Property. It does not. Section 212.007 only applies when a

tract of land is located in two or more ETJ’s of municipalities. Here, the Property is

only in the ETJ of Lakewood Village. Although the subdivision is located partly in

the ETJ of Little Elm and partly in the ETJ of Lakewood Village, the “tract” of

Property at issue is located only in Lakewood Village’s ETJ. Therefore, § 212.007

does not apply. Lakewood Village has authority over the Property, not Little Elm.

      Appellant argues that because the original Sunrise Bay plat was approved by

Little Elm over 15 years ago, that the Town is prohibited from exercising authority

in its undisputed ETJ today. This argument is not supported by the language of

§212.007 which speaks only to plat approval and not to the application of building

codes and ordinances which are addressed by other statutory provisions as

discussed herein. Local Government Code § 214.904(a), § 233.153(c) and Denton

County have given the Town the exclusive authority to apply its building codes

and permit requirements in its ETJ. The Town is not seeking to apply platting

regulations. Rather, it seeks to enforce its building codes.

      E.     Adoption of the International Residential Code does not limit
             the Town’s authority in the ETJ

      Appellant also argues that § 214.212, by requiring municipalities to adopt

 the International Residential Code, somehow limits a Texas municipality’s

 building code authority to its city limits only. See Appt. brief at 14. There is no
                                          28
 limiting language contained in § 214.212; however, the Legislature does state

 under a section titled “Time for Issuance of Municipal Building Permit:”

      This section applies only to a permit required by a municipality to
      erect or improve a building or other structure in the municipality or its
      extraterritorial jurisdiction.

      TEX. LOC. GOV’T CODE § 214.904(a) (emphasis added). Appellant’s

interpretation is contrary to the Legislature’s express handling of adoption of

residential building codes in a municipality’s extraterritorial jurisdiction. TEX. LOC.

GOV’T CODE § 253.153(c).          If Texas municipalities are unable to extend

subdivision rules and building codes to their ETJ, as Appellant contends, then

these provisions written by the Texas Legislature, §§ 214.904(a) and 253.153(c),

would be both futile and useless. The Appellant’s argument runs afoul of settled

statutory construction and the Texas Legislature. See City of LaPorte v. Barfield,

898 S.W.2d 288, 292 (Tex.1995) (citing Chevron Corp. v. Redmon, 745 S.W.2d

314, 316 (Tex.1987) (courts “will not read statutory language to be pointless if it is

reasonably susceptible of another construction.”); Acker v. Tex. Water Comm'n,

790 S.W.2d 299, 300 (Tex.1990); Hunter v. Fort Worth Cap. Corp., 620 S.W.2d

547, 551 (Tex.1981) (a cardinal rule of statutory construction is that the legislature

is never presumed to do a useless or meaningless act). Sections 214.904(a) and

233.153(c) are specific statutory authority that building codes are authorized in the

ETJ. The Appellant’s argument is without merit.


                                          29
      It should also be declined for a second reason — it is contrary to the

established principle that the public interest is to be favored over any private

interest. TEX. GOV’T CODE § 311.021(5). Thus, the Town’s responsibility to

enforce its subdivision rules and building codes to promote and protect the health,

safety, and welfare of persons in the Sunrise Bay subdivision (or other

subdivisions) should be, by statute, favored over any single property owner in a

subdivision. If Appellant’s argument prevailed, a single property owner’s interest

would predominate over the interest of all Texas municipalities. This is not, and

should not, be the law. The position advocated by the Appellant runs counter to the

Texas Legislature’s enactments and statutory intent.

      F.     The Cases: City of Boerne and City of Runaway Bay do not
             apply; City of Lucas and City of Weslaco are instructive

      Appellant cites the case of City of San Antonio v. City of Boerne for the

premise that the authority of a county does not extend beyond the express grant of

a statute regarding roadway annexation.111 S.W.3d 22 (Tex. 2003). Boerne is

distinguishable. The issue at hand has nothing to do with a county’s abilities or

with a county’s roadway power. It is also distinguishable because the issue in

Boerne was one of general control versus a specific annexation authority. The

Court in Boerne noted that “petitioning a municipality to annex portions of county

roads is unrelated to a commissioner’s court’s specific duty to ensure safe travel.”

Id. at 28-29 (emphasis added). The issue at hand deals with the exercise of
                                         30
authority to ensure safe construction by enforcement of building codes for the

safe, orderly, and healthy development of a municipality in its ETJ, as authorized

by Tex. Loc. Gov’t Code § 212.002, .003, and to promote and protect the general

health, safety, and welfare of persons residing in and adjacent to a municipality in

the ETJ, as authorized by TEX. LOC. GOV’T CODE § 42.001. In other words, the

issues are related. The idea espoused by Appellant that Boerne implicitly

overrules, without mentioning, City of Lucas (discussed below) is erroneous.

      Appellant also cites a case from this Court in attempt to support the

 proposition that a general law city may not extend its building code regulations to

 its ETJ. Rhino Real Estate Investments, Inc. v. City of Runaway Bay, No. 02-08-

 00340-CV, 2009 WL 2196131 (Tex. App.—Fort Worth July 23, 2009, no pet.).

 This Court made no such determination in Rhino. The Court instead determined

 that the city of Runaway Bay had not adopted an ordinance that extended its

 building codes to its ETJ. Id. at **4 & n.4. Because the ordinance did not

 actually extend building codes to the ETJ, the issue of whether a city had

 authority to extend its building codes to its ETJ was never reached. Id. But this

 Court did cite to Milestone Potranco Dev. Ltd. v. City of San Antonio, 298

 S.W.3d 242 (Tex. App.—San Antonio 2009, pet. denied) noting that the city of

 San Antonio had extended application of a “Tree Ordinance” that was related to

 rules governing plats and subdivisions in the ETJ. Id. at n. 4. In Milestone, the


                                         31
    San Antonio Court of Appeals determined that a tree preservation ordinance

    properly extended to and was enforceable in the city’s ETJ. Appellant attempts

    to use this case to show that the codes which are extended have to be

    “commiserate” with the Town’s platting authority. See Appt. brief at 12, 21.

    This premise is exactly what the court in Milestone rejected. When faced with a

    similar challenge of authority as here, the San Antonio court indicated that the

    tree preservation ordinance was a “rule governing plats and subdivisions of land

    that a municipality is authorized to adopt as rules that promote health, safety,

    morals, or general welfare of the municipality and the safe, orderly, and healthful

    development of the municipality.” Milestone Potranco Dev. Ltd., 298 S.W.3d at

    244.   The rationale adopted by the San Antonio court for enforcing a tree

    preservation ordinance in the ETJ is the exact same rationale Lakewood Village

    urges this Court to use for enforcing subdivision rules and building codes in its

    ETJ. This rationale has been approved by the Supreme Court in City of Round

    Rock v. Smith, 687 S.W.2d 300, 302 (Tex. 1985) (determining the purpose of

    platting and subdivision regulations was to “ensure that subdivisions are safely

    constructed and to promote the orderly development of the community”). 9


9
 The importance of inspections is no more evident than in the case of the city of West, Texas, a
general law city. A fertilizer plant and several residential areas were located within the city’s
ETJ. Despite fines by state and federal authorities on certain issues, the plant lacked true
oversight by any local authority. See Fernandez, Manny (2014-04023), “Lack of Oversight and
Regulations          Blamed            in         Texas           Chemical           Explosion.”
http://www.nytimes.com/2014/04/23/us/lack-of-oversight-and-regulations-blamed-in-texas-
                                               32
       The case involving the city of Lucas applying its building codes to the ETJ

is directly on point. City of Lucas v. North Texas Municipal Water District, 724

S.W.2d 811 823 (Tex. App.—Dallas, 1986, writ ref. n.r.e.). Lucas, a general law

town, applied its city ordinances involving subdivision rules to its ETJ. The North

Texas Municipal Water District sought to construct a wastewater treatment plant

on a 75 acre tract within Lucas’s ETJ. The water district argued that Lucas’s

subdivision rules did not apply to its ETJ. The Dallas Court of Appeals disagreed.

Id. at 817. It held that the former TEX. REV. CIV. STAT. ANN. art. 970a §4

[recodified at TEX. LOC. GOV’T CODE §§ 212.002, .003] confers authority upon a

city to extend its subdivision ordinances into its ETJ. Id. at 817, 823. Art. 970a §4

stated: “the governing body of any city may extend by ordinance to all of the area

under its extraterritorial jurisdiction the application of such city’s ordinance

establishing rules and regulations governing plats and subdivisions of land.” Id. at

817. This is the same enabling language of §§ 212.002 & .003 of the Local

Government Code under which the Town derives its authority. Lucas specifically


chemical-explosion.html. Moreover, the houses nearby had no building oversight. The city of
West had no building inspection department or adopted codes and no building code or fire code
extended to its ETJ. See http://www.cityofwest.com/city-services/planning-and-zoning;
http://www.texasobserver.org/report-firefighter-deaths-west-fertilizer-plant-explosion-prevented.
Tragically, the fertilizer plant blew up, and hundreds of houses within the blast radius suffered
much more property damage and citizens suffered much more personal injury than necessary due
to faulty construction of developers that failed to comply with uniform building codes since there
were no inspections during construction. See “Lessons Learned from West: How Construction
Impacted Structure Damage,” Building Official Association of Texas Presentation at City of
Irving Code Summit 2014.

                                               33
holds that “ordinances regulating development, such as those specifying design,

construction and maintenance standards, may be extended by a city into its

extraterritorial jurisdiction.” Id. at 823. Notably, the Dallas Court of Appeals

stated:

      Were we to hold that building standards are not contemplated by article
      970a, we would be left with a statute that grants authority over the
      laying out of streets, alleys and lot boundaries, but precludes authority
      over the most important part of a subdivision. Consequently, we
      conclude that the power over subdivisions conferred by article 970a
      necessarily or fairly implies a right to issue regulations governing
      construction of housing, buildings, and the components thereof. Id. at
      823-824.

      The Corpus Christi Court of Appeals came to the same conclusion in City of

Weslaco v. Carpenter, 644 S.W.2d 601, 603 (Tex. App.—Corpus Christi 1985,

writ ref’d n.r.e.). The city of Weslaco sought to permanently enjoin a landowner

from constructing a mobile home park located within the ETJ. Weslaco had

extended its subdivision rules to the ETJ, including for “construction,” “permits,”

“licensing,” and “inspections.” Id. at 602. Art. 970a [now, §§ 212.002, .003]

authorized rules regarding “subdivision of land” to be extended to the ETJ. Id. at

602. Because the word “subdivision” is not defined by statute, the Corpus Christi

court found: “The normal, common-sense meaning of the term ‘subdivision’ is

expressed in Black’s Law Dictionary (5th ed. 1979) as ‘[d]ivision into smaller parts

of the same thing or subject-matter. The division of a lot, tract or parcel of land

into two or more lots, tracts, parcels or other divisions of land for sale or
                                        34
development.’” Id. at 603 (emphasis in original). The court noted that it had

similarly found in Corpus Christi v. Unitarian Church, 436 S.W.2d 923 (Tex. Civ.

App. – Corpus Christi 1968, writ ref’d n.r.e.) that “subdivision of land” includes

for development purposes. Id. at 603. It was also important that the provision of

subdivision rules in the ETJ comported with the legislative findings “to promote

and protect the general health, safety and welfare of persons residing within and

adjacent to cities of the state… .” Id. at 603. The Corpus Christi court, finding that

Weslaco’s subdivision rules apply to the ETJ, mandated that an injunction issue in

favor of the city of Weslaco:

       The injunction sought by [Weslaco] arises not only from proper
       interpretation of pertinent statutes and ordinances but also as a valid
       exercise of [Weslaco’s] police power, which by its very nature
       involves the regulation of subdivision development ‘to prevent the use
       thereof in a manner that is detrimental to the public interest. The
       police power may be loosely described as the power of the sovereign
       to prevent persons under its jurisdiction from conducting themselves
       or using their property to the detriment of the ‘general welfare.’

       Id. at 604 (citations omitted). 10 This same reasoning, the application of the

Legislature’s intent, and the exercise of police power applies to this case. Just as


10
     Texas courts have repeatedly upheld the ETJ subdivision regulation principle in other
contexts. In City of Austin v. Quick, 930 S.W.2d 678, 689-90 (Tex. App. – Austin 1996), the
Austin court of appeals upheld the city of Austin’s application of its watershed pollution
standards as regulations to the ETJ. This holding was affirmed by the Texas Supreme Court.
Quick v. City of Austin, 7 S.W.3d 109, 121 (Tex. 1998). This same principle has also been
acknowledged by the federal Fifth Circuit Court of Appeals in New Orleans. FM Properties
Operating Co. v. City of Austin, 93 F.3d 167, 170 n. 2 (5th Cir. 1996)(“Texas law allows
municipalities to enact water quality standards applicable to the preservation and development
of lands outside of the municipalities’ corporate limits, in an area referred to as the
                                              35
Dallas and Corpus Christi courts have found that a city’s building standards apply

to the ETJ, this Court too should make the same finding. And it is notable that the

Appellant has no contrary authority to Lucas and Weslaco on point.

       G.     Regulation of subdivision rules in the Town’s ETJ is a valid
              exercise of police power

       All property is held subject to the valid exercise of the police power. See

City of College Station v. Turtle Rock Corp., 680 S.W.2d 802, 804 (Tex.1984) ;

Woodson Lumber Co. v. City of College Station, 752 S.W.2d 744, 746

(Tex.App.—Houston [1st Dist.] 1988, no writ). A city may enact reasonable

regulations to promote the health, safety, and general welfare of its people. Turtle

Rock Corp., 680 S.W.2d at 805. The United States Supreme Court has stated,

“government regulation — by definition — involves the adjustment of rights for

the public good. Often this adjustment curtails some potential for the use or

economic exploitation of private property.” Andrus v. Allard, 444 U.S. 51, 65

(1979). As Justice Holmes stated in Pennsylvania Coal Co. v. Mahon, 260 U.S.

393, 413 (1922): “Government hardly could go on if, to some extent, values

incident to property could not be diminished without paying for every such change

in the general law. As long recognized, some values are enjoyed under an implied

municipalities ‘extraterritorial jurisdiction’”). In Levy v. City of Plano, 2001 WL 1382520
(Tex. App. – Dallas 2001, no pet.), the Dallas Court of Appeals stated the city of Plano’s
subdivision regulations applied to the ETJ. In Milestone Potranco Dev. v. City of San Antonio,
298 S.W.3d at 245, the San Antonio Court of Appeals upheld San Antonio’s tree preservation
ordinance in the ETJ. These holdings further solidify Lakewood Village’s position.


                                              36
limitation, and must yield to the police power.” Many Texas municipalities extend

the application of their subdivision regulations to their ETJ. See City of Fate, Code

of Ordinances § 38-2; City of Heath, Code of Heath § 158.01; City of Double Oak,

Code of Ordinances § 10.101; City of Highland Village, Highland Village

Subdivision Ordinance § 1.1; City of Copper Canyon, Copper Canyon Subdivision

Ordinance § 1.1; City of Lewisville, Code of Ordinances §§ 6-23, 6-24; City of

Denton, Development Ordinance § 35.16.3 (in Denton County). 11 It is entrenched

in Texas jurisprudence that a city may, as a valid exercise of its police power, enact

reasonable regulations for the purpose of promoting the health, safety, and general

welfare of its people. City of Brookside Village v. Comeau, 633 S.W.2d 790, 792

(Tex.1982), cert. denied, 459 U.S. 1087 (1982); City of College Station v. Turtle

Rock Corporation, 680 S.W.2d 802, 805 (Tex.1984) ; Ex parte Woodall, 154
11
   See also City of Keller, Unified Development Code § 2.03; City of Plano, Subdivision
Ordinance § 1.5; City of Haslet, Subdivision Ordinance § 10.04.031; City of Weatherford, Code
of Ordinances § 11-1-4; City of Hudson Oaks, Subdivision Ordinance § 1.02; City of Granbury,
Subdivision Ordinance § 1.5; City of Waco, Subdivision Ordinance, Appendix B §§ 1.3, 1.5;
City of Hillsboro, Subdivision Ordinance, § 1; City of Sherman, Code of Ordinances, Chapter 10
(Subdivision Regulations) Exhibit A (Subdivision Ordinance); City of Gainesville, Code of
Ordinances, Appendix B (Subdivisions); City of Round Rock, Code of Ordinances § 36-3; City
of McKinney, Development Regulations § 142-4; City of Celina, Code of Ordinances §
10.03.004; City of Abilene, Land Development Code § 1.1.1.3; City of Stephenville, Subdivision
Ordinance § 1.13; City of Henderson, Subdivision Ordinance § 1; City of Whitehouse, Design
Guidelines for Subdivision Improvements in Whitehouse, Texas and Extra-territorial
Jurisdiction; City of Azle, Subdivision Ordinance § 1.5; City of Bee Cave, Code of Ordinances
§ 30.01.001; Town of Fairview, Code of Ordinances § 10.02.001; City of Pilot Point, Code of
Ordinances § 10.02.003; City of Pittsburg, Code of Ordinances § 10.02.001; City of Grandview,
Code of Ordinances § 48-1; City of Sugarland, Land Development Code § 5-1; City of New
London, Code of Ordinances, Appendix A (Subdivisions), § 1; City of Abernathy, Code of
Ordinances § 10.02.002; City of Colorado City, Code of Ordinances, Chapter 10 (Subdivision
Regulations) Exhibit A; and City of Gunter, Code of Ordinances, Chapter 10 (Subdivision
Regulations), Exhibit A (Subdivision Ordinance) § 1.3 (Authority).
                                             37
S.W.3d 698, 702 (Tex. App.—El Paso 2004, pet. ref'd). Such police power

occurred here. Lakewood Village extended its subdivision rules and building codes

to the ETJ as a valid exercise of police power. These rules and codes should be

enforced.

III. Appellant has no vested rights in a 1995 plat

      Appellant insists that he has accrued vested rights in a plat filed in 1995,

which would allegedly exempt Appellant from the Town’s building regulations.

For this argument, defendant relies on TEX. LOC. GOV’T CODE § 245.002(b): “A

project that requires a series of permits or approvals in order to reach completion is

to be governed by the rules in effect at the time of the first permit in that series….”

TEX. LOC. GOV’T CODE § 245.002(b). The Appellant’s theory is misplaced for

several reasons: outdated, decades-old building codes do not apply; the county

does not regulate building, plumbing, mechanical, and electrical safety and would

therefore leave the area subject to little regulation or oversight whatsoever; the plat

was never filed with Lakewood Village; Lakewood Village’s building codes are

exempt from the vested rights statute; Lakewood Village did not have fair notice of

the plat; and the Appellant has not properly pursued vested rights.

      A.    The Town’s subdivision rules are exempt from the vested
            rights statute




                                          38
      Texas has a vested rights statute in Local Government Code chapter 245. It

does not apply here. Preliminary plans and related subdivision plats, site plans, and

all other development permits for land covered by the preliminary plans or

subdivision plats must be considered collectively to be one series of permits for a

“project.” TEX. LOC. GOV’T CODE § 245.002(b); Save Our Springs Alliance v.

City of Austin, 149 S.W.3d 674 (Tex. App.—Austin 2004, no pet.); TEX. ATTY

GEN. OP. JC-0425 (2001). The term “project” is defined in chapter 245 as an

“endeavor over which a regulatory agency exerts its jurisdiction and for which one

or more permits are required to initiate, continue, or complete the endeavor.” TEX.

LOC. GOV’T CODE § 245.001. A plat for the Sunrise Bay subdivision was filed and

approved by Denton County and the town of Little Elm in 1995. The plat was

never filed with, or approved by, Lakewood Village. The plat’s existence was not

known by the Town until this lawsuit, some 19 years later. [2 R.R. 60-61, 135].

Appellant claims that the plat is the first permit in a series of permits. See Appt.

brief at 23. The subdivision or platting of land is a different project than the

vertical construction on existing lots. FM Properties Operating Co. v. City of

Austin, 93 F.3d 167 (5th Cir. 1996) (interpreting former Tex. Gov’t Code Ch. 481,

the predecessor to Tex. Loc. Gov’t Code Ch. 245, which states the same language).

The court in City of Austin reasoned:

      If any action were to freeze development regulations…a developer
      would not have to build in accordance with the latest building, fire,
                                         39
       plumbing, mechanical, or electrical codes, but would be permitted to
       build under codes that might be years old. In addition, the developer
       would not be required to comply with drainage and watershed
       regulations. This would result in shoddy development and create an
       obvious public safety problem which could expose the developer, and
       possibly the City, to liability for personal injury. This result is
       contrary to the public interest in health, safety, and welfare. Id. at 170.

       This theory of outdated building codes was called into question by the

Hartsell case on which the Appellant relies. Hartsell v. Town of Talty, 130 S.W.3d

325 (Tex. App.—Dallas 2004, reh. den.). 12 The Dallas Court of Appeals addressed

the concern of using outdated building codes, stating “Chapter 245 addresses this

concern in other sections…. See Tex. Local Gov’t Code Ann. § 245.004-

245.005(Vernon Supp.2004)(Chapter 245 does not apply to permits more than two

years old for construction of building for human occupation where regulation at

issue adopts only uniform building or similar code…).” Id. at 328.

       Section 245.004 provides exemptions to the applicability of the vested rights

state, chapter 245. For example, § 245.004 states:

       “§ 245.004 Exemptions

       This chapter does not apply to:

       (1)    A permit that is at least two years old, is issued for the
              construction of a building or structure intended for human
              occupancy or habitation, and is issued under laws, ordinances,
              procedures, rules or regulations adopting only:
12
   Significantly, Hartsell held that “ordinances regulating development, such as those specifying
design, construction and maintenance standards may be extended into a city’s extraterritorial
jurisdiction.” Id. at 328.

                                               40
             (A)   Uniform building, fire, electrical, plumbing, or
                   mechanical codes adopted by a recognized national code
                   organization; or

             (B)   Local amendments to those codes enacted solely to
                   address imminent threats of destruction of property or
                   injury to persons;

      TEX. LOC. GOV’T CODE § 245.004. Assuming, for purposes of argument,

that the Town is bound by a plat it had no notice of, then the plat from 1995 is well

over two years old and would be subject to the Town’s current building codes.

The Town adopted the International Residential Code, Building Code, Plumbing

Code, Mechanical Code, Energy Code, Fuel and Gas Code, Property Maintenance

Code National Electrical Code, International Fire Code and applied all of these

uniform codes to its extraterritorial jurisdiction via ordinance. These codes are

uniform codes as described in § 245.004(1)(A), which were adopted by the

International Code Council.     Several of these codes and ordinances address

imminent threats of destruction of property or injury to persons as well. For

example, Ordinance 11-16 is a local amendment to the National Electric Code and

provides that the conductors used to conduct current must be a minimum size of 12

AWG copper. [C.R. 341 (Ord. 11-16 (p. 22), Sec. 8, Ch. 33, Sec. E3306.2-.3)].

This is a stricter guideline than the IRC made for safety to prevent imminent

destruction and personal injury. The County does not regulate this issue, so absent

the Town’s regulation, it would be unregulated. Likewise, § 245.004(11) exempts


                                         41
“regulations to prevent the imminent destruction of property or injury to

persons….” if the regulations do not affect zoning issues. The Town’s regulations

have nothing to do with zoning issues 13 and are made to promote the public health,

safety, and welfare of the citizens of the Town and the extraterritorial jurisdiction

of the Town. [C.R. 265(Preamble, Ordinance No. 10-01)]. Another exemption, §

245.004(6) allows fees imposed in conjunction with development permits.

Lakewood Village charges fees for building permits within its ETJ that are

necessary to offset the costs of this regulation. All fees are exempt from the vested

rights statute. Thus, Lakewood Village’s uniform residential codes with local

amendments apply to the Property; the vested rights statute utilizing almost 20 year

old standards in this case does not apply.

       B.     The Town considers an application for a permit based on
              regulations in effect on that date

       Section 245.002(a) states “[e]ach regulatory agency shall consider the

approval….” TEX. LOC. GOV’T CODE § 245.002(a)(emphasis added). This section

indicates that there is a difference for filing with each individual regulatory agency

(i.e., each city, each county). In Shumaker Enterprises, Inc. v. City of Austin, the


13
  In contrast to subdivision regulation power, and for clarification, Texas municipalities do
not possess the statutory authority to zone property (i.e., regulate the height, number, bulk or
size of buildings) in their ETJ. Tex. Loc. Gov’t Code § 212.003(a)(1)-(5). The legislative
history of House Bill 3187, which amended Section 212.003, stated it “prohibits the
application of zoning regulations in ETJ areas.” COMMITTEE ON URBAN AFFAIRS,
BILL ANALYSIS, Tex. H.B. 3187, 71st Leg., R.S. (1989).
                                              42
Austin Court of Appeals ruled that filing an application with one regulatory agency

(in Shumaker it was a county, as here), does not “freeze” or “vest” the regulations

as to another regulatory agency (in Shumaker it was a city, as here). 325 S.W.3d

812 (Tex. App.—Austin 2010, no pet.). 14 The court stated, “under the plain

language of the statute, therefore, the city must consider the application for a city

permit solely on the basis of the requirements in effect at the time the application

to the city was filed.” Id. at 815. In Shumaker, the application to the city of Austin

was filed July 1, 2005, and the regulations for Austin in effect on July 1, 2005,

were to be applied. Id. at 814-15. Here, the Appellant filed a site plan application

with Lakewood Village on January 27, 2014. [C.R. 109-111]. Under § 245.002(a)

and Shumaker, Lakewood Village is entitled to enforce its regulations in effect on

January 27, 2014 (its current regulations).

       The Hartsell case, on which Appellant relies, is distinguishable because it

involves a plat filed with the town of Talty and building regulations of the same

town. In Hartsell, the town of Talty had an ordinance in place regulating the filing

of plats. 130 S.W.3d at 326. The developer filed a plat with the Town, which the


14
    The Dallas Court of Appeals rejected an owner’s somewhat similar vesting argument in 2218
Bryan St., Ltd. v. City of Dallas, 175 S.W.3d 58 (Tex. App.—Dallas 2005, pet denied). The
Bryan case involved an owner who submitted an application for demolition during a moratorium
while the city of Dallas was contemplating an historic overlay district. The district was passed
and Dallas denied the application. There was no vesting because the original permit application
was not “accepted” and therefore not “filed” as required by Chapter 245. Id. Because the 1995
plat was never filed with the Town in this case, it did not provide an avenue for vested rights
with the Town.
                                              43
Town first approved on January 10, 2001. Id. The town subsequently enacted an

ordinance extending its building codes into its ETJ effective December 1, 2002. Id.

The developer then filed a suit against Talty seeking declaratory relief that it was

not subject to the building code ordinance, which the court agreed. This set of

facts is completely different from the present case. First, in Hartsell the plat was

only one year old when the ordinance was passed, so the exemption under §

245.004 (1) did not apply; whereas, in this case, this exemption plainly applies.

Second, the plat in this case was filed with Denton County and Little Elm, not with

the Lakewood Village, which is a different regulatory agency than the County or

Little Elm under § 245.002. Hartsell does not apply.

      C.    The Town had no fair notice of the plat filing

      The Austin court in Shumaker additionally held that the filing of a permit

with a different regulatory agency does not provide fair notice to another

regulatory agency as required under the vested rights statute. 325 S.W.3d at 815.

Not only did the Appellant’s predecessor developer file the plat with a different

regulatory agency, but it failed to give the Town fair notice of the plat. Under

chapter 245, vested rights only accrue on the filing of an original application or

plan for development or plat application that “gives the regulatory agency fair

notice of the project and the nature of the permit sought.” TEX. LOC. GOV’T CODE

§ 245.002(a-1). When the plat was filed in 1995, the Town was never given any

                                        44
type of notice regarding the plat filing. [2 R.R. 60-61, 135]. By his own pleadings,

Appellant elected to forego a Town permit. See Appt. brief at 2 (“Although Bizios

and his contractor Alan Hoffman had discussions in early 2014 about applying for

a building permit from the Town, they elected to commence construction without a

permit.”). 15 The Town secretary diligently searched the Town records, agendas,

and meeting minutes and found no evidence that the Town had received any type

of notice regarding the plat that was filed to determine that there was no notice

provided of the plat, especially prior to the adoption of the ordinance that extended

the Town’s building codes into its ETJ. [2 R.R. 61]. Pursuant to § 245.002(a-1),

the Town is not bound by any 1995 vested rights under the plat.

       D.     The Appellant cannot assert vested rights

       Vested rights can only be asserted by mandamus, declaratory or injunctive

relief. TEX. LOC. GOV’T CODE § 245.006. The Appellant has not asserted these

claims. By statute, the appellant’s vested rights issues cannot be addressed.

                              CONCLUSION & PRAYER

       The Town demonstrated a probable right to relief and the trial court’s grant

of a temporary injunction should be affirmed.               Appellee met its burden with

undisputed evidence. Texas Municipalities have statutory authority to extend their

15
   Appellant makes some statements about the cost of a permit from the Town. See Appt. brief at
5. The Town was prepared to present evidence demonstrating the reasonableness of its
permitting costs, but trial court ruled that this evidence was inadmissible. [3 R.R. 23-24]. This
ruling has not been challenged on appeal, is waived, and should therefore not be considered.
                                               45
subdivision rules for development to the ETJ under the Local Government Code.

City of Lucas and City of Weslaco also provide clear authority stating so. The

authority is based on sound public policy that promotes and protects the general

health, safety, and welfare of persons residing in and adjacent to a municipality.

TEX. LOC. GOV’T CODE § 42.001. Regulation of subdivision rules in the Town’s

ETJ is a clear and valid exercise of police power. Moreover, Appellant does not

have any 1995 vested rights as a matter of law. Therefore, the temporary injunction

should be affirmed.

      For the reasons stated, appellee Town of Lakewood Village requests this

Court to affirm the trial court’s order granting the Town’ temporary injunction.

The Town requests costs and all other relief to which it may be entitled.

                                       Respectfully Submitted,

                                       /s/ Wm. Andrew Messer
                                       WM. ANDREW MESSER
                                       STATE BAR NO. 13472230
                                       andy@txmunicipallaw.com
                                       JENNIFER W. DECURTIS
                                       STATE BAR NO. 24045767
                                       jennifer@txmunicipallaw.com
                                       BRENDA N. MCDONALD
                                       State Bar No. 14993300
                                       brenda@txmunicipallaw.com
                                       MESSER ROCKEFELLER & FORT, PLLC
                                       6351 PRESTON ROAD, SUITE 350
                                       FRISCO, TEXAS 75034
                                       972.668.6400 - TELEPHONE
                                       972.668.6414 - FACSIMILE
                                       COUNSEL FOR APPELLEE
                                         46
                         CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument has
been sent via electronic service to all attorneys of record, in compliance with Rule
6.3 of the TEXAS RULES OF APPELLATE PROCEDURE, on August 8, 2014.


                                              /s/ Wm. Andrew Messer
                                              WM. ANDREW MESSER


                      CERTIFICATE OF COMPLIANCE

      This is to certify that this document contains 12,995 words in compliance
with Texas Rule of Appellate Procedure 9.4(i)(3).,


                                              s/ Wm. Andrew Messer
                                              WM. ANDREW MESSER




                                         47
TAB A
Resolution 12-01
Exhibit A



                                TOWN OF LAICEWOOD VILLAGE
                                      OFFICIAL MAP

              {    .
                           ·otCKfiOI'l Ll:l
                           ..            ·-- ...   ,..
                                   ;.,
                                                                                   8;W .PT
            Oai                                                                                                                                                          FORMS SURVEY
                                                                                                                                            [ 3960 SpimWI::r Run Pointe                    ~

                                                                                                                                                                                                                                               ~~.
                                                      I
                                                      I
                                                      I
                                  I         I         II     I       LOT 82;.....-;; ~
                                                                                                                                                                                                                 Subdiviaiau
                                                                                                                                                                                                                                                      ~
                                I..,...+;-
                                  I
                                  I
                                                      I_         .......... ;



                          F.lRL-r :I                                                                                                                                     Lot83                         ""'', /Bolmrhry
                             T~ I
                                                                                                                                                                                                           """     522"
                                                                                                                                                                                                                   B e v line


                 ~       ~-: !J! :
                     ~~I llf~lcl::~
                e-._ .,.,<>.
                Z                                     II f
                                                                                                                       ---------
                                                                                                                        S  E 43020'43" 585.89'
                                      b.,
                0-      "i




                z-.- ---r- -                                                                                                                                                                                                          '
                           I
                        ~I            t'io f .        I
                "             ~                   I.                 ----~~·-                                                    -
                                                                                                                                        \~.., 64,01
                                                                                                                                        t
                                                                                                                                                n ~I
                                                                                                                                               ,._o• ~\                                                                            ~4. '-.~
                       • ca.1D 1llc y_, of'Lit!loc Elm.




~
TAB B
TAB C
TAB D
TAB E
STATE OF TEXAS                )
                              )       CERTIFICATE TO COPY OF PUBLIC RECORD
COUNTY OF DENTON              )

        I hereby certify, in the performance of the functions of my office, that the attached instrument is a full,
true and correct copy of the Extra Territorial Jmisdiction Subdivisions Map as of August 5, 2014. The same
appear of record in my office and said document is the official record li·om the public office of the Town
Secretary of the Town of Lakewood Village, Denton County, Texas, and nrc kept in said office.

       I further certify that I am the Town Secretary of the Town of Lakewood Village, that I have legal
custody of said records, and that I am a lawful possessor and keeper of the records in said office.

       In witness whereof I have hereunto set my hand and affixed the official seal of The Town of Lakewood
Village this 7th day of August, 2014.



                                            ~~JnU becQ_      _ _ _ __
                                            ~1, TRMC, rown Secretary
                                             Town of Lakewood Village
                                             Denton County
                                             State of Texas
                               Town of Lakewood Vil lage
                     Subdivisions in the Extra Territoria l Jurisdiction
                                                                                                                                                        -
                                                                                                                                                        f"

          Oak Point ETJ                                                                                                                                                                                          ;    '
                                                                                                                                                                                                          _,~.._~ -
                                                                                                                                                                                             __......
                                                                                                                                                                                               ...·'-
                                                                                                                                                                                         -:.""·
                                                                                                                                                                               ""':-......
                                               c.

     ,
.......
                       ..     /'                 .L
                                                !!·
                                                 "'-....
                                                      "'C
                                                                                                                                                                  Sunrise Bay


                             //                        ~
           ·-.: ..
                       :./
                                                                                        ~ ~~- .----'
                                                                                  .....-:=;...-             I         I               -- •          -
                                                                                                                                                        ""'#
                                                                                                                                                    , .\KcCi\eS> CR
                                                                                                                                                                         •               '
                                                                                                                                                                                             .... -·· ~-10; CR --                        ,_..::,'- ·
                                                                                                                                                    ~ -                                      -~-
                                                                                                          \                                             - -
                                                                                                                                                        %"  · - - ·-;:- fTAB F
§ 212.002. Rules, TX LOCAL GOVT § 212.002




  Vernon's Texas Statutes and Codes Annotated
    Local Government Code (Refs & An nos)
      Title 7· Regulation of Land Use, Structures, Businesses, and Related Activities
        Subtitle A. Municipal RegulatOLy Authority
           Chapter 212. Municipal Regulation of Subdivisions and Properly Development (Refs & Annos)
              Subchapter A. Regulation of Subdivisions (Refs & Annos)

                                       V.T.C.A., Local Govemment Code§ 212.002

                                                          § 212.002. Rules

                                                             Currentness


After a public hearing on the matter, the governing body of a municipality may adopt rules governing plats and subdivisions
of land within the municipality's jurisdiction to promote the health, safety, morals, or general welfare of the municipality and
the safe, orderly, and healthful development of the municipality.


Credits
Acts 1987, 70thLeg.,ch.l49,§ l,eff.Sept.l, 1987.


Editors' Notes

                                                         REVlSOR'S NOTE

                                                         2008 Main Volume

       (I) The source law refers to "111les and regulations" governing plats and subdivisions. The reference to "regulations"
       is omitted from the revised law because under the detinitions section of the Code Construction Act (Section
       311.005, Government Code) a 111le includes a regulation.

       (2) The source law refers to a municipality's authority to "adopt and promulgate" rules. The reference to
       "promulgate" is omitted from the revised law because the authority to promulgate (officially publish or announce)
       is inherent in the authority to adopt rules.



Notes of Decisions (6)

V. T. C. A., Local Government Code§ 212.002, TX LOCAL GOVT § 212.002
Current through the end of the 20 13 Third Called Session of the 83rd Legislature

End of OocunH•nt                                                        1'• 20 14   Tho m ~n n Rcut~ rs .   No rlaimt'' ot iginal U.S. Ciovcnunctll \Votks.




We§ 212.003. Extension of Rules to Extraterritorial Jurisdiction, TX LOCAL GOVT § 212.003




  Vernon's Texas Statutes and Codes Annotated
    Local Government Code (Refs & An nos)
      Title 7· Regulation of Land Use, Structures, Businesses, and Related Activities
        Subtitle A. Municipal Regulatory Authority
           Chapter 212. Municipal Regulation of Subdivisions and Property Development (Refs & An nos)
              Subchapter A. Regulation of Subdivisions (Refs & An nos)

                                           V.T.C.A., Local Government Code§ 212.003

                               § 212.003. E>..1:ension of Rules to E>..1:raterritorial Jurisdiction

                                                  Effective: September 1, 2003
                                                           Currentness


(a) The governing body of a municipality by ordinance may extend to the extraterritorial jurisdiction of the municipality the
application of municipal ordinances adopted under Section212.002 and other municipal ordinances relating to access to public
roads or the pumping, extraction, and use of groundwater by persons other than retail public utilities, as defined by Section
13.002, \Vater Code, for the purpose of preventing the use or contact with groundwater that presents an actual or potential
threat to human health . However, unless otherwise authorized by state law, in its extraterritorial jurisdiction a municipality
shall not regulate:


  (I) the usc of any building or property for business, industrial, residential, or other purposes;


  (2) the bulk, height, or number of buildings constructed on a pat1icular tract of land;


  (3) the size of a building that can be constmcted on a particular tract of land, including without limitation any restriction on
  the ratio of bui !ding floor space to the land square footage;


  (4) the number of residential units that can be built per acre of land; or


  (5) the size, type, or method of construction of a water or wastewater facility that can be constructed to serve a developed
  tract of land if:


     (A) the facility meets the minimum standards established for water or wastewater facilities by state and federal regulat01y
     entities; and


     (B) the developed tract of land is:


        (i) located in a county with a population of2.8 million or more; and


        (ii) served by:



Wpc,t l§ 212 .003. Extension of Rules to Extraterritorial Jurisdiction, TX LOCAL GOVT § 212.003




               (a) on-site septic systems constructed before September 1, 2001, that fail to provide adequate services; or



               (b) on-site water wells constmcted before September I, 200 I, that fail to provide an adequate supply of safe drinking
               water.



(b) A fine or criminal penalty prescribed by the ordinance docs not apply to a violation in the extraterritorial jurisdiction.



(c) The municipality is entitled to appropriate injunctive relief in district court to enjoin a violation of municipal ordinances or
codes applicable in the extraterritorial jurisdiction.



Credits
Acts 1987, 70th Leg., ch. 149, § I , eff Sept. I, 1987. Amended by Acts 1989, 7 l st Leg., ch. I,§ 46(b), eff. Aug. 28, 1989;
Acts 1989, 71 st Leg., ch. 822, § 6, e tl Sept. I, 1989; Acts 200 I, 77th Leg., ch. 68, § I, et'f. Sept. 1, 200 I; Acts 2003, 78th
Leg., ch. 731, § 3, eff. Sept. I, 2003.



Editors' Notes

                                                          REVISOR'S NOTE

                                                          20081\lain Volume

           (I) The source law reference to "regulations" is omitted from the revised law for the reason stated in Revisor's
           Note (l) to Section212.002.

           (2) The revised law substitutes "criminal penalty" for " misdemeanor" because the former term more accurately
           describes the effect and intent of the source law.

           (3) The somce law refers to the district court's authority to "grant any or all types of injunctive relief' in regard
           to a violation of an ordinance governing plats and subdivisions. The reference to the court's authority is omitted
           from the revised law because that authority is covered by Section 24.0 II, Government Code, and Section 65.021,
           Civil Practice and Remedies Code.




Notes of Decisions (l 0)

V. T. C. A., Local Government Code§ 212.003, TX LOCAL GOVT § 212.003
Current through the end of the 20 13 Third Called Session of the 83rd Legislature

[ltd   of DO CIIIlt('lll                                                i j 20 14 Tho1nsou   R ~ u t~ rs.   No claim to origiual U.S. (iov~rnmenl Wo1ks.




\'Veo:.l lTAB G
§ 42.001 . Purpose of Extraterritorial Jurisdiction, TX LOCAL GOVT § 42.001




  Vernon's Texas Statutes and Codes Annotated
   Local Govemment Code (Refs & An nos)
      Title 2 . Organization of Municipal Govern ment
        Subtitle C. Municipal Boundaries and Annexation
           Chapter 42. Extraterritorial Jurisdiction of Municipalities (Refs & An nos)
               Subchapter A. General Provisions

                                          V.T.C.A., Local Government Code§ 42.001

                                      § 42.001. Purpose of Extraterritorial Jurisdiction

                                                            Currentness


The legislature declares it the policy of the state to designate certain areas as the extraterritorial jurisdiction of mun icipal ities
to promote and protect the genera l health, safety, and welfare of persons residing in and adj acent to the municipalities.



Credits
Acts 1987, 70th Leg., ch. 149, § I, eff. Sept. I, 1987.




Notes of Decisions (2)

V. T. C. A., Local Govemment Code § 42.001, TX LOCAL GOVT § 42.001
Current tlu·ough the end of the 2013 Third Called Session of the 83 rd Legislature

 F.nd of DOClllllCIIt                                                   {) 20 14 Th,)lllS\Jil Reuters. N0 claim to original U.S. Govc111mcnt \\''" ks.




Wt'c;l lilwNext © /0 '1tl Thomson Hculors. No claim lo        01 ioinCJ I   U.S. Govern11wnl WoilTAB H
§ 214.904. Time for Issuance of Municipal Building Permit, TX LOCAL GOVT § 214.904




   Vernon's Texas Statutes and Codes Annotated
     Local Government Code (Refs & An nos)
       Title 7. Regulation of Land Use, Structures, Businesses, and Related Activities
         Subtitle A. Municipal Regulatmy Authority
            Chapter 214. Municipal Regulation of Housing and Other Structures (Refs & An nos)
               Subchapter Z. Miscellaneous Powers and Duties (Refs & An nos)

                                              V.T.C.A., Local Government Code§ 214.904

                                   § 214.904. Time for Issuance of .Municipal Building Permit

                                                         Effective: September 1, 2007
                                                                  Currentness


(a) This section appl ies only to a permit required by a municipality to erect or improve a building or other stmcturc in the
municipality or its extraterritorial jurisdiction.


(b) Not later than the 45th day after the date an application for a permit is submitted, the municipality must:


   (I) grant or deny the permit;


   (2) provide written notice to the applicant stating the reasons why the municipality has been unable to grant or deny the
   permit application; or


   (3) reach a written agreement with the applicant providing for a deadline for granting or denying the permit.


(c) For a permit application for which notice is provided under Subsection (b)(2), the municipality must grant or deny the permit
not later than the 30th day after the date the notice is received.


(d) If a municipality fails to grant or deny a permit application in the time required by Subsection (c) or by an agreement under
Subsection (b)(3), the municipality:


   (I) may not collect any permit fees associated with the application; and


   (2) shall refund to the applicant any permit fees associated with the application that have been collected.


Credits
Added by Acts 2005, 79th Leg., ch. 917, § I, cff. Sept. I, 2005.


V. T. C. A., Local Govemment Code§ 214.904, TX LOCAL GOVT § 214.904
Current through the end of the 2013 Third Called Session of the 83rd Legislature


\\·'t>c.ll,:~•NNext   © ?O·Jtl ·rhomson   l ~culcr s.   No dElim to orinirwllJ .S. GovcrnnlCnl Works.
§ 214.904. Time for Issuance of Municipal Building Permit, TX LOCAL GOVT § 214.904




 End of D oc urn ~ nt                                                  i:• 2014 Thomson RctltCIS. No claim to orig inal U.S. Govemrnent Wotks.




W?c,t lC~·.vNext    © ?0 '14 Thomson   l'~outcrs.   No clairn to original U.S. Govorr1ment Works.                                           2
TAB I
§ 133.153. Additional Filing Fees for Certain Actions and ... , TX LOCAL GOVT § ...




  Vernon's Texas Statutes and Codes Annotated
   Local Government Code (Refs & Annos)
      Title 4· Finances
        Subtitle C. Financial Provisions Applying to More Than One Type of Local Government
           Chapter 133. Criminal and Civil Fees Payable to the Comptroller
              Subchapter D. Civil Fees

                                                V.'f.C.A., Local Govemment Code§ 133.153

                               § 133.153. Additional Filing Fees for Certain Actions and Proceedings in
                              Courts Other than District Comt for llasic Civil Legal Se1vices for Indigents

                                                           Effective: September 1, 2009
                                                                    Currentness


(a) In addition to other fees authorized or required by law, the clerk of a court other than a district court, the courts of appeals, or
the supreme court shall collect the following fees on the filing of any civil action or proceeding requiring a filing fee, including an
appeal, and on the filing of any counterclaim, cross-action, intervention, interpleader, or thi rd-party action requiring a filing fcc:


   (I) S I0 for statutory and constitutional county courts; and


   (2) S6 for justice of the peace courts.


(b) The fees shall be collected and remitted to the comptroller in the manner provided by Subchapter B.


(c) The comptroller shall deposit the fees to the credit of the basic civil legal services account of the judicial fund for usc in
programs approved by the supreme court that provide basic civil legal services to an indigent.


Credits
Added by Acts 2003, 78th Leg., ch. 209, § 62(a), cff. Jan. I , 2004. Amended by Acts 2009, 8lst Leg., ch. 1183, § 5, eff. Sept.
I, 2009.


V. T. C. A., Local Government Code§ 133.153, TX LOCAL GOVT § 133.153
Current through the end of the 2013 Third Called Session of the 83rd Legislature

 f.nd of 00CIIIIICIII                                                       'TAB J
§ 245.002. Uniformity of Requirements, TX LOCAL GOVT § 245.002




  Vemon's Texas Statutes and Codes Annotated
    Local Government Code (Refs & An nos)
      Title 7· Regulation of Land Use, Structures, Businesses, and Related Activities
        Subtitle C. Regulatory Authority Applying to More Than One Type of Local Government
           Chapter 245 . Issuance of Local Permits (Refs & An nos)

                                         V.T.C.A., Local Govemment Code§ 245.002

                                             § 245.002. Uniformity of Requirements

                                                        Effective: April 27, 2005
                                                              Cmren tness


(a) Each regulatory agency shall consider the approval, disapproval, or conditional approval of an application for a permit
solely on the basis of any orders, regulations, ordinances, mles, expiration dates, or other properly adopted requirements in
effect at the time:


  { I) the original application for the permit is filed for review for any purpose, including review for administrative
  completeness; or


  (2) a plan for development of real property or plat application is filed with a regulatory agency.


(a-1) Rights to which a penn it applicant is entitled under this chapter accrue on the filing of an original application or plan for
development or plat application that gives the regulat01y agency fair notice of the project and the nature of the permit sought.
An application or plan is considered filed on the date the applicant delivers the application or plan to the regulatory agency or
deposits the application or plan with the United States Postal Setvice by certified mail addressed to the regulat01y agency. A
certified mail receipt obtained by the applicant at the time of deposit is prima facie evidence of the date the application or plan
was deposited with the United States Postal Service.


(b) If a series of pennits is required for a project, the orders, regulations, ordinances, rules, expiration dates, or other properly
adopted requirements in effect at the time the original application for the fu·st permit in that series is filed shall be the sole basis
for consideration of all subsequent permits required for the completion of the project. All permits required for the project arc
considered to be a single series ofpennits. Preliminary plans and related subdivision plats, site plans, and all other development
permits for land covered by the preliminary plans or subdivision plats are considered collectively to be one series of permits
for a project.


(c) After an application for a project is filed, a regulatory agency may not shorten the duration of any permit required for the
project.


(d) Notwithstanding any provision of this chapter to the contrary, a permit holder may take advantage of recorded subdivision
plat notes, recorded restrictive covenants required by a regulatory agency, or a change to the laws, rules, regulations, or
ordinances of a regulatory agency that enhance or protect the project, including changes that lengthen the effective life of the
penn it after the date the application for the permit was made, without forfeiting any rights under this chapter.




Wrc.tlil•:tNext © ?01 4 Thor nso11    l~oulc r s.   No clai111 to orioir wl U.S. Govcr nrnc11 t Works.
§ 245.002. Uniformity of Requirements, TX LOCAL GOVT § 245.002



(c) A rcgulat01y agency may provide that a permit application expires on or after the 45th day after the date the application
is filed if:


   (I) the applicant fails to provide documents or other information necessmy to comply witl1the agency's teclmical requirements
   relating to the form and content of the permit application;


   (2) the agency provides to the applicant not later than the I Oth business day after the date the application is filed wri tten
   notice of the failure that specifies the necessary documents or other information and the date the application will expire if
   the documents or other information is not provided; and


   (3) the applicant fails to provide the specified documents or other information within the time provided in the notice.


(1) This chapter does not prohibit a regulat01y agency from requiring compliance wi th technical requirements relating to tbe
form and content of an application in effect at the time the application was filed even though the application is fi led after the
date an applicant accmes rights under Subsection (a- 1).


(g) Notwithstanding Section 245.003, the change in law made to Subsection (a) and the addition of Subsections (a- 1), (e), and
(f) by S.D. No. 848, Acts of the 79th Legislature, Regular Session, 2005, apply only to a project commenced on or after the
effective date of that Act.


Credits
Added by Acts 1999, 76th Leg., ch. 73, § 2, ef[ May II, 1999. Amended by Acts 2005, 79th Leg., ch. 6, § 2, efT. April27, 2005.



Notes of Decisions (22)

V. T. C. A., Local Government Code§ 245.002, TX LOCAL GOVT § 245.002
Current through the end of the 20 13 Third Called Session of the 83rd Legislature

 End of Uocuu1cnt                                                       r.> 20 1·1 Thomson R ~ut~rs. No claim to original U.S. Government Works.




V\l::>§ 245.004. Exemptions, TX LOCAL GOVT § 245.004




  Vernon's Texas Statutes and Codes Annotated
    Local Government Code (Refs & An nos)
      Title 7· Regulation of Land Use, Structures, Businesses, and Related Activities
        Subtitle C. Regulatory Authority Applying to More Than One Type of Local Government
           Chapter 245. Issuance of Local Permits (Refs & An nos)

                                          V.T.C.A., Local Government Code§ 245.004

                                                         § 245.004. Exemptions

                                                      Effective: September 1, 2005
                                                               Currentness


This chapter does not apply to:


  ( I) a permit that is at least two years old, is issued for the construction of a build ing or structure intended for human occupancy
  or habitation, and is issued under laws, ordinances, procedures, rules, or regulations adopti ng only:


     (A) uni form building, fire, electrical, plumbing, or mechan ical codes adopted by a recognized national code orga nization;
     or


     (B) local amendments to those codes enacted solely to address imminent threats of destruction of property or injmy to
     persons;


  (2) municipal zoning regulations that do not affect landscaping or tree preservation, open space or park dedication, property
  classification, lot size, lot dimensions, lot coverage, or buildi ng size or that do not change development perm itted by a
  restrictive covenant required by a municipality;


  (3) regulat ions that specifically control only the use of land in a municipality that docs not have zoning and that do not affect
  landscaping or tree preservation, open space or park dedicatio n, lot size, lot dimensions, lot coverage, or building size;


  (4) regulations for sexually oriented businesses;


  (5) municipal or county ordinances, ru les, regulations, or other requirements affecting colonias;


  (6) fees imposed in conjunction with development permits;


  (7) regulations for annexation that do not affect landscaping or tree preservation or open space or park dedication;


  (8) regulations tor utility connections;




1/\l;o.   No cla im lo olininnl U.S . Government Works.
§ 245.004. Exe mptions, TX LOCAL GOVT § 245.004



  (9) regulations to prevent imminent destntction of property or injury to persons from flooding that arc effective only within
  a flood plain established by a federal flood control program and enacted to prevent the flooding of buildings intended for
  public occupancy;


  (I 0) construction standards for public works located on public lands or easements; or


  (II) regulations to prevent the imminent destruction of property o r injury to persons if the regulations do not:


     (A) affect landscaping or tree preservation, open space or park dedication, lot size, lot dimensions, lot coverage, building
     size, residential or commercial density, or the timing of a project; or


     (B) change development permitted by a restrictive covenant required by a municipality.


Credits
Added by Acts 1999, 76th Leg., ch. 73, § 2, elf May II , 1999. Amended by Acts 2003, 78th Leg., ch. 646, § I, cff. Sept. I,
2003; Acts 2005, 79th Leg., ch. 3 1, § I, ciT. Sept. I, 2005.




Notes of Decisions (3)

V. T. C. A., Local Govcmment Code§ 245.004, TX LOCA L GOVT § 245.004
Current through the end of the 2013 Third Called Session of the 83rd Legislature

 End of Document                                                      ~·   2014 Thomson Reuters. No claim to original U.S. Go\'cnuncnt Wotks.




Wf'',tl;v:vNext © /0 '14 Thomson   f~ oulcrs.   1\Jo cla irn to orig ina l U.S. Gove rnrnc nl Wotl§ 245.006. Enforcement of Chapter, TX LOCAL GOVT § 245.006




  Vernon's Texas Statutes and Codes Annotated
    Local Government Code (Refs & An nos)
      Title 7· Regulation of Land Use, Structures, Businesses, and Related Activities
        Subtitle C. Regulatory Authority Applying to More Than One Type of Local Government
           Chapter 245. Issuance of Local Permits (Refs & Annos)

                                       V.'l'.C.A., Local Government Code§ 245.006

                                            § 245.006. Enforcement of Chapter

                                                Effective: September 1, 2005
                                                         Currentness


(a) T his chapter may be enforced only through mandamus or dcclaratmy or injunctive relief.



(b) A political subdivision's immunity from sui t is waived in regard to an action under this chapter.



Credits
Added by Acts 1999, 76th Leg., ch. 73, § 2, efC May II , 1999. Amended by Acts 2005, 79th Leg., ch. 31 , § I, eff. Sept. I, 2005.




Notes of Decisions (5)

V. T. C. A., Local Government Code§ 245.006, TX LOCAL GOVT § 245.006
Current tluough the end of the 2013 Third Called Session of the 83rd Legislature

 End of n ocnmr nt                                                  1) 201 •1 Thomson R~utas.   No claim h.l origi nal U.S. (iovcnnncnt \\'orks.




W,,                                                                    ACCEPTED
                                                               02-14-00143-CV
                                                    SECOND COURT OF APPEALS
                                                         FORT WORTH, TEXAS
                                                          8/28/2014 3:46:16 PM
                                                                DEBRA SPISAK
                                                                        CLERK
             No. 02-14-00143-CV


        IN THE COURT OF APPEALS          FILED IN
                                  2nd COURT OF APPEALS
   FOR THE SECOND DISTRICT OF TEXAS,FORT WORTH, TEXAS
           FORT WORTH, TEXAS      8/28/2014 3:46:16 PM
                                             DEBRA SPISAK
                                               Clerk
               HARRY BIZIOS,
                 Appellant,

                      v.

   TOWN OF LAKEWOOD VILLAGE, TEXAS,
               Appellee.


REPLY BRIEF OF APPELLANT HARRY BIZIOS


ON APPEAL FROM THE 431st JUDICIAL DISTRICT
    COURT OF DENTON COUNTY, TEXAS
     Trial Court Cause Number 14-01991-431

                    Arthur J. Anderson
                    WINSTEAD PC
                    500 Winstead Building
                    2728 N. Harwood Street
                    Dallas, Texas 75201
                    Telephone No.: (214)745-5745
                    Fax No.: (214)745-5390
                    aanderson@winstead.com
                    David F. Johnson
                    WINSTEAD PC
                    777 Main Street, Suite 1100
                    Fort Worth, Texas 76102
                    Telephone No.: (817)420-8223
                    Fax No.: (817)420-8201
                    dfi ohnson@winstead.com
                    ATTORNEYS FOR APPELLANT
                    ORAL ARGUMENT REQUESTED
                IDENTITY OF PARTIES AND COUNSEL

       Pursuant to Texas Rule of Appellate Procedure 38.2(a)(1)(A), Appellant
certifies that the following are the correct parties and counsel:
PARTIES:

PLAINTIFF/APPELLEE:                    TRIAL AND APPELLATE
                                       COUNSEL:

Town of Lakewood Village, Texas        William Andrew Messer, Esq.
                                       Messer, Rockefeller & Fort, P.L.L.C.
                                       6351 Preston Road
                                       Suite 350
                                       Frisco, TX 75034
                                       (972) 668-6400
                                       andy@txmunicipallaw.com


DEFENDANT/APPELLANT:                   TRIAL AND APPELLATE
                                       COUNSEL:

Harry Bizios                           Arthur J. Anderson
                                       WINSTEAD PC
                                       500 Winstead Building
                                       2728 N. Harwood Street
                                       Dallas, Texas 75201
                                       (214) 745-5400
                                       aanderson@winstead.com

                                       APPELLATE COUNSEL:

                                       David F. Johnson
                                       WINSTEAD PC
                                       777 Main Street
                                       Suite 1100
                                       Fort Worth, TX 76102
                                       (817) 420-8200
                                       dfjohnson@winstead.com
                          TABLE OF CONTENTS

                                                                            Page

IDENTITY OF PARTIES AND COUNSEL                                                 i
TABLE OF AUTHORITIES                                                          iii
INTRODUCTION                                                                   1
DISPUTED STATEMENT OF FACTS                                                    2
SUMMARY OF ARGUMENT                                                           10
ARGUMENT AND AUTHORITY                                                        12

    I.     The Legislature has not expressly authorized general law towns
           to extend building codes to the ETJ                                12

    II.    This Court of Appeals should not follow Lucas                      18

    III.   If Chapter 212 applies, then § 212.007 prohibits the extension
           of the Town's building code to a platted lot                       20

    IV.    Bizios has vested rights in the 1995 plat approval under
           Chapter 245                                                        22
CONCLUSION AND PRAYER                                                         24
CERTIFICATE OF SERVICE                                                        26
CERTIFICATE OF COMPLIANCE WITH RULE 9.4                                       27
APPENDIX                                                                      28
                         TABLE OF AUTHORITIES

                                                                             Page(s)
FEDERAL AND STATE CASES

City of Corpus Christi v. U nitarian Church, 436 S.W.2d 923 (Tex. Cir.
   App.—1968, writ ref d n.r.e.)                                                 21

City ofNorthlake v. East Justin, 873 S.W.2d 413 (Tex. App.—Fort Worth
   1994, writ denied)                                                             8

City of RoundRockv. Smith, 687 S.W.2d 310 (Tex. 1985)                            19

City of San Antonio v. Boeme, 111 S.W.3d 22 (Tex. 2003)                            3

City ofWeslaco v. Carpenter, 694 S.W.2d 601 (Tex. App.—Corpus Christi
   1985, writ ref d n.r.e.)                                                      21

Hartsell v. Town ofTalty, 130 S.W.3d 325 (Tex. App.—Dallas 2004, pet.
  den.)                                                           7, 13, 22, 24

Levy v. City of Piano, 2001 WL 1382520 (Tex. App.—Dallas 1986, no pet.)
   (notdesig. for pub.)                                                 13, 19

Lucas v. North Texas Municipal Water District, 724 S.W.2d 811 (Tex.
   App.—Dallas 1986, writ ref d n.r.e.)                        10, 12, 15, 18, 19

Milestone Potrunco Dev. Ltd. v. City of San Antonio, 298 S.W.3d 242 (Tex.
   App.—2009, pet. den.)                                                          21

Rhino Real Estate Investments, Inc. v. Cit y of Runaway Bay, No.
   02-08-00340-CV, 2009 WL 219613 (Tex. App.—Ft. Worth July 23,
   2009, no pet.)                                                6, 14, 15, 24

Shumaker Enterprises, Inc. v. City of Austin, 325 S.W.3d 812 (Tex. App.—
   Austin 2010, no pet.)                                                          22

Sitton v. Lindale, 455 S.W.2d 939 (Tex. 1970)                                      8

Smith v. State, 269, 272 (Tex. App.—Houston [14th Dist.] 1994, pet. ref d)        23

State of New Mexico v. Bureau of Land Management, 563 F.3d 683 (10th Cir.
   2009)                                                                          22


                                       - iii -
Quick v. City of Austin, 7 S.W.3d 109 (Tex. 1999)                   2



STATUTES, RULES, REGULATIONS, CONSTITUTIONAL PROVISIONS

§ 42.042, Tex. Loc. Gov't Code                                     16

§ 42.044, Tex. Loc. Gov't Code                                     16

§ 42.046, Tex. Loc. Gov't Code                                     16

§§ 43.024, 43.025 and 43.028, Tex. Loc. Gov't Code                   8

§ 43.033, Tex. Loc. Gov't Code                                   9, 10

§ 43.121, Tex. Loc. Gov't Code                                     16

§ 43.130, Tex. Loc. Gov't Code                                     16

Chapter 212, Tex. Loc. Gov't Code                              passim

§ 212.003 Tex. Loc. Gov't Code                                  14, 19

§ 212.004, Tex. Loc. Gov't Code                                     20

§ 212.007, Tex. Loc. Gov't Code                             20, 21, 22

§ 212.013, Tex. Loc. Gov't Code                                     20

§ 212.049, Tex. Loc. Gov't Code                             12, 18, 19

§ 212.172, Tex. Loc. Gov't Code                                     16

§ 214.211, Tex. Loc. Gov't Code                                      4

§ 214.212, Tex. Loc. Gov't Code                                     15

§ 214.904(a), Tex. Loc. Gov't Code                    10,13, 15,16,17

§ 216.902, Tex. Loc. Gov't Code                                     16

§ 233.153, Tex. Loc. Gov't Code                           7, 10, 13, 16

Chapter 245, Tex. Loc. Gov't Code                              passim

                                       - iv -
§ 245.004, Tex. Loc. Gov't Code               12, 23, 24

§ 245.006, Tex. Loc. Gov't Code                      24



OTHER AUTHORITIES

Black's Law Dictionary (6th ed. 1990)            12, 23




                                        -v-
                               INTRODUCTION

      In the words of former President Ronald Reagan, "The nine most terrifying

words in the English language are: 'I'm from the government and I'm here to

help'."   This case involves overreaching by a small town for financial gain.

Despite the fact that numerous homes have safely been built in the Sunrise Bay

Addition without obtaining building permits from Lakewood Village and Denton

County already regulates homebuilding within Sunrise Bay, a general law town

with a population of 620 feels constrained to apply its unique version of the

International Residential Code to ensure "safe construction and materials" for

Appellant's future home (Town Br., p. 2). Harry Bizios respectfully responds that

he does not need or want the Town's help and is satisfied with the quality of

construction planned for his $1,200,000.00 house.

      In its 45-page brief, the Town fails to state valid reasons that it should be

allowed to regulate homebuilding outside of its corporate limits. Bizios' lot will

never be annexed by the Town, and he will never receive municipal services from

Lakewood Village. The only alleged statutory authority available to a general law

town to extend building codes to the ETJ is through Chapter 212, Tex. Loc. Gov't

Code. Because Bizios' property is already a platted lot, Lakewood Village cannot

apply its subdivision regulations or building code to the property.




                                        -1-
                     DISPUTED STATEMENT OF FACTS

      Generally, the Town is correct in stating that the concept of extraterritorial

jurisdiction ("ETJ") is provided by statute in Chapters 42 and 43 of the Texas

Local Government Code (Town Br. p. 2). The ETJ concept was created by the

Legislature to address the problem of overly aggressive annexations by home rule

municipalities.   In 1963, the Texas Legislature recognized these annexation

problems and adopted the Municipal Annexation Act, Article 970a, Tex. R. Civ.

Stat., now codified in the Local Government Code at Chapter 42, Extraterritorial

Jurisdiction of Municipalities and Chapter 43, Municipal Annexation.             Bizios

disagrees, however, with the Town's assertion that it has statutory authority to

extend its building code into its ETJ.

      The Town is also correct in stating that it is a general law town, but it fails to

point out that the distinction between a home rule city and a general law town is

significant because of the extent of annexation authority. Home rule cities have

the power of self-government, look to the Legislature only for specific limitations

of power, and may annex territory with or without the consent of the residents if

their charters so provide. Quick v. City of Austin, 7 S.W.3d 109, 122 (Tex. 1999).

It is undisputed that Lakewood Village will never become a home rule city because

it will never reach the 5,000 population threshold needed to obtain home rule status

(2 RR 54). General law towns are similar to Texas counties which may exercise
only those powers expressly given by the Constitution or Legislature. City of

San Antonio v. Bo eme, 111 S.W.3d 22 (Tex. 2003).

      The true reason and motivation for the Town's filing of this suit is revealed

on page 3 of its brief where it concedes that this is an important test case because

there are other platted lots in its ETJ where the Town wants to extract building

permits and related fees. At no point does the Town controvert the evidence

introduced at the temporary injunction hearing that the Town plans to receive a

hefty fee for each building permit it issues (2 RR92, 144). Because it incurs no

future expenses for residents in the ETJ, the Town profits to the tune of $14,646.00

from Bizios' building permit fees. Multiplying that amount by the number of

potential future building permits it can extract in its ETJ shows the Town's actions

are financially based.    It recognizes that, if the Town loses this appeal, an

important revenue spigot will be turned off.

      While the Town points out on page 3 of its brief that a portion of Bizios' lot

has a grade differential and is located in the floodplain created by Lake Lewisville,

it fails to state why this poses a problem. Bizios' neighboring lots have a similar

topography and floodplain with constructed homes (CR 128, 479, 481, 482, 486).

The Army Corps of Engineers regulates the take area within Lake Lewisville and

approved the development of Bizios' lot and the construction of a retaining wall

(483-491). Denton County acknowledged the validity of the elevation certificate
granted by the Corps and approved the house construction (CR 472). The Town

has not introduced any evidence or proffered a legitimate argument that the

location of Bizios' home outside the 100 year floodplain poses a health or safety

issue.

         Bizios acknowledges that the Town has met the legislative mandate imposed

on all Texas cities to adopt the uniform International Residential Code ("IRC") as

set forth in § 214.211, Tex. Loc. Gov't Code. The Town describes, without any

evidentiary support, that its local amendments to the IRC represent "heightened

standards" (Town Br., p. 4). Bizios submits that the IRC standards sufficiently

protect the public health and safety as mandated by the Texas Legislature, and the

Town's local amendments are simply unique construction standard preferences.

         The Town's characterizations on pages 5-7 of its brief regarding its building

official's testimony about the compliance of Bizios' home illustrate its desperate

attempts to create a safety issue when none exists. It is important to note that the

bullet points for the Town's brief refer to the initial (not final) set of review

construction plans submitted to the Town. The Town's building official testified

that even the initial plans met all of the International Residential Code

requirements (2 RR 150-1). Only the Town's local IRC amendment prohibiting a

certain type of vent (which the IRC and virtually all North Texas municipalities

allow) was an issue for him (2 RR 151-3; RR 30-1).
      Bizios     responds    to   the   Town's    bullet   points   regarding   alleged

noncompliance with the IRC on pages 5-7 of the Town's brief as follows:

      •        The initial plan had a typographical error stating that the 2003 IRC
               would apply when actually the plans comply with the 2009 IRC which
               is more stringent than the Town's 2006 code (3 RR 24). Further, the
               Town's building official acknowledged that the initial plans complied
               with the 2006 IRC (2 RR 150-1).

      •        The Town makes several incorrect statements about the floodplain
               elevation. For example, the City states that Bizios' initial construction
               plans showed the structure to be "several feet below a finished floor
               elevation of 540 msl" (Town Br., p. 5). According to the City's
               testimony, however, the notation on the initial construction plans was
               "minimum finished floor elevation will be at least two feet above
               minimum FEMA 100-year floodplain elevation or as noted on site"
               which would be one foot below 540 msl (2 RR 125). In addition,
               Bizios' contractor testified without rebuttal that the house was
               actually being built to the level of 540 msl which exceeds even the
               Town's standard of 540 msl (3 RR 48). The house is above the
               Town's requirement and not "several feet below a finished floor
               elevation of 540 msl".

               Second, the Town erroneously states that "on the first day of the
               hearing, Appellant agreed to modify his building plans to build to the
               540 msl". The Town includes eight references to the record, but none
               of them support the Town's statement (Town Br., p. 6). In fact, the
               house was physically being constructed at that time at the 540 Vz msl
               level (3RR18). Further, at the TRO hearing which occurred
               approximately one month before the temporary injunction both sides
               agreed that the house was being built to at least the Town's 540 msl
               standard (2 RR 97).

      •        The Town also erroneously states that a "non-engineered foundation
               was submitted" (Town Br, p. 6). In fact, the foundation was properly
               engineered; it simply did not have the engineer's seal on the plans
               (3 RR 31). This issue was corrected and the plans with the
               engineering seal were provided (3 RR 31).
      •     Bizios acknowledges that it did not initially provide the Town with
            the engineered plans for the retaining wall next to the lake. The
            reason is that the Army Corps of Engineers, not the Town, has the
            legal authority to approve retaining walls within its flowage easement
            for Lake Lewisville (CR 490-2). The Town incorrectly states that it
            requested Bizios to provide it with the engineering plans for the
            retaining wall (Town Br., p. 6). Neither of the pages of the record
            cited by the Town in support of the allegation contains any such
            evidence.

      •     The Town admits that Bizios' construction complies with the IRC and
            is compliant with all of the Town's local amendments except as to a
            certain vent (2 RR 121). The IRC allows studor vents, as well as
            virtually every other municipality in North Texas (3 RR 30). Only
            Lakewood Village and Prosper (where the Town's building official
            also works) prohibit this type of vent (3 RR 30-1).

      •     The Town makes another erroneous statement that the proposed
            chimneys on Bizios house violate the 2006 International Residential
            Code (Town Br. p. 6). The Town's Building Inspector did not state
            that the height of the chimneys violated the Code (2 RR 127). Due to
            the scale of the renderings, it was difficult to provide a precise
            measurement. He merely marked this as an advisory comment and
            specifically testified that these advisory comments were not violations
            of the IRC (2 RR 150-1). Bizios' contractor testified that the location
            and height of the chimneys meet the requirements of the Town's
            comment and the IRC (3 RR 28).

      •      While the Building Official noted advisory comments on the plans,
             Bizios' contractor already planned to meet each comment.

      Lakewood Village piously entitles its discussion in pages 7-9 of its brief as

"Appellant's refusal to obey the law". But Bizios is not required to obey an illegal

law and is in the same position as other homebuilders who refused to comply with

illegal city demands to comply with unenforceable building codes and prevailed

during the litigation process. See Rhino Real Estate Investments, Inc. v. City of
Runaway Bay, No. 02-08-00340-CV, 2009 WL 219613 (Tex. App.—Ft. Worth

July 23, 2009, no pet.); Hartsellv. Town ofTalty, 130 S.W.3d 325 (Tex. App.—

Dallas 2004, pet. den.).

      On page 9 of its brief, the Town erroneously states that "there is a significant

difference in the building standards between the Town and the County". In fact,

the building standards are identical. Just like the Town, the County adopted and

enforces the IRC (CR 648-9). This is consistent with § 233.153, Tex. Loc. Gov't

Code. Just because the Town requires 14 inspections does not mean that this

number of inspections increases the safe construction of a house compared to the

three county inspections (CR648). The county inspections address "plumbing,

electrical, residential, etc." as acknowledged in the Town Secretary's Letter

(CR589). Because the electrical systems in the house will be included in the

county inspections, there is no substantiation for the Town's statement that "proper

electrical safety" will not be reviewed (Town Br., p. 9).

       Also on page 9 of the brief, the Town states that it had "no knowledge" of

the 1995 plat for Sunrise Bay. While it is difficult to conceive how Town officials

were unaware of a platted subdivision within its ETJ when the dedicated roads and

houses constructed on lots were obvious to everyone, the Town's official records

showed that it had notice of the subdivision. Monument signs for Sunrise Bay are

located at the entry to the subdivision (3 RR 55). The Town's official records
include an ETJ map showing each of the lots in the subdivision as shown on the

recorded 1995 plat (4 RR, Ex. 4). The Town's official documents also show the

platted boundaries on Bizios' and surrounding lots on its contour map (4 RR,

Ex. 4; 3 RR 35-6). Also, the Town's records included earlier building permits for

tracts described as lots within the Sunrise Bay subdivision (4 RR Plaintiff Exs. 4,

5). Clearly, the Town had prior notice of the 1995 plat.

      The Town correctly states that a legitimate public interest for extending its

building code to the ETJ would be if the property might "become part of the Town

in the future through annexation" (Town Br., pp. 10-1). This policy could be valid

for a home rule city which can annex involuntarily or a general law town with the

potential for reaching the 5,000 population level. Sitton v. Lindale, 455 S.W.2d

939 (Tex. 1970). Lakewood Village, however, will never be a home rule city

because its ultimate population is capped at 2500 (2 RR 54).

      General law towns typically only annex adjacent territory with the consent

of the property owner if the land is occupied by less than three (3) qualified voters,

or the consent of a majority of qualified voters inhabiting an occupied annexed

area, if the land is occupied by three (3) or more qualified voters. See Tex. Loc.

Gov't Code §§43.024, 43.025 and 43.028; City of Northlakev. East Justin,

873 S.W.2d 413 (Tex. App.—Fort Worth 1994, writ denied). No evidence was

introduced showing any prior attempts or current interest by the residents of


                                         -8-
Sunrise Bay to be annexed into Lakewood Village (3 RR 57-8). In 2011, there was

an attempt by Lakewood Village to annex Sunrise Bay (App., Tab A).1 Various

residents in the ETJ attended a council meeting to oppose the annexation, and the

Lakewood Village Mayor responded that the Town could not annex involuntarily.

Id. Only by an involuntary annexation would it be possible to include the property

within the Town's corporate limits.

       As pointed out in the Town's brief, the only statutory way Bizios' and the

other lots in Sunrise Bay can be unilaterally annexed by a general law town is

through § 43.033, Tex. Loc. Gov't Code. The Town is prohibited today from

exercising     this    power      because      its   population      is    less    than     1,000.

Section 43.033(a)(1). In addition, the Town is currently prohibited from annexing

the subdivision because it does not provide water or sewer service (2 RR 18-19).

       Little Elm serves the subdivision and Bizios' lot which is within its

certificate of convenience and necessity ("CCN") boundaries with water, and there

is no sanitary sewer provider because the houses have septic systems (3 RR 14).

There is no evidence to justify the Town's statement that it would be practicable to

provide sewer service to its ETJ (Town Br., 11-2). First, the lots already have

septic systems in place.         Second, it would have cost millions of dollars for

1 Similarto the Town's request on page 3 in its brief, Bizios asks the Court to take judicial notice
of the Town Council meetings included in the Appendix. No discovery has been conducted, so
the unsigned minutes are taken from the Town's official website. See State of New Mexico v.
Bureau of Land Management, 563 F.3d 683 (10th Cir. 2009).


                                               -9-
Lakewood Village to extend sanitary sewer to Sunrise Bay (3 RR 14). Even if it

spent millions of dollars to extend sewer service to developed lots that do not need

it, the residents of Runaway Bay would retain the option of disannexing from the

Town after one year. Section 43.033(b), Tex. Loc. Gov't Code.

                         SUMMARY OF ARGUMENT

       Contrary to the Town's statement on page 12 of its brief, there is no express

or "explicit" statutory language authorizing a general law town to extend its

building code to its ETJ.      This authority was deemed to be implied under

Chapter 212 of the Texas Local Government Code in Lucas v. North Texas

Municipal Water District, 724 S.W.2d 811 (Tex. App.—Dallas 1986, writ refd

n.r.e.).   Sections 202.002 and 003(a), Tex. Loc. Gov't Code, do not mention

building permits, and § 212.904(a) and § 233.153 do not expressly authorize

general law towns to extend their building codes to the ETJ.

       The Town makes a general statement that its goal is to protect Bizios'

"health, safety and welfare" (Town Br., p. 12). Similar to the situation in Hartsell,

there are no evidentiary facts which have been presented that "raise the spector" of

Bizios' house not being safely constructed. 130 S.W.2d at 328. Harry Bizios

testified that his house will be of the "highest quality, safest (and) most durable"

(3 RR 58). If he needed regulatory protection, this lies in (a) permits and approvals

through the HOA, FEMA and Denton County, (b) an experienced contractor who
builds pursuant to IRC requirements, (c) quality subcontractors, and (d) regulatory

conducted inspections. Bizios is building a house with a construction cost of more

than $1,000,000.00, not a substandard residence (3 RR 9).

      Prior to commencing construction, Bizios obtained all legitimate and

necessary development approvals. First, the architectural review committee for the

Subdivision approved the design and construction standards for the house

(3 RR 12-14). Second, all necessary applications to build the house foundation and

retaining wall were approved by FEMA (3 RR 15, 16; 4 RR Exs. 36, 37). Third,

Bizios obtained all necessary permits from Denton County (4 RR 35). Regular

inspections were being conducted of Bizios' house in accordance with Denton

County regulations (3 CR 25).

      The Town's second stated policy of having uniformly built houses following

annexation is not valid because it is nigh impossible for the Town to annex the

subdivision (Town Br., p. 13). Further, the subdivision has been built out with

houses that did not receive building permits from           the Town and are not

"uniformly" constructed (3 RR 26). The Town introduced no evidence that the

houses built in Sunrise Bay without a Lakewood Village building permit have any

safety issues.

       With respect to the Town's Chapter 245 argument, this defense was properly

brought by Bizios as to the Town's declaratory judgment and injunction causes of


                                       -11 -
action (Town Br., p. 13). The Town had prior notice of the 1995 final plat which

constitutes the initial permit for the development project, and none of the

§ 245.004 exemptions apply in this case.

                       ARGUMENT AND AUTHORITY

      I.    The Legislature has not expressly authorized general law towns to
            extend building codes to the ETJ.

      The Town erroneously argues that the Legislature has given general law

towns the express authority to extend building codes to the ETJ. There are no

statutes, however, that directly provide this authority.     The dictionary defines

"express" as "clear; definite; explicit; plain; direct; unmistakable." Black's Law

Dictionary (6th ed. 1990). The converse of this fact situation can be found in

§ 212.049, Tex. Loc. Gov't Code, which expressly states that "this subchapter does

not authorize the municipality to require building permits ... in its extraterritorial

jurisdiction." Conversely, there are no Texas statutes with language stating that

the Legislature "does authorize the municipality to require building permits ... in

its ETJ."

      On page 18 of its brief, the Town mistakenly cites to certain case law for the

proposition that general law towns have been given the statutory authority to

extend their building codes to the ETJ. Bizios acknowledges that the Dallas Court

of Appeals made such a statement in dicta in a case which is almost forty (40)

years old. City of Lucas v. North Texas Municipal Water Dist. No subsequent

                                        -12-
appellate court has supported this language, and this court of appeals is not bound

by Lucas. Bizios is requesting this court of appeals to not follow the Lucas

decision.

      Contrary to the Town's argument, the Dallas Court of Appeals did not hold

that general law towns have the statutory authority to extend building codes to the

ETJ in Hartsell v. Town of Talty. Because Hartsell prevailed on his Chapter 245

claim, the court of appeals expressly stated that it would not address Hartsell's

claim that "as a general law town, the Town had no authority to extend the

Ordinance into its extraterritorial jurisdiction". 130 S.W.3d. at 327, 329. The

other opinion referenced by the Town on page 18 of its brief simply holds that

subdivision regulations can be applied to the ETJ.         Levy v. City of Piano,

2001 WL 1382520 (Tex. App.—Dallas 1986, no pet.) (not desig. for publication).

In fact, the Dallas Court of Appeals stated in Levy that "a city is statutorily

prohibited from regulating land use and construction on property in its ETJ; a city

may apply only its subdivision ordinances to such property". Id. at 3.

      In addition to Chapter 212, the Town cites to §§ 214.904(a) and 233.153(c)

of the Local Government Code for support. Neither of these statutes expressly

states that a general law town has the requisite authority to extend building codes

to the ETJ. Both the Town's pleadings and applicable case law reference solely

Chapter 212 as providing this alleged authority.


                                       -13-
      Lakewood Village's arguments, pleadings and ordinances have been based

solely upon its presumed authority under Chapter 212 to extend its building code to

the ETJ. According to the Town's ordinance, it "is authorized and empowered to

apply the Town's regulations for ... property development to its ETJ pursuant to

§ 212.003 of the Texas Local Government Code" (emphasis added) (CR23). In

2011, the Town amended its subdivision regulations under Chapter 212 to extend

its building code to the ETJ (CR 307-10). The ordinance states that it is being

adopted under Chapter 212 (CR308). New subdivision regulations were adopted

in 2013 (CR345). They expressly extend the Town's building code to its ETJ

pursuant to Chapter 212 (CR 346). At no point has the Town enacted an ordinance

extending its building code to its ETJ other than pursuant to its implied authority

under Chapter 212, Tex. Loc. Gov't Code.

      This court of appeals addressed a similar issue in Runaway Bay. In that

case, the town argued that the preamble of its ordinance stating that building

permit fees should be paid with permits for houses in the ETJ necessarily extended

the code to ETJ. 2009 WL 219613. The court of appeals disagreed and held that

the building permit fees reference "does not seem in any way to equate to the

adoption of an entire building code in the City's ETJ". Id. at 5. In other words,

stating that building permit fees could be collected in the ETJ did not equate to

actually extending the building code to the ETJ.


                                       -14-
      Every opinion that has considered the issue of requiring permits in the ETJ

has been based on the implied authority set forth in Chapter 212 to regulate

subdivision infrastructure "development" in the ETJ. See Lucas, Hartsell, Rhino.

No court has ruled that a general law town has been given statutory authority, as

alleged by Lakewood Village, under §§ 214.904(a) or 233.155(c), Tex. Loc. Gov't

Code, to extend its building code to its ETJ.

      The Town also argues on pages 19 and 20 of its brief that § 214.212

authorizes it to extend its building code to its ETJ. This position contradicts the

plain meaning of the statute: "The International Residential Code applies to all

construction, alteration, remodeling, enlargement, and repair of residential

structures in a municipality''' (emphasis added). Bizios' lot is not located in any

municipality.

      Contrary to the Town's statement on page 20 of its brief, § 214.904(a) does

not expressly empower general law towns to extend building codes to the ETJ.

While the statute can be implied to mean that some municipalities within the State

may be requiring a permit to improve a building or "other structure" in the ETJ,

there are fact situations that might be applicable other than a general law town

extending its building code:

       •     Land in the ETJ subject to a development agreement under § 212.172,
             Tex. Loc. Gov't Code, which allows a city to require building permits.



                                        -15-
      •     Land in the ETJ subject to an industrial district agreement under
            § 42.044, Tex. Loc. Gov't Code which can require permitting.

      •     Land in the ETJ subject to a planned unit district agreement under
            § 42.046, Tex. Loc. Gov't Code which can require permitting.

      •     Land in the ETJ with a special district agreement under § 42.042, Tex.
            Loc. Gov't Code which can require permitting.

      •     The Legislature could have assumed that home rule cities with their
            constitutional police powers (as opposed to general law towns) might
            require building permits in the ETJ.

      •     "Other structures" could refer to billboards. General law towns and
            home rule cities are given express authority to require building
            permits for signs in the ETJ. § 216.902, Tex. Loc. Gov't Code.

      •     The Legislature may have acknowledged that cities were extending
            building codes to the ETJ pursuant to Lucas and were awaiting future
            court decisions to clarify the authority issue.

      To put it simply, Sec. 214.904(a) grants no express authority as argued by

the Town. It is merely there to prevent cities from sitting on permits due to other

pertinent sections of law. Alternatively, the Legislature may have intended to

ensure a city cannot delay a building permit in its ETJ that it may legally require

when it exercises limited purpose annexation under Subchapter F, Chapter 43 of

the Local Government Code (see Sees. 43.121(a) and 43.130(c), which allow

planning ordinances, zoning, and building permit/inspection fees in the ETJ when a

city does limited purpose annexation). Since cities only have those powers in the

ETJ that are given to them, § 214.904(a) is a limiting statute, not a power granting

statute.



                                       -16-
       Similarly, Lakewood Village mistakenly asserts that § 233.153, Tex. Loc.

Gov't Code, expressly authorizes general law towns to extend building codes to the

ETJ (Town Br., p. 21). The statute does not contain language that "general law

towns are authorized to extend their building codes to the ETJ". Subchapter F,

Chapter 233, Local Government Code, concerns the authority of counties to

mandate that houses be built to either the 2006 IRC or the county's code.

Sec. 233.153(c) is also a limiting statute, not a power granting statute. As with

§ 214.904(a), there are various scenarios which the Legislature could have

considered that did not involve general law towns unilaterally enforcing their

building codes in the ETJ. Similar to the situation in Runaway Bay, the plain

meaning of these statutes does not stand for the proposition that the Legislature has

expressly authorized general law towns by statute to extend building codes to the

ETJ.

       In addition, Denton County cannot bestow this power.            The Town's

comments on pages 21 and 22 of its brief about Denton County regulations does

not affect the legal analysis as to whether or not Lakewood Village has sufficient

statutory authority to extend its building code to the ETJ. According to the Town

Secretary, Denton County officials have refused to support the Town's authority to

require building permits in the ETJ (App., Tab B).         Sections 214.904(a) and

233.153(c) do not bestow statutory authority as suggested by the Town.
      II.    This Court of Appeals should not follow Lucas.

      Lucas is the only appellate opinion which states that a general law town can

extend building codes through Chapter 212. On pages 26 and 27 of its brief, the

Town proves Bizios' point by stating that the Town does not claim authority to

extend its building code to its ETJ pursuant to § 212.049, Tex. Loc. Gov't Code.

Unlike Subchapter A of Chapter 212, § 212.049 expressly states the Legislature's

intent on the issue: "This subchapter does not authorize the municipality to require

municipal building permits ... in its extraterritorial jurisdiction". The Fort Worth

Court of Appeals summarized Bizios' argument in a footnote in the Runaway Bay

opinion.    Id. at p. 3, n. 4.   While Subchapter B concerning development plats

contains explicit language on the building permit issue, Subchapter A which

concerns subdivision plats and is relied upon by the Town does not.

Section 212.049 was added to Subchapter B of Chapter 212 of the Local

Government Code after Lucas. Subchapter B of Chapter 212, Local Government

Code, relates to development plats and development is defined as "the new

construction or the enlargement of an exterior dimension of any building..."

Subchapter A, on the other hand, is related solely to the regulation of subdivisions

as the courts commonly define subdivisions. Because Subchapter A does not

expressly address building permits like Subchapter B, the power to extend building

codes by subdivision to the ETJ should not be implied by the court.
      The Town cites on page 23 of its brief to only one Texas case other than

Lucas to support its Chapter 212 authority argument. City of Round Rock v. Smith,

687 S.W.2d 310 (Tex. 1985). This case concerns solely plat approval and the

construction of public infrastructure (drainage facilities) and not building permits

and building codes. Id. at 301. The term "development" as used in Round Rock

and Chapter 212 refers solely to development of city infrastructure.

      The Dallas Court of Appeals dicta in Lucas has not been cited in a

subsequent opinion, and this court of appeals is not bound by a decision of a sister

court of appeals.    In addition, the Dallas Court of Appeals appears to have

overruled its dicta in Lucas when it held in the 2001 Levy opinion that § 212.003(a)

does not authorize the extension of "land use and construction" ordinances to the

ETJ. 2001 WL 138250 at 3.

      On page 36 of its brief, the Town cites only to opinions involving home rule

cities for the proposition that building codes may be extended to the ETJ pursuant

to the police power. As stated hereinabove, a general law town's "police power"

can only be exercised through statutory or constitutional authority. The validity of

the other municipal ordinances listed on page 37 has not been subject to a court

challenge.   Bizios requests this court to hold that the Town has no statutory

authority to extend its building code to the ETJ.




                                        -19-
      III.   If Chapter 212 applies, then § 212.007 prohibits the extension of
             the Town's building code to a platted lot.

      If the Court of Appeals agrees with the dicta in Lucas and upholds a general

law town's authority to generally extend its building code to the ETJ under Chapter

212, then it should rule that the Town is prohibited from extending its building

code in this case because it lacks subdivision authority as to Bizios' lot. Lucas,

Hartsell and Rhino all addressed the extension of a general law's building code to

the ETJ as part of the platting process.

      The subdivision statute applies to the owner of a "tract" who divides the

tract in two or more parts. § 212.004, Tex. Loc. Gov't Code. In this case, the

"tract" in accordance with the terms of the statute was all of the land within the

boundaries of the platted subdivision (CR 132-7). Bizios' property is no longer a

"tract"; it is Lot 84 of the Sunrise Bay Addition legally platted by Little Elm

(CR 114-5). It is ludicrous for the Town to misconstrue the platting statute to

describe Bizios' platted lot as a "tract" waiting to be subdivided when the

subdivision has already occurred.

       Because Chapter 212 is triggered only by the subdivision of a "tract" into

two or more parts, the platting process could only apply if Bizios' lot were divided

in two. Little Elm, as the entity which originally platted the property, would be the

legal entity responsible for replatting or vacating the original plat if this were to



                                           -20-
occur. §§ 212.013-015, Tex. Loc. Gov't Code. The Town cites to no case law or

statutory authority for exercising platting authority as to Bizios' lot.

      For the Town to claim that § 212.007 does not apply because the statute

deals only with plat approval is totally at odds with its ordinances, pleadings and

the case law (Town Br., p. 28). If "the Town is not seeking to apply platting

regulations," then the Court of Appeals should rule in Bizios' favor inasmuch as

Chapter 212 is the only statutory authority arguably available to the Town.

       On pages 31 and 32 of its brief, the Town misconstrues the holdings in

Milestone Potrunco Dev. Ltd. v. City of San Antonio, 298 S.W.3d 242 (Tex.

App.—2009, pet. den.), which actually supports Bizios' argument.               The

significance of the Milestone opinion is that the city's tree ordinance could be

extended to the ETJ only pursuant to the platting and subdivision process. Id. at

247. Even a home rule city like San Antonio could extend its tree ordinance to the

ETJ only if the subject property was being platted; the tree ordinance (like the

building code in this case) could not be extended other than through the platting

process. Id.

       The Town wholly misconstrues the holdings in City of Corpus Christi v.

Unitarian Church, 436 S.W.2d 923 (Tex. Cir. App.—1968, writ ref d n.r.e.) and

City ofWeslacov. Carpenter, 694 S.W.2d 601 (Tex. App.—Corpus Christi 1985,

writ ref d n.r.e.). Both of these cases concerned the definition of a "subdivision"


                                          -21 -
of land triggering the platting statute and not the extension of building codes to the

ETJ. Contrary to the Town's comments on page 34 of its brief, the construction

permits and inspections referenced in Carpenter concerned the trailer park

infrastructure and not the trailers themselves.2            Because the only conceivable

statutory authority available to the Town is Chapter 212, the court of appeals

should rule in the alternative that § 212.007 prohibits the application of the Town's

building code to Bizios' previously platted lot.

       IV.    Bizios has vested rights in the 1995 plat approval under
              Chapter 245.

       Chapter 245 protects a development project from start to finish. The Town

incorrectly states on page 39 that "the subdivision or platting of land is a different

project than the vertical construction on existing lots". In Hartsell, the Dallas

Court of Appeals held that a subdivision project is "not distinct and separate from

the construction of an individual residence within the subdivision". 130 S.W.3d at

327-8.

       Similar to Lucas, Bizios requests that this court of appeals not follow the "no

petition" opinion in Shumaker Enterprises, Inc. v. City of Austin, 325 S.W.3d 812

(Tex. App.—Austin 2010, no pet.). Contrary to the Town's statements, its own


  It is offensive for the Town to compare its desired inspections related to the construction of a
$1 million house to the lack of inspections of the fertilizer plant located within the corporate
limits of West and the tragedy that occurred there (Town Br., pp. 32-3). The two land uses and
fact situations are not comparable in any way.


                                              -22-
documents introduced into the record clearly show that it had prior notice that

Sunrise Bay was platted in 1995 (Town Br., pp. 44-5). Sunrise Bay has been

recognized by the Town as "an unutilized asset" and acknowledges that "the Town

needs to make use of the asset by either annexation or 'selling' it to the Town of

Little Elm" (App., Tab C, p. 4).

      The Town misconstrues the exemption in § 245.004(a) concerning imminent

danger. The Town has not alleged or pled that there is danger of an imminent

destruction of property or injuries to persons posed by Bizios' home. According to

Black's Law Dictionary, "imminent danger" means an immediate, real threat to

one's safety that justifies the use of force or self-defense. This would involve

somebody pulling a gun in a darkened alley or a similar type of situation which is

not present in this case.

      According to the case law, "imminent" means something that is impending,

not pending; that is on the point of happening, not about to happen. Smith v. S tate,

269, 272 (Tex. App.—Houston [14th Dist.] 1994, pet. refd). Harm is imminent

when there is an emergency situation and it is "immediately necessary" to avoid

that harm. Id. at 272. Neither the Town nor its witnesses have produced any

evidence of imminent destruction of property or injury to persons resulting from

the construction of Bizios' house.




                                       -23 -
      In addition, the Town apparently does not understand the applicability of the

exemption in § 245.004(1) (Town Br., p. 41). It exempts permits that are at least

two years old and are "issued for the construction of a building or structure

intended for human occupancy or habitation". The Town argues that the 1995 plat

is a permit "for the construction of a building," and the exemption therefore applies

(Town Br., p. 40). But the plat is not a building permit for a house which the

Town has addressed in separate ordinances and by a process separate from platting.

There is no building permit more than two years old involved in this case and the

exemption therefore does not apply.

      On page 45 of its brief, the Town incorrectly states that Bizios has not

asserted relief under § 245.006, Tex. Loc. Gov't Code. In fact, Bizios pled and

argued Chapter 245 as a defense to the Town's enforcement just like the

homebuilder defendants in Hartsell and Rhino. Bizios requests this court to hold

that the Town's building code cannot be applied to his lot under Chapter 245.

                         CONCLUSION AND PRAYER

       The trial court erred because the Town, as a general law town, (i) lacks

statutory authority to extend its building codes to the construction of a house in its

ETJ, (ii) is prohibited from applying its building code under TEX. LOC. GOVT.

CODE ANN. § 212.007, and (iii) cannot apply its new ordinances to the previously

permitted project under Chapter 245.       The trial court abused its discretion in


                                        -24-
entering the temporary injunction because the Town failed to produce any evidence

of a probable right of recovery.

       Appellant prays that the trial court's temporary injunction order be reversed

and rendered in favor of Appellant, that this case be remanded for final trial on the

merits, that Appellant be awarded its costs and attorney's fees, and this Court grant

to Appellant such other and further relief at law and equity to which it may show

itself justly entitled.

                                       Respectfully submitted,

                                       WINSTEAD PC
                                       Arthur J. Anderson
                                       State Bar No. 01165957
                                       500 Winstead Building
                                       2728 N. Harwood Street
                                       Dallas, Texas 75201
                                       (214) 745-5745-Phone
                                       (214) 745-5390-Fax
                                       aanderson@winstead.com

                                       David F. Johnson
                                       SB No. 24002357
                                       WINSTEAD PC
                                       777 Main Street, Suite 1100
                                       Fort Worth, Texas 76102
                                       Telephone No.: (817) 420-8223
                                       Fax No.: (817)420-8201
                                       dfiohnson@winstead.com

                                       By:_ /s/ Arthur J. Anderson           ;
                                          ONE OF COUNSEL

                                       ATTORNEYS FOR APPELLANT
                                       HARRY BIZIOS

                                        -25 -
                         CERTIFICATE OF SERVICE

       I hereby certify that on the 28th day of August, 2014, a true and correct copy
of the foregoing was served by electronic filing to the following counsel of record:

      William Andrew Messer, Esq.
      MESSER, ROCKEFELLER & FORT, P.L.L.C.
      6351 Preston Road
      Suite 350
      Frisco, TX 75034

                                       /s/ Arthur J. Anderson
                                       ONE OF COUNSEL




                                        -26-
            CERTIFICATE OF COMPLIANCE WITH RULE 9.4

       Pursuant to Texas Rule of Appellate Procedure 9.4(i)(4), I hereby certify that
the above styled document contains 6,186 words, excluding the caption, identity of
parties and counsel, statement regarding oral argument, table of contents, index of
authorities, statement of the case, statement of issues presented, signature, proof of
service, certification, certificate of compliance, and appendix. Counsel is relying
on a word count computer program used to prepare the document.

                                       /s/ Arthur J. Anderson
                                       ONE OF COUNSEL




                                         -27-
                                 APPENDIX

Tab A        February 24, 2011 Lakewood Village Town Council Meeting Minutes

Tab B        August 11, 2011 Lakewood Village Town Council Meeting Minutes

Tab C        April 12, 2012 Lakewood Village Town Council Meeting Minutes




                                     -28-

6351653v.2
TAB A
                         LAKEWOOD VILLAGE TOWN COUNCIL

                                     COUNCIL MEETING

                                     FEBRUARY 24,2011

Council Members:

Mike Schnittker, Mayor
Dr. Mark Vargas, Mayor Pro-Tem
Ken Guthrie
Harold Wood
Carl Menckhoff, M.D.
Dave Getka

Town Staff:

Linda Asbell, Town Secretary
Andrew Messer, Town Attorney

REGULAR SESSION - 7:00 P.M.

      With a quorum of the Council Members present, Mayor Schnittker called the Town
Council to order at 7:04 p.m. on Thursday, February 24, 2011, in the Council Chambers of the
Lakewood Village Town Hall, 100 Highridge Drive, Lakewood Village, Texas.

PLEDGE TO THE FLAG                                                                (Agenda Item A)

Mayor Schnittker

VISITOR/CITIZENS FORUM:                                                           (Agenda Item B)

Mayor Schnittker addressed the public stating that they were probably attending as a result of a
flyer from an anonymous author that had been distributed to the residents of the ETJ regarding
The Town of Lakewood Village's intent to immediately annex the area. Mayor Schnittker
invited the author of the annexation flyer to come to the front for a public discussion of the facts,
the author did not come forward. Mayor Schnittker stated a flyer they received was filled with
inaccuracies and a flyer "Lakewood Village Facts" could be found at the back of the council
chambers.

Mary Herrera, 3529 Pinnacle, Little Elm, TX: Mary spoke regarding her 16 acres on Eldorado
Parkway in Lakewood Village. Ms. Herrera stated some expensive equipment stored in the barn
on her property was stolen. Mayor Schnittker stated the area is patrolled by the Denton County
Sheriff and Lakewood Village has a neighborhood crime watch established. Ms. Herrera stated a
large truck and trailer was used to remove her equipment and asked for people to report any
LAKEWOOD VILLAGE TOWN COUNCIL
REGULAR SESSION
FEBRUARY 24, 2011                                                                        Page 2

suspicious activity seen. Ms. Herrera reported she will begin building a home within the next 6
weeks and requested council review the builder/building fees required in the building ordinance.

Jerry Young, 1216 Oak Street in Rocky Point: Mr. Young stated he received the flyer and asked
to be filled in on the intentions of the Town of Lakewood Village. Mayor Schnittker explained
the Town cannot annex property in the extra-territorial jurisdiction of the Town without first
receiving a petition requesting annexation. Mayor Schnittker stated that the flyer was
disparaging toward Lakewood Village and was not fact based. Mayor Schnittker reported the
Town would receive approximately $125 in taxes on a $50,000 house in Rocky Point, however,
the Town pays over $200 per home each year in fire protection alone.. It does not make financial
sense at this point to annex property in Rocky Point.

Julio Valenzuela, 1214 Point St, Rocky Point: asked if he could sign a document to opt out of
annexation. Mayor Schnittker stated it was not necessary to sign anything to opt out. The only
document needing a signature would be the petition requesting annexation.

Paul Stehlik, Sunrise Bay: Mr. Stehlik asked about building permits being required in the ETJ.
Mr. Stehlik reported that someone in Denton County District Attorney, Civil Division told him
that Lakewood Village does not have the authority to require permits from properties in the ETJ.
Town Attorney Messer reported that towns do have the authority to require building permits and
inspections outside their town limits. Mr. Stehlik asked if the Town has an annexation plan.
Mayor Pro-Tem Vargus explained that because the size of the Town and the limits annexation
authority the Town does not have an annexation plan.


CONSENT AGENDA:                                                            (Agenda Item C)
  1. Minutes of January 13, 2011 Council Meeting
  2. Interlocal Agreement with Denton County for Rental of Voting Machines & Equipment
  3. Ordinance Calling a General Election for Council Places 1, 3, & 5 on May 14,2011
  4. Resolution on Removal of Barricade on Shoreline Drive

MOTION: Upon a motion made by Mayor Pro-Tem Vargus and seconded by Councilman
Guthrie the Council voted five (5) "ayes" and no (0) "nays" to approve all items on the consent
agenda. The motion carried
LAKEWOOD VILLAGE TOWN COUNCIL
REGULAR SESSION
FEBRUARY 24, 2011                                                                        Page 3

REGULAR AGENDA:                                                               (Agenda Item D)

Consideration of Resolution designating a
Municipal Service District, requested by
QuikTrip                                                                     (Agenda Item D.5)

Mayor Schnittker reported that QuikTrip has withdrawn their request and will resubmit at a
future date.

Discussion of Sewer System Maintenance                                       (Agenda Item D.6)

Mayor Schnittker reported that Gary Barnes with AquaMat of Texas has prepared a maintenance
schedule. There was some discussion on the jet-cleaning of the sewer lines within the Town.
Mayor Schnittker reported regular maintenance will be performed in the first quarter of each year
and the repairs will be made during the remaining quarters of the year.

Consideration of Budget Amendment for
Fiscal Year 2010-2011                                                        (Agenda Item D.7)

Mayor Pro-Tem Vargus reported revenues to be higher than anticipated. Sales taxes are up 44%
this year, building permits and franchise fees are higher than anticipated. Mayor Schnittker
reported that Peninsula, Hillside, and Parkwood will be paved. The building inspector costs will
increase due to the housing starts. There was some discussion on the utility fund revenues.
There was some discussion on the 100% collection rate on property taxes and our Tax Collection
Attorney's comment on how unusual that is. There was some discussion on the "water
scheduled maintenance" and "sewer scheduled maintenance" line items. There was some
discussion on the contingency fund. Mayor Schnittker recognized Gary Barnes of Aquamat and
Town Secretary Linda Asbell for their work in the re-permitting of the sewer plant. Mayor
Schnittker reported the Town received a proposal for $30,000 from the Town Engineer for the
re-permitting of the sewer plant. There was some discussion on the depreciation.

MOTION: Upon a motion made by Councilman Menckhoff and seconded by Mayor Pro-
Tem Vargus the Council voted five (5) "ayes" and no (0) "nays" to approve the ordinance
amending the fiscal year 2010-2011 budget as discussed. The motion carried

Consideration of Interlocal Agreement with
Denton County for Road Repairs                                               (Agenda Item D.8)

Mayor Schnittker reviewed the agreement.
LAKEWOOD VILLAGE TOWN COUNCIL
REGULAR SESSION
FEBRUARY 24, 2011                                                                         Page 4

MOTION: Upon a motion made by Councilman Getka and seconded by Councilman Guthrie
the Council voted five (5) "ayes" and no (0) "nays" to approve the interlocal agreement with
Denton County for Road Repairs. The motion carried.

Consideration     of   Ordinance    Regulating
Signage                                                                      (Agenda Item D.9)

There was some discussion on the need to control the size and types of permitted signs.

MOTION: Upon a motion made by Councilman Getka and seconded by Councilman Wood
the Council voted five (5) "ayes" and no (0) "nays" to approve the ordinance regulating signage.
The motion carried

Consideration of Building Ordinance                                         (Agenda Item D.10)

No action was taken on this item.

EXECUTIVE SESSION                                                              (Agenda Item E)

In compliance with Section 551.072, Texas Government Code, Mayor Schnittker adjourned into
executive session at 7:25 p.m. to deliberate the purchase, exchange, lease, or value of real
property.

RECONVENE                                                                      (Agenda Item F)

Mayor Schnittker reconvened the council and called the meeting to order at 8:58 p.m.

COUNCIL AND STAFF COMMENTS                                                     (Agenda Item G)

Town Secretary, Linda Asbell, reported on Little Elm Area Day in Austin to be held on March
3rd.

ADJOURNMENT                                                                    (Agenda Item H)

MOTION:         Upon a motion made by Councilman Getka and seconded by Mayor Pro-Tem
                Vargus the Council voted five (5) "ayes" and no (0) "nays" to adjourn the Regular
                Session of the Lakewood Village Town Council at 9:03 on Thursday, February,
                24, 2011. The motion carried.
LAKEWOOD VILLAGE TOWN COUNCIL
REGULAR SESSION
FEBRUARY 24, 2011                                                             Page 5


These minutes approved by the Lakewood Village Town Council on the 10th day of March,
2011
LAKEWOOD VILLAGE TOWN COUNCIL
REGULAR SESSION
FEBRUARY 24, 2011


                                APPROVED




                                Mike Schnittker
                                MAYOR

ATTEST:




Linda Asbell
TOWN SECRETARY
TAB B
                       LAKEWOOD VILLAGE TOWN COUNCIL

                                  COUNCIL MEETING

                                    AUGUST 11,2011

Council Members:

Mike Schnittker, Mayor, appeared via video conference
Dr. Mark Vargus, Mayor Pro-Tern
Ken Guthrie
Harold Wood
Carl Menckhoff, M.D.
Dave Getka

Town Staff:

Linda Asbell, Town Secretary

REGULAR SESSION - 7:00 P.M.

      With a quorum of the Council Members present, Mayor Pro-Tem Vargus called the Town
Council to order at 7:03 p.m. on Thursday, August 11, 2011, in the Council Chambers of the
Lakewood Village Town Hall, 100 Highridge Drive, Lakewood Village, Texas.

PLEDGE TO THE FLAG                                                           (Agenda Item A)

Mayor Pro-Tem Vargus led the pledge of allegiance


VISITOR/CITIZENS FORUM:                                                       (Agenda Item B)

No one requested to speak.


PUBLIC HEARING:                                                             (Agenda Item C)
A public hearing was held in accordance with Local Government Code § 102.006(c) on the
proposed Fiscal Year 2011-2012 budget to provide an opportunity for citizen comment. Mayor
Pro-Tem Vargus opened the public hearing at 7:03 p.m.

No one requested to speak.

MOTION:       Upon a motion made by Councilman Getka and seconded by Councilman Wood
              the Council voted five (5) "ayes" and no (0) "nays" to close the public hearing at
              7:04 p.m. The motion carried.
LAKEWOOD VILLAGE TOWN COUNCIL
REGULAR SESSION
AUGUST 11,2011                                                                            Page 2


REGULAR AGENDA:                                                                (Agenda Item D)

Consideration of Variance Request for 760
Meadow Lake Pool                                                             (Agenda Item D.l)

Mr. Simmons reviewed his request for variance. Town ordinance requires a ten-foot distance
between the house and the pool and Mr. Simmons' property configuration only allows for less
than five feet. Mayor Pro-Tem Vargus verified that Mr. Simmons understands that if the pool
company fails to finish the pool then he, as the property owner, is responsible for the permit and
completing the work. Mayor Pro-Tem Vargus also clarified the need for a variance for the side-
yard setback. There was some discussion about the requirements for obtaining a side-yard
setback variance. There was some discussion about the need for engineer approval for pools
placed closer than ten feet from the house.

MOTION:        No Motion Was Made

Discussion of Electrical Qaality Concerns                                     (Agenda Item D.2)

Mayor Pro-Tem Vargus reported that Town Secretary Linda Asbell requested CoServ attend this
meeting, however, they stated they had no one available to attend. Mayor Pro-Tem Vargus
reported that CoServ said they rebalanced loads twice a year and he requested the reports and the
dates of the rebalancing which CoServ refused to provide. The manufacturer recommended
unbalance tolerance on the motors at the water plant is 10 percent and CoServ was providing
power with a greater than 20 percent unbalance. After the rebalancing of the phases the
unbalance is down to 9 percent. There was some discussion on the total bills incurred to date
and the verbal agreement with CoServ that they would cover the expenses if the problem was
determined to be their responsibility.

Consideration of Ordinance Adopting the
Fiscal Year 2011-2012 Budget                                                  (Agenda Item D.3)

Mayor Schnittker arrived via video conference at 7:26 p.m.

Mayor Pro-Tem Vargus reviewed the budget numbers. The building permit numbers are
unknown. Council discussed the lien receipt numbers and the building permit numbers. Council
discussed estimating the reserve funds of $110,000 to be included in the budget. Council
discussed street repairs and crack sealing and the possibility of entering an interlocal agreement
with the City of Oak Point for crack sealing. Mayor Schnittker stated that he would like to do
the crack sealing as soon as possible. Mayor Schnittker reported on some new valves installed to
allow water repairs to be made without turning off water to the entire town. There was some
discussion on the fire/EMS agreement and the need for a new formula for computing the contract
LAKEWOOD VILLAGE TOWN COUNCIL
REGULAR SESSION
AUGUST 11,2011                                                                            Page 3

cost. Mayor Pro-Tem Vargus reviewed some of the changes recommended by the CoServ
energy audit of Town Hall. Mayor Schnittker reported that some new street signs would need to
be purchased, i.e.: stop sign for Shoreline, a no lake access sign, and some speed limit signs.
Mayor Schnittker reported on a resident that has volunteered to assist with cutting some walking
trails at Witt Park. There was some discussion on the development of Witt Park.

Mayor Pro-Tem Vargus reviewed the Utility Fund Revenues. There was some discussion on the
sewer expense of $42.50 per house per month versus the $34.00 revenue received. Council
discussed raising the sewer rate to $40.00 and not following the increase with em add itional
incremental adjustment. There was some discussion about the solid waste cost and the amount
received per house. Council discussed increasing the rate to $17.00 per house per month. There
was some discussion about utility fund capital expenditures and the possibility of replacing the
pressure tank as a capital expenditure. There was some discussion on the Aquamat contract.
Councilman Getka requested irrigation be installed at the Town Entrance. There was some
discussion on the scheduled maintenance expense for both water and sewer.

MOTION:        Upon a motion made by Councilman Guthrie and seconded by Councilman Wood
               the Council voted five (5) "ayes" and no (0) "nays" to approve ordinance
               adopting the budget for Fiscal Year 2011-2012 as discussed. The motion carried.

Consideration     of   Water    /   Wastewater
Ordinance                                                                    (Agenda Item D.4)

Mayor Pro-Tem Vargus reviewed the ordinance. Mayor Pro-Tem Vargus reported that the trash
collection rate has been included in this ordinance since it appears on the water bill. There was
some discussion on requiring a back-flow valve. There was some discussion on the new
language regarding the supplemental sewage back-up coverage. The sewer rate will be $40 per
month, the garbage service rate will be $17 per month. There was some discussion on amending
Section M to make a resident responsible for repair costs in the event the meter or components
are damaged. There was some discussion on the amount of the deposit for a water account and
the possibility of increasing the deposit for a water account held by a person renting a property.
Councilman Guthrie distributed a graph of the utility rates which compares billed rates against
volume. There was some discussion on the rate structure for water billing.

MOTION:         Upon a motion made by Mayor Pro-Tem Vargus and seconded by Councilman
                Getka the Council voted five (5) "ayes" and no (0) "nays" to approve the
                water/wastewater ordinance as discussed. The motion carried.
LAKEWOOD VILLAGE TOWN COUNCIL
REGULAR SESSION
AUGUST 11,2011                                                                          Page 4

Consideration      of    Emergency       Water
Ordinance                                                                   (Agenda Item D.5)

Mayor Pro-Tem Vargus reviewed the need for an ordinance that addresses emergency water
situations that are related to drought. Mayor Schnittker reviewed green level, yellow level, and
red level restrictions and the differences between the original 00-05 ordinance and the proposed
ordinance. There was some discussion about including a provision for a warning prior to
implementing the fine.

MOTION:         Upon a motion made by Councilman Getka and seconded by Councilman
                Menckhoff the Council voted five (5) "ayes" and no (0) "nays" to approve the
                emergency water ordinance as discussed. The motion carried.

Consideration of Minutes of June 9, 2011
Council Meeting                                                             (Agenda Item D.6)

MOTION:         Upon a motion made by Mayor Pro-Tem Vargus and seconded by Councilman
                Wood the Council voted five (5) "ayes" and no (0) "nays" to approve the June 9,
                2011 minutes. The motion carried.

Consideration of Minutes of July 14, 2011
Council Meeting                                                             (Agenda Item D.7)

MOTION:  Upon a motion made by Councilman Menckhoff and seconded by Mayor Pro-
         Tem Vargus the Council voted five (5) "ayes" and no (0) "nays" to approve the
         July 14, 2011 minutes as presented. The motion carried.
                                                                     (Agenda Item F)
COUNCIL AND STAFF COMMENTS:

Town Secretary, Linda Asbell, reported on the status of Denton County code enforcement clean­
up efforts in Rocky Point.

Town Secretary, Linda Asbell, reported on an issue with Denton County issuing building permits
in Lakewood Village ETJ and refusing to support the Town's authority to enforce building
permits and inspections on proposed construction.

ADJOURNMENT                                                                   (Agenda Item G)


MOTION:         Upon a motion made by Councilman Getka and seconded by Councilman Wood
                the Council voted five (5) "ayes" and no (0) "nays" to adjourn the Regular
LAKEWOOD VILLAGE TOWN COUNCIL
REGULAR SESSION
AUGUST 11,2011                                                                    Page 5

             Session of the Lakewood Village Town Council at 9:38 on Thursday, August 11,
             2011. The motion carried.

These minutes approved by the Lakewood Village Town Council on the 8th day of September,
2011

                                               APPROVED




                                               Mike Schnittker
                                               MAYOR

ATTEST:




Linda Asbell
TOWN SECRETARY
TABC
                        LAKEWOOD VILLAGE TOWN COUNCIL

                                   COUNCIL MEETING

                                       APRIL 12,2012

Council Members:

Mike Schnittker, Mayor
Dr. Mark Vargus, Mayor Pro-Tern
Ken Guthrie
Harold Wood
Carl Menckhoff, M.D.
Dave Getka

Town Staff:

Linda Asbell, Town Secretary

REGULAR SESSION - 7:00 P.M.

      With a quorum of the Council Members present, Mayor Schnittker called the Town
Council to order at 7:00 p.m. on Thursday, April 12, 2012, in the Council Chambers of the
Lakewood Village Town Hall, 100 Highridge Drive, Lakewood Village, Texas.

PLEDGE TO THE FLAG                                                            (Agenda Item A)

Mayor Schnittker led the pledge of allegiance

VISITOR/CITIZENS FORUM:                                                        (Agenda Item B)

Michele Stapleford, 419 Shady Oaks Lane, in Rocky Point spoke and requested the Council
waive the $100 deposit required for 417 Shady Oaks Lane because the property has hardly any
water consumption as it only contains a building used for storage. Ms. Stapleford also asked
about the 291.84 TCEQ regulation that restricts water deposits to $50 and requires the deposit be
refunded after 18 months. Mayor Pro-Tem Vargus explained the different regulations on for-
profit water systems and municipal water system.

CONSENT AGENDA:                                                                (Agenda Item C)

       1.      Minutes of the January 19, 2012 Council Meeting
       2.      Minutes of the February 16, 2012 Council Meeting
       3.      Minutes of the March 8, 2012 Council Meeting
       4.      Resolution Adoption of Official Town Map
       5.      Ratification of Contract between Lakewood Village MDD and AquaMat of Texas
LAKEWOOD VILLAGE TOWN COUNCIL
REGULAR SESSION
APRIL 12,2012                                                                             Page 2

Mayor Pro-Tem Vargus explained that the ratification of the contract between the MDD and
AquaMat is not a requirement, however, he wanted council to see and approve it as good
practice.

MOTION:       Upon a motion made by Mayor Pro-Tem Vargus and seconded by Councilman
              Guthrie the Council voted five (5) "ayes" and no (0) "nays" to approve the items
              on the consent agenda. The motion carried.

REGULAR AGENDA:                                                                (Agenda Item D)

Discussion of Water/Wastewater Report by
Gary Barnes of AquaMat of Texas                                               (Agenda Item D.l)

Mayor Schnittker reported that due to illness Mr. Barnes is unable to attend the meeting therefore
this item will be tabled until the next council meeting.

Consideration of Ordinance Denying Rate
Increase Requested by AquaTexas                                               (Agenda Item D.2)

MOTION:        Upon a motion made by Mayor Pro-Tem Vargus and seconded by Councilman
               Wood the Council voted five (5) "ayes" and no (0) "nays" to approve the
               ordinance denying the rate increase requested by AquaTexas. The motion carried.

Consideration of On-Street Parking                                            (Agenda Item D.3)

Mayor Schnittker reviewed the current regulations and the problems with people parking on the
street impeding traffic. There was some discussion about possible alternatives. Councilman
Getka reported on a problem with people attending practices in the baseball field and parking
along Lakecrest. Councilman Menckhoff recommended the baseball league be contacted to see
if they would be willing to distribute information to their participants about appropriate parking
alternatives.

Discussion of Concrete Streets Proposal from
Freese and Nichols                                                            (Agenda Item D.4)

Mayor Pro-Tem Vargus reviewed the proposal received from Freese and Nichols for a concrete
street project. Mayor Schnittker introduced George Stuyck a resident of Lakewood Village who
is a licensed surveyor and has experience in road projects. Mr. Stuyck reviewed the typical
process for road projects and the methods used. Mr. Stuyck stated that it would be important for
the project to be phased properly. Mr. Stuyck stated that the road leading into Town could be
completed pretty quickly; however, residential roads will be more difficult as the road will have
to be done one side at a time to allow for residential access. There was some discussion on the
LAKEWOOD VILLAGE TOWN COUNCIL
REGULAR SESSION
APRIL 12,2012                                                                             Page 3

benefits in using Freese and Nichols to handle the entire project versus handling the project in-
house and utilizing the inside engineer associated with the street contractor. There was some
discussion on the phasing priorities for the project and the funding options. There was some
discussion on the bidding process and pricing. Council discussed the length of the financing
term. Mayor Pro-Tem Vargus reported that he will discuss financing options with a few banks.
Councilman Getka asked about the possibility of grants to assist with this project. Mayor
Schnittker is going to contact Freese and Nichols to inform them of Council's desire to phase the
project and request a revised proposal.

Discussion of Zoning Ordinance                                                (Agenda Item D.5)

Mayor Schnittker stated that this item is to discuss how council will revise the zoning ordinance.
Mayor Pro-Tem Vargus reviewed the need for updating this ordinance in conjunction with the
recent updating of the building and subdivision related ordinances. Councilman Guthrie stated
that he would be part of a team to look at writing the zoning ordinance but he does not feel
qualified to make zoning ordinance changes as an individual. There was some discussion on
future development as regulated via planned developments. Councilman Getka stated he would
also be a part of a zoning ordinance team. Councilman Getka and Councilman Guthrie will
review the ordinance and report back at the next council meeting.

Discussion of Water Efficiency Study                                          (Agenda Item D.6)

Mayor Pro-Tem Vargus reviewed the water efficiency study he recently completed. Mayor Pro-
Tem Vargus reported according to the study in the month of November the old meters are only
reading about 45% of the actual water usage. Based on the results of the study the average water
consumption which was not being recorded was approximately 5,000 gallons per house. Mayor
Pro-Tem Vargus reported the well meters have been replaced so those measurements will also be
accurate.

Mayor Pro-Tem Vargus reviewed the efficiency plan for well usage. Mayor Pro-Tem Vargus
reported that the wells should be sequenced so the smaller well comes on first, and the other
wells come on only as needed. Based on a modified sequencing study a ten percent energy
savings was realized. Several new floats will need to be purchased to regulate the sequencing
and a chlorination revision will be required. Mayor Pro-Tem Vargus reported that he will put
together a proposal to submit to CoServ to ask for a grant to cover the expense of this project.

Consideration of Water/Wastewater
Ordinance                                                                     (Agenda Item D.7)

Mayor Schnittker reported that the Rocky Point well building has been completely rebuilt, two
pressure tanks are now operational, the storage tank has been sanitized and is now online. The
                                                                         ACCEPTED
                                                                    02-14-00143-CV
                                                         SECOND COURT OF APPEALS
                                                              FORT WORTH, TEXAS
                                                              9/26/2014 11:49:55 AM
                                                                     DEBRA SPISAK
                                                                             CLERK


          NO. 02-14-00143-CV
                                                   RECEIVED IN
                                             2nd COURT OF APPEALS
IN THE COURT OF APPEALS SECOND DISTRICT        FORT WORTH, TEXAS
                                             9/26/2014 11:49:55 AM
         OF TEXAS, FORT WORTH                     DEBRA SPISAK
                                                      Clerk




               HARRY BIZIOS,
                 APPELLANT,

                     V.

     TOWN OF LAKEWOOD VILLAGE, TEXAS,
                 APPELLEE.



          BRIEF OF AMICUS CURIAE
PROPERTY OWNERS’ ASSOCIATION OF SUNRISE BAY



                   WHITEHURST & CAWLEY, L.L.P.

                   FRANK G. CAWLEY
                   State Bar No. 24006978
                   4560 Belt Line Road, Suite 200
                   Addison, Texas 75001
                   972/503-5455 Telephone
                   972/503-6155 Facsimile

                   Counsel for Property Owners’ Association
                   Of Sunrise Bay
               IDENTITY OF PARTIES AND COUNSEL

      Amicus Curiae Property Owners’ Association of Sunrise Bay
supplements the parties’ identification of parties and counsel with the
following information:

     1.   Amicus Curiae is Property Owners’ Association of Sunrise Bay.

     2.   Counsel for Amicus Curiae is Frank G. Cawley, Whitehurst &
          Cawley, L.L.P. 4560 Beltline Rd., Suite 200, Addison, Texas
          75001




                                   ii
                     INTEREST OF AMICUS CURIAE

      Pursuant to Texas Rule of Appellate Procedure 11, Amicus Curiae,

Property Owners’ Association of Sunrise Bay (“the Association”), submits

this brief in support of Appellant, Harry Bizios because the disposition of

the issues raised in this case will significantly affect the Association and its

constituent property owners.

      The Association is a duly organized Texas non-profit property

owners association comprised of 174 properties and 171 property owners.

Approximately 57 of these properties are located wholly or partially within

the extra-territorial jurisdiction of the Town of Lakewood Village. (CR 527).

The Association and its constituent property owners have a significant

interest in the subject matter of this case. The Association is committed to

maintaining sustainable property values, preserving and attracting

desirable property owners, and maintaining the integrity and constituency

of the Association. If this Court holds that the Town of Lakewood Village

has the power to enforce its ordinances, building codes, and confiscatory

building permit fees in its ETJ, it will serve as a disincentive to property

ownership and transfer in the subject ETJ, reduce the pool of attractive

                                       iii
purchasers, and discourage the improvement of properties in the

Lakewood Village ETJ. Each of these will have a deleterious effect on

property values which impacts all of the 171 members of the Association.

     No fees have been paid for the filing of this brief.




                                      iv
                                               TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL……………………………………………...……ii

INTEREST OF AMICUS CURIAE………………………………………………………...iii, iv

TABLE OF CONTENTS……………………………………………………………….……v, vi

INDEX OF AUTHORITIES…………………………………………………………..vii, viii, ix

ISSUES PRESENTED ..................................................................................................................1

          Issue 1:
          Whether a general law town has the power to enforce its building
          codes and building permit fees in its extraterritorial jurisdiction
          absent express statutory authority.

          Issue 2:
          Whether the Town established a probable right to the relief sought
          where the evidence establishes that its building permit fees bear no
          reasonable relationship to the cost of regulating construction, and
          thus constitute unlawful taxes.

SUMMARY OF ARGUMENT…………………………………………………………….....1, 2

STATEMENT OF FACTS ............................................................................................................2

ARGUMENT AND AUTHORITIES…………………………………………………………...3

               Lakewood Village’s Motive in Attempting to Require Permit
               Fees and to Enforce Building Codes is Revenue Generation, Not
               Health, Safety and Welfare .................................................................. 3

               As a General Law Town, The Powers of Lakewood Village Are
               Limited To Those Expressly Authorized By Statute ......................... 7

               There is No Statutory Authority Authorizing Lakewood Village to
               Require Building Permits or to Enforce Building Codes in its ETJ ......... 8

                                                                 v
            The Authority on Which Lakewood Village Relies is Inapposite
            Because it is Based on a Different, Repealed Statute and is no Longer
            Good Law .................................................................................................. 11

            Lakewood Village’s admission that it has not adopted Subchapter B is
            fatal to its position ..................................................................................... 14

            The Trial Court Erred in Finding a Probable Right To Relief
            Because Lakewood Village’s Building Permit Fees Constitute
            Unlawful Taxes ....................................................................................... 15

CONCLUSION AND PRAYER ........................................................................... 18

CERTIFICATE OF SERVICE ................................................................................ 19




                                                          vi
                                        INDEX OF AUTHORITIES

Case Law                                                                                                     Page(s)

Bon Air Estates, Inc. v. Village of Suffern,
     32 A.D.2d 921, 302 N.Y.S.2d 304 (1969) ............................................ 16

City of Austin v. Jamail,
      662 S.W.2d 779, 782 (Tex. App. – Austin 1983, writ dism’d)......... 7

City of Sweetwater v. Hamner,
      259 S.W. 191, 195 (Tex. Civ. App. – Fort Worth 1923, writ dism’d)
       ................................................................................................................ 7

City of West Lake Hills v. Westwood Legal Defense Fund
      598 S.W.2d 681, 683, 684 (Tex. Civ. App. – Waco 1980, no writ) .. 7

Colonial Oaks West, Inc. v. East Brunswick,
      296 A.2d 653, 660 (N.J. 1972) .............................................................. 16

Daniels v. Point Pleasant,
     23 N.J. 357, 362, 129 A.2d 265 (N.J. 1957)………………………15, 17

Ft. Worth v. Gulf Refining Co.,
      125 Tex. 512 (Tex. 1935) ....................................................................... 15

Health v. King,
      705 S.W.2d 812, 814 (Tex. App. Dallas 1986) ................................... 16

Hope v. Laguna Vista,
     721 S.W.2d 463, 463-464 (Tex. App. Corpus Christi 1986) ............. 7

Levy v. City of Plano,
      2001 Tex. App. LEXIS 7515 (Tex. App. Dallas Nov. 8, 2001)...11, 12

Lodge of Ozarks, Inc. v. Branson,
      796 S.W.2d 646 (Mo. Ct. App. 1990) .................................................. 16
                                                               vii
Lucas v. North Texas Municipal Water Dist.,
      724 S.W.2d 811, 824 (Tex. App. 1986)…………………………..11, 12

Merrelli v. City of St. Clair Shores,
     355 Mich. 575, 96 N.W.2d 144 (Mich. 1959) ..................................... 15

Orange and Rockland Utilities v. Town of Clarkstown,
     80 A.D.2d 846, 444 N.Y.S.2d 670 (1981)………………………..15, 16

Raum v. Board of Sup’rs of Tredyffrin Township,
    29 Pa. Commw. 9, 370 A.2d 777 (Pa. Comwlth. 1977) .................... 16

Sun Oil Co. v. Whitaker,
     424 S.W.2d 216, 218 (Tex. 1968).......................................................... 17

Tex. DOT v. City of Sunset Valley,
      146 S.W.3d 637, 645 (Tex. 2004)......................................................... 7

Township of Ridley v. Ridley Arms, Inc.,
     90 Pa. Commw. 143, 494 A.2d 870 (Pa. Comwlth. 1985) ................ 16

Trevino & Gonzalez Co. v. R.F. Muller Co.,
      949 S.W.2d 39, 40 (Tex. App.—San Antonio 1997, no writ) .......... 15

Vance v. Pleasanton,
     261 S.W. 457, 459 (Tex. Civ. App. 1924) ............................................ 16

Statutes and Codes

Tex. Loc. Govt. Code §43.024........................................................................ 7
Tex. Loc. Govt. Code §13.002........................................................................ 8
Tex. Loc. Govt. Code, Chapter 212………………………….1, 8, 10, 11, 12
Tex. Loc. Govt. Code, §212.002………………………………………….8, 9
Tex. Loc. Govt. Code, §212.003………………………………………….8, 9
Tex. Loc. Govt. Code, §212.041…………………………………………...14
Tex. Loc. Govt. Code, §212.049…………………………….9, 10, 12, 13, 14
                                                    viii
Tex. Loc. Govt. Code, §212.172..................................................................... 13

Texas Revised Civil Statute 970a ................................................................. 11
Texas Revised Civil Statute 970a, Article 1, Section 4 .............................. 12

Texas Constitution ......................................................................................... 16




                                                         ix
                             ISSUES PRESENTED

                                  Issue 1

     Whether a general law town has the power to enforce its building

codes and building permit fees in its extraterritorial jurisdiction absent

express statutory authority.

                                  Issue 2

     Whether the Town established a probable right to the relief sought

where the evidence establishes that its building permit fees bear no

reasonable relationship to the cost of regulating construction, and thus

constitute unlawful taxes.

                      SUMMARY OF ARGUMENT

     General law towns such as the Town of Lakewood Village possess

only the powers expressly conferred by the legislature. Contrary to

Lakewood Village’s arguments, neither subchapter A nor subchapter B of

Texas Local Government Code Chapter 212 authorize a general law town

to require building permits or enforce building codes in an ETJ. Lakewood

Village can point to no other statute that expressly authorizes a general law

town to require building permits or enforce building codes in an ETJ. Thus,


                                      1
the Town’s attempt to impose its building codes and building permit fees

on Bizios is unlawful, and the trial court erred in granting a temporary

injunction in favor of the Town.

      The Town’s building permit fees constitute the imposition of an

illegal tax outside of its territorial limits. The evidence establishes that the

Town’s building permit fees exceed the cost of issuing the permit and of

inspecting and regulating construction by more than 1200 percent. The fees

are so far in excess of the cost to regulate construction that they can only be

classified as revenue generating taxes. The trial court erred in refusing to

consider the constitutionality of these permit fees in determining whether

Lakewood Village established a probable right to the relief sought.

                          STATEMENT OF FACTS

      The Association was created in 1995 by the developer of Sunrise Bay,

Properties of the Southwest, Inc. The plat for Sunrise Bay was approved by

the Town of Little Elm and Denton County in 1995. (Appellee’s Brief at pg.

39). The first homes in the Lakewood Village ETJ were constructed in 1996.

Of the 174 properties in Sunrise Bay, approximately 57 are located wholly

or partially in the Lakewood Village ETJ. (CR 125). There are presently 34

                                       2
homes constructed in the Lakewood Village ETJ. With the exception of

Bizios’ home, all of these homes were built before 2011 when Lakewood

Village passed Ordinance 11-11 which purports to require permit fees and

to enforce building codes in the ETJ. (CR 307-310).

      The Association is one of only two homeowners or property owners

associations in Lakewood Village’s ETJ. In 2013, the Lakewood Village

Town Council passed Ordinance 13-07 which amended its Subdivision

Ordinance. (CR 345-367). Section 36 of Ordinance 13-07 purports to

prohibit mandatory property owners associations and homeowners

associations that charge mandatory fees. (CR 366). The Associations’ deed

restrictions require membership in the respective associations and require

mandatory annual fees. (CR 454). Thus, under Ordinance 13-07, Lakewood

Village purports to restrain the rights of nearly one-third of the property

owners in Sunrise Bay from associating and complying with their deed

restrictions.

                   ARGUMENT AND AUTHORITIES

   A. Lakewood Village’s Motive in Attempting to Require Permit Fees
      and to Enforce Building Codes is Revenue Generation, Not Health,
      Safety and Welfare


                                      3
   The controlling issue in this case is whether Lakewood Village can

require permit fees and enforce building codes in its ETJ absent any

statutory authorization permitting it to do so. However, Lakewood Village

attempts disguise its true motive through the sophistry of promoting

health, safety, and welfare. Accordingly, the Association will address this

issue at the outset.

   In its Brief, Lakewood Village argues that its true intent in extending its

building codes into its ETJ is solely to promote the health, safety, and

welfare of its citizens and the residents of the ETJ. However, Sunrise Bay

has been in existence since 1995, and 34 homes have been constructed in

Lakewood Village’s ETJ prior to 2011 when it attempted to extend its

building permits and codes into the ETJ. Conspicuously absent from

Lakewood Village’s Brief is any mention of any evidence of any health,

safety, or welfare issues arising out of the construction of any of these 34

homes in the intervening 16 years. Certainly if any evidence existed to

support Lakewood Village’s purported motive, it would be cited in its

Brief. Lakewood Village wholly fails to explain why, after 16 years and the




                                      4
construction of 34 homes, it suddenly became concerned with the health,

safety, and welfare of its citizens and residents of the ETJ.

   Lakewood Village’s true motive for extending its building permit fees

and building codes into the ETJ is evidenced by the April 12, 2012 meeting

minutes of the Lakewood Village Town Council in which the mayor

characterized Sunrise Bay as an unrealized “asset” of the town. (See Tab C

attached to Bizios Reply Brief). This motive is also evidenced by the

enormous profit it receives by imposing its permit fees in the ETJ. The total

cost to Lakewood Village to have building plans reviewed and inspections

performed is $1200. (2 RR 144). Coincidentally, this is the exact amount

Lakewood Village charged Bizios in subcontractor fees. (3 RR 19). On top

of that, Lakewood Village charged Bizios $14,656.00 in building permit

fees. (2 RR 92-93). Thus, Lakewood Village realized a $14,656.00 profit from

the building permit fees for the construction of one home. The prospect of a

similar windfall for construction on the remaining 20 or so lots in the

Sunrise Bay portion of Lakewood Village’s ETJ certainly qualifies as

realizing an asset.    Lakewood Village fails to explain why it cannot

promote the health, safety, and welfare through the imposition of its

                                       5
building codes with permit fees that have a more reasonable connection to

the cost of regulation. This is because Lakewood Village’s motive is

revenue generation, and the promotion of health, safety, and welfare

justification is a mere pretext.

   Further, the fact that Lakewood Village seeks to prohibit homeowners

and property owners associations belies its supposed interest in health,

safety, and welfare. The Sunrise Bay POA has an Architectural Control

Committee which is charged with approving construction plans for

compliance with acceptable construction standards. (CR 452-454). In

addition, the Sunrise Bay Declarations of Covenants require construction

approval by Denton County. (CR 452). The abolition of the POA would

remove these additional levels of construction approval which contribute

to the health, safety and welfare of the residents in the POA.

   Lakewood Village also attempts to justify its imposition of building

codes and building permits in the ETJ by asserting that it might annex it in

the future. However, because the population of Lakewood Village is less

than 5000, and will always be less than 5000, it can only achieve annexation

by a vote of the majority of the qualified voters in the ETJ. Tex.Loc.Govt.

                                      6
Code §43.024. There is absolutely no possibility that Lakewood Village

could garner the votes necessary for annexation, and Lakewood Village

knows it. (See Tab A attached to Bizios’ Reply Brief). Once again,

Lakewood Village’s stated motive is pure subterfuge.

   B. As a General Law Town, The Powers of Lakewood Village Are
      Limited To Those Expressly Authorized By Statute

      General law cities possess only the powers and privileges expressly

conferred on them by law. Tex. DOT v. City of Sunset Valley, 146 S.W.3d 637,

645 (Tex. 2004); Hope v. Laguna Vista, 721 S.W.2d 463, 463-464 (Tex. App.

Corpus Christi 1986). A city cannot exercise its powers outside its limits without

express statutory authority, unless the power is reasonably incident to those

expressly granted. City of Austin v. Jamail, 662 S.W.2d 779, 782 (Tex. App. --

Austin 1983, writ dism'd); City of Sweetwater v. Hamner, 259 S.W. 191, 195 (Tex.

Civ. App. -- Fort Worth 1923, writ dism'd). Furthermore, any fair, reasonable, or

substantial doubt about the existence of a power is resolved against a city. City of

West Lake Hills v. Westwood Legal Defense Fund, 598 S.W.2d 681, 683 (Tex. Civ.

App. -- Waco 1980, no writ). The court must examine the entire statute and

construe it as a whole. Id. at 684. One provision will not be given a meaning

inconsistent with or out of harmony with other provisions, though it might be

susceptible to such construction if standing alone. Id.
                                          7
      Accordingly, in order for Lakewood Village to possess the power to require

building permits and building codes in the ETJ, there must be express statutory

authority permitting it to do so.

   C. There is No Statutory Authority Authorizing Lakewood Village to
      Require Building Permits or to Enforce Building Codes in its ETJ

   Lakewood Village asserts that Texas Local Government Code Chapter 212,

subchapter A provides the statutory authority to extend the town’s building permit

and construction related ordinances into the areas constituting the town’s

extraterritorial jurisdiction (ETJ). It does not.

      Subchapter A of Texas Local Government Code Chapter 212 governs

municipalities’ regulation of subdivisions. Section 212.002 states:

      After a public hearing on the matter, the governing body of a
      municipality may adopt rules governing plats and subdivisions of
      land within the municipality's jurisdiction to promote the health,
      safety, morals, or general welfare of the municipality and the safe,
      orderly, and healthful development of the municipality.

(emphasis added).

      Section 212.003 allows for the extension of ordinances adopted under

Section 212.002 into the ETJ. Section 212.003 states as follows:

      (a) The governing body of a municipality by ordinance may extend to
          the extraterritorial jurisdiction of the municipality the application
          of municipal ordinances adopted under Section 212.002 and other
          municipal ordinances relating to access to public roads or the
          pumping, extraction, and use of groundwater by persons other than
          retail public utilities, as defined by Section 13.002, Water Code,
                                            8
          for the purpose of preventing the use or contact with groundwater
          that presents an actual or potential threat to human health.

      Taken together, Sections 212.002 - 212.003 only authorize a municipality to

extend rules governing plats and subdivisions of land into its ETJ. Thus, the

question becomes whether building codes and permit fees constitute “rules

governing plats and subdivisions of land.” The answer to this question lies in the

legislative scheme contained in Chapter 212 wherein laws governing the regulation

of subdivisions and laws governing the regulation of property development are

codified in separate subchapters.

      While Subchapter A of Texas Local Government Code Chapter 212 governs

the regulation of subdivisions, Subchapter B governs the regulation of property

development. “Property development” is defined as “the new construction or the

enlargement of any exterior dimension of any building, structure, or

improvement.” Further, Section 212.049 provides “This subchapter [subchapter B]

does not authorize the municipality to require municipal building permits or

otherwise enforce the municipality's building code in its extraterritorial

jurisdiction.”

      There are several important conclusions to be drawn from this statutory

scheme:



                                           9
      1. The separation of subchapters A and B establishes that there is a
         distinction between the regulation of subdivisions and the regulation of
         property development;

      2. The legislature’s inclusion of Section 212.049 in subchapter B indicates
         that building permits and building codes fall within the realm of the
         regulation of property development rather than the regulation of
         subdivisions;

      3. The express statutory authority of a municipality to regulate property
         development does not include the authorization to require building
         permits or to enforce building codes in an ETJ;

      Based on these inescapable conclusions, neither subchapter A nor

subchapter B authorize a municipality to require building permits or enforce

building codes in an ETJ. This is because subchapter A does not address rules

relating to property development such as building permits and building codes, and

subchapter B expressly provides that it does not authorize a municipality to require

building permits or enforce building codes in an ETJ.

      As set forth above, Lakewood Village is a general law town whose powers

must be expressly authorized by statute. Because neither subchapter A or

subchapter B of Texas Local Government Code Chapter 212 provide authority to

require building permits of enforce building codes in the ETJ, Lakewood Village is

prohibited from doing so. Thus, Lakewood Village failed to show a probable right

to the relief sought, and the trial court erred in granting a temporary injunction in

favor of Lakewood Village.

                                         10
   D. The Authority on Which Lakewood Village Relies is Inapposite Because
      it is Based on a Different, Repealed Statute and is no Longer Good Law

      Lakewood Village relies on Lucas v. North Texas Municipal Water Dist.,

724 S.W.2d 811, 824 (Tex. App. 1986) for the proposition that the power to

regulate subdivisions encompasses the power to require building permits and

enforce building codes. Lakewood Village’s reliance on Lucas is misplaced. In

Lucas, interpreting Texas Revised Civil Statute 970a, the Dallas Court of Appeals

held “Consequently, we conclude that the power over subdivisions conferred by

article 970a necessarily or fairly implies a right to issue regulations governing

construction of housing, buildings, and the components thereof.” Id.

      However, the Dallas Court of Appeals has since reversed course on this

issue. Interpreting the current version of Chapter 212, the Dallas Court of Appeals

held “A city is statutorily prohibited from regulating land use and construction on

property in its ETJ; a city may apply only its subdivision ordinances to such

property.” Levy v. City of Plano, 2001 Tex. App. LEXIS 7515 (Tex. App. Dallas

Nov. 8, 2001)(not designated for publication) (Emphasis added). The Levy court

properly recognized that the regulation of subdivisions does not encompass the

regulation of construction on property. Thus, Lucas is no longer good law and does

not support Lakewood Village’s position.



                                        11
       Furthermore, the statutory scheme set forth in the current version of Chapter

212 is not the same as existed when Lucas was decided. The Lucas court based its

holding on the interpretation of Texas Revised Civil Statute 970a, Article 1,

Section 4 which allowed a city to extend its ordinances establishing rules and

regulations governing subdivisions and plats into its ETJ.1 However, unlike the

current version of Chapter 212, there was no separate subchapter relating to the

regulation of property development. Id. Thus, the Lucas court’s holding was based

on the interpretation of a different statute and is inapplicable to the current version

of Chapter 212. This explains why the Dallas Court in Levy held that general law

towns are prohibited from regulating construction on property in an ETJ without

even citing Lucas.

       Lakewood Village contends that subchapter A provides authority to require

building permits and enforce building codes in ETJs to all types of municipalities.

However, if this were true, Tex.Loc.Govt. Code Section 212.049 would be

meaningless. If Lakewood Village is correct, there would be no reason to state that

nothing in subchapter B authorizes a municipality to require building permits and

enforce building codes in the ETJ if subchapter A already authorized all

municipalities to do so. Rather, section 212.049 means that municipalities that do

not possess this power cannot use subchapter B as authority to require building
1
 See enrolled version of H.B. 13, 58th legislature, 1963
http://www.lrl.state.tx.us/LASDOCS/58R/HB13/HB13_58R.pdf#page=104
                                                         12
permits or to enforce building codes. Thus, Section 212.049 is a recognition that

some types of municipalities cannot require building permits and enforce building

codes in ETJs.

      In addition, Local Government Code Section 212.172 provides that a

municipality can enter into a written agreement with a land owner to enforce the

municipality’s development regulations in the ETJ. If all municipalities have the

right to enforce development regulations in the ETJ as a matter of right as

Lakewood Village contends, there would be no reason for any agreement between

a municipality and a land owner. Again, Section 212.172 reflects a recognition that

some types of municipalities cannot require building permits and enforce building

codes in ETJs.

      Lakewood Village disingenuously argues that through a resolution passed in

2010, Denton County recognized its right to require building permits and to

enforce building codes in its ETJ. (CR 200-204). However, Lakewood Village’s

Town Council meeting minutes contradict this argument. On August 11, 2011, the

Town Secretary informed the Town Council about “Denton County issuing

building permits in Lakewood Village ETJ and refusing to support the town’s

authority to enforce building permits and inspections on proposed construction.”

(See Tab B attached to Bizios Reply Brief). Contrary to Lakewood Village’s

argument, Denton County does not support Lakewood Village’s argument. In any
                                        13
event, Lakewood Village provides no authority for the proposition that a county

can confer powers on a general law town where the legislature has refused to grant

such powers.

   E. Lakewood Village’s admission that it has not adopted Subchapter B is
      fatal to its position

   Recognizing that Section 212.049 is dispositive, Lakewood Village claims that

it has not adopted subchapter B as required by Section 212.041. Therefore,

Lakewood Village claims that Section 212.049 is inapplicable. (Appellant’s Brief

at pgs. 26-27). If it is true that Lakewood Village has not adopted subchapter B,

then it has no power to regulate property development at all. As set forth above,

subchapter A does not address property development regulations in general or

building permits or building codes specifically. Lakewood Village could only

conceivably derive the power to regulate property development from subchapter B.

Thus, Lakewood Village’s admission that it has not adopted subchapter B is fatal

to its position in this case. In other words, Section 212.049 establishes that building

permits and building codes fall within the realm of property development which is

governed by subchapter B. If subchapter B confers no powers on Lakewood

Village, by necessity, Lakewood Village lacks the power to regulate property

development, including any regulation of building permits and building codes.



                                          14
   F. The Trial Court Erred in Finding a Probable Right To Relief
      Because Lakewood Village’s Building Permit Fees Constitute
      Unlawful Taxes

   The trial Court’s Order Granting Temporary Injunction found that

Lakewood Village established a probable right to relief on its claim that

Bizios is required to obtain building permits from the town, including the

payment of permit fees. (CR 651-653). However, the evidence establishes

that Lakewood Village’s permit fees are far in excess of the cost of

regulation, and thus, constitute taxes.

   A building permit is simply a license authorizing construction. Trevino

& Gonzalez Co. v. R.F. Muller Co., 949 S.W.2d 39, 40 (Tex. App.—San

Antonio 1997, no writ). A license fee cannot be excessive nor more than

reasonably necessary to cover the costs of granting the license and

exercising proper police regulation. Ft. Worth v. Gulf Refining Co., 125 Tex.

512 (Tex. 1935). Courts across the country have analyzed whether building

permit fees are in fact permissible regulatory fees or prohibited taxes.

Merrelli v. City of St. Clair Shores, 355 Mich. 575, 96 N.W.2d 144 (Mich.

1959); Daniels v. Point Pleasant, 23 N.J. 357, 129 A.2d 265 (N.J. 1957); Orange

and Rockland Utilities v. Town of Clarkstown, 80 A.D.2d 846, 444 N.Y.S.2d 670


                                      15
(1981); Bon Air Estates, Inc. v. Village of Suffern, 32 A.D.2d 921, 302 N.Y.S.2d

304 (1969); Township of Ridley v. Ridley Arms, Inc., 90 Pa. Commw. 143, 494

A.2d 870 (Pa. Comwlth. 1985); Raum v. Board of Sup'rs of Tredyffrin

Township, 29 Pa. Commw. 9, 370 A.2d 777 (Pa. Comwlth. 1977); Colonial

Oaks West, Inc. v. East Brunswick, 296 A.2d 653, 660 (N.J. 1972). These cases

hold generally that the amount of the fee may not exceed the cost of issuing

the permit and of inspecting and regulating the permitted activity and that

a city does not have a power to impose a tax under the guise of a license or

permit. Id.; Lodge of Ozarks, Inc. v. Branson, 796 S.W.2d 646 (Mo. Ct. App.

1990).

   Municipalities are strictly limited in their power to tax by the powers

granted to them by the Texas Constitution or by statute. Heath v. King, 705

S.W.2d 812, 814 (Tex. App. Dallas 1986). A general law town has no power

to tax outside of its corporate limits. Vance v. Pleasanton, 261 S.W. 457, 459

(Tex. Civ. App. 1924). So if the excessive permit fees constitute taxes, they

are unlawful.

      In this case, there can be no question that the Town’s building permit

fees constitute prohibited taxes. The total cost to Lakewood Village to have

                                       16
building plans reviewed and inspections performed is $1200. (2 RR 144).

Lakewood Village charged Bizios $1200 in subcontractor fees. (3 RR 19).

Further, Lakewood Village charged Bizios $14,656.00 in building permit

fees. (2 RR 92-93). Thus, Lakewood Village realized a $14,656.00 profit from

the building permit fees for the construction of one home. These fees are

over 1200% in excess of the Town’s inspection and plan review costs. These

permit fees bear no reasonable relationship to the cost of regulation and

are, therefore, taxes. See Daniels v. Point Pleasant, 23 N.J. 357, 362 (N.J.

1957)(holding building permit fees that exceed cost of regulation by 700%

invalid tax)

   Part of the relief Lakewood Village seeks is the requirement that Bizios

obtain building permits from the town which includes the payment of its

excessive permit fees. As the plaintiff, Lakewood Village bore the burden

of proving that it had a probable right to the relief sought. Sun Oil Co. v.

Whitaker, 424 S.W.2d 216, 218 (Tex. 1968). Because Lakewood Village’s

building permit fees are unlawful taxes, the trial court erred in finding that

Lakewood Village established a probable right to relief as to its claim that

Bizios is required to pay impermissibly excessive permit fees.

                                      17
                     CONCLUSION AND PRAYER

     Lakewood Village has no power to require building permits or to

enforce building codes in its ETJ because there is no statutory authority

granting these powers. Further, Lakewood Village’s building permit fees

constitute taxes which cannot be imposed outside the town limits.

Accordingly, the trial court erred in granting the temporary injunction.

Amicus Curiae prays that the Court reverse the trial court’s Order Granting

Temporary Injunction, and that this case be remanded for further

proceedings consistent with this Court’s opinion.

                                  Respectfully Submitted,


                                  /s/Frank G. Cawley
                                  FRANK G. CAWLEY
                                  State Bar No. 24006978
                                  WHITEHURST & CAWLEY, L.L.P.
                                  4560 Belt Line Rd., Suite 202
                                  Addison, Texas 75001
                                  (972) 503-5455
                                  (972) 503-6155 - Facsimile

                                  Counsel for Amicus Curiae




                                    18
                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the
foregoing document was forwarded to the following counsel of record and
unrepresented parties via certified mail, return receipt requested, pursuant to the
Texas Rule of Appellate Procedure 9.5 on the 26th day of September, 2014:
      The Honorable Jonathan Bailey
      431st Judicial District Court
      Denton County Courts Building
      1450 East McKinney Street
      Denton, Texas 76209

      Andrew Messer
      Messer, Rockefeller & Fort, PLLC
      6351 Preston Road, Suite 350
      Frisco, Texas 75034

      Arthur J. Anderson
      Winstead, PC
      500 Winstead Building
      2728 N. Harwood Street
      Dallas, Texas 75201

                                      /s/Frank G. Cawley
                                      Frank G. Cawley




                                        19
                   CERTIFICATE OF COMPLIANCE

      As required by Texas Rule of Appellate Procedure 9.4(i)(3), I certify
that there is a total of 4,759 words in the foregoing computer-generated
document. Counsel is relying on a computer generated word count.

                                  /s/Frank G. Cawley
                                  Frank G. Cawley




                                    20
                                                                             ACCEPTED
                                                                        02-14-00143-CV
                                                             SECOND COURT OF APPEALS
                                                                  FORT WORTH, TEXAS
                                                                   9/26/2014 2:30:02 PM
                                                                         DEBRA SPISAK
                                                                                 CLERK

IN THE COURT OF APPEALS OF THE STATE OF TEXAS

          SECOND APPELLATE DISTRICT                    RECEIVED IN
                                                  2nd COURT OF APPEALS
                                                   FORT WORTH, TEXAS
                                                  9/26/2014 2:30:02 PM
                  No. 02-14-00143-CV                   DEBRA SPISAK
                                                          Clerk


                  HARRY BIZIOS,
               Appellant/Cross Appellee,

                           v.

     TOWN OF LAKEWOOD VILLAGE, TEXAS,
            Appellee/Cross Appellant.


     On Appeal from the 431st Judicial District Court
         Trial Court Cause No. 14-01991-431



            BRIEF AMICUS CURIAE
       TEXAS ASSOCIATION OF BUILDERS
   IN SUPPORT OF APPELLANT HARRY BIZIOS



                         Manuel Munoz, Jr.
                         SB No. 24053379
                         Texas Association of Builders
                         313 E. 12th Street, Suite 210
                         Austin, Texas 78701
                         (512) 476-6346-Phone
                         (512) 476-6427-Fax
                         ned@texasbuilders.org

                          Attorneys for Amicus Curiae Texas
                          Association of Builders
                          TABLE OF CONTENTS

TABLE OF CONTENTS                                              i

STATEMENT OF INTEREST OF AMICUS                                1

SUMMARY OF ARGUMENT                                            2

ARGUMENT AND AUTHORITIES                                       4

    A.     The Town's True Motivation is to Generate Revenue   4

    B.     The Town lacks statutory authority                  4

CONCLUSION AND PRAYER                                          6

CERTIFICATE OF SERVICE                                         7

CERTIFICATE OF COMPLIANCE WITH RULE 9.4                        8

APPENDIX                                                       9
                          TABLE OF AUTHORITIES
                                                 Page(s)
STATUTES
Chapter 212, Tex. Loc. Gov't Code                   4, 5

Chapter 233, Tex. Loc. Gov't Code                      3

§ 214.904, Tex. Loc. Gov't Code                     3, 5

§ 233.151, Tex. Loc. Gov't Code                   3, 5, 6

OTHER AUTHORITIES
Tex. Const., Article VIII, Section 1(f)                4




                                          -ii-
         IN THE COURT OF APPEALS OF THE STATE OF TEXAS

                      SECOND APPELLATE DISTRICT


                             No. 02-14-00143-CV


                              HARRY BIZIOS,
                           Appellant/Cross Appellee,

                                       v.

                TOWN OF LAKEWOOD VILLAGE, TEXAS,
                       Appellee/Cross Appellant.


                On Appeal from the 431st Judicial District Court
                    Trial Court Cause No. 14-01991-431



                       BRIEF AMICUS CURIAE
                  TEXAS ASSOCIATION OF BUILDERS
              IN SUPPORT OF APPELLANT HARRY BIZIOS


TO THE HONORABLE SECOND COURT OF APPEALS OF TEXAS:

      Pursuant to Rule 11 of the Texas Rules of Appellate Procedure, the Texas

Association of Builders ("TAB") submits this Brief as Amicus Curiae in support of

Appellant Harry Bizios.

                 STATEMENT OF INTEREST OF AMICUS

      TAB is a non-profit trade association that was founded in 1946 to help

promote the dream of home ownership and to serve the common interests of those
involved in the residential construction industry in the State of Texas. TAB's

membership base of nearly 10,000 members across Texas is primarily made up of

home builders, remodelers, developers, and other companies and individuals who

have an interest and a stake in a healthy and vibrant homebuilding industry in the

State of Texas. TAB is affiliated with the National Association of Home Builders

and over 28 local associations that are located throughout the State of Texas.

TAB's membership represents approximately 702,500 jobs and $31.1 billion

annually of the Texas economy.

      TAB, as amicus, has an interest in this case in that TAB and its members are

extremely concerned about the requirement that its members obtain municipal

building permits and pay fees for construction in the extraterritorial jurisdiction

("ETJ"). More specifically, TAB and its members have an interest in seeing that

the Court grant the Appellant's appeal and reverse the trial court's decision

granting temporary injunction.

      That being said, TAB is not a party to this action and has no direct financial

interest in its outcome.      TAB's counsel was not paid a fee by TAB for the

preparation of this brief.

                             SUMMARY OF ARGUMENT

      TAB's membership is dedicated to the construction of quality, safe housing.

Under existing statutes, all one and two family homes built in the state's
municipalities must meet the standards of the International Residential Code

("IRC"), while every county in Texas, other than Loving County, has the authority

to mandate that all one and two family homes be built to the standards of the IRC.

Furthermore, Denton County has exercised its authority under Subchapter F,

Chapter 233 of the Texas Local Government Code to require that all one and two

family homes built in the unincorporated areas of Denton County conform to the

IRC. TAB supports this standard, and Bizios' and other homes in Lakewood

Village's ETJ will be constructed in accordance with the IRC without the Town's

interference or oversight.

      TAB strongly disagrees with the Town's argument that §§214.904 or

233.151, Tex. Loc. Gov't Code, provide statutory authority for the Town to extend

its building code to the ETJ. The legislative history of both bills shows that they

did not bestow or endow such authority on general law towns like Lakewood

Village.

      TAB has reviewed the Appellant's briefs in this case. TAB agrees with both

the content and the arguments that are set forth in the Appellant's briefs. TAB

would like to take this opportunity to incorporate the arguments that are set forth in

the Appellant's briefs and to adopt them as if they were TAB's own.
                      ARGUMENT AND AUTHORITIES

      A.    The Town's True Motivation is to Generate Revenue.

      TAB does not oppose legitimate building permit fees which cover true

administrative costs in reviewing plans and making inspections. However, the

Town's fees, which we understand to represent a profit to the Town of around

$15,000 for Appellant's house, constitute an illegal occupation tax, in violation of

Article VIII, Section 1(f) of the Texas Constitution.    (2 RR 144). This fee is

merely a means for the Town to raise revenue as no services are being provided by

the Town.    Water is provided by the Town of Little Elm and the roads are

maintained by Denton County. (2 RR 89; 3 RR 14). This property can never be

annexed by Lakewood Village for legal, political and engineering reasons. (2 RR

54). Furthermore, the Town's building official is a moonlighter who, due to full­

time employment elsewhere, will not perform services during regular business

hours. (2 RR 143). Bizios obtained approved permits from Denton County and

the Corps of Engineers for his project and has employed a professional third-party

firm to perform code inspections.      TAB opposes the extension of municipal

building codes to the ETJ by general law towns.

      B.     The Town lacks statutory authority.

       The Town also has no legal right to enforce its building standards in its ETJ,

including fees, inspection requirements and contractor registration regulations.

The Town's reliance on Subchapter A, Chapter 212 of the Texas Local

                                         -4-
Government Code is misplaced because Subchapter A relates to a city's

subdivision and platting powers. The property in question was platted in Denton

County long before it came into the Town's ETJ. Consequently, Subchapter B of

Chapter 212 applies because it defines development as "new construction."

Subchapter B does not authorize a city to require its building standards in the ETJ.

In fact, § 212.049, Tex. Loc. Gov't Code, specifically states that the subchapter

does not authorize municipalities to require building permits or enforce building

codes in the ETJ. General law cities, such as Lakewood Village, only have the

powers expressly given to them by Texas statute or the Texas Constitution.

      TAB was involved in the legislative process for enacting §§ 214.904 and

233.151, Tex. Loc. Gov't Code. Contrary to the Town's argument, there was

never any discussion or statement made at a committee hearing or on the floor of

either house that these bills would authorize general law towns to extend their

building codes to the ETJ.

      For example, HB 265 was passed in 2005 to create § 214.904. The House

Research Organization bill analysis is attached as Tab A in the Appendix as shown

in Exhibit A. Scott Norman of TAB testified in support of the bill which was

intended to prevent cities from arbitrarily delaying taking action on building permit

applications. There is no legislative history indicating that § 214.904 was intended

to grant general law towns the authority to extend their building codes to the ETJ.
      TAB was also involved with the 2009 legislative process in enacting HB

2833 (§ 233.151, Tex. Loc. Gov't Code, et seq.). As originally drafted, and shown

in Tab C in the Appendix, the legislative intent was to address the proliferation of

"colonias" along the border by authorizing commissioners courts along the border

the authority to, among other things, adopt building codes. During the session, the

scope of the covered counties was expanded to include virtually every Texas

county and allow those counties to require that all one and two family homes built

in the unincorporated areas of the county meet IRC standards. At no point was

there any discussion or consideration to give general law towns the authority to

require building permits in the ETJ.

                          CONCLUSION AND PRAYER

      Amicus Curiae TAB respectfully requests that this Court grant Appellant's

appeal, reverse the trial court's temporary injunction order, and grant any additional

relief to which the Appellant is entitled.
                                             Respectfully submitted,

                                             TEXAS ASSOCIATION OF
                                             BUILDERS
                                             313 E. 12th Street, Suite 210
                                             Austin, Texas 78701
                                             (512) 476-6346 - Phone
                                             (512) 476-6427-Fax
                                             ned@texasbuilders.org


                                             By: /s/Manuel Munoz, Jr.
                                                  Manuel Munoz, Jr.,
                                                  SB 24053379

                                             ATTORNEYS FOR THE TEXAS
                                             ASSOCIATION OF BUILDERS,
                                             AMICUS CURIAE


                       CERTIFICATE OF SERVICE

      Pursuant to Tex. R. App. P. 9.5, I hereby certify that on the 26th day of
September, 2014, a true and correct copy of the foregoing was served upon the
following counsel of record vie electronic filing service:

      William Andrew Messer
      Messer, Rockefeller & Fort, P.L.L.C.
      6351 Preston Road
      Suite 350
      Frisco, TX 75034

      Arthur J. Anderson
      Winstead PC
      500 Winstead Building
      2728 N. Harwood Street
      Dallas, TX 75201

                                             /s/ Manuel Munoz. Jr.
                                             Manuel Munoz, Jr.
            CERTIFICATE OF COMPLIANCE WITH RULE 9.4

       Pursuant to Texas Rule of Appellate Procedure 9.4,1 hereby certify that the
above styled document complies with the type-volume limitations and contains
1,147 words, excluding the caption, identity of parties and counsel, statement
regarding oral argument, table of contents, index of authorities, statement of the
case, statement of issues presented, signature, proof of service, certification,
certificate of compliance, and appendix. Counsel is relying on a word count
computer program used to prepare the document.

                                            /s/ Manuel Munoz. Jr.
                                            Manuel Munoz, Jr.
                          APPENDIX



TAB A:   March 22, 2005 House Research Organization Bill Analysis for
         HB 265 by Smith

TAB B:   2009 Senate Intergovernmental Relations Committee Witness List
         for HB 2833

TAB C:   2009 Bill Analysis for C.S.H.B. 2833 (Marquez)




                                -9-
TAB A
HOUSE
RESEARCH                                                                              HB 265
ORGANIZATION bill analysis               3/22/2005                                   W. Smith

SUBJ ECT:         Deadlines for cities to act on permit applications

COMMITTEE:        Land and Resource Management — favorable, without amendment

VOTE:             6 ayes — Mowery, Blake, R. Cook, Leibowitz, Miller, Orr

                  0 nays

                  3 absent — Harper-Brown, Escobar, Pickett

WITNESSES:        For — David Mintz, Texas Apartment Association; Scott Norman, Texas
                  Association of Builders; (Registered but did not testify: Daniel Gonzalez,
                  Texas Association of Realtors)

                  Against — None

BACKGROUND:       Among other provisions, Local Government Code, Title 7, authorizes
                  local government entities to issue building permits. Permit applications
                  and review processes vary among cities to ensure that construction and
                  improvement plans comply with local policies and standards.

DIGEST:           HB 265 would set deadlines for municipalities to act on permits for
                  constructing or improving buildings or other structures within their
                  jurisdictions. Upon receipt of a building permit application, a municipality
                  would have to:

                      • grant or deny the permit to the applicant within 45 days;
                      • provide written notice to the applicant explaining why the
                        municipality had not acted on the application, which would add 30
                        days from the date notice was received to the municipality's
                        deadline for reaching a decision; or
                      • reach a written agreement with the applicant establishing a deadline
                        for reaching a decision.

                  If the municipality failed to act within these deadlines and/or agreements,
                  the municipality could not collect any application fees and would have to
                  refund to the applicant any fees collected.
                                   HB 265
                          House Research Organization
                                    page 2

             The bill would take effect September 1, 2005, and would apply only to
             permit applications submitted after that date.

SUPPORTERS   HB 265 would assist developers in efficiently managing their projects by
SAY:         establishing clear uniform deadlines for granting or denying permit
             applications. It would develop notification standards that are responsive
             and predictable and create a clear and transparent permit process through
             which a municipality and a project manager could communicate
             effectively.

             The permit procedure set forth in HB 265 would allow for the timely
             identification and rectification of application errors. Rather than letting
             projects stall over incoherent deadlines or flaws detected late in the permit
             process, as under the current system, the bill would help municipalities
             quickly identify a sound project and resolve application flaws to speed the
             commencement of construction or improvements. By allowing for a more
             timely project initiation date, HB 265 also would assist a municipality in
             incorporating new property value into its tax roll.

             Variation among municipalities' particular permit requirements would not
             be affected by the bill. Written agreements between a municipality and a
             developer could cover any steps required to obtain a permit while clearly
             delineating the responsibilities of both parties.

OPPONENTS    HB 265 would take away local control from regulatory permit processes.
SAY:         Municipalities, large and small, can better determine application deadlines
             than the state. By requiring written agreements between municipalities and
             building permit applicants in order to avoid inflexible processing
             deadlines and resolve application flaws, this bill would slow the permit
             process, not expedite it. Municipalities today manage to ensure efficient
             regulatory processes by communicating verbally with applicants, and
             additional paperwork requirements would do nothing to improve this
             system. By mandating additional administrative duties, the bill could
             require some municipalities to increase permit fees to cover the increased
             processing costs of written agreements, including the possible need for
             additional personnel.

             HB 265 would create unrealistic deadlines for the processing of
             applications. All applications are reviewed for technical revisions
             including engineering, building code, and public safety compliance.
                               HB 265
                      House Research Organization
                                page 3

         Rushing the review process to meet a state-specified deadline could
         jeopardize technical accuracy.

         The bill would not place any requirements on applicants. Applicants who
         submitted incomplete applications or did not respond to requests from the
         municipality would not be held accountable for slowing the application
         process. Municipalities should not have to adhere to application process
         deadlines if applicants are not responsive.

NOTES:   On February 28, the House passed a related bill, HB 266 by W. Smith,
         which would set deadlines for counties to respond to permit applications.
         The Senate has not yet referred this bill to committee.
TAB B
81(R) HB 2833 - Senate Committee Report version - Witness List                                  Page 1 of 1



                                                WITNESS LIST

    HB 2833
    Senate Committee Report


    Intergovernmental Relations
    May 20, 2009 - 7:30 AM
         FOR:
                      Bresnen, Steve (El Paso County), Austin, TX
         Registering, but not testifying:
         For:
                      Allison, Jim (County Judges & Commissioners Association of Texas), Austin, TX
                      Lee, Donald (Texas Conference of Urban Counties), Austin, TX
                      Munoz, Ned (Texas Association of Builders), Austin, TX
                       York, Van County Judge (Borden County), Gail, TX




 http://www.capitol.state.tx.us/tlodocs/81R/witlistbill/html/HB02833S.htm                             9/3/2014
TAB C
                                       BILL ANALYSIS



                                                                                C.S.H.B. 2833
                                                                                   By: Marquez
                                                                                County Affairs
                                                                  Committee Report (Substituted)



BACKGROUND AND PURPOSE

Under current law, certain counties do not have the authority to adopt building codes in the
unincorporated areas of the county. This lack of county regulatory power contributes to the
growth of substandard housing in colonias throughout the Texas-Mexico border region.

C.S.H.B. 2833 authorizes certain counties along the Texas-Mexico border to adopt a building
code applicable to new residential construction that begins after September 1, 2009, in the
unincorporated area of the county. The bill authorizes the building codes adopted under the
provisions of the bill to contain only the same requirements as the statutory warranty and
building and performance standards that apply to residential construction and any rules
governing those standards adopted by the Texas Residential Construction Commission.

C.S.H.B. 2833 requires a building code adopted by a commissioners court under the bill's
provisions to require a person who builds new residential construction to meet specified
requirements, including providing notice to the county, arranging for a third party inspection,
and reporting the results of the inspection to the county and other parties. The bill provides for
enforcement of such a building code, including referral of violations to the commission and
injunctive relief. The bill makes it a Class C misdemeanor to violate its provisions. The bill
prohibits a county from charging a fee to a person regulated by the code. The bill clarifies that
the new authority granted does not affect existing county authority to adopt orders or ordinances
under other law.

RULEMAKING AUTHORITY

It is the committee's opinion that this bill does not expressly grant any additional rulemaking
authority to a state officer, department, agency, or institution.

ANALYSIS

C.S.H.B. 2833 amends the Local Government Code to authorize the commissioners court in a
county that includes territory within 50 miles of an international border, has a population of
700,000 or more, contains a municipality with a population of 550,000 or more, and contains one
or more colonias or other developments composed of substandard housing, and in a county
whose commissioners court adopts a resolution stating that the county expects population
expansion as a result of the recommendations of the federal Defense Base Closure and
Realignment Commission, to adopt a building code applicable to new residential construction in
the unincorporated area of the county that begins after September 1, 2009. The bill provides that
if a municipality located within such a county has adopted a building code in the municipality's
extraterritorial jurisdiction, the building code adopted by the municipality controls and a building
code adopted by the county has no effect in the municipality's extraterritorial jurisdiction. The
bill prohibits these provisions from being construed to require prior approval by the county
before beginning new residential construction, to authorize the commissioners court of a county
to adopt or enforce zoning regulations, or to affect the application of provisions related to the
subdivision platting requirements in a county near an international border to land development.




81R 23829                                                                                 9.99.109
Substitute Document Number: 81R 19885
The bill provides that in the event of a conflict between its provisions and provisions related to
the subdivision platting requirements in a county near an international border, provisions related
to the subdivision platting requirements in a county near an international border control.

C.S.H.B. 2833 authorizes an adopted building code to contain only the same requirements as the
statutory warranty and building performance standards that apply to residential construction
under the Texas Residential Construction Commission Act, and any rules governing those
standards adopted by the Texas Residential Construction Commission. The bill requires the
adopted building code to require a person who builds new residential construction to have the
new residential construction inspected by a third-party inspector approved by the commission at
the time and in the manner prescribed by rules adopted by the commission; before commencing
new residential construction, to provide notice to the county of the location of the new residential
construction on a form prescribed by the county, the date by which the new residential
construction will be commenced, and the name of the third-party inspector who will inspect the
new residential construction; and to submit not later than the 10th day after the date of each
inspection a written report prepared by the third-party inspector of the inspection and describing
the results of the inspection to the county employee or department or agency of the county
designated by the commissioners court of the county and the person who purchased the new
residential construction from the builder, if applicable.

C.S.H.B. 2833 authorizes the county, in order to enforce compliance with a building code
adopted under the bill's provisions, to seek injunctive relief and impose certain penalties; to refer
a builder registered under the Texas Residential Construction Commission Act who violates a
provision of that act, or any rule adopted under that act, to the commission for disciplinary
action; and to refer a third-party inspector approved by the commission under the Texas
Residential Construction Commission Act who violates a provision of that act, or any rule
adopted under that act, to that commission for disciplinary action. The bill authorizes the
commission to take any action with regard to a builder or third-party inspector that it is
authorized to take by any other law with regard to new residential construction in a county that
has adopted a building code authorized under these provisions. The bill prohibits a county from
charging a fee to a person regulated by a building code adopted under provisions of the bill to
defray the costs of enforcing the code.

C.S.H.B. 2833 provides that the authority granted by these provisions does not affect the
authority of a commissioners court to adopt an order under other law. The bill entitles the
county, in a suit brought by the appropriate attorney representing the county in the district court,
to appropriate injunctive relief to prevent the violation or threatened violation of a building code
from continuing or occurring. The bill makes it a Class C misdemeanor to violate a restriction or
prohibition imposed by a building code adopted under these provisions.

C.S.H.B. 2833 defines "new residential construction."

 EFFECTIVE DATE

 On passage, or, if the act does not receive the necessary vote, the act takes effect September 1,
 2009.

 COMPARISON OF ORIGINAL AND SUBSTITUTE

 C.S.H.B. 2833 differs from the original by placing its provisions under law related to county
 regulation of housing and other structures, whereas the original places its provisions under law
 related to the authority of a municipality and a county to regulate subdivisions in and outside of
 the municipality's extraterritorial jurisdiction. The substitute adds a definition for "new
 residential construction" that is not in the original.




 81R 23829                                                                                 9.99.109
 Substitute Document Number: 81R 19885
C.S.H.B. 2833 differs from the original by applying its provisions to a county that has a
population of 700,000 or more, contains a municipality with a population of 550,000 or more,
and contains one or more colonias or other developments composed of substandard housing, and
by applying its provisions to a county whose commissioners court adopts a resolution stating that
the county expects population expansion as a result of the recommendations of the federal
Defense Base Closure and Realignment Commission, whereas the original applies its provisions
to a municipality in a county if that county does not exercise in the municipality's extraterritorial
jurisdiction the authority described by the bill and the county by resolution authorizes the
municipality to exercise that authority in the municipality's extraterritorial jurisdiction.

C.S.H.B. 2833 adds a provision not in the original to authorize the commissioners court in a
county to adopt a building code applicable to new residential construction in the unincorporated
area of the county and to set forth building code requirements. The substitute adds a provision
not in the original setting forth provisions for the enforcement of building codes.

C.S.H.B. 2833 removes a provision from the original that authorizes the commissioners court of
a county to regulate residential land development in the unincorporated areas of the county and
that authorizes the governing body of a municipality to regulate residential land development in
the municipality's extraterritorial jurisdiction so that the municipality or county may prevent the
proliferation of colonias by adopting certain types of regulations.

C.S.H.B. 2833 removes a provision from the original that requires the county or municipality to
issue a building permit if the person submitting the application for the permit satisfies certain
requirements.

C.S.H.B. 2833 removes a provision from the original providing that a municipal ordinance
prevails within the municipality's jurisdiction to the extent of a conflict if an order adopted by
the county conflicts with the municipality's ordinance.

C.S.H.B. 2833 differs from the original by making it an offense to violate the building code,
rather than an order or ordinance, as in the original and by omitting an exception to the penalty
in the original.




81R 23829                                                                                  9.99.109
Substitute Document Number: 81R 19885

                                                 3
                          COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00143-CV


Harry Bizios                                §   From the 431st District Court

                                            §   of Denton County (14-01991-431)
v.
                                            §   December 31, 2014

Town of Lakewood Village, Texas             §   Opinion by Justice McCoy



                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the order of the trial

court is reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that appellee Town of Lakewood Village, Texas shall

pay all of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Bob McCoy___________________
                                         Justice Bob McCoy
                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00143-CV


HARRY BIZIOS                                                       APPELLANT

                                       V.

TOWN OF LAKEWOOD VILLAGE,                                           APPELLEE
TEXAS


                                    ----------

        FROM THE 431ST DISTRICT COURT OF DENTON COUNTY
                  TRIAL COURT NO. 14-01991-431

                                    ----------

                                  OPINION

                                    ----------

      In this accelerated interlocutory appeal, Appellant Harry Bizios complains

of the trial court’s injunction requiring him to obtain permits from and allow

building inspections by Appellee the Town of Lakewood Village pursuant to the

Town’s ordinances. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(4) (West

Supp. 2014). In his first of three issues, Bizios contends that the Town, as a

Type-A general-law municipality with approximately 620 inhabitants, does not
have constitutional or statutory authority to apply its building code to its

extraterritorial jurisdiction (ETJ). In his second issue, he argues that even if the

Town had such authority, it does not apply here because the Town is prohibited

from applying its subdivision regulations to his property under local government

code section 212.007. See Tex. Loc. Gov’t Code Ann. § 212.007 (West 2008).

      The Town is surrounded by a half-mile ETJ1 that encompasses a portion of

the Sunrise Bay subdivision where Bizios started to build his home in March

2014.2 The Town does not provide any services to the subdivision; Little Elm, a

more populous home-rule city, provides water to the subdivision, each lot has an

individual septic system, and Denton County maintains the subdivision’s roads

outside of Little Elm’s city limits.3 Little Elm and Denton County approved the

subdivision’s final plat in 1995. No plat was filed with the Town.

      Bizios bought his lot, which is located entirely in the Town’s ETJ, in 2013.

Bizios applied for and received a development permit from Denton County. It is

      1
       An ETJ is “the unincorporated area that is contiguous to the corporate
boundaries of the municipality” and is located within a specified distance of those
boundaries depending upon the municipality’s population. Tex. Loc. Gov’t Code
Ann. § 42.021 (West Supp. 2014).
      2
       The rest of the subdivision is located in Little Elm and Little Elm’s ETJ.
      3
        Linda Asbell, secretary for the Town, testified that the Town would charge
Bizios around $14,646 as a building permit fee for his house and that the only
services it would in turn supply would be “[b]uilding department services”
because Bizios was not within the Town’s city limits. Alan Hoffman, Bizios’s
homebuilder, testified that he did not see anything in the Town’s building permit
regulation process that would enhance the health, safety, or durability of the $1.2
million house he was building on Bizios’s two-acre lot.

                                         2
undisputed that short of the Town’s building permit, Bizios had obtained all of the

permits required to build his home. The Town sought and received a temporary

injunction against Bizios to stop construction on his lot until he obtained the

Town’s building permit.    The Town relied on local government code section

212.003 and “Chapter 212” to support its claim to relief in the trial court,

contending that Bizios had violated ordinance 11-16.

      While we review a trial court’s grant of a temporary injunction for an abuse

of discretion, Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002) (op. on

reh’g), the temporary injunction’s validity here rests upon the trial court’s

construction of the local government code, which we review de novo. See City of

Garland v. Dallas Morning News, 22 S.W.3d 351, 357 (Tex. 2000); El Paso

Natural Gas Co. v. Minco Oil & Gas, Inc., 8 S.W.3d 309, 312 (Tex. 1999). In

construing a statute, our objective is to determine and give effect to the

legislature’s intent, looking first to the “‘plain and common meaning of the

statute’s words.’” State v. Gonzalez, 82 S.W.3d 322, 327 (Tex. 2002) (quoting

Fitzgerald v. Advanced Spine Fixation Sys., Inc., 996 S.W.2d 864, 865 (Tex.

1999)); see also Tex. Gov’t Code Ann. § 312.005 (West 2013) (“In interpreting a

statute, a court shall diligently attempt to ascertain legislative intent and shall

consider at all times the old law, the evil, and the remedy.”); Am. Home Prods.

Corp. v. Clark, 38 S.W.3d 92, 95 (Tex. 2000) (“When we construe a statute, our

objective is to determine and give effect to the Legislature’s intent.”).      If a

statute’s meaning is unambiguous, we generally interpret the statute according to

                                        3
its plain meaning. Gonzalez, 82 S.W.3d at 327. We determine legislative intent

from the entire act and not just its isolated portions. Id. (citing Jones v. Fowler,

969 S.W.2d 429, 432 (Tex. 1998)). Thus, we “‘read the statute as a whole and

interpret it to give effect to every part.’” Id. (quoting Jones, 969 S.W.2d at 432).

      The issue here is whether the Town, as a general-law municipality, has the

authority to extend its building code to its ETJ.4       The Town argues that the

legislature has given it authority to regulate development and thus to extend its

building code to its ETJ under local government code sections 212.002 and

212.003; it also relies on sections 214.212, 214.904(a), and 233.153(c) to

support its argument. See Tex. Loc. Gov’t Code Ann. §§ 212.002–.003, 214.212,

214.904 (West 2008), § 233.153(c) (West Supp. 2014).

      Because a municipality possesses authority to regulate land development

in its ETJ only to the extent it is legislatively granted that authority, legislatively-

created express limitations to that grant of authority—such as local government

code section 212.003—are construed strictly against the authority of the

municipality and in favor of the landowner. Town of Annetta S. v. Seadrift Dev.,


      4
        This is an issue of first impression in this court. See Rhino Real Estate
Invs., Inc. v. City of Runaway Bay, No. 02-08-00340-CV, 2009 WL 2196131, at
*1 n.4, *2 (Tex. App.—Fort Worth July 23, 2009, no pet.) (mem. op.) (disposing
appeal on another ground and not reaching city’s argument that it had authority
under section 212.002 to extend its building code ordinances to its ETJ); see also
Hartsell v. Town of Talty, 130 S.W.3d 325, 327–29 (Tex. App.—Dallas 2004, pet.
denied) (resolving case under local government code chapter 245 instead of
reaching whether town had authority to extend building code ordinance to its
ETJ).

                                           4
L.P., No. 02-12-00171-CV, 2014 WL 5013292, at *2 (Tex. App.—Fort Worth

Sept. 25, 2014, pet. filed); see also FM Props. Operating Co. v. City of Austin, 22

S.W.3d 868, 902 (Tex. 2000) (“[A] city’s authority to regulate land development in

its ETJ is wholly derived from a legislative grant of authority.”); Milestone

Potranco Dev., Ltd. v. City of San Antonio, 298 S.W.3d 242, 247 (Tex. App.—

San Antonio 2009, pet. denied) (stating that the similarities between zoning

ordinances that a municipality may adopt under section 211.003 and the list of

items a municipality is prohibited from regulating under section 212.003 reveals

the legislature’s intent to prohibit a municipality from regulating zoning-type uses

in the ETJ).5

      Local government code chapter 212, “Municipal Regulation of Subdivisions

and Property Development,” contains eight subchapters, most of which are not




      5
        A municipality’s power normally ends at the city limit and does not
automatically include the ETJ; rather, a city may only extend its authority to the
ETJ if authorized by the State. See Payne v. Massey, 145 Tex. 237, 240, 196
S.W.2d 493, 495 (1946) (“Municipalities . . . possess only such powers and
privileges as have been expressly or impliedly conferred upon them. All acts
done by them must find authority in the law of their creation.”); City of Lubbock v.
Phillips Petroleum Co., 41 S.W.3d 149, 159 (Tex. App.—Amarillo 2000, no pet.)
(noting that “a city may only exercise its powers within its corporate limits unless
its authority is expressly extended”); City of Sweetwater v. Hamner, 259 S.W.
191, 195 (Tex. Civ. App.—Fort Worth 1923, writ dism’d) (holding that all the
powers and privileges conferred on a municipality by the constitution and
legislature apply only within the municipality’s boundaries, and a municipality can
only extend its power outside city limits when granted express legislative
authority).

                                         5
pertinent to the issue before us.6 Subchapter A, “Regulation of Subdivisions,”

contains section 212.002, “Rules,” which provides that “a municipality may adopt

rules governing plats and subdivisions of land within the municipality’s jurisdiction

to promote the health, safety, morals, or general welfare of the municipality and

the safe, orderly, and healthful development of the municipality.”7 Tex. Loc. Gov’t

Code Ann. § 212.002 (emphasis added).

      Section 212.003(a), the first subsection under the heading, “Extension of

Rules to Extraterritorial Jurisdiction,” states,

          The governing body of a municipality by ordinance may extend to
      the extraterritorial jurisdiction of the municipality the application of
      municipal ordinances adopted under Section 212.002 and other
      municipal ordinances relating to access to public roads or the
      pumping, extraction, and use of groundwater by persons other than
      retail public utilities, as defined by Section 13.002, Water Code, for
      the purpose of preventing the use or contact with groundwater that
      presents an actual or potential threat to human health. However,
      unless otherwise authorized by state law, in its extraterritorial
      jurisdiction a municipality shall not regulate:



      6
       Chapter 212’s subchapters address not only the regulation of subdivisions
and property development but also enforcement of land-use restrictions in plats
and other instruments, developer sureties, school land development, county-
owned buildings, and apportionment of municipal infrastructure costs, among
others. See generally Tex. Loc. Gov’t Code Ann. §§ 212.001–.904 (West 2008 &
Supp. 2014).
      7
        Subchapter A does not define “development.” Subchapter B defines
“development” for that subchapter’s purposes. Tex. Loc. Gov’t Code Ann.
§ 212.043(1). Although the Town relies on “development” as mentioned in
section 212.002 to support its argument, nothing in subchapter B states that its
definitions apply to any other subchapter, and the Town states in its appellate
brief that subchapter B does not apply to it.

                                            6
          (1) the use of any building or property for business, industrial,
              residential, or other purposes;

          (2) the bulk, height, or number of buildings constructed on a
              particular tract of land;

          (3) the size of a building that can be constructed on a particular
              tract of land, including without limitation any restriction on the
              ratio of building floor space to the land square footage;

          (4) the number of residential units that can be built per acre of
              land; or

          (5) the size, type, or method of construction of water or wastewater
              facility that can be constructed to serve a developed tract of
              land [upon various conditions not at issue here].

Id. § 212.003(a) (emphasis added).8 As we stated in Town of Annetta South,

“The purpose of these restrictions on a municipality’s authority to impose

regulations on land in the municipality’s ETJ is to prohibit the municipality’s

extension of zoning ordinances into its ETJ under the guise of cleverly drafted

rules ‘governing plats and subdivisions of land.’”        2014 WL 5013292, at *3.

Therefore, unless otherwise authorized by state law, per section 212.003(a)’s

plain language, a municipality cannot extend its ordinances as to the use of any

building or the bulk, height, or size of such buildings, among other things, into its



      8
       In comparison, local government code chapter 211 addresses general
zoning regulations within a municipality and permits the governing body of a
municipality to regulate the height, number of stories, and size of buildings and
other structures; the percentage of a lot that may be occupied; the size of yards,
courts, and other open spaces; and the location and use of buildings and land for
residential purposes, among other things. See Tex. Loc. Gov’t Code Ann.
§ 211.003 (West 2008).

                                           7
ETJ, which is what the Town purports to do in ordinance 10-01.9 See id.; see

also Tex. Loc. Gov’t Code Ann. § 212.003(a)(1)–(2) (prohibiting regulation in the

ETJ of use of buildings or bulk, height, or number of buildings without express

authorization by other state law); Dallas Merchant’s & Concessionaire’s Ass’n v.

City of Dallas, 852 S.W.2d 489, 491 (Tex. 1993) (stating that an ordinance that

attempts to regulate a subject matter preempted by a state statute is

unenforceable to the extent it conflicts with a state statute).

      Further, section 212.007(a) provides that for “a tract located in the

extraterritorial jurisdiction of more than one municipality, the authority responsible

for approving a plat under this subchapter is the authority in the municipality with

      9
        Under ordinance 10-01, the Town seeks to apply its “uniform and
minimum standards for the construction, erection, and maintenance of buildings
and other structures in order to protect and promote the public health, safety, and
welfare of the citizens of the Town and the Extraterritorial Jurisdiction of the
Town.” Ordinance 10-01 contains the following new construction requirements,
among others: “[t]here shall be a garage size requirement on all new construction
of a minimum of 25 feet in width and 22 feet in depth,” “[t]here shall be no
buildings, residential or commercial, that exceed 35 foot in height,” and
“[s]econdary structures will be permitted as new construction with minimum
square footage requirements waived as long as secondary structure is contained
within the property lines of the primary residence lot(s) and required set backs
are met.” For this, and other services, the Town charges the following fees:
$1.25 for each square foot of the building in the ETJ for a building permit; $250
for flatwork, other than foundations, such as sidewalks, driveways, and patios for
the first two inspections, followed by $75 per inspection after the second
inspection; 65% of the building permit fee as a plan review fee, which “is a
separate fee from all other fees and is in addition to the permit fee”; annual
registration fees of $500 for a general contractor and $100 for subcontractors—
the Town requires contractors to submit to its registration process to work on the
construction job; $150 for a fence permit; $150 for a sprinkler permit; $150 for an
electrical permit; $150 for a plumbing permit; and $500 as a Board-of-Appeals
fee for structures over 5,001 square feet, among others.

                                          8
the largest population.”10 Tex. Loc. Gov’t Code Ann. § 212.007(a). As reflected

through the testimony at the hearing, Little Elm, not the Town, had the authority

to approve the plat for Bizios’s subdivision and did so in 1995.

      Subchapter B of chapter 212, “Regulation of Property Development,”

grants a municipality the authority to adopt plans, rules, or ordinances governing

development plats of land within its limits and in its ETJ.           Id. § 212.044.

“Development” under subchapter B means “the new construction or the

enlargement of any exterior dimension of any building, structure, or

improvement.” Id. § 212.043(1). Anyone who proposes to develop a tract of land

located in the municipality or its ETJ under this subchapter must have a

development plat of the tract prepared in accordance with the applicable plans,

rules, or ordinances of the municipality, id. § 212.045(a), but if a person is

required under subchapter A or another ordinance to file a subdivision plat, “a

development plat is not required in addition to the subdivision plat,” id.

§ 212.045(d) (emphasis added).




      10
         Although the Town argues that the “tract” at issue here was Bizios’s lot,
which was entirely within its ETJ, in the context of subchapter A of chapter 212,
which covers regulation of subdivisions, we understand the reference to “tract”
here to mean a larger tract that has been subdivided into lots, per the plat
requirement set out in section 212.004, which states, in pertinent part, “The
owner of a tract of land located within the limits or in the extraterritorial
jurisdiction of a municipality who divides the tract in two or more parts to lay out a
subdivision of the tract . . . must have a plat of the subdivision prepared.” Tex.
Loc. Gov’t Code Ann. § 212.004(a).

                                          9
      To obtain the authority to require a development plat under subchapter B,

the municipality must adopt subchapter B, and the Town has not done so. See

id. § 212.041.    Any provisions of subchapter A that do not conflict with

subchapter B apply to subchapter B’s development plats. Id. § 212.042. While

the municipality, county, or other official who issues building or other

development permits may not issue a permit for lots or tracts subject to this

subchapter until a development plat is filed with and approved by the municipality

under section 212.047,11 id. § 212.046, “[t]his subchapter does not authorize the

municipality to require municipal building permits or otherwise enforce the

municipality’s building code in its extraterritorial jurisdiction,” id. § 212.049

(emphasis added). Because the subdivision plat of Bizios’s neighborhood was

already approved by the municipality with authority to approve it, and because

even if Little Elm had not previously approved the subdivision plat, the Town has

      11
        Section 212.047 provides that a municipality shall endorse approval on a
development plat filed with it if the plat conforms to the general plans, rules, and
ordinances of the municipality concerning its current and future streets,
sidewalks, alleys, parks, playgrounds, and public utility facilities, as well as the
general plans, rules and ordinances for the extension of the municipality or the
extension, improvement, or widening of its roads, streets, and public highways in
the municipality and its ETJ, taking into account access to and extension of
sewer and water mains and instrumentalities of public utilities, as well as any
general plans, rules, or ordinances adopted under section 212.044. Tex. Loc.
Gov’t Code Ann. § 212.047. Approval of a development plat is not considered an
acceptance of any proposed dedication for public use or use by persons other
than the owner of the property covered by the plat and does not impose on the
municipality any duty regarding the maintenance or improvement of any
purportedly dedicated parts until the municipality’s governing body makes an
actual appropriation of the dedicated parts by formal acceptance, entry, use, or
improvement. Id. § 212.048.

                                        10
not adopted subchapter B, subchapter B does not apply here, but the existence

of subchapter B shows some evidence of the legislature’s intent that a

municipality not be authorized to enforce its building code in its ETJ.12 See id.

§ 212.049.


      12
        The Town argues that under section 212.003, it can adopt a building
code in its ETJ because of the use of the word “development” in section 212.002
and that subchapter A authorizes the extension because extending its building
code promotes development. However, when the legislature enacts a statute, it
is presumed that “the entire statute is intended to be effective.” Tex. Gov’t Code
Ann. § 311.021(2) (West 2013). If the Town’s interpretation were correct and
section 212.002 included the regulation of development of housing under
subchapter A, then there would be no reason for Subchapter B.

        Before the legislature added subchapter B, the Dallas Court of Appeals
held that “subdivision of land suggests development.” City of Lucas v. N. Tex.
Mun. Water Dist., 724 S.W.2d 811, 818 (Tex. App.—Dallas 1986, writ ref’d n.r.e.)
(op. on reh’g). This case was decided under article 970a, section 4 of the
revised civil statutes, which became section 212.003. Id. at 817–18, 820. Article
970a, section 4 provided, in pertinent part, “The governing body of any city may
extend by ordinance to all of the area under its extraterritorial jurisdiction the
application of such city’s ordinance establishing rules and regulations governing
plats and the subdivision of land.” Act of April 25, 1963, 58th Leg., R.S., ch. 160,
§ 4, 1963 Tex. Gen. Laws 449, 449, repealed by Act of April 30, 1987, 70th Leg.,
R.S., ch. 149, § 49, 1987 Tex. Gen. Laws 1306, 1306–08. As set out above,
section 212.003 contains substantially more limitations on a municipality’s
authority to extend its subdivision rules into its ETJ. See Tex. Loc. Gov’t Code
Ann. § 212.003(a). In Lucas, on rehearing, the court clarified that the city’s
requirement of a building permit before construction in its ETJ was supported by
article 970a because “use of the term [subdivision] is not restricted to the division
itself but also encompasses the development of the divided tracts.” Id. at 823.
The court concluded that the power over subdivisions conferred by article 970a
“necessarily or fairly implies a right to issue regulations governing construction of
housing, buildings, and the components thereof.” Id. at 823–24. When the court
decided Lucas, it might have been logical to infer this meaning because the
legislature had not spoken otherwise; after Lucas, however, the legislature added
restrictions to section 212.003(a) and added subchapter B, distinguishing
“development” as separate from “subdivision and plats.” See Tex. Loc. Gov’t
Code Ann. § 212.043(1) (defining “development”); City of Austin v. Jamail, 662
                                         11
      We have also reviewed chapter 214, which governs municipal regulation of

housing and other structures, and chapter 233, which governs the same as to

counties. See id. §§ 214.001–.906 (West 2008), §§ 233.001–.901 (West 2005 &

Supp. 2014). Subchapter G of chapter 214, “Building and Rehabilitation Codes,”

provides that the International Residential Code “is adopted as a municipal

residential building code in this state.” Id. §§ 214.211–.212(a). However, the

legislature restricted its application to “all construction, alteration, remodeling,

enlargement, and repair of residential structures in a municipality.”               Id.

§ 214.212(b) (emphasis added). Although section 214.904, “Time for Issuance

of Municipal Building Permit,” states that “[t]his section applies only to a permit

required by a municipality to erect or improve a building or other structure in the

municipality or its extraterritorial jurisdiction,” id. § 214.904, we read this section

in conjunction with the rest of the subchapter to apply to the municipalities

granted such capacity, i.e., home-rule municipalities, see, e.g., id. § 214.901

(stating that a home-rule municipality may require that the construction of

buildings comply with the energy conservation standards in the municipal

building code), and in the context of other specific local government code

provisions that expressly grant authority to extend a regulation into an ETJ. See


S.W.2d 779, 781 (Tex. App.—Austin 1983, writ dism’d) (noting that the court
must give effect to the more specific statute so as not to make it superfluous);
see also Tex. Gov’t Code Ann. § 311.026(a) (West 2013) (“If a general provision
conflicts with a special or local provision, the provisions shall be construed, if
possible, so that effect is given to both.”).

                                          12
id. § 216.902 (West 2008) (authorizing municipality to extend outdoor sign

regulation to ETJ), § 372.003 (West Supp. 2014) (authorizing municipality to

undertake improvement project in ETJ), § 377.002 (West 2005) (authorizing

municipality to create municipal development district in ETJ), § 382.109 (West

Supp. 2014) (requiring road projects to meet all applicable standards of each

municipality in whose ETJ a district improvement project is located), § 395.011

(West 2005) (authorizing municipality to impose impact fee in ETJ).

      Subchapter F of chapter 233, “Residential Building Code Standards

Applicable to Unincorporated Areas of Certain Counties,” was adopted by order

of the Denton County Commissioners Court in January 2010 to apply to “certain

residential construction in unincorporated areas of Denton County.”           See id.

§ 233.152. This subchapter requires new residential construction in an area of

the county to which the subchapter applies to conform with the International

Residential Code unless “a municipality located within a county to which this

subchapter applies has adopted a building code in the municipality’s

extraterritorial jurisdiction,” in which case the municipality’s building code controls

“and building code standards under this subchapter have no effect in the

municipality’s extraterritorial jurisdiction.” Id. § 233.153(a), (c). Again, as nothing

in the local government code explicitly authorizes a general law municipality to

extend its building code to its ETJ, we read this section as applying to home-rule

municipalities because a general-law municipality can exercise only those

powers that the legislature confers on it by law. See City of W. Lake Hills v.

                                          13
Westwood Legal Defense Fund, 598 S.W.2d 681, 683 (Tex. Civ. App.—Waco

1980, no writ.).13    Because none of the statutes referenced by the Town

expressly grant a general-law municipality the authority to extend its building

code into its ETJ, and because we have otherwise found none that does so, the

trial court abused its discretion by granting the injunction. See Tex. Dep’t of

Transp. v. City of Sunset Valley, 146 S.W.3d 637, 645 (Tex. 2004) (“General-law

municipalities . . . are political subdivisions created by the State and, as such,

possess those powers and privileges that the State expressly confers upon

them.”); cf. Tex. Loc. Gov’t Code Ann. § 51.072 (West 2008) (stating that a

home-rule municipality “has full power of local self-government”); Proctor v.

Andrews, 972 S.W.2d 729, 733 (Tex. 1998) (op. on reh’g) (“While a home rule

city . . . has all the powers of the state not inconsistent with the Constitution, the

general laws, or the city’s charter, Tex. Const. art. XI, § 5, these broad powers

may be limited by statute when the Legislature’s intention to do so appears ‘with


      13
         That is, we read these sections to mean that if a municipality—i.e., a
home-rule municipality—already has the authority to extend its building code to
its ETJ, then it is subject to these sections. See id. § 214.901 (allowing a home-
rule municipality to require that building construction comply with its municipal
building code’s energy conservation standards), § 214.904(b)–(d) (setting out
timing requirements for the issuance of a permit). In order for power to be
implicitly granted, it should be “reasonably incident to those expressly granted,”
see City of W. Lake Hills, 598 S.W.2d at 683, and as set out above, the local
government code does not expressly grant to a general law municipality the
authority to extend any portion of its building code to the ETJ. If the legislature
had intended for a general-law municipality to extend its building code into the
ETJ, it would have expressly granted that authority. Cf. Tex. Loc. Gov’t Code
Ann. §§ 216.902, 372.003, 377.002, 382.109, 395.011.

                                         14
unmistakable clarity.’”); Forwood v. City of Taylor, 147 Tex. 161, 167, 214

S.W.2d 282, 286 (1948) (explaining that a home rule municipality has full

authority to do anything the legislature could have authorized it to do).   We

sustain Bizios’s first and second issues and, based on our disposition here, we

do not reach his remaining issue pertaining to vested rights under local

government code chapter 245. See Tex. R. App. P. 47.1.

      Having sustained Bizios’s dispositive issues, we reverse the trial court’s

order and remand the case to the trial court for further proceedings.



                                                   /s/ Bob McCoy
                                                   BOB MCCOY
                                                   JUSTICE

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: December 31, 2014




                                        15